Exhibit 10.9

GUARANTEE AND COLLATERAL AGREEMENT

Dated September 3, 2013

From

The Grantors referred to herein

as Grantors

to

Barclays Bank PLC

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.

 

Guarantee

     2   

Section 2.

 

Grant of Security

     6   

Section 3.

 

Security for Obligations

     10   

Section 4.

 

Grantors Remain Liable

     10   

Section 5.

 

Delivery and Control of Security Collateral

     11   

Section 6.

 

Term Proceeds Accounts

     12   

Section 7.

 

Representations and Warranties

     12   

Section 8.

 

Further Assurances

     17   

Section 9.

 

As to Equipment and Inventory

     18   

Section 10.

 

Insurance

     18   

Section 11.

 

Post-Closing Changes; Collections on Assigned Agreements and Receivables

     19   

Section 12.

 

As to Intellectual Property Collateral

     20   

Section 13.

 

Voting Rights; Dividends; Etc.

     22   

Section 14.

 

As to the Assigned Agreements

     23   

Section 15.

 

As to Letter-of-Credit Rights and Commercial Tort Claims

     23   

Section 16.

 

Transfers and Other Liens; Additional Shares

     24   

Section 17.

 

Administrative Agent Appointed Attorney in Fact

     24   

Section 18.

 

Administrative Agent May Perform

     25   

Section 19.

 

The Administrative Agent’s Duties

     26   

Section 20.

 

Remedies

     26   

Section 21.

 

Grant of Intellectual Property License

     28   

Section 22.

 

Indemnity and Expenses

     28   

 

i



--------------------------------------------------------------------------------

Section 23.

 

Amendments; Waivers; Additional Grantors; Etc.

     29   

Section 24.

 

Confidentiality; Notices; References

     29   

Section 25.

 

Continuing Security Interest; Assignments Under the Credit Agreement

     30   

Section 26.

 

Release; Termination

     30   

Section 27.

 

Execution in Counterparts

     31   

Section 28.

 

Governing Law

     32   

Section 29.

 

Jurisdiction; Waiver of Jury Trial

     32   

Section 30.

 

Intercreditor Agreement

     32   

 

Schedules      Schedule I   -    Investment Property Schedule II   -    Deposit
Accounts and Securities Accounts Schedule III   -    Receivables and Agreement
Collateral Schedule IV      Intellectual Property Schedule V   -    Legal Name,
Trade Names, Location, Chief Executive Office, Type of Organization,
Jurisdiction of Organization, Organizational Identification Number and Federal
Employer Identification Number Schedule VI   -    Changes in Name, Location,
Etc. Schedule VII   -    Letters of Credit Schedule VIII   -    Equipment
Locations Schedule IX   -    Inventory Locations Schedule X   -    Commercial
Tort Claims Schedule XI   -    Mergers and Acquisitions Schedule XII   -   
Locations of Books and Records Schedule XIII   -    Filing Offices Schedule XIV
  -    Other Actions Exhibits      Exhibit A   -    Form of Intellectual
Property Security Agreement Exhibit B   -    Form of Intellectual Property
Security Agreement Supplement Exhibit C   -    Form of Security Agreement
Supplement

 

ii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

GUARANTEE AND COLLATERAL AGREEMENT dated September 3, 2013 (as it may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, this “Agreement”), made by Eastman Kodak Company, a New Jersey
corporation (“Borrower” or “Company”), and the other Persons listed on the
signature pages hereof, or which at any time execute and deliver a Security
Agreement Supplement in substantially the form attached hereto as Exhibit C (the
Borrower and such Persons so listed or joined being, collectively, the
“Grantors”), to Barclays Bank PLC, as administrative agent (in such capacity,
together with any successor Administrative Agent appointed pursuant to Article
VIII of the Credit Agreement (as hereinafter defined) and assigns, the
“Administrative Agent”) for the Secured Parties (as defined in the Credit
Agreement).

PRELIMINARY STATEMENTS.

(1) Borrower and the other Grantors have entered into a senior secured second
lien term credit agreement with Administrative Agent and certain other parties
as set forth in the Credit Agreement, dated of even date herewith, by and among
the Borrower, the lenders party thereto from time to time (the “Lenders”) and
Administrative Agent (as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

(2) Borrower is a member of an affiliated group of companies that includes each
other Grantor;

(3) The proceeds of the extensions of credit under the Credit Agreement will be
used in part to enable the Borrower to make valuable transfers to one or more of
the other Grantors in connection with the operation of their respective
businesses;

(4) Part I of Schedule I hereto lists all Equity Interests (other than Excluded
Property) directly owned by such Grantor as of the date hereof (the “Initial
Pledged Equity”). Each Grantor is the holder of the indebtedness owed to such
Grantor as of the date hereof (the “Initial Pledged Debt”) set forth opposite
such Grantor’s name on and as otherwise described in Part II of Schedule I
hereto and issued by the obligors named therein.

(5) Each Grantor is the owner of the deposit accounts set forth opposite such
Grantor’s name on Schedule II hereto (together with all deposit accounts now
owned or hereafter acquired by the Grantors, the “Pledged Deposit Accounts”).

(6) Company is the owner of an L/C Cash Deposit Account (as defined in the ABL
Agreement, the “L/C Cash Deposit Account”) created in accordance with the ABL
Agreement and subject to the security interest granted under this Agreement.

(7) Company is the owner of the Pledged Cash Account (Eligible Cash) (as defined
in the ABL Agreement, the “Pledged Cash Account (Eligible Cash)”) created in
accordance with the ABL Agreement and subject to the security interest granted
under this Agreement.



--------------------------------------------------------------------------------

(8) Company is the owner of the Pledged Cash Account (Qualified Cash) (as
defined in the ABL Agreement, the “Pledged Cash Account (Qualified Cash)”)
created in accordance with the ABL Agreement and subject to the security
interest granted under this Agreement.

(9) It is a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Borrower under the Credit Agreement that
the Grantors shall have granted the security interest contemplated by this
Agreement.

(10) Each Grantor will derive substantial direct or indirect benefit from the
transactions contemplated by this Agreement, the Credit Agreement and the other
Loan Documents.

(11) Terms defined in the Credit Agreement and not otherwise defined in this
Agreement are used in this Agreement as defined in the Credit Agreement. The
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”. Further, unless otherwise defined in this
Agreement or in the Credit Agreement, terms defined in Article 8 or 9 of the UCC
(as defined below) are used in this Agreement (whether or not capitalized) as
such terms are defined in such Article 8 or 9. “UCC” means the Uniform
Commercial Code as in effect from time to time in the State of New York;
provided, that, if perfection or the effect of perfection or non-perfection or
the priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make their respective extensions of credit to the Borrower under the
Credit Agreement, each Grantor hereby agrees with the Administrative Agent for
the benefit of the Secured Parties as follows:

Section 1. Guarantee.

(a) Guarantee

(i) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Secured Parties and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by the Borrower when
due (whether at the stated maturity, by acceleration or otherwise) of the
Borrower Obligations. “Guarantors” shall mean each Grantor other than the
Borrower. “Borrower Obligations” shall mean the unpaid principal of and interest
on (including interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document,

 

2



--------------------------------------------------------------------------------

or any other document made, delivered or given in connection herewith or
therewith, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant to Section 9.03 of the Credit
Agreement) or otherwise.

(ii) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 1(b)).

(iii) Each Guarantor agrees that the Borrower Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 1 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.

(iv) The guarantee contained in this Section 1 shall remain in full force and
effect until all the Obligations (other than any contingent indemnification
obligations not then due and payable) shall have been satisfied by payment in
full and the Commitments shall be terminated, notwithstanding that from time to
time during the term of the Credit Agreement the Borrower may be free from any
Borrower Obligations. “Obligations” shall mean (i) in the case of the Borrower,
the Borrower Obligations, and (ii) in the case of each Guarantor, its Guarantor
Obligations. “Guarantor Obligations” shall mean with respect to any Guarantor,
all obligations and liabilities of such Guarantor which may arise under or in
connection with this Agreement (including, without limitation, this Section 1)
or any other Loan Document, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to the Lenders that are required to be paid by
such Guarantor pursuant to Section 9.3 of the Credit Agreement or Section 22
hereof).

(v) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Lender from the Borrower, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations), remain
liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until the Obligations are paid in full (other than any
contingent indemnification obligations not then due and payable) and the
Commitments are terminated.

(b) Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder,

 

3



--------------------------------------------------------------------------------

such Guarantor shall be entitled to seek and receive contribution from and
against any other Guarantor hereunder which has not paid its proportionate share
of such payment. Each Guarantor’s right of contribution shall be subject to the
terms and conditions of Section 1(c). The provisions of this Section 1(b) shall
in no respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent and the Lenders, and each Guarantor shall remain liable to
the Administrative Agent and the Lenders for the full amount guaranteed by such
Guarantor hereunder.

(c) No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Lender, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against the Borrower or any
other Guarantor or any collateral security or guarantee or right of offset held
by the Administrative Agent or any Lender for the payment of the Borrower
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the Lenders by the Borrower on account of the
Borrower Obligations (other than contingent indemnification obligations not then
due and payable) are paid in full and the Commitments shall have terminated. If
any amount shall be paid to any Guarantor on account of such subrogation rights
at any time when all of the Borrower Obligations shall not have been paid in
full, such amount shall be held by such Guarantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Administrative Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Administrative Agent, if required), to be
applied against the Borrower Obligations, whether matured or unmatured, in such
order as the Administrative Agent may determine.

(d) Amendments, etc. with respect to the Borrower Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, waived, supplemented or terminated, in whole
or in part, as the Administrative Agent (or the Required Lenders or such
requisite Lenders as required pursuant to Section 9.02 of the Credit Agreement,
as the case may be) may reasonably deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any Lender for the payment of the Borrower Obligations
may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Borrower Obligations or for the guarantee contained in this Section 1 or any
property subject thereto.

 

4



--------------------------------------------------------------------------------

(e) Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 1 or acceptance of the
guarantee contained in this Section 1; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section; and all dealings between the Borrower and any of the
Guarantors, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 1. Each
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Borrower or any of the Guarantors with
respect to the Borrower Obligations. Each Guarantor understands and agrees that
the guarantee contained in this Section 1 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Credit Agreement or any other Loan Document,
any of the Borrower Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower or any other Person against
the Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Borrower Obligations, or of such Guarantor
under the guarantee contained in this Section 1, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Administrative Agent or any Lender
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any Lender to make any such demand,
to pursue such other rights or remedies or to collect any payments from the
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

(f) Reinstatement. The guarantee contained in this Section 1 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a

 

5



--------------------------------------------------------------------------------

receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

Section 2. Grant of Security. Each Grantor hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in such
Grantor’s right, title and interest in and to the following, in each case, as to
each type of property described below, whether now owned or hereafter acquired
by such Grantor, wherever located, and whether now or hereafter existing or
arising (collectively, the “Collateral”):

(a) all equipment in all of its forms, including all machinery, tools, motor
vehicles, vessels, aircraft and furniture (excepting all fixtures), and all
parts thereof and all accessions thereto, including computer programs and
supporting information that constitute equipment within the meaning of the UCC
(any and all such property being the “Equipment”);

(b) all inventory in all of its forms, including (i) all raw materials, work in
process, finished goods and materials used or consumed in the manufacture,
production, preparation or shipping thereof, (ii) goods in which such Grantor
has an interest in mass or a joint or other interest or right of any kind
(including goods in which such Grantor has an interest or right as consignee)
and (iii) goods that are returned to or repossessed or stopped in transit by
such Grantor, and all accessions thereto and products thereof and documents
therefor, including computer programs and supporting information that constitute
inventory within the meaning of the UCC (any and all such property being the
“Inventory”);

(c) (i) all accounts, instruments (including promissory notes), deposit
accounts, chattel paper, general intangibles (including payment intangibles) and
other obligations of any kind owing to the Grantors, whether or not arising out
of or in connection with the sale or lease of goods or the rendering of services
and whether or not earned by performance (any and all such instruments, deposit
accounts, chattel paper, general intangibles and other obligations to the extent
not referred to in clause (d), (e) or (f) below, being the “Receivables”), and
all supporting obligations, security agreements, Liens, leases, letters of
credit and other contracts owing to the Grantors or supporting the obligations
owing to the Grantors under the Receivables (collectively, the “Related
Contracts”), and (ii) all commercial tort claims now or hereafter described on
Schedule X hereto;

(d) the following (the “Security Collateral”):

(i) the Initial Pledged Equity and the certificates, if any, representing the
Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all warrants, rights or options issued thereon or with
respect thereto;

(ii) the Initial Pledged Debt and the instruments, if any, evidencing the
Initial Pledged Debt, and all interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Initial Pledged Debt;

 

6



--------------------------------------------------------------------------------

(iii) all additional equity interests (other than Excluded Property) from time
to time acquired by such Grantor in any manner (such equity interests, together
with the Initial Pledged Equity, being the “Pledged Equity”), and the
certificates, if any, representing such additional equity interests, and all
dividends, distributions, return of capital, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such equity interests and all
warrants, rights or options issued thereon or with respect thereto;

(iv) all additional indebtedness from time to time owed to such Grantor (such
indebtedness, together with the Initial Pledged Debt, being the “Pledged Debt”)
and the instruments, if any, evidencing such indebtedness, and all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
indebtedness;

(v) all security entitlements or commodity contracts carried in, or from time to
time credited to, as applicable, a securities account or commodity account
(including the Term Proceeds Securities Account), all financial assets, and all
dividends, distributions, return of capital, interest, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such security entitlements or
financial assets and all warrants, rights or options issued thereon with respect
thereto; and

(vi) all other investment property (including all (A) securities, whether
certificated or uncertificated, (B) security entitlements, (C) securities
accounts, (D) commodity contracts and (E) commodity accounts, but excluding any
equity interest excluded from the Pledged Equity) in which such Grantor has now,
or acquires from time to time hereafter, any right, title or interest in any
manner, and the certificates or instruments, if any, representing or evidencing
such investment property, and all dividends, distributions, return of capital,
interest, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such investment property and all warrants, rights or options issued thereon
or with respect thereto (“Investment Property”);

(e) each Hedging Agreement to which such Grantor is now or may hereafter become
a party, in each case as such agreements may be amended, amended and restated,
supplemented or otherwise modified from time to time (collectively, the
“Assigned Agreements”), including (i) all rights of such Grantor to receive
moneys due and to become due under or pursuant to the Assigned Agreements,
(ii) all rights of such Grantor to receive proceeds of any insurance, indemnity,
warranty or guaranty with respect to the Assigned Agreements, (iii) claims of
such Grantor for damages arising out of or for breach of or default under the
Assigned Agreements and (iv) the right of such Grantor to terminate the Assigned
Agreements, to perform thereunder and to compel performance and otherwise
exercise all remedies thereunder (all such Collateral being the “Agreement
Collateral”);

(f) the following (collectively, the “Account Collateral”):

(i) the Pledged Deposit Accounts, the L/C Cash Deposit Account, the Pledged Cash
Account (Eligible Cash), the Pledged Cash Account (Qualified Cash), the Term
Proceeds Deposit Account, the Term Proceeds Securities Account and all funds and
financial

 

7



--------------------------------------------------------------------------------

assets from time to time credited thereto (including all cash equivalents), and
all certificates and instruments, if any, from time to time representing or
evidencing the Pledged Deposit Accounts, the L/C Cash Deposit Account, the
Pledged Cash Account (Eligible Cash), the Pledged Cash Account (Qualified Cash),
the Term Proceeds Deposit Account or the Term Proceeds Securities Account;

(ii) all promissory notes, certificates of deposit, checks and other instruments
from time to time delivered to or otherwise possessed by the Administrative
Agent for or on behalf of such Grantor in substitution for or in addition to any
or all of the then existing Account Collateral; and

(iii) all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral; and

(g) the following (collectively, the “Intellectual Property Collateral”):

(i) all patents, patent applications, utility models and statutory invention
registrations, all inventions claimed or disclosed therein and all improvements
thereto (“Patents”);

(ii) all trademarks, service marks, uniform resource locators (“URLs”), domain
names, trade dress, logos, designs, slogans, trade names, business names,
corporate names and other source identifiers, whether registered or
unregistered, together, in each case, with the goodwill symbolized thereby
(“Trademarks”);

(iii) all copyrights, including copyrights in computer software, internet web
sites and the content thereof, whether registered or unregistered
(“Copyrights”); all confidential and proprietary information, including
know-how, trade secrets, manufacturing and production processes and techniques,
inventions, research and development information, databases and data, including
technical data, financial, marketing and business data, pricing and cost
information, business and marketing plans and customer and supplier lists and
information (collectively, “Trade Secrets”), and all other intellectual,
industrial and intangible property of any type, including industrial designs and
mask works;

(iv) except as set forth above, all registrations and applications for
registration for any of the foregoing, including those registrations and
applications for registration, together with all reissues, divisions,
continuations, continuations-in-part, extensions, renewals and reexaminations
thereof;

(v) all agreements, permits, consents, orders and franchises relating to the
license, development, use or disclosure of any of the foregoing to which such
Grantor, now or hereafter, is a party or a beneficiary (“IP Agreements”); and

(vi) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages;

 

8



--------------------------------------------------------------------------------

(h) all documents, all money and all letter-of-credit rights;

(i) all books and records and documents (including databases, customer lists,
credit files, computer files, printouts, other computer output materials and
records and other records) of the Grantors pertaining to any of the Grantors’
Collateral;

(j) all other property not otherwise described above (except for any property
specifically excluded from any clause in this section, and any property
specifically excluded from any defined term used in any clause of this section);
and

(k) all proceeds of and payments under business interruption insurance;

(l) all proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of the Collateral (including proceeds, collateral and supporting
obligations that constitute property of the types described in clauses
(a) through (h) of this Section 2) and, to the extent not otherwise included,
all (A) payments under insurance (whether or not the Administrative Agent is the
loss payee thereof), or any indemnity, warranty or guaranty, payable by reason
of loss or damage to or otherwise with respect to any of the foregoing
Collateral, and (B) cash and cash equivalents, including all Eligible Cash (as
defined in the ABL Agreement), Qualified Cash (as defined in the ABL Agreement)
and US Cash (as defined in the ABL Agreement);

provided, that, notwithstanding any of the other provisions set forth in this
Section 2 or in any Loan Document, no Excluded Property shall constitute
Collateral under this Agreement. For purposes of this Agreement and the other
Loan Documents, “Excluded Property” shall mean (1) any property to the extent
that such grant of a security interest (x) is prohibited by any applicable
Requirements of Law, (y) requires a consent not obtained of any Governmental
Authority pursuant to such applicable Requirement of Law or (z) is prohibited
by, or constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to such property or, in
the case of any Security Collateral (other than any of the foregoing issued by a
Grantor), any applicable shareholder or similar agreement, except to the extent
that such Requirement of Law or the term in such contract, license, agreement,
instrument or other document or shareholder or similar agreement providing for
such prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law, (2) any lease, license or other agreement or
any property that is subject to a purchase money Lien or capital lease or
similar arrangement (in each case permitted by the Credit Agreement and for so
long as subject to such purchase money Lien, capital lease or similar
arrangement), in each case to the extent that a grant of a Lien therein would
violate or invalidate such lease, license or agreement or such purchase money,
capital lease or similar arrangement or create a right of termination in favor
of any party thereto (other than a Loan Party), except to the extent that such
lease, license or other agreement or other document providing for such violation
or invalidation or termination right is ineffective under applicable law (it
being understood that Excluded Property shall not include proceeds and
Receivables in respect of the foregoing), (3) any United States trademark or
service mark application filed on the basis of a Grantor’s “intent-to-use” such
trademark or service mark pursuant to Section 1(b) the Lanham Act, 15 U.S.C. §
1051, in each case, to the extent the inclusion in the Collateral of any such
application would void, impair or invalidate any such

 

9



--------------------------------------------------------------------------------

application or any resulting registration, unless and until an Amendment to
Allege Use or a Statement of Use under Section 1(c) or 1(d) of said Act is filed
with and accepted by the United States Patent and Trademark Office, (4) any
property to the extent a security interest in such property would result in
material adverse tax consequences as reasonably determined by the Borrower and
the Administrative Agent, including any of the equity interests of any domestic
Subsidiary of the Borrower that is a direct or indirect Subsidiary of a CFC,
(5) any fee-owned real property with a fair market value of less than
$15,000,000 or that is located in the State of New York or in a jurisdiction
other than the United States and all leasehold interests in real property,
(6) any Excluded Account, (7) any of the equity interests of any Foreign
Subsidiary of the Borrower that is not a Material First-Tier Foreign Subsidiary,
each of which, as of the date hereof, is indicated on Part III of Schedule I
hereto, (8) any of the equity interests of any Subsidiary of the Borrower that
is a Material First-Tier Foreign Subsidiary in excess of 65% of all of the
issued and outstanding shares of capital stock of such Material First-Tier
Foreign Subsidiary entitled to vote (within the meaning of Treasury Regulation
Section 1.956-2), and (9) any assets of Borrower, Qualex, Inc. or Kodak (Near
East), Inc. which have been Disposed of on or before the date hereof pursuant to
the UK Pension Settlement Agreement. Notwithstanding anything herein or in any
other Loan Document, the Grantors shall not be required to perfect the
Administrative Agent’s security interest in (i) motor vehicles and other assets
subject to certificates of title to the extent a Lien thereon cannot be
perfected by the filing of a UCC financing statement, (ii) Letter-of-Credit
Rights, (iii) Disbursement Accounts and (iv) any property as to which the
Administrative Agent shall agree in writing that the cost of obtaining a
security interest or perfection thereof would be excessive in relation to the
value of the security to be afforded thereby. For purposes of this Agreement,
“Requirements of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

Section 3. Security for Obligations. This Agreement secures, in the case of each
Grantor, the payment of all Obligations of such Grantor or Subsidiary of the
Company owing to the Secured Parties. Without limiting the generality of the
foregoing, this Agreement secures, as to each Grantor, the payment of all
amounts that constitute part of the Obligations and would be owed by such
Grantor or Subsidiary of the Company, as applicable, to any Secured Party but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving any of the Loan
Parties and other Subsidiaries of the Company.

Section 4. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to perform all of its duties
and obligations thereunder to the extent set forth therein to the same extent as
if this Agreement had not been executed, (b) the exercise by the Administrative
Agent of any of the rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Loan Document, nor shall any Secured Party be obligated
to perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.

 

10



--------------------------------------------------------------------------------

Section 5. Delivery and Control of Security Collateral. (a) Subject to the
Intercreditor Agreement, all certificates or instruments representing or
evidencing Pledged Equity or Pledged Debt shall be promptly delivered to and
held by or on behalf of the Administrative Agent pursuant hereto and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
reasonably satisfactory to the Administrative Agent except to the extent that
such transfer or assignment is prohibited by applicable law. With respect to any
Pledged Equity existing on the Closing Date, the transfer or assignment of which
is subject to (x) certain corporate actions by the holders of or issuers of
Initial Pledged Equity issued by Foreign Subsidiaries which have not occurred as
of the Closing Date despite the Grantors’ use of commercially reasonable efforts
to cause such corporate actions to occur prior to the Closing Date or
(y) governmental approvals or consents which have not been obtained as of the
Closing Date despite the Grantors’ use of commercially reasonable efforts to
cause such approvals or consents to be obtained prior to the Closing Date, the
Grantors shall cause such corporate actions to occur or shall obtain such
approvals or consents within 45 days after the Closing Date (or such later date
as the Administrative Agent shall reasonably agree).

(b) With respect to any Security Collateral representing interests in which any
Grantor has any right, title or interest and that constitutes an uncertificated
security, such Grantor will use commercially reasonable efforts (or in the case
of a wholly-owned Subsidiary, take all actions necessary) to cause (i) the
issuers of such Security Collateral and (ii) any securities intermediary which
is the holder of any such Security Collateral, to cause the Administrative Agent
to have and retain, subject to the Intercreditor Agreement, Control over such
Security Collateral. Without limiting the foregoing, such Grantor will, with
respect to any such Security Collateral held with a securities intermediary, use
commercially reasonable efforts to cause such securities intermediary to enter
into a control agreement with the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, giving the Administrative
Agent Control, subject to the Intercreditor Agreement.

(c) With respect to any securities or commodity account and any Security
Collateral that constitutes a security entitlement (other than a security
entitlement which is an uncertificated security, which for the avoidance of
doubt shall be subject to the preceding Section 5(b)), within 60 days after the
Closing Date (or such later date as the Administrative Agent shall reasonably
agree), the relevant Grantor will cause the securities intermediary with respect
to such security or commodity account or security entitlement to identify in its
records the Administrative Agent as the entitlement holder thereof or enter into
a control agreement with the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, giving the Administrative
Agent Control, subject to the Intercreditor Agreement.

(d) Subject to the Intercreditor Agreement and upon the occurrence and during
the continuance of an Event of Default, each Grantor shall cause the Security
Collateral to be registered in the name of the Administrative Agent or such of
its nominees as the Administrative Agent shall direct, subject only to the
revocable rights specified in Section 13(a). In addition, the Administrative
Agent shall have the right upon the occurrence and during the continuance of an
Event of Default to convert Security Collateral consisting of financial assets
credited to any securities account or the L/C Cash Deposit Account to Security
Collateral consisting of financial assets held directly by the Administrative
Agent, and to convert Security

 

11



--------------------------------------------------------------------------------

Collateral consisting of financial assets held directly by the Administrative
Agent to Security Collateral consisting of financial assets credited to any
securities or commodity account or the L/C Cash Deposit Account.

(e) Upon the occurrence and during the continuance of an Event of Default, each
Grantor will notify each issuer of Security Collateral granted by it hereunder
that such Security Collateral is subject to the security interest granted
hereunder.

Section 6. Term Proceeds Accounts. As soon as practicable and in no event more
than thirty (30) days following the Closing Date (which period may be extended
in the reasonable discretion the Administrative Agent), the Borrower shall
establish a deposit account (the “Term Proceeds Deposit Account”) and a
securities account (the “Term Proceeds Securities Account”) with JPMorgan Chase
Bank, N.A. which accounts shall be maintained exclusively for identifiable
proceeds of Term Loan Priority Collateral (as defined in the Intercreditor
Agreement). The Borrower shall enter into an Account Control Agreement with
respect to each of the Term Proceeds Deposit Account and the Term Proceeds
Securities Account within the time period set forth in Section 5.12(b) of the
Credit Agreement. Upon the occurrence and during the continuance of an Event of
Default, each Grantor shall cause all proceeds of Term Loan Priority Collateral
(as defined in the Intercreditor Agreement) to be deposited in either the Term
Proceeds Deposit Account or the Term Proceeds Securities Account, as applicable.

Section 7. Representations and Warranties. Each Grantor represents and warrants
as follows:

(a) Such Grantor’s exact legal name, chief executive office, type of
organization, jurisdiction of organization, organizational identification number
and Federal Employer Identification Number as of the date hereof is set forth in
Schedule V hereto. Within the five years preceding the date hereof, such Grantor
has not changed its legal name, chief executive office, type of organization,
jurisdiction of organization, organizational identification number or Federal
Employer Identification Number from those set forth in Schedule V hereto except
as set forth in Schedule VI hereto. Each of the trade names owned and used by
the any Grantor in the operation of its business (e.g. billing, advertising,
etc.) are set forth in Schedule V hereto.

(b) Since the date of four (4) months prior to the date hereof, each Grantor has
made or entered into only the mergers and acquisitions set forth on Schedule XI
hereto.

(c) The books and records of each Grantor pertaining to accounts, contract
rights, inventory, and other assets are located at the addresses indicated for
each Grantor on Schedule XII hereto.

(d) Such Grantor is the legal and beneficial owner of the Collateral and has
rights in, the power to transfer, or a valid right to use, the Collateral with
respect to which it has purported to grant a security interest hereunder, free
and clear of any Lien, claim, option or right of others, except for the security
interest created under this Agreement or Liens permitted under the Credit
Agreement, and has full power and authority to grant to the Administrative Agent
the

 

12



--------------------------------------------------------------------------------

security interest in such Collateral granted hereunder pursuant to the terms
hereof. No effective financing statement or other instrument similar in effect
covering all or any part of such Collateral or listing such Grantor or any trade
name of such Grantor as debtor is on file in any recording office, except such
as may exist on the date of this Agreement, have been filed in favor of the
Administrative Agent relating to the Loan Documents or are otherwise permitted
under the Credit Agreement.

(e) When financing statements naming such Grantor as debtor and the
Administrative Agent as secured party and providing a description of the
Collateral with respect to which such Grantor has purported to grant a security
interest hereunder have been filed in the appropriate offices against such
Grantor in the locations listed on Schedule XIII, the Administrative Agent will
have a fully perfected and, subject to the Intercreditor Agreement, first
priority security interest (except as enforceability may be affected by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditor’s rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing), subject only to Liens
permitted under the Credit Agreement, in that Collateral of the Grantor in which
a security interest may be perfected by filing of an initial financing statement
in the appropriate office against such Grantor; provided that (i) the filing of
Intellectual Property security agreements with the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect the security interest of the Administrative Agent in respect of any
registered U.S. Patents, U.S. Patent applications, registered or applied for
U.S. Trademarks and registered or applied for U.S. Copyrights, (ii) additional
filings may be necessary to perfect the Administrative Agent’s security interest
in any registered U.S. Patents, U.S. Patent applications, registered or applied
for U.S. Trademarks and registered or applied for U.S. Copyrights acquired by
such Grantor after the date hereof, and (iii) upon completion of the filings
referred to in this Section 7(e) and the other actions specified on Schedule
XIV, the security interests granted pursuant to this Agreement will constitute
valid perfected security interests in all of the Collateral (other than Excluded
Property) in favor of the Administrative Agent as collateral security for the
Obligations. Notwithstanding the foregoing, nothing in this Agreement shall
require any Grantor to make any filings or take any other actions to record or
perfect the Administrative Agent’s Lien on and security interest in any
Intellectual Property outside the United States (or to reimburse the
Administrative Agent for the same). When used in this Agreement, “Intellectual
Property” shall mean the collective reference to all rights in intellectual
property, whether arising under United States laws, including, without
limitation, the Copyrights, the Patents and the Trademarks, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.

(f) All of such Grantor’s locations where Equipment and Inventory having a value
in excess of $1,000,000 is located as of the date hereof are specified in
Schedule VIII and Schedule IX hereto, respectively (other than Collateral in
transit in the ordinary course of business, in use or on display at any trade
show, conference or similar event in the ordinary course of business, maintained
with customers (or otherwise on the premises of customers) and consignees in the
ordinary course of business or in the possession of employees in the ordinary
course of business). Such Grantor has exclusive possession and control of its
Inventory, other than Inventory stored at any leased premises or third party
warehouse.

 

13



--------------------------------------------------------------------------------

(g) None of the Receivables or Agreement Collateral is evidenced by a promissory
note or other instrument in excess of $3,750,000 that has not been delivered to
the Administrative Agent. All such Receivables or Agreement Collateral valued in
excess of $3,750,000 is listed on Schedule III attached hereto.

(h) Subject to the Intercreditor Agreement, all Security Collateral consisting
of certificated securities and instruments with an aggregate fair market value
in excess of $10,000,000 for all such Security Collateral of the Grantors have
been delivered to the Administrative Agent.

(i) If such Grantor is an issuer of Security Collateral, such Grantor confirms
that it has received notice of the security interest granted hereunder.

(j) The Pledged Equity pledged by such Grantor hereunder has been duly
authorized and validly issued and is fully paid and non-assessable (to the
extent such concepts are applicable), provided that the foregoing representation
and warranty, insofar as it relates to the Pledged Equity issued by a Person
other than a Subsidiary of a Grantor, is made to the knowledge of the Grantors.
Each interest in any limited liability company or limited partnership
wholly-owned by such Grantor, pledged hereunder and represented by a certificate
is a “security” within the meaning of Article 8 of the UCC and is governed by
Article 8 of the UCC and each such interest shall at all times hereafter be
represented by a certificate. Each interest in any limited liability company or
limited partnership controlled by such Grantor, pledged hereunder and not
represented by a certificate either (1) is not a “security” within the meaning
of Article 8 of the UCC and is not governed by Article 8 of the UCC and such
Grantor shall at no time elect to treat any such interest as a “security” within
the meaning of Article 8 of the UCC or issue any certificate representing such
interest or (2) is a “security” within the meaning of Article 8 of the UCC and
is governed by Article 8 of the UCC and, with respect to any such Pledged Equity
having a value in excess of $1,000,000, such Grantor shall have entered into a
control agreement with the issuer of such “security” and the Administrative
Agent to establish Control with respect to such “security.” The Pledged Debt
pledged by such Grantor hereunder has been duly authorized, authenticated or
issued and delivered, is the legal, valid and binding obligation of the issuers
thereof and, if evidenced by any promissory notes, such promissory notes have
been delivered to the Administrative Agent, and is not in default.

(k) The Initial Pledged Equity in Foreign Subsidiaries pledged by such Grantor
constitutes, as of the date hereof, 65% of the issued and outstanding equity
interests entitled to vote (within the meaning of Treasury Regulation
Section 1.956-1) of the issuers thereof indicated on Part I of Schedule I
hereto, each of which is a Material First-Tier Foreign Subsidiary. The Initial
Pledged Debt constitutes all of the outstanding Indebtedness for borrowed money
owed to such Grantor by the issuers thereof (other than intercompany
Indebtedness in respect of the UK Pension Settlement Agreement).

(l) Such Grantor has no Investment Property with a market value in excess of
$1,000,000 as of the date hereof, other than the Investment Property listed on
Part IV of Schedule I hereto.

 

14



--------------------------------------------------------------------------------

(m) The Assigned Agreements to which such Grantor is a party have been duly
authorized, executed and delivered by such Grantor and, to such Grantor’s
knowledge, any material Assigned Agreements are in full force and effect and are
binding upon and enforceable against all parties thereto in accordance with
their terms.

(n) Such Grantor has no deposit accounts or securities accounts as of the date
hereof, other than the deposit accounts and securities accounts listed on
Schedule II hereto (other than deposit accounts or securities accounts that have
less than $750,000 in the aggregate on deposit).

(o) Such Grantor is not a beneficiary or assignee under any letter of credit
with a stated amount in excess of $2,500,000 and issued by a United States
financial institution as of the date hereof, other than the letters of credit
described in Schedule VII hereto.

(p) This Agreement creates in favor of the Administrative Agent for the benefit
of the Secured Parties a valid security interest in the Collateral granted by
such Grantor under this Agreement, securing the payment of the Obligations
except to the extent that Control or possession by the Administrative Agent is
required for the creation of the security interest; all filings and other
actions necessary to perfect the security interest in the Collateral granted by
such Grantor have been duly made or taken and are in full force and effect other
than (i) actions necessary to perfect the Administrative Agent’s security
interest with respect to Collateral evidenced by a certificate of title or
Collateral consisting of vessels or aircraft and (ii) actions necessary to
transfer and prior approval of or filings with any governmental entity required
in connection with any interest in Pledged Equity.

(q) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or any other third party is required for
(i) the grant by such Grantor of the security interest granted hereunder or for
the execution, delivery or performance of this Agreement by such Grantor,
(ii) the perfection or maintenance of the security interest created hereunder
(including, subject to the Intercreditor Agreement, the first priority nature of
such security interest in Collateral), except for (A) the filing of financing
and continuation statements under the UCC, (B) the recordation of the
Intellectual Property Security Agreement with respect to certain registered
Intellectual Property Collateral attached thereto, and the actions described in
Section 5 with respect to the Security Collateral, (C) subject to certain
corporate actions by the holders or issuers of Non-U.S. Initial Pledged Equity
which have not occurred as of the Effective Date, necessary to transfer or
assign, (D) the governmental filings required to be made or approvals obtained
prior to the creation of a security interest in any Pledged Equity issued by a
non-US Person and any filings or approvals required prior to realizing on any
such Pledged Equity, and (E) the Control of certain assets as provided in
Sections 9-104, 9-105, 9-106 and 9-107 of the UCC, or (iii) the exercise by the
Administrative Agent of its voting or other rights provided for in this
Agreement or the remedies in respect of the Collateral pursuant to this
Agreement, except as set forth above and as may be required in connection with
the disposition of any portion of the Security Collateral by laws affecting the
offering and sale of securities generally.

 

15



--------------------------------------------------------------------------------

(r) The Inventory that has been produced or distributed by such Grantor has been
produced in compliance with all requirements of applicable law except where the
failure to so comply would not have a Material Adverse Effect.

(s) As to itself and its Intellectual Property Collateral:

(i) The operation of such Grantor’s business as currently conducted or as
contemplated to be conducted and the use of the Intellectual Property Collateral
in connection therewith do not conflict with, infringe, misappropriate, dilute,
misuse or otherwise violate the intellectual property rights of any third party,
except as are not expected to have a Material Adverse Effect.

(ii) Such Grantor is the exclusive owner of all right, title and interest in and
to Patents, Trademarks and Copyrights contained in the Intellectual Property
Collateral, except as set forth in Schedule IV hereto with respect to
co-ownership of certain Patents, and such Grantor is entitled to use all such
Intellectual Property Collateral in accordance with applicable law, subject to
the terms of the IP Agreements.

(iii) The Intellectual Property Collateral set forth on Schedule IV hereto
includes all of the registered patents, patent applications, domain names,
trademark registrations and applications, copyright registrations and
applications owned by such Grantor as of the date set forth therein.

(iv) The issued Patents and registered Trademarks contained in the Intellectual
Property Collateral have not been adjudged invalid or unenforceable in whole or
part, and to the knowledge of the Company, are valid and enforceable, except to
the extent Grantor has ceased use of any such registered Trademarks, and except
as would not be reasonably expected, individually or in the aggregate, to have a
Material Adverse Effect.

(v) Such Grantor has made or performed all filings, recordings and other acts
and has paid all required fees and taxes, as deemed necessary by Grantor in its
reasonable business discretion, to maintain and protect its interest in each and
every material item of Intellectual Property Collateral owned by such Grantor in
full force and effect.

(vi) No claim has been asserted and is pending by any Person challenging or
questioning the use of any Intellectual Property Collateral or the validity of
effectiveness of any such Intellectual Property Collateral, nor does the Company
know of any valid basis for any such claim, except, in either case, for such
claims that in the aggregate are not reasonably expected to have a Material
Adverse Effect. The conduct of the business of the Company and its Subsidiaries
does not infringe on the rights of any Person except for such claims and
infringements that, in the aggregate, are not reasonably expected to have a
Material Adverse Effect. The consummation of the transactions contemplated by
the Loan Documents will not result in the termination or impairment (other than
impairment contemplated by the Loan Documents) of any of the Intellectual
Property Collateral.

(vii) With respect to each IP Agreement that is not Excluded Property: (A) to
the knowledge of the Company, such IP Agreement is valid and binding and in full
force and effect; (B) such IP Agreement will not cease to be valid and binding
and in full force and

 

16



--------------------------------------------------------------------------------

effect on terms identical to those currently in effect as a result of the rights
and interest granted herein, nor will the grant of such rights and interest
constitute a breach or default under such IP Agreement or otherwise give any
party thereto a right to terminate such IP Agreement; (C) such Grantor has not
received any notice of termination or cancellation under such IP Agreement
within the six months immediately preceding the date of this Agreement;
(D) within the six months immediately preceding the date of this Agreement, such
Grantor has not received any notice of a breach or default under such IP
Agreement, which breach or default has not been cured; and (E) neither such
Grantor nor, to such Grantor’s knowledge, any other party to such IP Agreement
is in breach or default thereof in any material respect, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
breach or default or permit termination or modification under such IP Agreement,
in each case except as would not reasonably be expected to have a Material
Adverse Effect.

(viii) To the Company’s knowledge, none of the material Trade Secrets of such
Grantor has been used, divulged, disclosed or appropriated to the detriment of
such Grantor for the benefit of any other Person other than such Grantor within
the past two years.

(ix) This Agreement is effective to create a valid and continuing Lien and, upon
filing of appropriate financing statements in the offices listed on Schedule
XIII and appropriate releases (which releases have been filed or will be filed
substantially simultaneously with the entering into of this Agreement) and
Intellectual Property security agreements with the United States Copyright
Office and the United States Patent and Trademark Office (to the extent a
security interest may be perfected by filing, recording or registering a
security agreement, financing statement or analogous document in the United
States Copyright Office or the United States Patent and Trademark Office, as
applicable), fully perfected and, subject to the Intercreditor Agreement, first
priority security interests in favor of the Administrative Agent on such
Grantor’s U.S. Patents, U.S. Trademarks and U.S. Copyrights and such perfected
security interests are enforceable as such as against any and all creditor of
and purchasers from such Grantor.

Section 8. Further Assurances.

(a) Each Grantor agrees that from time to time, in accordance with the terms of
this Agreement at the expense of such Grantor and at the reasonable request of
the Administrative Agent, such Grantor will promptly execute and deliver, or
otherwise authenticate, all further instruments and documents, and take all
further action that may be reasonably necessary or desirable, or that the
Administrative Agent may reasonably request, in order to perfect and protect any
pledge or security interest granted or purported to be granted by such Grantor
hereunder or to enable the Administrative Agent to exercise and enforce its
rights and remedies hereunder with respect to any Collateral of such Grantor.
Without limiting the generality of the foregoing, each Grantor will, at the
reasonable request of the Administrative Agent, promptly with respect to the
Collateral of such Grantor: (i) mark conspicuously each document included in
Inventory, each chattel paper included in Receivables each Assigned Agreement
and, at the request of the Administrative Agent, each of its records pertaining
to such Collateral with a legend, in form and substance reasonably satisfactory
to the Administrative Agent, indicating that such document, Assigned Agreement
or Collateral is subject to the security interest granted hereby; (ii) if any
such Collateral shall be evidenced by a promissory

 

17



--------------------------------------------------------------------------------

note or other instrument or chattel paper, deliver and pledge to the
Administrative Agent hereunder such note or instrument or chattel paper duly
indorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance reasonably satisfactory to the Administrative Agent;
(iii) file such financing or continuation statements, or amendments thereto, and
such other instruments or notices, as may be reasonably necessary or desirable,
or as the Administrative Agent may reasonably request, in order to perfect and
preserve the security interest granted or purported to be granted by such
Grantor hereunder; (iv) prepare, sign, and file for recordation in any
intellectual property registry, appropriate evidence of the lien and security
interest granted herein in any Intellectual Property in the name of such Grantor
as debtor; and (v) deliver to the Administrative Agent evidence that all other
actions that the Administrative Agent may deem reasonably necessary or desirable
in order to perfect and protect the security interest granted or purported to be
granted by such Grantor under this Agreement has been taken.

(b) Each Grantor hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto in the applicable
UCC filing office, including one or more financing statements indicating that
such financing statements cover all assets or all personal property (or words of
similar effect) of such Grantor in the United States, or any real property or
fixtures, regardless of whether any particular asset described in such financing
statements falls within the scope of the UCC. A photocopy or other reproduction
of this Agreement shall be sufficient as a financing statement where permitted
by law. Each Grantor ratifies its authorization for the Administrative Agent to
have filed such financing statements, continuation statements or amendments
filed prior to the date hereof.

(c) Each Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the Collateral of
such Grantor and such other reports in connection with such Collateral as the
Administrative Agent may reasonably request, all in reasonable detail.

Section 9. As to Equipment and Inventory. (a) Each Grantor will keep its
Equipment having a value in excess of $1,000,000 and Inventory having a value in
excess of $1,000,000 (other than Inventory sold in the ordinary course of
business) at the locations therefor specified in Schedule VIII and Schedule IX,
respectively, or, upon 30 days’ prior written notice to the Administrative Agent
(or such lesser time as may be agreed by the Administrative Agent), at such
other places designated by such Grantor in such notice. Schedule VIII and
Schedule IX respectively set forth whether each such location is owned, leased
or operated by third parties, and, if leased or operated by third parties, their
names and addresses.

(b) Each Grantor will pay promptly when due all property and other taxes,
assessments and governmental charges or levies imposed upon, and all claims
(including claims for labor, materials and supplies) against, its Equipment and
Inventory, except to the extent payment thereof is not required by Section 5.05
of the Credit Agreement. In producing its Inventory, each Grantor will comply
with all requirements of applicable law, except where the failure to so comply
will not have a Material Adverse Effect.

Section 10. Insurance. Each Grantor will, and will cause each Restricted
Subsidiary to, at its own expense, maintain, insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies

 

18



--------------------------------------------------------------------------------

engaged in similar businesses and owning similar properties in the same general
areas in which the Company or such Restricted Subsidiary operates; provided,
that, the Company and its Restricted Subsidiaries may self-insure to the extent
consistent with prudent business practice. Each policy of each Grantor for
liability insurance shall provide for all losses to be paid on behalf of the
Administrative Agent and such Grantor as their interests may appear, and each
policy for property damage insurance shall provide for all losses to be paid, in
accordance with the Credit Agreement, the Intercreditor Agreement and the Lender
loss payee provisions which were requested pursuant to clause (iv) below,
directly to the Administrative Agent. Each such policy shall in addition
(i) name such Grantor and the Administrative Agent as insured parties thereunder
(without any representation or warranty by or obligation upon the Administrative
Agent) as their interests may appear, (ii) provide that (A) there shall be no
recourse against the Administrative Agent for payment of premiums or other
amounts with respect thereto and (B) if agreed by the insurer (which agreement
such Grantor shall use commercially reasonable efforts to obtain), at least 10
days’ prior written notice of cancellation or of lapse shall be given to the
Administrative Agent by the insurer, and (iv) contain such other customary
lender loss payee provisions as the Administrative Agent shall reasonably
request. Each Grantor will, if so requested by the Administrative Agent, deliver
to the Administrative Agent certificates of insurance evidencing such insurance
and, as often as the Administrative Agent may reasonably request, a report of a
reputable insurance broker or the insurer with respect to such insurance.
Further, each Grantor will, at the request of the Administrative Agent, duly
execute and deliver instruments of assignment of such insurance policies to
comply with the requirements of Section 2(l) and cause the insurers to
acknowledge notice of such assignment. Each Grantor will, if so requested by the
Administrative Agent, deliver to the Administrative Agent certificates of
insurance evidencing such insurance and, as often as the Administrative Agent
may reasonably request, a report of a reputable insurance broker or the insurer
with respect to such insurance. Further, each Grantor will, at the request of
the Administrative Agent, duly execute and deliver instruments of assignment of
such insurance policies to comply with the requirements of Section 2(k) and 2(l)
and use its commercially reasonable efforts to cause the insurers to acknowledge
notice of such assignment.

Section 11. Post-Closing Changes; Collections on Assigned Agreements and
Receivables. (a) If any Grantor changes its name, type of organization,
jurisdiction of organization or organizational identification number from those
set forth in Schedule V of this Agreement it will give written notice to the
Administrative Agent within 15 days of such change and will take all action
reasonably required by the Administrative Agent for the purpose of perfecting or
protecting the security interest granted by this Agreement. Each Grantor will
hold and preserve its records relating to the Collateral, including the Assigned
Agreements and Related Contracts, and will permit representatives of the
Administrative Agent at any time during normal business hours to inspect and
make abstracts from such records and other documents to the extent provided in
Section 5.08 of the Credit Agreement. If any Grantor does not have an
organizational identification number and later obtains one, it will promptly
notify the Administrative Agent of such organizational identification number.

(b) Administrative Agent shall have the right at any time or times, in
Administrative Agent’s name or in the name of a nominee of Administrative Agent,
to verify the validity, amount or any other matter relating to any Receivables
or other Collateral, by mail, telephone, facsimile transmission or otherwise
(provided any visits shall be done during normal

 

19



--------------------------------------------------------------------------------

business hours and at times to be mutually agreed). Except as otherwise provided
in this subsection (b), each Grantor, at its own expense and in the ordinary
course of business undertaken in a commercially reasonable manner and consistent
with applicable law, will continue to collect, adjust, settle, compromise the
amount or payment of, all amounts due or to become due such Grantor under the
Assigned Agreements and Receivables. In connection with such collections,
adjustments, settlements, compromises and other exercises of rights, such
Grantor may take (and, at the Administrative Agent’s direction upon the
occurrence and during the continuance of an Event of Default, will take) such
action as such Grantor (or, upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent) may deem necessary or advisable;
provided, that, the Administrative Agent shall have the right at any time, upon
the occurrence and during the continuance of an Event of Default and upon
written notice to such Grantor of its intention to do so, to notify the Obligors
under any Assigned Agreements and Receivables of the assignment of such Assigned
Agreements to the Administrative Agent and to direct such Obligors to make
payment of all amounts due or to become due to such Grantor thereunder directly
to the Administrative Agent and, upon such notification and at the expense of
such Grantor, to enforce collection of any such Assigned Agreements and
Receivables, to adjust, settle or compromise the amount or payment thereof, in
the same manner and to the same extent as such Grantor might have done, and to
otherwise exercise all rights with respect to such Assigned Agreements and
Receivables, including those set forth in Section 9-607 of the UCC. After
receipt by any Grantor of the notice from the Administrative Agent referred to
in the proviso to the preceding sentence, (i) all amounts and proceeds
(including instruments) received by such Grantor in respect of the Assigned
Agreements and Receivables of such Grantor shall be received in trust for the
benefit of the Secured Parties, shall be segregated from other funds of such
Grantor and shall be forthwith paid over to the Administrative Agent in the same
form as so received (with any necessary indorsement) to be applied as provided
in Section 20(b) of this Agreement or to prepay Loans under the Credit
Agreement, and (ii) such Grantor will not adjust, settle or compromise the
amount or payment of any Receivable or amount due on any Assigned Agreement,
release wholly or partly any Obligor thereof or allow any credit or discount
thereon other than credits or discounts given in the ordinary course of
business.

(c) No Grantor will authorize the filing of any financing statement naming it as
debtor covering all or any portion of the Collateral owned by it, except for
financing statements (i) naming the Administrative Agent on behalf of the
Secured Parties as the secured party, and (ii) in respect to other Liens
permitted by the Credit Agreement. Each Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement naming the Administrative Agent as
secured party without the prior written consent of the Administrative Agent,
subject to such Grantor’s rights under the UCC.

Section 12. As to Intellectual Property Collateral. (a) With respect to each
item of its Intellectual Property Collateral material to the business of the
Company and its Restricted Subsidiaries, each Grantor agrees to take, at its
expense, commercially reasonable steps as determined in Grantor’s reasonable
discretion, including in the U.S. Patent and Trademark Office, the U.S.
Copyright Office and any other Governmental Authority, to (i) maintain (in
accordance with the exercise of such Grantor’s reasonable business discretion)
the validity and enforceability of such Intellectual Property Collateral and
maintain such Intellectual Property

 

20



--------------------------------------------------------------------------------

Collateral in full force and effect, and (ii) pursue the registration and
maintenance (in accordance with the exercise of such Grantor’s reasonable
business discretion) of each patent, trademark, or copyright registration or
application, now or hereafter included in such Intellectual Property Collateral
of such Grantor, including the payment of required fees and taxes, the filing of
responses to office actions issued by the U.S. Patent and Trademark Office, the
U.S. Copyright Office or other Governmental Authorities, the filing of
applications for renewal or extension, the filing of affidavits under Sections 8
and 15 of the U.S. Trademark Act, and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings, in each case except where the failure to so file, register or
maintain is not reasonably likely to have a Material Adverse Effect. No Grantor
shall, without the written consent of the Administrative Agent, which shall not
be unreasonably withheld or delayed, discontinue use of any material Trademark
or otherwise abandon any such material Intellectual Property Collateral unless
such Grantor shall have determined that such use or the pursuit or maintenance
of such Intellectual Property Collateral is no longer material to the conduct of
such Grantor’s business.

(b) Until the termination of the Credit Agreement, each Grantor agrees to
provide to the Administrative Agent, concurrently with any delivery of Financial
Statements pursuant to Section 5.01(a) or (b) of the Credit Agreement, an
updated Schedule of its registered U.S. Patents, U.S. Patent applications,
registered or applied for U.S. Trademarks and registered or applied for U.S.
Copyrights.

(c) In the event that any Grantor becomes aware that any item of Intellectual
Property Collateral is being infringed or misappropriated by a third party, such
Grantor shall take such commercially reasonable actions determined in its
reasonable discretion, at its expense, to protect or enforce such Intellectual
Property Collateral, including suing for infringement or misappropriation and
for an injunction against such infringement or misappropriation.

(d) Each Grantor shall take all reasonable steps which it deems appropriate
under the circumstances to preserve and protect each item of its material
Trademarks included in the Intellectual Property Collateral, including
maintaining substantially the quality of any and all products or services used
or provided in connection with any such Trademarks, consistent with the general
quality of the products and services as of the date hereof, and taking steps
reasonably necessary to ensure that all licensed users of any such Trademarks
use such consistent standards of quality.

(e) With respect to its Intellectual Property Collateral, each Grantor agrees to
execute or otherwise authenticate an agreement, in substantially the form set
forth in Exhibit A hereto or otherwise in form and substance satisfactory to the
Administrative Agent (an “Intellectual Property Security Agreement”), for
recording the security interest granted hereunder to the Administrative Agent in
such Intellectual Property Collateral with the U.S. Patent and Trademark Office,
the U.S. Copyright Office, and any other Governmental Authorities necessary to
perfect the security interest hereunder in such Intellectual Property
Collateral.

(f) Each entity which executes a Security Agreement Supplement as Grantor shall
execute and deliver to the Administrative Agent with such written notice, or
otherwise

 

21



--------------------------------------------------------------------------------

authenticate, an agreement substantially in the form of Exhibit B hereto or
otherwise in form and substance satisfactory to the Administrative Agent (an “IP
Security Agreement Supplement”) covering such Intellectual Property, which IP
Security Agreement Supplement shall be recorded with the U.S. Patent and
Trademark Office, the U.S. Copyright Office and any other Governmental
Authorities necessary to perfect the security interest hereunder in such
Intellectual Property.

Section 13. Voting Rights; Dividends; Etc. So long as no Event of Default shall
have occurred and be continuing:

(i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Grantor or any
part thereof for any purpose.

(ii) Each Grantor shall be entitled to receive and retain any and all dividends,
interest and other distributions paid in respect of the Security Collateral of
such Grantor if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Loan Documents; provided, that, any and all
dividends, interest and other distributions paid or payable in the form of
instruments or certificates in respect of, or in exchange for, any Security
Collateral, shall be promptly delivered to the Administrative Agent to hold as
Security Collateral (to the extent it is not Excluded Property) and shall, if
received by such Grantor, be received in trust for the benefit of the Secured
Parties, be segregated from the other property or funds of such Grantor and be
promptly delivered to the Administrative Agent as Security Collateral in the
same form as so received (with any necessary indorsement).

(iii) The Administrative Agent will execute and deliver (or cause to be executed
and delivered) to each Grantor all such proxies and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.

(b) Upon the occurrence and during the continuance of an Event of Default:

(i) All rights of each Grantor (A) to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 13(a)(i) shall, upon notice to such Grantor by the
Administrative Agent, cease and (B) to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 13(a)(ii) shall automatically cease, and all such rights
shall, subject to the Intercreditor Agreement, thereupon become vested in the
Administrative Agent for the benefit of the Secured Parties, which shall
thereupon have the sole right to exercise or refrain from exercising such voting
and other consensual rights and to receive and hold as Security Collateral such
dividends, interest and other distributions.

(ii) All dividends, interest and other distributions that are received by any
Grantor contrary to the provisions of paragraph (i) of this Section 13(b) shall
be received in trust for the benefit of the Secured Parties, shall be segregated
from other funds of such Grantor and shall be promptly paid over to the
Administrative Agent as Security Collateral in the same form as so received
(with any necessary indorsement).

 

22



--------------------------------------------------------------------------------

Section 14. As to the Assigned Agreements.

(a) Each Grantor will at its expense:

(i) perform and observe in all material respects all terms and provisions of the
Assigned Agreements to be performed or observed by it to the extent consistent
with its past practice or reasonable business judgment, maintain the Assigned
Agreements to which it is a party in full force and effect, enforce the Assigned
Agreements to which it is a party in accordance with the terms thereof and take
all such action to such end as may be requested from time to time by the
Administrative Agent; and

(ii) furnish to the Administrative Agent promptly upon receipt thereof copies of
all notices of defaults relating to agreements involving monetary liability of
or to any Person in an amount in excess of $5,000,000 received by such Grantor
under or pursuant to the Assigned Agreements to which it is a party, and from
time to time (A) furnish to the Administrative Agent such information and
reports regarding the Assigned Agreements and such other Collateral of such
Grantor as the Administrative Agent may reasonably request and (B) upon request
of the Administrative Agent, make to each other party to any Assigned Agreement
to which it is a party such demands and requests for information and reports or
for action as such Grantor is entitled to make thereunder.

(b) Each Grantor hereby consents on its behalf and on behalf of its Subsidiaries
to the assignment and pledge to the Administrative Agent for benefit of the
Secured Parties of each Assigned Agreement to which it is a party by any other
Grantor hereunder.

(c) Each Grantor agrees, upon the reasonable request of Administrative Agent, to
instruct each other party to each Assigned Agreement to which it is a party,
that all payments due or to become due under or in connection with such Assigned
Agreement will be made directly to a Pledged Deposit Account.

(d) All moneys received or collected pursuant to subsection (c) above shall be
(i) released to the applicable Grantor on the terms set forth in the Credit
Agreement so long as no Event of Default shall have occurred and be continuing
or (ii) if any Event of Default shall have occurred and be continuing, applied
as provided in Section 20(b).

Section 15. As to Letter-of-Credit Rights and Commercial Tort Claims. (a) Except
as otherwise permitted by the Credit Agreement and this Agreement, each Grantor,
by granting a security interest in its Receivables consisting of
letter-of-credit rights to the Administrative Agent, hereby assigns to the
Administrative Agent such rights (including its contingent rights) to the
proceeds of all Related Contracts consisting of letters of credit of which it is
or hereafter becomes a beneficiary or assignee. Upon request of the
Administrative Agent, each Grantor will promptly use commercially reasonable
efforts to cause the issuer of each letter-of-credit with a stated amount in
excess of $2,500,000 and each nominated person (as defined in Section 5-102 of
the UCC) (if any) with respect thereto to consent to such assignment of the
proceeds thereof pursuant to a consent in form and substance reasonably
satisfactory to the Administrative Agent and deliver written evidence of such
consent to the Administrative Agent.

 

23



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of an Event of Default, each
Grantor will, promptly upon request by the Administrative Agent, (i) notify (and
such Grantor hereby authorizes the Administrative Agent to notify) the issuer
and each nominated person with respect to each of the Related Contracts
consisting of letters of credit that the proceeds thereof have been assigned to
the Administrative Agent hereunder and any payments due or to become due in
respect thereof are to be made directly to the Administrative Agent or its
designee and (ii) arrange for the Administrative Agent to become the transferee
beneficiary of letter of credit.

(c) In the event that any Grantor hereafter acquires or has any commercial tort
claim that has been filed with any court in excess of $5,000,000 in the
aggregate, it shall, promptly after such claim has been filed with such court,
deliver a supplement to Schedule X hereto, identifying such new commercial tort
claim.

Section 16. Transfers and Other Liens; Additional Shares. (a) Each Grantor
agrees that it will not (i) sell, assign or otherwise dispose of, or grant any
option with respect to, any of the Collateral, other than sales, assignments and
other dispositions of Collateral, and options relating to Collateral, permitted
under the terms of the Credit Agreement or (ii) create or suffer to exist any
Lien upon or with respect to any of the Collateral of such Grantor except for
the pledge, assignment and security interest created under this Agreement and
Liens permitted under the Credit Agreement.

(b) Subject to the terms of the Credit Agreement and this Agreement, each
Grantor agrees that it will (i) cause each issuer of the Pledged Equity pledged
by such Grantor not to issue any equity interests or other securities in
addition to or in substitution for the Pledged Equity issued by such issuer
except to such Grantor or its Affiliates, and (ii) pledge hereunder, promptly
upon its acquisition (directly or indirectly) thereof, any and all additional
equity interests or other securities as required by Section 5.10 of the Credit
Agreement from time to time acquired by such Grantor in any manner.

Section 17. Administrative Agent Appointed Attorney in Fact. Each Grantor hereby
irrevocably appoints the Administrative Agent such Grantor’s attorney-in-fact,
with full authority in the place and stead of such Grantor and in the name of
such Grantor or otherwise, from time to time, in the Administrative Agent’s
discretion, to take any action and to execute any instrument that the
Administrative Agent may deem necessary or advisable to accomplish the purposes
of this Agreement, including:

(a) to obtain, an upon the occurrence and during the continuance of an Event of
Default, adjust insurance required to be paid to the Administrative Agent
pursuant to Section 10,

(b) upon the occurrence and during the continuation of any Event of Default, to
ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,

 

24



--------------------------------------------------------------------------------

(c) upon the occurrence and during the continuance of an Event of Default, to
receive, indorse and collect any drafts or other instruments, documents and
chattel paper, in connection with clause (a) or (b) above,

(d) upon the occurrence and during the continuation of any Event of Default to
file any claims or take any action or institute any proceedings that the
Administrative Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce compliance with the terms and
conditions of any Assigned Agreement or the rights of the Administrative Agent
with respect to any of the Collateral;

(e) upon the occurrence and during the continuation of any Event of Default, to
use any Intellectual Property or IP Agreements (solely pursuant to the terms
thereof) that are not Excluded Property of such Grantor, including any labels,
Patents, Trademarks, trade names, URLs, domain names, industrial designs,
Copyrights, or advertising matter, in preparing for sale, advertising for sale,
or selling Inventory or other Collateral;

(f) to take or cause to be taken all actions necessary to perform or comply or
cause performance or compliance with the terms of this Agreement, including
actions to pay or discharge taxes or Liens (other than Permitted Liens) levied
or placed upon or threatened against the Collateral, the legality or validity
thereof and the amounts necessary to discharge the same to be determined by
Administrative Agent in its sole discretion, any such payments made by
Administrative Agent to become obligations of such Grantor to Administrative
Agent, due and payable immediately without demand;

(g) (i) upon the occurrence and during the continuation of any Event of Default,
generally to sell, transfer, lease, license, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though Administrative Agent were the absolute owner thereof for all purposes,
and (ii) to do, at Administrative Agent’s option and such Grantor’s expense, at
any time or from time to time, all acts and things that Administrative Agent
deems reasonably necessary to protect, preserve or realize upon the Collateral
and Administrative Agent’s security interest therein in order to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do;

(h) upon the occurrence and during the continuation of any Event of Default, to
repair, alter, or supply goods, if any, necessary to fulfill in whole or in part
the purchase order of any Person obligated to the Borrower or such other Grantor
in respect of any Account of the Borrower or such other Grantor; and

(i) upon the occurrence and during the continuance of any Event of Default, to
take exclusive possession of all locations where the Borrower or other Grantor
conducts its business or has rights of possession, with prompt notice to the
Borrower or any Grantor and to use such locations to store, process,
manufacture, sell, use, and liquidate or otherwise dispose of items that are
Collateral, without obligation to pay rent or other compensation for the
possession or use of any location.

Section 18. Administrative Agent May Perform. If any Grantor fails to perform
any agreement contained herein, the Administrative Agent may, but without any
obligation to do so,

 

25



--------------------------------------------------------------------------------

upon notice to the Company of at least five Business Days in advance and if the
Company fails to cure within such period, itself perform, or cause performance
of, such agreement, and the expenses of the Administrative Agent incurred in
connection therewith shall be payable by such Grantor under Section 22.

Section 19. The Administrative Agent’s Duties. (a) The powers conferred on the
Administrative Agent hereunder are solely to protect the Secured Parties’
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the safe custody of any Collateral in its possession and
the accounting for moneys actually received by it hereunder, the Administrative
Agent shall have no duty as to any Collateral, as to ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Collateral, whether or not any Secured Party has
or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which it accords its own property.

(b) Anything contained herein to the contrary notwithstanding, the
Administrative Agent may from time to time, when the Administrative Agent deems
it to be necessary, appoint one or more of its Affiliates (or, with the consent
of the Company, any other Persons) subagents (each a “Subagent”) for the
Administrative Agent hereunder with respect to all or any part of the
Collateral. In the event that the Administrative Agent so appoints any Subagent
with respect to any Collateral, (i) the assignment and pledge of such Collateral
and the security interest granted in such Collateral by each Grantor hereunder
shall be deemed for purposes of this Agreement to have been made to such
Subagent, in addition to the Administrative Agent, for the benefit of the
Secured Parties, as security for the Obligations of such Grantor, (ii) such
Subagent shall automatically be vested, in addition to the Administrative Agent,
with all rights, powers, privileges, interests and remedies of the
Administrative Agent hereunder with respect to such Collateral, and (iii) the
term “Administrative Agent,” when used herein in relation to any rights, powers,
privileges, interests and remedies of the Administrative Agent with respect to
such Collateral, shall include such Subagent; provided, however, that no such
Subagent shall be authorized to take any action with respect to any such
Collateral unless and except to the extent expressly authorized in writing by
the Administrative Agent.

Section 20. Remedies. If any Event of Default shall have occurred and be
continuing and such Event of Default has resulted in the acceleration of the
Obligations, which acceleration has not been rescinded or otherwise terminated:

(a) The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may:
(i) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Administrative Agent forthwith, assemble all or
part of the Collateral as directed by the Administrative Agent and make it
available to the Administrative Agent at a place and time to be designated by
the Administrative Agent that is reasonably convenient to both parties;
(ii) subject to applicable law, without notice

 

26



--------------------------------------------------------------------------------

except as specified below, sell the Collateral or any part thereof in one or
more parcels at public or private sale, at any of the Administrative Agent’s
offices or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as the Administrative Agent may deem commercially reasonable;
(iii) occupy, consistent with Section 5.08 of the Credit Agreement, on a
non-exclusive basis any premises owned or leased by any of the Grantors where
the Collateral or any part thereof is assembled or located for a reasonable
period in order to effectuate its rights and remedies hereunder or under law,
without obligation to such Grantor in respect of such occupation; and
(iv) exercise any and all rights and remedies of any of the Grantors under or in
connection with the Collateral, or otherwise in respect of the Collateral,
including (A) any and all rights of such Grantor to demand or otherwise require
payment of any amount under, or performance of any provision of, the Assigned
Agreements, the Receivables and the other Collateral, (B) withdraw, or cause or
direct the withdrawal, of all funds with respect to the Account Collateral, and
(C) exercise all other rights and remedies with respect to the Assigned
Agreements, the Receivables and the other Collateral, including those set forth
in Section 9-607 of the UCC. Each Grantor agrees that, to the extent notice of
sale shall be required by law, at least ten days’ notice to such Grantor of the
time and place of any public sale, or of the time after which any private sale
is to be made shall constitute reasonable notification. The Administrative Agent
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Grantor agrees that (A) the internet
shall constitute a “place” for purposes of Section 9-610(b) of the UCC and
(B) to the extent notification of sale shall be required by law, notification by
mail of the URL where a sale will occur and the time when a sale will commence
at least ten (10) days prior to the sale shall constitute a reasonable
notification for purposes of Section 9-611(b) of the UCC.

(b) Any cash held by or on behalf of the Administrative Agent and all cash
proceeds received by or on behalf of the Administrative Agent in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral and any proceeds of the guarantee set forth in Section 1 may, in the
discretion of the Administrative Agent, be held by the Administrative Agent as
collateral for, and/or then or at any time thereafter shall be applied in whole
or in part by the Administrative Agent for the benefit of the Secured Parties
against, all or any part of the Obligations, in accordance with Section 7.03 of
the Credit Agreement.

(c) All payments received by any Grantor under or in connection with any
Assigned Agreement or otherwise in respect of the Collateral shall be received
in trust for the benefit of the Administrative Agent, shall be segregated from
other funds of such Grantor and shall be forthwith paid over to the
Administrative Agent in the same form as so received (with any necessary
indorsement).

(d) Subject to the provisions of Section 9.08 of the Credit Agreement, the
Administrative Agent may, without notice to any Grantor except as required by
law and at any time or from time to time, charge, set off and otherwise apply
all or any part of the Obligations against any funds held with respect to the
Account Collateral or in any other deposit account.

(e) In the event of any sale or other disposition of any of the Intellectual
Property Collateral of any Grantor, the goodwill symbolized by any Trademarks
subject to such

 

27



--------------------------------------------------------------------------------

sale or other disposition shall be included therein, and such Grantor shall
supply to the Administrative Agent or its designee, documents and things
relating to any Intellectual Property Collateral subject to such sale or other
disposition, and such Grantor’s customer lists and other records and documents
relating to such Intellectual Property Collateral and to the manufacture,
distribution, advertising and sale of products and services of such Grantor.

(f) In each case under this Agreement in which the Administrative Agent takes
any action with respect to the Collateral, including proceeds, the
Administrative Agent shall provide to the Company such records and information
regarding the possession, control, sale and any receipt of amounts with respect
to such Collateral as may be reasonably requested by the Company as a basis for
the preparation of the company’s financial statements in accordance with GAAP.

Section 21. Grant of Intellectual Property License. For the purpose of enabling
Administrative Agent, upon the occurrence and during the continuance of an Event
of Default, to exercise rights and remedies under Section 20 hereof at such time
as Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Grantor hereby grants to Administrative
Agent, to the extent assignable, an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to such Grantor),
subject, in the case of Trademarks, to sufficient rights to quality control and
inspection in favor of such Grantor to avoid the risk of invalidation of such
Trademarks, to use, assign, license or sublicense any of the Intellectual
Property, including any labels, Patents, Trademarks, trade names, URLs, domain
names, industrial designs, Copyrights, and advertising matter, now owned or
hereafter acquired, developed or created by such Grantor, wherever the same may
be located. Such license shall include access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout hereof, solely to the extent such Grantor has all
rights necessary to provide such access.

Section 22. Indemnity and Expenses. (a) Each Grantor agrees to indemnify, defend
and save and hold harmless each Secured Party and each of their Affiliates and
their respective officers, directors, employees, trustees, agents and advisors
(each, an “Indemnified Party”) from and against, and shall pay on demand, any
and all claims, damages, losses, liabilities and expenses (including reasonable
fees and expenses of counsel) that may be incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or resulting from this Agreement (including enforcement of this Agreement),
except to the extent such claim, damage, loss, liability or expense is found in
a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct.

(b) Each Grantor will upon demand pay to the Administrative Agent the amount of
any and all reasonable expenses, including the reasonable fees and expenses of
its counsel and of any experts and agents, that the Administrative Agent may
incur in connection with (i) the custody, preservation, use or operation of, or
the sale of, collection from or other realization upon, any of the Collateral of
such Grantor, (ii) the exercise or enforcement of any of the rights of the
Administrative Agent or the other Secured Parties hereunder or (iii) the failure
by such Grantor to perform or observe any of the provisions hereof.

 

28



--------------------------------------------------------------------------------

Section 23. Amendments; Waivers; Additional Grantors; Etc. (a) No amendment or
waiver of any provision of this Agreement, and no consent to any departure by
any Grantor herefrom, shall in any event be effective unless the same shall be
in writing and signed by the Administrative Agent and, with respect to any
amendment, the Company on behalf of the Grantors, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No failure on the part of the Administrative Agent or
any other Secured Party to exercise, and no delay in exercising any right
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.

(b) Each Subsidiary of the Borrower that is required to become a party to this
Agreement pursuant to Section 5.10 of the Credit Agreement shall become a
Grantor for all purposes of this Agreement upon the execution and delivery by
such Person of a security agreement supplement in substantially the form of
Exhibit C hereto (each a “Security Agreement Supplement”). Such Person shall be
referred to as an “Additional Grantor” and each reference in this Agreement and
the other Loan Documents to “Grantor” or “Guarantor” shall also mean and be a
reference to such Additional Grantor, each reference in this Agreement and the
other Loan Documents to the “Collateral” shall also mean and be a reference to
the Collateral granted by such Additional Grantor and each reference in this
Agreement to a Schedule shall also mean and be a reference to the schedules
attached to such Security Agreement Supplement.

Section 24. Confidentiality; Notices; References. (a) The confidentiality
provisions of Section 9.12 of the Credit Agreement shall apply to all
information received by the Administrative Agent or any Lender under this
Agreement.

(b) All notices and other communications provided for hereunder shall be
delivered as provided in Section 9.01 of the Credit Agreement.

(c) The definitions of certain terms used in this Agreement are set forth in the
following locations:

 

Account Collateral    Section 2(f) Additional Grantor    Section 23(b) Agreement
   Preamble Agreement Collateral    Section 2(e) Assigned Agreements    Section
2(e) Borrower    Preamble Collateral    Section 2 Copyrights    Section 2
(g)(iii) Credit Agreement    Recitals (1) Equipment    Section 2(a) Excluded
Property    Section 2 Grantor, Grantors    Preamble Indemnified Party    Section
22(a) Initial Pledged Equity    Recitals (4) Initial Pledged Debt    Recitals
(5)

 

29



--------------------------------------------------------------------------------

Intellectual Property Collateral    Section 2(g) Intellectual Property Security
Agreement    Section 12(e) Inventory    Section 2(b) Intercreditor Agreement   
Section 30 Investment Property    Section 2(d)(vi) IP Agreements    Section
2(g)(v) IP Security Agreement Supplement    Section 12 Lenders    Recitals (1)
Patents    Section 2(g)(i) Pledged Debt    Section 2(d)(iv) Pledged Deposit
Accounts    Recitals (5) Pledged Equity    Section 2(d)(iii) Receivables   
Section 2(c) Related Contracts    Section 2(c) Obligations    Section 3 Security
Agreement Supplement    Section 23(b) Security Collateral    Section 2(d)
Subagent    Section 19(b) Trademarks    Section 2(g)(ii) Trade Secrets   
Section 2(g)(iii) UCC    Recitals (10) URLs    Section 2(g)(ii)

Section 25. Continuing Security Interest; Assignments Under the Credit
Agreement. This Agreement shall create a continuing guaranty and continuing
security interest in the Collateral and shall (a) continue in effect
(notwithstanding the fact that from time to time there may be no Obligations
outstanding) until (i) the Credit Agreement has terminated pursuant to its
express terms and (ii) all of the Obligations (other than any contingent
indemnification obligations not then due and payable) have been paid in full and
no commitments of the Administrative Agent or the Lenders which would give rise
to any Obligations are outstanding. (b) be binding upon each Grantor, its
successors and assigns and (c) inure, together with the rights and remedies of
the Administrative Agent hereunder, to the benefit of the Secured Parties and
their respective successors, permitted transferees and permitted assigns.
Without limiting the generality of the foregoing clause (c), to the extent
permitted in Section 9.04 of the Credit Agreement, any Lender may assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement (including all or any portion of its Commitments and the Loans
owing to it and the promissory note or promissory notes, if any, held by it) to
any permitted transferee, and such permitted transferee shall thereupon become
vested with all the benefits in respect thereof granted to such Lender herein or
otherwise.

Section 26. Release; Termination. (a) (i) Upon (A) any Disposition of any item
of Collateral of any Grantor as permitted by the Loan Documents, and (B) any
Subsidiary that is not an Excluded Subsidiary becoming an Excluded Subsidiary in
a manner permitted by the Loan Documents, and (ii) upon any Foreign Subsidiary
ceasing to be a Material First-Tier Foreign Subsidiary in a manner permitted by
the Loan Documents, and, in each case (other than with respect to Dispositions
of Collateral not comprising TMM Assets), receipt by the

 

30



--------------------------------------------------------------------------------

Administrative Agent of a written certification by the Borrower that such
Disposition or other event, as applicable, is permitted under the terms of the
Loan Documents (which written certification the Administrative Agent shall be
entitled to rely conclusively without further inquiry), then in the case of the
foregoing clause (i), the security interests granted under this Agreement by
such Grantor in such Collateral or in the assets of such Subsidiary, as
applicable, shall immediately terminate and automatically be released, and in
the case of the foregoing clause (ii), the security interests granted under this
Agreement in the equity interests of such Foreign Subsidiary shall immediately
terminate and automatically be released, and Administrative Agent will, in each
case and subject to the Intercreditor Agreement, promptly deliver at the
Grantor’s request to such Grantor all certificates representing any Pledged
Equity released and all notes and other instruments representing any Pledged
Debt, Receivables or other Collateral so released, and Administrative Agent
will, at such Grantor’s expense, promptly execute and deliver to such Grantor
such documents as such Grantor shall reasonably request to evidence the release
of such item of Collateral from the assignment and security interest granted
hereby; provided, that, no such documents shall be required unless such Grantor
shall have delivered to the Administrative Agent, at least five Business Days
prior to the date such documents are required by Grantor, or such lesser period
of time agreed by the Administrative Agent, a written request for release
describing the item of Collateral and the consideration to be received in the
sale, transfer or other disposition and any expenses in connection therewith,
together with a form of release for execution by the Administrative Agent (which
form shall be reasonably acceptable to the Administrative Agent) and a
certificate of such Grantor to the effect that the transaction will be in
compliance with the Loan Documents. “TMM Assets” shall have the meaning set
forth in the Stock and Asset Purchase Agreement. “Stock and Asset Purchase
Agreement” shall mean the Amended and Restated Stock and Asset Purchase
Agreement, dated August 31, 2013, among the Borrower, Qualex Inc., Kodak (Near
East) Inc., as sellers and KPP Trustees Limited.

(b) At such time as the Obligations shall have been paid in full and the
Commitments have been terminated, the Collateral shall be released from the
Liens created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Grantor hereunder shall automatically terminate, all without delivery of
any instrument or performance of any act by any party, and all rights to
Collateral shall revert to the Grantors. At the request and sole expense of any
Grantor following any such termination, the Administrative Agent shall promptly
deliver to such Grantor any Collateral held by the Administrative Agent
hereunder, and promptly execute and deliver to such Grantor such documents as
such Grantor shall reasonably request to evidence such termination. At the
request and sole expense of the Borrower, a Guarantor shall be released from its
obligations hereunder in the event that all the Capital Stock of such Guarantor
shall be sold, transferred or otherwise disposed of in a transaction permitted
by the Credit Agreement.

Section 27. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or .pdf shall be effective as delivery of an original
executed counterpart of this Agreement.

 

31



--------------------------------------------------------------------------------

Section 28. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

Section 29. Jurisdiction; Waiver of Jury Trial. (a) Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City in the borough of Manhattan,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York State court or, to the extent permitted by
law, in such federal court. Each Grantor hereby further irrevocably consents to
the service of process in any action or proceeding in such courts by the mailing
thereof by any parties hereto by registered or certified mail, postage prepaid,
to the Borrower at its address specified pursuant to Section 9.01 of the Credit
Agreement. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any such New York State or
federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each of the parties hereto hereby irrevocably waives all right to trial by
jury in any action, proceeding or counterclaim (whether based on contract, tort
or otherwise) arising out of or relating to this Agreement or the actions of the
Administrative Agent or any Secured Party in the negotiation, administration,
performance or enforcement thereof.

Section 30. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Lien granted to the Administrative Agent, for the benefit of the
Secured Parties, pursuant to this Security Agreement and the exercise of any
right or remedy by the Administrative Agent and the other Secured Parties
hereunder are subject to the provisions of the Intercreditor Agreement, dated as
of even date herewith, among the Administrative Agent, as Senior Term Loan
Agent, Bank of America, N.A, as ABL Agent, Barclays Bank PLC, as Junior Term
Loan Agent, the Company and the Guarantors (the “Intercreditor Agreement”). In
the event of any conflict or inconsistency between the provisions of the
Intercreditor Agreement and this Agreement, the provisions of the Intercreditor
Agreement shall control. Notwithstanding anything herein to the contrary, any
provision hereof that requires any Grantor to (a) deliver any Collateral to the
Administrative Agent or (b) cause the Administrative Agent to have Control over
such Collateral, may be satisfied prior to the Maturity Date by (i) the delivery
of such Collateral by such Grantor to the Administrative Agent for the benefit
of itself and the Lenders and (ii) providing that the Administrative Agent be
provided with Control with respect to such Collateral of such Grantor for the
benefit of the itself and the other Secured Parties. Until the First Priority
Obligations Payment Date (as defined in the Intercreditor Agreement) with
respect to ABL Priority Collateral (as defined in the Intercreditor Agreement),
the delivery of any ABL

 

32



--------------------------------------------------------------------------------

Priority Collateral (as defined in the Intercreditor Agreement) to the ABL Agent
pursuant to the ABL Loan Documents shall satisfy any delivery requirement
hereunder or under any other Loan Document.

[Remainder of Page Intentionally Left Blank]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and Guarantor has caused this Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

        EASTMAN KODAK COMPANY     By:  

/s/ William G. Love

    Name:   William G. Love     Title:   Treasurer    

Address for Notices:

   

Eastman Kodak Company

345 State Street

Rochester, NY 14650

    FAR EAST DEVELOPMENT LTD.     FPC INC.    

KODAK (NEAR EAST), INC.

KODAK AMERICAS, LTD.

KODAK IMAGING NETWORK, INC.

KODAK PORTUGUESA LIMITED

KODAK REALTY, INC.

LASER-PACIFIC MEDIA CORPORATION

PAKON, INC.

QUALEX INC.

    By:  

/s/ William G. Love

    Name:  

William G. Love

    Title:   Treasurer    

Address for Notices:

   

c/o Eastman Kodak Company

345 State Street

Rochester, NY 14650



--------------------------------------------------------------------------------

KODAK PHILIPPINES, LTD.

NPEC INC.

By:   /s/ William G. Love Name:   William G. Love Title:   Assistant Treasurer

Address for Notices:

c/o Eastman Kodak Company

345 State Street

Rochester, NY 14650

CREO MANUFACTURING AMERICA LLC

KODAK AVIATION LEASING LLC

By:   /s/ William G. Love Name:   William G. Love Title:  

Manager

Address for Notices:

 

c/o Eastman Kodak Company

345 State Street

Rochester, NY 14650

[Signature Page to Guaranty and Collateral Agreement (Second Lien Term Loan)]



--------------------------------------------------------------------------------

Exhibit A to the

Guarantee and Collateral Agreement

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated September 3, 2013, is made by the Persons listed on the
signature pages hereof (collectively, the “Grantors”) in favor of Barclays Bank
PLC, as Administrative Agent (the “Administrative Agent”) for the Secured
Parties (as defined in the Credit Agreement referred to below).

WHEREAS, Eastman Kodak Company, a New Jersey corporation, has entered into a
Senior Secured Second Lien Term Credit Agreement dated as of September 3, 2013
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), with Barclays Bank PLC, as Administrative
Agent, and the Lenders party thereto. Terms defined in the Credit Agreement and
not otherwise defined herein are used herein as defined in the Credit Agreement.

WHEREAS, as a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Borrower under the Credit Agreement, each
Grantor has executed and delivered that certain Guarantee and Collateral
Agreement dated September 3, 2013, made by the Grantors to the Administrative
Agent (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”).

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the
Grantors, and have agreed as a condition thereof to execute this IP Security
Agreement for recording with the United States Copyright Office, the United
States Patent and Trademark Office and other governmental authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

SECTION 1. Grant of Security. Each Grantor hereby grants to the Administrative
Agent for the benefit of the Secured Parties a security interest in all of such
Grantor’s right, title and interest in and to the following (the “Collateral”):

(i) the patents and patent applications and all exclusive patent licenses set
forth in Schedule A hereto (the “Patents”);

(ii) the trademark and service mark registrations and applications and all
exclusive trademark licenses set forth in Schedule B hereto (provided that no
security interest shall be granted in United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law),
together with the goodwill symbolized thereby (the “Trademarks”);



--------------------------------------------------------------------------------

(iii) all copyrights, whether registered or unregistered, now owned or hereafter
acquired by such Grantor, including the copyright registrations and applications
and exclusive copyright licenses set forth in Schedule C hereto (the
“Copyrights”);

(iv) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

(v) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

(vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral of or arising from any of
the foregoing.

SECTION 2. Security for Obligations. The grant of a security interest in, the
Collateral by each Grantor under this IP Security Agreement secures the payment
of all obligations of such Grantor now or hereafter existing under or in respect
of the Loan Documents, whether direct or indirect, absolute or contingent, and
whether for principal, reimbursement obligations, interest, premiums, penalties,
fees, indemnifications, contract causes of action, costs, expenses or otherwise.
Without limiting the generality of the foregoing, this IP Security Agreement
secures, as to each Grantor, the payment of all amounts that constitute part of
the Obligations and that would be owed by such Grantor to any Secured Party
under the Loan Documents but for the fact that such Obligations are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Loan Party.

SECTION 3. Recordation. Each Grantor authorizes and requests that the Register
of Copyrights, and the Commissioner for Patents or Trademarks record this IP
Security Agreement.

SECTION 4. Execution in Counterparts. This IP Security Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

SECTION 5. Grants, Rights and Remedies. This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement. Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Administrative Agent
with respect to the Collateral are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein.

SECTION 6. Governing Law. This IP Security Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

EASTMAN KODAK COMPANY By  

 

Name:   Title:   Address for Notices:

 

 

 

[NAME OF GRANTOR] By  

 

Name:   Title:   Address for Notices:

 

 

 

[NAME OF GRANTOR] By  

 

Name:   Title:   Address for Notices:

 

 

 



--------------------------------------------------------------------------------

Exhibit B to the

Guarantee and Collateral Agreement

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT (this “IP Security
Agreement Supplement”) dated             , 200    , is made by the Person listed
on the signature page hereof (the “Grantor”) in favor of Barclays Bank PLC, as
Administrative Agent (the “Administrative Agent”) for the Secured Parties (as
defined in the Credit Agreement referred to below).

WHEREAS, Eastman Kodak Company, a New Jersey corporation, has entered into a
Senior Secured Second Lien Term Credit Agreement dated as of September 3, 2013
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), with Barclays Bank PLC, as Administrative
Agent, and the Lenders party thereto. Terms defined in the Credit Agreement and
not otherwise defined herein are used herein as defined in the Credit Agreement.

WHEREAS, pursuant to the Credit Agreement, the Grantor and certain other Persons
have executed and delivered that certain Guarantee and Collateral Agreement
dated September 3, 2013 made by the Grantor and such other Persons to the
Administrative Agent (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) and that certain
Intellectual Property Security Agreement dated September 3, 2013 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“IP Security Agreement”).

WHEREAS, under the terms of the Security Agreement, the Grantor has granted to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in the Collateral (as defined in Section 1 below) of the Grantor and
has agreed as a condition thereof to execute this IP Security Agreement
Supplement for recording with the United States Copyright Office, the United
States Patent and Trademark Office and other governmental authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees as follows:

SECTION 1. Grant of Security. Each Grantor hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in all of
such Grantor’s right, title and interest in and to the following (the
“Collateral”):

(i) the patents and patent applications and all exclusive patent licenses set
forth in Schedule A hereto (the “Patents”);

(ii) the trademark and service mark registrations and applications and all
exclusive trademark licenses set forth in Schedule B hereto (provided that no
security interest shall be granted in United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law),
together with the goodwill symbolized thereby (the “Trademarks”);



--------------------------------------------------------------------------------

(iii) all copyrights, whether registered or unregistered, now owned or hereafter
acquired by such Grantor, including the copyright registrations and applications
and exclusive copyright licenses set forth in Schedule C hereto (the
“Copyrights”);

(iv) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

(v) all any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

(vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the foregoing or arising from any of the
foregoing.

SECTION 2. Security for Obligations. The grant of a security interest in the
Additional Collateral by the Grantor under this IP Security Agreement Supplement
secures the payment of all obligations of the Grantor now or hereafter existing
under or in respect of the Loan Documents, whether direct or indirect, absolute
or contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise.

SECTION 3. Recordation. The Grantor authorizes and requests that the Register of
Copyrights, and the Commissioner for Patents or Trademarks record this IP
Security Agreement Supplement.

SECTION 4. Grants, Rights and Remedies. This IP Security Agreement Supplement
has been entered into in conjunction with the provisions of the Security
Agreement. The Grantor does hereby acknowledge and confirm that the grant of the
security interest hereunder to, and the rights and remedies of, the
Administrative Agent with respect to the Additional Collateral are more fully
set forth in the Security Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein.

SECTION 5. Governing Law. This IP Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

IN WITNESS WHEREOF, the Grantor has caused this IP Security Agreement Supplement
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

 

By  

 

  Name:   Title:

 

40



--------------------------------------------------------------------------------

Address for Notices:

 

 

 

 

41



--------------------------------------------------------------------------------

Exhibit C to the

Guarantee and Collateral Agreement

FORM OF SECURITY AGREEMENT SUPPLEMENT

[Date of Security Agreement Supplement]

Barclays Bank PLC, as the Administrative Agent for

the Secured Parties referred to in the

Credit Agreement referred to below

Barclays Bank PLC

[Insert Address]

Attn: [                    ]

Eastman Kodak Company

Ladies and Gentlemen:

Reference is made to (i) the Senior Secured Second Lien Term Credit Agreement
dated as of September 3, 2013 (as amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Eastman
Kodak Company, a New Jersey corporation, as the Borrower, the Lenders party
thereto, Barclays Bank PLC, as Administrative Agent (together with any successor
Administrative Agent appointed pursuant to Article VIII of the Credit Agreement,
the “Administrative Agent”), and (ii) the Guarantee and Collateral Agreement
September 3, 2013 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) made by the Grantors from
time to time party thereto in favor of the Administrative Agent for the Secured
Parties. Terms defined in the Credit Agreement or the Security Agreement and not
otherwise defined herein are used herein as defined in the Credit Agreement or
the Security Agreement, as applicable.

SECTION 1. Grant of Security. The undersigned hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in all of its right, title and interest in and to its Collateral
consisting of the following, in each case, whether now owned or hereafter
acquired by the undersigned, wherever located and whether now or hereafter
existing or arising (collectively, the undersigned’s “Collateral”): all
Equipment, Inventory, Security Collateral (including the indebtedness set forth
on Schedule A hereto and the securities, and securities/deposit accounts set
forth on Schedule B hereto), Receivables, Related Contracts, all commercial tort
claims described on Schedule J hereto and hereafter described on Schedule X to
the Security Agreement, Agreement Collateral, Account Collateral (including the
deposit accounts set forth on Schedule C hereto), Intellectual Property
Collateral, all documents, all money and all letter-of-credit rights, all books
and records and documents (including databases, customer lists, credit files,
computer files, printouts and other computer output materials and records and
other records) of the undersigned pertaining to any of the undersigned’s
Collateral, all other property not otherwise described above (except for any
property specifically excluded from any clause in this section, and any property
specifically excluded from any defined term used in any clause of this section),
all proceeds of and payments under business interruption



--------------------------------------------------------------------------------

insurance and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the undersigned’s Collateral (including
proceeds, collateral and supporting obligations that constitute property of the
types described in this Section 1) and, to the extent not otherwise included,
all (A) payments under insurance (whether or not the Administrative Agent is the
loss payee thereof), or any indemnity, warranty or guaranty, payable by reason
of loss or damage to or otherwise with respect to any of the foregoing
Collateral, and (B) cash and cash equivalents, including all Eligible Cash (as
defined in the ABL Agreement), Qualified Cash (as defined in the ABL Agreement
and US Cash (as defined in the ABL Agreement); provided, that, notwithstanding
any of the other provisions set forth in this Section 1 or in any Loan Document,
no Excluded Property shall constitute Collateral.

SECTION 2. Security for Obligations. The grant of a security interest in, the
Collateral by the undersigned under this Security Agreement Supplement and the
Security Agreement secures the payment of all Obligations of the undersigned now
or hereafter existing under or in respect of the Loan Documents, whether direct
or indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, premiums, penalties, fees, indemnifications, contract
causes of action, costs, expenses or otherwise. Without limiting the generality
of the foregoing, this Security Agreement Supplement and the Security Agreement
secures the payment of all amounts that constitute part of the Obligations and
that would be owed by the undersigned to any Secured Party under the Loan
Documents but for the fact that such Obligations are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving a Loan Party.

SECTION 3. Representations and Warranties. (a) The undersigned’s exact legal
name, chief executive office, type of organization, jurisdiction of
organization, organizational identification number and Federal Employer
Identification Number is set forth in Schedule D hereto. Within the five years
preceding the date hereof, the undersigned has not changed its name, chief
executive office, type of organization, jurisdiction of organization,
organizational identification number or Federal Employer Identification Number
from those set forth in Schedule D hereto except as set forth in Schedule E
hereto. Each of the trade names owned and used by the undersigned in the
operation of its business (e.g. billing, advertising, etc.) are set forth in
Schedule D hereto.

(b) All Equipment having a value in excess of $1,000,000 and all Inventory
having a value in excess of $1,000,000 as of the date hereof of the undersigned
is located at the places specified therefor in Schedule H hereto.

(c) The undersigned is not a beneficiary or assignee under any letter of credit,
other than the letters of credit described in Schedule I hereto.

(d) The undersigned hereby makes each other representation and warranty set
forth in Section 7 of the Security Agreement with respect to itself and the
Collateral granted by it (and, for the avoidance of doubt, delivers the
corresponding schedules, if any, relating to such representations and
warranties).

 

43



--------------------------------------------------------------------------------

SECTION 4. Obligations Under the Security Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor and
Guarantor by all of the terms and provisions of the Security Agreement to the
same extent as each of the other Grantors and Guarantors. The undersigned
further agrees, as of the date first above written, that each reference in the
Security Agreement to an “Additional Grantor” or a “Grantor” or a “Guarantor”
shall also mean and be a reference to the undersigned, that each reference to
the “Collateral” or any part thereof shall also mean and be a reference to the
undersigned’s Collateral or part thereof, as the case may be, and that each
reference in the Security Agreement to a Schedule shall also mean and be a
reference to the schedules attached hereto.

SECTION 5. Governing Law. This Security Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York.

SECTION 6. Jurisdiction; Waiver of Jury Trial. The undersigned agrees to be
bound by the provisions of Section 29 of the Security Agreement.

 

  Very truly yours, [NAME OF ADDITIONAL GRANTOR] By  

 

  Title:       Address for notices:    

 

   

 

   

 

 

44



--------------------------------------------------------------------------------

SCHEDULE I

INVESTMENT PROPERTY

PART I

INITIAL PLEDGED EQUITY

 

Issuer

   Jurisdiction of
Organization
of Issuer    Holder    # of Shares
Owned      Total Shares
Outstanding      Ownership
Percentage     Percentage of
Outstanding
Stock
Pledged     Certificate
Number(s)
and Number
of Shares

Creo Manufacturing America LLC

   Wyoming    Eastman
Kodak
Company      N/A         N/A         100 %      100 %    No.1 – 100%

Eastman Kodak Holdings B.V.

   The
Netherlands    Eastman
Kodak
Company      N/A         N/A         100 %      65 %    Uncertificated

Eastman Kodak International Capital Company, Inc.

   Delaware    Eastman
Kodak
Company      8,200         8,200         100 %      65 %    No. 5- 5,330
shares

Far East Development Ltd.

   Delaware    Eastman
Kodak
Company      10         10         100 %      100 %    No. 1- 10
shares

FPC Inc.

   California    Laser-
Pacific
Media
Corporation      80         80         100 %      100 %    No. 2- 80
shares

Kodak (Near East), Inc.

   New York    Eastman
Kodak
Company      5,000         5,000         100 %      100 %    No. 4- 5,000
shares

 

1



--------------------------------------------------------------------------------

Issuer

   Jurisdiction of
Organization
of Issuer    Holder    # of Shares
Owned      Total Shares
Outstanding      Ownership
Percentage     Percentage of
Outstanding
Stock
Pledged     Certificate
Number(s)
and Number
of Shares

Kodak Americas, Ltd.

   New York    Eastman
Kodak
Company      34,500         34,500         100 %      100 %    No. 6- 34,500
shares

Kodak Aviation Leasing LLC

   Delaware    Eastman
Kodak
Company      N/A         N/A         100 %      100 %    No.1 – 100%

Kodak Holding GmbH

   Germany    Eastman
Kodak
Company      N/A         N/A         100 %      65 %    Uncertificated

Kodak Imaging Network, Inc.

   Delaware    Eastman
Kodak
Company      100         100         100 %      100 %    No. 5- 100
shares

Kodak Limited

   United
Kingdom    Eastman
Kodak
Company      130,000,000         130,000,000         100 %      65 %    No. 93-
19,500,000
shares

No. 89-
65,000,000
shares

Kodak Philippines, Ltd.

   New York    Eastman
Kodak
Company      6,000         6,000         100 %      100 %    No. 3- 1,000
shares

No. 4- 1,500
shares

No. 5- 2,000
shares

No. 6- 1,500
shares

 

2



--------------------------------------------------------------------------------

Issuer

   Jurisdiction of
Organization
of Issuer    Holder    # of Shares
Owned      Total Shares
Outstanding      Ownership
Percentage     Percentage of
Outstanding
Stock
Pledged     Certificate
Number(s)
and Number
of Shares

Kodak Portuguesa Limited

   New York    Eastman
Kodak
Company      1,000         1,000         100 %      100 %    No. 1- 1,000
shares

Kodak Polychrome Graphics Company Ltd.

   Barbados    Eastman
Kodak
Company      4         4         100 %      65 %    No. 6- 2.6
shares

Kodak Realty, Inc.

   New York    Eastman
Kodak
Company      100         100         100 %      100 %    No. 3- 100
shares

Laser-Pacific Media Corporation

   Delaware    Eastman
Kodak
Company      1,110         1,110         100 %      100 %    No. 1- 1,000
shares

No. 2- 100
shares

No. 3- 10
shares

NPEC Inc.

   California    Eastman
Kodak
Company      100         100         100 %      100 %    No. 2- 100
shares

Pakon, Inc.

   Indiana    Eastman
Kodak
Company      300         300         100 %      100 %    No. 1- 300
shares

Qualex Inc.

   Delaware    Eastman
Kodak
Company      1,000         1,000         100 %      100 %    No. C-1- 1,000
shares

 

3



--------------------------------------------------------------------------------

SCHEDULE I

INVESTMENT PROPERTY

PART II

INITIAL PLEDGED DEBT

 

Grantor

  

Debt Issuer

   Principal
Amount1      Currency

Eastman Kodak Company

   Kodak Graphic Communications Canada Co.    $ 126,205,470.00       USD

Eastman Kodak Company

   Kodak Graphic Communications Canada Co.    $ 9,500,040.00       USD

Eastman Kodak Company

   Kodak (Egypt) S.A.E.    $ 5,666,138.00       USD

Kodak (Near East), Inc.

   Eastman Kodak Company    $ 16,720,673.00       USD

Kodak Portuguesa Limited

   Eastman Kodak Company    $ 4,760,828.70       USD

 

1  Amount reflects outstanding principal and accrued interest as of July 31,
2013. Loan maturities typically roll on a monthly basis

 

4



--------------------------------------------------------------------------------

SCHEDULE I

INVESTMENT PROPERTY

PART III

FOREIGN SUBSIDIARIES OTHER THAN MATERIAL FIRST-TIER FOREIGN SUBSIDIARIES

 

Subsidiary

  

Jurisdiction

of

Formation

  

Class of
Equity

   Number of
Shares
Authorized      Number of
Shares
Outstanding      Percentage of
Shares Owned
by Parent
Entity    

Parent Entity

   Number of
Shares
Covered by all
Outstanding
Derivatives  

1680382 Ontario Limited

   Canada    Common equity      100         100         100 %    Kodak Canada
Inc. in its capacity as Administrator of the Kodak Canada Income Plan      —  
  

Cinelabs (Beijing) Limited 1

   China         N/A         N/A         40 %    Beijing Film & Video Laboratory
     —                       60 %    Kodak (China) Limited   

Creo Asia Pacific Limited

   Hong Kong         N/A         N/A         99.998 %    Eastman Kodak Holdings
B.V.      —                       .002 %    Kodak Graphic Communications Canada
Company   

Eastman Kodak Sarl

   Switzerland         1,900,000         1,900,000         100 %    Eastman
Kodak Holdings B.V.      —     

Horsell Graphic Industries Ltd.

   United Kingdom         31,648,053         2         100 %    Kodak Limited   
  —     

 

5



--------------------------------------------------------------------------------

K.K. Kodak Information Systems 1

   Japan    Common stock      3,800         950         100 %    Kodak Japan
Ltd.      —     

Kodak (Australasia) Pty. Ltd.

   Australia    Ordinary shares      66,901,626         66,901,626        
97.1576 %    Eastman Kodak Company      —                       2.8424 %   
Kodak Graphic Communications Canada Company   

Kodak (China) Company Limited

   China         N/A         N/A         100 %    Kodak (China) Investment
Company Limited      —     

Kodak (China) Graphic Communications Company Ltd.

   China         N/A         N/A         75 %    Kodak (China) Company Ltd.     
—                       25 %    Kodak (China) Investment Company Ltd.   

Kodak (China) Investment Company Limited

   China         N/A         N/A         100 %    Kodak (China) Limited      —  
  

Kodak (China) Limited

   China         N/A         N/A         100 %    Eastman Kodak Holdings B.V.   
  —     

Kodak (Eastern Europe) Limited

   United Kingdom         1,000         2         100 %    Kodak Limited     
—     

Kodak (Egypt) S.A.E. 1

   Egypt    Common stock         49,050         99.09091 %    Eastman Kodak
Company      —                    200         .40404 %    Eastman Kodak
International Capital Company, Inc.                  250         .50505 %    Far
East Development, Ltd.   

 

6



--------------------------------------------------------------------------------

Kodak (Guangzhou) Technology Service Company Limited 1

   China         N/A         N/A         90 %    Kodak (China) Limited      —  
                    10 %    Canton Hotel   

Kodak (Hong Kong) Limited

   Hong Kong         N/A         N/A         100 %    Eastman Kodak Holdings
B.V.      —     

Kodak (Malaysia) Sdn. Bhd.

   Malaysia    Ordinary shares      10,000,000         8,509,343         99.98
%    Eastman Kodak Company      —                       .01 %    Eastman Kodak
International Capital Company, Inc.                     .01 %    Then Tze Keen,
Director   

Kodak (Shanghai) International Trading Co. Ltd.

   China         N/A         N/A         100 %    Kodak (China) Limited      —  
  

Kodak (Singapore) Pte. Limited

   Singapore    Ordinary shares      N/A         90,000         100 %    Eastman
Kodak Company      —     

Kodak (Taiwan) Limited

   Taiwan         N/A         N/A         100 %    Eastman Kodak Holdings B.V.
     —     

Kodak (Thailand) Limited

   Thailand    Common shares         78,000         99.974359 %    Eastman Kodak
International Capital Company, Inc.                     .025641 %    10 shares
held by Chuanchart Prukpaisal and 10 shares held by Pat Sheller   

 

7



--------------------------------------------------------------------------------

Kodak (Wuxi) Company Limited

   China         N/A         N/A         100 %    Kodak (China) Investment
Company Limited      —     

Kodak (Xiamen) Company Limited 1

   China         N/A         N/A         95 %    Kodak (China) Investment
Company Limited      —                       5 %    Xiamen State-Owned Assets
Investment Com   

Kodak (Xiamen) Digital Imaging Products Company Limited

   China         N/A         N/A         75 %    Kodak (China) Company Limited
     —                       25 %    Kodak (China) Investment Company Limited   

Kodak

   France         N/A         N/A         100 %    Eastman Kodak Company     
—     

Kodak A/S

   Denmark         1,000,000         1,000,000         100 %    Eastman Kodak
International Capital Company, Inc.      —     

Kodak Argentina S.A.I.C.

   Argentina    Capital stock      989,437         527,668         53.34 %   
Eastman Kodak Company      —                    461,769         46.66 %   
Eastman Kodak Holdings, B.V.   

 

8



--------------------------------------------------------------------------------

Kodak Asia Pacific Solutions Pte. Ltd.

   Singapore    Ordinary shares      N/A         100,000         100 %   
Eastman Kodak Holdings B.V.      —     

Kodak Brasileira Comercio de Produtos Para Imagem e Serviços Ltda.

   Brazil    N/A        
  136,566,397
quotas   
        99.9999987 %    Eastman Kodak Holdings, B.V.      —                   
189 quotas         .000001383 %    Kodak Americas, Ltd.   

Kodak Canada Inc.

   Canada    Common shares     
 
 
 
 
 
  unlimited
number of
Common
Shares and
one (1)
Preference
share   
  
  
  
  
  
        334,000         99.999997 %    Kodak Graphic Communications Canada
Company      —            Preference share         1         .000003 %   
Eastman Kodak Company   

Kodak Chilena S.A.F. 1

   Chile    Capital stock      N/A         129,246,565         99.9962 %   
Eastman Kodak Company      —                       .0038 %    Eastman Kodak
International Capital Company, Inc.   

Kodak da Amazônia Indústria e Comécio Ltda.

   Brazil    N/A        
  149,798,463
quotas   
        99.9999987 %    Kodak Brasileira Comercio de Produtos para Imagem e
Serviços Ltda.      —                    2 quotas         0.0000013 %    Kodak
Americas, Ltd.   

Kodak de Colombia, SAS

   Colombia    Capital stock      5,000         704         100 %    Kodak
Mexicana S.A. de C.V.      —     

 

9



--------------------------------------------------------------------------------

Kodak de Mexico S.A. de C.V.

   Mexico    Capital stock      179,341,945         179,341,945         99.99 % 
  Eastman Kodak International Capital Company, Inc.      —                      
.01 %    Kodak Americas, Ltd.   

Kodak Electronic Products (Shanghai) Company Limited

   China         N/A         N/A         100 %    Kodak (China) Investment Co.,
Inc.      —     

Kodak GmbH

   Austria         N/A         N/A         100 %    Eastman Kodak Company     
—     

Kodak GmbH

   Germany         N/A         N/A         100 %    Kodak Graphic Communications
GmbH   

Kodak Graphic Communications EAD1

   Bulgaria         N/A         N/A         100 %    Kodak Graphic
Communications GmbH      —     

Kodak Graphic Communications Asia Pacific Pte. Ltd.

   Singapore    Ordinary shares      N/A         2         100 %    Kodak
Polychrome Graphics Company Ltd.      —     

Kodak Graphic Communications Canada Company

   Canada    Common shares      7,655,813         7,655,813         100 %   
Eastman Kodak Company      —     

Kodak Graphic Communications GmbH

   Germany         N/A         N/A         100 %    Kodak Holding GmbH      —  
  

 

10



--------------------------------------------------------------------------------

Kodak Graphic Communications Limited 1

   United Kingdom         52,000,002         52,000,002         100 %    Kodak
Limited      —     

Kodak IL Ltd.

 

Pre-settlement with Israel Tax Authorities

   Israel    Common shares      38,000         20,000         100 %    Eastman
Kodak Holdings B.V.      —     

Post Israel Tax Authorities Settlement, as of June 30, 2013 (still in process)

           312,774         294,774         7 %    Eastman Kodak Holdings B.V.   
  —                       93 %    Kodak Polychrome Graphics Finance (Barbados)
SRL      —     

Kodak Imaging Network B.V. 1

   Netherlands         N/A         N/A         100 %    Kodak Imaging Network,
Inc.      —     

Kodak Imaging Services (Shenzhen) Ltd. 1

   China         N/A         N/A         100 %    Kodak (China) Limited      —  
  

Kodak India Private Limited

   India    Equity and Preference      327,500,000         9,734,506        
99.99999979 %    Kodak Limited                  2         .00000021 %    Kodak
International Finance Limited   

Kodak International Finance Limited

   England         N/A         28,061,408         100 %    Kodak Limited     
—     

 

11



--------------------------------------------------------------------------------

Kodak Japan Ltd.

   Japan    Common stock      400,000         396,071         77.097 %    Kodak
Polychrome Graphics Company Ltd.      —                       12.674 %   
Eastman Kodak Holdings B.V.                     10.229 %    Kodak Graphic
Communications Canada Company   

Kodak Kft. 1

   Hungary         N/A         N/A         100 %    Eastman Kodak Company     
—     

Kodak Korea Ltd.

   South Korea    Common stock      3,000,000         964,000         100 %   
Eastman Kodak Company      —     

Kodak Mexicana S.A. de C.V.

   Mexico    Capital stock      262,870,350         262,875,350         99.99 % 
  Eastman Kodak International Capital Company, Inc.      —                      
.01 %    Kodak Americas, Ltd.   

Kodak Nederland B.V.

   Netherlands            80,000         100 %    Eastman Kodak Holdings B.V.   
  —     

Kodak New Zealand Limited

   New Zealand    Ordinary shares      1,000,000         1,000,000         100
%    Eastman Kodak Company      —     

Kodak Nordic AB

   Sweden         270,000         270,000         100 %    Eastman Kodak Company
     —     

Kodak Norge A/S 1

   Norway         1,000,000         1,000,000         100 %    Eastman Kodak
International Capital Company, Inc.      —     

 

12



--------------------------------------------------------------------------------

Kodak OOO

   Russia         N/A        N/A         100 %    Eastman Kodak Company      —  
  

Kodak Oy

   Finland         534,000        534,000         100 %    Eastman Kodak Company
     —     

Kodak Polska Sp.zo.o

   Poland        
 
  Share capital
PLN
24,022,650   
  
      
 
  25,287 (shares
are
uncertificated)   
  
        100 %    Eastman Kodak Company      —     

Kodak Polychrome Graphics (Hong Kong) Ltd.

   Hong Kong         N/A        N/A         100 %    Kodak Polychrome Graphics
Company Ltd.      —     

Kodak Polychrome Graphics China Co. Ltd.

   China         N/A        N/A         100 %    Kodak Polychrome Graphics
Company Ltd.      —     

Kodak Polychrome Graphics Cono Sur SA 1

   Uruguay    Capital stock      375,000        375,000         100 %    Kodak
Polychrome Graphics Company Ltd.      —     

Kodak Polychrome Graphics Export SAFI 1

   Uruguay    Capital stock      5,000        5,000         100 %    Kodak
Polychrome Graphics Company Ltd.      —     

Kodak Polychrome Graphics Finance UK Ltd. 1

   United Kingdom        


 
 
 

50,000,000


[These shares
are stated to
be in USD

  


  
  
] 

    44,999,998         100 %    Kodak Limited      —     

 

13



--------------------------------------------------------------------------------

Kodak Polychrome Graphics Madeira Servicos Ltd.

   Barbados    N/A      2 quotas         1 quota         50 %    Kodak
Polychrome Graphics Company Ltd.      —                    1 quota         50 % 
  Merrydown Limited   

Kodak Polychrome Graphics Netherlands Antilles NV

   Curacao    Ordinary / common shares      6,000            100 %    Kodak
Polychrome Graphics Company Ltd.      —     

Kodak SA/NV

   Belgium            324,542         35.0217 %    Eastman Kodak International
Capital Company, Inc.      —                    296,295         31.9735 %   
Eastman Kodak Holdings B.V.                  287,231         30.9955 %    Kodak
Nederland BV                  18,613         2.0085 %    Kodak Graphic
Communications Canada Company                  5         .0008 %    Eastman
Kodak Company   

Kodak S.p.A.

   Italy    Common stock      N/A         73,000,000         99.998 %    Eastman
Kodak Company      —                       .002 %    Eastman Kodak International
Capital Company, Inc.   

 

14



--------------------------------------------------------------------------------

Kodak Societe Anonyme

   Switzerland        
 
 
 
 


 
 
 
 

28,000
shares to a
par value of
500 CHF
each =


14,000,000
CHF – all
shares owned
by EKICC

  
  
  
  
  


  
  
  
  

        100 %    Eastman Kodak International Capital Company, Inc.      —     

Kodak Unterstützungsgesellschaft mbH

   Germany         N/A         N/A         100 %    Kodak Holding GmbH      —  
  

Kodak Venezuela, S.A.

   Venezuela    Capital stock      16,830         16,830         100 %   
Eastman Kodak Company      —     

Kodak Versamark Europe SA

   Switzerland         Empty shell            100 %    Eastman Kodak Holdings
B.V.      —     

Kodak, S.A.

   Spain    Ordinary shares      284,760         284,759         99.99 %   
Eastman Kodak Company      —                    1         .01 %    Eastman Kodak
International Capital Company, Inc.   

KPG Finance (Barbados) SRL

   Barbados        
 
  Unlimited
number of
quotas   
  
       
  100,000
quotas   
        100 %    Kodak Polychrome Graphics Company Ltd.      —     

 

15



--------------------------------------------------------------------------------

Laboratoires Kodak S.A.S. 1

   France            454,399         100 %    Kodak      —     

Personalised Imaging Finance Limited

   United Kingdom         N/A         100         100 %    Kodak International
Finance Limited      —     

Project Ceylon Limited 1

   United Kingdom         13,001,000         13,001,000         100 %    Kodak
Limited      —     

RPB Marketing Company

   Japan    Common stock      100         3         100 %    Kodak Japan Ltd.   
  —     

SAS Villot-Marne 1

   France            2,499         .9996 %    Kodak      —                    1
        .0004 %    Laboratoires Kodak S.A.S.   

Shanghai Da Hai Camera Co., Ltd. 1

   China         N/A         N/A         75 %    Kodak (China) Investment
Company Limited      —                       25 %    Kodak (China) Limited   

Wheeling Insurance Ltd.

   Bermuda    Common stock      120,000         120,000         100 %    Eastman
Kodak Company      —     

Yamanashi RPB Supply Company

   Japan    Common stock      32,000         31,227         100 %    Kodak Japan
Ltd.      —     

 

1 Entity is in the process of being liquidated

Effective as of 8/21/13

 

16



--------------------------------------------------------------------------------

SCHEDULE I

INVESTMENT PROPERTY

PART IV

OTHER INVESTMENT PROPERTY

None.

 

17



--------------------------------------------------------------------------------

*** - Certain confidential information contained in this document has been
omitted from public filing pursuant to a request for confidential treatment
submitted to the U.S. Securities and Exchange Commission. The omitted
information, which has been identified with the symbol “***,” has been filed
separately with the U.S. Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

SCHEDULE II

DEPOSIT ACCOUNTS

 

Grantor

 

Name and Address of Bank

  

Account Number

  

Contact

  

Contact Information

Eastman Kodak Company  

***

***

***

***

***

   ***    ***   

***

***

Eastman Kodak Company  

***

***

***

***

  

***

  

***

***

  

***

***

Eastman Kodak Company  

***

***

***

  

***

  

***

***

  

***

***

Eastman Kodak Company  

***

***

***

  

***

  

***

  

***

***

Eastman Kodak Company  

***

***

***

  

***

  

***

  

***

***

Eastman Kodak Company  

***

***

***

  

***

***

  

***

  

***

***

 

***

 

18



--------------------------------------------------------------------------------

*** - Certain confidential information contained in this document has been
omitted from public filing pursuant to a request for confidential treatment
submitted to the U.S. Securities and Exchange Commission. The omitted
information, which has been identified with the symbol “***,” has been filed
separately with the U.S. Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Grantor

 

Name and Address of Bank

  

Account Number

  

Contact

  

Contact Information

Eastman Kodak Company  

***

***

***

  

***

***

   ***   

***

***

 

***

 

19



--------------------------------------------------------------------------------

*** - Certain confidential information contained in this document has been
omitted from public filing pursuant to a request for confidential treatment
submitted to the U.S. Securities and Exchange Commission. The omitted
information, which has been identified with the symbol “***,” has been filed
separately with the U.S. Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

FOREIGN DEPOSIT ACCOUNTS

 

Account Holder

  

Account Number

  

Branch Name

Kodak (Near East), Inc.    ***   

***

Kodak (Near East), Inc.   

***

  

***

Kodak (Near East), Inc.   

***

  

***

Kodak Polychrome Graphics Company LTD   

***

  

***

Kodak Polychrome Graphics Finance Barbados SRL   

***

  

***

FPC Inc.   

***

  

***

 

20



--------------------------------------------------------------------------------

SCHEDULE III

RECEIVABLES AND AGREEMENT COLLATERAL

None.

 

21



--------------------------------------------------------------------------------

SCHEDULE IV

INTELLECTUAL PROPERTY

PART I

Patents

 

22



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

35817    Eastman Kodak Company    FR    DE00072827    DE74072827    4/26/1974   
4/26/1974    Granted    DISCLOSURE TITLE: 200 FOOT NOMINAL CAPACITY SUPER 8
CAMERA CARTRIDGE 39763    Eastman Kodak Company    FR    119627    DE76074815   
5/18/1976    5/18/1976    Granted    52782    Eastman Kodak Company    US   
6441771    07/359,918    6/1/1989    8/27/2002    Granted    THIN FILM
MAGNETODIELECTRIC FOR ABSORPTION OF A BROAD BAND OF ELECTROMAGNETIC RADIATION
52967    Eastman Kodak Company    US    5882732    07/955,671    6/29/1992   
3/16/1999    Granted    HORIZONTALLY CHILL-SETTING A DOWNWARDS FACING LIQUID
PHOTOGRAPHIC MATERIAL 55706    Eastman Kodak Company    US    5700611   
08/568,772    12/7/1995    12/23/1997    Granted    METHOD FOR FORMING
OVERLAPPING TONER IMAGES 56418    Eastman Kodak Company    US       07/315,961
   2/27/1989       Filed    ARMOR FOR LIGHTWEIGHT BALLISTIC PROTECTION 56662   
Eastman Kodak Company    US    5691039    08/485,873    6/7/1995    11/25/1997
   Granted    TONER FIXING METHOD AND RECEIVING SHEET 57963    Eastman Kodak
Company    US    5552266    07/946,310    10/30/1992    9/3/1996    Granted   
PHOTOGRAPHIC MATERIAL COMPRISING A MAGENTA DYE IMAGE FORMING COUPLER COMBINATION
59549    Eastman Kodak Company    US    5644647    07/583,740    9/17/1990   
7/1/1997    Granted    USER-INTERACTIVE REDUCTION OF SCENE BALANCE FAILURES
60161    Eastman Kodak Company    US    5457023    08/170,562    12/20/1993   
10/10/1995    Granted    NON-IONIC SURFACE ACTIVE COMPOUNDS 60212    Eastman
Kodak Company    US    5386332    08/197,655    2/17/1994    1/31/1995   
Granted    MAGNETIC HEAD FOR HIGH-FREQUENCY, HIGH-DENSITY RECORDING 60737   
Eastman Kodak Company    US    5410630    08/154,940    11/18/1993    4/25/1995
   Granted    OPTICAL ARTICLE CONTAINING A POLYMER EXHIBITING A HIGH LEVEL OF
SECOND ORDER POLARIZATION SUSCEPTIBILITY 60811-1    Eastman Kodak Company    US
   5616797    08/353,466    12/9/1994    4/1/1997    Granted   
N-(CARBONYL,CARBONIMIDOYL,CARBONOTHIOYL)- SULFONAMIDE CHARGE CONTROL AGENTS AND
TONERS AND DEVELOPERS 60904    Eastman Kodak Company    US    5381507   
08/154,804    11/18/1993    1/10/1995    Granted    OPTICAL ARTICLE CONTAINING A
POLYMER THAT EXHIBITS NONLINEAR SECOND ORDER POLARIZATION SUSCEPTIBILITY 60943-1
   Eastman Kodak Company    US    5597686    08/429,989    4/27/1995   
1/28/1997    Granted    PHOTOGRAPHIC SILVER HALIDE EMULSION CONTAINING CONTRAST
IMPROVING DOPANTS 60979    Eastman Kodak Company    US    5739928    07/758,053
   9/12/1991    4/14/1998    Granted    A TECHNIQUE PARTICULARLY SUITED FOR USE
IN A PRINTPREVIEW FUNCTION FOR ADAPTING CRT COLORIMETRY TO AMBIENT LIGHTING
CONDITIONS 61091    Eastman Kodak Company    DE    69410852.9    94301322.7   
2/24/1994    6/10/1998    Granted    PASSIVATION LAYER FOR CERAMIC BASED CHARGE
PLATES 61091    Eastman Kodak Company    FR    0613778    94301322.7   
2/24/1994    6/10/1998    Granted    PASSIVATION LAYER FOR CERAMIC BASED CHARGE
PLATES 61091    Eastman Kodak Company    GB    0613778    94301322.7   
2/24/1994    6/10/1998    Granted    PASSIVATION LAYER FOR CERAMIC BASED CHARGE
PLATES 61226    Eastman Kodak Company    DE    69312015.0    93115492.6   
9/25/1993    7/9/1997    Granted    AUTOMATIC SETUP OF PHOTOGRAPHIC PRINTER
61226    Eastman Kodak Company    FR    595032    93115492.6    9/25/1993   
7/9/1997    Granted    AUTOMATIC SETUP OF PHOTOGRAPHIC PRINTER 61226    Eastman
Kodak Company    GB    595032    93115492.6    9/25/1993    7/9/1997    Granted
   AUTOMATIC SETUP OF PHOTOGRAPHIC PRINTER 61226    Eastman Kodak Company    JP
   3400505    93/0271625    10/29/1993    2/21/2003    Granted    AUTOMATIC
SETUP OF PHOTOGRAPHIC PRINTER 61287    Eastman Kodak Company    US    5629435   
08/401,540    3/10/1995    5/13/1997    Granted    HYDROGEN SULFIDE GAS SENSOR
AND PRECURSOR COMPOUNDS FOR MANUFACTURE OF SAME 61376    Eastman Kodak Company
   US    5647026    07/784,488    10/29/1991    7/8/1997    Granted   
UNIFORMITY CORRECTION AND THRESHOLD OR HALFTONING CONVERSION UNIT AND METHOD
61404    Eastman Kodak Company    US    5641635    08/589,129    1/22/1996   
6/24/1997    Granted    DRY ELEMENTS, TEST DEVICES, TEST KITS AND METHODS FOR
CHEMILUMINESCENT DETECTION OF ANALYTES USING PEROXIDASE-LABELED REAGENTS 61404
   Eastman Kodak Company    US    5736335    08/783,049    1/14/1997    4/7/1998
   Granted    DRY ELEMENTS TEST DEVICES TEST KITS AND METHODS FOR
CHEMILUMINESCENT DETECTION OF ANALYTES USING PEROXIDASE LABELED REAGENTS 61463
   Eastman Kodak Company    US    6122401    07/828,092    1/30/1992   
9/19/2000    Granted    IMAGE PROCESSING METHOD AND APPARATUS 61627    Eastman
Kodak Company    US    5706047    08/427,520    4/24/1995    1/6/1998    Granted
   STORAGE MEDIA FOR AN OPTICAL INFORMATION SYSTEM HAVING AN IDENTIFICATION CODE
EMBEDDED THEREIN 61691-1    Eastman Kodak Company    US    5671003    07/787,284
   11/4/1991    9/23/1997    Granted    HYBRID DIGITAL IMAGE PRINTER WITH
HALFTONE GRAY SCALE CAPABILITY 61942    Eastman Kodak Company    US    5457210
   08/231,602    4/22/1994    10/10/1995    Granted    INTERMEDIATES FOR THE
PREPARATION OF PYRAZOLOAZOLEPHOTOGRAPHIC COUPLERS, PROCESSES OF MAKING AND USING
THEM 61942    Eastman Kodak Company    US    5565572    08/475,913    6/7/1995
   10/15/1996    Granted    INTERMEDIATES FOR THE PREPARATION OF
PYRAZOLOAZOLEPHOTOGRAPHIC COUPLERS, PROCESSES OF MAKING AND USING THEM 62448   
Eastman Kodak Company    US    5982350    08/126,450    9/24/1993    11/9/1999
   Granted    COMPOSITER INTERFACE FOR ARRANGING THE COMPONENTS OF SPECIAL
EFFECTS FOR A MOTION PICTURE PRODUCTION 62775    Eastman Kodak Company    US   
5912097    08/088,012    7/6/1993    6/15/1999    Granted    ELECTROSTATOGRAPHIC
METHOD USING AN OVERLAY TONER 63133    Eastman Kodak Company    US    5715383   
07/951,261    9/28/1992    2/3/1998    Granted    COMPOUND DEPTH IMAGE DISPLAY
SYSTEM 63180    Eastman Kodak Company    US    5468583    08/365,524   
12/28/1994    11/21/1995    Granted    CYCLIC BIS-DICARBOXIMIDE ELECTRON
TRANSPORT COMPOUNDS FOR ELECTROPHOTOGRAPHY 63253    Eastman Kodak Company    US
   5417102    08/174,496    12/28/1993    5/23/1995    Granted    AN ON-LINE
METHOD FOR MEASURING DENSITY OF SOLIDS IN REACTION PROCESS 63296    Eastman
Kodak Company    US    5754311    07/848,779    3/10/1992    5/19/1998   
Granted    METHOD AND APPARATUS FOR GENERATING SIMULTANEOUSLY DERIVED CORRELATED
DIGITAL HALFTONE PATTERNS 63606    Eastman Kodak Company    US    5563226   
08/330,406    10/28/1994    10/8/1996    Granted    THE PROCESS FOR MAKING
PHOTOGRAPHIC POLYMERIC MATTE BEAD PARTICLES 64108    Eastman Kodak Company    US
   5948497    07/963,189    10/19/1992    9/7/1999    Granted    HIGH STABILITY
SILVER BASED ALLOY REFLECTORS FOR USE IN A WRITABLE COMPACT DISK 64216   
Eastman Kodak Company    US    5764272    08/634,598    4/24/1996    6/9/1998   
Granted    AUTOFOCUS MECHANISM FOR LASER IMAGER 64388    Eastman Kodak Company
   DE    69310873.8    93119009.4    11/25/1993    5/21/1997    Granted    A
PROCESS OF RECOVERING COMPONENTS FROM SCRAP POLYESTER 64388    Eastman Kodak
Company    FR    0599309    93119009.4    11/25/1993    5/21/1997    Granted   
A PROCESS OF RECOVERING COMPONENTS FROM SCRAP POLYESTER

 

Page 1 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

64388    Eastman Kodak Company    GB    0599309    93119009.4    11/25/1993   
5/21/1997    Granted    A PROCESS OF RECOVERING COMPONENTS FROM SCRAP POLYESTER
64388    Eastman Kodak Company    NL    0599309    93119009.4    11/25/1993   
5/21/1997    Granted    A PROCESS OF RECOVERING COMPONENTS FROM SCRAP POLYESTER
64397    Eastman Kodak Company    US    5649253    08/414,087    3/31/1995   
7/15/1997    Granted    SELF CALIBATION CIRCUIT FOR A CAMERA 64441    Eastman
Kodak Company    US    5536158    08/142,271    10/25/1993    7/16/1996   
Granted    APPARATUS AND METHOD FOR DRYING SOLVENT BASED FILM 64441    Eastman
Kodak Company    US    5553835    08/418,740    4/7/1995    9/10/1996    Granted
   METHOD FOR DRYING SOLVENT BASED FILM (AS AMENDED) 64664    Eastman Kodak
Company    US    5764231    07/884,001    5/15/1992    6/9/1998    Granted   
METHOD AND APPARATUS FOR CREATING GEOMETRIC DEPTH IMAGES USING COMPUTER GRAPHICS
64792    Eastman Kodak Company    DE    69323474.1    93420424.9    10/28/1993
   2/10/1999    Granted    DUAL WIRE EDGE RODS, A CURTAIN COATING EDGE GUIDE
64792    Eastman Kodak Company    NL    0599740    93420424.9    10/28/1993   
2/10/1999    Granted    DUAL WIRE EDGE RODS, A CURTAIN COATING EDGE GUIDE 64863
   Eastman Kodak Company    US    5555317    07/931,741    8/18/1992   
9/10/1996    Granted    SUPERVISED TRAINING AUGMENTED POLYNOMIAL METHOD AND
APPARATUS FOR CHARACTER RECOGNITION 64889    Eastman Kodak Company    US   
5805783    08/402,461    3/10/1995    9/8/1998    Granted    METHOD AND
APPARATUS FOR CREATING, STORING AND PRODUCING THREE-DIMENSIONAL FONT CHARACTERS
AND PERFORMING THREE-DIMENSIONAL TYPESETTING 64894    Eastman Kodak Company   
US    5558263    08/280,693    7/26/1994    9/24/1996    Granted    APPARATUS
AND METHOD FOR NON-CONTACT ACTIVE TENSIONING AND STEERING OF MOVING WEBS 64934
   Eastman Kodak Company    US    5760460    08/048,249    4/19/1993    6/2/1998
   Granted    LIGHT-EMITTING DIODE ARRAY 65166    Eastman Kodak Company    GB   
0603570    93118911.2    11/24/1993    2/7/1996    Granted    THERMAL DYE
TRANSFER RECEIVING ELEMENT WITH POLYESTER/POLYCARBONATE BLENDED DYE IMAGE-
RECEIVING LAYER 65192    Eastman Kodak Company    US    6156473    09/096,682   
6/12/1998    12/5/2000    Granted    MONODISPERSE SPHERICAL TONER PARTICLES
CONTAINING ALIPHATIC AMIDES OR ALIPHATIC ACIDS 65317    Eastman Kodak Company   
US    5436118    08/221,711    3/31/1994    7/25/1995    Granted    A METHOD OF
PROCESSING SILVER HALIDE PHOTOGRAPHIC ELEMENTS USING A LOW VOLUME THIN TANK
PROCESSING SYSTEM **ALSO RECORDED — SEE FN** 65469    Eastman Kodak Company   
JP    3659990    94/0201225    8/26/1994    3/25/2005    Granted    APPARATUS
AND METHOD FOR FEDERAL RESERVE NOTE AUTHENTICATION 65469    Eastman Kodak
Company    US    5418458    08/114,720    8/31/1993    5/23/1995    Granted   
APPARATUS AND METHOD FOR AUTHENTICATION OF DOCUMENTS PRINTED WITH MAGNETIC INK
65521    Eastman Kodak Company    US    5534385    08/416,105    4/4/1995   
7/9/1996    Granted    OVERCOAT FOR OPTICAL TAPE HAVING SbInSn RECORDING LAYER
65663    Eastman Kodak Company    US    5428491    08/161,298    12/3/1993   
6/27/1995    Granted    MAGNETORESISTIVE HEAD WITH DEPOSITED BIASING MAGNET
65692    Eastman Kodak Company    US    5450939    08/159,971    11/30/1993   
9/19/1995    Granted    APPARATUS AND METHOD FOR TRANSFERRING OBJECTS 65759-1   
Eastman Kodak Company    DE    69420788.8    94420183.9    6/29/1994   
9/22/1999    Granted    INTERNALLY DOPED SILVER HALIDE EMULSIONS AND PROCESSES
FOR THEIR PREPARATION 65759-1    Eastman Kodak Company    JP    3650148   
94/0160080    7/12/1994    2/25/2005    Granted    INTERNALLY DOPED SILVER
HALIDE EMULSIONS AND PROCESSES FOR THEIR PREPARATION 65759-1    Eastman Kodak
Company    NL    0634689    94420183.9    6/29/1994    9/22/1999    Granted   
INTERNALLY DOPED SILVER HALIDE EMULSIONS AND PROCESSES FOR THEIR PREPARATION
65804    Eastman Kodak Company    US    5625402    08/054,486    4/30/1993   
4/29/1997    Granted    DIGITAL PRINTERS USING MULTIPLE LASERS OR LASER ARRAYS
WITH DIFFERENT WAVELENGTHS 65853    Eastman Kodak Company    US    5523831   
08/214,901    3/17/1994    6/4/1996    Granted    THE ACCURATE DYNAMIC CONTROL
OF THE POTENTIAL ON THE PHOTOCONDUCTOR SURFACE USING AN UPDATABLE LOOK-UP TABLE
65936    Eastman Kodak Company    US    5600391    08/330,572    10/28/1994   
2/4/1997    Granted    ONE PIECE VIEWFINDER AND FABRICATION PROCESS 65939   
Eastman Kodak Company    JP    3383697    93/0317870    12/17/1993    12/20/2002
   Granted    MONOLITHIC SEMI-CONDUCTOR LASER PRODUCING BLUE, GREEN AND RED
OUTPUT WAVELENGTHS 65967    Eastman Kodak Company    US    5803392    08/745,075
   11/7/1996    9/8/1998    Granted    VACUUM BOX AND METHOD OF OPERATION FOR
NON-CONTACT WEB TRANSPORT THEREIN (AS AMENDED) 66041    Eastman Kodak Company   
US    5440534    08/179,474    1/10/1994    8/8/1995    Granted    METHOD AND
APPARATUS FOR MAINTAINING A RECORDING LIGHT BEAM IN AN ON-TRACK POSITION ON A
RECORDING MEDIUM 66093    Eastman Kodak Company    US    5586203    08/331,246
   10/28/1994    12/17/1996    Granted    METHOD AND APPARATUS FOR GENERATING A
HALFTONE PATTERN FOR A MULTI-LEVEL OUTPUT DEVICE 66100    Eastman Kodak Company
   US    5521723    08/260,936    6/16/1994    5/28/1996    Granted    COLOR
IMAGE REPRODUCTION SYSTEM 66103    Eastman Kodak Company    US    5460930   
08/144,860    10/28/1993    10/24/1995    Granted    PHOTOGRAPHIC ELEMENTS
CONTAINING INDOANILINE DUMMYDYES 66229    Eastman Kodak Company    US    5581343
   08/320,018    10/7/1994    12/3/1996    Granted    IMAGE-FORMING METHOD AND
APPARATUS ADAPTED TO USE BOTH UNCOATED AND THERMOPLASTIC-COATED RECEIVER
MATERIALS 66271    Eastman Kodak Company    DE    69302076.8    93308818.9   
11/4/1993    4/3/1996    Granted    INK REPLENISHMENT SYSTEM FOR A CONTINUOUS
INK JET PRINTER 66271    Eastman Kodak Company    FR    0597628    93308818.9   
11/4/1993    4/3/1996    Granted    INK REPLENISHMENT SYSTEM FOR A CONTINUOUS
INK JET PRINTER 66271    Eastman Kodak Company    GB    0597628    93308818.9   
11/4/1993    4/3/1996    Granted    INK REPLENISHMENT SYSTEM FOR A CONTINUOUS
INK JET PRINTER 66295    Eastman Kodak Company    US    5477301    08/239,179   
5/6/1994    12/19/1995    Granted    PHOTOGRAPHIC PROCESSING APPARATUS 66311   
Eastman Kodak Company    US    5631981    08/614,446    3/12/1996    5/20/1997
   Granted    BITMAP REGISTRATION BY GRADIENT DESCENT 66461    Eastman Kodak
Company    US    5744295    08/298,009    8/30/1994    4/28/1998    Granted   
ANTISTATIC COMPOSITION CONTAINING ANIONIC AND CATIONIC SURFACE ACTIVE AGENTS
WHEREIN BOTH SURFACE ACTIVE AGENT ...(AS AMENDED) . 66507    Eastman Kodak
Company    US    5818960    08/407,785    3/20/1995    10/6/1998    Granted   
CHARACTERIZATION CALIBRATION 66555    Eastman Kodak Company    JP    2648572   
94/0176562    7/28/1994    5/9/1997    Granted    A PROCESS OF FORMING A DYE
ABLATION IMAGE 66627    Eastman Kodak Company    US    5549879    08/311,093   
9/23/1994    8/27/1996    Granted    PROCESS FOR PULSE FLOW DOUBLE-JET
PRECIPITATION 66753    Eastman Kodak Company    US    5372922    08/175,081   
12/29/1993    12/13/1994    Granted   

METHOD OF PREPARING PHOTOGRAPHIC ELEMENTS INCORPORATING POLYMERIC ULTRAVIOLET
ABSORBERS LOADED WITH HIGH BOILING POINT ORGANIC SOLVENTS

 

Page 2 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

66800    Eastman Kodak Company    US    5523189    08/330,297    10/27/1994   
6/4/1996    Granted    ELECTROPHOTOGRAPHIC RECORDING ELEMENTS AND PREPARATION
METHOD 66821    Eastman Kodak Company    US    5942062    08/882,794   
6/26/1997    8/24/1999    Granted    PATTERN TO CONTROL SPREAD OF ADHESIVE
DURING LAMINATION OF SHEETS 66856    Eastman Kodak Company    US    5493385   
08/353,001    12/9/1994    2/20/1996    Granted    ELECTROPHOTOGRAPHIC COLOR
PRINTER APPARATUS WITH IMPROVED REGISTRATION OF COLORS 66861-3    Eastman Kodak
Company    US    5470688    08/250,146    5/27/1994    11/28/1995    Granted   
HEAT DEVELOPMENT OF ELEMENTS CONTAINING METHINE- DYE RELEASING COUPLERS 66950   
Eastman Kodak Company    US    5475428    08/118,897    9/9/1993    12/12/1995
   Granted    METHOD FOR PROCESSING COLOR IMAGE RECORDS SUBJECT TO
MISREGISTRATION 67100    Eastman Kodak Company    US    5543964    08/174,657   
12/28/1993    8/6/1996    Granted    DEPTH IMAGE APPARATUS AND METHOD WITH
ANGULARLY CHANGING DISPLAY INFORMATION 67165    Eastman Kodak Company    US   
5571457    08/298,914    8/31/1994    11/5/1996    Granted    BIASABLE TRANSFER
MEMBERS HAVING EXTENDED ELECTRICAL LIFE 67230-1    Eastman Kodak Company    US
   5411844    08/220,985    3/31/1994    5/2/1995    Granted    PHOTOGRAPHIC
ELEMENT AND COATING COMPOSITION THEREFOR 67230-2    Eastman Kodak Company    US
   5418128    08/220,850    3/31/1994    5/23/1995    Granted    PHOTOGRAPHIC
ELEMENT AND COATING COMPOSITION THEREFOR 67263    Eastman Kodak Company    DE   
69410878.2    94303109.6    4/28/1994    6/10/1998    Granted    IMPROVED DROP
GENERATOR UTILIZING DAMPING FOR MODE SUPPRESSION 67263    Eastman Kodak Company
   FR    0624469    94303109.6    4/28/1994    6/10/1998    Granted    IMPROVED
DROP GENERATOR UTILIZING DAMPING FOR MODE SUPPRESSION 67263    Eastman Kodak
Company    GB    0624469    94303109.6    4/28/1994    6/10/1998    Granted   
IMPROVED DROP GENERATOR UTILIZING DAMPING FOR MODE SUPPRESSION 67266    Eastman
Kodak Company    US    5466560    08/135,700    10/13/1993    11/14/1995   
Granted    LIMITED USE CAMERAS AND FILMS 67352    Eastman Kodak Company    US   
5692069    08/406,264    3/17/1995    11/25/1997    Granted    APPARATUS FOR
PERFORMING CHARACTER SEGMENTATION 67357-1    Eastman Kodak Company    US   
5565266    08/076,604    6/14/1993    10/15/1996    Granted    MULTILAYER
MAGNETOOPTIC RECORDING MEDIA 67420    Eastman Kodak Company    US    5442533   
08/263,638    6/22/1994    8/15/1995    Granted    HIGH EFFICIENCY LINEAR LIGHT
SOURCE 67423    Eastman Kodak Company    US    5644456    08/583,578    1/5/1996
   7/1/1997    Granted    MAGNETICALLY CAPPED DUAL MAGNETORESISTIVE REPRODUCE
HEAD 67424    Eastman Kodak Company    US    5529232    08/292,987    8/19/1994
   6/25/1996    Granted    FILM REGISTRATION GATE ASSEMBLY 67444    Eastman
Kodak Company    US    6049371    08/218,279    3/25/1994    4/11/2000   
Granted    IMAGE PRINT HAVING ONE OR MORE POSITIVE IMAGES AND METHOD FOR MAKING
SAME 67466    Eastman Kodak Company    US    5447832    08/221,432    3/31/1994
   9/5/1995    Granted    IMAGING ELEMENT 67466    Eastman Kodak Company    US
   5643972    08/442,437    5/16/1995    7/1/1997    Granted    IMAGING ELEMENT
67472    Eastman Kodak Company    US    5705924    08/797,013    2/7/1997   
1/6/1998    Granted    INDUCED FIELD DETECTOR 67549    Eastman Kodak Company   
US    5463429    08/152,798    11/15/1993    10/31/1995    Granted    SURFACE
INSPECTION OPTICAL GEOMETRY ALIGNMENT SYSTEM 67593    Eastman Kodak Company   
DE    69425187.9    94107166.4    5/6/1994    7/12/2000    Granted    METHOD AND
ASSOCIATED APPARATUS WHICH ACHIEVE IMAGING DEVICE/MEDIA COMPATIBILITY AND COLOR
APPEARANCE MATCHING 67593    Eastman Kodak Company    FR    0624028   
94107166.4    5/6/1994    7/12/2000    Granted    METHOD AND ASSOCIATED
APPARATUS WHICH ACHIEVE IMAGING DEVICE/MEDIA COMPATIBILITY AND COLOR APPEARANCE
MATCHING 67593    Eastman Kodak Company    GB    0624028    94107166.4   
5/6/1994    7/12/2000    Granted    METHOD AND ASSOCIATED APPARATUS WHICH
ACHIEVE IMAGING DEVICE/MEDIA COMPATIBILITY AND COLOR APPEARANCE MATCHING 67593
   Eastman Kodak Company    US    5956044    08/059,060    5/7/1993    9/21/1999
   Granted    IMAGING DEVICE TO MEDIA COMPATIBILITY AND COLOR APPEARANCE
MATCHING WITH FLARE, LUMINANCE, AND WHITE POINT COMPARISON 67638    Eastman
Kodak Company    US    5425980    08/199,416    2/22/1994    6/20/1995   
Granted    USE OF GLOW DISCHARGE TREATMENT TO PROMOTE ADHESION OF AQUEOUS
COATINGS TO SUBSTRATE 67679    Eastman Kodak Company    DE    69425398.7   
94201359.0    5/13/1994    8/2/2000    Granted    RADIATION-SENSITIVE
COMPOSITION CONTAINING A RESOLE RESIN AND A NOVOLAC RESIN AND USE THEREOF IN
LITHOGRAPHIC PRINTING PLATES 67681    Eastman Kodak Company    US    5671440   
08/287,373    8/8/1994    9/23/1997    Granted    COLOR IMAGE DATA REORIENTATION
AND FORMAT CONVERSION SYSTEM 67763    Eastman Kodak Company    US    5426588   
08/201,734    2/25/1994    6/20/1995    Granted    METHOD FOR ENGRAVING A
GRAVURE CYLINDER 67795    Eastman Kodak Company    US    5436880    08/179,476
   1/10/1994    7/25/1995    Granted    LASER POWER CONTROL IN AN OPTICAL
RECORDING SYSTEM USING PARTIAL CORRECTION OF REFLECTED SIGNAL ERROR 67804   
Eastman Kodak Company    US    5399459    08/143,325    10/26/1993    3/21/1995
   Granted    THERMALLY BLEACHABLE DYES FOR LASER ABLATIVE IMAGING 67940   
Eastman Kodak Company    US    5563724    08/327,243    10/21/1994    10/8/1996
   Granted    A COLOR-TO-INK TRANSFORMATION FOR EXTRA- QUARTERNARY PRINTING
PROCESSES 67968    Eastman Kodak Company    US    5414022    08/209,150   
3/10/1994    5/9/1995    Granted    A PROCESS OF RECOVERING COMPONENTS FROM
POLYESTER RESINS 68082    Eastman Kodak Company    US    5342821    08/145,893
   10/29/1993    8/30/1994    Granted    DYE MIGRATION BARRIER LAYER FOR DUAL
LAMINATE PROCESS FOR THERMAL COLOR PROOFING 68124    Eastman Kodak Company    US
   5412743    08/163,206    12/6/1993    5/2/1995    Granted    METHOD AND
APPARATUS FOR AMPLITUDE MODULATION FOR A LASER BEAM 68129    Eastman Kodak
Company    US    5446355    08/127,844    9/28/1993    8/29/1995    Granted   
MEDIA TRANSPORT SYSTEM WITH HIGH PRECISION POSITION AND SPEED CONTROL 68151   
Eastman Kodak Company    US    5455320    08/221,544    3/31/1994    10/3/1995
   Granted    METHOD OF MAKING POLYMERIC PARTICLES 68162    Eastman Kodak
Company    US    5405969    08/165,765    12/10/1993    4/11/1995    Granted   
MANUFACTURE OF THIOETHER COMPOUNDS 68180    Eastman Kodak Company    US   
5811579    08/836,662    5/7/1997    9/22/1998    Granted    METHOD OF
SYNTHESIZING A 2-SUBSTITUTED NITROGEN- CONTAINING COMPOUND 68233    Eastman
Kodak Company    US    5841581    08/611,354    3/5/1996    11/24/1998   
Granted    METHOD AND APPARATUS FOR MAKING A SPATIALLY SELECTIVE HIGH RESOLUTION
LIGHT FILTER 68247    Eastman Kodak Company    US    5726736    08/638,404   
4/26/1996    3/10/1998    Granted    METHOD OF LABELING PHOTOGRAPHS

 

Page 3 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

68254    Eastman Kodak Company    US    5434035    08/175,067    12/29/1993   
7/18/1995    Granted    FIXER ADDITIVES USED IN COMBINATION WITH IRON COMPLEX
BASED BLEACHES TO IMPROVE DESILVERING 68257    Eastman Kodak Company    US   
5979731    08/959,920    10/29/1997    11/9/1999    Granted    METHOD AND
APPARATUS FOR PREVENTING CREASES IN THIN WEBS 68261    Eastman Kodak Company   
US    5646788    08/417,166    4/6/1995    7/8/1997    Granted    DUAL APERTURE
LENS 68279    Eastman Kodak Company    US    5418802    08/152,559    11/12/1993
   5/23/1995    Granted    A FREQUENCY TUNABLE WAVEGUIDE EXTENDED CAVITY LASER
68319    Eastman Kodak Company    US    5646674    08/235,627    4/29/1994   
7/8/1997    Granted    OPTICAL PRINT HEAD WITH FLEXURE MOUNTED OPTICAL DEVICE
68345    Eastman Kodak Company    US    5633719    08/330,493    10/28/1994   
5/27/1997    Granted    METHOD AND APPARATUS FOR ALIGNING A LENTICULAR OVERLAY
WITH A LENTICULAR PRINT 68347    Eastman Kodak Company    US    5661702   
08/346,557    11/29/1994    8/26/1997    Granted    COMPACT DISC VISUAL/AUDIO
DISPLAY SYSTEM 68361    Eastman Kodak Company    US    5406433    08/160,563   
12/1/1993    4/11/1995    Granted    DUAL MAGNETORESISTIVE HEAD FOR REPRODUCING
VERY NARROW TRACK WIDTH SHORT WAVELENGTH DATA 68365    Eastman Kodak Company   
US    5574363    08/196,052    2/14/1994    11/12/1996    Granted    STABILITY
METHOD AND APPARATUS FOR NONDESTRUCTIVE MEASURE OF MAGNETIC SATURATION FLUX
DENSITY IN MAGNETIC MATERIALS 68391    Eastman Kodak Company    US    5619245   
08/283,003    7/29/1994    4/8/1997    Granted    MULTI-BEAM OPTICAL SYSTEM
USING LENSLET ARRAYS IN LASER MULTI-BEAM PRINTERS AND RECORDERS 68396    Eastman
Kodak Company    US    5594047    08/390,400    2/17/1995    1/14/1997   
Granted    METHOD FOR FORMING PHOTOGRAPHIC DISPERSIONS COMPRISING LOADED LATEX
POLYMERS 68498    Eastman Kodak Company    US    5576152    08/296,774   
8/26/1994    11/19/1996    Granted    PHOTOGRAPHIC PAPER FORMED WITH LOW
MOLECULAR WEIGHT POLYVINYL ALCOHOL HAVING LOW OXYGEN PERMEABILITY 68523   
Eastman Kodak Company    US    5468598    08/228,839    4/18/1994    11/21/1995
   Granted    SOLID PARTICLE DISPERSIONS FOR IMAGING SYSTEMS 68566    Eastman
Kodak Company    US    5578173    08/415,861    4/3/1995    11/26/1996   
Granted    REMOVAL OF DIMETHYLTEREPHTHALATE FROM A METHANOLYSIS VAPOR STREAM
68606    Eastman Kodak Company    US    5546513    08/123,833    9/20/1993   
8/13/1996    Granted    DATA TRANSMISSION SYSTEM FOR SPARSE ARRAY PRINT HEAD 2ND
ASSIGNMENT REC01NOV93 REEL 6787 FRAME 714 715 68696    Eastman Kodak Company   
US    5512415    08/400,078    3/7/1995    4/30/1996    Granted    HIGH CONTRAST
PHOTOGRAPHIC SILVER HALIDE MATERIAL 68703    Eastman Kodak Company    US   
5457008    08/359,264    12/19/1994    10/10/1995    Granted    PHOTOGRAPHIC
ELEMENT CONTAINING A NOVEL CYAN DYE FORMING COUPLER AND PROCESS FOR ITS USE
68711    Eastman Kodak Company    US    5436919    08/186,068    1/25/1994   
7/25/1995    Granted    MULTIWAVELENGTH UPCONVERSION WAVEGUIDE LASER 68712   
Eastman Kodak Company    US    5525380    08/432,281    5/1/1995    6/11/1996   
Granted    A DEVICE FOR CONVERTING INVISIBLE AND VISIBLE RADIATION TO VISIBLE
LIGHT AND/OR UV RADIATION 68713-1    Eastman Kodak Company    US    5536352   
08/338,933    11/14/1994    7/16/1996    Granted    METHODS OF MAKING
CENTRIFUGALLY CAST PARTS 68713-2    Eastman Kodak Company    US    5677022   
08/761,060    12/5/1996    10/14/1997    Granted    ELECTROSTATOGRAPHIC ROLLER
MASK 68714    Eastman Kodak Company    US    5436072    08/209,933    3/11/1994
   7/25/1995    Granted    MULTILAYER MAGNETOOPTIC RECORDING MEDIA 68820   
Eastman Kodak Company    US    5657931    08/445,321    5/19/1995    8/19/1997
   Granted    STABLE AQUEOUS SOLID PARTICLE DISPERSIONS 68833    Eastman Kodak
Company    US    5619590    08/318,923    10/6/1994    4/8/1997    Granted   
SYSTEM FOR ELECTRONIC IMAGE SIGNAL PROCESSING TO PROVIDE A TONESCALE CORRECTED
FULL RESOLUTION LUMINANCE AND TWO HALF RESOLUTION (SEE NOTES) 68836    Eastman
Kodak Company    US    5666447    08/342,958    11/21/1994    9/9/1997   
Granted    USING OPTICAL FIBER MULTIPLEXER TO COMBINE LIGHT BEAMS IN A LASER
PRINTER 68837    Eastman Kodak Company    US    5521748    08/261,370   
6/16/1994    5/28/1996    Granted    A LIGHT MODULATOR WITH A LASER OR LASER
ARRAY FOR EXPOSING IMAGE DATA 68838    Eastman Kodak Company    US    5521629   
08/249,507    5/26/1994    5/28/1996    Granted    METHOD AND APPARATUS FOR
LASER DYE ABLATION PRINTING WITH HIGH INTENSITY LASER DIODE 68844    Eastman
Kodak Company    US    5453325    08/164,244    12/9/1993    9/26/1995   
Granted    NONLINEAR OPTICAL WAVEGUIDE MULTILAYER STRUCTURE 68851    Eastman
Kodak Company    JP    3652767    95/0335308    12/22/1995    3/4/2005   
Granted    PHOTOGRAPHIC EMULSION AND THEIR PREPARATION AND PHOTOGRAPHIC PRINT
ELEMENTS 68851    Eastman Kodak Company    US    5726005    08/649,391   
5/17/1996    3/10/1998    Granted    PHOTOGRAPHIC PRINT ELEMENTS CONTAINING
CUBICAL GRAIN SILVER IODOCHLORIDE EMULSIONS 68851    Eastman Kodak Company    US
   5736310    08/651,193    5/17/1996    4/7/1998    Granted    CUBICAL GRAIN
SILVER IODOCHLORIDE EMULSIONS AND PROCESSES FOR THEIR PREPARATION 68854   
Eastman Kodak Company    US    5475506    08/130,072    9/30/1993    12/12/1995
   Granted    PHOTOGRAPHIC COLOR PRINTER 68891    Eastman Kodak Company    US   
5581402    08/156,339    11/22/1993    12/3/1996    Granted    METHOD FOR
PRODUCING AN IMPROVED STEREOSCOPIC PICTURE AND STEREOSCOPIC PICTURE OBTAINED
ACCORDING TO THIS METHOD 68920    Eastman Kodak Company    US    5627703   
08/501,278    7/17/1995    5/6/1997    Granted    DUAL MAGNETORESISTIVE
REPRODUCE HEAD UTILIZING MULTILAYER MAGNETORESISTIVE SENSING ELEMENTS 68921   
Eastman Kodak Company    US    5442508    08/248,772    5/25/1994    8/15/1995
   Granted    GIANT MAGNETORESISTIVE REPRODUCE HEAD HAVING DUAL MAGNETORESISTIVE
SENSOR 68934    Eastman Kodak Company    US    5888711    08/666,516   
6/27/1996    3/30/1999    Granted    POLYMERIC CONDUCTIVE ALUMINO-SILICATE
MATERIAL, ELEMENT COMPRISING SAID MATERIAL, AND PROCESS FOR PREPARING IT 69009
   Eastman Kodak Company    US    5500317    08/260,846    6/16/1994   
3/19/1996    Granted    ELECTROPHOTOGRAPHIC ELEMENTS CONTAINING SOLUBLE CYCLIC
SULFONE ELECTRON TRANSPORT AGENTS 69009    Eastman Kodak Company    US   
5618950    08/534,999    9/27/1995    4/8/1997    Granted    ELECTROPHOTOGRAPHIC
ELEMENTS AND SOLUBLE CYCLIC SULFONE ELECTRON TRANSPORT AGENTS 69119    Eastman
Kodak Company    US    5652930    08/388,094    2/14/1995    7/29/1997   
Granted    CAMERA INFORMATION DISPLAY 69124-1    Eastman Kodak Company    US   
5434037    08/252,500    6/1/1994    7/18/1995    Granted    PHOTOGRAPHIC
ELEMENT HAVING A TRANSPARENT MAGNETICRECORDING LAYER 69178    Eastman Kodak
Company    US    5644509    08/320,023    10/7/1994    7/1/1997    Granted   
METHOD AND APPARATUS FOR COMPUTING COLOR TRANSFORMATION TABLES 69210    Eastman
Kodak Company    US    5431775    08/282,677    7/29/1994    7/11/1995   
Granted    METHOD OF FORMING OPTICAL LIGHT GUIDES THROUGH SILICON 69241-1   
Eastman Kodak Company    US    5808655    08/439,746    5/12/1995    9/15/1998
   Granted    INTERLEAVING THERMAL PRINTING WITH DISCONTIGUOUS DYE-TRANSFER
TRACKS ON AN INDIVIDUAL MULTIPLE- SOURCE PRINTHEAD PASS

 

Page 4 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

69241-2    Eastman Kodak Company    US    5724086    08/440,408    5/12/1995   
3/3/1998    Granted    DATA CHANNELS WITH REVISABLE ADDRESSES FOR INTERLEAVING
SCAN LINES 69290    Eastman Kodak Company    US    5474183    08/268,900   
6/30/1994    12/12/1995    Granted    CARTON FOR ENCLOSING AND DISPLAYING
ARTICLES 69343    Eastman Kodak Company    JP    3067973    1995-50118   
3/9/1995    5/19/2000    Granted    IMPROVED VACUUM COLLECTION SYSTEM FOR
DYE-ABLATION PRINTING PROCESS 69343    Eastman Kodak Company    US    5574493   
08/212,098    3/11/1994    11/12/1996    Granted    IMPROVED VACUUM COLLECTION
SYSTEM FOR DYE-ABLATIONPRINTING PROCESS 69363-1    Eastman Kodak Company    US
   5582961    08/469,062    6/6/1995    12/10/1996    Granted    PHOTOGRAPHIC
ELEMENTS WHICH ACHIEVE COLORMETRICALLY ACCURATE RECORDING 69363-2    Eastman
Kodak Company    US    5609978    08/466,862    6/6/1995    3/11/1997    Granted
   METHOD FOR PRODUCING AN ELECTRONIC IMAGE FROM A PHOTOGRAPHIC ELEMENT 69374   
Eastman Kodak Company    US    5558843    08/299,776    9/1/1994    9/24/1996   
Granted    NEAR ATMOSPHERIC PRESSURE TREATMENT OF POLYMERS USING HELIUM
DISCHARGES 69384-2    Eastman Kodak Company    US    5670616    08/383,804   
2/3/1995    9/23/1997    Granted    COLLAGEN-LIKE PEPTIDE SEQUENCES, BIOPOLYMERS
CONTAINING SAME, NUCLEIC ACIDS ENCODING SAME, VECTORS AND HOST CELLS CONTAINING
SAME 69384-2    Eastman Kodak Company    US    5801045    08/814,309   
3/10/1997    9/1/1998    Granted    COLLAGEN-LIKE POLYPEPTIDES AND BIOPOLYMERS
AND NUCLEIC ACIDS ENCODING SAME 69412    Eastman Kodak Company    US    5561510
   08/381,245    1/31/1995    10/1/1996    Granted    IMAGE FORMING METHOD
UTILIZING INTERMEDIATE TRANSFER 69425    Eastman Kodak Company    US    5765728
   08/677,757    7/10/1996    6/16/1998    Granted    METHOD AND APPARATUS FOR
FEEDING CHOPPED POLYESTERSCRAP 69429    Eastman Kodak Company    US    5451485
   08/205,537    3/4/1994    9/19/1995    Granted    INTERLAYER ADDENDUM FOR
LASER ABLATIVE IMAGING 69435    Eastman Kodak Company    US    5411856   
08/179,471    1/10/1994    5/2/1995    Granted    CARBAMYL-SUBSTITUTED
BIS(VINYLSULFONYL)METHANE HARDENERS 69446    Eastman Kodak Company    US   
5477520    08/296,560    8/26/1994    12/19/1995    Granted    A SYSTEM AND
METHOD FOR HIGH RESOLUTION OPTICAL RECORDING USING AN INDUCED SHIFT IN MEDIA
ABSORPTION 69488    Eastman Kodak Company    US    5492776    08/186,415   
1/25/1994    2/20/1996    Granted    HIGHLY ORIENTED METAL FLUORIDE THIN FILM
WAVEGUIDEARTICLES ON A SUBSTRATE — TERMINAL DISCLAIMER 69499    Eastman Kodak
Company    US    5631885    08/236,977    5/2/1994    5/20/1997    Granted   
WAVEGUIDE GRATINGS USED FOR ANALYSIS OF OPTICAL BEAMS CONSTRUCTED AS DUAL-PITCH
DOUBLE SURFACE CORRUGATIONS 69507    Eastman Kodak Company    US    5608278   
08/372,550    1/13/1995    3/4/1997    Granted    SELF-PUMPED FLUID BEARING WITH
ELECTROMAGNETIC LEVITATION SUCH AS FOR A LIGHT BEAM DEFLECTOR 69531    Eastman
Kodak Company    US    5841885    08/816,474    3/13/1997    11/24/1998   
Granted    IMPROVED PRINT AND METHOD AND APPARATUS FOR PRINTING, STORING AND
RETRIEVING AN IMAGE RECORD 69532    Eastman Kodak Company    US    5461164   
08/213,786    3/14/1994    10/24/1995    Granted    OXIDATIVE DESULFURIZATION
AND HALOGENATION OF THIOACYLATED PYRAZOLOTRIAZOLE COMPOUNDS 69539    Eastman
Kodak Company    US    5492960    08/330,653    10/28/1994    2/20/1996   
Granted    METHOD OF MAKING POLYMERIC PARTICLES 69549    Eastman Kodak Company
   US    5633672    08/601,418    2/14/1996    5/27/1997    Granted    REAL-TIME
CALIBRATION OF PROCESSLESS WRITER 69562    Eastman Kodak Company    US   
5436758    08/261,533    6/17/1994    7/25/1995    Granted    QUASI-PHASEMATCHED
FREQUENCY CONVERTERS 69601    Eastman Kodak Company    US    5393916   
08/265,302    6/24/1994    2/28/1995    Granted    INHIBITION OF DIOXANE
FORMATION DURING RECOVERY OF GLYCOLS FROM POLYESTER RESINS 69603    Eastman
Kodak Company    US    5452112    08/217,782    3/25/1994    9/19/1995   
Granted    COLOR IMAGE REPRODUCTION SYSTEM FIELD CALIBRATION METHOD AND
APPARATUS 69607    Eastman Kodak Company    US    5412679    08/195,239   
2/14/1994    5/2/1995    Granted    OPTICAL WAVEGUIDE EPITAXIALLY GROWN ON
SEMICONDUCTORS FOR UPCONVERSION 69634    Eastman Kodak Company    US    5529412
   08/289,048    8/11/1994    6/25/1996    Granted    PRINT GUIDE MECHANISM
69641    Eastman Kodak Company    US    5719292    08/829,910    3/27/1997   
2/17/1998    Granted    PROCESS FOR PREPARING A THIOETHER COMPOUND 69651   
Eastman Kodak Company    US    5461492    08/201,282    2/16/1994    10/24/1995
   Granted    FILM SCANNER WITH IN-LINE DUAL SCANNING GATES 69665    Eastman
Kodak Company    US    6778326    08/855,556    5/13/1997    8/17/2004   
Granted    COMBINED HEAT FILTER AND CONDENSER LENS, A PROJECTION TYPE APPARATUS
USING SUCH, AND A METHOD FOR FABRICATING IT 69732-1    Eastman Kodak Company   
DE    69632097.5    96102790.1    2/24/1996    4/7/2004    Granted    ASSOCIATED
DUAL INTERFEROMETRIC MEASUREMENT APPARATUS AND METHOD 69732-1    Eastman Kodak
Company    FR    0733877    96102790.1    2/24/1996    4/7/2004    Granted   
ASSOCIATED DUAL INTERFEROMETRIC MEASUREMENT APPARATUS AND METHOD 69732-1   
Eastman Kodak Company    GB    0733877    96102790.1    2/24/1996    4/7/2004   
Granted    ASSOCIATED DUAL INTERFEROMETRIC MEASUREMENT APPARATUS AND METHOD
69732-1    Eastman Kodak Company    US    5659392    08/408,871    3/22/1995   
8/19/1997    Granted    ASSOCIATED DUAL INTERFEROMETRIC MEASUREMENT APPARATUS
FOR DETERMINING A PHYSICAL PROPERTY OF AN OBJECT (AS AMENDED) 69732-2    Eastman
Kodak Company    US    5596409    08/408,770    3/22/1995    1/21/1997   
Granted    ASSOCIATED DUAL INTERFEROMETRIC MEASUREMENT METHOD FOR DETERMINING A
PHYSICAL PROPERTY OF AN OBJECT (AS AMENDED) 69742    Eastman Kodak Company    US
   5543911    08/305,228    9/13/1994    8/6/1996    Granted    A METHOD OF
CURRENCY OR DOCUMENT VALIDATION BY USEOF AN ANTI-COUNTERFEITING MAGNETIC VIEWING
STRIP 69743    Eastman Kodak Company    US    5533759    08/305,227    9/13/1994
   7/9/1996    Granted    METHOD OF CURRENCY OR DOCUMENT VALIDATION BY USE OF A
TEMPERATURE SENSITIVE MAGNETIC PATTERN 69751    Eastman Kodak Company    US   
5470626    08/393,142    2/21/1995    11/28/1995    Granted    OPTICAL RECORDING
LAYERS CONTAINING SULFUR 69943    Eastman Kodak Company    US    5368995   
08/231,218    4/22/1994    11/29/1994    Granted    IMAGING ELEMENT COMPRISING
AN ELECTRICALLY- CONDUCTIVE LAYER CONTAINING PARTICLES OF A METAL ANTIMONATE
69959    Eastman Kodak Company    US    5438581    08/291,253    8/16/1994   
8/1/1995    Granted    LASER DRIVER ASIC CHIP 69966    Eastman Kodak Company   
US    5606351    08/262,414    6/20/1994    2/25/1997    Granted    ALTERING THE
INTENSITY OF THE COLOR OF INK JET DROPLETS 69978    Eastman Kodak Company    DE
   69603893.5    96420086.9    3/15/1996    8/25/1999    Granted   
ORGANIC/INORGANIC GELS FOR DELIVERING CONTROLLED QUANITIES OF ACTIVE COMPONDS IN
AQUEOUS SOLUTIONS 69978    Eastman Kodak Company    FR    0736249    96420086.9
   3/15/1996    8/25/1999    Granted    ORGANIC/INORGANIC GELS FOR DELIVERING
CONTROLLED QUANITIES OF ACTIVE COMPONDS IN AQUEOUS SOLUTIONS 69978    Eastman
Kodak Company    GB    0736249    96420086.9    3/15/1996    8/25/1999   
Granted    ORGANIC/INORGANIC GELS FOR DELIVERING CONTROLLED QUANITIES OF ACTIVE
COMPONDS IN AQUEOUS SOLUTIONS

 

Page 5 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

69978    Eastman Kodak Company    US    5683826    08/605,240    2/9/1996   
11/4/1997    Granted    ORGANIC/INORGANIC GELS FOR DELIVERING CONTROLLED
QUANTITIES OF ACTIVE COMPOUNDS IN AQUEOUS SOLUTIONS 69978    Eastman Kodak
Company    US    5846555    08/711,354    9/5/1996    12/8/1998    Granted   
ORGANIC/INORGANIC GELS FOR DELIVERING CONTROLLED QUANTITIES OF ACTIVE COMPOUNDS
IN AQUEOUS SOLUTION 69992    Eastman Kodak Company    US    5491568   
08/260,134    6/15/1994    2/13/1996    Granted    METHOD AND APPARATUS FOR
CLOSED SYSTEM COLOR CALIBRATION 69993    Eastman Kodak Company    US    5473383
   08/259,830    6/15/1994    12/5/1995    Granted    MECHANISM FOR CONTROLLABLY
DEINTERLACING SEQUENTIAL LINES OF VIDEO DATA FIELD BASED UPON PIXEL SIGNALS
ASSOCIATED WITH THREE (SEE NOTES) 70036    Eastman Kodak Company    US   
5589318    08/583,198    1/4/1996    12/31/1996    Granted    HIGH CONTRAST
PHOTOGRAPHIC SILVER HALIDE MATERIAL 70077    Eastman Kodak Company    US   
5674658    08/515,025    8/14/1995    10/7/1997    Granted    LITHOGRAPHIC
PRINTING PLATES UTILIZING AN OLEOPHILIC IMAGING LAYER 70077    Eastman Kodak
Company    US    5677106    08/698,829    8/16/1996    10/14/1997    Granted   
LITHOGRAPHIC PRINTING PLATES_UTILIZING AN OLEOPHILIC IMAGING LAYER 70081   
Eastman Kodak Company    US    5700594    08/385,613    2/9/1995    12/23/1997
   Granted    A MAGNETIC MEDIUM CAPABLE OF SUPPORTING BOTH LONGITUDINAL AND
PERPENDICULAR RECORDING, AND METHOD OF MAKING SAME 70104    Eastman Kodak
Company    US    5518867    08/394,996    2/27/1995    5/21/1996    Granted   
ELECTRON BEAM RECORDING FILM WITH LOW VISUAL AND ULTRAVIOLET DENSITY 70104   
Eastman Kodak Company    US    5534397    08/443,638    5/18/1995    7/9/1996   
Granted    ELECTRON BEAM RECORDING FILM WITH LOW VISUAL AND ULTRAVIOLET DENSITY
70171    Eastman Kodak Company    US    5550011    08/381,803    2/1/1995   
8/27/1996    Granted    PHOTOGRAPHIC ELEMENTS CONTAINING MATTE PARTICLES OF
BIMODAL SIZE DISTRIBUTION 70171    Eastman Kodak Company    US    5595862   
08/533,625    9/25/1995    1/21/1997    Granted    PHOTOGRAPHIC ELEMENTS
CONTAINING MATTE PARTICLES OF BIMODAL SIZE DISTRIBUTION 70203    Eastman Kodak
Company    US    5615223    08/424,913    4/19/1995    3/25/1997    Granted   
PPM DECODER UTILIZING DROP-OUT LOCATION INFORMATION 70205    Eastman Kodak
Company    US    5616911    08/448,945    5/24/1995    4/1/1997    Granted   
READ ONLY MAGNETIC SECURITY PATTERN 70223    Eastman Kodak Company    US   
5698839    08/418,336    4/7/1995    12/16/1997    Granted    MAGNETICALLY
ENCODABLE CARD HAVING MAGNETIC PIGMENT UNIFORMLY DISPERSED IN PLASTIC 70234   
Eastman Kodak Company    US    5519462    08/278,298    7/21/1994    5/21/1996
   Granted    DUAL FUNCTION MAGNETIC DATA READ CIRCUIT FOR PHOTOGRAPHIC
EQUIPMENT 70285    Eastman Kodak Company    US    5478705    08/248,925   
5/25/1994    12/26/1995    Granted    MILLING A COMPOUND USEFUL IN IMAGING
ELEMENTS USING POLYMERIC MILLING MEDIA 70345    Eastman Kodak Company    US   
5691682    08/370,720    1/10/1995    11/25/1997    Granted    VERY HIGH FIELD
MICRO MAGNETIC ROLLER AND METHOD OF MAKING SAME 70346    Eastman Kodak Company
   US    5610709    08/595,709    2/2/1996    3/11/1997    Granted    AUTOMATIC
RANGING OPTICAL POWER MONITORING SYSTEM 70418    Eastman Kodak Company    US   
5483306    08/245,109    5/17/1994    1/9/1996    Granted    SOUNDTRACK
INTERFACE FOR MOTION PICTURE PROJECTOR 70446    Eastman Kodak Company    US   
5521644    08/268,363    6/30/1994    5/28/1996    Granted    MECHANISM FOR
CONTROLLABLY DEINTERLACING SEQUENTIAL LINES OF VIDEO DATA FIELD BASED UPON PIXEL
SIGNALS ASSOCIATED WITH FOUR (SEE NOTES) 70453    Eastman Kodak Company    US   
5436921    08/263,854    6/22/1994    7/25/1995    Granted    HIGH DYANMIC RANGE
LASER DIODE DIRECT MODULATION 70456    Eastman Kodak Company    US    5791692   
08/455,770    5/31/1995    8/11/1998    Granted    DUAL SIDED PHOTOGRAPHIC ALBUM
LEAF AND METHOD OF MAKING 70456    Eastman Kodak Company    US    6004061   
09/035,448    3/5/1998    12/21/1999    Granted    DUAL SIDED PHOTOGRAPHIC ALBUM
LEAF AND METHOD OF MAKING 70456    Eastman Kodak Company    US    5957502   
09/105,291    6/26/1998    9/28/1999    Granted    DUAL SIDED PHOTOGRAPHIC ALBUM
LEAF AND METHOD OF MAKING 70457    Eastman Kodak Company    FR    0684507   
95106646.3    5/3/1995    9/8/1999    Granted    COMMINUTION WITH SMALL PARTICLE
MILLING MEDIA 70457    Eastman Kodak Company    GB    0684507    95106646.3   
5/3/1995    9/8/1999    Granted    COMMINUTION WITH SMALL PARTICLE MILLING MEDIA
70462    Eastman Kodak Company    US    5474888    08/331,789    10/31/1994   
12/12/1995    Granted    PHOTOGRAPHIC EMULSION CONTAINING TRANSITION METAL
COMPLEXES 70463    Eastman Kodak Company    US    5500335    08/331,832   
10/31/1994    3/19/1996    Granted    PHOTOGRAPHIC EMULSION CONTAINING
TRANSITION METAL COMPLEXES 70497    Eastman Kodak Company    US    5429909   
08/283,880    8/1/1994    7/4/1995    Granted    OVERCOAT LAYER FOR LASER
ABLATIVE IMAGING 70498    Eastman Kodak Company    US    5468591    08/259,586
   6/14/1994    11/21/1995    Granted    BARRIER LAYER FOR LASER ABLATIVE
IMAGING 70498    Eastman Kodak Company    US    5576144    08/547,268   
10/24/1995    11/19/1996    Granted    VINYL POLYMER BINDER FOR LASER ABLATIVE
IMAGING 70500    Eastman Kodak Company    US    5510227    08/259,588   
6/14/1994    4/23/1996    Granted    IMAGE DYE FOR LASER ABLATIVE RECORDING
ELEMENT 70574    Eastman Kodak Company    US    5629354    08/395,352   
2/28/1995    5/13/1997    Granted    SENSITIZED PHOTOPOLYMERIZABLE COMPOSITIONS
AND USETHEREOF IN LITHOGRAPHIC PRINTING PLATES 70575    Eastman Kodak Company   
US    5543273    08/394,115    2/24/1995    8/6/1996    Granted   
RADIATION-SENSITIVE PHOTOGRAPHIC PLATES AND IMPROVED METHOD FOR MANUFACTURE
THEREOF 70577    Eastman Kodak Company    DE    69525088.4    95101866.2   
2/11/1995    1/23/2002    Granted    ELECTRONIC STILL CAMERA 70582    Eastman
Kodak Company    US    5715073    08/383,286    2/3/1995    2/3/1998    Granted
   PROCESSING HALFTONE COLOR IMAGES 70628-1    Eastman Kodak Company    US   
5553965    08/388,015    2/14/1995    9/10/1996    Granted    CONSTRAINT SYSTEM
FOR PARALLEL CANTILEVER SHAFTS 70641    Eastman Kodak Company    US    5609923
   08/600,709    2/13/1996    3/11/1997    Granted    A METHOD OF CURTAIN
COATING A MOVING SUPPORT WHEREIN THE MAXIMUM PRACTICAL COATING SPEED IS
INCREASED (AS AMENDED) 70693    Eastman Kodak Company    US    5633664   
08/380,898    1/30/1995    5/27/1997    Granted    METHOD OF INFLUENCING THE
CONTACT ANGLE OF THE NOZZLE SURFACE OF INKJET PRINTHEADS 70703    Eastman Kodak
Company    DE    M9001573.8    M9001573.8    3/2/1990    11/24/1990    Granted
   PRINTER WITH A DETACHABLE CASSETTE HOUSING 70719    Eastman Kodak Company   
US    5760804    07/952,628    1/21/1993    6/2/1998    Granted    INK-JET
PRINTING HEAD FOR A LIQUID-JET PRINTING DEVICE OPERATING ON THE HEAT CONVERTER
PRINCIPLE AND PROCESS FOR MAKING IT 70729    Eastman Kodak Company    US   
5429441    08/122,532    11/23/1993    7/4/1995    Granted    PROCESS OF
PRINTING WITH SERIAL PRINTHEAD

 

Page 6 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

70850    Eastman Kodak Company    US    5627846    08/424,916    4/19/1995   
5/6/1997    Granted    DROP-OUT LOCATION DETECTION CIRCUIT 70857    Eastman
Kodak Company    US    5682205    08/709,525    9/6/1996    10/28/1997   
Granted    ADAPTIVE, GLOBAL-MOTION COMPENSATED DEINTERLACING OF SEQUENTIAL VIDEO
FIELDS WITH POST PROCESSING 70891    Eastman Kodak Company    US    5723623   
08/732,732    10/18/1996    3/3/1998    Granted    METHOD OF TRANSFORMING
PYRAZOLE COMPOUNDS 70916    Eastman Kodak Company    US    5541645    08/282,182
   7/28/1994    7/30/1996    Granted    METHOD AND APPARATUS FOR DYNAMICALLY
DETERMINING AND SETTING CHARGE TRANSFER AND COLOR CHANNEL EXPOSURE TIMES FOR A
»SEE FILING NOTESº 70952    Eastman Kodak Company    US    5585910    08/281,332
   7/27/1994    12/17/1996    Granted    IMAGE FORMING APPARATUS INCLUDING
RECEIVING SHEET CONTROL DEVICE AND IMAGE FORMING METHOD 70953    Eastman Kodak
Company    US    5493378    08/281,281    7/27/1994    2/20/1996    Granted   
IMAGE FORMING APPARATUS HAVING A HEATED PRESSURE FUSER AND METHOD OF USE 70981
   Eastman Kodak Company    US    5581339    08/281,282    7/27/1994   
12/3/1996    Granted    A METHOD OF FORMING DUPLEX TONER IMAGES 71057    Eastman
Kodak Company    US    5644228    08/330,506    10/28/1994    7/1/1997   
Granted    PERMANENT MAGNET ASSEMBLY WITH MR AND DC COMPENSATING BIAS 71074   
Eastman Kodak Company    US    5532584    08/330,639    10/28/1994    7/2/1996
   Granted    MY SENSOR INCLUDING CALIBRATION CIRCUIT WHEREIN SIGNALS ARE
AVERAGED FOR DETERMINING A CORRECTION FACTOR AND POLE PIECES ARE SHAPED TO
REDUCE FIELD IN GAP THERE BETWEEN 71116    Eastman Kodak Company    US   
5747585    08/390,449    2/17/1995    5/5/1998    Granted    PROCESS FOR
SYNTHESIZING LATEX POLYMERS FROM SOLIDMONOMER PARTICLES 71131    Eastman Kodak
Company    US    5605323    08/407,836    3/21/1995    2/25/1997    Granted   
IMAGING APPARATUS WITH SHEET MEDIA TRAY HAVING PARTIAL SIDES 71142    Eastman
Kodak Company    US    5478434    08/349,632    12/1/1994    12/26/1995   
Granted    DE-LAMINATOR APPARATUS AND METHOD WITH LEADER DIVERTER 71169   
Eastman Kodak Company    US    5724071    08/378,855    1/25/1995    3/3/1998   
Granted    DEPTH IMAGE DISPLAY ON A CRT 71170    Eastman Kodak Company    US   
6218071    08/295,315    8/24/1994    4/17/2001    Granted    ABRASION-RESISTANT
OVERCOAT LAYER FOR LASER ABLATIVE IMAGING 71192    Eastman Kodak Company    US
   5583665    08/387,550    2/13/1995    12/10/1996    Granted    METHOD AND
APPARATUS FOR PERFORMING COLOR TRANSFORMATIONS 71209    Eastman Kodak Company   
US    5536628    08/352,015    12/8/1994    7/16/1996    Granted    AQUEOUS
COATING COMPOSITIONS CONTAINING DYE-IMPREGNATED POLYMERS 71211    Eastman Kodak
Company    US    5506919    08/411,035    3/27/1995    4/9/1996    Granted   
CONDUCTIVE MEMBRANE OPTICAL MODULATOR 71228    Eastman Kodak Company    US   
5629418    08/330,396    10/27/1994    5/13/1997    Granted    METHOD FOR
PREPARING TITANYL FLUOROPHTHALOCYA- NINES, ELECTROPHOTOGRAPHIC ELEMENTS, AND
TITANYL FLUOROPHTHALOCYANINE COMPOSITIONS 71231    Eastman Kodak Company    US
   5432203    08/353,863    12/12/1994    7/11/1995    Granted    PROCESS OF
RECOVERING COMPONENTS FROM POLYESTER RESINS 71264    Eastman Kodak Company    US
   5774236    08/574,757    12/20/1995    6/30/1998    Granted    A
MULTI-RESOLUTION HALFTONE TILIER 71288    Eastman Kodak Company    US    5529884
   08/353,577    12/9/1994    6/25/1996    Granted    BACKING LAYER FOR LASER
ABLATIVE IMAGING 71290    Eastman Kodak Company    US    5968704    09/056,027
   4/6/1998    10/19/1999    Granted    TRANSFER SUPPORT AND METHOD FOR FUSING A
TRANSFERABLE IMAGE TO A DIGITAL DISC 71327    Eastman Kodak Company    US   
5536627    08/407,936    3/21/1995    7/16/1996    Granted    PHOTOGRAPHIC
ELEMENTS WITH IMPROVED CINCH SCRATCH RESISTANCE 71334    Eastman Kodak Company
   US    5793414    08/559,388    11/15/1995    8/11/1998    Granted   
INTERACTIVE VIDEO COMMUNICATION SYSTEM 71339    Eastman Kodak Company    US   
5484694    08/342,959    11/21/1994    1/16/1996    Granted    IMAGING ELEMENT
COMPRISING AN ELECTRICALLY- CONDUCTIVE LAYER CONTAINING ANTIMONY-DOPED TIN OXIDE
PARTICLES 71416    Eastman Kodak Company    US    5573631    08/347,927   
12/1/1994    11/12/1996    Granted    MANUALLY-OPERABLE DE-LAMINATOR APPARATUS
71438    Eastman Kodak Company    US    5593152    08/398,207    3/2/1995   
1/14/1997    Granted    SHEET MEDIA SUPPLY TRAY ORIENTS SHEETS TO REGISTRATION
POSTS IN IMAGING APPARATUS 71462    Eastman Kodak Company    US    5956157   
08/353,644    12/8/1994    9/21/1999    Granted    METHOD AND APPARATUS FOR
LOCALLY BLENDING GRAY DOT TYPES OF THE SAME OR DIFFERENT TYPES TO REPRODUCE AN
IMAGE WITH GRAY LEVEL PRINTING 71507    Eastman Kodak Company    US    5541048
   08/440,265    5/12/1995    7/30/1996    Granted    LUBRICANT PARTICLES,
METHOD OF PREPARATION, AND PHOTOGRAPHIC ELEMENTS 71508    Eastman Kodak Company
   US    5742405    08/378,851    1/26/1995    4/21/1998    Granted    AN
IMPROVED METHOD AND SYSTEM FOR FORMING MULTI- LEVEL HALFTONE IMAGES FROM AN
INPUT DIGITAL IMAGE 71558    Eastman Kodak Company    US    5520601   
08/403,082    3/13/1995    5/28/1996    Granted    CERAMIC ROLLERS FOR
CONVEYANCE OF PHOTOGRAPHIC FILMS AND PAPER AND POLYMERIC WEBS 71586    Eastman
Kodak Company    US    5563717    08/383,332    2/3/1995    10/8/1996    Granted
   METHOD AND MEANS FOR CALIBRATION OF PHOTOGRAPHIC MEDIA 71604    Eastman Kodak
Company    US    5581371    08/399,678    3/7/1995    12/3/1996    Granted   
IMPROVED ERROR DIFFUSION METHOD 71624    Eastman Kodak Company    US    5520544
   08/411,138    3/27/1995    5/28/1996    Granted    TALKING PICTURE ALBUM
71684    Eastman Kodak Company    US    6237264    08/907,746    2/9/2000   
5/29/2001    Granted    DEVICE AND METHOD FOR PRODUCING LENTICULAR IMAGES WITH
MOTION 71816    Eastman Kodak Company    US    5521050    08/356,985   
12/16/1994    5/28/1996    Granted    UV DYES FOR LASER ABLATIVE RECORDING
ELEMENT 71861    Eastman Kodak Company    US    5874981    08/574,506   
12/19/1995    2/23/1999    Granted    COMBINED PULSE-WIDTH AND AMPLITUDE
MODULATION OF EXPOSING LASER BEAM FOR THERMAL DYE TRANSFER 71866    Eastman
Kodak Company    US    5598040    08/455,963    5/31/1995    1/28/1997   
Granted    LASER WRITER HAVING HIGH SPEED, HIGH CURRENT LASERDRIVER 71916   
Eastman Kodak Company    US    5764258    08/510,211    8/2/1995    6/9/1998   
Granted    PRINT HEAD WITH INTEGRATED PUMP 71933    Eastman Kodak Company    US
   6042048    09/132,436    8/11/1998    3/28/2000    Granted    CORE FOR
WINDING A WEB OF DEFORMABLE MATERIAL 72013    Eastman Kodak Company    US   
5543269    08/417,318    4/4/1995    8/6/1996    Granted    IMAGE WRITING ON
CERAMICS 72038    Eastman Kodak Company    US    5691123    08/587,123   
1/11/1996    11/25/1997    Granted    METHOD TO SELECTIVELY REMOVE LUBRICANT
FROM ONE SIDE OF LUBRICANT-COATED SUPPORT 72072    Eastman Kodak Company    US
   5757517    08/409,554    3/23/1995    5/26/1998    Granted    ADAPTIVE ERROR
DIFFUSION METHOD

 

Page 7 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

72084    Eastman Kodak Company    US    5558980    08/390,722    2/17/1995   
9/24/1996    Granted    METHOD FOR PREPARING PHOTOGRAPHIC ELEMENTS COMPRISING
LOADED LATEX COMPOSITIONS 72098    Eastman Kodak Company    US    5673320   
08/392,713    2/23/1995    9/30/1997    Granted    METHOD AND APPARATUS FOR
IMAGE-BASED VALIDATIONS OF PRINTED DOCUMENTS 72114-1    Eastman Kodak Company   
US    5551213    08/414,462    3/31/1995    9/3/1996    Granted    APPARATUS AND
METHOD FOR VACUUM SEALING POUCHES 72114-2    Eastman Kodak Company    US   
5561964    08/414,479    3/31/1995    10/8/1996    Granted    APPARATUS AND
METHOD FOR HEAT SEALING POUCHES 72124    Eastman Kodak Company    US    5737677
   08/572,559    12/14/1995    4/7/1998    Granted    APPARATUS AND METHOD OF
TONER TRANSFER USING NON-MARKING TONER 72134    Eastman Kodak Company    US   
5654470    08/687,819    7/26/1996    8/5/1997    Granted    RECOVERY OF
COMPONENTS FROM POLYESTER RESINS 72145-1    Eastman Kodak Company    US   
5689376    08/427,552    4/24/1995    11/18/1997    Granted    A TWO ELEMENT
OPTICAL SYSTEM, A CAMERA USING IT AND METHOD OF MAKING THE CAMERA 72182-1   
Eastman Kodak Company    US    5722924    08/636,436    4/23/1996    3/3/1998   
Granted    ROLLER FOR CONVEYING WEB IN A RESIN COATING ENVIRONMENT 72182-2   
Eastman Kodak Company    US    5738754    08/636,418    4/23/1996    4/14/1998
   Granted    IMPROVED LAMINATION EQUIPMENT 72201    Eastman Kodak Company    US
   5622818    08/564,515    11/29/1995    4/22/1997    Granted    COLOR
PHOTOGRAPHIC ELEMENTS CONTAINING YELLOW- COLORED MAGENTA DYE-FORMING MASKING
COUPLERS 72225    Eastman Kodak Company    US    5773181    08/448,056   
5/23/1995    6/30/1998    Granted    NON-UNIFORMLY SUBSTITUTED PHTHALOCYANINE
COMPOSITIONS, PREPARATION METHODS, AND ELECTROPHOTOGRAPHIC ELEMENTS 72226   
Eastman Kodak Company    US    5614342    08/434,148    5/2/1995    3/25/1997   
Granted    METHODS FOR PREPARING COCRYSTALS OF TITANYL FLUOROPHTHALOCYANINES AND
UNSTUBSTITUTED TITANYL PHTHALOCYANINE, ELECTROPHOTOGRAPHIC **SEE FN** 72226   
Eastman Kodak Company    US    5766810    08/734,799    10/23/1996    6/16/1998
   Granted    METHODS FOR PREPARING AMORPHOUS AND COCRYSTALLIZEDOF TITANYL
FLUOROPHTHALOCYANINES AND UNSUBSTITUTEDTITANYL PHTHALOCYANINE,
ELECTROPHOTOGRAPHIC **FN** 72289    Eastman Kodak Company    US    5757425   
08/574,707    12/19/1995    5/26/1998    Granted    METHOD AND APPARATUS FOR
INDEPENDENTLY CALIBRATING LIGHT SOURCE AND PHOTO SENSOR ARRAYS 72310    Eastman
Kodak Company    US    5777751    08/667,264    6/20/1996    7/7/1998    Granted
   CORRECTION OF CURVED SCAN LINES IN AN OPTICAL SCANNING SYSTEM 72311   
Eastman Kodak Company    US    5646786    08/427,523    3/24/1995    7/8/1997   
Granted    BEAMSPLITTER FOR LASER MULTI-BEAM PRINTERS AND RECORDERS 72311   
Eastman Kodak Company    US    5825552    08/885,307    6/30/1997    10/20/1998
   Granted    BEAMSPLITTER/STAGGERER FOR MULTI-BEAM LASER PRINTERS 72318   
Eastman Kodak Company    US    5597680    08/567,788    12/5/1995    1/28/1997
   Granted    IMAGING ELEMENT COMPRISING AN AUXILIARY LAYER CONTAINING
SOLVENT-DISPERSIBLE POLYMER PARTICLES 72341    Eastman Kodak Company    US   
5689184    08/681,002    7/22/1996    11/18/1997    Granted    LARGE SCALE
METALLIC OBJECT DETECTOR 72348    Eastman Kodak Company    US    5667944   
08/636,076    4/22/1996    9/16/1997    Granted    DIGITAL PROCESS SENSITIVITY
CORRECTION 72355    Eastman Kodak Company    US    5690264    08/608,887   
2/29/1996    11/25/1997    Granted    APPARATUS AND METHOD FOR SELF-ALIGNING
CONTACTING SURFACES (AS AMENDED) 72383    Eastman Kodak Company    US    5831759
   08/564,614    11/29/1995    11/3/1998    Granted    AN ELECTRO-OPTIC
MODULATOR WITH PASSIVATION LAYER 72397    Eastman Kodak Company    US    5576456
   08/589,444    1/22/1996    11/19/1996    Granted    RECOVERY OF COMPONENTS
FROM POLYESTER RESINS 72398    Eastman Kodak Company    US    5952520   
08/678,006    7/10/1996    9/14/1999    Granted    RECOVERY OF ESTER MONOMER
FROM POLYESTER RESINS 72399    Eastman Kodak Company    US    5794111   
08/572,586    12/14/1995    8/11/1998    Granted    APPARATUS AND METHOD OF
TRANSFERING TONER USING NON-MARKING TONER AND MARKING TONER 72400    Eastman
Kodak Company    US    5576267    08/633,283    4/16/1996    11/19/1996   
Granted    METHOD OF MAKING A COLOR FILTER ARRAY ELEMENT 72450-1    Eastman
Kodak Company    US    5633486    08/444,488    5/19/1995    5/27/1997   
Granted    SATURATED MODE MR HEAD 72484    Eastman Kodak Company    US   
5805189    08/568,052    12/6/1995    9/8/1998    Granted    DEVICE FOR FLUID
SUPPLY OF A MICRO-METERING DEVICE 72492    Eastman Kodak Company    US   
5576172    08/442,232    5/15/1995    11/19/1996    Granted    ELEVATED IODIDE
SURFACE LAMINAE TABULAR GRAIN EMULSIONS 72503    Eastman Kodak Company    US   
5558981    08/442,238    5/15/1995    9/24/1996    Granted    EMULSIONS WITH THE
HIGHEST SPEEDS COMPATIBLE WITH LOW GRANULARITY 72522    Eastman Kodak Company   
JP    3974206    96/0212802    8/12/1996    6/22/2007    Granted    PHOTOGRAPHIC
HIGH CONTRAST SILVER HALIDE MATERIAL 72522    Eastman Kodak Company    US   
5736295    08/694,354    8/8/1996    4/7/1998    Granted    PHOTOGRAPHIC HIGH
CONTRAST SILVER HALIDE MATERIAL 72595    Eastman Kodak Company    DE   
69618753.1    96921659.7    6/17/1996    1/23/2002    Granted    METHOD AND
APPARATUS FOR WRITING AND LABELLING INDIVIDUAL DIGITAL DISCS 72595    Eastman
Kodak Company    DE    69618553.9    96921681.1    6/17/1996    1/16/2002   
Granted    METHOD AND APPARATUS FOR PREPARING LABELLED DIGITAL DISC 72595   
Eastman Kodak Company    FR    0778977    96921659.7    6/17/1996    1/23/2002
   Granted    METHOD AND APPARATUS FOR WRITING AND LABELLING INDIVIDUAL DIGITAL
DISCS 72595    Eastman Kodak Company    FR    0778978    96921681.1    6/17/1996
   1/16/2002    Granted    METHOD AND APPARATUS FOR PREPARING LABELLED DIGITAL
DISC 72595    Eastman Kodak Company    GB    0778977    96921659.7    6/17/1996
   1/23/2002    Granted    METHOD AND APPARATUS FOR WRITING AND LABELLING
INDIVIDUAL DIGITAL DISCS 72595    Eastman Kodak Company    GB    0778978   
96921681.1    6/17/1996    1/16/2002    Granted    METHOD AND APPARATUS FOR
PREPARING LABELLED DIGITAL DISC 72595    Eastman Kodak Company    US    6109324
   08/809,062    2/11/2000    8/29/2000    Granted    METHOD AND APPARATUS FOR
PREPARING LABELLED DIGITAL DISC 72604    Eastman Kodak Company    US    5577614
   08/571,008    12/12/1995    11/26/1996    Granted    COMBINED SHIPPING AND
DISPENSING PACKAGE FOR FLUID CONTAINERS 72609    Eastman Kodak Company    US   
5747547    08/687,883    7/26/1996    5/5/1998    Granted    RECOVERY OF
COMPONENTS FROM POLYESTER RESINS 72610    Eastman Kodak Company    US    5770778
   08/678,018    7/10/1996    6/23/1998    Granted    PURIFICATION OF ETHYLENE
GLYCOL RECOVERED FROM POLYESTER RESINS 72611-1    Eastman Kodak Company    US   
5956469    08/896,713    7/18/1997    9/21/1999    Granted    SELECTING A
CALIBRATION FUNCTION FOR A DIGITAL PRINTER WHICH MINIMIZES AN ERROR CRITERION

 

Page 8 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

72611-2    Eastman Kodak Company    US    5995714    08/602,409    2/16/1996   
11/30/1999    Granted    METHOD FOR PRINTER CALIBRATION 72613    Eastman Kodak
Company    US    5675568    08/586,082    1/16/1996    10/7/1997    Granted   
LASER POWER CONTROL IN AN OPTICAL RECORDING SYSTEM TO COMPENSATE FOR VARIATIONS
IN MARK LENGTH RESULTING FROM A WOBBLED GROOVE 72644    Eastman Kodak Company   
US    5585158    08/482,718    6/7/1995    12/17/1996    Granted    RECORDABLE
OPTICAL ELEMENT USING LOW ABSORPTION MATERIALS 72727    Eastman Kodak Company   
US    5672780    08/687,822    7/26/1996    9/30/1997    Granted    PURIFICATION
OF ETHYLENE GLYCOL RECOVERED FROM POLYESTER RESINS 72736-1    Eastman Kodak
Company    US    5693200    08/616,148    3/14/1996    12/2/1997    Granted   
FORMING A HIGH PERFORMANCE CO/PT DISK 72736-2    Eastman Kodak Company    US   
5612109    08/615,367    3/14/1996    3/18/1997    Granted    OPTICAL STORAGE
MEDIUM INCLUDING MULTIPLE DATA LEVELS MADE OF CO/PT MAGNETO-OPTIC RECORDING
MEDIA 72750    Eastman Kodak Company    US    5910400    09/031,155    2/26/1998
   6/8/1999    Granted    ANTISTATIC COMPOSITION AND PHOTOGRAPHIC ELEMENT
CONTAINNG A LAYER OF THIS COMPOSITION 72776    Eastman Kodak Company    US   
5662279    08/567,794    12/5/1995    9/2/1997    Granted    PROCESS FOR MILLING
AND MEDIA SEPARATION 72801    Eastman Kodak Company    US    6192955   
09/022,782    2/12/1998    2/27/2001    Granted    APPARATUS AND METHOD FOR
ALIGNING WEBS 72820    Eastman Kodak Company    US    5835254    08/633,091   
4/16/1996    11/10/1998    Granted    A MOUNTING ASSEMBLY FOR MODULATORS 72821
   Eastman Kodak Company    US    6075888    08/585,082    1/11/1996   
6/13/2000    Granted    SYSTEM FOR CREATING A DEVICE SPECIFIC COLOR PROFILE
72837    Eastman Kodak Company    US    5659433    08/655,579    5/30/1996   
8/19/1997    Granted    ACTUATOR WITH REDUCED LENS TILT ERROR 72845    Eastman
Kodak Company    US    5646919    08/584,933    1/16/1996    7/8/1997    Granted
   DYNAMIC TRACKING CONTROL IN AN OPTICAL RECORDING SYSTEM BY SENSING MARK
FORMATION 72875    Eastman Kodak Company    US    5666592    08/631,335   
4/12/1996    9/9/1997    Granted    VARIABLE GLOSS FUSER 72883    Eastman Kodak
Company    US    5967450    09/018,093    2/3/1998    10/19/1999    Granted   
MULTIPLE DUROMETER PRESSURE ROLLER 72896    Eastman Kodak Company    US   
5748204    08/639,582    4/29/1996    5/5/1998    Granted    HYBRID IMAGING
SYSTEM CAPABLE OF USING INK JET AND THERMAL DYE TRANSFER IMAGING TECHNOLOGIES ON
A SINGLE IMAGE RECEIVER 72915    Eastman Kodak Company    US    5699190   
08/567,790    12/5/1995    12/16/1997    Granted    ENCODED LENTICULAR MEDIA
72916    Eastman Kodak Company    US    5689340    08/567,827    12/6/1995   
11/18/1997    Granted    APPARATUS AND METHOD FOR MEASURING ALIGNMENT IN
LENTICULAR MEDIA 72922    Eastman Kodak Company    US    6115062    08/817,868
   9/6/1996    9/5/2000    Granted    TELECINE REFERENCE ELEMENT, SYSTEM, AND
METHOD FOR PROVIDING SCENE EXPOSURE INFORMATION 72954    Eastman Kodak Company
   US    5650843    08/655,654    5/30/1996    7/22/1997    Granted    FEEDBACK
CONTROL SYSTEM FOR AN OPTICAL INEGRATING CYLINDER 72955    Eastman Kodak Company
   US    5734491    08/655,577    5/30/1996    3/31/1998    Granted   
ELECTRO-OPTIC MODULATOR WITH THRESHOLD BIAS 72956    Eastman Kodak Company    US
   5801856    08/687,127    7/24/1996    9/1/1998    Granted    SECURE
PHOTOGRAPHIC SYSTEM 72967    Eastman Kodak Company    US    5731117   
08/667,270    6/20/1996    3/24/1998    Granted    OVERCOATED CHARGE
TRANSPORTING ELEMENTS AND GLASSY SOLID ELECTROLYTES 72967    Eastman Kodak
Company    US    5874018    08/882,671    6/25/1997    2/23/1999    Granted   
OVERCOATED CHARGE TRANSPORTING ELEMENTS AND GLASSY SOLID ELECTROLYTES 72968   
Eastman Kodak Company    US    5693442    08/667,901    6/20/1996    12/2/1997
   Granted    CHARGE GENERATING ELEMENTS HAVING MODIFIED SPECTRAL SENSITIVITY
72974    Eastman Kodak Company    US    5764183    08/639,072    4/24/1996   
6/9/1998    Granted    COLOR IMAGING APPARATUS USING OPTICAL PRINT HEAD WITH
GREEN LED 72982    Eastman Kodak Company    US    5668899    08/638,899   
4/24/1996    9/16/1997    Granted    OPTICAL RADIATION COUPLING INTO AN OPTICAL
FIBER 72989    Eastman Kodak Company    US    5706097    08/713,306    9/13/1996
   1/6/1998    Granted    INDEX PRINT FOR DIGITAL RECORDING MEDIUM 73000   
Eastman Kodak Company    US    5698060    08/572,322    12/14/1995    12/16/1997
   Granted    WEB BUTT-SPLICING APPARATUS 73001    Eastman Kodak Company    US
   5667860    08/557,252    11/14/1995    9/16/1997    Granted    OPTICAL
RECORDING ELEMENTS HAVING RECORDING LAYERSEXHIBITING REDUCED BUBBLE FORMATION
73031    Eastman Kodak Company    DE    69611509.3    96420331.8    11/15/1996
   1/10/2001    Granted    INK JET INKS CONTAINING NANOPARTICLES OF ORGANIC
PIGMENTS 73031    Eastman Kodak Company    GB    0776952    96420331.9   
11/15/1996    1/10/2001    Granted    INK JET INKS CONTAINING NANOPARTICLES OF
ORGANIC PIGMENTS 73031    Eastman Kodak Company    US    5679138    08/565,270
   11/30/1995    10/21/1997    Granted    INK JET INKS CONTAINING NANOPARTICLES
OF ORGANIC PIGMENTS 73037    Eastman Kodak Company    US    5700540   
08/686,093    7/24/1996    12/23/1997    Granted    AN OPTICAL RECORDING MEDIUM
73042    Eastman Kodak Company    US    5767945    08/608,427    2/28/1996   
6/16/1998    Granted    METHODS OF CHANGING THE VISIBILITY OF SOME
CHARACTERISTIC OR INFORMATION TO BE INCLUDED IN A HARD COPY OF A RECORDED IMAGE
73059    Eastman Kodak Company    US    6032945    08/752,090    1/25/1999   
3/7/2000    Granted    SHEET TRANSPORT APPARATUS 73077    Eastman Kodak Company
   US    5804818    08/593,997    1/30/1996    9/8/1998    Granted    COATED
INTERNALLY REFLECTING OPTICAL ELEMENT 73090    Eastman Kodak Company    US   
5688964    08/600,714    2/13/1996    11/18/1997    Granted    PROCESS FOR
PREPARING A ACYLHYRAZINO PYRAZOLE DERIVATIVE AND A
PYRAZOLO{5,1-C}-1,2,4-TRIAZOLE COMPOUND 73100    Eastman Kodak Company    US   
5599766    08/633,251    4/18/1996    2/4/1997    Granted    METHOD OF MAKING A
COLOR FILTER ARRAY ELEMENT 73110    Eastman Kodak Company    US    5701567   
08/655,536    5/30/1996    12/23/1997    Granted    COMPLIANT TRANSFER MEMBER
HAVING MULTIPLE PARALLEL ELECTRODES AND METHOD OF USING 73111    Eastman Kodak
Company    US    5717381    08/576,192    12/21/1995    2/10/1998    Granted   
COPYRIGHT PROTECTION FOR PHOTOS AND DOCUMENTS USING MAGNETIC ELEMENTS 73114   
Eastman Kodak Company    US    5691533    08/560,556    11/17/1995    11/25/1997
   Granted    A METHOD AND APPARATUS FOR THE DETECTION OF THE LOCATION OF
MULTIPLE CHARACTER MARKS (AS AMENDED) 73117    Eastman Kodak Company    FR   
9701318    9701318    1/31/1997    6/4/1999    Granted    INTERMEDIATE TRANSFER
OF SMALL TONER PARTICLES

 

Page 9 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

73117    Eastman Kodak Company    GB    2309936    97002280.0    2/4/1997   
10/20/1999    Granted    INTERMEDIATE TRANSFER OF SMALL TONER PARTICLES 73117   
Eastman Kodak Company    US    5666193    08/605,340    2/9/1996    9/9/1997   
Granted    INTERMEDIATE TRANSFER OF SMALL TONER PARTICLES 73124    Eastman Kodak
Company    US    5605750    08/580,698    12/29/1995    2/25/1997    Granted   
MICROPOROUS INK-JET RECORDING ELEMENTS 73134    Eastman Kodak Company    US   
5689372    08/577,633    12/22/1995    11/18/1997    Granted    INTEGRAL IMAGING
WITH ANTI-HALATION 73136    Eastman Kodak Company    US    5639580    08/600,712
   2/13/1996    6/17/1997    Granted    REFLECTIVE INTEGRAL IMAGE ELEMENT 73139
   Eastman Kodak Company    US    5752111    08/600,713    2/13/1996   
5/12/1998    Granted    MULTI-LENS CAMERA WHICH RECORDS STATUS ON FILM 73139   
Eastman Kodak Company    US    5946509    08/936,560    9/24/1997    8/31/1999
   Granted    MULTI-LENS CAMERA WHICH RECORDS STATUS ON FILM 73166    Eastman
Kodak Company    US    5696752    08/587,178    1/16/1996    12/9/1997   
Granted    RECORDED WOBBLED GROOVE SIGNAL DETECTION IN AN OPTICAL SYSTEM 73183
   Eastman Kodak Company    US    5651813    08/565,263    11/30/1995   
7/29/1997    Granted    PREPARATION OF INK JET INKS WITH SODIUM
N-METHYL-N-OLEOYL TAURATE 73184    Eastman Kodak Company    US    6008270   
08/936,881    9/25/1997    12/28/1999    Granted    INK JET INKS CONTAINING
BLOCK COPOLYMERS OF POLYETHYLENE OXIDE AND PROPYLENE OXIDE 73185    Eastman
Kodak Company    US    5733695    08/562,668    11/27/1995    3/31/1998   
Granted    ELECTROPHOTOGRAHIC ELEMENTS WITH GENERATING LAYERS CONTAINING
POLYESTER IONOMERS 73267    Eastman Kodak Company    US    5701535    08/668,192
   6/21/1996    12/23/1997    Granted    CAMERA WITH MOVABLE OPTICAL ALBADA
VIEWFINDER 73303    Eastman Kodak Company    US    5713032    08/582,571   
1/3/1996    1/27/1998    Granted    COMPOUND DOCUMENT PROCESSING SYSTEM 73309   
Eastman Kodak Company    US    5714747    08/682,176    7/17/1996    2/3/1998   
Granted    MAGNETIC CARD AND READER SYSTEM 73315    Eastman Kodak Company    US
   5678304    08/686,081    7/24/1996    10/21/1997    Granted    METHOD FOR
MANUFACTURING DOUBLE-SIDED CIRCUIT ASSEMBLIES 73332    Eastman Kodak Company   
DE    69730544.9    97200015.2    1/6/1997    9/8/2004    Granted    IMAGING
ELEMENT HAVING AN ELECTRICALLY-CONDUCTIVE LAYER 73332    Eastman Kodak Company
   FR    0785464    97200015.2    1/6/1997    9/8/2004    Granted    IMAGING
ELEMENT HAVING AN ELECTRICALLY-CONDUCTIVE LAYER 73332    Eastman Kodak Company
   GB    0785464    97200015.2    1/6/1997    9/8/2004    Granted    IMAGING
ELEMENT HAVING AN ELECTRICALLY-CONDUCTIVE LAYER 73332    Eastman Kodak Company
   US    5576162    08/588,180    1/18/1996    11/19/1996    Granted    IMAGING
ELEMENT HAVING AN ELECTRICALLY-CONDUCTIVE LAYER 73354    Eastman Kodak Company
   US    5919730    08/598,785    2/8/1996    7/6/1999    Granted    COPY
RESTRICTIVE DOCUMENTS 73354    Eastman Kodak Company    US    6045881   
08/854,238    5/9/1997    4/4/2000    Granted    COPY RESTRICTIVE DOCUMENTS
73354    Eastman Kodak Company    US    6103353    09/111,984    7/8/1998   
8/15/2000    Granted    COPY RESTRICTIVE DOCUMENTS 73358    Eastman Kodak
Company    US    5822660    08/598,446    2/8/1996    10/13/1998    Granted   
COPYRIGHT PROTECTION IN COLOR THERMAL PRINTS 73366    Eastman Kodak Company   
US    5683836    08/586,105    1/16/1996    11/4/1997    Granted    METHOD OF
MAKING BLACK MATRIX GRID LINES FOR A COLOR FILTER ARRAY 73375    Eastman Kodak
Company    US    5689742    08/729,460    10/11/1996    11/18/1997    Granted   
FULL FRAME ANNOTATION SYSTEM FOR CAMERA 73381    Eastman Kodak Company    US   
5880759    08/750,438    12/3/1996    3/9/1999    Granted    LIQUID INK PRINTING
APPARATUS AND SYSTEM 73382    Eastman Kodak Company    US    5856836   
08/750,599    4/9/1996    1/5/1999    Granted    COINCIDENT DROP SELECTION, DROP
SEPARATION PRINTING METHOD AND SYSTEM 73386    Eastman Kodak Company    US   
5815178    08/765,127    4/9/1996    9/29/1998    Granted    PRINTING METHOD AND
APPARATUS EMPLOYING ELECTROSTATIC DROP SEPARATION 73394    Eastman Kodak Company
   US    5841449    08/765,035    4/9/1996    11/24/1998    Granted    HEATER
POWER COMPENSATION FOR PRINTING LOAD IN THERMAL PRINTING SYSTEMS 73395   
Eastman Kodak Company    US    5920331    08/750,600    4/9/1996    7/6/1999   
Granted    METHOD AND APPARATUS FOR ACCURATE CONTROL OF TEMPERATURE PULSES IN
PRINTING HEADS 73399    Eastman Kodak Company    US    5808631    08/765,130   
4/10/1996    9/15/1998    Granted    INTEGRATED FAULT TOLERANCE IN PRINTING
MECHANISMS 73400    Eastman Kodak Company    US    5815179    08/750,431   
4/10/1996    9/29/1998    Granted    BLOCK FAULT TOLERANCE IN INTEGRATED
PRINTING HEADS 73403    Eastman Kodak Company    US    6030072    08/759,774   
4/10/1996    2/29/2000    Granted    FAULT TOLERANCE IN HIGH VOLUME PRINTING
PRESSES 73407    Eastman Kodak Company    US    6012799    08/750,604   
4/9/1996    1/11/2000    Granted    INTEGRATED FOUR COLOR PRINT HEADS 73409   
Eastman Kodak Company    US    5850241    08/750,435    4/10/1996    12/15/1998
   Granted    MONOLITHIC PRINT HEAD STRUCTURE AND A MANUFACTURING PROCESS
THEREFOR USING ANISOTROPIC WET ETCHING 73416    Eastman Kodak Company    US   
6002847    08/750,312    4/10/1996    12/14/1999    Granted    HIGH CAPACITY
COMPRESSED DOCUMENT IMAGE STORAGE FOR DIGITAL COLOR PRINTERS 73421    Eastman
Kodak Company    US    5805178    08/750,602    4/10/1996    9/8/1998    Granted
   INK JET HALFTONING WITH DIFFERENT INK CONCENTRATIONS (AS AMENDED) 73424   
Eastman Kodak Company    US    5784077    08/750,437    4/10/1996    7/21/1998
   Granted    MODULAR DIGITAL PRINTING 73430    Eastman Kodak Company    US   
5909227    08/765,756    4/10/1996    6/1/1999    Granted    PHOTOGRAPH
PROCESSING AND COPYING SYSTEM USING COINCIDENT FORCE DROP-ON-DEMAND INK JET
PRINTING 73457    Eastman Kodak Company    US    5912109    08/599,908   
1/6/1998    6/15/1999    Granted    IMAGING ELEMENT COMPRISING AN
ELECTRICALLY-CONDUCTIVE LAYER CONTAINING CONDUCTIVE FINE PARTICLES AND
WATER-INSOLUBLE POLYMER PARTICLES OF SPECIFIED SHEAR MODULUS (SEE NOTES) 73458
   Eastman Kodak Company    US    5905021    08/598,590    1/6/1998    5/18/1999
   Granted    IMAGING ELEMENT COMPRISING AN ELECTRICALLY-CONDUTIVE LAYER
CONTAINING CONDUCTIVE FINE PARTICLES AND WATER-INSOLUBLE POLYMER PARTICLES
CONTAINING SULFONIC ACID GROUPS 73460    Eastman Kodak Company    US    5685537
   08/595,061    2/1/1996    11/11/1997    Granted    CROSS-TRACK AND SKEW
JUSTIFICATION OF CUT SHEETS 73493    Eastman Kodak Company    US    5611526   
08/595,059    2/1/1996    3/18/1997    Granted    CUT SHEET TRAY HAVING JAM
PREVENTION MEANS

 

Page 10 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

73494    Eastman Kodak Company    US    5681389    08/594,203    1/31/1996   
10/28/1997    Granted    GRAVURE COATING FEED APPARATUS (AS AMENDED) 73494   
Eastman Kodak Company    US    6228431    08/851,915    9/8/1999    5/8/2001   
Granted    CURTAIN FEED METHOD FOR A GRAVURE PROCESS 73509    Eastman Kodak
Company    US    5678447    08/633,602    4/17/1996    10/21/1997    Granted   
ON-LINE WEB PLANARITY MEASUREMENT APPARATUS AND METHOD 73516    Eastman Kodak
Company    US    5672864    08/606,671    2/26/1996    9/30/1997    Granted   
LIGHT INTEGRATOR 73517    Eastman Kodak Company    US    5633127    08/626,228
   3/29/1996    5/27/1997    Granted    IMAGING ELEMENTS CAPABLE OF PROVIDING IN
A SINGLE LAYER AN IMAGE AND AN INDEPENDENT MAGNETIC RECORD 73540    Eastman
Kodak Company    US    5825399    08/608,161    2/28/1996    10/20/1998   
Granted    DATA-DEPENDENT THERMAL COMPENSATION FOR AN LED PRINTHEAD 73541   
Eastman Kodak Company    US    5673909    08/627,521    4/4/1996    10/7/1997   
Granted    NIP SET FOR REVERSIBLE FEEDING OF SINGLE SHEETS 73575    Eastman
Kodak Company    US    5871656    08/733,711    10/17/1996    2/16/1999   
Granted    CONSTRUCTION AND MANUFACTURING PROCESS FOR DROP ON DEMAND PRINT HEADS
WITH NOZZLE HEATERS 73575    Eastman Kodak Company    US    6217155   
09/104,546    6/25/1998    4/17/2001    Granted    CONSTRUCTION AND
MANUFACTURING PROCESS FOR DROP ON DEMAND PRINT HEADS WITH NOZZLE HEATERS 73583
   Eastman Kodak Company    US    6126846    08/736,537    9/28/1998   
10/3/2000    Granted    PRINT HEAD CONSTRUCTIONS FOR REDUCED ELECTROSTATIC
INTERACTION BETWEEN PRINTED DROPLETS 73608    Eastman Kodak Company    US   
5682398    08/643,243    5/3/1996    10/28/1997    Granted    FREQUENCY
CONVERSION LASER DEVICES 73632    Eastman Kodak Company    US    5972831   
08/873,657    6/12/1997    10/26/1999    Granted    INORGANIC TRANSPARENT
PHOTOCATALYTIC COMPOSITION 73634    Eastman Kodak Company    US    5767874   
08/615,366    3/14/1996    6/16/1998    Granted    PRINTING UNIFORMITY USING
NARROW PRINTHEAD SEGMENTS IN DIGITAL PRINTERS 73675    Eastman Kodak Company   
US    5835117    08/657,880    5/31/1996    11/10/1998    Granted    NONLINEAR
DITHERING TO REDUCE NEUTRAL TOE COLOR SHIFTS 73689    Eastman Kodak Company   
US    5771059    08/621,417    3/25/1996    6/23/1998    Granted    AN APPARATUS
FOR PREVENTING AXIAL MOVEMENT OF A LEAD SCREW 73698    Eastman Kodak Company   
US    5944924    08/960,310    10/29/1997    8/31/1999    Granted    ULTRASONIC
CUTTING APPARATUS AND METHOD 73704    Eastman Kodak Company    US    5700524   
08/688,487    7/30/1996    12/23/1997    Granted    IMPROVED HIGH SPEED COATING
STARTS USING A SHEAR THINNING TOP LAYER 73711    Eastman Kodak Company    US   
5629791    08/658,904    5/31/1996    5/13/1997    Granted    OPTICAL
COMPENSATION FOR LASER EMITTER ARRAY NON-LINEARITY 73720    Eastman Kodak
Company    US    5614465    08/672,167    6/25/1996    3/25/1997    Granted   
METHOD OF MAKING A COLOR FILTER ARRAY BY THERMAL TRANSFER 73722    Eastman Kodak
Company    US    5672869    08/627,852    4/3/1996    9/30/1997    Granted    A
NOISE AND BACKGROUND REDUCTION METHOD FOR COMPONENT DETECTION IN
CHROMATOGRAPHY/SPECTROMETRY 73734    Eastman Kodak Company    US    5695920   
08/636,203    4/22/1996    12/9/1997    Granted    AQUEOUS COATING COMPOSITIONS
USEFUL IN THE PREP- ARATION OF AUXILIARY LAYERS OF IMAGING ELEMENTS 73740   
Eastman Kodak Company    US    5735617    08/886,846    7/1/1997    4/7/1998   
Granted    ADJUSTABLE PRINTHEAD MOUNT FOR DOCUMENT IMAGING APPARATUS 73748   
Eastman Kodak Company    US    5723211    08/625,980    4/1/1996    3/3/1998   
Granted    INK-JET PRINTER RECORDING ELEMENT 73783    Eastman Kodak Company   
US    5808657    08/668,041    6/17/1996    9/15/1998    Granted    A LASER
PRINTER WITH LOW FILL MODULATOR ARRAY AND HIGH PIXEL FILL AT A MEDIA PLANE 73801
   Eastman Kodak Company    US    5705309    08/719,100    9/24/1996    1/6/1998
   Granted    LASER IMAGEABLE PHOTOSENSITIVE COMPOSITION AND ELEMENT CONTAINING
POLYAZIDE IN PHOTOCROSSLINKABLE BINDER AND METHOD OF IMAGING THEREOF 73802   
Eastman Kodak Company    US    6063544    08/822,376    3/21/1997    5/16/2000
   Granted    POSITIVE-WORKING PRINTING PLATE AND METHOD OF PROVIDING A POSITIVE
IMAGE THEREFROM USING LASER IMAGING 73803    Eastman Kodak Company    US   
5683859    08/650,675    5/20/1996    11/4/1997    Granted    PHOTOGRAPHIC
DEVELOPING COMPOSITION CONTAINING A SLUDGE INHIBITING AGENT AND USE THEREOF IN
THE HIGH CONTRAST DEVELOPMENT OF NUCLEATED... 73804    Eastman Kodak Company   
DE    69714149.7    97108442.1    5/26/1997    7/24/2002    Granted    METHOD
FOR HALFTONING A MULTI-CHANNEL DIGITAL COLOR IMAGE 73804    Eastman Kodak
Company    JP    4503105    97/0144014    6/2/1997    4/30/2010    Granted   
METHOD FOR HALFTONING A MULTI-CHANNEL DIGITAL COLOR IMAGE 73804    Eastman Kodak
Company    US    5822451    08/658,452    6/5/1996    10/13/1998    Granted   
METHOD FOR HALFTONING A MULTI-CHANNEL DIGITAL COLOR IMAGE 73804    Eastman Kodak
Company    US    6091849    09/113,268    7/10/1998    7/18/2000    Granted   
METHOD FOR HALFTONING A MULTI-CHANNEL DIGITAL COLOR IMAGE 73806    Eastman Kodak
Company    US    6482577    09/306,296    1/11/1999    11/19/2002    Granted   
INFRARED-SENSITIVE NEGATIVE-WORKING DIAZONAPHTHOQUINONE IMAGING COMPOSITION AND
ELEMENT PE JEW-JLT 12JUL96 73872    Eastman Kodak Company    US    5728496   
08/653,518    5/24/1996    3/17/1998    Granted    ELECTROSTATOGRAPHIC APPARATUS
AND METHOD FOR IMPROVED TRANSFER OF SMALL PARTICLES 73872    Eastman Kodak
Company    US    5807651    08/975,538    11/20/1997    9/15/1998    Granted   
ELECTROSTATOGRAPHIC APPARATUS AND METHOD FOR IMPROVED TRANSFER OF SMALL
PARTICLES 73899    Eastman Kodak Company    US    5966506    08/882,905   
6/26/1997    10/12/1999    Granted    METHOD FOR PRINTING ELECTRONICALLY
SHARPENED IMAGES 73900    Eastman Kodak Company    US    5959718    08/828,572
   3/31/1997    9/28/1999    Granted    ALIGNMENT AND PRINTING OF INTEGRAL
IMAGES 73934    Eastman Kodak Company    US    5975671    08/657,723   
2/22/1999    11/2/1999    Granted    METHOD AND APPARATUS FOR PRINTING AN IMAGE
ON A DEVICE HAVING MULTIPLE DOT DENSITIES AND MULTIPLE DOT AREAS 73940   
Eastman Kodak Company    US    5696749    08/672,735    6/28/1996    12/9/1997
   Granted    DUAL-WAVELENGTH OPTICAL RECORDING HEAD UTILIZING GRATING BEAM
SPLITTER AND INTEGRATED LASER AND DETECTORS 73942    Eastman Kodak Company    US
   5664255    08/654,945    5/29/1996    9/2/1997    Granted    PHOTOGRAPHIC
PRINTING AND PROCESSING APPARATUS 73950    Eastman Kodak Company    US   
5709973    08/673,448    6/28/1996    1/20/1998    Granted    PROCESS FOR
CONTROLLING GLOSS IN ELECTROSTATIC IMAGES 73965    Eastman Kodak Company    US
   5669601    08/657,841    5/31/1996    9/23/1997    Granted    SHEET FEEDING
DEVICE WITH FLOATING GUIDE 73980    Eastman Kodak Company    US    5677902   
08/674,225    6/28/1996    10/14/1997    Granted    IMPROVED BEAM SPLITTER FOR
OPTICAL RECORDING 73984    Eastman Kodak Company    JP    3920416    97/0222640
   8/19/1997    2/23/2007    Granted    COLOR PIGMENTED INK JET INK SET

 

Page 11 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

73984    Eastman Kodak Company    US    5738716    08/699,877    8/20/1996   
4/14/1998    Granted    COLOR PIGMENTED INK JET INK SET 74007    Eastman Kodak
Company    US    6040115    09/208,520    12/9/1998    3/21/2000    Granted    A
PROCESSLESS PLANOGRAPHIC PRINTING PLATE 74040    Eastman Kodak Company    US   
5753021    08/686,159    7/24/1996    5/19/1998    Granted    PIGMENTED INK JET
INKS CONTAINING MODIFIED POLYSACCHARIDE RESIN 74075    Eastman Kodak Company   
US    5756010    08/667,272    6/20/1996    5/26/1998    Granted    PROTECTIVE
EYESHIELD 74080    Eastman Kodak Company    US    5777855    08/664,611   
6/18/1996    7/7/1998    Granted    METHOD AND APPARATUS FOR CONNECTING FLEXIBLE
CIRCUITS TO PRINTED CIRCUIT BOARDS 74086    Eastman Kodak Company    US   
5838345    08/667,775    6/21/1996    11/17/1998    Granted    AN APPARATUS FOR
MAINTAINING THE POSITIONAL RELATIONSHIP OF A PRINT HEAD 74098    Eastman Kodak
Company    US    5702875    08/674,497    6/28/1996    12/30/1997    Granted   
WEAKLY ALKALINE ASCORBIC ACID DEVELOPING COMPOSITION, PROCESSING KIT AND METHOD
USING SAME *ALSO RECORDED, SEE FN* 74105    Eastman Kodak Company    US   
5818499    08/672,605    6/28/1996    10/6/1998    Granted    RECORDING HEAD
WITH INTEGRALLY MOUNTED IMPEDANCE ELEMENTS 74109    Eastman Kodak Company    US
   5695843    08/722,903    9/27/1996    12/9/1997    Granted    MIXTURES OF
SYMMETRICAL AND UNSYMMETRICAL NICKEL FORMAZAN DYES 74123    Eastman Kodak
Company    US    5672729    08/696,556    8/14/1996    9/30/1997    Granted   
RECOVERY OF TEREPHTHALATE DIESTERS FROM GLYCOL RESIDUES 74181    Eastman Kodak
Company    US    5928849    08/688,181    1/23/1998    7/27/1999    Granted   
BLACK AND WHITE PHOTOGRAPHIC ELEMENT 74200    Eastman Kodak Company    US   
5679142    08/699,963    8/20/1996    10/21/1997    Granted    CYAN INK JET
PIGMENT SET 74201    Eastman Kodak Company    US    5679141    08/699,962   
8/20/1996    10/21/1997    Granted    MAGENTA INK JET PIGMENT SET 74204   
Eastman Kodak Company    DE    69707619.9    97202463.2    8/8/1997   
10/24/2001    Granted    MAGENTA AND YELLOW DYE SET 74204    Eastman Kodak
Company    JP    4545836    1997-222236    8/19/1997    7/9/2010    Granted   
DYE SET, INK JET CARTRIDGE FOR IT AND METHOD OF IMAGING 74204    Eastman Kodak
Company    US    5679140    08/699,956    8/20/1996    10/21/1997    Granted   
MAGENTA AND YELLOW DYE SET FOR IMAGING SYSTEMS 74240    Eastman Kodak Company   
JP    3946237    2006-144325    5/24/2006    4/20/2007    Granted    METHOD AND
APPARATUS USING AN ENDLESS WEB FOR FACILITATING TRANSFER OF A MARKING PARTICLE
IMAGE FROM AN INTERMEDIATE IMAGE TRANSFER MEMBER TO A RECEIVER MEMBER 74240   
Eastman Kodak Company    US    6075965    08/900,696    7/25/1997    6/13/2000
   Granted    METHOD AND APPARATUS USING AN ENDLESS WEB FOR FACILITATING
TRANSFER OF A MARKING PARTICLE IMAGE FROM AN INTERMEDIATE.IMAGE TRANSFER MEMBER
TO A RECEIVER MEMBER 74241    Eastman Kodak Company    US    5710964   
08/681,637    7/29/1996    1/20/1998    Granted    MECHANISM FOR FACILITATING
REMOVAL OF RECEIVER MEMBER FROM AN INTERMEDIATE IMAGE TRANSFER MEMBER 74250   
Eastman Kodak Company    DE    69707618.0    97202462.4    8/8/1997   
10/24/2001    Granted    CYAN AND MAGENTA PIGMENT SET 74250    Eastman Kodak
Company    US    5679139    08/699,955    8/20/1996    10/21/1997    Granted   
CYAN AND MAGENT PIGMENT SET 74258    Eastman Kodak Company    US    5689492   
08/693,033    8/6/1996    11/18/1997    Granted    AN ASSEMBLY USED FOR
PRECISELY POSITIONING THE COMPONENT PARTS OF A LASER DETECTOR GRATING UNIT
(LDGU) 74268    Eastman Kodak Company    US    5999703    08/825,039   
6/17/1999    12/7/1999    Granted    COMPUTER PROGRAM PRODUCT FOR MODIFYING THE
BLACK CHANNEL OF AN OUTPUT DEVICE PROFILE WITHOUT ALTERING ITS COLORIMETRIC
ACCURACY 74276    Eastman Kodak Company    US    5708948    08/691,621   
8/2/1996    1/13/1998    Granted    FUSER BELTS WITH IMPROVED RELEASE AND GLOSS
74301    Eastman Kodak Company    US    5730928    08/701,895    8/23/1996   
3/24/1998    Granted    METHOD OF MAKING AIR LUBRICATED HYDRODYNAMIC CERAMIC
BEARINGS 74304    Eastman Kodak Company    US    5738446    08/701,944   
8/23/1996    4/14/1998    Granted    AIR LUBRICATED HYDRODYNAMIC CERAMIC
BEARINGS 74314    Eastman Kodak Company    US    6060222    08/752,698   
11/19/1996    5/9/2000    Granted    POSITIVE-WORKING IMAGING COMPOSITION AND
ELEMENT AND METHOD FOR FORMING POSITIVE IMAGE WITH A LASER 74371    Eastman
Kodak Company    US    5923825    08/759,198    12/4/1996    7/13/1999   
Granted    DATA TRANSMISSION FOR A SPARSE ARRAY PRINTHEAD 74414    Eastman Kodak
Company    US    6138496    08/724,715    9/30/1996    10/31/2000    Granted   
TRACTION MEASUREMENT APPARATUS AND METHOD 74439    Eastman Kodak Company    US
   5789726    08/758,120    11/25/1996    8/4/1998    Granted    METHOD AND
APPARATUS FOR ENHANCED TRANSACTION CARD COMPRESSION 74441    Eastman Kodak
Company    US    5857063    08/825,137    3/27/1997    1/5/1999    Granted   
MULTICOLORANT PROCESS CONTROL 74482    Eastman Kodak Company    US    5902673   
08/812,088    3/4/1997    5/11/1999    Granted    WATERPROOF RECEIVER SHEET FOR
TONER IMAGES 74485    Eastman Kodak Company    US    5968656    08/846,056   
4/25/1997    10/19/1999    Granted    ELECTROSTATOGRAPHIC INTERMEDIATE TRANSFER
MEMBER HAVING A CERAMER-CONTAINING SURFACE LAYER 74497    Eastman Kodak Company
   US    5897985    08/729,472    10/11/1996    4/27/1999    Granted    SILICATE
DEVELOPING COMPOSITION AND METHOD OF USE TO PROCESS LITHOGRAPHIC PRINTING PLATES
74498    Eastman Kodak Company    US    5851735    08/904,092    7/31/1997   
12/22/1998    Granted    ALKALINE DEVELOPING COMPOSITION AND METHOD OF USE TO
PROCESS LITHOGRAPHIC PRINTING PLATES 74511    Eastman Kodak Company    US   
5808725    08/721,147    9/27/1996    9/15/1998    Granted    ILLUMINATION
CONTROL SYSTEM FOR A FILM SCANNER 74567    Eastman Kodak Company    US   
5714288    08/745,673    11/8/1996    2/3/1998    Granted    SECTIONED SURFACE
COATING TO ENHANCE MICRO-COMPLIANCE 74575    Eastman Kodak Company    US   
5900033    08/866,854    5/30/1997    5/4/1999    Granted    APPARATUS AND
METHOD FOR IMPROVED OPTICAL GLASS GOB PREFORM PRODUCTION 74585    Eastman Kodak
Company    US    5706151    08/760,087    12/12/1996    1/6/1998    Granted   
LOW BIAS CURRENT PAIRED MAGNETORESISTIVE HEAD WITH MISALIGNED ANISOTROPY AXES
74595    Eastman Kodak Company    US    5698018    08/790,131    1/29/1997   
12/16/1997    Granted    HEAT TRANSFERRING INKJET INK IMAGES 74620    Eastman
Kodak Company    US    5867298    08/771,367    12/16/1996    2/2/1999   
Granted    DUAL FORMAT PRE-OBJECTIVE SCANNER 74624    Eastman Kodak Company   
US    6037957    08/909,174    8/11/1997    3/14/2000    Granted    INTEGRATED
MICROCHANNEL PRINT HEAD FOR ELECTROGRAPHIC PRINTER 74636    Eastman Kodak
Company    US    5991065    08/763,174    11/16/1998    11/23/1999    Granted   
ADDRESSABLE ELECTRO-OPTIC MODULATOR WITH PERIODICALLY POLED DOMAIN REGIONS

 

Page 12 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

74644    Eastman Kodak Company    US    5714301    08/738,508    10/24/1996   
2/3/1998    Granted    SPACING A DONOR AND A RECEIVER FOR COLOR TRANSFER 74645
   Eastman Kodak Company    US    5763136    08/736,104    10/24/1996   
6/9/1998    Granted    SPACING A DONOR AND A RECEIVER FOR COLOR TRANSFER 74646
   Eastman Kodak Company    US    5800960    08/738,951    10/24/1996   
9/1/1998    Granted    UNIFORM BACKGROUND FOR COLOR TRANSFER 74656    Eastman
Kodak Company    US    5783348    08/938,879    9/26/1997    7/21/1998   
Granted    METHOD OF FUSING TONER 74671    Eastman Kodak Company    US   
6079444    09/162,022    9/28/1998    6/27/2000    Granted    VALVE SYSTEM 74671
   Eastman Kodak Company    US    6149129    09/227,248    1/8/1999   
11/21/2000    Granted    VALVE SYSTEM 74676    Eastman Kodak Company    US   
6312099    08/784,668    5/31/2000    11/6/2001    Granted    PRINTING
UNIFORMITY USING PRINTHEAD SEGMENTS IN PAGEWIDTH DIGITAL PRINTERS 74683   
Eastman Kodak Company    US    5972089    09/034,676    3/4/1998    10/26/1999
   Granted    PIGMENTED INKJET INKS CONTAINING PHOSPHATED ESTER DERIVATIVES
74702    Eastman Kodak Company    US    5923475    08/757,889    11/27/1996   
7/13/1999    Granted    LASER PRINTER USING A FLY’S EYE INTEGRATOR 74705   
Eastman Kodak Company    US    5985509    08/993,089    12/18/1997    11/16/1999
   Granted    PHOTOGRAPHIC HIGH CONTRAST SILVER HALIDE MATERIAL *PREVIOUSLY
RECORDED 10DEC97, REEL/FRAME:8904/0582 74709    Eastman Kodak Company    US   
5783301    08/741,416    10/29/1996    7/21/1998    Granted    MULTILAYER
MAGNETOOPTIC RECORDING MEDIA TERMINAL DISCLAIMER 74716    Eastman Kodak Company
   US    5754278    08/753,667    11/27/1996    5/19/1998    Granted    IMAGE
TRANSFER ILLUMINATION SYSTEM AND METHOD 74810    Eastman Kodak Company    US   
6224978    08/879,896    6/20/1997    5/1/2001    Granted    TONER FUSER ROLL
FOR HIGH GLOSS IMAGING AND PROCESS FOR FORMING SAME 74811    Eastman Kodak
Company    US    5948491    08/782,899    1/11/1997    9/7/1999    Granted   
TONER FUSER MEMBER AND NEW ADHESION PRIMING COMPOSITION INCLUDED THEREIN 74811
   Eastman Kodak Company    US    6074574    09/335,236    6/17/1999   
6/13/2000    Granted    ADHESION PRIMING COMPOSITION FOR TONER FUSER MEMBER
74812    Eastman Kodak Company    US    5778295    08/812,370    3/5/1997   
7/7/1998    Granted    TONER FUSING BELT AND METHOD OF FORMING SAME 74836   
Eastman Kodak Company    JP    3887095    1998-28796    2/10/1998    12/1/2006
   Granted    ABLATIVE RECORDING ELEMENT 74836    Eastman Kodak Company    US   
5759741    08/797,221    2/11/1997    6/2/1998    Granted    BARRIER LAYER FOR
LASER ABLATIVE IMAGING 74885    Eastman Kodak Company    US    6132944   
09/433,256    11/4/1999    10/17/2000    Granted    PHOTOGRAPHIC ELEMENT
CONTAINING HIGH DYE-YIELD COUPLERS 74896    Eastman Kodak Company    US   
5821381    08/792,049    2/3/1997    10/13/1998    Granted    PURIFICATION OF
CRUDE ESTERS BY SUBLIMATION 74936    Eastman Kodak Company    US    6109732   
09/326,351    6/4/1999    8/29/2000    Granted    IMAGING APPARATUS AND METHOD
ADAPTED TO CONTROL INK DROPLET VOLUME AND VOID FORMATION 74948    Eastman Kodak
Company    US    5682586    08/767,356    12/18/1996    10/28/1997    Granted   
IMPROVED MAGNETIC BRUSH DEVELOPMENT ROLLER FOR AN ELECTROGRAPHIC PRINTER 74969
   Eastman Kodak Company    US    5742401    08/769,336    12/19/1996   
4/21/1998    Granted    LASER-EXPOSED THERMAL RECORDING ELEMENT 75002    Eastman
Kodak Company    US    6046848    08/771,189    11/3/1998    4/4/2000    Granted
   INTEGRAL IMAGE DISPLAY 75012    Eastman Kodak Company    US    5809216   
08/775,789    12/31/1996    9/15/1998    Granted    METHOD AND APPARATUS FOR
MULTIPLE ADDRESS RECORDING WITH BRIGHTNESS AND EXPOSURE TIME CONTROL 75031   
Eastman Kodak Company    US    6070799    08/902,473    7/29/1997    6/6/2000   
Granted    COPY PROTECTION FOR A RECORDABLE MEDIUM AND FOR CONTROLLING A
RECORDER 75050    Eastman Kodak Company    US    6018381    08/794,220   
1/30/1997    1/25/2000    Granted    METHOD FOR CALIBRATING A PHOTOFINISHING
SYSTEM ANDCOMPONENTS FOR USE IN SUCH A METHOD *ALSO RECORDED, SEE FN* 75066   
Eastman Kodak Company    US    6241333    08/783,256    8/23/1999    6/5/2001   
Granted    INK JET PRINTHEAD FOR MULTI-LEVEL PRINTING 75067    Eastman Kodak
Company    US    5961113    08/869,541    6/5/1997    10/5/1999    Granted   
SHEET FEEDING APPARATUS AND METHOD FOR RELIABLY FEEDING SHEETS FROM A COLUMN OF
SHEETS 75076    Eastman Kodak Company    US    5946452    08/799,954   
2/14/1997    8/31/1999    Granted    PARTIALLY CORRELATED MINIMUM VISIBILITY
HALFTONE PATTERNS FOR DIGITAL PRINTERS 75105    Eastman Kodak Company    US   
6034713    08/861,119    5/21/1997    3/7/2000    Granted    AN IMAGE PROCESSOR
HAVING MAGNETICALLY ATTACHED PRINT HEAD 75112    Eastman Kodak Company    US   
5817805    08/804,197    2/21/1997    10/6/1998    Granted    SYNTHESIS OF
BIS(PHTHALOCYANYLALUMINO)TETRAPHENYLDISILOXANES 75128    Eastman Kodak Company
   US    5966394    08/866,437    5/30/1997    10/12/1999    Granted    LASER
DIODE CONTROLLER 75141    Eastman Kodak Company    US    5712410    08/811,085
   3/3/1997    1/27/1998    Granted    GAS PHASE CRYSTALLIZATION OF DIMETHYL
TEREPHTHALATE 75167    Eastman Kodak Company    DE       19817591.4    4/20/1998
      Filed    PRINTER 75167    Eastman Kodak Company    US    6031561   
09/025,273    2/18/1998    2/29/2000    Granted    A PRINTER SYSTEM 75169   
Eastman Kodak Company    US    5965242    08/803,048    2/19/1997    10/12/1999
   Granted    GLOW-IN-THE-DARK MEDIUM AND METHOD OF MAKING 75169    Eastman
Kodak Company    US    6071855    09/396,243    9/15/1999    6/6/2000    Granted
   GLOW-IN-THE-DARK MEDIUM AND METHOD OF MAKING 75174    Eastman Kodak Company
   US    5984539    08/965,560    11/6/1997    11/16/1999    Granted    METHOD
AND APPARATUS OF APPLYING A SOLUTION OF A PREDETERMINED VISCOSITY TO
PHOTOSENSITIVE MATERIAL TO FORM A PROTECTIVE COATING THEREON 75182    Eastman
Kodak Company    US    5725910    08/795,987    2/5/1997    3/10/1998    Granted
   EDGE REMOVAL APPARATUS FOR CURTAIN COATING 75183    Eastman Kodak Company   
US    5763013    08/795,097    2/5/1997    6/9/1998    Granted    EDGE REMOVAL
APPARATUS INCLUDING AIR-FLOW BLOCKINGMEANS FOR CURTAIN COATING 75184    Eastman
Kodak Company    US    5919850    08/815,525    3/12/1997    7/6/1999    Granted
   UV ABSORBING POLYMER PARTICLE FOR USE IN IMAGING ELEMENTS 75184    Eastman
Kodak Company    US    6030699    09/255,166    2/22/1999    2/29/2000   
Granted    UV ABSORBING POLYMER PARTICLE FOR USE IN IMAGING ELEMENTS

 

Page 13 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

75197    Eastman Kodak Company    US    5849472    08/816,650    3/13/1997   
12/15/1998    Granted    IMAGING ELEMENT COMPRISING AN IMPROVED
ELECTRICALLY-CONDUCTIVE LAYER 75247    Eastman Kodak Company    US    5929190   
09/022,082    2/11/1998    7/27/1999    Granted    (2-CYANOACETAMIDO) REACTIVE
POLYURETHANES 75274    Eastman Kodak Company    US    5730929    08/812,810   
3/6/1997    3/24/1998    Granted    LOW PRESSURE INJECTION MOLDING OF FINE
PARTICULATECERAMICS AND ITS COMPOSITES AT ROOM TEMPERATURE 75289    Eastman
Kodak Company    US    5874191    08/873,648    6/12/1997    2/23/1999   
Granted    AUXILIARY LAYERS FOR IMAGING ELEMENTS APPLIED FROM AQUEOUS COATING
COMPOSITIONS CONTAINING FLUORO-POLYMER LATEX 75290    Eastman Kodak Company   
US    5866285    08/873,609    6/12/1997    2/2/1999    Granted    AUXILIARY
LAYER FOR IMAGING ELEMENTS CONTAINING SOLVENT-SOLUBLE FLUOROPOLYMER 75297   
Eastman Kodak Company    US    5861977    08/806,303    2/26/1997    1/19/1999
   Granted    DUAL FORMAT DUAL RESOLUTION SCANNER WITH OFF-AXIS BEAMS 75338   
Eastman Kodak Company    US    6191872    08/979,890    11/26/1997    2/20/2001
   Granted    ILLUMINATOR WITH LIGHT SOURCE ARRAYS 75373    Eastman Kodak
Company    US    6072515    08/840,092    4/11/1997    6/6/2000    Granted   
IMAGE MARKING DEVICE ADAPTED TO REDUCE AN EXTERIOR ENVELOPE THEREOF 75380   
Eastman Kodak Company    US    5723393    08/812,809    3/6/1997    3/3/1998   
Granted    ZIRCONIA CERAMIC ARTICLE 75381    Eastman Kodak Company    US   
5726110    08/812,813    3/6/1997    3/10/1998    Granted    ZIRCONIA-ALUMINA
CERAMIC ARTICLE 75395    Eastman Kodak Company    US    5705322    08/723,176   
9/30/1996    1/6/1998    Granted    METHOD OF PROVIDING AN IMAGE USING A
NEGATIVE WORKING INFRARED SENSITIVE PHOTOSENSITIVE ELEMENT 75443    Eastman
Kodak Company    US    5800973    08/847,634    4/28/1997    9/1/1998    Granted
   BACKING LAYERS FOR IMAGING ELEMENTS CONTAINING HARD FILLER PARTICLES AND
CROSSLINKED, ELASTOMERICMATTE BEADS 75445    Eastman Kodak Company    US   
6089692    08/907,610    8/8/1997    7/18/2000    Granted    INK JET PRINTING
WITH GRAY SCALE 75472    Eastman Kodak Company    US    6091479    08/857,110   
5/15/1997    7/18/2000    Granted    SYSTEM FOR ALIGNING LENTICULAR IMAGES USING
LINE SETS WITH DIFFERENT LINE COLORS 75519    Eastman Kodak Company    US   
5893666    08/992,060    12/17/1997    4/13/1999    Granted    COOLING AND
REUSING THE HEAT TO PREHEAT THE FUSING WEB IN A BELT FUSER 75520    Eastman
Kodak Company    US    5890032    08/992,057    12/17/1997    3/30/1999   
Granted    BELT FUSING ACCESSORY WITH SELECTABLE FUSED IMAGE GLOSS 75522   
Eastman Kodak Company    JP    4086389    10-352558    12/11/1998    2/29/2008
   Granted    MECHANISM FOR TRACKING THE BELT OF A BELT FUSER 75522    Eastman
Kodak Company    US    5895153    08/992,056    12/17/1997    4/20/1999   
Granted    MECHANISM FOR TRACKING THE BELT OF A BELT FUSER 75524    Eastman
Kodak Company    US    6026274    08/992,059    12/17/1997    2/15/2000   
Granted    A COLLAPSIBLE READILY REPLACEABLE BELT FUSER ASSEMBLY 75525   
Eastman Kodak Company    US    5897249    08/992,643    12/17/1997    4/27/1999
   Granted    BELT FUSER APPARATUS FOR PREVENTING LINE ART TYPE MARKING PARTICLE
OFFSET 75560    Eastman Kodak Company    US    5920742    08/995,959   
12/22/1997    7/6/1999    Granted    NOZZLE ASSEMBLY AND A PROCESSING TANK AND
METHOD FOR PROCESSING PHOTOSENSITIVE MATERIAL USING SAID NOZZLE ASSEMBLY 75567
   Eastman Kodak Company    US    6036808    08/904,108    7/31/1997   
3/14/2000    Granted    LOW HEAT TRANSFER MATERIAL 75587    Eastman Kodak
Company    US    5993750    08/835,979    4/11/1997    11/30/1999    Granted   
INTEGRATED CERAMIC MICRO-CHEMICAL PLANT 75602    Eastman Kodak Company    US   
5966369    08/839,003    4/23/1997    10/12/1999    Granted    REDUCING
CORRUGATIONS IN OPTICAL RECORDING DISCS 75635    Eastman Kodak Company    US   
5963536    08/962,940    10/28/1997    10/5/1999    Granted    COPY COUNT
PROTECTION STRUCTURE FOR OPTICAL RECORDING MEDIUM AND METHOD FOR SAME 75695   
Eastman Kodak Company    US    5962210    09/005,861    1/12/1998    10/5/1999
   Granted    COLOR PAPER WITH IMPROVED WET ABRASION SENSITIVITY 75740   
Eastman Kodak Company    US    6001516    08/873,959    6/12/1997    12/14/1999
   Granted    COPY RESTRICTIVE COLOR-NEGATIVE PHOTOGRAPHIC PRINTMEDIA 75760   
Eastman Kodak Company    US    5786298    08/848,115    4/28/1997    7/28/1998
   Granted    BACKING LAYERS FOR IMAGING ELEMENTS CONTAINING CROSSLINKED
ELASTOMERIC MATTE BEADS 75772    Eastman Kodak Company    US    5853470   
08/847,858    4/28/1997    12/29/1998    Granted    PIGMENTED INK JET INKS
CONTAINING ALDEHYDES 75796    Eastman Kodak Company    US    5976776   
08/980,728    12/1/1997    11/2/1999    Granted    ANTISTATIC COMPOSITIONS FOR
IMAGING ELEMENTS 75801    Eastman Kodak Company    US    5804360    08/854,572
   5/12/1997    9/8/1998    Granted    IMAGING ELEMENT AND AQUEOUS COATING
COMPOSITIONS CONTAINING POLYURETHANE/VINYL POLYMER DISPERSIONS 75844    Eastman
Kodak Company    FR    DE97004097    DE97004097    7/10/1997    11/28/1997   
Granted    CAMERA WITH WATER-RESISTANT HOUSING 75918    Eastman Kodak Company   
US    5811221    08/865,795    5/30/1997    9/22/1998    Granted    ALKALINE
DEVELOPING COMPOSITION AND METHOD OF USE TO PROCESS LITHOGRAPHIC PRINTING PLATES
75940    Eastman Kodak Company    US    6485897    09/862,923    5/22/2001   
11/26/2002    Granted    SPECTRAL SENSITIZED SILVER HALIDE ELEMENT FOR
ELECTRONIC FILMWRITER DEVICE 75957    Eastman Kodak Company    US    6094210   
08/865,792    5/30/1997    7/25/2000    Granted    METHOD AND APPARATUS FOR
FOCUSING 75974    Eastman Kodak Company    US    6128131    08/970,131   
11/13/1997    10/3/2000    Granted    SCALEABLE TILED FLAT-PANEL PROJECTION
COLOR DISPLAY 75983    Eastman Kodak Company    US    5902711    08/881,952   
6/25/1997    5/11/1999    Granted    METHOD TO MEDIA MILL PARTICLES USING
CROSSLINKED POLYMER MEDIA AND ORGANIC SOLVENT 75993    Eastman Kodak Company   
US    5933228    08/866,880    5/30/1997    8/3/1999    Granted    INTEGRAL
IMAGING LENS SHEETS 76032    Eastman Kodak Company    US    5828495   
08/904,089    7/31/1997    10/27/1998    Granted    LENTICULAR IMAGE DISPLAYS
WITH EXTENDED DEPTH 76043    Eastman Kodak Company    US    5964133   
08/883,058    6/26/1997    10/12/1999    Granted    METHOD OF PRECISION
FINISHING A VACUUM IMAGING DRUM 76086    Eastman Kodak Company    US    6106089
   08/958,274    10/27/1997    8/22/2000    Granted    MAGNETIC SENSOR FOR INK
DETECTION 76087    Eastman Kodak Company    US    6091433    08/872,909   
6/11/1997    7/18/2000    Granted    CONTACT MICROFLUIDIC PRINTING APPARATUS
76105    Eastman Kodak Company    US    5961932    08/879,345    6/20/1997   
10/5/1999    Granted    REACTION CHAMBER FOR AN INTEGRATED MICRO-CERAMIC
CHEMICAL PLANT

 

Page 14 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

76131    Eastman Kodak Company    US    5771810    08/882,620    6/25/1997   
6/30/1998    Granted    CONTINUOUS TONE MICROFLUIDIC DISPLAY AND PRINTING 76135
   Eastman Kodak Company    US    6065825    08/969,299    11/13/1997   
5/23/2000    Granted    A PRINTER HAVING MECHANICALLY-ASSISTED INK DROPLET
SEPARATION AND METHOD OF USING SAME 76146    Eastman Kodak Company    US   
5994051    09/118,536    7/17/1998    11/30/1999    Granted    SILVER HALIDE
LIGHT SENSITIVE EMULSION LAYER HAVING ENHANCED PHOTOGRAPHIC SENSITIVITY 76150   
Eastman Kodak Company    US    5835832    08/883,459    6/26/1997    11/10/1998
   Granted    OPTIMAL TONER CHARGE FOR USE WITH A COMPLIANT TRANSFER
INTERMEDIATE 76153    Eastman Kodak Company    US    6177953    08/882,903   
6/26/1997    1/23/2001    Granted    INTEGRAL IMAGES WITH TRANSITIONS 76162   
Eastman Kodak Company    US    6106172    09/028,609    1/18/2000    8/22/2000
   Granted    METHOD AND PRINTER UTILIZING A SINGLE MICROPROCESSOR TO MODULATE A
PRINTHEAD AND IMPLEMENT PRINTING FUNCTIONS 76182    Eastman Kodak Company    US
   6260509    09/198,974    11/24/1998    7/17/2001    Granted    TEXTURED
PHOTOGRAPHIC PRINTS RESISTANT TO HANDLING HAZZARDS 76183    Eastman Kodak
Company    US    5956543    09/197,301    11/20/1998    9/21/1999    Granted   
FUSING APPARATUS PROVIDING TUNING OF IMAGE GLOSS TO MATCH GLOSS OF RECEIVER
MEMBER 76188    Eastman Kodak Company    US    6016157    08/909,985   
8/12/1997    1/18/2000    Granted    PRINTER USING MULLTIPLE LIGHT SOURCES AND
MONOCHROME LCD 76196    Eastman Kodak Company    US    6009301    08/905,793   
7/28/1997    12/28/1999    Granted    CONDUCTIVE CLEANING BRUSH AND METHOD OF
CLEANING 76197    Eastman Kodak Company    US    5937254    08/901,513   
7/28/1997    8/10/1999    Granted    METHOD AND APPARATUS FOR CLEANING REMNANT
TONER AND CARRIER PARTICLES 76210    Eastman Kodak Company    DE    69804058.9
   98202161.0    6/27/1998    3/6/2002    Granted    PROCESS FOR APPLYING
PROTECTIVE OVERCOAT ON PRINTED MEDIA 76210    Eastman Kodak Company    GB   
0890449    98202161.0    6/27/1998    3/6/2002    Granted    PROCESS FOR
APPLYING PROTECTIVE OVERCOAT ON PRINTED MEDIA 76210    Eastman Kodak Company   
US    5847738    08/893,800    7/11/1997    12/8/1998    Granted    PROCESS FOR
APPLYING PROTECTIVE OVERCOAT ON PRINTED MEDIA 76239    Eastman Kodak Company   
US    6054260    09/118,714    7/17/1998    4/25/2000    Granted    SILVER
HALIDE LIGHT SENSITIVE EMULSION LAYER HAVING ENHANCED PHOTOGRAPHIC SENSITIVITY
76247    Eastman Kodak Company    US    6011857    08/908,682    8/7/1997   
1/4/2000    Granted    DETECTING COPY RESTRICTIVE DOCUMENTS 76254    Eastman
Kodak Company    US    5955250    08/991,288    12/16/1997    9/21/1999   
Granted    ELECTRICALLY-CONDUCTIVE OVERCOAT LAYER FOR PHOTOGRAPHIC ELEMENTS
76255    Eastman Kodak Company    US    5888712    08/991,493    12/16/1997   
3/30/1999    Granted    ELECTRICALLY-CONDUCTIVE OVERCOAT FOR PHOTOGRAPHIC
ELEMENTS 76264    Eastman Kodak Company    US    6036927    08/898,097   
7/22/1997    3/14/2000    Granted    MICRO-CERAMIC CHEMICAL PLANT HAVING
CATALYTIC REACTION CHAMBER 76288    Eastman Kodak Company    US    5975672   
08/899,616    7/24/1997    11/2/1999    Granted    INK JET PRINTING APPARATUS
AND METHOD ACCOMMODATING PRINTING MODE CONTROL 76335    Eastman Kodak Company   
US    6064505    09/192,971    11/16/1998    5/16/2000    Granted    A METHOD
AND APPARATUS FOR MOVABLY SUPPORTING A REFLECTING MEMBER OF A FOCUSING APPARATUS
76336    Eastman Kodak Company    US    6064528    09/197,302    11/20/1998   
5/16/2000    Granted    MULTIPLE LASER ARAY SOURCES COMBINED FOR USE IN A LASER
PRINTER 76345    Eastman Kodak Company    US    6023059    09/006,708   
1/14/1998    2/8/2000    Granted    A DUAL FORMAT PRE-OBJECTIVE SCANNER 76348   
Eastman Kodak Company    US    6014162    08/914,078    8/18/1997    1/11/2000
   Granted    VACUUM IMAGING DRUM WITH MEDIA CONTOURS 76358    Eastman Kodak
Company    US    6114078    08/998,358    12/24/1997    9/5/2000    Granted   
IMAGING ELEMENT WITH BIAXIALLY ORIENTED FACE SIDE WITH NON GLOSSY SURFACE 76376
   Eastman Kodak Company    US    6498615    08/918,474    8/26/1997   
12/24/2002    Granted    INK PRINTING WITH VARIABLE DROP VOLUME SEPARATION 76382
   Eastman Kodak Company    US    5955239    08/998,160    12/24/1997   
9/21/1999    Granted    STRIPPABLE BIAXIALLY ORIENTED BASE FOR IMAGING ELEMENT
76419    Eastman Kodak Company    US    6486901    08/919,559    8/29/1997   
11/26/2002    Granted    MICROFLUIDIC PRINTING WITH GEL-FORMING INKS 76422   
Eastman Kodak Company    US    6037960    09/052,185    3/31/1998    3/14/2000
   Granted    DIRECT WRITE PLATES ON A THERMAL DYE TRANSFER APPARATUS 76428   
Eastman Kodak Company    US    5974922    09/064,403    4/22/1998    11/2/1999
   Granted    HIGH RAKE KNIVES FOR COLOR PAPER SLITTING 76435    Eastman Kodak
Company    US    5996893    08/959,041    10/28/1997    12/7/1999    Granted   
METHODS AND APPARATUS FOR VISUALLY IDENTIFYING AN AREA ON A PHOTOGRAPH OR IMAGE
WHERE DIGITAL DATA IS STORED 76436    Eastman Kodak Company    US    6094279   
08/959,036    10/28/1997    7/25/2000    Granted    SYSTEM AND PROCESS FOR
NON-PERCEPTIBLY INTEGRATINGSOUND DATA INTO A PRINTED IMAGE 76451    Eastman
Kodak Company    US    5940926    08/914,711    8/19/1997    8/24/1999   
Granted    MULTIPLE PORT EVACUATION APPARATUS HAVING INDEPENDENT VACUUM LEVEL
CONTROL 76454    Eastman Kodak Company    US    6056431    08/924,687   
9/5/1997    5/2/2000    Granted    MODIFIED PASSIVE LIQUEFIER BATCH TRANSITION
PROCESS 76497    Eastman Kodak Company    US    5966559    08/935,425   
9/23/1997    10/12/1999    Granted    METHOD AND APPARATUS FOR SENSING AND
ACCOMMODATING DIFFERENT THICKNESS PAPER STOCKS IN AN ELECTROSTATOGRAPHIC MACHINE
76511    Eastman Kodak Company    US    6069205    08/943,925    10/3/1997   
5/30/2000    Granted    NOVEL BLOCK COPOLYMERS 76532    Eastman Kodak Company   
US    5976630    08/939,617    9/29/1997    11/2/1999    Granted    METHOD AND
APPARATUS FOR CURTAIN COATING 76553    Eastman Kodak Company    DE    60119207.9
   01201152.4    3/28/2001    5/3/2006    Granted    CONTINUOUS INK JET PRINTER
WITH ASYMMETRIC HEATING DROP DEFLECTION 76553    Eastman Kodak Company    JP   
4128673    10-294259    10/15/1998    5/23/2008    Granted    CONTINUOUS INK JET
PRINTER WITH ASYMMETRIC HEATING DROP DEFLECTION 76553    Eastman Kodak Company
   US    6079821    08/954,317    10/17/1997    6/27/2000    Granted   
CONTINUOUS INK JET PRINTER WITH ASYMMETRIC HEATING DROP DEFLECTION 76553   
Eastman Kodak Company    US    6254225    09/544,688    4/7/2000    7/3/2001   
Granted    CONTINUOUS INK JET PRINTER WITH ASYMMETRIC HEATING DROP DEFLECTION
76554    Eastman Kodak Company    JP    4130715    10-324349    10/9/1998   
5/30/2008    Granted    CONTINUOUS INK JET PRINTER WITH VARIABLE CONTACT DROP
DEFLECTION 76554    Eastman Kodak Company    US    6012805    08/953,525   
10/17/1997    1/11/2000    Granted    CONTINUOUS INK JET PRINTER WITH VARIABLE
CONTACT DROP DEFLECTION

 

Page 15 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

76555    Eastman Kodak Company    US    5963235    08/954,681    10/17/1997   
10/5/1999    Granted    CONTINUOUS INK JET PRINTER WITH MICROMECHANICAL ACTUATOR
DROP DEFLECTION 76556    Eastman Kodak Company    US    5824461    08/932,014   
9/17/1997    10/20/1998    Granted    FLUOROPOLYETHER CONTAINING AQUEOUS COATING
COMPOSITIONS FOR AN IMAGING ELEMENT 76558    Eastman Kodak Company    US   
6509917    08/953,610    10/17/1997    1/21/2003    Granted    CONTINUOUS INK
JET PRINTER WITH BINARY ELECTROSTATIC DEFLECTION 76561    Eastman Kodak Company
   US    6140029    09/410,254    9/30/1999    10/31/2000    Granted    COLOR
PHOTOGRAPHIC ELEMENT CONTAINING ELEMENTAL SILVER AND NITROGEN HETEROCYCLE IN A
NON-LIGHT SENSITIVE LAYER 76566    Eastman Kodak Company    US    6094206   
08/936,075    9/23/1997    7/25/2000    Granted    TRANSFERRING OF COLOR
SEGMENTS 76571    Eastman Kodak Company    US    6247650    09/217,036   
12/21/1998    6/19/2001    Granted    INTEGRAL IMAGE ELEMENT WITH DISPLAY
CONTROL PARAMETERS 76573    Eastman Kodak Company    US    6102513    08/928,003
   9/11/1997    8/15/2000    Granted    INK JET PRINTING APPARATUS AND MEHTOD
USING TIMING CONTROL OF ELECTRONIC WAVEFORMS FOR VARIABLE GRAY SCALE PRINTING
WITHOUT ARTIFACTS 76582    Eastman Kodak Company    US    5925178    09/126,866
   7/31/1998    7/20/1999    Granted    PIGMENTED INKJET INKS CONTAINING
ALUMINUM STABILIZED COLLOIDAL SILICA 76608    Eastman Kodak Company    US   
5981126    08/940,860    9/29/1997    11/9/1999    Granted    CLAY CONTAINING
ELECTRICALLY-CONDUCTIVE LAYER FOR IMAGING ELEMENTS 76621    Eastman Kodak
Company    US    6051628    09/145,728    9/2/1998    4/18/2000    Granted   
WATER-RESISTANT INK JET INK 76649    Eastman Kodak Company    US    6097416   
08/966,513    11/10/1997    8/1/2000    Granted    METHOD FOR REDUCING DONOR
UTILIZATION FOR RADIATION-INDUCED COLORANT TRANSFER 76672    Eastman Kodak
Company    US    6109746    09/084,665    5/26/1998    8/29/2000    Granted   
DELIVERING MIXED INKS TO AN INTERMEDIATE TRANSFER ROLLER. 76699    Eastman Kodak
Company    US    5995132    08/961,057    10/30/1997    11/30/1999    Granted   
METHOD FOR PRINTING INTERDIGITATED IMAGES 76710    Eastman Kodak Company    US
   5876910    08/954,373    10/20/1997    3/2/1999    Granted    AQUEOUS COATING
COMPOSITIONS FOR SURFACE PROTECTIVE LAYERS FOR IMAGING ELEMENTS 76710    Eastman
Kodak Company    US    6060541    09/136,217    8/19/1998    5/9/2000    Granted
   AQUEOUS COATING COMPOSITIONS FOR SURFACE PROTECTIVE LAYERS FOR IMAGING
ELEMENTS 76724    Eastman Kodak Company    US    6163406    09/195,946   
11/19/1998    12/19/2000    Granted    LENTICULAR IMAGE BEARING MEMBER WITH
VARIABLE LINE SPACING TO IMPROVE IMAGE QUALITY 76771    Eastman Kodak Company   
US    5945270    08/965,507    11/6/1997    8/31/1999    Granted    PHOTOGRAPHIC
ELEMENT CONTAINING WATER SOLUBLE BIS AU(I) COMPLEXES 76782    Eastman Kodak
Company    US    5965092    08/951,181    10/15/1997    10/12/1999    Granted   
INTEGRATED MICRO-CERAMIC CHEMICAL PLANT WITH INSERTABLE MICRO-FILTERS 76783   
Eastman Kodak Company    US    5976472    08/951,180    10/15/1997    11/2/1999
   Granted    INTEGRATED MICRO-CERAMIC CHEMICAL PLANT WITH INSERTABLE CATALYTIC
REACTION CHAMBERS 76784    Eastman Kodak Company    US    5961930    08/951,179
   10/15/1997    10/5/1999    Granted    INTEGRATED MICRO-CERAMIC CHEMICAL PLANT
WITH INSERTABLE REACTION CHAMBERS AND MICRO-FILTERS 76788    Eastman Kodak
Company    US    6164757    08/961,058    10/30/1997    12/26/2000    Granted   
APPARATUS FOR PRINTING PROOF IMAGE AND PRODUCING LITHOGRAPHIC PLATE 76803   
Eastman Kodak Company    JP    1063527    98/0009461    4/2/1998    2/18/2000   
Granted    CAMERA 76804    Eastman Kodak Company    JP    1063527    98/0009459
   4/2/1998    2/18/2000    Granted    FLASH CAMERA 76806    Eastman Kodak
Company    US    5930857    09/018,766    2/5/1998    8/3/1999    Granted   
APPARATUS FOR CLEANING A SURFACE OF A MOVING WEB 76807    Eastman Kodak Company
   US    5966154    08/954,316    10/17/1997    10/12/1999    Granted    GRAPHIC
ARTS PRINTING PLATE PRODUCTION BY A CONTINUOUS JET DROP PRINTING WITH ASYMMETRIC
HEATING DROP DEFLECTION 76863    Eastman Kodak Company    US    6046822   
09/004,791    1/9/1998    4/4/2000    Granted    INK JET PRINTING APPARATUS AND
METHOD FOR IMPROVED ACCURACY OF INK DROPLET PLACEMENT 76864    Eastman Kodak
Company    US    6636332    09/019,506    2/5/1998    10/21/2003    Granted   
SYSTEM FOR REPRODUCING IMAGES AND METHOD THEREOF 76870    Eastman Kodak Company
   US    6103351    09/050,722    3/30/1998    8/15/2000    Granted    TIME AND
TEMPERATURE INTEGRATING INDICATOR DEVICE 76873    Eastman Kodak Company    GB   
2332518    9826340.3    12/2/1998    12/5/2001    Granted    GAUGE TYPE TIME AND
TEMPERATURE INTEGRATING INDICATOR DEVICE 76873    Eastman Kodak Company    US   
6113857    08/987,559    12/9/1997    9/5/2000    Granted    GAUGE TYPE TIME AND
TEMPERATURE INTEGRATING INDICATOR DEVICE 76930    Eastman Kodak Company    US   
6167152    09/005,082    1/9/1998    12/26/2000    Granted    A METHOD AND
COMPUTER PROGRAM PRODUCT FOR REMOVING MICRODOTS FROM PHOTOGRAPHIC IMAGES 76932
   Eastman Kodak Company    US    6037955    08/970,551    11/14/1997   
3/14/2000    Granted    MICROFLUIDIC IMAGE DISPLAY 76938    Eastman Kodak
Company    US    6079806    08/972,114    11/17/1997    6/27/2000    Granted   
APPARATUS FOR PRODUCING HALFTONE IMAGES SUITABLE FOR LITHOGRAPHIC PRINTING PLATE
76975    Eastman Kodak Company    US    5949466    09/071,084    5/1/1998   
9/7/1999    Granted    EXPOSING IMAGESETTER RECORDING FILM TO A DYE COLLECTION
SHEET ON A THERMAL DYE TRANSFER APPARATUS 76978    Eastman Kodak Company    US
   5927206    08/995,311    12/22/1997    7/27/1999    Granted    FERROELECTRIC
IMAGING MEMBER AND METHODS OF USE 77018    Eastman Kodak Company    US   
5926679    08/986,762    12/8/1997    7/20/1999    Granted    METHOD AND
APPARATUS FOR FORMING AN IMAGE FOR TRANSFER TO A RECEIVER SHEET USING A CLEAR
TONER AND SINTERING OF A PIGMENTED TONER LAYER 77020    Eastman Kodak Company   
US    5970873    09/067,247    4/27/1998    10/26/1999    Granted    IMAGING AND
PRINTING METHODS TO FORM IMAGING MEMBER BY FORMATION OF INSOLUBLE CROSSLINED
POLYMERIC SOL-GEL MATRIX 77031    Eastman Kodak Company    US    6084626   
09/069,344    4/29/1998    7/4/2000    Granted    GRATING MODULATOR ARRAY 77053
   Eastman Kodak Company    US    6007887    08/991,028    12/15/1997   
12/28/1999    Granted    IMPROVED PERFORMANCE RECORDING MEDIA FOR RECORDABLE
ELEMENT USING SILVER REFLECTOR 77061    Eastman Kodak Company    US    6066425
   09/222,639    12/30/1998    5/23/2000    Granted    ELECTROPHOTOGRAPHIC
CHARGE GENERATING ELEMENT CONTAINING PRIMER LAYER 77064    Eastman Kodak Company
   US    6277476    09/127,000    7/31/1998    8/21/2001    Granted    MATCHED
INK/RECEIVER SET CONTAINING COLLOIDAL INORGANIC PARTICLES 77065    Eastman Kodak
Company    DE    69912214.7    99202692.2    8/19/1999    10/22/2003    Granted
   INKS CONTAINING HEAT FUSIBLE PARTICLES AND METHOD FOR USE 77065    Eastman
Kodak Company    GB    0984046    99202692.2    8/19/1999    10/22/2003   
Granted    INKS CONTAINING HEAT FUSIBLE PARTICLES AND METHOD FOR USE

 

Page 16 of 187



--------------------------------------------------------------------------------

Docket

 

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

77065   Eastman Kodak Company    US    6147139    09/144,031    8/31/1998   
11/14/2000    Granted    INKS CONTAINING HEAT FUSIBLE PARTICLES AND METHOD FOR
USE 77078   Eastman Kodak Company    US    6106622    08/991,699    12/16/1997
   8/22/2000    Granted    FORMING OPTICAL STUCTURES ON RECEIVERS 77089  
Eastman Kodak Company    US    6061078    08/996,782    12/23/1997    5/9/2000
   Granted    NON-IMPACT PRINTER APPARATUS AND METHOD OF PRINTING WITH IMPROVED
CONTROL OF EMITTER PULSEWIDTH MODULATION DURATION 77090   Eastman Kodak Company
   US    6171752    09/208,144    12/9/1998    1/9/2001    Granted   
PHOTOGRAPHIC SILVER HALIDE MATERIAL 77101   Eastman Kodak Company    US   
5949967    08/989,557    12/12/1997    9/7/1999    Granted    TRANSFORMING INPUT
COLOR VALUES TO DEVICE CONTROL SIGNALS 77102   Eastman Kodak Company    US   
6278791    09/074,282    1/16/2001    8/21/2001    Granted    LOSSLESS RECOVERY
OF AN ORIGINAL IMAGE CONTAINING EMBEDDED DATA 77134   Eastman Kodak Company   
US    6131514    09/218,697    12/22/1998    10/17/2000    Granted    METHOD OF
MAKING A PRINTING PLATE WITH AN INK JET FLUID MATERIAL 77142   Eastman Kodak
Company    DE    69906165.2    99200049.7    1/11/1999    3/26/2003    Granted
   CURTAIN COATING METHOD AND APPARATUS 77142   Eastman Kodak Company    FR   
0931596    99200049.7    1/11/1999    3/26/2003    Granted    CURTAIN COATING
METHOD AND APPARATUS 77142   Eastman Kodak Company    GB    0931596   
99200049.7    1/11/1999    3/26/2003    Granted    CURTAIN COATING METHOD AND
APPARATUS 77142   Eastman Kodak Company    JP    4318334    11-12205   
1/20/1999    6/5/2009    Granted    CURTAIN COATING METHOD AND APPARATUS 77142  
Eastman Kodak Company    NL    0931596    99200049.7    1/11/1999    3/26/2003
   Granted    CURTAIN COATING METHOD AND APPARATUS 77142   Eastman Kodak Company
   US    5885660    09/010,671    1/22/1998    3/23/1999    Granted    COATING
SURFACES WITH A FREE FALLING COATING COMPOSITION, USING A BASIN WITH A WALL
DIVIDING THE BASIN INTO TWO CHANNELS 77161   Eastman Kodak Company    US   
5995654    09/086,044    6/17/1999    11/30/1999    Granted    DIGITAL
PHOTOFINISHING SYSTEM INCLUDING SCENE BALANCE AND IMAGE SHARPENING DIGITAL IMAGE
PROCESSING 77163   Eastman Kodak Company    US    6171658    09/408,221   
9/29/1999    1/9/2001    Granted    COATING METHOD USING ELECTROSTATIC ASSIST
77164   Eastman Kodak Company    US    6241351    09/010,020    1/21/1998   
6/5/2001    Granted    PORTABLE RECHARGEABLE BATTERY POWERED PRINTER FOR USE
WITH A COMPUTER 77167   Eastman Kodak Company    US    5922512    09/119,576   
7/20/1998    7/13/1999    Granted    PROCESSLESS DIRECT WRITE PRINTING PLATE
HAVING HEAT SENSITIVE POLYMER AND METHODS OF IMAGING AND PRINTING 77169  
Eastman Kodak Company    DE    69908269.2    99203038.7    9/17/1999   
5/28/2003    Granted    PROCESSLESS DIRECT WRITE PRINTING PLATE AND METHODS OF
IMAGING AND PRINTING 77169   Eastman Kodak Company    GB    0990516   
99203038.7    9/17/1999    5/28/2003    Granted    PROCESSLESS DIRECT WRITE
PRINTING PLATE AND METHODS OF IMAGING AND PRINTING 77169   Eastman Kodak Company
   US    6190830    09/309,999    5/11/1999    2/20/2001    Granted   
PROCESSLESS DIRECT WRITE PRINTING PLATE HAVING HEAT SENSITIVE CROSSLINKED VINYL
POLYMER WITH ORGANOONIUM GROUP AND METHODS OF IMAGING AND PRINTING 77173  
Eastman Kodak Company    US    6185042    09/103,154    6/22/1998    2/6/2001   
Granted    PROCESS FOR INCREASING THE CLARITY AND LEGIBILITY OF GRAPHICS, TEXT,
AND CONTINUOUS TONE COMPOSITES IN LENTICULAR IMAGES 77182   Eastman Kodak
Company    US    6126270    09/017,827    2/3/1998    10/3/2000    Granted   
IMAGE FORMING SYSTEM AND METHOD 77183   Eastman Kodak Company    US    6211897
   09/186,535    11/5/1998    4/3/2001    Granted    A PRINTING SYSTEM AND
METHOD FOR IMPROVING PRINT QUALITY OF LASER THERMAL PRINTERS 77187   Eastman
Kodak Company    US    6031559    09/000,894    12/30/1997    2/29/2000   
Granted    HYBRID IMAGING METHOD AND APPARATUS TO REDUCE CONTOURING AND DENSITY
REVERSAL 77194   Eastman Kodak Company    US    6020398    09/083,869   
5/22/1998    2/1/2000    Granted    PIGMENTED INK JET INKS FOR
POLY(VINYLALCOHOL) RECEIVERS 77197   Eastman Kodak Company    US    6161929   
09/083,875    5/22/1998    12/19/2000    Granted    INKJET IMAGES ON PVA
OVERCOATED WITH HARDENER SOLUTION 77205   Eastman Kodak Company    DE   
69921258.8    99202715.1    8/20/1999    10/20/2004    Granted    INK JET
RECORDING ELEMENT 77205   Eastman Kodak Company    GB    0983867    99202715.1
   8/20/1999    10/20/2004    Granted    INK JET RECORDING ELEMENT 77205  
Eastman Kodak Company    US    6228475    09/145,364    9/1/1998    5/8/2001   
Granted    INK JET RECORDING ELEMENT 77206   Eastman Kodak Company    US   
6010791    09/032,443    2/27/1998    1/4/2000    Granted    FUSER BELTS WITH
IMPROVED RELEASE AND GLOSS 77207   Eastman Kodak Company    US    6007918   
09/031,880    2/27/1998    12/28/1999    Granted    FUSER BELTS WITH IMPROVED
RELEASE AND GLOSS 77208   Eastman Kodak Company    US    6207243    09/032,004
   8/14/2000    3/27/2001    Granted    FUSER MEMBER WITH MERCAPTO-TREATED AL2O3
FILLER 77212   Eastman Kodak Company    US    6061544    09/197,734   
11/20/1998    5/9/2000    Granted    MAXIMIZING IMAGE GLOSS UNIFORMITY BY
MINIMIZING THE EFFECT OF TEMPERATURE DROOP IN A FUSER FOR REPRODUCTION APPARATUS
77232   Eastman Kodak Company    US    5946023    09/078,119    5/13/1998   
8/31/1999    Granted    MOUNT FOR BEAM SHAPING OPTICS IN A LASER SCANNER 77264  
Eastman Kodak Company    US    6650771    09/447,118    11/22/1999    11/18/2003
   Granted    COLOR MANAGEMENT SYSTEM INCORPORATING PARAMETER CONTROL CHANNELS
77275   Eastman Kodak Company    US    5985526    09/100,215    6/19/1998   
11/16/1999    Granted    IMAGING PROCESS BASED ON CHANGE OF OPTICAL COVERING
POWER 77290   Eastman Kodak Company    US    6122006    09/018,082    2/3/1998
   9/19/2000    Granted    A METHOD FOR PREVIEWING A SCENE BEFORE ACTUAL CAPTURE
BY A MOTION-PICTURE CAMERA 77292   Eastman Kodak Company    US    6214623   
09/176,498    10/21/1998    4/10/2001    Granted    TIME-TEMPERATURE INDICATOR
DEVICES 77315   Eastman Kodak Company    US    6295737    09/761,018   
1/15/2001    10/2/2001    Granted    APPARATUS AND METHOD FOR MAKING A CONTOURED
SURFACE HAVING COMPLEX TOPOLOGY 77315   Eastman Kodak Company    US    6578276
   09/782,491    2/13/2001    6/17/2003    Granted    APPARATUS AND METHOD FOR
MAKING A CONTOURED SURFACE HAVING COMPLEX TOPOLOGY 77335   Eastman Kodak Company
   US    6169561    09/069,673    4/29/1998    1/2/2001    Granted    AN IMAGE
FORMING APPARATUS AND RECEIVER TRAY CAPABLE OF AUTOMATICALLY ACCOMMODATING
RECEIVER SHEETS OF VARIOUS SIZES AND METHOD OF ASSEMBLING 77346   Eastman Kodak
Company    US    6276774    09/083,679    5/22/1998    8/21/2001    Granted   
AN IMAGING APPARATUS CAPABLE OF INHIBITING INADVERTENT EJECTION OF A SATELLITE
INK DROPLET THEREFROM AND METHOD OF ASSEMBLING SAME 77353   Eastman Kodak
Company    US    6069680    09/128,521    8/3/1998    5/30/2000    Granted   
FLYING SPOT LASER PRINTER APPARATUS AND A METHOD OF PRINTING SUITABLE FOR
PRINTING LENTICULAR IMAGES

 

Page 17 of 187



--------------------------------------------------------------------------------

Docket

 

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

77356   Eastman Kodak Company    US    6046253    09/151,121    9/10/1998   
4/4/2000    Granted    DISPERSANT FOR INK JET INK 77359   Eastman Kodak Company
   DE    69942537.9    99201484.5    5/12/1999    6/30/2010    Granted   
PRINTING APPARATUS WITH SPRAY BAR FOR IMPROVED DURABILITY 77359   Eastman Kodak
Company    FR    0958921    99201484.5    5/12/1999    6/30/2010    Granted   
PRINTING APPARATUS WITH SPRAY BAR FOR IMPROVED DURABILITY 77359   Eastman Kodak
Company    GB    0958921    99201484.5    5/12/1999    6/30/2010    Granted   
PRINTING APPARATUS WITH SPRAY BAR FOR IMPROVED DURABILITY 77359   Eastman Kodak
Company    US    6176574    09/083,673    8/23/2000    1/23/2001    Granted   
PRINTING APPARATUS WITH SPRAY BAR FOR IMPROVED DURABILITY 77391   Eastman Kodak
Company    US    6171751    09/141,181    1/4/2000    1/9/2001    Granted   
IMAGING ELEMENT WITH HINDERED AMINE STABILIZER IN THE BASE 77392   Eastman Kodak
Company    US    6033059    09/040,121    3/17/1998    3/7/2000    Granted    A
PRINTER APPARATUS ADAPTED TO REDUCE CROSS-TALK BETWEEN INK CHANNELS THEREIN AND
METHOD THEREOF 77393   Eastman Kodak Company    US    6180330    09/370,951   
8/10/1999    1/30/2001    Granted    TINTING CORRECTION OF IMAGES IN THE
PHOTOGRAPHIC IMAGE LAYERS 77396   Eastman Kodak Company    US    6074046   
09/036,012    3/6/1998    6/13/2000    Granted    PRINTER APPARATUS CAPABLE OF
VARYING DIRECTION OF AN INK DROPLET TO BE EJECTED THEREFROM AND METHOD THEREFOR
77403   Eastman Kodak Company    US    6166759    09/056,494    4/7/1998   
12/26/2000    Granted    BENT FIBER SMILE CORRECTOR 77405   Eastman Kodak
Company    US    5975680    09/019,064    2/5/1998    11/2/1999    Granted   
PRODUCING A NON-EMISSIVE DISPLAY HAVING A PLURALITY OF PIXELS 77436   Eastman
Kodak Company    US    6149797    09/179,589    10/27/1998    11/21/2000   
Granted    METHOD OF METAL RECOVERY USING ELECTROCHEMICAL CELL 77465   Eastman
Kodak Company    US    6048389    09/025,162    2/18/1998    4/11/2000   
Granted    INK JET INKS CONTAINING MODIFIERS FOR IMPROVED DROP FORMATION 77476  
Eastman Kodak Company    US    6164846    09/047,662    3/25/1998    12/26/2000
   Granted    APPARATUS AND METHOD FOR TRANSPORTING A WEB 77483   Eastman Kodak
Company    DE    69931210.8    99200867.2    3/19/1999    5/10/2006    Granted
   SCANNER ILLUMINATION 77483   Eastman Kodak Company    FR    0948191   
99200867.2    3/19/1999    5/10/2006    Granted    SCANNER ILLUMINATION 77483  
Eastman Kodak Company    GB    0948191    99200867.2    3/19/1999    5/10/2006
   Granted    SCANNER ILLUMINATION 77483   Eastman Kodak Company    US   
5982957    09/052,473    3/31/1998    11/9/1999    Granted    SCANNER
ILLUMINATION 77511   Eastman Kodak Company    US    6165703    09/151,915   
9/11/1998    12/26/2000    Granted    DYE LAYERING FOR ENHANCED LIGHT ABSORPTION
77516   Eastman Kodak Company    US    6440308    09/255,924    2/23/1999   
8/27/2002    Granted    COMPOSITE MATERIAL FOR TREATING PHOTOGRAPHIC EFFLUENTS
77519   Eastman Kodak Company    US    6170963    09/050,611    3/30/1998   
1/9/2001    Granted    A LIGHT SOURCE 77520   Eastman Kodak Company    US   
6220725    09/050,439    3/30/1998    4/24/2001    Granted    AN INTEGRATING
CAVITY 77524   Eastman Kodak Company    US    6064410    09/034,066    3/3/1998
   5/16/2000    Granted    PRINTING CONTINUOUS TONE IMAGES ON RECEIVERS HAVING
FIELD-DRIVEN PARTICLES 77528   Eastman Kodak Company    US    5949593   
09/039,841    3/16/1998    9/7/1999    Granted    OFF-LOADED STRUT JOINT MIRROR
SUPPORT SYSTEM 77534   Eastman Kodak Company    US    6090491    09/031,883   
2/27/1998    7/18/2000    Granted    FUSER MEMBER WITH STYRYL-TREATED AL2O3
FILLER AND FUNCTINALIZED RELEASE FLUIDS 77535   Eastman Kodak Company    US   
6096429    09/087,013    5/29/1998    8/1/2000    Granted    FUSER MEMBERS
OVERCOATED WITH FLUOROCARBON ELASTOMER CONTAINING ZINC OXIDE AND CUPRIC OXIDE
77547   Eastman Kodak Company    US    D413344    29/084,944    3/5/1998   
8/31/1999    Granted    CAMCORDER CAMERA 77548   Eastman Kodak Company    US   
6049073    09/049,300    3/27/1998    4/11/2000    Granted    STABILIZED LASER
77550   Eastman Kodak Company    US    6114079    09/053,563    12/8/1999   
9/5/2000    Granted    ELECTRICALLY CONDUCTIVE LAYER FOR IMAGING ELEMENT
CONTAINING COMPOSITE METAL-CONTAINING PARTICLES 77574   Eastman Kodak Company   
US    6166105    09/170,680    10/13/1998    12/26/2000    Granted    PROCESS
FOR MAKING AN INK JET INK 77575   Eastman Kodak Company    US    6053438   
09/170,660    10/13/1998    4/25/2000    Granted    PROCESS FOR MAKING AN INK
JET INK 77579   Eastman Kodak Company    US    5994026    09/050,724   
3/30/1998    11/30/1999    Granted    FLEXOGRAPHIC PRINTING PLATE WITH MASK
LAYER AND METHODS OF IMAGING AND PRINTING 77582   Eastman Kodak Company    US   
6233069    09/086,333    5/28/1998    5/15/2001    Granted    DIGITAL
PHOTOFINISHING SYSTEM INCLUDING FILM UNDER EXPOSURE GAMMA, SCENE BALANCE,
CONTRAST NORMALIZATION, AND IMAGE SHARPENING DIGITAL IMAGE PROCESSING 77583  
Eastman Kodak Company    DE    69937708.0    99201542.0    5/15/1999   
12/12/2007    Granted    DIGITAL PHOTOFINISHING SYSTEM INCLUDING FILM
UNDER-EXPOSURE GAMMA, SCENE BALANCE, AND IMAGE SHARPENING DIGITAL IMAGE
PROCESSING 77583   Eastman Kodak Company    FR    0961486    99201542.0   
5/15/1999    12/12/2007    Granted    DIGITAL PHOTOFINISHING SYSTEM INCLUDING
FILM UNDER-EXPOSURE GAMMA, SCENE BALANCE, AND IMAGE SHARPENING DIGITAL IMAGE
PROCESSING 77583   Eastman Kodak Company    GB    0961486    99201542.0   
5/15/1999    12/12/2007    Granted    DIGITAL PHOTOFINISHING SYSTEM INCLUDING
FILM UNDER-EXPOSURE GAMMA, SCENE BALANCE, AND IMAGE SHARPENING DIGITAL IMAGE
PROCESSING 77583   Eastman Kodak Company    US    6097471    09/086,146   
5/28/1998    8/1/2000    Granted    DIGITAL PHOTOFINISHING SYSTEM INCLUDING FILM
UNDER-EXPOSURE GAMMA, SCENE BALANCE, AND IMAGE SHARPENING DIGITAL IMAGE
PROCESSING 77584   Eastman Kodak Company    DE    69937705.6    99201535.4   
5/15/1999    12/12/2007    Granted    DIGITAL PHOTOFINISHING SYSTEM INCLUDING
DIGITAL IMAGE PROCESSING OF ALTERNATIVE CAPTURE COLOR PHOTOGRAPHIC MEDIA 77584  
Eastman Kodak Company    DE    69937707.2    99201540.4    5/15/1999   
12/12/2007    Granted    DIGITAL PHOTOFINISHING SYSTEM INCLUDING SCENE BALANCE,
CONTRAST NORMALIZATION, AND IMAGE SHARPENING DIGITAL IMAGE PROCESSING 77584  
Eastman Kodak Company    FR    0961482    99201535.4    5/15/1999    12/12/2007
   Granted    DIGITAL PHOTOFINISHING SYSTEM INCLUDING DIGITAL IMAGE PROCESSING
OF ALTERNATIVE CAPTURE COLOR PHOTOGRAPHIC MEDIA 77584   Eastman Kodak Company   
FR    0961484    99201540.4    5/15/1999    12/12/2007    Granted    DIGITAL
PHOTOFINISHING SYSTEM INCLUDING SCENE BALANCE, CONTRAST NORMALIZATION, AND IMAGE
SHARPENING DIGITAL IMAGE PROCESSING 77584   Eastman Kodak Company    GB   
0961482    99201535.4    5/15/1999    12/12/2007    Granted    DIGITAL
PHOTOFINISHING SYSTEM INCLUDING DIGITAL IMAGE PROCESSING OF ALTERNATIVE CAPTURE
COLOR PHOTOGRAPHIC MEDIA 77584   Eastman Kodak Company    GB    0961484   
99201540.4    5/15/1999    12/12/2007    Granted    DIGITAL PHOTOFINISHING
SYSTEM INCLUDING SCENE BALANCE, CONTRAST NORMALIZATION, AND IMAGE SHARPENING
DIGITAL IMAGE PROCESSING

 

Page 18 of 187



--------------------------------------------------------------------------------

Docket

 

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

77584   Eastman Kodak Company    US    6097470    09/085,788    5/28/1998   
8/1/2000    Granted    DIGITAL PHOTOFINISHING SYSTEM INCLUDING SCENE BALANCE,
CONTRAST NORMALIZATION, AND IMAGE SHARPENING DIGITAL IMAGE PROCESSING 77586  
Eastman Kodak Company    US    6153367    09/178,703    10/26/1998    11/28/2000
   Granted    BIAXIALLY ORIENTED POLYOLEFIN PAPERLESS IMAGING MATERIAL 77592  
Eastman Kodak Company    US    6117236    09/040,868    3/18/1998    9/12/2000
   Granted    CURTAIN COATING APPARATUS AND METHOD WITH CONTINUOUS WIDTH
ADJUSTMENT 77637   Eastman Kodak Company    US    6421082    09/067,627   
4/28/1998    7/16/2002    Granted    FORMING IMAGES ON RECEIVERS HAVING
FIELD-DRIVEN PARTICLES 77638   Eastman Kodak Company    US    6082853   
09/083,870    5/22/1998    7/4/2000    Granted    PRINTING APPARATUS WITH
PROCESSING TANK 77639   Eastman Kodak Company    US    6052142    09/290,299   
4/13/1999    4/18/2000    Granted    PRECISION ASSEMBLY TECHNIQUE USING
ALIGNMENT FIXTURE AND THE RESULTING ASSEMBLY 77640   Eastman Kodak Company    US
   6000871    09/054,960    4/3/1998    12/14/1999    Granted    A PRINTER AND
RECEIVER SUPPLY TRAY ADAPTED TO SENSE AMOUNT OF RECEIVER THEREIN AND METHOD
THEREOF 77645   Eastman Kodak Company    US    6081285    09/067,730   
4/28/1998    6/27/2000    Granted    FORMING IMAGES ON RECEIVERS HAVING
FIELD-DRIVEN PARTICLES AND CONDUCTING LAYER 77646   Eastman Kodak Company    US
   6541100    09/223,859    9/13/2000    4/1/2003    Granted    ARTICLE AND
METHOD FOR STORAGE OF DATA 77668   Eastman Kodak Company    US    6055057   
09/218,868    12/22/1998    4/25/2000    Granted    METHOD AND APPARATUS FOR
ACCURATELY SENSING A LIGHT BEAM AS IT PASSES A DEFINED POINT 77697   Eastman
Kodak Company    US    6177947    09/054,092    4/2/1998    1/23/2001    Granted
   COLOR IMAGE FORMATION IN RECEIVERS HAVING FIELD-DRIVEN PARTICLES 77700  
Eastman Kodak Company    US    6092890    09/070,260    10/12/1999    7/25/2000
   Granted    PRODUCING DURABLE INK IMAGES 77706   Eastman Kodak Company    US
   6211896    09/212,651    12/16/1998    4/3/2001    Granted    METHOD FOR
PRODUCING LENTICULAR IMAGES 77732   Eastman Kodak Company    US    5965339   
09/062,068    4/17/1998    10/12/1999    Granted    PHOTOGRAPHIC ELEMENT HAVING
A PROTECTIVE OVERCOAT 77749   Eastman Kodak Company    US    5923937   
09/103,007    6/23/1998    7/13/1999    Granted    ELECTROSTATOGRAPHIC APPARATUS
AND METHOD USING A TRANSFER MEMBER THAT IS SUPPORTED TO PREVENT DISTORTION 77761
  Eastman Kodak Company    US    5897247    09/103,272    6/23/1998    4/27/1999
   Granted    METHOD AND APPARATUS FOR APPLYING A CHARGE TO A MEMBER SO THAT A
NET CHARGE FLOWING THROUGH A SEMICONDUCTIVE LAYER OF A CHARGE APPLYING MEMBER IS
ABOUT ZERO 77769   Eastman Kodak Company    US    6164587    09/313,009   
5/17/1999    12/26/2000    Granted    DRIVE DEVICE FOR ROTATING HOLLOW ELEMENTS
77770   Eastman Kodak Company    US    6428134    09/097,037    11/9/2000   
8/6/2002    Granted    PRINTER AND METHOD ADAPTED TO REDUCE VARIABILITY IN
EJECTED INK DROPLET VOLUME 77774   Eastman Kodak Company    DE    69923811.0   
99420130.9    6/9/1999    2/23/2005    Granted    DEVICE FOR CONTROLLING FLUID
MOVEMENT 77774   Eastman Kodak Company    FR    0963842    99420130.9   
6/9/1999    2/23/2005    Granted    DEVICE FOR CONTROLLING FLUID MOVEMENT 77774
  Eastman Kodak Company    GB    0963842    99420130.9    6/9/1999    2/23/2005
   Granted    DEVICE FOR CONTROLLING FLUID MOVEMENT 77774   Eastman Kodak
Company    US    6435665    09/907,976    7/18/2001    8/20/2002    Granted   
DEVICE FOR CONTROLLING FLUID MOVEMENT 77776   Eastman Kodak Company    US   
6219140    09/212,991    12/16/1998    4/17/2001    Granted    APPARATUS FOR
COMPENSATION FOR SPECTRAL FLUCTUATION OF A LIGHT SOURCE AND A SCANNER
INCORPORATING SAID APPARATUS 77786   Eastman Kodak Company    DE    69919093.2
   99202691.4    8/19/1999    8/4/2004    Granted    MELT-FUSIBLE INKJET
RECORDING ELEMENTS AND INKS WITH IMPROVED DURABILITY 77786   Eastman Kodak
Company    GB    0983866    99202691.4    8/19/1999    8/4/2004    Granted   
MELT-FUSIBLE INKJET RECORDING ELEMENTS AND INKS WITH IMPROVED DURABILITY 77786  
Eastman Kodak Company    US    6140390    09/144,389    8/31/1998    10/31/2000
   Granted    MELT-FUSIBLE INKJET RECORDING ELEMENTS AND INKS WITH IMPROVED
DURABILITY 77787   Eastman Kodak Company    US    6052212    09/211,237   
12/14/1998    4/18/2000    Granted    METHOD AND APPARATUS FOR CORRECTING COMA
IN A HIGH RESOLUTION SCANNER 77788   Eastman Kodak Company    US    6104000   
09/197,737    11/20/1998    8/15/2000    Granted    DUAL FUNCTION AIR SKIVE
ASSEMBLY FOR REPRODUCTION APPARATUS FUSER ROLLERS 77790   Eastman Kodak Company
   US    6045965    09/196,545    11/20/1998    4/4/2000    Granted   
PHOTOGRAPHIC MEMBER WITH PEELABLE AND REPOSITIONING ADHESIVE LAYER 77797  
Eastman Kodak Company    US    6249384    09/342,391    6/29/1999    6/19/2001
   Granted    DETECTION AND CORRECTION OF SKEW BETWEEN A WRITING LASER BEAM AND
LENTICULES IN LENTICULAR MATERIAL 77811   Eastman Kodak Company    US    6542179
   09/163,619    9/30/1998    4/1/2003    Granted    LIGHT INTEGRATING SYSTEM
WITH REDUCED DYNAMIC SHADING 77812   Eastman Kodak Company    US    6440540   
10/074,982    2/13/2002    8/27/2002    Granted    ELECTROPHOTOGRAPHIC TONER
RECEIVING MATERIAL 77814   Eastman Kodak Company    DE    69913290.8   
99203279.7    10/7/1999    12/3/2003    Granted    OVERCOAT FOR INK JET
RECORDING ELEMENT 77814   Eastman Kodak Company    US    6089704    09/175,132
   10/19/1998    7/18/2000    Granted    OVERCOAT FOR INK JET RECORDING ELEMENT
77823   Eastman Kodak Company    US    6033138    09/080,841    5/18/1998   
3/7/2000    Granted    MAGNETICALLY HELD MOTOR STOP 77831   Eastman Kodak
Company    US    5995193    09/071,483    5/1/1998    11/30/1999    Granted   
SELF-CONTAINED DEVICE FOR RECORDING DATA ENCODED EITHER IN VISIBLE OR INVISIBLE
FORM 77838   Eastman Kodak Company    US    6328399    09/081,984    3/30/2000
   12/11/2001    Granted    PRINTER AND PRINT HEAD CAPABLE OF PRINTING IN A
PLURALITY OF DYNAMIC RANGES OF INK DROPLET VOLUMES AND METHOD OF ASSEMBLING SAME
77847   Eastman Kodak Company    JP    4187354    11-174229    6/21/1999   
9/19/2008    Granted    METHOD FOR DETERMINING THE RETARDATION OF A MATERIAL
USING NON-COHERENT LIGHT INTERFEROMETRY 77847   Eastman Kodak Company    US   
6034774    09/105,742    6/26/1998    3/7/2000    Granted    METHOD FOR
DETERMINING THE RETARDATION OF A MATERIAL USING NON-COHERENT LIGHT
INTERFEROMETRY 77848   Eastman Kodak Company    US    6614534    09/460,280   
12/14/1999    9/2/2003    Granted    METHOD AND APPARATUS FOR COMBINED
MEASUREMENT OF SURFACE NON-UNIFORMITY, INDEX OF REFRACTION VARIATION AND
THICKNESS VARIATION 77849   Eastman Kodak Company    DE    60111983.5   
01200717.5    2/26/2001    7/20/2005    Granted    METHOD FOR PROCESSING LOW
COHERENCE INTERFEROMETRIC DATA 77849   Eastman Kodak Company    FR    1136799   
01200717.5    2/26/2001    7/20/2005    Granted    METHOD FOR PROCESSING LOW
COHERENCE INTERFEROMETRIC DATA 77849   Eastman Kodak Company    GB    1136799   
01200717.5    2/26/2001    7/20/2005    Granted    METHOD FOR PROCESSING LOW
COHERENCE INTERFEROMETRIC DATA

 

Page 19 of 187



--------------------------------------------------------------------------------

Docket

 

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

77849   Eastman Kodak Company    US    6522410    09/521,089    3/7/2000   
2/18/2003    Granted    METHOD FOR PROCESSING LOW COHERENCE INTERFEROMETRIC DATA
77852   Eastman Kodak Company    GB    2339297    9913755.6    6/15/1999   
11/27/2002    Granted    INFRARED-ABSORBING CYANINE COLORANTS FOR LASER-COLORANT
TRANSFER 77852   Eastman Kodak Company    US    5972838    09/103,890   
6/24/1998    10/26/1999    Granted    INFRARED-ABSORBING CYANINE COLORANTS FOR
LASER-COLORANT TRANSFER 77856   Eastman Kodak Company    US    6177939   
09/168,812    8/7/2000    1/23/2001    Granted    A METHOD OF SAVING SECTIONS OF
A DOCUMENT TO RANDOM ACCESS MEMORY 77870   Eastman Kodak Company    US   
5996497    09/096,633    6/12/1998    12/7/1999    Granted    METHOD OF MAKING A
DURABLE HYDROPHILIC LAYER 77878   Eastman Kodak Company    DE    69919274.9   
99202077.6    6/28/1999    8/11/2004    Granted    PHOTOGRAPHIC HIGH CONTRAST
SILVER HALIDE MATERIAL AND METHOD OF PROCESSING 77878   Eastman Kodak Company   
US    6187520    09/335,589    6/18/1999    2/13/2001    Granted    PHOTOGRAPHIC
HIGH CONTRAST SILVER HALIDE MATERIAL AND METHOD OF PROCESSING 77892   Eastman
Kodak Company    US    6207037    09/351,824    7/12/1999    3/27/2001   
Granted    RECOVERY OF METAL FROM SOLUTION 77906   Eastman Kodak Company    US
   6001549    09/085,738    5/27/1998    12/14/1999    Granted    ELECTRICALLY
CONDUCTIVE LAYER COMPRISING MICROGEL PARTICLES 77923   Eastman Kodak Company   
US    6043193    09/102,784    6/23/1998    3/28/2000    Granted    THERMAL
RECORDING ELEMENT 77939   Eastman Kodak Company    US    6014272    09/083,460
   5/22/1998    1/11/2000    Granted    A RETROREFLECTIVE LENS 77961   Eastman
Kodak Company    US    6260387    09/087,073    5/29/1998    7/17/2001   
Granted    METHOD FOR FABRICATING GLASS PREFORMS FOR MOLDING OPTICAL SURFACES IN
GLASS ELEMENTS 77974   Eastman Kodak Company    US    6086985    09/174,946   
10/19/1998    7/11/2000    Granted    INK JET RECORDING ELEMENT 77981   Eastman
Kodak Company    US    5952165    09/090,827    6/4/1998    9/14/1999    Granted
   TOPCOAT FOR MOTION PICTURE FILM 77989   Eastman Kodak Company    US   
6101006    09/134,619    8/14/1998    8/8/2000    Granted    METHOD AND
APPARATUS FOR CONTROLLING IMAGE SCANNING AND DATA TRANSFER IN A PHOTOGRAPHIC
FILM SCANNER 78016   Eastman Kodak Company    US    6262519    09/100,565   
7/31/2000    7/17/2001    Granted    METHOD OF CONTROLLING FLUID FLOW IN A
MICROFLUIDIC PROCESS 78018   Eastman Kodak Company    US    6158838   
09/210,267    12/10/1998    12/12/2000    Granted    METHOD AND APPARATUS FOR
CLEANING AND CAPPING A PRINT HEAD IN AN INK JET PRINTER 78021   Eastman Kodak
Company    US    5946141    09/105,301    6/26/1998    8/31/1999    Granted   
APOCHROMATIC LENS SYSTEM FOR RELAYING LASER BEAM WAISTS 78028   Eastman Kodak
Company    US    5948585    09/116,802    7/16/1998    9/7/1999    Granted   
OPTIMIZED PARTICULATE SURFACE TREATMENT CONCENTRATION FOR ELECTROSTATOGRAPHIC
IMAGES PRODUCED IN AN ELECTROSTATOGRAPHIC ENGINE THAT INCLUDES A COMPLIANT
INTERMEDIATE TRANSFER MEMBER 78037   Eastman Kodak Company    US    6296983   
09/197,361    11/20/1998    10/2/2001    Granted    IMAGING ELEMENT WITH
IMPROVED TWIST WARP 78038   Eastman Kodak Company    US    6163389    09/104,548
   2/11/2000    12/19/2000    Granted    DIGITAL PHOTOFINISHING SYSTEM INCLUDING
DIGITAL IMAGE PROCESSING OF ALTERNATIVE CAPTURE COLOR PHOTOGRAPHIC MEDIA 78044  
Eastman Kodak Company    US    D428420    29/090,363    7/7/1998    7/18/2000   
Granted    “TRIM” ICON FOR A DISPLAY SCREEN 78045   Eastman Kodak Company    US
   D428614    29/090,364    7/7/1998    7/25/2000    Granted    “SMART FIX” ICON
FOR A DISPLAY SCREEN 78046   Eastman Kodak Company    US    D428615   
29/090,365    7/7/1998    7/25/2000    Granted    “PICTURE POSTCARD” ICON FOR A
DISPLAY SCREEN 78047   Eastman Kodak Company    US    D419146    29/090,340   
7/7/1998    1/18/2000    Granted    “SELECT ALL” ICON FOR A DISPLAY SCREEN 78057
  Eastman Kodak Company    US    6573222    09/568,835    5/11/2000    6/3/2003
   Granted    LUBRICATING LAYER IN PHOTOGRAPHIC ELEMENTS 78060   Eastman Kodak
Company    US    6234625    09/105,743    6/26/1998    5/22/2001    Granted   
PRINTING APPARATUS WITH RECEIVER TREATMENT 78072   Eastman Kodak Company    US
   6572516    10/071,315    2/8/2002    6/3/2003    Granted    DEVICE TO REDUCE
PROCESS ELECTROSTATIC PATTERN TRANSFER IN COATING PROCESSES 78079   Eastman
Kodak Company    US    6162549    09/156,061    9/17/1998    12/19/2000   
Granted    DAY/NIGHT IMAGING DISPLAY MATERIAL WITH BIAXIALLY ORIENTED POLYOLEFIN
SHEETS 78080   Eastman Kodak Company    US    6197416    09/154,692    9/17/1998
   3/6/2001    Granted    TRANSMISSION IMAGING DISPLAY MATERIAL WITH BIAXIALLY
ORIENTED POLYOLEFIN SHEET 78084   Eastman Kodak Company    US    6222607   
09/456,613    12/8/1999    4/24/2001    Granted    SYSTEM AND METHOD FOR
PROCESSING AND/OR MANIPULATING IMAGES 78096   Eastman Kodak Company    US   
D421429    29/092,073    8/12/1998    3/7/2000    Granted    “TRACH DELETE ALL”
ICON FOR A DISPLAY SCREEN 78098   Eastman Kodak Company    US    6325480   
09/123,689    7/28/1998    12/4/2001    Granted    AN INK JET PRINTER AND METHOD
CAPABLE OF FORMING A PLURALITY OF REGISTRATION MARKS ON A RECEIVER AND SENSING
THE MARKS FORMED THEREBY 78100   Eastman Kodak Company    US    6109745   
09/118,538    7/17/1998    8/29/2000    Granted    BORDERLESS INK JET PRINTING
ON RECEIVERS 78107   Eastman Kodak Company    US    6100911    09/143,007   
8/28/1998    8/8/2000    Granted    METHOD AND APPARATUS TO PROVIDE A LOADING
FORCE FOR PRINT-HEAD ADJUSTMENT USING MAGNETS 78115   Eastman Kodak Company   
US    6044762    09/122,875    7/27/1998    4/4/2000    Granted    IMAGING AND
PRINTING METHODS TO FORM IMAGING MEMBER BY FLUID APPLICATION TO FLUID-RECEIVING
ELEMENT 78116   Eastman Kodak Company    US    6236461    09/219,042   
12/23/1998    5/22/2001    Granted    LASER SENSITOMETER USING MULTIPLE-PRISM
BEAM EXPANSION AND A POLARIZER 78127   Eastman Kodak Company    US    6184534   
09/128,881    8/4/1998    2/6/2001    Granted    METHOD OF PULSING LIGHT
EMITTING DIODES FOR READING FLUORESCENT INDICIA, DATA READER, AND SYSTEM 78130  
Eastman Kodak Company    US    6322208    09/133,080    8/12/1998    11/27/2001
   Granted    TREATMENT FOR IMPROVING PROPERTIES OF INK IMAGES 78132   Eastman
Kodak Company    US    6180304    09/156,063    9/17/1998    1/30/2001   
Granted    TRANSLUCENT IMAGING PAPER DISPLAY MATERIALS WITH BIAXIALLY ORIENTED
POLYOLEFIN SHEET 78146   Eastman Kodak Company    US    6096427    09/123,037   
7/27/1998    8/1/2000    Granted    FUSER BELTS WITH ADHESION PROMOTING LAYER
78154   Eastman Kodak Company    US    6071688    09/124,690    7/29/1998   
6/6/2000    Granted    PROVIDING ADDITIVES TO A COATING COMPOSITION BY
VAPORIZATION 78157   Eastman Kodak Company    DE    69917536.4    99202094.1   
6/28/1999    5/26/2004    Granted    INK JET RECORDING ELEMENT

 

Page 20 of 187



--------------------------------------------------------------------------------

Docket

 

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

78157   Eastman Kodak Company    FR    0970819    99202094.1    6/28/1999   
5/26/2004    Granted    INK JET RECORDING ELEMENT 78157   Eastman Kodak Company
   GB    0970819    99202094.1    6/28/1999    5/26/2004    Granted    INK JET
RECORDING ELEMENT 78157   Eastman Kodak Company    US    6045917    09/114,022
   7/10/1998    4/4/2000    Granted    INK JET RECORDING ELEMENT 78163   Eastman
Kodak Company    US    6186610    09/157,455    9/21/1998    2/13/2001   
Granted    AN IMAGING APPARATUS CAPABLE OF SUPPRESSING INADVERTENT EJECTION OF A
SATELLITE INK DROPLET THEREFROM AND METHOD OF ASSEMBLING SAME 78164   Eastman
Kodak Company    US    6047816    09/149,701    9/8/1998    4/11/2000    Granted
   PRINTHEAD CONTAINER AND METHOD 78171   Eastman Kodak Company    US    6567190
   09/435,099    11/5/1999    5/20/2003    Granted    MULTI-FUNCTIONAL SCANNER
AND METHOD OF ASSEMBLING SAME 78172   Eastman Kodak Company    US    6242051   
09/439,390    11/15/1999    6/5/2001    Granted    IMPROVED COATING METHOD USING
ELECTROSTATIC ASSIST 78177   Eastman Kodak Company    US    6103313   
09/175,640    10/20/1998    8/15/2000    Granted    METHOD FOR ELECTROSTATICALLY
ASSISTED CURTAIN COATING AT HIGH SPEEDS 78178   Eastman Kodak Company    US   
6099913    09/175,519    10/20/1998    8/8/2000    Granted    METHOD FOR CURTAIN
COATING AT HIGH SPEEDS 78184   Eastman Kodak Company    US    6049348   
09/144,396    8/31/1998    4/11/2000    Granted    PROGRAMMABLE GEARING CONTROL
OF A LEADSCREW FOR A PRINTHEAD HAVING A VARIABLE NUMBER OF CHANNELS 78185  
Eastman Kodak Company    US    6215547    09/197,328    10/10/2000    4/10/2001
   Granted    REFLECTIVE LIQUID CRYSTAL MODULATOR BASED PRINTING SYSTEM 78188  
Eastman Kodak Company    US    6130024    09/197,730    11/20/1998    10/10/2000
   Granted    STRIPPABLE REPOSITIONABLE BACK SHEET FOR PHOTOGRAPHIC ELEMENT
78201   Eastman Kodak Company    US    6293690    09/671,419    9/27/2000   
9/25/2001    Granted    AS AMENDED: VENTED SINGLE STAGE BARRIER SCREW—WITH A GAS
VENT HOLE AND AXIAL BORE IN THE SCREW FOR VENTING GASES— 78222   Eastman Kodak
Company    US    6189991    09/133,879    8/14/1998    2/20/2001    Granted   
COMPENSATING FOR RECEIVER SKEW IN INK JET PRINTER 78229   Eastman Kodak Company
   US    6215540    09/131,755    8/10/1998    4/10/2001    Granted    LIGHT
MODULATING LAYER WITH DIFFERENT TRANSMISSIVE STATES 78234   Eastman Kodak
Company    US    6515760    09/150,418    9/9/1998    2/4/2003    Granted   
METHOD AND APPARATUS FOR MANIPULATING DIGITAL IMAGE DATA 78236   Eastman Kodak
Company    JP    4444403    1999-227435    8/11/1999    1/22/2010    Granted   
A PRINTER WITH MEDIA SUPPLY SPOOL ADAPTED TO SENSE TYPE OF MEDIA, AND METHOD OF
ASSEMBLING SAME 78236   Eastman Kodak Company    US    6099178    09/133,114   
8/12/1998    8/8/2000    Granted    A PRINTER WITH MEDIA SUPPLY SPOOL ADAPTED TO
SENSE TYPE OF MEDIA, AND METHOD OF ASSEMBLING SAME 78241   Eastman Kodak Company
   US    6610386    09/224,606    1/3/2001    8/26/2003    Granted   
TRANSFERABLE SUPPORT FOR APPLYING DATA TO AN OBJECT 78248   Eastman Kodak
Company    JP    4426021    1999-220502    8/3/1999    12/18/2009    Granted   
PRINTING LENTICULAR IMAGES 78248   Eastman Kodak Company    JP    5021011   
2009-238273    10/15/2009    6/22/2012    Granted    PRINTING LENTICULAR IMAGES
78248   Eastman Kodak Company    US    6252621    09/128,077    8/3/1998   
6/26/2001    Granted    PRINTING LENTICULAR IMAGES 78253   Eastman Kodak Company
   JP    4430760    1999-227437    8/11/1999    12/25/2009    Granted    A
PRINTER MEDIA SUPPLY SPOOL ADAPTED TO ALLOW THE PRINTER TO SENSE TYPE OF MEDIA,
AND METHOD OF ASSEMBLING SAME 78253   Eastman Kodak Company    US    6634814   
09/767,624    1/23/2001    10/21/2003    Granted    A PRINTER MEDIA SUPPLY SPOOL
ADAPTED TO ALLOW THE PRINTER TO SENSE TYPE OF MEDIA, AND METHOD OF ASSEMBLING
SAME 78253   Eastman Kodak Company    US    7063470    10/651,682    8/29/2003
   6/30/2006    Granted    A PRINTER MEDIA SUPPLY SPOOL ADAPTED TO ALLOW THE
PRINTER TO SENSE TYPE OF MEDIA, AND METHOD OF ASSEMBLING SAME 78260   Eastman
Kodak Company    US    D427609    29/092,074    8/12/1998    7/4/2000    Granted
   “ALBUM UTILITIES” ICON FOR A DISPLAY SCREEN 78261   Eastman Kodak Company   
US    D426526    29/092,102    8/12/1998    6/13/2000    Granted    “NEW ALBUM”
ICON FOR A DISPLAY SCREEN 78262   Eastman Kodak Company    US    D422988   
29/092,110    8/12/1998    4/18/2000    Granted    “CAMERA UTILITIES” ICON FOR A
DISPLAY SCREEN 78263   Eastman Kodak Company    US    D422987    29/092,075   
8/12/1998    4/18/2000    Granted    “PRINT UTILITIES” ICON FOR A DISPLAY SCREEN
78274   Eastman Kodak Company    US    6463981    09/676,877    9/29/2000   
10/15/2002    Granted    LAMINATOR ASSEMBLY HAVING A PRESSURE ROLLER WITH A
DEFORMABLE LAYER 78275   Eastman Kodak Company    US    6213183    09/133,248   
11/9/2000    4/10/2001    Granted    A LAMINATOR ASSEMBLY HAVING AN ENDLESS BELT
78279   Eastman Kodak Company    US    D418411    29/092,499    8/11/1998   
1/4/2000    Granted    OUTER COVER FOR ONE-TIME-USE CAMERA 78280   Eastman Kodak
Company    US    D417150    29/092,059    8/11/1998    11/30/1999    Granted   
OUTER COVER FOR ONE-TIME-USE CAMERA 78281   Eastman Kodak Company    US   
D416487    29/092,060    8/11/1998    11/16/1999    Granted    OUTER COVER FOR
ONE-TIME-USE CAMERA 78282   Eastman Kodak Company    US    D434981    29/092,058
   8/11/1998    12/12/2000    Granted    OUTER COVER FOR ONE-TIME-USE CAMERA
78309   Eastman Kodak Company    US    5996653    09/168,780    10/8/1998   
12/7/1999    Granted    VALVE ASSEMBLY AND APPARATUS 78310   Eastman Kodak
Company    US    6041966    09/168,779    10/8/1998    3/28/2000    Granted   
ENCLOSURE FOR A BOTTOM DRAINING CONTAINER 78323   Eastman Kodak Company    US   
5997119    09/143,002    8/28/1998    12/7/1999    Granted    A MAGNETIC
ARRANGEMENT FOR PRINTHEAD POSITIONING IN AN IMAGE PROCESSING APPARATUS 78337  
Eastman Kodak Company    US    5985514    09/156,833    9/18/1998    11/16/1999
   Granted    IMAGING MEMBER CONTAINING HEAT SENSITIVE THIOSULFATE POLYMER AND
METHODS OF USE 78339   Eastman Kodak Company    US    6440048    09/224,191   
12/31/1998    8/27/2002    Granted    LOW COST FUSER ROLLERS 78348   Eastman
Kodak Company    US    6154239    09/144,227    8/31/1998    11/28/2000   
Granted    CERAMIC INK JET PRINTING ELEMENT 78363   Eastman Kodak Company    US
   5985017    09/179,497    10/27/1998    11/16/1999    Granted    POTASSIUM
N-METHYL-N-OLEOYL TAURATE AS A DISPERSANT IN PIGMENTED INK JET INKS 78365  
Eastman Kodak Company    JP    4130520    11-364339    12/22/1999    5/30/2008
   Granted    A PRINTER WITH DONOR AND RECEIVER MEDIA SUPPLY TRAYS EACH ADAPTED
TO ALLOW A PRINTER TO SENSE TYPE OF MEDIA THEREIN, AND METHOD OF ASSEMBLING THE
PRINTER AND TRAYS

 

Page 21 of 187



--------------------------------------------------------------------------------

Docket

 

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

78365   Eastman Kodak Company    US    6628316    09/667,920    9/22/2000   
9/30/2003    Granted    A PRINTER WITH DONOR AND RECEIVER MEDIA SUPPLY TRAYS
EACH ADAPTED TO ALLOW A PRINTER TO SENSE TYPE OF MEDIA THEREIN, AND METHOD OF
ASSEMBLING THE PRINTER AND TRAYS 78370   Eastman Kodak Company    US    6281909
   09/159,447    11/2/2000    8/28/2001    Granted    CLEANING ORIFICES IN INK
JET PRINTING APPARATUS 78382   Eastman Kodak Company    US    6207338   
09/265,750    3/10/1999    3/27/2001    Granted    TONER PARTICLES OF CONTROLLED
MORPHOLOGY 78388   Eastman Kodak Company    US    6051532    09/193,342   
11/16/1998    4/18/2000    Granted    POLYMERIC ABSORBER FOR LASER-COLORANT
TRANSFER 78393   Eastman Kodak Company    US    6319660    09/358,057   
7/21/1999    11/20/2001    Granted    COLOR PHOTOGRAPHIC ELEMENT CONTAINING
SPEED IMPROVING COMPOUND 78393   Eastman Kodak Company    US    6455242   
09/954,704    9/18/2001    9/24/2002    Granted    COLOR PHOTOGRAPHIC ELEMENT
CONTAINING SPEED IMPROVING COMPOUND 78395   Eastman Kodak Company    US   
6201125    09/473,636    12/28/1999    3/13/2001    Granted    COMPOUNDS AND
SYNTHESIS PROCESS 78418   Eastman Kodak Company    DE    69910326.6   
99203281.3    10/7/1999    8/13/2003    Granted    OPTICAL APPARATUS AND METHOD
FOR INCREASING INTENSITY OF MULTIMODE LASER BEAMS AND A PRINTER FOR PRINTING
LENTICULAR IMAGES UTILIZING SUCH LASER BEAMS 78418   Eastman Kodak Company    JP
   4767380    11-291550    10/13/1999    6/24/2011    Granted    OPTICAL
APPARATUS AND METHOD FOR INCREASING INTENSITY OF MULTIMODE LASER BEAMS AND A
PRINTER FOR PRINTING LENTICULAR IMAGES UTILIZING SUCH LASER BEAMS 78418  
Eastman Kodak Company    US    6191802    09/175,735    10/20/1998    2/20/2001
   Granted    OPTICAL APPARATUS AND METHOD FOR INCREASING INTENSITY OF MULTIMODE
LASER BEAMS AND A PRINTER FOR PRINTING LENTICULAR IMAGES UTILIZING SUCH LASER
BEAMS 78431   Eastman Kodak Company    US    6110656    09/161,881    9/28/1998
   8/29/2000    Granted    COLLOIDAL VANADIUM OXIDE HAVING IMPROVED STABILITY
78447   Eastman Kodak Company    US    6078156    09/165,981    10/2/1998   
6/20/2000    Granted    METHOD AND APPARATUS FOR IMPROVED ELECTRONIC BRAKING OF
A DC MOTOR 78455   Eastman Kodak Company    US    5968724    09/177,154   
10/22/1998    10/19/1999    Granted    SILVER HALIDE PHOTOGRAPHIC ELEMENTS WITH
REDUCED FOG 78463   Eastman Kodak Company    US    6108930    09/274,418   
3/23/1999    8/29/2000    Granted    APPARATUS FOR CONTROLLING WIDTHWISE
EXPANSION OF A CONVEYED WEB 78475   Eastman Kodak Company    US    6069748   
09/175,861    10/20/1998    5/30/2000    Granted    LASER LINE GENERATOR SYSTEM
78476   Eastman Kodak Company    DE    69909210.8    99203150.0    9/27/1999   
7/2/2003    Granted    A PRINTER FOR FORMING A FULL-WIDTH IMAGE ON A RECEIVER
EXCLUSIVE OF A TRANSVERSE SIDE OF THE RECEIVER, AND METHOD OF ASSEMBLING THE
PRINTER 78476   Eastman Kodak Company    GB    0992347    99203150.0   
9/27/1999    7/2/2003    Granted    A PRINTER FOR FORMING A FULL-WIDTH IMAGE ON
A RECEIVER EXCLUSIVE OF A TRANSVERSE SIDE OF THE RECEIVER, AND METHOD OF
ASSEMBLING THE PRINTER 78476   Eastman Kodak Company    US    6168259   
09/169,054    10/9/1998    1/2/2001    Granted    A PRINTER FOR FORMING A
FULL-WIDTH IMAGE ON A RECEIVER EXCLUSIVE OF A TRANSVERSE SIDE OF THE RECEIVER,
AND METHOD OF ASSEMBLING THE PRINTER 78477   Eastman Kodak Company    US   
6014257    09/173,072    10/14/1998    1/11/2000    Granted    LIGHT MODULATOR
78478   Eastman Kodak Company    US    5991079    09/172,463    10/14/1998   
11/23/1999    Granted    METHOD OF MAKING A LIGHT MODULATOR 78479   Eastman
Kodak Company    US    6145952    09/174,794    10/19/1998    11/14/2000   
Granted    A SELF-CLEANING INK JET PRINTER AND METHOD OF ASSEMBLING SAME 78488  
Eastman Kodak Company    US    6168911    09/216,369    7/14/2000    1/2/2001   
Granted    IMPROVED FORMULATIONS FOR PREPARING METAL OXIDE-BASED PIGMENT-BINDER
TRANSPARENT ELECTRICALLY CONDUCTIVE LAYERS 78489   Eastman Kodak Company    US
   6308601    09/196,092    11/10/2000    10/30/2001    Granted    APPARATUS AND
METHOD FOR SLITTING A SHEET OF WEB MATERIAL 78496   Eastman Kodak Company    US
   6092796    09/172,382    10/14/1998    7/25/2000    Granted    MULTI POSITION
PART HOLDER FOR ROBOTIC APPLICATIONS 78500   Eastman Kodak Company    US   
6061166    09/173,331    10/15/1998    5/9/2000    Granted    DIFFRACTIVE LIGHT
MODULATOR 78512   Eastman Kodak Company    US    6271936    09/210,311   
12/11/1998    8/7/2001    Granted    COMBINING ERROR DIFFUSION, DITHERING AND
OVER-MODULATION FOR SMOOTH MULTILEVEL PRINTING 78523   Eastman Kodak Company   
US    5992973    09/175,488    10/20/1998    11/30/1999    Granted    INK JET
PRINTING REGISTERED COLOR IMAGES 78532   Eastman Kodak Company    US    6217163
   09/221,342    12/28/1998    4/17/2001    Granted    CONTINUOUS INK JET PRINT
HEAD HAVING MULTI-SEGMENT HEATERS 78535   Eastman Kodak Company    US    6101039
   09/399,835    9/21/1999    8/8/2000    Granted    LENTICULAR IMAGE PRODUCT
HAVING CONTACT SPOT SUPPRESSION 78544   Eastman Kodak Company    US    6298154
   09/280,100    3/29/1999    10/2/2001    Granted    METHOD FOR RENDERING
IMPROVED PERSONAL HANDWRITING 78549   Eastman Kodak Company    US    6089696   
09/188,574    11/9/1998    7/18/2000    Granted    AN INK JET PRINTER CAPABLE OF
INCREASING SPATIAL RESOLUTION OF A PLURALITY OF MARKS TO BE PRINTED THEREBY AND
METHOD OF ASSEMBLING THE PRINTER 78577   Eastman Kodak Company    US    6312090
   09/221,241    12/28/1998    11/6/2001    Granted    AN INK JET PRINTER WITH
WIPER BLADE CLEANING MECHANISM AND METHOD OF ASSEMBLING THE PRINTER 78577  
Eastman Kodak Company    US    6511151    09/736,089    12/13/2000    1/28/2003
   Granted    AN INK JET PRINTER AND CLEANING BLADE AND METHOD OF CLEANING 78578
  Eastman Kodak Company    US    6164751    09/221,526    12/28/1998   
12/26/2000    Granted    AN INK JET PRINTER WITH WIPER BLADE AND VACUUM CANOPY
CLEANING MECHANISM AND METHOD OF ASSEMBLING THE PRINTER 78579   Eastman Kodak
Company    US    6435647    09/847,833    5/2/2001    8/20/2002    Granted    AN
INK JET PRINTER WITH CLEANING MECHANISM AND METHOD OF ASSEMBLING SAME 78583  
Eastman Kodak Company    US    6075656    09/188,420    11/9/1998    6/13/2000
   Granted    A HIGH NUMERICAL APERTURE OBJECTIVE LENS 78586   Eastman Kodak
Company    US    6001161    09/203,254    12/1/1998    12/14/1999    Granted   
METAL COMPLEX FOR INK JET INK 78589   Eastman Kodak Company    US    6020032   
09/193,641    11/18/1998    2/1/2000    Granted    METHOD FOR PREPARING AN INK
JET RECORDING ELEMENT 78592   Eastman Kodak Company    JP    4519968   
11-359868    12/17/1999    5/28/2010    Granted    MANUFACTURE OF
ELECTROMECHANICAL GRATING APPARATUS PROCESS FOR MANUFACTURING AN
ELECTRO-MECHANICAL GRATING DEVICE (original) 78592   Eastman Kodak Company    US
   6238581    09/216,202    12/18/1998    5/29/2001    Granted    PROCESS FOR
MANUFACTURING AN ELECTRO-MECHANICAL GRATING DEVICE 78593   Eastman Kodak Company
   DE    69909727.4    99204209.3    12/9/1999    7/23/2003    Granted    METHOD
FOR PRODUCING CO-PLANAR SURFACE STRUCTURES 78593   Eastman Kodak Company    JP
   4588147    1999-356802    12/16/1999    9/17/2010    Granted    METHOD TO
MANUFACTURE FLATTENED SURFACE STRUCTURE 78593   Eastman Kodak Company    US   
6284560    09/215,973    12/18/1998    9/4/2001    Granted    METHOD FOR
PRODUCING CO-PLANAR SURFACE STRUCTURES

 

Page 22 of 187



--------------------------------------------------------------------------------

Docket

 

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

78593   Eastman Kodak Company    US    6426237    09/867,928    5/30/2001   
7/30/2002    Granted    A METHOD FOR PRODUCING OPTICALLY PLANAR SURFACES FOR
MICRO-ELECTROMECHANICAL SYSTEM DEVICES 78594   Eastman Kodak Company    US   
6172796    09/216,559    12/18/1998    1/9/2001    Granted    A MULTILEVEL
ELECTRO-MECHANICAL GRATING DEVICE AND A METHOD FOR OPERATING A MULTILEVEL
MECHANICAL AND ELECTRO-MECHANICAL GRATING DEVICE 78595   Eastman Kodak Company
   US    6144481    09/215,106    12/18/1998    11/7/2000    Granted    METHOD
AND SYSTEM FOR ACTUATING ELECTRO-MECHANICAL RIBBON ELEMENTS IN ACCORDANCE TO A
DATA STREAM 78601   Eastman Kodak Company    US    6126283    09/182,711   
10/29/1998    10/3/2000    Granted    FORMAT FLEXIBLE INK JET PRINTING 78602  
Eastman Kodak Company    US    6170943    09/182,351    10/29/1998    1/9/2001
   Granted    LARGE AND SMALL FORMAT INK JET PRINTING APPARATUS 78610   Eastman
Kodak Company    US    6051531    09/192,769    11/16/1998    4/18/2000   
Granted    POLYMERIC ABSORBER FOR LASER-COLORANT TRANSFER 78614   Eastman Kodak
Company    US    6177141    09/396,098    9/15/1999    1/23/2001    Granted   
METHOD AND APPARATUS FOR COATING A LIQUID COMPOSITION TO A WEB 78625   Eastman
Kodak Company    DE    69900628.7    99203420.7    10/18/1999    12/19/2001   
Granted    INTERFEROMETRIC THICKNESS PROFILES WITH MAINTENANCE OF A FLATNESS OF
THE MOVING MATERIAL 78625   Eastman Kodak Company    FR    0997702    99203420.7
   10/18/1999    12/19/2001    Granted    INTERFEROMETRIC THICKNESS PROFILES
WITH MAINTENANCE OF A FLATNESS OF THE MOVING MATERIAL 78625   Eastman Kodak
Company    GB    0997702    99203420.7    10/18/1999    12/19/2001    Granted   
INTERFEROMETRIC THICKNESS PROFILES WITH MAINTENANCE OF A FLATNESS OF THE MOVING
MATERIAL 78625   Eastman Kodak Company    US    6038027    09/216,045   
12/18/1998    3/14/2000    Granted    METHOD FOR MEASURING MATERIAL THICKNESS
PROFILES 78626   Eastman Kodak Company    US    6034772    09/216,044   
12/18/1998    3/7/2000    Granted    METHOD FOR PROCESSING INTERFEROMETRIC
MEASUREMENT DATA 78628   Eastman Kodak Company    DE    69900312.1    99203424.9
   10/18/1999    9/26/2001    Granted    INTERFEROMETRIC THICKNESS PROFILES WITH
A FLATNESS MAINTAINING CHANNEL FOR THE MOVING MATERIAL 78628   Eastman Kodak
Company    FR    0997703    99203424.9    10/18/1999    9/26/2001    Granted   
INTERFEROMETRIC THICKNESS PROFILES WITH A FLATNESS MAINTAINING CHANNEL FOR THE
MOVING MATERIAL 78628   Eastman Kodak Company    GB    0997703    99203424.9   
10/18/1999    9/26/2001    Granted    INTERFEROMETRIC THICKNESS PROFILES WITH A
FLATNESS MAINTAINING CHANNEL FOR THE MOVING MATERIAL 78628   Eastman Kodak
Company    US    6067161    09/216,094    12/18/1998    5/23/2000    Granted   
APPARATUS FOR MEASURING MATERIAL THICKNESS PROFILES 78635   Eastman Kodak
Company    US    6037735    09/260,615    3/1/1999    3/14/2000    Granted   
SLOW-SPEED SERVOMECHANISM 78652   Eastman Kodak Company    US    6241337   
09/221,937    12/28/1998    6/5/2001    Granted    AN INK JET PRINTER WITH
CLEANING MECHANISM HAVING A WIPER BLADE AND TRANSDUCER AND METHOD OF ASSEMBLING
THE PRINTER 78657   Eastman Kodak Company    DE    69919496.2    99204208.5   
12/9/1999    8/18/2004    Granted    A MECHANICAL GRATING DEVICE 78657   Eastman
Kodak Company    JP    4410891    1999-359888    12/17/1999    11/20/2009   
Granted    A MECHANICAL GRATING DEVICE 78657   Eastman Kodak Company    US   
6252697    09/216,289    12/18/1998    6/26/2001    Granted    A MECHANICAL
GRATING DEVICE 78664   Eastman Kodak Company    US    6030438    09/203,260   
12/1/1998    2/29/2000    Granted    ADDITIVE FOR INK JET INK 78685   Eastman
Kodak Company    US    7517168    09/213,169    11/30/2000    4/14/2009   
Granted    SYSTEM FOR DISPLAYING, STORING AND RETRIEVING IMAGES 78688   Eastman
Kodak Company    US    6025119    09/216,187    12/18/1998    2/15/2000   
Granted    ANTISTATIC LAYER FOR IMAGING ELEMENT 78695   Eastman Kodak Company   
DE    69911157.9    99204246.5    12/13/1999    9/10/2003    Granted    INK JET
RECORDING ELEMENT 78695   Eastman Kodak Company    JP    4372930    11-373102   
12/28/1999    9/11/2009    Granted    INK JET RECORDING ELEMENT 78695   Eastman
Kodak Company    US    6110601    09/224,531    12/31/1998    8/29/2000   
Granted    INK JET RECORDING ELEMENT 78702   Eastman Kodak Company    US   
6181458    09/216,054    12/18/1998    1/30/2001    Granted    A MECHANICAL
GRATING DEVICE WITH OPTICAL COATING AND METHOD OF MAKING MECHANICAL GRATING
DEVICE WITH OPTICAL COATING 78703   Eastman Kodak Company    US    6208827   
09/197,367    11/20/1998    3/27/2001    Granted    IMPROVED DUAL FUNCTION AIR
SKIVE ASSEMBLY FOR REPRODUCTION APPARATUS FUSER ROLLERS 78704   Eastman Kodak
Company    US    6029039    09/197,259    11/20/1998    2/22/2000    Granted   
RETRACTABLE CONTACT SKIVE ASSEMBLY FOR REPRODUCTION APPARATUS FUSER ROLLERS
78705   Eastman Kodak Company    US    6142601    09/205,946    12/4/1998   
11/7/2000    Granted    A SELF-CLEANING INK JET PRINTER WITH REVERSE FLOW AND
METHOD OF ASSEMBLING THE PRINTER 78706   Eastman Kodak Company    US    6183057
   09/206,272    12/4/1998    2/6/2001    Granted    A SELF-CLEANING INK JET
PRINTER HAVING ULTRASONICS WITH REVERSE FLOW AND METHOD OF ASSEMBLING THE
PRINTER 78725   Eastman Kodak Company    US    6149256    09/198,746   
11/24/1998    11/21/2000    Granted    INSERTABLE CARTRIDGE FOR DIGITAL CAMERA
WITH INK JET PRINTER 78729   Eastman Kodak Company    US    6052546   
09/197,686    11/20/1998    4/18/2000    Granted    FUSER FOR REPRODUCTION
APPARATUS WITH MINIMIZED TEMPERATURE DROOP 78730   Eastman Kodak Company    US
   6016410    09/197,365    11/20/1998    1/18/2000    Granted    FUSER FOR
REPRODUCTION APPARATUS WITH MINIMIZED TEMPERATURE DROOP 78746   Eastman Kodak
Company    US    6141139    09/201,500    11/30/1998    10/31/2000    Granted   
METHOD OF MAKING A BISTABLE MICROMAGNETIC LIGHT MODULATOR 78751   Eastman Kodak
Company    JP    4226749    2000-34327    2/7/2000    12/5/2008    Granted   
ELECTROPHOTOGRAPHIC CHARGE GENERATING ELEMENT 78751   Eastman Kodak Company   
US    6187491    09/246,639    5/8/2000    2/13/2001    Granted   
ELECTROPHOTOGRAPHIC CHARGE GENERATING ELEMENT CONTAINING ACID SCAVENGER IN
OVERCOAT 78753   Eastman Kodak Company    US    6400386    09/547,603   
4/12/2000    6/4/2002    Granted    METHOD OF PRINTING A FLUORESCENT IMAGE
SUPERIMPOSED ON A COLOR IMAGE 78757   Eastman Kodak Company    US    6234620   
09/342,371    6/29/1999    5/22/2001    Granted    CONTINUOUS INKJET PRINTER
CATCHER AND METHOD FOR MAKING SAME 78758   Eastman Kodak Company    US   
6202550    09/223,258    4/5/2000    3/20/2001    Granted    A PRINTER AND
METHOD FOR PRINTING INDICIA ON A DISK 78773   Eastman Kodak Company    US   
6367922    09/216,531    2/13/2001    4/9/2002    Granted    INK JET PRINTING
PROCESS 78784   Eastman Kodak Company    US    6273542    09/218,690   
12/22/1998    8/14/2001    Granted    METHOD OF COMPENSATING FOR MALPERFORMING
NOZZLES IN AN INKJET PRINTER

 

Page 23 of 187



--------------------------------------------------------------------------------

Docket

 

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

78805   Eastman Kodak Company    US    6067183    09/208,563    12/9/1998   
5/23/2000    Granted    LIGHT MODULATOR WITH SPECIFIC ELECTRODE CONFIGURATIONS
78810   Eastman Kodak Company    US    6267464    09/221,349    12/28/1998   
7/31/2001    Granted    SELF CLEANING INK JET PRINTHEAD CARTRIDGES 78811  
Eastman Kodak Company    US    6595617    09/751,620    12/29/2000    7/22/2003
   Granted    SELF-CLEANING PRINTER AND PRINT HEAD AND METHOD FOR MANUFACTURING
SAME 78816   Eastman Kodak Company    US    6250740    09/221,219    12/23/1998
   6/26/2001    Granted    PAGEWIDTH IMAGE FORMING SYSTEM AND METHOD 78821  
Eastman Kodak Company    US    6038057    09/215,728    12/18/1998    3/14/2000
   Granted    METHOD AND SYSTEM FOR ACTUATING ELECTRO-MECHANICAL RIBBON ELEMENTS
IN ACCORDANCE TO A DATA STREAM 78825   Eastman Kodak Company    US    6140036   
09/259,992    5/8/2000    10/31/2000    Granted    PHOTOGRAPHIC MATERIAL HAVING
IMPROVED COLOR REPRODUCTION 78826   Eastman Kodak Company    US    6168256   
09/222,752    12/29/1998    1/2/2001    Granted    A SELF-CLEANING INK JET
PRINTER WITH OSCILLATING SEPTUM AND METHOD OF ASSEMBLING THE PRINTER 78827  
Eastman Kodak Company    US    6286929    09/222,409    10/10/2000    9/11/2001
   Granted    A SELF-CLEANING INK JET PRINTER WITH OSCILLATING SEPTUM AND
ULTRASONICS AND METHOD OF ASSEMBLING THE PRINTER 78828   Eastman Kodak Company
   US    6152999    09/300,829    4/27/1999    11/28/2000    Granted    COLOR
PIGMENTED INK JET INK SET 78832   Eastman Kodak Company    US    6582515   
09/461,964    6/6/2002    6/24/2003    Granted    ELEMENT FOR DEFLECTING EXCESS
LIQUID FROM A COATING SURFACE 78841   Eastman Kodak Company    US    6183058   
09/407,451    9/28/1999    2/6/2001    Granted    A SELF-CLEANING INK JET
PRINTER SYSTEM WITH REVERSE FLUID FLOW AND METHOD OF ASSEMBLING THE PRINTER
SYSTEM 78845   Eastman Kodak Company    US    6213288    09/212,666   
12/16/1998    4/10/2001    Granted    PUCK DELIVERY SYSTEM 78846   Eastman Kodak
Company    US    6224202    09/216,203    12/18/1998    5/1/2001    Granted   
INK JET PRINTING METHOD 78848   Eastman Kodak Company    US    6552824   
09/213,636    12/26/2001    4/22/2003    Granted    METHOD OF PROCESSING PIXELS
WITH BINARY OR MULTIBIT ERROR DIFFUSION 78849   Eastman Kodak Company    US   
6517909    09/697,526    10/26/2000    2/11/2003    Granted    METHOD FOR USING
A PATTERNED BACKING ROLLER FOR CURTAIN COATING A LIQUID COMPOSITION TO A WEB
78853   Eastman Kodak Company    US    6048679    09/221,639    12/28/1998   
4/11/2000    Granted    ANTISTATIC LAYER COATING COMPOSITIONS 78861   Eastman
Kodak Company    US    6179978    09/249,831    2/12/1999    1/30/2001   
Granted    A MANDREL FOR FORMING A NOZZLE PLATE HAVING A NON-WETTING SURFACE OF
UNIFORM THICKNESS AND AN ORIFICE WALL OF TAPERED CONTOUR, AND METHOD OF MAKING
THE MANDREL 78867   Eastman Kodak Company    US    5976251    09/213,564   
12/17/1998    11/2/1999    Granted    INLET FOR INTRODUCING WATER TO WIRE EDGE
GUIDES FOR CURTAIN COATING 78868   Eastman Kodak Company    US    6233087   
09/216,374    12/18/1998    5/15/2001    Granted    AN ELECTRO-MECHANICAL
GRATING DEVICE 78872   Eastman Kodak Company    US    6426737    09/215,830   
12/18/1998    7/30/2002    Granted    FORMING IMAGES BY FIELD-DRIVEN RESPONSIVE
LIGHT-ABSORBING PARTICLES 78884   Eastman Kodak Company    US    6034457   
09/221,510    12/28/1998    3/7/2000    Granted    MAGNETIC DRIVE APPARATUS FOR
WEB TRANSPORT 78890   Eastman Kodak Company    US    6290323    09/407,448   
9/28/1999    9/18/2001    Granted    A SELF-CLEANING INK JET PRINTER SYSTEM WITH
REVERSE FLUID FLOW AND ROTATING ROLLER AND METHOD OF ASSEMBLING THE PRINTER
SYSTEM 78892   Eastman Kodak Company    US    6325490    09/224,533   
12/31/1998    12/4/2001    Granted    NOZZLE PLATE WITH MIXED SELF-ASSEMBLED
MONOLAYER 78897   Eastman Kodak Company    US    6087054    09/217,030   
12/21/1998    7/11/2000    Granted    DETECTION AND CORRECTION OF SKEW BETWEEN A
REFERENCE AND LENTICULES IN LENTICULAR MATERIAL 78902   Eastman Kodak Company   
US    6243194    09/216,331    12/18/1998    6/5/2001    Granted    A MECHANICAL
GRATING DEVICE 78924   Eastman Kodak Company    US    6316081    09/335,404   
6/17/1999    11/13/2001    Granted    PHOTOGRAPHIC JACKET AND ALBUM 78931  
Eastman Kodak Company    JP    4308393    11-375594    12/28/1999    5/15/2009
   Granted    CONTINUOUS INK JET PRINT HEAD HAVING POWER-ADJUSTABLE SEGMENTED
HEATERS 78931   Eastman Kodak Company    US    6213595    09/221,256   
12/28/1998    4/10/2001    Granted    CONTINUOUS INK JET PRINT HEAD HAVING
POWER-ADJUSTABLE SEGMENTED HEATERS 78932   Eastman Kodak Company    US   
6209999    09/219,694    12/23/1998    4/3/2001    Granted    PRINTING APPARATUS
WITH HUMIDITY-CONTROLLED RECEIVER TRAY 78958   Eastman Kodak Company    US   
6203917    09/224,388    12/31/1998    3/20/2001    Granted    CONFORMABLE
POLY(DIMETHYLSILOXANE) COATING AS INTERMEDIATE LAYER FOR FUSER MEMBERS 78961  
Eastman Kodak Company    US    6802588    10/228,647    8/26/2002    10/12/2004
   Granted    FLUID JET APPARATUS AND METHOD FOR CLEANING INKJET PRINTHEADS
78963   Eastman Kodak Company    DE    60034508.4    00201973.5    6/5/2000   
4/25/2007    Granted    MULTI-FLUIDIC CLEANING FOR INK JET PRINTHEADS 78963  
Eastman Kodak Company    GB    1060894    00201973.5    6/5/2000    4/25/2007   
Granted    MULTI-FLUIDIC CLEANING FOR INK JET PRINTHEADS 78963   Eastman Kodak
Company    US    6196657    09/334,374    6/16/1999    3/6/2001    Granted   
MULTI-FLUIDIC CLEANING FOR INK JET PRINTHEADS 78964   Eastman Kodak Company   
US    6517188    09/641,107    8/17/2000    2/11/2003    Granted    INK JET
PRINT HEAD CLEANING 78966   Eastman Kodak Company    DE    60009196.1   
00201541.0    4/28/2000    3/24/2004    Granted    78966   Eastman Kodak Company
   JP    4355424    2000-137012    5/10/2000    8/7/2009    Granted   
SELF-CLEANING INK PRINTING PRINTER WITH GUTTER CLEANING STRUCTURE AND METHOD OF
ASSEMBLING THE PRINTER 78966   Eastman Kodak Company    US    6283575   
09/307,876    5/10/1999    9/4/2001    Granted    INK PRINTING PRINT HEAD WITH
GUTTER CLEANING STRUCTURE AND METHOD OF ASSEMBLING THE PRINTER 78967   Eastman
Kodak Company    US    6273552    09/249,191    2/12/1999    8/14/2001   
Granted    IMAGE FORMING SYSTEM INCLUDING A PRINT HEAD HAVING A PLURALITY OF INK
CHANNEL PISTONS, AND METHOD OF ASSEMBLING THE SYSTEM AND PRINT HEAD 78984  
Eastman Kodak Company    US    6470145    09/229,692    1/13/1999    10/22/2002
   Granted    ONE-TIME-USE CAMERA WITH ELECTRONIC FLASH HAVING FILM IDENTIFYING
INDICIA 79000   Eastman Kodak Company    US    6593073    09/467,613    9/4/2002
   7/15/2003    Granted    CORE/SHELL EMULSIONS WITH ENHANCED PHOTOGRAPHIC
RESPONSE 79021   Eastman Kodak Company    US    6097890    09/234,603   
1/21/1999    8/1/2000    Granted    ONE-TIME-USE CAMERA WITH FRACTURE LINE OF
WEAKNESS NON-COINCIDENT TO PIVOT AXIS OF FILM DOOR 79021   Eastman Kodak Company
   US    6151449    09/535,202    3/27/2000    11/21/2000    Granted   
ONE-TIME-USE CAMERA WITH FRACTURE LINE OF WEAKNESS NON-COINCIDENT TO PIVOT AXIS
OF FILM DOOR

 

Page 24 of 187



--------------------------------------------------------------------------------

Docket

 

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

79023   Eastman Kodak Company    US    D413614    29/099,564    1/22/1999   
9/7/1999    Granted    CAMERA WITH FLIP-UP FLASH 79024   Eastman Kodak Company
   US    D413435    29/099,563    1/22/1999    9/7/1999    Granted    HOLSTER
FOR CAMERA 79031   Eastman Kodak Company    US    6290749    09/456,643   
12/8/1999    9/18/2001    Granted    PREPARATION OF ULTRA-PURE SILVER METAL
79055   Eastman Kodak Company    US    6310626    09/256,798    2/24/1999   
10/30/2001    Granted    SYSTEM FOR MODELING A COLOR IMAGING DEVICE 79090  
Eastman Kodak Company    DE    60030795.6    00200974.4    3/17/2000   
9/20/2006    Granted    MODULATOR FOR OPTICAL PRINTING 79090   Eastman Kodak
Company    FR    1041426    00200974.4    3/17/2000    9/20/2006    Granted   
MODULATOR FOR OPTICAL PRINTING 79090   Eastman Kodak Company    GB    1041426   
00200974.4    3/17/2000    9/20/2006    Granted    MODULATOR FOR OPTICAL
PRINTING 79090   Eastman Kodak Company    JP    4357077    2000-90550   
3/29/2000    8/14/2009    Granted    MODULATOR FOR OPTICAL PRINTING 79090  
Eastman Kodak Company    US    6211997    09/283,068    3/31/1999    4/3/2001   
Granted    MODULATOR FOR OPTICAL PRINTING 79092   Eastman Kodak Company    US   
6143061    09/299,480    4/26/1999    11/7/2000    Granted    DELOCALIZED
CATIONIC AZO DYE FOR INK JET INK 79096   Eastman Kodak Company    US    6069752
   09/250,803    2/17/1999    5/30/2000    Granted    REPLACEABLE LASER AND
MODULATOR UNIT 79101   Eastman Kodak Company    US    D432163    29/101,845   
3/11/1999    10/17/2000    Granted    DESIGN OF A CABINETRY ENCLOSURE FOR A
BUSINESS MACHINE 79106   Eastman Kodak Company    US    6136080    09/299,412   
4/26/1999    10/24/2000    Granted    CATIONIC AZO DYES FOR INK JET INK 79107  
Eastman Kodak Company    US    6107018    09/250,200    2/16/1999    8/22/2000
   Granted    HIGH CHLORIDE EMULSIONS DOPED WITH COMBINATION OF METAL COMPLEXES
79116   Eastman Kodak Company    US    6210851    09/451,554    12/1/1999   
4/3/2001    Granted    ELECTROPHOTOGRAPHIC TONER SURFACE TREATED WITH SILICA
MIXTURES 79121   Eastman Kodak Company    US    6197148    09/283,066   
3/31/1999    3/6/2001    Granted    A WEB MATERIAL HAVING SPLICED JOINTS AND A
METHOD FOR COATING A WEB MATERIAL HAVING SPLICED JOINTS 79128   Eastman Kodak
Company    US    6278805    09/311,830    5/13/1999    8/21/2001    Granted    A
SYSTEM FOR COMPOSING COLOR TRANSFORMS USING CLASS INFORMATION 79143   Eastman
Kodak Company    US    6238584    09/257,895    3/2/1999    5/29/2001    Granted
   FORMING INK JET NOZZLE PLATES 79144   Eastman Kodak Company    US    6214245
   09/260,303    3/2/1999    4/10/2001    Granted    INK JET NOZZLE PLATES 79145
  Eastman Kodak Company    US    6303042    09/260,698    3/2/1999    10/16/2001
   Granted    MAKING INK JET NOZZLE PLATES 79158   Eastman Kodak Company    US
   6272908    09/274,726    3/23/1999    8/14/2001    Granted    FLEXURAL PROBE
AND METHOD FOR EXAMINING A MOVING SENSITIVE WEB SURFACE 79159   Eastman Kodak
Company    US    6213324    09/441,985    11/17/1999    4/10/2001    Granted   
PHOTOCHEMICAL FRANGIBLE CLOSURE 79161   Eastman Kodak Company    US    6312119
   09/606,756    6/29/2000    11/6/2001    Granted    METHOD AND APPARATUS FOR
FOAM REMOVAL IN AN INK CONTAINER 79162   Eastman Kodak Company    DE   
60025569.7    00200975.1    3/17/2000    1/18/2006    Granted    LASER PRINTER
UTILIZING A SPATIAL LIGHT MODULATOR 79162   Eastman Kodak Company    FR   
1040927    00200975.1    3/17/2000    1/18/2006    Granted    LASER PRINTER
UTILIZING A SPATIAL LIGHT MODULATOR 79162   Eastman Kodak Company    GB   
1040927    00200975.1    3/17/2000    1/18/2006    Granted    LASER PRINTER
UTILIZING A SPATIAL LIGHT MODULATOR 79162   Eastman Kodak Company    US   
6169565    09/283,272    3/31/1999    1/2/2001    Granted    LASER PRINTER
UTILIZING A SPATIAL LIGHT MODULATOR 79163   Eastman Kodak Company    US   
6479228    09/728,412    12/1/2000    11/12/2002    Granted    SCRATCH RESISTANT
LAYER CONTAINING ELECTRONICALLY CONDUCTIVE POLYMER FOR IMAGING ELEMENTS 79177  
Eastman Kodak Company    US    6208368    09/315,366    5/18/1999    3/27/2001
   Granted    REMOVABLE LEAD SCREW ASSEMBLY FOR AN IMAGE PROCESSING APPARATUS
79180   Eastman Kodak Company    US    6186681    09/268,988    3/16/1999   
2/13/2001    Granted    METHOD AND APPARATUS FOR PASTEURIZING FLUIDS 79210  
Eastman Kodak Company    US    6152345    09/273,642    3/23/1999    11/28/2000
   Granted    METHOD FOR CONTROLLING WIDTHWISE EXPANSION OF A CONVEYED WEB 79211
  Eastman Kodak Company    US    6106166    09/292,859    4/16/1999    8/22/2000
   Granted    A PHOTOPROCESSING APPARATUS FOR SENSING TYPE OF PHOTOPROCESSING
CONSUMABLE AND METHOD OF ASSEMBLING THE APPARATUS 79220   Eastman Kodak Company
   US    6713224    09/550,503    4/14/2000    3/30/2004    Granted    SOUND
RECORDING FILM 79225   Eastman Kodak Company    JP    4510280    2000-397594   
12/27/2000    5/14/2010    Granted    IMAGING SUPPORT 79239   Eastman Kodak
Company    US    6507665    09/383,573    8/7/2002    1/14/2003    Granted   
METHOD FOR CREATING ENVIRONMENT MAP CONTAINING INFORMATION EXTRACTED FROM STEREO
IMAGE PAIRS 79252   Eastman Kodak Company    US    6165687    09/342,390   
6/29/1999    12/26/2000    Granted    STANDARD ARRAY, PROGRAMMABLE IMAGE FORMING
PROCESS 79283   Eastman Kodak Company    US    6226116    09/451,171   
11/30/1999    5/1/2001    Granted    MAGNETIC MICRO-SHUTTERS 79296   Eastman
Kodak Company    US    6894794    09/339,605    6/24/1999    5/17/2005   
Granted    METHOD AND APPARATUS FOR MAKING A PRINT HAVING AN INVISIBLE
COORDINATE SYSTEM 79305   Eastman Kodak Company    DE    60006184.1   
00201798.6    5/22/2000    10/29/2003    Granted    PROCESS FOR PREPARING AN INK
JET INK 79305   Eastman Kodak Company    FR    1057877    00201798.6   
5/22/2000    10/29/2003    Granted    PROCESS FOR PREPARING AN INK JET INK 79305
  Eastman Kodak Company    GB    1057877    00201798.6    5/22/2000   
10/29/2003    Granted    PROCESS FOR PREPARING AN INK JET INK 79305   Eastman
Kodak Company    JP    4782268    2000-166467    5/31/2000    7/15/2011   
Granted    PROCESS FOR PREPARING AN INK JET INK 79305   Eastman Kodak Company   
US    6210474    09/326,064    6/4/1999    4/3/2001    Granted    PROCESS FOR
PREPARING AN INK JET INK

 

Page 25 of 187



--------------------------------------------------------------------------------

Docket

 

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

79312   Eastman Kodak Company    DE    60119827.1    01200662.3    2/23/2001   
5/24/2006    Granted    METHOD AND SYSTEM FOR CALIBRATING A DIFFRACTIVE GRATING
MODULATOR 79312   Eastman Kodak Company    FR    1143287    01200662.3   
2/23/2001    5/24/2006    Granted    METHOD AND SYSTEM FOR CALIBRATING A
DIFFRACTIVE GRATING MODULATOR 79312   Eastman Kodak Company    GB    1143287   
01200662.3    2/23/2001    5/24/2006    Granted    METHOD AND SYSTEM FOR
CALIBRATING A DIFFRACTIVE GRATING MODULATOR 79312   Eastman Kodak Company    US
   6479811    09/519,227    3/6/2000    11/12/2002    Granted    METHOD AND
SYSTEM FOR CALIBRATING A DIFFRACTIVE GRATING MODULATOR 79330   Eastman Kodak
Company    US    6309749    09/305,999    5/6/1999    10/30/2001    Granted   
CERAMIC MILLING MEDIA 79343   Eastman Kodak Company    US    6187501   
09/370,955    8/10/1999    2/13/2001    Granted    IMAGING MEMBER WITH TOUGH
BINDER LAYER 79344   Eastman Kodak Company    DE    60022577.1    00201963.6   
6/5/2000    9/14/2005    Granted    CONTINUOUS INK JET PRINT HEAD HAVING HEATER
WITH SYMMETRICAL CONFIGURATION 79344   Eastman Kodak Company    FR    1060889   
00201963.6    6/5/2000    9/14/2005    Granted    CONTINUOUS INK JET PRINT HEAD
HAVING HEATER WITH SYMMETRICAL CONFIGURATION 79344   Eastman Kodak Company    GB
   1060889    00201963.6    6/5/2000    9/14/2005    Granted    CONTINUOUS INK
JET PRINT HEAD HAVING HEATER WITH SYMMETRICAL CONFIGURATION 79344   Eastman
Kodak Company    US    6217156    09/334,810    6/17/1999    4/17/2001   
Granted    CONTINUOUS INK JET PRINT HEAD HAVING HEATER WITH SYMMETRICAL
CONFIGURATION 79345   Eastman Kodak Company    DE    60027817.4    00201999.0   
6/6/2000    5/10/2006    Granted    INK JET PRINT HEAD HAVING HEATER UPPER
SURFACE COPLANAR WITH A SURROUNDING SURFACE OF SUBSTRATE 79345   Eastman Kodak
Company    FR    1060890    00201999.0    6/6/2000    5/10/2006    Granted   
INK JET PRINT HEAD HAVING HEATER UPPER SURFACE COPLANAR WITH A SURROUNDING
SURFACE OF SUBSTRATE 79345   Eastman Kodak Company    GB    1060890   
00201999.0    6/6/2000    5/10/2006    Granted    INK JET PRINT HEAD HAVING
HEATER UPPER SURFACE COPLANAR WITH A SURROUNDING SURFACE OF SUBSTRATE 79345  
Eastman Kodak Company    US    6158845    09/335,415    6/17/1999    12/12/2000
   Granted    INK JET PRINT HEAD HAVING HEATER UPPER SURFACE COPLANAR WITH A
SURROUNDING SURFACE OF SUBSTRATE 79357   Eastman Kodak Company    US    6176670
   09/295,207    4/21/1999    1/23/2001    Granted    ROLL HANDLING AND
TRANSPORT ASSEMBLAGE 79364   Eastman Kodak Company    US    6207362   
09/392,949    9/9/1999    3/27/2001    Granted    TOUGH DURABLE IMAGING
CELLULOSE BASE MATERIAL 79372   Eastman Kodak Company    US    6279820   
09/535,122    3/24/2000    8/28/2001    Granted    CARDBOARD PACK FOR DISPLAY
STAND 79399   Eastman Kodak Company    US    D423542    29/104,397    5/4/1999
   4/25/2000    Granted    FLASH CAMERA 79400   Eastman Kodak Company    US   
D423545    29/104,396    5/4/1999    4/25/2000    Granted    FRONT COVER LABEL
FOR FLASH CAMERA 79401   Eastman Kodak Company    US    D425536    29/104,380   
5/4/1999    5/23/2000    Granted    REAR COVER LABEL FOR FLASH CAMERA 79405  
Eastman Kodak Company    US    6083674    09/337,359    6/21/1999    7/4/2000   
Granted    ANTISTATIC LAYER FOR LENTICULAR SURFACE 79409   Eastman Kodak Company
   US    6174356    09/306,121    5/6/1999    1/16/2001    Granted    DYE FOR
INK JET INK 79412   Eastman Kodak Company    US    6644544    09/334,021   
6/16/1999    11/11/2003    Granted    AN IMAGING APPARATUS CAPABLE OF FORMING AN
IMAGE CONSISTENT WITH TYPE OF IMAGING CONSUMABLE LOADED THEREIN AND METHOD OF
ASSEMBLING THE APPARATUS 79425   Eastman Kodak Company    US    6567532   
09/453,247    12/2/1999    5/20/2003    Granted    METHOD AND COMPUTER PROGRAM
FOR EXTRACTING AN EMBEDDED MESSAGE FROM A DIGITAL IMAGE 79456   Eastman Kodak
Company    US    6873433    09/521,588    3/9/2000    3/29/2005    Granted   
CALIBRATION OF COLOR REPRODUCTION APPARATUS 79459   Eastman Kodak Company    US
   6149985    09/349,288    7/7/1999    11/21/2000    Granted    HIGH-EFFICIENCY
PLASMA TREATMENT OF IMAGING SUPPORTS 79459   Eastman Kodak Company    US   
6603121    10/246,864    9/19/2002    8/5/2003    Granted    HIGH-EFFICIENCY
PLASMA TREATMENT OF PAPER 79460   Eastman Kodak Company    US    6212158   
09/323,496    6/1/1999    4/3/2001    Granted    HYBRID OPTICAL DISC
CONSTRUCTION 79460   Eastman Kodak Company    US    6480462    09/739,953   
12/18/2000    11/12/2002    Granted    HYBRID OPTICAL DISC CONSTRUCTION 79464  
Eastman Kodak Company    US    6249300    09/354,005    7/15/1999    6/19/2001
   Granted    METHOD AND APPARATUS FOR POSITIONING A WRITING ASSEMBLY OF AN
IMAGE PROCESSING APPARATUS 79465   Eastman Kodak Company    US    6537730   
09/652,344    8/31/2000    3/25/2003    Granted    THERMAL IMAGING COMPOSITION
AND MEMBER CONTAINING SULFONATED IR DYE AND METHODS OF IMAGING AND PRINTING
79481   Eastman Kodak Company    US    6572223    09/813,580    3/21/2001   
6/3/2003    Granted    APPARATUS AND METHOD OF BALANCING END JET FORCES IN AN
INK JET PRINTING SYSTEM 79482   Eastman Kodak Company    US    6474795   
09/468,987    12/21/1999    11/5/2002    Granted    CONTINUOUS INK JET PRINTER
WITH MICRO-VALVE DEFLECTION MECHANISM AND METHOD OF MAKING SAME 79482   Eastman
Kodak Company    US    6695440    10/229,207    8/26/2002    2/24/2004   
Granted    CONTINUOUS INK JET PRINTER WITH MICRO-VALVE DEFLECTION MECHANISM AND
METHOD OF MAKING SAME 79482   Eastman Kodak Company    US    6796641   
10/229,357    8/26/2002    9/28/2004    Granted    CONTINUOUS INK JET PRINTER
WITH MICRO-VALVE DEFLECTION MECHANISM AND METHOD OF MAKING SAME 79491   Eastman
Kodak Company    US    6412910    09/586,099    6/2/2000    7/2/2002    Granted
   PERMANENT ALTERATION OF A PRINTHEAD FOR CORRECTION OF MIS-DIRECTION OF
EMITTED INK DROPS 79496   Eastman Kodak Company    DE    60026442.4   
00202001.4    6/6/2000    3/8/2006    Granted    A PRINTER AND METHOD THEREFOR
ADAPTED TO SENSE DATA UNIQUELY ASSOCIATED WITH A CONSUMABLE LOADED INTO THE
PRINTER 79496   Eastman Kodak Company    FR    1060895    00202001.4    6/6/2000
   3/8/2006    Granted    A PRINTER AND METHOD THEREFOR ADAPTED TO SENSE DATA
UNIQUELY ASSOCIATED WITH A CONSUMABLE LOADED INTO THE PRINTER 79496   Eastman
Kodak Company    GB    1060895    00202001.4    6/6/2000    3/8/2006    Granted
   A PRINTER AND METHOD THEREFOR ADAPTED TO SENSE DATA UNIQUELY ASSOCIATED WITH
A CONSUMABLE LOADED INTO THE PRINTER 79496   Eastman Kodak Company    US   
6938976    09/334,375    4/4/2001    9/6/2005    Granted    A PRINTER AND METHOD
THEREFOR ADAPTED TO SENSE DATA UNIQUELY ASSOCIATED WITH A CONSUMABLE LOADED INTO
THE PRINTER 79502   Eastman Kodak Company    US    6226024    09/336,934   
6/21/1999    5/1/2001    Granted    VACUUM IMAGING DRUM WITH VACUUM HOLES FOR
MAINTAINING A BOUNDARY LAYER IN AN IMAGE PROCESSING APPARATUS 79536   Eastman
Kodak Company    US    6520629    09/675,831    9/29/2000    2/18/2003   
Granted    STEERING FLUID DEVICE AND METHODS FOR INCREASING THE ANGLE OF
DEFLECTION OF INK DROPLETS GENERATED BY AN ASYMMETRIC HEAT-TYPE INKJET PRINTER
79537   Eastman Kodak Company    US    6276782    09/481,303    1/11/2000   
8/21/2001    Granted    ASSISTED DROP-ON-DEMAND INKJET PRINTER

 

Page 26 of 187



--------------------------------------------------------------------------------

Docket

 

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

79539   Eastman Kodak Company    US    6428157    09/325,077    6/3/1999   
8/6/2002    Granted    FORMING INK IMAGES HAVING PROTECTION FILMS 79540  
Eastman Kodak Company    DE    60000594.1    00201803.4    5/22/2000   
10/16/2002    Granted    APPARATUS FOR FORMING TEXTURED LAYERS OVER IMAGES 79540
  Eastman Kodak Company    FR    1057631    00201803.4    5/22/2000   
10/16/2002    Granted    APPARATUS FOR FORMING TEXTURED LAYERS OVER IMAGES 79540
  Eastman Kodak Company    GB    1057631    00201803.4    5/22/2000   
10/16/2002    Granted    APPARATUS FOR FORMING TEXTURED LAYERS OVER IMAGES 79540
  Eastman Kodak Company    JP    4841715    2000-159623    5/30/2000   
10/14/2011    Granted    APPARATUS FOR FORMING TEXTURED LAYERS OVER IMAGES 79540
  Eastman Kodak Company    US    6193361    09/325,078    6/3/1999    2/27/2001
   Granted    APPARATUS FOR FORMING TEXTURED LAYERS OVER IMAGES 79546   Eastman
Kodak Company    JP       2012-021493    2/3/2012       Filed    APPARATUS FOR
PRINTING, METHOD OF PRINTING, AND COMPUTER PROGRAM 79546   Eastman Kodak Company
   US    6452663    09/470,290    3/14/2002    9/17/2002    Granted    IMAGE
REPRODUCTION APPARATUS WITH COMPACT, LOW-WASTE DIGITAL PRINTER 79546   Eastman
Kodak Company    US    6533169    09/846,716    5/1/2001    3/18/2003    Granted
   IMAGE REPRODUCTION APPARATUS WITH COMPACT, LOW-WASTE DIGITAL PRINTER 79546  
Eastman Kodak Company    US    6459471    09/846,717    5/1/2001    10/1/2002   
Granted    IMAGE REPRODUCTION APPARATUS WITH COMPACT, LOW-WASTE DIGITAL PRINTER
79568   Eastman Kodak Company    DE    60111813.8    01204413.7    11/19/2001   
7/6/2005    Granted    IMPROVED PAGE WIDE INK JET PRINTING 79568   Eastman Kodak
Company    FR    1215047    01204413.7    11/19/2001    7/6/2005    Granted   
IMPROVED PAGE WIDE INK JET PRINTING 79568   Eastman Kodak Company    GB   
1215047    01204413.7    11/19/2001    7/6/2005    Granted    IMPROVED PAGE WIDE
INK JET PRINTING 79568   Eastman Kodak Company    US    6663221    09/731,355   
12/6/2000    12/16/2003    Granted    IMPROVED PAGE WIDE INK JET PRINTING 79595
  Eastman Kodak Company    DE    60115589.0    01204938.3    12/17/2001   
12/7/2005    Granted    A DROP-MASKING CONTINUOUS INK-JET PRINTING METHOD AND
APPARATUS 79595   Eastman Kodak Company    GB    1219431    01204938.3   
12/17/2001    12/7/2005    Granted    A DROP-MASKING CONTINUOUS INK-JET PRINTING
METHOD AND APPARATUS 79595   Eastman Kodak Company    US    6478414   
09/750,965    12/28/2000    11/12/2002    Granted    A DROP-MASKING CONTINUOUS
INK-JET PRINTING METHOD AND APPARATUS 79596   Eastman Kodak Company    US   
6250736    09/366,819    8/4/1999    6/26/2001    Granted    CONTINUOUS INK JET
PRINT HEAD WITH FIXED POSITION INK GUTTER COMPATIBLE WITH HYDRODYNAMIC AND WIPE
CLEANING 79597   Eastman Kodak Company    DE    60109125.6    01204904.5   
12/14/2001    3/2/2005    Granted    PRINTHEAD HAVING GAS FLOW INK DROPLET
SEPARATION AND METHOD OF DIVERGING INK DROPLETS 79597   Eastman Kodak Company   
FR    1219430    01204904.5    12/14/2001    3/2/2005    Granted    PRINTHEAD
HAVING GAS FLOW INK DROPLET SEPARATION AND METHOD OF DIVERGING INK DROPLETS
79597   Eastman Kodak Company    GB    1219430    01204904.5    12/14/2001   
3/2/2005    Granted    PRINTHEAD HAVING GAS FLOW INK DROPLET SEPARATION AND
METHOD OF DIVERGING INK DROPLETS 79597   Eastman Kodak Company    US    6554410
   09/750,946    12/28/2000    4/29/2003    Granted    PRINTHEAD HAVING GAS FLOW
INK DROPLET SEPARATION AND METHOD OF DIVERGING INK DROPLETS 79608   Eastman
Kodak Company    US    6429248    09/880,384    6/13/2001    8/6/2002    Granted
   COATING COMPOSITION CONTAINING ELECTRICALLY-CONDUCTIVE POLYMER AND SOLVENT
MIXTURE 79610   Eastman Kodak Company    US    6162596    09/386,523   
8/30/1999    12/19/2000    Granted    IMAGING ELEMENTS CONTAINING AN
ELECTRICALLY-CONDUCTIVE LAYER COMPRISING POLYTHIOPHENE AND A CELLULOSIC POLYMER
BINDER 79627   Eastman Kodak Company    US    6883904    10/131,533    4/24/2002
   4/26/2005    Granted    APPARATUS AND METHOD FOR MAINTAINING CONSTANT DROP
VOLUMES IN A CONTINUOUS STREAM INK JET PRINTER 79638   Eastman Kodak Company   
DE    60221764.4    02078695.0    9/9/2002    8/15/2007    Granted   
ELECTRO-MECHANICAL GRATING DEVICE HAVING A CONTINUOUSLY CONTROLLABLE DIFFRACTION
EFFICIENCY 79638   Eastman Kodak Company    GB    1296171    02078695.0   
9/9/2002    8/15/2007    Granted    ELECTRO-MECHANICAL GRATING DEVICE HAVING A
CONTINUOUSLY CONTROLLABLE DIFFRACTION EFFICIENCY 79638   Eastman Kodak Company
   US    6750998    09/957,334    9/20/2001    6/15/2004    Granted   
ELECTROMECHANICAL GRATING DEVICE HAVING A CONTINUOUSLY CONTROLLABLE DIFFRACTION
EFFICIENCY 79641   Eastman Kodak Company    US    6305194    09/354,219   
7/15/1999    10/23/2001    Granted    MOLD DESIGN FOR COMPRESSION MOLDING
MICROLENS ARRAYS 79644   Eastman Kodak Company    US    6663965    10/170,609   
6/12/2002    12/16/2003    Granted    THERMO-REVERSIBLE MATERIAL AND METHOD FOR
PREPARING IT 79645   Eastman Kodak Company    US    6599991    09/475,843   
12/30/1999    7/29/2003    Granted    IN-SITU BLENDING OF POLYESTERS WITH
POLY(ETHER IMIDE) 79646   Eastman Kodak Company    US    6329652    09/362,639
   7/28/1999    12/11/2001    Granted    METHOD FOR COMPARISON OF SIMILAR
SAMPLES IN LIQUID CHROMATOGRAPHY/MASS SPECTROMETRY 79661   Eastman Kodak Company
   US    6248893    09/589,964    6/8/2000    6/19/2001    Granted   
NON-HETEROCYCLIC OXONOL INFRARED RADIATION SENSITIVE COMPOUNDS 79661   Eastman
Kodak Company    US    6248886    09/589,965    6/8/2000    6/19/2001    Granted
   HETEROCYCLIC OXONOL INFRARED RADIATION SENSITIVE COMPOUNDS 79666   Eastman
Kodak Company    US    6153000    09/351,614    7/12/1999    11/28/2000   
Granted    COLOR PIGMENTED INK JET INK SET 79668   Eastman Kodak Company    US
   6482769    09/712,424    11/14/2000    11/19/2002    Granted    DIFFUSION
RESISTANT LENTICULAR ELEMENT 79677   Eastman Kodak Company    GB    2354659   
0013583.0    6/6/2000    8/13/2003    Granted    METHOD AND APPARATUS FOR
LOCATING ARRAYS WITH PERIODIC STRUCTURES RELATIVE TO COMPOSITE IMAGES 79677  
Eastman Kodak Company    US    6200713    09/360,018    7/23/1999    3/13/2001
   Granted    METHOD AND APPARATUS FOR LOCATING ARRAYS WITH PERIODIC STRUCTURES
RELATIVE TO COMPOSITE IMAGES 79680   Eastman Kodak Company    GB    2352514   
0013581.4    6/6/2000    12/17/2003    Granted    AN IMPROVED METHOD AND
APPARATUS FOR PRECISE POSITIONING OF ARRAYS WITH PERIODIC STRUCTURES RELATIVE TO
COMPOSITE IMAGES 79680   Eastman Kodak Company    US    6177217    09/360,462   
7/23/1999    1/23/2001    Granted    AN IMPROVED METHOD AND APPARATUS FOR
PRECISE POSITIONING OF ARRAYS WITH PERIODIC STRUCTURES RELATIVE TO COMPOSITE
IMAGES 79687   Eastman Kodak Company    US    6972859    09/359,152    7/22/1999
   12/6/2005    Granted    AUTHORIZING THE PRINTING OF DIGITAL IMAGES 79691  
Eastman Kodak Company    JP    4717986    2000-240919    8/9/2000    4/8/2011   
Granted    CO-MILLED PIGMENTS IN INK JET INK 79691   Eastman Kodak Company    US
   6132501    09/371,657    8/10/1999    10/17/2000    Granted    CO-MILLED
PIGMENTS IN INK JET INK

 

Page 27 of 187



--------------------------------------------------------------------------------

Docket

 

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

79694   Eastman Kodak Company    US    6228572    09/358,501    7/21/1999   
5/8/2001    Granted    COLOR PHOTOGRAPHIC ELEMENT CONTAINING BALLASTED
MERCAPTODIAZOLE DERIVATIVE AND INHIBITOR RELEASING COUPLER 79695   Eastman Kodak
Company    US    6190849    09/358,500    7/21/1999    2/20/2001    Granted   
PHOTOGRAPHIC ELEMENT CONTAINING BALLASTED TETRAZOLE DERIVATIVE AND INHIBITOR
RELEASING COUPLER 79698   Eastman Kodak Company    US    6190848    09/358,497
   7/21/1999    2/20/2001    Granted    COLOR PHOTOGRAPHIC ELEMENT CONTAINING
BALLASTED TRIAZOLE DERIVATIVE AND INHIBITOR RELEASING COUPLER 79723   Eastman
Kodak Company    US    6310165    09/442,826    11/18/1999    10/30/2001   
Granted    POLYMERIZATION PROCESS WITH NOVEL CATALYST SYSTEM 79754   Eastman
Kodak Company    US    6688525    09/401,228    9/22/1999    2/10/2004   
Granted    APPARATUS AND METHOD FOR READING A CODED PATTERN 79762   Eastman
Kodak Company    US    6206586    09/376,174    8/17/1999    3/27/2001   
Granted    PROTECTIVE FILMS ON PHOTOGRAPHIC IMAGES 79783   Eastman Kodak Company
   US    6666534    10/174,170    6/18/2002    12/23/2003    Granted    METHOD
AND APPARATUS FOR MAKING AN ALBUM PAGE 79788   Eastman Kodak Company    US   
6381418    09/372,329    11/6/2001    4/30/2002    Granted    A PRINT HAVING
INFORMATION ASSOCIATED WITH THE PRINT STORED IN A MEMORY COUPLED TO THE PRINT
79791   Eastman Kodak Company    US    6576792    09/849,474    5/4/2001   
6/10/2003    Granted    2-HALO-1-CYCLOALKENECARBOXAMIDES AND THEIR PREPARATION
79796   Eastman Kodak Company    US    6257510    09/376,115    8/17/1999   
7/10/2001    Granted    ADJUSTABLE EMISSION CHAMBER FLOW CELL 79798   Eastman
Kodak Company    US    6533951    09/626,874    7/27/2000    3/18/2003   
Granted    METHOD OF MANUFACTURING FLUID PUMP 79799   Eastman Kodak Company   
US    6497510    09/470,638    12/22/1999    12/24/2002    Granted    DEFLECTION
ENHANCEMENT FOR CONTINUOUS INK JET PRINTERS 79799   Eastman Kodak Company    US
   6761437    10/273,916    10/18/2002    7/13/2004    Granted    APPARATUS AND
METHOD OF ENHANCING FLUID DEFLECTION IN A CONTINUOUS INK JET PRINTHEAD 79799  
Eastman Kodak Company    US    6986566    10/706,199    11/12/2003    1/17/2006
   Granted    DEFLECTION ENHANCEMENT FOR CONTINUOUS INK JET PRINTERS 79802  
Eastman Kodak Company    US    6422826    09/585,941    6/2/2000    7/23/2002   
Granted    FLUID PUMP AND METHOD 79810   Eastman Kodak Company    US    6536882
   09/625,536    7/26/2000    3/25/2003    Granted    INKJET PRINTHEAD HAVING
SUBSTRATE FEEDTHROUGHS FOR ACCOMMODATING CONDUCTORS 79811   Eastman Kodak
Company    JP    4592178    2000-378284    12/13/2000    9/24/2010    Granted   
CONTINUOUS INK JET SYSTEM HAVING NON-CIRCULAR ORIFICES 79811   Eastman Kodak
Company    US    6203145    09/466,346    12/17/1999    3/20/2001    Granted   
CONTINUOUS INK JET SYSTEM HAVING NON-CIRCULAR ORIFICES 79816   Eastman Kodak
Company    US    6326109    09/532,543    3/22/2000    12/4/2001    Granted   
TWO-SIDED IMAGING MEMBER 79820   Eastman Kodak Company    US    6183548   
09/387,585    8/31/1999    2/6/2001    Granted    INK JET INK SET 79835  
Eastman Kodak Company    US    6481046    09/535,323    3/27/2000    11/19/2002
   Granted    METHOD AND APPARATUS FOR CLEANING FROM THE OUTER SURFACE OF AN
ENDLESS TRANSPORT BELT THE INK, NOT EJECTED FOR PRINTING PURPOSES, OF AN INKJET
PRINTER 79852   Eastman Kodak Company    DE    60016333.4    00202883.5   
8/17/2000    12/1/2004    Granted    LASER THERMAL TRANSFER COLOR PROOFING
PROCESS 79852   Eastman Kodak Company    GB    1079274    00202883.5   
8/17/2000    12/1/2004    Granted    LASER THERMAL TRANSFER COLOR PROOFING
PROCESS 79852   Eastman Kodak Company    US    6197474    09/603,277   
6/26/2000    3/6/2001    Granted    THERMAL COLOR PROOFING PROCESS 79859  
Eastman Kodak Company    US    6576412    09/868,210    12/22/1999    6/10/2003
   Granted    HYDROPHILIC COLLOID COMPOSITION 79865   Eastman Kodak Company   
US    6520086    09/856,721    12/14/1999    2/18/2003    Granted    PRINTING
PLATES AND A METHOD FOR THEIR PREPARATION 79867   Eastman Kodak Company    JP   
4754692    2000-589347    12/14/1999    6/3/2011    Granted    METHOD FOR
PREPARING A PRINTING PLATE 79867   Eastman Kodak Company    US    6634295   
09/857,479    12/14/1999    10/21/2003    Granted    PRINTING PLATES AND A
METHOD FOR THEIR PREPARATION 79874   Eastman Kodak Company    US    6967746   
09/651,508    8/30/2000    11/22/2005    Granted    METHOD FOR COMBINING DEVICE
COLOR PROFILES 79882   Eastman Kodak Company    US    6795209    09/418,560   
10/14/1999    9/21/2004    Granted    METHOD AND APPARATUS FOR MODIFYING A HARD
COPY IMAGE DIGITALLY IN ACCORDANCE WITH INSTRUCTIONS PROVIDED BY CONSUMER 79892
  Eastman Kodak Company    US    6352330    09/516,707    3/1/2000    3/5/2002
   Granted    INK JET PLATE MAKER AND PROOFER APPARATUS AND METHOD 79900  
Eastman Kodak Company    US    6303212    09/394,420    9/13/1999    10/16/2001
   Granted    INK JET RECORDING ELEMENT 79931   Eastman Kodak Company    US   
6521513    09/609,617    7/5/2000    2/18/2003    Granted    SILICON WAFER
CONFIGURATION AND METHOD OF FORMING SAME 79948   Eastman Kodak Company    US   
6423469    09/444,695    11/22/1999    7/23/2002    Granted    THERMAL
SWITCHABLE COMPOSITION AND IMAGING MEMBER CONTAINING OXONOL IR DYE AND METHODS
OF IMAGING AND PRINTING 79956   Eastman Kodak Company    JP    4824176   
2001-006606    1/15/2001    9/16/2011    Granted    INK JET RECORDING ELEMENT
79956   Eastman Kodak Company    US    6299303    09/482,659    1/13/2000   
10/9/2001    Granted    INK JET RECORDING ELEMENT 79987   Eastman Kodak Company
   US    6313859    09/571,350    5/16/2000    11/6/2001    Granted    METHOD
AND APPARATUS FOR AXIAL DIRECTION SHEET FEED TO A VACUUM DRUM 80008   Eastman
Kodak Company    US    6523930    09/750,809    12/28/2000    2/25/2003   
Granted    AN INK JET PRINTER WITH CLEANING MECHANISM USING LAMINATED POLYIMIDE
STRUCTURE AND METHOD CLEANING AN INK JET PRINTER 80012   Eastman Kodak Company
   US    7097269    09/736,049    12/13/2000    8/29/2006    Granted    PROOFING
HEAD AND PROOFER PRINTER APPARATUS 80023   Eastman Kodak Company    DE   
60004623.0    00420234.7    11/14/2000    8/20/2003    Granted    BIOCIDAL
MATERIAL WITH IMPROVED ACTIVITY 80023   Eastman Kodak Company    US    6627208
   09/726,941    11/30/2000    9/30/2003    Granted    BIOCIDAL MATERIAL WITH
IMPROVED ACTIVITY 80036   Eastman Kodak Company    US    6096472    09/415,887
   10/8/1999    8/1/2000    Granted    THERMAL COLOR PROOFING PROCESS 80039  
Eastman Kodak Company    US    6461667    09/542,720    4/4/2000    10/8/2002   
Granted    APPARATUS AND METHOD FOR VAPOR DEPOSITING LUBRICANT COATING ON A WEB

 

Page 28 of 187



--------------------------------------------------------------------------------

Docket

 

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

80054   Eastman Kodak Company    US    6463656    09/606,293    6/29/2000   
10/15/2002    Granted    A LAMINATE AND GASKET MANIFOLD FOR INK JET DELIVERY
SYSTEMS AND SIMILAR DEVICES 80054   Eastman Kodak Company    US    6789884   
10/199,574    7/19/2002    9/14/2004    Granted    A LAMINATE AND GASKET
MANIFOLD FOR INK JET DELIVERY SYSTEMS AND SIMILAR DEVICES 80070   Eastman Kodak
Company    US    6447978    09/454,151    12/3/1999    9/10/2002    Granted   
IMAGING MEMBER CONTAINING HEAT SWITCHABLE POLYMER AND METHOD OF USE 80070  
Eastman Kodak Company    US    6451500    09/644,600    8/23/2000    9/17/2002
   Granted    IMAGING MEMBER CONTAINING HEAT SWITCHABLE CARBOXYLATE POLYMER AND
METHOD OF USE 80084   Eastman Kodak Company    US    6162597    09/466,453   
12/17/1999    12/19/2000    Granted    IMAGING ELEMENTS ADHESION PROMOTING
SUBBING LAYER FOR PHOTOTHERMOGRAPHIC IMAGING LAYERS 80085   Eastman Kodak
Company    US    6165699    09/466,566    12/17/1999    12/26/2000    Granted   
ANNEALED ADHESION PROMOTING LAYER FOR PHOTOGRAPHIC IMAGING ELEMENTS 80128  
Eastman Kodak Company    US    6247801    09/451,790    12/1/1999    6/19/2001
   Granted    CONTINUOUS INK JET PRINTING PROCESS 80138   Eastman Kodak Company
   CN    01101242.0    01101242.0    1/8/2001    5/19/2004    Granted   
OPTIMIZED PRINTING SYSTEM 80138   Eastman Kodak Company    US    6963411   
09/479,420    1/7/2000    11/8/2005    Granted    OPTIMIZED PRINTING SYSTEM
80143   Eastman Kodak Company    US    6486937    09/476,478    12/27/2001   
11/26/2002    Granted    A METHOD AND APPARATUS FOR PRINTING LARGE FORMAT
LENTICULAR IMAGES 80145   Eastman Kodak Company    US    6632486    09/451,786
   12/1/1999    10/14/2003    Granted    INK JET RECORDING ELEMENT 80152  
Eastman Kodak Company    US    6329113    09/586,913    6/5/2000    12/11/2001
   Granted    IMAGING MATERIAL WITH DIMENSIONAL ADJUSTMENT BY HEAT 80154  
Eastman Kodak Company    US    6312101    09/455,981    12/6/1999    11/6/2001
   Granted    METHOD OF PRINTING DIGITAL IMAGES USING MULTLIPLE COLORANTS HAVING
SUBSTANTIALLY THE SAME COLOR 80187   Eastman Kodak Company    US    6509919   
09/654,710    9/1/2000    1/21/2003    Granted    AN APPARATUS ADAPTED TO SENSE
A COLORANT AND METHOD FOR SENSING COLOR AND DETECTING DONOR MISPICK CONDITION
80206   Eastman Kodak Company    US    6196281    09/441,499    11/17/1999   
3/6/2001    Granted    FLUID TRANSFER SYSTEM FOR PHOTOPROCESSING MATERIALS 80221
  Eastman Kodak Company    US    6173992    09/450,608    11/30/1999   
1/16/2001    Granted    METHOD AND APPARATUS FOR MAKING AN ALBUM PAGE 80242  
Eastman Kodak Company    US    6274284    09/470,807    12/22/1999    8/14/2001
   Granted    NACREOUS IMAGING MATERIAL 80248   Eastman Kodak Company    US   
6165671    09/475,579    12/30/1999    12/26/2000    Granted    LASER DONOR
ELEMENT 80274   Eastman Kodak Company    US    6472139    09/776,107    2/2/2001
   10/29/2002    Granted    NONIONIC SURFACE ACTIVE OLIGOMERS AS COATING AIDS
FOR THE MANUFACTURE OF PHOTOGRAPHIC PRODUCTS 80283   Eastman Kodak Company    US
   6677982    09/686,610    10/11/2000    1/13/2004    Granted    METHOD FOR
THREE DIMENSIONAL SPATIAL PANORAMA FORMATION 80284   Eastman Kodak Company    US
   6286761    09/454,098    12/3/1999    9/11/2001    Granted    IDENTIFICATION
DOCUMENT HAVING EMBEDDING INFORMATION RELATED TO THE SUBJECT 80287   Eastman
Kodak Company    US    7088469    09/535,671    3/23/2000    8/8/2006    Granted
   A METHOD AND APPARATUS FOR PRINTING HALFTONE RECIPE COLOR IMAGES 80294  
Eastman Kodak Company    US    6435247    09/772,797    1/30/2001    8/20/2002
   Granted    A LAMINATOR ASSEMBLY HAVING AN ENDLESS TWO-PLY OR HALF-LAP BELT
80295   Eastman Kodak Company    US    6203224    09/493,920    1/28/2000   
3/20/2001    Granted    A PRINT ENGINE CHASSIS FOR SUPPORTING A VACUUM IMAGING
DRUM 80297   Eastman Kodak Company    US    6427310    09/504,552    2/15/2000
   8/6/2002    Granted    METHOD FOR FABRICATING A PRINT ENGINE CHASSIS FOR
SUPPORTING AN IMAGING DRUM AND PRINTHEAD TRANSLATION ASSEMBLY 80299   Eastman
Kodak Company    JP    4119645    2001-375336    12/10/2001    5/2/2008   
Granted    REINFORCED SHEET METAL FRAME INCORPORATING PRINT ENGINE CHASSIS 80299
  Eastman Kodak Company    US    6476843    09/750,953    12/28/2000   
11/5/2002    Granted    REINFORCED SHEET METAL FRAME INCORPORATING PRINT ENGINE
CHASSIS 80301   Eastman Kodak Company    US    6439787    09/751,227   
12/28/2000    8/27/2002    Granted    A SHEET METAL PRINT ENGINE CHASSIS
ASSEMBLED WITHOUT FASTENERS 80302   Eastman Kodak Company    US    6435246   
09/772,796    1/30/2001    8/20/2002    Granted    LAMINATOR ASSEMBLY HAVING A
PRESSURE ROLLER WITH A PERFORATED LAYER AND A BELT FOR A LAMINATOR 80303  
Eastman Kodak Company    US    6558466    09/465,202    6/6/2002    5/6/2003   
Granted    APPARATUS FOR COATING A WEB 80333   Eastman Kodak Company    US   
6754365    09/505,327    2/16/2000    6/22/2004    Granted    DETECTING EMBEDDED
INFORMATION IN IMAGES 80343   Eastman Kodak Company    US    6793307   
10/268,364    10/10/2002    9/21/2004    Granted    A PRINTER CAPABLE OF FORMING
AN IMAGE ON A RECEIVER SUBSTRATE ACCORDING TO TYPE OF RECEIVER SUBSTRATE AND A
METHOD OF ASSEMBLING THE PRINTER 80345   Eastman Kodak Company    US    6281268
   09/467,198    12/20/1999    8/28/2001    Granted    PROCESS FOR MAKING AN INK
JET INK 80352   Eastman Kodak Company    US    6258155    09/468,412   
12/20/1999    7/10/2001    Granted    INK JET INK 80360   Eastman Kodak Company
   US    6296344    09/470,813    12/22/1999    10/2/2001    Granted    METHOD
FOR REPLENISHING COATINGS ON PRINTHEAD NOZZLE PLATE 80363   Eastman Kodak
Company    US    6836345    09/538,421    3/29/2000    12/28/2004    Granted   
A METHOD FOR INCLUDING TRADITIONAL PHOTOGRAPHIC CALIBRATION INTO DIGITAL COLOR
MANAGEMENT 80370   Eastman Kodak Company    US    6477029    09/671,438   
9/27/2000    11/5/2002    Granted    DEFORMABLE MICRO-ACTUATOR 80372   Eastman
Kodak Company    US    6487913    09/739,858    12/18/2000    12/3/2002   
Granted    STRAIN GAUGE WITH RESONANT LIGHT MODULATOR 80380   Eastman Kodak
Company    US    6435840    09/747,215    12/21/2000    8/20/2002    Granted   
ELECTROSTRICTIVE MICRO-PUMP 80412   Eastman Kodak Company    US    6242841   
09/479,266    1/6/2000    6/5/2001    Granted    STEPPER MOTOR WITH SHAPED
MEMORY ALLOY ROTARY-DRIVER 80415   Eastman Kodak Company    US    6631983   
09/751,229    12/28/2000    10/14/2003    Granted    INK RECIRCULATION SYSTEM
FOR INK JET PRINTERS 80424   Eastman Kodak Company    US    D434057   
29/118,537    2/9/2000    11/21/2000    Granted    DIGITAL CAMERA 80425  
Eastman Kodak Company    US    D434431    29/118,476    2/9/2000    11/28/2000
   Granted    BASE FOR A DIGITAL CAMERA

 

Page 29 of 187



--------------------------------------------------------------------------------

Docket

 

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

80426   Eastman Kodak Company    US    D438224    29/117,794    1/31/2000   
2/27/2001    Granted    DIGITAL CAMERA 80436   Eastman Kodak Company    US   
6422772    09/607,166    6/29/2000    7/23/2002    Granted    A PRINTER HAVING
AN INTERFERENCE-FREE RECEIVER SHEET FEED PATH AND METHOD OF ASSEMBLING THE
PRINTER 80440   Eastman Kodak Company    US    6456435    09/493,982   
2/11/2002    9/24/2002    Granted    METHOD AND APPARATUS FOR ADJUSTING SPOT
SIZE OF ONE COLOR COMPONENT OF A MULTIPLE COLOR CO-AXIAL LASER BEAM 80447  
Eastman Kodak Company    US    6236426    09/490,515    1/25/2000    5/22/2001
   Granted    APPARATUS FOR LASER MARKING INDICIA ON A PHOTOSENSITIVE WEB 80468
  Eastman Kodak Company    US    6233408    09/501,748    2/10/2000    5/15/2001
   Granted    IMAGE FORMING DEVICE WITH TOKEN PRINTING CAPABILITIES 80482  
Eastman Kodak Company    US    6326590    09/490,914    1/25/2000    12/4/2001
   Granted    NOZZLE ELEMENT ADAPTABLE TO A LASER BEAM TUBE USED IN LASER EDGE
MARKING EQUIPMENT 80484   Eastman Kodak Company    US    6249308    09/490,512
   1/25/2000    6/19/2001    Granted    METHOD OF CONTROLLING PEAK POWER OF A
RADIANT ENERGY EMITTING SYSTEM 80486   Eastman Kodak Company    US    6680108   
09/617,152    7/17/2000    1/20/2004    Granted    IMAGE LAYER COMPRISING
INTERCALATED CLAY PARTICLES 80508   Eastman Kodak Company    US    D437867   
29/117,650    1/28/2000    2/20/2001    Granted    FLASH CAMERA 80510   Eastman
Kodak Company    US    6647126    09/493,531    1/28/2000    11/11/2003   
Granted    AUTHORIZING THE PRODUCTION OF VISUAL IMAGES FROM DIGITAL IMAGES 80511
  Eastman Kodak Company    US    6663788    09/867,927    5/30/2001   
12/16/2003    Granted    A METHOD FOR MANUFACTURING A MECHANICAL CONFORMAL
GRATING DEVICE 80511   Eastman Kodak Company    US    6663790    10/158,516   
5/30/2002    12/16/2003    Granted    METHOD FOR MANUFACTURING A MECHANICAL
CONFORMAL GRATING DEVICE WITH IMPROVED CONTRAST AND LIFETIME 80521   Eastman
Kodak Company    US    6736067    09/903,346    7/11/2001    5/18/2004   
Granted    METHOD FOR PRINTING AND VERIFYING LIMITED EDITION STAMPS 80530  
Eastman Kodak Company    US    6492004    09/498,575    2/4/2000    12/10/2002
   Granted    TRANSFER LAMINATING ELEMENT 80551   Eastman Kodak Company    US   
D433047    29/117,761    1/28/2000    10/31/2000    Granted    VERIFYING FLASH
CAMERA 80553   Eastman Kodak Company    US    6692798    09/624,629    7/24/2000
   2/17/2004    Granted    KENAF IMAGING BASE AND METHOD OF FORMATION 80572  
Eastman Kodak Company    US    6626416    09/735,012    12/12/2000    9/30/2003
   Granted    ELECTROSTRICTIVE VALVE FOR MODULATING A FLUID FLOW 80591   Eastman
Kodak Company    US    6240844    09/563,144    5/2/2000    6/5/2001    Granted
   METHOD FOR SPECIFYING ENGRAVING OF A GRAVURE CYLINDER FOR COATINGS CONTAINING
PARTICLE DISPERSIONS 80616   Eastman Kodak Company    US    6717560   
10/264,050    10/3/2002    4/6/2004    Granted    SELF-ILLUMINATING IMAGING
DEVICE 80621   Eastman Kodak Company    US    6819451    09/521,329    3/9/2000
   11/16/2004    Granted    CALIBRATION OF COLOR REPRODUCTION APPARATUS FOR
SIMILAR RECEIVERS FROM DIFFERENT COATING EVENTS 80633   Eastman Kodak Company   
US    6435393    09/756,620    1/8/2001    8/20/2002    Granted    FILMSTRIP
TRANSPORT MECHANISM WITH COMPENSATION FOR PERFORATION PITCH VARIATIONS FOR
IMPROVED FILM REGISTRATION 80662   Eastman Kodak Company    US    6361161   
09/516,086    3/1/2000    3/26/2002    Granted    NANOPARTICLES FOR PRINTING
IMAGES 80699   Eastman Kodak Company    US    6438290    09/599,759    6/22/2000
   8/20/2002    Granted    MICRO-ASPHERIC COLLIMATOR LENS 80705   Eastman Kodak
Company    US    D449847    29/138,423    3/13/2001    10/30/2001    Granted   
DIGITAL PROJECTOR 80708   Eastman Kodak Company    US    7050197    09/662,253
   9/14/2000    5/23/2006    Granted    IMAGE PROCESSOR FOR HIGH-SPEED PRINTING
APPLICATIONS 80713   Eastman Kodak Company    US    D446539    29/129,092   
9/7/2000    8/14/2001    Granted    DIGITAL FILM SCANNER 80731   Eastman Kodak
Company    US    6472136    09/946,256    9/5/2001    10/29/2002    Granted   
METHOD OF DISPERSING WATER INSOLUBLE PHOTOGRAPHICALLY USEFUL COMPOUNDS 80733  
Eastman Kodak Company    US    6639032    09/995,948    11/28/2001    10/28/2003
   Granted    HIGHLY BRANCHED POLYMER FROM TELOMERIZATION 80754   Eastman Kodak
Company    US    6443446    09/618,660    7/18/2000    9/3/2002    Granted   
MEDIA TRANSPORT MECHANISM FOR INFORMATION TRANSFER DEVICES 80760   Eastman Kodak
Company    US    6784973    09/652,190    8/31/2000    8/31/2004    Granted   
QUALITY ASSURANCE SYSTEM FOR RETAIL PHOTOFINISHING 80787   Eastman Kodak Company
   DE    60100371.3    01200716.7    2/26/2001    6/18/2003    Granted    INK
JET PRINTING METHOD 80787   Eastman Kodak Company    FR    1132217    01200716.7
   2/26/2001    6/18/2003    Granted    INK JET PRINTING METHOD 80787   Eastman
Kodak Company    GB    1132217    01200716.7    2/26/2001    6/18/2003   
Granted    INK JET PRINTING METHOD 80787   Eastman Kodak Company    US   
6677008    10/105,744    3/25/2002    1/13/2004    Granted    INK JET PRINTING
METHOD 80788   Eastman Kodak Company    US    6440537    09/535,703    3/27/2000
   8/27/2002    Granted    INK JET RECORDING ELEMENT 80802   Eastman Kodak
Company    US    6561607    09/680,378    10/5/2000    5/13/2003    Granted   
APPARATUS AND METHOD FOR MAINTAINING A SUBSTANTIALLY CONSTANT CLOSELY SPACED
WORKING DISTANCE BETWEEN AN INKJET PRINT HEAD AND A PRINTING RECEIVER 80803  
Eastman Kodak Company    DE    60103096.6    01200994.0    3/16/2001    5/6/2004
   Granted    INK JET PRINTING METHOD 80803   Eastman Kodak Company    FR   
1138511    01200994.0    3/16/2001    5/6/2004    Granted    INK JET PRINTING
METHOD 80803   Eastman Kodak Company    GB    1138511    01200994.0    3/16/2001
   5/6/2004    Granted    INK JET PRINTING METHOD 80803   Eastman Kodak Company
   US    6315405    09/535,698    3/27/2000    11/13/2001    Granted    INK JET
PRINTING METHOD 80806   Eastman Kodak Company    US    6603499    09/891,755   
6/26/2001    8/5/2003    Granted    A PRINTHEAD HAVING NON-UNIFORMITY CORRECTION
BASED ON SPATIAL ENERGY PROFILE DATA, A METHOD FOR NON-UNIFORMITY CORRECTION OF
A PRINTHEAD, AND AN APPARATUS FOR MEASURING SPATIAL ENERGY PROFILE DATA IN A
PRINTHEAD 80808   Eastman Kodak Company    US    6943919    09/606,891   
6/29/2000    9/13/2005    Granted    A METHOD AND APPARATUS FOR CORRECTING
DEFECTS IN A SPATIAL LIGHT MODULATOR BASED PRINTING SYSTEM 80809   Eastman Kodak
Company    US    6579569    09/795,793    2/28/2001    6/17/2003    Granted   
COATING METHOD

 

Page 30 of 187



--------------------------------------------------------------------------------

Docket

 

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

80815   Eastman Kodak Company    US    6624891    09/976,654    10/12/2001   
9/23/2003    Granted    INTEROFEROMETRIC-BASED EXTERNAL MEASUREMENT SYSTEM AND
METHOD 80875   Eastman Kodak Company    US    6475713    09/705,399    11/3/2000
   11/5/2002    Granted    IMAGING MEMBER WITH POLYESTER ADHESIVE BETWEEN
POLYMER SHEETS 80879   Eastman Kodak Company    DE    60223741.6    02076042.7
   3/18/2002    11/28/2007    Granted    INK JET RECORDING ELEMENT AND PRINTING
METHOD 80879   Eastman Kodak Company    JP    4331436    2002-94621    3/29/2002
   6/26/2009    Granted    INK JET RECORDING ELEMENT 80879   Eastman Kodak
Company    US    6541103    09/822,731    3/30/2001    4/1/2003    Granted   
INK JET RECORDING ELEMENT 80880   Eastman Kodak Company    US    6190827   
09/564,887    5/4/2000    2/20/2001    Granted    LASER DONOR ELEMENT 80884  
Eastman Kodak Company    US    6492006    09/608,969    6/30/2000    12/10/2002
   Granted    INK JET RECORDING ELEMENT 80900   Eastman Kodak Company    US   
6569600    09/822,057    3/30/2001    5/27/2003    Granted    OPTICAL RECORDING
MATERIAL 80912   Eastman Kodak Company    US    6442497    09/549,901   
4/14/2000    8/27/2002    Granted    CALIBRATION METHOD AND STRIP FOR FILM
SCANNERS IN DIGITAL PHOTOFINISHING SYSTEMS 80915   Eastman Kodak Company    DE
   60100247.4    01201109.4    3/26/2001    5/7/2003    Granted    METHOD OF
PROCESSING AND PAYING FOR AN EXTENDED COLOR GAMUT DIGITAL IMAGE 80915   Eastman
Kodak Company    FR    1148707    01201109.4    3/26/2001    5/7/2003    Granted
   METHOD OF PROCESSING AND PAYING FOR AN EXTENDED COLOR GAMUT DIGITAL IMAGE
80915   Eastman Kodak Company    GB    1148707    01201109.4    3/26/2001   
5/7/2003    Granted    METHOD OF PROCESSING AND PAYING FOR AN EXTENDED COLOR
GAMUT DIGITAL IMAGE 80915   Eastman Kodak Company    JP    4523193   
2001-105640    4/4/2001    6/4/2010    Granted    METHOD OF PROCESSING FOR AN
EXTENDED COLOR GAMUT DIGITAL IMAGE AND A COMPUTER STORAGE PRODUCT
(Original-METHOD OF PROCESSING AND PAYING FOR AN EXTENDED COLOR GAMUT DIGITAL
IMAGE) 80915   Eastman Kodak Company    US    6822760    09/543,652    4/5/2000
   11/23/2004    Granted    METHOD OF PROCESSING AND PAYING FOR AN EXTENDED
COLOR GAMUT DIGITAL IMAGE 80918   Eastman Kodak Company    US    6423478   
09/543,467    4/5/2000    7/23/2002    Granted    METHOD OF FORMING A WATERMARK
IMAGE IN A HYBRID OPTICAL MASTER DISC 80927   Eastman Kodak Company    US   
6554388    09/977,545    10/15/2001    4/29/2003    Granted    A METHOD FOR
IMPROVING PRINTER UNIFORMITY 80936   Eastman Kodak Company    US    6248510   
09/546,886    4/10/2000    6/19/2001    Granted    MOTION PICTURE INTERMEDIATE
FILM WITH PROCESS SURVIVING ANTISTATIC BACKING LAYER 80966   Eastman Kodak
Company    US    D438569    29/122,244    4/20/2000    3/6/2001    Granted   
PHOTO SERVICE ORDER KIOSK 80999   Eastman Kodak Company    US    6655579   
09/558,204    4/26/2000    12/2/2003    Granted    MACHINE READABLE CODED FRAME
FOR PERSONAL POSTAGE 81003   Eastman Kodak Company    DE    60139046.6   
01201363.7    4/13/2001    6/24/2009    Granted    A METHOD FOR PRINTING AND
VERIFYING AUTHENTICATION DOCUMENTS 81003   Eastman Kodak Company    GB   
1152592    01201363.7    4/13/2001    6/24/2009    Granted    A METHOD FOR
PRINTING AND VERIFYING AUTHENTICATION DOCUMENTS 81003   Eastman Kodak Company   
US    7231067    11/017,398    12/20/2004    6/12/2007    Granted    A METHOD
FOR PRINTING AND VERIFYING AUTHENTICATION DOCUMENTS 81016   Eastman Kodak
Company    US    6589720    10/045,712    10/29/2001    7/8/2003    Granted   
CREASE RESISTANT IMAGING ELEMENT WITH COATED PAPER BASE 81033   Eastman Kodak
Company    US    6422697    09/610,735    7/6/2000    7/23/2002    Granted   
INK JET PRINTING METHOD 81042   Eastman Kodak Company    DE    60108715.1   
01204829.4    12/10/2001    2/2/2005    Granted    METHOD AND ELECTRONIC
APARATUS FOR FORMATTING AND SERVING INKJET IMAGE DATA 81042   Eastman Kodak
Company    US    6961141    09/745,027    12/20/2000    11/1/2005    Granted   
METHOD AND ELECTRONIC APARATUS FOR FORMATTING AND SERVING INKJET IMAGE DATA
81057   Eastman Kodak Company    DE    60101526.6    01203210.8    8/27/2001   
12/17/2003    Granted    SCREEN MESH CATCHER FOR A CONTINUOUS INK JET PRINTER
AND METHOD FOR MAKING SAME 81057   Eastman Kodak Company    JP    5230046   
2001-267507    9/4/2001    3/29/2013    Granted    SCREEN MESH CATCHER FOR A
CONTINUOUS INK JET PRINTER AND METHOD FOR MAKING SAME 81057   Eastman Kodak
Company    US    6513918    09/656,627    9/7/2000    2/4/2003    Granted   
SCREEN MESH CATCHER FOR A CONTINUOUS INK JET PRINTER AND METHOD FOR MAKING SAME
81067   Eastman Kodak Company    DE    60137176.3    01202968.2    8/6/2001   
12/31/2008    Granted    A PRINT HAVING ENCODED METADATA COUPLED THERETO 81067  
Eastman Kodak Company    US    6873435    09/640,972    8/17/2000    3/29/2005
   Granted    A PRINT HAVING ENCODED METADATA COUPLED THERETO 81068   Eastman
Kodak Company    DE    60216170.3    02075709.2    2/21/2002    11/22/2006   
Granted    SYSTEM FOR COATING USING A GROOVED BACKING ROLLER AND ELECTROSTATIC
ASSIST 81068   Eastman Kodak Company    NL    1238712    02075709.2    2/21/2002
   11/22/2006    Granted    SYSTEM FOR COATING USING A GROOVED BACKING ROLLER
AND ELECTROSTATIC ASSIST 81068   Eastman Kodak Company    US    6524660   
09/799,377    3/5/2001    2/25/2003    Granted    SYSTEM FOR COATING USING A
GROOVED BACKING ROLLER AND ELECTROSTATIC ASSIST 81133   Eastman Kodak Company   
US    6620581    09/690,068    10/16/2000    9/16/2003    Granted   
PHOTOGRAPHIC MATERIAL HAVING ENHANCED LIGHT ABSORPTION 81142   Eastman Kodak
Company    US    6513932    09/672,272    9/28/2000    2/4/2003    Granted    AN
IMPROVED MOTION PICTURE FILM PROJECTOR 81165   Eastman Kodak Company    US   
6443306    09/712,535    11/14/2000    9/3/2002    Granted    STORAGE CASE FOR
MULTIPLE REMOVABLE MEMORY CARDS 81168   Eastman Kodak Company    JP    4331424
   2001-334450    10/31/2001    6/26/2009    Granted    METHOD OF MAKING A
PRECISION MICROLENS MOLD AND A MICROLENS MOLD 81168   Eastman Kodak Company   
US    6491481    09/702,402    10/31/2000    12/10/2002    Granted    METHOD OF
MAKING A PRECISION MICROLENS MOLD AND A MICROLENS MOLD 81208   Eastman Kodak
Company    DE    60200724.0    02075665.6    2/18/2002    7/14/2004    Granted
   SYSTEM FOR OPTIMIZING THE DESPLAY AND RENDERING OF DIGITAL IMAGES FOR DIGITAL
MASTERING 81208   Eastman Kodak Company    US    7053927    09/797,901   
3/2/2001    5/30/2006    Granted    SYSTEM FOR OPTIMIZING THE DISPLAY AND
RENDERING OF DIGITAL IMAGES FOR DIGITAL MASTERING 81209   Eastman Kodak Company
   US    6525115    09/730,523    12/5/2000    2/25/2003    Granted    A METHOD
OF MAKING AN AQUEOUS DISPERSION OF PARTICLES COMPRISING AN EPOXY MATERIAL FOR
USE IN COATINGS 81219   Eastman Kodak Company    US    6672623    09/931,438   
8/16/2001    1/6/2004    Granted    MODIFICATON OF RECEIVER SURFACE TO REJECT
STAMP CANCELLATION INFORMATION

 

Page 31 of 187



--------------------------------------------------------------------------------

Docket

 

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

81254   Eastman Kodak Company    US    7118134    09/593,645    6/13/2000   
10/10/2006    Granted    FOLDED INTEGRAL COMPOSITE IMAGE PRODUCT AND METHOD OF
MAKING 81254   Eastman Kodak Company    US    7090252    10/392,075    3/19/2003
   8/15/2006    Granted    FOLDED INTEGRAL COMPOSITE IMAGE PRODUCT AND METHOD OF
MAKING 81258   Eastman Kodak Company    JP    4142285    2001-387093   
12/20/2001    6/20/2008    Granted    CMOS/MEMS INTEGRATED INK JET PRINT HEAD
WITH OXIDE BASED LATERAL FLOW NOZZLE ARCHITECTURE AND METHOD OF FORMING SAME
81258   Eastman Kodak Company    US    6780339    10/025,363    12/19/2001   
8/24/2004    Granted    CMOS/MEMS INTEGRATED INK JET PRINT HEAD WITH OXIDE BASED
LATERAL FLOW NOZZLE ARCHITECTURE AND METHOD OF FORMING SAME 81266   Eastman
Kodak Company    US    6475602    09/608,466    6/30/2000    11/5/2002   
Granted    INK JET RECORDING ELEMENT 81266   Eastman Kodak Company    US   
6726991    10/237,438    9/9/2002    4/27/2004    Granted    POROUS POLYMER
PARTICLES AND METHOD FOR PREPARATION THEREOF 81287   Eastman Kodak Company    US
   D450335    29/126,362    7/11/2000    11/13/2001    Granted    CAMERA WITH
FRONT AND REAR LABELS 81288   Eastman Kodak Company    US    D440258   
29/126,205    7/11/2000    4/10/2001    Granted    FRONT LABEL FOR CAMERA 81289
  Eastman Kodak Company    US    D438572    29/126,206    7/11/2000    3/6/2001
   Granted    REAR LABEL FOR CAMERA 81290   Eastman Kodak Company    US   
D447502    29/126,191    7/11/2000    9/4/2001    Granted    CAMERA 81300  
Eastman Kodak Company    US    6700992    09/615,494    7/13/2000    3/2/2004   
Granted    ADAPTIVE MESSAGE EMBEDDING ERROR DIFFUSION METHOD 81308   Eastman
Kodak Company    DE    60108813.1    01202337.0    6/18/2001    2/9/2005   
Granted    INK JET PRINTING METHOD 81308   Eastman Kodak Company    US   
6528147    09/608,842    6/30/2000    3/4/2003    Granted    INK JET PRINTING
METHOD 81315   Eastman Kodak Company    US    6614499    09/640,320    8/16/2000
   9/2/2003    Granted    ELECTRICALLY ADDRESSABLE DISPLAY SYSTEM WITH ALIGNMENT
REFERENCE FEATURES AND PROCESS FOR FORMING SAME 81316   Eastman Kodak Company   
US    6469757    09/628,082    7/28/2000    10/22/2002    Granted    SELECTIVE
REMOVAL OF LIGHT MODULATING LAYER FROM ELECTRICALLY CONDUCTIVE LAYER OF LIQUID
CRYSTAL DISPLAY SUBSTRATE 81317   Eastman Kodak Company    US    6902454   
09/627,802    7/28/2000    6/7/2005    Granted    PROCESS FOR LAMINATING
ELECTRICALLY ADDRESSABLE DISPLAY 81333   Eastman Kodak Company    US    6685836
   09/995,093    11/27/2001    2/3/2004    Granted    PROCESS FOR PURIFYING A
MIXTURE OF COLLOIDAL ALUMINOSILICATE PARTICLES 81340   Eastman Kodak Company   
US    6640996    10/027,301    12/21/2001    11/4/2003    Granted    METHOD AND
APPARATUS FOR ONLINE SWITCHING BETWEEN SUPPLY VESSELS 81341   Eastman Kodak
Company    US    6644348    09/996,653    11/28/2001    11/11/2003    Granted   
PURGABLE MULTIPORT VALVE 81354   Eastman Kodak Company    FR    0103432   
0103432    3/14/2001    1/16/2004    Granted    IMPROVED COMPOSITE MATERIAL FOR
THE TREATMENT OF PHOTOGRAPHIC EFFLUENTS MATERIAU COMPOSITE AMELIORE POUR LE
TRAITEMENT D’EFFLUENTS PHOTOGRAPHIQUES 81354   Eastman Kodak Company    US   
6680066    10/068,207    2/5/2002    1/20/2004    Granted    IMPROVED COMPOSITE
MATERIAL FOR TREATING PHOTOGRAPHIC EFFLUENTS 81357   Eastman Kodak Company    US
   6474885    09/826,643    4/5/2001    11/5/2002    Granted    A ROLLER SYSTEM
TO HELP REMOVE CHAD AND TRIMMED MEDIA IN A THERMAL PRINTER 81370   Eastman Kodak
Company    DE    602004008979.6    04075156.2    1/19/2004    9/19/2007   
Granted    A METHOD OF ADJUSTING COLOR IN A COLOR PROOF 81370   Eastman Kodak
Company    FR    1443751    04075156.2    1/19/2004    9/19/2007    Granted    A
METHOD OF ADJUSTING COLOR IN A COLOR PROOF 81370   Eastman Kodak Company    GB
   1443751    04075156.2    1/19/2004    9/19/2007    Granted    A METHOD OF
ADJUSTING COLOR IN A COLOR PROOF 81370   Eastman Kodak Company    JP    4535740
   2004-22017    1/29/2004    6/25/2010    Granted    COLOR ADJUSTING METHOD IN
COLOR PROOF 81370   Eastman Kodak Company    US    7283282    10/355,372   
1/31/2003    10/16/2007    Granted    A METHOD OF ADJUSTING COLOR IN A COLOR
PROOF 81371   Eastman Kodak Company    US    7177048    10/166,955    6/11/2002
   2/13/2007    Granted    N-CHANNEL SCREENING TOOL 81372   Eastman Kodak
Company    US    6710795    09/832,746    4/11/2001    3/23/2004    Granted   
TUNING A PRINTER BY PRINTING PATTERNS WHICH BEAT AGAINST A SPATIAL FREQUENCY OF
A COMPONENT WITHIN THE PRINTER 81379   Eastman Kodak Company    US    6607257   
09/960,109    9/21/2001    8/19/2003    Granted    PRINTHEAD ASSEMBLY WITH
MINIMIZED INTERCONNECTIONS TO AN INKJET PRINTHEAD 81383   Eastman Kodak Company
   DE    60115592.0    01130221.3    12/19/2001    12/7/2005    Granted   
CMOS/MEMS INTEGRATED INK JET PRINT HEAD WITH HEATER ELEMENTS FORMED DURING CMOS
PROCESSING AND METHOD OF FORMING SAME 81383   Eastman Kodak Company    FR   
1234669    01130221.3    12/19/2001    12/7/2005    Granted    CMOS/MEMS
INTEGRATED INK JET PRINT HEAD WITH HEATER ELEMENTS FORMED DURING CMOS PROCESSING
AND METHOD OF FORMING SAME 81383   Eastman Kodak Company    GB    1234669   
01130221.3    12/19/2001    12/7/2005    Granted    CMOS/MEMS INTEGRATED INK JET
PRINT HEAD WITH HEATER ELEMENTS FORMED DURING CMOS PROCESSING AND METHOD OF
FORMING SAME 81383   Eastman Kodak Company    JP    4243057    2001-387314   
12/20/2001    1/9/2009    Granted    CMOS/MEMS INTEGRATED INK JET PRINT HEAD
WITH HEATER ELEMENTS FORMED DURING CMOS PROCESSING AND METHOD OF FORMING SAME
81383   Eastman Kodak Company    US    6450619    09/792,188    2/22/2001   
9/17/2002    Granted    CMOS/MEMS INTEGRATED INK JET PRINT HEAD WITH HEATER
ELEMENTS FORMED DURING CMOS PROCESSING AND METHOD OF FORMING SAME 81385  
Eastman Kodak Company    US    6502925    09/792,114    2/22/2001    1/7/2003   
Granted    CMOS/MEMS INTEGRATED INK JET PRINT HEAD AND METHOD OF FORMING SAME
81385   Eastman Kodak Company    US    6943037    10/242,080    9/12/2002   
9/13/2005    Granted    CMOS/MEMS INTEGRATED INK JET PRINT HEAD AND METHOD OF
FORMING SAME 81386   Eastman Kodak Company    DE    60134112.0    01130219.7   
12/19/2001    5/21/2008    Granted    INCORPORATION OF SILICON BRIDGES IN THE
INK CHANNELS OF CMOS/MEMS INTEGRATED INK JET PRINT HEAD AND METHOD OF FORMING
SAME 81386   Eastman Kodak Company    FR    1219422    01130219.7    12/19/2001
   5/21/2008    Granted    INCORPORATION OF SILICON BRIDGES IN THE INK CHANNELS
OF CMOS/MEMS INTEGRATED INK JET PRINT HEAD AND METHOD OF FORMING SAME 81386  
Eastman Kodak Company    GB    1219422    01130219.7    12/19/2001    5/21/2008
   Granted    INCORPORATION OF SILICON BRIDGES IN THE INK CHANNELS OF CMOS/MEMS
INTEGRATED INK JET PRINT HEAD AND METHOD OF FORMING SAME 81386   Eastman Kodak
Company    US    6474794    09/751,726    12/29/2000    11/5/2002    Granted   
INCORPORATION OF SILICON BRIDGES IN THE INK CHANNELS OF CMOS/MEMS INTEGRATED INK
JET PRINT HEAD AND METHOD OF FORMING SAME 81390   Eastman Kodak Company    DE   
60300317.6    03076783.4    6/10/2003    2/9/2005    Granted    SYSTEM AND
PROCESS FOR MAGNETIC ALIGNMENT OF AN IMAGING SUBSYSTEM 81390   Eastman Kodak
Company    JP    4488692    2003-161151    6/5/2003    4/9/2010    Granted   
SYSTEM AND PROCESS FOR MAGNETIC ALIGNMENT OF AN IMAGING SUBSYSTEM

 

Page 32 of 187



--------------------------------------------------------------------------------

Docket

 

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

81390   Eastman Kodak Company    US    6677975    10/175,490    6/19/2002   
1/13/2004    Granted    SYSTEM AND PROCESS FOR MAGNETIC ALIGNMENT OF AN IMAGING
SUBSYSTEM 81397   Eastman Kodak Company    US    7043019    09/796,201   
2/28/2001    5/9/2006    Granted    COPY PROTECTION FOR DIGITAL MOTION PICTURE
IMAGE DATA 81401   Eastman Kodak Company    US    6729235    09/845,145   
4/30/2001    5/4/2004    Granted    IMAGING APPARATUS AND IMAGING DRUM HAVING
MATERIAL CLAMP 81405   Eastman Kodak Company    US    6515691    09/891,480   
6/26/2001    2/4/2003    Granted    IMPROVED LEAD SCREW AND WRITE ENGINE USING
SAME 81406   Eastman Kodak Company    US    6572720    09/863,855    5/23/2001
   6/3/2003    Granted    METHOD FOR LAMINATING HIGH QUALITY TRANSPARENCIES
81419   Eastman Kodak Company    US    6614462    09/692,728    10/19/2000   
9/2/2003    Granted    A METHOD AND APPARATUS FOR PRINTING HIGH RESOLUTION
IMAGES USING REFLECTIVE LCD MODULATORS 81419   Eastman Kodak Company    US   
6700599    10/357,571    2/4/2003    3/2/2004    Granted    AN APPARATUS FOR
PRINTING HIGH RESOLUTION IMAGES USING REFLECTIVE LCD MODULATORS 81419   Eastman
Kodak Company    US    6801238    10/679,751    10/6/2003    10/5/2004   
Granted    AN APPARATUS FOR PRINTING HIGH RESOLUTION IMAGES USING REFLECTIVE LCD
MODULATORS 81427   Eastman Kodak Company    DE    60119241.9    01203133.2   
8/17/2001    5/3/2006    Granted    INK JET RECORDING ELEMENT 81427   Eastman
Kodak Company    GB    1184193    01203133.2    8/17/2001    5/3/2006    Granted
   INK JET RECORDING ELEMENT 81427   Eastman Kodak Company    JP    5085820   
2001-254014    8/24/2001    9/14/2012    Granted    INK JET RECORDING ELEMENT
81427   Eastman Kodak Company    US    6489008    09/650,068    8/29/2000   
12/3/2002    Granted    INK JET RECORDING ELEMENT 81432   Eastman Kodak Company
   US    6857333    10/135,627    4/30/2002    2/22/2005    Granted   
ROTATIONAL STOP 81433   Eastman Kodak Company    US    6510793    09/894,551   
6/28/2001    1/28/2003    Granted    IMAGING APPARATUS AND PRINTING PLATE
MOUNTING SURFACE FOR USE IN AN IMAGING APPARATUS HAVING PRINTING PLATE
REGISTRATION DETECTION 81434   Eastman Kodak Company    US    6508527   
09/863,597    5/23/2001    1/21/2003    Granted    METHOD FOR LAMINATING A
PRE-PRESS PROOF TO SIMULATE PRINTING ON THIN PLASTIC 81439   Eastman Kodak
Company    US    7198882    10/988,656    11/15/2004    4/3/2007    Granted   
ADHESION PROMOTING POLYMERIC MATERIALS AND PLANOGRAPHIC PRINTING ELEMENTS
CONTAINING THEM 81443   Eastman Kodak Company    US    6444392    09/928,215   
8/10/2001    9/3/2002    Granted    BLACK AND WHITE GRAPHIC ARTS FILM 81448  
Eastman Kodak Company    US    6586498    09/710,346    11/9/2000    7/1/2003   
Granted    INK JET INK 81450   Eastman Kodak Company    TW    NI-193772   
90117913    7/23/2001    1/11/2004    Granted    SYSTEM FOR MAKING A PHOTORESIST
MASTER FOR A HYBRID OPTICAL RECORDING DISC 81450   Eastman Kodak Company    US
   7120097    09/662,561    9/15/2000    10/10/2006    Granted    SYSTEM FOR
MAKING A PHOTORESIST MASTER FOR A HYBRID OPTICAL RECORDING DISC 81456   Eastman
Kodak Company    DE    60115162.3    01202784.3    7/19/2001    11/23/2005   
Granted    A METHOD AND APPARATUS FOR PRINTING MONOCHROMATIC IMAGING USING A
SPATIAL LIGHT MODULATOR 81456   Eastman Kodak Company    FR    1177908   
01202784.3    7/19/2001    11/23/2005    Granted    A METHOD AND APPARATUS FOR
PRINTING MONOCHROMATIC IMAGING USING A SPATIAL LIGHT MODULATOR 81456   Eastman
Kodak Company    GB    1177908    01202784.3    7/19/2001    11/23/2005   
Granted    A METHOD AND APPARATUS FOR PRINTING MONOCHROMATIC IMAGING USING A
SPATIAL LIGHT MODULATOR 81456   Eastman Kodak Company    US    6552740   
09/630,419    8/1/2000    4/22/2003    Granted    A METHOD AND APPARATUS FOR
PRINTING MONOCHROMATIC IMAGING USING A SPATIAL LIGHT MODULATOR 81472   Eastman
Kodak Company    DE    60101433.2    01203136.5    8/17/2001    12/10/2003   
Granted    NON-IMAGE PIXEL DATA STORED ON HARD-COPY IMAGE MEDIA 81472   Eastman
Kodak Company    GB    1184806    01203136.5    8/17/2001    12/10/2003   
Granted    NON-IMAGE PIXEL DATA STORED ON HARD-COPY IMAGE MEDIA 81472   Eastman
Kodak Company    US    7114660    09/650,198    8/29/2000    10/3/2006   
Granted    NON-IMAGE PIXEL DATA STORED ON HARD-COPY IMAGE MEDIA 81509   Eastman
Kodak Company    US    6475696    09/751,192    12/28/2000    11/5/2002   
Granted    IMAGING ELEMENTS WITH NANOCOMPOSITE CONTAINING SUPPORTS 81510  
Eastman Kodak Company    US    6476848    09/746,399    12/21/2000    11/5/2002
   Granted    ELECTROMECHANICAL GRATING DISPLAY SYSTEM WITH SEGMENTED WAVEPLATE
81511   Eastman Kodak Company    JP    4814460    2001-290680    9/25/2001   
9/2/2011    Granted    ELECTROMECHANICAL GRATING DISPLAY SYSTEM WITH SPATIALLY
SEPARATED LIGHT BEAMS 81528   Eastman Kodak Company    US    D454583   
29/127,913    8/14/2000    3/19/2002    Granted    PRINTER WITH A PIVOTING
DISPLAY 81530   Eastman Kodak Company    US    6676164    09/641,112   
8/17/2000    1/13/2004    Granted    A PERSONAL POSTAL PRODUCT 81538   Eastman
Kodak Company    JP    4083421    2001-382987    12/17/2001    2/22/2008   
Granted    A METHOD AND APPARATUS FOR DETECTION OF WRINKLED DOCUMENTS IN A SHEET
FEEDING DEVICE 81538   Eastman Kodak Company    US    6520498    09/746,049   
12/21/2000    2/18/2003    Granted    A METHOD AND APPARATUS FOR DETECTION OF
WRINKLED DOCUMENTS IN A SHEET FEEDING DEVICE 81545   Eastman Kodak Company    US
   D449634    29/138,421    3/13/2001    10/23/2001    Granted    VERTICAL
DIGITAL PROJECTOR 81546   Eastman Kodak Company    US    D449636    29/138,432
   3/13/2001    10/23/2001    Granted    VERTICAL DIGITAL PROJECTOR 81547  
Eastman Kodak Company    US    D449635    29/138,422    3/13/2001    10/23/2001
   Granted    VERTICAL DIGITAL PROJECTOR 81555   Eastman Kodak Company    US   
6561644    09/742,982    12/20/2000    5/13/2003    Granted    INK JET PRINTING
PROCESS 81556   Eastman Kodak Company    US    6578955    09/981,281   
10/17/2001    6/17/2003    Granted    CONTINUOUS INKJET PRINTER WITH ACTUATABLE
VALVES FOR CONTROLLING THE DIRECTION OF DELIVERED INK 81565   Eastman Kodak
Company    US    6454389    09/658,800    9/11/2000    9/24/2002    Granted   
MULTIPASS INKJET PRINTING USING PRINT MASKING 81570   Eastman Kodak Company   
US    6501530    09/727,089    11/30/2000    12/31/2002    Granted    MOTION
PICTURE FILM PROJECTOR ILLUMINATION SYSTEM FOR MINIMIZING FILM BUCKLE 81578  
Eastman Kodak Company    US    6761677    09/667,944    9/22/2000    7/13/2004
   Granted    ALBUM LEAF AND METHOD AND APPARATUS FOR MAKING AN ALBUM LEAF 81578
  Eastman Kodak Company    US    7087006    10/385,104    3/10/2003    8/8/2006
   Granted    ALBUM LEAF AND METHOD AND APPARATUS FOR MAKING AN ALBUM LEAF

 

Page 33 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

81578    Eastman Kodak Company    US    7393315    10/385,279    3/10/2003   
7/1/2008    Granted    ALBUM LEAF AND METHOD AND APPARATUS FOR MAKING AN ALBUM
LEAF 81578    Eastman Kodak Company    US    7322924    10/385,280    3/10/2003
   1/29/2008    Granted    ALBUM LEAF AND METHOD AND APPARATUS FOR MAKING AN
ALBUM LEAF 81581    Eastman Kodak Company    US    6326131    09/652,240   
8/31/2000    12/4/2001    Granted    HIGHLY LUBRICATED IMAGING ELEMENT WITH HIGH
COEFFICIENT OF FRICTION 81588    Eastman Kodak Company    DE    60101126.0   
01203140.7    8/20/2001    11/5/2003    Granted    INK JET RECORDING ELEMENT
81588    Eastman Kodak Company    GB    1184194    01203140.7    8/20/2001   
11/5/2003    Granted    INK JET RECORDING ELEMENT 81588    Eastman Kodak Company
   JP    4805492    2001-257642    8/28/2001    8/19/2011    Granted    INK JET
RECORDING ELEMENT 81588    Eastman Kodak Company    US    6475603    09/652,234
   8/31/2000    11/5/2002    Granted    INK JET RECORDING ELEMENT 81603   
Eastman Kodak Company    US    6508542    09/751,483    12/28/2000    1/21/2003
   Granted    INK DROP DEFLECTION AMPLIFIER MECHANISM AND METHOD OF INCREASING
INK DROP DIVERGENCE 81604    Eastman Kodak Company    JP    4142286   
2001-387274    12/20/2001    6/20/2008    Granted    CMOS/MEMS INTEGRATED INK
JET PRINT HEAD WITH SILICON BASED LATERAL FLOW NOZZLE ARCHITECTURE AND METHOD OF
FORMING SAME 81604    Eastman Kodak Company    US    6439703    09/751,722   
12/29/2000    8/27/2002    Granted    CMOS/MEMS INTEGRATED INK JET PRINT HEAD
WITH SILICON BASED LATERAL FLOW NOZZLE ARCHITECTURE AND METHOD OF FORMING SAME
81619    Eastman Kodak Company    US    6999838    10/337,691    1/7/2003   
2/14/2006    Granted    SYSTEM AND METHOD FOR IMPROVING LASER POWER AND
STABILIZATION USING HIGH DUTY CYCLE RADIO FREQUENCY INJECTION 81620    Eastman
Kodak Company    US    6600590    09/788,862    2/20/2001    7/29/2003   
Granted    A SPECKLE SUPPRESSED LASER PROJECTION SYSTEM USING RF INJECTION 81622
   Eastman Kodak Company    US    6480259    09/675,327    9/28/2000   
11/12/2002    Granted    A METHOD AND APPARATUS FOR PRINTING MONOCHROMATIC
IMAGES USING A SPATIAL LIGHT MODULATOR HAVING A SELECTABLE LIGHT SOURCE 81633   
Eastman Kodak Company    JP    4173662    2001-387062    12/20/2001    8/22/2008
   Granted    INCORPORATION OF SUPPLEMENTARY HEATERS IN THE INK CHANNELS OF
CMOS/MEMS INTEGRATED INK JET PRINT HEAD AND METHOD OF FORMING SAME 81633   
Eastman Kodak Company    US    6412928    09/751,115    12/29/2000    7/2/2002
   Granted    INCORPORATION OF SUPPLEMENTARY HEATERS IN THE INK CHANNELS OF
CMOS/MEMS INTEGRATED INK JET PRINT HEAD AND METHOD OF FORMING SAME 81644   
Eastman Kodak Company    US    6537656    09/723,518    11/28/2000    3/25/2003
   Granted    FOAM CORE IMAGING MEMBER 81646    Eastman Kodak Company    US   
6580490    09/699,552    10/30/2000    6/17/2003    Granted    A METHOD AND
APPARATUS FOR PRINTING IMAGES IN MULTIPLE FORMATS USING A SPATIAL LIGHT
MODULATOR 81656    Eastman Kodak Company    US    6468338    09/689,184   
10/12/2000    10/22/2002    Granted    DYE FOR INK JET INK 81659    Eastman
Kodak Company    US    6904180    09/697,890    10/27/2000    6/7/2005   
Granted    A METHOD FOR DETECTING IMAGE INTERPOLATION 81659    Eastman Kodak
Company    US    7251378    10/961,892    10/8/2004    7/31/2007    Granted    A
METHOD FOR DETECTING IMAGE INTERPOLATION 81665    Eastman Kodak Company    DE   
60326189.2    03076768.5    6/5/2003    2/18/2009    Granted    INK JET PRINTING
METHOD 81665    Eastman Kodak Company    FR    1375175    03076768.5    6/5/2003
   2/18/2009    Granted    INK JET PRINTING METHOD 81665    Eastman Kodak
Company    GB    1375175    03076768.5    6/5/2003    2/18/2009    Granted   
INK JET PRINTING METHOD 81665    Eastman Kodak Company    US    6679603   
10/184,672    6/18/2002    1/20/2004    Granted    INK JET PRINTING METHOD 81666
   Eastman Kodak Company    US    6491362    09/910,405    7/20/2001   
12/10/2002    Granted    A CONTINUOUS INK JET PRINTING APPARATUS WITH IMPROVED
DROP PLACEMENT 81672    Eastman Kodak Company    JP    4117129    2001-394752   
12/26/2001    4/25/2008    Granted    INK JET APPARATUS HAVING AMPLIFIED
ASYMMETRIC HEATING DROP DEFLECTION 81672    Eastman Kodak Company    US   
6505921    09/751,563    12/28/2000    1/14/2003    Granted    INK JET APPARATUS
HAVING AMPLIFIED ASYMMETRIC HEATING DROP DEFLECTION 81674    Eastman Kodak
Company    DE    60221092.5    02080296.3    12/16/2002    7/11/2007    Granted
   INK-JET PRINTING WITH REDUCED CROSS-TALK 81674    Eastman Kodak Company    FR
   1323531    02080296.3    12/16/2002    7/11/2007    Granted    INK-JET
PRINTING WITH REDUCED CROSS-TALK 81674    Eastman Kodak Company    GB    1323531
   02080296.3    12/16/2002    7/11/2007    Granted    INK-JET PRINTING WITH
REDUCED CROSS-TALK 81674    Eastman Kodak Company    US    6923529    10/035,902
   12/26/2001    8/2/2005    Granted    INK-JET PRINTING WITH REDUCED CROSS-TALK
81691    Eastman Kodak Company    DE    60229902.0    02077676.1    7/5/2002   
11/19/2008    Granted    SYNCHRONIZING PRINTED DROPLETS IN CONTINUOUS INKJET
PRINTING 81691    Eastman Kodak Company    GB    1277581    02077676.1   
7/5/2002    11/19/2008    Granted    SYNCHRONIZING PRINTED DROPLETS IN
CONTINUOUS INKJET PRINTING 81691    Eastman Kodak Company    US    6572222   
09/907,159    7/17/2001    6/3/2003    Granted    SYNCHRONIZING PRINTED DROPLETS
IN CONTINUOUS INKJET PRINTING 81696    Eastman Kodak Company    US    6474781   
09/861,692    5/21/2001    11/5/2002    Granted    A CONTINUOUS INK-JET PRINTING
METHOD AND APPARATUS WITH NOZZLE CLUSTERS 81699    Eastman Kodak Company    DE
   60228781.2    02075820.7    3/1/2002    9/10/2008    Granted    A CONTINUOUS
INK-JET PRINTING METHOD AND APPARATUS FOR CORRECTING INK DROP PLACEMENT 81699   
Eastman Kodak Company    FR    1243426    02075820.7    3/1/2002    9/10/2008   
Granted    A CONTINUOUS INK-JET PRINTING METHOD AND APPARATUS FOR CORRECTING INK
DROP PLACEMENT 81699    Eastman Kodak Company    GB    1243426    02075820.7   
3/1/2002    9/10/2008    Granted    A CONTINUOUS INK-JET PRINTING METHOD AND
APPARATUS FOR CORRECTING INK DROP PLACEMENT 81699    Eastman Kodak Company    JP
   4272383    2002-55924    3/1/2002    3/6/2009    Granted    A CONTINUOUS
INK-JET PRINTING METHOD AND APPARATUS FOR CORRECTING INK DROP PLACEMENT 81699   
Eastman Kodak Company    US    6517197    09/804,758    3/13/2001    2/11/2003
   Granted    A CONTINUOUS INK-JET PRINTING METHOD AND APPARATUS FOR CORRECTING
INK DROP PLACEMENT 81700    Eastman Kodak Company    DE    60205075.8   
02079370.9    10/21/2002    7/20/2005    Granted    A CONTINUOUS INK-JET
PRINTING APPARATUS HAVING AN IMPROVED DROPLET DEFLECTOR AND CATCHER 81700   
Eastman Kodak Company    FR    1308278    02079370.9    10/21/2002    7/20/2005
   Granted    A CONTINUOUS INK-JET PRINTING APPARATUS HAVING AN IMPROVED DROPLET
DEFLECTOR AND CATCHER 81700    Eastman Kodak Company    GB    1308278   
02079370.9    10/21/2002    7/20/2005    Granted    A CONTINUOUS INK-JET
PRINTING APPARATUS HAVING AN IMPROVED DROPLET DEFLECTOR AND CATCHER

 

Page 34 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

81700    Eastman Kodak Company    US    6851796    09/999,356    10/31/2001   
2/8/2005    Granted    A CONTINUOUS INK-JET PRINTING APPARATUS HAVING AN
IMPROVED DROPLET DEFLECTOR AND CATCHER 81701    Eastman Kodak Company    DE   
60106185.3    01204903.7    12/14/2001    10/6/2004    Granted    A CONTINUOUS
INK-JET PRINTING METHOD AND APPARATUS 81701    Eastman Kodak Company    FR   
1219429    01204903.7    12/14/2001    10/6/2004    Granted    A CONTINUOUS
INK-JET PRINTING METHOD AND APPARATUS 81701    Eastman Kodak Company    GB   
1219429    01204903.7    12/14/2001    10/6/2004    Granted    A CONTINUOUS
INK-JET PRINTING METHOD AND APPARATUS 81701    Eastman Kodak Company    JP   
4787304    2008-264295    10/10/2008    7/22/2011    Granted    A CONTINUOUS
INK-JET PRINTING METHOD AND APPARATUS 81701    Eastman Kodak Company    JP   
4847561    2009-159798    7/6/2009    10/21/2011    Granted    A CONTINUOUS
INK-JET PRINTING METHOD AND APPARATUS 81701    Eastman Kodak Company    JP   
4847562    2009-159800    7/6/2009    10/21/2011    Granted    A CONTINUOUS
INK-JET PRINTING METHOD AND APPARATUS 81701    Eastman Kodak Company    US   
6588888    09/751,232    12/28/2000    7/8/2003    Granted    A CONTINUOUS
INK-JET PRINTING METHOD AND APPARATUS 81701    Eastman Kodak Company    US   
6863385    10/426,295    4/30/2003    3/8/2005    Granted    A CONTINUOUS
INK-JET PRINTING METHOD AND APPARATUS 81702    Eastman Kodak Company    DE   
60206702.2    02077391.7    6/17/2002    10/19/2005    Granted    A CONTINUOUS
INK JET PRINTING APPARATUS WITH NOZZLES HAVING DIFFERENT DIAMETERS 81702   
Eastman Kodak Company    GB    1277579    02077391.7    6/17/2002    10/19/2005
   Granted    A CONTINUOUS INK JET PRINTING APPARATUS WITH NOZZLES HAVING
DIFFERENT DIAMETERS 81702    Eastman Kodak Company    US    6450628   
09/892,831    6/27/2001    9/17/2002    Granted    A CONTINUOUS INK JET PRINTING
APPARATUS WITH NOZZLES HAVING DIFFERENT DIAMETERS 81703    Eastman Kodak Company
   US    6827429    09/969,679    10/3/2001    12/7/2004    Granted   
CONTINUOUS INK JET PRINTING METHOD AND APPARATUS WITH INK DROPLET VELOCITY
DISCRIMINATION 81704    Eastman Kodak Company    DE    60224136.7    02077602.7
   7/1/2002    12/19/2007    Granted    A CONTINUOUS INK-JET PRINTING APPARATUS
WITH PRE-CONDITONED AIR FLOW 81704    Eastman Kodak Company    GB    1277578   
02077602.7    7/1/2002    12/19/2007    Granted    A CONTINUOUS INK-JET PRINTING
APPARATUS WITH PRE-CONDITONED AIR FLOW 81704    Eastman Kodak Company    JP   
4109912    2002-178489    6/19/2002    4/11/2008    Granted    A CONTINUOUS
INK-JET PRINTING APPARATUS WITH PRE-CONDITONED AIR FLOW 81704    Eastman Kodak
Company    US    6588889    09/906,489    7/16/2001    7/8/2003    Granted    A
CONTINUOUS INK-JET PRINTING APPARATUS WITH PRE-CONDITONED AIR FLOW 81705   
Eastman Kodak Company    DE    60228356.6    02075438.8    2/4/2002    8/20/2008
   Granted    CONTNUOUS INK-JET PRINTER HAVING TWO DIMENSIONAL NOZZLE ARRAY AND
METHOD OF INCREASING INK DROP DENSITY 81705    Eastman Kodak Company    FR   
1232863    02075438.8    2/4/2002    8/20/2008    Granted    CONTNUOUS INK-JET
PRINTER HAVING TWO DIMENSIONAL NOZZLE ARRAY AND METHOD OF INCREASING INK DROP
DENSITY 81705    Eastman Kodak Company    GB    1232863    02075438.8   
2/4/2002    8/20/2008    Granted    CONTNUOUS INK-JET PRINTER HAVING TWO
DIMENSIONAL NOZZLE ARRAY AND METHOD OF INCREASING INK DROP DENSITY 81705   
Eastman Kodak Company    JP       2002-009484    1/18/2002       Filed   
CONTNUOUS INK-JET PRINTER HAVING TWO DIMENSIONAL NOZZLE ARRAY AND METHOD OF
INCREASING INK DROP DENSITY 81705    Eastman Kodak Company    US    6536883   
09/785,618    2/16/2001    3/25/2003    Granted    CONTNUOUS INK-JET PRINTER
HAVING TWO DIMENSIONAL NOZZLE ARRAY AND METHOD OF INCREASING INK DROP DENSITY
81706    Eastman Kodak Company    JP    4253455    2002-11205    1/21/2002   
1/30/2009    Granted    CONTINUOUS INK JET PRINTHEAD AND METHOD OF TRANSLATING
INK DROPS 81706    Eastman Kodak Company    US    6508543    09/777,426   
2/6/2001    1/21/2003    Granted    CONTINUOUS INK JET PRINTHEAD AND METHOD OF
TRANSLATING INK DROPS 81707    Eastman Kodak Company    US    6682182   
10/120,023    4/10/2002    1/27/2004    Granted    CONTINUOUS INK JET PRINTING
WITH IMPROVED DROP FORMATION 81708    Eastman Kodak Company    US    6739705   
10/054,476    1/22/2002    5/25/2004    Granted    CONTINUOUS STREAM INK JET
PRINTHEAD OF THE GAS STREAM DROP DEFLECTION TYPE HAVING AMBIENT PRESSURE
COMPENSATION MECHANISM AND METHOD OF OPERATION THEREOF 81718    Eastman Kodak
Company    US    6288227    09/679,922    10/5/2000    9/11/2001    Granted   
SOLUBILIZED 2,6-DINAPHTHYLAMINOTRIAZINES 81718    Eastman Kodak Company    US   
6509143    09/896,698    6/29/2001    1/21/2003    Granted    CONCENTRATED
PHOTOGRAPHIC COLOR DEVELOPING COMPOSITION CONTAINING STAIN REDUCING AGENT 81721
   Eastman Kodak Company    DE    60108335.0    01126389.4    11/7/2001   
1/12/2005    Granted    COATING FLUID FOR THE PREPARATION OF A RECORDING MEDIUM
FOR USE IN INKJET PRINTING 81721    Eastman Kodak Company    US    6838505   
09/981,221    10/16/2001    1/4/2005    Granted    COATING FLUID FOR THE
PREPARATION OF A RECORDING MEDIUM FOR USE IN INKJET PRINTING 81723    Eastman
Kodak Company    US    6860308    10/353,664    1/29/2003    3/1/2005    Granted
   APPARATUS FOR MAKING A TWO-SIDED IMAGE 81732    Eastman Kodak Company    US
   6567217    09/993,034    11/6/2001    5/20/2003    Granted    IMAGE-FORMING
SYSTEM WITH ENHANCED GRAY LEVELS 81732    Eastman Kodak Company    US    6552855
   10/184,280    6/27/2002    4/22/2003    Granted    IMAGE-FORMING SYSTEM WITH
ENHANCED GRAY LEVELS 81733    Eastman Kodak Company    US    6648943   
10/027,288    12/21/2001    11/18/2003    Granted    INTEGRATED USE OF
DEAERATION METHODS TO REDUCE BUBBLES AND LIQUID WASTE 81737    Eastman Kodak
Company    TW    NI-195052    090119940    8/14/2001    2/1/2004    Granted   
ANTIREFLECTION ARTICLE OF MANUFACTURE 81737    Eastman Kodak Company    US   
6497957    09/679,314    10/4/2000    12/24/2002    Granted    ANTIREFLECTION
ARTICLE OF MANUFACTURE 81742    Eastman Kodak Company    JP    4191404   
2001-372645    12/6/2001    9/26/2008    Granted    CONTINUOUS INK JET PRINTING
PROCESS 81744    Eastman Kodak Company    US    6652761    10/051,426   
1/18/2002    11/25/2003    Granted    PROCESS FOR RECYCLING WASH-WATER RESULTING
FROM FILM TREATMENT 81746    Eastman Kodak Company    DE    60208515.2   
02356093.1    5/17/2002    1/4/2006    Granted    MATERIAL AND METHOD FOR THE
TREATMENT OF PHOTOGRAPHIC EFFLUENTS 81746    Eastman Kodak Company    FR   
1267208    02356093.1    5/17/2002    1/4/2006    Granted    MATERIAL AND METHOD
FOR THE TREATMENT OF PHOTOGRAPHIC EFFLUENTS 81746    Eastman Kodak Company    GB
   1267208    02356093.1    5/17/2002    1/4/2006    Granted    MATERIAL AND
METHOD FOR THE TREATMENT OF PHOTOGRAPHIC EFFLUENTS 81746    Eastman Kodak
Company    NL    1267208    02356093.1    5/17/2002    1/4/2006    Granted   
MATERIAL AND METHOD FOR THE TREATMENT OF PHOTOGRAPHIC EFFLUENTS 81746    Eastman
Kodak Company    US    6620397    10/159,680    5/31/2002    9/16/2003   
Granted    MATERIAL AND METHOD FOR THE TREATMENT OF PHOTOGRAPHIC EFFLUENTS

 

Page 35 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

81756    Eastman Kodak Company    US    6649250    09/976,616    10/11/2001   
11/18/2003    Granted    GLOSS COATING ON PERMEABLE SURFACE IMAGING SUPPORT
81757    Eastman Kodak Company    US    6746051    09/686,133    10/10/2000   
6/8/2004    Granted    A TWO SIDED IMAGE PRODUCT 81758    Eastman Kodak Company
   US    6711277    09/696,542    10/25/2000    3/23/2004    Granted    METHOD
OF CONTROLLING THE REPRODUCTION OF COPYRIGHTED IMAGES 81772    Eastman Kodak
Company    US    6643237    09/804,116    3/12/2001    11/4/2003    Granted   
METHOD AND APPARATUS FOR THE AUTHENTICATION OF ENCODED DATA 81776    Eastman
Kodak Company    US    6426172    09/751,723    12/29/2000    7/30/2002   
Granted    METHOD OF PROCESSING MOTION PICTURE PRINT FILM TO PROVIDE IMPROVED
LASER SUBTITLING PERFORMANCE, AND PROCESSED MOTION PICTURE PRINT FILM 81783   
Eastman Kodak Company    US    6498711    09/708,353    11/8/2000    12/24/2002
   Granted    DEFORMABLE MICRO-ACTUATOR WITH GRID ELECTRODE 81785    Eastman
Kodak Company    JP    4326176    2001-334483    10/31/2001    6/19/2009   
Granted    METHOD OF MANUFACTURING A MICROLENS ARRAY MOLD AND A MICROLENS ARRAY
81785    Eastman Kodak Company    TW    NI-173085    090122119    9/6/2001   
7/2/2003    Granted    METHOD OF MANUFACTURING A MICROLENS ARRAY MOLD AND A
MICROLENS ARRAY 81785    Eastman Kodak Company    US    6476971    09/702,952   
10/31/2000    11/5/2002    Granted    METHOD FOR MANUFACTURING A MICROLENS ARRAY
MOLD AND A MICROLENS ARRAY 81786    Eastman Kodak Company    US    6846137   
09/702,362    10/31/2000    1/25/2005    Granted    APPARATUS FOR FORMING A
MICROLENS MOLD 81787    Eastman Kodak Company    US    6908266    09/702,500   
10/31/2000    6/21/2005    Granted    APPARATUS FOR FORMING A MICROLENS ARRAY
MOLD 81788    Eastman Kodak Company    TW    NI-173084    90122112    9/6/2001
   3/11/2003    Granted    METHOD OF MANUFACTURING A MICROLENS AND A MICROLENS
ARRAY 81794    Eastman Kodak Company    US    6436619    09/853,846    5/11/2001
   8/20/2002    Granted    CONDUCTIVE AND ROUGHENING LAYER 81795    Eastman
Kodak Company    US    6872501    10/133,836    4/26/2002    3/29/2005   
Granted    ANTISTAT OF ONIUM SALT AND POLYETHER POLYMER 81798    Eastman Kodak
Company    US    6799963    09/702,496    10/31/2000    10/5/2004    Granted   
APPARATUS AND METHOD FOR MAKING A DOUBLE-SIDED MICROLENS MOLD AND MICROLENS
ARRAY MOLD 81798    Eastman Kodak Company    US    6787072    10/368,872   
2/19/2003    9/7/2004    Granted    APPARATUS AND METHOD FOR MAKING A
DOUBLE-SIDED MICROLENS MOLD AND MICROLENS ARRAY MOLD 81820    Eastman Kodak
Company    DE    60200328.8    02075169.9    1/16/2002    4/7/2004    Granted   
INK JET RECORDING ELEMENT AND PRINTING METHOD 81820    Eastman Kodak Company   
FR    1226970    02075169.9    1/16/2002    4/7/2004    Granted    INK JET
RECORDING ELEMENT AND PRINTING METHOD 81820    Eastman Kodak Company    GB   
1226970    02075169.9    1/16/2002    4/7/2004    Granted    INK JET RECORDING
ELEMENT AND PRINTING METHOD 81820    Eastman Kodak Company    JP    3939990   
2002-16869    1/25/2002    4/6/2007    Granted    INK JET RECORDING ELEMENT
81820    Eastman Kodak Company    US    6630212    09/770,814    1/26/2001   
10/7/2003    Granted    INK JET RECORDING ELEMENT 81821    Eastman Kodak Company
   DE    60202221.5    02075132.7    1/14/2002    12/15/2004    Granted    INK
JET PRINTING METHOD 81821    Eastman Kodak Company    US    6554418   
09/771,251    1/26/2001    4/29/2003    Granted    INK JET PRINTING METHOD 81838
   Eastman Kodak Company    US    D460474    29/148,082    9/14/2001   
7/16/2002    Granted    “DIGITAL CAMERA BACK” 81854    Eastman Kodak Company   
US    6475712    09/996,192    11/28/2001    11/5/2002    Granted   
PHOTOGRAPHIC ELEMENT HAVING IMPROVED SURFACE PROTECTIVE LAYER CONTAINING
COMPOSITE WAX PARTICLES 81857    Eastman Kodak Company    DE    60209854.8   
02076136.7    3/22/2002    3/15/2006    Granted    PHOTOGRAPHIC ELEMENT
CONTAINING AN ELECTRICALLY-CONDUCTIVE LAYER 81857    Eastman Kodak Company    FR
   1248146    02076136.7    3/22/2002    3/15/2006    Granted    PHOTOGRAPHIC
ELEMENT CONTAINING AN ELECTRICALLY-CONDUCTIVE LAYER 81857    Eastman Kodak
Company    GB    1248146    02076136.7    3/22/2002    3/15/2006    Granted   
PHOTOGRAPHIC ELEMENT CONTAINING AN ELECTRICALLY-CONDUCTIVE LAYER 81857   
Eastman Kodak Company    US    6440654    09/825,325    4/3/2001    8/27/2002   
Granted    PHOTOGRAPHIC ELEMENT CONTAINING AN ELECTRICALLY-CONDUCTIVE LAYER
81859    Eastman Kodak Company    US    6470736    09/773,290    1/31/2001   
10/29/2002    Granted    APPARATUS AND METHOD FOR CAPILLARY VISCOMETRY OF FLUIDS
(AS AMENDED) 81873    Eastman Kodak Company    US    6576042    09/950,487   
9/11/2001    6/10/2003    Granted    A PROCESS CONTROL METHOD TO INCREASE
DEAERATION CAPACITY IN AN ECR BY CONSTANT VOLTAGE OPERATION 81875    Eastman
Kodak Company    US    D457180    29/140,631    4/20/2001    5/14/2002   
Granted    FILM SCANNER 81879    Eastman Kodak Company    US    6514659   
09/723,489    11/28/2000    2/4/2003    Granted    FOAM CORE IMAGING ELEMENT
WITH GLOSSY SURFACE 81892    Eastman Kodak Company    US    6497986   
09/931,328    8/16/2001    12/24/2002    Granted    NACREOUS SATIN IMAGING
ELEMENT 81893    Eastman Kodak Company    US    6423398    09/770,122   
1/26/2001    7/23/2002    Granted    INK JET PRINTING METHOD 81895    Eastman
Kodak Company    US    6596447    09/931,334    8/16/2001    7/22/2003   
Granted    PHOTOGRAPHIC ELEMENT WITH NACREOUS OVERCOAT 81901    Eastman Kodak
Company    US    6508548    09/742,961    12/20/2000    1/21/2003    Granted   
INK JET PRINTING METHOD 81909    Eastman Kodak Company    DE    60130619.8   
01204421.0    11/19/2001    9/26/2007    Granted    THERMAL ACTUATOR 81909   
Eastman Kodak Company    JP    4040288    2001-355056    11/20/2001   
11/16/2007    Granted    THERMAL ACTUATOR 81909    Eastman Kodak Company    US
   6561627    09/726,945    11/30/2000    5/13/2003    Granted    THERMAL
ACTUATOR 81912    Eastman Kodak Company    US    6848764    10/121,401   
4/12/2002    2/1/2005    Granted    METHOD AND APPARATUS FOR CONTROLLING HEATERS
IN A CONTINUOUS INK JET PRINT HEAD 81913    Eastman Kodak Company    DE   
60301592.1    03076685.1    6/2/2003    9/14/2005    Granted    METHOD OF
CONTROLLING HEATERS IN A CONTINUOUS INK JET PRINTHEAD HAVING SEGMENTED HEATERS
TO PREVENT TERMINAL INK DROP MISDIRECTION 81913    Eastman Kodak Company    GB
   1371489    03076685.1    6/2/2003    9/14/2005    Granted    METHOD OF
CONTROLLING HEATERS IN A CONTINUOUS INK JET PRINTHEAD HAVING SEGMENTED HEATERS
TO PREVENT TERMINAL INK DROP MISDIRECTION

 

Page 36 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

81913    Eastman Kodak Company    US    6820971    10/172,429    6/14/2002   
11/23/2004    Granted    METHOD OF CONTROLLING HEATERS IN A CONTINUOUS INK JET
PRINTHEAD HAVING SEGMENTED HEATERS TO PREVENT TERMINAL INK DROP MISDIRECTION
81914    Eastman Kodak Company    US    6584857    09/717,318    11/20/2000   
7/1/2003    Granted    OPTICAL STRAIN GAUGE 81915    Eastman Kodak Company    US
   6596451    09/931,355    8/16/2001    7/22/2003    Granted    NACREOUS
IMAGING ELEMENT CONTAINING A VOIDED POLYMER LAYER 81916    Eastman Kodak Company
   US    6569593    09/931,699    8/16/2001    5/27/2003    Granted    ORIENTED
POLYESTER IMAGING ELEMENT WITH NACREOUS PIGMENT 81928    Eastman Kodak Company
   US    6689429    09/981,375    10/16/2001    2/10/2004    Granted    COATING
FLUID FOR THE PREPARATION OF A RECORDING MEDIUM FOR USE IN INKJET PRINTING 81936
   Eastman Kodak Company    US    6497472    09/751,236    12/29/2000   
12/24/2002    Granted    A SELF-CLEANING INK JET PRINTER AND PRINT HEAD WITH
CLEANING FLUID FLOW SYSTEM 81958    Eastman Kodak Company    US    6543899   
09/730,360    12/5/2000    4/8/2003    Granted    AN AUTO-STEREOSCOPIC VIEWING
SYSTEM USING MOUNTED PROJECTION 81966    Eastman Kodak Company    US    6882451
   09/732,671    12/8/2000    4/19/2005    Granted    METHOD AND MEANS FOR
DETERMINING ESTIMATED RELATIVE EXPOSURE VALUES FROM OPTICAL DENSITY VALUES OF
PHOTOGRAPHIC MEDIA (AMENDED AS OF 8/13/2004) 81981    Eastman Kodak Company   
DE    60236042.0    02075961.9    3/11/2002    4/21/2010    Granted    INK JET
PRINTING PROCESS 81981    Eastman Kodak Company    FR    1243627    02075961.9
   3/11/2002    4/21/2010    Granted    INK JET PRINTING PROCESS 81981   
Eastman Kodak Company    GB    1243627    02075961.9    3/11/2002    4/21/2010
   Granted    INK JET PRINTING PROCESS 81981    Eastman Kodak Company    US   
6547865    09/813,581    3/21/2001    4/15/2003    Granted    INK JET PRINTING
PROCESS 81992    Eastman Kodak Company    DE    60220846.7    02075437.0   
2/4/2002    6/27/2007    Granted    CONTINUOUS INK JET PRINTHEAD HAVING
TWO-DIMENSIONAL NOZZLE ARRAY AND METHOD OF REDUNDANT PRINTING 81992    Eastman
Kodak Company    FR    1232864    02075437.0    2/4/2002    6/27/2007    Granted
   CONTINUOUS INK JET PRINTHEAD HAVING TWO-DIMENSIONAL NOZZLE ARRAY AND METHOD
OF REDUNDANT PRINTING 81992    Eastman Kodak Company    GB    1232864   
02075437.0    2/4/2002    6/27/2007    Granted    CONTINUOUS INK JET PRINTHEAD
HAVING TWO-DIMENSIONAL NOZZLE ARRAY AND METHOD OF REDUNDANT PRINTING 81992   
Eastman Kodak Company    JP    4351412    2002-026305    2/4/2002    7/31/2009
   Granted    CONTINUOUS INK JET PRINTHEAD HAVING TWO-DIMENSIONAL NOZZLE ARRAY
AND METHOD OF REDUNDANT PRINTING 81992    Eastman Kodak Company    US    6457807
   09/785,615    2/16/2001    10/1/2002    Granted    CONTINUOUS INK JET
PRINTHEAD HAVING TWO-DIMENSIONAL NOZZLE ARRAY AND METHOD OF REDUNDANT PRINTING
81993    Eastman Kodak Company    US    6481835    09/771,540    1/29/2001   
11/19/2002    Granted    CONTINUOUS INK-JET PRINTHEAD HAVING SERRATED GUTTER
81994    Eastman Kodak Company    JP    3776036    2001-383220    12/17/2001   
3/3/2006    Granted    A MONOCENTRIC AUTOSTEREOSCOPIC OPTICAL APPARATUS AND
METHOD 81994    Eastman Kodak Company    US    6416181    09/738,747   
12/15/2000    7/9/2002    Granted    A MONOCENTRIC AUTOSTEREOSCOPIC OPTICAL
APPARATUS AND METHOD 81997    Eastman Kodak Company    US    7094453   
10/238,656    9/10/2002    8/22/2006    Granted    TACK FREE EDGE FOR PRESSURE
SENSITIVE ADHESIVE WEB 81999    Eastman Kodak Company    US    7122235   
09/878,853    6/11/2001    10/17/2006    Granted    TACK FREE CAUTERIZED EDGE
FOR PRESSURE SENSITIVE ADHESIVE WEB 82000    Eastman Kodak Company    US   
6553651    09/803,851    3/12/2001    4/29/2003    Granted    A METHOD FOR
FABRICATING A PERMANENT MAGNETIC STRUCTURE IN A SUBSTRATE 82001    Eastman Kodak
Company    DE    60206668.9    02075307.5    1/25/2002    10/19/2005    Granted
   CONTINUOUS INK JET PRINTHEAD AND METHOD OF ROTATING INK DROPS 82001   
Eastman Kodak Company    FR    1228873    02075307.5    1/25/2002    10/19/2005
   Granted    CONTINUOUS INK JET PRINTHEAD AND METHOD OF ROTATING INK DROPS
82001    Eastman Kodak Company    GB    1228873    02075307.5    1/25/2002   
10/19/2005    Granted    CONTINUOUS INK JET PRINTHEAD AND METHOD OF ROTATING INK
DROPS 82001    Eastman Kodak Company    JP    4295946    2002-23532    1/31/2002
   4/17/2009    Granted    CONTINUOUS INK JET PRINTER 82001    Eastman Kodak
Company    US    6505922    09/777,461    2/6/2001    1/14/2003    Granted   
CONTINUOUS INK JET PRINTHEAD AND METHOD OF ROTATING INK DROPS 82009    Eastman
Kodak Company    US    6471327    09/794,671    2/27/2001    10/29/2002   
Granted    APPARATUS AND METHOD OF DELIVERING A FOCUSED BEAM OF A
THERMODYNAMICALLY STABLE/METASTABLE MIXTURE OF A FUNCTIONAL MATERIAL IN A DENSE
FLUID ONTO A RECEIVER 82009    Eastman Kodak Company    US    6752484   
10/091,842    3/6/2002    6/22/2004    Granted    APPARATUS AND METHOD OF
DELIVERING A BEAM OF A FUNCTIONAL MATERIALS TO A RECEIVER 82014    Eastman Kodak
Company    DE    60200331.8    02075344.8    1/28/2002    4/7/2004    Granted   
HIGH CONTRAST PHOTOGRAPHIC ELEMENT CONTAINING A NOVEL COMBINATION OF NUCLEATORS
82014    Eastman Kodak Company    JP    3943408    2002-28451    2/5/2002   
4/13/2007    Granted    ULTRAHIGH CONTRAST PHOTOGRAPHIC MATERIAL 82014   
Eastman Kodak Company    US    6573021    10/040,672    1/7/2002    6/3/2003   
Granted    HIGH CONTRAST PHOTOGRAPHIC ELEMENT CONTAINING A NOVEL COMBINATION OF
NUCLEATORS 82017    Eastman Kodak Company    US    6569597    09/766,076   
1/19/2001    5/27/2003    Granted    THERMAL IMAGING COMPOSITION AND MEMBER AND
METHODS OF IMAGING AND PRINTING 82030    Eastman Kodak Company    US    6864023
   10/724,853    12/1/2003    3/8/2005    Granted    IMAGING MEMBER ADHERED TO
VACUOUS CORE BASE 82039    Eastman Kodak Company    US    6361156    09/745,714
   12/21/2000    3/26/2002    Granted    CONTINUOUS INK JET PRINTING PROCESS
82040    Eastman Kodak Company    DE    60216663.2    02076881.8    5/13/2002   
12/13/2006    Granted    NEGATIVE-WORKING THERMAL IMAGING MEMBER AND METHODS OF
IMAGING AND PRINTING 82040    Eastman Kodak Company    FR    1260362   
02076881.8    5/13/2002    12/13/2006    Granted    NEGATIVE-WORKING THERMAL
IMAGING MEMBER AND METHODS OF IMAGING AND PRINTING 82040    Eastman Kodak
Company    GB    1260362    02076881.8    5/13/2002    12/13/2006    Granted   
NEGATIVE-WORKING THERMAL IMAGING MEMBER AND METHODS OF IMAGING AND PRINTING
82040    Eastman Kodak Company    US    6551757    09/864,570    5/24/2001   
4/22/2003    Granted    NEGATIVE-WORKING THERMAL IMAGING MEMBER AND METHODS OF
IMAGING AND PRINTING 82049    Eastman Kodak Company    US    6513903   
09/750,993    12/29/2000    2/4/2003    Granted    INK JET PRINT HEAD WITH
CAPILLARY FLOW CLEANING 82056    Eastman Kodak Company    US    6841226   
10/011,040    11/13/2001    1/11/2005    Granted    ETHOXYLATED ALCOHOL
INTERCALATED SMECTITE MATERIALS AND METHOD 82091    Eastman Kodak Company    US
   6908178    10/602,433    6/24/2003    6/21/2005    Granted    CONTINUOUS INK
JET COLOR PRINTING APPARATUS WITH RAPID INK SWITCHING

 

Page 37 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

82093    Eastman Kodak Company    US    6476962    09/841,356    4/24/2001   
11/5/2002    Granted    A MULTI-BEAM ZOOM LENS FOR PRODUCING VARIABLE SPOT SIZES
FOR A LASER PRINTER 82095    Eastman Kodak Company    DE    60225973.8   
02077596.1    6/28/2002    4/9/2008    Granted    A CONTINUOUS INK-JET PRINTING
APPARATUS WITH INTEGRAL CLEANING 82095    Eastman Kodak Company    FR    1277580
   02077596.1    6/28/2002    4/9/2008    Granted    A CONTINUOUS INK-JET
PRINTING APPARATUS WITH INTEGRAL CLEANING 82095    Eastman Kodak Company    GB
   1277580    02077596.1    6/28/2002    4/9/2008    Granted    A CONTINUOUS
INK-JET PRINTING APPARATUS WITH INTEGRAL CLEANING 82095    Eastman Kodak Company
   JP    4270817    2002-206889    7/16/2002    3/6/2009    Granted    A
CONTINUOUS INK-JET PRINTING APPARATUS WITH INTEGRAL CLEANING 82095    Eastman
Kodak Company    US    6899410    10/606,106    6/25/2003    5/31/2005   
Granted    A CONTINUOUS INK-JET PRINTING APPARATUS WITH INTEGRAL CLEANING 82103
   Eastman Kodak Company    DE    60113798.1    01130220.5    12/19/2001   
10/5/2005    Granted    CMOS/MEMS INTEGRATED INK JET PRINT HEAD WITH ELONGATED
BORE AND METHOD OF FORMING SAME 82103    Eastman Kodak Company    FR    1234668
   01130220.5    12/19/2001    10/5/2005    Granted    CMOS/MEMS INTEGRATED INK
JET PRINT HEAD WITH ELONGATED BORE AND METHOD OF FORMING SAME 82103    Eastman
Kodak Company    GB    1234668    01130220.5    12/19/2001    10/5/2005   
Granted    CMOS/MEMS INTEGRATED INK JET PRINT HEAD WITH ELONGATED BORE AND
METHOD OF FORMING SAME 82103    Eastman Kodak Company    US    6491385   
09/791,315    2/22/2001    12/10/2002    Granted    CMOS/MEMS INTEGRATED INK JET
PRINT HEAD WITH ELONGATED BORE AND METHOD OF FORMING SAME 82109    Eastman Kodak
Company    DE    60209852.1    02075135.0    1/14/2002    3/15/2006    Granted
   INK JET RECORDING ELEMENT AND PRINTING METHOD 82109    Eastman Kodak Company
   FR    1226965    02075135.0    1/14/2002    3/15/2006    Granted    INK JET
RECORDING ELEMENT AND PRINTING METHOD 82109    Eastman Kodak Company    GB   
1226965    02075135.0    1/14/2002    3/15/2006    Granted    INK JET RECORDING
ELEMENT AND PRINTING METHOD 82109    Eastman Kodak Company    US    6479135   
09/771,191    1/26/2001    11/12/2002    Granted    INK JET RECORDING ELEMENT
82110    Eastman Kodak Company    DE    60223734.3    02075125.1    1/14/2002   
11/28/2007    Granted    INK JET RECORDING ELEMENT AND PRINTING METHOD 82110   
Eastman Kodak Company    FR    1226962    02075125.1    1/14/2002    11/28/2007
   Granted    INK JET RECORDING ELEMENT AND PRINTING METHOD 82110    Eastman
Kodak Company    GB    1226962    02075125.1    1/14/2002    11/28/2007   
Granted    INK JET RECORDING ELEMENT AND PRINTING METHOD 82110    Eastman Kodak
Company    JP    3964686    2002-15682    1/24/2002    6/1/2007    Granted   
INK JET RECORDING ELEMENT AND PRINTING METHOD 82110    Eastman Kodak Company   
US    6548151    09/770,429    1/26/2001    4/15/2003    Granted    INK JET
RECORDING ELEMENT 82113    Eastman Kodak Company    DE    60223742.4   
02076137.5    3/19/2002    11/28/2007    Granted    PROCESS FOR MAKING COMPOSITE
COLORANT PARTICLES 82113    Eastman Kodak Company    FR    1245589    02076137.5
   3/19/2002    11/28/2007    Granted    PROCESS FOR MAKING COMPOSITE COLORANT
PARTICLES 82113    Eastman Kodak Company    GB    1245589    02076137.5   
3/19/2002    11/28/2007    Granted    PROCESS FOR MAKING COMPOSITE COLORANT
PARTICLES 82113    Eastman Kodak Company    US    6635693    09/822,096   
3/30/2001    10/21/2003    Granted    PROCESS FOR MAKING COMPOSITE COLORANT
PARTICLES 82115    Eastman Kodak Company    US    6699538    09/999,469   
10/31/2001    3/2/2004    Granted    INK JET RECORDING ELEMENT 82116    Eastman
Kodak Company    US    6645581    09/999,374    10/31/2001    11/11/2003   
Granted    INK JET RECORDING ELEMENT 82139    Eastman Kodak Company    US   
6457825    09/770,728    1/26/2001    10/1/2002    Granted    INK JET PRINTING
METHOD 82140    Eastman Kodak Company    US    6555305    10/027,299   
12/21/2001    4/29/2003    Granted    PHOTOGRAPHIC ELEMENT WITH SPECTRALLY
SENSITIZED TABULAR GRAIN EMULSION AND RETAINED DYE STAIN REDUCING COMPOUNDS
82149    Eastman Kodak Company    US    6554402    09/931,523    8/16/2001   
4/29/2003    Granted    INK CARTRIDGE WITH COLOR DISCRIMINATION STRUCTURE 82150
   Eastman Kodak Company    US    6505926    09/931,521    8/16/2001   
1/14/2003    Granted    INK CARTRIDGE WITH MEMORY CHIP AND METHOD OF ASSEMBLING
82155    Eastman Kodak Company    US    6476973    09/782,432    2/13/2001   
11/5/2002    Granted    COMPOUND SURFACE TO AID IN THE FABRICATION OF A LENS
WITH A PLANO SURFACE 82158    Eastman Kodak Company    US    6761046   
09/882,599    6/15/2001    7/13/2004    Granted    COLD ROLLING OF GLASS
PREFORMS 82160    Eastman Kodak Company    US    6977753    09/776,313   
2/2/2001    12/20/2005    Granted    A PRINTING ASSEMBLY AND AN OPERATOR CONTROL
PANEL USER INTERFACE FOR THE PRINTING ASSEMBLY 82161    Eastman Kodak Company   
US    7111939    10/084,119    2/27/2002    9/26/2006    Granted    AN IMAGE
DISPLAY SYSTEM WITH BODY POSITION COMPENSATION 82172    Eastman Kodak Company   
DE    60222486.1    02075664.9    2/18/2002    9/19/2007    Granted    METHOD OF
DIGITAL PROCESSING FOR DIGITAL CINEMA PROFECTION OF TONE SCALE AND COLOR 82172
   Eastman Kodak Company    FR    1237379    02075664.9    2/18/2002   
9/19/2007    Granted    METHOD OF DIGITAL PROCESSING FOR DIGITAL CINEMA
PROFECTION OF TONE SCALE AND COLOR 82172    Eastman Kodak Company    GB   
1237379    02075664.9    2/18/2002    9/19/2007    Granted    METHOD OF DIGITAL
PROCESSING FOR DIGITAL CINEMA PROFECTION OF TONE SCALE AND COLOR 82172   
Eastman Kodak Company    US    6987586    09/797,891    3/2/2001    1/17/2006   
Granted    METHOD OF DIGITAL PROCESSING FOR DIGITAL CINEMA PROJECTION OF TONE
SCALE AND COLOR 82176    Eastman Kodak Company    US    6590695    10/084,716   
2/26/2002    7/8/2003    Granted    MICRO-MECHANICAL POLARIZATION-BASED
MODULATOR 82176    Eastman Kodak Company    US    6707595    10/351,764   
1/27/2003    3/16/2004    Granted    MICRO-MECHANICAL POLARIZATION-BASED
MODULATOR 82181    Eastman Kodak Company    DE    60211096.3    02079380.8   
10/21/2002    5/3/2006    Granted    CONTINUOUS INK JET CATCHER HAVING
DELIMITING EDGE 82181    Eastman Kodak Company    FR    1308291    02079380.8   
10/21/2002    5/3/2006    Granted    CONTINUOUS INK JET CATCHER HAVING
DELIMITING EDGE 82181    Eastman Kodak Company    GB    1308291    02079380.8   
10/21/2002    5/3/2006    Granted    CONTINUOUS INK JET CATCHER HAVING
DELIMITING EDGE 82181    Eastman Kodak Company    US    6676243    10/000,892   
11/2/2001    1/13/2004    Granted    CONTINUOUS INK JET CATCHER HAVING
DELIMITING EDGE

 

Page 38 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

82184    Eastman Kodak Company    US    6650397    09/866,184    5/25/2001   
11/18/2003    Granted    MEDIA WIDTH DETECTING SYSTEM FOR AN IMAGING APPARATUS
82186    Eastman Kodak Company    US    6590600    09/810,786    3/16/2001   
7/8/2003    Granted    A METHOD AND APPARATUS FOR CONTROLLING EXPOSURE AMPLITUDE
AND PRINTED TRACK WIDTH BY PULSE WIDTH MODULATION 82209    Eastman Kodak Company
   US    7479183    10/446,013    5/27/2003    1/20/2009    Granted    INK JET
INK COMPOSITION 82212    Eastman Kodak Company    US    6533408    09/887,183   
6/21/2001    3/18/2003    Granted    INK JET PRINTING METHOD 82216    Eastman
Kodak Company    US    6703111    10/032,922    10/25/2001    3/9/2004   
Granted    LASER THERMAL IMAGING PROCESS, DYE, AND ELEMENT 82217    Eastman
Kodak Company    US    6572215    09/867,639    5/30/2001    6/3/2003    Granted
   INK JET PRINT HEAD WITH CROSS-FLOW CLEANING 82298    Eastman Kodak Company   
US    6541600    09/919,390    7/31/2001    4/1/2003    Granted    WATER SOLUBLE
AND DISPERSIBLE HIGHLY BRANCHED POLYAMIDES 82306    Eastman Kodak Company    DE
   60220563.8    02075531.0    2/8/2002    6/13/2007    Granted    PHOTOGRAPHIC
DEVELOPING COMPOSITION AND USE THEREOF IN THE DEVELOPMENT OF A PHOTOGRAPHIC
ELEMENT 82306    Eastman Kodak Company    JP    4307778    2002-32289   
2/8/2002    5/15/2009    Granted    PHOTOGRAPHIC DEVELOPING COMPOSITION AND USE
THEREOF IN THE DEVELOPMENT OF A PHOTOGRAPHIC ELEMENT 82306    Eastman Kodak
Company    US    6764814    10/051,667    1/18/2002    7/20/2004    Granted   
PHOTOGRAPHIC DEVELOPING COMPOSITION AND USE THEREOF IN THE DEVELOPMENT OF A
PHOTOGRAPHIC ELEMENT 82306    Eastman Kodak Company    US    6927021   
10/833,378    4/28/2004    8/9/2005    Granted    PHOTOGRAPHIC DEVELOPING
COMPOSITION AND USE THEREOF IN THE DEVELOPMENT OF A PHOTOGRAPHIC ELEMENT 82316
   Eastman Kodak Company    US    6534114    09/796,153    2/28/2001   
3/18/2003    Granted    COATING METHOD FOR MODIFYING ADHESION OF THIN FILMS TO
SUBSTRATES 82321    Eastman Kodak Company    US    6620456    09/793,299   
2/26/2001    9/16/2003    Granted    FORMING A DIELECTRIC LAYER BY THERMAL
DECOMPOSITION OF A METALLO-ORGANIC MATERIAL 82323    Eastman Kodak Company    US
   6625381    09/788,866    2/20/2001    9/23/2003    Granted    A SPECKLE
SUPPRESSED LASER PROJECTION SYSTEM WITH PARTIAL BEAM REFLECTION 82324    Eastman
Kodak Company    US    6445487    09/788,978    2/20/2001    9/3/2002    Granted
   A SPECKLE SUPPRESSED LASER PROJECTION SYSTEM USING A MULTI-WAVELENGTH DOPPLER
SHIFTED BEAM 82351    Eastman Kodak Company    DE    60217011.7    02076640.8   
4/25/2002    12/27/2006    Granted    INK JET RECORDING ELEMENT AND PRINTING
METHOD 82351    Eastman Kodak Company    US    6514601    09/850,026    5/7/2001
   2/4/2003    Granted    INK JET RECORDING ELEMENT 82360    Eastman Kodak
Company    US    6638576    10/128,086    4/23/2002    10/28/2003    Granted   
APPARATUS AND METHOD OF COATING A WEB 82364    Eastman Kodak Company    US   
6599668    09/923,245    8/3/2001    7/29/2003    Granted    PROCESS FOR FORMING
COLOR FILTER ARRAY 82371    Eastman Kodak Company    US    6489511    09/931,612
   8/16/2001    12/3/2002    Granted    AZOMETHINE COMPOUND MANUFACTURE 82378   
Eastman Kodak Company    DE    60209997.8    02078431.0    8/19/2002   
3/22/2006    Granted    INK JET RECORDING ELEMENT AND PRINTING METHOD 82378   
Eastman Kodak Company    GB    1288011    02078431.0    8/19/2002    3/22/2006
   Granted    INK JET RECORDING ELEMENT AND PRINTING METHOD 82378    Eastman
Kodak Company    US    6641875    09/944,618    8/31/2001    11/4/2003   
Granted    INK JET RECORDING ELEMENT 82379    Eastman Kodak Company    DE   
60209998.6    02078432.8    8/19/2002    3/22/2006    Granted    INK JET
RECORDING ELEMENT AND PRINTING METHOD 82379    Eastman Kodak Company    GB   
1288012    02078432.8    8/19/2002    3/22/2006    Granted    INK JET RECORDING
ELEMENT AND PRINTING METHOD 82379    Eastman Kodak Company    US    6689430   
09/943,952    8/31/2001    2/10/2004    Granted    INK JET RECORDING ELEMENT
82386    Eastman Kodak Company    DE    60207791.5    02077972.4    7/22/2002   
12/7/2005    Granted    DYE MIXTURE FOR INK JET INK 82386    Eastman Kodak
Company    GB    1281738    02077972.4    7/22/2002    12/7/2005    Granted   
DYE MIXTURE FOR INK JET INK 82386    Eastman Kodak Company    US    6706102   
09/920,188    8/1/2001    3/16/2004    Granted    DYE MIXTURE FOR INK JET INK
82401    Eastman Kodak Company    US    6525170    09/919,096    7/31/2001   
2/25/2003    Granted    HIGHLY BRANCHED POLYESTERS THROUGH ONE-STEP
POLYMERIZATION PROCESS 82402    Eastman Kodak Company    US    6565205   
09/799,932    3/6/2001    5/20/2003    Granted    INK JET PRINTING METHOD 82409
   Eastman Kodak Company    US    D454147    29/141,256    5/2/2001    3/5/2002
   Granted    CAMERA WITH FLIP-UP FLASH 82421    Eastman Kodak Company    US   
6594084    10/027,698    12/20/2001    7/15/2003    Granted    METHOD OF
MANUFACTURING A PRECISELY ALIGNED MICROLENS ARRAY 82431    Eastman Kodak Company
   DE    60236041.2    02075942.9    3/11/2002    4/21/2010    Granted    INK
JET PRINTING PROCESS 82431    Eastman Kodak Company    GB    1243626   
02075942.9    3/11/2002    4/21/2010    Granted    INK JET PRINTING PROCESS
82431    Eastman Kodak Company    US    6517621    09/813,760    3/21/2001   
2/11/2003    Granted    INK JET PRINTING PROCESS 82433    Eastman Kodak Company
   US    D452520    29/138,433    3/13/2001    12/25/2001    Granted    REMOTE
CONTROL FOR A VERTICAL DIGITAL PROJECTOR 82442    Eastman Kodak Company    DE   
60300182.3    03075175.4    1/20/2003    12/8/2004    Granted    CONTINUOUS INK
JET METHOD AND APPARATUS 82442    Eastman Kodak Company    FR    1332877   
03075175.4    1/20/2003    12/8/2004    Granted    CONTINUOUS INK JET METHOD AND
APPARATUS 82442    Eastman Kodak Company    GB    1332877    03075175.4   
1/20/2003    12/8/2004    Granted    CONTINUOUS INK JET METHOD AND APPARATUS
82442    Eastman Kodak Company    US    6863384    10/061,756    2/1/2002   
3/8/2005    Granted    CONTINUOUS INK JET METHOD AND APPARATUS 82443    Eastman
Kodak Company    DE    60311181.5    03076496.3    5/16/2003    1/17/2007   
Granted    APPARATUS AND METHOD FOR IMPROVING GAS FLOW UNIFORMITY IN A
CONTINUOUS STREAM INK JET PRINTER 82443    Eastman Kodak Company    FR   
1366902    03076496.3    5/16/2003    1/17/2007    Granted    APPARATUS AND
METHOD FOR IMPROVING GAS FLOW UNIFORMITY IN A CONTINUOUS STREAM INK JET PRINTER

 

Page 39 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

82443    Eastman Kodak Company    GB    1366902    03076496.3    5/16/2003   
1/17/2007    Granted    APPARATUS AND METHOD FOR IMPROVING GAS FLOW UNIFORMITY
IN A CONTINUOUS STREAM INK JET PRINTER 82443    Eastman Kodak Company    US   
6866370    10/156,617    5/28/2002    3/15/2005    Granted    APPARATUS AND
METHOD FOR IMPROVING GAS FLOW UNIFORMITY IN A CONTINUOUS STREAM INK JET PRINTER
82444    Eastman Kodak Company    DE    60316497.8    03076074.8    4/14/2003   
9/26/2007    Granted    CONTINUOUS STREAM INK JET PRINTER WITH MECHANISM FOR
ASYMMETRIC HEAT DEFLECTION AT REDUCED INK TEMPERATURE AND METHOD OF OPERATION
THEREOF 82444    Eastman Kodak Company    FR    1356935    03076074.8   
4/14/2003    9/26/2007    Granted    CONTINUOUS STREAM INK JET PRINTER WITH
MECHANISM FOR ASYMMETRIC HEAT DEFLECTION AT REDUCED INK TEMPERATURE AND METHOD
OF OPERATION THEREOF 82444    Eastman Kodak Company    GB    1356935   
03076074.8    4/14/2003    9/26/2007    Granted    CONTINUOUS STREAM INK JET
PRINTER WITH MECHANISM FOR ASYMMETRIC HEAT DEFLECTION AT REDUCED INK TEMPERATURE
AND METHOD OF OPERATION THEREOF 82444    Eastman Kodak Company    US    6830320
   10/131,294    4/24/2002    12/14/2004    Granted    CONTINUOUS STREAM INK JET
PRINTER WITH MECHANISM FOR ASYMMETRIC HEAT DEFLECTION AT REDUCED INK TEMPERATURE
AND METHOD OF OPERATION THEREOF 82473    Eastman Kodak Company    US    7232499
   10/745,430    12/22/2003    6/19/2007    Granted    METHOD OF PREPARING
PLASTIC MATERIALS TO ALLOW LAMINATION OF A PRE-PRESS COLOR PROOF 82504   
Eastman Kodak Company    US    6793328    10/100,376    3/18/2002    9/21/2004
   Granted    A CONTINUOUS INK JET PRINTING APPARATUS WITH IMPROVED DROP
PLACEMENT 82507    Eastman Kodak Company    CN    02108702.4    02108702.4   
3/29/2002    2/1/2006    Granted    ELECTROMECHANICAL CONFORMAL GRATING DEVICE
WITH IMPROVED OPTICAL EFFICIENCY AND CONTRAST 82507    Eastman Kodak Company   
DE    60211993.6    02076149.0    3/19/2002    6/7/2006    Granted   
ELECTROMECHANICAL CONFORMAL GRATING DEVICE WITH IMPROVED OPTICAL EFFICIENCY AND
CONTRAST 82507    Eastman Kodak Company    GB    1245969    02076149.0   
3/19/2002    6/7/2006    Granted    ELECTROMECHANICAL CONFORMAL GRATING DEVICE
WITH IMPROVED OPTICAL EFFICIENCY AND CONTRAST 82507    Eastman Kodak Company   
JP    4107860    2002-83864    3/25/2002    4/11/2008    Granted    A LINEAR
ARRAY ELECTROMECHANICAL CONFORMAL GRATING DEVICE WITH IMPROVED OPTICAL
EFFICIENCY AND CONTRAST 82507    Eastman Kodak Company    US    6594060   
09/821,529    3/29/2001    7/15/2003    Granted    ELECTROMECHANICAL CONFORMAL
GRATING DEVICE WITH IMPROVED OPTICAL EFFICIENCY AND CONTRAST 82518    Eastman
Kodak Company    CN    ZL02105947.0    02105947.0    4/11/2002    1/18/2006   
Granted    INCOHERENT LIGHT-EMITTING DEVICE APPARATUS FOR DRIVING VERTICAL LASER
CAVITY 82518    Eastman Kodak Company    DE    60219988.3    02076241.5   
3/29/2002    5/9/2007    Granted    INCOHERENT LIGHT-EMITTING DEVICE APPARATUS
FOR DRIVING VERTICAL LASER CAVITY 82518    Eastman Kodak Company    FR   
1249903    02076241.5    3/29/2002    5/9/2007    Granted    INCOHERENT
LIGHT-EMITTING DEVICE APPARATUS FOR DRIVING VERTICAL LASER CAVITY 82518   
Eastman Kodak Company    GB    1249903    02076241.5    3/29/2002    5/9/2007   
Granted    INCOHERENT LIGHT-EMITTING DEVICE APPARATUS FOR DRIVING VERTICAL LASER
CAVITY 82518    Eastman Kodak Company    JP    4037677    2002-107707   
4/10/2002    11/9/2007    Granted    LASER LIGHT-EMITTING DEVICE APPARATUS 82518
   Eastman Kodak Company    KR    852067    2002-0019373    4/10/2002   
8/6/2008    Granted    INCOHERENT LIGHT-EMITTING DEVICE APPARATUS FOR DRIVING
VERTICAL LASER CAVITY 82518    Eastman Kodak Company    US    6658037   
09/832,759    4/11/2001    12/2/2003    Granted    INCOHERENT LIGHT-EMITTING
DEVICE APPARATUS FOR DRIVING VERTICAL LASER CAVITY 82518    Eastman Kodak
Company    US    6879618    10/602,143    6/24/2003    4/12/2005    Granted   
INCOHERENT LIGHT-EMITTING DEVICE APPARATUS FOR DRIVING VERTICAL LASER CAVITY
82523    Eastman Kodak Company    US    6755350    10/027,975    12/21/2001   
6/29/2004    Granted    SENSUAL LABEL 82523    Eastman Kodak Company    US   
7014910    10/824,676    4/15/2004    3/21/2006    Granted    SENSUAL LABEL
82545    Eastman Kodak Company    US    6523116    09/262,983    3/5/1999   
2/18/2003    Granted    SECURE PERSONAL INFORMATION CARD DATABASE SYSTEM 82623
   Eastman Kodak Company    US    7264855    10/255,918    9/26/2002    9/4/2007
   Granted    IMAGING MEMBER WITH VACUOUS CORE BASE 82625    Eastman Kodak
Company    US    6584830    09/880,383    6/13/2001    7/1/2003    Granted   
VISCOSITY MEASURING APPARATUS 82628    Eastman Kodak Company    US    6676316   
09/941,215    8/28/2001    1/13/2004    Granted    A MEDIA CASSETTE HAVING AN
IDENTIFICATION DEVICE FOR IDENTIFYING THE TYPE OF MEDIA IN THE CASSETTE, AND AN
IMAGING APPARATUS HAVING SAID MEDIA CASSETTE 82629    Eastman Kodak Company   
US    6848766    10/269,626    10/11/2002    2/1/2005    Granted    START-UP AND
SHUT DOWN OF CONTINUOUS INKJET PRINT HEAD 82632    Eastman Kodak Company    US
   6575566    10/246,491    9/18/2002    6/10/2003    Granted    CONTINUOUS
INKJET PRINTHEAD WITH SELECTABLE PRINTING VOLUMES OF INK 82635    Eastman Kodak
Company    US    6620489    09/911,785    7/24/2001    9/16/2003    Granted    A
SELF-ADHERING IMAGE 82635    Eastman Kodak Company    US    6890628   
10/434,855    5/9/2003    5/10/2005    Granted    A SELF-ADHERING IMAGE 82636   
Eastman Kodak Company    US    6808270    10/038,950    1/3/2002    10/26/2004
   Granted    CLOSED LOOP THREE COLOR ALIGNMENT FOR DIGITAL PROJECTION 82641   
Eastman Kodak Company    JP    4455994    2004-522448    7/14/2003    2/12/2010
   Granted    A METHOD FOR PREPARING A HYBRID ALUMINOSILICATE POLYMER AND THE
POLYMER RESULTING FROM THIS METHOD 82641    Eastman Kodak Company    US   
7507392    10/521,899    7/14/2003    3/24/2009    Granted    METHOD FOR
PREPARING A HYBRID ALUMINOSILICATE POLYMER AND THE POLYMER RESULTING FROM THIS
METHOD 82642    Eastman Kodak Company    US    7560092    10/521,348   
7/14/2003    7/14/2009    Granted    A METHOD FOR PREPARING AN ALUMINOSILICATE
POLYMER AND THE POLYMER RESULTING FROM THIS METHOD 82647    Eastman Kodak
Company    US    6893105    10/355,600    1/31/2003    5/17/2005    Granted    A
METHOD FOR PRINTING AN IMAGE FROM A HALFTONE BINARY BITMAP USING MULTIPLE
EXPOSURES 82648    Eastman Kodak Company    US    6717601    10/196,013   
7/16/2002    4/6/2004    Granted    PRINTING APPARATUS WITH DOT-GAIN
COMPENSATION USING SPATIAL FILTER 82648    Eastman Kodak Company    US   
7400335    10/714,315    11/14/2003    7/15/2008    Granted    A METHOD FOR
PRINTING A HALFTONE DIGITAL IMAGE 82652    Eastman Kodak Company    US   
6863360    10/635,256    8/6/2003    3/8/2005    Granted    A METHOD FOR
ADJUSTING DOT-GAIN FOR A HALFTONE BINARY BITMAP 82662    Eastman Kodak Company
   US    7901748    10/021,341    12/12/2001    3/8/2011    Granted    INK JET
RECORDING ELEMENT 82678    Eastman Kodak Company    US    6722699    09/920,972
   8/2/2001    4/20/2004    Granted    AUTHENTICATION USING NEAR-FIELD OPTICAL
IMAGING 82678    Eastman Kodak Company    US    8403367    09/957,011   
9/20/2001    3/26/2013    Granted    AUTHENTICATION USING NEAR-FIELD OPTICAL
IMAGING 82678    Eastman Kodak Company    US    7080857    10/601,800   
6/23/2003    7/25/2006    Granted    AUTHENTICATION USING NEAR-FIELD OPTICAL
IMAGING

 

Page 40 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

82680    Eastman Kodak Company    US    7265778    10/364,486    2/11/2003   
9/4/2007    Granted    VISUAL DISPLAY CHARACTERIZATION 82684    Eastman Kodak
Company    US    7004571    10/375,514    2/25/2003    2/28/2006    Granted   
PREVENTING DEFECTIVE NOZZLE INK DISCHARGE IN CONTINUOUS INKJET PRINTHEAD FROM
BEING USED FOR PRINTING 82685    Eastman Kodak Company    US    6595630   
09/903,883    7/12/2001    7/22/2003    Granted    METHOD AND APPARATUS FOR
CONTROLLING DEPTH OF A SOLVENT FREE FUNCTIONAL MATERIAL IN A RECEIVER. 82685   
Eastman Kodak Company    US    7276184    10/193,363    7/11/2002    10/2/2007
   Granted    A SURFACTANT ASSISTED NANOMATERIAL GENERATION PROCESS 82692   
Eastman Kodak Company    US    6464330    09/939,936    8/27/2001    10/15/2002
   Granted    AN INKJET PRINTER WITH IMPROVED DRY TIME 82697    Eastman Kodak
Company    US    6709808    10/139,684    5/6/2002    3/23/2004    Granted   
IMAGING MATERIALS COMPRISING ELECTRICALLY CONDUCTIVE POLYMER PARTICLE LAYERS
82698    Eastman Kodak Company    DE    60225214.8    02078219.9    8/5/2002   
2/27/2008    Granted    AUTHENTIC DOCUMENT AND METHOD OF MAKING 82698    Eastman
Kodak Company    DE    60225385.3    02078222.3    8/5/2002    3/5/2008   
Granted    AUTHENTIC DOCUMENT AND METHOD OF MAKING 82698    Eastman Kodak
Company    GB    1288871    02078219.9    8/5/2002    2/27/2008    Granted   
AUTHENTIC DOCUMENT AND METHOD OF MAKING 82698    Eastman Kodak Company    GB   
1286315    02078222.3    8/5/2002    3/5/2008    Granted    AUTHENTIC DOCUMENT
AND METHOD OF MAKING 82698    Eastman Kodak Company    JP    4021728   
2002-236825    8/15/2002    10/5/2007    Granted    AUTHENTIC DOCUMENT AND
METHOD OF MAKING AUTHENTIC DOCUMENT 82698    Eastman Kodak Company    US   
6973196    09/930,696    8/15/2001    12/6/2005    Granted    AUTHENTIC DOCUMENT
AND METHOD OF MAKING 82698    Eastman Kodak Company    US    6973198   
10/179,041    6/25/2002    12/6/2005    Granted    AUTHENTIC DOCUMENT AND METHOD
OF MAKING 82702    Eastman Kodak Company    US    6667071    10/134,111   
4/29/2002    12/23/2003    Granted    METHOD OF COATING A LIQUID FILM ON A
SUPPORT 82705    Eastman Kodak Company    US    6848205    10/304,832   
11/26/2002    2/1/2005    Granted    TRANSPARENT LABEL WITH ENHANCED SHARPNESS
82718    Eastman Kodak Company    US    6611380    10/037,954    12/21/2001   
8/26/2003    Granted    SYSTEM AND METHOD FOR CALIBRATION OF DISPLAY SYSTEM WITH
LINEAR ARRAY MODULATOR 82719    Eastman Kodak Company    CN    03142484.8   
03142484.8    6/12/2003    4/9/2008    Granted    HIGH-CONTRAST DISPLAY SYSTEM
WITH SCANNED CONFORMAL GRATING DEVICE 82719    Eastman Kodak Company    DE   
60322298.6    03076707.3    6/2/2003    7/23/2008    Granted    HIGH-CONTRAST
DISPLAY SYSTEM WITH SCANNED CONFORMAL GRATING DEVICE 82719    Eastman Kodak
Company    GB    1372014    03076707.3    6/2/2003    7/23/2008    Granted   
HIGH-CONTRAST DISPLAY SYSTEM WITH SCANNED CONFORMAL GRATING DEVICE 82719   
Eastman Kodak Company    JP    3929935    2003-165278    6/10/2003    3/16/2007
   Granted    HIGH-CONTRAST DISPLAY SYSTEM WITH SCANNED CONFORMAL GRATING DEVICE
82719    Eastman Kodak Company    US    6678085    10/171,252    6/12/2002   
1/13/2004    Granted    HIGH-CONTRAST DISPLAY SYSTEM WITH SCANNED CONFORMAL
GRATING DEVICE 82720    Eastman Kodak Company    JP    4732679    2003-331324   
9/24/2003    4/28/2011    Granted    MICROELECTROMECHANICAL DEVICE WITH
CONTINUOUSLY VARIABLE DISPLACEMENT 82720    Eastman Kodak Company    US   
6844960    10/253,747    9/24/2002    1/18/2005    Granted   
MICROELECTROMECHANICAL DEVICE WITH CONTINUOUSLY VARIABLE DISPLACEMENT 82722   
Eastman Kodak Company    US    6491376    09/862,953    5/22/2001    12/10/2002
   Granted    CONTINUOUS INK JET PRINT HEAD WITH THIN MEMBRANE NOZZLE PLATE
82731    Eastman Kodak Company    DE    60326801.3    03078242.9    10/13/2003
   3/25/2009    Granted    INK DROPLET FORMING APPARATUS AND METHOD FOR USE IN
INK JET PRINTER SYSTEM 82731    Eastman Kodak Company    FR    1413437   
03078242.9    10/13/2003    3/25/2009    Granted    INK DROPLET FORMING
APPARATUS AND METHOD FOR USE IN INK JET PRINTER SYSTEM 82731    Eastman Kodak
Company    GB    1413437    03078242.9    10/13/2003    3/25/2009    Granted   
INK DROPLET FORMING APPARATUS AND METHOD FOR USE IN INK JET PRINTER SYSTEM 82731
   Eastman Kodak Company    US    6644792    10/280,217    10/25/2002   
11/11/2003    Granted    INK DROPLET FORMING APPARATUS AND METHOD FOR USE IN INK
JET PRINTER SYSTEM 82757    Eastman Kodak Company    US    6660119    09/877,429
   6/8/2001    12/9/2003    Granted    PRODUCING A LAMINATED SCRAPBOOK PAGE
82770    Eastman Kodak Company    DE    60210892.6    02079023.4    9/30/2002   
4/26/2006    Granted    THERMAL ACTUATOR DROP-ON-DEMAND APPARATUS AND METHOD
WITH REDUCED ENERGY 82770    Eastman Kodak Company    GB    1302319   
02079023.4    9/30/2002    4/26/2006    Granted    THERMAL ACTUATOR
DROP-ON-DEMAND APPARATUS AND METHOD WITH REDUCED ENERGY 82770    Eastman Kodak
Company    US    6435666    09/976,922    10/12/2001    8/20/2002    Granted   
THERMAL ACTUATOR DROP-ON-DEMAND APPARATUS AND METHOD WITH REDUCED ENERGY 82775
   Eastman Kodak Company    US    7010158    10/010,795    11/13/2001   
3/7/2006    Granted    METHOD AND APPARATUS FOR THREE-DIMENSIONAL SCENE MODELING
AND RECONSTRUCTION 82777    Eastman Kodak Company    US    6655796    10/028,143
   12/20/2001    12/2/2003    Granted    POST-PRINT TREATMENT FOR INK JET
PRINTING APPARATUS 82779    Eastman Kodak Company    US    6460972    09/993,150
   11/6/2001    10/8/2002    Granted    THERMAL ACTUATOR DROP-ON-DEMAND
APPARATUS AND METHOD FOR HIGH FREQUENCY 82781    Eastman Kodak Company    DE   
60334654.5    03075269.5    1/27/2003    10/27/2010    Granted    TRI-LAYER
THERMAL ACTUATOR AND METHOD OF OPERATING 82781    Eastman Kodak Company    FR   
1334832    03075269.5    1/27/2003    10/27/2010    Granted    TRI-LAYER THERMAL
ACTUATOR AND METHOD OF OPERATING 82781    Eastman Kodak Company    GB    1334832
   03075269.5    1/27/2003    10/27/2010    Granted    TRI-LAYER THERMAL
ACTUATOR AND METHOD OF OPERATING 82781    Eastman Kodak Company    JP    4580619
   2003-17968    1/27/2003    9/3/2010    Granted    TRI-LAYER THERMAL ACTUATOR
AND METHOD OF OPERATING 82781    Eastman Kodak Company    US    6588884   
10/071,120    2/8/2002    7/8/2003    Granted    TRI-LAYER THERMAL ACTUATOR AND
METHOD OF OPERATING 82788    Eastman Kodak Company    US    6567223   
09/872,592    6/1/2001    5/20/2003    Granted    MOLDED LENS ELEMENT HAVING A
TWO-DIMENSIONAL REFERENCE MOLDED THEREIN 82792    Eastman Kodak Company    US   
6538140    09/946,420    9/5/2001    3/25/2003    Granted    COMPLEX OXONOL
INFRARED RADIATION SENSITIVE COMPOUNDS 82794    Eastman Kodak Company    US   
6514660    10/044,874    10/29/2001    2/4/2003    Granted    POLYETHYLENEIMINE
PRIMER FOR IMAGING MATERIALS

 

Page 41 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

82801    Eastman Kodak Company    US    6770343    10/079,688    2/20/2002   
8/3/2004    Granted    INDEX STICKER PRINT 82801    Eastman Kodak Company    US
   6942332    10/833,393    4/28/2004    9/13/2005    Granted    INDEX STICKER
PRINT 82809    Eastman Kodak Company    US    6780455    10/178,724    6/24/2002
   8/24/2004    Granted    METHOD OF CREATING AND COATING A MATERIAL 82812   
Eastman Kodak Company    US    6898172    09/878,851    6/11/2001    5/24/2005
   Granted    SYSTEM TO REDUCE WRITING OVERHEAD TO A HYBRID OPTICAL DISC 82817
   Eastman Kodak Company    US    7273897    09/918,584    7/31/2001   
9/25/2007    Granted    INK JET INK COMPOSITION 82820    Eastman Kodak Company
   DE    60326919.2    03078837.6    12/5/2003    4/1/2009    Granted   
START-UP AND SHUT DOWN OF CONTINUOUS INKJET PRINT HEAD 82820    Eastman Kodak
Company    FR    1431039    03078837.6    12/5/2003    4/1/2009    Granted   
START-UP AND SHUT DOWN OF CONTINUOUS INKJET PRINT HEAD 82820    Eastman Kodak
Company    GB    1431039    03078837.6    12/5/2003    4/1/2009    Granted   
START-UP AND SHUT DOWN OF CONTINUOUS INKJET PRINT HEAD 82820    Eastman Kodak
Company    JP    4414213    2003-417711    12/16/2003    11/27/2009    Granted
   INK JET PRINTING SYSTEM (original) INK JET PRINTING SYSTEM AND METHOD OF
REDUCING DEPOSITON OF A UNDESIRED SUBSTANCE ON A SURFACE OF A PRINT HEAD 82820
   Eastman Kodak Company    US    6808246    10/320,884    12/17/2002   
10/26/2004    Granted    START-UP AND SHUT DOWN OF CONTINUOUS INKJET PRINT HEAD
82834    Eastman Kodak Company    DE    60231942.0    02078195.1    8/5/2002   
4/15/2009    Granted    AUTHENTICATABLE IMAGE WITH AN EMBEDDED IMAGE HAVING A
DISCERNIBLE PHYSICAL CHARACTERISTIC WITH IMPROVED SECURITY FEATURE 82834   
Eastman Kodak Company    GB    1286531    02078195.1    8/5/2002    4/15/2009   
Granted    AUTHENTICATABLE IMAGE WITH AN EMBEDDED IMAGE HAVING A DISCERNIBLE
PHYSICAL CHARACTERISTIC WITH IMPROVED SECURITY FEATURE 82834    Eastman Kodak
Company    US    6925192    09/930,634    8/15/2001    8/2/2005    Granted   
AUTHENTICATABLE IMAGE WITH AN EMBEDDED IMAGE HAVING A DISCERNIBLE PHYSICAL
CHARACTERISTIC WITH IMPROVED SECURITY FEATURE 82839    Eastman Kodak Company   
US    6789887    10/079,039    2/20/2002    9/14/2004    Granted    AN INKJET
PRINTING METHOD 82841    Eastman Kodak Company    DE    60220239.6    02079866.6
   11/22/2002    5/23/2007    Granted    INK JET RECORDING ELEMENT AND PRINTING
METHOD 82841    Eastman Kodak Company    JP       2002-350894    12/3/2002      
Filed    INK JET RECORDING ELEMENT 82841    Eastman Kodak Company    US   
6777041    10/011,427    12/4/2001    8/17/2004    Granted    INK JET RECORDING
ELEMENTS 82842    Eastman Kodak Company    DE    60212062.4    02080096.7   
12/9/2002    6/7/2006    Granted    METHOD OF PREPARATION OF POROUS POLYESTER
PARTICLES 82842    Eastman Kodak Company    GB    1336638    02080096.7   
12/9/2002    6/7/2006    Granted    METHOD OF PREPARATION OF POROUS POLYESTER
PARTICLES 82842    Eastman Kodak Company    JP    4886150    2002-368927   
12/19/2002    12/16/2011    Granted    METHOD OF FORMING POROUS PARTICLES 82842
   Eastman Kodak Company    US    6780942    10/027,701    12/20/2001   
8/24/2004    Granted    METHOD OF PREPARATION OF POROUS POLYESTER PARTICLES
82846    Eastman Kodak Company    US    6568799    10/055,295    1/23/2002   
5/27/2003    Granted    DROP-ON-DEMAND INK JET PRINTER WITH CONTROLLED FLUID
FLOW TO EFFECT DROP EJECTION 82851    Eastman Kodak Company    US    6724379   
09/877,893    6/8/2001    4/20/2004    Granted    MULTICHANNEL DRIVER CIRCUIT
FOR SPATIAL LIGHT MODULATOR AND METHOD OF CALIBRATION 82854    Eastman Kodak
Company    US    6522474    09/878,701    6/11/2001    2/18/2003    Granted   
HEAD-MOUNTED OPTICAL APPARATUS FOR STEREOSCOPIC DISPLAY 82855    Eastman Kodak
Company    US    6790602    10/346,745    1/17/2003    9/14/2004    Granted    A
METHOD OF MAKING A SILVER HALIDE PHOTOGRAPHIC MATERIAL HAVING ENHANCED LIGHT
ABSORPTION AND LOW FOG 82857    Eastman Kodak Company    US    7166656   
10/008,810    11/13/2001    1/23/2007    Granted    SMECTITE CLAY INTERCALATED
WITH POLYETHER BLOCK POLYAMIDE COPOLYMER 82858    Eastman Kodak Company    US   
6767951    10/006,545    11/13/2001    7/27/2004    Granted    POLYESTER
NANOCOMPOSITES 82859    Eastman Kodak Company    US    6767952    10/008,428   
11/13/2001    7/27/2004    Granted    ARTICLE UTILIZING BLOCK COPOLYMER
INTERCALATED CLAY 82879    Eastman Kodak Company    US    6884205    09/968,392
   10/2/2001    4/26/2005    Granted    NON-MARKING WEB CONVEYANCE ROLLER 82887
   Eastman Kodak Company    DE    60225761.1    02077177.0    6/3/2002   
3/26/2008    Granted    METHOD FOR MULTILEVEL PRINTING OF DIGITAL IMAGES USING
REDUCED COLORANT AMOUNTS 82887    Eastman Kodak Company    FR    1267565   
02077177.0    6/3/2002    3/26/2008    Granted    METHOD FOR MULTILEVEL PRINTING
OF DIGITAL IMAGES USING REDUCED COLORANT AMOUNTS 82887    Eastman Kodak Company
   GB    1267565    02077177.0    6/3/2002    3/26/2008    Granted    METHOD FOR
MULTILEVEL PRINTING OF DIGITAL IMAGES USING REDUCED COLORANT AMOUNTS 82887   
Eastman Kodak Company    US    7190485    09/881,460    6/14/2001    3/13/2007
   Granted    METHOD FOR MULTILEVEL PRINTING OF DIGITAL IMAGES USING REDUCED
COLORANT AMOUNTS 82900    Eastman Kodak Company    US    6765102    10/207,720
   7/29/2002    7/20/2004    Granted    WATER-COMPATIBLE CATIONIC EPOXY
COMPOUNDS 82906    Eastman Kodak Company    US    6811724    10/036,131   
12/26/2001    11/2/2004    Granted    COMPOSITION FOR ANTISTAT LAYER 82906   
Eastman Kodak Company    US    6991750    10/911,193    8/4/2004    1/31/2006   
Granted    COMPOSITION FOR ANTISTAT LAYER 83001    Eastman Kodak Company    DE
   602004005516.6    04075376.6    2/6/2004    3/28/2007    Granted    A METHOD
OF PROTECTING AN IMAGE RECEIVING LAYER OF A RECORDING ELEMENT PRIOR TO AND AFTER
PRINTING 83001    Eastman Kodak Company    FR    1449677    04075376.6   
2/6/2004    3/28/2007    Granted    A METHOD OF PROTECTING AN IMAGE RECEIVING
LAYER OF A RECORDING ELEMENT PRIOR TO AND AFTER PRINTING 83001    Eastman Kodak
Company    GB    1449677    04075376.6    2/6/2004    3/28/2007    Granted    A
METHOD OF PROTECTING AN IMAGE RECEIVING LAYER OF A RECORDING ELEMENT PRIOR TO
AND AFTER PRINTING 83001    Eastman Kodak Company    US    6689532    10/368,163
   2/18/2003    2/10/2004    Granted    A METHOD OF PROTECTING AN IMAGE
RECEIVING LAYER OF A RECORDING ELEMENT PRIOR TO AND AFTER PRINTING 83018   
Eastman Kodak Company    US    6692605    09/977,548    10/15/2001    2/17/2004
   Granted    METHOD FOR LAMINATING AN OVERLAY TO VERIFY A PATTERN OR AS A
PATTERN 83018    Eastman Kodak Company    US    6969442    10/696,149   
10/29/2003    11/29/2005    Granted    A METHOD OF USING AN OVERLAY TO VERIFY OR
FORM A FOLDING, EMBOSSING, OR RULE DIE 83018    Eastman Kodak Company    US   
6926788    10/696,150    10/29/2003    8/9/2005    Granted    A METHOD FOR USING
AN OVERLAY TO FORM A RULE DIE

 

Page 42 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

83025    Eastman Kodak Company    US    7593135    09/896,798    6/29/2001   
9/22/2009    Granted    DIGITAL IMAGE MULTITONING METHOD 83026    Eastman Kodak
Company    US    6565694    09/912,159    7/24/2001    5/20/2003    Granted   
METHOD OF PREPARING METAL PLATES TO ALLOW LAMINATION OF A PRE-PRESS COLOR PROOF
83029    Eastman Kodak Company    US    6640866    09/953,778    9/17/2001   
11/4/2003    Granted    LAMINATOR ASSEMBLY HAVING AN IMPROVED DUAL DUROMETOR
LAMINATION ROLLER 83032    Eastman Kodak Company    US    6620280    10/041,837
   10/19/2001    9/16/2003    Granted    DUAL SIDED LAMINATION 83059    Eastman
Kodak Company    US    6903824    10/327,392    12/20/2002    6/7/2005   
Granted    LASER SENSITOMETER 83065    Eastman Kodak Company    US    7203335   
09/923,583    8/7/2001    4/10/2007    Granted    SYSTEM AND METHOD FOR
EXTRACTING A WATERMARK SIGNAL IN A DIGITAL IMAGE SEQUENCE 83066    Eastman Kodak
Company    US    6867251    10/020,694    12/14/2001    3/15/2005    Granted   
POLYMER-DYE PARTICLES AND PROCESS FOR MAKING POLYMER DYE PARTICLES 83070   
Eastman Kodak Company    US    6935396    10/484,825    7/6/2002    8/30/2005   
Granted    SPLICING TAPE APPLICATION DEVICE WITH RIGID ELECTROSTATIC CHARGE
ELIMINATOR 83073    Eastman Kodak Company    JP    4143359    2002-239243   
8/20/2002    6/20/2008    Granted    METHOD FOR MULTICOLORANT PRINTING OF
DIGITAL IMAGES USING REDUCED COLORANT AMOUNTS 83073    Eastman Kodak Company   
US    6435657    09/933,498    8/20/2001    8/20/2002    Granted    METHOD FOR
MULTICOLORANT PRINTING OF DIGITAL IMAGES USING REDUCED COLORANT AMOUNTS 83074   
Eastman Kodak Company    US    6574047    09/930,691    8/15/2001    6/3/2003   
Granted    A BACKLIT DISPLAY FOR SELECTIVELY ILLUMINATION LENTICULAR IMAGES
83086    Eastman Kodak Company    US    6541599    09/919,097    7/31/2001   
4/1/2003    Granted    PROCESS FOR MANUFACTURING OF SOLUBLE HIGHLY BRANCHED
POLYAMIDES, AND AT LEAST PARTIALLY ALIPHATIC HIGHLY BRANCHED POLYAMIDES OBTAINED
THEREFROM 83091    Eastman Kodak Company    US    6817927    10/045,718   
10/19/2001    11/16/2004    Granted    METHOD OF REMOVING MATERIAL FROM AN
EXTERNAL SURFACE USING CORE/SHELL PARTICLES 83104    Eastman Kodak Company    DE
   60225506.6    02012607.4    6/6/2002    3/12/2008    Granted    BLACK AND
WHITE PHOTOGRAPHIC MATERIAL 83104    Eastman Kodak Company    US    6770412   
10/178,265    6/24/2002    8/3/2004    Granted    BLACK AND WHITE PHOTOGRAPHIC
MATERIAL 83108    Eastman Kodak Company    US    6579662    09/947,112   
9/5/2001    6/17/2003    Granted    THERMAL SWITCHABLE COMPOSITION AND IMAGING
MEMBER CONTAINING COMPLEX OXONOL IR DYE AND METHOD OF IMAGING AND PRINTING 83109
   Eastman Kodak Company    US    6660449    10/083,258    10/19/2001   
12/9/2003    Granted    IMAGING MEMBERS CONTAINING CARBON BLACK AND METHODS OF
IMAGING AND PRINTING 83110    Eastman Kodak Company    US    7087275   
10/158,665    5/30/2002    8/8/2006    Granted    INK JET RECORDING MEDIA AND
METHOD FOR THEIR PREPARATION 83111    Eastman Kodak Company    JP    4332355   
2003-7205    1/15/2003    6/26/2009    Granted    LASER PROJECTION DISPLAY
SYSTEM 83111    Eastman Kodak Company    US    6577429    10/050,003   
1/15/2002    6/10/2003    Granted    LASER PROJECTION DISPLAY SYSTEM 83112   
Eastman Kodak Company    DE    60243941.8    02078094.6    7/29/2002   
10/31/2012    Granted    ELECTRO-OPTIC DESPECKLING MODULATOR AND METHOD OF USE
83112    Eastman Kodak Company    EP    1283434    02078094.6    7/29/2002   
10/31/2012    Granted    ELECTRO-OPTIC DESPECKLING MODULATOR AND METHOD OF USE
83112    Eastman Kodak Company    FR    1283434    02078094.6    7/29/2002   
10/31/2012    Granted    ELECTRO-OPTIC DESPECKLING MODULATOR AND METHOD OF USE
83112    Eastman Kodak Company    GB    1283434    02078094.6    7/29/2002   
10/31/2012    Granted    ELECTRO-OPTIC DESPECKLING MODULATOR AND METHOD OF USE
83112    Eastman Kodak Company    US    6791739    09/924,619    8/8/2001   
9/14/2004    Granted    ELECTRO-OPTIC DESPECKLING MODULATOR AND METHOD OF USE
83115    Eastman Kodak Company    DE    60236779.4    02078369.2    8/15/2002   
6/23/2010    Granted    LASER PROJECTION DISPLAY SYSTEM 83115    Eastman Kodak
Company    FR    1292134    02078369.2    8/15/2002    6/23/2010    Granted   
LASER PROJECTION DISPLAY SYSTEM 83115    Eastman Kodak Company    GB    1292134
   02078369.2    8/15/2002    6/23/2010    Granted    LASER PROJECTION DISPLAY
SYSTEM 83115    Eastman Kodak Company    JP    4303926    2002-240224   
8/21/2002    5/1/2009    Granted    LASER PROJECTION DISPLAY SYSTEM 83115   
Eastman Kodak Company    US    6594090    09/940,196    8/27/2001    7/15/2003
   Granted    LASER PROJECTION DISPLAY SYSTEM 83131    Eastman Kodak Company   
US    6814517    10/371,035    2/20/2003    11/9/2004    Granted    SINGLE PASS
MULTI-COLOR PRINTER WITH IMPROVED CUTTING APPARATUS AND METHOD 83166    Eastman
Kodak Company    DE    60208969.7    02078641.4    9/6/2002    2/1/2006   
Granted    INK JET RECORDING ELEMENT 83166    Eastman Kodak Company    GB   
1293356    02078641.4    9/6/2002    2/1/2006    Granted    INK JET RECORDING
ELEMENT 83166    Eastman Kodak Company    US    6723397    09/955,549   
9/18/2001    4/20/2004    Granted    INK JET RECORDING ELEMENT 83173    Eastman
Kodak Company    DE    60207946.2    02078397.3    8/16/2002    12/14/2005   
Granted    INK JET RECORDING ELEMENT AND PRINTING METHOD 83173    Eastman Kodak
Company    GB    1288008    02078397.3    8/16/2002    12/14/2005    Granted   
INK JET RECORDING ELEMENT AND PRINTING METHOD 83173    Eastman Kodak Company   
US    6815020    09/944,971    8/31/2001    11/9/2004    Granted    INK JET
RECORDING ELEMENT 83186    Eastman Kodak Company    US    6863368    10/460,245
   6/12/2003    3/8/2005    Granted    A METHOD OF FORMING A COLOR FILTER 83193
   Eastman Kodak Company    DE    60240848.2    02077821.3    7/15/2002   
8/24/2011    Granted    METHOD AND SYSTEM FOR IMAGE DISPLAY 83193    Eastman
Kodak Company    FR    1280361    02077821.3    7/15/2002    8/24/2011   
Granted    METHOD AND SYSTEM FOR IMAGE DISPLAY 83193    Eastman Kodak Company   
GB    1280361    02077821.3    7/15/2002    8/24/2011    Granted    METHOD AND
SYSTEM FOR IMAGE DISPLAY 83193    Eastman Kodak Company    JP    4143350   
2002-214858    7/24/2002    6/20/2008    Granted    METHOD AND SYSTEM FOR IMAGE
DISPLAY 83193    Eastman Kodak Company    US    6621615    10/102,109   
3/19/2002    9/16/2003    Granted    METHOD AND SYSTEM FOR IMAGE DISPLAY

 

Page 43 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

83207    Eastman Kodak Company    US    6685768    09/919,737    8/1/2001   
2/3/2004    Granted    INK JET INK SET 83214    Eastman Kodak Company    US   
D474219    29/153,025    12/21/2001    5/6/2003    Granted    CAMERA WITH
INTEGRAL FLASH FEATURE 83215    Eastman Kodak Company    US    D472914   
29/153,026    12/21/2001    4/8/2003    Granted    CAMERA WITH INTREGAL FLASH
FEATURE 83216    Eastman Kodak Company    US    D466915    29/152,603   
12/21/2001    12/10/2002    Granted    CAMERA COVERING 83218    Eastman Kodak
Company    US    6815153    10/346,272    1/17/2003    11/9/2004    Granted   
HIGH SPEED COLOR PHOTOGRAPHIC ELEMENT WITH IMPROVED GRANULARITY 83225    Eastman
Kodak Company    US    6723402    10/027,974    12/21/2001    4/20/2004   
Granted    PROTECTIVE LAYER FOR HYDROPHILIC PACKAGING MATERIAL 83229    Eastman
Kodak Company    DE    60233630.9    02080077.7    12/5/2002    9/9/2009   
Granted    INKJET DROP SELECTION IN A NON-UNIFORM AIRSTREAM 83229    Eastman
Kodak Company    FR    1319510    02080077.7    12/5/2002    9/9/2009    Granted
   INKJET DROP SELECTION IN A NON-UNIFORM AIRSTREAM 83229    Eastman Kodak
Company    JP    4587638    2002-355556    12/6/2002    9/17/2010    Granted   
INKJET DROP SELECTION IN A NON-UNIFORM AIRSTREAM 83229    Eastman Kodak Company
   JP    4309957    2008-295872    11/19/2008    5/15/2009    Granted    INKJET
DROP SELECTION IN A NON-UNIFORM AIRSTREAM 83229    Eastman Kodak Company    US
   6554389    10/023,248    12/17/2001    4/29/2003    Granted    INKJET DROP
SELECTION IN A NON-UNIFORM AIRSTREAM 83230    Eastman Kodak Company    US   
6984035    10/915,925    8/11/2004    1/10/2006    Granted    RECEIVER MEDIA FOR
HIGH QUALITY INK JET PRINTING 83231    Eastman Kodak Company    US    6638693   
10/046,024    10/29/2001    10/28/2003    Granted    PROCESS FOR MAKING MEDIA
FOR HIGH QUALITY INK JET PRINTING 83236    Eastman Kodak Company    JP   
4138397    2002-237528    8/16/2002    6/13/2008    Granted    PRINTING IMAGE
FRAMES CORRESPONDING TO MOTION PICTURES 83236    Eastman Kodak Company    US   
6778290    09/935,613    8/23/2001    8/17/2004    Granted    PRINTING IMAGE
FRAMES CORRESPONDING TO MOTION PICTURES 83243    Eastman Kodak Company    US   
6958785    10/032,974    10/22/2001    10/25/2005    Granted    METHOD AND
APPARATUS FOR DETERMINING AND CORRECTING FOR ILLUMINATION VARIATIONS IN A
DIGITAL PROJECTOR 83246    Eastman Kodak Company    US    6713530    09/957,382
   9/20/2001    3/30/2004    Granted    INK JET INK COMPOSITION 83254    Eastman
Kodak Company    US    6488351    09/940,224    8/27/2001    12/3/2002   
Granted    METHOD AND APPARATUS FOR INCREASING NUMBER OF AVAILABLE PRINTING
GRADATIONS ON AN INK JET PRINTER 83255    Eastman Kodak Company    US    D462089
   29/146,820    8/16/2001    8/27/2002    Granted    INK CARTRIDGE 83256   
Eastman Kodak Company    US    D462986    29/146,821    8/16/2001    9/17/2002
   Granted    INK CARTRIDGE WITH INTEGRAL HANDLE 83257    Eastman Kodak Company
   US    D462383    29/146,819    8/16/2001    9/3/2002    Granted    INK
CARTRIDGE WITH INK COLOR DISCRIMINATION STRUCTURE 83262    Eastman Kodak Company
   DE    60220124.1    02078282.7    8/8/2002    5/16/2007    Granted    METHOD
AND APPARATUS OF OPTIMIZING DISCRETE DROP VOLUMES FOR MULTIDROP CAPABLE INKJET
PRINTERS 83262    Eastman Kodak Company    GB    1288002    02078282.7   
8/8/2002    5/16/2007    Granted    METHOD AND APPARATUS OF OPTIMIZING DISCRETE
DROP VOLUMES FOR MULTIDROP CAPABLE INKJET PRINTERS 83262    Eastman Kodak
Company    US    6776468    09/940,195    8/27/2001    8/17/2004    Granted   
METHOD AND APPARATUS OF OPTIMIZING DISCRETE DROP VOLUMES FOR MULTIDROP CAPABLE
INKJET PRINTERS 83275    Eastman Kodak Company    CN    200410004053.7   
200410004053.7    2/4/2004    1/23/2008    Granted    A PRESERVATION SYSTEM FOR
DIGITALLY CREATED AND DIGITALLY SIGNED DOCUMENTS 83275    Eastman Kodak Company
   US    7340607    10/357,775    2/4/2003    3/4/2008    Granted    A
PRESERVATION SYSTEM FOR DIGITALLY CREATED AND DIGITALLY SIGNED DOCUMENTS 83280
   Eastman Kodak Company    US    6644786    10/191,002    7/8/2002   
11/11/2003    Granted    METHOD OF MANUFACTURING A THERMALLY ACTUATED LIQUID
CONTROL DEVICE 83287    Eastman Kodak Company    KR    10-0841856   
2002-0060181    10/2/2002    6/20/2008    Granted    UTRAVIOLET LIGHT FILTER
ELEMENT 83287    Eastman Kodak Company    TW    I308967    091118543   
8/16/2002    4/21/2009    Granted    UTRAVIOLET LIGHT FILTER ELEMENT 83287   
Eastman Kodak Company    US    6872766    10/150,634    5/17/2002    3/29/2005
   Granted    UTRAVIOLET LIGHT FILTER ELEMENT 83291    Eastman Kodak Company   
JP    4317433    2003-409024    12/8/2003    5/29/2009    Granted    APPARATUS
FOR FILLING AND DEGASSING A POUCH 83291    Eastman Kodak Company    US   
6722400    10/321,254    12/17/2002    4/20/2004    Granted    APPARATUS FOR
FILLING AND DEGASSING A POUCH 83293    Eastman Kodak Company    US    6589326   
10/158,681    5/30/2002    7/8/2003    Granted    COATING FLUID FOR IMAGING
ELEMENT COMPRISING SOLUBILIZED COLLAGEN GELATIN AND HARDENER 83296    Eastman
Kodak Company    CN    03136743.7    03136743.7    5/20/2003    4/1/2009   
Granted    METHOD AND APPARATUS FOR INCREASING COLOR GAMUT OF A DISPLAY 83296   
Eastman Kodak Company    DE    60321856.3    03076366.8    5/8/2003    7/2/2008
   Granted    METHOD AND APPARATUS FOR INCREASING COLOR GAMUT OF A DISPLAY 83296
   Eastman Kodak Company    JP    4274851    2003-140980    5/19/2003   
3/13/2009    Granted    METHOD AND APPARATUS FOR INCREASING COLOR GAMUT OF A
DISPLAY 83296    Eastman Kodak Company    US    6648475    10/151,742   
5/20/2002    11/18/2003    Granted    METHOD AND APPARATUS FOR INCREASING COLOR
GAMUT OF A DISPLAY 83317    Eastman Kodak Company    US    6906157    10/118,725
   4/9/2002    6/14/2005    Granted    POLYMER PARTICLE STABILIZED BY DISPERSANT
AND METHOD OF PREPARATION 83317    Eastman Kodak Company    US    7390844   
11/080,040    3/15/2005    6/24/2008    Granted    POLYMER PARTICLE STABILIZED
BY DISPERSANT AND METHOD OF PREPARATION 83323    Eastman Kodak Company    DE   
60207947.0    02078411.2    8/19/2002    12/14/2005    Granted    INK JET
RECORDING ELEMENT AND PRINTING METHOD 83323    Eastman Kodak Company    GB   
1288009    02078411.2    8/19/2002    12/14/2005    Granted    INK JET RECORDING
ELEMENT AND PRINTING METHOD 83323    Eastman Kodak Company    US    6632490   
09/943,957    8/31/2001    10/14/2003    Granted    INK JET RECORDING ELEMENT
83329    Eastman Kodak Company    US    6585362    09/971,414    10/5/2001   
7/1/2003    Granted    INK COMPOSITION, INK CARTRIDGE HAVING INK COMPOSITION,
AND METHOD OF FILLING INK CARTRIDGE

 

Page 44 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

83329    Eastman Kodak Company    US    6824260    10/386,342    3/11/2003   
11/30/2004    Granted    INK COMPOSITION, INK CARTRIDGE HAVING INK COMPOSITION,
AND METHOD OF FILLING INK CARTRIDGE 83330    Eastman Kodak Company    US   
7364277    10/824,507    4/14/2004    4/29/2008    Granted    AN APPARATUS AND
METHOD OF CONTROLLING DROPLET TRAJECTORY 83331    Eastman Kodak Company    DE   
60305985.6    03075024.4    1/6/2003    6/14/2006    Granted    THERMAL ACTUATOR
WITH OPTIMIZED HEATER LENGTH 83331    Eastman Kodak Company    FR    1329319   
03075024.4    1/6/2003    6/14/2006    Granted    THERMAL ACTUATOR WITH
OPTIMIZED HEATER LENGTH 83331    Eastman Kodak Company    GB    1329319   
03075024.4    1/6/2003    6/14/2006    Granted    THERMAL ACTUATOR WITH
OPTIMIZED HEATER LENGTH 83331    Eastman Kodak Company    JP    4531336   
2003-005957    1/14/2003    6/18/2010    Granted    A LIQUID DROP EMITTER 83331
   Eastman Kodak Company    US    6631979    10/050,993    1/17/2002   
10/14/2003    Granted    THERMAL ACTUATOR WITH OPTIMIZED HEATER LENGTH 83373   
Eastman Kodak Company    JP    4117180    2002-313650    10/29/2002    4/25/2008
   Granted    DIGITAL AND ANALOG RECORDING DEVICE USING NEAR FIELD OPTICAL
IMAGING, AND ITS MANUFACTURING METHOD 83373    Eastman Kodak Company    US   
7294446    10/045,805    10/29/2001    11/13/2007    Granted    DIGITAL ANALOG
RECORDING USING NEAR FIELD OPTICAL IMAGING 83374    Eastman Kodak Company    DE
   60301175.6    03076708.1    6/2/2003    8/3/2005    Granted    CONDUCTIVE
POLYMERS ON ACICULAR SUBSTRATES 83374    Eastman Kodak Company    GB    1372159
   03076708.1    6/2/2003    8/3/2005    Granted    CONDUCTIVE POLYMERS ON
ACICULAR SUBSTRATES 83374    Eastman Kodak Company    US    7163746   
10/167,638    6/12/2002    1/16/2007    Granted    CONDUCTIVE POLYMERS ON
ACICULAR SUBSTRATES 83404    Eastman Kodak Company    US    6574032   
10/055,781    1/23/2002    6/3/2003    Granted    IMAGING APPARATUS USING DITHER
TO MINIMIZE PIXEL EFFECTS 83405    Eastman Kodak Company    US    6574043   
10/045,216    11/7/2001    6/3/2003    Granted    METHOD FOR ENHANCED BIT DEPTH
IN AN IMAGING APPARATUS USING A SPATIAL LIGHT MODULATOR 83408    Eastman Kodak
Company    US    6623428    09/976,123    10/11/2001    9/23/2003    Granted   
DIGITAL IMAGE SEQUENCE DISPLAY SYSTEM AND METHOD 83417    Eastman Kodak Company
   US    7167280    10/040,219    10/29/2001    1/23/2007    Granted    FULL
CONTENT FILM SCANNING ON A FILM TO DATA TRANSFER DEVICE 83441    Eastman Kodak
Company    US    6610148    09/994,167    11/26/2001    8/26/2003    Granted   
CURTAIN COATING STARTUP APPARATUS 83466    Eastman Kodak Company    US   
7335407    10/028,129    12/20/2001    2/26/2008    Granted    MULTILAYER INKJET
RECORDING ELEMENT WITH POROUS POLYESTER PARTICLE 83478    Eastman Kodak Company
   DE    60314043.2    03076159.7    4/23/2003    5/30/2007    Granted   
SCANNED DISPLAY SYSTEMS USING COLOR LASER LIGHT SOURCES 83478    Eastman Kodak
Company    FR    1359752    03076159.7    4/23/2003    5/30/2007    Granted   
SCANNED DISPLAY SYSTEMS USING COLOR LASER LIGHT SOURCES 83478    Eastman Kodak
Company    GB    1359752    03076159.7    4/23/2003    5/30/2007    Granted   
SCANNED DISPLAY SYSTEMS USING COLOR LASER LIGHT SOURCES 83478    Eastman Kodak
Company    US    6879306    10/137,761    5/2/2002    4/12/2005    Granted   
SCANNED DISPLAY SYSTEMS USING COLOR LASER LIGHT SOURCES 83481    Eastman Kodak
Company    US    6820970    10/001,027    11/2/2001    11/23/2004    Granted   
CONTINUOUS INK JET CATCHER HAVING DELIMITING EDGE AN INK ACCUMULATION BORDER
83487    Eastman Kodak Company    US    7174029    10/000,886    11/2/2001   
2/6/2007    Granted    METHOD AND APPARATUS FOR AUTOMATIC SELECTION AND
PRESENTATION OF INFORMATION 83488    Eastman Kodak Company    US    6742809   
10/047,875    10/22/2001    6/1/2004    Granted    PHOTO ALBUM CONSTRUCTED FROM
A STRIP OF IMAGES 83509    Eastman Kodak Company    US    7145520    10/036,646
   11/7/2001    12/5/2006    Granted    A DISPLAY APPARATUS BOX USING A SPATIAL
LIGHT MODULATOR 83513    Eastman Kodak Company    US    7130444    10/292,665   
11/12/2002    10/31/2006    Granted    A METHOD OF AUTHENTICATION FOR
STEGANOGRAPHIC SIGNALS UNDERGOING DEGRADATIONS 83517    Eastman Kodak Company   
US    6824941    10/140,846    5/8/2002    11/30/2004    Granted    PHOTOGRAPHIC
ELEMENT CONTAINING ACID PROCESSED GELATIN 83517    Eastman Kodak Company    US
   6911071    10/836,901    4/30/2004    6/28/2005    Granted    PHOTOGRAPHIC
ELEMENT CONTAINING ACID PROCESSED GELATIN 83519    Eastman Kodak Company    US
   6622746    10/021,457    12/12/2001    9/23/2003    Granted    A MICROFLUIDIC
SYSTEM FOR CONTROLLED FLUID MIXING AND DELIVERY 83520    Eastman Kodak Company
   DE    60325804.2    03076599.4    5/26/2003    1/14/2009    Granted    METHOD
AND APPARATUS FOR PRINTING 83520    Eastman Kodak Company    US    6971739   
10/162,956    6/5/2002    12/6/2005    Granted    METHOD AND APPARATUS FOR
PRINTING 83520    Eastman Kodak Company    US    7413286    11/222,187   
9/8/2005    8/19/2008    Granted    METHOD AND APPARATUS FOR PRINTING 83527   
Eastman Kodak Company    EP       03075149.9    1/17/2003       Filed    A
METHOD OF ENCODING DATA IN A MONOCHROME MEDIA 83527    Eastman Kodak Company   
US    7003166    10/059,994    1/29/2002    2/21/2006    Granted    A METHOD OF
ENCODING DATA IN A MONOCHROME MEDIA 83531    Eastman Kodak Company    US   
7163738    10/189,679    7/3/2002    1/16/2007    Granted    POLYVINYL ALCOHOL
FILMS PREPARED BY COATING METHODS 83533    Eastman Kodak Company    DE   
60213544.3    02079968.0    11/28/2002    8/2/2006    Granted    CONTINUOUS INK
JET CATCHER 83533    Eastman Kodak Company    FR    1319512    02079968.0   
11/28/2002    8/2/2006    Granted    CONTINUOUS INK JET CATCHER 83533    Eastman
Kodak Company    GB    1319512    02079968.0    11/28/2002    8/2/2006   
Granted    CONTINUOUS INK JET CATCHER 83533    Eastman Kodak Company    JP   
4251861    2002-359621    12/11/2002    1/30/2009    Granted    CONTINUOUS INK
JET CATCHER 83533    Eastman Kodak Company    US    6592213    10/017,952   
12/14/2001    7/15/2003    Granted    CONTINUOUS INK JET CATCHER 83534   
Eastman Kodak Company    DE    60221089.5    02079969.8    11/28/2002   
7/11/2007    Granted    CONTINUOUS INKJET CATCHER 83534    Eastman Kodak Company
   FR    1319513    02079969.8    11/28/2002    7/11/2007    Granted   
CONTINUOUS INKJET CATCHER

 

Page 45 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

83534    Eastman Kodak Company    GB    1319513    02079969.8    11/28/2002   
7/11/2007    Granted    CONTINUOUS INKJET CATCHER 83534    Eastman Kodak Company
   JP    4251862    2002-359622    12/11/2002    1/30/2009    Granted   
CONTINUOUS INKJET CATCHER 83534    Eastman Kodak Company    US    6648461   
10/020,291    12/14/2001    11/18/2003    Granted    CONTINUOUS INKJET CATCHER
83556    Eastman Kodak Company    US    7325037    10/373,267    2/24/2003   
1/29/2008    Granted    METHOD AND SYSTEM FOR CLIENT-BASED ADAPTIVE NETWORKING
SYSTEM 83557    Eastman Kodak Company    US    6866371    10/051,888   
1/17/2002    3/15/2005    Granted    METHOD AND APPARATUS FOR PRINTING AND
COATING 83558    Eastman Kodak Company    US    6767937    10/150,836   
5/17/2002    7/27/2004    Granted    STABILIZER SYSTEM FOR POLYMER COMPONENTS OF
DISPLAYS 83559    Eastman Kodak Company    US    7044376    10/625,426   
7/23/2003    5/16/2006    Granted    AUTHENTICATION METHOD AND APPARATUS FOR USE
WITH COMPRESSED FLUID PRINTED SWATCHES 83566    Eastman Kodak Company    JP   
4261175    2002-360932    12/12/2002    2/20/2009    Granted    TRIACETYL
CELLULOSE FILM WITH REDUCED WATER TRANSMISSION PROPERTY 83566    Eastman Kodak
Company    US    6730374    10/022,765    12/13/2001    5/4/2004    Granted   
TRIACETYL CELLULOSE FILM WITH REDUCED WATER TRANSMISSION PROPERTY 83568   
Eastman Kodak Company    US    6866895    10/289,194    11/6/2002    3/15/2005
   Granted    INK JET RECORDING MEDIA AND METHOD FOR THEIR PRODUCTION 83577   
Eastman Kodak Company    US    6575026    10/184,208    6/28/2002    6/10/2003
   Granted    MEASURING ABSOLUTE STATIC PRESSURE AT ONE OR MORE POSTIONS ALONG A
MICROFLUIDIC DEVICE 83578    Eastman Kodak Company    US    6672702   
10/163,326    6/5/2002    1/6/2004    Granted    METHOD AND APPARATUS FOR
PRINTING, CLEANING, AND CALIBRATING 83582    Eastman Kodak Company    US   
6869169    10/145,911    5/15/2002    3/22/2005    Granted    SNAP-THROUGH
THERMAL ACTUATOR 83582    Eastman Kodak Company    US    6953240    11/015,999
   12/18/2004    10/11/2005    Granted    SNAP-THROUGH THERMAL ACTUATOR 83582   
Eastman Kodak Company    US    6948800    11/016,000    12/18/2004    9/27/2005
   Granted    SNAP-THROUGH THERMAL ACTUATOR 83584    Eastman Kodak Company    US
   6744455    10/080,115    2/21/2002    6/1/2004    Granted    METHOD AND
APPARATUS FOR THERMAL MANAGEMENT IN A THERMAL PRINTER HAVING PLURAL PRINTING
STATIONS 83593    Eastman Kodak Company    US    6762003    10/154,887   
5/24/2002    7/13/2004    Granted    IMAGING MEMBER WITH AMORPHOUS HYDROCARBON
RESIN 83601    Eastman Kodak Company    US    6702425    10/252,312    9/23/2002
   3/9/2004    Granted    COALESCENCE-FREE INKJET PRINTING BY CONTROLLING DROP
SPREADING ON/IN A RECEIVER 83620    Eastman Kodak Company    US    6793351   
10/038,948    1/3/2002    9/21/2004    Granted    A CLOSED LOOP THREE COLOR
ALIGNMENT SYSTEM FOR A DIGITAL PROJECTOR 83621    Eastman Kodak Company    US   
6909491    10/285,921    11/1/2002    6/21/2005    Granted    ELECTRONIC AND
FILM THEATRICAL QUALITY 83641    Eastman Kodak Company    JP    4263461   
2002-329660    11/13/2002    2/20/2009    Granted    AN AUTOSTEREOSCOPIC OPTICAL
APPARATUS USING A SCANNED LINEAR IMAGE SOURCE 83641    Eastman Kodak Company   
US    6511182    10/010,500    11/13/2001    1/28/2003    Granted    AN
AUTOSTEREOSCOPIC OPTICAL APPARATUS USING A SCANNED LINEAR IMAGE SOURCE 83648   
Eastman Kodak Company    US    7051911    10/037,017    12/21/2001    5/30/2006
   Granted    APPARATUS AND METHOD FOR CUTTING SHEET MATERALS 83661    Eastman
Kodak Company    JP    4223794    2002-360656    12/12/2002    11/28/2008   
Granted    TRIACETYL CELLULOSE FILM WITH REDUCED WATER TRANSMISSION PROPERTY
83661    Eastman Kodak Company    US    6746732    10/017,787    12/13/2001   
6/8/2004    Granted    TRIACETYL CELLULOSE FILM WITH REDUCED WATER TRANSMISSION
PROPERTY 83662    Eastman Kodak Company    US    6820784    10/027,296   
12/21/2001    11/23/2004    Granted    A METHOD OF CUTTING A LAMINATED WEB AND
REDUCING DELAMINATION 83675    Eastman Kodak Company    US    7120272   
10/144,487    5/13/2002    10/10/2006    Granted    A MEDIA DETECTING METHOD AND
SYSTEM FOR AN IMAGING APPARATUS 83676    Eastman Kodak Company    US    6767677
   10/300,343    11/20/2002    7/27/2004    Granted    DISPLAY ELEMENT WITH A
BACKPRINT COMPRISING A SQUARINE DYE 83678    Eastman Kodak Company    JP   
4620342    2003-391049    11/20/2003    11/5/2010    Granted    STABLE IR DYE
COMPOSITIONS FOR INVISIBLE MARKING 83678    Eastman Kodak Company    US   
6706460    10/300,171    11/20/2002    3/16/2004    Granted    STABLE IR DYE
COMPOSITIONS FOR INVISIBLE MARKING 83679    Eastman Kodak Company    US   
6566033    10/176,012    6/20/2002    5/20/2003    Granted    CONDUCTIVE FOAM
CORE IMAGING MEMBER 83690    Eastman Kodak Company    US    6887656   
10/346,434    1/17/2003    5/3/2005    Granted    COLOR PHOTOGRAPHIC ELEMENT
CONTAINING IMPROVED HETEROCYCLIC SPEED ENHANCING COMPOUND 83709    Eastman Kodak
Company    US    6669768    10/094,072    3/8/2002    12/30/2003    Granted   
INK JET INK SET 83710    Eastman Kodak Company    US    6878197    10/034,721   
12/28/2001    4/12/2005    Granted    INK JET INK SET 83712    Eastman Kodak
Company    US    6846938    10/207,297    7/29/2002    1/25/2005    Granted   
WATER-COMPATIBLE EPOXY COMPOUNDS CONTAINING SULFONATE OR THIOSULFATE MOIETIES
83714    Eastman Kodak Company    US    6515782    10/066,934    2/4/2002   
2/4/2003    Granted    TELECENTRIC F-THETA LENS FOR LASER MICROFILM PRINTER
83716    Eastman Kodak Company    DE    60310668.4    03078621.4    11/12/2003
   12/27/2006    Granted    AN INK SET COMPOSITION, AND AN APPARATUS AND METHOD
OF FORMING IMAGES HAVING REDUCED GLOSS DIFFERENTIAL 83716    Eastman Kodak
Company    US    6953244    10/302,210    11/22/2002    10/11/2005    Granted   
AN INK SET COMPOSITION, AND AN APPARATUS AND METHOD OF FORMING IMAGES HAVING
REDUCED GLOSS DIFFERENTIAL 83719    Eastman Kodak Company    US    6702442   
10/095,341    3/8/2002    3/9/2004    Granted    A MONOCENTRIC AUTOSTEREOSCOPIC
OPTICAL APPARATUS USING RESONANT FIBER-OPTIC IMAGE GENERATION 83728    Eastman
Kodak Company    US    6821586    10/021,227    12/12/2001    11/23/2004   
Granted    INK JET RECORDING ELEMENT 83730    Eastman Kodak Company    US   
6657083    10/012,128    12/3/2001    12/2/2003    Granted   
5-ACYLAMINO-2-AMINO-4-SUBSTITUTED-PHENOL COMPOUNDS AND METHOD OF USING THEM
83736    Eastman Kodak Company    US    6624874    10/027,293    12/21/2001   
9/23/2003    Granted    APPARATUS AND METHOD FOR INSERTING AN UPDATEABLE HIDDEN
IMAGE INTO AN OPTICAL PATH 83745    Eastman Kodak Company    US    6791100   
10/223,530    8/19/2002    9/14/2004    Granted    OBJECT DETECTION USING
CODE-MODULATED LIGHT BEAM

 

Page 46 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

83750    Eastman Kodak Company    DE    60304276.7    03075914.6    3/31/2003   
3/29/2006    Granted    RECORDING A DIGITAL IMAGE OF A DESIRED APERTURE FORMAT
AND RESOLUTION ONTO MOTION PICTURE PHOTOSENSITIVE MEDIUM 83750    Eastman Kodak
Company    FR    1361754    03075914.6    3/31/2003    3/29/2006    Granted   
RECORDING A DIGITAL IMAGE OF A DESIRED APERTURE FORMAT AND RESOLUTION ONTO
MOTION PICTURE PHOTOSENSITIVE MEDIUM 83750    Eastman Kodak Company    GB   
1361754    03075914.6    3/31/2003    3/29/2006    Granted    RECORDING A
DIGITAL IMAGE OF A DESIRED APERTURE FORMAT AND RESOLUTION ONTO MOTION PICTURE
PHOTOSENSITIVE MEDIUM 83750    Eastman Kodak Company    US    6686947   
10/121,422    4/12/2002    2/3/2004    Granted    RECORDING A DIGITAL IMAGE OF A
DESIRED APERTURE FORMAT AND RESOLUTION ONTO MOTION PICTURE PHOTOSENSITIVE MEDIUM
83758    Eastman Kodak Company    CN    ZL03136861.1    03136861.1    5/23/2003
   5/17/2006    Granted    EXFOLIATED POLYSTYRENE-CLAY NANOCOMPOSITE COMPRISING
STAR-SHAPED POLYMER 83758    Eastman Kodak Company    US    6686407   
10/155,256    5/24/2002    2/3/2004    Granted    EXFOLIATED POLYSTYRENE-CLAY
NANOCOMPOSITE COMPRISING STAR-SHAPED POLYMER 83758    Eastman Kodak Company   
US    6867255    10/678,874    10/3/2003    3/15/2005    Granted    EXFOLIATED
POLYSTYRENE-CLAY NANOCOMPOSITE COMPRISING STAR-SHAPED POLYMER 83764    Eastman
Kodak Company    US    6689431    10/020,443    12/12/2001    2/10/2004   
Granted    INK JET RECORDING ELEMENT 83770    Eastman Kodak Company    US   
6858293    10/104,450    3/22/2002    2/22/2005    Granted    CELLULOSE FILM
WITH ANTI-BLOCKING PROPERTIES 83770    Eastman Kodak Company    US    7597956   
11/046,039    1/28/2005    10/6/2009    Granted    METHOD OF MANUFACTURE OF A
POLYMERIC FILM WITH ANTI-BLOCKING PROPERTIES 83772    Eastman Kodak Company   
US    6831163    10/329,912    12/26/2002    12/14/2004    Granted   
BICHROMOPHORIC MOLECULES 83774    Eastman Kodak Company    GB    2386020   
0300665.7    1/13/2003    6/22/2005    Granted    A METHOD OF DECODING DATA
ENCODED IN A MONOCHROME MEDIUM 83774    Eastman Kodak Company    US    7177476
   10/086,142    2/28/2002    2/13/2007    Granted    A METHOD OF DECODING DATA
ENCODED IN A MONOCHROME MEDIUM 83781    Eastman Kodak Company    US    7166657
   10/099,092    3/15/2002    1/23/2007    Granted    ARTICLE UTILIZING HIGHLY
BRANCHED POLYMERS TO SPLAY LAYERED MATERIALS 83795    Eastman Kodak Company   
US    5646660    08/287,650    8/9/1994    7/8/1997    Granted    PRINTER INK
CARTRIDGE WITH DRIVE LOGIC INTEGRATED CIRUIT 83795    Eastman Kodak Company   
US    6000773    08/812,176    3/6/1997    12/14/1999    Granted    INK JET
PRINTER HAVING INK USE INFORMATION STORED IN A MEMORY MOUNTED ON A REPLACEABLE
PRINTER INK CARTRIDGE 83795    Eastman Kodak Company    US    6435676   
09/956,607    9/18/2001    8/20/2002    Granted    INK JET PRINTER HAVING INK
USE INFORMATION STORED IN A MEMORY MOUNTED ON A REPLACEABLE PRINTER INK
CARTRIDGE 83796    Eastman Kodak Company    US    5610635    08/287,907   
8/9/1994    3/11/1997    Granted    PRINTER INK CARTRIDGE WITH MEMORY STORAGE
CAPACITY 83804    Eastman Kodak Company    US    5686947    08/433,792   
5/3/1995    11/11/1997    Granted    INK JET PRINTER INCORPORATING HIGH VOLUME
INK RESERVOIRS 83804    Eastman Kodak Company    US    6565197    08/966,894   
11/10/1997    5/20/2003    Granted    INK JET PRINTER INCORPORATING HIGH VOLUME
INK RESERVOIRS 83812    Eastman Kodak Company    DE    60313079.8    03076862.6
   6/16/2003    4/11/2007    Granted    INK JET RECORDING ELEMENT AND PRINTING
METHOD 83812    Eastman Kodak Company    JP    4291057    2003-182628   
6/26/2003    4/10/2009    Granted    INK JET RECORDING ELEMENT 83812    Eastman
Kodak Company    US    7105215    10/180,638    6/26/2002    9/12/2006   
Granted    INK JET RECORDING ELEMENT 83813    Eastman Kodak Company    US   
6843121    10/647,360    8/25/2003    1/18/2005    Granted    MEASURING ABSOLUTE
STATIC PRESSURE AT ONE OR MORE POSITIONS ALONG A MICROFLUIDIC DEVICE 83814   
Eastman Kodak Company    US    7128972    10/208,344    7/30/2002    10/31/2006
   Granted    WRINKLED POLYESTER PARTICLES 83820    Eastman Kodak Company    US
   6625394    10/036,723    12/21/2001    9/23/2003    Granted    TWO-SHOT
MOLDED SEAL INTEGRITY INDICATOR, UNDERWATER CAMERA, AND METHOD 83831    Eastman
Kodak Company    US    D479257    29/153,013    12/21/2001    9/2/2003   
Granted    UNDERWATER HOUSING ASSEMBLY 83834    Eastman Kodak Company    DE   
60320876.2    03075264.6    1/27/2003    5/14/2008    Granted    DUAL ACTUATION
THERMAL ACTUATOR AND METHOD OF OPERATING THEREOF 83834    Eastman Kodak Company
   FR    1334831    03075264.6    1/27/2003    5/14/2008    Granted    DUAL
ACTUATION THERMAL ACTUATOR AND METHOD OF OPERATING THEREOF 83834    Eastman
Kodak Company    GB    1334831    03075264.6    1/27/2003    5/14/2008   
Granted    DUAL ACTUATION THERMAL ACTUATOR AND METHOD OF OPERATING THEREOF 83834
   Eastman Kodak Company    JP    4758600    2003-23493    1/31/2003   
6/10/2011    Granted    DUAL ACTUATION THERMAL ACTUATOR AND METHOD OF OPERATING
THEREOF 83834    Eastman Kodak Company    US    6464341    10/068,859   
2/8/2002    10/15/2002    Granted    DUAL ACTUATION THERMAL ACTUATOR AND METHOD
OF OPERATING THEREOF 83838    Eastman Kodak Company    US    6588890   
10/023,129    12/17/2001    7/8/2003    Granted    CONTINUOUS INK JET PRINTER
WITH HEAT ACTUATED MICROVALVES FOR CONTROLLING THE DIRECTION OF DELIVERED INK
83839    Eastman Kodak Company    US    6901219    10/310,388    12/5/2002   
5/31/2005    Granted    METHOD AND DEVICE FOR AUTOMATICALLY CALIBRATING A
DIGITIZER 83846    Eastman Kodak Company    JP    4247014    2003-59574   
3/6/2003    1/16/2009    Granted    A MONOCENTRIC AUTOSTEREOSCOPIC VIEWING
APPARATUS USING RESONANT FIBER-OPTIC IMAGE GENERATION 83846    Eastman Kodak
Company    US    6550918    10/101,291    3/19/2002    4/22/2003    Granted    A
MONOCENTRIC AUTOSTEREOSCOPIC VIEWING APPARATUS USING RESONANT FIBER-OPTIC IMAGE
GENERATION 83848    Eastman Kodak Company    US    7094460    10/154,894   
5/24/2002    8/22/2006    Granted    IMAGING ELEMENT WITH IMPROVED SURFACE AND
STIFFNESS 83855    Eastman Kodak Company    US    D470884    29/157,446   
3/19/2002    2/25/2003    Granted    PRINTER WITH EXIT TRAY 83858    Eastman
Kodak Company    US    6765603    10/027,994    12/20/2001    7/20/2004   
Granted    METHOD OF FORMING FIDUCIAL MARKS ON A MICRO-SIZED ARTICLE 83862   
Eastman Kodak Company    US       10/028,035    12/20/2001       Filed    LASER
ARRAY AND METHOD OF MAKING SAME 83862    Eastman Kodak Company    US    6845120
   10/420,244    4/22/2003    1/18/2005    Granted    LASER ARRAY AND METHOD OF
MAKING SAME 83863    Eastman Kodak Company    US    6748145    10/027,748   
12/20/2001    6/8/2004    Granted    FIBER OPTIC ARRAY AND METHOD OF MAKING SAME
83866    Eastman Kodak Company    US    6808269    10/050,309    1/16/2002   
10/26/2004    Granted    PROJECTION APPARATUS USING SPATIAL LIGHT MODULATOR    

 

Page 47 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

83869    Eastman Kodak Company    DE    60305097.2    03076405.4    5/12/2003   
5/10/2006    Granted    THERMAL YELLOW DONOR AND DYES 83869    Eastman Kodak
Company    GB    1364806    03076405.4    5/12/2003    5/10/2006    Granted   
THERMAL YELLOW DONOR AND DYES 83869    Eastman Kodak Company    US    7241719   
10/152,859    5/22/2002    7/10/2007    Granted    THERMAL YELLOW DONOR AND DYES
83878    Eastman Kodak Company    US    6695980    10/033,422    12/27/2001   
2/24/2004    Granted    A COMPRESSED FLUID FORMULATION CONTAINING
ELECTROLUMINESCENT MATERIAL 83879    Eastman Kodak Company    DE   
602004019220.1    04781300.1    8/16/2004    1/21/2009    Granted    PATTERNING
OF ELECTRICALLY CONDUCTIVE LAYERS BY INK PRINTING METHODS 83879    Eastman Kodak
Company    US    7163734    10/648,420    8/26/2003    1/16/2007    Granted   
PATTERNING OF ELECTRICALLY CONDUCTIVE LAYERS BY INK PRINTING METHODS 83886   
Eastman Kodak Company    US    6742885    10/033,229    12/28/2001    6/1/2004
   Granted    INK JET INK SET/RECEIVER COMBINATION 83886    Eastman Kodak
Company    US    6908188    10/842,001    5/7/2004    6/21/2005    Granted   
INK JET INK SET/RECEIVER COMBINATION 83891    Eastman Kodak Company    US   
6624385    10/027,016    12/21/2001    9/23/2003    Granted    METHOD FOR
MARKING GEMSTONES WITH A UNIQUE MICRO DISCRETE INDICIA 83892    Eastman Kodak
Company    DE    602004009201.0    04781896.8    8/23/2004    9/26/2007   
Granted    PHOTOPATTERNING CONDUCTIVE ELECTRODE LAYERS WITH
ELECTRICALLY-CONDUCTIVE POLYMER 83892    Eastman Kodak Company    JP    4842815
   2006-524767    8/23/2004    10/14/2011    Granted    PHOTOPATTERNING
CONDUCTIVE ELECTRODE LAYERS WITH ELECTRICALLY-CONDUCTIVE POLYMER 83892   
Eastman Kodak Company    US    6893790    10/648,419    8/26/2003    5/17/2005
   Granted    PHOTOPATTERNING OF CONDUCTIVE ELECTRODE LAYERS CONTAINING
ELECTRICALLY-CONDUCTIVE POLYMER PARTICLES 83899    Eastman Kodak Company    US
   6666553    10/034,285    12/28/2001    12/23/2003    Granted    A METHOD OF
SELECTING INK JET INKS IN A COLOR SET 83900    Eastman Kodak Company    JP   
4080865    2002-381268    12/27/2002    2/15/2008    Granted    A METHOD OF
SELECTING INK JET INKS AND RECEIVER IN A COLOR SET AND RECEIVER COMBINATION
83900    Eastman Kodak Company    US    6644799    10/032,931    12/28/2001   
11/11/2003    Granted    A METHOD OF SELECTING INK JET INKS AND RECEIVER IN A
COLOR SET AND RECEIVER COMBINATION 83901    Eastman Kodak Company    US   
6598967    10/034,281    12/28/2001    7/29/2003    Granted    MATERIALS FOR
REDUCING INTER-COLOR GLOSS DIFFERENCE 83941    Eastman Kodak Company    US   
6572220    10/152,194    5/21/2002    6/3/2003    Granted    BEAM MICRO-ACTUATOR
WITH A TUNABLE OR STABLE AMPLITUDE PARTICULARLY SUITED FOR INK JET PRINTING
83942    Eastman Kodak Company    DE    60308743.4    03075998.9    4/4/2003   
10/4/2006    Granted    DROP-ON-DEMAND LIQUID EMISSION USING INTERCONNECTED DUAL
ELECTRODES AS EJECTION DEVICE 83942    Eastman Kodak Company    FR    1354706   
03075998.9    4/4/2003    10/4/2006    Granted    DROP-ON-DEMAND LIQUID EMISSION
USING INTERCONNECTED DUAL ELECTRODES AS EJECTION DEVICE 83942    Eastman Kodak
Company    GB    1354706    03075998.9    4/4/2003    10/4/2006    Granted   
DROP-ON-DEMAND LIQUID EMISSION USING INTERCONNECTED DUAL ELECTRODES AS EJECTION
DEVICE 83942    Eastman Kodak Company    US    6527373    10/122,566   
4/15/2002    3/4/2003    Granted    DROP-ON-DEMAND LIQUID EMISSION USING
INTERCONNECTED DUAL ELECTRODES AS EJECTION DEVICE 83943    Eastman Kodak Company
   JP    4709150    2006-524783    8/23/2004    3/25/2011    Granted   
ELECTROGRAPHIC PATTERNING OF CONDUCTIVE ELECTRODE LAYERS 83943    Eastman Kodak
Company    KR    10-1250578    2006-7003898    8/23/2004    3/28/2013    Granted
   ELECTROGRAPHIC PATTERNING OF CONDUCTIVE ELECTRODE LAYERS 83943    Eastman
Kodak Company    US    7033713    10/648,418    8/26/2003    4/25/2006   
Granted    ELECTROGRAPHIC PATTERNING OF CONDUCTIVE ELECTRODE LAYERS CONTAINING
ELECTRICALLY-CONDUCTIVE POLYMERIC MATERIALS 83947    Eastman Kodak Company    US
   7494704    10/219,584    8/15/2002    2/24/2009    Granted    MATERIAL,
ARTICLE AND METHOD OF PREPARING MATERIALS CONTAINING ORIENTED ANISOTROPIC
PARTICLES 83950    Eastman Kodak Company    DE    60310640.4    03076419.5   
5/12/2003    12/27/2006    Granted    MULTI-LAYER THERMAL ACTUATOR WITH
OPTIMIZED HEATER LENGTH AND METHOD OF OPERATING SAME 83950    Eastman Kodak
Company    FR    1364792    03076419.5    5/12/2003    12/27/2006    Granted   
MULTI-LAYER THERMAL ACTUATOR WITH OPTIMIZED HEATER LENGTH AND METHOD OF
OPERATING SAME 83950    Eastman Kodak Company    GB    1364792    03076419.5   
5/12/2003    12/27/2006    Granted    MULTI-LAYER THERMAL ACTUATOR WITH
OPTIMIZED HEATER LENGTH AND METHOD OF OPERATING SAME 83950    Eastman Kodak
Company    US    6598960    10/154,634    5/23/2002    7/29/2003    Granted   
MULTI-LAYER THERMAL ACTUATOR WITH OPTIMIZED HEATER LENGTH AND METHOD OF
OPERATING SAME 83976    Eastman Kodak Company    US    6733961    10/328,493   
12/23/2002    5/11/2004    Granted    HIGH CHLORIDE EMULSIONS WITH OPTIMIZED
DIGITAL RECIPROCITY CHARACTERISTICS 83982    Eastman Kodak Company    US   
6753051    10/208,220    7/30/2002    6/22/2004    Granted    INK RECORDING
ELEMENT UTILIZING WRINKLED PARTICLES 83985    Eastman Kodak Company    US   
6771504    10/327,826    12/23/2002    8/3/2004    Granted    THERMAL TRANSPORT
ELEMENT FOR USE WITH A HEAT DISSIPATING ELECTRICAL ASSEMBLAGE 83995    Eastman
Kodak Company    DE    60308566.0    03075215.8    1/23/2003    9/27/2006   
Granted    ORGANIC VERTICAL CAVITY LASING DEVICES CONTAINING PERIODIC GAIN
REGIONS 83995    Eastman Kodak Company    FR    1333549    03075215.8   
1/23/2003    9/27/2006    Granted    ORGANIC VERTICAL CAVITY LASING DEVICES
CONTAINING PERIODIC GAIN REGIONS 83995    Eastman Kodak Company    GB    1333549
   03075215.8    1/23/2003    9/27/2006    Granted    ORGANIC VERTICAL CAVITY
LASING DEVICES CONTAINING PERIODIC GAIN REGIONS 83995    Eastman Kodak Company
   US    6674776    10/066,936    2/4/2002    1/6/2004    Granted    ORGANIC
VERTICAL CAVITY LASING DEVICES CONTAINING PERIODIC GAIN REGIONS 83998    Eastman
Kodak Company    DE    60304275.9    03075214.1    1/23/2003    3/29/2006   
Granted    ORGANIC VERTICAL CAVITY PHASE-LOCKED LASER ARRAY DEVICE 83998   
Eastman Kodak Company    US    6687274    10/066,829    2/4/2002    2/3/2004   
Granted    ORGANIC VERTICAL CAVITY PHASE-LOCKED LASER ARRAY DEVICE 84003   
Eastman Kodak Company    US    6683724    10/171,168    6/13/2002    1/27/2004
   Granted    SOLID IMMERSION LENS ARRAY AND METHODS FOR PRODUCING SOLID
IMMERSION LENS ARRAY 84003    Eastman Kodak Company    US    6831782   
10/666,146    9/18/2003    12/14/2004    Granted    SOLID IMMERSION LENS ARRAY
AND METHODS FOR PRODUCING SOLID IMMERSION LENS ARRAY 84006    Eastman Kodak
Company    US    6874782    10/301,073    11/21/2002    4/5/2005    Granted   
SORTER EXIT SENSOR 84033    Eastman Kodak Company    US    6756457    10/196,102
   7/16/2002    6/29/2004    Granted    NOVEL POLYMERIZATION PROCESS 84051   
Eastman Kodak Company    US    6007190    08/365,833    12/29/1994    12/28/1999
   Granted    INK SUPPLY SYSTEM FOR AN INK JET PRINTER HAVING LARGE VOLUME INK
CONTAINERS

 

Page 48 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

84052    Eastman Kodak Company    US    5801725    08/433,147    5/3/1995   
9/1/1998    Granted    SLIDABLE WIPING AND CAPPING SERVICE STATION FOR INK JET
PRINTER 84054    Eastman Kodak Company    US    5676475    08/573,226   
12/15/1995    10/14/1997    Granted    SMART PRINT CARRIAGE INCORPORATING
CIRCUITRY FOR PROCESSING DATA 84055    Eastman Kodak Company    US    6036380   
09/025,973    2/19/1998    3/14/2000    Granted    PRINTER HAVING A PLASTIC
PLATEN 84056    Eastman Kodak Company    US    6145968    09/036,103    3/6/1998
   11/14/2000    Granted    SYSTEM AND METHOD FOR SUPPLYING INK TO A PRINTER
84059    Eastman Kodak Company    US    7150676    10/241,144    9/11/2002   
12/19/2006    Granted    DUAL MOTION POLISHING TOOL 84061    Eastman Kodak
Company    US    5938356    09/042,684    3/12/1998    8/17/1999    Granted   
PINCH ROLLER FOR INKJET PRINTER 84064    Eastman Kodak Company    US    6227643
   09/030,631    2/25/1998    5/8/2001    Granted    INTELLIGENT PRINTER
COMPONENTS AND PRINTING SYSTEM 84065    Eastman Kodak Company    US    6302511
   09/127,397    7/31/1998    10/16/2001    Granted    OPEN JET COMPENSATION
DURING MULTI-PASS PRINTING 84065    Eastman Kodak Company    US    6398342   
09/929,196    8/13/2001    6/4/2002    Granted    OPEN JET COMPENSATION DURING
MULTI-PASS PRINTING 84068    Eastman Kodak Company    US    6001137   
09/041,476    3/11/1998    12/14/1999    Granted    INK JET PRINTED TEXTILES
84071    Eastman Kodak Company    TW    I278393    091137300    12/25/2002   
4/11/2007    Granted    MULTILAYER WITH SPACERS, TOUCH SCREEN AND METHOD 84071
   Eastman Kodak Company    US    6933064    10/077,393    2/15/2002   
8/23/2005    Granted    MULTILAYER WITH SPACERS, TOUCH SCREEN AND METHOD 84072
   Eastman Kodak Company    US    7273899    10/254,352    9/25/2002   
9/25/2007    Granted    MATERIALS AND METHOD FOR MAKING SPLAYED LAYERED
MATERIALS 84073    Eastman Kodak Company    US    6812997    10/301,402   
11/21/2002    11/2/2004    Granted    PRINTING APPARATUS HAVING A MEDIA DEFECT
DETECTION SYSTEM 84081    Eastman Kodak Company    US    6737486    10/195,971
   7/16/2002    5/18/2004    Granted    NOVEL POLYMERIZATION PROCESS 84090   
Eastman Kodak Company    US    6199969    09/127,398    7/31/1998    3/13/2001
   Granted    METHOD AND SYSTEM FOR DETECTING NONFUNCTIONAL ELEMENTS IN AN INK
JET PRINTER 84102    Eastman Kodak Company    US    6863382    10/360,942   
2/6/2003    3/8/2005    Granted    LIQUID EMISSION DEVICE HAVING MEMBRANE WITH
INDIVIDUALLY DEFORMABLE PORTIONS, AND METHODS OF OPERATING AND MANUFACTURING
SAME 84109    Eastman Kodak Company    US    6444964    09/580,512    5/25/2000
   9/3/2002    Granted    MICROWAVE APPLICATOR FOR DRYING SHEET MATERIAL 84111
   Eastman Kodak Company    US    6425663    09/580,511    5/25/2000   
7/30/2002    Granted    MICROWAVE ENERGY INK DRYING SYSTEM 84113-2    Eastman
Kodak Company    US    6890690    10/389,349    3/14/2003    5/10/2005   
Granted    PHOTOGRAPHIC ARTICLE 84114    Eastman Kodak Company    US    6846579
   10/077,419    2/15/2002    1/25/2005    Granted    MULTILAYER WITH RADIATION
ABSORBER AND TOUCH SCREEN 84115    Eastman Kodak Company    US    6924006   
10/286,031    11/1/2002    8/2/2005    Granted    LIP PREPARATION APPARATUS AND
METHOD FOR IMPROVING THE UNIFORMITY OF A LIQUID CURTAIN IN A CURTAIN COATING
SYSTEM 84127    Eastman Kodak Company    DE    60333417.2    03076416.1   
5/12/2003    7/21/2010    Granted    HALFTONE DOT-GROWTH TECHNIQUE USING A DOT
EDGE-DETECTION SCHEME 84127    Eastman Kodak Company    FR    1365574   
03076416.1    5/12/2003    7/21/2010    Granted    HALFTONE DOT-GROWTH TECHNIQUE
USING A DOT EDGE-DETECTION SCHEME 84127    Eastman Kodak Company    GB   
1365574    03076416.1    5/12/2003    7/21/2010    Granted    HALFTONE
DOT-GROWTH TECHNIQUE USING A DOT EDGE-DETECTION SCHEME 84127    Eastman Kodak
Company    JP    4386674    2003-147976    5/26/2003    10/9/2009    Granted   
HALFTONE DOT-GROWTH TECHNIQUE USING A DOT EDGE-DETECTION SCHEME 84127    Eastman
Kodak Company    US    7116447    10/154,546    5/24/2002    10/3/2006   
Granted    HALFTONE DOT-GROWTH TECHNIQUE USING A DOT EDGE-DETECTION SCHEME 84131
   Eastman Kodak Company    US    6702209    10/138,908    5/3/2002    3/9/2004
   Granted    ELECTROSTATIC FLUID EJECTOR WITH DYNAMIC VALVE CONTROL 84134   
Eastman Kodak Company    US    6474776    09/262,697    3/4/1999    11/5/2002   
Granted    INK JET CARTRIDGE WITH TWO JET PLATES 84136-2    Eastman Kodak
Company    US    6513905    09/728,719    12/1/2000    2/4/2003    Granted   
NOZZLE CROSS TALK REDUCTION IN AN INK JET PRINTER 84138    Eastman Kodak Company
   US    6749982    10/259,355    9/27/2002    6/15/2004    Granted    IMAGING
MEMBER WITH POLYESTER BASE 84144-2    Eastman Kodak Company    US    6491361   
09/711,174    11/9/2000    12/10/2002    Granted    DIGITAL MEDIA CUTTER 84152-2
   Eastman Kodak Company    US    6530645    09/745,201    12/20/2000   
3/11/2003    Granted    PRINT MASKS FOR HIGH SPEED INK JET PRINTING 84156   
Eastman Kodak Company    US    6508550    09/579,856    5/25/2000    1/21/2003
   Granted    MICROWAVE ENERGY INK DRYING METHOD 84157    Eastman Kodak Company
   US    6637864    10/044,305    1/11/2002    10/28/2003    Granted    INK
SUPPLY SYSTEM FOR AN INK JET PRINTER 84158    Eastman Kodak Company    DE   
60224022.0    02723732.0    4/2/2002    12/12/2007    Granted    INK LEVEL AND
NEGATIVE PRESSURE CONTROL IN AN INK JET PRINTER 84158    Eastman Kodak Company
   FR    1379390    02723732.0    4/2/2002    12/12/2007    Granted    INK LEVEL
AND NEGATIVE PRESSURE CONTROL IN AN INK JET PRINTER 84158    Eastman Kodak
Company    GB    1379390    02723732.0    4/2/2002    12/12/2007    Granted   
INK LEVEL AND NEGATIVE PRESSURE CONTROL IN AN INK JET PRINTER 84158    Eastman
Kodak Company    US    6908179    10/113,700    4/1/2002    6/21/2005    Granted
   INK LEVEL AND NEGATIVE PRESSURE CONTROL IN AN INK JET PRINTER 84158   
Eastman Kodak Company    US    7393071    11/091,994    3/29/2005    7/1/2008   
Granted    INK LEVEL AND NEGATIVE PRESSURE CONTROL IN AN INK JET PRINTER 84163
   Eastman Kodak Company    US    6672697    10/008,790    11/8/2001    1/6/2004
   Granted    COMPENSATION METHOD FOR OVERLAPPING PRINT HEADS OF AN INK JET
PRINTER 84164    Eastman Kodak Company    US    6688739    09/858,329   
5/15/2001    2/10/2004    Granted    IMAGE ACQUISITION DEVICE WITH INTEGRAL INK
JET PRINTING 84166    Eastman Kodak Company    US    6655776    09/858,331   
5/15/2001    12/2/2003    Granted    MEDIA PACK FOR COMBINATION IMAGE ACQUISTION
AND PRINTING DEVICE

 

Page 49 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

84168    Eastman Kodak Company    US    6866359    10/042,946    1/8/2002   
3/15/2005    Granted    INK JET PRINTHEAD QUALITY MANAGEMENT SYSTEM AND METHOD
84173    Eastman Kodak Company    JP    4210554    2003-146215    5/23/2003   
10/31/2008    Granted    IMAGING APPARATUS FOR INCREASED COLOR GAMUT USING DUAL
SPATIAL LIGHT MODULATORS 84173    Eastman Kodak Company    US    6736514   
10/177,513    6/21/2002    5/18/2004    Granted    IMAGING APPARATUS FOR
INCREASED COLOR GAMUT USING DUAL SPATIAL LIGHT MODULATORS 84174    Eastman Kodak
Company    US    6769772    10/269,314    10/11/2002    8/3/2004    Granted   
SIX COLOR DISPLAY APPARATUS HAVING INCREASED COLOR GAMUT 84174    Eastman Kodak
Company    US    6863402    10/840,633    5/6/2004    3/8/2005    Granted    AN
APPARATUS FOR DISPLAYING A COLOR IMAGE FROM DIGITAL DATA 84174    Eastman Kodak
Company    US    6857748    10/840,682    5/6/2004    2/22/2005    Granted    AN
APPARATUS FOR DISPLAYING A COLOR IMAGE FROM DIGITAL DATA 84175    Eastman Kodak
Company    EP       03076080.5    4/14/2003       Filed    PROJECTION APPARATUS
USING SPATIAL LIGHT MODULATOR WITH RELAY LENS AND DICHROIC COMBINER 84175   
Eastman Kodak Company    US    6676260    10/131,871    4/25/2002    1/13/2004
   Granted    PROJECTION APPARATUS USING SPATIAL LIGHT MODULATOR WITH RELAY LENS
AND DICHROIC COMBINER 84180    Eastman Kodak Company    US    7136191   
10/178,099    6/24/2002    11/14/2006    Granted    A METHOD FOR INSPECTING
PRINTS 84190    Eastman Kodak Company    DE    60305394.7    03077591.0   
8/18/2003    5/24/2006    Granted    INK JET INK COMPOSITION AND PRINTING
PROCESS 84190    Eastman Kodak Company    GB    1394227    03077591.0   
8/18/2003    5/24/2006    Granted    INK JET INK COMPOSITION AND PRINTING
PROCESS 84190    Eastman Kodak Company    US    6712891    10/232,035   
8/30/2002    3/30/2004    Granted    INK JET INK COMPOSITION 84191    Eastman
Kodak Company    DE    60312601.4    03076864.2    6/16/2003    3/21/2007   
Granted    INK JET RECORDING ELEMENT AND PRINTING METHOD 84191    Eastman Kodak
Company    US    7122231    10/180,752    6/26/2002    10/17/2006    Granted   
INK JET RECORDING ELEMENT 84192    Eastman Kodak Company    US    6958365   
10/436,740    5/13/2003    10/25/2005    Granted    A MANUFACTURING PROCESS FOR
OPEN CELLED MICROCELULAR FOAM 84199    Eastman Kodak Company    US    6902076   
10/080,118    2/21/2002    6/7/2005    Granted    A BOTTLE AND BOTTLE CLOSURE
ASSEMBLY 84206    Eastman Kodak Company    US    6835693    10/292,853   
11/12/2002    12/28/2004    Granted    COMPOSITE POSITIONING IMAGING ELEMENT
84226    Eastman Kodak Company    US    7435765    10/313,368    12/6/2002   
10/14/2008    Granted    ADDITIVE FOR INK JET INK 84227    Eastman Kodak Company
   US    7365881    10/223,228    8/19/2002    4/29/2008    Granted    HALFTONE
DOT-GROWTH TECHNIQUE BASED ON MORPHOLOGICAL FILTERING 84230    Eastman Kodak
Company    DE    60338391.2    03764977.9    7/14/2003    9/14/2011    Granted
   INKJET RECORDING ELEMENT 84231    Eastman Kodak Company    DE    60338392.0
   03764978.7    7/14/2003    9/14/2011    Granted    INKJET RECORDING ELEMENT
84231    Eastman Kodak Company    GB    1528985    03764978.7    7/14/2003   
9/14/2011    Granted    INKJET RECORDING ELEMENT 84231    Eastman Kodak Company
   US    8124220    10/521,898    7/14/2003    2/28/2012    Granted    INKJET
RECORDING ELEMENT 84232    Eastman Kodak Company    JP    4970940    2006-524765
   8/23/2004    4/13/2012    Granted    PATTERNING AN ELECTROCONDUCTIVE LAYER ON
A SUPPORT 84232    Eastman Kodak Company    TW    I360721    093122188   
7/23/2004    3/21/2012    Granted    METHOD OF PATTERNING AN ELECTROCONDUCTIVE
LAYER ON A SUPPORT 84232    Eastman Kodak Company    US    6872500    10/648,421
   8/26/2003    3/29/2005    Granted    METHOD OF PATTERNING AN
ELECTROCONDUCTIVE LAYER ON A SUPPORT 84254    Eastman Kodak Company    US   
6758565    10/392,685    3/20/2003    7/6/2004    Granted    PROJECTION
APPARATUS USING TELECENTRIC OPTICS 84254    Eastman Kodak Company    US   
6877859    10/812,519    3/30/2004    4/12/2005    Granted    PROJECTION
APPARATUS USING TELECENTRIC OPTICS 84266    Eastman Kodak Company    DE   
60317434.5    03077980.5    9/22/2003    11/14/2007    Granted    INK JET INK
COMPOSITION AND PRINTING METHOD 84266    Eastman Kodak Company    GB    1405884
   03077980.5    9/22/2003    11/14/2007    Granted    INK JET INK COMPOSITION
AND PRINTING METHOD 84266    Eastman Kodak Company    US    7317042   
10/264,740    10/4/2002    1/8/2008    Granted    INK JET INK COMPOSITION AND
PRINTING METHOD 84300    Eastman Kodak Company    US    7445736    10/328,547   
12/23/2002    11/4/2008    Granted    EMBOSSED INDICIA ON FOAM CORE IMAGING
MEDIA 84314    Eastman Kodak Company    DE    60303875.1    03076415.3   
5/12/2003    3/8/2006    Granted    DROP-ON-DEMAND LIQUID EMISSION USING
ASYMMETRICAL ELECTROSTATIC DEVICE 84314    Eastman Kodak Company    FR   
1375152    03076415.3    5/12/2003    3/8/2006    Granted    DROP-ON-DEMAND
LIQUID EMISSION USING ASYMMETRICAL ELECTROSTATIC DEVICE 84314    Eastman Kodak
Company    GB    1375152    03076415.3    5/12/2003    3/8/2006    Granted   
DROP-ON-DEMAND LIQUID EMISSION USING ASYMMETRICAL ELECTROSTATIC DEVICE 84314   
Eastman Kodak Company    JP    4480956    2003-143696    5/21/2003    3/26/2010
   Granted    DROP-ON-DEMAND LIQUID EMISSION USING ASYMMETRICAL ELECTROSTATIC
DEVICE 84314    Eastman Kodak Company    US    6626520    10/153,990   
5/23/2002    9/30/2003    Granted    DROP-ON-DEMAND LIQUID EMISSION USING
ASYMMETRICAL ELECTROSTATIC DEVICE 84315    Eastman Kodak Company    DE   
60314564.7    03076404.7    5/12/2003    6/27/2007    Granted    DROP-ON-DEMAND
LIQUID EMISSION USING SYMMETRICAL ELECTROSTATIC DEVICE 84315    Eastman Kodak
Company    FR    1364791    03076404.7    5/12/2003    6/27/2007    Granted   
DROP-ON-DEMAND LIQUID EMISSION USING SYMMETRICAL ELECTROSTATIC DEVICE 84315   
Eastman Kodak Company    GB    1364791    03076404.7    5/12/2003    6/27/2007
   Granted    DROP-ON-DEMAND LIQUID EMISSION USING SYMMETRICAL ELECTROSTATIC
DEVICE 84315    Eastman Kodak Company    US    6715704    10/155,306   
5/23/2002    4/6/2004    Granted    DROP-ON-DEMAND LIQUID EMISSION USING
SYMMETRICAL ELECTROSTATIC DEVICE 84316    Eastman Kodak Company    US    7152964
   10/817,384    4/2/2004    12/26/2006    Granted    VERY HIGH SPEED PRINTING
USING SELECTIVE DEFLECTION DROPLET SEPARATION 84317    Eastman Kodak Company   
US    D474805    29/160,474    5/10/2002    5/20/2003    Granted    PRINTER

 

Page 50 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

84337    Eastman Kodak Company    JP    4303029    2003-127931    5/6/2003   
5/1/2009    Granted    REPLACEABLE INK JET SUPPLY WITH ANTI-SIPHON BACK PRESSURE
84337    Eastman Kodak Company    US    6877846    10/138,883    5/3/2002   
4/12/2005    Granted    REPLACEABLE INK JET INK SUPPLY WITH ANTI-SIPHON BACK
PRESSURE CONTROL 84338    Eastman Kodak Company    DE    60310322.7   
03077562.1    8/15/2003    12/13/2006    Granted    INK JET PRINTING PROCESS
84338    Eastman Kodak Company    GB    1393924    03077562.1    8/15/2003   
12/13/2006    Granted    INK JET PRINTING PROCESS 84338    Eastman Kodak Company
   US    6854840    10/228,689    8/27/2002    2/15/2005    Granted    INK JET
PRINTING PROCESS 84346    Eastman Kodak Company    US    6870651    10/449,347
   5/30/2003    3/22/2005    Granted    APPARATUS AND METHOD FOR GENERATING A
DYNAMIC IMAGE 84371-1    Eastman Kodak Company    US    7170557    10/393,834   
3/21/2003    1/30/2007    Granted    MODULAR DIGITAL IMAGING SYSTEM 84371-2   
Eastman Kodak Company    US    7259793    10/394,862    3/21/2003    8/21/2007
   Granted    DISPLAY MODULE FOR SUPPORTING A DIGITAL IMAGE DISPLAY DEVICE 84381
   Eastman Kodak Company    US    6746108    10/298,768    11/18/2002   
6/8/2004    Granted    METHOD AND APPARATUS FOR PRINTING INK DROPLETS THAT
STRIKE PRINT MEDIA SUBSTANTIALLY PERPENDICULARLY 84386    Eastman Kodak Company
   DE    60307187.2    03076863.4    6/16/2003    8/2/2006    Granted    INK JET
RECORDING ELEMENT AND PRINTING METHOD 84386    Eastman Kodak Company    JP   
4261256    2003-179463    6/24/2003    2/20/2009    Granted    INK JET RECORDING
ELEMENT AND PRINTING METHOD 84386    Eastman Kodak Company    US    7138162   
10/180,182    6/26/2002    11/21/2006    Granted    INK JET RECORDING ELEMENT
84398    Eastman Kodak Company    US    7097888    10/736,392    12/15/2003   
8/29/2006    Granted    AN ALIGNED LIQUID CRYSTAL LAYER CONTAINING AZOLIUM SALTS
AND PROCESS FOR INCREASING THE TILT 84417    Eastman Kodak Company    TW   
I291579    092126474    9/25/2003    12/21/2007    Granted    OPTICAL FILM FOR
DISPLAY DEVICES 84417    Eastman Kodak Company    US    7252864    10/292,353   
11/12/2002    8/7/2007    Granted    OPTICAL FILM FOR DISPLAY DEVICES 84448   
Eastman Kodak Company    DE    60315392.5    03077894.8    9/15/2003    8/8/2007
   Granted    INKJET INK COMPOSITION AND INK/RECEIVER COMBINATION 84448   
Eastman Kodak Company    GB    1403342    03077894.8    9/15/2003    8/8/2007   
Granted    INKJET INK COMPOSITION AND INK/RECEIVER COMBINATION 84448   
Eastman Kodak Company    US    7381755    10/256,989    9/27/2002    6/3/2008   
Granted    INKJET INK COMPOSITION AND INK/RECEIVER COMBINATION 84449   
Eastman Kodak Company    DE    60302623.0    03077898.9    9/15/2003   
12/7/2005    Granted    AN AQUEOUS INKJET INK AND RECEIVER COMBINATION 84449   
Eastman Kodak Company    GB    1403343    03077898.9    9/15/2003    12/7/2005
   Granted    AN AQUEOUS INKJET INK AND RECEIVER COMBINATION 84449   
Eastman Kodak Company    US    6848777    10/256,519    9/27/2002    2/1/2005   
Granted    AN AQUEOUS INKJET INK AND RECEIVER COMBINATION 84453   
Eastman Kodak Company    US    7164434    10/269,305    10/11/2002    1/16/2007
   Granted    LCD BASED IMAGING APPARATUS FOR PRINTING MULTIPLE FORMATS 84457   
Eastman Kodak Company    US    6676292    10/151,739    5/20/2002    1/13/2004
   Granted    A PACKAGING ENCLOSURE FOR CONTAINING AN ARTICLE OF MANUFACTURE
84458    Eastman Kodak Company    CN    200410004809.8    200410004809.8   
2/6/2004    10/14/2009    Granted    A METHOD FOR DETERMINING AN OPTIMUM GAIN
RESPONSE IN A SPATIAL FREQUENCY RESPONSE CORRECTION FOR A PROJECTION SYSTEM
84458    Eastman Kodak Company    US    7224849    10/360,030    2/7/2003   
5/29/2007    Granted    A METHOD FOR DETERMINING AN OPTIMUM GAIN RESPONSE IN A
SPATIAL FREQUENCY RESPONSE CORRECTION FOR A PROJECTION SYSTEM 84460   
Eastman Kodak Company    US    6843875    10/230,825    8/29/2002    1/18/2005
   Granted    DENSITY CONTROL THROUGH LAMINATION 84484    Eastman Kodak Company
   US    6830701    10/191,506    7/9/2002    12/14/2004    Granted    METHOD
FOR FABRICATING MICROELECTROMECHANICAL STRUCTURES FOR LIQUID EMISSION DEVICES
84490    Eastman Kodak Company    DE    60313398.3    03076859.2    6/16/2003   
4/25/2007    Granted    INK JET RECORDING ELEMENT AND PRINTING METHOD 84495   
Eastman Kodak Company    US    D475386    29/163,911    7/15/2002    6/3/2003   
Granted    FLASH CAMERA 84499    Eastman Kodak Company    US    7083752   
10/190,181    7/3/2002    8/1/2006    Granted    CELLULOSE ACETATE FILMS
PREPARED BY COATING METHODS 84499    Eastman Kodak Company    US    7393579   
11/405,068    4/17/2006    7/1/2008    Granted    CELLULOSE ACETATE FILM
PREPARED BY COATING METHODS 84514    Eastman Kodak Company    US    7048823   
10/190,389    7/3/2002    5/23/2006    Granted    ACRYLIC FILMS PREPARED BY
COATING METHODS 84519    Eastman Kodak Company    US    7686987    11/099,053   
4/5/2005    3/30/2010    Granted    POLYCARBONATE FILMS PREPARED BY COATING
METHODS 84520    Eastman Kodak Company    US    7012746    10/190,061   
7/3/2002    3/14/2006    Granted    POLYVINYL BUTYRAL FILMS PREPARED BY COATING
METHODS 84525    Eastman Kodak Company    DE    60336194.3    03077289.1   
7/21/2003    3/2/2011    Granted    INK JET RECORDING ELEMENT 84525   
Eastman Kodak Company    GB    1386751    03077289.1    7/21/2003    3/2/2011   
Granted    INK JET RECORDING ELEMENT 84525    Eastman Kodak Company    JP   
4991793    2009-137650    6/8/2009    5/11/2012    Granted    INK JET RECORDING
ELEMENT AND PRINTING METHOD 84526    Eastman Kodak Company    DE    60309405.8
   03077944.1    9/18/2003    11/2/2006    Granted    INK JET RECORDING ELEMENT
AND PRINTING METHOD 84526    Eastman Kodak Company    GB    1403090   
03077944.1    9/18/2003    11/2/2006    Granted    INK JET RECORDING ELEMENT AND
PRINTING METHOD 84526    Eastman Kodak Company    JP    4279642    2003-340792
   9/30/2003    3/19/2009    Granted    INK JET RECORDING ELEMENT AND PRINTING
METHOD 84526    Eastman Kodak Company    US    6815018    10/260,665   
9/30/2002    11/9/2004    Granted    INK JET RECORDING ELEMENT 84528   
Eastman Kodak Company    US    6721082    10/271,099    10/15/2002    4/13/2004
   Granted    ELECTROTHERMAL DIFFRACTION GRATING 84529    Eastman Kodak Company
   US    6680165    10/279,892    10/24/2002    1/20/2004    Granted    CYAN
COUPLER DISPERSION WITH INCREASED ACTIVITY

 

Page 51 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

84533    Eastman Kodak Company    US    6692094    10/201,506    7/23/2002   
2/17/2004    Granted    APPARATUS AND METHOD OF MATERIAL DEPOSITION USING
COMPRESSED FLUIDS 84535    Eastman Kodak Company    US    6685303    10/218,788
   8/14/2002    2/3/2004    Granted    THERMAL ACTUATOR WITH REDUCED TEMPERATURE
EXTREME AND METHOD OF OPERATING SAME 84535    Eastman Kodak Company    US   
6886920    10/693,162    10/24/2003    5/3/2005    Granted    THERMAL ACTUATOR
WITH REDUCED TEMPERATURE EXTREME AND METHOD OF OPERATING SAME 84551    Eastman
Kodak Company    US    6874867    10/325,205    12/18/2002    4/5/2005   
Granted    ELECTROSTATICALLY ACTUATED DROP EJECTOR 84553    Eastman Kodak
Company    US    6770211    10/232,077    8/30/2002    8/3/2004    Granted   
FABRICATION OF LIQUID EMISSION DEVICE WITH ASYMMETRICAL ELECTROSTATIC MANDREL
84564    Eastman Kodak Company    US    6936334    10/165,064    6/7/2002   
8/30/2005    Granted    STEGANOGRAPHICALLY ENCODED MEDIA OBJECT HAVING AN
INVISIBLE COLORANT 84566    Eastman Kodak Company    JP    4431343   
2003-313793    9/5/2003    12/25/2009    Granted    COMMUNICATION NETWORK SYSTEM
84566    Eastman Kodak Company    US    7027836    10/238,134    9/10/2002   
4/11/2006    Granted    METHOD AND SYSTEM FOR ESTABLISHING A COMMUNICATION
NETWORK 84568    Eastman Kodak Company    US    6896346    10/329,566   
12/26/2002    5/24/2005    Granted    THERMO-MECHANICAL ACTUATOR DROP-ON-DEMAND
APPARATUS AND METHOD WITH MULTIPLE DROP VOLUMES 84569    Eastman Kodak Company
   DE    60304277.5    03076414.6    5/12/2003    3/29/2006    Granted   
ORGANIC VERTICAL CAVITY LASER ARRAY DEVICE 84569    Eastman Kodak Company    FR
   1365490    03076414.6    5/12/2003    3/29/2006    Granted    ORGANIC
VERTICAL CAVITY LASER ARRAY DEVICE 84569    Eastman Kodak Company    GB   
1365490    03076414.6    5/12/2003    3/29/2006    Granted    ORGANIC VERTICAL
CAVITY LASER ARRAY DEVICE 84569    Eastman Kodak Company    US    6728278   
10/154,372    5/23/2002    4/27/2004    Granted    ORGANIC VERTICAL CAVITY LASER
ARRAY DEVICE 84585    Eastman Kodak Company    US    7264856    11/084,986   
3/21/2005    9/4/2007    Granted    FUSIBLE INKJET RECORDING ELEMENT AND
PRINTING METHOD 84594    Eastman Kodak Company    US    7211294    10/629,392   
7/29/2003    5/1/2007    Granted    A METHOD OF MAKING A MATERIAL 84595   
Eastman Kodak Company    US    7790250    10/631,236    7/31/2003    9/7/2010   
Granted    INKJET RECORDING MEDIUM 84600    Eastman Kodak Company    US   
6683723    10/171,120    6/13/2002    1/27/2004    Granted    SOLID IMMERSION
LENS ARRAY AND METHODS FOR PRODUCING AND USING SOLID IMMERSION LENS ARRAY WITH
FIDUCIAL MARKS 84608    Eastman Kodak Company    DE    60336368.7    03077551.4
   8/14/2003    3/16/2011    Granted    DROP-ON-DEMAND LIQUID EMISSION USING
SYMMETRICAL ELECTROSTATIC DEVICE 84608    Eastman Kodak Company    GB    1393909
   03077551.4    8/14/2003    3/16/2011    Granted    DROP-ON-DEMAND LIQUID
EMISSION USING SYMMETRICAL ELECTROSTATIC DEVICE 84608    Eastman Kodak Company
   US    6655787    10/228,623    8/26/2002    12/2/2003    Granted   
DROP-ON-DEMAND LIQUID EMISSION USING SYMMETRICAL ELECTROSTATIC DEVICE 84609   
Eastman Kodak Company    US    7025348    10/303,263    11/25/2002    4/11/2006
   Granted    A METHOD AND APPARATUS FOR DETECTION OF MULTIPLE DOCUMENTS IN A
DOCUMENT SCANNER USING MULTIPLE ULTRASONIC SENSORS 84629    Eastman Kodak
Company    JP    4377629    2003-280645    7/28/2003    9/18/2009    Granted   
A MONOCENTRIC AUTOSTEREOSCOPIC OPTICAL DISPLAY HAVING AN EXPANDED COLOR GAMUT
84629    Eastman Kodak Company    US    6779892    10/205,723    7/26/2002   
8/24/2004    Granted    A MONOCENTRIC AUTOSTEREOSCOPIC OPTICAL DISPLAY HAVING AN
EXPANDED COLOR GAMUT 84638    Eastman Kodak Company    US    7104778   
10/801,354    3/16/2004    9/12/2006    Granted    INTERNAL DIE DECKLE WITH FLOW
CONTROL 84668    Eastman Kodak Company    US    6925414    10/388,787   
3/14/2003    8/2/2005    Granted    AN APPARATUS AND METHOD OF MEASURING
FEATURES OF AN ARTICLE 84669    Eastman Kodak Company    US    6692116   
10/163,540    6/6/2002    2/17/2004    Granted    REPLACEABLE INK JET PRINT HEAD
CARTRIDGE ASSEMBLY WITH REDUCED INTERNAL PRESSURE FOR SHIPPING 84671    Eastman
Kodak Company    US    6715869    10/299,405    11/19/2002    4/6/2004   
Granted    INK SET FOR INK JET PRINTING 84673    Eastman Kodak Company    DE   
60310511.4    03078512.5    11/7/2003    12/20/2006    Granted    COMBINATION
INK SET/IMAGE-RECORDING ELEMENT AND COMPOSITION FOR INK JET PRINTING 84673   
Eastman Kodak Company    US    6953613    10/299,324    11/19/2002    10/11/2005
   Granted    COMBINATION INK SET/IMAGE-RECORDING ELEMENT FOR INK JET PRINTING
84682    Eastman Kodak Company    DE    60320734.0    03077499.6    8/11/2003   
5/7/2008    Granted    METHOD OF COATING MICRO-ELECTROMECHANICAL DEVICES 84682
   Eastman Kodak Company    GB    1416064    03077499.6    8/11/2003    5/7/2008
   Granted    METHOD OF COATING MICRO-ELECTROMECHANICAL DEVICES 84682    Eastman
Kodak Company    US    6808745    10/225,846    8/22/2002    10/26/2004   
Granted    METHOD OF COATING MICRO-ELECTROMECHANICAL DEVICES 84683    Eastman
Kodak Company    DE    60303557.4    03078970.5    12/18/2003    2/15/2006   
Granted    IMPROVED LIGHT SOURCE USING LARGE AREA LEDS 84683    Eastman Kodak
Company    US    7369268    10/342,009    1/14/2003    5/6/2008    Granted   
IMPROVED LIGHT SOURCE USING LARGE AREA LEDS 84683    Eastman Kodak Company    US
   7782347    12/017,460    1/22/2008    8/24/2010    Granted    IMPROVED LIGHT
SOURCE USING LARGE AREA LEDS 84684    Eastman Kodak Company    US    6809873   
10/237,516    9/9/2002    10/26/2004    Granted    COLOR ILLUMINATION SYSTEM FOR
SPATIAL LIGHT MODULATORS USING MULTIPLE DOUBLE TELECENTRIC RELAYS 84685   
Eastman Kodak Company    US    7042483    10/385,325    3/10/2003    5/9/2006   
Granted    APPARATUS AND METHOD FOR PRINTING USING A LIGHT EMISSIVE ARRAY 84691
   Eastman Kodak Company    US    7233498    10/256,769    9/27/2002   
6/19/2007    Granted    MEDIUM HAVING DATA STORAGE AND COMMUNICATION
CAPABILITIES AND METHOD FOR FORMING SAME 84694    Eastman Kodak Company    US   
8035482    10/935,137    9/7/2004    10/11/2011    Granted    SYSTEM FOR
UPDATING A CONTENT BEARING MEDIUM 84709    Eastman Kodak Company    US   
7829161    11/374,360    3/13/2006    11/9/2010    Granted    FUSIBLE INKJET
RECORDING ELEMENT AND RELATED METHODS OF COATING AND PRINTING 84722    Eastman
Kodak Company    US    6655858    10/164,650    6/6/2002    12/2/2003    Granted
   CAMERA WITH COVER ATTACHMENT MOVABLE TO ACTUATE OPERATIONAL DEVICE 84724   
Eastman Kodak Company    JP    4744068    2003-294774    8/19/2003    5/20/2011
   Granted    VERTICAL CAVITY LIGHT-PRODUCING DEVICE WITH IMPROVED POWER
CONVERSION 84724    Eastman Kodak Company    KR    10-1009868    2003-0057243   
8/19/2003    1/13/2011    Granted    VERTICAL CAVITY LIGHT-PRODUCING DEVICE WITH
IMPROVED POWER CONVERSION

 

Page 52 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

84724    Eastman Kodak Company    TW    I282648    092119008    7/11/2003   
6/11/2007    Granted    VERTICAL CAVITY LIGHT-PRODUCING DEVICE WITH IMPROVED
POWER CONVERSION 84724    Eastman Kodak Company    US    6690697    10/224,238
   8/20/2002    2/10/2004    Granted    VERTICAL CAVITY LIGHT-PRODUCING DEVICE
WITH IMPROVED POWER CONVERSION 84730    Eastman Kodak Company    US    6863393
   10/256,038    9/26/2002    3/8/2005    Granted    HEAT AND AIRFLOW MANAGEMENT
FOR A PRINTER DRYER 84750    Eastman Kodak Company    US    6896827   
10/313,617    12/6/2002    5/24/2005    Granted    A COMPRESSED FLUID
FORMULATION CONTAINING ELECTROLUMINESCENT POLYMERIC MATERIAL 84770    Eastman
Kodak Company    DE    60317863.4    03077515.9    8/11/2003    12/5/2007   
Granted    TAPERED THERMAL ACTUATOR 84770    Eastman Kodak Company    GB   
1391305    03077515.9    8/11/2003    12/5/2007    Granted    TAPERED THERMAL
ACTUATOR 84770    Eastman Kodak Company    JP    4250482    2003-300000   
8/25/2003    1/23/2009    Granted    TAPERED THERMAL ACTUATOR 84770    Eastman
Kodak Company    US    6824249    10/227,079    8/23/2002    11/30/2004   
Granted    TAPERED THERMAL ACTUATOR 84770    Eastman Kodak Company    US   
6820964    10/293,077    11/13/2002    11/23/2004    Granted    TAPERED THERMAL
ACTUATOR 84772    Eastman Kodak Company    US    6892014    10/201,707   
7/23/2002    5/10/2005    Granted    DISPLAY DEVICE HAVING A FIBER OPTIC
FACEPLATE 84796    Eastman Kodak Company    CN    200310124066.3   
200310124066.3    12/31/2003    6/25/2008    Granted    CONFORMAL GRATING DEVICE
FOR PRODUCING ENHANCED GRAY LEVELS 84796    Eastman Kodak Company    DE   
60332805.9    03078969.7    12/18/2003    6/2/2010    Granted    CONFORMAL
GRATING DEVICE FOR PRODUCING ENHANCED GRAY LEVELS 84796    Eastman Kodak Company
   US    6724515    10/335,645    12/31/2002    4/20/2004    Granted   
CONFORMAL GRATING DEVICE FOR PRODUCING ENHANCED GRAY LEVELS 84798    Eastman
Kodak Company    US    6717714    10/320,294    12/16/2002    4/6/2004   
Granted    METHOD AND SYSTEM FOR GENERATING ENHANCED GRAY LEVELS IN AN
ELECTROMECHANICAL GRATING DISPLAY 84825    Eastman Kodak Company    US   
6866379    10/284,957    10/31/2002    3/15/2005    Granted    PREFERRED
MATERIALS FOR PIGMENTED INK JET INK 84826    Eastman Kodak Company    US   
7632879    11/095,285    3/31/2005    12/15/2009    Granted    AZINIUM SALTS AS
SPLAYANT FOR LAYERED MATERIALS 84826    Eastman Kodak Company    US    7829613
   12/401,897    3/11/2009    11/9/2010    Granted    AZINIUM SALTS AS SPLAYANT
FOR LAYERED MATERIALS 84840    Eastman Kodak Company    US    6817702   
10/293,982    11/13/2002    11/16/2004    Granted    TAPERED MULTI-LAYER THERMAL
ACTUATOR AND METHOD OF OPERATING SAME 84845    Eastman Kodak Company    US   
7180529    10/326,638    12/19/2002    2/20/2007    Granted    AN IMMERSIVE
IMAGE VIEWING SYSTEM AND METHOD 84865    Eastman Kodak Company    US    6726310
   10/294,219    11/14/2002    4/27/2004    Granted    PRINTING LIQUID DROPLET
EJECTOR APPARATUS AND METHOD 84869    Eastman Kodak Company    US    6786975   
10/383,293    3/7/2003    9/7/2004    Granted    METHOD OF CLEANING PRINTHEAD IN
INKJET PRINTER 84872    Eastman Kodak Company    US    7001658    10/424,666   
4/28/2003    2/21/2006    Granted    HEAT SELECTIVE ELECTRICALLY CONDUCTIVE
POLYMER SHEET 84876    Eastman Kodak Company    US    6702435    10/198,512   
7/18/2002    3/9/2004    Granted    INK CARTRIDGE HAVING INK IDENTIFIER ORIENTED
TO PROVIDE INK IDENTIFICATION 84879    Eastman Kodak Company    US    6715864   
10/198,515    7/18/2002    4/6/2004    Granted    DISPOSABLE INK SUPPLY BAG
HAVING CONNECTOR-FITTING 84885    Eastman Kodak Company    US    7585557   
10/780,263    2/17/2004    9/8/2009    Granted    FOAM CORE IMAGING ELEMENT WITH
GRADIENT DENSITY CORE 84891    Eastman Kodak Company    US    6712459   
10/198,511    7/18/2002    3/30/2004    Granted    INK CARTRIDGE HAVING SHIELDED
POCKET FOR MEMORY CHIP 84893    Eastman Kodak Company    US    6703193   
10/326,451    12/20/2002    3/9/2004    Granted    MICROBEAD AND IMMICIBLE
POLYMER VOIDED POLYESTER FOR IMAGING MEDIAS 84901    Eastman Kodak Company    US
   6640057    10/281,654    10/28/2002    10/28/2003    Granted    IMAGING USING
SILVER HALIDE FILMS WITH INVERSE MOUNTED MICRO-LENS AND SPACER 84929    Eastman
Kodak Company    US    6803088    10/279,584    10/24/2002    10/12/2004   
Granted    REFLECTION MEDIA FOR SCANNABLE INFORMATION SYSTEM 84935    Eastman
Kodak Company    US    6845114    10/272,546    10/16/2002    1/18/2005   
Granted    ORGANIC LASER THAT IS ATTACHABLE TO AN EXTERNAL PUMP BEAM LIGHT
SOURCE 84945    Eastman Kodak Company    US    7189299    10/602,839   
6/24/2003    3/13/2007    Granted    THERMAL-DYE-TRANSFER LABEL CAPABLE OF
REPRODUCING FLESH TONES 84968    Eastman Kodak Company    US    6712892   
10/232,058    8/30/2002    3/30/2004    Granted    INK JET PRINTING PROCESS
84969    Eastman Kodak Company    DE    60319776.0    03077596.9    8/18/2003   
3/19/2008    Granted    INK JET INK COMPOSITION AND PRINTING PROCESS 84969   
Eastman Kodak Company    GB    1394228    03077596.9    8/18/2003    3/19/2008
   Granted    INK JET INK COMPOSITION AND PRINTING PROCESS 84969    Eastman
Kodak Company    US    6855193    10/231,836    8/30/2002    2/15/2005   
Granted    INK JET INK COMPOSITION 84977    Eastman Kodak Company    EP      
03078231.2    10/13/2003       Filed    OVERCOAT COMPOSITION FOR IMAGE RECORDING
MATERIALS 84977    Eastman Kodak Company    US    7219989    10/279,439   
10/24/2002    5/22/2007    Granted    OVERCOAT COMPOSITION FOR IMAGE RECORDING
MATERIALS 84977    Eastman Kodak Company    US    7718235    11/678,723   
2/26/2007    5/18/2010    Granted    OVERCOAT COMPOSITION FOR IMAGE RECORDING
MATERIALS 84978    Eastman Kodak Company    US    6759106    10/309,860   
12/4/2002    7/6/2004    Granted    INK JET RECORDING ELEMENT 84979    Eastman
Kodak Company    US    6908191    10/209,248    7/31/2002    6/21/2005   
Granted    INK JET PRINTING METHOD 84980    Eastman Kodak Company    DE   
60309402.3    03077795.7    9/8/2003    11/2/2006    Granted    POROUS INKJET
RECORDING SYSTEM COMPRISING INK-PIGMENT-TRAPPING SURFACE LAYER 84980    Eastman
Kodak Company    GB    1400366    03077795.7    9/8/2003    11/2/2006    Granted
   POROUS INKJET RECORDING SYSTEM COMPRISING INK-PIGMENT-TRAPPING SURFACE LAYER
84980    Eastman Kodak Company    US    6698880    10/251,936    9/20/2002   
3/2/2004    Granted    POROUS INKJET RECORDING SYSTEM COMPRISING
INK-PIGMENT-TRAPPING SURFACE LAYER

 

Page 53 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

84992    Eastman Kodak Company    DE    602004004140.8    04778065.5   
7/14/2004    1/3/2007    Granted    INKJET RECORDING ELEMENT 84992    Eastman
Kodak Company    GB    1646510    04778065.5    7/14/2004    1/3/2007    Granted
   INKJET RECORDING ELEMENT 84992    Eastman Kodak Company    JP    4437136   
2006-521105    7/14/2004    1/8/2010    Granted    INKJET RECORDING ELEMENT
84992    Eastman Kodak Company    US    6890610    10/622,234    7/18/2003   
5/10/2005    Granted    INKJET RECORDING ELEMENT 84995    Eastman Kodak Company
   US    6827768    10/231,837    8/30/2002    12/7/2004    Granted    INK JET
PRINTING PROCESS 84996    Eastman Kodak Company    US    6884479    10/320,293
   12/16/2002    4/26/2005    Granted    INK JET RECORDING ELEMENT 85000   
Eastman Kodak Company    US    6709093    10/215,334    8/8/2002    3/23/2004   
Granted    INK CARTRIDGE IN WHICH INK SUPPLY BAG HELD FAST TO HOUSING 85001   
Eastman Kodak Company    US    6755501    10/214,832    8/8/2002    6/29/2004   
Granted    ALTERNATIVE INK/CLEANER CARTRIDGE 85004    Eastman Kodak Company   
US    6939577    10/682,288    10/9/2003    9/6/2005    Granted    METHOD OF
MAKING A MATERIAL 85007    Eastman Kodak Company    US    8062734    10/425,005
   4/28/2003    11/22/2011    Granted    ARTICLE COMPRISING CONDUCTIVE CONDUIT
CHANNELS 85011    Eastman Kodak Company    US    6853660    10/272,093   
10/16/2002    2/8/2005    Granted    ORGANIC LASER CAVITY ARRAYS 85018   
Eastman Kodak Company    US    6946240    10/633,806    8/4/2003    9/20/2005   
Granted    IMAGING MATERIAL WITH IMPROVED SCRATCH RESISTANCE 85019    Eastman
Kodak Company    US    7074551    10/633,904    8/4/2003    7/11/2006    Granted
   IMAGING MATERIAL WITH IMPROVED MECHANICAL PROPERTIES 85064    Eastman Kodak
Company    US    6667148    10/341,747    1/14/2003    12/23/2003    Granted   
THERMALLY DEVELOPABLE MATERIALS HAVING BARRIER LAYER WITH INORGANIC FILLER
PARTICLES 85077    Eastman Kodak Company    US    6818367    10/413,933   
4/15/2003    11/16/2004    Granted    SUPPORT WITH REDUCED OPTICAL BRIGHTENER
MIGRATION 85082    Eastman Kodak Company    US    6705714    10/224,889   
8/21/2002    3/16/2004    Granted    INK CARTRIDGE HAVING INK SUPPLY BAG FILLED
TO LESS THAN CAPACITY AND FOLDED IN CARTRIDGE HOUSING 85097    Eastman Kodak
Company    DE    60313926.4    03077891.4    9/15/2003    5/23/2007    Granted
   INKJET PRINTING METHOD 85097    Eastman Kodak Company    GB    1403341   
03077891.4    9/15/2003    5/23/2007    Granted    INKJET PRINTING METHOD 85097
   Eastman Kodak Company    US    6764173    10/256,822    9/27/2002   
7/20/2004    Granted    INKJET PRINTING METHOD 85099    Eastman Kodak Company   
US    7095600    10/283,458    10/30/2002    8/22/2006    Granted   
ELECTROSTATIC CHARGE NEUTRALIZATION USING GROOVED ROLLER SURFACE PATTERNS 85100
   Eastman Kodak Company    US    6773102    10/256,589    9/27/2002   
8/10/2004    Granted    INKJET PRINTING METHOD FOR AN INK/RECEIVER COMBINATION
85109    Eastman Kodak Company    DE    60307193.7    03077943.3    9/18/2003   
8/2/2006    Granted    INK JET RECORDING ELEMENT AND PRINTING METHOD 85109   
Eastman Kodak Company    GB    1403089    03077943.3    9/18/2003    8/2/2006   
Granted    INK JET RECORDING ELEMENT AND PRINTING METHOD 85109    Eastman Kodak
Company    JP    4339656    2003-337302    9/29/2003    7/10/2009    Granted   
INK JET RECORDING ELEMENT AND PRINTING METHOD 85109    Eastman Kodak Company   
US    6695447    10/260,663    9/30/2002    2/24/2004    Granted    INK JET
RECORDING ELEMENT 85110    Eastman Kodak Company    JP    4503984    2003-378247
   11/7/2003    4/30/2010    Granted    INK JET RECORDING ELEMENT 85110   
Eastman Kodak Company    US    6861114    10/289,862    11/7/2002    3/1/2005   
Granted    INK JET RECORDING ELEMENT 85111    Eastman Kodak Company    JP   
4656829    2003-355285    10/15/2003    1/7/2011    Granted    DISPLAY SYSTEMS
USING ORGANIC LASER LIGHT SOURCES 85111    Eastman Kodak Company    US   
6869185    10/272,548    10/16/2002    3/22/2005    Granted    DISPLAY SYSTEMS
USING ORGANIC LASER LIGHT SOURCES 85124    Eastman Kodak Company    US   
6689335    10/324,234    12/19/2002    2/10/2004    Granted    SILVER ION
SEQUESTER AND RELEASE AGENT 85128    Eastman Kodak Company    US    D505684   
29/179,991    4/17/2003    5/31/2005    Granted    DIGITAL CAMERA 85152   
Eastman Kodak Company    US    6689518    10/300,618    11/20/2002    2/10/2004
   Granted    PHOTOGRAPHIC DISPLAY ELEMENTS COMPRISING STABLE IR DYE
COMPOSITIONS FOR INVISIBLE MARKING 85163    Eastman Kodak Company    US   
6751005    10/327,412    12/20/2002    6/15/2004    Granted    COMPENSATING FOR
PIXEL DEFECTS BY SPATIAL TRANSLATION OF SCENE CONTENT 85178    Eastman Kodak
Company    US    6710329    10/242,261    9/12/2002    3/23/2004    Granted   
LIGHT INTEGRATOR FOR FILM SCANNING WITH ENHANCED SUPPRESSION OF ARTIFACTS DUE TO
SCRATCHES AND DEBRIS 85179    Eastman Kodak Company    US    6821000   
10/242,231    9/12/2002    11/23/2004    Granted    LIGHT INTEGRATOR USING AN
END-SUPPORTED GLASS ROD FOR ENHANCED UNIFORMITY AND ROBUST SUPPORT 85210   
Eastman Kodak Company    US    6555711    10/246,552    9/18/2002    4/29/2003
   Granted    ALPHA-AMINO-N-ALLYLAMIDINO NITROBENZENE COMPOUND AND SYNTHESIS
85222    Eastman Kodak Company    US    6957886    10/256,963    9/27/2002   
10/25/2005    Granted    APPARATUS AND METHOD OF INKJET PRINTING ON UNTREATED
HYDROPHOBIC MEDIA 85222    Eastman Kodak Company    US    7401911    11/200,991
   8/10/2005    7/22/2008    Granted    APPARATUS AND METHOD OF INKJET PRINTING
ON UNTREATED HYDROPHOBIC MEDIA 85226    Eastman Kodak Company    US    6744566
   10/262,233    10/1/2002    6/1/2004    Granted    SYMMETRIC, BI-ASPHERIC LENS
FOR USE IN TRANSMISSIVE AND REFLECTIVE OPTICAL FIBER COMPONENTS 85227    Eastman
Kodak Company    US    6666548    10/287,579    11/4/2002    12/23/2003   
Granted    METHOD AND APPARATUS FOR CONTINUOUS MARKING 85228    Eastman Kodak
Company    US    6881492    10/256,520    9/27/2002    4/19/2005    Granted   
PRIMER COMPOSITION FOR POLYESTERS 85233    Eastman Kodak Company    US   
6843556    10/314,379    12/6/2002    1/18/2005    Granted    SYSTEM FOR
PRODUCING PATTERNED DEPOSITION FROM COMPRESSED FLUID IN A DUAL CONTROLLED
DEPOSITION CHAMBER 85234    Eastman Kodak Company    US    6780249    10/313,427
   12/6/2002    8/24/2004    Granted    SYSTEM FOR PRODUCING PATTERNED
DEPOSITION FROM COMPRESSED FLUID IN A PARTIALLY OPENED DEPOSITION CHAMBER

 

Page 54 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

85244    Eastman Kodak Company    US    7232214    10/872,711    6/21/2004   
6/19/2007    Granted    METHOD FOR INCREASING THE DIAMETER OF AN INK JET INK DOT
85258    Eastman Kodak Company    US    7039237    10/271,389    10/14/2002   
5/2/2006    Granted    A METHOD AND SYSTEM FOR PREVENTING ABDUCTION OF A PERSON
85280    Eastman Kodak Company    TW    I234519    093107798    3/23/2004   
6/21/2005    Granted    ELECTRONIC IMAGING SYSTEM USING ORGANIC LASER ARRAY
ILLUMINATING AN AREA LIGHT VALVE 85280    Eastman Kodak Company    US    6950454
   10/395,730    3/24/2003    9/27/2005    Granted    ELECTRONIC IMAGING SYSTEM
USING ORGANIC LASER ARRAY ILLUMINATING AN AREA LIGHT VALVE 85281    Eastman
Kodak Company    US    7097902    10/744,539    12/22/2003    8/29/2006   
Granted    SELF ASSEMBLED ORGANIC NANOCRYSTAL SUPERLATTICES 85283    Eastman
Kodak Company    US    6802613    10/272,594    10/16/2002    10/12/2004   
Granted    BROAD GAMUT COLOR DISPLAY APPARATUS USING AN ELECTROMECHANICAL
GRATING DEVICE 85287    Eastman Kodak Company    US    6814437    10/260,128   
9/30/2002    11/9/2004    Granted    INK JET PRINTING METHOD 85300    Eastman
Kodak Company    US    7147390    10/930,671    8/31/2004    12/12/2006   
Granted    REPLENISHMENT SYSTEM FOR A PRINT MEDIA PROCESSOR 85307    Eastman
Kodak Company    US    6866384    10/260,668    9/30/2002    3/15/2005   
Granted    INK JET PRINTING METHOD 85316    Eastman Kodak Company    US   
6967986    10/272,547    10/16/2002    11/22/2005    Granted    LIGHT MODULATION
APPARATUS USING A VCSEL ARRAY WITH AN ELECTROMECHANICAL GRATING DEVICE 85322   
Eastman Kodak Company    CN    200310102778.5    200310102778.5    10/10/2003   
9/19/2007    Granted    ORGANIC VERTICAL CAVITY LASING DEVICES HAVING ORGANIC
ACTIVE REGION 85322    Eastman Kodak Company    TW    I282650    092123481   
8/26/2003    6/11/2007    Granted    ORGANIC VERTICAL CAVITY LASING DEVICES
HAVING ORGANIC ACTIVE REGION 85322    Eastman Kodak Company    US    6876684   
10/269,652    10/11/2002    4/5/2005    Granted    ORGANIC VERTICAL CAVITY
LASING DEVICES HAVING ORGANIC ACTIVE REGION 85328    Eastman Kodak Company    US
   7063924    10/327,533    12/20/2002    6/20/2006    Granted    SECURITY
DEVICE WITH PATTERNED METALLIC REFLECTION 85338    Eastman Kodak Company    US
   7051429    10/411,624    4/11/2003    5/30/2006    Granted    A METHOD FOR
FORMING A MEDIUM HAVING DATA STORAGE AND COMMUNICATION CAPABILITIES 85339   
Eastman Kodak Company    US    7349627    10/662,220    9/12/2003    3/25/2008
   Granted    TRACKING AN IMAGE-RECORDING MEDIUM USING A WATERMARK AND
ASSOCIATED MEMORY 85340    Eastman Kodak Company    JP    4370148    2003-381110
   11/11/2003    9/4/2009    Granted    THERMAL ACTUATOR WITH SPATIAL THERMAL
PATTERN 85340    Eastman Kodak Company    US    6721020    10/293,653   
11/13/2002    4/13/2004    Granted    THERMAL ACTUATOR WITH SPATIAL THERMAL
PATTERN 85348    Eastman Kodak Company    US    6866367    10/325,190   
12/20/2002    3/15/2005    Granted    INKJET PRINTING SYSTEM USING A FIBER OPTIC
DATA LINK 85361    Eastman Kodak Company    DE    60328074.9    03078593.5   
11/17/2003    6/24/2009    Granted    COLOR GAMUT MAPPING USING A COST FUNCTION
85361    Eastman Kodak Company    US    7239422    10/310,009    12/4/2002   
7/3/2007    Granted    COLOR GAMUT MAPPING USING A COST FUNCTION 85362   
Eastman Kodak Company    US    7365879    10/845,037    5/13/2004    4/29/2008
   Granted    DETERMINING SETS OF N-DIMENSIONAL COLORANT CONTROL SIGNALS 85374
   Eastman Kodak Company    US    6670110    10/327,373    12/20/2002   
12/30/2003    Granted    A PHOTOGRAPHIC MULTILAYER FILM BASE COMPRISING
1,4-CYCLOHEXANE DIMETHANOL 85383    Eastman Kodak Company    US    6929824   
10/687,331    10/16/2003    8/16/2005    Granted    METHOD OF MAKING A MATERIAL
85384    Eastman Kodak Company    DE    602004005067.9    04778254.5   
7/14/2004    2/28/2007    Granted    INK JET MEDIA WITH CORE SHELL PARTICLES
85384    Eastman Kodak Company    GB    1680280    04778254.5    7/14/2004   
2/28/2007    Granted    INK JET MEDIA WITH CORE SHELL PARTICLES 85384    Eastman
Kodak Company    JP    4313397    2006-521122    7/14/2004    5/22/2009   
Granted    INK JET MEDIA WITH CORE SHELL PARTICLES 85384    Eastman Kodak
Company    US    7223454    10/622,352    7/18/2003    5/29/2007    Granted   
INK JET RECORDING ELEMENT WITH CORE SHELL PARTICLES 85397    Eastman Kodak
Company    US    6899030    10/429,676    5/5/2003    5/31/2005    Granted   
LITHOGRAPHIC PLATE IMAGING SYSTEM TO MINIMIZE PLATE MISREGISTRATION FOR
MULTICOLOR PRINTING APPLICATIONS 85400    Eastman Kodak Company    US    7245395
   10/309,866    12/4/2002    7/17/2007    Granted    CALIBRATING A DIGITAL
PRINTER USING A COST FUNCTION 85413    Eastman Kodak Company    US    7201949   
10/690,123    10/21/2003    4/10/2007    Granted    OPTICAL FILM FOR DISPLAY
DEVICES 85420    Eastman Kodak Company    US    6908730    10/347,014   
1/17/2003    6/21/2005    Granted    SILVER HALIDE MATERIAL COMPRISING LOW STAIN
ANTENNA DYES 85422    Eastman Kodak Company    US    6787297    10/436,288   
5/12/2003    9/7/2004    Granted    DYE- LAYERED SILVER HALIDE PHOTOGRAPHIC
ELEMENTS WITH LOW DYE-STAIN 85431    Eastman Kodak Company    DE   
602004000783.8    04075792.4    3/12/2004    5/3/2006    Granted    ORGANIC
FIBER LASER SYSTEM AND METHOD 85431    Eastman Kodak Company    FR    1465304   
04075792.4    3/12/2004    5/3/2006    Granted    ORGANIC FIBER LASER SYSTEM AND
METHOD 85431    Eastman Kodak Company    GB    1465304    04075792.4   
3/12/2004    5/3/2006    Granted    ORGANIC FIBER LASER SYSTEM AND METHOD 85431
   Eastman Kodak Company    US    7082147    10/395,484    3/24/2003   
7/25/2006    Granted    ORGANIC FIBER LASER SYSTEM AND METHOD 85434    Eastman
Kodak Company    US    6807010    10/395,678    3/24/2003    10/19/2004   
Granted    PROJECTION DISPLAY APPARATUS HAVING BOTH INCOHERENT AND LASER LIGHT
SOURCES 85446    Eastman Kodak Company    JP    4512354    2003-409011   
12/8/2003    5/14/2010    Granted    PRINTING OF DIGITAL IMAGES USING REDUCED
COLORANT AMOUNTS WHILE PRESERVING PERCEIVED COLOR 85446    Eastman Kodak Company
   US    7196817    10/317,778    12/12/2002    3/27/2007    Granted    PRINTING
OF DIGITAL IMAGES USING REDUCED COLORANT AMOUNTS WHILE PRESERVING PERCEIVED
COLOR 85486    Eastman Kodak Company    US    7148280    10/876,871    6/25/2004
   12/12/2006    Granted    POLYMER MICROSHPHERES CONTAINING LATENT COLORANTS
AND METHOD OF PREPARATION 85487    Eastman Kodak Company    US    7163998   
10/658,009    9/9/2003    1/16/2007    Granted    STABILIZED POLYMER BEADS AND
METHOD OF PREPARATION 85488    Eastman Kodak Company    US    7090913   
10/439,662    5/16/2003    8/15/2006    Granted    SECURITY DEVICE WITH SPECULAR
REFLECTIVE LAYER

 

Page 55 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

85493    Eastman Kodak Company    US    6927415    10/313,259    12/6/2002   
8/9/2005    Granted    A COMPRESSED FLUID FORMULATION CONTAINING ELECTRON
TRANSPORTING MATERIAL 85497    Eastman Kodak Company    US    7292760   
10/314,843    12/9/2002    11/6/2007    Granted    OPTICAL CONVERTER FORMED FROM
FLEXIBLE STRIPS 85497    Eastman Kodak Company    US    7892381    11/838,285   
8/14/2007    2/22/2011    Granted    A METHOD FOR FORMING AN OPTICAL CONVERTER
85508    Eastman Kodak Company    US    6908186    10/397,706    3/26/2003   
6/21/2005    Granted    INKJET INK COMPOSITION AND AN INK/RECEIVER COMBINATION
85510    Eastman Kodak Company    US    6896723    10/313,564    12/6/2002   
5/24/2005    Granted    A COMPRESSED FLUID FORMULATION CONTAINING HOLE
TRANSPORTING MATERIAL 85520    Eastman Kodak Company    US    6869178   
10/289,607    11/7/2002    3/22/2005    Granted    INK JET PRINTING METHOD 85522
   Eastman Kodak Company    US    6899996    10/441,550    5/20/2003   
5/31/2005    Granted    METHOD OF PREPARING IMAGING MEMBER WITH MICROGEL
PROTECTIVE LAYER 85523    Eastman Kodak Company    US    6838226    10/441,715
   5/20/2003    1/4/2005    Granted    IMAGING MEMBER WITH MICROGEL PROTECTIVE
LAYER 85538    Eastman Kodak Company    US    7695783    10/622,421    7/18/2003
   4/13/2010    Granted    IMAGE-RECORDING ELEMENT WITH FLUOROSURFACTANT AND
COLLOIDAL PARTICLES 85557    Eastman Kodak Company    US    7076083   
10/317,511    12/12/2002    7/11/2006    Granted    PERSONNEL ACCESS CONTROL
SYSTEM 85570    Eastman Kodak Company    US    6908035    10/391,130   
3/18/2003    6/21/2005    Granted    OPTICAL SECURITY SYSTEM 85572    Eastman
Kodak Company    US    6790483    10/313,587    12/6/2002    9/14/2004   
Granted    METHOD FOR PRODUCING PATTERNED DEPOSITION FROM COMPRESSED FLUID 85572
   Eastman Kodak Company    US    7160573    10/460,814    6/12/2003    1/9/2007
   Granted    A METHOD OF MANUFACTURING A COLOR FILTER 85582    Eastman Kodak
Company    US    7125504    10/434,901    5/9/2003    10/24/2006    Granted   
OPTICAL SWITCH MICROFILMS 85586    Eastman Kodak Company    US    6678159   
10/328,051    12/23/2002    1/13/2004    Granted    METHOD OF TRANSPORTING HEAT
FROM A HEAT DISSIPATING ELECTRICAL ASSEMBLAGE 85587    Eastman Kodak Company   
US    6725888    10/321,244    12/17/2002    4/27/2004    Granted    METHOD OF
ACCURATELY FILLING AND DEGASSING A POUCH 85592    Eastman Kodak Company    US   
7335899    11/003,969    12/3/2004    2/26/2008    Granted    MEDIA FOR
DETECTION OF X-RAY EXPOSURE 85601    Eastman Kodak Company    JP    4398235   
2003-404929    12/3/2003    10/30/2009    Granted    STREAMLINED METHODS AND
SYSTEMS FOR SCHEDULING AND HANDLING DIGITAL CINEMA CONTENT IN A MULTI-THEATRE
ENVIRONMENT 85601    Eastman Kodak Company    JP    4903712    2007-537917   
10/11/2005    1/13/2012    Granted    MANAGEMENT OF PRE-SHOW AND FEATURE
PRESENTATION CONTENT 85601    Eastman Kodak Company    US    6812994   
10/309,867    12/4/2002    11/2/2004    Granted    STREAMLINED METHODS AND
SYSTEMS FOR SCHEDULING AND HANDLING DIGITAL CINEMA CONTENT IN A MULTI-THEATRE
ENVIRONMENT 85601    Eastman Kodak Company    US    7236227    10/972,183   
10/22/2004    6/26/2007    Granted    SYSTEM FOR MANAGEMENT OF BOTH PRE-SHOW AND
FEATURE PRESENTATION CONTENT WITHIN A THEATRE 85601    Eastman Kodak Company   
US    7034916    10/979,371    11/1/2004    4/25/2006    Granted    SCHEDULING
BETWEEN DIGITAL PROJECTION AND FILM PROJECTION CORRESPONDING TO A PREDETERMINED
CONDITION 85618    Eastman Kodak Company    US    6888862    10/457,634   
6/9/2003    5/3/2005    Granted    DYE-DOPED POLYMER NANOPARTICLE GAIN MEDIUM
85635    Eastman Kodak Company    US    7111943    10/732,733    12/10/2003   
9/26/2006    Granted    WIDE FIELD DISPLAY USING A SCANNED LINEAR LIGHT
MODULATOR ARRAY 85639    Eastman Kodak Company    CN    200410005083.X   
200410005083.X    2/18/2004    11/21/2007    Granted    ORGANIC LASER HAVING
IMPROVED LINEARITY 85639    Eastman Kodak Company    US    6870868    10/368,164
   2/18/2003    3/22/2005    Granted    ORGANIC LASER HAVING IMPROVED LINEARITY
85644    Eastman Kodak Company    US    7369100    10/795,555    3/4/2004   
5/6/2008    Granted    DISPLAY SYSTEM AND METHOD WITH MULTI-PERSON PRESENTATION
FUNCTION 85655    Eastman Kodak Company    DE    602004016290.6    04703829.4   
1/21/2004    9/3/2008    Granted    MATERIAL AND MANUFACTURING METHOD THEREOF
85655    Eastman Kodak Company    FR    1590184    04703829.4    1/21/2004   
9/3/2008    Granted    MATERIAL AND MANUFACTURING METHOD THEREOF 85655   
Eastman Kodak Company    GB    1590184    04703829.4    1/21/2004    9/3/2008   
Granted    MATERIAL AND MANUFACTURING METHOD THEREOF 85673    Eastman Kodak
Company    GB    2398883    0400314.1    1/8/2004    10/12/2005    Granted   
METHOD AND APPARATUS FOR WATERMARKING FILM 85673    Eastman Kodak Company    US
   6882356    10/364,488    2/11/2003    4/19/2005    Granted    METHOD AND
APPARATUS FOR WATERMARKING FILM 85685    Eastman Kodak Company    DE   
602004024058.3    04730863.0    5/3/2004    11/11/2009    Granted    EXPOSURE
DEVICE FOR WRITING MIXED DATA ONTO A PHOTOSENSITIVE SUPPORT 85685    Eastman
Kodak Company    FR    0305845    0305845    5/16/2003    7/8/2005    Granted   
EXPOSURE DEVICE FOR WRITING MIXED DATA ONTO A PHOTOSENSITIVE SUPPORT DISPOSITIF
D’EXPOSITION POUR L’ECRITURE DE DONNEES MIXTES SUR UN SUPPORT PHOTOSENSIBLE
85685    Eastman Kodak Company    FR    1625446    04730863.0    5/3/2004   
11/11/2009    Granted    EXPOSURE DEVICE FOR WRITING MIXED DATA ONTO A
PHOTOSENSITIVE SUPPORT 85685    Eastman Kodak Company    GB    1625446   
04730863.0    5/3/2004    11/11/2009    Granted    EXPOSURE DEVICE FOR WRITING
MIXED DATA ONTO A PHOTOSENSITIVE SUPPORT 85685    Eastman Kodak Company    US   
7292314    10/556,876    5/3/2004    11/6/2007    Granted    EXPOSURE DEVICE FOR
WRITING MIXED DATA ONTO A PHOTOSENSITIVE SUPPORT 85686    Eastman Kodak Company
   US    7249878    10/340,485    1/10/2003    7/31/2007    Granted   
MULTI-LAYER ILLUMINATED PACKAGE 85692    Eastman Kodak Company    GB    1431052
   03078831.9    12/8/2003    4/12/2006    Granted    MICROBEAD AND IMMISCIBLE
POLYMER VOIDED POLYESTER FOR INKJET IMAGING MEDIAS 85692    Eastman Kodak
Company    US    6863939    10/326,448    12/20/2002    3/8/2005    Granted   
MICROBEAD AND IMMISCIBLE POLYMER VOIDED POLYESTER FOR INKJET IMAGING MEDIAS
85698    Eastman Kodak Company    US    6921562    10/324,483    12/20/2002   
7/26/2005    Granted    INK JET RECORDING ELEMENT 85705    Eastman Kodak Company
   US    7327380    10/355,932    1/31/2003    2/5/2008    Granted    APPARATUS
FOR PRINTING A MULTIBIT IMAGE 85706    Eastman Kodak Company    US    6755532   
10/393,236    3/20/2003    6/29/2004    Granted    METHOD AND APPARATUS FOR
MONOCENTRIC PROJECTION OF AN IMAGE

 

Page 56 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

85707    Eastman Kodak Company    US    7280259    10/356,006    1/31/2003   
10/9/2007    Granted    METHOD FOR PRINTING A COLOR PROOF USING A SPATIAL FILTER
85708    Eastman Kodak Company    US    7253924    10/355,849    1/31/2003   
8/7/2007    Granted    METHOD OF IMAGING MULTIPLE BINARY BITMAPS IN A SINGLE
PASS 85715    Eastman Kodak Company    US    6783228    10/335,383    12/31/2002
   8/31/2004    Granted    DIGITAL LITHOGRAPHIC OFFSET PRINTING PRESS 85717   
Eastman Kodak Company    DE    602004014502.5    04763069.4    7/2/2004   
6/18/2008    Granted    INKJET RECORDING ELEMENT 85730    Eastman Kodak Company
   US    7261254    11/020,908    12/22/2004    8/28/2007    Granted   
SELF-REGULATING MEDIA HOLDER 85734    Eastman Kodak Company    US    D488165   
29/181,525    5/12/2003    4/6/2004    Granted    REVIEW DEVICE 85739    Eastman
Kodak Company    US    7372360    11/008,530    12/9/2004    5/13/2008   
Granted    ITEM INFORMATION SYSTEM AND METHOD 85740    Eastman Kodak Company   
CN    ZL200410042017    200410042017.X    4/29/2004    8/15/2007    Granted    A
METHOD FOR CALIBRATION INDEPENDENT DEFECT CORRECTION IN AN IMAGING SYSTEM 85740
   Eastman Kodak Company    US    7295345    10/425,248    4/29/2003   
11/13/2007    Granted    A METHOD FOR CALIBRATION INDEPENDENT DEFECT CORRECTION
IN AN IMAGING SYSTEM 85744    Eastman Kodak Company    US    6824320   
10/702,161    11/5/2003    11/30/2004    Granted    FILM CORE ARTICLE AND METHOD
FOR MAKING SAME 85747    Eastman Kodak Company    US    6692104    10/442,919   
5/21/2003    2/17/2004    Granted    METHOD OF PRINTING MULTI-COLOR COMPOSITION
85749    Eastman Kodak Company    US    7153539    10/602,429    6/24/2003   
12/26/2006    Granted    AN APPARATUS AND METHOD OF COLOR TUNING A
LIGHT-EMITTING DISPLAY 85750    Eastman Kodak Company    US    7548676   
11/304,442    12/15/2005    6/16/2009    Granted    APPARATUS AND METHOD FOR
FORMING AN OPTICAL CONVERTER 85751    Eastman Kodak Company    US    8035609   
12/165,679    7/1/2008    10/11/2011    Granted    IMAGING ELEMENT 85769   
Eastman Kodak Company    US    6811963    10/346,582    1/17/2003    11/2/2004
   Granted    COLOR PHOTOGRAPHIC MATERIAL WITH IMPROVED SENSITIVITY 85772   
Eastman Kodak Company    US    7371452    10/424,639    4/28/2003    5/13/2008
   Granted    CONDUCTIVE PATTERNED SHEET UTILIZING MULTI-LAYERED CONDUCTIVE
CONDUIT CHANNELS 85773    Eastman Kodak Company    DE    602004013958.0   
04760313.9    4/21/2004    5/21/2008    Granted    TERMINATED CONDUCTIVE
PATTERNED SHEET UTILIZING CONDUCTIVE CONDUITS 85773    Eastman Kodak Company   
US    7138170    10/425,012    4/28/2003    11/21/2006    Granted    TERMINATED
CONDUCTIVE PATTERNED SHEET UTILIZING CONDUCTIVE CONDUITS 85779    Eastman Kodak
Company    US    7139115    10/838,666    5/4/2004    11/21/2006    Granted   
ATHERMALIZATION OF AN OPTICAL PARAMETRIC OSCILLATOR 85785    Eastman Kodak
Company    US    6794121    10/346,961    1/17/2003    9/21/2004    Granted   
METHOD OF MAKING A SILVER HALIDE PHOTOGRAPHIC MATERIAL HAVING ENHANCED LIGHT
ABSORPTION AND LOW FOG AND CONTAINING A SCAVENGER FOR OXIDIZED DEVELOPER 85790
   Eastman Kodak Company    US    D504696    29/176,974    2/28/2003    5/3/2005
   Granted    COMBINED PRINTER AND DOCKING STATION 85791    Eastman Kodak
Company    US    6699652    10/346,273    1/17/2003    3/2/2004    Granted   
COLOR PHOTOGRAPHIC MATERIAL WITH IMPROVED SENSITIVITY COMPRISING A
PYRAZOLOTRIAZOLE COUPLER 85811    Eastman Kodak Company    US    7455959   
10/574,669    10/1/2004    11/25/2008    Granted    PHOTOGRAPHIC ELEMENT
CONTAINING A SPEED-ENHANCING COMPOUND 85829    Eastman Kodak Company    US   
6793322    10/438,598    5/15/2003    9/21/2004    Granted    METHOD OF PRINTING
MULTI-COLOR IMAGE 85832    Eastman Kodak Company    US    6897183    10/375,744
   2/26/2003    5/24/2005    Granted    A PROCESS FOR MAKING IMAGE RECORDING
ELEMENT COMPRISING AN ANTISTAT TIE LAYER UNDER THE IMAGE-RECEIVING LAYER 85838
   Eastman Kodak Company    US    6918820    10/411,735    4/11/2003   
7/19/2005    Granted    POLISHING COMPOSITIONS COMPRISING POLYMERIC CORES HAVING
INORGANIC SURFACE PARTICLES AND METHODS OF USE 85848    Eastman Kodak Company   
CN    200410043039.8    200410043039.8    4/30/2004    3/12/2008    Granted   
VERTICAL CAVITY LASER INCLUDING INORGANIC SPACER LAYERS 85848    Eastman Kodak
Company    DE    602004010740.9    04076285.8    4/26/2004    12/19/2007   
Granted    VERTICAL CAVITY LASER INCLUDING INORGANIC SPACER LAYERS 85848   
Eastman Kodak Company    FR    1475869    04076285.8    4/26/2004    12/19/2007
   Granted    VERTICAL CAVITY LASER INCLUDING INORGANIC SPACER LAYERS 85848   
Eastman Kodak Company    GB    1475869    04076285.8    4/26/2004    12/19/2007
   Granted    VERTICAL CAVITY LASER INCLUDING INORGANIC SPACER LAYERS 85848   
Eastman Kodak Company    JP    4522135    2004-128618    4/23/2004    6/4/2010
   Granted    VERTICAL CAVITY LASER INCLUDING INORGANIC SPACER LAYERS 85848   
Eastman Kodak Company    KR    10-1012942    2004-0031835    5/6/2004   
1/27/2011    Granted    VERTICAL CAVITY LASER INCLUDING INORGANIC SPACER LAYERS
85848    Eastman Kodak Company    US    6836495    10/431,056    5/7/2003   
12/28/2004    Granted    VERTICAL CAVITY LASER INCLUDING INORGANIC SPACER LAYERS
85880    Eastman Kodak Company    US    D491950    29/181,930    5/16/2003   
6/22/2004    Granted    A MULTI-FUNCTION SCANNER 85881    Eastman Kodak Company
   US    7159787    10/145,653    5/15/2002    1/9/2007    Granted    METHOD AND
APPARATUS FOR RECORDING DATA 85886    Eastman Kodak Company    US    7077516   
10/397,699    3/26/2003    7/18/2006    Granted    INKJET PRINTING METHOD 85918
   Eastman Kodak Company    US    7478895    10/728,628    12/5/2003   
1/20/2009    Granted    BACKPRINTING ASSEMBLY FOR A PHOTOGRAPHIC PRINTER 85923
   Eastman Kodak Company    US    6916514    10/622,230    7/18/2003   
7/12/2005    Granted    CATIONIC SHELLED PARTICLE 85952    Eastman Kodak Company
   CN    ZL200410028413    200410028413.7    3/11/2004    8/15/2007    Granted
   RESISTIVE TOUCH SCREEN WITH VARIABLE RESISTIVITY LAYER 85952    Eastman Kodak
Company    US    7064748    10/385,878    3/11/2003    6/20/2006    Granted   
RESISTIVE TOUCH SCREEN WITH VARIABLE RESISTIVITY LAYER 85975    Eastman Kodak
Company    US    7085444    10/668,421    9/23/2003    8/1/2006    Granted   
POROUS OPTICAL SWITCH FILMS 85977    Eastman Kodak Company    US    8377522   
12/517,359    12/19/2007    2/19/2013    Granted    USE OF ORGANOCLAYS IN INKJET
RECEIVER LAYER TO PREVENT THE OZONE FADE OF PRINT 85978    Eastman Kodak Company
   DE    602004013322.1    04740547.7    7/2/2004    4/23/2008    Granted   
INKJET RECORDING ELEMENT

 

Page 57 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

85978    Eastman Kodak Company    GB    1646508    04740547.7    7/2/2004   
4/23/2008    Granted    INKJET RECORDING ELEMENT 85978    Eastman Kodak Company
   US    7858160    10/563,693    7/2/2004    12/28/2010    Granted    INKJET
RECORDING ELEMENT 86010    Eastman Kodak Company    CN    ZL200480039159.9   
200480039159.9    11/25/2004    4/13/2011    Granted    IMAGING ELEMENT HAVING
IMPROVED DURABILITY 86010    Eastman Kodak Company    DE    602004022859.1   
04798670.8    11/25/2004    8/26/2009    Granted    IMAGING ELEMENT HAVING
IMPROVED DURABILITY 86010    Eastman Kodak Company    US    7422835   
10/582,677    11/25/2004    9/9/2008    Granted    IMAGING ELEMENT HAVING
IMPROVED DURABILITY 86011    Eastman Kodak Company    DE    602004008444.1   
04725082.4    4/1/2004    8/22/2007    Granted    INKJET RECORDING ELEMENT
COMPRISING PARTICLES AND POLYMERS 86011    Eastman Kodak Company    FR   
1613482    04725082.4    4/1/2004    8/22/2007    Granted    INKJET RECORDING
ELEMENT COMPRISING PARTICLES AND POLYMERS 86011    Eastman Kodak Company    GB
   1613482    04725082.4    4/1/2004    8/22/2007    Granted    INKJET RECORDING
ELEMENT COMPRISING PARTICLES AND POLYMERS 86025    Eastman Kodak Company    US
   7119178    10/865,129    6/10/2004    10/10/2006    Granted    MULTIMETALLIC
POLYMERIC AZO COLORANTS 86026    Eastman Kodak Company    DE    602004011410.3
   04075438.4    2/12/2004    1/23/2008    Granted    INK DELIVERY APPARATUS FOR
INKJET PRINTHEAD 86026    Eastman Kodak Company    FR    1449665    04075438.4
   2/12/2004    1/23/2008    Granted    INK DELIVERY APPARATUS FOR INKJET
PRINTHEAD 86026    Eastman Kodak Company    GB    1449665    04075438.4   
2/12/2004    1/23/2008    Granted    INK DELIVERY APPARATUS FOR INKJET PRINTHEAD
86026    Eastman Kodak Company    JP    4304095    2004-44897    2/20/2004   
5/1/2009    Granted    INK FEEDING DEVICE FOR INK-JET PRINT HEAD AND INK FEEDING
METHOD 86026    Eastman Kodak Company    US    6908180    10/373,257   
2/24/2003    6/21/2005    Granted    INK DELIVERY APPARATUS FOR INKJET PRINTHEAD
86033    Eastman Kodak Company    DE    602004027517.4    04742950.1   
6/18/2004    6/2/2010    Granted    METHOD OF COATING 86033    Eastman Kodak
Company    FR    1670596    04742950.1    6/18/2004    6/2/2010    Granted   
METHOD OF COATING 86033    Eastman Kodak Company    GB    1670596    04742950.1
   6/18/2004    6/2/2010    Granted    METHOD OF COATING 86037    Eastman Kodak
Company    US    7267936    10/557,653    4/30/2004    9/11/2007    Granted   
PHOTOGRAPHIC ELEMENT 86039    Eastman Kodak Company    US    7311506   
10/960,189    10/7/2004    12/25/2007    Granted    ACTUATOR BASED NUBBIN
ALIGNMENT 86041    Eastman Kodak Company    US    7073883    10/686,696   
10/16/2003    7/11/2006    Granted    METHOD OF ALIGNING INKJET NOZZLE BANKS FOR
AN INKJET PRINTER 86045    Eastman Kodak Company    DE    602004036056.2   
04075469.9    2/16/2004    1/11/2012    Granted    METHOD OF CLEANING NOZZLES IN
INKJET PRINTHEAD 86045    Eastman Kodak Company    FR    1452320    04075469.9
   2/16/2004    1/11/2012    Granted    METHOD OF CLEANING NOZZLES IN INKJET
PRINTHEAD 86045    Eastman Kodak Company    GB    1452320    04075469.9   
2/16/2004    1/11/2012    Granted    METHOD OF CLEANING NOZZLES IN INKJET
PRINTHEAD 86045    Eastman Kodak Company    US    6789874    10/376,560   
2/28/2003    9/14/2004    Granted    METHOD OF CLEANING NOZZLES IN INKJET
PRINTHEAD 86046    Eastman Kodak Company    US    D490085    29/176,911   
2/28/2003    5/18/2004    Granted    MEDIA SUPPLY 86047    Eastman Kodak Company
   US    7277199    10/376,963    2/28/2003    10/2/2007    Granted    IMAGING
SYSTEM AND MEDIA SUPPLY FOR USE IN IMAGING SYSTEM 86083    Eastman Kodak Company
   US    6873479    10/426,257    4/30/2003    3/29/2005    Granted    A
MOUNTING BRACKET FOR A CLEAR APERTURE OF THE BASE FACE OF A PRISM 86084   
Eastman Kodak Company    CN    200410031272.4    200410031272.4    3/26/2004   
10/15/2008    Granted    A PROJECTOR WITH ENHANCED SECURITY CAMCORDER DEFEAT
86084    Eastman Kodak Company    DE    1463310    602004037389.3    3/15/2004
   4/18/2012    Granted    A PROJECTOR WITH ENHANCED SECURITY CAMCORDER DEFEAT
86084    Eastman Kodak Company    FR    1463310    04075816.1    3/15/2004   
4/18/2012    Granted    A PROJECTOR WITH ENHANCED SECURITY CAMCORDER DEFEAT
86084    Eastman Kodak Company    GB    1463310    04075816.1    3/15/2004   
4/18/2012    Granted    A PROJECTOR WITH ENHANCED SECURITY CAMCORDER DEFEAT
86084    Eastman Kodak Company    JP    4295131    2004-49686    2/25/2004   
4/17/2009    Granted    A PROJECTOR WITH ENHANCED SECURITY CAMCORDER DEFEAT
86084    Eastman Kodak Company    US    7221759    10/401,208    3/27/2003   
5/22/2007    Granted    A PROJECTOR WITH ENHANCED SECURITY CAMCORDER DEFEAT
86087    Eastman Kodak Company    US    6930759    10/669,069    9/23/2003   
8/16/2005    Granted    METHOD AND APPARATUS FOR EXPOSING A LATENT WATERMARK ON
FILM 86088    Eastman Kodak Company    US    7088383    10/640,197    8/13/2003
   8/8/2006    Granted    METHOD OF REGISTERING A MOLDED LENSLET ARRAY WITH AN
ARRAY OF LIGHT EMITTING ELEMENTS 86090    Eastman Kodak Company    US    6842188
   10/439,539    5/16/2003    1/11/2005    Granted    METHOD FOR SETTING FOCUS
OF A MULTICHANNEL PRINTHEAD 86110    Eastman Kodak Company    US    7106962   
10/972,806    10/25/2004    9/12/2006    Granted    SYNCHRONIZING SHUTTER AND
FLASH IN CAMERA 86114    Eastman Kodak Company    US    7178999    10/975,867   
10/28/2004    2/20/2007    Granted    SHUTTER-OPENING/CLOSING AND SHUTTER-FLASH
SYNCHRONIZATION DRIVER FOR DUAL-BLADE SHUTTER IN CAMERA 86166    Eastman Kodak
Company    US    7251126    11/020,403    12/22/2004    7/31/2007    Granted   
ROTATABLY RETRACTABLE IMAGE DISPLAY SYSTEM 86232    Eastman Kodak Company    US
   6820982    10/465,503    6/19/2003    11/23/2004    Granted    METHOD AND
APPARATUS FOR FORMING AN IMAGE ON A CURVED DIFFUSIVE SURFACE 86232    Eastman
Kodak Company    US    6869183    10/902,311    7/29/2004    3/22/2005   
Granted    AN AUTOSTEREOSCOPIC OPTICAL APPARATUS FOR VIEWING A STEREOSCOPIC
VIRTUAL IMAGE 86232    Eastman Kodak Company    US    6863404    10/902,327   
7/29/2004    3/8/2005    Granted    A METHOD FOR PROVIDING A CURVED IMAGE 86234
   Eastman Kodak Company    CN    200410062049.6    200410062049.6    6/25/2004
   3/26/2008    Granted    A DISPLAY APPARATUS

 

Page 58 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

86234    Eastman Kodak Company    US    6839181    10/603,286    6/25/2003   
1/4/2005    Granted    A DISPLAY APPARATUS 86236    Eastman Kodak Company    US
   7025450    10/731,705    12/9/2003    4/11/2006    Granted    A RECORDING
ELEMENT PRINTING AND TREATING SYSTEM AND METHOD 86244    Eastman Kodak Company
   US    7224379    10/838,032    5/3/2004    5/29/2007    Granted    PRINTER
USING DIRECT-COUPLED EMISSIVE ARRAY 86246    Eastman Kodak Company    DE   
602005013515.4    05757993.0    5/24/2005    3/25/2009    Granted    SYSTEM AND
DEVICE FOR DETECTING OBJECT TAMPERING 86246    Eastman Kodak Company    FR   
1749285    05757993.0    5/24/2005    3/25/2009    Granted    SYSTEM AND DEVICE
FOR DETECTING OBJECT TAMPERING 86246    Eastman Kodak Company    GB    1749285
   05757993.0    5/24/2005    3/25/2009    Granted    SYSTEM AND DEVICE FOR
DETECTING OBJECT TAMPERING 86246    Eastman Kodak Company    US    7274289   
10/854,880    5/27/2004    9/25/2007    Granted    SYSTEM AND DEVICE FOR
DETECTING OBJECT TAMPERING 86279    Eastman Kodak Company    DE   
602004023399.4    04782465.1    8/27/2004    9/30/2009    Granted    THERMAL
ACTUATOR AND LIQUID DROP EMITTER 86279    Eastman Kodak Company    GB    1658178
   04782465.1    8/27/2004    9/30/2009    Granted    THERMAL ACTUATOR AND
LIQUID DROP EMITTER 86279    Eastman Kodak Company    US    7073890   
10/650,874    8/28/2003    7/11/2006    Granted    THERMALLY CONDUCTIVE THERMAL
ACTUATOR AND LIQUID DROP EMITTER USING SAME 86281    Eastman Kodak Company    DE
   602004026182.3    04777455.9    6/29/2004    3/24/2010    Granted    A
THERMAL ACTUATOR AND LIQUID DROP EMITTER 86281    Eastman Kodak Company    FR   
1638778    04777455.9    6/29/2004    3/24/2010    Granted    A THERMAL ACTUATOR
AND LIQUID DROP EMITTER 86281    Eastman Kodak Company    GB    1638778   
04777455.9    6/29/2004    3/24/2010    Granted    A THERMAL ACTUATOR AND LIQUID
DROP EMITTER 86281    Eastman Kodak Company    US    6848771    10/610,169   
6/30/2003    2/1/2005    Granted    MULTIPLE PULSE THERMALLY ACTIVATED
MULTILAYER MICROACTUATOR 86282    Eastman Kodak Company    DE    602004029164.1
   04777072.2    6/25/2004    9/15/2010    Granted    LIQUID DROP EMITTER WITH
SPLIT THERMO-MECHANICAL ACUTATOR 86282    Eastman Kodak Company    US    7025443
   10/608,498    6/27/2003    4/11/2006    Granted    LIQUID DROP EMITTER WITH
SPLIT THERMO-MECHANICAL ACUTATOR 86282    Eastman Kodak Company    US    7144099
   11/294,252    12/5/2005    12/5/2006    Granted    LIQUID DROP EMITTER WITH
SPLIT THERMO-MECHANICAL ACTUATOR 86294    Eastman Kodak Company    US    6816180
   10/429,347    5/5/2003    11/9/2004    Granted    AUTHENTICATED IMAGES ON
LABELS 86306    Eastman Kodak Company    DE    602004004829.1    04076284.1   
4/26/2004    2/21/2007    Granted    COMPENSATING FOR DROP VOLUME VARIATION IN
AN INKJET PRINTER 86306    Eastman Kodak Company    GB    1475233    04076284.1
   4/26/2004    2/21/2007    Granted    COMPENSATING FOR DROP VOLUME VARIATION
IN AN INKJET PRINTER 86306    Eastman Kodak Company    US    6830306   
10/430,821    5/6/2003    12/14/2004    Granted    COMPENSATING FOR DROP VOLUME
VARIATION IN AN INKJET PRINTER 86311    Eastman Kodak Company    JP    4294537
   2004-126716    4/22/2004    4/17/2009    Granted    FLEXIBLE RESISTIVE TOUCH
SCREEN 86311    Eastman Kodak Company    KR    10-1048561    2004-0028365   
4/23/2004    7/5/2011    Granted    FLEXIBLE RESISTIVE TOUCH SCREEN 86311   
Eastman Kodak Company    US    7081888    10/422,583    4/24/2003    7/25/2006
   Granted    FLEXIBLE RESISTIVE TOUCH SCREEN 86323    Eastman Kodak Company   
DE    602005008406.1    05729450.6    3/22/2005    7/23/2008    Granted    INK
RECEIVING MATERIAL 86323    Eastman Kodak Company    FR    1729971    05729450.6
   3/22/2005    7/23/2008    Granted    INK RECEIVING MATERIAL 86323    Eastman
Kodak Company    GB    1729971    05729450.6    3/22/2005    7/23/2008   
Granted    INK RECEIVING MATERIAL 86366    Eastman Kodak Company    US   
7459263    10/944,580    9/17/2004    12/2/2008    Granted    OPTICAL RECORDING
MEDIA WITH TRIPLET-SENSITIZED ISOMERIZATION 86368    Eastman Kodak Company    DE
   602004010392.6    04750644.9    4/26/2004    11/28/2007    Granted   
WHITE-LIGHT LASER 86368    Eastman Kodak Company    GB    1627453    04750644.9
   4/26/2004    11/28/2007    Granted    WHITE-LIGHT LASER 86368    Eastman
Kodak Company    JP    4401389    2006-532462    4/26/2004    11/6/2009   
Granted    WHITE-LIGHT LASER 86368    Eastman Kodak Company    US    6807211   
10/445,980    5/27/2003    10/19/2004    Granted    WHITE-LIGHT LASER 86392   
Eastman Kodak Company    US    6939012    10/452,855    6/2/2003    9/6/2005   
Granted    LASER IMAGE PROJECTOR 86414    Eastman Kodak Company    US    7121203
   10/731,335    12/9/2003    10/17/2006    Granted    APPARATUS AND METHOD OF
TREATING A RECORDING ELEMENT 86416    Eastman Kodak Company    US    7473448   
11/318,403    12/23/2005    1/6/2009    Granted    PHOTOALIGNMENT OF LIQUID
CRYSTALS USING POLY(VINYLSTILBAZOLIUM) POLYMERS 86445    Eastman Kodak Company
   US    6988688    10/637,198    8/8/2003    1/24/2006    Granted    WEB
WINDING APPARATUS HAVING TRAVELING GIMBALED CINCH ROLLER AND WINDING METHOD
86456    Eastman Kodak Company    US    6750435    09/960,629    9/21/2001   
6/15/2004    Granted    LENS FOCUSING DEVICE, SYSTEM AND METHOD FOR USE WITH
MULTIPLE LIGHT WAVELENGTHS 86457    Eastman Kodak Company    US    6554504   
09/777,396    2/5/2001    4/29/2003    Granted    DISTRIBUTED DIGITALFILM
PROCESSING SYSTEM AND METHOD 86460    Eastman Kodak Company    US    7016080   
09/960,239    9/21/2001    3/21/2006    Granted    METHOD AND SYSTEM FOR
IMPROVING SCANNED IMAGE DETAIL 86471    Eastman Kodak Company    US    6069714
   08/979,038    11/26/1997    5/30/2000    Granted    METHOD AND APPARATUS FOR
REDUCING NOISE IN ELECTRONIC FILM DEVELOPMENT 86476    Eastman Kodak Company   
US    6590679    09/237,706    1/26/1999    7/8/2003    Granted    MULTILINEAR
ARRAY SENSOR WITH AN INFRARED LINE 86479    Eastman Kodak Company    US   
6594041    09/196,208    11/20/1998    7/15/2003    Granted    LOG TIME
PROCESSING STITCHING SYSTEM 86483    Eastman Kodak Company    US    6437358   
09/244,196    2/4/1999    8/20/2002    Granted    APPARATUS AND METHODS FOR
CAPTURING DEFECT DATA

 

Page 59 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

86486    Eastman Kodak Company    US    6788335    09/746,859    12/21/2000   
9/7/2004    Granted    PULSED ILLUMINATION SIGNAL MODULATION CONTROL AND
ADJUSTMENT METHOD AND SYSTEM 86496    Eastman Kodak Company    US    6924911   
09/686,336    10/11/2000    8/2/2005    Granted    METHOD AND SYSTEM FOR
MULTI-SENSOR SIGNAL DETECTION 86508    Eastman Kodak Company    US    6628884   
09/730,332    12/5/2000    9/30/2003    Granted    DIGITAL FILM PROCESSING
SYSTEM USING A LIGHT TRANSFER DEVICE 86508    Eastman Kodak Company    US   
6888997    10/660,214    9/11/2003    5/3/2005    Granted    LIGHT TRANSFER
DEVICE AND SYSTEM 86510    Eastman Kodak Company    US    6720560    09/702,388
   10/31/2000    4/13/2004    Granted    METHOD AND APPARATUS FOR SCANNING
IMAGES 86518    Eastman Kodak Company    US    6864973    09/751,119   
12/28/2000    3/8/2005    Granted    METHOD AND APPARATUS TO PRE-SCAN FILM AND
PRE-TREAT FILM FOR IMPROVED DIGITAL FILM PROCESSING HANDLING 86523    Eastman
Kodak Company    US    6447178    09/752,155    12/29/2000    9/10/2002   
Granted    SYSTEM, METHOD AND APPARATUS FOR PROVIDING MULTIPLE EXTRUSION WIDTHS
86536    Eastman Kodak Company    US    7215880    10/979,028    11/1/2004   
5/8/2007    Granted    A ONE-TIME-USE CAMERA 86552    Eastman Kodak Company   
US    6912039    10/660,340    9/11/2003    6/28/2005    Granted    METHOD FOR
STAGING MOTION PICTURE CONTENT BY EXHIBITOR 86568    Eastman Kodak Company    US
   7273643    10/602,430    6/24/2003    9/25/2007    Granted    AN ARTICLE
HAVING MULTIPLE SPECTRAL DEPOSITS 86572    Eastman Kodak Company    US   
6942175    10/460,552    6/12/2003    9/13/2005    Granted    WINDING APPARATUS
HAVING BERNOULLI GUIDE CHUTE LEADING INTO ROLLER-CORE NIP AND METHOD 86581   
Eastman Kodak Company    US    7249853    11/105,766    4/13/2005    7/31/2007
   Granted    UNPOLISHED ELEMENT WITH PERIODIC SURFACE ROUGHNESS 86596   
Eastman Kodak Company    CN    200410061743.6    200410061743.6    6/30/2004   
9/21/2007    Granted    PROVIDING AN ORGANIC VERTICAL CAVITY LASER ARRAY DEVICE
WITH ETCHED REGION IN DIELECTRIC STACK 86596    Eastman Kodak Company    DE   
602004005781.9    04012029.7    5/21/2004    4/11/2007    Granted    PROVIDING
AN ORGANIC VERTICAL CAVITY LASER ARRAY DEVICE WITH ETCHED REGION IN DIELECTRIC
STACK 86596    Eastman Kodak Company    FR    1494326    04012029.7    5/21/2004
   4/11/2007    Granted    PROVIDING AN ORGANIC VERTICAL CAVITY LASER ARRAY
DEVICE WITH ETCHED REGION IN DIELECTRIC STACK 86596    Eastman Kodak Company   
GB    1494326    04012029.7    5/21/2004    4/11/2007    Granted    PROVIDING AN
ORGANIC VERTICAL CAVITY LASER ARRAY DEVICE WITH ETCHED REGION IN DIELECTRIC
STACK 86596    Eastman Kodak Company    KR    10-1045726    10-2004-0049691   
6/29/2004    6/24/2011    Granted    PROVIDING AN ORGANIC VERTICAL CAVITY LASER
ARRAY DEVICE WITH ETCHED REGION IN DIELECTRIC STACK 86596    Eastman Kodak
Company    TW    I333699    093119124    6/29/2004    11/21/2010    Granted   
PROVIDING AN ORGANIC VERTICAL CAVITY LASER ARRAY DEVICE WITH ETCHED REGION IN
DIELECTRIC STACK 86596    Eastman Kodak Company    US    6790696    10/609,922
   6/30/2003    9/14/2004    Granted    PROVIDING AN ORGANIC VERTICAL CAVITY
LASER ARRAY DEVICE WITH ETCHED REGION IN DIELECTRIC STACK 86617    Eastman Kodak
Company    US    6812949    10/640,910    8/14/2003    11/2/2004    Granted   
AN IMAGING APPARATUS AND METHOD FOR EXPOSING A PHOTOSENSITIVE MATERIAL 86623   
Eastman Kodak Company    US    7255912    10/669,181    9/23/2003    8/14/2007
   Granted    ANTISTATIC CONDUCTIVE GRID PATTERN WITH INTEGRAL LOGO 86624   
Eastman Kodak Company    US    7083885    10/668,386    9/23/2003    8/1/2006   
Granted    TRANSPARENT INVISIBLE CONDUCTIVE GRID 86624    Eastman Kodak Company
   US    7153620    10/839,935    5/6/2004    12/26/2006    Granted   
TRANSPARENT INVISIBLE CONDUCTIVE GRID 86650    Eastman Kodak Company    US   
6886940    10/650,556    8/28/2003    5/3/2005    Granted    AUTOSTEREOSCOPIC
DISPLAY FOR MULTIPLE VIEWERS 86650    Eastman Kodak Company    US    6893129   
10/940,034    9/14/2004    5/17/2005    Granted    AUTOSTEREOSCOPIC DISPLAY FOR
MULTIPLE VIEWERS 86650    Eastman Kodak Company    US    6871957    10/940,069
   9/14/2004    3/29/2005    Granted    AUTOSTEREOSCOPIC DISPLAY FOR MULTIPLE
VIEWERS 86654    Eastman Kodak Company    DE    602004022581.9    04800672.0   
11/3/2004    8/12/2009    Granted    DISPLAY SYSTEM INCORPORATING TRILINEAR
ELECTROMECHANICAL GRATING DEVICE 86654    Eastman Kodak Company    US    7274500
   10/726,459    12/3/2003    9/25/2007    Granted    DISPLAY SYSTEM
INCORPORATING TRILINEAR ELECTROMECHANICAL GRATING DEVICE 86660    Eastman Kodak
Company    US    7301971    10/638,865    8/11/2003    11/27/2007    Granted   
A METHOD AND APPARATUS FOR CONTINUOUS SYNCHRONIZATION OF A PLURALITY OF
ASYNCHRONOUS DATA SOURCES 86662    Eastman Kodak Company    US    7148910   
10/702,854    11/6/2003    12/12/2006    Granted    HIGH-SPEED PULSE WIDTH
MODULATION SYSTEM AND METHOD FOR LINEAR ARRAY SPATIAL LIGHT MODULATORS 86674   
Eastman Kodak Company    US    7300138    10/935,339    9/7/2004    11/27/2007
   Granted    REPLACEABLE INK CONTAINER FOR INKJET PRINTER 86675    Eastman
Kodak Company    US    7210771    10/939,757    9/13/2004    5/1/2007    Granted
   INK DELIVERY SYSTEM WITH PRINT CARTRIDGE CONTAINER AND RESERVOIR APPARATUS
AND METHOD 86728    Eastman Kodak Company    US    7234787    10/935,343   
9/7/2004    6/26/2007    Granted    LIQUID LEVEL DETECTION METHOD AND APPARATUS
86730    Eastman Kodak Company    US    6866365    10/816,250    4/1/2004   
3/15/2005    Granted    BI-DIRECTIONAL COLOR PRINTER AND METHOD OF PRINTING
86741    Eastman Kodak Company    US    7292614    10/668,415    9/23/2003   
11/6/2007    Granted    ORGANIC LASER AND LIQUID CRYSTAL DISPLAY 86742   
Eastman Kodak Company    US    7424781    10/753,244    1/8/2004    9/16/2008   
Granted    A MEDIA DRYING SYSTEM AND METHOD 86745    Eastman Kodak Company    US
   7241003    10/753,245    1/8/2004    7/10/2007    Granted    MEDIA DRYING
SYSTEM HAVING A HEATED SURFACE AND A DIRECTED GAS FLOW 86750    Eastman Kodak
Company    DE    602004033800.1    04798494.3    11/12/2004    8/3/2011   
Granted    PHOTOGRAPHIC MATERIALS HAVING IMPROVED KEEPING PROPERTIES 86750   
Eastman Kodak Company    US    7351523    10/596,190    11/12/2004    4/1/2008
   Granted    PHOTOGRAPHIC MATERIALS HAVING IMPROVED KEEPING PROPERTIES 86803   
Eastman Kodak Company    US    6088136    08/907,955    8/11/1997    7/11/2000
   Granted    METHOD FOR PRODUCING INDEX PRINTS 86823    Eastman Kodak Company
   US    7166407    10/687,939    10/17/2003    1/23/2007    Granted    IMAGING
ELEMENT HAVING PROTECTIVE OVERCOAT LAYERS 86876    Eastman Kodak Company    US
   7141350    10/667,796    9/22/2003    11/28/2006    Granted    ARTICLE OF
MANUFACTURE HAVING A PERFORMANCE VERIFICATION INDICATOR 86918    Eastman Kodak
Company    US    8075963    11/349,374    2/7/2006    12/13/2011    Granted   
MATERIAL FOR FORMING IMAGES BY INKJET PRINTING

 

Page 60 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

86924    Eastman Kodak Company    US    7150901    10/729,206    12/5/2003   
12/19/2006    Granted    PLASMA TREATMENT OF POROUS INKJET RECEIVERS 86944   
Eastman Kodak Company    JP    4669183    2001-546062    12/18/2000    1/21/2011
   Granted    TECHNIQUES FOR USING DATA ASSOCIATED WITH A DIGITAL IMAGE SUITABLE
FOR RASTERIZATION AT ANY RESOLUTION ON DEMAND 86946    Eastman Kodak Company   
US    7382380    09/724,658    11/28/2000    6/3/2008    Granted    ON DEMAND
TECHNIQUES FOR USING DATA ASSOCIATED WITH A DIGITAL IMAGE SUITABLE FOR
RASTERIZATION AT ANY RESOLUTION 86963    Eastman Kodak Company    US    7303265
   11/539,187    10/6/2006    12/4/2007    Granted    AIR DEFLECTED DROP LIQUID
PATTERN DEPOSITION APPARATUS AND METHODS 86994    Eastman Kodak Company    US   
6834961    10/662,208    9/12/2003    12/28/2004    Granted    AUTOSTEREOSCOPIC
OPTICAL APPARATUS 86994    Eastman Kodak Company    US    6871956    10/827,043
   4/19/2004    3/29/2005    Granted    AUTOSTEREOSCOPIC OPTICAL APPARATUS 87004
   Eastman Kodak Company    US    7083836    10/705,057    11/10/2003   
8/1/2006    Granted    INK JET RECORDING ELEMENT AND PRINTING METHOD 87038   
Eastman Kodak Company    US    7632555    10/583,528    12/3/2004    12/15/2009
   Granted    INKJET RECORDING ELEMENT 87065    Eastman Kodak Company    US   
7403708    10/700,747    11/4/2003    7/22/2008    Granted    TRACKING AN
IMAGE-RECORDING MEDIUM USING AN IDENTIFYING MARK AND FILM ENCODEMENT 87072   
Eastman Kodak Company    US    7192680    10/688,088    10/17/2003    3/20/2007
   Granted    METHOD OF COATING A MULTILAYERED ELEMENT 87080    Eastman Kodak
Company    US    7217504    11/215,497    8/30/2005    5/15/2007    Granted   
METHOD OF IMAGING 87082    Eastman Kodak Company    DE    602005003928.7   
05723445.2    2/22/2005    12/19/2007    Granted    INKJET RECORDING ELEMENT AND
METHOD 87082    Eastman Kodak Company    US    7718236    10/795,836    3/8/2004
   5/18/2010    Granted    INKJET RECORDING ELEMENT AND METHOD 87093    Eastman
Kodak Company    DE    602005002021.7    05705057.7    1/5/2005    8/15/2007   
Granted    TILED PROJECTION DISPLAY USING SPATIAL LIGHT MODULATORS 87093   
Eastman Kodak Company    US    6863400    10/761,507    1/21/2004    3/8/2005   
Granted    TILED PROJECTION DISPLAY USING SPATIAL LIGHT MODULATORS 87095   
Eastman Kodak Company    US    6902277    10/752,338    1/6/2004    6/7/2005   
Granted    A HOUSING FOR A SPATIAL LIGHT MODULATOR 87099    Eastman Kodak
Company    US    7306777    10/737,455    12/16/2003    12/11/2007    Granted   
ANTIMICROBIAL COMPOSITION 87107    Eastman Kodak Company    DE    602005012840.9
   05794080.1    9/1/2005    2/18/2009    Granted    SOLUBILIZED DYES FOR INKS
87107    Eastman Kodak Company    GB    1786876    05794080.1    9/1/2005   
2/18/2009    Granted    SOLUBILIZED DYES FOR INKS 87107    Eastman Kodak Company
   US    7056375    10/935,599    9/7/2004    6/6/2006    Granted    SOLUBILIZED
DYES FOR INKS 87117    Eastman Kodak Company    EP       04796260.0   
10/25/2004       Filed    LASER PROJECTOR HAVING SILHOUETTE BLANKING 87117   
Eastman Kodak Company    JP    4857120    2006-542570    10/25/2004    11/4/2011
   Granted    LASER PROJECTOR HAVING SILHOUETTE BLANKING 87117    Eastman Kodak
Company    US    6984039    10/725,179    12/1/2003    1/10/2006    Granted   
LASER PROJECTOR HAVING SILHOUETTE BLANKING FOR OBJECTS IN THE OUTPUT LIGHT PATH
87125    Eastman Kodak Company    US    7029099    10/697,595    10/30/2003   
4/18/2006    Granted    METHOD OF PRODUCING INK JET CHAMBERS USING
PHOTO-IMAGEABLE MATERIALS 87126    Eastman Kodak Company    US    7191520   
10/795,050    3/5/2004    3/20/2007    Granted    METHOD OF OPTIMIZING INKJET
PRINTHEADS USING A PLASMA-ETCHING PROCESS 87136    Eastman Kodak Company    CN
   200580010235.8    200580010235.8    3/22/2005    8/20/2008    Granted   
ELECTROWETTING DISPLAY ELEMENT 87136    Eastman Kodak Company    DE   
602005002043.8    05729449.8    3/22/2005    8/15/2007    Granted    DISPLAY
ELEMENT 87136    Eastman Kodak Company    GB    1730575    05729449.8   
3/22/2005    8/15/2007    Granted    DISPLAY ELEMENT 87168    Eastman Kodak
Company    US    7331650    10/820,593    4/8/2004    2/19/2008    Granted   
PRINTHEAD HAVING A REMOVABLE NOZZLE PLATE 87194    Eastman Kodak Company    DE
   602005003849.3    05785546.2    9/2/2005    12/12/2007    Granted   
MOLECULAR IMPRINTED INORGANIC POLYMERS FOR INKJET APPLICATION 87194    Eastman
Kodak Company    GB    1791890    05785546.2    9/2/2005    12/12/2007   
Granted    MOLECULAR IMPRINTED INORGANIC POLYMERS FOR INKJET APPLICATION 87194
   Eastman Kodak Company    JP    4874974    2007-530629    9/2/2005   
12/2/2011    Granted    MOLECULAR IMPRINTED INORGANIC POLYMERS FOR INKJET
APPLICATION 87194    Eastman Kodak Company    US    7923082    11/574,740   
9/2/2005    4/12/2011    Granted    MOLECULAR IMPRINTED MATERIAL AND INKJET
RECORDING ELEMENT COMPRISING SAID MOLECULAR IMPRINTED MATERIAL 87225    Eastman
Kodak Company    US    7330561    10/717,291    11/19/2003    2/12/2008   
Granted    OPTIMAL TEMPLATES FOR IMAGE DATA EMBEDDING 87258    Eastman Kodak
Company    US    7329434    11/064,372    2/23/2005    2/12/2008    Granted   
POLARIZING LAYER WITH ADHERENT PROTECTIVE LAYER 87261    Eastman Kodak Company
   DE    602005002474.3    05735474.8    4/12/2005    9/12/2007    Granted   
INK JET INK SET 87261    Eastman Kodak Company    FR    1740662    05735474.8   
4/12/2005    9/12/2007    Granted    INK JET INK SET 87261    Eastman Kodak
Company    GB    1740662    05735474.8    4/12/2005    9/12/2007    Granted   
INK JET INK SET 87261    Eastman Kodak Company    US    7033425    10/824,693   
4/15/2004    4/25/2006    Granted    INK JET INK SET 87270    Eastman Kodak
Company    US    6866715    10/765,555    1/27/2004    3/15/2005    Granted   
GRAVURE METHOD AND APPARATUS FOR COATING A LIQUID REACTIVE TO THE ATMOSPHERE
87286    Eastman Kodak Company    US    7271378    10/736,340    12/15/2003   
9/18/2007    Granted    AMBIENT LIGHT DETECTION CIRCUIT 87290    Eastman Kodak
Company    US    7569254    11/208,564    8/22/2005    8/4/2009    Granted   
NANOCOMPOSITE MATERIALS COMPRISING HIGH LOADINGS OF FILLER MATERIALS AND AN
IN-SITU METHOD OF MAKING SUCH MATERIALS 87291    Eastman Kodak Company    US   
7252865    10/945,305    9/20/2004    8/7/2007    Granted    PROTECTIVE FILMS
CONTAINING COMPATIBLE PLASTICIZER COMPOUNDS USEFUL IN POLARIZING PLATES FOR
DISPLAYS AND THEIR METHOD OF MANUFACTURE

 

Page 61 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

87315    Eastman Kodak Company    US    7261396    10/903,047    10/14/2004   
8/28/2007    Granted    CONTINUOUS INKJET PRINTER HAVING ADJUSTABLE DROP
PLACEMENT 87315    Eastman Kodak Company    US    7748829    11/776,749   
7/12/2007    7/6/2010    Granted    ADJUSTABLE DROP PLACEMENT PRINTING METHOD
87318    Eastman Kodak Company    US    7824017    12/272,860    11/18/2008   
11/2/2010    Granted    APPARATUS AND METHOD OF CONTROLLING TEMPERATURES IN
EJECTION MECHANISMS 87338    Eastman Kodak Company    DE    602005011104.2   
05706924.7    1/19/2005    11/19/2008    Granted    INKJET RECORDING ELEMENT
87338    Eastman Kodak Company    FR    0400979    0400979    2/3/2004   
10/27/2006    Granted    MATERIAL INTENDED FOR FORMING IMAGES BY INKJET PRINTING
MATERIAU DESTINE A LA FORMATION D’IMAGES PAR IMPRESSION PAR JET D’ENCRE 87338   
Eastman Kodak Company    FR    1711346    05706924.7    1/19/2005    11/19/2008
   Granted    INKJET RECORDING ELEMENT 87338    Eastman Kodak Company    GB   
1711346    05706924.7    1/19/2005    11/19/2008    Granted    INKJET RECORDING
ELEMENT 87338    Eastman Kodak Company    US    7767281    10/597,655   
1/19/2005    8/3/2010    Granted    INKJET RECORDING ELEMENT 87382    Eastman
Kodak Company    US    6129464    09/219,999    12/23/1998    10/10/2000   
Granted    PRINTER DEVICE, AND A SYSTEM HAVING THE PRINTING DEVICE AND AN IMAGE
PROCESSING DEVICE 87435    Eastman Kodak Company    US    7519280    11/475,696
   6/27/2006    4/14/2009    Granted    APPARATUS AND METHOD OF REMOVING CARRIER
FROM A RECORDING ELEMENT 87437    Eastman Kodak Company    US    7078368   
10/783,411    2/20/2004    7/18/2006    Granted    THERMAL-DYE-TRANSFER MEDIA
FOR LABELS COMPRISING POLY(LACTIC ACID) AND METHOD OF MAKING THE SAME 87452   
Eastman Kodak Company    TW    I358229    093139262    12/17/2004    2/11/2012
   Granted    A METHOD AND SYSTEM FOR PRESERVING THE CREATIVE INTENT WITHIN A
MOTION PICTURE PRODUCTION CHAIN 87452    Eastman Kodak Company    US    6972828
   10/740,324    12/18/2003    12/6/2005    Granted    A METHOD AND SYSTEM FOR
PRESERVING THE CREATIVE INTENT WITHIN A MOTION PICTURE PRODUCTION CHAIN 87452   
Eastman Kodak Company    US    7583355    11/143,168    6/2/2005    9/1/2009   
Granted    A METHOD AND SYSTEM FOR PRESERVING THE CREATIVE INTENT WITHIN A
MOTION PICTURE PRODUCTION CHAIN 87452    Eastman Kodak Company    US    7782439
   12/465,674    5/14/2009    8/24/2010    Granted    A METHOD AND SYSTEM FOR
PRESERVING THE CREATIVE INTENT WITHIN A MOTION PICTURE PRODUCTION CHAIN 87471   
Eastman Kodak Company    US    7361275    10/823,443    4/13/2004    4/22/2008
   Granted    USE OF DERIVATIZED NANOPARTICLES TO MINIMIZE GROWTH OF
MICRO-ORGANISMS IN HOT FILLED DRINKS 87472    Eastman Kodak Company    US   
7258786    10/823,446    4/13/2004    8/21/2007    Granted    CONTAINER FOR
INHIBITING MICROBIAL GROWTH IN LIQUID NUTRIENTS 87472    Eastman Kodak Company
   US    7357863    10/936,929    9/9/2004    4/15/2008    Granted    CONTAINER
FOR INHIBITING MICROBIAL GROWTH IN LIQUID NUTRIENTS 87472    Eastman Kodak
Company    US    7344642    10/945,066    9/20/2004    3/18/2008    Granted   
FILTER ASSEMBLY FOR INHIBITING MICROBIAL GROWTH IN LIQUID NUTRIENTS 87472   
Eastman Kodak Company    US    7384545    10/985,377    11/10/2004    6/10/2008
   Granted    CONTAINER FOR INHIBITING MICROBIAL GROWTH IN LIQUID NUTRIENTS
87472    Eastman Kodak Company    US    7381334    10/985,378    11/10/2004   
6/3/2008    Granted    METHOD FOR INHIBITING MICROBIAL GROWTH IN LIQUID
NUTRIENTS 87472    Eastman Kodak Company    US    7347946    10/985,393   
11/10/2004    3/25/2008    Granted    METHOD FOR INHIBITING MICROBIAL GROWTH I
LIQUID NUTRIENTS 87472    Eastman Kodak Company    US    7258804    11/449,101
   6/8/2006    8/21/2007    Granted    CONTAINER FOR INHIBITING MICROBIAL GROWTH
IN LIQUID NUTRIENTS 87472    Eastman Kodak Company    US    7258916   
11/449,103    6/8/2006    8/21/2007    Granted    CONTAINER FOR INHIBITING
MICROBIAL GROWTH IN LIQUID NUTRIENTS 87472    Eastman Kodak Company    US   
7258787    11/449,425    6/8/2006    8/21/2007    Granted    CONTAINER FOR
INHIBITING MICROBIAL GROWTH IN LIQUID NUTRIENTS 87472    Eastman Kodak Company
   US    7309462    11/449,654    6/8/2006    12/18/2007    Granted    CONTAINER
FOR INHIBITING MICROBIAL GROWTH IN LIQUID NUTRIENTS 87480    Eastman Kodak
Company    CN    ZL200580039547.1    200580039547.1    11/14/2005    2/2/2011   
Granted    FLUID EJECTION DEVICE NOZZLE ARRAY CONFIGURATION 87480    Eastman
Kodak Company    EP       05823047.5    11/14/2005       Filed    FLUID EJECTION
DEVICE NOZZLE ARRAY CONFIGURATION 87480    Eastman Kodak Company    US   
7350902    10/992,311    11/18/2004    4/1/2008    Granted    FLUID EJECTION
DEVICE NOZZLE ARRAY CONFIGURATION 87484    Eastman Kodak Company    US   
6917758    10/742,167    12/19/2003    7/12/2005    Granted    METHOD OF IMAGE
COMPENSATION FOR WATERMARKED FILM 87485    Eastman Kodak Company    CN   
200580009908.8    200580009908.8    3/31/2005    5/12/2010    Granted   
DEPOSITION OF UNIFORM LAYER OF PARTICULATE MATERIAL 87485    Eastman Kodak
Company    KR    10-1054129    2006-7020502    3/31/2005    7/28/2011    Granted
   DEPOSITION OF UNIFORM LAYER OF PARTICULATE MATERIAL 87485    Eastman Kodak
Company    TW    I360443    094110061    3/30/2005    3/21/2012    Granted   
PROCESS FOR THE DEPOSITION OF UNIFORM LAYER OF PARTICULATE MATERIAL 87485   
Eastman Kodak Company    US    7223445    10/815,026    3/31/2004    5/29/2007
   Granted    PROCESS FOR THE DEPOSITION OF UNIFORM LAYER OF PARTICULATE
MATERIAL 87486    Eastman Kodak Company    CN    200580010374.0   
200580010374.0    3/31/2005    9/23/2009    Granted    PROCESS FOR THE SELECTIVE
DEPOSITION OF PARTICULATE MATERIAL 87486    Eastman Kodak Company    TW   
I342229    094110056    3/30/2005    5/21/2011    Granted    PROCESS FOR THE
SELECTIVE DEPOSITION OF PARTICULATE MATERIAL 87486    Eastman Kodak Company   
US    7220456    10/815,010    3/31/2004    5/22/2007    Granted    PROCESS FOR
THE SELECTIVE DEPOSITION OF PARTICULATE MATERIAL 87491    Eastman Kodak Company
   JP    4740255    2007-541226    11/1/2005    5/13/2011    Granted    GRAVURE
CYLINDER PATCH COATING APPARATUS AND METHOD 87491    Eastman Kodak Company    US
   7449216    10/988,242    11/12/2004    11/11/2008    Granted    GRAVURE
CYLINDER PATCH COATING APPARATUS AND METHOD 87493    Eastman Kodak Company    DE
   602005036377.7    05713372.0    2/11/2005    10/3/2012    Granted    INKJET
PRINTING USING PROTECTIVE INK 87493    Eastman Kodak Company    FR    1718470   
05713372.0    2/11/2005    10/3/2012    Granted    INKJET PRINTING USING
PROTECTIVE INK 87493    Eastman Kodak Company    GB    1718470    05713372.0   
2/11/2005    10/3/2012    Granted    INKJET PRINTING USING PROTECTIVE INK 87493
   Eastman Kodak Company    JP    5069095    2007-500862    2/11/2005   
8/24/2012    Granted    INKJET PRINTING USING PROTECTIVE INK

 

Page 62 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

87493    Eastman Kodak Company    US    7210753    10/785,818    2/24/2004   
5/1/2007    Granted    INKJET PRINTING USING PROTECTIVE INK 87500    Eastman
Kodak Company    US    7086731    11/052,349    2/7/2005    8/8/2006    Granted
   PLATEN ASSEMBLY FOR AN INK JET PRINTER 87502    Eastman Kodak Company    US
   7364082    10/877,384    6/25/2004    4/29/2008    Granted    PORTABLE
SCANNER MODULE 87531    Eastman Kodak Company    DE    602005009803.8   
05723012.0    2/11/2005    9/17/2008    Granted    USING INKJET PRINTER TO APPLY
PROTECTIVE INK 87531    Eastman Kodak Company    FR    1718471    05723012.0   
2/11/2005    9/17/2008    Granted    USING INKJET PRINTER TO APPLY PROTECTIVE
INK 87531    Eastman Kodak Company    GB    1718471    05723012.0    2/11/2005
   9/17/2008    Granted    USING INKJET PRINTER TO APPLY PROTECTIVE INK 87531   
Eastman Kodak Company    JP    4629725    2007-500865    2/11/2005    11/19/2010
   Granted    USING INKJET PRINTER TO APPLY PROTECTIVE INK 87531    Eastman
Kodak Company    US    7140709    10/785,835    2/24/2004    11/28/2006   
Granted    USING INKJET PRINTER TO APPLY PROTECTIVE INK 87536    Eastman Kodak
Company    US    7078367    10/783,103    2/20/2004    7/18/2006    Granted   
THERMAL-DYE-TRANSFER RECEIVER ELEMENT WITH POLYLACTIC-ACID-BASED SHEET MATERIAL
87540    Eastman Kodak Company    US    7273269    10/903,051    7/30/2004   
9/25/2007    Granted    SUPPRESSION OF ARTIFACTS IN INKJET PRINTING 87565   
Eastman Kodak Company    JP    4960234    2007-530313    8/26/2005    3/30/2012
   Granted    A LIQUID EJECTOR HAVING INTERNAL FILTERS 87565    Eastman Kodak
Company    US    7370944    10/929,816    8/30/2004    5/13/2008    Granted    A
LIQUID EJECTOR HAVING INTERNAL FILTERS 87569    Eastman Kodak Company    US   
6969582    10/826,708    4/16/2004    11/29/2005    Granted    SILVER HALIDE
EMULSION CONTAINING IRIDIUM DOPANT 87580    Eastman Kodak Company    US   
7165833    10/935,600    9/7/2004    1/23/2007    Granted    INK CONTAINER
INSTALLATION AND ALIGNMENT FEATURE 87584    Eastman Kodak Company    US   
6980226    10/778,528    2/13/2004    12/27/2005    Granted    WATERMARKING
METHOD FOR MOTION PICTURE IMAGE SEQUENCE 87592    Eastman Kodak Company    DE   
602005022271.5    05705532.9    1/12/2005    7/14/2010    Granted    INKJET
RECORDING ELEMENT 87592    Eastman Kodak Company    FR    1708892    05705532.9
   1/12/2005    7/14/2010    Granted    INKJET RECORDING ELEMENT 87592   
Eastman Kodak Company    GB    1708892    05705532.9    1/12/2005    7/14/2010
   Granted    INKJET RECORDING ELEMENT 87592    Eastman Kodak Company    JP   
5296833    2011-117992    1/12/2005    6/21/2013    Granted    INKJET RECORDING
ELEMENT 87592    Eastman Kodak Company    US    7198363    10/767,287   
1/28/2004    4/3/2007    Granted    INKJET RECORDING ELEMENT AND A METHOD OF USE
87596    Eastman Kodak Company    GB    1738576    05725955.8    3/21/2005   
11/21/2007    Granted    WATERMARKING ON TO COLOR RECORDING MEDIA USING TWO
COLOR PLANES 87596    Eastman Kodak Company    US    7227671    10/807,491   
3/23/2004    6/5/2007    Granted    MOTION PICTURE WATERMARKING USING TWO COLOR
PLANES 87618    Eastman Kodak Company    US    7199322    10/988,340   
11/12/2004    4/3/2007    Granted    VARIABLE SPACER DOTS FOR TOUCH SCREEN 87619
   Eastman Kodak Company    DE    69526280.7    95301118.6    2/22/1995   
4/10/2002    Granted    WATERFAST DYES FOR INK JET RECORDING FLUIDS 87619   
Eastman Kodak Company    FR    0672733    95301118.6    2/22/1995    4/10/2002
   Granted    WATERFAST DYES FOR INK JET RECORDING FLUIDS 87619    Eastman Kodak
Company    GB    0672733    95301118.6    2/22/1995    4/10/2002    Granted   
WATERFAST DYES FOR INK JET RECORDING FLUIDS 87619    Eastman Kodak Company    JP
   3179995    7-043185    3/2/1995    4/13/2001    Granted    WATERFAST DYES FOR
INK JET RECORDING FLUIDS 87619    Eastman Kodak Company    US    5425805   
08/204,479    3/2/1994    6/20/1995    Granted    WATERFAST DYES FOR INK JET
RECORDING FLUIDS 87622    Eastman Kodak Company    US    5512089    08/294,889
   8/23/1994    4/30/1996    Granted    PROCESS OF MAKING AQUEOUS PIGMENTED
INK-JET WITH IMPROVED MACHINE RUNNABILITY 87626    Eastman Kodak Company    US
   5676744    08/746,156    11/6/1996    10/14/1997    Granted    PROCESS FOR
IMPROVING DRIED FILM RESISTIVITY OF CARBON PIGMENT INK JET INKS 87627    Eastman
Kodak Company    US    5683187    08/665,490    6/18/1996    11/4/1997   
Granted    DIGITAL COLOR PRESS PLATEN ASSEMBLY WITH PIVOTING PLATEN FRAME 87628
   Eastman Kodak Company    US    5730789    08/681,806    7/29/1996   
3/24/1998    Granted    WATERFAST INFRARED SCANNABLE INKS FOR INK JET PRINTING
87632    Eastman Kodak Company    DE    69701757.5    97300546.5    1/29/1997   
4/26/2000    Granted    INSTANT RESONATOR POSITION LOCK 87632    Eastman Kodak
Company    US    5812164    08/605,942    2/23/1996    9/22/1998    Granted   
INSTANT RESONATOR POSITION LOCK 87633    Eastman Kodak Company    US    5812167
   08/605,368    2/22/1996    9/22/1998    Granted    CYLINDRICAL CATCHER
ASSEMBLY 87635    Eastman Kodak Company    DE    69834381.6    98309768.4   
11/30/1998    5/3/2006    Granted    PRINTER ARCHITECTURE 87635    Eastman Kodak
Company    GB    0925948    98309768.4    11/30/1998    5/3/2006    Granted   
PRINTER ARCHITECTURE 87635    Eastman Kodak Company    US    6003988   
08/996,933    12/23/1997    12/21/1999    Granted    PRINTER ARCHITECTURE 87636
   Eastman Kodak Company    US    6050191    08/951,661    10/16/1997   
4/18/2000    Granted    SYSTEM AND METHOD FOR PROVIDING MULTI-PASS IMAGING IN A
PRINTING SYSTEM 87638    Eastman Kodak Company    DE    69934197.3    99309510.8
   11/29/1999    11/29/2006    Granted    DEVICE FOR REMOVING FLUID FROM AN INK
JET PRINTER 87638    Eastman Kodak Company    FR    1013452    99309510.8   
11/29/1999    11/29/2006    Granted    DEVICE FOR REMOVING FLUID FROM AN INK JET
PRINTER 87638    Eastman Kodak Company    GB    1013452    99309510.8   
11/29/1999    11/29/2006    Granted    DEVICE FOR BALANCED UNIFORM FLOW AND
SIMPLIFIED CONSTRUCTION TO REMOVE FLUID FROM AN INK JET PRINTER 87638    Eastman
Kodak Company    US    6187212    09/211,517    12/14/1998    2/13/2001   
Granted    DEVICE FOR BALANCED UNIFORM FLOW AND SIMPLIFIED CONSTRUCTION TO
REMOVE FLUID FROM AN INK JET PRINTER

 

Page 63 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

87639    Eastman Kodak Company    US    7163733    10/988,234    11/12/2004   
1/16/2007    Granted    TOUCH SCREEN HAVING SPACER DOTS WITH CHANNELS 87640   
Eastman Kodak Company    US    7208691    10/986,969    11/12/2004    4/24/2007
   Granted    TOUCH SCREEN HAVING UNDERCUT SPACER DOTS 87647    Eastman Kodak
Company    US    6203605    09/045,460    10/6/2000    3/20/2001    Granted   
PROCESS FOR IMPROVING DRIED FILM RESISTIVITY OF A CHEMICALLY MODIFIED CARBON
BLACK DISPERSION 87648    Eastman Kodak Company    DE    69937784.6   
99309502.5    11/29/1999    12/19/2007    Granted    ALIGNMENT MEANS FOR AN INK
JET DROPLET GENERATOR 87648    Eastman Kodak Company    FR    1013431   
99309502.5    11/29/1999    12/19/2007    Granted    ALIGNMENT MEANS FOR AN INK
JET DROPLET GENERATOR 87648    Eastman Kodak Company    GB    1013431   
99309502.5    11/29/1999    12/19/2007    Granted    ALIGNMENT MEANS FOR AN INK
JET DROPLET GENERATOR 87648    Eastman Kodak Company    US    6217162   
09/211,214    12/14/1998    4/17/2001    Granted    ALIGNMENT APPARATUS FOR AN
INK JET DROPLET GENERATOR 87650    Eastman Kodak Company    US    7449500   
10/865,665    6/10/2004    11/11/2008    Granted    INK JET INK CONTAINING
MULTIMETALLIC POLYMERIC COLORANTS 87651    Eastman Kodak Company    US   
6230402    09/251,165    2/17/1999    5/15/2001    Granted    ELECTRICAL CONTACT
TERMINATION FOR A FLEXIBLE CIRCUIT 87652    Eastman Kodak Company    US   
6234621    09/211,015    12/14/1998    5/22/2001    Granted    FOAMLESS RAMPS
FOR CONTROLLING THE FLOW OF INK TO ELIMINATE FOAM IN AN INK TANK 87653   
Eastman Kodak Company    US    6247781    09/211,250    12/14/1998    6/19/2001
   Granted    INK JET PRINTHEAD WITH AN IMPROVED EYELID SYSTEM 87654    Eastman
Kodak Company    US    6254211    09/218,806    12/22/1998    7/3/2001   
Granted    ADJUSTABLE RELIABILITY PARAMETERS IN INK JET PRINTING SYSTEMS 87655
   Eastman Kodak Company    US    6273103    09/211,213    12/14/1998   
8/14/2001    Granted    PRINTHEAD FLUSH AND CLEANING SYSTEM AND METHOD 87658   
Eastman Kodak Company    US    6318833    09/455,067    12/6/1999    11/20/2001
   Granted    STATE AND SEQUENCE CONTROL IN INK JET PRINTING SYSTEMS 87659   
Eastman Kodak Company    US    6322204    09/211,063    12/14/1998    11/27/2001
   Granted    RETAINING AND INSTALLING A PRINTHEAD IN A PRINTHEAD DOCKING
STATION 87663    Eastman Kodak Company    DE    69932463.7    99301577.5   
3/3/1999    7/26/2006    Granted    DROPLET GENERATOR 87663    Eastman Kodak
Company    GB    2335628    9805783.9    3/19/1998    9/5/2001    Granted   
DROPLET GENERATOR 87665    Eastman Kodak Company    DE    60027249.4   
00309008.1    10/13/2000    4/12/2006    Granted    IMPROVED FLUID AND VACUUM
CONTROL IN AN INK JET PRINTING SYSTEM 87665    Eastman Kodak Company    FR   
1095778    00309008.1    10/13/2000    4/12/2006    Granted    IMPROVED FLUID
AND VACUUM CONTROL IN AN INK JET PRINTING SYSTEM 87665    Eastman Kodak Company
   GB    1095778    00309008.1    10/13/2000    4/12/2006    Granted    IMPROVED
FLUID AND VACUUM CONTROL IN AN INK JET PRINTING SYSTEM 87665    Eastman Kodak
Company    JP    4979844    2000-330925    10/30/2000    4/27/2012    Granted   
FLUID AND VACUUM CONTROL IN AN INK JET PRINTING SYSTEM 87665    Eastman Kodak
Company    US    6435637    09/430,719    10/29/1999    8/20/2002    Granted   
FLUID AND VACUUM CONTROL IN AN INK JET PRINTING SYSTEM 87666    Eastman Kodak
Company    DE    60106792.4    01300917.0    2/1/2001    11/3/2004    Granted   
CONTINUOUS TONE REPRODUCTION USING IMPROVED INK JET DROPLET DISPERSION
TECHNIQUES 87666    Eastman Kodak Company    FR    1122943    01300917.0   
2/1/2001    11/3/2004    Granted    CONTINUOUS TONE REPRODUCTION USING IMPROVED
INK JET DROPLET DISPERSION TECHNIQUES 87666    Eastman Kodak Company    GB   
1122943    01300917.0    2/1/2001    11/3/2004    Granted    CONTINUOUS TONE
REPRODUCTION USING IMPROVED INK JET DROPLET DISPERSION TECHNIQUES 87666   
Eastman Kodak Company    US    6443549    09/497,888    2/4/2000    9/3/2002   
Granted    CONTINUOUS TONE REPRODUCTION USING IMPROVED INK JET DROPLET
DISPERSION TECHNIQUES 87667    Eastman Kodak Company    DE    60145330.1   
01304453.2    5/21/2001    9/21/2011    Granted    TWO-PHASE FLOW SEPARATOR
87667    Eastman Kodak Company    FR    1159996    01304453.2    5/21/2001   
9/21/2011    Granted    TWO-PHASE FLOW SEPARATOR 87667    Eastman Kodak Company
   GB    1159996    01304453.2    5/21/2001    9/21/2011    Granted    TWO-PHASE
FLOW SEPARATOR 87667    Eastman Kodak Company    US    6454835    09/587,072   
6/2/2000    9/24/2002    Granted    TWO-PHASE FLOW SEPARATOR 87668    Eastman
Kodak Company    US    6505920    09/335,015    6/17/1999    1/14/2003   
Granted    SYNCHRONOUSLY STIMULATED CONTINUOUS INK JET HEAD 87669    Eastman
Kodak Company    DE    60203764.6    02255124.6    7/22/2002    4/20/2005   
Granted    LOW PROFILE DISPOSABLE POLYMER WICKING PAD 87669    Eastman Kodak
Company    GB    1279504    02255124.6    7/22/2002    4/20/2005    Granted   
LOW PROFILE DISPOSABLE POLYMER WICKING PAD 87669    Eastman Kodak Company    US
   6527363    09/916,992    7/27/2001    3/4/2003    Granted    LOW PROFILE
DISPOSABLE POLYMER WICKING PAD 87670    Eastman Kodak Company    DE   
60219722.8    02254490.2    6/26/2002    4/25/2007    Granted    INK JET CHARGE
PLATE WITH INTEGRATED FLEXIBLE LEAD CONNECTOR STRUCTURE 87670    Eastman Kodak
Company    FR    1275503    02254490.2    6/26/2002    4/25/2007    Granted   
INK JET CHARGE PLATE WITH INTEGRATED FLEXIBLE LEAD CONNECTOR STRUCTURE 87670   
Eastman Kodak Company    GB    1275503    02254490.2    6/26/2002    4/25/2007
   Granted    INK JET CHARGE PLATE WITH INTEGRATED FLEXIBLE LEAD CONNECTOR
STRUCTURE 87670    Eastman Kodak Company    US    6543885    09/894,374   
6/27/2001    4/8/2003    Granted    INK JET CHARGE PLATE WITH INTEGRATED
FLEXIBLE LEAD CONNECTOR STRUCTURE 87677    Eastman Kodak Company    US   
7395744    10/858,171    6/1/2004    7/8/2008    Granted    CHAD DIVERTING
APPARATUS 87682    Eastman Kodak Company    US    7262758    10/864,100   
6/9/2004    8/28/2007    Granted    DISPLAY DEVICE USING VERTICAL CAVITY LASER
ARRAYS 87686    Eastman Kodak Company    US    7122843    10/857,508   
5/28/2004    10/17/2006    Granted    DISPLAY DEVICE USING VERTICAL CAVITY LASER
ARRAYS 87692    Eastman Kodak Company    JP    4800313    2007-530454   
9/1/2005    8/12/2011    Granted    THERMALLY CONTROLLED FLUIDIC SELF-ASSEMBLY
87692    Eastman Kodak Company    US    7629026    10/849,327    9/3/2004   
12/8/2009    Granted    THERMALLY CONTROLLED FLUIDIC SELF-ASSEMBLY

 

Page 64 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

87693    Eastman Kodak Company    US    D505443    29/199,225    2/11/2004   
5/24/2005    Granted    PHOTOGRAPHIC MEDIA DEVELOPER CARTRIDGE 87708    Eastman
Kodak Company    US    7357979    10/822,929    4/13/2004    4/15/2008   
Granted    COMPOSITION OF MATTER COMPRISING POLYMER AND DERIVATIZED
NANOPARTICLES 87709    Eastman Kodak Company    US    D503187    29/199,224   
2/11/2004    3/22/2005    Granted    PHOTOFINISHING SYSTEM MAINTENANCE CARTRIDGE
87726    Eastman Kodak Company    TW    I356635    094103082    2/1/2005   
1/11/2012    Granted    INTERRUPTION PREVENTION OF FEATURE FILM PRESENTATION
87726    Eastman Kodak Company    US    7304714    11/014,799    12/15/2004   
12/4/2007    Granted    USE OF OPTICAL SENSOR IN MOTION PICTURE FILM PROJECTOR
LAMPHOUSE TO DETECT STATE OF PROJECTOR TO PREVENT INTERRUPTION OF FEATURE FILM
PRESENTATION BY KODAK DIGITAL CINEMA SYSTEM DESIGNED FOR CINEMA ADVERTISING
87735    Eastman Kodak Company    DE    60222610.4    02254473.8    6/26/2002   
9/26/2007    Granted    IMPROVED VIBRATION MONITORING 87735    Eastman Kodak
Company    FR    1270090    02254473.8    6/26/2002    9/26/2007    Granted   
IMPROVED VIBRATION MONITORING 87735    Eastman Kodak Company    GB    1270090   
02254473.8    6/26/2002    9/26/2007    Granted    IMPROVED VIBRATION MONITORING
87735    Eastman Kodak Company    JP    4122180    2002-188116    6/27/2002   
5/9/2008    Granted    VIBRATION MONITORING SYSTEM AND METHOD 87735    Eastman
Kodak Company    US    6469418    09/893,111    6/27/2001    10/22/2002   
Granted    VIBRATION MONITORING SYSTEM AND METHOD 87738    Eastman Kodak Company
   JP    4971127    2007-500988    2/24/2005    4/13/2012    Granted    TILED
DISPLAY 87738    Eastman Kodak Company    KR    10-1054122    2006-7017011   
2/24/2005    7/28/2011    Granted    TILED DISPLAY 87738    Eastman Kodak
Company    US    6999138    10/785,624    2/24/2004    2/14/2006    Granted   
METHOD FOR MANUFACTURING A TILED DISPLAY AND TILED DISPLAY COMPRISING FACEPLATE
87740    Eastman Kodak Company    US    7397466    10/987,467    11/12/2004   
7/8/2008    Granted    INTEGRAL SPACER DOTS FOR TOUCH SCREEN 87741    Eastman
Kodak Company    DE    602005020762.7    05725697.6    3/16/2005    4/21/2010   
Granted    NOVEL ELECTROCHROMIC MATERIALS AND DEVICES 87741    Eastman Kodak
Company    JP    5096137    2007-506212    3/16/2005    9/28/2012    Granted   
NOVEL ELECTROCHROMIC MATERIALS AND DEVICES 87741    Eastman Kodak Company    US
   7471437    10/813,885    3/31/2004    12/30/2008    Granted    NOVEL
ELECTROCHROMIC MATERIALS AND DEVICES 87747    Eastman Kodak Company    DE   
69708451.5    97310494.6    12/23/1997    11/21/2001    Granted    PIGMENT BASED
INK JET RECORDING FLUID 87749    Eastman Kodak Company    DE    69730113.3   
97310714.7    12/31/1997    8/4/2004    Granted    METHOD FOR IMPROVING
REDISPERSIBILITY OF PIGMENT INKS FOR INKJET PRINTING 87759    Eastman Kodak
Company    DE    1602484    69943729.6    8/2/2005    9/21/2011    Granted   
DROP GENERATOR FOR LONG ARRAY INK JET PRINTER 87759    Eastman Kodak Company   
DE    69932914.0    99309513.2    11/29/1999    8/23/2006    Granted    DROP
GENERATORFOR LONG ARRAY INK JET PRINTER 87759    Eastman Kodak Company    JP   
4417499    11-353000    12/13/1999    12/4/2009    Granted    DROP GENERATORFOR
LONG ARRAY INK JET PRINTER 87759    Eastman Kodak Company    JP    4886817   
2009-133699    6/3/2009    12/16/2011    Granted    DROP GENERATORFOR LONG ARRAY
INK JET PRINTER 87762    Eastman Kodak Company    DE    69937095.7    99309534.8
   11/29/1999    9/12/2007    Granted    SEGMENTED CHARGE VOLTAGE 87762   
Eastman Kodak Company    FR    1013424    99309534.8    11/29/1999    9/12/2007
   Granted    SEGMENTED CHARGE VOLTAGE 87762    Eastman Kodak Company    GB   
1013424    99309534.8    11/29/1999    9/12/2007    Granted    SEGMENTED CHARGE
VOLTAGE 87767    Eastman Kodak Company    DE    69937783.8    99309555.3   
11/29/1999    12/19/2007    Granted    IMPROVED SHORT DETECTION FOR INK JET
PRINTHEAD 87767    Eastman Kodak Company    JP    4383613    11-354365   
12/14/1999    10/2/2009    Granted    IMPROVED SHORT DETECTION FOR INK JET
PRINTHEAD 87767    Eastman Kodak Company    JP    4740355    2009-147881   
6/22/2009    5/13/2011    Granted    IMPROVED SHORT DETECTION FOR INK JET
PRINTHEAD 87771    Eastman Kodak Company    DE    69932395.9    99309506.6   
11/29/1999    7/19/2006    Granted    FLUID SYSTEM FOR SUPPORTING MULTIPLE
PRINTHEADS 87771    Eastman Kodak Company    FR    1013450    99309506.6   
11/29/1999    7/19/2006    Granted    FLUID SYSTEM FOR SUPPORTING MULTIPLE
PRINTHEADS 87771    Eastman Kodak Company    GB    1013450    99309506.6   
11/29/1999    7/19/2006    Granted    FLUID SYSTEM FOR SUPPORTING MULTIPLE
PRINTHEADS 87776    Eastman Kodak Company    US    6829064    09/562,292   
5/1/2000    12/7/2004    Granted    INK REDUCTION USING DIFFUSED BITMAP MASKS
87777    Eastman Kodak Company    DE    60101926.1    01305301.2    6/19/2001   
2/4/2004    Granted    A COLORIMETRIC METHOD OF MANIPULATING INKING IN DIGITAL
IMAGES 87777    Eastman Kodak Company    GB    1168825    01305301.2   
6/19/2001    2/4/2004    Granted    A COLORIMETRIC METHOD OF MANIPULATING INKING
IN DIGITAL IMAGES 87777    Eastman Kodak Company    JP    4662654    2001-185810
   6/20/2001    1/14/2011    Granted    A COLORIMETRIC METHOD OF MANIPULATING
INKING IN DIGITAL IMAGES 87777    Eastman Kodak Company    US    6513899   
09/597,203    6/20/2000    2/4/2003    Granted    A COLORIMETRIC METHOD OF
MANIPULATING INKING IN DIGITAL IMAGES 87779    Eastman Kodak Company    DE   
60130404.7    01305303.8    6/19/2001    9/12/2007    Granted    COLOR TABLE
LEVEL RESERVATION 87779    Eastman Kodak Company    US    6980330    09/597,437
   6/20/2000    12/27/2005    Granted    COLOR TABLE LEVEL RESERVATION 87780   
Eastman Kodak Company    US    7050196    09/597,534    6/20/2000    5/23/2006
   Granted    COLOR PRINTER CALIBRATION 87780    Eastman Kodak Company    US   
7319547    11/301,586    12/13/2005    1/15/2008    Granted    COLOR PRINTER
CALIBRATION 87781    Eastman Kodak Company    DE    60136313.2    01305766.6   
7/4/2001    10/29/2008    Granted    VARIABLE SPEED PRINTING SYSTEM 87781   
Eastman Kodak Company    GB    1170693    01305766.6    7/4/2001    10/29/2008
   Granted    VARIABLE SPEED PRINTING SYSTEM

 

Page 65 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

87781    Eastman Kodak Company    US    6762855    09/611,726    7/7/2000   
7/13/2004    Granted    VARIABLE SPEED PRINTING SYSTEM 87782    Eastman Kodak
Company    US    6944334    09/775,454    2/1/2001    9/13/2005    Granted   
COLOR CROSS REFERENCE SELECTION SYSTEM AND METHOD 87783    Eastman Kodak Company
   US    7037973    09/893,938    6/27/2001    5/2/2006    Granted    HIGHLY
VISCOUS COATING MATERIAL FOR POROUS SUBSTRATES 87784    Eastman Kodak Company   
DE    60205069.3    02255125.3    7/22/2002    7/20/2005    Granted    THE USE
OF ULTRA-VIOLET AND GREEN ND-YAG LASERS TO CLEAN INK-JET PRINT HEADS 87784   
Eastman Kodak Company    GB    1279508    02255125.3    7/22/2002    7/20/2005
   Granted    THE USE OF ULTRA-VIOLET AND GREEN ND-YAG LASERS TO CLEAN INK-JET
PRINT HEADS 87784    Eastman Kodak Company    US    6793314    09/916,991   
7/27/2001    9/21/2004    Granted    THE USE OF ULTRA-VIOLET AND GREEN ND-YAG
LASERS TO CLEAN INK-JET PRINT HEADS 87808    Eastman Kodak Company    US   
7228051    10/815,012    3/31/2004    6/5/2007    Granted    LIGHT PIPE WITH
ALIGNMENT STRUCTURES 87834    Eastman Kodak Company    US    7311933   
10/823,453    4/13/2004    12/25/2007    Granted    PACKAGING MATERIAL FOR
INHIBITING MICROBIAL GROWTH 87838    Eastman Kodak Company    DE    60218602.1
   02257132.7    10/15/2002    3/7/2007    Granted    SIMPLIFIED TONE SCALE
CORRECTION 87838    Eastman Kodak Company    FR    1310376    02257132.7   
10/15/2002    3/7/2007    Granted    SIMPLIFIED TONE SCALE CORRECTION 87838   
Eastman Kodak Company    GB    1310376    02257132.7    10/15/2002    3/7/2007
   Granted    SIMPLIFIED TONE SCALE CORRECTION 87838    Eastman Kodak Company   
US    7102790    10/008,825    11/13/2001    9/5/2006    Granted    SIMPLIFIED
TONE SCALE CORRECTION SCHEME 87839    Eastman Kodak Company    US    7298531   
10/008,818    11/13/2001    11/20/2007    Granted    DIGITAL IMAGE OPTIMIZATION
INCORPORATING PAPER EVALUATION 87840    Eastman Kodak Company    US    6679590
   10/003,794    1/31/2002    1/20/2004    Granted    IMPROVED SHUTDOWN METHOD
FOR AN INK-JET PRINTER 87841    Eastman Kodak Company    DE    60327275.4   
03250366.6    1/21/2003    4/22/2009    Granted    MANDREL WITH CONTROLLED
RELEASE LAYER FOR MULTI-LAYER ELECTROFORMED INK-JET ORIFICE PLATES 87841   
Eastman Kodak Company    FR    1332879    03250366.6    1/21/2003    4/22/2009
   Granted    MANDREL WITH CONTROLLED RELEASE LAYER FOR MULTI-LAYER
ELECTROFORMED INK-JET ORIFICE PLATES 87841    Eastman Kodak Company    GB   
1332879    03250366.6    1/21/2003    4/22/2009    Granted    MANDREL WITH
CONTROLLED RELEASE LAYER FOR MULTI-LAYER ELECTROFORMED INK-JET ORIFICE PLATES
87841    Eastman Kodak Company    US    7341824    11/344,425    1/31/2006   
3/11/2008    Granted    MANDREL WITH CONTROLLED RELEASE LAYER FOR MULTI-LAYER
ELECTROFORMED INK-JET ORIFICE PLATES 87842    Eastman Kodak Company    US   
6742876    10/062,142    1/31/2002    6/1/2004    Granted    IMPROVED EYELID
OPERATION FOR AN INK JET PRINTER 87843    Eastman Kodak Company    US    6886910
   10/137,496    5/2/2002    5/3/2005    Granted    CORRECTING STIMULATION
NONUNIFORMITY AT THE FLUID CAVITY TRENCH END BOUNDARY 87844    Eastman Kodak
Company    US    7209600    10/178,872    6/24/2002    4/24/2007    Granted   
SYNCHRONIZATION OF COMPONENTS FOR PRINTING 87845    Eastman Kodak Company    US
   6769753    10/186,090    6/28/2002    8/3/2004    Granted    MINIMUM PERIOD
CIRCUIT 87848    Eastman Kodak Company    DE    60327495.1    03255994.0   
9/23/2003    5/6/2009    Granted    WICKING ARRANGEMENT TO ELIMINATE CATCHER
DRIPPING 87848    Eastman Kodak Company    GB    1403071    03255994.0   
9/23/2003    5/6/2009    Granted    WICKING ARRANGEMENT TO ELIMINATE CATCHER
DRIPPING 87848    Eastman Kodak Company    US    6688736    10/254,323   
9/25/2002    2/10/2004    Granted    WICKING ARRANGEMENT TO ELIMINATE CATCHER
DRIPPING 87849    Eastman Kodak Company    DE    60323715.0    03255926.2   
9/23/2003    9/24/2008    Granted    RAPID PRESSURE RAMP STARTUP 87849   
Eastman Kodak Company    GB    1403060    03255926.2    9/23/2003    9/24/2008
   Granted    RAPID PRESSURE RAMP STARTUP 87849    Eastman Kodak Company    US
   6688733    10/254,353    9/25/2002    2/10/2004    Granted    RAPID PRESSURE
RAMP STARTUP 87850    Eastman Kodak Company    DE    60309995.5    03255930.4   
9/23/2003    11/29/2006    Granted    LOW CATCH VOLTAGE STARTUP 87850    Eastman
Kodak Company    GB    1403048    03255930.4    9/23/2003    11/29/2006   
Granted    LOW CATCH VOLTAGE STARTUP 87850    Eastman Kodak Company    US   
6793327    10/254,354    9/25/2002    9/21/2004    Granted    LOW CATCH VOLTAGE
STARTUP 87851    Eastman Kodak Company    DE    60339182.6    03255928.8   
9/23/2003    11/23/2011    Granted    A SYSTEM AND METHOD FOR UNIFORMLY AND
EQUALLY SUPPLYING INK TO BOTH ENDS OF A DROPLET GENERATOR 87851    Eastman Kodak
Company    GB    1403061    03255928.8    9/23/2003    11/23/2011    Granted   
A SYSTEM AND METHOD FOR UNIFORMLY AND EQUALLY SUPPLYING INK TO BOTH ENDS OF A
DROPLET GENERATOR 87852    Eastman Kodak Company    DE    60302735.0   
03255927.0    9/23/2003    12/14/2005    Granted    EYELID WITH MECHANICALLY
DRIVEN SERVICE POSITION OVER-RIDE 87852    Eastman Kodak Company    GB   
1403057    03255927.0    9/23/2003    12/14/2005    Granted    EYELID WITH
MECHANICALLY DRIVEN SERVICE POSITION OVER-RIDE 87852    Eastman Kodak Company   
US    6910756    10/254,726    9/25/2002    6/28/2005    Granted    EYELID WITH
MECHANICALLY DRIVEN SERVICE POSITION OVER-RIDE 87853    Eastman Kodak Company   
DE    60302964.7    03255929.6    9/23/2003    12/28/2005    Granted    IMPROVED
EYELID POSITIONING 87853    Eastman Kodak Company    GB    1403058    03255929.6
   9/23/2003    12/28/2005    Granted    IMPROVED EYELID POSITIONING 87853   
Eastman Kodak Company    US    6736498    10/254,816    9/25/2002    5/18/2004
   Granted    IMPROVED EYELID POSITIONING 87854    Eastman Kodak Company    JP
   4331560    2003-346706    10/6/2003    6/26/2009    Granted    AUTOMATIC
STARTUP FOR A SOLVENT INK PRINTING SYSTEM 87854    Eastman Kodak Company    US
   6848767    10/264,736    10/4/2002    2/1/2005    Granted    SOLVENT INK
STARTUP METHOD 87854    Eastman Kodak Company    US    7055931    11/006,442   
12/7/2004    6/6/2006    Granted    SOLVENT INK STARTUP METHOD 87855    Eastman
Kodak Company    US    6869160    10/264,751    10/4/2002    3/22/2005   
Granted    PURGE SHUTDOWN FOR A SOLVENT INK PRINTING SYSTEM

 

Page 66 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

87855    Eastman Kodak Company    US    7052108    11/011,842    12/14/2004   
5/30/2006    Granted    PURGE SHUTDOWN FOR A SOLVENT INK PRINTING SYSTEM 87856
   Eastman Kodak Company    US    6962411    10/335,700    1/2/2003    11/8/2005
   Granted    ANTI-WICKING CATCHER ARRANGEMENT FOR A SOLVENT INK PRINTHEAD 87857
   Eastman Kodak Company    DE    60303755.0    03256236.5    10/2/2003   
3/1/2006    Granted    AUTOMATIC STRTUP FOR A SOLVENT INK PRINTING SYSTEM 87857
   Eastman Kodak Company    FR    1435293    03256236.5    10/2/2003    3/1/2006
   Granted    AUTOMATIC STRTUP FOR A SOLVENT INK PRINTING SYSTEM 87857   
Eastman Kodak Company    GB    1435293    03256236.5    10/2/2003    3/1/2006   
Granted    AUTOMATIC STRTUP FOR A SOLVENT INK PRINTING SYSTEM 87857    Eastman
Kodak Company    US    6890054    10/335,725    1/2/2003    5/10/2005    Granted
   AUTOMATIC STARTUP FOR A SOLVENT INK PRINTING SYSTEM 87858    Eastman Kodak
Company    US    7251030    10/336,133    1/3/2003    7/31/2007    Granted   
DIGITAL WORKFLOW INDEPENDENT OUTPUT MATCHING 87859    Eastman Kodak Company   
US    6792864    10/336,134    1/3/2003    9/21/2004    Granted    IMAGE FILE
DATA EQUIVALENCE ALGORITHMS RESPECTIVE TO OUTPUT DEVICES 87860    Eastman Kodak
Company    US    7259888    10/336,376    1/3/2003    8/21/2007    Granted   
IMAGE FILE BIT DEPTH EXPANSION AND SUBSEQUENT MANIPULATION 87860    Eastman
Kodak Company    US    7518748    11/773,454    7/5/2007    4/14/2009    Granted
   IMAGE FILE BIT DEPTH EXPANSION AND SUBSEQUENT MANIPULATION 87861    Eastman
Kodak Company    US    6926394    10/387,968    3/13/2003    8/9/2005    Granted
   ELASTOMERIC POLYMER CATCHER FOR CONTINUOUS INK JET PRINTERS 87862    Eastman
Kodak Company    US    7091276    10/640,288    8/13/2003    8/15/2006   
Granted    COATING MATERIAL FOR NON-POROUS AND SEMI-POROUS SUBSTRATES 87871   
Eastman Kodak Company    US    7094733    10/783,101    2/20/2004    8/22/2006
   Granted    THERMAL-DYE-TRANSFER MEDIA FOR LABELS COMPRISING POLY(LACTIC ACID)
AND METHOD OF MAKING THE SAME 87893    Eastman Kodak Company    US    7197218   
10/815,013    3/31/2004    3/27/2007    Granted    LIGHT PIPE WITH MOLDED
OPTICAL SURFACES 87911    Eastman Kodak Company    US    6341857    09/574,037
   5/18/2000    1/29/2002    Granted    INK SET FOR A MULTI-COLOR, HIGH SPEED
CONTINUOUS INK JET PRINTER 87912    Eastman Kodak Company    US    7399068   
11/071,923    3/4/2005    7/15/2008    Granted    CONTINUOUS INK JET PRINTING
APPARATUS WITH INTEGRAL DEFLECTOR AND GUTTER STRUCTURE 87929    Eastman Kodak
Company    DE    69701920.9    97302692.5    4/21/1997    5/10/2000    Granted
   LID HEATER FOR A CONTINUOUS INK JET PRINTER 87929    Eastman Kodak Company   
FR    0805030    97302692.5    4/21/1997    5/10/2000    Granted    LID HEATER
FOR A CONTINUOUS INK JET PRINTER 87929    Eastman Kodak Company    GB    0805030
   97302692.5    4/21/1997    5/10/2000    Granted    LID HEATER FOR A
CONTINUOUS INK JET PRINTER 87956    Eastman Kodak Company    US    7207655   
10/878,097    6/28/2004    4/24/2007    Granted    LATENCY STIRRING IN FLUID
EJECTION MECHANISMS 87960    Eastman Kodak Company    US    7369276   
10/795,011    3/5/2004    5/6/2008    Granted    MULTI-LEVEL HALFTONING
PROVIDING IMPROVED TEXTURE UNIFORMITY 87961    Eastman Kodak Company    US   
7362472    10/794,133    3/5/2004    4/22/2008    Granted    COLOR ERROR
DIFFUSION 87987    Eastman Kodak Company    US    7405480    11/020,909   
12/22/2004    7/29/2008    Granted    ELIMINATION OF THERMAL DEFORMATION IN
ELECTRONIC STRUCTURES 88016    Eastman Kodak Company    DE    602005033511.0   
05778201.3    8/2/2005    4/4/2012    Granted    A FLUID EJECTOR 88016   
Eastman Kodak Company    GB    1784308    05778201.3    8/2/2005    4/4/2012   
Granted    A FLUID EJECTOR 88016    Eastman Kodak Company    KR    10-119565   
2007-7002784    8/2/2005    10/11/2012    Granted    A FLUID EJECTOR 88016   
Eastman Kodak Company    US    7213908    10/911,186    8/4/2004    5/8/2007   
Granted    A FLUID EJECTOR HAVING AN ANISOTROPIC SURFACE CHAMBER ETCH 88016   
Eastman Kodak Company    US    7836600    11/685,259    3/13/2007    11/23/2010
   Granted    FLUID EJECTOR HAVING AN ANISOTROPIC SURFACE CHAMBER ETCH 88040   
Eastman Kodak Company    US    7777859    10/840,481    5/6/2004    8/17/2010   
Granted    TWO-STAGE EXPOSURE DEVICE FOR WATERMARKING FILM 88046    Eastman
Kodak Company    DE    602005001557.4    05729433.2    3/22/2005    7/4/2007   
Granted    ELECTROWETTING DISPLAY ELEMENT 88046    Eastman Kodak Company    GB
   1730574    05729433.2    3/22/2005    7/4/2007    Granted    ELECTROWETTING
DISPLAY ELEMENT 88046    Eastman Kodak Company    JP    4672005    2007-505616
   3/22/2005    1/28/2011    Granted    ELECTROWETTING DISPLAY ELEMENT 88046   
Eastman Kodak Company    US    7436576    10/586,063    3/22/2005    10/14/2008
   Granted    DISPLAY ELEMENT 88047    Eastman Kodak Company    CN   
200580010697.X    200580010697.X    3/22/2005    7/8/2009    Granted   
ELECTROWETTING DISPLAY ELEMENT 88047    Eastman Kodak Company    DE   
602005002041.1    05729431.6    3/22/2005    8/15/2007    Granted    DISPLAY
ELEMENT 88047    Eastman Kodak Company    GB    1730573    05729431.6   
3/22/2005    8/15/2007    Granted    DISPLAY ELEMENT 88047    Eastman Kodak
Company    JP    4712030    2007-505611    3/22/2005    4/1/2011    Granted   
DISPLAY ELEMENT 88047    Eastman Kodak Company    US    8154485    10/589,547   
3/22/2005    4/10/2012    Granted    DISPLAY ELEMENT 88056    Eastman Kodak
Company    DE    602005017609.8    05738869.6    5/4/2005    11/11/2009   
Granted    BEVELED CHARGE STRUCTURE 88056    Eastman Kodak Company    FR   
1744888    05738869.6    5/4/2005    11/11/2009    Granted    BEVELED CHARGE
STRUCTURE 88056    Eastman Kodak Company    GB    1744888    05738869.6   
5/4/2005    11/11/2009    Granted    BEVELED CHARGE STRUCTURE 88056    Eastman
Kodak Company    US    7144103    10/839,464    5/5/2004    12/5/2006    Granted
   BEVELED CHARGE STRUCTURE 88056    Eastman Kodak Company    US    7506443   
11/533,380    9/20/2006    3/24/2009    Granted    BEVELED CHARGE STRUCTURE

 

Page 67 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

88057    Eastman Kodak Company    JP    4756558    2007-524221    7/22/2005   
6/10/2011    Granted    POLYMERIC ALUMINO SILICATE APPLIED ON COMMERCIAL INKJET
PAPERS BEFORE AND AFTER PRINTING IMPROVING OZONE KEEPING AND GLOSS 88057   
Eastman Kodak Company    US    7604342    11/573,148    7/22/2005    10/20/2009
   Granted    METHOD FOR TREATING AN INKJET RECORDING ELEMENT 88059    Eastman
Kodak Company    US    7156488    10/839,409    5/5/2004    1/2/2007    Granted
   INK REPELLENT COATING ON CHARGE DEVICE TO IMPROVE PRINTER RUNABILITY AND
PRINTHEAD LIFE 88059    Eastman Kodak Company    US    7404622    11/561,452   
11/20/2006    7/29/2008    Granted    INK REPELLENT COATING ON CHARGE DEVICE TO
IMPROVE PRINTER RUNABILITY AND PRINTHEAD LIFE 88060    Eastman Kodak Company   
US    7342658    11/319,933    12/28/2005    3/11/2008    Granted   
PROGRAMMABLE SPECTRAL IMAGING SYSTEM 88061    Eastman Kodak Company    US   
7274454    11/316,857    12/23/2005    9/25/2007    Granted    IMAGING SYSTEM
WITH PROGRAMMABLE SPECTRAL SWITCH 88062    Eastman Kodak Company    US   
7289209    11/021,258    12/21/2004    10/30/2007    Granted    PROGRAMMABLE
SPECTRAL IMAGING SYSTEM 88063    Eastman Kodak Company    US    7144102   
10/839,408    5/5/2004    12/5/2006    Granted    SUPRESSION OF MARANGONI EFFECT
ON THE CATCHER FACE 88064    Eastman Kodak Company    EP       05746283.0   
5/4/2005       Filed    INK COMPATIBILITY ASSURANCE PROGRAM 88064    Eastman
Kodak Company    US    7192108    10/839,360    5/5/2004    3/20/2007    Granted
   INK COMPATIBILITY ASSURANCE PROGRAM 88065    Eastman Kodak Company    DE   
602005028653.5    05743994.5    5/2/2005    6/22/2011    Granted    INKJET PRINT
STATION 88065    Eastman Kodak Company    FR    1742800    05743994.5   
5/2/2005    6/22/2011    Granted    INKJET PRINT STATION 88065    Eastman Kodak
Company    GB    1742800    05743994.5    5/2/2005    6/22/2011    Granted   
INKJET PRINT STATION 88065    Eastman Kodak Company    US    7163281   
10/839,359    5/5/2004    1/16/2007    Granted    METHOD FOR IMPROVING DROP
CHARGING ASSEMBLY FLATNESS TO IMPROVED DROP CHARGE UNIFORMITY IN PLANAR
ELECTRODE STRUCTURES 88066    Eastman Kodak Company    US    7090326   
10/839,537    5/5/2004    8/15/2006    Granted    IMPROVED AUTOMATIC STARTUP
SEQUENCE FOR THE SOLVENT INK PRINTING SYSTEM 88079    Eastman Kodak Company   
US    7323109    10/868,488    6/15/2004    1/29/2008    Granted    COMPOSITION
COMPRISING METAL-ION SEQUESTRANT 88084    Eastman Kodak Company    US    7279060
   10/838,681    5/4/2004    10/9/2007    Granted    GUARDED COVER FILM FOR LCD
POLARIZERS 88085    Eastman Kodak Company    CN    200580014495.2   
200580014495.2    4/19/2005    10/29/2008    Granted    PROTECTIVE SHEETING WITH
ADHESION PROMOTER FOR LCD POLARIZERS TITLE CHANGED BY WIPO OLD TITLE: POLARIZER
GUARDED COVER SHEET WITH ADHESION PROMOTER 88085    Eastman Kodak Company    US
   7252733    10/838,841    5/4/2004    8/7/2007    Granted    POLARIZER GUARDED
COVER SHEET WITH ADHESION PROMOTER 88085    Eastman Kodak Company    US   
7399376    11/028,036    1/3/2005    7/15/2008    Granted    POLARIZING PLATE
LAMINATED WITH AN IMPROVED GLUE COMPOSITION AND A METHOD OF MANUFACTURING THE
SAME 88089    Eastman Kodak Company    US    7204020    10/966,236    10/15/2004
   4/17/2007    Granted    IMPROVED CHARGE PLATE FABRICATION TECHNIQUE 88091   
Eastman Kodak Company    US    7178897    10/942,446    9/15/2004    2/20/2007
   Granted    METHOD FOR REMOVING LIQUID IN THE GAP OF A PRINTHEAD 88092   
Eastman Kodak Company    US    6912179    10/942,440    9/15/2004    6/28/2005
   Granted    CUE DELAY CIRCUIT 88092    Eastman Kodak Company    US    7428188
   11/113,595    4/25/2005    9/23/2008    Granted    METHOD FOR GENERATING A
CUE DELAY CIRCUIT 88093    Eastman Kodak Company    US    7207671    10/839,406
   5/5/2004    4/24/2007    Granted    HEPA FILTER PRINTHEAD PROTECTION 88094   
Eastman Kodak Company    US    7207638    10/948,071    9/23/2004    4/24/2007
   Granted    VARYING CUE DELAY CIRCUIT 88095    Eastman Kodak Company    US   
7207665    10/839,466    5/5/2004    4/24/2007    Granted    IMPROVED METHOD FOR
ESTABLISHING JETS FOR AN INK JET PRINTHEAD 88095    Eastman Kodak Company    US
   7370951    11/673,695    2/12/2007    5/13/2008    Granted    METHOD FOR
ESTABLISHING JETS FOR AN INK JET PRINTHEAD 88096    Eastman Kodak Company    US
   7163283    10/970,105    10/21/2004    1/16/2007    Granted    REUSE OF
SOLVENT STARTUP/SHUTDOWN FLUID FOR CONCENTRATION CONTROL 88097    Eastman Kodak
Company    US       11/573,095    7/22/2005       Filed    INKJET RECORDING
ELEMENT 88100    Eastman Kodak Company    US    7312252    10/850,489   
5/20/2004    12/25/2007    Granted    NANOPARTICULATE ANIONIC CLAYS 88108   
Eastman Kodak Company    US    7594771    11/020,404    12/22/2004    9/29/2009
   Granted    SPOOL ADAPTER 88108    Eastman Kodak Company    US    7972071   
12/354,840    1/16/2009    7/5/2011    Granted    SPOOL ADAPTER 88110    Eastman
Kodak Company    DE    602005027063.9    05746268.1    5/4/2005    3/23/2011   
Granted    INKJET PRINTHEAD SHUT DOWN METHOD 88110    Eastman Kodak Company   
FR    1744892    05746268.1    5/4/2005    3/23/2011    Granted    INKJET
PRINTHEAD SHUT DOWN METHOD 88110    Eastman Kodak Company    GB    1744892   
05746268.1    5/4/2005    3/23/2011    Granted    INKJET PRINTHEAD SHUT DOWN
METHOD 88110    Eastman Kodak Company    US    7213902    10/839,467    5/5/2004
   5/8/2007    Granted    METHOD OF SHUTTING DOWN A CONTINUOUS INK JET PRINTER
FOR MAINTAINING POSITIVE PRESSURE AT THE PRINTHEAD 88111    Eastman Kodak
Company    US    7329301    10/953,427    9/29/2004    2/12/2008    Granted   
SILVER NANOPARTICLES MADE IN SOLVENT 88112    Eastman Kodak Company    DE   
602005015344.6    05809986.2    9/29/2005    7/8/2009    Granted    SILVER
MICRORIBBON COMPOSITION AND METHOD OF PRODUCTION 88112    Eastman Kodak Company
   GB    1794763    05809986.2    9/29/2005    7/8/2009    Granted    SILVER
MICRORIBBON COMPOSITION AND METHOD OF PRODUCTION 88131    Eastman Kodak Company
   DE    602005040190.3    05852015.6    11/17/2005    6/26/2013    Granted   
DOUBLY-ANCHORED THERMAL ACTUATOR HAVING VARYING FLEXURAL RIGIDITY 88131   
Eastman Kodak Company    GB    1814739    05852015.6    11/17/2005    6/26/2013
   Granted    DOUBLY-ANCHORED THERMAL ACTUATOR HAVING VARYING FLEXURAL RIGIDITY
88131    Eastman Kodak Company    JP    4801673    2007-543400    11/17/2005   
8/12/2011    Granted    DOUBLY-ANCHORED THERMAL ACTUATOR HAVING VARYING FLEXURAL
RIGIDITY

 

Page 68 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

88131    Eastman Kodak Company    US    7175258    10/994,952    11/22/2004   
2/13/2007    Granted    DOUBLY-ANCHORED THERMAL ACTUATOR HAVING VARYING FLEXURAL
RIGIDITY 88133    Eastman Kodak Company    US    7407242    10/839,618   
5/5/2004    8/5/2008    Granted    DERIVATION OF MULTICOLOR TEXT COLORANT LIMITS
FROM SINGLE COLOR TEXT COLORANT LIMIT 88181    Eastman Kodak Company    DE   
602005011438.6    05762630.1    6/13/2005    12/3/2008    Granted    FUSIBLE
REACTIVE MEDIA 88181    Eastman Kodak Company    FR    1761394    05762630.1   
6/13/2005    12/3/2008    Granted    FUSIBLE REACTIVE MEDIA 88181    Eastman
Kodak Company    GB    1761394    05762630.1    6/13/2005    12/3/2008   
Granted    FUSIBLE REACTIVE MEDIA 88181    Eastman Kodak Company    JP   
4726897    2007-519249    6/13/2005    4/22/2011    Granted    FUSIBLE REACTIVE
MEDIA 88181    Eastman Kodak Company    US    7655286    10/881,264    6/30/2004
   2/2/2010    Granted    FUSIBLE REACTIVE MEDIA COMPRISING MORDANT 88212   
Eastman Kodak Company    US    8063132    11/722,666    12/22/2005    11/22/2011
   Granted    COATING COMPOSITION COMPRISING BOEHMITE PARTICLES AND ONE OR MORE
DISPERSANTS AND A METHOD OF COATING A SUBSTRATE USING SAID COATING COMPOSITION
88221    Eastman Kodak Company    US    7435024    11/101,360    4/7/2005   
10/14/2008    Granted    ONE TIME USE PAPER EDGE CLEANER 88223    Eastman Kodak
Company    CN    ZL200580017075.X    200580017075.X    5/11/2005    11/17/2010
   Granted    AUTOSTEREOSCOPIC DISPLAY APPARATUS 88223    Eastman Kodak Company
   DE    602005025623.7    05747639.2    5/11/2005    12/29/2010    Granted   
AUTOSTEREOSCOPIC DISPLAY APPARATUS 88223    Eastman Kodak Company    FR   
1749405    05747639.2    5/11/2005    12/29/2010    Granted    AUTOSTEREOSCOPIC
DISPLAY APPARATUS 88223    Eastman Kodak Company    GB    1749405    05747639.2
   5/11/2005    12/29/2010    Granted    AUTOSTEREOSCOPIC DISPLAY APPARATUS
88223    Eastman Kodak Company    US    7226167    10/854,116    5/25/2004   
6/5/2007    Granted    AUTOSTEREOSCOPIC DISPLAY APPARATUS 88227    Eastman Kodak
Company    US    7390617    10/882,028    6/30/2004    6/24/2008    Granted   
SELECTIVE LIGHT ABSORPTION SHIFTING LAYER AND PROCESS 88237    Eastman Kodak
Company    DE    602005007488.0    05779986.8    5/20/2005    6/11/2008   
Granted    COMPOSITION COMPRISING INTERCALATED FUNCTIONAL-ACTIVE ORGANIC
COMPOUNDS 88237    Eastman Kodak Company    GB    1758612    05779986.8   
5/20/2005    6/11/2008    Granted    COMPOSITION COMPRISING INTERCALATED
FUNCTIONAL-ACTIVE ORGANIC COMPOUNDS 88278    Eastman Kodak Company    US   
7221383    10/872,614    6/21/2004    5/22/2007    Granted    PRINTER FOR
RECORDING ON A MOVING MEDIUM 88282    Eastman Kodak Company    US    7195333   
10/839,619    5/5/2004    3/27/2007    Granted    AN INK JET PRINT STATION WITH
IMPROVED START UP AND A METHOD FOR STARTING UP INKJET PRINTERS 88286    Eastman
Kodak Company    DE    602005005470.7    05076690.6    7/22/2005    3/19/2008   
Granted    METHOD FOR VALIDATING WARRANTY COMPLIANCE AND INK COMPATIBILITY
ASSURANCE 88286    Eastman Kodak Company    GB    1745932    05076690.6   
7/22/2005    3/19/2008    Granted    METHOD FOR VALIDATING WARRANTY COMPLIANCE
AND INK COMPATIBILITY ASSURANCE 88286    Eastman Kodak Company    US    7401052
   10/839,617    5/5/2004    7/15/2008    Granted    METHOD FOR VALIDATING
WARRANTY COMPLIANCE AND INK COMPATIBILITY ASSURANCE 88298    Eastman Kodak
Company    US    7439339    11/109,388    4/19/2005    10/21/2008    Granted   
AZO COUPLING REACTIONS OF HYDROPHOBIC COMPOUNDS 88301    Eastman Kodak Company
   TW       095101112    1/11/2006       Filed    FOUR COLOR DIGITAL CINEMA
SYSTEM WITH EXTENDED COLOR GAMUT AND COPY PROTECTION 88301    Eastman Kodak
Company    US    7362336    11/033,782    1/12/2005    4/22/2008    Granted   
FOUR COLOR DIGITAL CINEMA SYSTEM WITH EXTENDED COLOR GAMUT AND COPY PROTECTON
88307    Eastman Kodak Company    DE    60122623.2    01304115.7    5/8/2001   
8/30/2006    Granted    COATING MATERIAL FOR POROUS SUBSTRATES 88307    Eastman
Kodak Company    FR    1162077    01304115.7    5/8/2001    8/30/2006    Granted
   COATING MATERIAL FOR POROUS SUBSTRATES 88307    Eastman Kodak Company    GB
   1162077    01304115.7    5/8/2001    8/30/2006    Granted    COATING MATERIAL
FOR POROUS SUBSTRATES 88320    Eastman Kodak Company    US    7583834   
11/072,077    3/4/2005    9/1/2009    Granted    LASER ETCHED FIDUCIALS IN
ROLL-ROLL DISPLAY 88328    Eastman Kodak Company    US    7251882    10/849,329
   9/3/2004    8/7/2007    Granted    THERMALLY CONTROLLED FLUIDIC SELF-ASSEMBLY
AND CONDUCTIVE SUPPORT 88336    Eastman Kodak Company    US    7046446   
11/012,967    12/15/2004    5/16/2006    Granted    SPECKLE REDUCTION FOR
DISPLAY SYSTEM WITH ELECTROMECHANICAL GRATING 88338    Eastman Kodak Company   
EP       05825538.1    11/3/2005       Filed    OVERCOAT COMPOSITION FOR PRINTED
IMAGES 88344    Eastman Kodak Company    US    7387352    10/967,990   
10/19/2004    6/17/2008    Granted    PRINT OPTIMIZATION SYSTEM AND METHOD FOR
DROP ON DEMAND INK JET PRINTERS 88345    Eastman Kodak Company    US    7375813
   10/970,110    10/21/2004    5/20/2008    Granted    METHOD AND SYSTEM FOR
DIFFUSION ATTENUATED TOTAL REFLECTION BASED CONCENTRATION SENSING 88345   
Eastman Kodak Company    US    7593107    11/395,785    3/31/2006    9/22/2009
   Granted    METHOD AND SYSTEM FOR DIFFUSION ATTENUATED TOTAL REFLECTION BASED
CONCENTRATION SENSING 88348    Eastman Kodak Company    US    7354522   
10/911,183    8/4/2004    4/8/2008    Granted    SUBSTRATE ETCHING METHOD FOR
FORMING CONNECTED FEATURES 88349    Eastman Kodak Company    US    7427441   
10/944,570    9/17/2004    9/23/2008    Granted    TRANSPARENT POLYMERIC COATED
CONDUCTOR 88365    Eastman Kodak Company    US    7273270    11/229,456   
9/16/2005    9/25/2007    Granted    IMPROVED INK JET PRINTING DEVICE WITH
IMPROVED DROP SELECTION CONTROL 88394    Eastman Kodak Company    US    7369273
   10/899,755    7/27/2004    5/6/2008    Granted    GRAYSCALE MISTRACKING
CORRECTION FOR COLOR-POSITIVE TRANSPARENCY FILM ELEMENTS 88396    Eastman Kodak
Company    US    7648745    10/881,127    6/30/2004    1/19/2010    Granted   
FUSIBLE REACTIVE MEDIA 88400    Eastman Kodak Company    DE    602005026315.2   
05824864.2    11/3/2005    2/9/2011    Granted    INK JET INK COMPOSITION 88400
   Eastman Kodak Company    GB    1819786    05824864.2    11/3/2005    2/9/2011
   Granted    INK JET INK COMPOSITION 88400    Eastman Kodak Company    JP   
5161579    2007-540053    11/3/2005    12/21/2012    Granted    INK JET INK
COMPOSITION

 

Page 69 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

88400    Eastman Kodak Company    US    7897655    10/984,092    11/9/2004   
3/1/2011    Granted    INK JET INK COMPOSITION 88401    Eastman Kodak Company   
DE    602005027386.7    05818538.0    11/4/2005    4/6/2011    Granted    INK
JET COMPOSITION CONTAINING MICROGEL PARTICLES 88401    Eastman Kodak Company   
JP    5161580    2007-540173    11/4/2005    12/21/2012    Granted    INK JET
COMPOSITION CONTAINING MICROGEL PARTICLES 88401    Eastman Kodak Company    US
   7449501    10/984,302    11/9/2004    11/11/2008    Granted    INK JET
COMPOSITION CONTAINING MICROGEL PARTICLES 88402    Eastman Kodak Company    US
   7230198    10/986,973    11/12/2004    6/12/2007    Granted    FLEXIBLE SHEET
FOR RESISTIVE TOUCH SCREEN 88445    Eastman Kodak Company    DE   
602005021360.0    05756536.8    6/30/2005    5/19/2010    Granted    INK-JET
RECEIVER HAVING IMPROVED GLOSS 88445    Eastman Kodak Company    FR    1773598
   05756536.8    6/30/2005    5/19/2010    Granted    INK-JET RECEIVER HAVING
IMPROVED GLOSS 88445    Eastman Kodak Company    GB    1773598    05756536.8   
6/30/2005    5/19/2010    Granted    INK-JET RECEIVER HAVING IMPROVED GLOSS
88445    Eastman Kodak Company    JP    4875617    2007-519868    6/30/2005   
12/2/2011    Granted    INK-JET RECEIVER HAVING IMPROVED GLOSS 88445    Eastman
Kodak Company    US    7910182    11/570,605    6/30/2005    3/22/2011   
Granted    INK-JET RECEIVER HAVING IMPROVED GLOSS 88470    Eastman Kodak Company
   US    7537650    11/094,150    3/30/2005    5/26/2009    Granted    CHARGE
ADHESIVE PROTECTIVE INK JET INKS 88475    Eastman Kodak Company    CN   
ZL200680036390.1    200680036390.1    9/15/2006    10/5/2011    Granted    LASER
RESIST TRANSFER FOR MICROFABRICATION OF ELECTRONIC DEVICES 88475    Eastman
Kodak Company    US    7198879    11/240,964    9/30/2005    4/3/2007    Granted
   LASER RESIST TRANSFER FOR MICROFABRICATION OF ELECTRONIC DEVICES 88498   
Eastman Kodak Company    US    7221440    10/896,462    7/22/2004    5/22/2007
   Granted    SYSTEM AND METHOD FOR CONTROLLING INK CONCENTRATION USING A
REFRACTOMETER 88508    Eastman Kodak Company    US    7687136    10/999,411   
11/30/2004    3/30/2010    Granted    FUSER-OIL SORBENT ELECTROPHOTOGRAPHIC
TONER RECEIVER LAYER 88509    Eastman Kodak Company    US    7754315   
11/000,259    11/30/2004    7/13/2010    Granted    MARKING ENHANCEMENT LAYER
FOR TONER RECEIVER ELEMENT 88511    Eastman Kodak Company    JP    5053858   
2007-544370    11/16/2005    8/3/2012    Granted    ELECTROPHOTOGRAPHIC MEDIA
WITH CARBOXYLIC ACID POLYMER 88511    Eastman Kodak Company    US    7147909   
10/999,408    11/30/2004    12/12/2006    Granted    ELECTROPHOTOGRAPHIC MEDIA
WITH CARBOXYLIC ACID POLYMER 88513    Eastman Kodak Company    US    7781047   
10/969,889    10/21/2004    8/24/2010    Granted    POLYMERIC CONDUCTOR DONOR
AND TRANSFER METHOD 88513    Eastman Kodak Company    US    7850814   
12/256,576    10/23/2008    12/14/2010    Granted    POLYMERIC CONDUCTOR DONOR
AND TRANSFER METHOD 88554    Eastman Kodak Company    JP    5199672   
2007-543192    11/16/2005    2/15/2013    Granted    ELECTROPHOTOGRAPHIC PRINTS
WITH GLOSSY AND WRITABLE SIDES 88554    Eastman Kodak Company    US    7211363
   11/000,299    11/30/2004    5/1/2007    Granted    ELECTROPHOTOGRAPHIC PRINTS
WITH GLOSSY AND WRITABLE SIDES 88578    Eastman Kodak Company    US    7211364
   11/256,253    10/21/2005    5/1/2007    Granted    THERMALLY CONDUCTIVE
MATERIAL AND USE IN HIGH-SPEED PRINTING 88590    Eastman Kodak Company    US   
8104170    12/020,789    1/28/2008    1/13/2012    Granted    CHARGE PLATE
FABRICATION TECHNIQUE 88596    Eastman Kodak Company    JP    5086095   
2007-544384    11/17/2005    9/14/2012    Granted    EXTRUDED TONER RECEIVER
LAYER FOR ELECTROPHOTOGRAPHY 88596    Eastman Kodak Company    US    7264867   
10/999,254    11/30/2004    9/4/2007    Granted    EXTRUDED TONER RECEIVER LAYER
FOR ELECTROPHOTOGRAPHY 88596    Eastman Kodak Company    US    7678445   
11/748,069    5/14/2007    3/16/2010    Granted    EXTRUDED TONER RECEIVER LAYER
FOR ELECTROPHOTOGRAPHY 88613    Eastman Kodak Company    US    7867603   
11/000,124    11/30/2004    1/11/2011    Granted    COEXTRUDED TONER RECEIVING
LAYER FOR ELECTROPHOTOGRAPHY 88644    Eastman Kodak Company    US    7165842   
10/939,661    9/13/2004    1/23/2007    Granted    AUTOSTEREOSCOPIC DISPLAY
APPARATUS HAVING GLARE SUPPRESSION 88664    Eastman Kodak Company    US   
7067756    10/988,343    11/12/2004    6/27/2006    Granted    FLEXIBLE SHEET
FOR RESISTIVE TOUCH SCREEN 88684    Eastman Kodak Company    US    7731341   
11/220,514    9/7/2005    6/8/2010    Granted    CONTINUOUS FLUID JET EJECTOR
WITH ANISOTROPICALLY ETCHED FLUID CHAMBERS 88696    Eastman Kodak Company    US
   7718237    11/364,749    2/28/2006    5/18/2010    Granted    GLOSSY INKJET
RECORDING ELEMENT ON ABSORBENT PAPER AND CAPABLE OF ABSORBING HIGH INK FLUX
88705    Eastman Kodak Company    US    7326956    11/015,897    12/17/2004   
2/5/2008    Granted    FLUORINE-CONTAINING N,N’-DIARYL PERYLENE-BASED
TETRACARBOXYLIC DIIMIDE COMPOUNDS AS N-TYPE SEMICONDUCTOR MATERIALS FOR THIN
FILM TRANSISTORS 88708    Eastman Kodak Company    JP    5074504    2009-530364
   9/17/2007    8/31/2012    Granted    DETERMINING DEFECTIVE RESISITORS IN
INKJET PRINTERS 88708    Eastman Kodak Company    US    7448718    11/536,906   
9/29/2006    11/11/2008    Granted    DETERMINING DEFECTIVE RESISITORS IN INKJET
PRINTERS 88710    Eastman Kodak Company    EP       06786754.9    7/11/2006   
   Filed    ADAPTIVE PRINTING 88710    Eastman Kodak Company    JP    5053273   
2008-522812    7/11/2006    8/3/2012    Granted    SYSTEM AND METHOD FOR
PRINTING AN IMAGE ON A RECEIVER MEDIUM 88710    Eastman Kodak Company    US   
7440123    11/185,392    7/20/2005    10/21/2008    Granted    ADAPTIVE PRINTING
88718    Eastman Kodak Company    US    7100510    11/054,680    2/9/2005   
9/5/2006    Granted    METHOD FOR REGISTERING PATTERNS ON A WEB 88718    Eastman
Kodak Company    US    7650839    11/500,209    8/7/2006    1/26/2010    Granted
   METHOD FOR REGISTERING PATTERNS ON A WEB 88747    Eastman Kodak Company    DE
   602006031754.9    06790166.0    9/6/2006    8/29/2012    Granted    INK JET
BREAK-OFF LENGTH CONTROLLED DYNAMICALLY BY INDIVIDUAL JET STIMULATION 88747   
Eastman Kodak Company    GB    1931516    06790166.0    9/6/2006    8/29/2012   
Granted    INK JET BREAK-OFF LENGTH CONTROLLED DYNAMICALLY BY INDIVIDUAL JET
STIMULATION 88747    Eastman Kodak Company    US    7249830    11/229,467   
9/16/2005    7/31/2007    Granted    INK JET BREAK-OFF LENGTH CONTROLLED
DYNAMICALLY BY INDIVIDUAL JET STIMULATION

 

Page 70 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

88747    Eastman Kodak Company    US    7401906    11/758,786    6/6/2007   
7/22/2008    Granted    INK JET BREAK-OFF LENGTH CONTROLLED DYNAMICALLY BY
INDIVIDUAL JET STIMULATION 88750    Eastman Kodak Company    US    7249829   
11/130,621    5/17/2005    7/31/2007    Granted    HIGH SPEED, HIGH QUALITY
LIQUID PATTERN DEPOSITION APPARATUS 88774    Eastman Kodak Company    US   
7196281    10/987,882    11/12/2004    3/27/2007    Granted    RESISTIVE TOUCH
SCREEN HAVING CONDUCTIVE MESH 88781    Eastman Kodak Company    JP    5179510   
2009-541308    12/4/2007    1/18/2013    Granted    LIQUID DROP EJECTOR HAVING
IMPROVED LIQUID CHAMBER 88781    Eastman Kodak Company    US    7699441   
11/609,375    12/12/2006    4/20/2010    Granted    LIQUID DROP EJECTOR HAVING
IMPROVED LIQUID CHAMBER 88827    Eastman Kodak Company    JP    5139444   
2009-541309    12/4/2007    11/22/2012    Granted    LIQUID EJECTOR HAVING
IMPROVED CHAMBER WALLS 88827    Eastman Kodak Company    US    7600856   
11/609,365    12/12/2006    10/13/2009    Granted    LIQUID EJECTOR HAVING
IMPROVED CHAMBER WALLS 88836    Eastman Kodak Company    US    7642039   
11/365,049    3/1/2006    1/5/2010    Granted    A METHOD OF MAKING AN ADDRESS
PLATE 88838    Eastman Kodak Company    DE    602006003764.3    06773287.5   
6/16/2006    11/19/2008    Granted    INKJET PRINT AND METHOD OF PRINTING 88838
   Eastman Kodak Company    JP    4965566    2008-519350    6/16/2006   
4/6/2012    Granted    INKJET PRINT AND METHOD OF PRINTING 88838    Eastman
Kodak Company    US    7597439    11/173,706    7/1/2005    10/6/2009    Granted
   INKJET PRINT AND METHOD OF PRINTING 88840    Eastman Kodak Company    US   
7419565    11/048,400    2/1/2005    9/2/2008    Granted    METHOD FOR
ENCAPSULATING 88841    Eastman Kodak Company    US    7352926    11/095,167   
3/31/2005    4/1/2008    Granted    VISUAL DISPLAY WITH ELECTRO-OPTICAL
ADDRESSING ARCHITECTURE 88846    Eastman Kodak Company    US    5738010   
08/722,369    9/27/1996    4/14/1998    Granted    PRINTING PRESS AND METHOD OF
CONVEYING SHEETS ALONG MULTIPLE FORM CYLINDERS 88847    Eastman Kodak Company   
US    5778783    09/686,817    7/26/1996    7/14/1998    Granted    SHEET FED
PRINTING PRESS 88850    Eastman Kodak Company    DE    602006006842.5   
06800934.9    8/8/2006    5/13/2009    Granted    INK-RECEIVING LAYER FOR INKJET
RECORDING 88850    Eastman Kodak Company    GB    1917147    06800934.9   
8/8/2006    5/13/2009    Granted    INK-RECEIVING LAYER FOR INKJET RECORDING
88850    Eastman Kodak Company    JP    5260289    2008-527953    8/8/2006   
5/2/2013    Granted    INK-RECEIVING LAYER FOR INKJET RECORDING 88850    Eastman
Kodak Company    US    7824030    11/210,169    8/23/2005    11/2/2010   
Granted    EXTRUDED OPEN-CELLED INK-RECEIVING LAYER COMPRISING HYDROPHILIC
POLYMER FOR USE IN INKJET RECORDING 88857    Eastman Kodak Company    US   
5602632    09/560,772    11/21/1995    2/11/1997    Granted    BELT APPLICATOR
FOR DEVELOPING INK OR TONER ON A PRINT MEMBER 88858    Eastman Kodak Company   
US    5915300    08/874,258    6/13/1997    6/29/1999    Granted    PRINTING
MACHINE WITH A SHEET-TRANSPORT BELT 88861    Eastman Kodak Company    US   
6078769    09/136,106    8/18/1998    6/20/2000    Granted    CYLINDER FOR A
PRINTING MACHINE 88886    Eastman Kodak Company    US    7325691    10/957,769
   10/4/2004    2/5/2008    Granted    PACKAGING APPARATUS 88925    Eastman
Kodak Company    US    7271935    11/352,056    2/10/2006    9/18/2007   
Granted    SELF-CALIBRATING PRINTER AND PRINTER CALIBRATION METHOD 88949   
Eastman Kodak Company    US    7501228    11/076,593    3/10/2005    3/10/2009
   Granted    ANNULAR NOZZLE STRUCTURE FOR HIGH DENSITY INKJET PRINTHEADS 88969
   Eastman Kodak Company    US    7350900    11/079,656    3/14/2005    4/1/2008
   Granted    TOP FEED DROPLET GENERATOR 88983    Eastman Kodak Company    DE   
602005015487.6    05851591.7    11/15/2005    7/15/2009    Granted    YELLOW
DYES FOR INK JET INKS 88983    Eastman Kodak Company    JP    4991557   
2007-543152    11/15/2005    5/11/2012    Granted    YELLOW DYES FOR INK JET
INKS 88983    Eastman Kodak Company    US    7125446    10/994,593    11/19/2004
   10/24/2006    Granted    YELLOW DYES FOR INK JET INKS 89065    Eastman Kodak
Company    DE    602005031824.0    05851818.4    11/18/2005    12/21/2011   
Granted    DOUBLY-ANCHORED THERMAL ACTUATOR HAVING VARYING FLEXURAL RIGIDITY
89065    Eastman Kodak Company    FR    1814741    05851818.4    11/18/2005   
12/21/2011    Granted    DOUBLY-ANCHORED THERMAL ACTUATOR HAVING VARYING
FLEXURAL RIGIDITY 89065    Eastman Kodak Company    GB    1814741    05851818.4
   11/18/2005    12/21/2011    Granted    DOUBLY-ANCHORED THERMAL ACTUATOR
HAVING VARYING FLEXURAL RIGIDITY 89065    Eastman Kodak Company    US    7188931
   10/994,686    11/22/2004    3/13/2007    Granted    DOUBLY-ANCHORED THERMAL
ACTUATOR HAVING VARYING FLEXURAL RIGIDITY 89069    Eastman Kodak Company    JP
   4846728    2007-543284    11/18/2005    10/21/2011    Granted   
DOUBLY-ANCHORED THERMAL ACTUATOR HAVING VARYING FLEXURAL RIGIDITY 89069   
Eastman Kodak Company    US    7283030    10/999,645    11/22/2004    10/16/2007
   Granted    DOUBLY-ANCHORED THERMAL ACTUATOR HAVING VARYING FLEXURAL RIGIDITY
89069    Eastman Kodak Company    US    7508294    11/849,378    9/4/2007   
3/24/2009    Granted    DOUBLY-ANCHORED THERMAL ACTUATOR HAVING VARYING FLEXURAL
RIGIDITY 89093    Eastman Kodak Company    US    7100508    11/066,574   
2/25/2005    9/5/2006    Granted    COLOR REGISTRATION TEST PATTERN 89099   
Eastman Kodak Company    US    8128196    12/333,338    12/12/2008    3/6/2012
   Granted    THERMAL CLEANING OF INDIVIDUAL JETTING MODULE NOZZLES 89101   
Eastman Kodak Company    US    7414313    11/022,155    12/22/2004    8/19/2008
   Granted    POLYMERIC CONDUCTOR DONOR AND TRANSFER METHOD 89107    Eastman
Kodak Company    CN    ZL200580044132.3    200580044132.3    12/6/2005   
5/30/2012    Granted    N-TYPE SEMICONDUCTOR MATERIALS FOR THIN FILM TRANSISTORS
89107    Eastman Kodak Company    EP       05853225.0    12/6/2005       Filed
   N-TYPE SEMICONDUCTOR MATERIALS FOR THIN FILM TRANSISTORS 89107    Eastman
Kodak Company    TW       094145190    12/20/2005       Filed    N-TYPE
SEMICONDUCTOR MATERIALS FOR THIN FILM TRANSISTORS, PROCESS FOR FABRICATING THIN
FILM SEMICONDUCTOR DEVICE AND ELECTRONIC DEVICES 89107    Eastman Kodak Company
   US    7198977    11/021,739    12/21/2004    4/3/2007    Granted   
N,N’-DI(PHENYLALKY)-SUBSTITUTED PERYLENE-BASED TETRACARBOXYLIC DIIMIDE COMPOUNDS
AS N-TYPE SEMICONDUCTOR MATERIALS FOR THIN FILM TRANSISTORS

 

Page 71 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

89136    Eastman Kodak Company    US    7322542    11/130,441    5/13/2005   
1/29/2008    Granted    AUTOMATIC WINDING SYSTEM CONCEPT 89151    Eastman Kodak
Company    DE    602005007633.6    05854952.8    12/20/2005    6/18/2008   
Granted    THERMALLY CONTROLLED FLUIDIC SELF-ASSEMBLY 89151    Eastman Kodak
Company    JP    4990794    2007-548426    12/20/2005    5/11/2012    Granted   
THERMALLY CONTROLLED FLUIDIC SELF-ASSEMBLY 89151    Eastman Kodak Company    US
   7687277    11/021,120    12/22/2004    3/30/2010    Granted    THERMALLY
CONTROLLED FLUIDIC SELF-ASSEMBLY 89152    Eastman Kodak Company    US    8153716
   11/722,674    12/22/2005    4/10/2012    Granted    DISPERSANT FOR REDUCING
VISCOSITY OF PARTICULATE SOLIDS 89163    Eastman Kodak Company    US    7648821
   11/911,825    3/24/2006    1/19/2010    Granted    METHOD OF FORMING FLEXIBLE
ELECTRONIC CIRCUITS 89165    Eastman Kodak Company    US    7501071   
11/365,050    3/1/2006    3/10/2009    Granted    A METHOD OF FORMING A
PATTERNED CONDUCTIVE STRUCTURE 89166    Eastman Kodak Company    US    7361379
   11/365,251    3/1/2006    4/22/2008    Granted    A METHOD OF REGISTERING A
SPACER WITH A CONDUCTING TRACK 89185    Eastman Kodak Company    EP      
06803188.9    9/8/2006       Filed    CONTINUOUS INK JET APPARATUS AND METHOD
USING A PLURALITY OF BREAK-OFF TIMES 89185    Eastman Kodak Company    US   
7673976    11/229,261    9/16/2005    3/9/2010    Granted    CONTINUOUS INK JET
APPARATUS AND METHOD USING A PLURALITY OF BREAK-OFF TIMES 89185    Eastman Kodak
Company    US    8087740    12/690,954    1/21/2010    1/3/2012    Granted   
CONTINUOUS INK JET APPARATUS AND METHOD USING A PLURALITY OF BREAK-OFF TIMES
89196    Eastman Kodak Company    US    7300136    11/029,080    1/4/2005   
11/27/2007    Granted    INK TUBING CHAIN SLIDER FOR WIDE FORMAT PRINTER 89198
   Eastman Kodak Company    US    7472983    11/029,071    1/4/2005    1/6/2009
   Granted    INTELLIGENT PRINT MASK 89199    Eastman Kodak Company    US   
7210758    11/029,086    1/4/2005    5/1/2007    Granted    MEDIA FEED
CALIBRATION 89206    Eastman Kodak Company    US    7288469    11/003,822   
12/3/2004    10/30/2007    Granted    METHODS AND APPARATUSES FOR FORMING AN
ARTICLE 89206    Eastman Kodak Company    US    7669988    11/851,436   
9/7/2007    3/2/2010    Granted    METHODS AND APPARATUSES FOR FORMING AN
ARTICLE 89221    Eastman Kodak Company    CN       201080035307.5    8/2/2010   
   Filed    METALIZED PRINTHEAD SUBSTRATE OVERMOLDED WITH PLASTIC 89221   
Eastman Kodak Company    US    8496317    12/538,921    8/11/2009    7/30/2013
   Granted    METALIZED PRINTHEAD SUBSTRATE OVERMOLDED WITH PLASTIC 89223   
Eastman Kodak Company    US    7455886    11/208,661    8/22/2005    11/25/2008
   Granted    NANOCOMPOSITE MATERIALS AND AN IN-SITU METHOD OF MAKING SUCH
MATERIALS 89233    Eastman Kodak Company    US    7515149    11/015,904   
12/17/2004    4/7/2009    Granted    DISPLAY 89234    Eastman Kodak Company   
US    7538756    11/016,459    12/17/2004    5/26/2009    Granted    METHODS FOR
MAKING DISPLAY 89252    Eastman Kodak Company    DE    602006003750.3   
06736150.1    2/24/2006    11/19/2008    Granted    FUSIBLE REACTIVE MEDIA 89252
   Eastman Kodak Company    FR    1883542    06736150.1    2/24/2006   
11/19/2008    Granted    FUSIBLE REACTIVE MEDIA 89252    Eastman Kodak Company
   GB    1883542    06736150.1    2/24/2006    11/19/2008    Granted    FUSIBLE
REACTIVE MEDIA 89252    Eastman Kodak Company    JP    4733174    2008-500741   
2/24/2006    4/28/2011    Granted    FUSIBLE REACTIVE MEDIA 89252    Eastman
Kodak Company    US    7507451    11/077,614    3/11/2005    3/24/2009   
Granted    FUSIBLE REACTIVE MEDIA 89255    Eastman Kodak Company    DE   
602006001643.3    06736064.4    2/24/2006    7/2/2008    Granted    FUSIBLE
REACTIVE MEDIA COMPRISING CROSSLINKER-CONTAINING LAYER 89255    Eastman Kodak
Company    JP    4733173    2008-500739    2/24/2006    4/28/2011    Granted   
FUSIBLE REACTIVE MEDIA COMPRISING CROSSLINKER-CONTAINING LAYER 89255    Eastman
Kodak Company    US    7661806    11/078,275    3/11/2005    2/16/2010   
Granted    FUSIBLE REACTIVE MEDIA COMPRISING CROSSLINKER-CONTAINING LAYER 89256
   Eastman Kodak Company    US    7119936    11/012,739    12/15/2004   
10/10/2006    Granted    SPECKLE-REDUCTION FOR DISPLAY SYSTEM WITH
ELECTROMECHANICAL GRATING 89258    Eastman Kodak Company    US    7553526   
11/302,875    12/14/2005    6/30/2009    Granted    INKJET RECORDING MEDIA
COMPRISING PRECIPITATED CALCIUM CARBONATE 89259    Eastman Kodak Company    US
   7656567    11/035,306    1/13/2005    2/2/2010    Granted    SELECTING A BEST
THREE COLOR SOLUTION TO A CIE L*A*B INPUT USING LINEAR INTERPOATION 89266   
Eastman Kodak Company    EP       06836979.2    11/7/2006       Filed   
NAPHTHALENE-BASED TETRACARBOXYLIC DIIMIDES AS SEMICONDUCTOR MATERIALS 89266   
Eastman Kodak Company    TW       095142933    11/21/2006       Filed   
N,N’-DICYCLOALKYL-SUBSTITUTED NAPHTHALENE-BASED TETRACARBOXYLIC DIIMIDES AS
N-TYPE SEMICONDUCTOR MATERIALS 89266    Eastman Kodak Company    US    7422777
   11/285,238    11/22/2005    9/9/2008    Granted   
N,N’-DICYCLOALKYL-SUBSTITUTED NAPHTHALENE-BASED TETRACARBOXYLIC DIIMIDE
COMPOUNDS AS N-TYPE SEMICONDUCTOR MATERIALS FOR THIN FILM TRANSISTORS 89267   
Eastman Kodak Company    EP       06817131.3    10/16/2006       Filed    N-TYPE
SEMICONDUCTOR MATERIALS FOR THIN FILM TRANSISTORS 89267    Eastman Kodak Company
   US    7629605    11/263,111    10/31/2005    12/8/2009    Granted    N-TYPE
SEMICONDUCTOR MATERIALS FOR THIN FILM TRANSISTORS 89267    Eastman Kodak Company
   US    7807994    12/545,337    8/21/2009    10/5/2010    Granted    N-TYPE
SEMICONDUCTOR MATERIALS FOR THIN FILM TRANSISTORS 89276    Eastman Kodak Company
   US    7178756    11/084,570    3/18/2005    2/20/2007    Granted    WEB
AUTO-SPLICING SYSTEM CONCEPT 89308    Eastman Kodak Company    US    7638780   
11/169,368    6/28/2005    12/29/2009    Granted    UV CURE EQUIPMENT WITH
COMBINED LIGHT PATH 89310    Eastman Kodak Company    US    7268363   
11/058,014    2/15/2005    9/11/2007    Granted    PHOTOSENSITIVE ORGANIC
SEMICONDUCTOR COMPOSITIONS 89310    Eastman Kodak Company    US    7893428   
11/838,448    8/14/2007    2/22/2011    Granted    PHOTOSENSITIVE ORGANIC
SEMICONDUCTOR COMPOSITIONS 89318    Eastman Kodak Company    US    8187915   
12/731,191    3/25/2010    5/29/2012    Granted    ARYL DICARBOXYLIC ACID
DIIMIDAZOLE-BASED COMPOUNDS AS N-TYPE SEMICONDUCTOR MATERIALS FOR THIN FILM
TRANSISTORS

 

Page 72 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

89322    Eastman Kodak Company    DE    602006027822.5    06803195.4    9/8/2006
   2/22/2012    Granted    METHOD FOR DROP BREAKOFF LENGTH CONTROL 89322   
Eastman Kodak Company    GB    1934049    06803195.4    9/8/2006    2/22/2012   
Granted    METHOD FOR DROP BREAKOFF LENGTH CONTROL 89322    Eastman Kodak
Company    US    7404626    11/229,459    9/16/2005    7/29/2008    Granted   
METHOD FOR DROP BREAKOFF LENGTH CONTROL IN A HIGH RESOLUTION INK JET PRINTER
89334    Eastman Kodak Company    DE    602006002981.0    06752430.6    5/9/2006
   10/1/2008    Granted    METHOD OF FORMING DYE DONOR ELEMENT 89334    Eastman
Kodak Company    GB    1883540    06752430.6    5/9/2006    10/1/2008    Granted
   METHOD OF FORMING DYE DONOR ELEMENT 89334    Eastman Kodak Company    US   
7153626    11/135,263    5/23/2005    12/26/2006    Granted    METHOD OF FORMING
DYE DONOR ELEMENT 89335    Eastman Kodak Company    DE    602006019288.6   
06790197.5    9/8/2006    12/29/2010    Granted    INK JET BREAK-OFF LENGTH
MEASUREMENT 89335    Eastman Kodak Company    GB    1931517    06790197.5   
9/8/2006    12/29/2010    Granted    INK JET BREAK-OFF LENGTH MEASUREMENT 89335
   Eastman Kodak Company    US    7434919    11/229,454    9/16/2005   
10/14/2008    Granted    INK JET BREAK-OFF LENGTH MEASUREMENT APPARATUS AND
METHOD 89335    Eastman Kodak Company    US    8226199    12/243,325   
10/1/2008    7/24/2012    Granted    INK JET BREAK-OFF LENGTH MEASUREMENT
APPARATUS AND METHOD 89343    Eastman Kodak Company    US    7660013   
11/035,304    1/13/2005    2/9/2010    Granted    METHOD OF CONVERTING A COLOR
RECIPE 89345    Eastman Kodak Company    US    7635173    11/263,143   
10/31/2005    12/22/2009    Granted    INKJET PRINTER WITH SPILL DETECTION 89355
   Eastman Kodak Company    US    7541130    11/264,735    11/1/2005    6/2/2009
   Granted    SULFONE CHARGE CONTROL AGENTS FOR ELECTROSTATOGRAPHIC TONERS 89361
   Eastman Kodak Company    DE    602007010824.1    07848617.2    12/19/2007   
11/24/2010    Granted    INKJET RECORDING ELEMENT COMPRISING COMPOSITE PARTICLES
89361    Eastman Kodak Company    JP    5161890    2009-542212    12/19/2007   
12/21/2012    Granted    INKJET RECORDING ELEMENT COMPRISING COMPOSITE PARTICLES
89361    Eastman Kodak Company    US    8313808    12/517,288    12/19/2007   
11/20/2012    Granted    COMPOSITE MATERIALS FROM CHARGED OR FUNCTIONALIZED
LATEXES FOR INKJET APPLICATIONS 89392    Eastman Kodak Company    US    7449286
   11/518,643    9/11/2006    11/11/2008    Granted    A METHOD OF FORMING
CONDUCTIVE TRACKS 89393    Eastman Kodak Company    US    7563564    11/911,234
   3/24/2006    7/21/2009    Granted    METHOD OF FORMING FLEXIBLE ELECTRONIC
CIRCUITS 89401    Eastman Kodak Company    US    7402506    11/156,143   
6/16/2005    7/22/2008    Granted    METHODS OF MAKING THIN FILM TRANSISTORS
COMPRISING ZINC-OXIDE-BASED SEMICONDUCTOR MATERIALS AND TRANSISTORS MADE THEREBY
89403    Eastman Kodak Company    US    7310107    11/086,879    3/22/2005   
12/18/2007    Granted    METHOD FOR MONITORING IMAGE CALIBRATION 89404   
Eastman Kodak Company    US    7570393    11/087,036    3/22/2005    8/4/2009   
Granted    METHOD FOR CALIBRATION OF A PRINTER 89408    Eastman Kodak Company   
EP       06851394.4    5/23/2006       Filed    TOUCHSCREEN WITH CONDUCTIVE
LAYER COMPRISING CARBON NANOTUBES 89408    Eastman Kodak Company    JP   
4965571    2008-526927    5/23/2006    4/6/2012    Granted    TOUCHSCREEN WITH
CONDUCTIVE LAYER COMPRISING CARBON NANOTUBES 89408    Eastman Kodak Company   
US    7593004    11/143,540    6/2/2005    9/22/2009    Granted    TOUCHSCREEN
WITH CONDUCTIVE LAYER COMPRISING CARBON NANOTUBES 89409    Eastman Kodak Company
   US    7645497    11/143,562    6/2/2005    1/12/2010    Granted    MULTILAYER
CONDUCTOR WITH CARBON NANOTUBES 89434    Eastman Kodak Company    US    7452594
   11/281,856    11/17/2005    11/18/2008    Granted    FUSER MEMBER SYSTEM AND
PROCESS 89451    Eastman Kodak Company    US    7101659    11/174,306   
7/1/2005    9/5/2006    Granted    COLOR PHOTOGRAPHIC ELEMENT WITH UV ABSORBER
89452    Eastman Kodak Company    US    7153640    11/261,047    10/28/2005   
12/26/2006    Granted    SILVER HALIDE LIGHT-SENSITIVE ELEMENT 89455    Eastman
Kodak Company    CN    ZL200780009882.6    200780009882.6    3/12/2007   
11/14/2012    Granted    DETECTING COMPOSITING IN A PREVIOUSLY COMPRESSED IMAGE
89455    Eastman Kodak Company    EP       07752897.4    3/12/2007       Filed
   DETECTING COMPOSITING IN A PREVIOUSLY COMPRESSED IMAGE 89455    Eastman Kodak
Company    JP    4948593    2009-501451    3/12/2007    3/16/2012    Granted   
DETECTING COMPOSITING IN A PREVIOUSLY COMPRESSED IMAGE 89455    Eastman Kodak
Company    US    7720288    11/385,071    3/21/2006    5/18/2010    Granted   
DETECTING COMPOSITING IN A PREVIOUSLY COMPRESSED IMAGE 89512    Eastman Kodak
Company    DE    602006011722.1    06738540.1    3/16/2006    1/13/2010   
Granted    IONIC LIQUID AND ELECTRONICALLY CONDUCTIVE POLYMER MIXTURES 89512   
Eastman Kodak Company    GB    1864301    06738540.1    3/16/2006    1/13/2010
   Granted    IONIC LIQUID AND ELECTRONICALLY CONDUCTIVE POLYMER MIXTURES 89512
   Eastman Kodak Company    JP       2008-504111    3/16/2006       Filed   
IONIC LIQUID AND ELECTRONICALLY CONDUCTIVE POLYMER MIXTURES 89512    Eastman
Kodak Company    US    7438832    11/092,301    3/29/2005    10/21/2008   
Granted    IONIC LIQUID AND ELECTRONICALLY CONDUCTIVE POLYMER MIXTURES 89532   
Eastman Kodak Company    EP       06825677.5    10/10/2006       Filed   
ELECTROSTATOGRAPHIC METHOD 89532    Eastman Kodak Company    US    7488563   
11/250,224    10/14/2005    2/10/2009    Granted    ELECTROSTATOGRAPHIC METHOD
89564    Eastman Kodak Company    US    7479179    11/198,764    8/5/2005   
1/20/2009    Granted    PIGMENT INKS HAVING EXCELLENT IMAGE AND STORAGE
PROPERTIES 89582    Eastman Kodak Company    CN    200680010321.3   
200680010321.3    3/20/2006    8/19/2009    Granted    LIGHT EMITTING SOURCE
WITH ELECTRO-OPTICAL ADDRESSING ARCHITECTURE 89582    Eastman Kodak Company   
US    7272275    11/096,031    3/31/2005    9/18/2007    Granted    POLARIZED
LIGHT EMITTING SOURCE WITH AN ELECTRO-OPTICAL ADDRESSING ARCHITECTURE 89584   
Eastman Kodak Company    US    7552534    11/382,726    5/11/2006    6/30/2009
   Granted    ELECTROFORMED INTEGRAL CHARGE PLATE AND ORIFICE PLATE FOR
CONTINUOUS INK JET PRINTERS 89604    Eastman Kodak Company    DE   
602007020892.0    07811302.4    8/13/2007    2/22/2012    Granted    CUSTOM
COLOR TONER

 

Page 73 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

89604    Eastman Kodak Company    GB    2057510    07811302.4    8/13/2007   
2/22/2012    Granted    CUSTOM COLOR TONER 89604    Eastman Kodak Company    US
   7687213    11/511,045    8/28/2006    3/30/2010    Granted    CUSTOM COLOR
TONER 89606    Eastman Kodak Company    US    7371492    11/192,347    7/28/2005
   5/13/2008    Granted    VINYL POLYMER PHOTOCONDUCTIVE ELEMENTS 89613   
Eastman Kodak Company    CN    200680016938.6    200680016938.6    5/2/2006   
12/30/2009    Granted    A PATTERNED METAL LAYER USING LASER THERMAL TRANSFER
89613    Eastman Kodak Company    US    7648741    11/130,772    5/17/2005   
1/19/2010    Granted    FORMING A PATTERNED METAL LAYER USING LASER INDUCED
THERMAL TRANSFER METHOD 89619    Eastman Kodak Company    US    7540589   
11/382,759    5/11/2006    6/2/2009    Granted    INTEGRATED CHARGE AND ORIFICE
PLATES FOR CONTINUOUS INK JET PRINTERS 89631    Eastman Kodak Company    US   
7410825    11/227,591    9/15/2005    8/12/2008    Granted    METAL AND
ELECTRONICALLY CONDUCTIVE POLYMER TRANSFER 89636    Eastman Kodak Company    US
   8361689    11/934,911    11/5/2007    1/29/2013    Granted    NEGATIVE CHARGE
CONTROL AGENTS AND THEIR PREPARATION 89639    Eastman Kodak Company    US   
7601473    11/474,018    6/23/2006    10/13/2009    Granted    IMPROVED TONER
89640    Eastman Kodak Company    DE    602007003192.3    602007003192.3-08   
2/15/2007    11/11/2009    Granted    ORGANOMETALLIC COMPLEX CHARGE CONTROL
AGENTS 89640    Eastman Kodak Company    FR    1984790    07750776.2   
2/15/2007    11/11/2009    Granted    ORGANOMETALLIC COMPLEX CHARGE CONTROL
AGENTS 89640    Eastman Kodak Company    GB    1984790    07750776.2   
2/15/2007    11/11/2009    Granted    ORGANOMETALLIC COMPLEX CHARGE CONTROL
AGENTS 89640    Eastman Kodak Company    US    7501218    11/357,233   
2/17/2006    3/10/2009    Granted    ORGANOMETALLIC COMPLEX CHARGE CONTROL
AGENTS 89646    Eastman Kodak Company    CN    200680015120.2    200680015120.2
   4/26/2006    4/27/2010    Granted    DISPLAY APPARATUS USING LCD PANEL 89646
   Eastman Kodak Company    IN       7252/DELNP/2007    4/26/2006       Filed   
DISPLAY APPARATUS USING LCD PANEL 89646    Eastman Kodak Company    US   
7198373    11/120,331    5/3/2005    4/3/2007    Granted    DISPLAY APPARATUS
USING LCD PANEL 89651    Eastman Kodak Company    EP       05006182.9   
3/22/2005       Filed    METHOD AND DEVICE FOR CONTROLLING DIFFERENTIAL GLOSS
AND PRINT ITEM PRODUCED THEREBY 89651    Eastman Kodak Company    US    8437044
   11/909,359    12/21/2005    5/7/2013    Granted    METHOD AND DEVICE FOR
CONTROLLING DIFFERENTIAL GLOSS AND PRINT ITEM PRODUCED THEREBY 89653    Eastman
Kodak Company    US    7301497    11/099,348    4/5/2005    11/27/2007   
Granted    STEREO DISPLAY FOR POSITION SENSING SYSTEMS 89661    Eastman Kodak
Company    US    7437820    11/382,773    5/11/2006    10/21/2008    Granted   
CHARGE PLATE AND ORIFICE PLATE FOR CONTINUOUS INK JET PRINTERS 89670    Eastman
Kodak Company    US    7568285    11/382,787    5/11/2006    8/4/2009    Granted
   SELF-ALIGNED PRINT HEAD AND ITS FABRICATION 89685    Eastman Kodak Company   
EP       06801507.2    8/16/2006       Filed    POLYMERIC BLACK PIGMENT
DISPERSIONS AND INK JET INK COMPOSITIONS 89685    Eastman Kodak Company    US   
7655708    11/387,037    3/22/2006    2/2/2010    Granted    POLYMERIC BLACK
PIGMENT DISPERSIONS AND INK JET INK COMPOSITIONS 89692    Eastman Kodak Company
   US    6593055    09/946,720    9/5/2001    7/15/2003    Granted    A
MULTI-LAYER THERMALLY IMAGEABLE ELEMENT 89693    Eastman Kodak Company    US   
6027849    07/855,799    3/23/1992    2/22/2000    Granted    ABLATIVE IMAGEABLE
ELEMENT 89699    Eastman Kodak Company    US    5534381    08/498,881   
7/6/1995    7/9/1996    Granted    ACETAL POLYMERS USEFUL IN PHOTOSENSITIVE
COMPOSITIONS 89700    Eastman Kodak Company    US    6660454    10/272,762   
10/17/2002    12/9/2003    Granted    ADDITIVE COMPOSITION FOR BOTH RINSE WATER
RECYCLING I WATER RECYCLING SYSTEMS AND SIMULTANEOUS SURFACE TREATMENT OF
LITHOGRAPHIC PRINTING PLATES 89702    Eastman Kodak Company    US    7083895   
10/931,328    9/1/2004    8/1/2006    Granted    ADHESION PROMOTING INGREDIENTS
FOR ON-PRESS DEVELOPABLE LITHOGRAPHIC PRINTING PLATE PRECURSORS 89717    Eastman
Kodak Company    US    6539865    09/791,240    2/21/2001    4/1/2003    Granted
   METHOD OF PREPARING A LITHOGRAPHIC PRINTING PLATE FOR IMAGING IN A PRINTER
ENGINE 89718    Eastman Kodak Company    US    7153045    11/031,743    1/7/2005
   12/26/2006    Granted    AN ELECTRO-MECHANICAL SYSTEM AND METHOD FOR MIXING
REPLENISHMENT FOR PLATE PRECURSOR DEVELOPERS 89719    Eastman Kodak Company   
US    5843617    08/841,420    4/22/1997    12/1/1998    Granted    THERMAL
BLEACHING OF INFRARED DYES 89722    Eastman Kodak Company    US    5764268   
08/504,331    7/19/1995    6/9/1998    Granted    APPARATUS AND METHOD FOR
PROVIING DONOR-RECEPTOR CONTACT IN A LASER-INDUCED THERMAL TRANSFER PRINTER
89723    Eastman Kodak Company    DE    69615740.3    96106823.6    4/30/1996   
10/10/2001    Granted    APPARATUS AND METHOD FOR RECALIBRATING A MULTI-COLOR
IMAGING SYSTEM 89723    Eastman Kodak Company    FR    0741491    96106823.6   
4/30/1996    10/10/2001    Granted    APPARATUS AND METHOD FOR RECALIBRATING A
MULTI-COLOR IMAGING SYSTEM 89723    Eastman Kodak Company    GB    0741491   
96106823.6    4/30/1996    10/10/2001    Granted    APPARATUS AND METHOD FOR
RECALIBRATING A MULTI-COLOR IMAGING SYSTEM 89723    Eastman Kodak Company    US
   5781206    08/431,614    5/1/1995    7/14/1998    Granted    APPARATUS AND
METHOD FOR RECALIBRATING A MULTI-COLOR IMAGING SYSTEM 89723    Eastman Kodak
Company    US    5877787    08/987,878    12/8/1997    3/2/1999    Granted   
APPARATUS AND METHOD FOR RECALIBRATING A MULTI-COLOR IMAGING SYSTEM 89723   
Eastman Kodak Company    US    RE38180    09/687,079    10/16/2000    7/15/2003
   Granted    APPARATUS AND METHOD FOR RECALIBRATING A MULTI-COLOR IMAGING
SYSTEM 89725    Eastman Kodak Company    DE    602006035336.7    06803194.7   
9/8/2006    3/27/2013    Granted    CONTINUOUS INK JET APPARATUS WITH INTEGRATED
DROP ACTION DEVICES AND CONTROL CIRCUITRY 89725    Eastman Kodak Company    FR
   1931518    06803194.7    9/8/2006    3/27/2013    Granted    CONTINUOUS INK
JET APPARATUS WITH INTEGRATED DROP ACTION DEVICES AND CONTROL CIRCUITRY 89725   
Eastman Kodak Company    GB    1931518    06803194.7    9/8/2006    3/27/2013   
Granted    CONTINUOUS INK JET APPARATUS WITH INTEGRATED DROP ACTION DEVICES AND
CONTROL CIRCUITRY 89725    Eastman Kodak Company    US    7364276    11/229,263
   9/16/2005    4/29/2008    Granted    CONTINUOUS INK JET APPARATUS WITH
INTEGRATED DROP ACTION DEVICES AND CONTROL CIRCUITRY 89732    Eastman Kodak
Company    US    7667391    11/499,474    8/4/2006    2/23/2010    Granted   
ELECTRICALLY EXCITED ORGANIC LIGHT-EMITTING DIODES WITH SPATIAL AND SPECTRAL
COHERENCE

 

Page 74 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

89751    Eastman Kodak Company    DE    1872416    602006014128.9    4/5/2006   
5/5/2010    Granted    SEMICONDUCTOR MATERIALS FOR THIN FILM TRANSISTORS 89751
   Eastman Kodak Company    FR    1872416    06740494.7    4/5/2006    5/5/2010
   Granted    SEMICONDUCTOR MATERIALS FOR THIN FILM TRANSISTORS 89751    Eastman
Kodak Company    GB    1872416    06740494.7    4/5/2006    5/5/2010    Granted
   SEMICONDUCTOR MATERIALS FOR THIN FILM TRANSISTORS 89751    Eastman Kodak
Company    US    7579619    11/110,076    4/20/2005    8/25/2009    Granted   
N,N’-DI(ARYLALKYL)-SUBSTITUTED NAPHTHALENE-BASED TETRACARBOXYLIC DIIMIDE
COMPOUNDS AS N-TYPE SEMICONDUCTOR MATERIALS FOR THIN FILM TRANSISTORS 89751   
Eastman Kodak Company    US    7981719    12/474,533    5/29/2009    7/19/2011
   Granted    N,N’-DI(ARYLALKYL)-SUBSTITUTED NAPHTHALENE-BASED TETRACARBOXYLIC
DIIMIDE COMPOUNDS AS N-TYPE SEMICONDUCTOR MATERIALS FOR THIN FILM TRANSISTORS
89761    Eastman Kodak Company    US    6461794    09/371,977    8/11/1999   
10/8/2002    Granted    ELIMINATION OF POST ANODIC TREATMENT REQUIREMENT FOR
LITHOGRAPHIC SUPPORT 89766    Eastman Kodak Company    US    7365104   
11/096,093    3/31/2005    4/29/2008    Granted    LIGHT CURABLE ARTICLES
CONTAINING AZINIUM SALTS 89770    Eastman Kodak Company    US    6418850   
09/902,917    7/11/2001    7/16/2002    Granted    HYDROPHILIZED SUBSTRATE FOR
PLANOGRAPHIC PRINTING 89778    Eastman Kodak Company    US    6472054   
09/494,224    1/27/2000    10/29/2002    Granted    METHOD OF PREPARING A
PRINTING PLATE AND PRINTING PLATE 89780    Eastman Kodak Company    US   
6458511    09/589,335    6/7/2000    10/1/2002    Granted    THERMALLY IMAGEABLE
POSITIVE-WORKING LITHOGRAPHIC PRINTING PLATE PRECURSOR AND METHOD FOR IMAGING
89785    Eastman Kodak Company    US    6300038    09/444,125    11/19/1999   
10/9/2001    Granted    ARTICLES HAVING IMAGABLE COATINGS 89786    Eastman Kodak
Company    US    6706466    09/587,813    6/6/2000    3/16/2004    Granted   
ARTICLE HAVING IMAGABLE COATINGS 89787    Eastman Kodak Company    US    6143479
   09/449,072    11/24/1999    11/7/2000    Granted    DEVELOPING SYSTEM FOR
ALKALINE-DEVELOPABLE LITHOGRAPHIC PRINTING PLATES 89790    Eastman Kodak Company
   US    6427597    09/492,643    1/27/2000    8/6/2002    Granted    METHOD OF
CONTROLLING IMAGE RESOLUTION ON A SUBSTRATE 89792    Eastman Kodak Company    US
   6558787    09/472,470    12/27/1999    5/6/2003    Granted    RELATION TO
MANUFACTURE OF MASKS AND ELECTRONIC PARTS 89792    Eastman Kodak Company    US
   7026254    10/405,403    4/2/2003    4/11/2006    Granted    IMPROVEMENTS IN
RELATION TO MANUFACTURE OF MASKS AND ELECTRONIC PARTS 89795    Eastman Kodak
Company    US    6358669    09/469,489    12/22/1999    3/19/2002    Granted   
THERMAL LITHOGRAPHIC PRINTING PLATE 89795    Eastman Kodak Company    US   
6534238    09/592,895    6/13/2000    3/18/2003    Granted    THERMAL
LITHOGRAPHIC PRINTING PLATE 89796    Eastman Kodak Company    US    6528228   
09/729,765    12/5/2000    3/4/2003    Granted    CHEMICAL RESISTANT UNDERLAYER
FOR POSITIVE-WORKING PRINTING PLATES 89800    Eastman Kodak Company    US   
6146812    09/399,191    9/17/1999    11/14/2000    Granted    IMAGING MEMBER
CONTAINING SWITCHABLE POLYMERS AND METHOD FOR USE 89802    Eastman Kodak Company
   US    6352811    09/469,490    12/22/1999    3/5/2002    Granted    THERMAL
LITHOGRAPHIC PRINTING PLATE 89804    Eastman Kodak Company    US    6555283   
09/589,334    6/7/2000    4/29/2003    Granted    IMAGEABLE ELEMENT AND
WATERLESS PRINTING PLATE 89808    Eastman Kodak Company    US    6413694   
09/431,706    11/1/1999    7/2/2002    Granted    PROCESSLESS IMAGING MEMBER
CONTAINING HEAT SENSITIVE SULFONATE POLYMER AND METHODS OF USE 89809    Eastman
Kodak Company    US    6506533    09/589,333    6/7/2000    1/14/2003    Granted
   POLYMERS AND THEIR USE IN IMAGABLE PRODUCTS AND IMAGE-FORMING METHODS 89809
   Eastman Kodak Company    US    6667137    10/331,415    12/30/2002   
12/23/2003    Granted    POLYMERS AND THEIR USE IN IMAGABLE PRODUCTS AND
IMAGE-FORMING METHODS 89810    Eastman Kodak Company    US    6524767   
09/696,870    10/26/2000    2/25/2003    Granted    USE OF METAL COMPOUNDS IN
IMAGEABLE ARTICLES 89811    Eastman Kodak Company    US    6294311    09/469,493
   12/22/1999    9/25/2001    Granted    LITHOGRAPHIC PRINTING PLATE HAVING HIGH
CHEMICAL RESISTANCE 89812    Eastman Kodak Company    US    6558872   
09/658,548    9/9/2000    5/6/2003    Granted    RELATION TO THE MANUFACTURE OF
MASKS AND ELECTRONIC PARTS 89813    Eastman Kodak Company    CN   
200380102351.3    200380102351.3    10/23/2003    8/29/2007    Granted   
HETERO-SUBSTITUTED ARYL ACETIC ACID CO-INITIATORS FOR IR-SENSITIVE COMPOSITIONS.
89813    Eastman Kodak Company    CN    ZL200710141068.1    200710141068.1   
8/16/2007    4/20/2011    Granted    HETERO-SUBSTITUTED ARYL ACETIC ACID
CO-INITIATORS FOR IR-SENSITIVE COMPOSITIONS 89813    Eastman Kodak Company    DE
   60304889.7    03779238.9    10/23/2003    4/26/2006    Granted   
HETERO-SUBSTITUTED ARYL ACETIC ACID CO-INITIATORS FOR IR-SENSITIVE COMPOSITIONS
89813    Eastman Kodak Company    GB    1556227    03779238.9    10/23/2003   
4/26/2006    Granted    HETERO-SUBSTITUTED ARYL ACETIC ACID CO-INITIATORS FOR
IR-SENSITIVE COMPOSITIONS 89813    Eastman Kodak Company    JP    4253694   
2004-550104    10/23/2003    2/6/2009    Granted    HETERO-SUBSTITUTED ARYL
ACETIC ACID CO-INITIATORS FOR IR-SENSITIVE COMPOSITIONS 89814    Eastman Kodak
Company    US    6777164    09/828,075    4/6/2001    8/17/2004    Granted   
LITHOGRAPHIC PRINTING FORMS 89815    Eastman Kodak Company    JP    4458389   
2000-132808    5/1/2000    2/19/2010    Granted    PHOTOSENSTITIVE COMPOSITION
AND PHOTOSENSITIVE PLANOGRAPHIC PRINTING PLATE 89815    Eastman Kodak Company   
US    6689539    09/839,906    4/20/2001    2/10/2004    Granted   
PHOTOSENSTITIVE COMPOSITION AND PHOTOSENSITIVE PLANOGRAPHIC PRINTING PLATE 89816
   Eastman Kodak Company    US    6894000    10/134,168    4/26/2002   
5/17/2005    Granted    METHOD FOR PREPARING IMAGED MEMBERS AND IMAGED MEMBERS
PREPARED THEREBY 89819    Eastman Kodak Company    US    6905812    10/290,378
   11/7/2002    6/14/2005    Granted    LITHOGRAPHIC PRINTING FORM AND METHOD OF
PREPARATION AND USE THEREOF 89820    Eastman Kodak Company    US    6555291   
09/638,556    8/14/2000    4/29/2003    Granted    THERMAL DIGITAL LITHOGRAPHIC
PRINTING PLATE 89824    Eastman Kodak Company    US    6458503    09/801,538   
3/8/2001    10/1/2002    Granted    FLUORINATED AROMATIC ACETAL POLYMERS AND
PHOTOSENSITVE COMPOSITIONS CONTAINING SUCH POLYMERS 89827    Eastman Kodak
Company    US    6465152    09/603,013    6/26/2000    10/15/2002    Granted   
IMAGING MEMBER CONTAINING HEAT SENSITIVE THIOSULFATE POLYMER ON IMPROVED
SUSBSTRATE AND METHODS OF USE 89828    Eastman Kodak Company    US    6482578   
10/085,823    2/27/2002    11/19/2002    Granted    AQUEOUS DEVELOPER FOR
NEGATIVE WORKING LITHOGRAPHIC PRINTING PLATES 89837    Eastman Kodak Company   
US    6548215    09/779,811    2/9/2001    4/15/2003    Granted    METHOD FOR
THE PRODUCTION OF A PRINTING PLATE USING THE DUAL-FEED TECHNOLOGY

 

Page 75 of 187



--------------------------------------------------------------------------------

Docket

 

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

89838   Eastman Kodak Company    JP    4065404    2002-555144    10/15/2001   
1/11/2008    Granted    IMAGEABLE ELEMENT COMPRISING THERMALLY REVERSIBLE
POLYMERS 89838   Eastman Kodak Company    US    6506536    09/751,650   
12/29/2000    1/14/2003    Granted    IMAGEABLE ELEMENT COMPOSITION COMPRISING
THERMALLY REVERSIBLE POLYMERS 89838   Eastman Kodak Company    US    6911296   
10/299,226    11/19/2002    6/28/2005    Granted    IMAGEABLE ELEMENT AND
COMPOSITION COMPRISING THERMALLY REVERSIBLE POLYMERS 89839   Eastman Kodak
Company    DE    60235801.9    02702061.9    1/23/2002    3/31/2010    Granted
   IMAGEABLE ELEMENT COMPRISING GRAFT POLYMERS 89839   Eastman Kodak Company   
FR    1379918    02702061.9    1/23/2002    3/31/2010    Granted    IMAGEABLE
ELEMENT COMPRISING GRAFT POLYMERS 89839   Eastman Kodak Company    GB    1379918
   02702061.9    1/23/2002    3/31/2010    Granted    IMAGEABLE ELEMENT
COMPRISING GRAFT POLYMERS 89839   Eastman Kodak Company    JP    4053888   
2002-579886    1/23/2002    12/14/2007    Granted    IMAGEABLE ELEMENT
COMPRISING GRAFT POLYMERS 89839   Eastman Kodak Company    NL    1379918   
02702061.9    1/23/2002    3/31/2010    Granted    IMAGEABLE ELEMENT COMPRISING
GRAFT POLYMERS 89839   Eastman Kodak Company    US    6582882    09/826,300   
4/4/2001    6/24/2003    Granted    IMAGEABLE ELEMENT COMPRISING GRAFT POLYMERS
89840   Eastman Kodak Company    US    6596460    09/751,183    12/29/2000   
7/22/2003    Granted    POLYVINYL ACETALS HAVING AZIDO GROUPS AND USE THEREOF IN
RADIATION-SENSITIVE COMPOSITIONS 89842   Eastman Kodak Company    US    6613494
   09/805,327    3/13/2001    9/2/2003    Granted    IMAGEABLE ELEMENT HAVING A
PROTECTIVE OVERLAYER 89844   Eastman Kodak Company    US    6569609   
10/075,661    2/14/2002    5/27/2003    Granted    PROCESS FOR DEVELOPING
EXPOSED RADIATION-SENSITIVE PRINTING PLATE PRECURSORS 89846   Eastman Kodak
Company    US    6864040    09/832,989    4/11/2001    3/8/2005    Granted   
THERMAL INITIATOR SYSTEM USING LEUCO DYES AND POLYHALOGENE COMPOUNDS 89847  
Eastman Kodak Company    US    6578485    09/930,814    8/16/2001    6/17/2003
   Granted    ARTICLE AND METHOD FOR USE IN PREPARING A LITHOGRAPHIC PRINTING
PLATE BY IMAGING IN A PRINTER ENGINE 89848   Eastman Kodak Company    US   
6706454    09/899,741    7/5/2001    3/16/2004    Granted    METHOD FOR THE
PRODUCTION OF A PRINTING PLATE USING PARTICLE GROWING ACCELERATION BY AN
ADDITIVE POLYMER 89850   Eastman Kodak Company    US    6692890    09/826,315   
4/4/2001    2/17/2004    Granted    SUBSTRATE IMPROVEMENTS FOR THERMALLY
IMGEABLE COMPOSITIONS AND METHODS OF PREPARATION 89851   Eastman Kodak Company
   CN    200580007930.9    200580007930.9    3/14/2005    11/24/2010    Granted
   THERMALLY SENSITIVE IMAGEABLE ELEMENT 89851   Eastman Kodak Company    DE   
602005006759.0    05725515.0    3/14/2005    5/14/2008    Granted    THERMALLY
SENSITIVE IMAGEABLE ELEMENT 89851   Eastman Kodak Company    GB    1725402   
05725515.0    3/14/2005    5/14/2008    Granted    THERMALLY SENSITIVE IMAGEABLE
ELEMENT 89851   Eastman Kodak Company    US    6673514    09/948,182    9/7/2001
   1/6/2004    Granted    IMAGEABLE ARTICLES AND COMPOSITIONS, AND THEIR USE
89851   Eastman Kodak Company    US    7163777    10/802,533    3/17/2004   
1/16/2007    Granted    THERMALLY SENSITIVE IMAGEABLE ELEMENT 89852   Eastman
Kodak Company    CN    ZL02810555.9    02810555.9    5/10/2002    1/9/2008   
Granted    COMPACT IMAGING HEAD AND HIGH SPEED MULTI-HEAD LASER IMAGING ASSEMBLY
AND METHOD 89854   Eastman Kodak Company    US    6596456    10/119,392   
4/11/2002    7/22/2003    Granted    USE OF CINNAMIC ACID GROUPS CONTAINING
ACETAL POLYMERS FOR RADIATION-SENSITIVE COMPOSITIONS AND LITHOGRAPHIC PRINTING
PLATES 89856   Eastman Kodak Company    US    6610458    09/911,159    7/23/2001
   8/26/2003    Granted    METHOD AND SYSTEM FOR DIRECT-TO-PRESS IMAGING 89856  
Eastman Kodak Company    US    6832554    10/609,732    6/30/2003    12/21/2004
   Granted    METHOD AND SYSTEM FOR DIRECT-TO-PRESS IMAGING 89858   Eastman
Kodak Company    US    6670084    10/067,388    2/5/2002    12/30/2003   
Granted    IMAGED PRINTING PLATE AND METHOD OF PREPARATION 89859   Eastman Kodak
Company    US    6808857    10/151,199    5/20/2002    10/26/2004    Granted   
NEGATIVE PHOTOSENSITIVE COMPOSITION AND NEGATIVE PHOTOSENSITIVE LITHOGRAPHIC
PRINTING PLATE 89860   Eastman Kodak Company    US    6675710    10/034,676   
12/21/2001    1/13/2004    Granted    METHOD OF PREPARATION OF ELECTROSTATICALLY
IMAGED PRINTING PLATES 89861   Eastman Kodak Company    US    6649319   
09/878,457    6/11/2001    11/18/2003    Granted    METHOD OF PROCESSING
LITHOGRAPHIC PRINTING PLATE PRECURSORS 89862   Eastman Kodak Company    US   
6562555    09/919,695    8/1/2001    5/13/2003    Granted    METHOD OF
MAINTAINING CONSTANT DEVELOPER ACTIVITY THROUGH USE OF IMAGE PROTECTING
ADDITIVES IN THE REPLENISHER 89864   Eastman Kodak Company    DE   
602006012334.5    06765194.3    8/3/2006    2/17/2010    Granted    TRANSPARENT
CONDUCTIVE SYSTEM 89864   Eastman Kodak Company    GB    1925002    06765194.3
   8/3/2006    2/17/2010    Granted    TRANSPARENT CONDUCTIVE SYSTEM 89864  
Eastman Kodak Company    US    7695648    12/066,423    8/3/2006    4/13/2010   
Granted    TRANSPARENT CONDUCTIVE SYSTEM 89865   Eastman Kodak Company    US   
6699636    10/020,476    12/12/2001    3/2/2004    Granted    IMAGING ELEMENT
COMPRISING A THERMALLY ACTIVATED CROSSLINKING AGENT 89868   Eastman Kodak
Company    US    6921620    09/933,884    8/21/2001    7/26/2005    Granted   
IMAGEABLE COMPOSITION CONTAINING COLORANT HAVING A COUNTER ANION DERIVED FROM A
NON-VOLATILE ACID 89869   Eastman Kodak Company    US    6800426    10/016,173
   12/13/2001    10/5/2004    Granted    PROCESS FOR MAKING A TWO LAYER THERMAL
NEGATIVE PLATE 89873   Eastman Kodak Company    US    6830862    10/087,891   
2/28/2002    12/14/2004    Granted    MULTI-LAYER IMAGEABLE ELEMENT WITH A
CROSSLINKED TOP LAYER 89877   Eastman Kodak Company    US    6855487   
10/044,165    10/26/2001    2/15/2005    Granted    METHOD AND APPARATUS FOR
REFRESHMENT AND REUSE OF LOADED DEVELOPER 89881   Eastman Kodak Company    US   
6902860    10/034,982    12/28/2001    6/7/2005    Granted    TWO-LAYER
IMAGEABLE ELEMENT COMPRISING THERMALLY REVERSIBLE POLYMERS 89882   Eastman Kodak
Company    US    6887642    10/117,569    4/5/2002    5/3/2005    Granted   
MULTI-LAYER NEGATIVE WORKING IMAGEABLE ELEMENT 89884   Eastman Kodak Company   
DE    60233968.5    02786990.8    12/10/2002    10/7/2009    Granted   
PHOTOSENSITIVE COMPOSITION AND PHOTOSENSITIVE PLANOGRAPHIC PRINTING PLATE 89884
  Eastman Kodak Company    NL    1453675    02786990.8    12/10/2002   
10/7/2009    Granted    PHOTOSENSITIVE COMPOSITION AND PHOTOSENSITIVE
PLANOGRAPHIC PRINTING PLATE 89885   Eastman Kodak Company    US    6821583   
10/189,169    7/3/2002    11/23/2004    Granted    IMAGEABLE ELEMENT FOR SINGLE
FLUID INK

 

Page 76 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

89886    Eastman Kodak Company    US    6759185    09/992,688    11/14/2001   
7/6/2004    Granted    METHOD FOR REUSE OF LOADED DEVELOPER 89887    Eastman
Kodak Company    US    6723495    10/057,518    1/24/2002    4/20/2004   
Granted    WATER-DEVELOPABLE NEGATIVE-WORKING ULTRAVIOLET AND INFRARED IMAGEABLE
ELEMENT 89889    Eastman Kodak Company    US    6645689    10/096,651   
3/13/2002    11/11/2003    Granted    SOLVENT RESISTANT POLYMERS WITH IMPROVED
BAKEABILITY FEATURES 89889    Eastman Kodak Company    US    RE41083   
11/190,154    7/26/2005    1/19/2010    Granted    SOLVENT RESISTANT POLYMERS
WITH IMPROVED BAKEABILITY FEATURES 89891    Eastman Kodak Company    US   
6824947    10/370,385    2/18/2003    11/30/2004    Granted    PHOTOSENSITIVE
COMPOSITION COMPRISING A PHENOL RESIN HAVING A UREA BOND IN THE MAIN CHAIN 89893
   Eastman Kodak Company    US    6846614    10/066,874    2/4/2002    1/25/2005
   Granted    ON-PRESS DEVELOPABLE IR SENSITIVE PRINTING PLATES 89895    Eastman
Kodak Company    US    6841335    10/207,583    7/29/2002    1/11/2005   
Granted    IMAGING MEMBERS WITH IONIC MULTI-FUNCTIONAL EPOXY COMPOUNDS 89899   
Eastman Kodak Company    US    6664025    10/074,791    2/12/2002    12/16/2003
   Granted    VISIBLE RADIATION SENSITIVE COMPOSITION 89900    Eastman Kodak
Company    US    6893797    10/217,005    8/12/2002    5/17/2005    Granted   
HIGH-SPEED NEGATIVE-WORKING THERMAL PRINTING PLATES 89901    Eastman Kodak
Company    US    6884568    10/131,866    4/25/2002    4/26/2005    Granted   
STABILIZED INFRARED-SENSITIVE POLYMERIZABLE SYSTEMS 89903    Eastman Kodak
Company    US    6730457    10/190,066    7/5/2002    5/4/2004    Granted   
DIGITAL WATERLESS LITHOGRAPHIC PRINTING PLATE HAVING HIGH RESISTANCE TO
WATER-WASHABLE INKS 89904    Eastman Kodak Company    US    6732653   
10/134,080    4/26/2002    5/11/2004    Granted    METHOD TO REMOVE UNWANTED,
UNEXPOSED, POSITIVE WORKING, RADIATION-SENSITIVE LAYER 89906    Eastman Kodak
Company    AU    2003221914    2003221914    4/10/2003    3/6/2008    Granted   
ON-PRESS DEVELOPABLE IR SENSITIVE PRINTING PLATES USING BINDER RESINS HAVING
POLYETHYLENE OXIDE SEGMENTS 89906    Eastman Kodak Company    CN    03809491.6
   03809491.6    4/10/2003    6/3/2009    Granted    ON-PRESS DEVELOPABLE IR
SENSITIVE PRINTING PLATES USING BINDER RESINS HAVING POLYETHYLENE OXIDE SEGMENTS
89906    Eastman Kodak Company    EP       03718373.8    4/10/2003       Filed
   ON-PRESS DEVELOPABLE IR SENSITIVE PRINTING PLATES USING BINDER RESINS HAVING
POLYETHYLENE OXIDE SEGMENTS 89906    Eastman Kodak Company    HK    HK 1079578
   05111672.7    4/10/2003    11/27/2009    Granted    ON-PRESS DEVELOPABLE IR
SENSITIVE PRINTING PLATES USING BINDER RESINS HAVING POLYETHYLENE OXIDE SEGMENTS
89906    Eastman Kodak Company    IN    242432    2237/CHENP/2004    4/10/2003
   8/26/2010    Granted    ON-PRESS DEVELOPABLE IR SENSITIVE PRINTING PLATES
USING BINDER RESINS HAVING POLYETHYLENE OXIDE SEGMENTS 89906    Eastman Kodak
Company    JP    5270463    2009-143497    6/16/2009    5/17/2013    Granted   
ON-PRESS DEVELOPABLE IR SENSITIVE PRINTING PLATES USING BINDER RESINS HAVING
POLYETHYLENE OXIDE SEGMENTS 89906    Eastman Kodak Company    JP      
2013-023341    2/8/2013       Filed    ON-PRESS DEVELOPABLE IR SENSITIVE
PRINTING PLATES USING BINDER RESINS HAVING POLYETHYLENE OXIDE SEGMENTS 89906   
Eastman Kodak Company    KR    0953771    10-2004-7015922    4/10/2003   
4/12/2010    Granted    ON-PRESS DEVELOPABLE IR SENSITIVE PRINTING PLATES USING
BINDER RESINS HAVING POLYETHYLENE OXIDE SEGMENTS 89906    Eastman Kodak Company
   RU    2300792    2004132874    4/10/2003    6/10/2007    Granted    ON-PRESS
DEVELOPABLE IR SENSITIVE PRINTING PLATES USING BINDER RESINS HAVING POLYETHYLENE
OXIDE SEGMENTS 89906    Eastman Kodak Company    US    6899994    10/119,454   
4/10/2002    5/31/2005    Granted    ON-PRESS DEVELOPABLE IR SENSITIVE PRINTING
PLATES USING BINDER RESINS HAVING POLYETHYLENE OXIDE SEGMENTS 89906    Eastman
Kodak Company    US    7258964    11/091,124    3/28/2005    8/21/2007   
Granted    ON-PRESS DEVELOPABLE IR SENSITIVE PRINTING PLATES USING BINDER RESINS
HAVING POLYETHYLENE OXIDE SEGMENTS 89906    Eastman Kodak Company    US   
7592128    11/500,261    8/7/2006    9/22/2009    Granted    ON-PRESS
DEVELOPABLE NEGATIVE-WORKING IMAGEABLE ELEMENTS 89906    Eastman Kodak Company
   ZA    2004/8146    2004/8146    4/10/2003    11/30/2005    Granted   
ON-PRESS DEVELOPABLE IR SENSITIVE PRINTING PLATES USING BINDER RESINS HAVING
POLYETHYLENE OXIDE SEGMENTS 89907    Eastman Kodak Company    CN    ZL03811876.9
   03811876.9    5/22/2003    11/21/2008    Granted    SELECTED ACID GENERATING
AGENTS AND THEIR USE IN PROCESSING FOR IMAGING RADIATION-SENSITIVE ELEMENTS
89907    Eastman Kodak Company    US    6787281    10/155,696    5/24/2002   
9/7/2004    Granted    SELECTED ACID GENERATING AGENTS AND THEIR USE IN
PROCESSES FOR IMAGING RADIATION-SENSITIVE ELEMENTS 89910    Eastman Kodak
Company    US    7084993    10/223,586    8/16/2002    8/1/2006    Granted   
CUSTOMER CHARGE ACCOUNTING IN A SOFT COLOR PROOFING SYSTEM 89917    Eastman
Kodak Company    US    6720130    10/266,888    10/8/2002    4/13/2004   
Granted    RADIATION SENSITIVE LITHOGRAPHIC PRINTING PLATE PRECURSORS HAVING
ABLATION-FREE IMAGEABLE COMPOSITION AND METHOD 89923    Eastman Kodak Company   
US    6742886    10/347,664    1/21/2003    6/1/2004    Granted    INK JET
COMPOSITIONS FOR LITHOGRAPHIC PRINTING 89924    Eastman Kodak Company    CN   
200380104739.7    200380104739.7    10/3/2003    12/2/2009    Granted   
THERMALLY SENSITIVE, MULTILAYER IMAGEABLE ELEMENT 89924    Eastman Kodak Company
   DE    60308397.8    03770643.9    10/3/2003    9/13/2006    Granted   
THERMALLY SENSITIVE, MULTILAYER IMAGEABLE ELEMENT 89924    Eastman Kodak Company
   GB    1545878    03770643.9    10/3/2003    9/13/2006    Granted    THERMALLY
SENSITIVE, MULTILAYER IMAGEABLE ELEMENT 89924    Eastman Kodak Company    JP   
4382669    2004-543164    10/3/2003    10/2/2009    Granted    THERMALLY
SENSITIVE MULTILAYER IMAGEABLE ELEMENT 89924    Eastman Kodak Company    US   
6858359    10/264,814    10/4/2002    2/22/2005    Granted    THERMALLY
SENSITIVE, MULTILAYER IMAGEABLE ELEMENT 89926    Eastman Kodak Company    US   
6881533    10/368,209    2/18/2003    4/19/2005    Granted    FLEXOGRAPHIC
PRINTING PLATES WITH INK-REPELLENT NON-IMAGE AREAS 89929    Eastman Kodak
Company    US    7016042    10/647,791    8/25/2003    3/21/2006    Granted   
COLOR PROFILING USING GRAY BACKING MATERIAL 89933    Eastman Kodak Company    CN
   ZL200480008181.7    200480008181.7    1/20/2004    8/24/2011    Granted   
IMAGEABLE ELEMENT CONTAINING SILICATE-COATED POLYMER PARTICLES 89933    Eastman
Kodak Company    DE    602004003029.5    04703595.1    1/20/2004    11/2/2006   
Granted    IMAGEABLE ELEMENT CONTAINING SILICATE-COATED POLYMER PARTICLES 89933
   Eastman Kodak Company    FR    1587691    04703595.1    1/20/2004   
11/2/2006    Granted    IMAGEABLE ELEMENT CONTAINING SILICATE-COATED POLYMER
PARTICLES 89933    Eastman Kodak Company    GB    1587691    04703595.1   
1/20/2004    11/2/2006    Granted    IMAGEABLE ELEMENT CONTAINING
SILICATE-COATED POLYMER PARTICLES 89933    Eastman Kodak Company    JP   
4546453    2006-502877    1/20/2004    7/9/2010    Granted    IMAGEABLE ELEMENT
CONTAINING SILICATE-COATED POLYMER PARTICLES 89933    Eastman Kodak Company   
US    7097956    10/353,195    1/27/2003    8/29/2006    Granted    IMAGEABLE
ELEMENT CONTAINING SILICATE-COATED POLYMER PARTICLES

 

Page 77 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

89937    Eastman Kodak Company    US    6921626    10/400,714    3/27/2003   
7/26/2005    Granted    NANOPASTES AS PATTERNING COMPOSITION FOR ELECTRONIC
PARTS 89937-1    Eastman Kodak Company    US    7094503    10/400,715   
3/27/2003    8/22/2006    Granted    NANOPASTES FOR USE AS PATTERNING
COMPOSITIONS 89937-1    Eastman Kodak Company    US    7217502    11/444,740   
6/1/2006    5/15/2007    Granted    NANOPASTES FOR USE AS PATTERNING
COMPOSITIONS 89937-2    Eastman Kodak Company    US    7081322    10/400,959   
3/27/2003    7/25/2006    Granted    NANOPASTES AS INKJET COMPOSITIONS FOR
PRINTING PLATES 89939    Eastman Kodak Company    US    6962765    10/689,468   
10/20/2003    11/8/2005    Granted    LASER GENERATED ULTRAVIOLET RADIATION MASK
89940    Eastman Kodak Company    US    6844139    10/336,595    1/3/2003   
1/18/2005    Granted    METHOD FOR FORMING A LITHOGRAPHIC PRINTING PLATE 89941
   Eastman Kodak Company    US    6899992    10/290,623    11/8/2002   
5/31/2005    Granted    POLYMERIZABLE COMPOUNDS WITH QUADRUPLE HYDROGEN BOND
FORMING GROUPS 89942    Eastman Kodak Company    DE    602004003030.9   
04703685.0    1/20/2004    11/2/2006    Granted    INFRARED ABSORBING COMPOUNDS
AND THEIR USE IN IMAGEABLE ELEMENTS 89942    Eastman Kodak Company    GB   
1587880    04703685.0    1/20/2004    11/2/2006    Granted    INFRARED ABSORBING
COMPOUNDS AND THEIR USE IN IMAGEABLE ELEMENTS 89942    Eastman Kodak Company   
US    6790590    10/353,106    1/27/2003    9/14/2004    Granted    INFRARED
ABSORBING COMPOUNDS AND THEIR USE IN IMAGEABLE ELEMENTS 89945   
Eastman Kodak Company    JP    4511523    2006-508807    2/23/2004    5/14/2010
   Granted    METHOD FOR PREPARING LITHOGRAPHIC PRINTING PLATE PRECURSORS 89945
   Eastman Kodak Company    US    7229744    10/393,762    3/21/2003   
6/12/2007    Granted    METHOD FOR PREPARING LITHOGRAPHIC PRINTING PLATE
PRECURSORS 89949    Eastman Kodak Company    US    6902861    10/384,989   
3/10/2003    6/7/2005    Granted    INFRARED ABSORBING COMPOUNDS AND THEIR USE
IN PHOTOIMAGEABLE ELEMENTS 89965    Eastman Kodak Company    US    7442486   
10/544,758    2/20/2004    10/28/2008    Granted    RADIATION-SENSITIVE
COMPOSITIONS COMPRISING OXAZOLE DERIVATIVES AND IMAGEABLE ELEMENTS BASED THEREON
89972    Eastman Kodak Company    DE    602004018565.5    04012441.4   
5/26/2004    12/24/2008    Granted    THERMALLY SENSITIVE COMPOSITIONS
CONTAINING CYANOACRYLATE POLYMERS 89972    Eastman Kodak Company    FR   
1481800    04012441.4    5/26/2004    12/24/2008    Granted    THERMALLY
SENSITIVE COMPOSITIONS CONTAINING CYANOACRYLATE POLYMERS 89972   
Eastman Kodak Company    GB    1481800    04012441.4    5/26/2004    12/24/2008
   Granted    THERMALLY SENSITIVE COMPOSITIONS CONTAINING CYANOACRYLATE POLYMERS
89972    Eastman Kodak Company    US    6924080    10/445,489    5/27/2003   
8/2/2005    Granted    THERMALLY SENSITIVE COMPOSITIONS CONTAINING CYANOACRYLATE
POLYMERS 89973    Eastman Kodak Company    GB    1481801    04012442.2   
5/26/2004    8/8/2007    Granted    TOP COAT LAYER FOR THERMALLY SENSITIVE
PRINTING PLATES 89973    Eastman Kodak Company    US    6821709    10/445,548   
5/27/2003    11/23/2004    Granted    TOP COAT LAYER FOR THERMALLY SENSITIVE
PRINTING PLATES 89976    Eastman Kodak Company    CN    200480012496.9   
200480012496.9    5/11/2004    6/9/2010    Granted    ON-PRESS DEVELOPABLE IR
SENSITIVE PRINTING PLATES CONTAINING AN ONIUM SALT INITIATOR SYSTEM 89976   
Eastman Kodak Company    DE    602004033556.8    04751887.3    5/11/2004   
7/20/2011    Granted    ON-PRESS DEVELOPABLE IR SENSITIVE PRINTING PLATES
CONTAINING AN ONIUM SALT INITIATOR SYSTEM 89976    Eastman Kodak Company    FR
   1622768    04751887.3    5/11/2004    7/20/2011    Granted    ON-PRESS
DEVELOPABLE IR SENSITIVE PRINTING PLATES CONTAINING AN ONIUM SALT INITIATOR
SYSTEM 89976    Eastman Kodak Company    GB    1622768    04751887.3   
5/11/2004    7/20/2011    Granted    ON-PRESS DEVELOPABLE IR SENSITIVE PRINTING
PLATES CONTAINING AN ONIUM SALT INITIATOR SYSTEM 89976    Eastman Kodak Company
   JP    5091299    2010-249754    11/8/2010    9/21/2012    Granted    ON-PRESS
DEVELOPABLE IR SENSITIVE PRINTING PLATES CONTAINING AN ONIUM SALT INITIATOR
SYSTEM 89976    Eastman Kodak Company    US    7368215    10/436,506   
5/12/2003    5/6/2008    Granted    ON-PRESS DEVELOPABLE IR SENSITIVE PRINTING
PLATES CONTAINING AN ONIUM SALT INITIATOR SYSTEM 89981    Eastman Kodak Company
   US    7070902    10/648,672    8/26/2003    7/4/2006    Granted    IMAGEABLE
ELEMENTS CONTAINING CYANOACRYLATE POLYMER PARTICLES 89993   
Eastman Kodak Company    US    7183039    10/559,230    6/8/2004    2/27/2007   
Granted    1,4-DIHYDROPYRIDINE-CONTAINING IR-SENSITIVE COMPOSITION AND USE
THEREOF FOR THE PRODUCTION OF IMAGEABLE ELEMENTS 89999    Eastman Kodak Company
   DE    602004030255.4    04780824.1    8/11/2004    11/24/2010    Granted   
MULTI-LAYER IMAGEABLE ELEMENTS 89999    Eastman Kodak Company    GB    1654119
   04780824.1    8/11/2004    11/24/2010    Granted    MULTI-LAYER IMAGEABLE
ELEMENTS 90000    Eastman Kodak Company    US    6843176    10/661,236   
9/12/2003    1/18/2005    Granted    METHOD TO REMOVE UNWANTED, UNEXPOSED,
RADIATION-SENSITIVE LAYER IN A LITHOGRAPHIC PRINTING PLATE 90001    Eastman
Kodak Company    JP    4571479    2004-314443    10/28/2004    8/20/2010   
Granted    DISPLAY DEVICE COLOR CHANNEL RECONSTRUCTION 90001    Eastman Kodak
Company    US    7236179    10/695,545    10/28/2003    6/26/2007    Granted   
DISPLAY DEVICE COLOR CHANNEL RECONSTRUCTION 90002    Eastman Kodak Company    US
   7291438    10/558,956    6/17/2004    11/6/2007    Granted    NEGATIVE
PHOTOSENSITIVE COMPOSITION AND NEGATIVE PHOTOSENSITIVE LITHOGRAPHIC PRINTING
PLATE 90003    Eastman Kodak Company    EP       04019062.1    8/11/2004      
Filed    IMPROVED DEVELOPER EXIT TANK FOR IMMERSION TYPE PRINTING PLATE
PROCESSOR 90003    Eastman Kodak Company    US    6764232    10/639,885   
8/13/2003    7/20/2004    Granted    IMPROVED DEVELOPER EXIT TANK FOR IMMERSION
TYPE PRINTING PLATE PROCESSOR 90005    Eastman Kodak Company    US    7710597   
10/883,006    7/1/2004    5/4/2010    Granted    MODIFIED NEUGEBAUER MODEL FOR
HALFTONE IMAGING SYSTEM 90007    Eastman Kodak Company    US    7132550   
10/722,257    11/25/2003    11/7/2006    Granted    PROCESS FOR THE PREPARATION
OF CYANINE DYE WITH POLYSULFONATE ANIONS 90009    Eastman Kodak Company    US   
6893783    10/681,701    10/8/2003    5/17/2005    Granted    MULTILAYER
IMAGEABLE ELEMENTS 90011    Eastman Kodak Company    US    6844141    10/625,229
   7/23/2003    1/18/2005    Granted    METHOD FOR DEVELOPING MULTILAYER
IMAGEABLE ELEMENTS 90018    Eastman Kodak Company    DE    602005002063.2   
05003487.5    2/18/2005    8/22/2007    Granted    MULTI-LAYER LASER THERMAL
IMAGE RECEPTOR SHEET WITH INTERNAL TIE LAYER 90018    Eastman Kodak Company   
FR    1568506    05003487.5    2/18/2005    8/22/2007    Granted    MULTI-LAYER
LASER THERMAL IMAGE RECEPTOR SHEET WITH INTERNAL TIE LAYER 90018    Eastman
Kodak Company    GB    1568506    05003487.5    2/18/2005    8/22/2007   
Granted    MULTI-LAYER LASER THERMAL IMAGE RECEPTOR SHEET WITH INTERNAL TIE
LAYER

 

Page 78 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

90018    Eastman Kodak Company    US    7147902    10/789,039    2/27/2004   
12/12/2006    Granted    MULTI-LAYER LASER THERMAL IMAGE RECEPTOR SHEET WITH
INTERNAL TIE LAYER 90027    Eastman Kodak Company    US    7371454    10/736,078
   12/15/2003    5/13/2008    Granted    IMAGEABLE ELEMENT COMPRISING SULFATED
POLYMERS 90028    Eastman Kodak Company    US    7172992    10/949,899   
9/24/2004    2/6/2007    Granted    BIGUANIDE BLEACHING AGENT FOR A
THERMAL-IMAGING RECEPTOR ELEMENT 90033    Eastman Kodak Company    US    6001530
   09/145,725    9/2/1998    12/14/1999    Granted    LASER ADDRESSABLE BLACK
THERMAL TRANSFER DONORS 90035    Eastman Kodak Company    EP       04023906.3   
10/7/2004       Filed    DEVELOPER REGENERATORS 90035    Eastman Kodak Company
   US    7078162    10/681,574    10/8/2003    7/18/2006    Granted    DEVELOPER
REGENERATORS 90035    Eastman Kodak Company    US    7316894    11/388,850   
3/24/2006    1/8/2008    Granted    DEVELOPER REGENERATORS 90035    Eastman
Kodak Company    US    7507526    11/623,334    3/27/2007    3/24/2009   
Granted    DEVELOPER REGENERATORS 90036    Eastman Kodak Company    US   
6022440    08/987,885    12/8/1997    2/8/2000    Granted    IMAGE TRANSFER
PROCESS FOR INK-JET GENERATED IMAGES 90037    Eastman Kodak Company    US   
6618158    09/185,182    11/3/1998    9/9/2003    Granted    METHOD AND DEVICE
FOR CALIBRATING AN IMAGING APPARATUS HAVING MULTIPLE IMAGING OUTPUTS 90038   
Eastman Kodak Company    US    6992688    10/766,345    1/28/2004    1/31/2006
   Granted    METHOD FOR DEVELOPING MULTILAYER IMAGEABLE ELEMENTS 90039   
Eastman Kodak Company    US    6462835    09/353,997    7/15/1999    10/8/2002
   Granted    IMAGING SYSTEM AND METHOD 90040    Eastman Kodak Company    DE   
69905294.7    99949759.7    9/23/1999    2/5/2003    Granted    COLOR PROCESSING
90040    Eastman Kodak Company    US    7030888    09/259,863    3/1/1999   
4/18/2006    Granted    COLOR PROCESSING 90041    Eastman Kodak Company    US   
6608925    09/259,579    3/1/1999    8/19/2003    Granted    COLOR PROCESSING
90041    Eastman Kodak Company    US    7120295    10/612,734    7/2/2003   
10/10/2006    Granted    COLOR IMAGE PROCESSING 90042    Eastman Kodak Company
   US    6844140    10/747,643    12/29/2003    1/18/2005    Granted    METHOD
FOR REDUCING START UP BLINDING IN NO-PROCESS LITHOGRAPHIC PRINTING PLATES 90043
   Eastman Kodak Company    DE    60037589.7    00938170.8    6/5/2000   
12/26/2007    Granted    COLORIMETRIC CHARACTERIZATION OF SCANNED MEDIA USING
SPECTRAL SCANNER AND BASIS SPECTRA MODELS 90043    Eastman Kodak Company    FR
   1190563    00938170.8    6/5/2000    12/26/2007    Granted    COLORIMETRIC
CHARACTERIZATION OF SCANNED MEDIA USING SPECTRAL SCANNER AND BASIS SPECTRA
MODELS 90043    Eastman Kodak Company    GB    1190563    00938170.8    6/5/2000
   12/26/2007    Granted    COLORIMETRIC CHARACTERIZATION OF SCANNED MEDIA USING
SPECTRAL SCANNER AND BASIS SPECTRA MODELS 90043    Eastman Kodak Company    US
   6654150    09/342,983    6/29/1999    11/25/2003    Granted    COLORIMETRIC
CHARACTERIZATION OF SCANNED MEDIA USING SPECTRAL SCANNER AND BASIS SPECTRA
MODELS 90044    Eastman Kodak Company    US    6650446    09/342,960   
6/29/1999    11/18/2003    Granted    COLORIMETRIC CHARACTERIZATION OF SCANNED
MEDIA USING SPECTRAL SCANNER AND MEDIA MODELS 90046    Eastman Kodak Company   
US    6633408    09/342,568    6/29/1999    10/14/2003    Granted    SPECTRAL
MODELING OF PHOTOGRAPHIC PRINTING BASED ON DYE CONCENTRATION 90048    Eastman
Kodak Company    DE    60009571.1    00959916.8    9/5/2000    3/31/2004   
Granted    MODIFICATION OF COLOR VALUES IN PAGE DESCRIPTION FILES 90048   
Eastman Kodak Company    US    7900144    09/534,824    3/23/2000    3/1/2011   
Granted    MODIFICATION OF COLOR VALUES IN PAGE DESCRIPTION FILES 90049   
Eastman Kodak Company    US    7250245    10/852,552    5/24/2004    7/31/2007
   Granted    SWITCHABLE POLYMER PRINTING PLATES WITH CARBON BEARING IONIC AND
STERIC STABILIZING GROUPS 90050    Eastman Kodak Company    DE    60043061.8   
00936285.6    5/24/2000    9/30/2009    Granted    CONSTRAINED MULTI-DIMENIONAL
COLOR TRANSFORMATION 90050    Eastman Kodak Company    US    7057765   
09/577,529    5/24/2000    6/6/2006    Granted    CONSTRAINED MULTI-DIMENSIONAL
COLOR TRANSFORMATION 90051    Eastman Kodak Company    DE    60106038.5-08   
01984204.6    1/11/2001    9/29/2004    Granted    HALFTONE DOT PLACEMENT FOR
MULTI-COLOR IMAGES 90051    Eastman Kodak Company    FR    1300000    01984204.6
   1/11/2001    9/29/2004    Granted    HALFTONE DOT PLACEMENT FOR MULTI-COLOR
IMAGES 90051    Eastman Kodak Company    GB    1300000    01984204.6   
1/11/2001    9/29/2004    Granted    HALFTONE DOT PLACEMENT FOR MULTI-COLOR
IMAGES 90051    Eastman Kodak Company    US    6867884    09/612,419    7/7/2000
   3/15/2005    Granted    HALFTONE DOT PLACEMENT FOR MULTI-COLOR IMAGES 90054
   Eastman Kodak Company    US    7177047    09/741,460    12/19/2000   
2/13/2007    Granted    GAMUT-PRESERVING COLOR IMAGING 90054    Eastman Kodak
Company    US    7495804    11/644,860    12/22/2006    2/24/2009    Granted   
GAMUT-PRESERVING COLOR IMAGING 90055    Eastman Kodak Company    JP    4142646
   2004-522929    7/24/2002    6/20/2008    Granted    HALFTONE DOT THINNING
90055    Eastman Kodak Company    US    7016082    09/899,687    7/5/2001   
3/21/2006    Granted    HALFTONE DOT THINNING 90058    Eastman Kodak Company   
US    7215343    10/767,987    1/29/2004    5/8/2007    Granted    COLOR
CORRECTION USING A DEVICE-DEPENDENT DISPLAY PROFILE 90062    Eastman Kodak
Company    BR       PI0512217-1    6/2/2005       Filed    IMAGEABLE ELEMENT
WITH SOLVENT-RESISTANT POLYMERIC BINDER 90062    Eastman Kodak Company    CN   
200580019851.X    200580019851.X    6/2/2005    9/9/2009    Granted    IMAGEABLE
ELEMENT WITH SOLVENT-RESISTANT POLYMERIC BINDER 90062    Eastman Kodak Company
   DE    602005005058.2    05784260.1    6/2/2005    2/27/2008    Granted   
IMAGEABLE ELEMENT WITH SOLVENT-RESISTANT POLYMERIC BINDER 90062    Eastman Kodak
Company    FR    1765593    05784260.1    6/2/2005    2/27/2008    Granted   
IMAGEABLE ELEMENT WITH SOLVENT-RESISTANT POLYMERIC BINDER 90062    Eastman Kodak
Company    GB    1765593    05784260.1    6/2/2005    2/27/2008    Granted   
IMAGEABLE ELEMENT WITH SOLVENT-RESISTANT POLYMERIC BINDER 90062    Eastman Kodak
Company    JP       2012-203991    9/18/2012       Filed    IMAGEABLE ELEMENT
WITH SOLVENT-RESISTANT POLYMERIC BINDER

 

Page 79 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

90062    Eastman Kodak Company    NL    1765593    05784260.1    6/2/2005   
2/27/2008    Granted    IMAGEABLE ELEMENT WITH SOLVENT-RESISTANT POLYMERIC
BINDER 90062    Eastman Kodak Company    US    7261998    10/872,209   
6/17/2004    8/28/2007    Granted    IMAGEABLE ELEMENT WITH SOLVENT-RESISTANT
POLYMERIC BINDER 90069    Eastman Kodak Company    EP       05008072.0   
4/13/2005       Filed    METHODS FOR PRODUCING A BLACK MATRIX ON A LENTICULAR
LENS 90069    Eastman Kodak Company    US    7317577    10/846,906    5/14/2004
   1/8/2008    Granted    METHODS FOR PRODUCING A BLACK MATRIX ON A LENTICULAR
LENS 90070    Eastman Kodak Company    DE    602005003657.1    05730162.4   
3/25/2005    12/5/2007    Granted    POSITIVE-WORKING, THERMALLY SENSITIVE
IMAGEABLE ELEMENT 90070    Eastman Kodak Company    GB    1747241    05730162.4
   3/25/2005    12/5/2007    Granted    POSITIVE-WORKING, THERMALLY SENSITIVE
IMAGEABLE ELEMENT 90070    Eastman Kodak Company    NL    1747241    05730162.4
   3/25/2005    12/5/2007    Granted    POSITIVE-WORKING, THERMALLY SENSITIVE
IMAGEABLE ELEMENT 90073    Eastman Kodak Company    DE    602005001226.5   
05009501.7    4/29/2005    6/14/2007    Granted    LASER THERMAL COLOR DONORS
WITH IMPROVED AGING CHARACTERISTICS 90073    Eastman Kodak Company    GB   
1593520    05009501.7    4/29/2005    5/30/2007    Granted    LASER THERMAL
COLOR DONORS WITH IMPROVED AGING CHARACTERISTICS 90073    Eastman Kodak Company
   US    6855474    10/838,940    5/3/2004    2/15/2005    Granted    LASER
THERMAL COLOR DONORS WITH IMPROVED AGING CHARACTERISTICS 90076    Eastman Kodak
Company    CN    ZL200580011950.3    200580011950.3    4/6/2005    11/7/2012   
Granted    METHOD OF PRODUCING A RELIEF IMAGE 90076    Eastman Kodak Company   
CN       201210311213.7    4/6/2005       Filed    METHOD OF PRODUCING A RELIEF
IMAGE 90076    Eastman Kodak Company    EP       05734358.4    4/6/2005      
Filed    METHOD OF PRODUCING A RELIEF IMAGE 90076    Eastman Kodak Company    JP
   5155654    2007-507503    4/6/2005    12/14/2012    Granted    METHOD OF
PRODUCING A RELIEF IMAGE 90076    Eastman Kodak Company    US    8142987   
11/081,018    3/15/2005    3/27/2012    Granted    METHOD OF PRODUCING A RELIEF
IMAGE FOR PRINTING 90076    Eastman Kodak Company    US    8409790    13/314,218
   12/8/2011    4/2/2013    Granted    METHOD OF PRODUCING A RELIEF IMAGE FOR
PRINTING 90081    Eastman Kodak Company    US    6623894    09/808,309   
3/14/2001    9/23/2003    Granted    LASER-INDUCED THERMAL IMAGING WITH MASKING
90081    Eastman Kodak Company    US    6943816    10/636,421    8/6/2003   
9/13/2005    Granted    LASER-INDUCED THERMAL IMAGING WITH MASKING 90082   
Eastman Kodak Company    DE    60214984.3    02717666.8    3/15/2002   
9/27/2006    Granted    CORRECTION TECHNIQUES FOR SOFT PROOFING 90082    Eastman
Kodak Company    FR    1368962    02717666.8    3/15/2002    9/27/2006   
Granted    CORRECTION TECHNIQUES FOR SOFT PROOFING 90082    Eastman Kodak
Company    GB    1368962    02717666.8    3/15/2002    9/27/2006    Granted   
CORRECTION TECHNIQUES FOR SOFT PROOFING 90088    Eastman Kodak Company    US   
6597388    09/886,446    6/21/2001    7/22/2003    Granted    THERMAL IMAGING
MASK 90089    Eastman Kodak Company    US    6737204    10/238,508    9/4/2002
   5/18/2004    Granted    HYBRID PROOFING METHOD 90090    Eastman Kodak Company
   DE    1457037    02790152.9    12/18/2002    1/16/2013    Granted   
LASER-INDUCED THERMAL IMAGING WITH MASKING 90090    Eastman Kodak Company    EP
   1457037    02790152.9    12/18/2002    1/16/2013    Granted    LASER-INDUCED
THERMAL IMAGING WITH MASKING 90090    Eastman Kodak Company    GB    1457037   
02790152.9    12/18/2002    1/16/2013    Granted    LASER-INDUCED THERMAL
IMAGING WITH MASKING 90090    Eastman Kodak Company    NL    1457037   
02790152.9    12/18/2002    1/16/2013    Granted    LASER-INDUCED THERMAL
IMAGING WITH MASKING 90090    Eastman Kodak Company    US    6888558   
10/028,548    12/19/2001    5/3/2005    Granted    LASER-INDUCED THERMAL IMAGING
WITH MASKING 90091    Eastman Kodak Company    US    6899988    10/461,738   
6/13/2003    5/31/2005    Granted    LASER THERMAL METALLIC DONORS 90095   
Eastman Kodak Company    DE    60223078.0    02792554.4    12/30/2002   
10/17/2007    Granted    CALIBRATION TECHNIQUES FOR IMAGING DEVICES 90095   
Eastman Kodak Company    JP    4938810    2009-58368    12/30/2002    3/2/2012
   Granted    CALIBRATION TECHNIQUES FOR IMAGING DEVICES 90095    Eastman Kodak
Company    US    6775633    10/039,669    12/31/2001    8/10/2004    Granted   
CALIBRATION TECHNIQUES FOR IMAGING DEVICES 90095    Eastman Kodak Company    US
   7509222    10/854,113    5/26/2004    3/24/2009    Granted    CALIBRATION
TECHNIQUES FOR IMAGING DEVICES 90120    Eastman Kodak Company    US    7184679
   11/117,557    4/28/2005    2/27/2007    Granted    RECEIVER MEMBER SPEED
CONTROL THROUGH A FUSER ASSEMBLY OF A REPRODUCTION APPARATUS 90121    Eastman
Kodak Company    US    7194233    11/117,559    4/28/2005    3/20/2007   
Granted    A VARIABLE POWER FUSER EXTERNAL HEATER 90123    Eastman Kodak Company
   US    7680424    11/863,519    9/28/2007    3/16/2010    Granted    ROLLER
FUSER SYSTEM WITH FUSING MEMBER TEMPERATURE CONTROL FOR PRINTING 90142   
Eastman Kodak Company    US    7045271    10/842,111    5/10/2004    5/16/2006
   Granted    ON PRESS DEVELOPABLE IMAGEABLE ELEMENT 90148    Eastman Kodak
Company    US    7172850    10/891,727    7/15/2004    2/6/2007    Granted   
PREPARATION OF SOLVENT-RESISTANT BINDER FOR AN IMAGEABLE ELEMENT 90150   
Eastman Kodak Company    US    7292368    11/122,260    5/4/2005    11/6/2007   
Granted    HALFTONE PROOFING WITH INKJET PRINTERS 90151    Eastman Kodak Company
   US    7186482    11/144,315    6/3/2005    3/6/2007    Granted    MULTILAYER
IMAGEABLE ELEMENTS 90154    Eastman Kodak Company    JP    4856075   
2007-528027    8/17/2005    11/4/2011    Granted    SUBSTRATE FOR LITHOGRAPHIC
PRINTING PLATE PRECURSOR 90154    Eastman Kodak Company    US    7416831   
10/922,782    8/20/2004    8/26/2008    Granted    SUBSTRATE FOR LITHOGRAPHIC
PRINTING PLATE PRECURSOR 90159    Eastman Kodak Company    CN    200580030800.7
   200580030800.7    9/9/2005    10/27/2010    Granted    STRUCTURED SURFACE
USING ABLATABLE RADIATION SENSITIVE MATERIAL

 

Page 80 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

90159    Eastman Kodak Company    JP    4977610    2007-532378    9/9/2005   
4/20/2012    Granted    STRUCTURED SURFACE USING ABLATABLE RADIATION SENSITIVE
MATERIAL 90159    Eastman Kodak Company    KR    10-1087924    10-2007-7006050
   9/9/2005    11/22/2011    Granted    STRUCTURED SURFACE USING ABLATABLE
RADIATION SENSITIVE MATERIAL 90159    Eastman Kodak Company    US      
10/944,586    9/17/2004       Filed    METHOD OF FORMING A STRUCTURED SURFACE
USING ABLATABLE RADIATION SENSITIVE MATERIAL 90161    Eastman Kodak Company   
JP    4499507    2004-242968    8/23/2004    4/23/2010    Granted   
LITHOGRAPHIC PRINTING PLATE PRECURSOR 90162    Eastman Kodak Company    US   
7807333    11/573,895    8/23/2005    10/5/2010    Granted    METHOD AND
APPARATUS FOR DEVELOPMENT OF LITHOGRAPHIC PRINTING PLATE PRECURSOR 90164   
Eastman Kodak Company    US    7659046    11/013,954    12/16/2004    2/9/2010
   Granted    WATER-DEVELOPABLE INFRARED-SENSITIVE PRINTING PLATE 90166   
Eastman Kodak Company    US    7234791    11/114,530    4/26/2005    6/26/2007
   Granted    REDUCING INK BLEED ARTIFACTS 90173    Eastman Kodak Company    JP
   3275809    09-346144    12/16/1997    2/8/2002    Granted    PHOTOSENSITIVE
PLANOGRAPHIC PRINTING PLATE 90182    Eastman Kodak Company    US    7294445   
11/240,721    9/30/2005    11/13/2007    Granted    METHOD FOR SIMULATING SPOT
VARNISH ON A SURPRINT PROOF 90183    Eastman Kodak Company    DE   
602006031358.6    06838549.1    11/28/2006    8/8/2012    Granted    MULTILAYER
IMAGEABLE ELEMENTS HAVING GOOD SOLVENT RESISTANCE 90183    Eastman Kodak Company
   GB    2086763    06838549.1    11/28/2006    8/8/2012    Granted   
MULTILAYER IMAGEABLE ELEMENTS HAVING GOOD SOLVENT RESISTANCE 90183    Eastman
Kodak Company    JP    5038434    2009-539221    11/28/2006    7/13/2012   
Granted    MULTILAYER IMAGEABLE ELEMENTS HAVING GOOD SOLVENT RESISTANCE 90183   
Eastman Kodak Company    NL    2086763    06838549.1    11/28/2006    8/8/2012
   Granted    MULTILAYER IMAGEABLE ELEMENTS HAVING GOOD SOLVENT RESISTANCE 90184
   Eastman Kodak Company    DE    602004035362.0    04815940.4    12/29/2004   
11/16/2011    Granted    SELECTIVE FLATTENING OF PAGE DESCRIPTION FILES TO
SUPPORT COLOR CORRECTION 90184    Eastman Kodak Company    GB    1700252   
04815940.4    12/29/2004    11/16/2011    Granted    SELECTIVE FLATTENING OF
PAGE DESCRIPTION FILES TO SUPPORT COLOR CORRECTION 90184    Eastman Kodak
Company    JP    5132152    2006-547573    12/29/2004    11/16/2012    Granted
   SELECTIVE FLATTENING OF PAGE DESCRIPTION FILES TO SUPPORT COLOR CORRECTION
90184    Eastman Kodak Company    US    7433103    11/025,690    12/29/2004   
10/7/2008    Granted    SELECTIVE FLATTENING OF PAGE DESCRIPTION FILES TO
SUPPORT COLOR CORRECTION 90197    Eastman Kodak Company    US    5460918   
08/320,943    10/11/1994    10/24/1995    Granted    THERMAL TRANSFER DONOR AND
RECEPTOR FOR LITHOGRAPHIC PRINTING APPLICATIONS 90201    Eastman Kodak Company
   US    5360694    08/138,591    10/18/1993    11/1/1994    Granted    THERMAL
DYE TRANSFER 90202    Eastman Kodak Company    US    5436695    08/210,153   
3/17/1994    7/25/1995    Granted    METHOD AND APPARATUS FOR LOADING THIN FILM
MEDIA 90203    Eastman Kodak Company    US    5326619    08/144,731   
10/28/1993    7/5/1994    Granted    THERMAL TRANSFER DONOR ELEMENT COMPRISING A
SUBSTRATE HAVING A MICROSTRUCTURED SURFACE 90206    Eastman Kodak Company    US
   5635331    08/322,588    10/13/1994    6/3/1997    Granted    SUBSTRATE AND A
COLOR PROOFING ARTICLE HAVING RELEASE AGENT/ADHESIVE MIXTURE COATED THEREON
90208    Eastman Kodak Company    US    5773170    08/627,825    4/2/1996   
6/30/1998    Granted    UV-ABSORBING MEDIA BLEACHABLE BY IR-RADIATION 90211   
Eastman Kodak Company    US    7796123    11/455,991    6/20/2006    9/14/2010
   Granted    TOUCHSCREEN WITH CARBON NANOTUBE CONDUCTIVE LAYERS 90212   
Eastman Kodak Company    DE    602006028203.6    06770710.9    5/19/2006   
3/14/2012    Granted    TOUCHSCREEN WITH ONE CARBON NANOTUBE CONDUCTIVE LAYER
90212    Eastman Kodak Company    EP    1886212    06770710.9    5/19/2006   
3/14/2012    Granted    TOUCHSCREEN WITH ONE CARBON NANOTUBE CONDUCTIVE LAYER
90212    Eastman Kodak Company    GB    1886212    06770710.9    5/19/2006   
3/14/2012    Granted    TOUCHSCREEN WITH ONE CARBON NANOTUBE CONDUCTIVE LAYER
90212    Eastman Kodak Company    JP       2012-172554    8/3/2012       Filed
   TOUCHSCREEN WITH ONE CARBON NANOTUBE CONDUCTIVE LAYER 90212    Eastman Kodak
Company    NL    1886212    06770710.9    5/19/2006    3/14/2012    Granted   
TOUCHSCREEN WITH ONE CARBON NANOTUBE CONDUCTIVE LAYER 90212    Eastman Kodak
Company    US    7535462    11/143,539    6/2/2005    5/19/2009    Granted   
TOUCHSCREEN WITH ONE CARBON NANOTUBE CONDUCTIVE LAYER 90216    Eastman Kodak
Company    DE    69806153.5    98914403.5    4/2/1998    6/19/2002    Granted   
ARRANGEMENT FOR HIGH-ACCURACY COLORIMETRIC CHARACTERIZATION OF DISPLAY DEVICES
AND METHOD THEREFOR 90216    Eastman Kodak Company    US    6232954   
08/855,709    5/8/1997    5/15/2001    Granted    ARRANGEMENT FOR HIGH-ACCURACY
COLORIMETRIC CHARACTERIZATION OF DISPLAY DEVICES AND METHOD THEREFOR 90217   
Eastman Kodak Company    DE    69804795.8    98922254.2    5/13/1998   
4/10/2002    Granted    CHARACTERIZATION OF COLOR IMAGING SYSTEMS 90217   
Eastman Kodak Company    FR    0991924    98922254.2    5/13/1998    4/10/2002
   Granted    CHARACTERIZATION OF COLOR IMAGING SYSTEMS 90217    Eastman Kodak
Company    GB    0991924    98922254.2    5/13/1998    4/10/2002    Granted   
CHARACTERIZATION OF COLOR IMAGING SYSTEMS 90217    Eastman Kodak Company    US
   6108442    08/884,411    6/27/1997    8/22/2000    Granted   
CHARACTERIZATION OF COLOR IMAGING SYSTEMS 90218    Eastman Kodak Company    DE
   69808095.5    98928849.3    6/1/1998    9/18/2002    Granted    METHOD FOR
MAPPING COLORS BETWEEN IMAGING SYSTEMS 90218    Eastman Kodak Company    FR   
0995305    98928849.3    6/1/1998    9/18/2002    Granted    METHOD FOR MAPPING
COLORS BETWEEN IMAGING SYSTEMS 90218    Eastman Kodak Company    GB    0995305
   98928849.3    6/1/1998    9/18/2002    Granted    METHOD FOR MAPPING COLORS
BETWEEN IMAGING SYSTEMS 90218    Eastman Kodak Company    US    7382379   
09/536,366    3/27/2000    6/3/2008    Granted    ARRANGEMENT FOR MAPPING COLORS
BETWEEN IMAGING SYSTEMS AND METHOD THEREFOR 90218    Eastman Kodak Company    US
   RE39161    10/764,384    1/23/2004    7/11/2006    Granted    ARRANGEMENT FOR
MAPPING COLORS BETWEEN IMAGING SYSTEMS AND METHOD THEREFOR 90218    Eastman
Kodak Company    US       12/020,155    1/25/2008       Filed    METHOD FOR
MAPPING COLORS BETWEEN IMAGING SYSTEMS AND METHOD THEREFOR 90218    Eastman
Kodak Company    US       12/020,181    1/25/2008       Filed    METHOD FOR
MAPPING COLORS BETWEEN IMAGING SYSTEMS AND METHOD THEREFOR

 

Page 81 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

90219    Eastman Kodak Company    DE    69600857.2    96302793.3    4/19/1996   
10/28/1998    Granted    LASER INDUCED FILM TRANSFER SYSTEM 90219    Eastman
Kodak Company    GB    0738609    96302793.3    4/19/1996    10/28/1998   
Granted    LASER INDUCED FILM TRANSFER SYSTEM 90219    Eastman Kodak Company   
US    5935758    08/842,151    4/22/1997    8/10/1999    Granted    LASER
INDUCED FILM TRANSFER SYSTEM 90219    Eastman Kodak Company    US    5945249   
08/844,805    4/22/1997    8/31/1999    Granted    LASER ABSORBABLE
PHOTOBLEACHABLE COMPOSITIONS 90219    Eastman Kodak Company    US    6291143   
09/688,483    10/16/2000    9/18/2001    Granted    LASER ABSORBABLE
PHOTOBLEACHABLE COMPOSITIONS 90224    Eastman Kodak Company    US    7340208   
11/155,268    6/17/2005    3/4/2008    Granted    METHOD AND APPARATUS FOR
ELECTROSTATOGRAPHIC PRINTING WITH GENERIC COLOR PROFILES AND INVERSE MASKS BASED
ON RECEIVER MEMBER CHARACTERISTICS 90230    Eastman Kodak Company    US   
7502581    11/512,926    8/30/2006    3/10/2009    Granted    MOVABLE METERING
SKIVE FOR A DEVELOPMENT STATION OF A REPRODUCTION APPARATUS 90230    Eastman
Kodak Company    US    7953352    12/118,903    5/12/2008    5/31/2011   
Granted    MOVABLE METERING SKIVE FOR A DEVELOPMENT STATION OF A REPRODUCTION
APPARATUS 90240    Eastman Kodak Company    US    5506090    08/311,510   
9/23/1994    4/9/1996    Granted    PROCESS FOR MAKING SHOOT AND RUN PRINTING
PLATES 90240    Eastman Kodak Company    US    5939237    08/960,175   
10/29/1997    8/17/1999    Granted    PROCESS FOR MAKING SHOOT AND RUN PRINTING
PLATES 90242    Eastman Kodak Company    US    5526140    08/398,516    3/3/1995
   6/11/1996    Granted    EMULATION OF A HALFTONE PRINTED IMAGE ON A
CONTINUOUS-TONE DEVICE 90244    Eastman Kodak Company    US    5754448   
08/501,502    7/12/1995    5/19/1998    Granted    SYSTEM AND METHOD FOR COLOR
CHARACTERIZATION AND TRANSFORMATION 90249    Eastman Kodak Company    US   
6072589    08/856,371    5/14/1997    6/6/2000    Granted    ARRANGEMENT FOR
EFFICIENT CHARACTERIZATION OF PRINTING DEVICES AND METHOD THEREFOR 90251   
Eastman Kodak Company    US    5723617    08/576,502    12/21/1995    3/3/1998
   Granted    PYRROLO[2,1-A] ISOQUINOLINE DYES 90253    Eastman Kodak Company   
US    5847133    08/862,809    5/23/1997    12/8/1998    Granted    IONIC
HALOMETHYL-1,3,5-TRIAZINE PHOTOINITIATORS 90282    Eastman Kodak Company    US
   7535596    11/121,768    5/4/2005    5/19/2009    Granted    COLORANT CONTROL
VALUES FOR COLOR PRINTING DEVICES 90323    Eastman Kodak Company    JP   
3556756    1996-19911    2/6/1996    5/21/2004    Granted    PHOTOSENSITIVE
COMPOSITION AND PHOTOSENSITIVE PLANOGRAPHIC PRINTING DEVICE 90323    Eastman
Kodak Company    US    5731127    08/629,613    4/9/1996    3/24/1998    Granted
   PHOTOSENSITIVE COMPOSITION AND PHOTOSENSITIVE PLANOGRAPHIC PRINTING PLATE
HAVING A RESIN WITH UREA BONDS IN THE SIDE CHAIN 90324    Eastman Kodak Company
   JP    3825453    2004-155268    5/25/2004    7/7/2006    Granted   
PHOTOSENSITIVE COMPOSITION AND PHOTOSENSITIVE PLANOGRAPAHIC PRINTING PLATE 90331
   Eastman Kodak Company    DE       102005013756.3    3/22/2005       Filed   
PAPER TRANSPORT ROLLER I VORRICHTUNG ZUM TRANSPORT VON BOEGEN 90336    Eastman
Kodak Company    JP    5258900    2010-541428    12/22/2008    5/2/2013   
Granted    DUAL TRAYS FOR IMAGE RECEIVER MEDIA SHEETS 90336    Eastman Kodak
Company    US    7658375    11/969,258    1/4/2008    2/9/2010    Granted   
PRINTER AND DUAL TRAYS FOR IMAGE RECEIVER MEDIA SHEETS 90336    Eastman Kodak
Company    US    8220795    12/621,880    11/19/2009    7/17/2012    Granted   
PRINTER AND DUAL TRAYS FOR IMAGE RECEIVER MEDIA SHEETS 90337    Eastman Kodak
Company    US    8356883    12/026,953    2/6/2008    1/22/2013    Granted   
INKJET PRINTING METHOD FOR COLORLESS INK USING COLORLESS INK PRINTHEAD MASKS
DEPENDENT ON COLORED INK PRINTING 90350    Eastman Kodak Company    US   
6623905    09/480,250    6/26/1998    9/23/2003    Granted    PATTERN FORMATION
90351    Eastman Kodak Company    US    6461795    09/558,109    4/25/2000   
10/8/2002    Granted    MANUFACTURE OF LITHOGRAPHIC PRINTING FORMS 90356   
Eastman Kodak Company    US    6218083    09/263,605    7/2/1998    4/17/2001   
Granted    PATTERN-FORMING METHODS 90357    Eastman Kodak Company    US   
6558869    09/558,110    4/25/2000    5/6/2003    Granted    PATTERN FORMATION
90367    Eastman Kodak Company    US    5948534    08/804,681    2/25/1997   
9/7/1999    Granted    COATED PAPER STOCKS FOR USE IN ELECTROSTATIC IMAGING
APPLICATIONS 90367    Eastman Kodak Company    US    6048575    09/198,939   
11/24/1998    4/11/2000    Granted    COATED PAPER STOCKS FOR USE IN
ELECTROSTATIC IMAGING APPLICATIONS 90371    Eastman Kodak Company    US   
6280899    09/483,990    1/18/2000    8/28/2001    Granted    RELATION TO
LITHOGRAPHIC PRINTING FORMS 90371    Eastman Kodak Company    US    6485890   
09/860,943    5/18/2001    11/26/2002    Granted    LITHOGRAPHIC PRINTING FORMS
90372    Eastman Kodak Company    JP    4499837    1998-502471    6/6/1997   
4/23/2010    Granted    LITHOGRAPHIC PLATES 90372    Eastman Kodak Company    US
   6303271    09/194,822    6/6/1997    10/16/2001    Granted    LITHOGRAPHIC
PLATES 90373    Eastman Kodak Company    US    6420087    09/297,443   
10/28/1997    7/16/2002    Granted    DIRECT POSITIVE LITHOGRAPHIC PLATE 90453
   Eastman Kodak Company    US    6105500    09/077,181    11/21/1996   
8/22/2000    Granted    HYDROPHILIZED SUPPORT FOR PLANOGRAPHIC PRINTING PLATES
AND ITS PREPARATION 90457    Eastman Kodak Company    US    6182571   
09/308,702    11/13/1997    2/6/2001    Granted    PLANOGRAPHIC PRINTING 90465
   Eastman Kodak Company    US    5380942    08/118,556    9/9/1993    1/10/1995
   Granted    BIS UREIDO COMPOSITIONS 90466    Eastman Kodak Company    US   
5551585    08/419,228    4/10/1995    9/3/1996    Granted    PROCESS FOR THE
SURFACE TREATMENT OF LITHOGRAPHIC PRINTING PLATE PRECURSORS 90467    Eastman
Kodak Company    US    6187380    08/995,495    12/22/1997    2/13/2001   
Granted    PROCESS FOR THE PRODUCTION OF LITHOGRAPHIC PRINTING PLATES 90473   
Eastman Kodak Company    EP       06751410.9    4/26/2006       Filed    DISPLAY
APPARATUS USING LCD PANEL 90473    Eastman Kodak Company    US    7188953   
11/120,340    5/3/2005    3/13/2007    Granted    DISPLAY APPARATUS USING LCD
PANEL 90474    Eastman Kodak Company    US    7334897    11/684,844    3/12/2007
   2/26/2008    Granted    DISPLAY APPARATUS USING LCD PANEL

 

Page 82 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

90475    Eastman Kodak Company    US    7442245    11/690,271    3/23/2007   
10/28/2008    Granted    GLYCEROL DERIVATIVES FOR INKJET INKS 90476    Eastman
Kodak Company    US    7550039    11/297,195    12/8/2005    6/23/2009   
Granted    AN AQUEOUS INKJET INK COMPOSITION 90479    Eastman Kodak Company   
US    5849842    08/917,057    8/22/1997    12/15/1998    Granted    SULFONAMIDE
SUBSTITUTED ACETAL POLYMERS AND USE THEREOF IN PHOTOSENSITIVE COMPOSITIONS AND
LITHOGRAPHIC PRINTING PLATES 90487    Eastman Kodak Company    US    5919601   
08/745,534    11/12/1996    7/6/1999    Granted    RADIATION-SENSITIVE
COMPOSITIONS AND PRINTING PLATES 90489    Eastman Kodak Company    US    6060217
   08/922,190    9/2/1997    5/9/2000    Granted    THERMAL LITHOGRAPHIC
PRINTING PLATES 90495    Eastman Kodak Company    US    6309792    09/690,898   
2/18/2000    10/30/2001    Granted    IR-SENSITIVE COMPOSITION AND USE THEREOF
FOR THE PREPARATION OF PRINTING PLATE PRECURSORS 90496    Eastman Kodak Company
   DE    69935934.1    04078163.5    6/8/1999    4/25/2007    Granted    THERMAL
LITHOGRAPHIC PRINTING PLATE 90496    Eastman Kodak Company    FR    1506857   
04078163.5    6/8/1999    4/25/2007    Granted    THERMAL LITHOGRAPHIC PRINTING
PLATE 90496    Eastman Kodak Company    GB    1506857    04078163.5    6/8/1999
   4/25/2007    Granted    THERMAL LITHOGRAPHIC PRINTING PLATE 90496    Eastman
Kodak Company    US    6352812    09/301,866    4/29/1999    3/5/2002    Granted
   THERMAL LITHOGRAPHIC PRINTING PLATE 90500    Eastman Kodak Company    DE   
69902598.2    99949163.2    10/6/1999    8/21/2002    Granted    METHOD FOR
MANUFACTURE OF ELECTRONIC PARTS 90500    Eastman Kodak Company    US    6423456
   09/807,084    10/6/1999    7/23/2002    Granted    METHOD FOR MANUFACTURE OF
ELECTRONIC PARTS 90501    Eastman Kodak Company    US    6551763    09/587,224
   10/6/1999    4/22/2003    Granted    IMPROVEMENTS IN RELATION TO ELECTRONIC
PARTS 90509    Eastman Kodak Company    US    6475698    09/726,347    12/1/2000
   11/5/2002    Granted    POLYMERIC COMPOUNDS 90510    Eastman Kodak Company   
US    6416932    09/669,991    9/26/2000    7/9/2002    Granted    WATERLESS
LITHOGRAPHIC PLATE 90511    Eastman Kodak Company    US    5695905    08/649,350
   5/17/1996    12/9/1997    Granted    PHOTOSENSITIVE COMPOSITIONS AND
LITHOGRAPHIC PRINTING PLATES UTILIZING OXAZOLINE MODIFIED ACID POLYMERS 90526   
Eastman Kodak Company    DE       102006013875.9    3/23/2006       Filed   
DIFFERENTIAL CLEAR COAT ICC-PROFILES 90526    Eastman Kodak Company    US   
8107125    12/293,431    3/23/2007    1/31/2012    Granted    METHOD OF
GENERATING PRINTING COLOR PROFILES FOR COLOR MANAGED REPRODUCTION OF COLOR
PRINTS WITH TRANSPARENT LAYER 90527    Eastman Kodak Company    US    7961939   
11/853,214    9/11/2007    6/14/2011    Granted    COLOR TRANSFORMING METHOD
90556    Eastman Kodak Company    EP       06758510.9    4/24/2006       Filed
   PREDICTING COLORIMETRIC MEASUREMENTS OF MIXED SUBTRACTIVE COLORS 90556   
Eastman Kodak Company    JP    4800380    2008-510032    4/24/2006    8/12/2011
   Granted    PREDICTING COLORIMETRIC MEASUREMENTS OF MIXED SUBTRACTIVE COLORS
90556    Eastman Kodak Company    US    7738148    11/375,349    3/14/2006   
6/15/2010    Granted    TECHNIQUES FOR PREDICTING COLORIMETRIC MEASUREMENTS OF
MIXED SUBTRACTIVE COLORS 90559    Eastman Kodak Company    US    7731186   
11/758,052    6/5/2007    6/8/2010    Granted    SHEET TRANSPORT APPARATUS AND
METHOD FOR TRANSPORTING A SHEET IN A PRINTING MACHINE 90560    Eastman Kodak
Company    EP       08742756.3    4/11/2008       Filed    POWER SPLITTER FOR A
MICROWAVE FUSER OF A REPRODUCTION APPARATUS 90560    Eastman Kodak Company    US
   7515859    11/739,259    4/24/2007    4/7/2009    Granted    POWER SPLITTER
FOR A MICROWAVE FUSER 90568    Eastman Kodak Company    DE    602009009099.2   
09789358.0    9/22/2009    8/15/2012    Granted    FUSIBLE INKJET RECORDING
MEDIA 90568    Eastman Kodak Company    GB    2328761    09789358.0    9/22/2009
   8/15/2012    Granted    FUSIBLE INKJET RECORDING MEDIA 90568    Eastman Kodak
Company    JP       2011-530039    9/22/2009       Filed    FUSIBLE INKJET
RECORDING MEDIA 90568    Eastman Kodak Company    NL    2328761    09789358.0   
9/22/2009    8/15/2012    Granted    FUSIBLE INKJET RECORDING MEDIA 90568   
Eastman Kodak Company    US    8298634    12/241,355    9/30/2008    10/30/2012
   Granted    FUSIBLE INKJET RECORDING MEDIA 90570    Eastman Kodak Company   
EP       07795209.1    5/23/2007       Filed    HIGH SPEED DIGITAL PRINTING
APPARATUS 90570    Eastman Kodak Company    JP    5208927    2009-513179   
5/23/2007    3/1/2013    Granted    HIGH SPEED DIGITAL PRINTING APPARATUS 90570
   Eastman Kodak Company    US    7819518    11/445,712    6/2/2006   
10/26/2010    Granted    DIGITAL PRINTING APPARATUS FOR PRODUCING PRINTS AT HIGH
SPEED 90575    Eastman Kodak Company    US    7291440    11/129,844    5/16/2005
   11/6/2007    Granted    BAKEABLE MULTI-LAYER IMAGEABLE ELEMENT 90578   
Eastman Kodak Company    DE    602006009120.6    06788272.0    7/21/2006   
9/9/2009    Granted    RADIATION-SENSITIVE COMPOSITIONS AND IMAGEABLE MATERIALS
90578    Eastman Kodak Company    GB    1913443    06788272.0    7/21/2006   
9/9/2009    Granted    RADIATION-SENSITIVE COMPOSITIONS AND IMAGEABLE MATERIALS
90578    Eastman Kodak Company    JP       2008-525011    7/21/2006       Filed
   RADIATION-SENSITIVE COMPOSITIONS AND IMAGEABLE MATERIALS 90578    Eastman
Kodak Company    US    7153632    11/196,124    8/3/2005    12/26/2006   
Granted    RADIATION-SENSITIVE COMPOSITIONS AND IMAGEABLE MATERIALS 90586   
Eastman Kodak Company    US    7541124    11/210,100    8/19/2005    6/2/2009   
Granted    CONDENSATION POLYMER PHOTOCONDUCTIVE ELEMENTS 90596    Eastman Kodak
Company    DE    102006028020    102006028020.2    6/14/2006    8/18/2011   
Granted    PARAMETERS OF THE SUBSTRATE 90597    Eastman Kodak Company    DE   
102006028175    102006028175.6    6/16/2006    5/31/2012    Granted    THINNING
OF LINES 90598    Eastman Kodak Company    US    8127673    12/305,655   
4/10/2007    3/6/2012    Granted    DEVICE FOR TURNING OVER SHEET MATERIAL 90608
   Eastman Kodak Company    US    7330646    11/184,397    7/19/2005   
2/12/2008    Granted    CAMERA FILM PREWINDING USING D-SHAPED FILM PERFORATIONS

 

Page 83 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

90614    Eastman Kodak Company    AU    2006249525    2006249525    5/15/2006   
6/30/2011    Granted    ON-PRESS DEVELOPABLE IMAGEABLE ELEMENT COMPRISING A
TETRAARYLBORATE SALT 90614    Eastman Kodak Company    BR       PI 0610342-1   
5/15/2006       Filed    ON-PRESS DEVELOPABLE IMAGEABLE ELEMENT COMPRISING A
TETRAARYLBORATE SALT 90614    Eastman Kodak Company    EP       06759815.1   
5/15/2006       Filed    ON-PRESS DEVELOPABLE IMAGEABLE ELEMENT COMPRISING A
TETRAARYLBORATE SALT 90614    Eastman Kodak Company    US    7189494   
11/138,026    5/26/2005    3/13/2007    Granted    ON-PRESS DEVELOPABLE
IMAGEABLE ELEMENT COMPRISING A TETRAARYLBORATE SALT 90616    Eastman Kodak
Company    CN    ZL200780019759.2    200780019759.2    5/15/2007    11/14/2012
   Granted    LASER ABLATION RESIST 90616    Eastman Kodak Company    DE      
112007001312.5    5/15/2007       Filed    LASER ABLATION RESIST 90616   
Eastman Kodak Company    TW       096119154    5/29/2007       Filed    LASER
ABLATION RESIST 90616    Eastman Kodak Company    US    7867688    11/420,817   
5/30/2006    1/11/2011    Granted    LASER ABLATION RESIST 90636    Eastman
Kodak Company    EP       06760632.7    6/1/2006       Filed    THIN FILM
TRANSISTORS COMPRISING ZINC-OXIDE-BASED SEMICONDUCTOR MATERIALS 90636    Eastman
Kodak Company    JP    5249021    2008-516907    6/1/2006    4/19/2013   
Granted    THIN FILM TRANSISTORS COMPRISING ZINC-OXIDE-BASED SEMICONDUCTOR
MATERIALS 90636    Eastman Kodak Company    US    7691666    11/155,436   
6/16/2005    4/6/2010    Granted    METHODS OF MAKING THIN FILM TRANSISTORS
COMPRISING ZINC-OXIDE-BASED SEMICONDUCTOR MATERIALS AND TRANSISTORS MADE THEREBY
90644    Eastman Kodak Company    CN    ZL200680026706.9    200680026706.9   
7/3/2006    9/14/2011    Granted    PHOTOPOLYMER COMPOSITION USABLE FOR
LITHOGRAPHIC PLATES 90644    Eastman Kodak Company    DE    602006008960.0   
06762358.7    7/3/2006    9/2/2009    Granted    PHOTOPOLYMER COMPOSITION USABLE
FOR LITHOGRAPHIC PLATES 90644    Eastman Kodak Company    GB    1910896   
06762358.7    7/3/2006    9/2/2009    Granted    PHOTOPOLYMER COMPOSITION USABLE
FOR LITHOGRAPHIC PLATES 90644    Eastman Kodak Company    JP    4806019   
2008-521829    7/3/2006    8/19/2011    Granted    PHOTOPOLYMER COMPOSITION
USABLE FOR LITHOGRAPHIC PLATES 90644    Eastman Kodak Company    US    7955776
   11/995,213    7/3/2006    6/7/2011    Granted    PHOTOPOLYMER COMPOSITION
USABLE FOR LITHOGRAPHIC PLATES 90645    Eastman Kodak Company    JP    5170953
   2005-334144    11/18/2005    1/11/2013    Granted    NO PROCESS CTP PLATE
HAVING NEUTRALIZED PHOSPHORIC ACID METHACRYLATE ESTER 90675    Eastman Kodak
Company    US    6229972    09/542,960    4/3/2000    5/8/2001    Granted   
DIGITAL DENSITOMETER WITH CALIBRATION AND STATISTICS 90677    Eastman Kodak
Company    US    6331832    09/541,923    4/3/2000    12/18/2001    Granted   
AUTO-RANGING DIGITAL DENSITOMETER WITH LOOKUP TABLE 90717    Eastman Kodak
Company    EP       07795611.8    6/1/2007       Filed    CHILLED FINISH ROLLER
SYSTEM AND METHOD 90717    Eastman Kodak Company    US    7867678    12/476,282
   6/2/2009    1/11/2011    Granted    CHILLED FINISH ROLLER SYSTEM AND METHOD
90725    Eastman Kodak Company    DE    602006030890.6    06826923.2   
10/27/2006    7/18/2012    Granted    COLOR ENHANCEMENT METHOD AND SYSTEM 90725
   Eastman Kodak Company    US    7548343    11/262,142    10/28/2005   
6/16/2009    Granted    COLOR ENHANCEMENT METHOD AND SYSTEM 90729    Eastman
Kodak Company    US    7570894    11/474,301    6/23/2006    8/4/2009    Granted
   SYSTEM FOR CONTROL OF FUSING MEMBER TEMPERATURE 90735    Eastman Kodak
Company    US    7247418    11/293,554    12/1/2005    7/24/2007    Granted   
IMAGEABLE MEMBERS WITH IMPROVED CHEMICAL RESISTANCE 90741    Eastman Kodak
Company    US    7408558    11/211,235    8/25/2005    8/5/2008    Granted   
LASER-BASED DISPLAY HAVING EXPANDED IMAGE COLOR 90759    Eastman Kodak Company
   JP    4690090    2005-99741    3/30/2005    2/25/2011    Granted   
PHOTOSENSITIVE PLANOGRAPHIC PRINTING PLATE 90760    Eastman Kodak Company    CN
   200680016397.7    200680016397.7    5/8/2006    6/9/2010    Granted   
MODIFIED SILICA PARTICLES, PHOTOSENSITIVE COMPOSITION 90760    Eastman Kodak
Company    EP       06746357.0    5/8/2006       Filed    MODIFIED SILICA
PARTICLES, AND PHOTOSENSITIVE COMPOSITION AND PHOTOSENSITIVE LITHOGRAPHIC
PRINTING PLATE EACH CONTAINING THE PARTICLES 90760    Eastman Kodak Company   
JP    5090631    2005-140411    5/12/2005    9/21/2012    Granted    MODIFIED
SILICA PARTICLES, AND PHOTOSENSITIVE COMPOSITION AND PHOTOSENSITIVE LITHOGRAPHIC
PRINTING PLATE EACH CONTAINING THE PARTICLES 90760    Eastman Kodak Company   
JP       2011-269768    12/9/2011       Filed    MODIFIED SILICA PARTICLES, AND
PHOTOSENSITIVE COMPOSITION AND PHOTOSENSITIVE LITHOGRAPHIC PRINTING PLATE EACH
CONTAINING THE PARTICLES 90760    Eastman Kodak Company    US    7951526   
11/913,727    5/8/2006    5/31/2011    Granted    MODIFIED SILICA PARTICLES, AND
PHOTOSENSITIVE COMPOSITION AND PHOTOSENSITIVE LITHOGRAPHIC PRINTING PLATE EACH
CONTAINING THE PARTICLES 90766    Eastman Kodak Company    US    7607227   
11/350,158    2/8/2006    10/27/2009    Granted    A METHOD OF FORMING A
PRINTHEAD 90766    Eastman Kodak Company    US    8302308    12/556,087   
9/9/2009    11/6/2012    Granted    METHOD OF FORMING A PRINTHEAD 90769   
Eastman Kodak Company    JP    3784931    9-218541    8/13/1997    3/24/2006   
Granted    DEVELOPING METHOD OF PHOTOSENSITIVE LITHOGRAPHIC PRINTING PLATE AND
DEVELOPER TO BE USED FOR THE METHOD 90770    Eastman Kodak Company    JP   
3839552    1997-145138    6/3/1997    8/11/2006    Granted    PHOTOSENSITIVE
PLANOGRAPHIC PRINTING PALTE DEVELOPED BY PRINTING AND PHOTOMECHANICAL PROCESS
FOR THE SAME 90775    Eastman Kodak Company    DE    602006018324.0   
06776607.1    8/4/2006    11/17/2010    Granted    METHOD AND DEVICE FOR
TRANSPORTING A SHEET 90775    Eastman Kodak Company    DE       102005038321.1
   8/11/2005       Filed    FEEDING WITH INTRACK CORRECTION 90775    Eastman
Kodak Company    NL    1922274    06776607.1    8/4/2006    11/17/2010   
Granted    METHOD AND DEVICE FOR TRANSPORTING A SHEET 90775    Eastman Kodak
Company    US    7922168    12/063,479    8/4/2006    4/12/2011    Granted   
METHOD AND DEVICE FOR TRANSPORTING A SHEET 90826    Eastman Kodak Company    US
   7458677    11/425,265    6/20/2006    12/2/2008    Granted    REDUCTION OF
TURBULENCE WITHIN PRINTING REGION OF INKJET PRINTER HEADS 90833    Eastman Kodak
Company    EP       07750693.9    2/12/2007       Filed    COLOR GAMUT MAPPING
WITH BLACK POINT COMPENSATION 90833    Eastman Kodak Company    US    7554705   
11/354,482    2/15/2006    6/30/2009    Granted    COLOR GAMUT MAPPING WITH
BLACK POINT COMPENSATION

 

Page 84 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

90862    Eastman Kodak Company    JP    3795695    1999-106714    4/14/1999   
4/21/2006    Granted    90881    Eastman Kodak Company    JP    4689804   
2000-292464    9/26/2000    2/25/2011    Granted    90889    Eastman Kodak
Company    JP    4503821    2000-376934    12/12/2000    4/30/2010    Granted   
90891    Eastman Kodak Company    JP    4536914    2000-384632    12/19/2000   
6/25/2010    Granted    90893    Eastman Kodak Company    JP    4574840   
2000-390192    12/22/2000    8/27/2010    Granted    90928    Eastman Kodak
Company    JP    3825185    1998-269502    9/24/1998    7/7/2006    Granted   
PHOTOPOLYMERIZABLE COMPOSITION AND PHOTOPOLYMERIZABLE LITHOGRAPHIC PRINTING
PLATE 90932    Eastman Kodak Company    JP    3802259    1999-016729   
1/26/1999    5/12/2006    Granted    90933    Eastman Kodak Company    JP   
3836617    1999-023515    2/1/1999    8/4/2006    Granted    90935    Eastman
Kodak Company    JP    3946938    2000-200400    7/3/2000    4/20/2007   
Granted    90936    Eastman Kodak Company    JP    3902720    2000-207841   
7/10/2000    1/12/2007    Granted    90937    Eastman Kodak Company    JP   
3946941    2000-258362    8/29/2000    4/20/2007    Granted    90944    Eastman
Kodak Company    DE    602006018313.5    06774496.1    6/30/2006    11/17/2010
   Granted    METHOD OF FORMING POLYMER PARTICLES 90944    Eastman Kodak Company
   FR    1907106    06774496.1    6/30/2006    11/17/2010    Granted    METHOD
OF FORMING POLYMER PARTICLES 90944    Eastman Kodak Company    GB    1907106   
06774496.1    6/30/2006    11/17/2010    Granted    METHOD OF FORMING POLYMER
PARTICLES 90944    Eastman Kodak Company    US    7273570    11/178,091   
7/8/2005    9/25/2007    Granted    METHOD OF FORMING POLYMER PARTICLES 90945   
Eastman Kodak Company    CN       200680025507.6    6/22/2006       Filed   
LITHOGRAPHIC PRINTING ORIGINAL PLATE AND IMAGE FORMING METHOD EMPLOYING IT 90945
   Eastman Kodak Company    DE    602006019867.1    06767548.8    6/22/2006   
1/26/2011    Granted    LITHOGRAPHIC PRINTING ORIGINAL PLATE AND IMAGE FORMING
METHOD EMPLOYING IT 90945    Eastman Kodak Company    FR    1903396   
06767548.8    6/22/2006    1/26/2011    Granted    LITHOGRAPHIC PRINTING
ORIGINAL PLATE AND IMAGE FORMING METHOD EMPLOYING IT 90945    Eastman Kodak
Company    GB    1903396    06767548.8    6/22/2006    1/26/2011    Granted   
LITHOGRAPHIC PRINTING ORIGINAL PLATE AND IMAGE FORMING METHOD EMPLOYING IT 90945
   Eastman Kodak Company    JP    5059303    2005-202306    7/11/2005   
8/10/2012    Granted    LITHOGRAPHIC PRINTING ORIGINAL PLATE AND IMAGE FORMING
METHOD USING THE SAME 90945    Eastman Kodak Company    US    8119326   
11/994,857    6/22/2006    2/21/2012    Granted    LITHOGRAPHIC-PRINTING PLATE
PRECURSOR AND IMAGE FORMING METHOD USING SAME 90948    Eastman Kodak Company   
US    7632562    11/197,240    8/4/2005    12/15/2009    Granted    UNIVERSAL
PRINT MEDIA 90951    Eastman Kodak Company    US    7343120    11/314,675   
12/21/2005    3/11/2008    Granted    ADDITION OF LIQUID CHARGE CONTROL AGENTS
TO TONER IN TONER DEVELOPMENT STATIONS OF ELECTROGRAPHIC REPRODUCTION APPARATUS
90953    Eastman Kodak Company    US    7343121    11/314,676    12/21/2005   
3/11/2008    Granted    ADDITION OF LIQUID CHARGE CONTROL AGENTS TO TONER IN
TONER DEVELOPMENT STATIONS OF ELECTROGRAPHIC REPRODUCTION APPARATUS 90957   
Eastman Kodak Company    CN    ZL200880003182.0    200880003182.0    3/19/2008
   5/23/2012    Granted    DUAL FEED LIQUID DROP EJECTOR 90957    Eastman Kodak
Company    EP       08705600.8    1/15/2008       Filed    DUAL FEED LIQUID DROP
EJECTOR 90957    Eastman Kodak Company    JP    5256213    2009-547259   
3/19/2008    4/26/2013    Granted    DUAL FEED LIQUID DROP EJECTOR 90957   
Eastman Kodak Company    TW       097102701    1/24/2008       Filed    DUAL
FEED LIQUID DROP EJECTOR 90957    Eastman Kodak Company    US    7857422   
11/626,965    1/25/2007    12/28/2010    Granted    DUAL FEED LIQUID DROP
EJECTOR 90957    Eastman Kodak Company    US    8496318    12/917,899   
11/2/2010    7/30/2013    Granted    LIQUID DROP EJECTION USING DUAL FEED
EJECTOR 90957    Eastman Kodak Company    US       13/300,723    11/21/2011   
   Filed    LIQUID DROP EJECTION USING DUAL FEED EJECTOR 90959    Eastman Kodak
Company    DE    602005007887.8    05016409.4    7/28/2005    7/2/2008   
Granted    IR-SENSITIVE POSITIVE WORKING LITHOGRAPHIC PRINTING PLATE PRECURSOR
90959    Eastman Kodak Company    GB    1747900    05016409.4    7/28/2005   
7/2/2008    Granted    IR-SENSITIVE POSITIVE WORKING LITHOGRAPHIC PRINTING PLATE
PRECURSOR 90970    Eastman Kodak Company    DE    2032371    07764641.2   
6/13/2007    7/31/2013    Granted    MATERIAL INTENDED FOR FORMING OR PRINTING
IMAGES AND ITS MANUFACTURING METHOD 90970    Eastman Kodak Company    EP   
2032371    07764641.2    6/13/2007    7/31/2013    Granted    MATERIAL INTENDED
FOR FORMING OR PRINTING IMAGES AND ITS MANUFACTURING METHOD 90970    Eastman
Kodak Company    FR    0605826    0605826    6/29/2006    9/19/2008    Granted
   MATERIAL INTENDED FOR FORMING OR PRINTING IMAGES AND ITS MANUFACTURING METHOD
MATERIAU DESTINE A LA FORMATION OU A L’EDITION D’IMAGES ET SON PROCEDE DE
FABRICATION 90970    Eastman Kodak Company    FR    2032371    07764641.2   
6/13/2007    7/31/2013    Granted    MATERIAL INTENDED FOR FORMING OR PRINTING
IMAGES AND ITS MANUFACTURING METHOD 90970    Eastman Kodak Company    GB   
2032371    07764641.2    6/13/2007    7/31/2013    Granted    MATERIAL INTENDED
FOR FORMING OR PRINTING IMAGES AND ITS MANUFACTURING METHOD 90970    Eastman
Kodak Company    JP    5179485    2009-516934    6/13/2007    1/18/2013   
Granted    MATERIAL INTENDED FOR FORMING OR PRINTING IMAGES AND ITS
MANUFACTURING METHOD 90970    Eastman Kodak Company    US    8062719   
12/304,783    6/13/2007    11/22/2011    Granted    MATERIAL INTENDED FOR
FORMING OR PRINTING IMAGES AND ITS MANUFACTURING METHOD 91004    Eastman Kodak
Company    CN    ZL200680016806.3    200680016806.3    5/2/2006    3/9/2011   
Granted    MAKING RELIEF IMAGE USING A REMOVABLE FILM 91004    Eastman Kodak
Company    EP       06752110.4    5/2/2006       Filed    METHOD OF MAKING AN
ARTICLE BEARING A RELIEF IMAGE USING A REMOVABLE FILM 91004    Eastman Kodak
Company    JP    4971311    2008-512318    5/2/2006    4/13/2012    Granted   
METHOD OF MAKING AN ARTICLE BEARING A RELIEF IMAGE USING A REMOVABLE FILM

 

Page 85 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

91004    Eastman Kodak Company    US    7279254    11/130,065    5/16/2005   
10/9/2007    Granted    METHOD OF MAKING AN ARTICLE BEARING A RELIEF IMAGE USING
A REMOVABLE FILM 91021    Eastman Kodak Company    DE    602006005703.2   
06826050.4    10/17/2006    3/11/2009    Granted    MULTILAYER IMAGEABLE ELEMENT
WITH IMPROVED CHEMICAL RESISTANCE 91021    Eastman Kodak Company    GB   
1943104    06826050.4    10/17/2006    3/11/2009    Granted    MULTILAYER
IMAGEABLE ELEMENT WITH IMPROVED CHEMICAL RESISTANCE 91021    Eastman Kodak
Company    JP    4870775    2008-538903    10/17/2006    11/25/2011    Granted
   MULTILAYER IMAGEABLE ELEMENT WITH IMPROVED CHEMICAL RESISTANCE 91021   
Eastman Kodak Company    US    7144661    11/263,879    11/1/2005    12/5/2006
   Granted    MULTILAYER IMAGEABLE ELEMENT WITH IMPROVED CHEMICAL RESISTANCE
91039    Eastman Kodak Company    DE    602009006869.5    09789002.4   
7/24/2009    5/9/2012    Granted    CONTINUOUS INKJET PRINTING SYSTEM AND METHOD
FOR PRODUCING SELECTIVE DEFLECTION OF DROPLETS FORMED DURING DIFFERENT PHASES OF
A COMMON CHARGE ELECTRODE 91039    Eastman Kodak Company    GB    2331333   
09789002.4    7/24/2009    5/9/2012    Granted    CONTINUOUS INKJET PRINTING
SYSTEM AND METHOD FOR PRODUCING SELECTIVE DEFLECTION OF DROPLETS FORMED DURING
DIFFERENT PHASES OF A COMMON CHARGE ELECTRODE 91039    Eastman Kodak Company   
NL    2331333    09789002.4    7/24/2009    5/9/2012    Granted    CONTINUOUS
INKJET PRINTING SYSTEM AND METHOD FOR PRODUCING SELECTIVE DEFLECTION OF DROPLETS
FORMED DURING DIFFERENT PHASES OF A COMMON CHARGE ELECTRODE 91039    Eastman
Kodak Company    US    7938516    12/187,613    8/7/2008    5/10/2011    Granted
   CONTINUOUS INKJET PRINTING SYSTEM AND METHOD FOR PRODUCING SELECTIVE
DEFLECTION OF DROPLETS FORMED DURING DIFFERENT PHASES OF A COMMON CHARGE
ELECTRODE 91058    Eastman Kodak Company    DE       102005040652.1    8/26/2005
      Filed    PAPER STACKING SWITCH 91064    Eastman Kodak Company    JP   
5043848    2008-531143    8/30/2006    7/20/2012    Granted    QUANTUM DOT LIGHT
EMITTING LAYER 91064    Eastman Kodak Company    TW    I375339    095133906   
9/13/2006    10/21/2012    Granted    QUANTUM DOT LIGHT EMITTING LAYER 91064   
Eastman Kodak Company    US    7615800    11/226,622    9/14/2005    11/10/2009
   Granted    QUANTUM DOT LIGHT EMITTING LAYER 91072    Eastman Kodak Company   
US    7501219    11/316,856    12/23/2005    3/10/2009    Granted    THERMAL
RECEIVER 91074    Eastman Kodak Company    US       12/187,593    8/7/2008      
Filed    CONTINUOUS INKJET PRINTING SYSTEM AND METHOD FOR PRODUCING SELECTIVE
DEFLECTION OF DROPLETS FORMED FROM TWO DIFFERENT BREAK OFF LENGTHS 91074   
Eastman Kodak Company    US       13/848,769    3/22/2013       Filed   
CONTINUOUS INKJET PRINTING SYSTEM AND METHOD FOR PRODUCING SELECTIVE DEFLECTION
OF DROPLETS FORMED FROM TWO DIFFERENT BREAK OFF LENGTHS 91084    Eastman Kodak
Company    US    7976658    11/503,595    8/14/2006    7/12/2011    Granted   
METHOD OF MANUFACTURING A LOW COST INTERMEDIATE TRANSFER MEMBER 91085    Eastman
Kodak Company    US    7641819    11/240,717    9/30/2005    1/5/2010    Granted
   BIASABLE TRANSFER COMPOSITION AND MEMBER 91086    Eastman Kodak Company    DE
   1929375    602006014012.6    9/22/2006    4/28/2010    Granted    BIASABLE
TRANSFER COMPOSITION AND MEMBER 91086    Eastman Kodak Company    GB    1929375
   06804097.1    9/22/2006    4/28/2010    Granted    BIASABLE TRANSFER
COMPOSITION AND MEMBER 91086    Eastman Kodak Company    US    7540981   
11/241,386    9/30/2005    6/2/2009    Granted    BIASABLE TRANSFER COMPOSITION
AND MEMBER 91089    Eastman Kodak Company    DE    602006030445.5    06776634.5
   8/4/2006    6/27/2012    Granted    METHOD AND DEVICE OF CONTROLLING SHEETS
IN A DIGITAL PRINTING MACHINE 91089    Eastman Kodak Company    JP    4913812   
2008-525449    8/4/2006    4/11/2012    Granted    METHOD OF CONTROLLING SHEETS
IN A DIGITAL PRINTING MACHINE 91089    Eastman Kodak Company    NL    1912885   
06776634.5    8/4/2006    6/27/2012    Granted    METHOD AND DEVICE OF
CONTROLLING SHEETS IN A DIGITAL PRINTING MACHINE 91089    Eastman Kodak Company
   US    7976009    12/063,269    8/4/2006    7/12/2011    Granted    METHOD AND
DEVICE OF CONTROLLING SHEETS IN A DIGITAL PRINTING MACHINE 91091    Eastman
Kodak Company    US    7534376    11/240,825    9/30/2005    5/19/2009   
Granted    BIASABLE TRANSFER COMPOSITION AND MEMBER 91091    Eastman Kodak
Company    US    7955527    12/407,821    3/20/2009    6/7/2011    Granted   
BIASABLE TRANSFER COMPOSITION AND MEMBER 91093    Eastman Kodak Company    US   
7666329    11/240,931    9/30/2005    2/23/2010    Granted    BIASABLE TRANSFER
COMPOSITION AND MEMBER 91110    Eastman Kodak Company    DE    602009007116.5   
09788971.1    7/22/2009    5/16/2012    Granted    INKJET PRINTING WITH MULTIPLE
DROP VOLUMES 91110    Eastman Kodak Company    DE    602009008309.0   
11154610.7    2/16/2011    7/11/2012    Granted    METHOD FOR EJECTING LIQUID
DROPLETS 91110    Eastman Kodak Company    DE    602009011968.0    11154611.5   
2/16/2011    12/12/2012    Granted    METHOD FOR EJECTING INK DROPLETS 91110   
Eastman Kodak Company    EP    2325016    11154611.5    2/16/2011    12/12/2012
   Granted    METHOD FOR EJECTING INK DROPLETS 91110    Eastman Kodak Company   
GB    2303583    09788971.1    7/22/2009    5/16/2012    Granted    INKJET
PRINTING WITH MULTIPLE DROP VOLUMES 91110    Eastman Kodak Company    GB   
2325015    11154610.7    2/16/2011    7/11/2012    Granted    METHOD FOR
EJECTING LIQUID DROPLETS 91110    Eastman Kodak Company    GB    2325016   
11154611.5    2/16/2011    12/12/2012    Granted    METHOD FOR EJECTING INK
DROPLETS 91110    Eastman Kodak Company    JP       2011-520036    7/22/2009   
   Filed    INKJET PRINTING WITH MULTIPLE DROP VOLUMES 91110    Eastman Kodak
Company    NL    2303583    09788971.1    7/22/2009    5/16/2012    Granted   
INKJET PRINTING WITH MULTIPLE DROP VOLUMES 91110    Eastman Kodak Company    NL
   2325015    11154610.7    2/16/2011    7/11/2012    Granted    METHOD FOR
EJECTING LIQUID DROPLETS 91110    Eastman Kodak Company    NL    2325016   
11154611.5    2/16/2011    12/12/2012    Granted    METHOD FOR EJECTING INK
DROPLETS 91110    Eastman Kodak Company    US    8419145    12/179,788   
7/25/2008    4/16/2013    Granted    INKJET PRINTHEAD AND METHOD OF PRINTING
WITH MULTIPLE DROP VOLUMES 91110    Eastman Kodak Company    US       13/763,629
   2/9/2013       Filed    INKJET PRINTHEAD AND METHOD OF PRINTING WITH MULTIPLE
DROP VOLUMES 91110    Eastman Kodak Company    US       13/763,630    2/9/2013
      Filed    INKJET PRINTHEAD AND METHOD OF PRINTING WITH MULTIPLE DROP
VOLUMES 91110    Eastman Kodak Company    US       13/963,283    8/9/2013      
Filed    INKJET PRINTHEAD AND METHOD OF PRINTING WITH MULTIPLE DROP VOLUMES

 

Page 86 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

91123    Eastman Kodak Company    US    8206502    12/334,878    12/15/2008   
6/26/2012    Granted    TITANYL PHTHALOCYANINE WITH IMPROVED MILLING PROPERTIES
91165    Eastman Kodak Company    DE    602006017853.0    06762966.7    8/3/2006
   10/27/2010    Granted    DEVICE FOR DEPOSITING SHEETS FOR A PRINTING MACHINE
91165    Eastman Kodak Company    JP    4724227    2008-525438    8/3/2006   
4/15/2011    Granted    DEVICE FOR DEPOSITING SHEETS FOR A PRINTING MACHINE
91165    Eastman Kodak Company    NL    1922275    06762966.7    8/3/2006   
10/27/2010    Granted    DEVICE FOR DEPOSITING SHEETS FOR A PRINTING MACHINE
91165    Eastman Kodak Company    US    8424875    12/063,246    8/3/2006   
4/23/2013    Granted    DEVICE FOR DEPOSITING FOR A PRINTING MACHINE WITH A
BLOWER SYSTEM 91167    Eastman Kodak Company    EP       06720355.4    2/1/2006
      Filed    COLOR CORRECTION TECHNIQUES FOR CORRECTING COLOR PROFILES 91167
   Eastman Kodak Company    US    7710432    11/311,581    12/14/2005   
5/4/2010    Granted    COLOR CORRECTION TECHNIQUES FOR CORRECTING COLOR PROFILES
OR A DEVICE-INDEPENDENT COLOR SPACE 91223    Eastman Kodak Company    GB   
1208014    00949860.1    7/28/2000    4/14/2004    Granted    POSITIVE ACTING
PHOTORESIST COMPOSITIONS AND IMAGEABLE ELEMENT 91223    Eastman Kodak Company   
IN    207173    680/CAL/2000    12/14/2000    5/23/2007    Granted    POSITIVE
ACTING PHOTORESIST COMPOSITIONS AND IMAGEABLE ELEMENT 91223    Eastman Kodak
Company    US    6255033    09/365,279    7/30/1999    7/3/2001    Granted   
POSITIVE ACTING PHOTORESIST COMPOSITIONS AND IMAGEABLE ELEMENT 91223    Eastman
Kodak Company    US    6541181    09/625,582    7/26/2000    4/1/2003    Granted
   POSITIVE ACTING PHOTORESIST COMPOSITION AND IMAGEABLE ELEMENT 91244   
Eastman Kodak Company    US    7461927    11/682,343    3/6/2007    12/9/2008   
Granted    DROP DEFLECTION SELECTABLE VIA JET STEERING 91267    Eastman Kodak
Company    US    7455378    11/385,051    3/16/2006    11/25/2008    Granted   
PRINTER CONTROL SYSTEM AND METHOD FOR CHANGING PRINT MASK HEIGHT 91267   
Eastman Kodak Company    US    7828403    12/236,586    9/24/2008    11/9/2010
   Granted    PRINTER CONTROL SYSTEM AND METHOD FOR CHANGING PRINT MASK HEIGHT
91284    Eastman Kodak Company    CN    200680039959.X    200680039959.X   
10/16/2006    10/20/2010    Granted    MULTILAYER IMAGEABLE ELEMENT CONTAINING
EPOXY RESIN AND METHOD FOR FORMING IMAGE 91284    Eastman Kodak Company    EP   
   06816962.2    10/16/2006       Filed    MULTILAYER IMAGEABLE ELEMENT
CONTAINING EPOXY RESIN 91284    Eastman Kodak Company    JP    4898821   
2008-537759    10/16/2006    1/6/2012    Granted    MULTILAYER IMAGEABLE ELEMENT
CONTAINING EPOXY RESIN 91284    Eastman Kodak Company    US    7160653   
11/257,864    10/25/2005    1/9/2007    Granted    MULTILAYER IMAGEABLE ELEMENT
CONTAINING EPOXY RESIN 91285    Eastman Kodak Company    US    7226722   
11/333,703    1/17/2006    6/5/2007    Granted    IMAGING MEMBERS WITH
IR-SENSITIVE POLYMER IMAGEABLE LAYER 91286    Eastman Kodak Company    US   
7411722    11/508,403    8/23/2006    8/12/2008    Granted    DISPLAY SYSTEM
INCORPORATING BILINEAR ELECTROMECHANICAL GRATING DEVICE 91407    Eastman Kodak
Company    JP    5069284    2009-501594    3/22/2007    8/24/2012    Granted   
INCREASING CONDUCTIVE POLYMER LIFE BY REVERSING VOLTAGE 91407    Eastman Kodak
Company    US    8477102    11/386,997    3/22/2006    7/2/2013    Granted   
INCREASING CONDUCTIVE POLYMER LIFE BY REVERSING VOLTAGE 91435    Eastman Kodak
Company    US    7178900    10/118,611    4/8/2002    2/20/2007    Granted   
PRINTER FLUID MANAGEMENT SYSTEM 91437    Eastman Kodak Company    US    7032988
   10/118,610    4/8/2002    4/25/2006    Granted    CERTIFIED PROOFING 91438   
Eastman Kodak Company    US    6793310    10/118,608    4/8/2002    9/21/2004   
Granted    CERTIFIED PROOFING 91448    Eastman Kodak Company    US    6908165   
10/271,704    10/15/2002    6/21/2005    Granted    PRINTING FLUID DELIVERY
SYSTEM 91451    Eastman Kodak Company    US    6511163    09/041,211   
3/12/1998    1/28/2003    Granted    PRINTING SYSTEM 91451    Eastman Kodak
Company    US    6626527    09/689,370    10/12/2000    9/30/2003    Granted   
PRINTING SYSTEM 91452    Eastman Kodak Company    DE    60135619.5    01308068.4
   9/24/2001    9/3/2008    Granted    PRINT PROOFING WITH COLOR AND SCREEN
MATCHING 91452    Eastman Kodak Company    US    7375857    09/667,900   
9/22/2000    5/20/2008    Granted    PRINT PROOFING WITH COLOR AND SCREEN
MATCHING 91453    Eastman Kodak Company    US    6786565    09/962,808   
9/24/2001    9/7/2004    Granted    INKJET PROOFING WITH MATCHED COLOR AND
SCREEN RESOLUTION 91453    Eastman Kodak Company    US    6916078    10/935,760
   9/7/2004    7/12/2005    Granted    INKJET PROOFING WITH MATCHED COLOR AND
SCREEN RESOLUTION 91493    Eastman Kodak Company    US    6116160    09/042,032
   3/13/1998    9/12/2000    Granted    PRINTER DRUM 91495    Eastman Kodak
Company    DE    69933723.2    99301935.5    3/12/1999    10/25/2006    Granted
   INK PEN ASSEMBLY 91495    Eastman Kodak Company    US    6270204   
09/042,031    3/13/1998    8/7/2001    Granted    INK PEN ASSEMBLY 91499   
Eastman Kodak Company    US    5583551    08/434,903    5/1/1995    12/10/1996
   Granted    DEFLECTION ELECTRODE 91503    Eastman Kodak Company    US   
5625397    08/344,114    11/23/1994    4/29/1997    Granted    DOT ON DOT INK
JET PRINTING USING INKS OF DIFFERING DENSITIES 91504    Eastman Kodak Company   
US    7694217    11/421,210    5/31/2006    4/6/2010    Granted    SYSTEMS AND
METHODS FOR COMPARING DOCUMENTS CONTAINING GRAPHIC ELEMENTS 91507    Eastman
Kodak Company    US    7607766    11/568,229    5/4/2005    10/27/2009   
Granted    METHOD AND PRINT HEAD FOR FLOW CONDITIONING A FLUID 91511    Eastman
Kodak Company    DE    69320144.4    93308791.8    11/3/1993    8/5/1998   
Granted    APPARATUS AND METHOD FOR PRODUCING COLOR HALFTONE IMAGES 91513   
Eastman Kodak Company    US    5682191    08/185,508    1/24/1994    10/28/1997
   Granted    INK JET PRINTING APPARATUS HAVING MODULAR COMPONENTS 91519   
Eastman Kodak Company    DE    69938114.2    99301934.8    3/12/1999   
2/13/2008    Granted    CONTINUOUS JET PRINTER MIXING SYSTEM 91519    Eastman
Kodak Company    FR    0941857    99301934.8    3/12/1999    2/13/2008   
Granted    CONTINUOUS JET PRINTER MIXING SYSTEM

 

Page 87 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

91519    Eastman Kodak Company    GB    0941857    99301934.8    3/12/1999   
2/13/2008    Granted    CONTINUOUS JET PRINTER MIXING SYSTEM 91519    Eastman
Kodak Company    US    6099113    09/042,034    3/13/1998    8/8/2000    Granted
   CONTINUOUS JET PRINTER MIXING SYSTEM 91523    Eastman Kodak Company    US   
6299160    09/262,950    3/4/1999    10/9/2001    Granted    IMPOSITION PROOFING
91525    Eastman Kodak Company    US    7380911    10/842,200    5/10/2004   
6/3/2008    Granted    JET PRINTER WITH ENHANCED PRINT DROP DELIVERY 91525   
Eastman Kodak Company    US    7753499    12/103,849    4/16/2008    7/13/2010
   Granted    JET PRINTER WITH ENHANCED PRINT DROP DELIVERY 91551    Eastman
Kodak Company    US    7732007    11/305,928    12/19/2005    6/8/2010   
Granted    METHOD OF MAKING A POLARIZER PLATE 91555    Eastman Kodak Company   
DE    602007030592.6    07717064.5    1/25/2007    5/22/2013    Granted   
MERGING A MASK AND A PRINTING PLATE 91555    Eastman Kodak Company    EP   
1987399    07717064.5    1/25/2007    5/22/2013    Granted    MERGING A MASK AND
A PRINTING PLATE 91555    Eastman Kodak Company    FR    1987399    07717064.5
   1/25/2007    5/22/2013    Granted    MERGING A MASK AND A PRINTING PLATE
91555    Eastman Kodak Company    GB    1987399    07717064.5    1/25/2007   
5/22/2013    Granted    MERGING A MASK AND A PRINTING PLATE 91555    Eastman
Kodak Company    JP    4920048    2008-556330    1/25/2007    2/10/2012   
Granted    MERGING A MASK AND A PRINTING PLATE 91563    Eastman Kodak Company   
CN    200680034765.0    200680034765.0    9/21/2006    9/8/2010    Granted    AN
ADAPTIVE INPUT-CELL CIRCUITRY 91563    Eastman Kodak Company    DE   
602006020767.0    06803952.8    9/21/2006    3/16/2011    Granted    AN ADAPTIVE
INPUT-CELL CIRCUITRY 91563    Eastman Kodak Company    JP    4972647   
2008-532364    9/21/2006    4/13/2012    Granted    AN ADAPTIVE INPUT-CELL
CIRCUITRY 91563    Eastman Kodak Company    US    7756812    11/472,142   
6/21/2006    7/13/2010    Granted    AN ADAPTIVE INPUT-CELL CIRCUITRY USEFUL IN
CONFIGURABLE ELECTRONIC CONTROLLERS 91567    Eastman Kodak Company    JP   
4541996    2005-249272    8/30/2005    7/2/2010    Granted    POSITIVE
PHOTOSENSITIVE LITHOGRAPHIC PRINTING PLATE, METHOD FOR PRODUCING THE SAME AND
POSITIVE IMAGE FORMING METHOD 91570    Eastman Kodak Company    US    7776500   
11/453,407    6/15/2006    8/17/2010    Granted    MONOMERIC GLASS MIXTURES
INCORPORATING TETRACARBONYLBISIMIDE GROUP 91577    Eastman Kodak Company    US
   7997709    11/425,309    6/20/2006    8/16/2011    Granted    DROP ON DEMAND
PRINT HEAD WITH FLUID STAGNATION POINT AT NOZZLE OPENING 91582    Eastman Kodak
Company    US    7279255    11/349,376    2/7/2006    10/9/2007    Granted   
NEGATIVE-WORKING RADIATION-SENSITIVE COMPOSITIONS AND IMAGEABLE MATERIALS 91589
   Eastman Kodak Company    EP       07748824.5    1/3/2007       Filed    PRINT
JOB COST ESTIMATE METHOD AND SYSTEM 91589    Eastman Kodak Company    US   
7948644    12/715,622    3/2/2010    5/24/2011    Granted    PRINT JOB COST
ESTIMATE METHOD AND SYSTEM 91592    Eastman Kodak Company    US    7850283   
12/429,205    4/24/2009    12/14/2010    Granted    PRINTHEAD WITH LIQUID FLOW
THROUGH DEVICE 91594    Eastman Kodak Company    US    7331658    11/424,970   
6/19/2006    2/19/2008    Granted    ANTI-WICKING CATCHER ASSEMBLY AND PRINTING
SYSTEM 91600    Eastman Kodak Company    US    7959278    11/446,467    6/2/2006
   6/14/2011    Granted    METHOD AND APPARATUS FOR INK JET PRINTING ON
PATTERNED SUBSTRATE 91604    Eastman Kodak Company    US    7662456   
11/299,546    12/12/2005    2/16/2010    Granted    GUARDED COVER SHEET FOR LCD
POLARIZERS AND METHOD OF MAKING THE SAME 91605    Eastman Kodak Company    US   
7655289    11/299,606    12/12/2005    2/2/2010    Granted    OPTICAL FILM
COMPOSITE HAVING SPATIALLY CONTROLLED ADHESIVE STRENGTH 91664    Eastman Kodak
Company    US    8101326    11/437,796    5/19/2006    1/24/2012    Granted   
SECURE DOCUMENT PRINTING METHOD AND SYSTEM 91664    Eastman Kodak Company    US
      13/373,488    11/16/2011       Filed    SECURE DOCUMENT PRINTING METHOD
AND SYSTEM 91676    Eastman Kodak Company    CN       200980151026.3   
12/16/2009       Filed    BUTTABLE PRINTHEAD MODULE AND PAGEWIDE PRINTHEAD 91676
   Eastman Kodak Company    DE    602009014679.3    11194779.2    12/21/2011   
4/3/2013    Granted    METHOD OF FORMING A BUTTABLE PRINTHEAD MODULE IN A
PAGEWIDE PRINTHEAD 91676    Eastman Kodak Company    EP       09795839.1   
12/16/2009       Filed    BUTTABLE PRINTHEAD MODULE AND PAGEWIDE PRINTHEAD 91676
   Eastman Kodak Company    EP    2436521    11194779.2    12/21/2011   
4/3/2013    Granted    METHOD OF FORMING A BUTTABLE PRINTHEAD MODULE IN A
PAGEWIDE PRINTHEAD 91676    Eastman Kodak Company    GB    2436521    11194779.2
   12/21/2011    4/3/2013    Granted    METHOD OF FORMING A BUTTABLE PRINTHEAD
MODULE IN A PAGEWIDE PRINTHEAD 91676    Eastman Kodak Company    JP      
2011-542132    12/16/2009       Filed    BUTTABLE PRINTHEAD MODULE AND PAGEWIDE
PRINTHEAD 91676    Eastman Kodak Company    NL    2436521    11194779.2   
12/21/2011    4/3/2013    Granted    METHOD OF FORMING A BUTTABLE PRINTHEAD
MODULE IN A PAGEWIDE PRINTHEAD 91676    Eastman Kodak Company    US    8118405
   12/337,665    12/18/2008    2/21/2012    Granted    BUTTABLE PRINTHEAD MODULE
AND PAGEWIDE PRINTHEAD 91691    Eastman Kodak Company    DE       102007008153.9
   2/19/2007       Filed    MINI PLATFORM ROUNDABOUT 91712    Eastman Kodak
Company    US    7324264    11/360,902    2/23/2006    1/29/2008    Granted   
ELECTRO-OPTICAL MODULATING DISPLAYS AND METHOD OF MAKING THE SAME 91725   
Eastman Kodak Company    DE    602008009998.9    08754164.5    5/1/2008   
9/21/2011    Granted    FLUID FLOW DEVICE FOR A PRINTING SYSTEM 91725    Eastman
Kodak Company    US    7735980    11/746,104    5/9/2007    6/15/2010    Granted
   FLUID FLOW DEVICE FOR A PRINTING SYSTEM 91727    Eastman Kodak Company    CN
   200780002943.6    200780002943.6    1/9/2007    10/27/2010    Granted   
MULTILAYER IMAGEABLE ELEMENT WITH IMPROVED CHEMICAL RESISTANCE 91727    Eastman
Kodak Company    DE    602007013525.7    07709656.8    1/9/2007    3/30/2011   
Granted    MULTILAYER IMAGEABLE ELEMENT WITH IMPROVED CHEMICAL RESISTANCE 91727
   Eastman Kodak Company    GB    1976698    07709656.8    1/9/2007    3/30/2011
   Granted    MULTILAYER IMAGEABLE ELEMENT WITH IMPROVED CHEMICAL RESISTANCE

 

Page 88 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

91727    Eastman Kodak Company    US    7338745    11/337,776    1/23/2006   
3/4/2008    Granted    MULTILAYER IMAGEABLE ELEMENT WITH IMPROVED CHEMICAL
RESISTANCE 91728    Eastman Kodak Company    US    6689421    09/804,417   
3/12/2001    2/10/2004    Granted    METHOD OF PREPARING A MICROPOROUS FILM, AND
IMAGING METHOD 91732    Eastman Kodak Company    EP       07777228.3   
5/23/2007       Filed    CONCENTRATING A LIQUID INK JET INK TO TRANSFER TO A
RECEIVER MEMBER 91732    Eastman Kodak Company    US    7823996    11/445,713   
6/2/2006    11/2/2010    Granted    CONCENTRATING A LIQUID INK JET INK TO
TRANSFER TO A RECEIVER MEMBER 91733    Eastman Kodak Company    US    7466954   
11/321,286    12/28/2005    12/16/2008    Granted    IMAGE RECEIVER SHEET
SURFACE CHARACTERISTICS FOR OPTIMUM SHEET HANDLING 91741    Eastman Kodak
Company    JP    5318579    2008-547569    12/21/2006    7/19/2013    Granted   
PRINTER WITH VARIABLE LEAD ADVANCE 91741    Eastman Kodak Company    US   
7907290    11/317,922    12/23/2005    3/15/2011    Granted    PRINTER WITH
VARIABLE LEAD ADVANCE 91778    Eastman Kodak Company    US    8066364   
12/234,747    9/22/2008    11/29/2011    Granted    INKJET INKS HAVING
ANTI-ABRASION POLYMERS AND ANTI-ABRASION AIDS 91787    Eastman Kodak Company   
US    8221947    12/337,712    12/18/2008    7/17/2012    Granted    TONER
SURFACE TREATMENT 91796    Eastman Kodak Company    DE       102008035755.3   
7/31/2008       Filed    DYNAMIC ADJUSTMENT OF THE MW-POWER 91798    Eastman
Kodak Company    DE    102009019198.4    102009019198.4    4/28/2009   
1/19/2012    Granted    MW-FUSER FOR CUT 91801    Eastman Kodak Company    US   
8202926    12/097,770    12/19/2006    6/19/2012    Granted    Coating
Composition Containing a Dispersant 91808    Eastman Kodak Company    US   
7570269    11/422,161    6/5/2006    8/4/2009    Granted    FONT MANAGEMENT
SYSTEM 91816    Eastman Kodak Company    US    7596333    11/338,308   
1/24/2006    9/29/2009    Granted    OPTIMIZING A PRINTING PROCESS FOR
SUBSEQUENT FINISHING PROCEDURE 91832    Eastman Kodak Company    US    7419766
   11/353,217    2/13/2006    9/2/2008    Granted    FLEXOGRAPHIC PRINTING PLATE
PRECURSOR AND IMAGING METHOD 91843    Eastman Kodak Company    US    8311463   
12/542,750    8/18/2009    11/13/2012    Granted    METHOD AND SYSTEM TO REDUCE
HIGH-FREQUENCY BANDING FOR ELECTROPHOTOGRAPHIC DEVELOPMENT STATIONS 91846   
Eastman Kodak Company    US    7838106    11/959,948    12/19/2007    11/23/2010
   Granted    FOAMED IMAGE RECEIVER 91847    Eastman Kodak Company    DE   
602007025145.1    07795116.8    5/21/2007    8/29/2012    Granted    PRODUCING
AN INK JET IMAGE HAVING HIGH DENSITY AND GRAY SCALE 91847    Eastman Kodak
Company    FR    2024180    07795116.8    5/21/2007    8/29/2012    Granted   
PRODUCING AN INK JET IMAGE HAVING HIGH DENSITY AND GRAY SCALE 91847    Eastman
Kodak Company    GB    2024180    07795116.8    5/21/2007    8/29/2012   
Granted    PRODUCING AN INK JET IMAGE HAVING HIGH DENSITY AND GRAY SCALE 91847
   Eastman Kodak Company    JP    5014422    2009-513172    5/21/2007   
6/15/2012    Granted    PRODUCING AN INK JET IMAGE 91847    Eastman Kodak
Company    US    7695128    11/445,681    6/2/2006    4/13/2010    Granted   
PRODUCING AN INK JET IMAGE HAVING HIGH DENSITY AND GRAY SCALE 91850    Eastman
Kodak Company    EP       07795117.6    5/21/2007       Filed    INK JET
PRINTING USING A COMBINATION OF NON-MARKING AND MARKING INKS 91850    Eastman
Kodak Company    JP    5063687    2009-513173    5/21/2007    8/17/2012   
Granted    INK JET PRINTING USING A COMBINATION OF NON-MARKING AND MARKING INKS
91850    Eastman Kodak Company    US    7789504    11/445,714    6/2/2006   
9/7/2010    Granted    INK JET PRINTING USING A COMBINATION OF NON-MARKING AND
MARKING INKS 91852    Eastman Kodak Company    DE    1957387    602006024047.3
   9/20/2006    8/24/2011    Granted    TURNING DEVICE FOR TURNING OVER SHEETS
IN A PRINTING MACHINE 91852    Eastman Kodak Company    NL    1957387   
06792183.3    9/20/2006    8/24/2011    Granted    TURNING DEVICE FOR TURNING
OVER SHEETS IN A PRINTING MACHINE 91853    Eastman Kodak Company    CN   
ZL200780014819.1    200780014819.1    4/12/2007    5/4/2011    Granted   
BAKEABLE LITHOGRAPHIC PRINTING PLATES WITH A HIGH RESISTANCE TO CHEMICALS 91853
   Eastman Kodak Company    EP       06008510.7    4/25/2006       Filed   
BAKEABLE RADIATION-SENSITIVE ELEMENTS WITH A HIGH RESISTANCE TO CHEMICALS 91853
   Eastman Kodak Company    JP    5059849    2009-506945    4/12/2007   
8/10/2012    Granted    BAKEABLE LITHOGRAPHIC PRINTING PLATES WITH A HIGH
RESISTANCE TO CHEMICALS 91853    Eastman Kodak Company    US    8137891   
12/297,058    4/12/2007    3/20/2012    Granted    BAKEABLE LITHOGRAPHIC
PRINTING PLATES WITH A HIGH RESISTANCE TO CHEMICALS 91855    Eastman Kodak
Company    US    8119331    12/159,287    1/2/2007    2/21/2012    Granted   
PHOTOPOLYMER COMPOSITION USABLE FOR LITHOGRAPHIC PLATES 91856    Eastman Kodak
Company    CN    ZL200780002909.9    200780002909.9    1/9/2007    6/22/2011   
Granted    MULTILAYER IMAGEABLE ELEMENT CONTAINING SULFONAMIDO RESIN 91856   
Eastman Kodak Company    DE    602007013703.9    07716446.5    1/9/2007   
4/6/2011    Granted    MULTILAYER IMAGEABLE ELEMENT CONTAINING SULFONAMIDO RESIN
91856    Eastman Kodak Company    FR    1984180    07716446.5    1/9/2007   
4/6/2011    Granted    MULTILAYER IMAGEABLE ELEMENT CONTAINING SULFONAMIDO RESIN
91856    Eastman Kodak Company    GB    1984180    07716446.5    1/9/2007   
4/6/2011    Granted    MULTILAYER IMAGEABLE ELEMENT CONTAINING SULFONAMIDO RESIN
91856    Eastman Kodak Company    JP    4938798    2008-551287    1/9/2007   
3/2/2012    Granted    MULTILAYER IMAGEABLE ELEMENT CONTAINING SULFONAMIDO RESIN
91856    Eastman Kodak Company    US    7163770    11/337,778    1/23/2006   
1/16/2007    Granted    MULTILAYER IMAGEABLE ELEMENT CONTAINING SULFONAMIDO
RESIN 91856    Eastman Kodak Company    US    7241556    11/551,753   
10/23/2006    7/10/2007    Granted    MULTILAYER IMAGEABLE ELEMENT CONTAINING
SULFONAMIDO RESIN 91857    Eastman Kodak Company    EP       07749979.6   
2/6/2007       Filed    RADIATION-SENSITIVE COMPOSITIONS AND IMAGEABLE MATERIALS
91857    Eastman Kodak Company    JP    5155885    2008-555264    2/6/2007   
12/14/2012    Granted    RADIATION-SENSITIVE COMPOSITIONS AND IMAGEABLE
MATERIALS 91857    Eastman Kodak Company    US    7175949    11/356,518   
2/17/2006    2/13/2007    Granted    RADIATION-SENSITIVE COMPOSITIONS AND
IMAGEABLE MATERIALS 91861    Eastman Kodak Company    DE    602007001191.4   
07717140.3    1/30/2007    5/27/2009    Granted    OIL-IN-OIL EMULSIONS

 

Page 89 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

91861    Eastman Kodak Company    GB    1984450    07717140.3    1/30/2007   
5/27/2009    Granted    OIL-IN-OIL EMULSIONS 91861    Eastman Kodak Company   
NL    1984450    07717140.3    1/30/2007    5/27/2009    Granted    OIL-IN-OIL
EMULSIONS 91861    Eastman Kodak Company    US    8329761    11/352,586   
2/13/2006    12/11/2012    Granted    OIL-IN-OIL EMULSIONS 91862    Eastman
Kodak Company    DE    602007021150.6    07717139.5    1/30/2007    3/7/2012   
Granted    OIL-IN-OIL DISPERSIONS STABILIZED BY SOLID PARTICLES AND METHODS OF
MAKING THE SAME 91862    Eastman Kodak Company    GB    1984449    07717139.5   
1/30/2007    3/7/2012    Granted    OIL-IN-OIL DISPERSIONS STABILIZED BY SOLID
PARTICLES AND METHODS OF MAKING THE SAME 91862    Eastman Kodak Company    NL   
1984449    07717139.5    1/30/2007    3/7/2012    Granted    OIL-IN-OIL
DISPERSIONS STABILIZED BY SOLID PARTICLES AND METHODS OF MAKING THE SAME 91862
   Eastman Kodak Company    US    8323392    11/353,210    2/13/2006   
12/4/2012    Granted    OIL-IN-OIL DISPERSIONS STABILIZED BY SOLID PARTICLES AND
METHODS OF MAKING THE SAME 91864    Eastman Kodak Company    US    8192909   
11/313,612    12/21/2005    6/5/2012    Granted    CHEMICALLY PREPARED POROUS
TONER 91865    Eastman Kodak Company    DE    602007020252.3    07753045.9   
3/14/2007    1/25/2012    Granted    APPARATUS FOR ATOMIC LAYER DEPOSITION 91865
   Eastman Kodak Company    GB    1999296    07753045.9    3/14/2007   
1/25/2012    Granted    APPARATUS FOR ATOMIC LAYER DEPOSITION 91865    Eastman
Kodak Company    KR       2008-7023861    3/14/2007       Filed    APPARATUS FOR
ATOMIC LAYER DEPOSITION 91865    Eastman Kodak Company    NL    1999296   
07753045.9    3/14/2007    1/25/2012    Granted    APPARATUS FOR ATOMIC LAYER
DEPOSITION 91865    Eastman Kodak Company    TW    I396769    096110843   
3/28/2007    5/21/2013    Granted    APPARATUS FOR ATOMIC LAYER DEPOSITION 91865
   Eastman Kodak Company    US    7456429    11/392,006    3/29/2006   
11/25/2008    Granted    APPARATUS FOR ATOMIC LAYER DEPOSITION 91866    Eastman
Kodak Company    DE    602007032124.7    07753067.3    3/14/2007    8/7/2013   
Granted    PROCESS FOR ATOMIC LAYER DEPOSITION 91866    Eastman Kodak Company   
EP    1999295    07753067.3    3/14/2007    8/7/2013    Granted    PROCESS FOR
ATOMIC LAYER DEPOSITION 91866    Eastman Kodak Company    GB    1999295   
07753067.3    3/14/2007    8/7/2013    Granted    PROCESS FOR ATOMIC LAYER
DEPOSITION 91866    Eastman Kodak Company    JP    5149272    2009-502830   
3/14/2007    12/7/2012    Granted    PROCESS FOR ATOMIC LAYER DEPOSITION 91866
   Eastman Kodak Company    KR       2008-7023813    3/14/2007       Filed   
PROCESS FOR ATOMIC LAYER DEPOSITION 91866    Eastman Kodak Company    NL   
1999295    07753067.3    3/14/2007    8/7/2013    Granted    PROCESS FOR ATOMIC
LAYER DEPOSITION 91866    Eastman Kodak Company    TW    I396768    096110842   
3/28/2007    5/21/2013    Granted    PROCESS FOR ATOMIC LAYER DEPOSITION 91866
   Eastman Kodak Company    US    7413982    11/392,007    3/29/2006   
8/19/2008    Granted    PROCESS FOR ATOMIC LAYER DEPOSITION 91871    Eastman
Kodak Company    US    7715043    11/362,346    2/24/2006    5/11/2010   
Granted    MULTI-LEVEL PRINTING MASKING METHOD 91879    Eastman Kodak Company   
CN       200980138133.2    7/24/2009       Filed    DEVICE AND METHOD FOR THE
ALIGNMENT OF SHEETS 91879    Eastman Kodak Company    EP       09781053.5   
7/24/2009       Filed    DEVICE AND METHOD FOR THE ALIGNMENT OF SHEETS 91879   
Eastman Kodak Company    JP       2011-527266    7/24/2009       Filed    DEVICE
AND METHOD FOR THE ALIGNMENT OF SHEETS 91879    Eastman Kodak Company    KR   
   10-2011-7009400    7/24/2009       Filed    DEVICE AND METHOD FOR THE
ALIGNMENT OF SHEETS 91879    Eastman Kodak Company    US    8382105   
13/120,512    7/24/2009    2/26/2013    Granted    DEVICE AND METHOD FOR THE
ALIGNMENT OF SHEETS 91880    Eastman Kodak Company    DE       102008063215.5   
12/29/2008       Filed    MICROWAVE WEB DRYER I 91881    Eastman Kodak Company
   DE       102006010401.3    3/3/2006       Filed    MW-DRYER WITH RIDGED
APPLICATOR 91881    Eastman Kodak Company    US    7673979    11/681,328   
3/2/2007    3/9/2010    Granted    INK-JET PRINTING DEVICE INCLUDING A MICROWAVE
HEATING DEVICE 91882    Eastman Kodak Company    EP       07711940.2   
3/14/2007       Filed    METHOD FOR PROVIDING PRINTS WITH FLUORESCENT EFFECTS
AND THE PRINT ITEM 91882    Eastman Kodak Company    US       12/293,568   
3/14/2007       Filed    METHOD FOR PROVIDING PRINTS WITH FLUORESCENT EFFECTS
AND THE PRINT ITEM 91883    Eastman Kodak Company    DE    102005055890   
102005055890.9    11/22/2005    3/28/2013    Granted    PAPER GUIDING FOR HIGH
VOLUME TRY 91883    Eastman Kodak Company    GB    1954616    06762221.7   
6/27/2006    8/8/2012    Granted    DEVICE AND TRAY FOR DEPOSITING SHEETS 91883
   Eastman Kodak Company    JP    4920695    2008-540466    6/27/2006   
2/10/2012    Granted    DEVICE AND TRAY FOR DEPOSITING SHEETS 91883    Eastman
Kodak Company    NL    1954616    06762221.7    6/27/2006    8/8/2012    Granted
   DEVICE AND TRAY FOR DEPOSITING SHEETS 91883    Eastman Kodak Company    US   
7850167    12/094,289    6/27/2006    12/14/2010    Granted    DEVICE AND TRAY
FOR DEPOSITING SHEETS 91897    Eastman Kodak Company    CN    ZL200780011637.9
   200780011637.9    3/22/2007    1/23/2013    Granted    MULTILEVEL HALFTONE
SCREEN AND SETS THEREOF 91897    Eastman Kodak Company    EP       07753710.8   
3/22/2007       Filed    MULTILEVEL HALFTONE SCREEN AND SETS THEREOF 91897   
Eastman Kodak Company    JP    5058247    2009-502867    3/22/2007    8/10/2012
   Granted    MULTILEVEL HALFTONE SCREEN AND SETS THEREOF 91897    Eastman Kodak
Company    US    7830569    11/394,770    3/31/2006    11/9/2010    Granted   
MULTILEVEL HALFTONE SCREEN AND SETS THEREOF 91900    Eastman Kodak Company    US
   7273689    11/058,973    2/16/2005    9/25/2007    Granted    METHOD TO
REMOVE UNWANTED, UNEXPOSED, POSITIVE-WORKING, IR RADIATION SENSITIVE LAYER

 

Page 90 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

91927    Eastman Kodak Company    US    7509077    11/564,871    11/30/2006   
3/24/2009    Granted    METHOD AND PRINTING MACHINE USED FOR PRINTING WITH THE
USE OF TONER 91928    Eastman Kodak Company    US    7924395    11/622,809   
1/12/2007    4/12/2011    Granted    METHOD AND SYSTEM FOR DELIVERING DIGITAL
CINEMA CONTENT CONCURRENTLY TO BOTH A RETAIL EXHIBITOR AND REMOTE THEATER 91934
   Eastman Kodak Company    US    7747951    11/364,713    2/28/2006   
6/29/2010    Granted    SYSTEM AND METHOD FOR PROCESSING VERSION CONTENT 91940
   Eastman Kodak Company    US    7824019    11/744,987    5/7/2007    11/2/2010
   Granted    CONTINUOUS PRINTING APPARATUS HAVING IMPROVED DEFLECTOR MECHANISM
91953    Eastman Kodak Company    US    7368207    11/396,167    3/31/2006   
5/6/2008    Granted    DYNAMIC COMPENSATION SYSTEM FOR MASKLESS LITHOGRAPHY
91961    Eastman Kodak Company    US    8033625    11/951,357    12/6/2007   
10/11/2011    Granted    APPARATUS AND METHOD OF FILLING INK TANK 91990   
Eastman Kodak Company    US       12/161,720    1/31/2007       Filed   
UV-SENSITIVE LITHOGRAPHIC PRINTING PLATE PRECURSOR WITH BENZOXAZOLE DERIVATIVE
AND ANALOGUES THEREOF AS SENSITIZER 91991    Eastman Kodak Company    US   
7223506    11/393,156    3/30/2006    5/29/2007    Granted    IMAGEABLE MEMBERS
WITH IMPROVED CHEMICAL RESISTANCE 91992    Eastman Kodak Company    CN   
ZL200780007475.1    200780007475.1    2/15/2007    5/22/2013    Granted    HEAT
TREATMENT OF MULTILAYER IMAGEABLE ELEMENTS 91992    Eastman Kodak Company    JP
   5113087    2008-557285    2/15/2007    10/19/2012    Granted    HEAT
TREATMENT OF MULTILAYER IMAGEABLE ELEMENTS 91992    Eastman Kodak Company    US
   7175967    11/366,076    3/2/2006    2/13/2007    Granted    HEAT TREATMENT
OF MULTILAYER IMAGEABLE ELEMENTS 92006    Eastman Kodak Company    CN   
ZL200780047504.7    200780047504.7    12/5/2007    7/6/2011    Granted    DATA
AND SECURING MECHANISM FOR PRINTING RESERVOIR 92006    Eastman Kodak Company   
DE    602007030805.4    07862528.2    10/5/2007    5/29/2013    Granted    DATA
AND SECURING MECHANISM FOR PRINTING RESERVOIR 92006    Eastman Kodak Company   
EP    2091744    07862528.2    10/5/2007    5/29/2013    Granted    DATA AND
SECURING MECHANISM FOR PRINTING RESERVOIR 92006    Eastman Kodak Company    GB
   2091744    07862528.2    10/5/2007    5/29/2013    Granted    DATA AND
SECURING MECHANISM FOR PRINTING RESERVOIR 92006    Eastman Kodak Company    NL
   2091744    07862528.2    10/5/2007    5/29/2013    Granted    DATA AND
SECURING MECHANISM FOR PRINTING RESERVOIR 92006    Eastman Kodak Company    US
   7976138    11/614,107    12/21/2006    7/12/2011    Granted   
DATA-PROVIDING-COMPONENT SECURING MECHANISM FOR PRINTING APPARATUS RESERVOIR
92007    Eastman Kodak Company    US    7510259    11/613,435    12/20/2006   
3/31/2009    Granted    CALIBRATING TURN-ON ENERGY OF A MARKING DEVICE 92009   
Eastman Kodak Company    US    7738142    11/560,142    11/15/2006    6/15/2010
   Granted    ESTIMATING COLOR OF A COLORANT DEPOSITED ON A SUBSTRATE 92013   
Eastman Kodak Company    US    7261867    11/399,754    4/7/2006    8/28/2007   
Granted    PRODUCTION OF SILVER SULFATE GRAINS USING ORGANO-SULFATE OR
ORGANO-SULFONATE ADDITIVES 92014    Eastman Kodak Company    US    8062615   
12/101,249    4/11/2008    11/22/2011    Granted    PRODUCTION OF SILVER SULFATE
GRAINS USING CARBOXYLIC ACID ADDITIVES 92018    Eastman Kodak Company    EP   
   08724864.7    1/28/2008       Filed    POLYMER COMPOSITE 92018    Eastman
Kodak Company    US    7579396    11/669,830    1/31/2007    8/25/2009   
Granted    POLYMER COMPOSITE 92028    Eastman Kodak Company    CN   
ZL200780024524.2    200780024524.2    6/13/2007    11/28/2012    Granted   
FLUID-EJECTING DEVICE WITH SIMPLIFIED CONNECTIVITY 92028    Eastman Kodak
Company    EP       07809500.7    6/13/2007       Filed    FLUID-EJECTING DEVICE
WITH SIMPLIFIED CONNECTIVITY 92028    Eastman Kodak Company    US    7810910   
11/427,374    6/29/2006    10/12/2010    Granted    FLUID-EJECTING DEVICE WITH
SIMPLIFIED CONNECTIVITY 92041    Eastman Kodak Company    US    7582149   
12/015,110    1/16/2008    9/1/2009    Granted    MONOAZO COLORANTS FROM
PYRAZOLOBENZODIAZINEDIOXIDES 92044    Eastman Kodak Company    DE   
602009013062.5    09788958.8    7/21/2009    1/23/2013    Granted    EMPLOYING
SECONDARY BACK EXPOSURE OF FLEXOGRAPHIC PLATE 92044    Eastman Kodak Company   
EP    2313270    09788958.8    7/21/2009    1/23/2013    Granted    EMPLOYING
SECONDARY BACK EXPOSURE OF FLEXOGRAPHIC PLATE 92044    Eastman Kodak Company   
GB    2313270    09788958.8    7/21/2009    1/23/2013    Granted    EMPLOYING
SECONDARY BACK EXPOSURE OF FLEXOGRAPHIC PLATE 92044    Eastman Kodak Company   
JP       2011-521100    7/21/2009       Filed    EMPLOYING SECONDARY BACK
EXPOSURE OF FLEXOGRAPHIC PLATE 92044    Eastman Kodak Company    US    8034540
   12/183,173    7/31/2008    10/11/2011    Granted    SYSTEM AND METHOD OF
EMPLOYING SECONDARY BACK EXPOSURE OF FLEXOGRAPHIC PLATE 92044    Eastman Kodak
Company    US       13/223,340    9/1/2011       Filed    SYSTEM AND METHOD OF
EMPLOYING SECONDARY BACK EXPOSURE OF FLEXOGRAPHIC PLATE 92069    Eastman Kodak
Company    US    7548711    11/394,728    3/31/2006    6/16/2009    Granted   
WEB CLEANING APPARATUS FOR ELECTROPHOTOGRAPHIC PRINTER 92072    Eastman Kodak
Company    CN    200780013848.6    200780013848.6    4/10/2007    9/8/2010   
Granted    MULTILAYER IMAGEABLE ELEMENT WITH IMPROVED CHEMICAL RESISTANCE
(original) A POSITIVE-WORKING IMAGEABLE ELEMENT, A METHOD OF FORMING IMAGE WITH
THE SAME AND THE IMAGED ELEMENTS OBTAINED THEREFROM 92072    Eastman Kodak
Company    DE    602007007748.6    07755159.6    4/10/2007    7/14/2010   
Granted    MULTILAYER IMAGEABLE ELEMENT WITH IMPROVED CHEMICAL RESISTANCE 92072
   Eastman Kodak Company    FR    2007579    07755159.6    4/10/2007   
7/14/2010    Granted    MULTILAYER IMAGEABLE ELEMENT WITH IMPROVED CHEMICAL
RESISTANCE 92072    Eastman Kodak Company    GB    2007579    07755159.6   
4/10/2007    7/14/2010    Granted    MULTILAYER IMAGEABLE ELEMENT WITH IMPROVED
CHEMICAL RESISTANCE 92072    Eastman Kodak Company    JP    5319517   
2009-506511    4/10/2007    7/19/2013    Granted    MULTILAYER IMAGEABLE ELEMENT
WITH IMPROVED CHEMICAL RESISTANCE 92072    Eastman Kodak Company    NL   
2007579    07755159.6    4/10/2007    7/14/2010    Granted    MULTILAYER
IMAGEABLE ELEMENT WITH IMPROVED CHEMICAL RESISTANCE 92072    Eastman Kodak
Company    US    7169518    11/405,185    4/17/2006    1/30/2007    Granted   
MULTILAYER IMAGEABLE ELEMENT WITH IMPROVED CHEMICAL RESISTANCE 92078    Eastman
Kodak Company    US    7773256    11/560,156    11/15/2006    8/10/2010   
Granted    ESTIMATING COLOR OF COLORANTS MIXED ON A SUBSTRATE 92081    Eastman
Kodak Company    US       12/568,694    9/29/2009       Filed    A PRINTHEAD AND
METHOD OF FORMING SAME

 

Page 91 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

92083    Eastman Kodak Company    EP       07835793.6    6/8/2007       Filed   
DIGITAL MASK-FORMING FILM AND METHOD OF USE 92083    Eastman Kodak Company    US
   7226709    11/455,990    6/20/2006    6/5/2007    Granted    DIGITAL
MASK-FORMING FILM AND METHOD OF USE 92087    Eastman Kodak Company    US   
7847979    11/482,272    7/7/2006    12/7/2010    Granted    PRINTER HAVING
DIFFERENTIAL FILTERING SMEAR CORRECTION 92108    Eastman Kodak Company    US   
7608140    12/031,766    2/15/2008    10/27/2009    Granted    INKJET INKS
CONTAINING AZO PYRAZOLOBENZOPYRIMIDINEONE CLASS OF COLORANTS 92137   
Eastman Kodak Company    US    5787807    08/812,100    3/5/1997    8/4/1998   
Granted    SHEET-FED ROTARY PRINTING PRESS WITH DIGITAL IMAGING 92139   
Eastman Kodak Company    DE    19508254    19508254.0    3/8/1995    7/29/2010
   Granted    METHOD FOR TRANSPORTING HANDLING SHEETS 92139   
Eastman Kodak Company    US    5775683    08/904,378    8/1/1997    7/7/1998   
Granted    METHOD FOR TRANSPORTING HANDLING SHEETS 92145   
Eastman Kodak Company    US    5964153    09/169,061    10/9/1998    10/12/1999
   Granted    SHEET-TURNING DEVICE FOR SHEET-FED PRINTING PRESSES 92156   
Eastman Kodak Company    US    7464803    11/491,884    7/24/2006    12/16/2008
   Granted    ORIENTATING APPARATUS 92165    Eastman Kodak Company    GB   
2064140    07802336.3    9/17/2007    5/2/2012    Granted    METHOD AND DEVICE
FOR THE ALIGNMENT OF SHEET-SHAPED SUBSTRATES 92165    Eastman Kodak Company   
JP    5191490    2009-528631    9/17/2007    2/8/2013    Granted    METHOD AND
DEVICE FOR THE ALIGNMENT OF SHEET-SHAPED SUBSTRATES 92165   
Eastman Kodak Company    NL    2064140    07802336.3    9/17/2007    5/2/2012   
Granted    METHOD AND DEVICE FOR THE ALIGNMENT OF SHEET-SHAPED SUBSTRATES 92165
   Eastman Kodak Company    US    8215855    12/441,728    9/17/2007   
7/10/2012    Granted    METHOD AND DEVICE FOR THE ALIGNMENT OF SHEET-SHAPED
SUBSTRATES 92198    Eastman Kodak Company    EP       07750517.0    2/13/2007   
   Filed    GLOSSY INKJET RECORDING ELEMENT ON ABSORBENT PAPER 92198   
Eastman Kodak Company    US    7829160    11/364,748    2/28/2006    11/9/2010
   Granted    GLOSSY INKJET RECORDING ELEMENT ON ABSORBENT PAPER 92207   
Eastman Kodak Company    US    7931834    11/674,291    2/13/2007    4/26/2011
   Granted    PROCESS FOR THE FORMATION AND COLLECTION OF PARTICLES USING
CRYOGENIC MATERIAL 92210    Eastman Kodak Company    US    7223529    11/429,614
   5/5/2006    5/29/2007    Granted    SILVER HALIDE LIGHT-SENSITIVE ELEMENT
92227    Eastman Kodak Company    CN    ISSUING    200880005659.9    2/13/2008
   12/12/2012    Granted    RADIATION-SENSITIVE COMPOSITIONS AND ELEMENTS WITH
BASIC DEVELOPMENT ENHANCERS 92227    Eastman Kodak Company    EP      
08725504.8    2/13/2008       Filed    RADIATION-SENSITIVE COMPOSITIONS AND
ELEMENTS WITH BASIC DEVELOPMENT ENHANCERS 92227    Eastman Kodak Company    US
   7544462    11/677,599    2/22/2007    6/9/2009    Granted   
RADIATION-SENSITIVE COMPOSITIONS AND ELEMENTS WITH BASIC DEVELOPMENT ENHANCERS
92228    Eastman Kodak Company    CN    ZL200880022552.5    200880022552.5   
6/13/2008    4/10/2013    Granted    RADIATION-SENSITIVE COMPOSITIONS AND
ELEMENTS WITH SOLVENT RESISTANT POLY(VINYL ACETAL)S 92228   
Eastman Kodak Company    EP       08768429.6    6/13/2008       Filed   
RADIATION-SENSITIVE COMPOSITIONS AND ELEMENTS WITH SOLVENT RESISTANT POLY(VINYL
ACETAL)S 92228    Eastman Kodak Company    JP       2010-514758    6/13/2008   
   Filed    RADIATION-SENSITIVE COMPOSITIONS AND ELEMENTS WITH SOLVENT RESISTANT
POLY(VINYL ACETAL)S 92228    Eastman Kodak Company    JP       2012-229079   
10/16/2012       Filed    RADIATION-SENSITIVE COMPOSITIONS AND ELEMENTS WITH
SOLVENT RESISTANT POLY(VINYL ACETAL)S 92228    Eastman Kodak Company    US   
7723012    11/769,766    6/28/2007    5/25/2010    Granted   
RADIATION-SENSITIVE COMPOSITIONS AND ELEMENTS WITH SOLVENT RESISTANT POLY(VINYL
ACETAL)S 92228    Eastman Kodak Company    US    7955779    12/545,297   
8/21/2009    6/7/2011    Granted    RADIATION-SENSITIVE COMPOSITIONS AND
ELEMENTS WITH SOLVENT RESISTANT POLY(VINYL ACETAL)S 92230   
Eastman Kodak Company    US       12/975,780    12/22/2010       Filed   
THERMALLY CONDUCTIVE FUSER COATING 92232    Eastman Kodak Company    US   
7550244    11/453,177    6/14/2006    6/23/2009    Granted    REACTIVE POLYMER
PARTICLES AND METHOD OF PREPARATION 92237    Eastman Kodak Company    EP      
07796136.5    6/14/2007       Filed    IMAGE CONTROL SYSTEM AND METHOD 92237   
Eastman Kodak Company    JP    4981900    2009-515502    6/14/2007    4/27/2012
   Granted    IMAGE CONTROL SYSTEM AND METHOD 92237    Eastman Kodak Company   
US    7777915    11/453,353    6/15/2006    8/17/2010    Granted    IMAGE
CONTROL SYSTEM AND METHOD 92244    Eastman Kodak Company    DE    602008007812.4
   08767642.5    5/7/2008    6/22/2011    Granted    PRINTER DEFLECTOR MECHANISM
INCLUDING LIQUID FLOW 92244    Eastman Kodak Company    GB    2144759   
08767642.5    5/7/2008    6/22/2011    Granted    PRINTER DEFLECTOR MECHANISM
INCLUDING LIQUID FLOW 92244    Eastman Kodak Company    NL    2144759   
08767642.5    5/7/2008    6/22/2011    Granted    PRINTER DEFLECTOR MECHANISM
INCLUDING LIQUID FLOW 92244    Eastman Kodak Company    US    7520598   
11/746,094    5/9/2007    4/21/2009    Granted    PRINTER DEFLECTOR MECHANISM
INCLUDING LIQUID FLOW 92252    Eastman Kodak Company    CN    ISSUING   
200780023145.1    6/4/2007    5/6/2013    Granted    DIRECT ENGRAVING OF
FLEXOGRAPHIC PRINTING PLATES 92252    Eastman Kodak Company    DE   
602007024601.6    07777391.9    6/4/2007    8/8/2012    Granted    DIRECT
ENGRAVING OF FLEXOGRAPHIC PRINTING PLATES 92252    Eastman Kodak Company    FR
   2029361    07777391.9    6/4/2007    8/8/2012    Granted    DIRECT ENGRAVING
OF FLEXOGRAPHIC PRINTING PLATES 92252    Eastman Kodak Company    GB    2029361
   07777391.9    6/4/2007    8/8/2012    Granted    DIRECT ENGRAVING OF
FLEXOGRAPHIC PRINTING PLATES 92255    Eastman Kodak Company    US    7413293   
11/417,458    5/4/2006    8/19/2008    Granted    DEFLECTED DROP LIQUID PATTERN
DEPOSITION APPARATUS AND METHODS 92273    Eastman Kodak Company    EP      
07809538.7    6/14/2007       Filed    PRINT QUALITY MAINTENANCE METHOD AND
SYSTEM 92273    Eastman Kodak Company    US    7539427    11/453,218   
6/14/2006    5/26/2009    Granted    PRINT QUALITY MAINTENANCE METHOD AND SYSTEM
92274    Eastman Kodak Company    DE    602008020872.9    08870527.2   
12/22/2008    12/12/2012    Granted    SELECTOR FOR ENGAGEMENT OF PRINTER
FUNCTIONS

 

Page 92 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

92274    Eastman Kodak Company    EP    2231412    08870527.2    12/22/2008   
12/12/2012    Granted    SELECTOR FOR ENGAGEMENT OF PRINTER FUNCTIONS 92274   
Eastman Kodak Company    GB    2231412    08870527.2    12/22/2008    12/12/2012
   Granted    SELECTOR FOR ENGAGEMENT OF PRINTER FUNCTIONS 92274    Eastman
Kodak Company    NL    2231412    08870527.2    12/22/2008    12/12/2012   
Granted    SELECTOR FOR ENGAGEMENT OF PRINTER FUNCTIONS 92274    Eastman Kodak
Company    US    8104885    11/969,277    1/4/2008    1/31/2012    Granted   
SELECTOR FOR ENGAGEMENT OF PRINTER FUNCTIONS 92276    Eastman Kodak Company   
EP       07839125.7    10/2/2007       Filed    CONTINUOUS DROP EMITTER WITH
REDUCED STIMULATION CROSSTALK 92276    Eastman Kodak Company    US    7777395   
11/548,709    10/12/2006    8/17/2010    Granted    CONTINUOUS DROP EMITTER WITH
REDUCED STIMULATION CROSSTALK 92277    Eastman Kodak Company    CN   
ZL200880015279.3    200880015279.3    4/25/2008    1/18/2012    Granted   
PRINTER HAVING IMPROVED GAS FLOW DROP DEFLECTION 92277    Eastman Kodak Company
   DE    602008014116.0    602008014116.0    4/25/2008    3/14/2012    Granted
   PRINTER HAVING IMPROVED GAS FLOW DROP DEFLECTION 92277    Eastman Kodak
Company    FR    2142372    08743320.7    4/25/2008    3/14/2012    Granted   
PRINTER HAVING IMPROVED GAS FLOW DROP DEFLECTION 92277    Eastman Kodak Company
   GB    2142372    08743320.7    4/25/2008    3/14/2012    Granted    PRINTER
HAVING IMPROVED GAS FLOW DROP DEFLECTION 92277    Eastman Kodak Company    JP   
5245080    2010-507394    4/25/2008    4/19/2013    Granted    PRINTER HAVING
IMPROVED GAS FLOW DROP DEFLECTION 92277    Eastman Kodak Company    JP      
2013-050258    3/13/2013       Filed    PRINTER HAVING IMPROVED GAS FLOW DROP
DEFLECTION 92277    Eastman Kodak Company    US    7682002    11/744,998   
5/7/2007    3/23/2010    Granted    `PRINTER HAVING IMPROVED GAS FLOW DROP
DEFLECTION 92302    Eastman Kodak Company    US    8351829    12/281,050   
8/30/2006    1/8/2013    Granted    METHOD OF PREVENTING A REGISTRATION ERROR
WHILE PRINTING 92303    Eastman Kodak Company    DE       102006010249.5   
3/2/2006       Filed    CROSS TRACK SHIFTING IN THE PERFECTOR PATH 92303   
Eastman Kodak Company    US    8313099    12/281,002    9/21/2006    11/20/2012
   Granted    METHOD AND DEVICE FOR THE ALIGNMENT OF A SHEET 92315-1    Eastman
Kodak Company    US    7458687    11/739,761    4/25/2007    12/2/2008   
Granted    HIGH EFFICIENCY DIGITAL CINEMA PROJECTION SYSTEM WITH INCREASED
ETENDUE 92342    Eastman Kodak Company    US    7641332    11/398,295   
4/3/2006    1/5/2010    Granted    POST IMAGING PUNCHING APPARATUS AND METHOD
92342    Eastman Kodak Company    US    8240844    12/621,584    11/19/2009   
8/14/2012    Granted    POST-IMAGING PUNCHING APPARATUS AND METHOD 92374   
Eastman Kodak Company    CN    ZL200780011815.8    200780011815.8    3/22/2007
   6/12/2013    Granted    METHOD OF MAKING A MULTILEVEL HALFTONE SCREEN 92374
   Eastman Kodak Company    EP       07753753.8    3/22/2007       Filed   
METHOD OF MAKING A MULTILEVEL HALFTONE SCREEN 92374    Eastman Kodak Company   
JP    5070279    2009-502872    3/22/2007    8/24/2012    Granted    METHOD OF
MAKING A MULTILEVEL HALFTONE SCREEN 92374    Eastman Kodak Company    US   
7626730    11/394,490    3/31/2006    12/1/2009    Granted    METHOD OF MAKING A
MULTILEVEL HALFTONE SCREEN 92377    Eastman Kodak Company    CN    ISSUING   
200780022075.8    6/5/2007    4/8/2013    Granted    METHOD FOR PROCESSING OF
PHOTOPOLYMER PRINTING PLATES WITH OVERCOAT 92377    Eastman Kodak Company    DE
   602006017047.5    06012306.4    6/14/2006    9/22/2010    Granted    SINGLE
STEP PROCESSING OF PHOTOPOLYMER PLATES 92377    Eastman Kodak Company    FR   
1868036    06012306.4    6/14/2006    9/22/2010    Granted    SINGLE STEP
PROCESSING OF PHOTOPOLYMER PLATES 92377    Eastman Kodak Company    GB   
1868036    06012306.4    6/14/2006    9/22/2010    Granted    SINGLE STEP
PROCESSING OF PHOTOPOLYMER PLATES 92377    Eastman Kodak Company    JP   
5113162    2009-514672    6/5/2007    10/19/2012    Granted    METHOD FOR
PROCESSING OF PHOTOPOLYMER PRINTING PLATES WITH OVERCOAT 92377    Eastman Kodak
Company    US    8105755    12/300,206    6/5/2007    1/31/2012    Granted   
METHOD FOR PROCESSING OF PHOTOPOLYMER PLATES WITH OVERCOAT 92379    Eastman
Kodak Company    AU    2007268133    2007268133    5/14/2007    8/30/2012   
Granted    NEGATIVE-WORKING RADIATION-SENSITIVE COMPOSITIONS AND IMAGEABLE
MATERIALS 92379    Eastman Kodak Company    BR       PI 0712408-2    5/14/2007
      Filed    NEGATIVE-WORKING RADIATION-SENSITIVE COMPOSITIONS AND IMAGEABLE
MATERIALS 92379    Eastman Kodak Company    CN    ZL200780019287.0   
200780019287.0    5/14/2007    7/4/2012    Granted    NEGATIVE-WORKING
RADIATION-SENSITIVE COMPOSITIONS AND IMAGEABLE MATERIALS 92379    Eastman Kodak
Company    DE    602007029363.4    07794843.8    5/14/2007    3/27/2013   
Granted    NEGATIVE-WORKING RADIATION-SENSITIVE COMPOSITIONS AND IMAGEABLE
MATERIALS 92379    Eastman Kodak Company    EP    2021873    07794843.8   
5/14/2007    3/27/2013    Granted    NEGATIVE-WORKING RADIATION-SENSITIVE
COMPOSITIONS AND IMAGEABLE MATERIALS 92379    Eastman Kodak Company    ES   
2021873    07794843.8    5/14/2007    3/27/2013    Granted    NEGATIVE-WORKING
RADIATION-SENSITIVE COMPOSITIONS AND IMAGEABLE MATERIALS 92379    Eastman Kodak
Company    FR    2021873    07794843.8    5/14/2007    3/27/2013    Granted   
NEGATIVE-WORKING RADIATION-SENSITIVE COMPOSITIONS AND IMAGEABLE MATERIALS 92379
   Eastman Kodak Company    GB    2021873    07794843.8    5/14/2007   
3/27/2013    Granted    NEGATIVE-WORKING RADIATION-SENSITIVE COMPOSITIONS AND
IMAGEABLE MATERIALS 92379    Eastman Kodak Company    IN       8604/DELNP/2008
   5/14/2007       Filed    NEGATIVE-WORKING RADIATION-SENSITIVE COMPOSITIONS
AND IMAGEABLE MATERIALS 92379    Eastman Kodak Company    IT    2021873   
07794843.8    5/14/2007    3/27/2013    Granted    NEGATIVE-WORKING
RADIATION-SENSITIVE COMPOSITIONS AND IMAGEABLE MATERIALS 92379    Eastman Kodak
Company    JP    5129242    2009-512038    5/14/2007    11/9/2012    Granted   
NEGATIVE-WORKING RADIATION-SENSITIVE COMPOSITIONS AND IMAGEABLE MATERIALS 92379
   Eastman Kodak Company    NL    2021873    07794843.8    5/14/2007   
3/27/2013    Granted    NEGATIVE-WORKING RADIATION-SENSITIVE COMPOSITIONS AND
IMAGEABLE MATERIALS 92379    Eastman Kodak Company    RU    2436799   
2008151777    5/14/2007    12/20/2011    Granted    NEGATIVE-WORKING
RADIATION-SENSITIVE COMPOSITIONS AND IMAGEABLE MATERIALS 92379    Eastman Kodak
Company    US    7524614    11/441,601    5/26/2006    4/28/2009    Granted   
NEGATIVE-WORKING RADIATION-SENSITIVE COMPOSITIONS AND IMAGEABLE MATERIALS

 

Page 93 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

92380    Eastman Kodak Company    EP       07809499.2    6/13/2007       Filed
   NEGATIVE-WORKING RADIATION-SENSITIVE COMPOSITIONS AND IMAGEABLE ELEMENTS
92387    Eastman Kodak Company    CN    ZL200780047137.0    200780047137.0   
12/18/2007    11/7/2012    Granted    INSERT MOLDED PRINTHEAD SUBSTRATE 92387   
Eastman Kodak Company    EP       07863076.1    12/18/2007       Filed    INSERT
MOLDED PRINTHEAD SUBSTRATE 92387    Eastman Kodak Company    US    8246141   
11/614,143    12/21/2006    8/21/2012    Granted    INSERT MOLDED PRINTHEAD
SUBSTRATE 92402    Eastman Kodak Company    US    7912426    11/863,302   
9/28/2007    3/22/2011    Granted    PRODUCTION OF VISUAL CODES FOR PAIRING
ELECTRONIC EQUIPMENT 92416    Eastman Kodak Company    US    7423754   
11/622,015    1/11/2007    9/9/2008    Granted    WEB PLANARITY GAUGE AND METHOD
92420    Eastman Kodak Company    EP       07874498.4    12/13/2007       Filed
   DOPED NANOPARTICLE SEMICONDUCTOR CHARGE TRANSPORT LAYER 92420    Eastman
Kodak Company    TW       097103096    1/28/2008       Filed    DOPED
NANOPARTICLE SEMICONDUCTOR CHARGE TRANSPORT LAYER 92420    Eastman Kodak Company
   US    7494903    11/668,041    1/29/2007    2/24/2009    Granted    DOPED
NANOPARTICLE SEMICONDUCTOR CHARGE TRANSPORT LAYER 92422    Eastman Kodak Company
   DE    602008007706.3    08869759.4    12/22/2008    6/15/2011    Granted   
FULL FUNCTION MAINTENANCE STATION 92422    Eastman Kodak Company    GB   
2231411    08869759.4    12/22/2008    6/15/2011    Granted    FULL FUNCTION
MAINTENANCE STATION 92422    Eastman Kodak Company    NL    2231411   
08869759.4    12/22/2008    6/15/2011    Granted    FULL FUNCTION MAINTENANCE
STATION 92422    Eastman Kodak Company    US    7988255    11/969,265   
1/4/2008    8/2/2011    Granted    FULL FUNCTION MAINTENANCE STATION 92426   
Eastman Kodak Company    US    7282927    11/472,230    6/21/2006    10/16/2007
   Granted    THE USE OF A CONFIGURABLE ELECTRONIC CONTROLLER FOR CAPACITANCE
MEASUREMENTS AND CABLE BREAK DETECTION 92430    Eastman Kodak Company    US   
7985031    11/969,288    1/4/2008    7/26/2011    Granted    GUIDE RAIL FOR
CARRIAGE PRINTER 92446    Eastman Kodak Company    EP       07795927.8   
6/8/2007       Filed    DISPERSANTS FOR WAXES 92446    Eastman Kodak Company   
JP       2009-516507    6/8/2007       Filed    DISPERSANTS FOR WAXES 92446   
Eastman Kodak Company    US    7696270    11/472,764    6/22/2006    4/13/2010
   Granted    DISPERSANTS FOR WAXES 92447    Eastman Kodak Company    EP      
07795932.8    6/8/2007       Filed    FUSER MEMBER 92447    Eastman Kodak
Company    US    7531237    11/472,918    6/22/2006    5/12/2009    Granted   
FUSER MEMBER 92448    Eastman Kodak Company    US    7494706    11/472,771   
6/22/2006    2/24/2009    Granted    FUSER MEMBER 92449    Eastman Kodak Company
   DE    602007017831.2    07795940.1    6/8/2007    10/12/2011    Granted   
FUSER MEMBER 92449    Eastman Kodak Company    FR    2030090    07795940.1   
6/8/2007    10/12/2011    Granted    FUSER MEMBER 92449    Eastman Kodak Company
   GB    2030090    07795940.1    6/8/2007    10/12/2011    Granted    FUSER
MEMBER 92449    Eastman Kodak Company    US    7534492    11/472,888   
6/22/2006    5/19/2009    Granted    FUSER MEMBER 92450    Eastman Kodak Company
   CN    ZL200780047344.6    200780047344.6    12/5/2007    8/17/2011    Granted
   DATA STORAGE DEVICE MOUNTING ARRANGEMENT FOR PRINTER 92450    Eastman Kodak
Company    US    7731335    11/614,160    12/21/2006    6/8/2010    Granted   
DATA STORAGE DEVICE MOUNTING ARRANGEMENT FOR PRINTING DEVICE 92452    Eastman
Kodak Company    US    7682542    11/472,919    6/22/2006    3/23/2010   
Granted    METHOD OF MAKING FUSER MEMBER 92453    Eastman Kodak Company    US   
7678701    11/461,080    7/31/2006    3/16/2010    Granted    FLEXIBLE SUBSTRATE
WITH ELECTRONIC DEVICES FORMED THEREON 92453    Eastman Kodak Company    US   
7964507    12/697,522    2/1/2010    6/21/2011    Granted    FLEXIBLE SUBSTRATE
WITH ELECTRONIC DEVICES FORMED THEREON 92455    Eastman Kodak Company    US   
7977170    11/538,173    10/3/2006    7/12/2011    Granted    FLEXIBLE SUBSTRATE
WITH ELECTRONIC DEVICES AND TRACES 92455    Eastman Kodak Company    US   
8288214    13/106,203    5/12/2011    10/16/2012    Granted    FLEXIBLE
SUBSTRATE WITH ELECTRONIC DEVICES AND TRACES 92462    Eastman Kodak Company   
US    7892160    11/503,778    8/14/2006    2/22/2011    Granted    DOUBLE
SLEEVED ELECTROGRAPHIC MEMBER 92494    Eastman Kodak Company    US    7175969   
11/488,588    7/18/2006    2/13/2007    Granted    METHOD OF PREPARING
NEGATIVE-WORKING IMAGEABLE ELEMENTS 92498    Eastman Kodak Company    CN   
ZL200780028508.0    200780028508.0    7/23/2007    1/2/2013    Granted   
NEGATIVE-WORKING RADIATION-SENSITIVE COMPOSITIONS AND IMAGEABLE MATERIALS 92498
   Eastman Kodak Company    DE    2047333    602007005655.1    7/23/2007   
3/31/2010    Granted    NEGATIVE-WORKING RADIATION-SENSITIVE COMPOSITIONS AND
IMAGEABLE MATERIALS 92498    Eastman Kodak Company    GB    2047333   
07810685.3    7/23/2007    3/31/2010    Granted    NEGATIVE-WORKING
RADIATION-SENSITIVE COMPOSITIONS AND IMAGEABLE MATERIALS 92498    Eastman Kodak
Company    JP       2009-521788    7/23/2007       Filed    NEGATIVE-WORKING
RADIATION-SENSITIVE COMPOSITIONS AND IMAGEABLE MATERIALS 92498    Eastman Kodak
Company    US    7332253    11/494,235    7/27/2006    2/19/2008    Granted   
NEGATIVE-WORKING RADIATION-SENSITIVE COMPOSITIONS AND IMAGEABLE MATERIALS 92498
   Eastman Kodak Company    US       11/923,697    10/25/2007       Filed   
NEGATIVE-WORKING IMAGEABLE MATERIALS 92503    Eastman Kodak Company    US   
7577383    11/680,166    2/28/2007    8/18/2009    Granted    APPARATUS AND
METHOD FOR TRANSPORTING POWDER TO AN IMAGE DEVICE OF AN ELECTROSTATOGRAPHIC
PRINTER 92508    Eastman Kodak Company    US    7837285    11/687,119   
3/16/2007    11/23/2010    Granted    INKJET PRINTING USING PROTECTIVE INK 92515
   Eastman Kodak Company    DE    602007020017.2    07795130.9    5/18/2007   
1/11/2012    Granted    NANOPARTICLE PATTERNING PROCESS

 

Page 94 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

92515    Eastman Kodak Company    GB    2024790    07795130.9    5/18/2007   
1/11/2012    Granted    NANOPARTICLE PATTERNING PROCESS 92515    Eastman Kodak
Company    NL    2024790    07795130.9    5/18/2007    1/11/2012    Granted   
NANOPARTICLE PATTERNING PROCESS 92515    Eastman Kodak Company    US    7745101
   11/421,894    6/2/2006    6/29/2010    Granted    NOVEL NANOPARTICLE
PATTERNING PROCESS 92544    Eastman Kodak Company    US    D579348    29/259,957
   5/17/2006    10/28/2008    Granted    THREE-CHAMBERED CONTAINER 92666   
Eastman Kodak Company    US    7651206    11/612,694    12/19/2006    1/26/2010
   Granted    OUTPUT IMAGE PROCESSING FOR SMALL DROP PRINTING 92679    Eastman
Kodak Company    DE    602007028294.2    07866262.4    12/22/2007    1/23/2013
   Granted    PROCESS AND DEVICE FOR INK QUALITY CONTROL 92679    Eastman Kodak
Company    EP    2102013    07866262.4    12/22/2007    1/23/2013    Granted   
PROCESS AND DEVICE FOR INK QUALITY CONTROL 92679    Eastman Kodak Company    FR
   0700142    0700142    1/10/2007    7/22/2011    Granted    PROCESS AND DEVICE
FOR INK QUALITY CONTROL PROCEDE ET DISPOSITIF DE CONTROLE DE QUALITE D’ENCRE
92679    Eastman Kodak Company    JP    5185287    2009-545105    12/22/2007   
1/25/2013    Granted    PROCESS AND DEVICE FOR INK QUALITY CONTROL 92679   
Eastman Kodak Company    US    8215733    12/522,305    12/22/2007    7/10/2012
   Granted    PROCESS AND DEVICE FOR INK QUALITY CONTROL 92705    Eastman Kodak
Company    US       13/133,389    12/9/2008       Filed    METHOD OF FIXING A
HEAT CURABLE TONER TO A CARRIER 92723    Eastman Kodak Company    JP    3889530
   1999-227083    8/11/1999    12/8/2006    Granted    PHOTOPOLYMERIZABLE
COMPOSITION, PHOTOPOLYMERIZABLE PLANOGRAPHIC PRINTING PLATE AND IMAGE FORMING
METHOD 92754    Eastman Kodak Company    CN    ZL200780047285.2   
200780047285.2    12/6/2007    9/14/2011    Granted    PRINTING DEVICE FLUID
RESERVOIR WITH GRIPPING FEATURES 92754    Eastman Kodak Company    DE   
602007029906.3    07862613.2    12/6/2007    4/17/2013    Granted    PRINTING
DEVICE FLUID RESERVOIR WITH GRIPPING FEATURES 92754    Eastman Kodak Company   
EP    2094493    07862613.2    12/6/2007    4/17/2013    Granted    PRINTING
DEVICE FLUID RESERVOIR WITH GRIPPING FEATURES 92754    Eastman Kodak Company   
GB    2094493    07862613.2    12/6/2007    4/17/2013    Granted    PRINTING
DEVICE FLUID RESERVOIR WITH GRIPPING FEATURES 92754    Eastman Kodak Company   
NL    2094493    07862613.2    12/6/2007    4/17/2013    Granted    PRINTING
DEVICE FLUID RESERVOIR WITH GRIPPING FEATURES 92754    Eastman Kodak Company   
US    7690774    11/614,147    12/21/2006    4/6/2010    Granted    PRINTING
DEVICE FLUID RESERVOIR WITH GRIPPING FEATURES 92754    Eastman Kodak Company   
US    8061829    12/705,673    2/15/2010    11/22/2011    Granted    PRINTING
DEVICE FLUID RESERVOIR WITH GRIPPING FEATURES 92754    Eastman Kodak Company   
US    8057028    12/705,687    2/15/2010    11/15/2011    Granted    PRINTING
DEVICE FLUID RESERVOIR WITH GRIPPING FEATURES 92756    Eastman Kodak Company   
DE    602007021687.7    07853397.3    12/14/2007    3/28/2012    Granted   
IMAGE RECORDING ELEMENT COMPRISING ENCAPSULATED MORDANT PARTICLES 92756   
Eastman Kodak Company    NL    2097271    07853397.3    12/14/2007    3/28/2012
   Granted    IMAGE RECORDING ELEMENT COMPRISING ENCAPSULATED MORDANT PARTICLES
92756    Eastman Kodak Company    US    7833591    11/617,777    12/29/2006   
11/16/2010    Granted    IMAGE RECORDING ELEMENT COMPRISING ENCAPSULATED MORDANT
PARTICLES 92757    Eastman Kodak Company    US    7847027    11/617,775   
12/29/2006    12/7/2010    Granted    ENCAPSULATED MORDANT PARTICLE DISPERSION
AND METHOD OF PREPARING 92757    Eastman Kodak Company    US       12/882,261   
9/15/2010       Filed    ENCAPSULATED MORDANT PARTICLE DISPERSION AND METHOD OF
PREPARING 92772    Eastman Kodak Company    EP       09781054.3    7/24/2009   
   Filed    SHEET CONVEYING DEVICE 92773    Eastman Kodak Company    DE   
102007040588.1    102007040588.1    8/28/2007    5/12/2011    Granted   
AUTOMATIC WEB IDENTIFICATION 92773    Eastman Kodak Company    DE      
102007063795.2    8/28/2007       Filed    AUTOMATIC WEB IDENTIFICATION 92773   
Eastman Kodak Company    US    7812735    11/853,914    9/12/2007    10/12/2010
   Granted    METHOD FOR AUTOMATICALLY IDENTIFYING A TYPE OF TRANSPARENT
CONVEYOR BELT 92775    Eastman Kodak Company    DE       102006022753.0   
5/12/2006       Filed    CROSS TRACK REGISTER CORRECTION 92775    Eastman Kodak
Company    US    8238808    12/299,638    4/10/2007    8/7/2012    Granted   
METHOD OF ENSURING A CORRECT LATERAL REGISTRATION SETTING AND PRINTING MACHINE
SUITABLE THEREFOR 92778    Eastman Kodak Company    US    7714923    11/555,819
   11/2/2006    5/11/2010    Granted    INTEGRATED DISPLAY AND CAPTURE APPARATUS
92805    Eastman Kodak Company    EP       07811427.9    8/20/2007       Filed
   METHOD OF IMAGING AND DEVELOPING NEGATIVE-WORKING ELEMENTS 92805    Eastman
Kodak Company    JP    5189216    2002-127790    6/5/2012    2/1/2013    Granted
   METHOD OF IMAGING AND DEVELOPING NEGATIVE-WORKING ELEMENTS 92805    Eastman
Kodak Company    JP    5113173    2009-526628    8/20/2007    10/19/2012   
Granted    METHOD OF IMAGING AND DEVELOPING NEGATIVE-WORKING ELEMENTS 92805   
Eastman Kodak Company    JP    5189215    2012-127781    6/5/2012    2/1/2013   
Granted    METHOD OF IMAGING AND DEVELOPING NEGATIVE-WORKING ELEMENTS 92805   
Eastman Kodak Company    US    7326521    11/513,995    8/31/2006    2/5/2008   
Granted    METHOD OF IMAGING AND DEVELOPING NEGATIVE-WORKING ELEMENTS 92806   
Eastman Kodak Company    CN    ZL200780038955.4    200780038955.4    10/5/2007
   3/27/2013    Granted    MULTI-LAYER IMAGEABLE ELEMENT WITH IMPROVED
PROPERTIES 92806    Eastman Kodak Company    EP       07867210.2    10/5/2007   
   Filed    MULTI-LAYER IMAGEABLE ELEMENT WITH IMPROVED PROPERTIES 92806   
Eastman Kodak Company    JP    5065403    2009-533309    10/5/2007    8/17/2012
   Granted    MULTI-LAYER IMAGEABLE ELEMENT WITH IMPROVED PROPERTIES 92806   
Eastman Kodak Company    US    7300726    11/551,259    10/20/2006    11/27/2007
   Granted    MULTI-LAYER IMAGEABLE ELEMENT WITH IMPROVED PROPERTIES 92808   
Eastman Kodak Company    US    8178283    12/516,884    12/5/2007    5/15/2012
   Granted    METHOD FOR TREATING RINSING WASTEWATER FROM DEVELOPING APPARATUS
FOR PHOTOSENSITIVE LITHOGRAPHIC PRINTING PLATE, METHOD OF DEVELOPMENT, AND
DEVELOPING APPARATUS 92815    Eastman Kodak Company    US    7881530   
11/695,170    4/2/2007    2/1/2011    Granted    ADJUSTING COLORANTS SPECIFIED
IN A DIGITAL IMAGE

 

Page 95 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

92815    Eastman Kodak Company    US    8005299    13/004,102    1/11/2011   
8/23/2011    Granted    ADJUSTING COLORANTS SPECIFIED IN A DIGITAL IMAGE 92816
   Eastman Kodak Company    EP       07848620.6    12/19/2007       Filed   
AQUEOUS INKJET FLUID 92816    Eastman Kodak Company    US    8263683   
12/517,213    12/19/2007    9/11/2012    Granted    INK FOR PRINTING ON LOW
ENERGY SUBSTRATES 92835    Eastman Kodak Company    DE    602007026599.1   
07838982.2    9/28/2007    11/7/2012    Granted    WATER SOLUBLE BRANCHED
POLYETHYLENEIMINE COMPOSITIONS 92835    Eastman Kodak Company    EP    2066730
   07838982.2    9/28/2007    11/7/2012    Granted    WATER SOLUBLE BRANCHED
POLYETHYLENEIMINE COMPOSITIONS 92835    Eastman Kodak Company    GB    2066730
   07838982.2    9/28/2007    11/7/2012    Granted    WATER SOLUBLE BRANCHED
POLYETHYLENEIMINE COMPOSITIONS 92835    Eastman Kodak Company    US    8430952
   12/251,662    10/15/2008    4/30/2013    Granted    WATER SOLUBLE BRANCHED
POLYETHYLENEIMINE COMPOSITIONS 92862    Eastman Kodak Company    US    7769338
   11/557,838    11/8/2006    8/3/2010    Granted    ELECTROSTATOGRAPHIC
APPARATUS HAVING IMPROVED TRANSPORT MEMBER 92863    Eastman Kodak Company    US
      12/317,552    12/23/2008       Filed    RIDGE-BASED COLOR GAMUT MAPPING
92873    Eastman Kodak Company    US    7452638    11/532,647    9/18/2006   
11/18/2008    Granted    NEGATIVE-WORKING RADIATION-SENSITIVE COMPOSITIONS AND
IMAGEABLE MATERIALS 92874    Eastman Kodak Company    CN    ZL200780034707.2   
200780034707.2    9/18/2007    1/11/2012    Granted    METHOD FOR DEVELOPING AND
SEALING OF LITHOGRAPHIC PRINTING PLATES 92874    Eastman Kodak Company    DE   
1903399    602006009936.3    9/20/2006    10/21/2009    Granted    METHOD FOR
DEVELOPING AND SEALING OF LITHOGRAPHIC PRINTING PLATES 92874    Eastman Kodak
Company    GB    1903399    06019680.5    9/20/2006    10/21/2009    Granted   
METHOD FOR DEVELOPING AND SEALING OF LITHOGRAPHIC PRINTING PLATES 92874   
Eastman Kodak Company    US    8507181    12/438,160    9/18/2007    8/13/2013
   Granted    METHOD FOR DEVELOPING AND SEALING OF LITHOGRAPHIC PRINTING PLATES
92912    Eastman Kodak Company    US    7599634    11/734,821    4/13/2007   
10/6/2009    Granted    SUBJECTIVE AND OBJECTIVE UNIVERSAL SUBSTRATE PRINTER ICC
PROFILE SELECTION 92917    Eastman Kodak Company    CN       200780047852.4   
12/7/2007       Filed    HYBRID OPTICAL HEAD FOR DIRECT ENGRAVING OF
FLEXOGRAPHIC PRINTING PLATES 92917    Eastman Kodak Company    DE   
602007007984.5    07862617.3    12/7/2007    7/21/2010    Granted    HYBRID
OPTICAL HEAD FOR DIRECT ENGRAVING OF FLEXOGRAPHIC PRINTING PLATES 92917   
Eastman Kodak Company    FR    2097260    07862617.3    12/7/2007    7/21/2010
   Granted    HYBRID OPTICAL HEAD FOR DIRECT ENGRAVING OF FLEXOGRAPHIC PRINTING
PLATES 92917    Eastman Kodak Company    GB    2097260    07862617.3   
12/7/2007    7/21/2010    Granted    HYBRID OPTICAL HEAD FOR DIRECT ENGRAVING OF
FLEXOGRAPHIC PRINTING PLATES 92917    Eastman Kodak Company    US    7827912   
11/615,025    12/22/2006    11/9/2010    Granted    HYBRID OPTICAL HEAD FOR
DIRECT ENGRAVING OF FLEXOGRAPHIC PRINTING PLATES 92929    Eastman Kodak Company
   DE    602007022475.6    07811036.8    8/2/2007    5/2/2012    Granted   
CONTINUOUS PRINTING USING TEMPERATURE LOWERING PULSES 92929    Eastman Kodak
Company    GB    2054231    07811036.8    8/2/2007    5/2/2012    Granted   
CONTINUOUS PRINTING USING TEMPERATURE LOWERING PULSES 92929    Eastman Kodak
Company    NL    2054231    07811036.8    8/2/2007    5/2/2012    Granted   
CONTINUOUS PRINTING USING TEMPERATURE LOWERING PULSES 92929    Eastman Kodak
Company    US    7845773    11/504,960    8/16/2006    12/7/2010    Granted   
CONTINUOUS PRINTING USING TEMPERATURE LOWERING PULSES 92929    Eastman Kodak
Company    US    7988250    12/903,244    10/13/2010    8/2/2011    Granted   
CONTINUOUS PRINTING USING TEMPERATURE LOWERING PULSES 92931    Eastman Kodak
Company    US    7916319    11/687,277    3/16/2007    3/29/2011    Granted   
PRINTING MANAGEMENT SYSTEM 92931    Eastman Kodak Company    US    7978356   
12/890,778    9/27/2010    7/12/2011    Granted    PRINTING MANAGEMENT SYSTEM
92937    Eastman Kodak Company    US    7449287    12/022,543    1/30/2008   
11/11/2008    Granted    PEARLESCENT TEXTURED IMAGING SUPPORTS 92952    Eastman
Kodak Company    CN    ZL200780047206.8    200780047206.8    12/6/2007   
7/25/2012    Granted    PRINTING DEVICE FLUID RESERVOIR WITH ALIGNMENT FEATURES
92952    Eastman Kodak Company    CN       201110257732.5    12/6/2007      
Filed    PRINTING DEVICE FLUID RSERVOIR WITH ALIGNMENT FEATURES 92952    Eastman
Kodak Company    TW    I389800    096149073    12/20/2007    3/21/2013   
Granted    PRINTING DEVICE FLUID RESERVOIR WITH ALIGNMENT FEATURES 92952   
Eastman Kodak Company    TW       100128253    12/20/2007       Filed   
PRINTING DEVICE FLUID RESERVOIR WITH ALIGNMENT FEATURES 92952    Eastman Kodak
Company    US    7810917    11/614,125    12/21/2006    10/12/2010    Granted   
PRINTING DEVICE FLUID RESERVOIR WITH ALIGNMENT FEATURES 92952    Eastman Kodak
Company    US    8052263    12/818,296    6/18/2010    11/8/2011    Granted   
PRINTING DEVICE FLUID RESERVOIR WITH ALIGNMENT FEATURES 92963    Eastman Kodak
Company    US    7792467    11/855,590    9/14/2007    9/7/2010    Granted   
DUAL CHANNEL APPARATUS FOR TRANSPORTING POWDER IN AN ELECTROSTATOGRAPHIC PRINTER
93007    Eastman Kodak Company    EP       07868123.6    12/27/2007       Filed
   SELECTIVE PRINTING OF RAISED INFORMATION BY ELECTROGRAPHY 93007    Eastman
Kodak Company    JP       2009-544116    12/27/2007       Filed    SELECTIVE
PRINTING OF RAISED INFORMATION BY ELECTROGRAPHY 93007    Eastman Kodak Company
   US    8358957    11/646,134    12/27/2006    1/22/2013    Granted   
SELECTIVE PRINTING OF RAISED INFORMATION BY ELECTROGRAPHY 93019    Eastman Kodak
Company    DE    102006040528.5    102006040528.5    8/30/2006    1/26/2012   
Granted    TRAILER SHEETS 93019    Eastman Kodak Company    US    8155549   
12/375,761    7/27/2007    4/10/2012    Granted    METHOD FOR CONTROLLING A
PRINT JOB 93037    Eastman Kodak Company    US    7901057    12/100,565   
4/10/2008    3/8/2011    Granted    THERMAL INKJET PRINTHEAD ON A METALLIC
SUBSTRATE 93039    Eastman Kodak Company    DE    102008061929.9   
102008061929.9    12/12/2008    8/25/2011    Granted    PRINTING MODULES DRIVE
93039    Eastman Kodak Company    US       13/133,393    11/27/2009       Filed
   ACTUATION DEVICE FOR PRESSURE ROLLERS

 

Page 96 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

93055    Eastman Kodak Company    US    8014029    12/193,843    8/19/2008   
9/6/2011    Granted    RASTER-TO-SWATH IMAGE DATA CONVERSION PRINTING SYSTEM AND
RELATED METHOD 93075    Eastman Kodak Company    JP    3949884    2000-255881   
8/25/2000    4/27/2007    Granted    POSITIVE PHOTOSENSITIVE COMPOSITION AND
POSITIVE PHOTOSENSITIVE PLANOGRAPHIC PRINTING PLATE 93085    Eastman Kodak
Company    US    7505847    11/533,538    9/20/2006    3/17/2009    Granted   
CONFIGURABLE ELECTRONIC CONTROL SYSTEM AND DIAGNOSTIC METHOD 93122    Eastman
Kodak Company    US    7735954    11/682,352    3/6/2007    6/15/2010    Granted
   PRINTING SYSTEM PARTICLE REMOVAL DEVICE AND METHOD 93125    Eastman Kodak
Company    US    7758155    11/748,620    5/15/2007    7/20/2010    Granted   
MONOLITHIC PRINTHEAD WITH MULTIPLE ROWS OF INKJET ORIFICES 93149    Eastman
Kodak Company    EP       08742739.9    4/10/2008       Filed    ABLATABLE
ELEMENTS FOR MAKING FLEXOGRAPHIC PRINTING PLATES 93149    Eastman Kodak Company
   US    8187793    11/738,536    4/23/2007    5/29/2012    Granted    ABLATABLE
ELEMENTS FOR MAKING FLEXOGRAPHIC PRINTING PLATES 93149    Eastman Kodak Company
   US    8187794    11/782,687    7/25/2007    5/29/2012    Granted    ABLATABLE
ELEMENTS FOR MAKING FLEXOGRAPHIC PRINTING PLATES 93149    Eastman Kodak Company
   US    8163465    12/838,533    7/19/2010    4/24/2012    Granted    ABLATABLE
ELEMENTS FOR MAKING FLEXOGRAPHIC PRINTING PLATES 93149    Eastman Kodak Company
   US    8313887    13/325,093    12/14/2011    11/20/2012    Granted   
ABLATABLE ELEMENTS FOR MAKING FLEXOGRAPHIC PRINTING PLATES 93158    Eastman
Kodak Company    DE    602007016177.0    07862202.4    11/21/2007    7/27/2011
   Granted    NAPHTHALENE-BASED TETRACARBOXYLIC DIIMIDE COMPOUNDS AS
SEMICONDUCTOR MATERIALS 93158    Eastman Kodak Company    GB    2089919   
07862202.4    11/21/2007    7/27/2011    Granted    NAPHTHALENE-BASED
TETRACARBOXYLIC DIIMIDE COMPOUNDS AS SEMICONDUCTOR MATERIALS 93158    Eastman
Kodak Company    JP       2009-540234    11/21/2007       Filed   
NAPHTHALENE-BASED TETRACARBOXYLIC DIIMIDE COMPOUNDS AS SEMICONDUCTOR MATERIALS
93158    Eastman Kodak Company    NL    2089919    07862202.4    11/21/2007   
7/27/2011    Granted    NAPHTHALENE-BASED TETRACARBOXYLIC DIIMIDE COMPOUNDS AS
SEMICONDUCTOR MATERIALS 93158    Eastman Kodak Company    US    7804087   
11/567,954    12/7/2006    9/28/2010    Granted    CONFIGURATIONALLY CONTROLLED
N,N’-DICYCLOALKYL-SUBSTITUTED NAPHTHALENE-BASED TETRACARBOXYLIC DIIMIDE
COMPOUNDS AS N-TYPE SEMICONDUCTOR MATERIALS FOR THIN FILM TRANSISTORS 93160   
Eastman Kodak Company    CN    ZL200780044806.9    200780044806.9    11/27/2007
   7/4/2012    Granted    NEGATIVE-WORKING RADIATION-SENSITIVE COMPOSITIONS AND
IMAGEABLE MATERIALS 93160    Eastman Kodak Company    US    7883826   
11/567,782    12/7/2006    2/8/2011    Granted    NEGATIVE-WORKING
RADIATION-SENSITIVE COMPOSITIONS AND IMAGEABLE MATERIALS 93170    Eastman Kodak
Company    EP       07838846.9    9/26/2007       Filed    AUTOMATED PRINTING
93170    Eastman Kodak Company    US       11/538,937    10/5/2006       Filed
   A METHOD FOR AUTOMATED PRINTING WORKFLOW 93175    Eastman Kodak Company    US
   7584539    11/549,710    10/16/2006    9/8/2009    Granted   
ELECTROPOLISHING OF INK-JET PRINTER COMPONENTS 93178    Eastman Kodak Company   
US    7826097    11/754,549    5/29/2007    11/2/2010    Granted    ASYMMETRICAL
DIGITAL FILTERS FOR DOT GAIN ADJUSTMENTS 93181    Eastman Kodak Company    US   
7989146    11/869,008    10/9/2007    8/2/2011    Granted    COMPONENT
FABRICATION USING THERMAL RESIST MATERIALS 93187    Eastman Kodak Company    JP
   5249243    2009-547254    1/14/2008    4/19/2013    Granted    PROCESS FOR
ATOMIC LAYER DEPOSITION 93187    Eastman Kodak Company    US    8207063   
11/627,525    1/26/2007    6/26/2012    Granted    PROCESS FOR ATOMIC LAYER
DEPOSITION 93189    Eastman Kodak Company    DE    602009004006.5    09788961.2
   7/21/2009    11/30/2011    Granted    INKJET RECORDING MEDIA WITH
CATIONICALLY-MODIFIED CLAY PARTICLES 93189    Eastman Kodak Company    GB   
2310210    09788961.2    7/21/2009    11/30/2011    Granted    INKJET RECORDING
MEDIA WITH CATIONICALLY-MODIFIED CLAY PARTICLES 93189    Eastman Kodak Company
   JP       2011-521103    7/21/2009       Filed    INKJET RECORDING MEDIA WITH
CATIONICALLY-MODIFIED CLAY PARTICLES 93189    Eastman Kodak Company    NL   
2310210    09788961.2    7/21/2009    11/30/2011    Granted    INKJET RECORDING
MEDIA WITH CATIONICALLY-MODIFIED CLAY PARTICLES 93189    Eastman Kodak Company
   US    8202585    12/183,699    7/31/2008    6/19/2012    Granted    INKJET
RECORDING MEDIA WITH CATIONICALLY-MODIFIED CLAY PARTICLES 93194    Eastman Kodak
Company    US    8290409    12/415,380    3/31/2009    10/16/2012    Granted   
DEVELOPER STATION FOR AN ELECTROGRAPHIC PRINTER HAVING REDUCED DEVELOPER
AGITATION 93195    Eastman Kodak Company    US    7643175    11/610,551   
12/14/2006    1/5/2010    Granted    COLOR PRINT ENHANCEMENT SYSTEM WITH
CONVERSION OF PCS ENCODED PICTUE INTO PHOTOGRAPHIC PROCESS CONFINED PCS AND
CORRECTION FOR FINISH 93197    Eastman Kodak Company    EP       07852977.3   
10/26/2007       Filed    AN INTEGRATED DISPLAY HAVING MULTIPLE CAPTURE DEVICES
93197    Eastman Kodak Company    JP       2009-535284    10/26/2007       Filed
   AN INTEGRATED DISPLAY HAVING MULTIPLE CAPTURE DEVICES 93197    Eastman Kodak
Company    US    7697053    11/555,822    11/2/2006    4/13/2010    Granted   
AN INTEGRATED DISPLAY HAVING MULTIPLE CAPTURE DEVICES 93204    Eastman Kodak
Company    US    8361840    12/236,907    9/24/2008    1/29/2013    Granted   
THERMAL BARRIER LAYER FOR INTEGRATED CIRCUIT MANUFACTURE 93205    Eastman Kodak
Company    US    7879691    12/236,972    9/24/2008    2/1/2011    Granted   
LOW COST DIE PLACEMENT 93206    Eastman Kodak Company    US    7772042   
12/236,848    9/24/2008    8/10/2010    Granted    SOLVENT SOFTENING TO ALLOW
DIE PLACEMENT 93211    Eastman Kodak Company    US       11/962,529   
12/21/2007       Filed    PRINTER AND PRINTING METHOD USING RECEIVER MEDIUM
HAVING ADJUSTABLE PROPERTIES 93213    Eastman Kodak Company    US    7387361   
11/675,761    2/16/2007    6/17/2008    Granted    FAILED NOZZLE CORRECTION
SYSTEM AND METHOD FOR BORDERLESS PRINTING 93218    Eastman Kodak Company    CN
   ZL200780049535.6    200780049535.6    12/26/2007    7/24/2013    Granted   
DEPOSITION SYSTEM AND METHOD 93218    Eastman Kodak Company    EP      
07868026.1    12/26/2007       Filed    DEPOSITION SYSTEM AND METHOD 93218   
Eastman Kodak Company    IN       3335/DELNP/2009    12/26/2007       Filed   
DEPOSITION SYSTEM AND METHOD 93218    Eastman Kodak Company    JP      
2009-544851    12/26/2007       Filed    DEPOSITION SYSTEM AND METHOD

 

Page 97 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

93218    Eastman Kodak Company    KR       2009-7014140    12/26/2007      
Filed    DEPOSITION SYSTEM AND METHOD 93218    Eastman Kodak Company    US      
11/620,744    1/8/2007       Filed    DEPOSITION SYSTEM AND METHOD USING A
DELIVERY HEAD SEPARATED FROM A SUBSTRATE BY GAS PRESSURE 93219    Eastman Kodak
Company    US    7989506    11/696,232    4/4/2007    8/2/2011    Granted   
METHOD AND APPARATUS FOR DISPERSION OF HIGH-SURFACE-AREA, LOW-BULK-DENSITY FUMED
SILICA 93228    Eastman Kodak Company    EP       07868038.6    12/26/2007      
Filed    DELIVERY DEVICE COMPRISING GAS DIFFUSER FOR THIN FILM DEPOSITION 93228
   Eastman Kodak Company    JP       2009-544853    12/26/2007       Filed   
DELIVERY DEVICE COMPRISING GAS DIFFUSER FOR THIN FILM DEPOSITION 93228   
Eastman Kodak Company    TW       097100593    1/7/2008       Filed    DELIVERY
DEVICE COMPRISING GAS DIFFUSER FOR THIN FILM DEPOSITION 93228    Eastman Kodak
Company    US    7789961    11/620,740    1/8/2007    9/7/2010    Granted   
DELIVERY DEVICE COMPRISING GAS DIFFUSER FOR THIN FILM DEPOSITION 93228   
Eastman Kodak Company    US       12/813,552    6/11/2010       Filed   
DELIVERY DEVICE COMPRISING GAS DIFFUSER FOR THIN FILM DEPOSITION 93245   
Eastman Kodak Company    US    8034663    12/237,127    9/24/2008    10/11/2011
   Granted    LOW COST DIE RELEASE WAFER 93258    Eastman Kodak Company    FR   
0701749    0701749    3/12/2007    12/18/2009    Granted    VARIABLE-SPEED
BROWSING METHOD FOR DIGITAL IMAGES PROCEDE DE FURETAGE A VITESSE VARIABLE POUR
IMAGES NUMERIQUES 93265    Eastman Kodak Company    EP       08754815.2   
6/2/2008       Filed    SEGMENTED ROLLER FOR FLOOD COATING SYSTEM 93265   
Eastman Kodak Company    US    8023846    11/759,406    6/7/2007    9/20/2011   
Granted    SEGMENTED ROLLER FOR FLOOD COATING SYSTEM 93268    Eastman Kodak
Company    US       12/164,653    6/30/2008       Filed    INKJET PRINTER WITH
INKS CONTAINING POLYOXYGENATED-POLYOLS 93299    Eastman Kodak Company    DE   
602008018378.5    08726570.8    3/7/2008    8/29/2012    Granted    AERODYNAMIC
ERROR REDUCTION FOR LIQUID DROP EMITTERS 93299    Eastman Kodak Company    GB   
2125375    08726570.8    3/7/2008    8/29/2012    Granted    AERODYNAMIC ERROR
REDUCTION FOR LIQUID DROP EMITTERS 93299    Eastman Kodak Company    NL   
2125375    08726570.8    3/7/2008    8/29/2012    Granted    AERODYNAMIC ERROR
REDUCTION FOR LIQUID DROP EMITTERS 93299    Eastman Kodak Company    US   
7758171    11/687,873    3/19/2007    7/20/2010    Granted    AERODYNAMIC ERROR
REDUCTION FOR LIQUID DROP EMITTERS 93307    Eastman Kodak Company    US      
12/809,698    12/22/2007       Filed    A METHOD FOR PRODUCING AN ANTENNA
STRUCTURE FOR AN RFID DEVICE, AND A DRY TONER FOR USE IN PRODUCING SUCH ANTENNA
STRUCTURE 93308    Eastman Kodak Company    EP       07856793.0    12/17/2007   
   Filed    METHOD AND APPARATUS FOR FUSING A HEAT CURABLE TONER TO A CARRIER
SHEET 93308    Eastman Kodak Company    US       12/808,437    9/1/2010      
Filed    METHOD AND APPARATUS FOR FUSING A HEAT CURABLE TONER TO A CARRIER SHEET
93324    Eastman Kodak Company    US       12/057,929    3/28/2008       Filed
   IMPROVED FLUID FLOW IN MICROFLUIDIC DEVICES 93365    Eastman Kodak Company   
US    7643778    11/742,092    4/30/2007    1/5/2010    Granted    POWDER
TRANSPORT WITH A TAPERED FEED ROLLER OF AN ELECTROSTATOGRAPHIC PRINTER 93408   
Eastman Kodak Company    EP       08724440.6    1/8/2008       Filed    TONER
POROUS PARTICLES CONTAINING HYDROCOLLOIDS 93408    Eastman Kodak Company    US
   7887984    11/624,252    1/18/2007    2/15/2011    Granted    TONER POROUS
PARTICLES CONTAINING HYDROCOLLOIDS 93408    Eastman Kodak Company    US   
8329783    12/961,559    12/7/2010    12/11/2012    Granted    TONER POROUS
PARTICLES CONTAINING HYDROCOLLOIDS 93412    Eastman Kodak Company    EP      
08754248.6    5/8/2008       Filed    APPARATUS FOR REFURBISHING A FUSING MEMBER
93412    Eastman Kodak Company    JP       2010-507457    5/8/2008       Filed
   APPARATUS FOR REFURBISHING A FUSING MEMBER 93412    Eastman Kodak Company   
US    7565091    11/746,089    5/9/2007    7/21/2009    Granted   
ELECTROPHOTOGRAPHIC APPARATUS 93413    Eastman Kodak Company    CN   
ZL200880003510.7    200880003510.7    1/15/2008    5/1/2013    Granted    METHOD
AND APPARATUS FOR SEPARATING A SLIP-SHEET FROM AN IMAGE RECORDABLE MATERIAL
93414    Eastman Kodak Company    EP       08724513.0    1/15/2008       Filed
   SEPARATING IMAGE RECORDABLE MATERIALS FROM A STACK 93414    Eastman Kodak
Company    US    7614619    11/668,519    1/30/2007    11/10/2009    Granted   
METHODS AND APPARATUS FOR SEPARATING IMAGE RECORDABLE MATERIALS FROM A MEDIA
STACK 93415    Eastman Kodak Company    CN    ZL200880003549.9    200880003549.9
   1/15/2008    12/14/2011    Granted    A METHOD AND APPARATUS FOR SEPARATING
MEDIA COMBINATIONS FROM A MEDIA STACK 93415    Eastman Kodak Company    EP      
08705599.2    1/15/2008       Filed    A METHOD AND APPARATUS FOR SEPARATING
MEDIA COMBINATIONS FROM A MEDIA STACK 93415    Eastman Kodak Company    US   
7604231    11/668,533    1/30/2007    10/20/2009    Granted    A METHOD AND
APPARATUS FOR SEPARATING MEDIA COMBINATIONS FROM A MEDIA STACK 93415    Eastman
Kodak Company    US    7866656    12/497,735    7/6/2009    1/11/2011    Granted
   A METHOD AND APPARATUS FOR SEPARATING MEDIA COMBINATIONS FROM A MEDIA STACK
93415    Eastman Kodak Company    US    8056895    12/497,736    7/6/2009   
11/15/2011    Granted    METHOD AND APPARATUS FOR SEPARATING MEDIA COMBINATIONS
FROM A MEDIA STACK 93416    Eastman Kodak Company    CN    ZL200880003484.8   
200880003484.8    1/15/2008    7/18/2012    Granted    METHOD AND APPARATUS FOR
STORING SLIP-SHEETS 93416    Eastman Kodak Company    EP       08713140.5   
1/15/2008       Filed    METHOD AND APPARATUS FOR STORING SLIP-SHEETS 93416   
Eastman Kodak Company    JP    5138706    2009-547257    1/15/2008    11/22/2012
   Granted    METHOD AND APPARATUS FOR STORING SLIP-SHEETS 93416    Eastman
Kodak Company    US    7744078    11/668,550    1/30/2007    6/29/2010   
Granted    METHODS AND APPARATUS FOR STORING SLIP-SHEETS 93423    Eastman Kodak
Company    US    7923184    11/862,430    9/27/2007    4/12/2011    Granted   
PHOTOCONDUCTORS CONTAINING TRIMELLITIMIDE ESTERS 93430    Eastman Kodak Company
   US    7678531    11/668,502    1/30/2007    3/16/2010    Granted    IMPROVED
POSITIVE-WORKING IMAGEABLE ELEMENTS 93457    Eastman Kodak Company    EP      
08867288.6    12/17/2008       Filed    INKJET INKS FOR PLAIN AND PHOTO-GLOSSY
MEDIA

 

Page 98 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

93457    Eastman Kodak Company    US    8356892    11/964,947    12/27/2007   
1/22/2013    Granted    INKJET INKS FOR PRINTING ON BOTH PLAIN AND PHOTO-GLOSSY
PAPERS 93458    Eastman Kodak Company    US    7976147    12/165,923    7/1/2008
   7/12/2011    Granted    NEW INKS FOR INKJET PRINTING 93461    Eastman Kodak
Company    US    8036583    12/489,464    6/23/2009    10/11/2011    Granted   
PREHEATING OF SUBSTRATES 93465    Eastman Kodak Company    CN   
ZL200880108969.3    200880108969.3    9/18/2008    10/31/2012    Granted   
PROCESS OF MAKING AN OPTICAL FILM BY ATOMIC LAYER DEPOSITION (ALD) AT
ATMOSPHERIC PRESSURE 93465    Eastman Kodak Company    CN       201110427409.8
   12/19/2011       Filed    PROCESS OF MAKING AN OPTICAL FILM BY ATOMIC LAYER
DEPOSITION (ALD) AT ATMOSPHERIC PRESSURE 93465    Eastman Kodak Company    EP   
   08833206.9    9/18/2008       Filed    PROCESS OF MAKING AN OPTICAL FILM BY
ATOMIC LAYER DEPOSITION (ALD) AT ATMOSPHERIC PRESSURE 93465    Eastman Kodak
Company    US    8361544    13/309,621    12/2/2011    1/29/2013    Granted   
THIN FILM ELECTRONIC DEVICE FABRICATION PROCESS 93477    Eastman Kodak Company
   US    7789500    11/614,115    12/21/2006    9/7/2010    Granted    PRINTING
DEVICE FLUID RESERVOIR CHASSIS WITH ALIGNMENT FEATURES 93481    Eastman Kodak
Company    CN    ZL200880023817.3    200880023817.3    6/26/2008    9/5/2012   
Granted    IMAGEABLE ELEMENTS WITH LOW PH DEVELOPER SOLUBILITY 93481    Eastman
Kodak Company    EP       08794384.1    6/26/2008       Filed    IMAGEABLE
ELEMENTS WITH LOW PH DEVELOPER SOLUBILITY 93481    Eastman Kodak Company    US
   7582407    11/774,626    7/9/2007    9/1/2009    Granted    IMAGEABLE
ELEMENTS WITH LOW PH DEVELOPER SOLUBILITY 93482    Eastman Kodak Company    US
   7429445    11/682,906    3/7/2007    9/30/2008    Granted    NEGATIVE-WORKING
IMAGEABLE ELEMENTS AND METHODS OF USE 93483    Eastman Kodak Company    DE   
602008005875.1    08767968.4    5/30/2008    3/30/2011    Granted    METHOD OF
MAKING LITHOGRAPHIC PRINTING PLATE SUBSTRATE AND IMAGEABLE ELEMENTS 93483   
Eastman Kodak Company    GB    2152933    08767968.4    5/30/2008    3/30/2011
   Granted    METHOD OF MAKING LITHOGRAPHIC PRINTING PLATE SUBSTRATE AND
IMAGEABLE ELEMENTS 93483    Eastman Kodak Company    NL    2152933    08767968.4
   5/30/2008    3/30/2011    Granted    METHOD OF MAKING LITHOGRAPHIC PRINTING
PLATE SUBSTRATE AND IMAGEABLE ELEMENTS 93499    Eastman Kodak Company    JP   
   2009-544841    12/20/2007       Filed    MULTI-FRAME DISPLAY SYSTEM WITH
SEMANTIC IMAGE ARRANGEMENT 93499    Eastman Kodak Company    US    7877696   
11/650,396    1/5/2007    1/25/2011    Granted    MULTI-FRAME DISPLAY SYSTEM
WITH SEMANTIC IMAGE ARRANGEMENT 93502    Eastman Kodak Company    US      
11/650,281    1/5/2007       Filed    FUNCTION ENHANCING ARRAY FOR MULTI-FRAME
DISPLAY SYSTEM 93508    Eastman Kodak Company    EP       08768609.3   
6/19/2008       Filed    PRINTING OF RAISED MULTIDIMENSIONAL TONER BY
ELECTORGRAPHY 93508    Eastman Kodak Company    JP       2010-516978   
6/19/2008       Filed    PRINTING OF RAISED MULTIDIMENSIONAL TONER BY
ELECTORGRAPHY 93508    Eastman Kodak Company    US    7965961    11/777,371   
7/13/2007    6/21/2011    Granted    PRINTING OF RAISED MULTIDIMENSIONAL TONER
BY ELECTORGRAPHY 93510    Eastman Kodak Company    US    7780280    11/679,892
   2/28/2007    8/24/2010    Granted    FLUID PORT SEAL WITH SURFACE HAVING
CHANNELS 93511    Eastman Kodak Company    US    8094838    11/623,107   
1/15/2007    1/10/2012    Granted    VOICE COMMAND OF AUDIO EMITTING DEVICE
93513    Eastman Kodak Company    US    7735983    11/679,925    2/28/2007   
6/15/2010    Granted    INK JET INK CARTRIDGE WITH VENTED WICK 93513    Eastman
Kodak Company    US    8002398    12/757,259    4/9/2010    8/23/2011    Granted
   INK JET INK CARTRIDGE WITH VENTED WICK 93515    Eastman Kodak Company    CN
      201080010681.X    2/23/2010       Filed    METHODS OF REDUCING GRAIN AND
TEXTURE IN A PRINTED IMAGE 93515    Eastman Kodak Company    EP       10706812.4
   2/23/2010       Filed    METHODS OF REDUCING GRAIN AND TEXTURE IN A PRINTED
IMAGE 93515    Eastman Kodak Company    JP       2011-552931    2/23/2010      
Filed    METHODS OF REDUCING GRAIN AND TEXTURE IN A PRINTED IMAGE 93515   
Eastman Kodak Company    US    8164790    12/398,250    3/5/2009    4/24/2012   
Granted    METHODS OF REDUCING GRAIN AND TEXTURE IN A PRINTED IMAGE 93524   
Eastman Kodak Company    US       12/234,742    9/22/2008       Filed    AQUEOUS
COLLOIDAL DISPERSIONS STABILIZED WITH POLYMERIC DISPERSANTS 93531    Eastman
Kodak Company    US    7781957    11/680,195    2/28/2007    8/24/2010   
Granted    ELECTRO-LUMINESCENT DISPLAY WITH IMPROVED EFFICIENCY 93536    Eastman
Kodak Company    EP       08705528.1    1/8/2008       Filed    TONER
MANUFACTURING METHOD 93536    Eastman Kodak Company    US    7754409   
11/624,335    1/18/2007    7/13/2010    Granted    TONER MANUFACTURING METHOD
93538    Eastman Kodak Company    US    7696013    11/737,187    4/19/2007   
4/13/2010    Granted    CONNECTING MICROSIZED DEVICES USING ABLATIVE FILMS 93554
   Eastman Kodak Company    US    7914963    11/954,424    12/12/2007   
3/29/2011    Granted    TONER COMPOSITION 93561    Eastman Kodak Company    US
   7989536    12/240,073    9/29/2008    8/2/2011    Granted    EXFOLIATED
NANOCOMPOSITES AND ARTICLES CONTAINING SAME 93561    Eastman Kodak Company    US
      13/076,898    3/31/2011       Filed    EXFOLIATED NANOCOMPOSITES AND
ARTICLES CONTAINING SAME 93566    Eastman Kodak Company    CN    200780051563.1
   200780051563.1    12/10/2007    9/5/2012    Granted    EX-SITU DOPED
SEMICONDUCTOR TRANSPORT LAYER 93566    Eastman Kodak Company    DE   
602007028478.3    07862703.1    12/10/2007    2/13/2013    Granted    EX-SITU
DOPED SEMICONDUCTOR TRANSPORT LAYER 93566    Eastman Kodak Company    EP   
2122673    07862703.1    12/10/2007    2/13/2013    Granted    EX-SITU DOPED
SEMICONDUCTOR TRANSPORT LAYER 93566    Eastman Kodak Company    GB    2122673   
07862703.1    12/10/2007    2/13/2013    Granted    EX-SITU DOPED SEMICONDUCTOR
TRANSPORT LAYER 93566    Eastman Kodak Company    JP    5171848    2009-550856
   12/10/2007    1/11/2013    Granted    EX-SITU DOPED SEMICONDUCTOR TRANSPORT
LAYER 93566    Eastman Kodak Company    NL    2122673    07862703.1   
12/10/2007    2/13/2013    Granted    EX-SITU DOPED SEMICONDUCTOR TRANSPORT
LAYER

 

Page 99 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

93566    Eastman Kodak Company    TW       096149078    12/20/2007       Filed
   EX-SITU DOPED SEMICONDUCTOR TRANSPORT LAYER 93566    Eastman Kodak Company   
US    7375011    11/677,794    2/22/2007    5/20/2008    Granted    EX-SITU
DOPED SEMICONDUCTOR TRANSPORT LAYER 93576    Eastman Kodak Company    AU      
2008262404    6/3/2008       Filed    MASK FILM TO FORM RELIEF IMAGES AND METHOD
OF USE 93576    Eastman Kodak Company    BR       PI0811234-7    6/3/2008      
Filed    MASK FILM TO FORM RELIEF IMAGES AND METHOD OF USE 93576    Eastman
Kodak Company    CN    ZL200880019176.4    200880019176.4    6/3/2008   
4/3/2013    Granted    MASK FILM TO FORM RELIEF IMAGES AND METHOD OF USE 93576
   Eastman Kodak Company    EP       08768051.8    6/3/2008       Filed    MASK
FILM TO FORM RELIEF IMAGES AND METHOD OF USE 93576    Eastman Kodak Company   
IN       6721/DELNP/2009    6/3/2008       Filed    MASK FILM TO FORM RELIEF
IMAGES AND METHOD OF USE 93576    Eastman Kodak Company    JP       2010-511166
   6/3/2008       Filed    MASK FILM TO FORM RELIEF IMAGES AND METHOD OF USE
93576    Eastman Kodak Company    US    7799504    11/758,042    6/5/2007   
9/21/2010    Granted    MASK FILM TO FORM RELIEF IMAGES AND METHOD OF USE 93576
   Eastman Kodak Company    US    8198012    12/722,572    3/12/2010   
6/12/2012    Granted    METHOD OF USING MASK FILM TO FORM RELIEF IMAGES 93576   
Eastman Kodak Company    US       13/468,376    5/10/2012       Filed    METHOD
OF USING MASK FILM TO FORM RELIEF IMAGES 93577    Eastman Kodak Company    US   
7862984    11/692,255    3/28/2007    1/4/2011    Granted    POLYONIUM BORATES
AND RADIATION-SENSITIVE COMPOSITION AND IMAGEABLE ELEMENTS CONTAINING SAME 93578
   Eastman Kodak Company    CN    ZL200880006298.X    200880006298.X   
2/13/2008    8/3/2011    Granted    POSITIVE-WORKING RADIATION-SENSITIVE
COMPOSITIONS AND ELEMENTS 93578    Eastman Kodak Company    DE    602008001436.3
   08725502.2    2/13/2008    6/2/2010    Granted    POSITIVE-WORKING
RADIATION-SENSITIVE COMPOSITIONS AND ELEMENTS 93578    Eastman Kodak Company   
FR    2114676    08725502.2    2/13/2008    6/2/2010    Granted   
POSITIVE-WORKING RADIATION-SENSITIVE COMPOSITIONS AND ELEMENTS 93578    Eastman
Kodak Company    GB    2114676    08725502.2    2/13/2008    6/2/2010    Granted
   POSITIVE-WORKING RADIATION-SENSITIVE COMPOSITIONS AND ELEMENTS 93578   
Eastman Kodak Company    JP    5134015    2009-551667    2/13/2008    11/16/2012
   Granted    POSITIVE-WORKING RADIATION-SENSITIVE COMPOSITIONS AND ELEMENTS
93578    Eastman Kodak Company    US    7399576    11/679,962    2/28/2007   
7/15/2008    Granted    POSITIVE-WORKING RADIATION-SENSITIVE COMPOSITIONS AND
ELEMENTS 93591    Eastman Kodak Company    DE    602008005775.5    08806224.5   
9/9/2008    3/23/2011    Granted    CONTINUOUS INKJET PRINTING 93591    Eastman
Kodak Company    GB    2197680    08806224.5    9/9/2008    3/23/2011    Granted
   CONTINUOUS INKJET PRINTING 93591    Eastman Kodak Company    JP    5210388   
2010-527511    9/9/2008    3/1/2013    Granted    CONTINUOUS INKJET PRINTING
93591    Eastman Kodak Company    NL    2197680    08806224.5    9/9/2008   
3/23/2011    Granted    CONTINUOUS INKJET PRINTING 93591    Eastman Kodak
Company    US    8186784    12/679,912    9/9/2008    5/29/2012    Granted   
CONTINUOUS INKJET PRINTING 93598    Eastman Kodak Company    US    7967426   
11/679,860    2/28/2007    6/28/2011    Granted    SEALING DEVICE FOR FLUID
RESERVOIR 93598    Eastman Kodak Company    US    8308279    12/952,606   
11/23/2010    11/13/2012    Granted    SEALING DEVICE FOR FLUID RESERVOIR 93598
   Eastman Kodak Company    US    8172386    13/013,936    1/26/2011    5/8/2012
   Granted    SEALING DEVICE FOR FLUID RESERVOIR 93606    Eastman Kodak Company
   DE    602008022102.4    08726135.0    2/27/2008    2/13/2013    Granted   
PIGMENT BASED INKS FOR INK JET PRINTING 93606    Eastman Kodak Company    EP   
2125974    08726135.0    2/27/2008    2/13/2013    Granted    PIGMENT BASED INKS
FOR INK JET PRINTING 93606    Eastman Kodak Company    GB    2125974   
08726135.0    2/27/2008    2/13/2013    Granted    PIGMENT BASED INKS FOR INK
JET PRINTING 93606    Eastman Kodak Company    NL    2125974    08726135.0   
2/27/2008    2/13/2013    Granted    PIGMENT BASED INKS FOR INK JET PRINTING
93606    Eastman Kodak Company    US    8187371    12/029,929    2/12/2008   
5/29/2012    Granted    PIGMENT BASED INKS FOR HIGH SPEED DURABLE INKJET
PRINTING 93620    Eastman Kodak Company    CN    ZL200780051559.5   
200780051559.5    12/10/2007    11/28/2012    Granted    DOPED
NANOPARTICLE-BASED SEMICONDUCTOR JUNCTION 93620    Eastman Kodak Company    US
   7605062    11/678,734    2/26/2007    10/20/2009    Granted    DOPED
NANOPARTICLE-BASED SEMICONDUCTOR JUNCTION 93625    Eastman Kodak Company    CN
   ZL200880016168.4    200880016168.4    5/9/2008    12/14/2011    Granted   
CONTINUOUS PRINTER WITH ACTUATOR ACTIVATION WAVEFORM 93625    Eastman Kodak
Company    EP       08754335.1    5/9/2008       Filed    CONTINUOUS PRINTER
WITH ACTUATOR ACTIVATION WAVEFORM 93625    Eastman Kodak Company    JP      
2010-508379    5/9/2008       Filed    CONTINUOUS PRINTER WITH ACTUATOR
ACTIVATION WAVEFORM 93625    Eastman Kodak Company    US    7828420   
11/749,187    5/16/2007    11/9/2010    Granted    CONTINUOUS INK JET PRINTER
WITH MODIFIED ACTUATOR ACTIVATION WAVEFORM 93626    Eastman Kodak Company    DE
   602008021412.5    08794542.4    7/17/2008    1/2/2013    Granted   
CONTINUOUS INK- JET PRINTING WITH JET STRAIGHTNESS CORRECTION 93626    Eastman
Kodak Company    DE    602008025239.6    11191063.4    11/29/2011    6/5/2013   
Granted    CONTINUOUS INK- JET PRINTING WITH JET STRAIGHTNESS CORRECTION 93626
   Eastman Kodak Company    EP    2170610    08794542.4    7/17/2008    1/2/2013
   Granted    CONTINUOUS INK- JET PRINTING WITH JET STRAIGHTNESS CORRECTION
93626    Eastman Kodak Company    EP    2431181    11191063.4    11/29/2011   
6/5/2013    Granted    CONTINUOUS INK- JET PRINTING WITH JET STRAIGHTNESS
CORRECTION 93626    Eastman Kodak Company    GB    2170610    08794542.4   
7/17/2008    1/2/2013    Granted    CONTINUOUS INK- JET PRINTING WITH JET
STRAIGHTNESS CORRECTION 93626    Eastman Kodak Company    GB    2431181   
11191063.4    11/29/2011    6/5/2013    Granted    CONTINUOUS INK- JET PRINTING
WITH JET STRAIGHTNESS CORRECTION

 

Page 100 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

93626    Eastman Kodak Company    NL    2170610    08794542.4    7/17/2008   
1/2/2013    Granted    CONTINUOUS INK- JET PRINTING WITH JET STRAIGHTNESS
CORRECTION 93626    Eastman Kodak Company    NL    2431181    11191063.4   
11/29/2011    6/5/2013    Granted    CONTINUOUS INK- JET PRINTING WITH JET
STRAIGHTNESS CORRECTION 93626    Eastman Kodak Company    US    7735981   
11/831,156    7/31/2007    6/15/2010    Granted    CONTINUOUS INK- JET PRINTING
WITH JET STRAIGHTNESS CORRECTION 93631    Eastman Kodak Company    JP    5231457
   2009-551706    2/27/2008    3/29/2013    Granted    INKJET INK SET 93639   
Eastman Kodak Company    EP       08754795.6    5/29/2008       Filed    A
RESIDENTIAL VIDEO COMMUNICATION SYSTEM 93639    Eastman Kodak Company    US   
8253770    11/756,532    5/31/2007    8/28/2012    Granted    RESIDENTIAL VIDEO
COMMUNICATION SYSTEM 93655    Eastman Kodak Company    US    7946683   
11/780,522    7/20/2007    5/24/2011    Granted    PRINTING SYSTEM PARTICLE
REMOVAL DEVICE AND METHOD 93675    Eastman Kodak Company    JP    5319097   
2007-269299    10/16/2007    7/19/2013    Granted    2 LAYERED POSITIVE-TYPE
LITHOGRAPHIC PRINTING PLATE ORIGINAL PLATE AND ITS PROCESSING METHOD 93675   
Eastman Kodak Company    US       12/682,820    8/25/2008       Filed   
POSITIVE LITHOGRAPHIC PRINTING PLATE PRECURSOR AND METHOD FOR PRODUCING THE SAME
93680    Eastman Kodak Company    EP       08726199.6    2/28/2008       Filed
   METHOD OF PATTERNING INORGANIC LED DISPLAY 93680    Eastman Kodak Company   
US    7919342    12/266,775    11/7/2008    4/5/2011    Granted    PATTERNED
INORGANIC LED DEVICE 93681    Eastman Kodak Company    US    7772757   
11/755,037    5/30/2007    8/10/2010    Granted    WHITE-LIGHT
ELECTROLUMINESCENT DEVICE WITH IMPROVED EFFICIENCY 93684    Eastman Kodak
Company    US    7966743    11/831,110    7/31/2007    6/28/2011    Granted   
MICRO-STRUCTURED DRYING FOR INKJET PRINTERS 93689    Eastman Kodak Company    CN
   ZL200880007531.6    200880007531.6    2/18/2008    11/25/2011    Granted   
QUANTUM DOT LIGHT EMITTING DEVICE 93689    Eastman Kodak Company    EP      
08725651.7    2/18/2008       Filed    QUANTUM DOT LIGHT EMITTING DEVICE 93689
   Eastman Kodak Company    TW       097108221    3/7/2008       Filed   
QUANTUM DOT LIGHT EMITTING DEVICE 93689    Eastman Kodak Company    US   
7888700    11/683,479    3/8/2007    2/15/2011    Granted    QUANTUM DOT LIGHT
EMITTING DEVICE 93724    Eastman Kodak Company    US    7946691    12/265,146   
11/5/2008    5/24/2011    Granted    DEFLECTION DEVICE INCLUDING EXPANSION AND
CONTRACTION REGIONS 93726    Eastman Kodak Company    US    8210665   
12/105,603    4/18/2008    7/3/2012    Granted    CONSTANT FLOW VALVE MECHANISM
93732    Eastman Kodak Company    US    8091992    12/265,111    11/5/2008   
1/10/2012    Granted    DEFLECTION DEVICE INCLUDING GAS FLOW RESTRICTION DEVICE
93736    Eastman Kodak Company    EP       08754780.8    5/29/2008       Filed
   ADJUSTING THE CALIBRATION OF AN IMAGING SYSTEM 93736    Eastman Kodak Company
   US    8154572    11/756,071    5/31/2007    4/10/2012    Granted    ADJUSTING
THE CALIBRATION OF AN IMAGING SYSTEM 93754    Eastman Kodak Company    US   
7828282    12/178,849    7/24/2008    11/9/2010    Granted    PICK-ARM MEMBER TO
DETECT MEDIA AMOUNT 93762    Eastman Kodak Company    US    7404627   
11/770,774    6/29/2007    7/29/2008    Granted    ENERGY DAMPING FLOW DEVICE
FOR PRINTING SYSTEM 93763    Eastman Kodak Company    US    7517066   
11/876,840    10/23/2007    4/14/2009    Granted    PRINTER INCLUDING
TEMPERATURE GRADIENT FLUID FLOW DEVICE 93765    Eastman Kodak Company    EP   
   08727107.8    3/24/2008       Filed    ELECTROLUMINESCENT DEVICE HAVING
SPACERS ELEMENTS 93765    Eastman Kodak Company    US    7564067    11/693,334
   3/29/2007    7/21/2009    Granted    ELECTROLUMINESCENT DEVICE HAVING SPACERS
ELEMENTS 93777    Eastman Kodak Company    CN    ISSUING    200880010735.5   
3/18/2008    8/3/2011    Granted    PRINTING PLATE REGISTRATION USING A CAMERA
93777    Eastman Kodak Company    EP       08742132.7    3/18/2008       Filed
   PRINTING PLATE REGISTRATION USING A CAMERA 93777    Eastman Kodak Company   
US    7854199    11/693,007    3/29/2007    12/21/2010    Granted    PRINTING
PLATE REGISTRATION USING A CAMERA 93777    Eastman Kodak Company    US   
8148704    12/884,435    9/17/2010    4/3/2012    Granted    PRINTING PLATE
REGISTRATION USING A CAMERA 93781    Eastman Kodak Company    US    7851987   
11/694,176    3/30/2007    12/14/2010    Granted    COLOR ELECTRO-LUMINESCENT
DISPLAY WITH IMPROVED EFFICIENCY 93786    Eastman Kodak Company    CN   
ZL200880022763.9    200880022763.9    6/20/2008    5/30/2012    Granted   
LIGHT-EMITTING NANOCOMPOSITE PARTICLES 93786    Eastman Kodak Company    EP   
   08826621.8    6/20/2008       Filed    LIGHT-EMITTING NANOCOMPOSITE PARTICLES
93786    Eastman Kodak Company    TW       097124448    6/27/2008       Filed   
LIGHT-EMITTING NANOCOMPOSITE PARTICLES 93786    Eastman Kodak Company    US   
8361823    11/770,833    6/29/2007    1/29/2013    Granted    LIGHT-EMITTING
NANOCOMPOSITE PARTICLES 93794    Eastman Kodak Company    US    7697176   
11/958,590    12/18/2007    4/13/2010    Granted    METHOD AND APPARATUS FOR
CHROMATIC ADAPTATION 93799    Eastman Kodak Company    US    7883833   
11/765,490    6/20/2007    2/8/2011    Granted    USE OF HIGHLY ALKALINE
DEVELOPER REGENERATOR COMPOSITION 93813    Eastman Kodak Company    US   
8117527    11/745,492    5/8/2007    2/14/2012    Granted    AUTOMATED FOLIO
REFERENCES 93821    Eastman Kodak Company    US    7931880    11/694,582   
3/30/2007    4/26/2011    Granted    PRODUCTION OF SILVER SULFATE GRAINS USING
INORGANIC ADDITIVES 93823    Eastman Kodak Company    US    7751083   
11/694,098    3/30/2007    7/6/2010    Granted    SCANNER METAMERISM CORRECTION
93832    Eastman Kodak Company    US    7784402    11/739,152    4/24/2007   
8/31/2010    Granted    METHOD FOR LOADING PRINTING PLATE ON IMAGING DEVICE
93843    Eastman Kodak Company    CN    ZL200880023206.9    200880023206.9   
6/11/2008    5/16/2012    Granted    A METHOD OF CONTINUOUS INK JET PRINTING

 

Page 101 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

93843    Eastman Kodak Company    DE    602008009814.1    08762313.8   
6/11/2008    9/14/2011    Granted    A METHOD OF CONTINUOUS INK JET PRINTING
93843    Eastman Kodak Company    FR    2160293    08762313.8    6/11/2008   
9/14/2011    Granted    A METHOD OF CONTINUOUS INK JET PRINTING 93843    Eastman
Kodak Company    GB    2160293    08762313.8    6/11/2008    9/14/2011   
Granted    A METHOD OF CONTINUOUS INK JET PRINTING 93843    Eastman Kodak
Company    JP       2010-514089    6/11/2008       Filed    A METHOD OF
CONTINUOUS INK JET PRINTING 93843    Eastman Kodak Company    US    8272716   
12/664,943    6/11/2008    9/25/2012    Granted    A METHOD OF CONTINUOUS INK
JET PRINTING 93844    Eastman Kodak Company    CN    ZL200880023336.2   
200880023336.2    6/27/2008    5/1/2013    Granted    CONTINUOUS INK JET
PRINTING OF ENCAPSULATED DROPLETS 93844    Eastman Kodak Company    EP      
08762517.4    6/27/2008       Filed    CONTINUOUS INK JET PRINTING OF
ENCAPSULATED DROPLETS 93844    Eastman Kodak Company    JP       2010-514113   
6/27/2008       Filed    CONTINUOUS INK JET PRINTING OF ENCAPSULATED DROPLETS
93844    Eastman Kodak Company    US    8439487    12/664,938    6/27/2008   
5/14/2013    Granted    CONTINUOUS INK JET PRINTING OF ENCAPSULATED DROPLETS
93852    Eastman Kodak Company    DE    602009010202.8    09745142.1   
6/17/2009    10/3/2012    Granted    PRINTHEAD HAVING ISOLATED HEATER 93852   
Eastman Kodak Company    EP    2313276    09745142.1    6/17/2009    10/3/2012
   Granted    PRINTHEAD HAVING ISOLATED HEATER 93852    Eastman Kodak Company   
GB    2313276    09745142.1    6/17/2009    10/3/2012    Granted    PRINTHEAD
HAVING ISOLATED HEATER 93852    Eastman Kodak Company    JP       2011-514607   
6/17/2009       Filed    PRINTHEAD HAVING ISOLATED HEATER 93852    Eastman Kodak
Company    NL    2313276    09745142.1    6/17/2009    10/3/2012    Granted   
PRINTHEAD HAVING ISOLATED HEATER 93852    Eastman Kodak Company    US      
12/143,880    6/23/2008       Filed    PRINTHEAD HAVING ISOLATED HEATER 93869   
Eastman Kodak Company    US    8318853    12/665,040    6/19/2008    11/27/2012
   Granted    THERMALLY-RESPONSIVE DISPERSANTS FOR MEDIA FORMULATIONS 93880   
Eastman Kodak Company    US    7867679    11/739,118    4/24/2007    1/11/2011
   Granted    POROUS PARTICLES 93881    Eastman Kodak Company    DE   
602008004487.4    08799838.1    4/22/2008    1/12/2011    Granted    METHOD OF
MAKING POROUS PARTICLES 93881    Eastman Kodak Company    FR    2139942   
08799838.1    4/22/2008    1/12/2011    Granted    METHOD OF MAKING POROUS
PARTICLES 93881    Eastman Kodak Company    GB    2139942    08799838.1   
4/22/2008    1/12/2011    Granted    METHOD OF MAKING POROUS PARTICLES 93881   
Eastman Kodak Company    JP       2010-506230    4/22/2008       Filed    METHOD
OF MAKING POROUS PARTICLES 93881    Eastman Kodak Company    US    7888410   
11/739,121    4/24/2007    2/15/2011    Granted    METHOD OF MAKING POROUS
PARTICLES 93882    Eastman Kodak Company    CN       200880109104.9    9/16/2008
      Filed    PROCESS AND DEPOSITION SYSTEM FOR THIN FILM FORMATION WITH GAS
DELIVERY HEAD HAVING SPATIAL SEPARATION OF REACTIVE GASES AND MOVEMENT OF THE
SUBSTRATE PASSED THE DELIVERY HEAD 93882    Eastman Kodak Company    EP      
08834610.1    9/16/2008       Filed    PROCESS AND DEPOSITION SYSTEM FOR THIN
FILM FORMATION WITH GAS DELIVERY HEAD HAVING SPATIAL SEPARATION OF REACTIVE
GASES AND MOVEMENT OF THE SUBSTRATE PASSED THE DELIVERY HEAD 93882    Eastman
Kodak Company    US    8398770    11/861,359    9/26/2007    3/19/2013   
Granted    DEPOSITION SYSTEM FOR THIN FILM FORMATION 93882    Eastman Kodak
Company    US       13/747,505    1/23/2013       Filed    DEPOSITION SYSTEM FOR
THIN FILM FORMATION 93883    Eastman Kodak Company    CN    ISSUING   
200880108960.2    9/18/2008    6/25/2013    Granted    PROCESS FOR MAKING THIN
FILM TRANSISTORS BY ATOMIC LAYER DEPOSITION 93883    Eastman Kodak Company    EP
      08833592.2    9/18/2008       Filed    PROCESS FOR MAKING THIN FILM
TRANSISTORS BY ATOMIC LAYER DEPOSITION 93883    Eastman Kodak Company    TW   
   097136924    9/25/2008       Filed    PROCESS FOR ATOMIC LAYER DEPOSITION
93883    Eastman Kodak Company    US    7851380    11/861,491    9/26/2007   
12/14/2010    Granted    PROCESS FOR ATOMIC LAYER DEPOSITION 93905    Eastman
Kodak Company    CN    ZL200880017816.8    200880017816.8    5/30/2008   
11/16/2011    Granted    IMAGEABLE ELEMENTS AND METHODS OF USE IN NEGATIVE
WORKING LITHOGRAPHIC PRINTING PLATES 93905    Eastman Kodak Company    EP      
08767965.0    5/30/2008       Filed    IMAGEABLE ELEMENTS AND METHODS OF USE IN
NEGATIVE WORKING LITHOGRAPHIC PRINTING PLATES 93905    Eastman Kodak Company   
JP    5123379    2010-510352    5/30/2008    11/2/2012    Granted    IMAGEABLE
ELEMENTS AND METHODS OF USE IN NEGATIVE WORKING LITHOGRAPHIC PRINTING PLATES
93905    Eastman Kodak Company    US    7781143    11/756,036    5/31/2007   
8/24/2010    Granted    NEGATIVE-WORKING IMAGEABLE ELEMENTS AND METHODS OF USE
93907    Eastman Kodak Company    JP    4980821    2007-214019    8/20/2007   
4/27/2012    Granted    PROCESSING APPARATUS FOR PHOTOSENSITIVE LITHOGRAPHIC
PRINTING PLATE WITHOUT FORMING A DEPOSIT, AND PROCESSING METHOD USING IT 93908
   Eastman Kodak Company    CN    ZL200880104054.5    200880104054.5   
8/21/2008    6/19/2013    Granted    PROCESSING OF LITHOGRAPHIC PRINTING PLATES
WITH A DEVELOPER SOLUTION CONTAINING A HYDROPHILIC POLYMER 93908    Eastman
Kodak Company    DE    602007005475.3    07114864.7    8/23/2007    3/24/2010   
Granted    PROCESSING OF LITHOGRAPHIC PRINTING PLATES WITH A DEVELOPER SOLUTION
CONTAINING A HYDROPHILIC POLYMER 93908    Eastman Kodak Company    GB    2028548
   07114864.7    8/23/2007    3/24/2010    Granted    PROCESSING OF LITHOGRAPHIC
PRINTING PLATES WITH A DEVELOPER SOLUTION CONTAINING A HYDROPHILIC POLYMER 93908
   Eastman Kodak Company    NL    2028548    07114864.7    8/23/2007   
3/24/2010    Granted    PROCESSING OF LITHOGRAPHIC PRINTING PLATES WITH A
DEVELOPER SOLUTION CONTAINING A HYDROPHILIC POLYMER 93908    Eastman Kodak
Company    US       12/669,064    8/21/2008       Filed    PROCESSING OF
LITHOGRAPHIC PRINTING PLATES WITH A DEVELOPER SOLUTION CONTAINING A HYDROPHILIC
POLYMER 93935    Eastman Kodak Company    JP    5191546    2010-540031   
12/27/2007    2/8/2013    Granted    A PRINTING APPARATUS AND A METHOD FOR
CONTROLLING THE TRANSPORT OF SHEETS THROUGH A PRINTING APPARATUS 93935   
Eastman Kodak Company    US       12/810,152    12/27/2007       Filed    A
PRINTING APPARATUS AND A METHOD FOR CONTROLLING THE TRANSPORT OF SHEETS THROUGH
A PRINTING APPARATUS 93942    Eastman Kodak Company    US    8512933   
12/341,099    12/22/2008    8/20/2013    Granted    METHOD OF PRODUCING
ELECTRONIC CIRCUIT BOARDS USING ELECTROPHOTOGRAPHY

 

Page 102 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

93942    Eastman Kodak Company    US    8497057    13/616,558    9/14/2012   
7/30/2013    Granted    METHOD OF PRODUCING ELECTRONIC CIRCUIT BOARDS USING
ELECTROPHOTOGRAPHY 93944    Eastman Kodak Company    EP       08843561.5   
10/22/2008       Filed    PROTECTIVE OVERCOAT TRANSFER COMPENSATION 93944   
Eastman Kodak Company    US    7852359    11/931,266    10/31/2007    12/14/2010
   Granted    PROTECTIVE OVERCOAT TRANSFER COMPENSATION 93946    Eastman Kodak
Company    US       11/953,230    12/10/2007       Filed    SECURITY
CUSTOMIZATION SYSTEM AND METHOD 93947    Eastman Kodak Company    CN   
ZL200880019051.1    200880019051.1    6/3/2008    4/25/2012    Granted    PLATE
CUTTING 93947    Eastman Kodak Company    DE    602008010889.9    08768107.8   
6/3/2008    10/26/2011    Granted    PLATE CUTTING 93947    Eastman Kodak
Company    GB    2150411    08768107.8    6/3/2008    10/26/2011    Granted   
PLATE CUTTING 93947    Eastman Kodak Company    JP    5197739    2010-511184   
6/3/2008    2/15/2013    Granted    PLATE CUTTING 93947    Eastman Kodak Company
   NL    2150411    08768107.8    6/3/2008    10/26/2011    Granted    PLATE
CUTTING 93947    Eastman Kodak Company    US    7717040    11/758,152   
6/5/2007    5/18/2010    Granted    PLATE CUTTING 93953    Eastman Kodak Company
   CN    ZL200880018105.2    200880018105.2    5/22/2008    2/6/2013    Granted
   LAMP WITH CONTROLLABLE SPECTRUM 93953    Eastman Kodak Company    US      
11/755,055    5/30/2007       Filed    LAMP WITH CONTROLLABLE SPECTRUM 93969   
Eastman Kodak Company    DE    602008025585.9    08754347.6    5/12/2008   
6/26/2013    Granted    IMAGE DATA NORMALIZATION FOR A MONITORING SYSTEM 93969
   Eastman Kodak Company    EP    2146635    08754347.6    5/12/2008   
6/26/2013    Granted    IMAGE DATA NORMALIZATION FOR A MONITORING SYSTEM 93969
   Eastman Kodak Company    GB    2146635    08754347.6    5/12/2008   
6/26/2013    Granted    IMAGE DATA NORMALIZATION FOR A MONITORING SYSTEM 93969
   Eastman Kodak Company    NL    2146635    08754347.6    5/12/2008   
6/26/2013    Granted    IMAGE DATA NORMALIZATION FOR A MONITORING SYSTEM 93969
   Eastman Kodak Company    US    7972266    11/751,652    5/22/2007    7/5/2011
   Granted    IMAGE DATA NORMALIZATION FOR A MONITORING SYSTEM 93975    Eastman
Kodak Company    CN    200880018165.4    200880018165.4    5/22/2008    8/8/2012
   Granted    METHOD AND APPARATUS FOR PRE-STAGING PRINTING PLATES 93975   
Eastman Kodak Company    EP       08754648.7    5/22/2008       Filed    METHOD
AND APPARATUS FOR PRE-STAGING PRINTING PLATES 93989    Eastman Kodak Company   
CN    ZL200880109145.8    200880109145.8    9/24/2008    4/24/2013    Granted   
PROCESS FOR MAKING DOPED ZINC OXIDE 93989    Eastman Kodak Company    EP      
08834208.4    9/24/2008       Filed    PROCESS FOR MAKING DOPED ZINC OXIDE 93989
   Eastman Kodak Company    JP       2010-526931    9/24/2008       Filed   
PROCESS FOR MAKING DOPED ZINC OXIDE 93989    Eastman Kodak Company    TW      
097136925    9/25/2008       Filed    PROCESS FOR MAKING DOPED ZINC OXIDE 93989
   Eastman Kodak Company    US    7972898    11/861,455    9/26/2007    7/5/2011
   Granted    PROCESS FOR MAKING DOPED ZINC OXIDE 93990    Eastman Kodak Company
   CN    200880108974.4    200880108974.4    9/17/2008    8/8/2012    Granted   
PROCESS FOR FORMING THIN FILM ENCAPSULATION LAYERS 93991    Eastman Kodak
Company    CN    ZL200880109120.8    200880109120.8    9/16/2008    7/17/2013   
Granted    PROCESS FOR SELECTIVE AREA DEPOSITION OF INORGANIC MATERIALS 93991   
Eastman Kodak Company    EP       08833709.2    9/16/2008       Filed    PROCESS
FOR SELECTIVE AREA DEPOSITION OF INORGANIC MATERIALS 93991    Eastman Kodak
Company    JP       2010-526894    9/16/2008       Filed    PROCESS FOR
SELECTIVE AREA DEPOSITION OF INORGANIC MATERIALS 93991    Eastman Kodak Company
   TW       097136919    9/25/2008       Filed    PROCESS FOR SELECTIVE AREA
DEPOSITION OF INORGANIC MATERIALS 93991    Eastman Kodak Company    US   
8030212    11/861,658    9/26/2007    10/4/2011    Granted    PROCESS FOR
SELECTIVE AREA DEPOSITION OF INORGANIC MATERIALS 93999    Eastman Kodak Company
   CN    ZL200880023287.2    200880023287.2    6/27/2008    2/6/2013    Granted
   MONODISPERSE DROPLET GENERATION 93999    Eastman Kodak Company    DE   
602008023256.5    08762513.3    6/27/2008    3/27/2013    Granted   
MONODISPERSE DROPLET GENERATION 93999    Eastman Kodak Company    EP    2164617
   08762513.3    6/27/2008    3/27/2013    Granted    MONODISPERSE DROPLET
GENERATION 93999    Eastman Kodak Company    GB    2164617    08762513.3   
6/27/2008    3/27/2013    Granted    MONODISPERSE DROPLET GENERATION 93999   
Eastman Kodak Company    JP       2010-514110    6/27/2008       Filed   
MONODISPERSE DROPLET GENERATION 93999    Eastman Kodak Company    NL    2164617
   08762513.3    6/27/2008    3/27/2013    Granted    MONODISPERSE DROPLET
GENERATION 93999    Eastman Kodak Company    US    8302880    12/664,941   
6/27/2008    11/6/2012    Granted    MONODISPERSE DROPLET GENERATION 94003   
Eastman Kodak Company    CN       200880109453.0    9/24/2008       Filed   
METHOD FOR MAKING LITHOGRAPHIC PLATES 94003    Eastman Kodak Company    JP      
2010-525270    9/24/2008       Filed    METHOD FOR MAKING LITHOGRAPHIC PLATES
94003    Eastman Kodak Company    US    8361701    12/677,904    9/24/2008   
1/29/2013    Granted    METHOD FOR MAKING LITHOGRAPHIC PLATES 94032    Eastman
Kodak Company    US    7629112    12/129,726    5/30/2008    12/8/2009   
Granted    COLOR PHOTOGRAPHIC MATERIALS WITH YELLOW MINIMUM DENSITY COLORANTS
94033    Eastman Kodak Company    US    7632632    12/147,548    6/27/2008   
12/15/2009    Granted    COLOR PHOTOGRAPHIC MATERIALS WITH MAGENTA MINIMUM
DENSITY DYES 94039    Eastman Kodak Company    US    7943277    11/945,612   
11/27/2007    5/17/2011    Granted    SOL GEL OVERCOATS INCORPORATING ZINC
ANTIMONATE NANOPARTICLES

 

Page 103 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

94041    Eastman Kodak Company    US    8145116    11/842,235    8/21/2007   
3/27/2012    Granted    ELECTROSTATOGRAPHIC APPARATUS HAVING IMPROVED TRANSPORT
MEMBER 94042    Eastman Kodak Company    US    7964328    11/829,984   
7/30/2007    6/21/2011    Granted    CONDENSATION POLYMER PHOTOCONDUCTIVE
ELEMENTS 94060    Eastman Kodak Company    US    7838889    11/837,026   
8/10/2007    11/23/2010    Granted    SOLID-STATE AREA ILLUMINATION SYSTEM 94067
   Eastman Kodak Company    DE    602008016203.6    08768487.4    6/16/2008   
6/6/2012    Granted    METHOD AND APPARATUS FOR UNLOADING PRINTING PLATES 94067
   Eastman Kodak Company    GB    2155491    08768487.4    6/16/2008    6/6/2012
   Granted    METHOD AND APPARATUS FOR UNLOADING PRINTING PLATES 94067   
Eastman Kodak Company    NL    2155491    08768487.4    6/16/2008    6/6/2012   
Granted    METHOD AND APPARATUS FOR UNLOADING PRINTING PLATES 94070    Eastman
Kodak Company    CN       200880100348.0    7/16/2008       Filed    REGISTERING
PRINTING SLEEVE SEGMENTS 94070    Eastman Kodak Company    DE    602008013628.0
   08794513.5    7/16/2008    2/22/2012    Granted    REGISTERING PRINTING
SLEEVE SEGMENTS 94070    Eastman Kodak Company    JP       2010-518181   
7/16/2008       Filed    REGISTERING PRINTING SLEEVE SEGMENTS 94070    Eastman
Kodak Company    NL    2170607    08794513.5    7/16/2008    2/22/2012   
Granted    REGISTERING PRINTING SLEEVE SEGMENTS 94070    Eastman Kodak Company
   US    8096239    11/782,111    7/24/2007    1/17/2012    Granted   
REGISTERING PRINTING SLEEVE SEGMENTS 94072    Eastman Kodak Company    US   
7875314    11/962,570    12/21/2007    1/25/2011    Granted    METHOD FOR USING
RECEIVER MEDIUM HAVING ADJUSTABLE PROPERTIES 94074    Eastman Kodak Company   
EP       08868591.2    12/15/2008       Filed    INKS FOR HIGH SPEED DURABLE
INKJET PRINTING 94074    Eastman Kodak Company    US       12/234,753   
9/22/2008       Filed    INKS FOR HIGH SPEED DURABLE INKJET PRINTING 94075   
Eastman Kodak Company    US    8044115    12/234,760    9/22/2008    10/25/2011
   Granted    PIGMENT-BASED INKS WITH IMPROVED JETTING LATENCY 94076    Eastman
Kodak Company    CN    ZL200880022106.4    200880022106.4    6/13/2008   
3/14/2012    Granted    HETEROPYRENE-BASED SEMICONDUCTOR MATERIALS FOR
ELECTRONIC DEVICES 94076    Eastman Kodak Company    DE    602008019815.4   
08768427.0    6/13/2008    10/31/2012    Granted    HETEROPYRENE-BASED
SEMICONDUCTOR MATERIALS FOR ELECTRONIC DEVICES 94076    Eastman Kodak Company   
EP    2160775    08768427.0    6/13/2008    10/31/2012    Granted   
HETEROPYRENE-BASED SEMICONDUCTOR MATERIALS FOR ELECTRONIC DEVICES 94076   
Eastman Kodak Company    GB    2160775    08768427.0    6/13/2008    10/31/2012
   Granted    HETEROPYRENE-BASED SEMICONDUCTOR MATERIALS FOR ELECTRONIC DEVICES
94076    Eastman Kodak Company    NL    2160775    08768427.0    6/13/2008   
10/31/2012    Granted    HETEROPYRENE-BASED SEMICONDUCTOR MATERIALS FOR
ELECTRONIC DEVICES 94076    Eastman Kodak Company    US    7781076    11/768,262
   6/26/2007    8/24/2010    Granted    HETEROPYRENE-BASED SEMICONDUCTOR
MATERIALS FOR ELECTRONIC DEVICES AND METHODS OF MAKING THE SAME 94077    Eastman
Kodak Company    CN    ZL200880109154.7    200880109154.7    9/24/2008   
7/10/2013    Granted    DEPOSITION SYSTEM FOR THIN FILM FORMATION 94077   
Eastman Kodak Company    DE    602008005766.6    08833340.6    9/24/2008   
3/23/2011    Granted    DEPOSITION SYSTEM FOR THIN FILM FORMATION 94077   
Eastman Kodak Company    GB    2191035    08833340.6    9/24/2008    3/23/2011
   Granted    DEPOSITION SYSTEM FOR THIN FILM FORMATION 94077    Eastman Kodak
Company    JP       2010-526933    9/24/2008       Filed    DEPOSITION SYSTEM
FOR THIN FILM FORMATION 94077    Eastman Kodak Company    NL    2191035   
08833340.6    9/24/2008    3/23/2011    Granted    DEPOSITION SYSTEM FOR THIN
FILM FORMATION 94077    Eastman Kodak Company    TW       097136922    9/25/2008
      Filed    DEPOSITION SYSTEM FOR THIN FILM FORMATION 94077    Eastman Kodak
Company    US    8182608    11/861,420    9/26/2007    5/22/2012    Granted   
DEPOSITION SYSTEM FOR THIN FILM FORMATION 94079    Eastman Kodak Company    CN
      200880108808.4    9/24/2008       Filed    PROCESS AND DEPOSITION SYSTEM
FOR THIN FILM FORMATION WITH GAS DELIVERY HEAD HAVING SPATIAL SEPARATION OF
REACTIVE GASES AND MOVEMENT OF THE SUBSTRATE PASSED THE DELIVERY HEAD 94079   
Eastman Kodak Company    EP       08833304.2    9/24/2008       Filed    PROCESS
AND DEPOSITION SYSTEM FOR THIN FILM FORMATION WITH GAS DELIVERY HEAD HAVING
SPATIAL SEPARATION OF REACTIVE GASES AND MOVEMENT OF THE SUBSTRATE PASSED THE
DELIVERY HEAD 94079    Eastman Kodak Company    JP       2010-526934   
9/24/2008       Filed    PROCESS AND DEPOSITION SYSTEM FOR THIN FILM FORMATION
WITH GAS DELIVERY HEAD HAVING SPATIAL SEPARATION OF REACTIVE GASES AND MOVEMENT
OF THE SUBSTRATE PASSED THE DELIVERY HEAD 94079    Eastman Kodak Company    TW
      097136931    9/25/2008       Filed    SYSTEM FOR THIN FILM DEPOSITION
UTILIZING COMPENSATING FORCES 94079    Eastman Kodak Company    US    7572686   
11/861,372    9/26/2007    8/11/2009    Granted    SYSTEM FOR THIN FILM
DEPOSITION UTILIZING COMPENSATING FORCES 94079    Eastman Kodak Company    US   
7850780    12/464,904    5/13/2009    12/14/2010    Granted    SYSTEM FOR THIN
FILM DEPOSITION UTILIZING COMPENSATING FORCES 94084    Eastman Kodak Company   
CN    ZL200880022306.X    200880022306.X    6/24/2008    2/20/2013    Granted   
LAMINATION DEVICE METHOD FOR FLEXOGRAPHIC PLATE MANUFACTURING 94084    Eastman
Kodak Company    US    7807001    11/770,374    6/28/2007    10/5/2010   
Granted    LAMINATION DEVICE METHOD FOR FLEXOGRAPHIC PLATE MANUFACTURING 94084
   Eastman Kodak Company    US    7802598    12/780,185    5/14/2010   
9/28/2010    Granted    LAMINATION DEVICE METHOD FOR FLEXOGRAPHIC PLATE
MANUFACTURING 94086    Eastman Kodak Company    DE    602008009381.6   
08837595.1    9/23/2008    8/31/2011    Granted    POROUS PARTICLES WITH
NON-POROUS SHELL 94086    Eastman Kodak Company    GB    2198345    08837595.1
   9/23/2008    8/31/2011    Granted    POROUS PARTICLES WITH NON-POROUS SHELL
94086    Eastman Kodak Company    NL    2198345    08837595.1    9/23/2008   
8/31/2011    Granted    POROUS PARTICLES WITH NON-POROUS SHELL 94086    Eastman
Kodak Company    TW       097139063    10/9/2008       Filed    POROUS PARTICLES
WITH NON-POROUS SHELL 94086    Eastman Kodak Company    US       11/870,651   
10/11/2007       Filed    POROUS PARTICLES WITH NON-POROUS SHELL 94087   
Eastman Kodak Company    EP       08843171.3    10/10/2008       Filed   
IMPROVED FUSER FLUID

 

Page 104 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

94087    Eastman Kodak Company    US    8012915    11/875,264    10/19/2007   
9/6/2011    Granted    FUSER FLUID 94088    Eastman Kodak Company    CN   
ZL200880022782.1    200880022782.1    6/25/2008    4/3/2013    Granted   
TETRACARBOXYLIC DIIMIDE SEMICONDUCTOR FOR THIN FILM TRANSISTORS 94088    Eastman
Kodak Company    US    7858970    11/771,196    6/29/2007    12/28/2010   
Granted    HETEROCYCLOALKYL-SUBSTITUTED NAPHTHALENE-BASED TETRACARBOXYLIC
DIIMIDE COMPOUNDS AS N-TYPE SEMICONDUCTOR MATERIALS FOR THIN FILM TRANSISTORS
94092    Eastman Kodak Company    CN    ZL200880023050.4    200880023050.4   
6/27/2008    12/12/2012    Granted    CONTINUOUS INKJET DROP GENERATION DEVICE
94092    Eastman Kodak Company    EP       08762510.9    6/27/2008       Filed
   CONTINUOUS INKJET DROP GENERATION DEVICE 94092    Eastman Kodak Company    JP
      2010-514109    6/27/2008       Filed    CONTINUOUS INKJET DROP GENERATION
DEVICE 94092    Eastman Kodak Company    US       12/664,937    6/27/2008      
Filed    CONTINUOUS INKJET DROP GENERATION DEVICE 94094    Eastman Kodak Company
   EP       08780027.2    7/8/2008       Filed    PRINTING OF OPTICAL ELEMENTS
BY ELECTROGRAPHY 94094    Eastman Kodak Company    JP       2010-516040   
7/8/2008       Filed    PRINTING OF OPTICAL ELEMENTS BY ELECTROGRAPHY 94094   
Eastman Kodak Company    US    7831178    11/777,360    7/13/2007    11/9/2010
   Granted    PRINTING OF OPTICAL ELEMENTS BY ELECTROGRAPHY 94096    Eastman
Kodak Company    DE    602008017191.4    08848404.3    11/4/2008    7/11/2012   
Granted    INKJET RECORDING ELEMENT 94096    Eastman Kodak Company    JP      
2010-533087    11/4/2008       Filed    INKJET RECORDING ELEMENT 94096   
Eastman Kodak Company    NL    2205446    08848404.3    11/4/2008    7/11/2012
   Granted    INKJET RECORDING ELEMENT 94096    Eastman Kodak Company    US   
8247044    11/936,815    11/8/2007    8/21/2012    Granted    INKJET RECORDING
ELEMENT 94102    Eastman Kodak Company    US    8035836    11/782,680   
7/25/2007    10/11/2011    Granted    FAST JOB HALT IN A HIGH SPEED PRESS 94103
   Eastman Kodak Company    CN       200880100425.2    7/21/2008       Filed   
MULTI-HEAD PRESS DATA DELIVERY RATE CONTROL 94103    Eastman Kodak Company    NL
   2171646    08794608.3    7/21/2008    2/23/2011    Granted    MULTI-HEAD
PRESS DATA DELIVERY RATE CONTROL 94103    Eastman Kodak Company    US    7911636
   11/782,688    7/25/2007    3/22/2011    Granted    MULTI-HEAD PRESS DATA
DELIVERY RATE CONTROL 94105    Eastman Kodak Company    DE    602008004359.2   
08795412.9    8/18/2008    1/5/2011    Granted    TONER-BASED NOISE REDUCTION IN
ELECTROSTATOGRAPHY 94105    Eastman Kodak Company    GB    2179396    08795412.9
   8/18/2008    1/5/2011    Granted    TONER-BASED NOISE REDUCTION IN
ELECTROSTATOGRAPHY 94105    Eastman Kodak Company    NL    2179396    08795412.9
   8/18/2008    1/5/2011    Granted    TONER-BASED NOISE REDUCTION IN
ELECTROSTATOGRAPHY 94105    Eastman Kodak Company    US    7755802    11/844,419
   8/24/2007    7/13/2010    Granted    TONER-BASED NOISE REDUCTION IN
ELECTROSTATOGRAPHY 94107    Eastman Kodak Company    EP       08768761.2   
6/25/2008       Filed    SELF-CLEANING ELECTROPHOTOGRAPHIC TONING ROLLER SYSTEM
94107    Eastman Kodak Company    US    7885584    11/770,870    6/29/2007   
2/8/2011    Granted    SELF-CLEANING ELECTROPHOTOGRAPHIC TONING ROLLER SYSTEM
94123    Eastman Kodak Company    US    7441717    11/931,948    10/31/2007   
10/28/2008    Granted    IMPROVED MICROMEDIA MILLING PROCESS 94141    Eastman
Kodak Company    CN    ZL200880109733.1    200880109733.1    10/8/2008   
11/28/2012    Granted    AMBIENT PLASMA TREATMENT OF PRINTER COMPONENTS 94141   
Eastman Kodak Company    DE    602008022177.6    08839367.3    10/8/2008   
2/13/2013    Granted    AMBIENT PLASMA TREATMENT OF PRINTER COMPONENTS 94141   
Eastman Kodak Company    EP    2200829    08839367.3    10/8/2008    2/13/2013
   Granted    AMBIENT PLASMA TREATMENT OF PRINTER COMPONENTS 94141    Eastman
Kodak Company    GB    2200829    08839367.3    10/8/2008    2/13/2013   
Granted    AMBIENT PLASMA TREATMENT OF PRINTER COMPONENTS 94141    Eastman Kodak
Company    NL    2200829    08839367.3    10/8/2008    2/13/2013    Granted   
AMBIENT PLASMA TREATMENT OF PRINTER COMPONENTS 94141    Eastman Kodak Company   
US    8029105    11/873,655    10/17/2007    10/4/2011    Granted    AMBIENT
PLASMA TREATMENT OF PRINTER COMPONENTS 94144    Eastman Kodak Company    CN   
ZL200880109109.1    200880109109.1    9/9/2008    4/24/2013    Granted    METHOD
OF PATTERNING A MESOPOROUS NANO PARTICULATE LAYER 94144    Eastman Kodak Company
   DE    602008004929.9    08806219.5    9/9/2008    2/9/2011    Granted   
METHOD OF PATTERNING A MESOPOROUS NANO PARTICULATE LAYER 94144    Eastman Kodak
Company    NL    2193220    08806219.5    9/9/2008    2/9/2011    Granted   
METHOD OF PATTERNING A MESOPOROUS NANO PARTICULATE LAYER 94144    Eastman Kodak
Company    US    8324008    12/677,132    9/9/2008    12/4/2012    Granted   
METHOD OF PATTERNING A MESOPOROUS NANO PARTICULATE LAYER 94148    Eastman Kodak
Company    US       11/833,267    8/3/2007       Filed    METHOD FOR GENERATING
STOCHASTIC DITHER MATRIX 94149    Eastman Kodak Company    EP       08780004.1
   7/7/2008       Filed    METHOD AND SYSTEM FOR CONVERTING A DOCUMENT 94149   
Eastman Kodak Company    US    7990574    11/880,380    7/20/2007    8/2/2011   
Granted    METHOD AND SYSTEM FOR CONVERTING A DOCUMENT 94150    Eastman Kodak
Company    CN    ZL200880108599.3    200880108599.3    9/9/2008    3/21/2012   
Granted    METHOD OF MAKING A COLOUR FILTER ARRAY 94150    Eastman Kodak Company
   EP       08788564.6    9/9/2008       Filed    METHOD OF MAKING A COLOUR
FILTER ARRAY 94150    Eastman Kodak Company    US       12/677,901    9/9/2008
      Filed    METHOD OF MAKING A COLOUR FILTER ARRAY 94153    Eastman Kodak
Company    CN    ZL200880108596.X    200880108596.X    9/15/2008    9/5/2012   
Granted    PRINTING APPARATUS AND METHOD THEREOF 94153    Eastman Kodak Company
   DE    602008022173.3    08832983.4    9/15/2008    2/13/2013    Granted   
MEMS PRINTHEAD BASED COMPRESSED FLUID PRINTING SYSTEM

 

Page 105 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

94153    Eastman Kodak Company    EP    2193029    08832983.4    9/15/2008   
2/13/2013    Granted    MEMS PRINTHEAD BASED COMPRESSED FLUID PRINTING SYSTEM
94153    Eastman Kodak Company    GB    2193029    08832983.4    9/15/2008   
2/13/2013    Granted    MEMS PRINTHEAD BASED COMPRESSED FLUID PRINTING SYSTEM
94153    Eastman Kodak Company    NL    2193029    08832983.4    9/15/2008   
2/13/2013    Granted    MEMS PRINTHEAD BASED COMPRESSED FLUID PRINTING SYSTEM
94153    Eastman Kodak Company    TW       097136646    9/24/2008       Filed   
MEMS PRINTHEAD BASED COMPRESSED FLUID PRINTING SYSTEM 94153    Eastman Kodak
Company    US    7762647    11/860,820    9/25/2007    7/27/2010    Granted   
MEMS PRINTHEAD BASED COMPRESSED FLUID PRINTING SYSTEM 94164    Eastman Kodak
Company    EP       08795222.2    8/12/2008       Filed    DEVICE CONTAINING
NON-BLINKING QUANTUM DOTS 94164    Eastman Kodak Company    TW       097132778
   8/27/2008       Filed    DEVICE CONTAINING NON-BLINKING QUANTUM DOTS 94164   
Eastman Kodak Company    US    7777233    11/928,292    10/30/2007    8/17/2010
   Granted    DEVICE CONTAINING NON-BLINKING QUANTUM DOTS 94164    Eastman Kodak
Company    US    8242515    12/791,173    6/1/2010    8/14/2012    Granted   
DEVICE CONTAINING NON-BLINKING QUANTUM DOTS 94168    Eastman Kodak Company    US
   7569255    11/855,377    9/14/2007    8/4/2009    Granted    GLOSSY INKJET
RECORDING MEDIUM AND METHODS THEREFOR 94168    Eastman Kodak Company    US   
8034422    12/436,816    5/7/2009    10/11/2011    Granted    GLOSSY INKJET
RECORDING MEDIUM AND METHODS THEREFOR 94169    Eastman Kodak Company    US   
7639426    11/950,877    12/5/2007    12/29/2009    Granted    MICRO-LENS
ENHANCED ELEMENT 94175    Eastman Kodak Company    EP       08831983.5   
8/6/2008       Filed    STEERING FLUID JETS 94175    Eastman Kodak Company    US
   7850289    11/840,296    8/17/2007    12/14/2010    Granted    STEERING FLUID
JETS 94179    Eastman Kodak Company    DE    602009002416.7    09704685.8   
1/20/2009    8/31/2011    Granted    IMAGEABLE ELEMENTS WITH COALESCING
CORE-SHELL PARTICLES 94179    Eastman Kodak Company    FR    2257433   
09704685.8    1/20/2009    8/31/2011    Granted    IMAGEABLE ELEMENTS WITH
COALESCING CORE-SHELL PARTICLES 94179    Eastman Kodak Company    GB    2257433
   09704685.8    1/20/2009    8/31/2011    Granted    IMAGEABLE ELEMENTS WITH
COALESCING CORE-SHELL PARTICLES 94180    Eastman Kodak Company    CN   
ZL200880104514.4    200880104514.4    8/21/2008    2/27/2013    Granted   
IMAGEABLE ELEMENTS WITH IMPROVED ABRASION RESISTANCE 94180    Eastman Kodak
Company    EP       08795491.3    8/21/2008       Filed    IMAGEABLE ELEMENTS
WITH IMPROVED ABRASION RESISTANCE 94180    Eastman Kodak Company    US   
8283101    11/847,368    8/30/2007    10/9/2012    Granted    IMAGEABLE ELEMENTS
WITH IMPROVED ABRASION RESISTANCE 94181    Eastman Kodak Company    CN   
ZL200880102901.4    200880102901.4    8/4/2008    8/29/2012    Granted   
MULTI-LAYER IMAGEABLE ELEMENT WITH IMPROVED PROPERTIES 94181    Eastman Kodak
Company    EP       08827302.4    8/4/2008       Filed    MULTI-LAYER IMAGEABLE
ELEMENT WITH IMPROVED PROPERTIES 94181    Eastman Kodak Company    JP    5285071
   2010-519959    8/4/2008    6/7/2013    Granted    MULTI-LAYER IMAGEABLE
ELEMENT WITH IMPROVED PROPERTIES 94181    Eastman Kodak Company    US    7824840
   11/836,840    8/10/2007    11/2/2010    Granted    MULTI-LAYER IMAGEABLE
ELEMENT WITH SOLVENT RESISTANCE 94192    Eastman Kodak Company    EP      
08866746.4    12/15/2008       Filed    INKJET INK SETS FOR HIGH SPEED PRINTING
94192    Eastman Kodak Company    US       11/964,846    12/27/2007       Filed
   INKJET SETS FOR HIGH SPEED PRINTING ON PLAIN PAPERS AND GLOSSY MEDIA 94193   
Eastman Kodak Company    US       12/234,744    9/22/2008       Filed    INKS
FOR HIGH SPEED DURABLE INKJET PRINTING 94194    Eastman Kodak Company    EP   
   09731077.5    3/30/2009       Filed    PRODUCTION OF SILVER SULFATE GRAINS IN
PRESENCE OF AQUEOUS SOLUBLE FLUORINATED ADDITIVES 94194    Eastman Kodak Company
   JP       2011-503971    3/30/2009       Filed    PRODUCTION OF SILVER SULFATE
GRAINS IN PRESENCE OF AQUEOUS SOLUBLE FLUORINATED ADDITIVES 94194    Eastman
Kodak Company    US    7655212    12/101,237    4/11/2008    2/2/2010    Granted
   PRODUCTION OF SILVER SULFATE GRAINS USING A FLUORINATED ADDITIVE 94204   
Eastman Kodak Company    CN    ZL2008801004807.2    200880104807.2    8/12/2008
   6/27/2012    Granted    ENGRAVING OF PRINTING PLATES 94204    Eastman Kodak
Company    EP       08795216.4    8/12/2008       Filed    ENGRAVING OF PRINTING
PLATES 94204    Eastman Kodak Company    US       11/845,141    8/27/2007      
Filed    ENGRAVING OF PRINTING PLATES 94217    Eastman Kodak Company    CN   
ZL200880109091.5    200880109091.5    9/24/2008    5/1/2013    Granted   
DELIVERY DEVICE FOR DEPOSITION 94217    Eastman Kodak Company    EP      
08834008.8    9/24/2008       Filed    DELIVERY DEVICE FOR DEPOSITION 94217   
Eastman Kodak Company    JP       2010-526932    9/24/2008       Filed   
DELIVERY DEVICE FOR DEPOSITION 94217    Eastman Kodak Company    TW      
097136921    9/25/2008       Filed    DELIVERY DEVICE FOR DEPOSITION 94217   
Eastman Kodak Company    US    8211231    11/861,402    9/26/2007    7/3/2012   
Granted    DELIVERY DEVICE FOR DEPOSITION 94217    Eastman Kodak Company    US
   8420168    13/466,507    5/8/2012    4/16/2013    Granted    DELIVERY DEVICE
FOR DEPOSITION 94217    Eastman Kodak Company    US       13/776,831   
2/26/2013       Filed    DELIVERY DEVICE FOR DEPOSITION 94218    Eastman Kodak
Company    CN    ISSUING    200880108812.0    9/17/2008    8/1/2013    Granted
   PROCESS FOR DEPOSITING ORGANIC MATERIALS 94218    Eastman Kodak Company    EP
      08833728.2    9/17/2008       Filed    PROCESS FOR DEPOSITING ORGANIC
MATERIALS 94218    Eastman Kodak Company    US    7858144    11/861,618   
9/26/2007    12/28/2010    Granted    PROCESS FOR DEPOSITING ORGANIC MATERIALS

 

Page 106 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

94235    Eastman Kodak Company    US    7892713    11/862,493    9/27/2007   
2/22/2011    Granted    PHOTOCONDUCTORS CONTAINING TEREPHTHALATE ESTERS 94239   
Eastman Kodak Company    EP       08831365.5    9/12/2008       Filed   
PARALLEL PROCESSING OF PAGE DESCRIPTION LANGUAGE 94239    Eastman Kodak Company
   JP       2010-525808    9/12/2008       Filed    PARALLEL PROCESSING OF PAGE
DESCRIPTION LANGUAGE 94240    Eastman Kodak Company    EP       08795413.7   
8/18/2008       Filed    MAKING COLLOIDAL TERNARY NANOCRYSTALS 94240    Eastman
Kodak Company    US       11/926,538    10/29/2007       Filed    MAKING
COLLOIDAL TERNARY NANOCRYSTALS 94252    Eastman Kodak Company    US    7763413
   11/872,772    10/16/2007    7/27/2010    Granted    METHODS FOR IMAGING AND
PROCESSING NEGATIVE-WORKING IMAGEABLE ELEMENTS 94253    Eastman Kodak Company   
CN       200980103362.0    1/22/2009       Filed    PROVIDING OR CORRECTING A
FLEXOGRAPHIC PRINTING MEMBER 94253    Eastman Kodak Company    DE   
602009005903.3    09706675.7    1/22/2009    3/14/2012    Granted    PROVIDING
OR CORRECTING A FLEXOGRAPHIC PRINTING MEMBER 94253    Eastman Kodak Company   
GB    2240321    09706675.7    1/22/2009    3/14/2012    Granted    PROVIDING OR
CORRECTING A FLEXOGRAPHIC PRINTING MEMBER 94267    Eastman Kodak Company    EP
      10779653.4    11/15/2010       Filed    CONTINUOUS INKJET PRINTER AQUOUS
INK COMPOSITION 94267    Eastman Kodak Company    US    8398191    12/624,444   
11/24/2009    3/19/2013    Granted    CONTINUOUS INKJET PRINTER AQUOUS INK
COMPOSITION 94276    Eastman Kodak Company    US    8041264    12/548,470   
8/27/2009    10/18/2011    Granted    MULTIPLE-CHANNELED LAYER PRINTING BY
ELECTROGRAPHY 94278    Eastman Kodak Company    US       13/178,726    7/8/2011
      Filed    PRINTER HAVING AUTOMATIC CROSS-TRACK DENSITY CORRECTION 94284   
Eastman Kodak Company    EP       09716382.8    2/20/2009       Filed    DUAL
SEATING QUICK CONNECT VALVE 94284    Eastman Kodak Company    JP      
2010-548679    2/20/2009       Filed    DUAL SEATING QUICK CONNECT VALVE 94284
   Eastman Kodak Company    TW       098106519    2/27/2009       Filed    DUAL
SEATING QUICK CONNECT VALVE 94284    Eastman Kodak Company    US    8083332   
12/040,048    2/29/2008    12/27/2011    Granted    DUAL SEATING QUICK CONNECT
VALVE 94288    Eastman Kodak Company    CN    ZL200880109095.3    200880109095.3
   9/17/2008    2/13/2013    Granted    ORGANOSILOXANE MATERIALS FOR SELECTIVE
AREA DEPOSITION OF INORGANIC MATERIALS 94288    Eastman Kodak Company    DE   
602008012938.1    08833324.0    9/17/2008    1/25/2012    Granted    PROCESS FOR
SELECTIVE AREA DEPOSITION OF INORGANIC MATERIALS 94288    Eastman Kodak Company
   GB    2193218    08833324.0    9/17/2008    1/25/2012    Granted    PROCESS
FOR SELECTIVE AREA DEPOSITION OF INORGANIC MATERIALS 94288    Eastman Kodak
Company    NL    2193218    08833324.0    9/17/2008    1/25/2012    Granted   
PROCESS FOR SELECTIVE AREA DEPOSITION OF INORGANIC MATERIALS 94288    Eastman
Kodak Company    TW       097136917    9/25/2008       Filed    ORGANOSILOXANE
MATERIALS FOR SELECTIVE AREA DEPOSITION OF INORGANIC MATERIALS 94288    Eastman
Kodak Company    US    8017183    11/861,705    9/26/2007    9/13/2011   
Granted    ORGANOSILOXANE MATERIALS FOR SELECTIVE AREA DEPOSITION OF INORGANIC
MATERIALS 94289    Eastman Kodak Company    DE    602009008290.6    09788798.8
   6/12/2009    7/11/2012    Granted    INK TANK FOR INKJET PRINTERS 94289   
Eastman Kodak Company    GB    2326510    09788798.8    6/12/2009    7/11/2012
   Granted    INK TANK FOR INKJET PRINTERS 94289    Eastman Kodak Company    NL
   2326510    09788798.8    6/12/2009    7/11/2012    Granted    INK TANK FOR
INKJET PRINTERS 94289    Eastman Kodak Company    US    8132899    12/139,544   
6/16/2008    3/13/2012    Granted    INK TANK FOR INKJET PRINTERS 94289   
Eastman Kodak Company    US    8397740    13/313,060    12/7/2011    3/19/2013
   Granted    INK TANK FOR INKJET PRINTER 94303    Eastman Kodak Company    US
   8219513    12/340,216    12/19/2008    7/10/2012    Granted    SYSTEM AND
METHOD FOR GENERATING A CONTEXT ENHANCED WORK OF COMMUNICATION 94311    Eastman
Kodak Company    EP       09789359.8    9/22/2009       Filed    MARKING ELEMENT
REGISTRATION 94311    Eastman Kodak Company    JP       2011-529011    9/22/2009
      Filed    MARKING ELEMENT REGISTRATION 94311    Eastman Kodak Company    US
   7891757    12/241,124    9/30/2008    2/22/2011    Granted    MARKING ELEMENT
REGISTRATION 94313    Eastman Kodak Company    US    7983604    11/945,497   
11/27/2007    7/19/2011    Granted    MAGNETIC SCAVENGER FOR AN
ELECTROSTATOGRAPHIC PRINTER 94319    Eastman Kodak Company    DE   
602008010015.4    08787015.0    8/7/2008    9/21/2011    Granted    METHOD FOR
CALIBRATING A MULTI-COLOR PRINTING MACHINE 94319    Eastman Kodak Company    DE
   102007041393.0    102007041393.0    8/31/2007    12/16/2010    Granted   
ITERATIVE NOMINAL DELAY CALIBRATION 94319    Eastman Kodak Company    NL   
2183647    08787015.0    8/7/2008    9/21/2011    Granted    METHOD FOR
CALIBRATING A MULTI-COLOR PRINTING MACHINE 94319    Eastman Kodak Company    US
   8405879    12/675,182    8/7/2008    3/26/2013    Granted    METHOD FOR
CALIBRATING A MULTI-COLOR PRINTING MACHINE 94328    Eastman Kodak Company    EP
      09736500.1    9/28/2009       Filed    MEDIA ADVANCE CALIBRATION 94328   
Eastman Kodak Company    JP       2011-529027    9/28/2009       Filed    MEDIA
ADVANCE CALIBRATION 94328    Eastman Kodak Company    US    7762642   
12/241,112    9/30/2008    7/27/2010    Granted    MEDIA ADVANCE CALIBRATION
94329    Eastman Kodak Company    US    8299140    11/962,480    12/21/2007   
10/30/2012    Granted    A DISCRETE INK PARTICLE WITH SOLID PHASE AND LIQUID
PHASE 94330    Eastman Kodak Company    DE    602008005474.8    08834954.3   
9/17/2008    3/9/2011    Granted    FUSIBLE POROUS POLYMER PARTICLES FOR INKJET
RECEIVERS 94330    Eastman Kodak Company    GB    2190674    08834954.3   
9/17/2008    3/9/2011    Granted    FUSIBLE POROUS POLYMER PARTICLES FOR INKJET
RECEIVERS

 

Page 107 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

94330    Eastman Kodak Company    JP       2010-526904    9/17/2008       Filed
   FUSIBLE POROUS POLYMER PARTICLES FOR INKJET RECEIVERS 94330    Eastman Kodak
Company    NL    2190674    08834954.3    9/17/2008    3/9/2011    Granted   
FUSIBLE POROUS POLYMER PARTICLES FOR INKJET RECEIVERS 94330    Eastman Kodak
Company    TW       097137356    9/26/2008       Filed    FUSIBLE POROUS POLYMER
PARTICLES FOR INKJET RECEIVERS 94330    Eastman Kodak Company    US    7858161
   11/863,560    9/28/2007    12/28/2010    Granted    FUSIBLE POROUS POLYMER
PARTICLES FOR INKJET RECEIVERS 94354    Eastman Kodak Company    BE    2215848
   08857153.4    11/21/2008    7/31/2013    Granted    STEREO PROJECTION
APPARATUS 94354    Eastman Kodak Company    CA       2704029    11/21/2008      
Filed    STEREO PROJECTION APPARATUS 94354    Eastman Kodak Company    CN   
ZL200880118398.1    200880118398.1    11/21/2008    2/6/2013    Granted   
STEREO PROJECTION APPARATUS 94354    Eastman Kodak Company    DE   
602008026507.2    08857153.4    11/21/2008    7/31/2013    Granted    STEREO
PROJECTION APPARATUS 94354    Eastman Kodak Company    EP    2215848   
08857153.4    11/21/2008    7/31/2013    Granted    STEREO PROJECTION APPARATUS
94354    Eastman Kodak Company    GB    2215848    08857153.4    11/21/2008   
7/31/2013    Granted    STEREO PROJECTION APPARATUS 94354    Eastman Kodak
Company    JP       2010-535969    11/21/2008       Filed    STEREO PROJECTION
APPARATUS 94354    Eastman Kodak Company    NL    2215848    08857153.4   
11/21/2008    7/31/2013    Granted    STEREO PROJECTION APPARATUS 94354   
Eastman Kodak Company    TW       097146481    11/28/2008       Filed    STEREO
PROJECTION APPARATUS USING POLARIZED SOLID STATE LIGHT SOURCES 94354    Eastman
Kodak Company    US    7871165    11/948,048    11/30/2007    1/18/2011   
Granted    STEREO PROJECTION APPARATUS USING POLARIZED SOLID STATE LIGHT SOURCES
94372    Eastman Kodak Company    US    8139981    12/017,354    1/22/2008   
3/20/2012    Granted    SPRING-LOADED WEB CLEANING APPARATUS FOR ELECROGRAPHIC
PRINTER 94376    Eastman Kodak Company    US    8173355    11/986,189   
11/20/2007    5/8/2012    Granted    GRADIENT COLORED MASK 94377    Eastman
Kodak Company    JP       2010-534945    11/12/2008       Filed    PROCESS USING
COLORED MASK COMBINED WITH SELECTIVE AREA DEPOSITION 94377    Eastman Kodak
Company    US    8129098    11/986,169    11/20/2007    3/6/2012    Granted   
COLORED MASK COMBINED WITH SELECTIVE AREA DEPOSITION 94378    Eastman Kodak
Company    JP       2010-534942    11/10/2008       Filed    MULTICOLOR MASK
94378    Eastman Kodak Company    US       11/986,102    11/20/2007       Filed
   MULTICOLOR MASK 94379    Eastman Kodak Company    DE    602008023566.1   
10168755.6    7/7/2010    4/3/2013    Granted    MULTICOLORED MASK PROCESS FOR
MAKING DISPLAY CIRCUITRY 94379    Eastman Kodak Company    EP    2256554   
10168755.6    7/7/2010    4/3/2013    Granted    MULTICOLORED MASK PROCESS FOR
MAKING DISPLAY CIRCUITRY 94379    Eastman Kodak Company    GB    2256554   
10168755.6    7/7/2010    4/3/2013    Granted    MULTICOLORED MASK PROCESS FOR
MAKING DISPLAY CIRCUITRY 94379    Eastman Kodak Company    US    8153352   
11/986,088    11/20/2007    4/10/2012    Granted    MULTICOLORED MASK PROCESS
FOR MAKING DISPLAY CIRCUITRY 94379    Eastman Kodak Company    US      
13/410,342    3/2/2012       Filed    MULTICOLORED MASK PROCESS FOR MAKING
DISPLAY CIRCUITRY 94381    Eastman Kodak Company    US    7947426    12/036,326
   2/25/2008    5/24/2011    Granted    LASER-ENGRAVEABLE FLEXOGRAPHIC PRINTING
PLATE PRECURSORS 94384    Eastman Kodak Company    CN    ISSUING   
200880118874.X    11/21/2008    6/3/2013    Granted    IMAGEABLE ELEMENTS WITH
COMPONENTS HAVING 1H-TETRAZOLE GROUPS 94384    Eastman Kodak Company    EP      
08856766.4    11/21/2008       Filed    IMAGEABLE ELEMENTS WITH COMPONENTS
HAVING 1H-TETRAZOLE GROUPS 94384    Eastman Kodak Company    JP    5307829   
2010-536908    11/21/2008    7/5/2013    Granted    IMAGEABLE ELEMENTS WITH
COMPONENTS HAVING 1H-TETRAZOLE GROUPS 94384    Eastman Kodak Company    US   
7858292    11/949,810    12/4/2007    12/28/2010    Granted    IMAGEABLE
ELEMENTS WITH COMPONENTS HAVING 1H-TETRAZOLE GROUPS 94385    Eastman Kodak
Company    DE    602008007693.8    08852201.6    11/19/2008    6/15/2011   
Granted    PROCESSING OF LITHOGRAPHIC PRINTING PLATES WITH HYDROPHILIC POLYMER
IN FINISHER SOLUTION 94385    Eastman Kodak Company    GB    2217450   
08852201.6    11/19/2008    6/15/2011    Granted    PROCESSING OF LITHOGRAPHIC
PRINTING PLATES WITH HYDROPHILIC POLYMER IN FINISHER SOLUTION 94385    Eastman
Kodak Company    NL    2217450    08852201.6    11/19/2008    6/15/2011   
Granted    PROCESSING OF LITHOGRAPHIC PRINTING PLATES WITH HYDROPHILIC POLYMER
IN FINISHER SOLUTION 94417    Eastman Kodak Company    DE    602008008416.7   
08836940.0    9/29/2008    7/20/2011    Granted    MANUFACTURING POROUS
PARTICLES WITH NON-POROUS SHELL 94417    Eastman Kodak Company    GB    2197943
   08836940.0    9/29/2008    7/20/2011    Granted    MANUFACTURING POROUS
PARTICLES WITH NON-POROUS SHELL 94417    Eastman Kodak Company    JP    5319686
   2010-528863    9/29/2008    7/19/2013    Granted    MANUFACTURING POROUS
PARTICLES WITH NON-POROUS SHELL 94417    Eastman Kodak Company    NL    2197943
   08836940.0    9/29/2008    7/20/2011    Granted    MANUFACTURING POROUS
PARTICLES WITH NON-POROUS SHELL 94417    Eastman Kodak Company    US      
11/870,710    10/11/2007       Filed    METHOD OF MANUFACTURING POROUS PARTICLES
WITH NON-POROUS SHELL 94430    Eastman Kodak Company    DE    602008009674.2   
08867926.1    12/18/2008    9/7/2011    Granted    RECORDING ELEMENT FOR AQUEOUS
INKS 94430    Eastman Kodak Company    JP       2010-540647    12/18/2008      
Filed    RECORDING ELEMENT FOR AQUEOUS INKS 94430    Eastman Kodak Company    NL
   2229284    08867926.1    12/18/2008    9/7/2011    Granted    RECORDING
ELEMENT FOR AQUEOUS INKS 94430    Eastman Kodak Company    US    7897218   
11/965,065    12/27/2007    3/1/2011    Granted    RECORDING ELEMENT FOR AQUEOUS
INKS 94437    Eastman Kodak Company    US    8263182    12/250,607    10/14/2008
   9/11/2012    Granted    INKJET PRINTING SYSTEM, INK, AND PROCESS

 

Page 108 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

94541    Eastman Kodak Company    US    8029139    12/021,519    1/29/2008   
10/4/2011    Granted    2D/3D SWITCHABLE COLOR DISPLAY APPARATUS WITH NARROW
BAND EMITTERS 94541    Eastman Kodak Company    US    8201945    13/196,996   
8/3/2011    6/19/2012    Granted    2D/3D SWITCHABLE COLOR DISPLAY APPARATUS
WITH NARROW BAND EMITTERS 94541    Eastman Kodak Company    US    8177367   
13/197,033    8/3/2011    5/15/2012    Granted    2D/3D SWITCHABLE COLOR DISPLAY
APPARATUS WITH NARROW BAND EMITTERS 94544    Eastman Kodak Company    US   
8076052    11/971,941    1/10/2008    12/13/2011    Granted    POSITIVE-WORKING
IMAGEABLE ELEMENTS WITH CHEMICAL RESISTANCE 94546    Eastman Kodak Company    CN
   ISSUING    200980102858.6    1/20/2009    11/7/2012    Granted    METHOD OF
MAKING LITHOGRAPHIC PRINTING PLATES 94546    Eastman Kodak Company    EP      
09703870.7    1/20/2009       Filed    METHOD OF MAKING LITHOGRAPHIC PRINTING
PLATES 94546    Eastman Kodak Company    US    8323874    12/017,408   
1/22/2008    12/4/2012    Granted    METHOD OF MAKING LITHOGRAPHIC PRINTING
PLATES 94547    Eastman Kodak Company    CN    ZL200880121530.4   
200880121530.4    12/5/2008    4/3/2013    Granted    RADIATION-SENSITIVE
ELEMENTS WITH DEVELOPABILITY-ENHANCING COMPOUNDS 94547    Eastman Kodak Company
   EP       08868020.2    12/5/2008       Filed    RADIATION-SENSITIVE ELEMENTS
WITH DEVELOPABILITY-ENHANCING COMPOUNDS 94547    Eastman Kodak Company    JP   
   2010-539426    12/5/2008       Filed    RADIATION-SENSITIVE ELEMENTS WITH
DEVELOPABILITY-ENHANCING COMPOUNDS 94547    Eastman Kodak Company    US   
8088549    11/959,492    12/19/2007    1/3/2012    Granted   
RADIATION-SENSITIVE ELEMENTS WITH DEVELOPABILITY-ENHANCING COMPOUNDS 94548   
Eastman Kodak Company    CN       200980151905.6    12/14/2009       Filed   
RADIATION-SENSITIVE COMPOSITIONS AND ELEMENTS CONTAINING POLY(VINYL HYDROXYARYL
CARBOXYLIC ACID ESTERS) 94548    Eastman Kodak Company    EP       09774995.6   
12/14/2009       Filed    RADIATION-SENSITIVE COMPOSITIONS AND ELEMENTS
CONTAINING POLY(VINYL HYDROXYARYL CARBOXYLIC ACID ESTERS) 94548    Eastman Kodak
Company    JP       2011-542123    12/14/2009       Filed    RADIATION-SENSITIVE
COMPOSITIONS AND ELEMENTS CONTAINING POLY(VINYL HYDROXYARYL CARBOXYLIC ACID
ESTERS) 94548    Eastman Kodak Company    US    8048609    12/339,469   
12/19/2008    11/1/2011    Granted    RADIATION-SENSITIVE COMPOSITIONS AND
ELEMENTS CONTAINING POLY(VINYL HYDROXYARYL CARBOXYLIC ACID ESTERS) 94549   
Eastman Kodak Company    DE    602008017895.1    08848284.9    10/24/2008   
8/8/2012    Granted    PROCESS FOR MAKING INKJET RECORDING ELEMENT 94549   
Eastman Kodak Company    NL    2205445    08848284.9    10/24/2008    8/8/2012
   Granted    PROCESS FOR MAKING INKJET RECORDING ELEMENT 94550    Eastman Kodak
Company    DE    602008009661.0    08847457.2    10/27/2008    9/7/2011   
Granted    INKJET RECORDING ELEMENT 94550    Eastman Kodak Company    JP      
2010-533065    10/27/2008       Filed    INKJET RECORDING ELEMENT 94550   
Eastman Kodak Company    NL    2205444    08847457.2    10/27/2008    9/7/2011
   Granted    INKJET RECORDING ELEMENT 94550    Eastman Kodak Company    US   
8247045    11/936,819    11/8/2007    8/21/2012    Granted    INKJET RECORDING
ELEMENT 94557    Eastman Kodak Company    US    7914109    11/944,658   
11/26/2007    3/29/2011    Granted    LIQUID DROP DISPENSER WITH MOVABLE
DEFLECTOR 94557    Eastman Kodak Company    US    8033647    13/010,820   
1/21/2011    10/11/2011    Granted    LIQUID DROP DISPENSER WITH MOVABLE
DEFLECTOR 94567    Eastman Kodak Company    DE    102008024216    102008024216.0
   5/19/2008    2/11/2010    Granted    INTRACK CALIBRATION FOR SEMITRANSPARENT
SUBSTRATES 94567    Eastman Kodak Company    JP       2011-509919    5/6/2009   
   Filed    INTRACK CALIBRATION FOR SEMITRANSPARENT SUBSTRATES 94568    Eastman
Kodak Company    BE    2220533    08861927.5    12/11/2008    11/23/2011   
Granted    PROJECTOR USING INDEPENDENT MULTIPLE WAVELENGTH LIGHT SOURCES 94568
   Eastman Kodak Company    CA       2703860    12/11/2008       Filed   
PROJECTOR USING INDEPENDENT MULTIPLE WAVELENGTH LIGHT SOURCES 94568    Eastman
Kodak Company    CN    ZL200880119285.3    200880119285.3    12/11/2008   
7/4/2012    Granted    PROJECTOR USING INDEPENDENT MULTIPLE WAVELENGTH LIGHT
SOURCES 94568    Eastman Kodak Company    DE    602008011610.7    08861927.5   
12/11/2008    11/23/2011    Granted    PROJECTOR USING INDEPENDENT MULTIPLE
WAVELENGTH LIGHT SOURCES 94568    Eastman Kodak Company    FR    2220533   
08861927.5    12/11/2008    11/23/2011    Granted    PROJECTOR USING INDEPENDENT
MULTIPLE WAVELENGTH LIGHT SOURCES 94568    Eastman Kodak Company    GB   
2220533    08861927.5    12/11/2008    11/23/2011    Granted    PROJECTOR USING
INDEPENDENT MULTIPLE WAVELENGTH LIGHT SOURCES 94568    Eastman Kodak Company   
JP       2010-537960    12/11/2008       Filed    PROJECTOR USING INDEPENDENT
MULTIPLE WAVELENGTH LIGHT SOURCES 94568    Eastman Kodak Company    NL   
2220533    08861927.5    12/11/2008    11/23/2011    Granted    PROJECTOR USING
INDEPENDENT MULTIPLE WAVELENGTH LIGHT SOURCES 94568    Eastman Kodak Company   
TW       097148602    12/12/2008       Filed    PROJECTOR USING INDEPENDENT
MULTIPLE WAVELENGTH LIGHT SOURCES 94568    Eastman Kodak Company    US      
11/956,666    12/14/2007       Filed    PROJECTOR USING INDEPENDENT MULTIPLE
WAVELENGTH LIGHT SOURCES 94569    Eastman Kodak Company    CN   
ZL200980105441.5    200980105441.5    2/9/2009    6/26/2013    Granted    STEREO
PROJECTION USING POLARIZED SOLID STATE LIGHT SOURCES 94569    Eastman Kodak
Company    DE    602009006140.2    09714541.1    2/9/2009    3/28/2012   
Granted    STEREO PROJECTION USING POLARIZED SOLID STATE LIGHT SOURCES 94569   
Eastman Kodak Company    GB    2248346    09714541.1    2/9/2009    3/28/2012   
Granted    STEREO PROJECTION USING POLARIZED SOLID STATE LIGHT SOURCES 94569   
Eastman Kodak Company    JP       2010-547616    2/9/2009       Filed    STEREO
PROJECTION USING POLARIZED SOLID STATE LIGHT SOURCES 94569    Eastman Kodak
Company    NL    2248346    09714541.1    2/9/2009    3/28/2012    Granted   
STEREO PROJECTION USING POLARIZED SOLID STATE LIGHT SOURCES 94569    Eastman
Kodak Company    TW       098105844    2/24/2009       Filed    STEREO
PROJECTION USING POLARIZED SOLID STATE LIGHT SOURCES 94569    Eastman Kodak
Company    US    7891816    12/036,385    2/25/2008    2/22/2011    Granted   
STEREO PROJECTION USING POLARIZED SOLID STATE LIGHT SOURCES 94577    Eastman
Kodak Company    EP       09762796.2    4/1/2009       Filed    IMAGEABLE
ELEMENTS USEFUL FOR WATERLESS PRINTING

 

Page 109 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

94577    Eastman Kodak Company    US    8026041    12/060,906    4/2/2008   
9/27/2011    Granted    IMAGEABLE ELEMENTS USEFUL FOR WATERLESS PRINTING 94615
   Eastman Kodak Company    US    8221964    11/986,068    11/20/2007   
7/17/2012    Granted    INTEGRATED COLOR MASK 94615    Eastman Kodak Company   
US       13/474,757    5/18/2012       Filed    INTEGRATED COLOR MASK 94616   
Eastman Kodak Company    CN    ZL200880116804.0    200880116804.0    11/10/2008
   3/27/2013    Granted    PHOTOPATTERNABLE DEPOSITION INHIBITOR CONTAINING
SILOXANE 94616    Eastman Kodak Company    EP       08851109.2    11/10/2008   
   Filed    PHOTOPATTERNABLE DEPOSITION INHIBITOR CONTAINING SILOXANE 94616   
Eastman Kodak Company    US    7846644    11/942,780    11/20/2007    12/7/2010
   Granted    PHOTOPATTERNABLE DEPOSITION INHIBITOR CONTAINING SILOXANE 94625   
Eastman Kodak Company    US    8301062    12/396,809    3/3/2009    10/30/2012
   Granted    ELECTROPHOTOGRAPHICALLY PRODUCED BARRIER IMAGES 94626   
Eastman Kodak Company    EP       08863333.4    12/12/2008       Filed   
ENHANCED FUSER OFFSET LATITUDE METHOD 94626    Eastman Kodak Company    US   
7783243    11/958,831    12/18/2007    8/24/2010    Granted    ENHANCED FUSER
OFFSET LATITUDE METHOD 94670    Eastman Kodak Company    US    7998665   
12/719,227    3/8/2010    8/16/2011    Granted    COLOR INTERMEDIATE MOTION
PICTURE FILM 94670    Eastman Kodak Company    US    8409792    13/026,391   
2/14/2011    4/2/2013    Granted    COLOR INTERMEDIATE MOTION PICTURE FILM 94680
   Eastman Kodak Company    JP    D1031497    1996-21946    7/19/1996   
11/20/1998    Granted    ELECTRONIC STILL CAMERA 94683    Eastman Kodak Company
   JP    D1033646    1997-3845    2/11/1997    12/18/1998    Granted    HOLDING
STAND FOR TV CAMERA 94685    Eastman Kodak Company    JP    D1095937   
1999-23736    9/2/1999    10/27/2000    Granted    ELECTRONIC STILL CAMERA WITH
BUILT-IN PRINTER 94685    Eastman Kodak Company    US    D435263    29/119,183
   2/25/2000    12/19/2000    Granted    ELECTRIC STILL CAMERA WITH PRINTER
94688    Eastman Kodak Company    US    7909474    11/950,488    12/5/2007   
3/22/2011    Granted    DISPLAY APPARATUS USING BILINEAR ELECTROMECHANICAL
MODULATOR 94691    Eastman Kodak Company    CN    ZL200980109014.4   
200980109014.4    2/17/2009    10/10/2012    Granted    METHOD FOR MAKING
LITHOGRAPHIC PRINTING ORIGINAL... 94691    Eastman Kodak Company    EP      
09719158.9    2/17/2009       Filed    A METHOD FOR MAKING A PRINTING PLATE
94691    Eastman Kodak Company    JP    5260095    2008-066280    3/14/2008   
5/2/2013    Granted    A METHOD FOR MAKING A PRINTING PLATE 94691   
Eastman Kodak Company    US       12/922,249    2/17/2009       Filed    METHOD
FOR MAKING LITHOGRAPHIC PRINTING ORIGINAL PLATE 94693    Eastman Kodak Company
   CN    ZL200980104053.5    200980104053.5    1/21/2009    1/9/2013    Granted
   METHOD OF IMAGING AND DEVELOPING POSITIVE-WORKING IMAGEABLE ELEMENTS 94693   
Eastman Kodak Company    EP       09708811.6    1/21/2009       Filed    METHOD
OF IMAGING AND DEVELOPING POSITIVE-WORKING IMAGEABLE ELEMENTS 94693   
Eastman Kodak Company    JP    5314051    2010-545000    1/21/2009    7/12/2013
   Granted    METHOD OF IMAGING AND DEVELOPING POSITIVE-WORKING IMAGEABLE
ELEMENTS 94693    Eastman Kodak Company    US    8198011    12/025,089   
2/4/2008    6/12/2012    Granted    METHOD OF IMAGING AND DEVELOPING
POSITIVE-WORKING IMAGEABLE ELEMENTS 94697    Eastman Kodak Company    DE   
602008012966.7    08868697.7    12/15/2008    1/25/2012    Granted    STABILIZED
COATING DISPERSIONS FOR POROUS INKJET RECORDING MEDIA 94697   
Eastman Kodak Company    NL    2231800    08868697.7    12/15/2008    1/25/2012
   Granted    STABILIZED COATING DISPERSIONS FOR POROUS INKJET RECORDING MEDIA
94697    Eastman Kodak Company    US    8367756    11/964,987    12/27/2007   
2/5/2013    Granted    STABILIZED COATING DISPERSIONS FOR POROUS INKJET
RECORDING MEDIA 94698    Eastman Kodak Company    US    8099024    12/403,439   
3/13/2009    1/17/2012    Granted    SYSTEMS AND METHODS OF PRODUCING GRADIENT
INDEX OPTICS BY SEQUENTIAL PRINTING OF TONERS HAVING DIFFERENT INDICES OF
REFRACTION 94699    Eastman Kodak Company    CN       200980151539.4   
12/10/2009       Filed    SIZE DEPENDENT MARKER CODES 94699   
Eastman Kodak Company    DE    602009009136.0    09801319.6    12/10/2009   
8/22/2012    Granted    SIZE DEPENDENT MARKER CODES 94699   
Eastman Kodak Company    EP    2359349    09801319.6    12/10/2009    8/22/2012
   Granted    SIZE DEPENDENT MARKER CODES 94699    Eastman Kodak Company    GB
   2359349    09801319.6    12/10/2009    8/22/2012    Granted    SIZE DEPENDENT
MARKER CODES 94699    Eastman Kodak Company    IN       3046/CHENP/2011   
12/10/2009       Filed    SIZE DEPENDENT MARKER CODES 94699   
Eastman Kodak Company    NL    2359349    09801319.6    12/10/2009    8/22/2012
   Granted    SIZE DEPENDENT MARKER CODES 94699    Eastman Kodak Company    US
   8153984    12/337,752    12/18/2008    4/10/2012    Granted    SECURITY
SYSTEM WITH DIFFERENT SIZE EMISSIVE PARTICLES 94699    Eastman Kodak Company   
US    8398888    13/371,718    2/13/2012    3/19/2013    Granted    SIZE
DEPENDENT MARKER CODES 94705    Eastman Kodak Company    US    8033628   
12/047,359    3/13/2008    10/11/2011    Granted    SIGNAL PROCESSING OF INDICIA
FOR MEDIA IDENTIFICATION 94706    Eastman Kodak Company    US    8251478   
12/037,963    2/27/2008    8/28/2012    Granted    SIGNAL PROCESSING OF
RECORDING MEDIUM INDICIA 94707    Eastman Kodak Company    US    7800089   
12/037,966    2/27/2008    9/21/2010    Granted    OPTICAL SENSOR FOR A PRINTER
94708    Eastman Kodak Company    US    8291001    12/037,970    2/27/2008   
10/16/2012    Granted    SIGNAL PROCESSING FOR MEDIA TYPE IDENTIFICATION 94713
   Eastman Kodak Company    EP       09732392.7    3/25/2009       Filed   
METHOD FOR IMPROVED OBSERVER XYZ FUNCTIONS 94713    Eastman Kodak Company    JP
      2011-504997    3/25/2009       Filed    METHOD FOR IMPROVED OBSERVER XYZ
FUNCTIONS 94713    Eastman Kodak Company    US    8031938    12/102,238   
4/14/2008    10/4/2011    Granted    METHOD AND APPARATUS FOR PROVIDING IMPROVED
HUMAN OBSERVER XYZ FUNCTIONS AND CALCULATIONS FOR CIELAB

 

Page 110 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

94713    Eastman Kodak Company    WO       PCT/US09/01863    3/25/2009      
Filed    METHOD FOR IMPROVED OBSERVER XYZ FUNCTIONS 94723    Eastman Kodak
Company    CN    ZL200980111980.X    200980111980.X    3/17/2009    3/6/2013   
Granted    N-TYPE SEMICONDUCTOR MATERIALS IN THIN FILM TRANSISTORS 94723   
Eastman Kodak Company    EP       09730064.4    3/17/2009       Filed    N-TYPE
SEMICONDUCTOR MATERIALS IN THIN FILM TRANSISTORS 94723    Eastman Kodak Company
   JP       2011-503965    3/17/2009       Filed    N-TYPE SEMICONDUCTOR
MATERIALS IN THIN FILM TRANSISTORS 94723    Eastman Kodak Company    US   
7649199    12/101,179    4/11/2008    1/19/2010    Granted    N-TYPE
SEMICONDUCTOR MATERIALS IN THIN FILM TRANSISTORS AND ELECTRONIC DEVICES 94725   
Eastman Kodak Company    US       13/193,907    7/29/2011       Filed    SLEEVED
ROLLER FOR USE IN AN ELECTROSTATOGRAPHIC MACHINE 94726    Eastman Kodak Company
   CN    ZL200880120767.0    200880120767.0    12/5/2008    8/1/2012    Granted
   DRUM LEADING EDGE CLAMP 94726    Eastman Kodak Company    US    7669529   
11/956,607    12/14/2007    3/2/2010    Granted    APPARATUS FOR MOUNTING AND
DISMOUNTING SHEET MATERIAL TO AND FROM A DRUM 94737    Eastman Kodak Company   
US    8243294    12/100,558    4/10/2008    8/14/2012    Granted    SIMPLIFIED
WALK-UP PRINT DRIVER INSTALLATION 94741    Eastman Kodak Company    EP      
09789076.8    8/6/2009       Filed    INKJET INKS HAVING IMPROVED PRINT
UNIFORMITY 94741    Eastman Kodak Company    US    8079695    12/194,983   
8/20/2008    12/20/2011    Granted    INKJET INKS HAVING IMPROVED PRINT
UNIFORMITY 94742    Eastman Kodak Company    US    7828426    12/229,940   
8/28/2008    11/9/2010    Granted    INKJET PRINTING SYSTEM AND FLUORINATED INK
94743    Eastman Kodak Company    US       12/047,605    3/13/2008       Filed
   STEREOSCOPIC DISPLAY USING MULTI-LINEAR ELECTROMECHANICAL MODULATOR 94745   
Eastman Kodak Company    JP       2010-539432    12/9/2008       Filed    METHOD
OF MANUFACTURING INK 94745    Eastman Kodak Company    US    8299141   
11/962,520    12/21/2007    10/30/2012    Granted    MIXED PHASE METHOD OF
MANUFACTURING INK 94746    Eastman Kodak Company    US    7914121    12/024,360
   2/1/2008    3/29/2011    Granted    LIQUID DROP DISPENSER WITH MOVABLE
DEFLECTOR 94746    Eastman Kodak Company    US    8033646    13/010,815   
1/21/2011    10/11/2011    Granted    LIQUID DROP DISPENSER WITH MOVABLE
DEFLECTOR 94754    Eastman Kodak Company    CN    ISSUING    200980109009.3   
2/12/2009    5/20/2013    Granted    NEGATIVE-WORKING IMAGEABLE ELEMENTS WITH
IMPROVED ABRASION RESISTANCE 94754    Eastman Kodak Company    DE   
602009005246.2    09720351.7    2/12/2009    2/8/2012    Granted   
NEGATIVE-WORKING IMAGEABLE ELEMENTS WITH IMPROVED ABRASION RESISTANCE 94754   
Eastman Kodak Company    FR    2260351    09720351.7    2/12/2009    2/8/2012   
Granted    NEGATIVE-WORKING IMAGEABLE ELEMENTS WITH IMPROVED ABRASION RESISTANCE
94754    Eastman Kodak Company    GB    2260351    09720351.7    2/12/2009   
2/8/2012    Granted    NEGATIVE-WORKING IMAGEABLE ELEMENTS WITH IMPROVED
ABRASION RESISTANCE 94754    Eastman Kodak Company    JP       2010-550667   
2/12/2009       Filed    NEGATIVE-WORKING IMAGEABLE ELEMENTS WITH IMPROVED
ABRASION RESISTANCE 94754    Eastman Kodak Company    US    8043787   
12/048,452    3/14/2008    10/25/2011    Granted    NEGATIVE-WORKING IMAGEABLE
ELEMENTS WITH IMPROVED ABRASION RESISTANCE 94759    Eastman Kodak Company    US
   8130400    12/052,235    3/20/2008    3/6/2012    Granted    MULTIPLE
PROCESSOR PRINT DRIVER 94759    Eastman Kodak Company    US    8223353   
13/356,972    1/24/2012    7/17/2012    Granted    MULTIPLE PROCESSOR PRINT
DRIVER 94765    Eastman Kodak Company    US    7945094    12/014,961   
1/16/2008    5/17/2011    Granted    A METHOD FOR CHROMATIC ADAPTATION OF IMAGES
94766    Eastman Kodak Company    CN    ISSUING    200980103967.X    1/28/2009
   11/7/2012    Granted    REDUCING WASTE IN IMAGING FLEXOGRAPHIC PLATES 94766
   Eastman Kodak Company    EP       09709259.7    1/28/2009       Filed   
REDUCING WASTE IN IMAGING FLEXOGRAPHIC PLATES 94766    Eastman Kodak Company   
JP       2010-545014    1/28/2009       Filed    REDUCING WASTE IN IMAGING
FLEXOGRAPHIC PLATES 94766    Eastman Kodak Company    US    8009330   
12/025,807    2/5/2008    8/30/2011    Granted    A METHOD FOR IMAGING
FLEXOGRAPHIC PLATES 94772    Eastman Kodak Company    US    8398226   
12/477,310    6/3/2009    3/19/2013    Granted    INKJET PRINTING SYSTEM 94775
   Eastman Kodak Company    DE    602009004005.7    09788955.4    7/20/2009   
11/30/2011    Granted    INKJET RECORDING MEDIA WITH CATIONICALLY-MODIFIED CLAY
PARTICLES 94775    Eastman Kodak Company    GB    2307202    09788955.4   
7/20/2009    11/30/2011    Granted    INKJET RECORDING MEDIA WITH
CATIONICALLY-MODIFIED CLAY PARTICLES 94775    Eastman Kodak Company    JP      
2011-521099    7/20/2009       Filed    INKJET RECORDING MEDIA WITH
CATIONICALLY-MODIFIED CLAY PARTICLES 94775    Eastman Kodak Company    NL   
2307202    09788955.4    7/20/2009    11/30/2011    Granted    INKJET RECORDING
MEDIA WITH CATIONICALLY-MODIFIED CLAY PARTICLES 94775    Eastman Kodak Company
   US    8114487    12/183,658    7/31/2008    2/14/2012    Granted    INKJET
RECORDING MEDIA WITH CATIONICALLY-MODIFIED CLAY PARTICLES 94783    Eastman Kodak
Company    CN       201080023592.9    5/11/2010       Filed    CONTINUOUS INK
JET INK COMPOSITIONS 94783    Eastman Kodak Company    EP       10723812.3   
5/11/2010       Filed    CONTINUOUS INK JET INK COMPOSITIONS 94783    Eastman
Kodak Company    JP       2012-513035    5/11/2010       Filed    CONTINUOUS INK
JET INK COMPOSITIONS 94783    Eastman Kodak Company    US    8173215   
12/474,730    5/29/2009    5/8/2012    Granted    CONTINUOUS INK JET INK
COMPOSITIONS 94785    Eastman Kodak Company    EP       09702079.6    1/13/2009
      Filed    SIMPLIFIED COLOR WORKFLOW 94785    Eastman Kodak Company    US   
7945093    12/014,817    1/16/2008    5/17/2011    Granted    SIMPLIFIED COLOR
WORKFLOW 94788    Eastman Kodak Company    US       12/015,155    1/16/2008   
   Filed    PRINT SCANNER WITH JAM DETECTION SYSTEM AND METHOD

 

Page 111 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

94791    Eastman Kodak Company    US    7956118    12/237,490    9/25/2008   
6/7/2011    Granted    METHOD AND PREPARATION OF CHEMICALLY PREPARED TONERS
94802    Eastman Kodak Company    CN       200980117102.9    5/13/2009      
Filed    LASER PROJECTION USING SPATIAL AND TEMPORAL MIXING 94802    Eastman
Kodak Company    EP       09746952.2    5/13/2009       Filed    LASER
PROJECTION USING SPATIAL AND TEMPORAL MIXING 94802    Eastman Kodak Company   
JP       2011-509482    5/13/2009       Filed    LASER PROJECTION USING SPATIAL
AND TEMPORAL MIXING 94802    Eastman Kodak Company    TW       098116059   
5/14/2009       Filed    LASER PROJECTION USING SPATIAL AND TEMPORAL MIXING
94802    Eastman Kodak Company    US    7959297    12/121,185    5/15/2008   
6/14/2011    Granted    UNIFORM SPECKLE REDUCED LASER PROJECTION USING SPATIAL
AND TEMPORAL MIXING 94818    Eastman Kodak Company    CN    ZL200980107263.X   
200980107263.X    3/3/2009    3/20/2013    Granted    SENSITIZER/INITIATOR
COMBINATION FOR NEGATIVE-WORKING THERMAL-SENSITIVE COMPOSITIONS USABLE FOR
LITHOGRAPHIC PLATES 94818    Eastman Kodak Company    JP       2010-549129   
3/3/2009       Filed    SENSITIZER/INITIATOR COMBINATION FOR NEGATIVE-WORKING
THERMAL-SENSITIVE COMPOSITIONS USABLE FOR LITHOGRAPHIC PLATES 94819    Eastman
Kodak Company    US    8221577    12/327,914    12/4/2008    7/17/2012   
Granted    FABRICATING THERMOSET PLATES EXHIBITING UNIFORM THICKNESS 94819   
Eastman Kodak Company    US       13/485,963    6/1/2012       Filed   
FABRICATING THERMOSET PLATES EXHIBITING UNIFORM THICKNESS 94820    Eastman Kodak
Company    DE    602009003770.6    09758698.6    5/28/2009    11/16/2011   
Granted    IMAGEABLE ELEMENTS FOR PROVIDING WATERLESS PRINTING PLATES 94820   
Eastman Kodak Company    GB    2300228    09758698.6    5/28/2009    11/16/2011
   Granted    IMAGEABLE ELEMENTS FOR PROVIDING WATERLESS PRINTING PLATES 94820
   Eastman Kodak Company    NL    2300228    09758698.6    5/28/2009   
11/16/2011    Granted    IMAGEABLE ELEMENTS FOR PROVIDING WATERLESS PRINTING
PLATES 94820    Eastman Kodak Company    US    8283107    12/133,397    6/5/2008
   10/9/2012    Granted    IMAGEABLE ELEMENTS AND METHODS USEFUL FOR PROVIDING
WATERLESS PRINTING PLATES 94828    Eastman Kodak Company    EP       09705698.0
   1/22/2009       Filed    PRINTER INCORPORATING ONE OR MORE CAMERAS FOR
DISPLAY OF DIAGNOSTIC IMAGES WHEN ERRORS OCCUR 94828    Eastman Kodak Company   
JP       2010-545002    1/22/2009       Filed    PRINTER INCORPORATING ONE OR
MORE CAMERAS FOR DISPLAY OF DIAGNOSTIC IMAGES WHEN ERRORS OCCUR 94839    Eastman
Kodak Company    US    8018623    12/040,055    2/29/2008    9/13/2011   
Granted    MULTI-LEVEL HALFTONING PROVIDING REDUCED ERROR DIFFUSION ARTIFACTS
94841    Eastman Kodak Company    EP       10724919.5    5/27/2010       Filed
   AQUEOUS COMPOSITIONS WITH IMPROVED SILICON CORROSION CHARACTERISTICS 94841   
Eastman Kodak Company    JP       2012-513050    5/27/2010       Filed   
AQUEOUS COMPOSITIONS WITH IMPROVED SILICON CORROSION CHARACTERISTICS 94841   
Eastman Kodak Company    US    8419176    12/474,770    5/29/2009    4/16/2013
   Granted    AQUEOUS COMPOSITIONS WITH IMPROVED SILICON CORROSION
CHARACTERISTICS 94845    Eastman Kodak Company    DE       102009031115.7   
6/30/2009       Filed    JAM CLEARANCE USING VACUUM BELT
Bogentransportvorrichtung 94845    Eastman Kodak Company    US       13/378,444
   6/10/2010       Filed    SHEET TRANSPORT DEVICE 94846    Eastman Kodak
Company    DE    102008011513    102008011513.4    2/28/2008    8/6/2009   
Granted    SHEET FEEDER HAVING LIFTING UNIT COMPENSATION FIXTURE FOR
PRINTSUBSTRAT WITH DIFFERENT THICKNESS WHICH BUILD SLOPE STACK 94846    Eastman
Kodak Company    US    8177223    12/919,505    4/10/2008    5/15/2012   
Granted    SHEET FEEDER HAVING LIFTING UNIT 94853    Eastman Kodak Company    DE
   602009006776.1    09718893.2    2/12/2009    5/9/2012    Granted    PLATE
PALLET ALIGNMENT SYSTEM 94853    Eastman Kodak Company    GB    2255249   
09718893.2    2/12/2009    5/9/2012    Granted    PLATE PALLET ALIGNMENT SYSTEM
94853    Eastman Kodak Company    JP       2010-550669    2/12/2009       Filed
   PLATE PALLET ALIGNMENT SYSTEM 94853    Eastman Kodak Company    NL    2255249
   09718893.2    2/12/2009    5/9/2012    Granted    PLATE PALLET ALIGNMENT
SYSTEM 94853    Eastman Kodak Company    US    7888664    12/045,058   
3/10/2008    2/15/2011    Granted    PLATE PALLET ALIGNMENT SYSTEM 94865   
Eastman Kodak Company    US    8489006    12/323,495    11/26/2008    7/16/2013
   Granted    EXTERNALLY HEATED FUSER DEVICE WITH EXTENDED NIP WIDTH 94874   
Eastman Kodak Company    EP       09726897.3    4/1/2009       Filed   
DISTRIBUTED PROCESSING OF PRINT JOBS 94874    Eastman Kodak Company    JP      
2011-502957    4/1/2009       Filed    DISTRIBUTED PROCESSING OF PRINT JOBS
94874    Eastman Kodak Company    US    8064084    12/060,910    4/2/2008   
11/22/2011    Granted    DISTRIBUTED PROCESSING OF PRINT JOBS 94881    Eastman
Kodak Company    US    8124328    12/123,510    5/20/2008    2/28/2012   
Granted    METHODS FOR IMAGING AND PROCESSING POSITIVE-WORKING IMAGEABLE
ELEMENTS 94887    Eastman Kodak Company    US    8314946    12/164,732   
6/30/2008    11/20/2012    Granted    IMAGE RENDERING PRIOR TO MEDIA TYPE
DETECTION 94891    Eastman Kodak Company    CN    ZL200980111359.3   
200980111359.3    3/17/2009    3/27/2013    Granted    DISTANCE AND ORIENTATION
MEASUREMENT OF AN OBJECT 94891    Eastman Kodak Company    DE    602009003185.6
   09726654.8    3/17/2009    10/19/2011    Granted    DISTANCE AND ORIENTATION
MEASUREMENT OF AN OBJECT 94891    Eastman Kodak Company    GB    2260324   
09726654.8    3/17/2009    10/19/2011    Granted    DISTANCE AND ORIENTATION
MEASUREMENT OF AN OBJECT 94891    Eastman Kodak Company    NL    2260324   
09726654.8    3/17/2009    10/19/2011    Granted    DISTANCE AND ORIENTATION
MEASUREMENT OF AN OBJECT 94891    Eastman Kodak Company    US    7525670   
12/060,926    4/2/2008    4/28/2009    Granted    DISTANCE AND ORIENTATION
MEASUREMENT OF AN OBJECT 94904    Eastman Kodak Company    EP       09743020.1
   5/5/2009       Filed    DISPLAY USING BIDIRECTIONAL SCANNED LINEAR MODULATOR
94904    Eastman Kodak Company    US    8134591    12/116,467    5/7/2008   
3/13/2012    Granted    DISPLAY USING BIDIRECTIONAL SCANNED LINEAR MODULATOR
94905    Eastman Kodak Company    BE    2423744    11188376.5    6/26/2009   
12/12/2012    Granted    LASER ILLUMINATED MICRO-MIRROR PROJECTOR

 

Page 112 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

94905    Eastman Kodak Company    BE    2423745    11188377.3    11/9/2011   
1/9/2013    Granted    LASER ILLUMINATED MICRO-MIRROR PROJECTOR 94905    Eastman
Kodak Company    DE    602009006868.7    09788841.6    6/26/2009    5/9/2012   
Granted    LASER ILLUMINATED MICRO-MIRROR PROJECTOR 94905    Eastman Kodak
Company    DE    602009011972.9    11188376.5    6/26/2009    12/12/2012   
Granted    LASER ILLUMINATED MICRO-MIRROR PROJECTOR 94905    Eastman Kodak
Company    DE    602009012749.7    11188377.3    11/9/2011    1/9/2013   
Granted    LASER ILLUMINATED MICRO-MIRROR PROJECTOR 94905    Eastman Kodak
Company    EP    2423744    11188376.5    11/9/2011    12/12/2012    Granted   
LASER ILLUMINATED MICRO-MIRROR PROJECTOR 94905    Eastman Kodak Company    EP   
2423745    11188377.3    11/9/2011    1/9/2013    Granted    LASER ILLUMINATED
MICRO-MIRROR PROJECTOR 94905    Eastman Kodak Company    GB    2304498   
09788841.6    6/26/2009    5/9/2012    Granted    LASER ILLUMINATED MICRO-MIRROR
PROJECTOR 94905    Eastman Kodak Company    GB    2423744    11188376.5   
6/26/2009    12/12/2012    Granted    LASER ILLUMINATED MICRO-MIRROR PROJECTOR
94905    Eastman Kodak Company    GB    2423745    11188377.3    11/9/2011   
1/9/2013    Granted    LASER ILLUMINATED MICRO-MIRROR PROJECTOR 94905    Eastman
Kodak Company    JP       2011-517404    6/26/2009       Filed    LASER
ILLUMINATED MICRO-MIRROR PROJECTOR 94905    Eastman Kodak Company    NL   
2304498    09788841.6    6/26/2009    5/9/2012    Granted    LASER ILLUMINATED
MICRO-MIRROR PROJECTOR 94905    Eastman Kodak Company    NL    2423744   
11188376.5    6/26/2009    12/12/2012    Granted    LASER ILLUMINATED
MICRO-MIRROR PROJECTOR 94905    Eastman Kodak Company    NL    2423745   
11188377.3    11/9/2011    1/9/2013    Granted    LASER ILLUMINATED MICRO-MIRROR
PROJECTOR 94905    Eastman Kodak Company    TW       098123497    7/10/2009   
   Filed    LASER ILLUMINATED MICRO-MIRROR PROJECTOR 94905    Eastman Kodak
Company    US    7926951    12/171,916    7/11/2008    4/19/2011    Granted   
LASER ILLUMINATED MICRO-MIRROR PROJECTOR 94907    Eastman Kodak Company    CN   
ISSUING    200980104863.0    3/20/2009    12/5/2012    Granted    PLATE
TRANSPORT SPEED CONTROL SYSTEM WITH MEANS FOR DECOUPLING SLOW ROLLER 94907   
Eastman Kodak Company    EP       09726247.1    3/20/2009       Filed    PLATE
TRANSPORT SPEED CONTROL SYSTEM WITH MEANS FOR DECOUPLING SLOW ROLLER 94907   
Eastman Kodak Company    US    7926422    12/055,352    3/26/2008    4/19/2011
   Granted    PLATE TRANSPORT SPEED CONTROL SYSTEM 94913    Eastman Kodak
Company    DE    602009011947.8    09788997.6    7/24/2009    12/12/2012   
Granted    IMAGING ELEMENT AND METHOD USING DIFFERENTIAL LIGHT SCATTERING 94913
   Eastman Kodak Company    EP    2313889    09788997.6    7/24/2009   
12/12/2012    Granted    IMAGING ELEMENT AND METHOD USING DIFFERENTIAL LIGHT
SCATTERING 94913    Eastman Kodak Company    GB    2313889    09788997.6   
7/24/2009    12/12/2012    Granted    IMAGING ELEMENT AND METHOD USING
DIFFERENTIAL LIGHT SCATTERING 94913    Eastman Kodak Company    NL    2313889   
09788997.6    7/24/2009    12/12/2012    Granted    IMAGING ELEMENT AND METHOD
USING DIFFERENTIAL LIGHT SCATTERING 94913    Eastman Kodak Company    US   
8119328    12/189,239    8/11/2008    2/21/2012    Granted    IMAGING ELEMENT
AND METHOD USING DIFFERENTIAL LIGHT SCATTERING 94918    Eastman Kodak Company   
US    8137888    12/342,138    12/23/2008    3/20/2012    Granted    METHOD OF
PREPARING TONER HAVING CONTROLLED MORPHOLOGY 94927    Eastman Kodak Company   
CN       201080029317.8    7/8/2010       Filed    DEVELOPING DEVICE AND METHOD
94927    Eastman Kodak Company    DE    102009034107.2    102009034107.2   
7/21/2009    4/28/2011    Granted    NON-CONTACT SPD DEVELOPMENT VIA APPLICATION
DEVICE Entwicklervorrichtung 94927    Eastman Kodak Company    DE      
102009061070.7    8/27/2010       Filed    NON-CONTACT SPD DEVELOPMENT VIA
APPLICATION DEVICE Entwicklervorrichtung 94927    Eastman Kodak Company    EP   
   10734720.5    7/8/2010       Filed    DEVELOPING DEVICE AND METHOD 94927   
Eastman Kodak Company    US       13/384,847    7/8/2010       Filed   
DEVELOPING DEVICE AND METHOD 94928    Eastman Kodak Company    DE   
102008063320.8    102008063320.8    12/30/2008    8/5/2010    Granted   
SECURITY PATTERNS IN GLOSSER BELT 94928    Eastman Kodak Company    JP      
2011-542745    11/30/2009       Filed    METHOD AND DEVICE FOR GENERATING A
PRESPECIFIED GLOSS PATTERN ON A TONER IMAGE 94928    Eastman Kodak Company    US
      13/133,462    11/30/2009       Filed    METHOD AND DEVICE FOR GENERATING A
PRESPECIFIED GLOSS PATTERN ON A TONER IMAGE 94929    Eastman Kodak Company    DE
   102008016456    102008016456.9    3/31/2008    4/28/2011    Granted   
DETECTION COLOR REGISTERLINES 94929    Eastman Kodak Company    EP      
09727818.8    1/22/2009       Filed    METHOD FOR DETECTING ERRORS IN INDIVIDUAL
COLOR SEPARATION IMAGES OF A MULTI-COLOR PRINTING MACHINE 94929    Eastman Kodak
Company    US       12/934,736    1/22/2009       Filed    METHOD FOR DETECTING
ERRORS IN INDIVIDUAL COLOR SEPARATION IMAGES OF A MULTI-COLOR PRINTING MACHINE
94930    Eastman Kodak Company    EP       09158129.8    4/17/2009       Filed
   ON-PRESS DEVELOPABLE ELEMENTS AND METHODS OF USE 94930    Eastman Kodak
Company    US    8084182    12/111,275    4/29/2008    12/27/2011    Granted   
ON PRESS DEVELOPABLE ELEMENTS AND METHODS OF USE 94931    Eastman Kodak Company
   CN       200980150277.X    11/30/2009       Filed    METHOD AND DEVICE FOR
THE PRODUCTION OF A FILM 94931    Eastman Kodak Company    DE    60200901255.2
   09760886.3    11/30/2009    1/2/2013    Granted    METHOD AND DEVICE FOR THE
PRODUCTION OF A FILM 94931    Eastman Kodak Company    DE       102008063319.4
   12/30/2008       Filed    FOIL PRODUCTION USING DRY TONER 94931    Eastman
Kodak Company    EP    2370861    09760886.3    11/30/2009    1/2/2013   
Granted    METHOD AND DEVICE FOR THE PRODUCTION OF A FILM 94931    Eastman Kodak
Company    FR    2370861    09760886.3    11/30/2009    1/2/2013    Granted   
METHOD AND DEVICE FOR THE PRODUCTION OF A FILM 94931    Eastman Kodak Company   
GB    2370861    09760886.3    11/30/2009    1/2/2013    Granted    METHOD AND
DEVICE FOR THE PRODUCTION OF A FILM

 

Page 113 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

94931    Eastman Kodak Company    JP       2011-544010    11/30/2009       Filed
   METHOD AND DEVICE FOR THE PRODUCTION OF A FILM 94931    Eastman Kodak Company
   US       13/133,406    11/30/2009       Filed    METHOD AND DEVICE FOR THE
PRODUCTION OF A FILM 94938    Eastman Kodak Company    CN       200980154138.4
   12/21/2009       Filed    DUAL-VIEW STEREOSCOPIC DISPLAY USING LINEAR
MODULATOR ARRAYS 94938    Eastman Kodak Company    US    8233035    12/351,190
   1/9/2009    7/31/2012    Granted    DUAL-VIEW STEREOSCOPIC DISPLAY USING
LINEAR MODULATOR ARRAYS 94938    Eastman Kodak Company    US       13/473,882   
5/17/2012       Filed    DUAL-VIEW STEREOSCOPIC DISPLAY USING LINEAR MODULATOR
ARRAYS 94939    Eastman Kodak Company    US    8217996    12/212,852   
9/18/2008    7/10/2012    Granted    STEREOSCOPIC DISPLAY SYSTEM WITH FLEXIBLE
RENDERING FOR MULTIPLE SIMULTANEOUS OBSERVERS 94944    Eastman Kodak Company   
US    8251497    12/338,211    12/18/2008    8/28/2012    Granted    INJECTION
MOLDED MOUNTING SUBSTRATE 94944    Eastman Kodak Company    US    8449082   
13/568,972    8/7/2012    5/28/2013    Granted    INJECTION MOLDED MOUNTING
SUBSTRATE 94950    Eastman Kodak Company    US    5585615    08/383,001   
2/2/1995    12/17/1996    Granted    IMAGE READER 94953    Eastman Kodak Company
   US    8058335    12/120,594    5/14/2008    11/15/2011    Granted    WAX
DISPERSIONS FOR TONERS 94954    Eastman Kodak Company    US    7871145   
12/505,562    7/20/2009    1/18/2011    Granted    PRINTING METHOD FOR REDUCING
STITCH ERROR BETWEEN OVERLAPPING JETTING MODULES 94954    Eastman Kodak Company
   US    8393709    12/949,918    11/19/2010    3/12/2013    Granted    PRINTING
METHOD FOR REDUCING STITCH ERROR BETWEEN OVERLAPPING JETTING MODULES 94955   
Eastman Kodak Company    US    8091990    12/127,861    5/28/2008    1/10/2012
   Granted    CONTINUOUS PRINTHEAD CONTOURED GAS FLOW DEVICE 94956    Eastman
Kodak Company    US    7819501    12/127,872    5/28/2008    10/26/2010   
Granted    JETTING MODULE INSTALLATION AND ALIGNMENT APPARATUS 94956    Eastman
Kodak Company    US    8465113    12/860,179    8/20/2010    6/18/2013   
Granted    FIELD REPLACEABLE JETTING MODULE 94957    Eastman Kodak Company    US
   8091991    12/127,876    5/28/2008    1/10/2012    Granted    CONTINUOUS
PRINTHEAD GAS FLOW DUCT INCLUDING DRAIN 94958    Eastman Kodak Company    US   
8123326    12/568,713    9/29/2009    2/28/2012    Granted    CALIBRATION SYSTEM
FOR MULTI-PRINTHEAD INK SYSTEMS 94964    Eastman Kodak Company    US    8508785
   12/183,085    7/31/2008    8/13/2013    Granted    SYSTEM AND METHOD FOR
GENERATING AN IMAGE ENHANCED PRODUCT 94967    Eastman Kodak Company    CN   
ZL200980118635.9    200980118635.9    5/14/2009    12/12/2012    Granted   
METHOD OF IMAGING AND DEVELOPING POSITIVE-WORKING IMAGEABLE ELEMENTS 94967   
Eastman Kodak Company    DE    2285571    09750936.8    5/14/2009    5/9/2012   
Granted    METHOD OF IMAGING AND DEVELOPING POSITIVE-WORKING IMAGEABLE ELEMENTS
94967    Eastman Kodak Company    FR    2285571    09750936.8    5/14/2009   
5/9/2012    Granted    METHOD OF IMAGING AND DEVELOPING POSITIVE-WORKING
IMAGEABLE ELEMENTS 94967    Eastman Kodak Company    GB    2285571    09750936.8
   5/14/2009    5/9/2012    Granted    METHOD OF IMAGING AND DEVELOPING
POSITIVE-WORKING IMAGEABLE ELEMENTS 94967    Eastman Kodak Company    NL   
2285571    09750936.8    5/14/2009    5/9/2012    Granted    METHOD OF IMAGING
AND DEVELOPING POSITIVE-WORKING IMAGEABLE ELEMENTS 94967    Eastman Kodak
Company    US    8084189    12/125,084    5/22/2008    12/27/2011    Granted   
METHOD OF IMAGING AND DEVELOPING POSITIVE-WORKING IMAGEABLE ELEMENTS 94969   
Eastman Kodak Company    EP       09750928.5    5/12/2009       Filed    METHOD
FOR PRINT ENGINE SYNCHRONIZATION 94969    Eastman Kodak Company    JP      
2011-511597    5/12/2009       Filed    METHOD FOR PRINT ENGINE SYNCHRONIZATION
94969    Eastman Kodak Company    US    8099009    12/126,192    5/23/2008   
1/17/2012    Granted    METHOD FOR PRINT ENGINE SYNCHRONIZATION 94973    Eastman
Kodak Company    DE    602009016701.4    09750957.4    5/19/2009    6/26/2013   
Granted    DEVELOPER FOR SELECTIVE PRINTING OF RAISED INFORMATION BY
ELECTROGRAPHY 94973    Eastman Kodak Company    EP    2279458    09750957.4   
5/19/2009    6/26/2013    Granted    DEVELOPER FOR SELECTIVE PRINTING OF RAISED
INFORMATION BY ELECTROGRAPHY 94973    Eastman Kodak Company    GB    2279458   
09750957.4    5/19/2009    6/26/2013    Granted    DEVELOPER FOR SELECTIVE
PRINTING OF RAISED INFORMATION BY ELECTROGRAPHY 94973    Eastman Kodak Company
   JP       2011-510507    5/19/2009       Filed    DEVELOPER FOR SELECTIVE
PRINTING OF RAISED INFORMATION BY ELECTROGRAPHY 94973    Eastman Kodak Company
   NL    2279458    09750957.4    5/19/2009    6/26/2013    Granted    DEVELOPER
FOR SELECTIVE PRINTING OF RAISED INFORMATION BY ELECTROGRAPHY 94973    Eastman
Kodak Company    US    8435712    12/124,544    5/21/2008    5/7/2013    Granted
   DEVELOPER FOR SELECTIVE PRINTING OF RAISED INFORMATION BY ELECTROGRAPHY 94974
   Eastman Kodak Company    US    8099033    12/127,142    5/27/2008   
1/17/2012    Granted    PRESSURE ROLLER INTERFRAME OIL CLEANING DEVICE AND
METHOD 94981-2    Eastman Kodak Company    US    8465148    13/218,736   
8/26/2011    6/18/2013    Granted    DUPLEX WEB PRINTER WITH TURNING MECHANISM
94981-2    Eastman Kodak Company    US       13/218,771    8/26/2011       Filed
   TURNING OR SHIFTING WEB IN PRINTER 94982    Eastman Kodak Company    CN   
ZL200980122857.8    200980122857.8    6/15/2009    12/12/2012    Granted   
SUBSTRATE AND IMAGEABLE ELEMENT WITH HYDROPHILIC INTERLAYER 94982    Eastman
Kodak Company    DE    602009005657.3    09767053.3    6/15/2009    2/29/2012   
Granted    SUBSTRATE AND IMAGEABLE ELEMENT WITH HYDROPHILIC INTERLAYER 94982   
Eastman Kodak Company    FR    2288507    09767053.3    6/15/2009    2/29/2012
   Granted    SUBSTRATE AND IMAGEABLE ELEMENT WITH HYDROPHILIC INTERLAYER 94982
   Eastman Kodak Company    GB    2288507    09767053.3    6/15/2009   
2/29/2012    Granted    SUBSTRATE AND IMAGEABLE ELEMENT WITH HYDROPHILIC
INTERLAYER 94982    Eastman Kodak Company    US    8053162    12/140,545   
6/17/2008    11/8/2011    Granted    SUBSTRATE AND IMAGEABLE ELEMENT WITH
HYDROPHILIC INTERLAYER 94995    Eastman Kodak Company    US    8031911   
12/119,678    5/13/2008    10/4/2011    Granted    PRINT PROOFING USING MOTTLING
TILE 94996    Eastman Kodak Company    EP       09758654.9    5/12/2009      
Filed    PRINT ENGINE PRODUCTIVITY MODULE INVERTER

 

Page 114 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

94996    Eastman Kodak Company    JP    5231638    2011-511596    5/12/2009   
3/29/2013    Granted    PRINT ENGINE PRODUCTIVITY MODULE INVERTER 94996   
Eastman Kodak Company    US    8000645    12/128,897    5/29/2008    8/16/2011
   Granted    PRINT ENGINE PRODUCTIVITY MODULE INVERTER 94996    Eastman Kodak
Company    US    8224226    13/047,939    3/15/2011    7/17/2012    Granted   
METHOD FOR INCREASING DUPLEX REPRODUCTION APPARATUS PRODUCTIVITY BY ADJUSTING
SHEET TRAVEL TIME DIFFERENCE 94999    Eastman Kodak Company    US    8026034   
12/342,435    12/23/2008    9/27/2011    Granted    ENHANCED FUSING FOR
ELECTROPHOTOGRAPHIC TONERS 95000    Eastman Kodak Company    EP       09746938.1
   5/12/2009       Filed    ADJUSTABLE GLOSS DOCUMENT PRINTING 95000    Eastman
Kodak Company    US    8092970    12/152,498    5/15/2008    1/10/2012   
Granted    ADJUSTABLE GLOSS DOCUMENT PRINTING 95001    Eastman Kodak Company   
DE    602009006048.1    09789219.4    8/27/2009    3/21/2012    Granted   
INKJET PRINTING SYSTEM AND INK 95001    Eastman Kodak Company    GB    2328981
   09789219.4    8/27/2009    3/21/2012    Granted    INKJET PRINTING SYSTEM AND
INK 95001    Eastman Kodak Company    NL    2328981    09789219.4    8/27/2009
   3/21/2012    Granted    INKJET PRINTING SYSTEM AND INK 95001    Eastman Kodak
Company    US    8192008    12/229,937    8/28/2008    6/5/2012    Granted   
INKJET PRINTING SYSTEM AND INK 95003    Eastman Kodak Company    US      
13/055,781    7/21/2009       Filed    A METHOD OF MAKING SOLAR CELLS 95008   
Eastman Kodak Company    US    8158140    12/251,365    10/14/2008    4/17/2012
   Granted    SILVER POLYAMIDE COMPOSITE 95009    Eastman Kodak Company    DE   
602009010673.2    09758659.8    5/15/2009    10/24/2012    Granted    FORMING
IMAGES WITH STITCHED SWATHS 95009    Eastman Kodak Company    EP    2286371   
09758659.8    5/15/2009    10/24/2012    Granted    FORMING IMAGES WITH STITCHED
SWATHS 95009    Eastman Kodak Company    GB    2286371    09758659.8   
5/15/2009    10/24/2012    Granted    FORMING IMAGES WITH STITCHED SWATHS 95009
   Eastman Kodak Company    NL    2286371    09758659.8    5/15/2009   
10/24/2012    Granted    FORMING IMAGES WITH STITCHED SWATHS 95009    Eastman
Kodak Company    US    7971961    12/134,514    6/6/2008    7/5/2011    Granted
   FORMING IMAGES WITH STITCHED SWATHS 95010    Eastman Kodak Company    DE   
602009008265.5    09758749.7    6/3/2009    7/11/2012    Granted    FORMING
IMAGES WITH MINIMUM FEATURE SIZES 95010    Eastman Kodak Company    GB   
2303582    09758749.7    6/3/2009    7/11/2012    Granted    FORMING IMAGES WITH
MINIMUM FEATURE SIZES 95010    Eastman Kodak Company    JP       2011-512470   
6/3/2009       Filed    FORMING IMAGES WITH MINIMUM FEATURE SIZES 95010   
Eastman Kodak Company    NL    2303582    09758749.7    6/3/2009    7/11/2012   
Granted    FORMING IMAGES WITH MINIMUM FEATURE SIZES 95010    Eastman Kodak
Company    US    8300263    12/134,529    6/6/2008    10/30/2012    Granted   
FORMING IMAGES WITH MINIMUM FEATURE SIZES 95015    Eastman Kodak Company    US
   8118390    12/332,670    12/11/2008    2/21/2012    Granted    MEDIA
IDENTIFICATION SYSTEM WITH MOVING OPTOELECTRONIC DEVICE 95017    Eastman Kodak
Company    EP       09750927.7    5/12/2009       Filed    AUTOMATED COLOR
ADJUSTMENT 95017    Eastman Kodak Company    US    8040560    12/124,451   
5/21/2008    10/18/2011    Granted    AUTOMATED COLOR ADJUSTMENT 95021   
Eastman Kodak Company    DE    102009022316    102009022316.9    5/22/2009   
8/19/2010    Granted    CROSSTRACK-SENSOR 95021    Eastman Kodak Company    US
      13/320,808    2/29/2012       Filed    METHOD AND DEVICE FOR THE DETECTION
OF A SUBSTRATE EDGE IN A PRINTING MACHINE 95022    Eastman Kodak Company    DE
   102009056293    102009056293.1    11/30/2009    3/26/2012    Granted   
CONTROL FOR MULTIAXIS-SYNCHRO-DRIVE Vorrichtung und Verfahren zum Regeln der
Spannung einer Substratbahn 95022    Eastman Kodak Company    US      
13/512,039    11/18/2010       Filed    DEVICE AND METHOD FOR CONTROLLING THE
TENSION OF A SUBSTRATE WEB 95023    Eastman Kodak Company    US       13/516,266
   12/9/2010       Filed    DEVICE AND METHOD FOR APPLYING AND FUSING A TONER
IMAGE ON A SUBSTRATE 95024    Eastman Kodak Company    US    8035093   
12/332,722    12/11/2008    10/11/2011    Granted    MOVABLE MEDIA TRAY WITH
POSITION REFERENCE MARKS 95027    Eastman Kodak Company    DE    602009004823.6
   09789052.9    7/31/2009    1/18/2012    Granted    SECURITY LABEL LAMINATE
AND METHOD OF LABELING 95027    Eastman Kodak Company    NL    2308037   
09789052.9    7/31/2009    1/18/2012    Granted    SECURITY LABEL LAMINATE AND
METHOD OF LABELING 95027    Eastman Kodak Company    US    8360323    12/183,284
   7/31/2008    1/29/2013    Granted    SECURITY LABEL LAMINATE AND METHOD OF
LABELING 95030    Eastman Kodak Company    US    7988306    12/244,032   
10/2/2008    8/2/2011    Granted    A FOCAL ATTACHMENT FOR PROJECTION LENS 95031
   Eastman Kodak Company    EP       09750933.5    5/14/2009       Filed   
PRINT ENGINE SYNCHRONIZATION SYSTEM AND APPARATUS 95031    Eastman Kodak Company
   JP       2011-510495    5/14/2009       Filed    PRINT ENGINE SYNCHRONIZATION
SYSTEM AND APPARATUS 95031    Eastman Kodak Company    US    8180242   
12/126,267    5/23/2008    5/15/2012    Granted    PRINT ENGINE SYNCHRONIZATION
SYSTEM AND APPARATUS 95032    Eastman Kodak Company    DE    602009008291.4   
09788835.8    6/25/2009    7/11/2012    Granted    ON-PRESS DEVELOPABLE
IMAGEABLE ELEMENTS 95032    Eastman Kodak Company    GB    2297611    09788835.8
   6/25/2009    7/11/2012    Granted    ON-PRESS DEVELOPABLE IMAGEABLE ELEMENTS
95032    Eastman Kodak Company    IT    2297611    09788835.8    6/25/2009   
7/11/2012    Granted    ON-PRESS DEVELOPABLE IMAGEABLE ELEMENTS 95032    Eastman
Kodak Company    NL    2297611    09788835.8    6/25/2009    7/11/2012   
Granted    ON-PRESS DEVELOPABLE IMAGEABLE ELEMENTS 95032    Eastman Kodak
Company    US    8240943    12/169,735    7/9/2008    8/14/2012    Granted   
ON-PRESS DEVELOPABLE IMAGEABLE ELEMENTS

 

Page 115 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

95033    Eastman Kodak Company    CN    ISSUING    200980119855.3    5/26/2009
   5/6/2013    Granted    MULTICOLOR PRINTHEAD MAINTENANCE STATION 95033   
Eastman Kodak Company    DE    602008011520.8    08157149.9    5/29/2008   
11/23/2011    Granted    MULTICOLOR PRINTHEAD MAINTENANCE STATION 95033   
Eastman Kodak Company    DE    602008007864.7    10157983.7    3/26/2010   
6/22/2011    Granted    MULTICOLOR PRINTHEAD MAINTENANCE STATION 95033   
Eastman Kodak Company    FR    2127881    08157149.9    5/29/2008    11/23/2011
   Granted    MULTICOLOR PRINTHEAD MAINTENANCE STATION 95033    Eastman Kodak
Company    FR    2202077    10157983.7    3/26/2010    6/22/2011    Granted   
MULTICOLOR PRINTHEAD MAINTENANCE STATION 95033    Eastman Kodak Company    GB   
2127881    08157149.9    5/29/2008    11/23/2011    Granted    MULTICOLOR
PRINTHEAD MAINTENANCE STATION 95033    Eastman Kodak Company    GB    2202077   
10157983.7    3/26/2010    6/22/2011    Granted    MULTICOLOR PRINTHEAD
MAINTENANCE STATION 95033    Eastman Kodak Company    JP       2011-510982   
5/26/2009       Filed    MULTICOLOR PRINTHEAD MAINTENANCE STATION 95033   
Eastman Kodak Company    NL    2127881    08157149.9    5/29/2008    11/23/2011
   Granted    MULTICOLOR PRINTHEAD MAINTENANCE STATION 95033    Eastman Kodak
Company    NL    2202077    10157983.7    3/26/2010    6/22/2011    Granted   
MULTICOLOR PRINTHEAD MAINTENANCE STATION 95033    Eastman Kodak Company    US   
   12/993,339    5/26/2009       Filed    MULTICOLOR PRINTHEAD MAINTENANCE
STATION 95034    Eastman Kodak Company    US    8137896    12/181,371   
7/29/2008    3/20/2012    Granted    METHOD OF PREPARING LITHOGRAPHIC PRINTING
PLATES 95038    Eastman Kodak Company    CN       201080009406.6    2/16/2010   
   Filed    INKJET MEDIA SYSTEM WITH IMPROVED IMAGE QUALITY 95038    Eastman
Kodak Company    EP       10705019.7    2/16/2010       Filed    INKJET MEDIA
SYSTEM WITH IMPROVED IMAGE QUALITY 95038    Eastman Kodak Company    JP      
2011-552022    2/16/2010       Filed    INKJET MEDIA SYSTEM WITH IMPROVED IMAGE
QUALITY 95038    Eastman Kodak Company    US    8092874    12/394,150   
2/27/2009    1/10/2012    Granted    INKJET MEDIA SYSTEM WITH IMPROVED IMAGE
QUALITY 95039    Eastman Kodak Company    EP       09755229.3    5/12/2009      
Filed    TONER COMPOSITION FOR PREVENTING IMAGE BLOCKING 95039    Eastman Kodak
Company    JP       2011-511594    5/12/2009       Filed    TONER COMPOSITION
FOR PREVENTING IMAGE BLOCKING 95039    Eastman Kodak Company    US    8304155   
12/434,736    5/4/2009    11/6/2012    Granted    TONER COMPOSITION FOR
PREVENTING IMAGE BLOCKING 95051    Eastman Kodak Company    US    8215776   
12/349,567    1/7/2009    7/10/2012    Granted    LINE ILLUMINATION APPARATUS
USING LASER ARRAYS 95051    Eastman Kodak Company    US    8465155    13/473,931
   5/17/2012    6/18/2013    Granted    LINE ILLUMINATION APPARATUS USING LASER
ARRAYS 95053    Eastman Kodak Company    US       12/245,059    10/3/2008      
Filed    SWITCHABLE 2-D/3-D DISPLAY SYSTEM 95069    Eastman Kodak Company    DE
   602009013313.6    09788900.0    7/13/2009    2/13/2013    Granted   
NEGATIVE-WORKING IMAGING ELEMENTS AND METHODS OF USE 95069    Eastman Kodak
Company    EP    2310909    09788900.0    7/13/2009    2/13/2013    Granted   
NEGATIVE-WORKING IMAGING ELEMENTS AND METHODS OF USE 95069    Eastman Kodak
Company    GB    2310909    09788900.0    7/13/2009    2/13/2013    Granted   
NEGATIVE-WORKING IMAGING ELEMENTS AND METHODS OF USE 95069    Eastman Kodak
Company    US    8354216    12/173,220    7/15/2008    1/15/2013    Granted   
NEGATIVE-WORKING IMAGING ELEMENTS AND METHODS OF USE 95070    Eastman Kodak
Company    US    8272710    12/174,061    7/16/2008    9/25/2012    Granted   
BI-DIRECTIONAL PRINT MASKING 95073    Eastman Kodak Company    US    8136905   
12/146,641    6/26/2008    3/20/2012    Granted    DROP VOLUME COMPENSATION FOR
INK SUPPLY VARIATION 95079    Eastman Kodak Company    CN    ISSUING   
200980124607.8    6/12/2009    5/30/2013    Granted    PRINT PLATE HANDLING
SYSTEM 95079    Eastman Kodak Company    DE    602009007504.7    09770513.1   
6/12/2009    6/6/2012    Granted    PRINT PLATE HANDLING SYSTEM 95079    Eastman
Kodak Company    GB    2304502    09770513.1    6/12/2009    6/6/2012    Granted
   PRINT PLATE HANDLING SYSTEM 95079    Eastman Kodak Company    NL    2304502
   09770513.1    6/12/2009    6/6/2012    Granted    PRINT PLATE HANDLING SYSTEM
95079    Eastman Kodak Company    US    7798487    12/147,950    6/27/2008   
9/21/2010    Granted    PRINT PLATE HANDLING SYSTEM 95089    Eastman Kodak
Company    CN    ZL200980150117.5    200980150117.5    12/1/2009    7/17/2013   
Granted    FLEXOGRAPHIC ELEMENT AND METHOD OF IMAGING 95089    Eastman Kodak
Company    EP       09771615.3    12/1/2009       Filed    FLEXOGRAPHIC ELEMENT
AND METHOD OF IMAGING 95089    Eastman Kodak Company    US    8153347   
12/327,937    12/4/2008    4/10/2012    Granted    FLEXOGRAPHIC ELEMENT AND
METHOD OF IMAGING 95089    Eastman Kodak Company    US    8486607    13/350,848
   1/16/2012    7/16/2013    Granted    METHOD OF MAKING A RELIEF IMAGE 95090   
Eastman Kodak Company    CN       201080006342.4    2/3/2010       Filed   
METHOD OF REDUCING IMAGE GLOSSER ARTIFACTS 95090    Eastman Kodak Company    EP
      10708425.3    2/3/2010       Filed    METHOD OF REDUCING IMAGE GLOSSER
ARTIFACTS 95090    Eastman Kodak Company    JP       2011-549153    2/3/2010   
   Filed    METHOD OF REDUCING IMAGE GLOSSER ARTIFACTS 95090    Eastman Kodak
Company    US    8280292    12/378,089    2/11/2009    10/2/2012    Granted   
METHOD REDUCING IMAGE GLOSSER ARTIFACTS 95091    Eastman Kodak Company    US   
8246862    12/512,278    7/30/2009    8/21/2012    Granted    STATIC DISSIPATIVE
POLYMERIC COMPOSITION HAVING CONTROLLED CONDUCTIVITY 95092    Eastman Kodak
Company    CN       201080012712.5    3/15/2010       Filed    SELECTIVE
PRINTING OF RAISED INFORMATION USING ELECTROGRAPHY

 

Page 116 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

95092    Eastman Kodak Company    EP       10722797.7    3/15/2010       Filed
   SELECTIVE PRINTING OF RAISED INFORMATION USING ELECTROGRAPHY 95092    Eastman
Kodak Company    JP       2012-500784    3/15/2010       Filed    SELECTIVE
PRINTING OF RAISED INFORMATION USING ELECTROGRAPHY 95092    Eastman Kodak
Company    US    8064788    12/404,485    3/16/2009    11/22/2011    Granted   
SELECTIVE PRINTING OF RAISED INFORMATION USING ELECTROGRAPHY 95093    Eastman
Kodak Company    US    8390829    12/241,328    9/30/2008    3/5/2013    Granted
   INKJET PRINTING METHOD USING PRINT MODES SELECTED IN RESPONSE TO IMAGE
QUALITY SCORES 95098    Eastman Kodak Company    US    7862147    12/241,816   
9/30/2008    1/4/2011    Granted    INCLINED FEATURE TO PROTECT PRINTHEAD FACE
95099    Eastman Kodak Company    US    8029117    12/335,819    12/16/2008   
10/4/2011    Granted    SELECTABLE FILL VOLUME FOR INK RESERVOIR 95102   
Eastman Kodak Company    US       13/017,384    1/31/2011       Filed    CARBON
BASED BLACK TONERS PREPARED VIA LIMITED COALESCENCE PROCESS 95102    Eastman
Kodak Company    US       13/951,532    7/26/2013       Filed    CARBON BASED
BLACK TONERS PREPARED VIA LIMITED COALESCENCE PROCESS 95105    Eastman Kodak
Company    US    8170441    12/713,205    2/26/2010    5/1/2012    Granted   
CLEANING BLADE FOR ELECTROSTATOGRAPHIC APPARATUS 95108    Eastman Kodak Company
   EP       09788970.3    7/22/2009       Filed    POLYMER PARTICLES WITH
ADDITIVES ENCAPSULATED IN MICROVOIDS 95108    Eastman Kodak Company    US   
8252414    12/505,757    7/20/2009    8/28/2012    Granted    POLYMER PARTICLES
WITH ADDITIVES ENCAPSULATED IN MICROVOIDS 95112    Eastman Kodak Company    CN
      200980136333.4    9/3/2009       Filed    APPARATUS AND METHOD FOR
DETECTING PRINTING PLATE EDGE ALIGNMENT 95112    Eastman Kodak Company    DE   
602009007117.3    09789254.1    9/3/2009    5/16/2012    Granted    APPARATUS
AND METHOD FOR DETECTING PRINTING PLATE EDGE ALIGNMENT 95112    Eastman Kodak
Company    JP       2011-527798    9/3/2009       Filed    APPARATUS AND METHOD
FOR DETECTING PRINTING PLATE EDGE ALIGNMENT 95112    Eastman Kodak Company    NL
   2323936    09789254.1    9/3/2009    5/16/2012    Granted    APPARATUS AND
METHOD FOR DETECTING PRINTING PLATE EDGE ALIGNMENT 95112    Eastman Kodak
Company    US    7893416    12/212,068    9/17/2008    2/22/2011    Granted   
DETECTING PRINTING PLATE EDGE ALIGNMENT 95113    Eastman Kodak Company    US   
   12/685,007    1/11/2010       Filed    INDICATORS 95116    Eastman Kodak
Company    DE       102009016583.5    4/6/2009       Filed    SEPERATION SHEET
PUNCHER 95116    Eastman Kodak Company    EP       10711885.3    3/30/2010      
Filed    DEVICE AND METHOD FOR DIVIDING PRINT JOBS 95116    Eastman Kodak
Company    US    8191886    13/253,093    3/30/2010    6/5/2012    Granted   
DIVIDING PRINT JOBS IN OUTPUT TRAY 95116    Eastman Kodak Company    US   
8317184    13/253,095    3/30/2010    11/27/2012    Granted    PRINTER PRODUCING
DIVIDING SHEETS FOR OUTPUT TRAY 95117    Eastman Kodak Company    DE   
602010006391.7    102009031117.3    6/30/2009    2/10/2011    Granted    HIGH
VOLUME TRAY II Vorrichtung und Verfahren zur stapelförmigen Ablage von
bogenförmigen Substraten 95117    Eastman Kodak Company    DE    2448851   
10723156.5    6/18/2010    4/17/2013    Granted    DEVICE AND METHOD FOR
DEPOSITING SHEET-SHAPED SUBSTRATES SO AS TO FORM A STACK 95117    Eastman Kodak
Company    EP    2448851    10723156.5    6/18/2010    4/17/2013    Granted   
DEVICE AND METHOD FOR DEPOSITING SHEET-SHAPED SUBSTRATES SO AS TO FORM A STACK
95117    Eastman Kodak Company    GB    2448851    10723156.5    6/18/2010   
4/17/2013    Granted    DEVICE AND METHOD FOR DEPOSITING SHEET-SHAPED SUBSTRATES
SO AS TO FORM A STACK 95119    Eastman Kodak Company    US    7656571   
12/183,094    7/31/2008    2/2/2010    Granted    BALANCED LIGHT VALVE 95122   
Eastman Kodak Company    US    7973815    12/569,964    9/30/2009    7/5/2011   
Granted    METHOD FOR CONTROLLING PEEL POSITION IN A PRINTER 95123    Eastman
Kodak Company    EP       09788891.1    7/9/2009       Filed    MEMBER DETECTING
MEDIA AMOUNT IN MULTIPLE TRAYS 95123    Eastman Kodak Company    JP      
2011-520021    7/9/2009       Filed    MEMBER DETECTING MEDIA AMOUNT IN MULTIPLE
TRAYS 95123    Eastman Kodak Company    US    8181953    12/178,713    7/24/2008
   5/22/2012    Granted    MEMBER DETECTING MEDIA AMOUNT IN MULTIPLE TRAYS 95124
   Eastman Kodak Company    JP       2011-529007    9/18/2009       Filed   
METHOD OF FORMING A SELF-ALIGNED HOLE THROUGH A SUBSTRATE 95124    Eastman Kodak
Company    US    8173030    12/241,747    9/30/2008    5/8/2012    Granted   
LIQUID DROP EJECTOR HAVING SELF-ALIGNED HOLE 95124    Eastman Kodak Company   
US       13/436,225    3/30/2012       Filed    LIQUID DROP EJECTOR HAVING
SELF-ALIGNED HOLE 95126    Eastman Kodak Company    CN    ISSUING   
200980128459.7    7/9/2009    7/2/2013    Granted    SHEARING RADIATION BEAM FOR
IMAGING PRINTING MEDIA 95126    Eastman Kodak Company    EP       09788883.8   
7/9/2009       Filed    SHEARING RADIATION BEAM FOR IMAGING PRINTING MEDIA 95126
   Eastman Kodak Company    US    7885012    12/177,898    7/23/2008    2/8/2011
   Granted    SHEARING RADIATION BEAM FOR IMAGING PRINTING MEDIA 95131   
Eastman Kodak Company    US    8290208    12/352,030    1/12/2009    10/16/2012
   Granted    ENHANCED SAFETY DURING LASER PROJECTION 95138    Eastman Kodak
Company    US    8145076    12/412,674    3/27/2009    3/27/2012    Granted   
PRINT SYSTEM WITH DROP-IN INTERCHANGEABLE MODULAR ACCESSORY CARTRIDGE 95139   
Eastman Kodak Company    CN       200980145909.3    12/7/2009       Filed   
METHOD FOR INTERCHANGING COMPONENTS IN A PRINTING APPARATUS 95139    Eastman
Kodak Company    DE    602009014513.4    09798978.4    12/7/2009    3/27/2013   
Granted    METHOD FOR INTERCHANGING COMPONENTS IN A PRINTING APPARATUS 95139   
Eastman Kodak Company    EP    2387736    09798978.4    12/7/2009    3/27/2013
   Granted    METHOD FOR INTERCHANGING COMPONENTS IN A PRINTING APPARATUS 95139
   Eastman Kodak Company    GB    2387736    09798978.4    12/7/2009   
3/27/2013    Granted    METHOD FOR INTERCHANGING COMPONENTS IN A PRINTING
APPARATUS 95139    Eastman Kodak Company    JP       2011-540681    12/7/2009   
   Filed    METHOD FOR INTERCHANGING COMPONENTS IN A PRINTING APPARATUS

 

Page 117 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

95139    Eastman Kodak Company    US    8170428    12/330,772    12/9/2008   
5/1/2012    Granted    METHOD FOR INTERCHANGING COMPONENTS IN A PRINTING
APPARATUS 95141    Eastman Kodak Company    CN       201080049231.1   
10/12/2010       Filed    ELECTROSTATOGRAPHIC APPARATUS HAVING IMPROVED
TRANSPORT MEMBER 95141    Eastman Kodak Company    EP       10768148.8   
10/12/2010       Filed    ELECTROSTATOGRAPHIC APPARATUS HAVING IMPROVED
TRANSPORT MEMBER 95141    Eastman Kodak Company    JP       2012-536840   
10/12/2010       Filed    ELECTROSTATOGRAPHIC APPARATUS HAVING IMPROVED
TRANSPORT MEMBER 95141    Eastman Kodak Company    US       12/609,027   
10/30/2009       Filed    ELECTROSTATOGRAPHIC APPARATUS HAVING IMPROVED
TRANSPORT MEMBER 95142    Eastman Kodak Company    US    8276513    12/177,899
   7/23/2008    10/2/2012    Granted    METHOD FOR HANDLING PRINTING PLATES AND
ADJUSTING THE SPACING BETWEEN PLATES 95150    Eastman Kodak Company    US   
8062827    12/189,245    8/11/2008    11/22/2011    Granted    MULTILAYER
POSITIVE-WORKING IMAGEABLE ELEMENTS AND THEIR USE 95151    Eastman Kodak Company
   US    8187792    12/195,468    8/21/2008    5/29/2012    Granted   
PROCESSING OF POSITIVE-WORKING LITHOGRAPHIC PRINTING PLATE PRECURSOR 95152   
Eastman Kodak Company    CN    ZL200980134582.X    200980134582.X    8/21/2009
   1/2/2013    Granted    NEGATIVE-WORKING IMAGEABLE ELEMENT AND METHOD OF USE
95152    Eastman Kodak Company    DE    602009009889.6    09789191.5   
8/21/2009    9/19/2012    Granted    NEGATIVE-WORKING IMAGEABLE ELEMENT AND
METHOD OF USE 95152    Eastman Kodak Company    EP    2331328    09789191.5   
8/21/2009    9/19/2012    Granted    NEGATIVE-WORKING IMAGEABLE ELEMENT AND
METHOD OF USE 95152    Eastman Kodak Company    GB    2331328    09789191.5   
8/21/2009    9/19/2012    Granted    NEGATIVE-WORKING IMAGEABLE ELEMENT AND
METHOD OF USE 95152    Eastman Kodak Company    NL    2331328    09789191.5   
8/21/2009    9/19/2012    Granted    NEGATIVE-WORKING IMAGEABLE ELEMENT AND
METHOD OF USE 95152    Eastman Kodak Company    US    8304170    12/204,102   
9/4/2008    11/6/2012    Granted    NEGATIVE-WORKING IMAGEABLE ELEMENT AND
METHOD OF USE 95175    Eastman Kodak Company    US    8085435    12/257,417   
10/24/2008    12/27/2011    Granted    ADAPTIVE COLOR TRANSFORM TO CONTROL COLOR
INCONSTANCY 95179    Eastman Kodak Company    DE       102010032524.4   
7/28/2010       Filed    PAPER OFFSETTING USING BALL SHAPED HALF-SHELLS
BOGENFÖRDERVORRICHTUNG ZUM TRANSPORT EINES BOGENS IN ZWEI RICHTUNGEN 95179   
Eastman Kodak Company    US       13/812,004    7/11/2011       Filed   
SHEET-TRANSPORT DEVICE, SHEET-TURNING UNIT AND METHOD FOR TURNING SHEETS 95180
   Eastman Kodak Company    DE       102010032525.2    7/28/2010       Filed   
PAPER PERFECTING USING BALL SHAPED HALF-SHELLS BOGENWENDEEINHEIT UND VERFAHREN
ZUM WENDEN VON BÖGEN 95184    Eastman Kodak Company    EP       09789126.1   
8/13/2009       Filed    MERGING VARIABLE DATA FOR PACKAGING IMPOSITION 95184   
Eastman Kodak Company    US    8219227    12/193,784    8/19/2008    7/10/2012
   Granted    MERGING VARIABLE DATA FOR PACKAGING IMPOSITION 95196   
Eastman Kodak Company    US    7967423    12/333,340    12/12/2008    6/28/2011
   Granted    PRESSURE MODULATION CLEANING OF JETTING MODULE NOZZLES 95198   
Eastman Kodak Company    US       12/767,824    4/27/2010       Filed   
PRINTHEAD INCLUDING FILTER ASSOCIATED WITH EACH NOZZLE 95199   
Eastman Kodak Company    US    8337003    12/504,050    7/16/2009    12/25/2012
   Granted    CATCHER INCLUDING DRAG REDUCING DROP CONTACT SURFACE 95203   
Eastman Kodak Company    CN       201080022147.0    5/14/2010       Filed   
PRINTHEAD WITH POROUS CATCHER 95203    Eastman Kodak Company    DE   
602010003991.9    10724157.2    5/14/2010    12/5/2012    Granted    PRINTHEAD
WITH POROUS CATCHER 95203    Eastman Kodak Company    EP    2432645   
10724157.2    5/14/2010    12/5/2012    Granted    PRINTHEAD WITH POROUS CATCHER
95203    Eastman Kodak Company    GB    2432645    10724157.2    5/14/2010   
12/5/2012    Granted    PRINTHEAD WITH POROUS CATCHER 95203   
Eastman Kodak Company    JP       2012-511815    5/14/2010       Filed   
PRINTHEAD WITH POROUS CATCHER 95203    Eastman Kodak Company    NL    2432645   
10724157.2    5/14/2010    12/5/2012    Granted    PRINTHEAD WITH POROUS CATCHER
95203    Eastman Kodak Company    US    7938522    12/468,075    5/19/2009   
5/10/2011    Granted    PRINTHEAD WITH POROUS CATCHER 95205   
Eastman Kodak Company    US    8145104    12/339,580    12/19/2008    3/27/2012
   Granted    METERING SKIVE FOR A DEVELOPER ROLLER 95206   
Eastman Kodak Company    US    7970304    12/333,355    12/12/2008    6/28/2011
   Granted    A METHOD OF IMPROVING DEVELOPED FLAT FIELD UNIFORMITY 95207   
Eastman Kodak Company    US    7869047    12/337,673    12/18/2008    1/11/2011
   Granted    IN-LINE SELF-SPACING OPTICAL SENSOR ASSEMBLY FOR A PRINTER 95208
   Eastman Kodak Company    US    8482802    12/748,762    3/29/2010    7/9/2013
   Granted    SCREENED HARDCOPY REPRODUCTION APPARATUS WITH COMPENSATION 95209
   Eastman Kodak Company    CN       200980141441.0    10/13/2009       Filed   
ADAPTIVE EXPOSURE PRINTING AND PRINTING SYSTEM 95209    Eastman Kodak Company   
DE    602009008854.8    09740551.8    10/13/2009    8/8/2012    Granted   
ADAPTIVE EXPOSURE PRINTING AND PRINTING SYSTEM 95209    Eastman Kodak Company   
GB    2338272    09740551.8    10/13/2009    8/8/2012    Granted    ADAPTIVE
EXPOSURE PRINTING AND PRINTING SYSTEM 95209    Eastman Kodak Company    NL   
2338272    09740551.8    10/13/2009    8/8/2012    Granted    ADAPTIVE EXPOSURE
PRINTING AND PRINTING SYSTEM 95209    Eastman Kodak Company    US    8493623   
12/577,233    10/12/2009    7/23/2013    Granted    ADAPTIVE EXPOSURE PRINTING
AND PRINTING SYSTEM 95210    Eastman Kodak Company    US       13/166,033   
6/22/2011       Filed    PRINTER NONUNIFORMITY COMPENSATION FOR HALFTONE SCREENS
95218    Eastman Kodak Company    CN    ISSUING    201080039504.4    9/2/2010   
5/30/2013    Granted    METHOD AND APPARATUS FOR DRYING AFTER
SINGLE-STEP-PROCESSING OF LITHOGRAPHIC PRINTING PLATES 95218   
Eastman Kodak Company    DE    602009010972.3    09169492.7    9/4/2009   
11/7/2012    Granted    METHOD AND APPARATUS FOR DRYING AFTER
SINGLE-STEP-PROCESSING OF LITHOGRAPHIC PRINTING PLATES 95218   
Eastman Kodak Company    EP    2293144    09169492.7    9/4/2009    11/7/2012   
Granted    METHOD AND APPARATUS FOR DRYING AFTER SINGLE-STEP-PROCESSING OF
LITHOGRAPHIC PRINTING PLATES

 

Page 118 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

95218    Eastman Kodak Company    GB    2293144    09169492.7    9/4/2009   
11/7/2012    Granted    METHOD AND APPARATUS FOR DRYING AFTER
SINGLE-STEP-PROCESSING OF LITHOGRAPHIC PRINTING PLATES 95218    Eastman Kodak
Company    US       13/393,242    9/2/2010       Filed    METHOD AND APPARATUS
FOR DRYING AFTER SINGLE-STEP-PROCESSING OF LITHOGRAPHIC PRINTING PLATES 95222   
Eastman Kodak Company    CN       200980151547.9    12/8/2009       Filed   
ELECTOPHOTOGRAPHIC BORDERLESS PRINTING METHOD AND APPARATUS 95222    Eastman
Kodak Company    DE    602009016101.6    09801587.8    12/8/2009    5/29/2013   
Granted    ELECTOPHOTOGRAPHIC BORDERLESS PRINTING METHOD AND APPARATUS 95222   
Eastman Kodak Company    EP    2368157    09801587.8    12/8/2009    5/29/2013
   Granted    ELECTOPHOTOGRAPHIC BORDERLESS PRINTING METHOD AND APPARATUS 95222
   Eastman Kodak Company    GB    2368157    09801587.8    12/8/2009   
5/29/2013    Granted    ELECTOPHOTOGRAPHIC BORDERLESS PRINTING METHOD AND
APPARATUS 95222    Eastman Kodak Company    JP       2011-542118    12/8/2009   
   Filed    ELECTOPHOTOGRAPHIC BORDERLESS PRINTING METHOD AND APPARATUS 95222   
Eastman Kodak Company    NL    2368157    09801587.8    12/8/2009    5/29/2013
   Granted    ELECTOPHOTOGRAPHIC BORDERLESS PRINTING METHOD AND APPARATUS 95222
   Eastman Kodak Company    US       12/339,658    12/19/2008       Filed   
ELECTOPHOTOGRAPHIC BORDERLESS PRINTING METHOD AND APPARATUS 95225    Eastman
Kodak Company    US    8167406    12/511,147    7/29/2009    5/1/2012    Granted
   PRINTHEAD HAVING REINFORCED NOZZLE MEMBRANE STRUCTURE 95230    Eastman Kodak
Company    US    8092985    12/621,589    11/19/2009    1/10/2012    Granted   
METHOD OF MAKING A PLANOGRAPHIC PRINTING PLATE 95231    Eastman Kodak Company   
US    8220908    12/265,133    11/5/2008    7/17/2012    Granted    PRINTHEAD
HAVING IMPROVED GAS FLOW DEFLECTION SYSTEM 95231    Eastman Kodak Company    US
   8465130    13/491,726    6/8/2012    6/18/2013    Granted    PRINTHEAD HAVING
IMPROVED GAS FLOW DEFLECTION SYSTEM 95247    Eastman Kodak Company    US   
7635853    12/250,717    10/14/2008    12/22/2009    Granted    ANALYZING
REFLECTION DATA FOR RECORDING MEDIUM IDENTIFICATION 95253    Eastman Kodak
Company    US    7845751    12/251,858    10/15/2008    12/7/2010    Granted   
NONUNIFORM MASK CIRCULATION FOR IRREGULAR PAGE ADVANCE 95259    Eastman Kodak
Company    CN       2010800439220    9/28/2010       Filed    PIGMENT BASED INKS
FOR INKJET PRINTING 95259    Eastman Kodak Company    EP       10760888.7   
9/28/2010       Filed    PIGMENT BASED INKS FOR INKJET PRINTING 95259    Eastman
Kodak Company    JP       2012-532225    9/28/2010       Filed    PIGMENT BASED
INKS FOR INKJET PRINTING 95259    Eastman Kodak Company    US    8348411   
12/570,288    9/30/2009    1/8/2013    Granted    PIGMENT BASED INKS FOR
RELIABLE HIGH SPEED INKJET PRINTING 95264    Eastman Kodak Company    US   
8259349    12/287,098    10/6/2008    9/4/2012    Granted    DOCUMENT CONVERSION
FOR OVERPRINTS 95266    Eastman Kodak Company    US       12/269,260   
11/12/2008       Filed    POLYMERIC CONDUCTIVE DONOR AND TRANSFER METHOD 95269
   Eastman Kodak Company    JP    3814961    1997-205789    7/31/1997   
6/16/2006    Granted    POSITIVE TYPE PHOTOSENSITIVE COMPOSITION, POSITIVE TYPE
PHOTOSENSITIVE PLANOGRAPHIC PRINTING PLATE AND METHOD FOR MAKING POSITIVE TYPE
PHOTOSENSITIVE PLANOGRAPHIC PRINTING PLATE 95270    Eastman Kodak Company    JP
   3797381    2005-84185    7/31/1997    4/28/2006    Granted    POSITIVE
PHOTOSENSITIVE COMPOSITION 95273    Eastman Kodak Company    JP    3785833   
1998-299373    10/21/1998    3/31/2006    Granted    POSITIVE TYPE
PHOTOSENSITIVE COMPOSITION, POSITIVE TYPE PHOTOSENSITIVE PLANOGRAPHIC PRINTING
PLATE AND PROCESSING METHOD FOR SAME 95275    Eastman Kodak Company    JP   
3726766    2002-89424    7/31/1997    10/7/2005    Granted    IMAGE FORMING
METHOD 95277    Eastman Kodak Company    US       12/339,719    12/19/2008      
Filed    METHOD OF MAKING A COMPOSITE DEVICE 95278    Eastman Kodak Company   
US    8267501    12/544,331    8/20/2009    9/18/2012    Granted    DROP EJECTOR
HAVING MULTI-LOBED NOZZLE 95279    Eastman Kodak Company    US    8490282   
12/468,076    5/19/2009    7/23/2013    Granted    A METHOD OF MANUFACTURING A
POROUS CATCHER 95280    Eastman Kodak Company    BR       BR1120120196529   
2/22/2011       Filed    PRINTHEAD INCLUDING PORT AFTER FILTER 95280    Eastman
Kodak Company    CN       201180011124.4    2/22/2011       Filed    PRINTHEAD
INCLUDING PORT AFTER FILTER 95280    Eastman Kodak Company    EP      
11707269.4    2/22/2011       Filed    PRINTHEAD INCLUDING PORT AFTER FILTER
95280    Eastman Kodak Company    IN       6322/DELNP/2012    2/22/2011      
Filed    PRINTHEAD INCLUDING PORT AFTER FILTER 95280    Eastman Kodak Company   
JP       2012-555066    2/22/2011       Filed    PRINTHEAD INCLUDING PORT AFTER
FILTER 95281    Eastman Kodak Company    US    8233705    12/244,813   
10/3/2008    7/31/2012    Granted    POTENTIAL FIELD-BASED GAMUT MAPPING 95281
   Eastman Kodak Company    US    8520938    13/473,914    5/17/2012   
8/27/2013    Granted    POTENTIAL FIELD-BASED GAMUT MAPPING 95282    Eastman
Kodak Company    US       12/329,935    12/8/2008       Filed    COMPACT WASTE
INK ABSORBER FACILITATING FLUID EVAPORATION 95283    Eastman Kodak Company    CN
      201080041798.4    9/16/2010       Filed    METHOD FOR OPTIMIZING DISPLAY
PROFILES 95283    Eastman Kodak Company    EP       09789356.4    9/22/2009   
   Filed    OPTIMIZING DISPLAY PROFILES TO SIMULATE CUSTOM ILLUMINATION 95283   
Eastman Kodak Company    US       12/570,237    9/30/2009       Filed    METHOD
FOR OPTIMIZING DISPLAY PROFILES 95287    Eastman Kodak Company    US    8204411
   12/533,044    7/31/2009    6/19/2012    Granted    ELECTROGRAPHIC IMAGE
DEVELOPING APPARATUS AND METHOD FOR DEVELOPING INCLUDING COMPENSATION FOR
SLIPPAGE 95291    Eastman Kodak Company    CN       200980139360.7    10/9/2009
      Filed    MOVEABLE PRINTING PLATE REGISTRATION MEMBER 95291    Eastman
Kodak Company    DE    2344334    09741047.6    10/9/2009    7/31/2013   
Granted    MOVEABLE PRINTING PLATE REGISTRATION MEMBER 95291    Eastman Kodak
Company    EP    2344334    09741047.6    10/9/2009    7/31/2013    Granted   
MOVEABLE PRINTING PLATE REGISTRATION MEMBER

 

Page 119 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

95291    Eastman Kodak Company    GB    2344334    09741047.6    10/9/2009   
7/31/2013    Granted    MOVEABLE PRINTING PLATE REGISTRATION MEMBER 95291   
Eastman Kodak Company    NL    2344334    09741047.6    10/9/2009    7/31/2013
   Granted    MOVEABLE PRINTING PLATE REGISTRATION MEMBER 95291    Eastman Kodak
Company    US    8210104    12/256,501    10/23/2008    7/3/2012    Granted   
MOVEABLE PRINTING PLATE REGISTRATION MEMBER 95292    Eastman Kodak Company    US
   8176846    12/256,510    10/23/2008    5/15/2012    Granted    PRINTING PLATE
POSITIONING 95298    Eastman Kodak Company    EP       09744807.0    10/23/2009
      Filed    ETENDUE MAINTAINING POLARIZATION SWITCHING SYSTEM AND RELATED
METHODS 95298    Eastman Kodak Company    JP       2011-533186    10/23/2009   
   Filed    ETENDUE MAINTAINING POLARIZATION SWITCHING SYSTEM AND RELATED
METHODS 95298    Eastman Kodak Company    TW       098136342    10/27/2009      
Filed    ETENDUE MAINTAINING POLARIZATION SWITCHING SYSTEM AND RELATED METHODS
95298    Eastman Kodak Company    US    8016422    12/259,307    10/28/2008   
9/13/2011    Granted    ETENDUE MAINTAINING POLARIZATION SWITCHING SYSTEM AND
RELATED METHODS 95298    Eastman Kodak Company    US    8136948    13/110,111   
5/18/2011    3/20/2012    Granted    ETENDUE MAINTAINING POLARIZATION SWITCHING
SYSTEM AND RELATED METHODS 95304    Eastman Kodak Company    US    8417171   
12/257,452    10/24/2008    4/9/2013    Granted    METHOD AND APPARATUS FOR
PRINTING EMBOSSED REFLECTIVE IMAGES 95305    Eastman Kodak Company    EP      
09744227.1    10/21/2009       Filed    TONER REMOVAL APPARATUS WITH PROFILED
BLADE 95305    Eastman Kodak Company    US    7796913    12/261,260   
10/30/2008    9/14/2010    Granted    TONER REMOVAL APPARATUS WITH PROFILED
BLADE 95306    Eastman Kodak Company    CN       200980143720.0    10/27/2009   
   Filed    TONER REMOVAL APPARATUS FOR ELECTROGRAPHIC PRINTER 95306    Eastman
Kodak Company    US    8086133    12/261,274    10/30/2008    12/27/2011   
Granted    TONER REMOVAL APPARATUS FOR ELECTROGRAPHIC PRINTER 95307    Eastman
Kodak Company    CN       200980151546.4    12/18/2009       Filed   
ELECTOPHOTOGRAPHIC BORDERLESS PRINTING METHOD AND APPARATUS 95307    Eastman
Kodak Company    DE    602009016103.2    09801844.3    12/18/2009    5/29/2013
   Granted    ELECTOPHOTOGRAPHIC BORDERLESS PRINTING METHOD AND APPARATUS 95307
   Eastman Kodak Company    EP    2368158    09801844.3    12/18/2009   
5/29/2013    Granted    ELECTOPHOTOGRAPHIC BORDERLESS PRINTING METHOD AND
APPARATUS 95307    Eastman Kodak Company    GB    2368158    09801844.3   
12/18/2009    5/29/2013    Granted    ELECTOPHOTOGRAPHIC BORDERLESS PRINTING
METHOD AND APPARATUS 95307    Eastman Kodak Company    JP       2011-542136   
12/18/2009       Filed    ELECTOPHOTOGRAPHIC BORDERLESS PRINTING METHOD AND
APPARATUS 95307    Eastman Kodak Company    NL    2368158    09801844.3   
12/18/2009    5/29/2013    Granted    ELECTOPHOTOGRAPHIC BORDERLESS PRINTING
METHOD AND APPARATUS 95307    Eastman Kodak Company    US    8280297   
12/339,693    12/19/2008    10/2/2012    Granted    ELECTOPHOTOGRAPHIC
BORDERLESS PRINTING METHOD AND APPARATUS 95308    Eastman Kodak Company    US   
8223348    12/332,648    12/11/2008    7/17/2012    Granted    MEDIA
IDENTIFICATION SYSTEM WITH SENSOR ARRAY 95309    Eastman Kodak Company    US   
8302957    12/392,352    2/25/2009    11/6/2012    Granted    MOTOR INSIDE
PICK-UP ROLLER 95310    Eastman Kodak Company    US    7980553    12/332,616   
12/11/2008    7/19/2011    Granted    MEDIA MEASUREMENT WITH SENSOR ARRAY 95315
   Eastman Kodak Company    DE    102008048278.1    102008048278.1    9/22/2008
   6/24/2010    Granted    SPEED AUTO CONTROL 95315    Eastman Kodak Company   
EP       09781766.2    8/12/2009       Filed    METHOD FOR PREPARING A PROFILE
OF A PRINTING SPEED OF A PRINTING MACHINE 95315    Eastman Kodak Company    JP
      2011-527272    8/12/2009       Filed    METHOD FOR PREPARING A PROFILE OF
A PRINTING SPEED OF A PRINTING MACHINE 95315    Eastman Kodak Company    US   
   13/063,489    8/12/2009       Filed    METHOD FOR PREPARING A PROFILE OF A
PRINTING SPEED OF A PRINTING MACHINE 95318    Eastman Kodak Company    US   
5600574    08/242,275    5/13/1994    2/4/1997    Granted    AUTOMATED IMAGE
QUALITY CONTROL 95320    Eastman Kodak Company    CN       201080059376.X   
10/12/2010       Filed    LASER-ABLATABLE ELEMENTS AND METHODS OF USE 95320   
Eastman Kodak Company    EP       10768156.1    10/12/2010       Filed   
LASER-ABLATABLE ELEMENTS AND METHODS OF USE 95320    Eastman Kodak Company    US
   8114572    12/581,926    10/20/2009    2/14/2012    Granted   
LASER-ABLATABLE ELEMENTS AND METHODS OF USE 95320    Eastman Kodak Company    US
   8501388    13/334,230    12/22/2011    8/6/2013    Granted    METHOD OF
MAKING LASER-ABLATABLE ELEMENTS 95326    Eastman Kodak Company    CN      
200980146813.9    11/12/2009       Filed    POSITIVE-WORKING IMAGEABLE ELEMENTS
AND METHOD OF USE 95326    Eastman Kodak Company    DE    602009012510.9   
09764107.0    11/12/2009    1/2/2013    Granted    POSITIVE-WORKING IMAGEABLE
ELEMENTS AND METHOD OF USE 95326    Eastman Kodak Company    EP    2349719   
09764107.0    11/12/2009    1/2/2013    Granted    POSITIVE-WORKING IMAGEABLE
ELEMENTS AND METHOD OF USE 95326    Eastman Kodak Company    GB    2349719   
09764107.0    11/12/2009    1/2/2013    Granted    POSITIVE-WORKING IMAGEABLE
ELEMENTS AND METHOD OF USE 95326    Eastman Kodak Company    NL    2349719   
09764107.0    11/12/2009    1/2/2013    Granted    POSITIVE-WORKING IMAGEABLE
ELEMENTS AND METHOD OF USE 95326    Eastman Kodak Company    US       12/274,488
   11/20/2008       Filed    POSITIVE-WORKING IMAGEABLE ELEMENTS AND METHOD OF
USE 95334    Eastman Kodak Company    DE       112009005468.4    12/23/2009   
   Filed    95334    Eastman Kodak Company    US       13/518,396    12/23/2009
      Filed    METHOD AND DEVICE FOR THE PRINTING OF SUBSTRATES 95338    Eastman
Kodak Company    US    8338514    12/339,566    12/19/2008    12/25/2012   
Granted    POLYOLEFIN ANTIMICROBIAL COMPOSITIONS AND MELT-PROCESSING METHODS
95339    Eastman Kodak Company    CN       200980144293.8    10/27/2009      
Filed    AN APPARATUS FOR CASSETTE LOADING

 

Page 120 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

95339    Eastman Kodak Company    EP       09745154.6    10/27/2009       Filed
   AN APPARATUS FOR CASSETTE LOADING 95339    Eastman Kodak Company    US      
12/269,910    11/13/2008       Filed    AN APPARATUS FOR CASSETTE LOADING VIA A
PALLET LOADER 95342    Eastman Kodak Company    US    7982916    12/275,705   
11/21/2008    7/19/2011    Granted    COLOR ERROR DIFFUSION WITH ERROR SIGNAL
OFFSET 95342    Eastman Kodak Company    US    8098403    13/105,063   
5/11/2011    1/17/2012    Granted    COLOR ERROR DIFFUSION WITH ERROR SIGNAL
OFFSET 95343    Eastman Kodak Company    US    8248678    12/274,579   
11/20/2008    8/21/2012    Granted    ESTABLISHING ONE-DIMENSIONAL TRANSFORMS
95344    Eastman Kodak Company    US       12/339,251    12/19/2008       Filed
   BOOK COVER AND USES 95345    Eastman Kodak Company    US       13/141,702   
12/17/2009       Filed    METHOD OF PREPARING STIMULUS-RESPONSIVE POLYMERIC
PARTICLES 95347    Eastman Kodak Company    US    8085436    12/330,552   
12/9/2008    12/27/2011    Granted    DIGITAL PRINTING USING SIMILAR COLORANTS
95354    Eastman Kodak Company    DE       102009031116.5    6/30/2009      
Filed    DIVERTER FOR BELT TRANSPORT Bogenweiche und Verfahren zum Umlenken
eines Bogens 95354    Eastman Kodak Company    US       13/376,451    6/11/2010
      Filed    SHEET DIVERTER AND METHOD FOR DEFLECTING A SHEET 95358    Eastman
Kodak Company    GB    2476300    0922173.0    12/18/2009    11/7/2012   
Granted    LUMINESCENT SOLAR CONCENTRATOR 95358    Eastman Kodak Company    US
      12/963,669    12/9/2010       Filed    LUMINESCENT SOLAR CONCENTRATOR
95360    Eastman Kodak Company    US    8159725    12/326,953    12/3/2008   
4/17/2012    Granted    PRINTING PLATE REGISTRATION 95361    Eastman Kodak
Company    US    8146498    12/326,968    12/3/2008    4/3/2012    Granted   
PRINTING PLATE REGISTRATION 95362    Eastman Kodak Company    US    7989788   
12/326,998    12/3/2008    8/2/2011    Granted    DETERMINING POSITION OF A
MEDIA EDGE USING A SLOT IN THE IMAGING DRUM 95367    Eastman Kodak Company    CN
      2011800106496    2/23/2011       Filed    INTERCHANGING COLOR PRINTER AND
RELATED METHOD 95367    Eastman Kodak Company    EP       11707011.0   
2/23/2011       Filed    INTERCHANGING COLOR PRINTER AND RELATED METHOD 95367   
Eastman Kodak Company    US    8472831    12/713,202    2/26/2010    6/25/2013
   Granted    INTERCHANGING COLOR PRINTER AND RELATED METHOD 95373    Eastman
Kodak Company    US    8507182    12/481,002    6/9/2009    8/13/2013    Granted
   METHOD OF PROVIDING LITHOGRAPHIC PRINTING PLATES 95375    Eastman Kodak
Company    US       12/621,735    11/19/2009       Filed    IMPROVED GRAYSCALE
CHARACTERISTIC FOR COLOR DISPLAY DEVICE 95376    Eastman Kodak Company    CN   
ZL200980148748.3    200980148748.3    12/7/2009    6/19/2013    Granted   
RELIEF PRINTING PLATE 95376    Eastman Kodak Company    EP       09799201.0   
12/7/2009       Filed    RELIEF PRINTING PLATE 95376    Eastman Kodak Company   
JP       2011-539515    12/7/2009       Filed    RELIEF PRINTING PLATE 95376   
Eastman Kodak Company    US    8399177    12/329,837    12/8/2008    3/19/2013
   Granted    ENHANCED RELIEF PRINTING PLATE 95377    Eastman Kodak Company   
US    8306265    12/406,186    3/18/2009    11/6/2012    Granted    DETECTION OF
ANIMATE OR INANIMATE OBJECTS 95385    Eastman Kodak Company    US    6248502   
09/631,975    8/3/2000    6/19/2001    Granted    DEVELOPER SOLVENT FOR
PHOTOPOLYMER PRINTING PLATES AND METHOD 95386    Eastman Kodak Company    CN   
200480024826.6    200480024826.6    7/15/2004    4/7/2010    Granted   
DEVELOPING SOLVENT FOR PHOTOPOLYMERIZABLE PRINTING PLATES 95386    Eastman Kodak
Company    US    6582886    09/993,912    11/27/2001    6/24/2003    Granted   
DEVELOPING SOLVENT FOR PHOTOPOLYMERIZABLE PRINTING PLATES 95387    Eastman Kodak
Company    US    7413849    10/937,386    9/10/2004    8/19/2008    Granted   
SUBSTITUTED BENZENE DEVELOPING SOLVENT FOR PHOTOPOLYMERIZABLE PRINTING PLATES
95387    Eastman Kodak Company    US    7326353    11/341,654    1/30/2006   
2/5/2008    Granted    SUBSTITUTED BENZENE DEVELOPING SOLVENT FOR
PHOTOPOLYMERIZABLE PRINTING PLATES 95388    Eastman Kodak Company    US   
6897008    10/701,662    11/6/2003    5/24/2005    Granted    TERPENE ETHER
DEVELOPING SOLVENT FOR PHOTOPOLYMERIZABLE PRINTING PLATES 95394    Eastman Kodak
Company    US       13/456,520    4/26/2012       Filed    LIQUID EJECTION WITH
ON-CHIP DEFLECTION AND COLLECTION 95395    Eastman Kodak Company    CN      
201080027457.1    6/14/2010       Filed    A MICRO-FLUIDIC ACTUATOR FOR INKJET
PRINTERS 95395    Eastman Kodak Company    EP       10728452.3    6/14/2010   
   Filed    A MICRO-FLUIDIC ACTUATOR FOR INKJET PRINTERS 95395    Eastman Kodak
Company    US    8113627    12/487,674    6/19/2009    2/14/2012    Granted    A
MICRO-FLUIDIC ACTUATOR FOR INKJET PRINTERS 95396    Eastman Kodak Company    US
   8235505    12/494,331    6/30/2009    8/7/2012    Granted    FLOW THROUGH
DROP DISPENSER INCLUDING POROUS MEMBER 95396    Eastman Kodak Company    US   
8469494    13/524,550    6/15/2012    6/25/2013    Granted    FLOW THROUGH DROP
DISPENSER INCLUDING POROUS MEMBER 95401    Eastman Kodak Company    US      
13/132,326    12/22/2009       Filed    MULTILAYER DEVICES ON FLEXIBLE SUPPORTS
95404    Eastman Kodak Company    US    7749413    12/335,791    12/16/2008   
7/6/2010    Granted    METHOD FOR REFURBISHING CYLINDRICAL MEMBERS 95408   
Eastman Kodak Company    US    8182188    12/339,504    12/19/2008    5/22/2012
   Granted    A BOOK AND A METHOD OF MAKING SAME 95412    Eastman Kodak Company
   US    8469685    12/337,067    12/17/2008    6/25/2013    Granted   
APPARATUS FOR REFURBISHING CYLINDRICAL MEMBERS 95415    Eastman Kodak Company   
US    8011764    12/420,837    4/9/2009    9/6/2011    Granted    DEVICE
INCLUDING MOVEABLE PORTION FOR CONTROLLING FLUID 95416    Eastman Kodak Company
   US       13/300,917    11/21/2011       Filed    PRINTED ELECTRONIC CIRCUIT
BOARDS AND OTHER ARTICLES HAVING PATTERNED CONDUCTIVE IMAGES

 

Page 121 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

95417    Eastman Kodak Company    CN    99814426.6    99814426.6    10/15/1999
   3/24/2004    Granted    CELL RE-SELECTION UTILIZING SYSTEM INFORMATION LENGTH
95417    Eastman Kodak Company    DE    69925297.0    99950791.6    10/15/1999
   5/11/2005    Granted    CELL RE-SELECTION UTILIZING SYSTEM INFORMATION LENGTH
95417    Eastman Kodak Company    JP    3811009    2000-577850    10/15/1999   
6/2/2006    Granted    CELL RE-SELECTION UTILIZING SYSTEM INFORMATION LENGTH
95417    Eastman Kodak Company    NL    1121826    99950791.6    10/15/1999   
5/11/2005    Granted    CELL RE-SELECTION UTILIZING SYSTEM INFORMATION LENGTH
95417    Eastman Kodak Company    US    7058406    09/419,171    10/15/1999   
6/6/2006    Granted    CELL RE-SELECTION UTILIZING SYSTEM INFORMATION LENGTH
95417    Eastman Kodak Company    US    7587204    11/110,444    4/20/2005   
9/8/2009    Granted    CELL RE-SELECTION UTILIZING SYSTEM INFORMATION LENGTH
95417    Eastman Kodak Company    US    8335509    12/506,292    7/21/2009   
12/18/2012    Granted    CELL RE-SELECTION UTILIZING SYSTEM INFORMATION LENGTH
95418    Eastman Kodak Company    CN    01143122.9    01143122.9    1/11/2000   
1/5/2005    Granted    METHOD AND DEVICES FOR IMPLEMENTING CONTINUED
PACKET-SWITCHED RADIO CONNECTION 95418    Eastman Kodak Company    CN   
01143124.5    01143124.5    1/11/2000    4/27/2005    Granted    METHOD AND
DEVICES FOR IMPLEMENTING CONTINUED PACKET-SWITCHED RADIO CONNECTION 95418   
Eastman Kodak Company    DE    60040942.2    00300178.1    1/11/2000   
12/3/2008    Granted    METHOD AND DEVICES FOR IMPLEMENTING CONTINUED
PACKET-SWITCHED RADIO CONNECTION 95418    Eastman Kodak Company    DE   
60045893.8    01204507.6    1/11/2000    4/27/2011    Granted    METHOD AND
DEVICES FOR IMPLEMENTING CONTINUED PACKET-SWITCHED RADIO CONNECTION 95418   
Eastman Kodak Company    DE    60134933.4    01309686.2    1/11/2000   
7/23/2008    Granted    METHOD AND DEVICES FOR IMPLEMENTING CONTINUED
PACKET-SWITCHED RADIO CONNECTION 95418    Eastman Kodak Company    EP    1193910
   01204507.6    1/11/2000    4/27/2011    Granted    METHOD AND DEVICES FOR
IMPLEMENTING CONTINUED PACKET-SWITCHED RADIO CONNECTION 95418    Eastman Kodak
Company    FR    1021017    00300178.1    1/11/2000    12/3/2008    Granted   
METHOD AND DEVICES FOR IMPLEMENTING CONTINUED PACKET-SWITCHED RADIO CONNECTION
95418    Eastman Kodak Company    FR    1202496    01309686.2    1/11/2000   
7/23/2008    Granted    METHOD AND DEVICES FOR IMPLEMENTING CONTINUED
PACKET-SWITCHED RADIO CONNECTION 95418    Eastman Kodak Company    GB    1021017
   00300178.1    1/11/2000    12/3/2008    Granted    METHOD AND DEVICES FOR
IMPLEMENTING CONTINUED PACKET-SWITCHED RADIO CONNECTION 95418    Eastman Kodak
Company    GB    1202496    01309686.2    1/11/2000    7/23/2008    Granted   
METHOD AND DEVICES FOR IMPLEMENTING CONTINUED PACKET-SWITCHED RADIO CONNECTION
95418    Eastman Kodak Company    JP    4460207    2002-3653    1/11/2000   
2/19/2010    Granted    METHOD AND DEVICES FOR IMPLEMENTING CONTINUED
PACKET-SWITCHED RADIO CONNECTION 95418    Eastman Kodak Company    KR    420751
   2000-579    1/7/2000    2/18/2004    Granted    METHOD AND DEVICES FOR
IMPLEMENTING CONTINUED PACKET-SWITCHED RADIO CONNECTION 95418    Eastman Kodak
Company    NL    1021017    00300178.1    1/11/2000    12/3/2008    Granted   
METHOD AND DEVICES FOR IMPLEMENTING CONTINUED PACKET-SWITCHED RADIO CONNECTION
95418    Eastman Kodak Company    NL    1193910    01204507.6    1/11/2000   
4/27/2011    Granted    METHOD AND DEVICES FOR IMPLEMENTING CONTINUED
PACKET-SWITCHED RADIO CONNECTION 95418    Eastman Kodak Company    NL    1202496
   01309686.2    1/11/2000    7/23/2008    Granted    METHOD AND DEVICES FOR
IMPLEMENTING CONTINUED PACKET-SWITCHED RADIO CONNECTION 95418    Eastman Kodak
Company    US    6718179    09/480,071    1/10/2000    4/6/2004    Granted   
METHOD AND DEVICES FOR IMPLEMENTING CONTINUED PACKET-SWITCHED RADIO CONNECTION
95419    Eastman Kodak Company    AU    731568    77698/1998    6/12/1998   
7/19/2001    Granted    POINT-TO-MULTIPOINT MOBILE RADIO TRANSMISSION 95419   
Eastman Kodak Company    CN    98808034.6    98808034.6    6/12/1998   
1/14/2004    Granted    POINT-TO-MULTIPOINT MOBILE RADIO TRANSMISSION 95419   
Eastman Kodak Company    DE    69817188.8    98925675.5    6/12/1998   
8/13/2003    Granted    POINT-TO-MULTIPOINT MOBILE RADIO TRANSMISSION 95419   
Eastman Kodak Company    FR    1004211    98925675.5    6/12/1998    8/13/2003
   Granted    POINT-TO-MULTIPOINT MOBILE RADIO TRANSMISSION 95419    Eastman
Kodak Company    GB    1004211    98925675.5    6/12/1998    8/13/2003   
Granted    POINT-TO-MULTIPOINT MOBILE RADIO TRANSMISSION 95419    Eastman Kodak
Company    HK    1030510    01101363.6    2/23/2001    11/19/2004    Granted   
POINT-TO-MULTIPOINT MOBILE RADIO TRANSMISSION 95419    Eastman Kodak Company   
NL    1004211    98925675.5    6/12/1998    8/13/2003    Granted   
POINT-TO-MULTIPOINT MOBILE RADIO TRANSMISSION 95419    Eastman Kodak Company   
RU    2199834    2000105897    6/12/1998    2/27/2003    Granted   
POINT-TO-MULTIPOINT MOBILE RADIO TRANSMISSION 95419    Eastman Kodak Company   
SE    1004211    98925675.5    6/12/1998    10/24/2003    Granted   
POINT-TO-MULTIPOINT MOBILE RADIO TRANSMISSION 95419    Eastman Kodak Company   
US    6717925    09/132,122    8/10/1998    4/6/2004    Granted   
POINT-TO-MULTIPOINT MOBILE RADIO TRANSMISSION 95419    Eastman Kodak Company   
US    7554935    10/818,244    4/5/2004    6/30/2009    Granted   
POINT-TO-MULTIPOINT MOBILE RADIO TRANSMISSION 95419    Eastman Kodak Company   
US       12/428,013    4/22/2009       Filed    POINT-TO-MULTIPOINT MOBILE RADIO
TRANSMISSION 95419    Eastman Kodak Company    US       13/420,325    3/14/2012
      Filed    POINT-TO-MULTIPOINT MOBILE RADIO TRANSMISSION 95420    Eastman
Kodak Company    KR    0470597    2001-7003007    9/16/1999    1/28/2005   
Granted    IMPROVED METHOD AND ARRANGEMENT FOR CHANGING CELLS 95420    Eastman
Kodak Company    US    6546251    09/396,853    9/15/1999    4/8/2003    Granted
   METHOD AND ARRANGEMENT FOR CHANGING CELLS 95422    Eastman Kodak Company   
US    8287072    12/407,130    3/19/2009    10/16/2012    Granted    IMAGE DATA
EXPANSION BY PRINT MASK 95424    Eastman Kodak Company    US    8134539   
12/413,790    3/30/2009    3/13/2012    Granted    DIGITAL PICTURE FRAME HAVING
NEAR-TOUCH AND TRUE-TOUCH 95425    Eastman Kodak Company    US       12/862,069
   8/24/2010       Filed    PRINTING SYSTEM CONTROL USING UPDATED METADATA
PACKETS 95426    Eastman Kodak Company    CN       2011800309467    6/10/2011   
   Filed    PRINTHEAD INCLUDING ALIGNMENT ASSEMBLY 95426    Eastman Kodak
Company    EP       11727375.5    6/10/2011       Filed    PRINTHEAD INCLUDING
ALIGNMENT ASSEMBLY

 

Page 122 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

95426    Eastman Kodak Company    US    8454128    12/821,220    6/23/2010   
6/4/2013    Granted    PRINTHEAD INCLUDING ALIGNMENT ASSEMBLY 95428    Eastman
Kodak Company    CN       201080007877.3    1/28/2010       Filed   
NEGATIVE-WORKING IMAGEABLE ELEMENTS 95428    Eastman Kodak Company    EP      
10703710.3    1/28/2010       Filed    NEGATIVE-WORKING IMAGEABLE ELEMENTS 95428
   Eastman Kodak Company    US    8034538    12/370,625    2/13/2009   
10/11/2011    Granted    NEGATIVE-WORKING IMAGEABLE ELEMENTS 95432    Eastman
Kodak Company    US    8377624    12/412,400    3/27/2009    2/19/2013   
Granted    NEGATIVE-WORKING THERMAL IMAGEABLE ELEMENTS 95461    Eastman Kodak
Company    US    8241828    12/432,836    4/30/2009    8/14/2012    Granted   
METHOD OF FILTERING POROUS PARTICLES 95464    Eastman Kodak Company    DE   
102009022415.7    102009022415.7    5/22/2009    9/23/2010    Granted    FAILURE
DETECTION ON PAPERROLLFEED 95465    Eastman Kodak Company    DE      
102009060276.3    12/23/2009       Filed    TURNBAR WITH CONTROLLED CUSHION
Vorrichtung zum wenden von bahnförmigen substraten 95465    Eastman Kodak
Company    US       13/518,946    12/17/2010       Filed    DEVICE FOR TURNING
SHEET-LIKE SUBSTRATES 95466    Eastman Kodak Company    US       12/397,429   
3/4/2009       Filed    IMAGEABLE ELEMENTS WITH COLORANTS 95466    Eastman Kodak
Company    US       13/480,634    5/25/2012       Filed    IMAGEABLE ELEMENTS
WITH COLORANTS 95467    Eastman Kodak Company    DE    2406687    10710473.9   
3/8/2010    6/12/2013    Granted    NEGATIVE-WORKING IMAGEABLE ELEMENTS WITH
OVERCOAT 95467    Eastman Kodak Company    EP    2406687    10710473.9   
3/8/2010    6/12/2013    Granted    NEGATIVE-WORKING IMAGEABLE ELEMENTS WITH
OVERCOAT 95467    Eastman Kodak Company    GB    2406687    10710473.9   
3/8/2010    6/12/2013    Granted    NEGATIVE-WORKING IMAGEABLE ELEMENTS WITH
OVERCOAT 95467    Eastman Kodak Company    US    8318405    12/403,458   
3/13/2009    11/27/2012    Granted    NEGATIVE-WORKING IMAGEABLE ELEMENTS WITH
OVERCOAT 95468    Eastman Kodak Company    CN       201080025225.2    5/31/2010
      Filed    A LITHOGRAPHIC PRINTING PLATE PRECURSOR 95468    Eastman Kodak
Company    EP       10783479.8    5/31/2010       Filed    A LITHOGRAPHIC
PRINTING PLATE PRECURSOR 95468    Eastman Kodak Company    JP       2009-133358
   6/2/2009       Filed    A LITHOGRAPHIC PRINTING PLATE PRECURSOR 95468   
Eastman Kodak Company    US       13/322,922    11/29/2011       Filed    A
LITHOGRAPHIC PRINTING PLATE PRECURSOR 95469    Eastman Kodak Company    DE   
102009047776.4    102009047776.4    9/30/2009    4/26/2012    Granted   
WEBGUIDE WITH PRECISE WEB DIRECTIONAL CONTROL Verfahren und Vorrichtung zum
Messen einer Laufrichtung einer Substratbahn 95469    Eastman Kodak Company   
US       13/496,541    9/16/2010       Filed    METHOD AND DEVICE FOR MEASURING
A RUNNING DIRECTION OF A SUBSTRATE WEB 95474    Eastman Kodak Company    CN   
   201080007777.0    1/28/2010       Filed    DEVELOPER WASTE REUSE 95474   
Eastman Kodak Company    EP       10709085.4    1/28/2010       Filed   
DEVELOPER WASTE REUSE 95474    Eastman Kodak Company    JP       2011-550120   
1/28/2010       Filed    DEVELOPER WASTE REUSE 95474    Eastman Kodak Company   
US    7854558    12/371,667    2/16/2009    12/21/2010    Granted    DEVELOPER
WASTE REUSE 95484    Eastman Kodak Company    US    7782534    12/414,732   
3/31/2009    8/24/2010    Granted    MICRO-LENS ENHANCED ELEMENT 95485   
Eastman Kodak Company    US    7933545    12/378,145    2/11/2009    4/26/2011
   Granted    REDUCING IMAGE ARTIFACT REDUCTION METHOD 95488    Eastman Kodak
Company    CN       201080038555.5    8/12/2010       Filed    PROCESSING
SOLUTION FOR FLEXOGRAPHIC PRINTING PLATES AND METHODS OF USE 95488    Eastman
Kodak Company    EP       10755009.7    8/12/2010       Filed    PROCESSING
SOLUTION FOR FLEXOGRAPHIC PRINTING PLATES AND METHOD OF USE 95488    Eastman
Kodak Company    JP       2012-526713    8/12/2010       Filed    PROCESSING
SOLUTION FOR FLEXOGRAPHIC PRINTING PLATES AND METHOD OF USE 95488    Eastman
Kodak Company    US       12/546,780    8/25/2009       Filed    FLEXOGRAPHIC
PROCESSING SOLUTION AND METHOD OF USE 95489    Eastman Kodak Company    DE   
102009047775.6    102009047775.6    9/30/2009    9/1/2011    Granted   
SELFCONTROLLING BLOWER 95489    Eastman Kodak Company    US       13/498,330   
9/28/2010       Filed    VENTILATING DEVICE AND METHOD FOR VENTILATING A HOUSING
95492    Eastman Kodak Company    US    8300269    12/413,729    3/30/2009   
10/30/2012    Granted    DOT FORMING ELEMENT ARRAYS AT DIFFERENT RESOLUTIONS
95495    Eastman Kodak Company    US    7813044    12/414,738    3/31/2009   
10/12/2010    Granted    MICRO-LENS ENHANCED ELEMENT 95496    Eastman Kodak
Company    US    8345301    12/397,381    3/4/2009    1/1/2013    Granted   
ORTHOGONALITY CORRECTION EMPLOYING SUBSTITUTED IMAGE DATA 95497    Eastman Kodak
Company    US    8355162    12/397,389    3/4/2009    1/15/2013    Granted   
IMAGING WITH HELICAL AND CIRCULAR SCANS 95498    Eastman Kodak Company    US   
8485647    12/397,395    3/4/2009    7/16/2013    Granted    IMAGING WITH
HELICAL AND CIRCULAR SCANS 95499    Eastman Kodak Company    US    8358431   
12/397,403    3/4/2009    1/22/2013    Granted    ORTHOGONALITY CORRECTIONS FOR
DIFFERENT SCANNING DIRECTIONS 95507    Eastman Kodak Company    DE      
102009039444.3    8/31/2009       Filed    ADAPTIVE STITCH METHOD
Druckvorrichtung und Verfahren zum Bedrucken eines Bedruckstoffs 95507   
Eastman Kodak Company    DE    602010007680.6    10744929.0    8/18/2010   
6/5/2013    Granted    PRINTING DEVICE AND METHOD FOR PRINTING A PRINTING
SUBSTRATE 95507    Eastman Kodak Company    EP    2473353    10744929.0   
8/18/2010    6/5/2013    Granted    PRINTING DEVICE AND METHOD FOR PRINTING A
PRINTING SUBSTRATE 95507    Eastman Kodak Company    GB    2473353    10744929.0
   8/18/2010    6/5/2013    Granted    PRINTING DEVICE AND METHOD FOR PRINTING A
PRINTING SUBSTRATE

 

Page 123 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

95507    Eastman Kodak Company    NL    2473353    10744929.0    8/18/2010   
6/5/2013    Granted    PRINTING DEVICE AND METHOD FOR PRINTING A PRINTING
SUBSTRATE 95507    Eastman Kodak Company    US       13/392,883    8/18/2010   
   Filed    PRINTING DEVICE AND METHOD FOR PRINTING A PRINTING SUBSTRATE 95508
   Eastman Kodak Company    US    8142002    12/468,077    5/19/2009   
3/27/2012    Granted    ROTATING COANDA CATCHER 95509    Eastman Kodak Company
   US    8033643    12/466,422    5/15/2009    10/11/2011    Granted   
RECYCLABLE CONTINUOUS INK JET PRINT HEAD AND METHOD 95510    Eastman Kodak
Company    US    8182068    12/511,138    7/29/2009    5/22/2012    Granted   
PRINTHEAD INCLUDING DUAL NOZZLE STRUCTURE 95511    Eastman Kodak Company    US
      12/843,910    7/27/2010       Filed    LIQUID FILM MOVING OVER POROUS
CATCHER SURFACE 95512    Eastman Kodak Company    US    8382258    12/843,914   
7/27/2010    2/26/2013    Granted    MOVING LIQUID CURTAIN CATCHER 95517   
Eastman Kodak Company    US    7832824    12/432,802    4/30/2009    11/16/2010
   Granted    METHOD FOR PRINTING WITH AN ACCELERATING PRINTHEAD 95519   
Eastman Kodak Company    EP       10710118.0    3/9/2010       Filed    DROPLET
GENERATOR 95519    Eastman Kodak Company    US       13/257,373    3/9/2010   
   Filed    DROPLET GENERATOR 95519-1    Eastman Kodak Company    EP      
10710474.7    3/9/2010       Filed    DROPLET GENERATOR 95520    Eastman Kodak
Company    US       12/852,650    8/9/2010       Filed    FLEXOGRAPHIC PRINTING
INKS 95521    Eastman Kodak Company    US       12/399,198    3/6/2009      
Filed    TRAILING EDGE PATTERN FOR RELIEF PLATE FEATURE 95522    Eastman Kodak
Company    US    8267504    12/767,846    4/27/2010    9/18/2012    Granted   
PRINTHEAD INCLUDING INTEGRATED STIMULATOR/FILTER DEVICE 95524    Eastman Kodak
Company    CN       201080053753.9    11/16/2010       Filed    PRINT MEDIA
TENSIONING APPARATUS 95524    Eastman Kodak Company    US    8308037   
12/627,003    11/30/2009    11/13/2012    Granted    PRINT MEDIA TENSIONING
APPARATUS 95525    Eastman Kodak Company    CN       201080054096.X   
11/24/2010       Filed    EDGE GUIDE FOR MEDIA TRANSPORT SYSTEM 95525    Eastman
Kodak Company    US       12/627,010    11/30/2009       Filed    EDGE GUIDE FOR
MEDIA TRANSPORT SYSTEM 95529    Eastman Kodak Company    US       12/627,032   
11/30/2009       Filed    MODULAR MEDIA TRANSPORT SYSTEM 95531    Eastman Kodak
Company    CN       201080006552.3    2/26/2010       Filed    A POWER
STABILIZIED LASER DIODE ARRAY 95531    Eastman Kodak Company    EP      
10707148.2    2/26/2010       Filed    A POWER STABILIZIED LASER DIODE ARRAY
95531    Eastman Kodak Company    JP       2011-554035    2/26/2010       Filed
   A POWER STABILIZIED LASER DIODE ARRAY 95531    Eastman Kodak Company    US   
7894495    12/400,130    3/9/2009    2/22/2011    Granted    A POWER STABILIZIED
LASER DIODE ARRAY 95532    Eastman Kodak Company    US    8180267    12/396,779
   3/3/2009    5/15/2012    Granted    ELECTROPHOTOGRAPHICALLY PRODUCED BARRIER
IMAGES USING AN INTERMEDIATE TRANSFER MEMBER 95536    Eastman Kodak Company   
US    8274138    12/570,314    9/30/2009    9/25/2012    Granted    II-VI
SEMICONDUCTOR NANOWIRES 95539    Eastman Kodak Company    CN      
201180031711.X    4/20/2011       Filed    INKJET PRINTING DEVICE WITH COMPOSITE
SUBSTRATE 95539    Eastman Kodak Company    EP       11718193.3    4/20/2011   
   Filed    INKJET PRINTING DEVICE WITH COMPOSITE SUBSTRATE 95539    Eastman
Kodak Company    JP       2013-508039    4/20/2011       Filed    INKJET
PRINTING DEVICE WITH COMPOSITE SUBSTRATE 95539    Eastman Kodak Company    US   
   12/768,759    4/28/2010       Filed    INKJET PRINTING DEVICE WITH COMPOSITE
SUBSTRATE 95542    Eastman Kodak Company    US    8301061    12/490,568   
6/24/2009    10/30/2012    Granted    METHOD AND APPARATUS FOR ALIGNING COUPLED
DIGITAL PRINT ENGINES 95544    Eastman Kodak Company    US       12/469,987   
5/21/2009       Filed    SHEET INVERTER ADJUSTMENT IN A DUPLEX PRINTER 95545   
Eastman Kodak Company    CN       201080021590.6    5/11/2010       Filed   
DUAL ENGINE SYNCHRONIZATION 95545    Eastman Kodak Company    EP      
10723813.1    5/11/2010       Filed    DUAL ENGINE SYNCHRONIZATION 95545   
Eastman Kodak Company    US       12/468,286    5/19/2009       Filed    DUAL
ENGINE SYNCHRONIZATION 95546    Eastman Kodak Company    CN       201080021607.8
   5/7/2010       Filed    PRINT ENGINE SPEED COMPENSATION 95546    Eastman
Kodak Company    EP       10724916.1    5/7/2010       Filed    PRINT ENGINE
SPEED COMPENSATION 95546    Eastman Kodak Company    US    8355159    12/468,298
   5/19/2009    1/15/2013    Granted    PRINT ENGINE SPEED COMPENSATION 95547   
Eastman Kodak Company    CN       201080022087.2    5/5/2010       Filed   
SCALING IMAGES IN A DUAL ENGINE SYSTEM 95547    Eastman Kodak Company    EP   
   10718351.9    5/5/2010       Filed    SCALING IMAGES IN A DUAL ENGINE SYSTEM
95548    Eastman Kodak Company    CN       201080026270.X    6/9/2010      
Filed    DYNAMIC ILLUMINATION CONTROL FOR LASER PROJECTION DISPLAY 95548   
Eastman Kodak Company    EP       10726669.4    6/9/2010       Filed    DYNAMIC
ILLUMINATION CONTROL FOR LASER PROJECTION DISPLAY 95548    Eastman Kodak Company
   JP       2012-516051    6/9/2010       Filed    DYNAMIC ILLUMINATION CONTROL
FOR LASER PROJECTION DISPLAY 95548    Eastman Kodak Company    US      
12/484,374    6/15/2009       Filed    DYNAMIC ILLUMINATION CONTROL FOR LASER
PROJECTION DISPLAY

 

Page 124 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

95553    Eastman Kodak Company    US    7891655    12/418,858    4/6/2009   
2/22/2011    Granted    SEPARATING MEDIA COMBINATION FROM A MEDIA STACK 95554   
Eastman Kodak Company    US       12/433,121    4/30/2009       Filed    PROFIT
BASED LAYOUTS 95555    Eastman Kodak Company    US    8111275    12/466,410   
5/15/2009    2/7/2012    Granted    SYSTEM FOR OPTICALLY ADJUSTING AN IMAGING
HEAD 95557    Eastman Kodak Company    CN       201080026132.1    5/28/2010   
   Filed    PREPARING LITHOGRAPHIC PRINTING PLATES WITH ENHANCED CONTRAST 95557
   Eastman Kodak Company    EP       10724920.3    5/28/2010       Filed   
PREPARING LITHOGRAPHIC PRINTING PLATES WITH ENHANCED CONTRAST 95557    Eastman
Kodak Company    US    8247163    12/483,323    6/12/2009    8/21/2012   
Granted    PREPARING LITHOGRAPHIC PRINTING PLATES WITH ENHANCED CONTRAST 95558
   Eastman Kodak Company    CN       201080024438.3    6/1/2010       Filed   
ON-PRESS DEVELOPMENT OF IMAGED ELEMENTS 95558    Eastman Kodak Company    DE   
602010005326.1    10724921.1    6/1/2010    3/6/2013    Granted    ON-PRESS
DEVELOPMENT OF IMAGED ELEMENTS 95558    Eastman Kodak Company    EP    2437940
   10724921.1    6/1/2010    3/6/2013    Granted    ON-PRESS DEVELOPMENT OF
IMAGED ELEMENTS 95558    Eastman Kodak Company    FR    2437940    10724921.1   
6/1/2010    3/6/2013    Granted    ON-PRESS DEVELOPMENT OF IMAGED ELEMENTS 95558
   Eastman Kodak Company    GB    2437940    10724921.1    6/1/2010    3/6/2013
   Granted    ON-PRESS DEVELOPMENT OF IMAGED ELEMENTS 95558    Eastman Kodak
Company    NL    2437940    10724921.1    6/1/2010    3/6/2013    Granted   
ON-PRESS DEVELOPMENT OF IMAGED ELEMENTS 95558    Eastman Kodak Company    US   
8221960    12/477,226    6/3/2009    7/17/2012    Granted    ON-PRESS
DEVELOPMENT OF IMAGED ELEMENTS 95560    Eastman Kodak Company    US    8235609
   12/492,496    6/26/2009    8/7/2012    Granted    SELECTABLE
PRINTHEAD-TO-PAPER SPACING ADJUSTMENT METHOD 95562    Eastman Kodak Company   
US    8212236    12/689,310    1/19/2010    7/3/2012    Granted    II-VI
CORE-SHELL SEMICONDUCTOR NANOWIRES 95564    Eastman Kodak Company    US   
8203790    12/416,180    4/1/2009    6/19/2012    Granted    MICRO-LENS ENHANCED
ELEMENT 95570    Eastman Kodak Company    US    8219009    12/415,476   
3/31/2009    7/10/2012    Granted    DEVELOPER STATION AND METHOD FOR AN
ELECTROGRAPHIC PRINTER WITH MAGNETICALLY ENABLED DEVELOPER REMOVAL 95571   
Eastman Kodak Company    US    8121523    12/415,508    3/31/2009    2/21/2012
   Granted    DEVELOPER STATION WITH TAPERED AUGER SYSTEM 95574    Eastman Kodak
Company    US    8404424    13/022,658    2/8/2011    3/26/2013    Granted   
SECURITY ENHANCED PRINTED PRODUCTS AND METHODS 95575    Eastman Kodak Company   
US       13/022,660    2/8/2011       Filed    PRINTED PRODUCT WITH RAISED
AUTHENTICATION FEATURE 95576    Eastman Kodak Company    US    8213821   
12/470,724    5/22/2009    7/3/2012    Granted    ENGINE SYNCHRONIZATION WITH A
SMALL DELTA TIME BETWEEN ENGINES 95577    Eastman Kodak Company    CN      
201080021915.0    5/19/2010       Filed    MAXIMIZING SPEED TOLERANCE DURING
DUAL ENGINE SYNCHRONIZATION 95577    Eastman Kodak Company    EP      
10723374.4    5/19/2010       Filed    MAXIMIZING SPEED TOLERANCE DURING DUAL
ENGINE SYNCHRONIZATION 95577    Eastman Kodak Company    JP       2012-511822   
5/19/2010       Filed    MAXIMIZING SPEED TOLERANCE DURING DUAL ENGINE
SYNCHRONIZATION 95577    Eastman Kodak Company    US    8427705    12/470,511   
5/22/2009    4/23/2013    Granted    MAXIMIZING SPEED TOLERANCE DURING DUAL
ENGINE SYNCHRONIZATION 95578    Eastman Kodak Company    CN       201080020908.9
   4/22/2010       Filed    CALIBRATION OF A RECORDING APPARATUS 95578   
Eastman Kodak Company    EP       10716912.0    4/22/2010       Filed   
CALIBRATION OF A RECORDING APPARATUS 95578    Eastman Kodak Company    JP      
2012-509784    4/22/2010       Filed    CALIBRATION OF A RECORDING APPARATUS
95578    Eastman Kodak Company    US    8259354    12/436,815    5/7/2009   
9/4/2012    Granted    CALIBRATION OF A RECORDING APPARATUS 95579    Eastman
Kodak Company    CN       201080020933.7    4/22/2010       Filed    CALIBRATION
OF A RECORDING APPARATUS 95579    Eastman Kodak Company    EP       10719816.0
   4/22/2010       Filed    CALIBRATION OF A RECORDING APPARATUS 95579   
Eastman Kodak Company    JP       2012-509783    4/22/2010       Filed   
CALIBRATION OF A RECORDING APPARATUS 95579    Eastman Kodak Company    US   
8405865    12/436,820    5/7/2009    3/26/2013    Granted    GEOMETRIC
CORRECTION OF A RECORDING APPARATUS 95580    Eastman Kodak Company    CN      
201080020909.3    4/22/2010       Filed    CALIBRATION OF A RECORDING APPARATUS
95580    Eastman Kodak Company    EP       10716910.4    4/22/2010       Filed
   CALIBRATION OF A RECORDING APPARATUS 95580    Eastman Kodak Company    JP   
   2012-509782    4/22/2010       Filed    CALIBRATION OF A RECORDING APPARATUS
95580    Eastman Kodak Company    US    8132886    12/436,827    5/7/2009   
3/13/2012    Granted    ADJUSTING THE CALIBRATION OF A RECORDING APPARATUS WITH
RECORDING HEAD MOVEMENT CHANGES 95584    Eastman Kodak Company    US    8016395
   12/420,838    4/9/2009    9/13/2011    Granted    DEVICE FOR CONTROLLING
DIRECTION OF FLUID 95586    Eastman Kodak Company    US    8007082    12/420,842
   4/9/2009    8/30/2011    Granted    DEVICE FOR CONTROLLING FLUID VELOCITY
95587    Eastman Kodak Company    US    7946692    12/420,846    4/9/2009   
5/24/2011    Granted    DEVICE FOR MERGING FLUID DROPS OR JETS 95593    Eastman
Kodak Company    US    8329382    12/552,362    9/2/2009    12/11/2012   
Granted    METHOD OF PROCESSING ELEMENTS WITH COALESCED PARTICLES 95597   
Eastman Kodak Company    EP       10726673.6    6/16/2010       Filed    OPTICAL
LASER PROJECTION SYSTEM WITH MOVING SPECKLE REDUCING ELEMENT AND LIGHT
INTEGRATION ELEMENT 95597    Eastman Kodak Company    US    8235531   
12/488,661    6/22/2009    8/7/2012    Granted    OPTICAL INTERFERENCE REDUCING
ELEMENT FOR LASER PROJECTION

 

Page 125 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

95598    Eastman Kodak Company    CN       201080027965.X    6/16/2010      
Filed    STEREOSCOPIC IMAGE INTENSITY BALANCING IN LIGHT PROJECTOR 95598   
Eastman Kodak Company    EP       10728454.9    6/16/2010       Filed   
STEREOSCOPIC IMAGE INTENSITY BALANCING IN LIGHT PROJECTOR 95598    Eastman Kodak
Company    JP       2012-517485    6/16/2010       Filed    STEREOSCOPIC IMAGE
INTENSITY BALANCING IN LIGHT PROJECTOR 95598    Eastman Kodak Company    US   
8237777    12/491,267    6/25/2009    8/7/2012    Granted    STEREOSCOPIC IMAGE
INTENSITY BALANCING IN LIGHT PROJECTOR 95599    Eastman Kodak Company    CN   
   201080025645.0    6/22/2010       Filed    HIERARCHICAL LIGHT INTENSITY
CONTROL IN LIGHT PROJECTOR 95599    Eastman Kodak Company    EP       10729732.7
   6/22/2010       Filed    HIERARCHICAL LIGHT INTENSITY CONTROL IN LIGHT
PROJECTOR 95599    Eastman Kodak Company    JP       2012-517488    6/22/2010   
   Filed    HIERARCHICAL LIGHT INTENSITY CONTROL IN LIGHT PROJECTOR 95599   
Eastman Kodak Company    US    8162483    12/491,275    6/25/2009    4/24/2012
   Granted    HIERARCHICAL LIGHT INTENSITY CONTROL IN LIGHT PROJECTOR 95600   
Eastman Kodak Company    US    8220938    12/491,279    6/25/2009    7/17/2012
   Granted    IMAGE PATH LIGHT INTENSITY SENSING DURING A BLANKING PERIOD
BETWEEN A LEFT-EYE LIGHT BEAM AND A RIGHT-EYE LIGHT BEAM IN A STEREOSCOPIC LIGHT
PROJECTOR 95601    Eastman Kodak Company    US    8142021    12/491,288   
6/25/2009    3/27/2012    Granted    DUMP PATH LIGHT INTENSITY SENSING IN LIGHT
PROJECTOR 95604    Eastman Kodak Company    BE    2454633    10738054.5   
7/13/2010    6/5/2013    Granted    STEREOSCOPIC PROJECTOR WITH ROTATING
SEGMENTED DISK 95604    Eastman Kodak Company    CN       201080031468.7   
7/13/2010       Filed    STEREOSCOPIC PROJECTOR WITH ROTATING SEGMENTED DISK
95604    Eastman Kodak Company    DE    602010007662.8    10738054.5   
7/13/2010    6/5/2013    Granted    STEREOSCOPIC PROJECTOR WITH ROTATING
SEGMENTED DISK 95604    Eastman Kodak Company    EP    2454633    10738054.5   
7/13/2010    6/5/2013    Granted    STEREOSCOPIC PROJECTOR WITH ROTATING
SEGMENTED DISK 95604    Eastman Kodak Company    GB    2454633    10738054.5   
7/13/2010    6/5/2013    Granted    STEREOSCOPIC PROJECTOR WITH ROTATING
SEGMENTED DISK 95604    Eastman Kodak Company    JP       2012-520595   
7/13/2010       Filed    STEREOSCOPIC PROJECTOR WITH ROTATING SEGMENTED DISK
95604    Eastman Kodak Company    NL    2454633    10738054.5    7/13/2010   
6/5/2013    Granted    STEREOSCOPIC PROJECTOR WITH ROTATING SEGMENTED DISK 95604
   Eastman Kodak Company    US    8066382    12/502,426    7/14/2009   
11/29/2011    Granted    STEREOSCOPIC PROJECTOR WITH ROTATING SEGMENTED DISK
95605    Eastman Kodak Company    CN       201080025944.4    6/22/2010      
Filed    ETENDUE REDUCED STEREO PROJECTION USING SEGMENTED DISK 95605    Eastman
Kodak Company    EP       10729733.5    6/22/2010       Filed    ETENDUE REDUCED
STEREO PROJECTION USING SEGMENTED DISK 95605    Eastman Kodak Company    JP   
   2012-519533    6/22/2010       Filed    ETENDUE REDUCED STEREO PROJECTION
USING SEGMENTED DISK 95605    Eastman Kodak Company    US    8220931   
12/498,396    7/7/2009    7/17/2012    Granted    ETENDUE REDUCED STEREO
PROJECTION USING SEGMENTED DISK 95609    Eastman Kodak Company    EP      
10725905.3    6/9/2010       Filed    DEVELOPER SYSTEM AND METHOD FOR PROVIDING
VARIABLE FLOW RATE OF DEVELOPER IN AN ELECTROGRAPHIC PRINTER 95609    Eastman
Kodak Company    US    7995956    12/484,392    6/15/2009    8/9/2011    Granted
   DEVELOPER SYSTEM AND METHOD FOR PROVIDING VARIABLE FLOW RATE OF DEVELOPER IN
AN ELECTROGRAPHIC PRINTER 95610    Eastman Kodak Company    US    8229333   
12/484,409    6/15/2009    7/24/2012    Granted    DEVELOPER SYSTEM AND METHOD
FOR PROVIDING A STABLE FLOW RATE OF DEVELOPER IN AN ELECTROGRAPHIC PRINTER 95615
   Eastman Kodak Company    US    8249480    12/491,320    6/25/2009   
8/21/2012    Granted    FUSING APPARATUS FOR HIGH SPEED ELECTROPHOTOGRAPHY
SYSTEM 95616    Eastman Kodak Company    US    8147026    12/430,264   
4/27/2009    4/3/2012    Granted    IMAGE QUALITY MATCHING IN A MIXED PRINT
ENGINE ASSEMBLY SYSTEM 95618    Eastman Kodak Company    US       12/868,122   
8/25/2010       Filed    LAST PAGE SAVER 95624    Eastman Kodak Company    US   
8335464    12/827,325    6/30/2010    12/18/2012    Granted    CLEANING BRUSH
FOR ELECTROSTATOGRAPHIC APPARATUS 95627    Eastman Kodak Company    US   
8091983    12/431,818    4/29/2009    1/10/2012    Granted    JET DIRECTIONALITY
CONTROL USING PRINTHEAD NOZZLE 95628    Eastman Kodak Company    US    7938517
   12/431,826    4/29/2009    5/10/2011    Granted    JET DIRECTIONALITY CONTROL
USING PRINTHEAD DELIVERY CHANNEL 95633    Eastman Kodak Company    CN      
201080018794.4    4/16/2010       Filed    DIGITAL PROJECTOR USING ARRAYED LIGHT
SOURCES 95633    Eastman Kodak Company    EP       10716648.0    4/16/2010      
Filed    DIGITAL PROJECTOR USING ARRAYED LIGHT SOURCES 95633    Eastman Kodak
Company    JP       2012-508464    4/16/2010       Filed    DIGITAL PROJECTOR
USING ARRAYED LIGHT SOURCES 95633    Eastman Kodak Company    TW       099113721
   4/29/2010       Filed    DIGITAL PROJECTOR USING ARRAYED LIGHT SOURCES 95633
   Eastman Kodak Company    US    8132919    12/432,856    4/30/2009   
3/13/2012    Granted    DIGITAL PROJECTOR USING ARRAYED LIGHT SOURCES 95634   
Eastman Kodak Company    CN       201080021801.6    5/20/2010       Filed   
KINEMATIC MIRROR MOUNT ADJUSTABLE FROM TWO DIRECTIONS 95634    Eastman Kodak
Company    JP       2012-511824    5/20/2010       Filed    KINEMATIC MIRROR
MOUNT ADJUSTABLE FROM TWO DIRECTIONS 95634    Eastman Kodak Company    US   
7992835    12/469,894    5/21/2009    8/9/2011    Granted    KINETIC MIRROR
MOUNT ADJUSTABLE FROM TWO DIRECTIONS 95635    Eastman Kodak Company    DE   
602009006714.1    09167558.7    8/10/2009    5/2/2012    Granted    LITHOGRAPHIC
PRINTING PLATE PRECURSORS WITH B-HYDROXY ALKYLAMIDE CROSSLINKERS 95635   
Eastman Kodak Company    GB    2284005    09167558.7    8/10/2009    5/2/2012   
Granted    LITHOGRAPHIC PRINTING PLATE PRECURSORS WITH B-HYDROXY ALKYLAMIDE
CROSSLINKERS 95635    Eastman Kodak Company    NL    2284005    09167558.7   
8/10/2009    5/2/2012    Granted    LITHOGRAPHIC PRINTING PLATE PRECURSORS WITH
B-HYDROXY ALKYLAMIDE CROSSLINKERS 95636    Eastman Kodak Company    CN      
201080027088.6    5/28/2010       Filed    NEGATIVE-WORKING IMAGEABLE ELEMENTS

 

Page 126 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

95636    Eastman Kodak Company    EP       10724597.9    5/28/2010       Filed
   NEGATIVE-WORKING IMAGEABLE ELEMENTS 95636    Eastman Kodak Company    US   
8257907    12/483,293    6/12/2009    9/4/2012    Granted    NEGATIVE-WORKING
IMAGEABLE ELEMENTS 95637    Eastman Kodak Company    CN       201080019305.7   
4/21/2010       Filed    BEAM ALIGNMENT CHAMBER PROVIDING DIVERGENCE CORRECTION
95637    Eastman Kodak Company    EP       10716418.8    4/21/2010       Filed
   BEAM ALIGNMENT CHAMBER PROVIDING DIVERGENCE CORRECTION 95637    Eastman Kodak
Company    JP       2012-508468    4/21/2010       Filed    BEAM ALIGNMENT
CHAMBER PROVIDING DIVERGENCE CORRECTION 95637    Eastman Kodak Company    TW   
   099113719    4/29/2010       Filed    BEAM ALIGNMENT CHAMBER PROVIDING
DIVERGENCE CORRECTION 95637    Eastman Kodak Company    US    8066389   
12/432,999    4/30/2009    11/29/2011    Granted    BEAM ALIGNMENT CHAMBER
PROVIDING DIVERGENCE CORRECTION 95643    Eastman Kodak Company    US    8218985
   12/751,011    3/31/2010    7/10/2012    Granted    IMAGE PRINTING METHOD WITH
REDUCED BANDING 95644    Eastman Kodak Company    US    8197022    12/568,733   
9/29/2009    6/12/2012    Granted    AUTOMATED TIME OF FLIGHT SPEED COMPENSATION
95645    Eastman Kodak Company    US    8104861    12/568,750    9/29/2009   
1/31/2012    Granted    COLOR TO COLOR REGISTRATION TARGET 95651    Eastman
Kodak Company    US       13/305,812    11/29/2011       Filed    AIR EXTRACTION
MANUFACTURING METHOD 95652    Eastman Kodak Company    CN       201080021514.5
   5/5/2010       Filed    SCALING IMAGES BY USING MATCHED COMPONENTS IN A DUAL
PRINT ENGINE SYSTEM 95652    Eastman Kodak Company    DE    602010004857.8   
10718349.3    5/5/2010    1/23/2013    Granted    SCALING IMAGES BY USING
MATCHED COMPONENTS IN A DUAL PRINT ENGINE SYSTEM 95652    Eastman Kodak Company
   EP    2433179    10718349.3    5/5/2010    1/23/2013    Granted    SCALING
IMAGES BY USING MATCHED COMPONENTS IN A DUAL PRINT ENGINE SYSTEM 95652   
Eastman Kodak Company    GB    2433179    10718349.3    5/5/2010    1/23/2013   
Granted    SCALING IMAGES BY USING MATCHED COMPONENTS IN A DUAL PRINT ENGINE
SYSTEM 95652    Eastman Kodak Company    NL    2433179    10718349.3    5/5/2010
   1/23/2013    Granted    SCALING IMAGES BY USING MATCHED COMPONENTS IN A DUAL
PRINT ENGINE SYSTEM 95652    Eastman Kodak Company    US       12/468,315   
5/19/2009       Filed    SCALING IMAGES USING MATCHED COMPONENTS IN A DUAL
ENGINE SYSTEM 95653    Eastman Kodak Company    EP       10747332.4    8/13/2010
      Filed    STRUCTURAL INKS 95653    Eastman Kodak Company    GB      
0914655.6    8/21/2009       Filed    FLEXOGRAPHIC PRINTING INKS 95653   
Eastman Kodak Company    US       13/391,012    8/13/2010       Filed   
STRUCTURAL INKS 95654    Eastman Kodak Company    CN       201080023181.X   
5/5/2010       Filed    OPTICAL PROJECTION SYSTEM WITH CURVED SPECKLE REDUCTION
ELEMENT SURFACE 95654    Eastman Kodak Company    EP       10718350.1   
5/5/2010       Filed    OPTICAL PROJECTION SYSTEM WITH CURVED SPECKLE REDUCTION
ELEMENT SURFACE 95654    Eastman Kodak Company    JP       2012-511807   
5/5/2010       Filed    OPTICAL PROJECTION SYSTEM WITH CURVED SPECKLE REDUCTION
ELEMENT SURFACE 95654    Eastman Kodak Company    US    8172403    12/469,727   
5/21/2009    5/8/2012    Granted    PROJECTION WITH CURVED SPECKLE REDUCTION
ELEMENT SURFACE 95655    Eastman Kodak Company    CN       201080021987.5   
5/7/2010       Filed    ADJUSTING THE CALIBRATION OF AN IMAGING SYSTEM 95655   
Eastman Kodak Company    EP       10723811.5    5/7/2010       Filed   
ADJUSTING THE CALIBRATION OF AN IMAGING SYSTEM 95655    Eastman Kodak Company   
JP       2012-513034    5/7/2010       Filed    ADJUSTING THE CALIBRATION OF AN
IMAGING SYSTEM 95655    Eastman Kodak Company    US    8305648    12/474,508   
5/29/2009    11/6/2012    Granted    ADJUSTING THE CALIBRATION OF AN IMAGING
SYSTEM 95657    Eastman Kodak Company    CN       201080021416.1    5/11/2010   
   Filed    OPTICAL PROJECTION SYSTEM WITH LENSLET ARRANGEMENT ON SPECKLE
REDUCTION ELEMENT 95657    Eastman Kodak Company    EP       10723814.9   
5/11/2010       Filed    OPTICAL PROJECTION SYSTEM WITH LENSLET ARRANGEMENT ON
SPECKLE REDUCTION ELEMENT 95657    Eastman Kodak Company    JP       2012-511811
   5/11/2010       Filed    OPTICAL PROJECTION SYSTEM WITH LENSLET ARRANGEMENT
ON SPECKLE REDUCTION ELEMENT 95657    Eastman Kodak Company    US    8172404   
12/469,751    5/21/2009    5/8/2012    Granted    PROJECTION WITH LENSLET
ARRANGEMENT ON SPECKLE REDUCTION ELEMENT 95658    Eastman Kodak Company    CN   
   201080023175.4    5/19/2010       Filed    OPTICAL LASER PROJECTION SYSTEM
WITH SPECKLE REDUCTION ELEMENT CONFIGURED FOR OUT-OF-PLANE MOTION 95658   
Eastman Kodak Company    EP       10723373.6    5/19/2010       Filed    OPTICAL
LASER PROJECTION SYSTEM WITH SPECKLE REDUCTION ELEMENT CONFIGURED FOR
OUT-OF-PLANE MOTION 95658    Eastman Kodak Company    JP       2011-511821   
5/19/2010       Filed    OPTICAL LASER PROJECTION SYSTEM WITH SPECKLE REDUCTION
ELEMENT CONFIGURED FOR OUT-OF-PLANE MOTION 95658    Eastman Kodak Company    US
   8366281    12/469,766    5/21/2009    2/5/2013    Granted    OUT-OF-PLANE
MOTION OF SPECKLE REDUCTION ELEMENT 95660    Eastman Kodak Company    US      
13/080,908    4/6/2011       Filed    STIMULUS-RESPONSIVE POLYMERIC PARTICLES
95671    Eastman Kodak Company    EP       10723379.3    5/27/2010       Filed
   BEAM ALIGNMENT SYSTEM USING ARRAYED LIGHT SOURCES 95671    Eastman Kodak
Company    IN       7930/DELNP/2011    5/27/2010       Filed    BEAM ALIGNMENT
SYSTEM USING ARRAYED LIGHT SOURCES 95671    Eastman Kodak Company    JP      
2012-513049    5/27/2010       Filed    BEAM ALIGNMENT SYSTEM USING ARRAYED
LIGHT SOURCES 95671    Eastman Kodak Company    US    8033666    12/473,451   
5/28/2009    10/11/2011    Granted    BEAM ALIGNMENT SYSTEM USING ARRAYED LIGHT
SOURCES 95672    Eastman Kodak Company    US       12/511,326    7/29/2009      
Filed    INK RESERVOIR WITH A BIASING VALVE 95674    Eastman Kodak Company    WO
      PCT/US12/34878    4/25/2012       Filed    STIMULUS-RESPONSIVE POLYMERIC
PARTICLE FORMULATIONS

 

Page 127 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

95675    Eastman Kodak Company    CN       201080036041.6    8/16/2010      
Filed    LITHOGRAPHIC PRINTING PLATE PRECURSORS AND STACKS 95675    Eastman
Kodak Company    EP       10747358.9    8/16/2010       Filed    LITHOGRAPHIC
PRINTING PLATE PRECURSORS AND STACKS 95675    Eastman Kodak Company    JP      
2012-526831    8/16/2010       Filed    LITHOGRAPHIC PRINTING PLATE PRECURSORS
AND STACKS 95675    Eastman Kodak Company    US    8383319    12/546,769   
8/25/2009    2/26/2013    Granted    LITHOGRAPHIC PRINTING PLATE PRECURSORS AND
STACKS 95676    Eastman Kodak Company    US       13/160,756    6/15/2011      
Filed    SELECTABLE PRINTHEAD-TO-PAPER SPACING ADJUSTMENT APPARATUS 95682   
Eastman Kodak Company    CN       2010800399740    9/1/2010       Filed   
IMAGING HEAD FOR 3D IMAGING 95682    Eastman Kodak Company    EP      
10757875.9    9/1/2010       Filed    IMAGING HEAD FOR 3D IMAGING 95682   
Eastman Kodak Company    US    8284229    12/555,003    9/8/2009    10/9/2012   
Granted    IMAGING HEAD FOR 3D IMAGING 95684    Eastman Kodak Company    US   
8142976    12/630,214    12/3/2009    3/27/2012    Granted    METHOD FOR
PREPARING MULTIPLE EMULSION AND POROUS POLYMER PARTICLES THEREFROM 95685   
Eastman Kodak Company    US    8330870    12/632,854    12/8/2009    12/11/2012
   Granted    DYNAMIC ILLUMINATION CONTROL FOR LASER PROJECTION DISPLAY 95685   
Eastman Kodak Company    US       13/613,386    9/13/2012       Filed    DYNAMIC
ILLUMINATION CONTROL FOR LASER PROJECTION DISPLAY 95687    Eastman Kodak Company
   CN       201080031777.4    7/12/2010       Filed    IMPROVED SETTING OF
IMAGING PARAMETERS 95687    Eastman Kodak Company    EP       10735101.7   
7/12/2010       Filed    IMPROVED SETTING OF IMAGING PARAMETERS 95687    Eastman
Kodak Company    US    8427695    12/503,096    7/15/2009    4/23/2013   
Granted    IMPROVED SETTING OF IMAGING PARAMETERS 95688    Eastman Kodak Company
   CN       201080031203.7    7/13/2010       Filed    SETTING IMAGING
PARAMETERS USING A SCANNER 95688    Eastman Kodak Company    EP       10737133.8
   7/13/2010       Filed    SETTING IMAGING PARAMETERS USING A SCANNER 95688   
Eastman Kodak Company    US    8446640    12/503,099    7/15/2009    5/21/2013
   Granted    IMPROVED SETTING OF IMAGING PARAMETERS USING A SCANNER 95689   
Eastman Kodak Company    US    8063352    12/490,415    6/24/2009    11/22/2011
   Granted    COLOR SEPARATION FILTER FOR SOLID STATE SENSOR 95693    Eastman
Kodak Company    US       13/331,075    12/20/2011       Filed    PRODUCING
CORRECTION DATA FOR PRINTER 95693    Eastman Kodak Company    WO      
PCT/US12/68662    12/10/2012       Filed    PRODUCING CORRECTION DATA FOR
PRINTER 95696    Eastman Kodak Company    US    8113628    12/487,675   
6/19/2009    2/14/2012    Granted    INKJET PRINTERS HAVING MICRO-FLUIDIC
ACTUATORS 95698    Eastman Kodak Company    US    8422082    12/507,226   
7/22/2009    4/16/2013    Granted    REDUCING INK BLEED ARTIFACTS FOR RGB IMAGES
95700    Eastman Kodak Company    CN       201180009854.0    2/16/2011      
Filed    RAISED PRINTING USING SMALL TONER PARTICLES 95700    Eastman Kodak
Company    EP       11704711.8    2/16/2011       Filed    RAISED PRINTING USING
SMALL TONER PARTICLES 95700    Eastman Kodak Company    US       12/707,873   
2/18/2010       Filed    RAISED PRINTING USING SMALL TONER PARTICLES 95704   
Eastman Kodak Company    US    8118408    12/494,337    6/30/2009    2/21/2012
   Granted    FLOW THROUGH DROP DISPENSER 95705    Eastman Kodak Company    US
   8210648    12/494,341    6/30/2009    7/3/2012    Granted    FLOW THROUGH
DISPENSER INCLUDING TWO DIMENSIONAL ARRAY 95706    Eastman Kodak Company    US
   8182073    12/494,343    6/30/2009    5/22/2012    Granted    FLOW THROUGH
DISPENSER INCLUDING DIVERTER COOLING CHANNEL 95707    Eastman Kodak Company   
US    8172364    12/494,346    6/30/2009    5/8/2012    Granted    FLOW THROUGH
DISPENSER INCLUDING IMPROVED GUIDE STRUCTURE 95708    Eastman Kodak Company   
US    8201924    12/494,350    6/30/2009    6/19/2012    Granted    LIQUID
DIVERTER FOR FLOW THROUGH DROP DISPENSER 95716    Eastman Kodak Company    US   
8215751    12/620,611    11/18/2009    7/10/2012    Granted    CARRIAGE WITH
IMPROVED PRINT CARTRIDGE MOUNTING RELIABILITY 95720    Eastman Kodak Company   
CN       201080027601.1    6/16/2010       Filed    ALIGNMENT METHOD FOR A
PLURALITY OF COUPLED DIGITAL PRINT ENGINES 95720    Eastman Kodak Company    EP
      10728453.1    6/16/2010       Filed    ALIGNMENT METHOD FOR A PLURALITY OF
COUPLED DIGITAL PRINT ENGINES 95720    Eastman Kodak Company    US    8019255   
12/491,630    6/25/2009    9/13/2011    Granted    ALIGNMENT METHOD FOR A
PLURALITY OF COUPLED DIGITAL PRINT ENGINES 95725    Eastman Kodak Company    CN
      201080040381.6    8/26/2010       Filed    POSITIVE-WORKING
RADIATION-SENSITIVE IMAGEABLE ELEMENTS 95725    Eastman Kodak Company    EP   
   10751747.6    8/26/2010       Filed    POSITIVE-WORKING RADIATION-SENSITIVE
IMAGEABLE ELEMENTS 95725    Eastman Kodak Company    IN       902/DELNP/2012   
8/26/2010       Filed    POSITIVE-WORKING RADIATION-SENSITIVE IMAGEABLE ELEMENTS
95725    Eastman Kodak Company    JP       2012-528813    8/26/2010       Filed
   POSITIVE-WORKING RADIATION-SENSITIVE IMAGEABLE ELEMENTS 95725    Eastman
Kodak Company    US    8298750    12/555,040    9/8/2009    10/30/2012   
Granted    POSITIVE-WORKING RADIATION-SENSITIVE IMAGEABLE ELEMENTS 95727   
Eastman Kodak Company    US       12/767,826    4/27/2010       Filed   
CONTINUOUS PRINTHEAD INCLUDING POLYMERIC FILTER 95728    Eastman Kodak Company
   CN       201080031868.8    7/12/2010       Filed    DEVELOPER LIQUID LEVEL
SENSOR 95728    Eastman Kodak Company    US    8283647    12/507,184   
7/22/2009    10/9/2012    Granted    DEVELOPER LIQUID LEVEL SENSOR 95729   
Eastman Kodak Company    CN       201080034745.X    8/4/2010       Filed   
IMPROVED MERGING OF IMAGE PIXEL ARRANGEMENTS

 

Page 128 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

95729    Eastman Kodak Company    EP       10747710.1    8/4/2010       Filed   
IMPROVED MERGING OF IMAGE PIXEL ARRANGEMENTS 95729    Eastman Kodak Company   
US    8174552    12/543,525    8/19/2009    5/8/2012    Granted    IMPROVED
MERGING OF IMAGE PIXEL ARRANGEMENTS 95730    Eastman Kodak Company    US   
8179412    12/543,530    8/19/2009    5/15/2012    Granted    MERGING IMAGE
PIXELS BASED ON MAIN-SCAN MISALIGNMENT 95731    Eastman Kodak Company    US   
8493624    12/543,534    8/19/2009    7/23/2013    Granted    DETERMINATION OF
OPTIMUM MERGE LINE LOCATION 95732    Eastman Kodak Company    US    8427698   
12/543,539    8/19/2009    4/23/2013    Granted    ENHANCED IMAGING WITH
ADJUSTED IMAGE SWATH WIDTHS 95733    Eastman Kodak Company    US    8033650   
12/543,712    8/19/2009    10/11/2011    Granted    PAIRED DROP EJECTOR 95740   
Eastman Kodak Company    US    8331818    12/507,823    7/23/2009    12/11/2012
   Granted    OPTIMIZED FUSING FOR HIGH SPEED ELECTROPHOTOGRAPHY SYSTEM 95742   
Eastman Kodak Company    US    8465899    12/911,978    10/26/2010    6/18/2013
   Granted    LARGE PARTICLE TONER PRINTING METHOD 95744    Eastman Kodak
Company    CN       201080049874.6    11/4/2010       Filed    DYNAMIC PHASE
SHIFTS TO IMPROVE STREAM PRINT 95744    Eastman Kodak Company    EP      
10852634.4    11/4/2010       Filed    DYNAMIC PHASE SHIFTS TO IMPROVE STREAM
PRINT 95744    Eastman Kodak Company    US    8226217    12/613,683    11/6/2009
   7/24/2012    Granted    DYNAMIC PHASE SHIFTS TO IMPROVE STREAM PRINT 95761   
Eastman Kodak Company    BR       112012024510-4    4/20/2011       Filed   
TONER CONTAINING METALLIC FLAKES 95761    Eastman Kodak Company    CN      
201180020761.8    4/20/2011       Filed    TONER CONTAINING METALLIC FLAKES
95761    Eastman Kodak Company    EP       11717135.5    4/20/2011       Filed
   TONER CONTAINING METALLIC FLAKES 95761    Eastman Kodak Company    IN      
9260/DELNP/2012    4/20/2011       Filed    TONER CONTAINING METALLIC FLAKES
95761    Eastman Kodak Company    JP       2013-508038    4/20/2011       Filed
   TONER CONTAINING METALLIC FLAKES 95761    Eastman Kodak Company    US      
12/766,939    4/26/2010       Filed    TONER CONTAINING METALLIC FLAKES AND
METHOD OF FORMING METALLIC IMAGE 95766    Eastman Kodak Company    EP      
10765550.8    10/6/2010       Filed    NEGATIVE-WORKING IMAGEABLE ELEMENTS 95766
   Eastman Kodak Company    US    8426104    12/575,567    10/8/2009   
4/23/2013    Granted    NEGATIVE-WORKING IMAGEABLE ELEMENTS 95767    Eastman
Kodak Company    EP       10768147.0    10/12/2010       Filed    LITHOGRAPHIC
PRINTING PLATE PRECURSORS 95767    Eastman Kodak Company    US       13/940,330
   7/12/2013       Filed    POSITIVE-WORKING LITHOGRAPHIC PRINTING PLATE 95773
   Eastman Kodak Company    US    8507037    12/608,047    10/29/2009   
8/13/2013    Granted    DIGITAL MANUFACTURE OF AN GAS OR LIQUID SEPARATION
DEVICE 95778    Eastman Kodak Company    US    8203712    12/533,424   
7/31/2009    6/19/2012    Granted    METHOD AND APPARATUS FOR MEASURING COLORS
95779    Eastman Kodak Company    US    8401289    12/533,451    7/31/2009   
3/19/2013    Granted    METHOD FOR MATCHING COLORS BETWEEN TWO SYSTEMS 95779   
Eastman Kodak Company    US       13/712,064    12/12/2012       Filed    METHOD
FOR MATCHING COLORS BETWEEN TWO SYSTEMS 95784    Eastman Kodak Company    US   
8162443    12/543,749    8/19/2009    4/24/2012    Granted    PAIRED DROP
EJECTOR METHOD OF OPERATION 95796    Eastman Kodak Company    CN      
201080050172.X    11/4/2010       Filed    AIR EXTRACTION DEVICE FOR INKJET
PRINTHEAD 95796    Eastman Kodak Company    EP       10777189.1    11/4/2010   
   Filed    AIR EXTRACTION DEVICE FOR INKJET PRINTHEAD 95796    Eastman Kodak
Company    US    8235514    12/614,476    11/9/2009    8/7/2012    Granted   
AIR EXTRACTION DEVICE FOR INKJET PRINTHEAD 95797    Eastman Kodak Company    US
   8118406    12/573,273    10/5/2009    2/21/2012    Granted    FLUID EJECTION
ASSEMBLY HAVING A MOUNTING SUBSTRATE 95802    Eastman Kodak Company    US   
8224209    12/542,757    8/18/2009    7/17/2012    Granted    HIGH-FREQUENCY
BANDING REDUCTION FOR ELECTROPHOTOGRAPHIC PRINTER 95804    Eastman Kodak Company
   US    8400670    12/618,949    11/16/2009    3/19/2013    Granted    IMAGE
DOWN-SAMPLING WITH FINE DETAIL ENHANCEMENT 95805    Eastman Kodak Company    US
      12/569,985    9/30/2009       Filed    DIGITAL MANUFACTURE OF AN OPTICAL
WAVEGUIDE 95807    Eastman Kodak Company    US    8205338    12/544,396   
8/20/2009    6/26/2012    Granted    METHOD OF MAKING A MULTI-LOBED NOZZLE 95811
   Eastman Kodak Company    CN       201080045904    9/22/2010       Filed   
HEAT SENSITIVE SENSOR FOR FLEXIBLE WAVEGUIDES 95811    Eastman Kodak Company   
EP       10760853.1    9/22/2010       Filed    HEAT SENSITIVE SENSOR FOR
FLEXIBLE WAVEGUIDES 95811    Eastman Kodak Company    US    8144022   
12/566,906    9/25/2009    3/27/2012    Granted    HEAT SENSITIVE SENSOR FOR
FLEXIBLE WAVEGUIDES 95820    Eastman Kodak Company    CN       201080038796.X   
8/25/2010       Filed    ENHANCED FUSING OF RAISED TONER USING ELECTROGRAPHY
95820    Eastman Kodak Company    EP       10749965.9    8/25/2010       Filed
   ENHANCED FUSING OF RAISED TONER USING ELECTROGRAPHY 95820    Eastman Kodak
Company    JP       2012-527911    8/25/2010       Filed    ENHANCED FUSING OF
RAISED TONER USING ELECTROGRAPHY 95820    Eastman Kodak Company    US    8320784
   12/553,284    9/3/2009    11/27/2012    Granted    ENHANCED FUSING OF RAISED
TONER USING ELECTROGRAPHY 95822    Eastman Kodak Company    US    8517516   
12/908,920    10/21/2010    8/27/2013    Granted    INVERSE MASK GENERATING
PRINTER AND PRINTER MODULE 95826    Eastman Kodak Company    US       12/647,573
   12/28/2009       Filed    FUSER MEMBER WITH FLUOROPOLYMER OUTER LAYER

 

Page 129 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

95827    Eastman Kodak Company    US    8304016    12/647,569    12/28/2009   
11/6/2012    Granted    METHOD OF MAKING FUSER MEMBER 95829    Eastman Kodak
Company    US    8416454    12/649,374    12/30/2009    4/9/2013    Granted   
METHOD FOR GENERATING PERSONALIZED DOCUMENTS 95835    Eastman Kodak Company   
US    8168546    12/622,496    11/20/2009    5/1/2012    Granted    METHOD FOR
SELECTIVE DEPOSITION AND DEVICES 95836    Eastman Kodak Company    CN      
201080041637.5    9/8/2010       Filed    LIMITING PLATE SHIFTING WITHIN A PLATE
PALLET 95836    Eastman Kodak Company    US    8203131    12/563,462   
9/21/2009    6/19/2012    Granted    LIMITING PLATE SHIFTING WITHIN A PLATE
PALLET 95837    Eastman Kodak Company    US    8153529    12/622,506   
11/20/2009    4/10/2012    Granted    METHOD FOR SELECTIVE DEPOSITION AND
DEVICES 95837    Eastman Kodak Company    US       13/313,055    12/7/2011      
Filed    ELECTRONIC DEVICE 95838    Eastman Kodak Company    US    8318249   
12/622,519    11/20/2009    11/27/2012    Granted    METHOD FOR SELECTIVE
DEPOSITION AND DEVICES 95839    Eastman Kodak Company    US       12/622,530   
11/20/2009       Filed    METHOD FOR SELECTIVE DEPOSITION AND DEVICES 95840   
Eastman Kodak Company    US    7998878    12/622,550    11/20/2009    8/16/2011
   Granted    METHOD FOR SELECTIVE DEPOSITION AND DEVICES 95841    Eastman Kodak
Company    US       12/622,660    11/20/2009       Filed    DEPOSITION INHIBITOR
COMPOSITION AND METHOD OF USE 95842    Eastman Kodak Company    US    8226215   
12/707,704    2/18/2010    7/24/2012    Granted    JETTING MODULE INSTALL
MECHANISM 95846    Eastman Kodak Company    US    8130374    13/245,143   
9/26/2011    3/6/2012    Granted    CALIBRATION OF A SPATIAL LIGHT MODULATOR
95846    Eastman Kodak Company    US    8154720    13/245,151    9/26/2011   
4/10/2012    Granted    CALIBRATION OF A SPATIAL LIGHT MODULATOR 95847   
Eastman Kodak Company    US    8243115    12/609,093    10/30/2009    8/14/2012
   Granted    METHOD FOR ADJUSTING A SPATIAL LIGHT MODULATOR 95849    Eastman
Kodak Company    US       13/389,602    8/19/2010       Filed    IMAGE CAPTURE
DEVICE 95860    Eastman Kodak Company    US    8184928    12/582,110   
10/20/2009    5/22/2012    Granted    COMBINING SEAM CARVING AN IMAGE RESIZING
95861    Eastman Kodak Company    US    8213745    12/576,260    10/9/2009   
7/3/2012    Granted    SEAM CARVING FOR IMAGE RESIZING 95866    Eastman Kodak
Company    CN       201080045675.8    10/26/2010       Filed    FLUID
DISTRIBUTION MANIFOLD INCLUDING BONDED PLATES 95866    Eastman Kodak Company   
EP       10774094.6    10/26/2010       Filed    FLUID DISTRIBUTION MANIFOLD
INCLUDING BONDED PLATES 95866    Eastman Kodak Company    TW       099136584   
10/26/2010       Filed    FLUID DISTRIBUTION MANIFOLD INCLUDING BONDED PLATES
95866    Eastman Kodak Company    US       12/606,212    10/27/2009       Filed
   FLUID DISTRIBUTION MANIFOLD INCLUDING BONDED PLATES 95868    Eastman Kodak
Company    US       12/606,213    10/27/2009       Filed    FLUID DISTRIBUTION
MANIFOLD INCLUDING PLATE COMPRISING A MIRROR-FINISHED SURFACE 95870    Eastman
Kodak Company    US       12/606,223    10/27/2009       Filed    FLUID
DISTRIBUTION MANIFOLD INCLUDING NON-PARALLEL NON-PERPENDICULAR SLOTS 95871   
Eastman Kodak Company    CN       201080048658.X    10/19/2010       Filed   
FLUID DISTRIBUTION MANIFOLD INCLUDING COMPLIANT PLATES 95871    Eastman Kodak
Company    EP       10774064.9    10/19/2010       Filed    FLUID DISTRIBUTION
MANIFOLD INCLUDING COMPLIANT PLATES 95871    Eastman Kodak Company    JP      
2012-536874    10/19/2010       Filed    FLUID DISTRIBUTION MANIFOLD INCLUDING
COMPLIANT PLATES 95871    Eastman Kodak Company    US       12/606,228   
10/27/2009       Filed    FLUID DISTRIBUTION MANIFOLD INCLUDING COMPLIANT PLATES
95872    Eastman Kodak Company    US       12/606,231    10/27/2009       Filed
   FLUID CONVEYANCE SYSTEM INCLUDING FLEXIBLE RETAINING MECHANISM 95873   
Eastman Kodak Company    US       12/606,234    10/27/2009       Filed   
CONVEYANCE SYSTEM INCLUDING OPPOSED FLUID DISTRIBUTION MANIFOLDS 95874   
Eastman Kodak Company    US       12/606,238    10/27/2009       Filed    FLUID
DISTRIBUTION MANIFOLD OPERATING STATE MANAGEMENT SYSTEM 95877    Eastman Kodak
Company    US       12/581,198    10/19/2009       Filed    PLATE DEVELOPER WITH
A CONFIGURABLE TRANSPORT PATH 95878    Eastman Kodak Company    US      
12/574,722    10/7/2009       Filed    PLATE MONITORING SYSTEM 95880    Eastman
Kodak Company    US    8177052    12/638,109    12/15/2009    5/15/2012   
Granted    BELT EDGE SENSOR AND ACTUATOR FOR CONTROLLING TRACKING OF SUCH BELT
95881    Eastman Kodak Company    US    8282183    12/604,428    10/23/2009   
10/9/2012    Granted    INKJET PRINTER FOR DETECTING THE TYPE OF PRINT MEDIA
95883    Eastman Kodak Company    US    7982758    12/569,981    9/30/2009   
7/19/2011    Granted    APPARATUS FOR CONTROLLING PEEL POSITION IN A PRINTER
95887    Eastman Kodak Company    EP       09743280.1    4/28/2009       Filed
   FEEDER SYSTEM WITH INDEPENDENT CONTROL OF ROLLERS 95888    Eastman Kodak
Company    US    7654521    11/019,108    12/22/2004    2/2/2010    Granted   
APPARATUS, METHOD AND PROGRAM PRODUCT FOR DETECTING ARTICLE MULTIFEED OVERLAP
95888    Eastman Kodak Company    US    8066280    12/637,869    12/15/2009   
11/29/2011    Granted    APPARATUS, METHOD AND PROGRAM PRODUCT FOR DETECTING
ARTICLE MULTIFEED 95888    Eastman Kodak Company    US    8272639    13/253,764
   10/5/2011    9/25/2012    Granted    APPARATUS AND METHOD FOR DETECTING
ARTICLE MULTIFEED IN A PREDEFINED REGION OF A FLAT ARTICLE 95893    Eastman
Kodak Company    US    8383315    12/707,861    2/18/2010    2/26/2013   
Granted    RAISED LETTER PRINTING USING LARGE YELLOW TONER PARTICLES 95894   
Eastman Kodak Company    EP       09743260.3    4/22/2009       Filed   
VARIABLE FEEDER TRAY CAPACITY CONTROL 95894    Eastman Kodak Company    US      
12/149,550    5/5/2008       Filed    VARIABLE FEEDER TRAY CAPACITY CONTROL

 

Page 130 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

95897    Eastman Kodak Company    US    6694384    09/352,441    7/13/1999   
2/17/2004    Granted    METHOD AND SYSTEM TO REMOTELTY CONFIGURE BUSINESS OFFICE
DEVICES TO USER DEFINED PARAMETERS 95898    Eastman Kodak Company    US   
8251475    12/636,806    12/14/2009    8/28/2012    Granted    POSITION
DETECTION WITH TWO-DIMENSIONAL SENSOR IN PRINTER 95900    Eastman Kodak Company
   DE    60312408.9    03250626.3    1/27/2003    11/29/2007    Granted    SHEET
FEEDER APPARATUS 95900    Eastman Kodak Company    GB    1331184    03250626.3
   1/27/2003    3/14/2007    Granted    SHEET FEEDER APPARATUS 95900    Eastman
Kodak Company    JP    4008360    2003-017564    1/27/2003    9/7/2007   
Granted    PIC ROLLER WITH CLUTCH 95900    Eastman Kodak Company    US   
6679490    10/057,743    1/25/2002    1/20/2004    Granted    PIC ROLLER WITH
CLUTCH 95905    Eastman Kodak Company    US    6305684    09/262,768    3/4/1999
   10/23/2001    Granted    FEED ROLLERS WITH REVERSING CLUTCH 95905    Eastman
Kodak Company    US    6203005    09/262,770    3/4/1999    3/20/2001    Granted
   FEEDER APPARATUS FOR DOCUMENTS AND THE LIKE 95905    Eastman Kodak Company   
US    6585252    09/724,573    11/28/2000    7/1/2003    Granted    SEMI-ACTIVE
CLUTCH ASSEMBLY 95908    Eastman Kodak Company    CN       201180006425.8   
1/19/2011       Filed    ORGANIC SEMICONDUCTING COMPOSITIONS AND N-TYPE
SEMICONDUCTOR DEVICES 95908    Eastman Kodak Company    EP       11702099.0   
1/19/2011       Filed    ORGANIC SEMICONDUCTING COMPOSITIONS AND N-TYPE
SEMICONDUCTOR DEVICES 95908    Eastman Kodak Company    US    8212243   
12/691,793    1/22/2010    7/3/2012    Granted    ORGANIC SEMICONDUCTING
COMPOSITIONS AND N-TYPE SEMICONDUCTOR DEVICES 95909    Eastman Kodak Company   
US    8260569    12/609,113    10/30/2009    9/4/2012    Granted    DETERMINING
A DIMENSION OF A REGULAR PATTERN OF ELEMENTS 95912    Eastman Kodak Company   
US       12/570,009    9/30/2009       Filed    DIGITAL MANUFACTURE OF AN
ELECTRICAL CIRCUIT 95913    Eastman Kodak Company    US    8145114    12/608,040
   10/29/2009    3/27/2012    Granted    DIGITAL MANUFACTURE OF A MICROFLUIDIC
DEVICE 95936    Eastman Kodak Company    US    8395094    12/699,120    2/3/2010
   3/12/2013    Granted    STRUCTURE FOR CONDUCTING HEAT FROM CARTRIDGE HEATERS
95942    Eastman Kodak Company    CN       201080050407.5    10/28/2010      
Filed    AIR EXTRACTION PRINTER 95942    Eastman Kodak Company    US    8376487
   12/614,481    11/9/2009    2/19/2013    Granted    AIR EXTRACTION PRINTER
95943    Eastman Kodak Company    US    8313181    12/614,483    11/9/2009   
11/20/2012    Granted    AIR EXTRACTION METHOD FOR INKJET PRINTER 95948   
Eastman Kodak Company    CN       201080051366.1    11/4/2010       Filed   
NEGATIVE-WORKING LITHOGRAPHIC PRINTING PLATE PRECURSORS 95948    Eastman Kodak
Company    US    8329383    12/612,915    11/5/2009    12/11/2012    Granted   
NEGATIVE-WORKING LITHOGRAPHIC PRINTING PLATE PRECURSORS 95950    Eastman Kodak
Company    US    8493616    12/604,447    10/23/2009    7/23/2013    Granted   
A METHOD FOR IDENTIFYING A MEDIA TYPE AND SELECTING A PRINT MODE BASED ON THE
MEDIA TYPE 95959    Eastman Kodak Company    US       12/635,023    12/10/2009
      Filed    METHOD OF REGISTRATION CORRECTION 95986    Eastman Kodak Company
   CN       201080051073.3    11/5/2010       Filed    PHASE-COMPENSATED
THIN-FILM BEAM COMBINER 95986    Eastman Kodak Company    EP       10778783.0   
11/5/2010       Filed    PHASE-COMPENSATED THIN-FILM BEAM COMBINER 95986   
Eastman Kodak Company    JP       2012-538859    11/5/2010       Filed   
PHASE-COMPENSATED THIN-FILM BEAM COMBINER 95986    Eastman Kodak Company    US
   8305502    12/616,156    11/11/2009    11/6/2012    Granted   
PHASE-COMPENSATED THIN-FILM BEAM COMBINER 95986    Eastman Kodak Company    US
   8508676    13/588,504    8/17/2012    8/13/2013    Granted   
PHASE-COMPENSATED ANTI-REFLECTIVE THIN FILM COATING 95989    Eastman Kodak
Company    CN       201080050173.4    10/20/2010       Filed    PHASE SHIFTS FOR
PRINTING AT TWO SPEEDS 95989    Eastman Kodak Company    JP       2012-537899   
10/20/2010       Filed    PHASE SHIFTS FOR PRINTING AT TWO SPEEDS 95989   
Eastman Kodak Company    US    8231207    12/613,699    11/6/2009    7/31/2012
   Granted    PHASE SHIFTS FOR PRINTING AT TWO SPEEDS 95991    Eastman Kodak
Company    US    8104878    12/613,712    11/6/2009    1/31/2012    Granted   
PHASE SHIFTS FOR TWO GROUPS OF NOZZLES 95992    Eastman Kodak Company    US   
8265505    12/702,343    2/9/2010    9/11/2012    Granted    SELECTIVE COOLING
OF A FUSER HEATER ROLLER 95994    Eastman Kodak Company    US    8147033   
12/614,487    11/9/2009    4/3/2012    Granted    INK CHAMBERS FOR INKJET
PRINTER 95996    Eastman Kodak Company    CN       200980163316.X    11/13/2009
      Filed    MULTICOLOR ELECTROPHOTOGRAPHIC PRINT ENGINE 95996    Eastman
Kodak Company    JP       2012-538797    11/13/2009       Filed    MULTICOLOR
ELECTROPHOTOGRAPHIC PRINT ENGINE 95996    Eastman Kodak Company    US      
13/502,527    11/13/2009       Filed    MULTICOLOR ELECTROPHOTOGRAPHIC PRINT
ENGINE 95999    Eastman Kodak Company    CN       2010800568664    12/13/2010   
   Filed    CONTROLLING ERROR DIFFUSION DOT DENSITY 95999    Eastman Kodak
Company    JP       2012-544662    12/13/2010       Filed    CONTROLLING ERROR
DIFFUSION DOT DENSITY 95999    Eastman Kodak Company    US    8203757   
12/636,879    12/14/2009    6/19/2012    Granted    CONTROLLING ERROR DIFFUSION
DOT DENSITY 96002    Eastman Kodak Company    US       12/618,108    11/13/2009
      Filed    ERROR CORRECTION IN A MULTICOLOR ELECTROPHOTOGRAPHIC PRINT ENGINE
96003    Eastman Kodak Company    CN       2010800512230    11/5/2010      
Filed    JOB ERROR CORRECTION IN A MULTICOLOR ELECTROPHOTOGRAPHIC PRINT ENGINE
96003    Eastman Kodak Company    EP       10776900.2    11/5/2010       Filed
   JOB ERROR CORRECTION IN A MULTICOLOR ELECTROPHOTOGRAPHIC PRINT ENGINE

 

Page 131 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

96003    Eastman Kodak Company    JP       2012-538860    11/5/2010       Filed
   JOB ERROR CORRECTION IN A MULTICOLOR ELECTROPHOTOGRAPHIC PRINT ENGINE 96003
   Eastman Kodak Company    US       12/618,086    11/13/2009       Filed    JOB
ERROR CORRECTION IN A MULTICOLOR ELECTROPHOTOGRAPHIC PRINT ENGINE 96004   
Eastman Kodak Company    US       12/618,059    11/13/2009       Filed   
MULTIPASS ELECTROPHOTOGRAPHIC PRINT ENGINE 96006    Eastman Kodak Company    CN
      201080054002.9    11/16/2010       Filed    BONDABLE PRINTED WIRING WITH
IMPROVED WEAR RESISTANCE 96006    Eastman Kodak Company    JP       2012-541104
   11/16/2010       Filed    BONDABLE PRINTED WIRING WITH IMPROVED WEAR
RESISTANCE 96006    Eastman Kodak Company    US    8251494    12/627,133   
11/30/2009    8/28/2012    Granted    BONDABLE PRINTED WIRING WITH IMPROVED WEAR
RESISTANCE 96008    Eastman Kodak Company    US    8376496    12/796,715   
6/9/2010    2/19/2013    Granted    COLOR CONSISTENCY FOR A MULTI-PRINTHEAD
SYSTEM 96009    Eastman Kodak Company    US       12/915,091    10/29/2010      
Filed    METHOD OF CONTROLLING PRINT DENSITY 96013    Eastman Kodak Company   
US    8306461    12/590,753    11/13/2009    11/6/2012    Granted    MULTICOLOR
ELECTROPHOTOGRAPHIC PRINT ENGINE 96014    Eastman Kodak Company    CN      
201080051101.1    11/10/2010       Filed    SHEET REGISTRATION FOR A MULTIPASS
ELECTROPHOTOGRAPHIC PRINTER 96014    Eastman Kodak Company    DE    2499542   
10781763.7    11/10/2010    7/31/2013    Granted    SHEET REGISTRATION FOR A
MULTIPASS ELECTROPHOTOGRAPHIC PRINTER 96014    Eastman Kodak Company    EP   
2499542    10781763.7    11/10/2010    7/31/2013    Granted    SHEET
REGISTRATION FOR A MULTIPASS ELECTROPHOTOGRAPHIC PRINTER 96014    Eastman Kodak
Company    GB    2499542    10781763.7    11/10/2010    7/31/2013    Granted   
SHEET REGISTRATION FOR A MULTIPASS ELECTROPHOTOGRAPHIC PRINTER 96014    Eastman
Kodak Company    JP       2012-538918    11/10/2010       Filed    SHEET
REGISTRATION FOR A MULTIPASS ELECTROPHOTOGRAPHIC PRINTER 96014    Eastman Kodak
Company    NL    2499542    10781763.7    11/10/2010    7/31/2013    Granted   
SHEET REGISTRATION FOR A MULTIPASS ELECTROPHOTOGRAPHIC PRINTER 96014    Eastman
Kodak Company    US       12/618,118    11/13/2009       Filed    SHEET
REGISTRATION FOR A MULTIPASS ELECTROPHOTOGRAPHIC PRINTER 96017    Eastman Kodak
Company    US    8220902    12/620,614    11/18/2009    7/17/2012    Granted   
PRINTHEAD WITH IMPROVED INK TANK MOUNTING RELIABILITY 96018    Eastman Kodak
Company    US    8220903    12/620,619    11/18/2009    7/17/2012    Granted   
INK TANK FEATURE FOR IMPROVED MOUNTING RELIABILITY 96020    Eastman Kodak
Company    CN       201080055291.4    12/2/2010       Filed    MINIMIZING
CARBONIZATION OF DEVELOPER LIQUID 96020    Eastman Kodak Company    JP      
2012-543155    12/2/2010       Filed    MINIMIZING CARBONIZATION OF DEVELOPER
LIQUID 96020    Eastman Kodak Company    US    7963708    12/632,860   
12/8/2009    6/21/2011    Granted    MINIMIZING CARBONIZATION OF DEVELOPER
LIQUID 96021    Eastman Kodak Company    CN       2010800586728    12/8/2010   
   Filed    INK FILL PORT FOR INKJET INK TANK 96021    Eastman Kodak Company   
JP       2012-544620    12/8/2010       Filed    INK FILL PORT FOR INKJET INK
TANK 96021    Eastman Kodak Company    US    8240816    12/642,883    12/21/2009
   8/14/2012    Granted    INK FILL PORT FOR INKJET INK TANK 96022    Eastman
Kodak Company    US       12/627,161    11/30/2009       Filed    METHOD OF
MAKING BONDABLE PRINTED WIRING MEMBER 96027    Eastman Kodak Company    US      
12/691,273    1/21/2010       Filed    METHOD OF MAKING LITHOGRAPHIC PRINTING
PLATES 96028    Eastman Kodak Company    EP       10805564.1    12/30/2010      
Filed    FLEXOGRAPHIC PROCESSING SOLUTION AND USE 96028    Eastman Kodak Company
   US       12/695,190    1/28/2010       Filed    FLEXOGRAPHIC PROCESSING
SOLUTION AND USE 96028    Eastman Kodak Company    US       13/586,118   
8/15/2012       Filed    FLEXOGRAPHIC PROCESSING SOLUTION AND USE 96041   
Eastman Kodak Company    US    8459787    12/915,751    10/29/2010    6/11/2013
   Granted    AQUEOUS INKJET PRINTING FLUID COMPOSITIONS 96043    Eastman Kodak
Company    US    8317292    12/636,807    12/14/2009    11/27/2012    Granted   
METHOD OF POSITION DETECTION WITH TWO-DIMENSIONAL SENSOR IN PRINTER 96063   
Eastman Kodak Company    BR       BR1120120199072    2/10/2011       Filed   
VERTICAL TRANSISTOR INCLUDING REENTRANT PROFILE 96063    Eastman Kodak Company
   CN       201180010647.7    2/10/2011       Filed    VERTICAL TRANSISTOR
INCLUDING REENTRANT PROFILE 96063    Eastman Kodak Company    EP      
11704703.5    2/10/2011       Filed    VERTICAL TRANSISTOR INCLUDING REENTRANT
PROFILE 96063    Eastman Kodak Company    IN       6475/DELNP/2012    2/10/2011
      Filed    VERTICAL TRANSISTOR INCLUDING REENTRANT PROFILE 96063    Eastman
Kodak Company    JP       2012-555025    2/10/2011       Filed    VERTICAL
TRANSISTOR INCLUDING REENTRANT PROFILE 96063    Eastman Kodak Company    KR   
   10-2012-7022265    2/10/2011       Filed    VERTICAL TRANSISTOR INCLUDING
REENTRANT PROFILE 96063    Eastman Kodak Company    US       12/713,264   
2/26/2010       Filed    VERTICAL TRANSISTOR INCLUDING REENTRANT PROFILE 96064
   Eastman Kodak Company    US       12/649,380    12/30/2009       Filed   
SYSTEM FOR GENERATING PERSONALIZED DOCUMENTS 96068    Eastman Kodak Company   
US    8277006    12/711,354    2/24/2010    10/2/2012    Granted    CONTROLLABLE
MAINTENANCE OPERATIONS FOR EFFICIENT INK USE 96072    Eastman Kodak Company   
US    8427722    12/793,924    6/4/2010    4/23/2013    Granted    COLOR
TRANSFORM INSENSTIVIE TO PROCESS VARIABILITY 96073    Eastman Kodak Company   
US    8377729    12/689,326    1/19/2010    2/19/2013    Granted    FORMING
II-VI CORE-SHELL SEMICONDUCTOR NANOWIRES 96078    Eastman Kodak Company    DE   
   102010046962.9    9/29/2010       Filed    SUBSTRAT PATH SPEED ADJUSTMENT FOR
DIFFERENT OR EQUAL TRANSPORTATION PRINCIPLES WITHIN SAME DRIVE TRAIN
TRANSPORTANORDNUNG FÜR BEDRUCKSTOFFE IN EINER DRUCKMASCHINE

 

Page 132 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

96078    Eastman Kodak Company    US       13/200,669    9/28/2011       Filed
   TRANSPORT ARRANGEMENT FOR PRINTING MATERIALS IN A PRINTING MACHINE 96080   
Eastman Kodak Company    CN       201180045527.0    8/19/2011       Filed   
LITHOGRAPHIC PRINTING PLATE PRECURSOR 96080    Eastman Kodak Company    EP      
11826679.0    8/19/2011       Filed    LITHOGRAPHIC PRINTING PLATE PRECURSOR
96080    Eastman Kodak Company    JP       2010-211946    9/22/2010       Filed
   PHOTOPOLYMER PLATE CONTAINING SPECIFIC FLUORINATED POLYMER 96080    Eastman
Kodak Company    US       13/825,136    8/19/2011       Filed    LITHOGRAPHIC
PRINTING PLATE PRECURSOR 96081    Eastman Kodak Company    US    8309394   
12/691,802    1/22/2010    11/13/2012    Granted    METHOD OF MAKING N-TYPE
SEMICONDUCTOR DEVICES 96083    Eastman Kodak Company    US       12/707,877   
2/18/2010       Filed    A SYSTEM TO PRINT RAISED PRINTING USING SMALL TONER
PARTICLES 96085    Eastman Kodak Company    US    8422930    12/731,178   
3/25/2010    4/16/2013    Granted    SAFE RADIANT TONER HEATING APPARATUS WITH
MEMBRANE 96087    Eastman Kodak Company    US    8331842    12/749,804   
3/30/2010    12/11/2012    Granted    TONER HEATING APPARATUS WITH BELT AND NIP
96088    Eastman Kodak Company    US    8201822    12/713,257    2/26/2010   
6/19/2012    Granted    PLANAR MEDIA-FEED APPARATUS 96089    Eastman Kodak
Company    US    8318406    12/699,079    2/3/2010    11/27/2012    Granted    A
METHOD FOR FIXING A FLEXOGRAPHIC PLATE 96090    Eastman Kodak Company    TW   
   100104798    2/14/2011       Filed    GLASSES FOR VIEWING STEREO IMAGES 96090
   Eastman Kodak Company    US    8384774    12/705,650    2/15/2010   
2/26/2013    Granted    GLASSES FOR VIEWING STEREO IMAGES 96096    Eastman Kodak
Company    BR       1120120196880    2/10/2011       Filed    PRINTER COMPONENT
MOUNTING AND ALIGNMENT SYSTEM 96096    Eastman Kodak Company    CN      
201180010795.9    2/10/2011       Filed    PRINTER COMPONENT MOUNTING AND
ALIGNMENT SYSTEM 96096    Eastman Kodak Company    EP       11705115.1   
2/10/2011       Filed    PRINTER COMPONENT MOUNTING AND ALIGNMENT SYSTEM 96096
   Eastman Kodak Company    IN       7381/DELNP/2012    2/10/2011       Filed   
PRINTER COMPONENT MOUNTING AND ALIGNMENT SYSTEM 96096    Eastman Kodak Company
   JP       2012-555024    2/10/2011       Filed    PRINTER COMPONENT MOUNTING
AND ALIGNMENT SYSTEM 96096    Eastman Kodak Company    US       12/712,296   
2/25/2010       Filed    PRINTER COMPONENT MOUNTING AND ALIGNMENT SYSTEM 96097
   Eastman Kodak Company    CN       201180010738.0    2/22/2011       Filed   
PRINT MEDIA TENSIONING APPARATUS INCLUDING GIMBALED ROLLER 96097    Eastman
Kodak Company    EP       11707008.6    2/22/2011       Filed    PRINT MEDIA
TENSIONING APPARATUS INCLUDING GIMBALED ROLLER 96097    Eastman Kodak Company   
US    8403252    12/712,271    2/25/2010    3/26/2013    Granted    PRINT MEDIA
TENSIONING APPARATUS INCLUDING GIMBALED ROLLER 96105    Eastman Kodak Company   
US    8396400    12/887,786    9/22/2010    3/12/2013    Granted    METHOD OF
IMPLEMENTING A MAGNETICALLY ACTUATED FLAP SEAL 96115    Eastman Kodak Company   
US       12/700,785    2/5/2010       Filed    DETECTION OF MISREGISTERED
PRINTING PLATE 96116    Eastman Kodak Company    EP       11705735.6    2/1/2011
      Filed    IMPROVED PRINTING PLATE REGISTRATION 96116    Eastman Kodak
Company    US    8511227    12/700,788    2/5/2010    8/20/2013    Granted   
IMPROVED PRINTING PLATE REGISTRATION 96117    Eastman Kodak Company    BR      
BR1120120189107    1/13/2011       Filed    SELECTIVE COOLING OF A FUSER 96117
   Eastman Kodak Company    CN       201180008889.2    1/13/2011       Filed   
SELECTIVE COOLING OF A FUSER 96117    Eastman Kodak Company    EP      
11702526.2    1/13/2011       Filed    SELECTIVE COOLING OF A FUSER 96117   
Eastman Kodak Company    IN       6037/DELNP/2012    1/13/2011       Filed   
SELECTIVE COOLING OF A FUSER 96117    Eastman Kodak Company    US    8457513   
12/702,348    2/9/2010    6/4/2013    Granted    SELECTIVE COOLING OF A FUSER
96118    Eastman Kodak Company    EP       11712368.7    3/10/2011       Filed
   LITHOGRAPHIC PROCESSING SOLUTIONS AND METHODS OF USE 96118    Eastman Kodak
Company    US       13/615,739    9/14/2012       Filed    METHODS FOR PREPARING
LITHOGRAPHIC PRINTING PLATES 96122    Eastman Kodak Company    US      
12/712,256    2/25/2010       Filed    REINFORCED MEMBRANE FILTER FOR PRINTHEAD
96125    Eastman Kodak Company    US       13/116,186    5/26/2011       Filed
   METHOD OF MAKING WEAR-RESISTANT PRINTED WIRING MEMBER 96126    Eastman Kodak
Company    US    8273640    12/749,872    3/30/2010    9/25/2012    Granted   
INTEGRATED SEMICONDUCTOR NANOWIRE DEVICE 96128    Eastman Kodak Company    US   
   13/601,259    8/31/2012       Filed    INKJET PRINTING FLUID COMPOSITION
96129    Eastman Kodak Company    CN       201180041443.X    8/18/2011      
Filed    INKJET PRINTING FLUID 96129    Eastman Kodak Company    EP      
11750035.5    8/18/2011       Filed    INKJET PRINTING FLUID 96129    Eastman
Kodak Company    US    8430492    12/871,982    8/31/2010    4/30/2013   
Granted    INKJET PRINTING FLUID 96138    Eastman Kodak Company    CN      
201180017311.3    3/23/2011       Filed    FLEXOGRAPHIC PRINTING PRECURSORS AND
METHODS OF MAKING 96138    Eastman Kodak Company    EP       11712403.2   
3/23/2011       Filed    FLEXOGRAPHIC PRINTING PRECURSORS AND METHODS OF MAKING
96138    Eastman Kodak Company    US       12/748,475    3/29/2010       Filed
   FLEXOGRAPHIC PRINTING PRECURSORS AND METHODS OF MAKING

 

Page 133 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

96138    Eastman Kodak Company    US    8361556    13/188,617    7/22/2011   
1/29/2013    Granted    FLEXOGRAPHIC PRINTING PRECURSORS AND METHODS OF MAKING
96138    Eastman Kodak Company    US       13/616,555    9/14/2012       Filed
   FLEXOGRAPHIC PRINTING PRECURSORS AND METHODS OF MAKING 96139    Eastman Kodak
Company    US    8411489    12/770,795    4/30/2010    4/2/2013    Granted   
SEMICONDUCTING DEVICES AND METHODS OF PREPARING 96142    Eastman Kodak Company
   BR       1120120198980    2/23/2011       Filed    METHOD OF MAKING
TRANSISTOR INCLUDING REENTRANT PROFILE 96142    Eastman Kodak Company    CN   
   2011800109899    2/23/2011       Filed    METHOD OF MAKING TRANSISTOR
INCLUDING REENTRANT PROFILE 96142    Eastman Kodak Company    EP      
11706444.4    2/23/2011       Filed    METHOD OF MAKING TRANSISTOR INCLUDING
REENTRANT PROFILE 96142    Eastman Kodak Company    IN       6469/DELNP/2012   
2/23/2011       Filed    METHOD OF MAKING TRANSISTOR INCLUDING REENTRANT PROFILE
96142    Eastman Kodak Company    JP       2012-555086    2/23/2011       Filed
   METHOD OF MAKING TRANSISTOR INCLUDING REENTRANT PROFILE 96142    Eastman
Kodak Company    KR       2012-7025076    2/23/2011       Filed    METHOD OF
MAKING TRANSISTOR INCLUDING REENTRANT PROFILE 96142    Eastman Kodak Company   
US    7923313    12/713,252    2/26/2010    4/12/2011    Granted    METHOD OF
MAKING TRANSISTOR INCLUDING REENTRANT PROFILE 96143    Eastman Kodak Company   
US    8376353    12/713,289    2/26/2010    2/19/2013    Granted   
PLANAR-MEDIA-FEED METHOD 96144    Eastman Kodak Company    US       12/748,786
   3/29/2010       Filed    SCREENED HARDCOPY REPRODUCTION APPARATUS
COMPENSATION DATA CALCULATION 96145    Eastman Kodak Company    US      
12/711,367    2/24/2010       Filed    USING NONDEPLETED INK SOURCE FOR
MAINTENANCE OPERATION 96148    Eastman Kodak Company    US    8437053   
12/760,600    4/15/2010    5/7/2013    Granted    GAMUT MAPPING USING
HUE-PRESERVING COLOR SPACE 96150    Eastman Kodak Company    US    8322834   
12/750,744    3/31/2010    12/4/2012    Granted    SNAP-IN DIE MOUNT ASSEMBLY
FOR INKJET PRINTHEAD 96151    Eastman Kodak Company    US    8277034   
12/750,749    3/31/2010    10/2/2012    Granted    ORIENTATION OF AIR-PERMEABLE
MEMBRANE IN INKJET PRINTHEAD 96152    Eastman Kodak Company    BR      
BR112012021918-9    3/29/2011       Filed    INK PASSAGEWAYS CONNECTING INLET
PORTS AND CHAMBERS 96152    Eastman Kodak Company    CN       201180017092.9   
3/29/2011       Filed    INK PASSAGEWAYS CONNECTING INLET PORTS AND CHAMBERS
96152    Eastman Kodak Company    EP       11713928.7    3/29/2011       Filed
   INK PASSAGEWAYS CONNECTING INLET PORTS AND CHAMBERS 96152    Eastman Kodak
Company    IN       7737/DELNP/2012    3/29/2011       Filed    INK PASSAGEWAYS
CONNECTING INLET PORTS AND CHAMBERS 96152    Eastman Kodak Company    US   
8256876    12/750,752    3/31/2010    9/4/2012    Granted    INK PASSAGEWAYS
CONNECTING INLET PORTS AND CHAMBERS 96153    Eastman Kodak Company    US   
8286553    12/730,317    3/24/2010    10/16/2012    Granted    WIFFLE-TREE
PRINTING PLATE REGISTRATION SYSTEM 96164    Eastman Kodak Company    US   
8488163    12/789,515    5/28/2010    7/16/2013    Granted    PRINTER WITH
IN-LINE SCANNER 96170    Eastman Kodak Company    US    7906354    12/749,929   
3/30/2010    3/15/2011    Granted    LIGHT EMITTING NANOWIRE DEVICE 96174   
Eastman Kodak Company    US    8023170    12/730,305    3/24/2010    9/20/2011
   Granted    IMPROVED TOTAL INTERNAL REFLECTION MODULATOR 96175    Eastman
Kodak Company    US       12/910,902    10/25/2010       Filed    DYNAMIC
HETEROGENEOUS COMPUTER NETWORK MANAGEMENT TOOL 96177    Eastman Kodak Company   
US       13/454,410    4/24/2012       Filed    PERMANENTLY BONDED FLUID CHANNEL
NOZZLE PLATE FABRICATION 96178    Eastman Kodak Company    US    8111444   
12/730,311    3/24/2010    2/7/2012    Granted    IMPROVED TOTAL INTERNAL
REFLECTION LIGHT VALVE 96180    Eastman Kodak Company    US    8275300   
12/749,819    3/30/2010    9/25/2012    Granted    FORMING SURFACE FINISH BY
ELECTROPHOTOGRAPHIC TONER FUSING 96182    Eastman Kodak Company    US      
12/818,441    6/18/2010       Filed    THERMALLY ABLATABLE LITHOGRAPHIC PRINTING
PLATE PRECURSORS 96184    Eastman Kodak Company    CN       201180017575.9   
3/23/2011       Filed    INKJET INK TANK 96184    Eastman Kodak Company    EP   
   11713912.1    3/23/2011       Filed    INKJET INK TANK 96184    Eastman Kodak
Company    IN       7719/DELNP/2012    3/23/2011       Filed    INKJET INK TANK
96184    Eastman Kodak Company    US    8313180    12/750,732    3/31/2010   
11/20/2012    Granted    INKJET INK TANK 96185    Eastman Kodak Company    BR   
   1120120219391    3/18/2011       Filed    INKJET PRINTER 96185    Eastman
Kodak Company    CN       201180016652.9    3/18/2011       Filed    INKJET
PRINTER 96185    Eastman Kodak Company    EP       11710643.5    3/18/2011      
Filed    INKJET PRINTER 96185    Eastman Kodak Company    IN      
7725/DELNP/2012    3/18/2011       Filed    INKJET PRINTER 96185    Eastman
Kodak Company    US    8317300    12/750,738    3/31/2010    11/27/2012   
Granted    INKJET PRINTER 96186    Eastman Kodak Company    US       12/750,747
   3/31/2010       Filed    METHOD FOR ASSEMBLING AN INKJET PRINTHEAD 96187   
Eastman Kodak Company    BR       BR1120120277960    5/13/2011       Filed   
INKJET RECORDING MEDIUM AND METHODS THEREFOR 96187    Eastman Kodak Company   
CN       201180024384.5    5/13/2011       Filed    INKJET RECORDING MEDIUM AND
METHODS THEREFOR 96187    Eastman Kodak Company    EP       11721914.7   
5/13/2011       Filed    INKJET RECORDING MEDIUM AND METHODS THEREFOR

 

Page 134 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

96187    Eastman Kodak Company    IN       9914/DELNP/2012    5/13/2011      
Filed    INKJET RECORDING MEDIUM AND METHODS THEREFOR 96187    Eastman Kodak
Company    JP       2013-511231    5/13/2011       Filed    INKJET RECORDING
MEDIUM AND METHODS THEREFOR 96187    Eastman Kodak Company    US      
12/781,265    5/17/2010       Filed    INKJET RECORDING MEDIUM AND METHODS
THEREFOR 96188    Eastman Kodak Company    CN       201180020045X    4/12/2011
      Filed    OPTIMIZING A SEAM FOR A PRINT JOB 96188    Eastman Kodak Company
   EP       11717078.7    4/12/2011       Filed    OPTIMIZING A SEAM FOR A PRINT
JOB 96188    Eastman Kodak Company    US    8477380    12/764,160    4/21/2010
   7/2/2013    Granted    OPTIMIZING A SEAM FOR A PRINT JOB 96189    Eastman
Kodak Company    US    8430474    12/797,850    6/10/2010    4/30/2013   
Granted    DIE MOUNTING ASSEMBLY FORMED OF DISSIMILAR MATERIALS 96193    Eastman
Kodak Company    CN       201180025606.6    5/23/2011       Filed    SEAL FOR
INKJET INK TANK 96193    Eastman Kodak Company    EP       11725558.8   
5/23/2011       Filed    SEAL FOR INKJET INK TANK 96193    Eastman Kodak Company
   US    8297747    12/786,468    5/25/2010    10/30/2012    Granted    SEAL FOR
INKJET INK TANK 96198    Eastman Kodak Company    CN       201180020763.7   
4/27/2011       Filed    OFF-STATE LIGHT BAFFLE FOR DIGITAL PROJECTION 96198   
Eastman Kodak Company    EP       11719412.6    4/27/2011       Filed   
OFF-STATE LIGHT BAFFLE FOR DIGITAL PROJECTION 96198    Eastman Kodak Company   
IN       9306/DELNP/2012    4/27/2011       Filed    OFF-STATE LIGHT BAFFLE FOR
DIGITAL PROJECTION 96198    Eastman Kodak Company    JP       2013-508175   
4/27/2011       Filed    OFF-STATE LIGHT BAFFLE FOR DIGITAL PROJECTION 96198   
Eastman Kodak Company    US    8342690    12/770,081    4/29/2010    1/1/2013   
Granted    OFF-STATE LIGHT BAFFLE FOR DIGITAL PROJECTION 96199    Eastman Kodak
Company    BR       BR1120120301683    6/13/2011       Filed    PROJECTION
DISPLAY SURFACE PROVIDING SPECKLE REDUCTION 96199    Eastman Kodak Company    CN
      201180027891.4    6/13/2011       Filed    PROJECTION DISPLAY SURFACE
PROVIDING SPECKLE REDUCTION 96199    Eastman Kodak Company    EP      
11727379.7    6/13/2011       Filed    PROJECTION DISPLAY SURFACE PROVIDING
SPECKLE REDUCTION 96199    Eastman Kodak Company    IN       391/DELNP/2013   
6/13/2011       Filed    PROJECTION DISPLAY SURFACE PROVIDING SPECKLE REDUCTION
96199    Eastman Kodak Company    TW       100120916    6/15/2011       Filed   
PROJECTION DISPLAY SURFACE PROVIDING SPECKLE REDUCTION 96199    Eastman Kodak
Company    US    8085467    12/816,559    6/16/2010    12/27/2011    Granted   
PROJECTION DISPLAY SURFACE PROVIDING SPECKLE REDUCTION 96199    Eastman Kodak
Company    US    8218235    13/237,111    9/20/2011    7/10/2012    Granted   
PROJECTION DISPLAY SURFACE PROVIDING ARTIFACT REDUCTION 96200    Eastman Kodak
Company    US       12/767,876    4/27/2010       Filed    STEREOSCOPIC DIGITAL
PROJECTION APPARATUS USING POLARIZED LIGHT 96201    Eastman Kodak Company    CN
      201180024845.9    5/18/2011       Filed    LOW THERMAL STRESS
BIREFRINGENCE IMAGING LENS 96201    Eastman Kodak Company    EP       11721626.7
   5/18/2011       Filed    LOW THERMAL STRESS BIREFRINGENCE IMAGING LENS 96201
   Eastman Kodak Company    JP       2013-511316    5/18/2011       Filed    LOW
THERMAL STRESS BIREFRINGENCE IMAGING LENS 96201    Eastman Kodak Company    US
      12/784,520    5/21/2010       Filed    LOW THERMAL STRESS BIREFRINGENCE
IMAGING LENS 96202    Eastman Kodak Company    US    8199176    12/786,465   
5/25/2010    6/12/2012    Granted    LASER THERMAL DONOR ELEMENTS AND METHOD OF
USE 96204    Eastman Kodak Company    US    8226216    12/752,576    4/1/2010   
7/24/2012    Granted    METHOD FOR OPERATING CONTINUOUS PRINTERS 96205   
Eastman Kodak Company    US       12/752,599    4/1/2010       Filed    DROP
PLACEMENT METHOD FOR CONTINUOUS PRINTERS 96208    Eastman Kodak Company    US   
8314265    12/770,803    4/30/2010    11/20/2012    Granted    AROMATIC AMIC
ACIDS OR AMIC ESTERS AND COMPOSITIONS 96209    Eastman Kodak Company    US   
8447203    12/795,946    6/8/2010    5/21/2013    Granted    REDUCING TONER
CRACKING WITH SCREENING PATTERNS 96211    Eastman Kodak Company    CN      
201180024355.9    5/9/2011       Filed    SLITTER WITH SELECTIVELY MOVABLE
CUTTING DEVICES 96211    Eastman Kodak Company    EP       11720268.9   
5/9/2011       Filed    SLITTER WITH SELECTIVELY MOVABLE CUTTING DEVICES 96211
   Eastman Kodak Company    US    8312798    12/781,878    5/18/2010   
11/20/2012    Granted    SLITTER WITH TRANSLATING CUTTING DEVICES 96211   
Eastman Kodak Company    US       90/012,867    5/15/2013       Filed    SLITTER
WITH TRANSLATING CUTTING DEVICES 96212    Eastman Kodak Company    CN      
2011800238692    4/25/2011       Filed    FINISHER FOR CUTTING AND SCORING A
RECEIVER 96212    Eastman Kodak Company    EP       11718206.3    4/25/2011   
   Filed    FINISHER FOR CUTTING AND SCORING A RECEIVER 96212    Eastman Kodak
Company    US    8316749    12/779,279    5/13/2010    11/27/2012    Granted   
FINISHER FOR CUTTING OR SCORING RECEIVER 96215    Eastman Kodak Company    US   
8204413    12/827,178    6/30/2010    6/19/2012    Granted    PRINTING JOB WITH
DEVELOPER REMOVAL 96216    Eastman Kodak Company    US    8406672    12/845,789
   7/29/2010    3/26/2013    Granted    BENDING RECEIVER USING HEAT-SHRINKABLE
TONER 96219    Eastman Kodak Company    US       12/767,828    4/27/2010      
Filed    METHOD OF MANUFACTURING PRINTHEAD INCLUDING POLYMERIC FILTER 96220   
Eastman Kodak Company    US    8277035    12/767,833    4/27/2010    10/2/2012
   Granted    PRINTHEAD INCLUDING SECTIONED STIMULATOR/FILTER DEVICE

 

Page 135 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

96221    Eastman Kodak Company    BR       BR1120120246941    4/20/2011      
Filed    STIMULATOR/FILTER DEVICE THAT SPANS PRINTHEAD LIQUID CHAMBER 96221   
Eastman Kodak Company    CN       201180020909.8    4/20/2011       Filed   
STIMULATOR/FILTER DEVICE THAT SPANS PRINTHEAD LIQUID CHAMBER 96221    Eastman
Kodak Company    EP       11717867.3    4/20/2011       Filed   
STIMULATOR/FILTER DEVICE THAT SPANS PRINTHEAD LIQUID CHAMBER 96221    Eastman
Kodak Company    IN       9295/DELNP/2012    4/20/2011       Filed   
STIMULATOR/FILTER DEVICE THAT SPANS PRINTHEAD LIQUID CHAMBER 96221    Eastman
Kodak Company    JP       2013-508036    4/20/2011       Filed   
STIMULATOR/FILTER DEVICE THAT SPANS PRINTHEAD LIQUID CHAMBER 96221    Eastman
Kodak Company    US       12/767,836    4/27/2010       Filed   
STIMULATOR/FILTER DEVICE THAT SPANS PRINTHEAD LIQUID CHAMBER 96222    Eastman
Kodak Company    CN       201180020784.9    4/21/2011       Filed    PRINTHEAD
STIMULATOR/FILTER DEVICE PRINTING METHOD 96222    Eastman Kodak Company    EP   
   11719397.9    4/21/2011       Filed    PRINTHEAD STIMULATOR/FILTER DEVICE
PRINTING METHOD 96222    Eastman Kodak Company    US    8287101    12/767,840   
4/27/2010    10/16/2012    Granted    PRINTHEAD STIMULATOR/FILTER DEVICE
PRINTING METHOD 96223    Eastman Kodak Company    US       12/847,185   
7/30/2010       Filed    METHOD FOR FORMING SURFACE DECORATED PARTICLES 96224   
Eastman Kodak Company    US       13/329,547    12/19/2011       Filed   
JOINING SHEETS TO FORM A BELT 96225    Eastman Kodak Company    US      
12/789,919    5/28/2010       Filed    METHOD FOR PRINTING A SET OF IMAGES 96226
   Eastman Kodak Company    US       12/789,664    5/28/2010       Filed   
PRINT CUTTING SYSTEM 96227    Eastman Kodak Company    US    8313883   
12/785,983    5/24/2010    11/20/2012    Granted    ELECTROPHOTOGRAPHIC PRINT
BINDING METHOD 96230    Eastman Kodak Company    US    8437687    12/770,095   
4/29/2010    5/7/2013    Granted    CALCULATING BOOKLET SHEET LENGTH USING TONER
THICKNESS 96231    Eastman Kodak Company    EP       11731168.8    5/6/2011   
   Filed    MAKING BOOKLET BY ITERATIVELY FOLDING AND CUTTING 96231    Eastman
Kodak Company    US    8371569    12/777,317    5/11/2010    2/12/2013   
Granted    MAKING BOOKLET BY ITERATIVELY FOLDING AND CUTTING 96232    Eastman
Kodak Company    BR       BR1120120245333    4/19/2011       Filed    PRINTHEAD
INCLUDING PARTICULATE TOLERANT FILTER 96232    Eastman Kodak Company    CN      
201180021457.5    4/19/2011       Filed    PRINTHEAD INCLUDING PARTICULATE
TOLERANT FILTER 96232    Eastman Kodak Company    EP       11717863.2   
4/19/2011       Filed    PRINTHEAD INCLUDING PARTICULATE TOLERANT FILTER 96232
   Eastman Kodak Company    IN       9077/DELNP/2012    4/19/2011       Filed   
PRINTHEAD INCLUDING PARTICULATE TOLERANT FILTER 96232    Eastman Kodak Company
   JP       2013-508029    4/19/2011       Filed    PRINTHEAD INCLUDING
PARTICULATE TOLERANT FILTER 96232    Eastman Kodak Company    US      
12/767,822    4/27/2010       Filed    PRINTHEAD INCLUDING PARTICULATE TOLERANT
FILTER 96233    Eastman Kodak Company    US    8453307    12/821,228   
6/23/2010    6/4/2013    Granted    ALIGNMENT ASSEMBLY FOR USE WITH A PRINTHEAD
96241    Eastman Kodak Company    US       12/771,268    4/30/2010       Filed
   FOLDING METHOD FOR ELECTROPHOTOGRAPHIC PRINTS 96245    Eastman Kodak Company
   CN       201180026271.9    5/17/2011       Filed    AROMATIC AMIC ACID SALTS
AND COMPOSITIONS 96245    Eastman Kodak Company    EP       11722678.7   
5/17/2011       Filed    AROMATIC AMIC ACID SALTS AND COMPOSITIONS 96245   
Eastman Kodak Company    US    8404892    12/788,347    5/27/2010    3/26/2013
   Granted    AROMATIC AMIC ACID SALTS AND COMPOSITIONS 96248    Eastman Kodak
Company    EP       11718574.4    4/21/2011       Filed    PRINTING AND FUSING
SYSTEM 96248    Eastman Kodak Company    US       12/768,815    4/28/2010      
Filed    PRINTING AND FUSING SYSTEM 96249    Eastman Kodak Company    US      
12/768,824    4/28/2010       Filed    PRINTER AND FUSING METHOD 96250   
Eastman Kodak Company    US    8040622    12/774,005    5/5/2010    10/18/2011
   Granted    AN APPARATUS FOR COMPENSATING AN IMAGING LENS 96251    Eastman
Kodak Company    US       12/944,186    11/11/2010       Filed    MULTIPLE
RESOLUTION CONTINUOUS INK JET SYSTEM 96262    Eastman Kodak Company    BR      
BR1120120259717    4/20/2011       Filed    AN AUTOFOCUS IMAGING APPARATUS 96262
   Eastman Kodak Company    CN       201180023382.4    4/20/2011       Filed   
AN AUTOFOCUS IMAGING APPARATUS 96262    Eastman Kodak Company    EP      
12197653.4    12/18/2012       Filed    AN AUTOFOCUS IMAGING APPARATUS 96262   
Eastman Kodak Company    IN       9721/DELNP/2012    4/20/2011       Filed    AN
AUTOFOCUS IMAGING APPARATUS 96262    Eastman Kodak Company    US    8154808   
12/777,447    5/11/2010    4/10/2012    Granted    AN AUTOFOCUS IMAGING
APPARATUS 96264    Eastman Kodak Company    BR       BR1120120274538   
4/27/2011       Filed    FOLDING APPARATUS FOR ELECTROPHOTOGRAPHIC PRINTS 96264
   Eastman Kodak Company    CN       201180021870.1    4/27/2011       Filed   
FOLDING APPARATUS FOR ELECTROPHOTOGRAPHIC PRINTS 96264    Eastman Kodak Company
   EP       11720224.2    4/27/2011       Filed    FOLDING APPARATUS FOR
ELECTROPHOTOGRAPHIC PRINTS 96264    Eastman Kodak Company    IN      
9360/DELNP/2012    4/27/2011       Filed    FOLDING APPARATUS FOR
ELECTROPHOTOGRAPHIC PRINTS 96264    Eastman Kodak Company    US       12/771,287
   4/30/2010       Filed    FOLDING APPARATUS FOR ELECTROPHOTOGRAPHIC PRINTS

 

Page 136 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

96271    Eastman Kodak Company    US       13/860,553    4/11/2013       Filed
   PRINTHEAD INCLUDING ACOUSTIC DAMPENING STRUCTURE 96273    Eastman Kodak
Company    US    8480206    13/222,129    8/31/2011    7/9/2013    Granted   
CARRIAGE PRINTER WITH BUBBLE DISLODGING AND REMOVAL 96274    Eastman Kodak
Company    US    8292399    12/826,722    6/30/2010    10/23/2012    Granted   
PROVIDING UNIFORM ILLUMINATION TO A MOVING SENSOR 96275    Eastman Kodak Company
   CN       201180052038.8    10/19/2011       Filed    RECORDING MEDIA PATH IN
A MULTIFUNCTION PRINTER 96275    Eastman Kodak Company    EP       11785166.7   
10/19/2011       Filed    RECORDING MEDIA PATH IN A MULTIFUNCTION PRINTER 96275
   Eastman Kodak Company    JP       FILED    10/19/2011       Filed   
RECORDING MEDIA PATH IN A MULTIFUNCTION PRINTER 96275    Eastman Kodak Company
   US       12/913,081    10/27/2010       Filed    RECORDING MEDIA PATH IN A
MULTIFUNCTION PRINTER 96276    Eastman Kodak Company    US    8215631   
12/871,067    8/30/2010    7/10/2012    Granted    PICK ROLLER RETRACTION IN A
CARRIAGE PRINTER 96278    Eastman Kodak Company    US    8408669    12/828,338
   7/1/2010    4/2/2013    Granted    EFFICIENT DATA SCANNING FOR PRINT MODE
SWITCHING 96287    Eastman Kodak Company    US    8431433    12/788,349   
5/27/2010    4/30/2013    Granted    METHODS OF PROVIDING SEMICONDUCTOR LAYERS
AND ARTICLES FROM AMIC ACID SALTS 96288    Eastman Kodak Company    US   
8450726    12/788,355    5/27/2010    5/28/2013    Granted    ARTICLES
CONTAINING COATINGS OF AMIC ACID SALTS 96289    Eastman Kodak Company    US   
   13/089,541    4/19/2011       Filed    MEMS COMPOSITE TRANSDUCER INCLUDING
COMPLIANT MEMBRANE 96292    Eastman Kodak Company    US    8401433    12/893,177
   9/29/2010    3/19/2013    Granted    METHODS FOR DUAL DRIVE OPERATION OF AN
AUGER IN A DEVELOPMENT STATION 96294    Eastman Kodak Company    US    8336984
   12/871,068    8/30/2010    12/25/2012    Granted    ENCODER FOR INKJET
PRINTERS 96300    Eastman Kodak Company    CN       201180025604.6    5/9/2011
      Filed    STACKING BOOKLET SHEETS ON ADJUSTABLE-ANGLE RAMP 96300    Eastman
Kodak Company    EP       11722953.4    5/9/2011       Filed    STACKING BOOKLET
SHEETS ON ADJUSTABLE-ANGLE RAMP 96300    Eastman Kodak Company    US    8366092
   12/917,702    11/2/2010    2/5/2013    Granted    STACKING BOOKLET SHEETS ON
ADJUSTABLE-ANGLE RAMP 96307    Eastman Kodak Company    US    8365662   
12/781,149    5/17/2010    2/5/2013    Granted    DIRECT ENGRAVING OF
FLEXOGRAPHIC PRINTING PLATES 96312    Eastman Kodak Company    US      
12/786,042    5/24/2010       Filed    ELECTROPHOTOGRAPHIC PRINT BINDING METHOD
AND SYSTEM 96313    Eastman Kodak Company    US       12/786,017    5/24/2010   
   Filed    ELECTROPHOTOGRAPHIC PRINT BINDING SYSTEM 96314    Eastman Kodak
Company    CN       2011800253033    5/9/2011       Filed    DESIGNING LENSES
USING STRESS BIREFRINGENCE PERFORMANCE CRITERION 96314    Eastman Kodak Company
   EP       11719982.8    5/9/2011       Filed    DESIGNING LENSES USING STRESS
BIREFRINGENCE PERFORMANCE CRITERION 96314    Eastman Kodak Company    IN      
10121/DELNP/2012    5/9/2011       Filed    DESIGNING LENSES USING STRESS
BIREFRINGENCE PERFORMANCE CRITERION 96314    Eastman Kodak Company    JP      
2013-511214    5/9/2011       Filed    DESIGNING LENSES USING STRESS
BIREFRINGENCE PERFORMANCE CRITERION 96314    Eastman Kodak Company    US   
8504328    12/784,521    5/21/2010    8/6/2013    Granted    DESIGNING LENSES
USING STRESS BIREFRINGENCE PERFORMANCE CRITERION 96315    Eastman Kodak Company
   US    8287129    12/784,523    5/21/2010    10/16/2012    Granted    LOW
THERMAL STRESS BIREFRINGENCE IMAGING SYSTEM 96318    Eastman Kodak Company    US
      12/869,971    8/27/2010       Filed    JOB SCHEDULE GENERATION USING
HISTORICAL DECISION DATABASE 96321    Eastman Kodak Company    US    8359724   
12/786,472    5/25/2010    1/29/2013    Granted    METHOD OF SEALING AN INKJET
INK TANK 96322    Eastman Kodak Company    JP       2010-248912    11/5/2010   
   Filed    ROLLER DESIGN OF GUMMING SECTION OF AUTOMATIC PROCESSOR FOR
PHOTOSENSITIVE LITHOGRAPHIC PRINTING PLATE 96322    Eastman Kodak Company    US
      13/267,058    10/6/2011       Filed    A PROCESSING APPARATUS FOR
PREPARING LITHOGRAPHIC PRINTING PLATES 96323    Eastman Kodak Company    US   
8341216    12/827,377    6/30/2010    12/25/2012    Granted    EFFICIENT METHOD
FOR IMAGE PROCESSING IN A COMPUTER NETWORK 96324    Eastman Kodak Company    US
   8514246    12/827,331    6/30/2010    8/20/2013    Granted    METHOD FOR
IMAGE RENDERING IN A COMPUTER NETWORK 96326    Eastman Kodak Company    CN      
201180041838X    8/29/2011       Filed    PRINTHEAD INCLUDING REINFORCED LIQUID
CHAMBER 96326    Eastman Kodak Company    EP       11757998.7    8/29/2011      
Filed    PRINTHEAD INCLUDING REINFORCED LIQUID CHAMBER 96326    Eastman Kodak
Company    US    8465140    12/871,995    8/31/2010    6/18/2013    Granted   
PRINTHEAD INCLUDING REINFORCED LIQUID CHAMBER 96330    Eastman Kodak Company   
CN       201180024180.1    5/17/2011       Filed    PRINTER WITH VARIABLE LENGTH
RECEIVER SUPPLY 96330    Eastman Kodak Company    EP       11722964.1   
5/17/2011       Filed    PRINTER WITH VARIABLE LENGTH RECEIVER SUPPLY 96330   
Eastman Kodak Company    US       12/789,934    5/28/2010       Filed    PRINTER
WITH VARIABLE LENGTH RECEIVER SUPPLY 96331    Eastman Kodak Company    US   
8477329    12/789,519    5/28/2010    7/2/2013    Granted    PRINTING VARIABLE
DATA ON A VARIETY OF DIFFERENT PRE-PRINTED STOCKS 96332    Eastman Kodak Company
   US    8420297    12/860,149    8/20/2010    4/16/2013    Granted   
DEVELOPERS AND METHOD OF COLORING LITHOGRAPHIC PRINTING MEMBERS 96333    Eastman
Kodak Company    US    8317293    12/796,729    6/9/2010    11/27/2012   
Granted    COLOR CONSISTENCY FOR A MULTI-PRINTHEAD SYSTEM 96334    Eastman Kodak
Company    US       12/889,716    9/24/2010       Filed    PROCESS FOR PRODUCING
AN IMAGE FROM POROUS MARKING PARTICLES 96341    Eastman Kodak Company    US   
8265514    12/869,985    8/27/2010    9/11/2012    Granted    REMOVING TONER
DURING PRINTER PROCESS-CONTROL FRAME

 

Page 137 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

96341    Eastman Kodak Company    US    8311434    12/869,995    8/27/2010   
11/13/2012    Granted    REMOVING TONER FROM SKIVE MOUNT IN PRINTER 96342   
Eastman Kodak Company    BR       BR1120120301748    6/13/2011       Filed   
PROJECTION APPARATUS PROVIDING REDUCED SPECKLE ARTIFACTS 96342    Eastman Kodak
Company    CN       201180029092.0    6/13/2011       Filed    PROJECTION
APPARATUS PROVIDING REDUCED SPECKLE ARTIFACTS 96342    Eastman Kodak Company   
EP       11727380.5    6/13/2011       Filed    PROJECTION APPARATUS PROVIDING
REDUCED SPECKLE ARTIFACTS 96342    Eastman Kodak Company    IN      
392/DELNP/2013    6/13/2011       Filed    PROJECTION APPARATUS PROVIDING
REDUCED SPECKLE ARTIFACTS 96342    Eastman Kodak Company    US    8469519   
12/816,579    6/16/2010    6/25/2013    Granted    PROJECTION APPARATUS
PROVIDING REDUCED SPECKLE ARTIFACTS 96343    Eastman Kodak Company    CN      
201180040584.X    8/18/2011       Filed    FLEXOGRAPHIC PRINTING MEMBERS 96343
   Eastman Kodak Company    EP       11758290.8    8/18/2011       Filed   
FLEXOGRAPHIC PRINTING MEMBERS 96343    Eastman Kodak Company    US      
12/868,039    8/25/2010       Filed    FLEXOGRAPHIC PRINTING MEMBERS 96350   
Eastman Kodak Company    US       12/945,994    11/15/2010       Filed    METHOD
OF PHOTOPOLYMERIZING OF ACRYLATES 96351    Eastman Kodak Company    CN      
201180054969.1    11/1/2011       Filed    PHOTOINITIATOR COMPOSITIONS 96351   
Eastman Kodak Company    EP       11784862.2    11/1/2011       Filed   
PHOTOINITIATOR COMPOSITIONS 96368    Eastman Kodak Company    US    8320817   
12/858,767    8/18/2010    11/27/2012    Granted    CHARGE REMOVAL FROM A SHEET
96369    Eastman Kodak Company    US    8465141    12/871,999    8/31/2010   
6/18/2013    Granted    LIQUID CHAMBER REINFORCEMENT IN CONTACT WITH FILTER
96370    Eastman Kodak Company    US    8303074    12/826,724    6/30/2010   
11/6/2012    Granted    PRINTER WITH UNIFORM ILLUMINATION FOR MEDIA
IDENTIFICATION 96372    Eastman Kodak Company    US    8406642    12/826,876   
6/30/2010    3/26/2013    Granted    REMOVING TONER FROM LONGITUDINAL MEMBER IN
PRINTER 96375    Eastman Kodak Company    US       12/906,190    10/18/2010   
   Filed    ON-PRESS DEVELOPABLE LITHOGRAPHIC PRINTING PLATE PRECURSORS 96379   
Eastman Kodak Company    US    8507166    13/173,183    6/30/2011    8/13/2013
   Granted    SURFACE TREATED TONER 96385    Eastman Kodak Company    US      
12/826,825    6/30/2010       Filed    SELECTING DISPLAYS FOR DISPLAYING CONTENT
96388    Eastman Kodak Company    US    8452204    12/826,885    6/30/2010   
5/28/2013    Granted    PROCESS CONTROL WITH LONGITUDINAL MEMBER TONER REMOVAL
96391    Eastman Kodak Company    US    8385784    12/893,184    9/29/2010   
2/26/2013    Granted    DEVELOPMENT STATION WITH DUAL ACTUATOR DRIVE 96392   
Eastman Kodak Company    US    8478169    12/893,196    9/29/2010    7/2/2013   
Granted    DEVELOPMENT STATION WITH DUAL DRIVE 96393    Eastman Kodak Company   
US       13/663,882    10/30/2012       Filed    METHOD OF PRINTING A PANORAMIC
PRINT 96394    Eastman Kodak Company    US    8315532    12/827,168    6/30/2010
   11/20/2012    Granted    REDUCING BACKGROUND DEVELOPMENT IN
ELECTROPHOTOGRAPHIC PRINTER 96395    Eastman Kodak Company    CN      
2011800611245    12/5/2011       Filed    INKJET INK COMPOSITION WITH JETTING
AID 96395    Eastman Kodak Company    EP       11805683.7    12/5/2011      
Filed    INKJET INK COMPOSITION WITH JETTING AID 96395    Eastman Kodak Company
   US       12/972,581    12/20/2010       Filed    INKJET INK COMPOSITION WITH
JETTING AID 96396    Eastman Kodak Company    US    8351828    12/827,261   
6/30/2010    1/8/2013    Granted    PRINTER HAVING AN ALTERNATE SCAVENGER
GEOMETRY 96397    Eastman Kodak Company    US    8449229    12/827,305   
6/30/2010    5/28/2013    Granted    FABRICATION OF AN ALTERNATE SCAVENGER
GEOMETRY 96398    Eastman Kodak Company    US    8312111    12/827,337   
6/30/2010    11/13/2012    Granted    IMAGE PROCESSING IN A COMPUTER NETWORK
96399    Eastman Kodak Company    US    8369717    12/869,798    8/27/2010   
2/5/2013    Granted    DETERMINING DEVELOPER TONER CONCENTRATION IN
ELECTROPHOTOGRAPHIC PRINTER 96400    Eastman Kodak Company    US      
12/944,960    11/12/2010       Filed    SCANNING PATCHES TO PROVIDE PRINTER
CALIBRATION DATA 96401    Eastman Kodak Company    AU       2011329352   
11/1/2011       Filed    METHODS OF PROCESSING USING SILICATE FREE DEVELOPER
COMPOSITIONS 96401    Eastman Kodak Company    BR       BR1120130112840   
11/1/2011       Filed    METHODS OF PROCESSING USING SILICATE FREE DEVELOPER
COMPOSITIONS 96401    Eastman Kodak Company    CN       FILED    11/1/2011      
Filed    METHODS OF PROCESSING USING SILICATE FREE DEVELOPER COMPOSITIONS 96401
   Eastman Kodak Company    EP       11784863.0    11/1/2011       Filed   
METHODS OF PROCESSING USING SILICATE FREE DEVELOPER COMPOSITIONS 96401   
Eastman Kodak Company    IN       3186/DELNP/2013    11/1/2011       Filed   
METHODS OF PROCESSING USING SILICATE FREE DEVELOPER COMPOSITIONS 96401   
Eastman Kodak Company    TW       100142131    11/17/2011       Filed    METHODS
OF PROCESSING USING SILICATE FREE DEVELOPER COMPOSITIONS 96401    Eastman Kodak
Company    US       12/948,808    11/18/2010       Filed    METHODS OF
PROCESSING USING SILICATE FREE DEVELOPER COMPOSITIONS 96402    Eastman Kodak
Company    US       12/890,873    9/27/2010       Filed    REPLENISHING
CONSUMABLE AT SERVICE TIME IN PRINTER 96403    Eastman Kodak Company    US   
8452207    12/849,041    8/3/2010    5/28/2013    Granted    PREVENTING DAMAGE
TO A PHOTOCONDUCTOR 96404    Eastman Kodak Company    US       12/872,202   
8/31/2010       Filed    A METHOD OF ALIGNING A PHOTOCONDUCTOR CARTRIDGE 96406
   Eastman Kodak Company    US    8401454    12/885,627    9/20/2010   
3/19/2013    Granted    A SYSTEM FOR COLLECTING WASTE TONER

 

Page 138 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

96407    Eastman Kodak Company    US    8463847    12/827,357    6/30/2010   
6/11/2013    Granted    SYSTEM FOR IMAGE RENDERING IN A COMPUTER NETWORK 96408
   Eastman Kodak Company    US    8475926    12/915,374    10/29/2010   
7/2/2013    Granted    INTERMEDIATE TRANSFER MEMBER AND IMAGING APPARATUS AND
METHOD 96410    Eastman Kodak Company    US       13/269,662    10/10/2011      
Filed    ELECTROPHOTOGRAPHIC PRINTING WITH COMPENSATION 96411    Eastman Kodak
Company    BR       BR1120130015330    8/10/2011       Filed    LIGHT SOURCE
MODULATION FOR PROJECTION 96411    Eastman Kodak Company    CN      
201180039186.6    8/10/2011       Filed    LIGHT SOURCE MODULATION FOR
PROJECTION 96411    Eastman Kodak Company    EP       11746408.1    8/10/2011   
   Filed    LIGHT SOURCE MODULATION FOR PROJECTION 96411    Eastman Kodak
Company    IN       775/DELNP/2013    8/10/2011       Filed    LIGHT SOURCE
MODULATION FOR PROJECTION 96411    Eastman Kodak Company    US    8444275   
12/854,919    8/12/2010    5/21/2013    Granted    LIGHT SOURCE CONTROL FOR
PROJECTOR WITH MULTIPLE PULSE-WIDTH MODULATED LIGHT SOURCES 96414    Eastman
Kodak Company    US    8441698    12/842,074    7/23/2010    5/14/2013   
Granted    COMPACT HOUSING FOR A SCAN BAR ASSEMBLY 96415    Eastman Kodak
Company    US    8382229    12/890,915    9/27/2010    2/26/2013    Granted   
LEAD EDGE DETECTOR FOR PRINTER 96426    Eastman Kodak Company    US    8480224
   12/915,559    10/29/2010    7/9/2013    Granted    AQUEOUS INKJET PRINTING
FLUID COMPOSITIONS 96427    Eastman Kodak Company    US    8465139    12/897,902
   10/5/2010    6/18/2013    Granted    THERMAL DEGASSING DEVICE FOR INKJET
PRINTER 96429    Eastman Kodak Company    US    8328183    12/871,078   
8/30/2010    12/11/2012    Granted    MEDIA STOPPER FOR A PRINTING SYSTEM 96430
   Eastman Kodak Company    US       12/946,260    11/15/2010       Filed   
APPARATUS AND METHOD FOR PRINTING IN BOTH IMAGE AND AROMA DOMAINS INTELLIGENTLY
96432    Eastman Kodak Company    US    8358942    12/847,158    7/30/2010   
1/22/2013    Granted    ELECTROPHOTOGRAPHIC DEVELOPER TONER CONCENTRATION
MEASUREMENT 96434    Eastman Kodak Company    US       12/843,904    7/27/2010
      Filed    PRINTING METHOD USING MOVING LIQUID CURTAIN CATCHER 96435   
Eastman Kodak Company    US    8444260    12/843,906    7/27/2010    5/21/2013
   Granted    LIQUID FILM MOVING OVER SOLID CATCHER SURFACE 96436    Eastman
Kodak Company    US    8409900    13/089,532    4/19/2011    4/2/2013    Granted
   FABRICATING MEMS COMPOSITE TRANSDUCER INCLUDING COMPLIANT MEMBRANE 96437   
Eastman Kodak Company    US    8398210    13/089,521    4/19/2011    3/19/2013
   Granted    CONTINUOUS EJECTION SYSTEM INCLUDING COMPLIANT MEMBRANE TRANSDUCER
96437    Eastman Kodak Company    WO       PCT/US12/33733    4/16/2012      
Filed    CONTINUOUS EJECTION SYSTEM INCLUDING COMPLIANT MEMBRANE TRANSDUCER
96452    Eastman Kodak Company    US    8398221    12/843,907    7/27/2010   
3/19/2013    Granted    PRINTING USING LIQUID FILM POROUS CATCHER SURFACE 96453
   Eastman Kodak Company    US    8398222    12/843,909    7/27/2010   
3/19/2013    Granted    PRINTING USING LIQUID FILM SOLID CATCHER SURFACE 96457
   Eastman Kodak Company    US    8227165    12/845,810    7/29/2010   
7/24/2012    Granted    BENDING RECEIVER USING HEAT-SHRINKABLE FILM 96460   
Eastman Kodak Company    CN       201180063907.7    12/14/2011       Filed   
POROUS PARTICLES WITH MULTIPLE MARKERS 96460    Eastman Kodak Company    EP   
   11808435.9    12/14/2011       Filed    POROUS PARTICLES WITH MULTIPLE
MARKERS 96460    Eastman Kodak Company    US    8507088    12/984,030   
1/4/2011    8/13/2013    Granted    POROUS PARTICLES WITH MULTIPLE MARKERS 96462
   Eastman Kodak Company    US       12/847,196    7/30/2010       Filed   
SURFACE DECORATED PARTICLES 96463    Eastman Kodak Company    US      
12/948,812    11/18/2010       Filed    SILICATE-FREE DEVELOPER COMPOSITIONS
96463    Eastman Kodak Company    US       13/855,751    4/3/2013       Filed   
METHOD OF PROVIDING LITHOGRAPHIC PRINTING PLATES 96464    Eastman Kodak Company
   CN       201180054771.3    11/16/2011       Filed    SILICATE-FREE DEVELOPER
COMPOSITIONS 96464    Eastman Kodak Company    EP       11791698.1    11/16/2011
      Filed    SILICATE-FREE DEVELOPER COMPOSITIONS 96464    Eastman Kodak
Company    JP       FILED    11/16/2011       Filed    SILICATE-FREE DEVELOPER
COMPOSITIONS 96469    Eastman Kodak Company    US    8380091    12/847,192   
7/30/2010    2/19/2013    Granted    RESONANT-FREQUENCY MEASUREMENT OF
ELECTROPHOTOGRAPHIC DEVELOPER DENSITY 96469    Eastman Kodak Company    US   
8463146    13/616,378    9/14/2012    6/11/2013    Granted    RESONANT-FREQUENCY
MEASUREMENT OF ELECTROPHOTOGRAPHIC DEVELOPER DENSITY 96470    Eastman Kodak
Company    US    8457521    12/849,044    8/3/2010    6/4/2013    Granted   
METHOD FOR PREVENTING DAMAGE TO A PHOTOCONDUCTOR 96474    Eastman Kodak Company
   US       13/186,820    7/20/2011       Filed    FEED AUGER WITH PADDLES 96476
   Eastman Kodak Company    US       13/161,573    6/16/2011       Filed   
SPEED OR TORQUE TO FILL DEVELOPER STATION 96478    Eastman Kodak Company    US
   8408130    12/868,054    8/25/2010    4/2/2013    Granted    METHOD OF MAKING
FLEXOGRAPHIC PRINTING MEMBERS 96483    Eastman Kodak Company    US    8488986   
12/915,364    10/29/2010    7/16/2013    Granted    CONTROLLING SPEED TO REDUCE
IMAGE QUALITY ARTIFACTS 96484    Eastman Kodak Company    US       12/890,899   
9/27/2010       Filed    INDICATING CONSUMABLE REPLENISHMENT TIME 96485   
Eastman Kodak Company    US       12/890,946    9/27/2010       Filed   
EFFECTIVELY USING A CONSUMABLE IN TWO PRINTERS 96491    Eastman Kodak Company   
US       13/186,829    7/20/2011       Filed    METHOD OF USING FEED AUGER WITH
PADDLES 96494    Eastman Kodak Company    US    8422919    13/014,900   
1/27/2011    4/16/2013    Granted    SUPPLYING ELECTROPHOTOGRAPHIC TONING MEMBER
USING RIBBON BLENDER

 

Page 139 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

96496    Eastman Kodak Company    US       12/965,230    12/10/2010       Filed
   CLEANING ROTATABLE MEMBER IN ELECTROPHOTOGRAPHIC PRINTER 96497    Eastman
Kodak Company    US       12/956,188    11/30/2010       Filed    PROVIDING
CALIBRATION DATA FOR PRINTER 96498    Eastman Kodak Company    US      
13/860,554    4/11/2013       Filed    PRINTHEAD INCLUDING ACOUSTIC DAMPENING
STRUCTURE 96499    Eastman Kodak Company    US       13/456,537    4/26/2012   
   Filed    LIQUID EJECTION WITH ON-CHIP DEFLECTION AND COLLECTION 96501   
Eastman Kodak Company    US       13/332,418    12/21/2011       Filed   
INTERMEDIATE TRANSFER MEMBER, IMAGING APPARATUS, AND METHOD 96509    Eastman
Kodak Company    US       12/878,295    9/9/2010       Filed    ANTI-ALIAS
PROCESSING WITH LOW-RESOLUTION IMAGE 96510    Eastman Kodak Company    US      
12/862,059    8/24/2010       Filed    PRINTING SYSTEM CONTROL USING MULTIPLE
METADATA PACKETS 96513    Eastman Kodak Company    US    8427648    12/874,249
   9/2/2010    4/23/2013    Granted    APPARATUS FOR DISCRIMINATING BETWEEN
OBJECTS 96514    Eastman Kodak Company    US       12/862,978    8/25/2010      
Filed    HEAD-MOUNTED DISPLAY CONTROL 96515    Eastman Kodak Company    US      
12/862,985    8/25/2010       Filed    HEAD-MOUNTED DISPLAY WITH BIOLOGICAL
STATE DETECTION 96516    Eastman Kodak Company    US       12/862,998   
8/25/2010       Filed    HEAD-MOUNTED DISPLAY WITH EYE STATE DETECTION 96517   
Eastman Kodak Company    US       12/868,013    8/25/2010       Filed   
HEAD-MOUNTED DISPLAY WITH ENVIRONMENTAL STATE DETECTION 96518    Eastman Kodak
Company    US       12/908,158    10/20/2010       Filed    METHOD FOR
PREVENTING DAMAGE TO A PHOTOCONDUCTOR 96520    Eastman Kodak Company    US      
12/885,635    9/20/2010       Filed    A METHOD FOR COLLECTING WASTE TONER 96522
   Eastman Kodak Company    US       12/908,955    10/21/2010       Filed   
CONCURRENTLY REMOVING SHEET CHARGE AND CURL 96525    Eastman Kodak Company    US
      12/862,994    8/25/2010       Filed    SWITCHABLE HEAD-MOUNTED DISPLAY
96527    Eastman Kodak Company    CN       201180058206.4    11/30/2011      
Filed    DEVELOPER AND ITS USE TO PREPARE LITHOGRAPHIC PRINTING PLATES 96527   
Eastman Kodak Company    EP       11802991.7    11/30/2011       Filed   
DEVELOPER AND ITS USE TO PREPARE LITHOGRAPHIC PRINTING PLATES 96528    Eastman
Kodak Company    CN       MAILED    2/16/2012       Filed    A POSITIVE WORKING
LITHOGRAPHIC PRINTING PLATE PRECURSOR AND A METHOD FOR MAKING A PRINTING PLATE
96528    Eastman Kodak Company    EP       12760410.6    2/16/2012       Filed
   POSITIVE-WORKING LITHOGRAPHIC PRINTING PLATE PRECURSOR AND METHOD FOR
PREPARING SAME 96528    Eastman Kodak Company    JP       2011-060090   
3/18/2011       Filed    A POSITIVE WORKING LITHOGRAPHIC PRINTING PLATE
PRECURSOR AND A METHOD FOR MAKING A PRINTING PLATE 96528    Eastman Kodak
Company    US       13/982,309    2/16/2012       Filed    POSITIVE WORKING
LITHOGRAPHIC PRINTING PLATE PRECURSOR AND A METHOD FOR MAKING A PRINTING PLATE
96529    Eastman Kodak Company    US       13/214,495    8/22/2011       Filed
   PREVENTING FUSER ROLLER DAMAGE BY THICK RECEIVERS 96532    Eastman Kodak
Company    US    8434857    12/872,018    8/31/2010    5/7/2013    Granted   
RECIRCULATING FLUID PRINTING SYSTEM AND METHOD 96533    Eastman Kodak Company   
US       13/115,465    5/25/2011       Filed    LIQUID EJECTION SYSTEM INCLUDING
DROP VELOCITY MODULATION 96533    Eastman Kodak Company    WO      
PCT/US12/38298    5/17/2012       Filed    LIQUID EJECTION SYSTEM INCLUDING DROP
VELOCITY MODULATION 96535    Eastman Kodak Company    US    8215633   
12/871,090    8/30/2010    7/10/2012    Granted    MEDIA STOPPER METHOD FOR A
PRINTING SYSTEM 96536    Eastman Kodak Company    US    8215632    12/871,106   
8/30/2010    7/10/2012    Granted    PICK ROLLER RETRACTION METHOD IN A CARRIAGE
PRINTER 96539    Eastman Kodak Company    US       13/076,467    3/31/2011      
Filed    COMPENSATING FOR PERIODIC NONUNIFORMITY IN ELECTROPHOTOGRAPHIC PRINTER
96541    Eastman Kodak Company    US    8469482    13/118,782    5/31/2011   
6/25/2013    Granted    METHOD FOR DETERMINING VARIANCE OF INKJET SENSOR 96543
   Eastman Kodak Company    US    8454137    12/974,025    12/21/2010   
6/4/2013    Granted    BIASED WALL INK TANK WITH CAPILLARY BREATHER 96545   
Eastman Kodak Company    US       12/874,256    9/2/2010       Filed    METHOD
FOR DISCRIMINATING BETWEEN OBJECTS 96553    Eastman Kodak Company    US      
12/908,168    10/20/2010       Filed    APPARATUS FOR PREVENTING DAMAGE TO A
PHOTOCONDUCTOR 96556    Eastman Kodak Company    US       13/222,679   
8/31/2011       Filed    CONTINUOUS INKJET PRINTING METHOD AND FLUID SET 96559
   Eastman Kodak Company    US       12/883,219    9/16/2010       Filed   
CREATING AN IMPROVED PIEZOELECTRIC LAYER FOR TRANSDUCERS 96561    Eastman Kodak
Company    US    8110628    12/984,044    1/4/2011    2/7/2012    Granted   
PREPARATION OF POROUS PARTICLES WITH MULTIPLE MARKERS 96562    Eastman Kodak
Company    US    8507089    12/984,055    1/4/2011    8/13/2013    Granted   
ARTICLES WITH POROUS PARTICLES FOR SECURITY PURPOSES 96563    Eastman Kodak
Company    US       12/878,250    9/9/2010       Filed    SWITCHABLE
HEAD-MOUNTED DISPLAY TRANSITION 96568    Eastman Kodak Company    US      
13/015,606    1/28/2011       Filed    METHOD FOR OPERATING PRINTER WEB MEDIUM
SUPPLY 96569    Eastman Kodak Company    US       13/015,607    1/28/2011      
Filed    PRINTER WEB MEDIUM SUPPLY 96571    Eastman Kodak Company    US      
12/906,228    10/18/2010       Filed    LITHOGRAPHIC PRINTING PLATE PRECURSORS
AND METHODS OF USE 96578    Eastman Kodak Company    US       12/893,092   
9/29/2010       Filed    HEAD-MOUNTED DISPLAY WITH WIRELESS CONTROLLER 96581   
Eastman Kodak Company    US       13/009,985    1/20/2011       Filed   
PREPARING LITHOGRAPHIC PRINTING PLATES BY ABLATION IMAGING

 

Page 140 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

96582    Eastman Kodak Company    US       13/022,714    2/8/2011       Filed   
PREPARING LITHOGRAPHIC PRINTING PLATES 96584    Eastman Kodak Company    US   
   12/893,202    9/29/2010       Filed    METHOD FOR UNLOCKING A DOOR ON A
CARTRIDGE 96585    Eastman Kodak Company    US    8478170    12/893,209   
9/29/2010    7/2/2013    Granted    METHOD FOR OPERATING DEVELOPMENT STATION
AUGER 96586    Eastman Kodak Company    US    8385785    12/893,220    9/29/2010
   2/26/2013    Granted    DEVELOPMENT STATION WITH AUGER TENSIONING 96590   
Eastman Kodak Company    US       13/213,133    8/19/2011       Filed   
ELECTROFORM FILTER STRUCTURE INCLUDING UNIFORM PORE SIZE 96592    Eastman Kodak
Company    US       13/417,557    3/12/2012       Filed    DROP FORMATION WITH
REDUCED STIMULATION CROSSTALK 96594    Eastman Kodak Company    US      
13/161,588    6/16/2011       Filed    METHOD FOR FILLING A DEVELOPER STATION
96595    Eastman Kodak Company    US    8454108    13/217,715    8/25/2011   
6/4/2013    Granted    PRINTHEAD SUPPORT STRUCTURE INCLUDING THERMAL INSULATOR
96597    Eastman Kodak Company    US    8395784    12/890,934    9/27/2010   
3/12/2013    Granted    METHOD OF LEAD EDGE DETECTION IN AN INKJET PRINTER 96598
   Eastman Kodak Company    US    8520275    12/908,916    10/21/2010   
8/27/2013    Granted    METHODS FOR GENERATING AN INVERSE MASK 96599    Eastman
Kodak Company    US       13/285,592    10/31/2011       Filed    EDGE PRINTING
METHOD 96600    Eastman Kodak Company    US       13/285,615    10/31/2011      
Filed    EDGE PRINTING METHOD 96607    Eastman Kodak Company    US      
12/959,458    12/3/2010       Filed    DISENGAGING AN IMAGING MEMBER FROM A
PHOTOCONDUCTOR 96608    Eastman Kodak Company    GB    2485020    GB1115401.0   
9/6/2011    10/10/2012    Granted    COLOR MOTION PICTURE PRINT FILMS 96608   
Eastman Kodak Company    US    8357485    12/910,934    10/25/2010    1/22/2013
   Granted    COLOR MOTION PICTURE PRINT FILMS 96610    Eastman Kodak Company   
US       13/010,805    1/21/2011       Filed    AUTOMATIC DOCUMENT FEEDER WITH
CONTINUOUS TRANSPARENT PLATEN 96615    Eastman Kodak Company    US    8517514   
13/032,664    2/23/2011    8/27/2013    Granted    PRINTHEAD ASSEMBLY AND
FLUIDIC CONNECTION OF DIE 96617    Eastman Kodak Company    US    8469503   
12/897,908    10/5/2010    6/25/2013    Granted    METHOD OF THERMAL DEGASSING
IN AN INKJET PRINTER 96622    Eastman Kodak Company    US       13/024,555   
2/10/2011       Filed    INDIUM PHOSPHIDE COLLOIDAL NANOCRYSTALS 96625   
Eastman Kodak Company    US    8399533    12/946,074    11/15/2010    3/19/2013
   Granted    PHOTOCURABLE COMPOSITIONS CONTAINING N-OXYAZINIUM SALT
PHOTOINITIATORS 96626    Eastman Kodak Company    US       12/913,808   
10/28/2010       Filed    HEAD-MOUNTED DISPLAY CONTROL WITH IMAGE-CONTENT
ANALYSIS 96627    Eastman Kodak Company    US       13/435,283    3/30/2012   
   Filed    METHOD FOR SENSING UNFUSED TONER 96631    Eastman Kodak Company   
US       13/040,297    3/4/2011       Filed    ELECTROPHOTOGRAPHIC
NON-UNIFORMITY COMPENSATION USING INTENTIONAL PERIODIC VARIATION 96632   
Eastman Kodak Company    US       13/096,215    4/28/2011       Filed   
ELECTROPHOTOGRAPHIC PRINTER WITH STATEFUL TONER BOTTLES 96634    Eastman Kodak
Company    US    8401416    12/942,420    11/9/2010    3/19/2013    Granted   
ELECTROPHOTOGRAPHICALLY PRINTING JOB HAVING JOB TYPE 96638    Eastman Kodak
Company    US    8450242    13/093,913    4/26/2011    5/28/2013    Granted   
THERMAL TRANSFER DONOR ELEMENT 96641    Eastman Kodak Company    US      
12/913,100    10/27/2010       Filed    INCLINED MOTOR IN AN INKJET PRINTER
96642    Eastman Kodak Company    US       12/913,115    10/27/2010       Filed
   METHOD OF ASSEMBLING A MULTIFUNCTION PRINTER 96643    Eastman Kodak Company
   US    8123210    12/913,139    10/27/2010    2/28/2012    Granted    PAPER
FEEDING ASSEMBLY FOR PRINTERS 96644    Eastman Kodak Company    US      
12/911,984    10/26/2010       Filed    LARGE PARTICLE TONER PRINTER 96646   
Eastman Kodak Company    US    8147948    12/912,051    10/26/2010    4/3/2012
   Granted    PRINTED ARTICLE 96647    Eastman Kodak Company    US      
12/911,779    10/26/2010       Filed    LIQUID DISPENSER INCLUDING VERTICAL
OUTLET OPENING WALL 96648    Eastman Kodak Company    US       12/911,783   
10/26/2010       Filed    DISPENSING LIQUID USING VERTICAL OUTLET OPENING
DISPENSER 96649    Eastman Kodak Company    CN       201180051491.7   
10/14/2011       Filed    LIQUID DISPENSER INCLUDING SLOPED OUTLET OPENING WALL
96649    Eastman Kodak Company    EP       11774159.5    10/14/2011       Filed
   LIQUID DISPENSER INCLUDING SLOPED OUTLET OPENING WALL 96649    Eastman Kodak
Company    US    8439481    12/911,756    10/26/2010    5/14/2013    Granted   
LIQUID DISPENSER INCLUDING SLOPED OUTLET OPENING WALL 96650    Eastman Kodak
Company    US    8328335    12/911,758    10/26/2010    12/11/2012    Granted   
LIQUID DISPENSER INCLUDING SLOPED OUTLET OPENING WALL 96652    Eastman Kodak
Company    US    8336995    12/911,773    10/26/2010    12/25/2012    Granted   
DISPENSING LIQUID USING CURVED OUTLET OPENING DISPENSER 96653    Eastman Kodak
Company    US       12/911,751    10/26/2010       Filed    LIQUID DISPENSER
INCLUDING CURVED VENT 96654    Eastman Kodak Company    US    8303091   
12/911,755    10/26/2010    11/6/2012    Granted    DISPENSING LIQUID USING
CURVED VENT DISPENSER 96655    Eastman Kodak Company    US       12/911,759   
10/26/2010       Filed    LIQUID DISPENSER INCLUDING MULTIPLE LIQUID RETURN
PASSAGES 96656    Eastman Kodak Company    US       12/911,762    10/26/2010   
   Filed    DISPENSING LIQUID USING DISPENSER INCLUDING MULTIPLE RETURNS 96659
   Eastman Kodak Company    US    8322825    12/911,771    10/26/2010   
12/4/2012    Granted    DISPENSER INCLUDING OVERLAPPING OUTLET AND RETURN PORT

 

Page 141 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

96660    Eastman Kodak Company    US       12/911,774    10/26/2010       Filed
   DISPENSING LIQUID USING OVERLAPPING OUTLET RETURN DISPENSER 96661    Eastman
Kodak Company    CN       201180051587.3    10/14/2011       Filed    DISPENSER
INCLUDING ARRAY OF LIQUID DISPENSING ELEMENTS 96661    Eastman Kodak Company   
EP       11774161.1    10/14/2011       Filed    DISPENSER INCLUDING ARRAY OF
LIQUID DISPENSING ELEMENTS 96661    Eastman Kodak Company    US    8308275   
12/911,776    10/26/2010    11/13/2012    Granted    DISPENSER INCLUDING ARRAY
OF LIQUID DISPENSING ELEMENTS 96662    Eastman Kodak Company    US      
12/911,782    10/26/2010       Filed    DISPENSING LIQUID USING ARRAY OF
DISPENSING ELEMENTS 96663    Eastman Kodak Company    US    8382254   
12/911,754    10/26/2010    2/26/2013    Granted    LIQUID DISPENSER INCLUDING
SECONDARY LIQUID MANIFOLD 96664    Eastman Kodak Company    US    8328334   
12/911,750    10/26/2010    12/11/2012    Granted    DISPENSING LIQUID USING
DISPENSER INCLUDING SECONDARY MANIFOLD 96667    Eastman Kodak Company    US   
   13/214,460    8/22/2011       Filed    ANGLED MAGNETIC AUGER FOR A DEVELOPER
STATION 96668    Eastman Kodak Company    US       13/094,865    4/27/2011      
Filed    PRINTING MULTI-CHANNEL IMAGE ON WEB RECEIVER 96669    Eastman Kodak
Company    US       12/956,206    11/30/2010       Filed    PRODUCING
CALIBRATION TARGET FOR PRINTER 96670    Eastman Kodak Company    US      
13/249,333    9/30/2011       Filed    METHOD FOR MANAGING WAX ON A PRINT 96671
   Eastman Kodak Company    US       13/018,188    1/31/2011       Filed   
ENHANCEMENT OF DISCHARGED AREA DEVELOPED TONER LAYER 96679    Eastman Kodak
Company    US    8485654    12/915,715    10/29/2010    7/16/2013    Granted   
AQUEOUS INKJET PRINTING FLUID COMPOSITIONS 96680    Eastman Kodak Company    US
   8465142    12/915,482    10/29/2010    6/18/2013    Granted    AQUEOUS INKJET
PRINTING FLUID COMPOSITIONS 96681    Eastman Kodak Company    US    8282202   
12/915,527    10/29/2010    10/9/2012    Granted    AQUEOUS INKJET PRINTING
FLUID COMPOSITIONS 96683    Eastman Kodak Company    US       12/948,044   
11/17/2010       Filed    EXTRACTING STEP AND REPEAT DATA 96694    Eastman Kodak
Company    US    8456655    12/966,153    12/13/2010    6/4/2013    Granted   
USER IDENTIFICATION FOR SCANNING APPARATUS 96695    Eastman Kodak Company    US
      13/433,331    3/29/2012       Filed    METHOD FOR ADDING CONTENT TO
PREFORMATTED DOCUMENTS 96695    Eastman Kodak Company    WO       PCT/US13/34083
   3/27/2013       Filed    METHOD FOR ADDING CONTENT TO PREFORMATTED DOCUMENTS
96701    Eastman Kodak Company    US       13/165,137    6/21/2011       Filed
   METHOD OF CHARACTERIZING AN IMAGING SYSTEM 96702    Eastman Kodak Company   
US       13/165,160    6/21/2011       Filed    METHOD OF DESIGNING A COLOR
CHART 96706    Eastman Kodak Company    US       12/952,257    11/23/2010      
Filed    PROCESSING REUSABLE AND SPECIFIC CONTENT 96708    Eastman Kodak Company
   US       12/959,470    12/3/2010       Filed    APPARATUS FOR DECOUPLING A
ROLLER CHARGER FROM A PHOTOCONDUCTOR 96711    Eastman Kodak Company    US      
12/949,937    11/19/2010       Filed    EJECTING ANTI-CURL SOLUTION IN CARRIAGE
PRINTERS 96712    Eastman Kodak Company    US    8465129    13/115,421   
5/25/2011    6/18/2013    Granted    LIQUID EJECTION USING DROP CHARGE AND MASS
96712    Eastman Kodak Company    WO       PCT/US12/39071    5/23/2012      
Filed    LIQUID EJECTION USING DROP CHARGE AND MASS 96714    Eastman Kodak
Company    TW       101100696    1/6/2012       Filed    TRANSISTOR INCLUDING
REDUCED CHANNEL LENGTH 96714    Eastman Kodak Company    US       12/986,197   
1/7/2011       Filed    TRANSISTOR INCLUDING REDUCED CHANNEL LENGTH 96715   
Eastman Kodak Company    CN       201280004446.0    1/4/2012       Filed   
TRANSISTOR INCLUDING MULTI-LAYER REENTRANT PROFILE 96715    Eastman Kodak
Company    EP       12700880.3    1/4/2012       Filed    TRANSISTOR INCLUDING
MULTI-LAYER REENTRANT PROFILE 96715    Eastman Kodak Company    TW      
101100694    1/6/2012       Filed    TRANSISTOR INCLUDING MULTI-LAYER REENTRANT
PROFILE 96715    Eastman Kodak Company    US    8492769    12/986,241   
1/7/2011    7/23/2013    Granted    TRANSISTOR INCLUDING MULTI-LAYER REENTRANT
PROFILE 96716    Eastman Kodak Company    US       13/228,881    9/9/2011      
Filed    PRINTHEAD FOR INKJET PRINTING DEVICE 96721    Eastman Kodak Company   
CN       MAILED    3/8/2012       Filed    LASER-ENGRAVEABLE FLEXOGRAPHIC
PRINTING PRECURSORS 96721    Eastman Kodak Company    EP       12712455.0   
3/8/2012       Filed    LASER-ENGRAVEABLE FLEXOGRAPHIC PRINTING PRECURSORS 96721
   Eastman Kodak Company    US       13/053,700    3/22/2011       Filed   
LASER-ENGRAVEABLE FLEXOGRAPHIC PRINTING PRECURSORS 96724    Eastman Kodak
Company    US       13/205,150    8/8/2011       Filed    NOTCHLESS CORE 96725
   Eastman Kodak Company    US       12/947,986    11/17/2010       Filed   
METHOD OF IDENTIFYING MOTION SICKNESS 96727    Eastman Kodak Company    US      
13/181,701    7/13/2011       Filed    ELECTROPHOTOGRAPHIC DEVELOPER TONER
REPLENISHMENT APPARATUS 96730    Eastman Kodak Company    US       13/612,920   
9/13/2012       Filed    METALLIZED THERMAL DYE IMAGE RECEIVER ELEMENTS AND
IMAGING 96731    Eastman Kodak Company    US    8333861    12/955,077   
11/29/2010    12/18/2012    Granted    FORMING A FLEXIBLE WALL FOR AN INK TANK
96732    Eastman Kodak Company    US    8480199    12/949,960    11/19/2010   
7/9/2013    Granted    METHOD OF PRINTING WITH ANTI-CURL SOLUTION 96735   
Eastman Kodak Company    US    8455570    13/234,662    9/16/2011    6/4/2013   
Granted    INK COMPOSITION FOR CONTINUOUS INKJET PRINTING

 

Page 142 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

96735    Eastman Kodak Company    WO       PCT/US12/54710    9/12/2012      
Filed    INK COMPOSITION FOR CONTINUOUS INKJET PRINTING 96740    Eastman Kodak
Company    CN       FILED    2/20/2012       Filed    FLOOR RELIEF FOR DOT
IMPROVEMENT 96740    Eastman Kodak Company    EP       12706986.2    2/20/2012
      Filed    FLOOR RELIEF FOR DOT IMPROVEMENT 96740    Eastman Kodak Company
   US       13/031,300    2/21/2011       Filed    FLOOR RELIEF FOR DOT
IMPROVEMENT 96742    Eastman Kodak Company    US    8474944    12/968,381   
12/15/2010    7/2/2013    Granted    MATCHING IMAGING DATA TO FLEXOGRAPHIC PLATE
SURFACE 96745    Eastman Kodak Company    US       12/952,263    11/23/2010   
   Filed    PROCESSING REUSABLE AND SPECIFIC CONTENT 96746    Eastman Kodak
Company    CN       FILED    1/20/2012       Filed    EMBEDDING DATA PRINTED IN
SOLID AREAS 96746    Eastman Kodak Company    EP       12702109.5    1/20/2012
      Filed    EMBEDDING DATA PRINTED IN SOLID AREAS 96746    Eastman Kodak
Company    US       13/017,260    1/31/2011       Filed    EMBEDDING DATA
PRINTED IN SOLID AREAS 96746    Eastman Kodak Company    WO       PCT/US12/21939
   1/20/2012       Filed    EMBEDDING DATA PRINTED IN SOLID AREAS 96747   
Eastman Kodak Company    US    8406673    12/965,254    12/10/2010    3/26/2013
   Granted    ROTATABLE MEMBER CLEANER FOR ELECTROPHOTOGRAPHIC PRINTER 96748   
Eastman Kodak Company    US       12/956,275    11/30/2010       Filed    METHOD
OF IDENTIFYING MOTION SICKNESS 96752    Eastman Kodak Company    US      
13/011,103    1/21/2011       Filed    LASER LEVELING HIGHLIGHT CONTROL 96753   
Eastman Kodak Company    US       12/974,038    12/21/2010       Filed   
FORMING AN INK TANK WITH CAPILLARY BREATHER 96754    Eastman Kodak Company    US
   8493588    12/966,169    12/13/2010    7/23/2013    Granted    METHOD OF
IDENTIFYING USER OF SCANNING APPARATUS 96755    Eastman Kodak Company    US   
   13/094,920    4/27/2011       Filed    DEACTIVATION OF A SECURITY FEATURE
96755    Eastman Kodak Company    WO       PCT/US12/34852    4/25/2012      
Filed    DEACTIVATION OF A SECURITY FEATURE 96756    Eastman Kodak Company    US
      12/968,387    12/15/2010       Filed    MATCHING IMAGING DATA TO
FLEXOGRAPHIC PLATE SURFACE 96757    Eastman Kodak Company    US       13/074,388
   3/29/2011       Filed    PRINTHEAD MAINTENANCE STATION INCLUDING STATION
BACKFLUSH 96758    Eastman Kodak Company    US       13/292,117    11/9/2011   
   Filed    MEDIA TRANSPORT SYSTEM INCLUDING ACTIVE MEDIA STEERING 96762   
Eastman Kodak Company    US       13/007,758    1/17/2011       Filed   
HEAD-MOUNTED DISPLAY CONTROL WITH SENSORY STIMULATION 96766    Eastman Kodak
Company    US       13/026,355    2/14/2011       Filed    PHOTOINITIATOR
COMPOSITIONS AND USES 96770    Eastman Kodak Company    US       13/026,360   
2/14/2011       Filed    PHOTOCURABLE INKS AND METHODS OF USE 96770    Eastman
Kodak Company    US       13/906,461    5/31/2013       Filed    METHOD OF USING
PHOTOCURABLE INKS 96771    Eastman Kodak Company    US       13/026,365   
2/14/2011       Filed    ARTICLES WITH PHOTOCURABLE AND PHOTOCURED COMPOSITIONS
96772    Eastman Kodak Company    US       13/026,372    2/14/2011       Filed
   METHODS OF PHOTOCURING AND IMAGING 96773    Eastman Kodak Company    US      
13/077,496    3/31/2011       Filed    DUAL TONER PRINTING WITH DISCHARGE AREA
DEVELOPMENT 96774    Eastman Kodak Company    US       13/018,172    1/31/2011
      Filed    BALANCING DISCHARGE AREA DEVELOPED AND TRANSFERRED TONER 96775   
Eastman Kodak Company    US       13/018,158    1/31/2011       Filed   
ENHANCEMENT OF CHARGE AREA DEVELOPED TONER LAYER 96776    Eastman Kodak Company
   US       13/077,474    3/31/2011       Filed    DUAL TONER PRINTING WITH
CHARGE AREA DEVELOPMENT 96777    Eastman Kodak Company    US    8431313   
13/018,148    1/31/2011    4/30/2013    Granted    BALANCING CHARGE AREA
DEVELOPED AND TRANSFERRED TONER 96778    Eastman Kodak Company    US      
13/018,183    1/31/2011       Filed    PRINTER WITH DISCHARGE AREA DEVELOPED
TONER BALANCING 96779    Eastman Kodak Company    US       13/018,136   
1/31/2011       Filed    PRINTER WITH CHARGE AREA DEVELOPED TONER BALANCING
96780    Eastman Kodak Company    US       13/015,608    1/28/2011       Filed
   PRINTER WEB MEDIUM SUPPLY WITH DRIVE SYSTEM 96781    Eastman Kodak Company   
US       13/017,111    1/31/2011       Filed    METHOD FOR PREPARING
LITHOGRAPHIC PRINTING PLATES 96788    Eastman Kodak Company    US      
13/101,178    5/5/2011       Filed    INORGANIC POROUS PARTICLES WITH STABILIZED
MICROPORES 96788    Eastman Kodak Company    WO       PCT/US12/36225    5/3/2012
      Filed    INORGANIC POROUS PARTICLES WITH STABILIZED MICROPORES 96792   
Eastman Kodak Company    US       13/026,380    2/14/2011       Filed   
PHOTOCURABLE INKS WITH ALDEHYDES AND METHODS OF USE 96792    Eastman Kodak
Company    US       13/906,638    5/31/2013       Filed    METHODS OF USING
PHOTOCURABLE INKS 96794    Eastman Kodak Company    DE       102010055852.4   
12/22/2010       Filed    A METHOD TO REGISTER COLORS IN IN-TRACK DIRECTION ON A
MULTICOLOR WEB PRINTING MACHINE VERFAHREN ZUM DRUCKEN EINES MEHRFARBENBILDES AUF
EINER BEDRUCKSTOFFBAHN 96794    Eastman Kodak Company    US       13/311,039   
12/5/2011       Filed    METHOD TO REGISTER COLORS IN IN-TRACK DIRECTION ON A
MULTICOLOR WEB PRINTING MACHINE 96795    Eastman Kodak Company    DE   
102010055422    102010055422.7    12/21/2010    4/5/2012    Granted    EXTENDED
IN-TRACK CORRECTION VERFAHREN ZUR KORREKTUR DES POSITION EINES BOGENS IN
TRANSPORTRICHTUNG UND BOGENBEARBEITUNGSMASCHINE 96796    Eastman Kodak Company
   DE       102011016105.8    4/5/2011       Filed    VERFAHREN ZUM EINSPEISEN
VON BÖGEN

 

Page 143 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

96796    Eastman Kodak Company    US       13/433,690    3/29/2012       Filed
   METHOD FOR FEEDING SHEETS 96797    Eastman Kodak Company    DE      
102011009823.2    1/31/2011       Filed    COMBINED IN-TRACK, CROSS-TRACK AND
INDICA LENGTH DETECTION TRANSPORTBAND,MESSVORRICHTUNG UND VERFAHREN ZUR
BESTIMMUNG DES TYPS UND DER POSITION DES TRANSPORTBANDES 96798    Eastman Kodak
Company    US       13/022,663    2/8/2011       Filed    PRINTED PRODUCT WITH
AUTHENTICATION BI-FLUORESCENCE FEATURE 96809    Eastman Kodak Company    DE   
   102011017209.2    4/15/2011       Filed    VERFAHREN UND VORRICHTUNG ZUM
AUTOMATISCHEN ANPASSEN EINES SCHREIBTAKTES IN EINER DIGITALEN DRUCKMASCHINE
96809    Eastman Kodak Company    US       13/406,832    2/28/2012       Filed
   METHOD AND DEVICE FOR AUTOMATICALLY ADAPTING A WRITE CYCLE IN A DIGITAL
PRINTING MACHINE 96812    Eastman Kodak Company    US       13/036,283   
2/28/2011       Filed    PREPARATION OF LITHOGRAPHIC PRINTING PLATES 96823   
Eastman Kodak Company    US    8485637    13/014,763    1/27/2011    7/16/2013
   Granted    CARRIAGE WITH CAPPING SURFACE FOR INKJET PRINTHEAD 96824   
Eastman Kodak Company    US       13/028,417    2/16/2011       Filed   
OBLIQUELY MOUNTED MOTOR ON SCAN BAR ASSEMBLY 96825    Eastman Kodak Company   
US       13/028,433    2/16/2011       Filed    SCANNING APPARATUS WITH CIRCUIT
BOARD OVERLAPPING PLATEN 96826    Eastman Kodak Company    US    7985684   
12/986,199    1/7/2011    7/26/2011    Granted    ACTUATING TRANSISTOR INCLUDING
REDUCED CHANNEL LENGTH 96828    Eastman Kodak Company    US    8383469   
12/986,206    1/7/2011    2/26/2013    Granted    PRODUCING TRANSISTOR INCLUDING
REDUCED CHANNEL LENGTH 96829    Eastman Kodak Company    CN       FILED   
1/4/2012       Filed    TRANSISTOR INCLUDING MULTIPLE REENTRANT PROFILES 96829
   Eastman Kodak Company    EP       12727953.7    1/4/2012       Filed   
TRANSISTOR INCLUDING MULTIPLE REENTRANT PROFILES 96829    Eastman Kodak Company
   TW       101100698    1/6/2012       Filed    TRANSISTOR INCLUDING MULTIPLE
REENTRANT PROFILES 96829    Eastman Kodak Company    US       12/986,210   
1/7/2011       Filed    TRANSISTOR INCLUDING MULTIPLE REENTRANT PROFILES 96830
   Eastman Kodak Company    US    8304347    12/986,218    1/7/2011    11/6/2012
   Granted    ACTUATING TRANSISTOR INCLUDING MULTIPLE REENTRANT PROFILES 96831
   Eastman Kodak Company    US    8338291    12/986,236    1/7/2011   
12/25/2012    Granted    PRODUCING TRANSISTOR INCLUDING MULTIPLE REENTRANT
PROFILES 96832    Eastman Kodak Company    US       12/986,251    1/7/2011      
Filed    ACTUATING TRANSISTOR INCLUDING MULTI-LAYER REENTRANT PROFILE 96833   
Eastman Kodak Company    US    8409937    12/986,247    1/7/2011    4/2/2013   
Granted    PRODUCING TRANSISTOR INCLUDING MULTUI-LAYER REENTRANT PROFILE H10000
   Eastman Kodak Company    US    6743560    10/109,535    3/28/2002    6/1/2004
   Granted    TREATING COMPOSITION AND PROCESS FOR TONER FUSING IN
ELECTROTATOGRAPHIC REPRODUCTION H10001    Eastman Kodak Company    US    6585406
   09/853,725    5/11/2001    7/1/2003    Granted    ELECTROSTATOGRAPHIC BLENDER
ASSEMBLY AND METHOD H10002    Eastman Kodak Company    DE    60121855.8   
01110190.4    5/8/2001    8/2/2006    Granted    METHOD AND APPARATUS FOR
MONITORING PARAMETERS CORRESPONDING TO OPERATION OF AN ELECTROPHOTOGRAPHIC
MARKING MACHINE H10002    Eastman Kodak Company    JP    4990464    2001-584956
   5/11/2001    5/11/2012    Granted    METHOD AND APPARATUS FOR MONITORING
PARAMETERS CORRESPONDING TO OPERATION OF AN ELECTROPHOTOGRAPHIC MARKING MACHINE
H10002    Eastman Kodak Company    NL    1156379    01110190.4    5/8/2001   
8/2/2006    Granted    METHOD AND APPARATUS FOR MONITORING PARAMETERS
CORRESPONDING TO OPERATION OF AN ELECTROPHOTOGRAPHIC MARKING MACHINE H10002   
Eastman Kodak Company    US    6370340    09/572,524    5/17/2000    4/9/2002   
Granted    METHOD AND APPARATUS FOR MONITORING PARAMETERS CORRESPONDING TO
OPERATION OF AN ELECTROPHOTOGRAPHIC MARKING MACHINE H10002    Eastman Kodak
Company    US    6427053    09/824,445    4/2/2001    7/30/2002    Granted   
METHOD AND APPARATUS FOR MONITORING PARAMETERS CORRESPONDING TO OPERATION OF AN
ELECTROPHOTOGRAPHIC MARKING MACHINE H10003    Eastman Kodak Company    US   
6610451    09/747,764    12/26/2000    8/26/2003    Granted    DEVELOPMENT
SYSTEMS FOR MAGNETIC TONERS AND TONERS HAVING REDUCED MAGNETIC LOADINGS H10003
   Eastman Kodak Company    US    6766136    10/403,539    3/31/2003   
7/20/2004    Granted    DEVELOPMENT SYSTEMS FOR MAGNETIC TONERS AND TONERS
HAVING REDUCED MAGNETIC LOADINGS H10007    Eastman Kodak Company    DE   
60142147.7    01111750.4    5/15/2001    5/19/2010    Granted    TO
ELECTROSTATIC IMAGE DEVELOPING PROCESS WITH OPTIMIZED SETPOINTS H10007   
Eastman Kodak Company    GB    1156377    01111750.4    5/15/2001    5/19/2010
   Granted    TO ELECTROSTATIC IMAGE DEVELOPING PROCESS WITH OPTIMIZED SETPOINTS
H10007    Eastman Kodak Company    JP       2001-584960    5/15/2001       Filed
   TO ELECTROSTATIC IMAGE DEVELOPING PROCESS WITH OPTIMIZED SETPOINTS H10007   
Eastman Kodak Company    NL    1156377    01111750.4    5/15/2001    5/19/2010
   Granted    TO ELECTROSTATIC IMAGE DEVELOPING PROCESS WITH OPTIMIZED SETPOINTS
H10007    Eastman Kodak Company    US    6526247    09/855,384    5/15/2001   
2/25/2003    Granted    ELECTROSTATIC IMAGE DEVELOPING PROCESS WITH OPTIMIZED
SETPOINTS H10007    Eastman Kodak Company    US    6775505    10/346,748   
1/17/2003    8/10/2004    Granted    ELECTROSTATIC IMAGE DEVELOPING PROCESS WITH
OPTIMIZED SETPOINTS H10010    Eastman Kodak Company    DE    50112262.1   
01123394.7    10/11/2001    3/28/2007    Granted    AUTOMATIC LAYOUT METHOD FOR
FULL-BLEED PRINTING H10010    Eastman Kodak Company    US    7095526   
09/691,332    10/18/2000    8/22/2006    Granted    AUTOMATIC LAYOUT METHOD FOR
FULL-BLEED PRINTING H10013    Eastman Kodak Company    US    6890657   
09/879,466    6/12/2001    5/10/2005    Granted    SURFACE CONTACTING MEMBER FOR
TONER FUSING SYSTEM AND PROCESS, COMPOSITION FOR MEMBER SURFACE LAYER, AND
PROCESS FOR PREPARING COMPOSITION H10013    Eastman Kodak Company    US   
7252885    10/992,267    11/18/2004    8/7/2007    Granted    SURFACE CONTACTING
MEMBER FOR TONER FUSING SYSTEM AND PROCESS, COMPOSITION FOR MEMBER SURFACE
LAYER, AND PROCESS FOR PREPARING THE COMPOSITION H10014    Eastman Kodak Company
   DE    60133962.2    01105399.8    3/12/2001    5/14/2008    Granted   
SPECIAL SERVICE PROGRAM FOR VARIABLE TONING BIAS OFFSET H10014    Eastman Kodak
Company    NL    1134623    01105399.8    3/12/2001    5/14/2008    Granted   
SPECIAL SERVICE PROGRAM FOR VARIABLE TONING BIAS OFFSET H10014    Eastman Kodak
Company    US    6724998    09/810,785    3/16/2001    4/20/2004    Granted   
IMAGE FORMING APPARATUS WITH VARIABLE TONING BIAS OFFSET SERVICE UTILITY H10015
   Eastman Kodak Company    US    6673159    09/669,710    9/26/2000    1/6/2004
   Granted    IMPROVED CLEANING BRUSH AND METHOD FOR REMOVING CONTAMINATES FROM
A PHOTOCONDUCTOR FILM H10016    Eastman Kodak Company    DE    50115095.1   
01111173.9    5/11/2001    9/9/2009    Granted    ELECTROPHOTOGRAPHIC PROCESS
CONTROL AND DIAGNOSTIC SYSTEM

 

Page 144 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

H10016    Eastman Kodak Company    US    6580880    09/572,526    5/17/2000   
6/17/2003    Granted    ELECTROPHOTOGRAPHIC PROCESS CONTROL AND DIAGNOSTIC
SYSTEM H10017    Eastman Kodak Company    EP       01110023.7    4/26/2001      
Filed    PROCESS ISOLATION PROGRAM FOR ELECTROPHOTOGRAPHIC MARKING MACHINE
H10017    Eastman Kodak Company    JP    4694084    2001-584949    5/11/2001   
3/4/2011    Granted    PROCESS ISOLATION PROGRAM FOR ELECTROPHOTOGRAPHIC MARKING
MACHINE H10017    Eastman Kodak Company    US    6442358    09/572,521   
5/17/2000    8/27/2002    Granted    PROCESS ISOLATION PROGRAM FOR
ELECTROPHOTOGRAPHIC MARKING MACHINE H10019    Eastman Kodak Company    US   
7466442    09/731,503    12/6/2000    12/16/2008    Granted    PRINTING SYSTEM
AND METHOD FOR CUSTOMIZATION OF A PRINT JOB H10026    Eastman Kodak Company   
US    6480685    09/734,396    12/11/2000    11/12/2002    Granted    SYSTEM AND
METHOD FOR QUIETLY AND EFFICIENTLY CLEANING AND REMOVING PARTICLES FROM A
COPIER/PRINTER MACHINE H10027    Eastman Kodak Company    DE    50107346.9   
01121797.3    9/21/2001    9/7/2005    Granted    TENSION DEVICE OF A CORONA
WIRE H10027    Eastman Kodak Company    US    6900436    09/688,002   
10/14/2000    5/31/2005    Granted    CORONA WIRE TENSIONING MECHANISM H10030   
Eastman Kodak Company    US    7267255    09/772,177    1/29/2001    9/11/2007
   Granted    WEB TRACKING ADJUSTMENT DEVICE AND METHOD THROUGH USE OF A BIASED
GIMBAL H10031    Eastman Kodak Company    US    6518587    09/572,416   
6/24/2002    2/11/2003    Granted    DETECTION AND CORRECTION OF DEFECTS FROM
SCANNER CALIBRATION REFERENCES H10034-1    Eastman Kodak Company    DE   
60118054.2    01110143.3    5/4/2001    3/22/2006    Granted    MAGNETIC CARRIER
PARTICLES H10034-1    Eastman Kodak Company    GB    1156374    01110143.3   
5/4/2001    3/22/2006    Granted    MAGNETIC CARRIER PARTICLES H10034-1   
Eastman Kodak Company    JP    4763216    2001-584954    5/11/2001    6/17/2011
   Granted    MAGNETIC CARRIER PARTICLES H10034-1    Eastman Kodak Company    NL
   1156374    01110143.3    5/4/2001    3/22/2006    Granted    MAGNETIC CARRIER
PARTICLES H10034-1    Eastman Kodak Company    US    6232026    09/572,988   
5/17/2000    5/15/2001    Granted    MAGNETIC CARRIER PARTICLES H10034-2   
Eastman Kodak Company    DE    60122424.8    01110141.7    5/4/2001    8/23/2006
   Granted    MAGNETIC CARRIER PARTICLES H10034-2    Eastman Kodak Company    FR
   1156376    01110141.7    5/4/2001    8/23/2006    Granted    MAGNETIC CARRIER
PARTICLES H10034-2    Eastman Kodak Company    GB    1156376    01110141.7   
5/4/2001    8/23/2006    Granted    MAGNETIC CARRIER PARTICLES H10034-2   
Eastman Kodak Company    NL    1156376    01110141.7    5/4/2001    8/23/2006   
Granted    MAGNETIC CARRIER PARTICLES H10034-2    Eastman Kodak Company    US   
6228549    09/572,989    5/17/2000    5/8/2001    Granted    MAGNETIC CARRIER
PARTICLES H10034-3    Eastman Kodak Company    US    6723481    09/853,410   
5/11/2001    4/20/2004    Granted    METHOD FOR USING HARD MAGNETIC CARRIERS IN
AN ELECTROGRAPHIC PROCESS H10036    Eastman Kodak Company    US    7115056   
09/860,007    5/17/2001    10/3/2006    Granted    DUAL SPRING TENSIONER H10040
   Eastman Kodak Company    DE    50109854.2    01117708.6    7/27/2001   
5/24/2006    Granted    IMAGE-FORMING DEVICE HAVING ON-LINE IMAGE QUALITY
ASSESSMENT AND RELATED METHOD H10040    Eastman Kodak Company    DE      
10136746.5    7/27/2001       Filed    IMAGE-FORMING DEVICE HAVING ON-LINE IMAGE
QUALITY ASSESSMENT AND RELATED METHOD H10040    Eastman Kodak Company    JP   
4907040    2002-515526    7/6/2001    1/20/2012    Granted    IMAGE-FORMING
DEVICE HAVING ON-LINE IMAGE QUALITY ASSESSMENT AND RELATED METHOD H10040   
Eastman Kodak Company    US    6650848    09/629,394    8/1/2000    11/18/2003
   Granted    IMAGE-FORMING DEVICE HAVING ON-LINE IMAGE QUALITY ASSESSMENT AND
RELATED METHOD H10041    Eastman Kodak Company    US    6580885    09/796,321   
2/28/2001    6/17/2003    Granted    AUTOMATIC MECHANISM FOR CLEANING CORONA
WIRES H10042    Eastman Kodak Company    US    6538677    09/854,636   
5/14/2001    3/25/2003    Granted    APPARATUS AND METHOD FOR GREY LEVEL
PRINTING H10044    Eastman Kodak Company    DE    60126015.5    01111234.9   
5/15/2001    1/17/2007    Granted    ELECTROGRAPHIC METHODS USING HARD MAGNETIC
CARRIER PARTICLES H10044    Eastman Kodak Company    FR    1156391    01111234.9
   5/15/2001    1/17/2007    Granted    ELECTROGRAPHIC METHODS USING HARD
MAGNETIC CARRIER PARTICLES H10044    Eastman Kodak Company    GB    1156391   
01111234.9    5/15/2001    1/17/2007    Granted    ELECTROGRAPHIC METHODS USING
HARD MAGNETIC CARRIER PARTICLES H10044    Eastman Kodak Company    US    6589703
   09/853,412    5/11/2001    7/8/2003    Granted    ELECTROGRAPHIC METHODS
USING HARD MAGNETIC CARRIER PARTICLES H10046    Eastman Kodak Company    US   
6496274    09/717,713    11/21/2000    12/17/2002    Granted    SCANNER WITH
PREPRESS MODE H10047    Eastman Kodak Company    DE    50113051.9    01110191.2
   5/8/2001    9/26/2007    Granted    ELECTROSTATIC IMAGE DEVELOPING APPARATUS
H10047    Eastman Kodak Company    NL    1156390    01110191.2    5/8/2001   
9/26/2007    Granted    ELECTROSTATIC IMAGE DEVELOPING APPARATUS H10047   
Eastman Kodak Company    US    6571077    09/859,129    5/16/2001    5/27/2003
   Granted    ELECTROSTATIC IMAGE DEVELOPING METHOD AND APPARATUS USING A DRUM
PHOTOCONDUCTOR AND HARD MAGNETIC CARRIERS H10049    Eastman Kodak Company    US
   6608990    09/692,973    10/19/2000    8/19/2003    Granted    JOB ORDERING
SYSTEM FOR AN IMAGE-FORMING MACHINE H10052    Eastman Kodak Company    US   
6577825    09/692,847    10/19/2000    6/10/2003    Granted    USER DETECTION
SYSTEM FOR AN IMAGE-FORMING MACHINE H10053    Eastman Kodak Company    GB   
1223130    01128339.7    11/30/2001    8/23/2006    Granted    LEVELING DEVICE
TO ACCOMMODATE PAPER WITH AT LEAST TWO SECTIONS OF DIFFERENT THICKNESSES H10053
   Eastman Kodak Company    JP    3801912    2001-387426    12/20/2001   
5/12/2006    Granted    LEVELING DEVICE TO ACCOMMODATE PAPER WITH AT LEAST TWO
SECTIONS OF DIFFERENT THICKNESSES H10053    Eastman Kodak Company    US   
6595513    09/751,193    12/28/2000    7/22/2003    Granted    LEVELING DEVICE
TO ACCOMMODATE PAPER WITH AT LEAST TWO SECTIONS OF DIFFERENT THICKNESSES H10054
   Eastman Kodak Company    JP    4847669    2002-520026    7/31/2001   
10/21/2011    Granted    IMAGE-FORMING MACHINE AND ON-LINE DENSITOMETER (as
amended) H10054    Eastman Kodak Company    US    6427057    09/737,320   
12/14/2000    7/30/2002    Granted    IMAGE-FORMING MACHINE WITH A PULSE
DENSITOMETER

 

Page 145 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

H10055-1    Eastman Kodak Company    US    7003723    09/573,368    5/17/2000   
2/21/2006    Granted    SYSTEM AND METHOD FOR REPRESENTING AND MANAGING PAGES IN
A PRODUCTION PRINTING WORKFLOW H10055-10    Eastman Kodak Company    JP   
4804697    2001-585440    5/16/2001    8/19/2011    Granted    AUTOMATED JOB
CREATION FOR JOB PREPARATION H10055-10    Eastman Kodak Company    US    6509974
   09/573,113    5/17/2000    1/21/2003    Granted    AUTOMATED JOB CREATION FOR
JOB PREPARATION H10055-11    Eastman Kodak Company    CA    2375143    2375143
   5/16/2001    7/24/2007    Granted    FLEXIBLE JOB DELIVERY FOR JOB
PREPARATION H10055-3    Eastman Kodak Company    DE    50116093.0    01111156.4
   5/10/2001    4/25/2012    Granted    SYSTEM AND METHOD FOR REPRESENTING AND
CONTROLLING A PRODUCTION PRINTING WORKFLOW H10055-3    Eastman Kodak Company   
GB    1155850    01111156.4    5/10/2001    4/25/2012    Granted    SYSTEM AND
METHOD FOR REPRESENTING AND CONTROLLING A PRODUCTION PRINTING WORKFLOW H10055-3
   Eastman Kodak Company    JP    4860089    2001-585020    5/16/2001   
11/11/2011    Granted    SYSTEM AND METHOD FOR REPRESENTING AND CONTROLLING A
PRODUCTION PRINTING WORKFLOW H10055-3    Eastman Kodak Company    NL    1155850
   01111156.4    5/10/2001    4/25/2012    Granted    SYSTEM AND METHOD FOR
REPRESENTING AND CONTROLLING A PRODUCTION PRINTING WORKFLOW H10055-3    Eastman
Kodak Company    US    6411314    09/573,026    5/17/2000    6/25/2002   
Granted    SYSTEM AND METHOD FOR REPRESENTING AND CONTROLLING A PRODUCTION
PRINTING WORKFLOW H10055-6    Eastman Kodak Company    US    6407820   
09/572,108    5/17/2000    6/18/2002    Granted    EFFICIENT USE OF PRINT
RESOURCES WITHIN A JOB STREAM H10055-7    Eastman Kodak Company    CA    2375142
   2375142    5/16/2001    9/8/2009    Granted    SYSTEM AND METHOD FOR
IMPLEMENTING COMPOUND DOCUMENTS IN A PRODUCTION PRINTING WORKFLOW H10055-7   
Eastman Kodak Company    EP       01111257.0    5/16/2001       Filed    SYSTEM
AND METHOD FOR IMPLEMENTING COMPOUND DOCUMENTS IN A PRODUCTION PRINTING WORKFLOW
H10055-7    Eastman Kodak Company    JP    4860090    2001-585056    5/16/2001
   11/11/2011    Granted    SYSTEM AND METHOD FOR IMPLEMENTING COMPOUND
DOCUMENTS IN A PRODUCTION PRINTING WORKFLOW H10055-7    Eastman Kodak Company   
US    8386945    09/572,341    5/17/2000    2/26/2013    Granted    SYSTEM AND
METHOD FOR IMPLEMENTING COMPOUND DOCUMENTS IN A PRODUCTION PRINTING WORKFLOW
H10055-9    Eastman Kodak Company    CA    2375171    2375171    5/16/2001   
1/6/2004    Granted    SYSTEM AND METHOD FOR VISUAL REPRESENTATION OF PAGES IN A
PRODUCTION PRINTING WORKFLOW H10055-9    Eastman Kodak Company    JP    4804696
   2001-584348    5/16/2001    8/19/2011    Granted    SYSTEM AND METHOD FOR
VISUAL REPRESENTATION OF PAGES IN A PRODUCTION PRINTING WORKFLOW H10055-9   
Eastman Kodak Company    US    6462756    09/573,093    5/17/2000    10/8/2002
   Granted    SYSTEM AND METHOD FOR VISUAL REPRESENTATION OF PAGES IN A
PRODUCTION PRINTING WORKFLOW H10060    Eastman Kodak Company    US    6696212   
09/818,253    3/27/2001    2/24/2004    Granted    SINGLE COMPONENT TONER FOR
IMPROVED MAGNETIC IMAGE CHARACTER RECOGNITION H10061    Eastman Kodak Company   
US    6775510    10/190,761    7/8/2002    8/10/2004    Granted    METHOD FOR
REDUCING RUB-OFF FROM TONER OR PRINTED IMAGES USING A PHASE CHANGE COMPOSITION
H10066    Eastman Kodak Company    US    6567642    10/190,763    7/8/2002   
5/20/2003    Granted    A HYBRID THERMAL TRANSFER ROLLER BRUSH WAX APPLICATOR
FOR RUB-OFF REDUCTION H10069    Eastman Kodak Company    US    6570354   
09/698,513    10/27/2000    5/27/2003    Granted    SYSTEM AND METHOD FOR
INCREASED SHEET TIMING OPERATION WINDOW FOR REGISTRATION H10070    Eastman Kodak
Company    JP    3949929    2001-328163    10/25/2001    4/27/2007    Granted   
APPARATUS AND METOD FOR IMPROVED REGISTRATION PERFORMANCE AND A RECEIVER
REGISTRATION MECHANISM H10070    Eastman Kodak Company    US    6641134   
09/698,512    10/27/2000    11/4/2003    Granted    SYSTEM AND METHOD FOR
IMPROVED REGISTRATION PERFORMANCE H10071    Eastman Kodak Company    GB   
1197451    01123359.0    10/10/2001    1/10/2010    Granted    AIRKNIFE AND
VACUUM CONTROL CHANGES TO IMPROVE SHEET ACQUISITION FOR A VACUUM CORRUGATED FEED
SUPPLY H10071    Eastman Kodak Company    JP    4145037    2001-313938   
10/11/2001    6/27/2008    Granted    AIRKNIFE AND VACUUM CONTROL CHANGES TO
IMPROVE SHEET ACQUISITION FOR A VACUUM CORRUGATED FEED SUPPLY H10071    Eastman
Kodak Company    US    6554269    09/688,000    10/14/2000    4/29/2003   
Granted    AIRKNIFE AND VACUUM CONTROL CHANGES TO IMPROVE SHEET ACQUISITION FOR
A VACUUM CORRUGATED FEED SUPPLY H10072    Eastman Kodak Company    DE   
50114144.8    01123358.2    10/10/2001    7/23/2008    Granted    PULSED
AIRKNIFE CONTROL FOR A VACUUM CORRUGATED FEED SUPPLY H10072    Eastman Kodak
Company    GB    1197450    01123358.2    10/10/2001    7/23/2008    Granted   
PULSED AIRKNIFE CONTROL FOR A VACUUM CORRUGATED FEED SUPPLY H10072    Eastman
Kodak Company    JP    3892265    2001-309474    10/5/2001    12/15/2006   
Granted    PULSED AIRKNIFE CONTROL METHOD OF VACUUM CORRUGATED FEED PAPER
SUPPLYING DEVICE H10072    Eastman Kodak Company    US    7007944    09/688,001
   10/14/2000    3/7/2006    Granted    PULSED AIRKNIFE CONTROL FOR A VACUUM
CORRUGATED FEED SUPPLY H10076    Eastman Kodak Company    US    6542713   
09/821,303    3/29/2001    4/1/2003    Granted    IMAGE-FORMING MACHINE WITH A
CONDITIONED CLEANING SYSTEM H10078    Eastman Kodak Company    US    6449447   
09/629,389    8/1/2000    9/10/2002    Granted    IMAGE-FORMING MACHINE HAVING
CHARGER CLEANING ACTIVATION AFTER AN ARCING FAULT AND RELATED METHOD H10079   
Eastman Kodak Company    US    6617090    09/879,585    6/12/2001    9/9/2003   
Granted    TONER FUSING SYSTEM AND PROCESS FOR ELECTROSTATOGRAPHIC REPRODUCTION
H10080    Eastman Kodak Company    US    6582871    09/879,674    6/12/2001   
6/24/2003    Granted    TONER FUSING SYSTEM AND PROCESS FOR ELECTROSTATOGRAPHIC
REPRODUCTION, FUSER MEMBER FOR TONER FUSING SYSTEM AND PROCESS, AND COMPOSITION
FOR FUSER MEMBER SURFACE LAYER H10081    Eastman Kodak Company    US    7074488
   10/194,572    7/12/2002    7/11/2006    Granted    MONOFUNCTIONAL BRANCHED
POLYSILOXANES, COMPOSITIONS AND PROCESSES OF PREPARING THE SAME H10083   
Eastman Kodak Company    US    6503055    09/699,581    10/30/2000    1/7/2003
   Granted    ENVIRONMENTAL CONTROL SYSTEM BLOWER ASSEMBLY H10085    Eastman
Kodak Company    US    6708006    10/059,500    1/29/2002    3/16/2004   
Granted    IMAGE-FORMING MACHINE HAVING A DEVELOPMENT STATION WITH A DEVELOPER
FLOW MONITORING SYSTEM H10086    Eastman Kodak Company    US    6801746   
10/180,755    6/26/2002    10/5/2004    Granted    METHOD AND SYSTEM FOR
REDUCING TONER RUB-OFF IN AN ELECTROPHOTOGRAPHIC APPARATUS BY USING PRINTERS’
ANTI-OFFSET SPRAY POWDER H10090    Eastman Kodak Company    US    6539182   
09/820,254    3/28/2001    3/25/2003    Granted    IMAGE-FORMING MACHINE HAVING
A CONTROL DEVICE FOR DETECTING TONER CLOGGING IN A REPLENISHER STATION H10094   
Eastman Kodak Company    US    6670817    09/876,664    6/7/2001    12/30/2003
   Granted    CAPACITIVE TONER LEVEL DETECTION H10096    Eastman Kodak Company
   US    6272311    09/689,147    10/12/2000    8/7/2001    Granted    AIR
COOLING STATION FOR ELECTROPHOTOGRAPHIC COPIER H10100    Eastman Kodak Company
   JP    4374166    2002-23418    1/31/2002    9/11/2009    Granted    FUSER WEB
CLEANING ASSEMBLY FOR AN ELECTROPHOTOGRAPHIC MACHINE H10100    Eastman Kodak
Company    US    6631251    09/775,171    2/1/2001    10/7/2003    Granted   
FUSER WEB CLEANING ASSEMBLY FOR AN ELECTROPHOTOGRAPHIC MACHINE

 

Page 146 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

H10101    Eastman Kodak Company    US    6449456    09/686,030    10/11/2000   
9/10/2002    Granted    METHOD AND SYSTEM FOR PROVIDING MORE UNIFORM FUSER OIL
DISTRIBUTION ON A FUSER SURFACE H10102    Eastman Kodak Company    US    6435024
   09/675,413    9/29/2000    8/20/2002    Granted    METHOD AND APPARATUS FOR
DETERMINING THE LEVEL OF PARTICULATE MATERIAL IN A PARTICULATE MATERIAL
COLLECTION VESSEL H10105    Eastman Kodak Company    US    6522858    09/679,239
   10/4/2000    2/18/2003    Granted    INSTALLATION OF UPPER SKIVE PLATE IN THE
FUSER SECTION OF AN ELECTROPHOTOGRAPHIC MACHINE H10106    Eastman Kodak Company
   US    7130071    10/078,120    2/19/2002    10/31/2006    Granted    PAGE AND
SUBSET FEATURE SELECTION USER INTERFACE H10107    Eastman Kodak Company    US   
6430385    09/745,861    12/21/2000    8/6/2002    Granted    WICK ROLLER
ASSEMBLY FOR AN ELECTROPHOTOGRAPHIC MACHINE H10112    Eastman Kodak Company   
DE       10252883.7    11/12/2002       Filed    ELECTROSTATIC IMAGE DEVELOPING
PROCESSES AND COMPOSITIONS H10112    Eastman Kodak Company    US    6946230   
10/054,514    11/13/2001    9/20/2005    Granted    ELECTROSTATIC IMAGE
DEVELOPING PROCESSES AND COMPOSITIONS H10113    Eastman Kodak Company    US   
7214757    09/802,760    3/8/2001    5/8/2007    Granted    POLYURETHANE
ELASTOMERS AND SHAPED ARTICLES PREPARED THEREFROM H10116    Eastman Kodak
Company    US    6714753    09/760,974    1/16/2001    3/30/2004    Granted   
TONING STATION INTERMEDIATE BEARING CAP AND TENSION ASSEMBLY H10116    Eastman
Kodak Company    US    6801739    10/757,687    1/14/2004    10/5/2004   
Granted    TONING STATION INTERMEDIATE BEARING CAP AND TENSION ASSEMBLY H10119
   Eastman Kodak Company    JP    4132778    2001-328206    10/25/2001   
6/6/2008    Granted    SYSTEM AND METHOD FOR REGISTERING LONG RECEIVERS H10119
   Eastman Kodak Company    US    6453149    09/699,195    10/27/2000   
9/17/2002    Granted    SYSTEM AND METHOD FOR REGISTERING LONG RECEIVERS H10120
   Eastman Kodak Company    US    6698747    09/777,947    2/6/2001    3/2/2004
   Granted    METHOD AND SYSTEM FOR PROVIDING SHEET STACK LEVEL CONTROL H10120
   Eastman Kodak Company    US    6908082    10/745,912    12/24/2003   
6/21/2005    Granted    METHOD AND SYSTEM FOR PROVIDING SHEET STACK LEVEL
CONTROL H10121    Eastman Kodak Company    US    6918582    10/668,404   
9/23/2003    7/19/2005    Granted    SHEET FEEDER FOR A SHEET HANDLING MACHINE
H10122    Eastman Kodak Company    US    6564030    09/736,656    12/13/2000   
5/13/2003    Granted    VENTED SKIVE ASSEMBLY FOR A FUSER STATION IN AN
IMAGE-FORMING MACHINE H10131    Eastman Kodak Company    US    6539181   
09/772,383    1/29/2001    3/25/2003    Granted    IMPROVED JAM RECOVERY WHEN
USING ORDERED MEDIA H10132    Eastman Kodak Company    US    6799005   
10/236,627    9/5/2002    9/28/2004    Granted    METHOD AND SYSTEM OF
PRE-SELECTING ORDERED MEDIA IN A PRINTING SYSTEM H10134    Eastman Kodak Company
   US    6934047    09/777,476    2/6/2001    8/23/2005    Granted   
INTEGRATION OF COLOR PAGES ON A BLACK AND WHITE PRINTER MANAGED BY A RASTER
IMAGING PROCESSOR H10135    Eastman Kodak Company    DE    50214619.2   
02001101.1    1/23/2002    9/1/2010    Granted    A SYSTEM AND METHOD OF
IMPROVING PRINT EFFICIENCY H10135    Eastman Kodak Company    GB    1229490   
02001101.1    1/23/2002    9/1/2010    Granted    A SYSTEM AND METHOD OF
IMPROVING PRINT EFFICIENCY H10135    Eastman Kodak Company    US    6888647   
09/777,475    2/6/2001    5/3/2005    Granted    PROOFING WITH WATERMARK
INFORMATION CREATED BY A RASTER IMAGING PROCESSOR H10137    Eastman Kodak
Company    DE       10202206.2    1/22/2002       Filed    METHOD FOR SELECTING
A FINISHING DEVICE FOR DIGITAL PRINTING H10137    Eastman Kodak Company    EP   
   02001072.4    1/22/2002       Filed    METHOD FOR SELECTING A FINISHING
DEVICE FOR DIGITAL PRINTING H10137    Eastman Kodak Company    JP    4077215   
2002-50170    2/26/2002    2/8/2008    Granted    METHOD FOR SELECTING A
FINISHING DEVICE FOR DIGITAL PRINTING H10137    Eastman Kodak Company    US   
6930791    09/794,525    2/27/2001    8/16/2005    Granted    METHOD FOR
SELECTING A FINISHING DEVICE FOR DIGITAL PRINTING H10139    Eastman Kodak
Company    US    6728503    09/855,985    5/15/2001    4/27/2004    Granted   
ELECTROGRAPHIC IMAGE DEVELOPING PROCESS WITH OPTIMIZED DEVELOPER MASS VELOCITY
H10143    Eastman Kodak Company    US    6466762    09/793,072    2/26/2001   
10/15/2002    Granted    PRECISION MOUNTING FOR IMPRECISE PARTS H10146   
Eastman Kodak Company    US    6453148    09/732,505    12/7/2000    9/17/2002
   Granted    APPARATUS AND PROCESS FOR DETECTING LEAKS IN AN ELECTROGRAPHIC
CLEANING SYSTEM H10148    Eastman Kodak Company    DE    60211584.1   
02005283.3    3/12/2002    5/24/2006    Granted    SILSESQUIOXANE COMPOSITIONS
CONTAINING TERTIARY ARYLAMINES FOR HOLE TRANSPORT H10148    Eastman Kodak
Company    GB    1246016    02005283.3    3/12/2002    5/24/2006    Granted   
SILSESQUIOXANE COMPOSITIONS CONTAINING TERTIARY ARYLAMINES FOR HOLE TRANSPORT
H10148    Eastman Kodak Company    US    6517984    09/818,956    3/27/2001   
2/11/2003    Granted    SILSESQUIOXANE COMPOSITIONS CONTAINING TERTIARY
ARYLAMINES FOR HOLE TRANSPORT H10157    Eastman Kodak Company    US    6621995
   10/096,170    3/11/2002    9/16/2003    Granted    AN IMAGE-FORMING MACHINE
HAVING A DEVELOPMENT STATION WITH A DUSTING CONTROL SYSTEM H10159    Eastman
Kodak Company    US    7056578    10/692,440    10/23/2003    6/6/2006   
Granted    LAYER COMPRISING NONFIBRILLATABLE AND AUTOADHESIVE PLASTIC PARTICLES,
AND METHOD OF PREPARATION H10161    Eastman Kodak Company    US    7195853   
10/691,779    10/23/2003    3/27/2007    Granted    PROCESS FOR
ELECTROSTATOGRAPHIC REPRODUCTION H10167    Eastman Kodak Company    US   
8092359    10/691,778    10/23/2003    1/10/2012    Granted    FUSER MEMBER AND
FUSER MEMBER SURFACE LAYER H10173    Eastman Kodak Company    US    6873805   
10/177,736    6/21/2002    3/29/2005    Granted    TONER REPLENISHMENT BASED ON
WRITER CURRENT H10174    Eastman Kodak Company    US    6885833    10/176,956   
6/21/2002    4/26/2005    Granted    REDUCTION OF BANDING AND MOTTLE IN
ELECTROPHOTOGRAPHIC SYSTEMS H10176    Eastman Kodak Company    US    6459859   
09/947,015    9/5/2001    10/1/2002    Granted    SERVICE ROUTINE TO IDENTIFY
CAUSES FOR IMAGE ARTIFACTS IN PRINTED OUTPUT H10178    Eastman Kodak Company   
US    6647219    10/235,772    9/5/2002    11/11/2003    Granted   
ELECTROPHOTOGRAPHIC RECORDING PROCESS CONTROL METHOD AND APPARATUS H10181   
Eastman Kodak Company    US    6416921    09/814,923    3/22/2001    7/9/2002   
Granted    METHOD FOR FORMING TONER PARTICLES HAVING CONTROLLED MORPHOLOGY AND
CONTAINING A QUATERNARY AMMONIUM TETRAPHENYLBORATE AND A POLYMERIC PHOSPHONIUM
SALT H10184    Eastman Kodak Company    DE    50201646.9    02003936.8   
2/22/2002    12/1/2004    Granted    METHOD AND SYSTEM FOR MATCHING MARKING
DEVICE OUTPUTS H10184    Eastman Kodak Company    US    6967747    09/791,935   
2/22/2001    11/22/2005    Granted    METHOD AND SYSTEM FOR MATCHING MARKING
DEVICE OUTPUTS

 

Page 147 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

H10186    Eastman Kodak Company    US    6731885    10/177,654    6/21/2002   
5/4/2004    Granted    CAPACITIVE PROBE TONER LEVEL DETECTOR ASSEMBLY H10188   
Eastman Kodak Company    US    7815182    12/393,149    2/26/2009    10/19/2010
   Granted    METHOD FOR CONTROLLING STACK-ADVANCING IN A REPRODUCTION APPARATUS
H10195    Eastman Kodak Company    US    7465409    11/232,275    9/21/2005   
12/16/2008    Granted    HARD MAGNETIC CORE PARTICLES AND A METHOD OF MAKING
SAME H10196    Eastman Kodak Company    US    6593046    09/954,907    9/18/2001
   7/15/2003    Granted    PHOTOCONDUCTIVE ELEMENTS HAVING A POLYMERIC BARRIER
LAYER H10198    Eastman Kodak Company    DE    60222620.1    02010434.5   
5/8/2002    9/26/2007    Granted    ELECTROPHOTOGRAPHIC TONER WITH STABLE
TRIBOELECTRIC PROPERTIES H10198    Eastman Kodak Company    FR    1293835   
02010434.5    5/8/2002    9/26/2007    Granted    ELECTROPHOTOGRAPHIC TONER WITH
STABLE TRIBOELECTRIC PROPERTIES H10198    Eastman Kodak Company    GB    1293835
   02010434.5    5/8/2002    9/26/2007    Granted    ELECTROPHOTOGRAPHIC TONER
WITH STABLE TRIBOELECTRIC PROPERTIES H10198    Eastman Kodak Company    JP   
3972069    2002-136519    5/13/2002    6/22/2007    Granted   
ELECTROPHOTOGRAPHIC TONER WITH STABLE TRIBOELECTRIC PROPERTIES H10198    Eastman
Kodak Company    NL    1293835    02010434.5    5/8/2002    9/26/2007    Granted
   ELECTROPHOTOGRAPHIC TONER WITH STABLE TRIBOELECTRIC PROPERTIES H10198   
Eastman Kodak Company    US    6692880    10/139,782    5/6/2002    2/17/2004   
Granted    ELECTROPHOTOGRAPHIC TONER WITH STABLE TRIBOELECTRIC PROPERTIES H10205
   Eastman Kodak Company    US    6442354    09/822,569    3/30/2001   
8/27/2002    Granted    SCAVENGER PLATE MONITORING SYSTEM H10220    Eastman
Kodak Company    US    6797448    10/138,840    5/3/2002    9/28/2004    Granted
   ELECTROPHOTOGRAPHIC TONER AND DEVELOPMENT PROCESS WITH IMPROVED IMAGE AND
FUSING QUALITY H10223    Eastman Kodak Company    DE    60233779.8    02019138.3
   8/30/2002    9/23/2009    Granted    IMAGE-FORMING SYSTEM WITH AUTOMATIC
FINISHING OUTPUT CHAINING H10223    Eastman Kodak Company    GB    1291728   
02019138.3    8/30/2002    9/23/2009    Granted    IMAGE-FORMING SYSTEM WITH
AUTOMATIC FINISHING OUTPUT CHAINING H10223    Eastman Kodak Company    US   
7411691    10/235,282    9/4/2002    8/12/2008    Granted    IMAGE-FORMING
SYSTEM WITH AUTOMATIC FINISH OUTPUT CHAINING H10226    Eastman Kodak Company   
US    6823147    10/232,633    8/30/2002    11/23/2004    Granted    METHOD OF
RESOLVING MISMATCHES BETWEEN PRINTER RESOURCES AND PRINT JOB REQUIREMENTS H10227
   Eastman Kodak Company    US    6865354    10/650,659    8/28/2003    3/8/2005
   Granted    METHOD FOR USING A USER INTERFACE TO RESOLVE MISMATCHES BETWEEN
PRINTER RESOURCES AND PRINT JOB REQUIREMENTS H10229    Eastman Kodak Company   
US    6988725    10/701,838    11/5/2003    1/24/2006    Granted    METHOD FOR
REGISTERING SHEETS IN A DUPLEX REPRODUCTION MACHINE FOR ALLEVIATING SKEW H10233
   Eastman Kodak Company    DE    60228528.3    02015563.6    7/12/2002   
8/27/2008    Granted    CROSSLINKED BINDER POLYMERS FOR ELECTROSTATOGRAPHIC
TONERS AND TONERS FORMED THEREFROM H10233    Eastman Kodak Company    GB   
1280010    02015563.6    7/12/2002    8/27/2008    Granted    CROSSLINKED BINDER
POLYMERS FOR ELECTROSTATOGRAPHIC TONERS AND TONERS FORMED THEREFROM H10233   
Eastman Kodak Company    US    6861192    10/187,551    7/2/2002    3/1/2005   
Granted    CROSSLINKED BINDER POLYMERS FOR ELECTROSTATOGRAPHIC TONERS AND TONERS
FORMED THEREFROM H10235    Eastman Kodak Company    US    7088947    10/668,751
   9/23/2003    8/8/2006    Granted    POST PROCESSOR INSERTER SPEED AND TIMING
ADJUST UNIT H10236    Eastman Kodak Company    DE    60311376.1    03020469.7   
9/15/2003    1/24/2007    Granted    AN APPARATUS FOR A PRE-REGISTRATION SPEED
AND TIMING ADJUST SYSTEM H10236    Eastman Kodak Company    GB    1403201   
03020469.7    9/15/2003    1/24/2007    Granted    AN APPARATUS FOR A
PRE-REGISTRATION SPEED AND TIMING ADJUST SYSTEM H10236    Eastman Kodak Company
   NL    1403201    03020469.7    9/15/2003    1/24/2007    Granted    AN
APPARATUS FOR A PRE-REGISTRATION SPEED AND TIMING ADJUST SYSTEM H10236   
Eastman Kodak Company    US    6826384    10/668,860    9/23/2003    11/30/2004
   Granted    AN APPARATUS FOR A PRE-REGISTRATION SPEED AND TIMING ADJUST SYSTEM
H10241    Eastman Kodak Company    US    6892047    10/668,416    9/23/2003   
5/10/2005    Granted    AIR BAFFLE FOR PAPER TRAVEL PATH WITHIN AN
ELECTROPHOTOGRAPHIC MACHINE H10243    Eastman Kodak Company    US    6957035   
10/667,558    9/22/2003    10/18/2005    Granted    VACUUM ASSISTED FUSER
ENTRANCE GUIDE FOR AN ELECTROPHOTOGRAPHIC MACHINE H10245    Eastman Kodak
Company    US    6647235    10/141,254    5/8/2002    11/11/2003    Granted   
MECHANISM FOR AGITATING THE TONER IN THE REPLENISHER ON AN ELECTROPHOTOGRAPHIC
MACHINE H10254    Eastman Kodak Company    US    7652779    10/235,557   
9/5/2002    1/26/2010    Granted    IMAGE-FORMING SYSTEM WITH A GRAPHICAL USER
INTERFACE HAVING AN INTERCONNECTION ARCHITECTURE H10257    Eastman Kodak Company
   US    7146125    10/678,287    10/3/2003    12/5/2006    Granted    TRANSFER
ROLLER WITH RESISTIVITY RANGE H10258    Eastman Kodak Company    US    6775490
   10/235,752    9/5/2002    8/10/2004    Granted    ELECTROSTATOGRAPHIC
REPRODUCTION METHOD AND APPARATUS WITH IMPROVED START-UP TO SUBSTANTIALLY
PREVENT TRANSFER ROLLER CONTAMINATION H10262    Eastman Kodak Company    US   
7295799    11/089,498    3/24/2005    11/13/2007    Granted    SYNCHRONOUS
DUPLEX PRINTING SYSTEMS USING PULSED DC FIELDS H10263    Eastman Kodak Company
   EP       05730806.6    3/29/2005       Filed    SYNCHRONOUS DUPLEX PRINTING
SYSTEMS H10263    Eastman Kodak Company    US    7469119    11/077,615   
3/11/2005    12/23/2008    Granted    SYNCHRONOUS DUPLEX PRINTING SYSTEMS H10264
   Eastman Kodak Company    US    7391425    11/089,383    3/24/2005   
6/24/2008    Granted    SYNCHRONOUS DUPLEX PRINTING SYSTEMS USING DIRECTED
CHARGED PARTICLE OR AEROSOL TONER DEVELOPMENT H10272    Eastman Kodak Company   
US    6894137    10/454,897    6/5/2003    5/17/2005    Granted    BLOCK
POLYORGANOSILOXANE BLOCK ORGANOMER POLYMERS AND RELEASE AGENTS H10272    Eastman
Kodak Company    US    7157543    11/103,398    4/11/2005    1/2/2007    Granted
   BLOCK POLYORGANOSILOXANE BLOCK ORGANOMER POLYMERS AND RELEASE AGENTS H10274
   Eastman Kodak Company    US    7084202    10/454,900    6/5/2003    8/1/2006
   Granted    MOLECULAR COMPLEXES AND RELEASE AGENTS H10276    Eastman Kodak
Company    EP       02012422.8    6/10/2002       Filed    ELECTROPHOTOGRAPHIC
TONER AND DEVELOPMENT PROCESS WITH IMPROVED CHARGE TO MASS STABILITY H10276   
Eastman Kodak Company    US    7314696    09/880,689    6/13/2001    1/1/2008   
Granted    ELECTROPHOTOGRAPHIC TONER AND DEVELOPMENT PROCESS WITH IMPROVED
CHARGE TO MASS STABILITY H10290    Eastman Kodak Company    US    7147222   
10/418,378    4/18/2003    12/12/2006    Granted    METHOD AND APPARATUS FOR
REGISTERING SHEET OF ARBITRARY SIZE H10298    Eastman Kodak Company    DE   
60207340.5    02018294.5    8/26/2002    11/16/2005    Granted   
ELECTROPHOTOGRAPHIC TONERS CONTAINING POLYALKYLENE WAX OR HIGH CRYSTALLINITY WAX

 

Page 148 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

H10298    Eastman Kodak Company    GB    1291727    02018294.5    8/26/2002   
11/16/2005    Granted    ELECTROPHOTOGRAPHIC TONERS CONTAINING POLYALKYLENE WAX
OR HIGH CRYSTALLINITY WAX H10298    Eastman Kodak Company    US    7087355   
11/083,726    3/18/2005    8/8/2006    Granted    ELECTROPHOTOGRAPHIC TONERS
CONTAINING POLYALKYLENE WAX OR HIGH CRYSTALLINITY WAX H10300    Eastman Kodak
Company    US    6728506    10/144,580    5/13/2002    4/27/2004    Granted    A
WICK ROLLER FOR AN ELECTROPHOTOGRAPHIC MACHINE H10312    Eastman Kodak Company
   US    7372587    10/673,602    9/29/2003    5/13/2008    Granted    ORDERED
MEDIA JAM RECOVERY SYSTEM AND METHOD H10316    Eastman Kodak Company    US   
7090417    10/692,186    10/23/2003    8/15/2006    Granted    METHOD OF
PROGRAMMING PAGES WITHIN A DOCUMENT TO BE PRINTED ON DIFFERENT OUTPUT DEVICES
H10332-1    Eastman Kodak Company    US    7602510    10/812,686    3/30/2004   
10/13/2009    Granted    POST RIP IMAGE RENDERING IN AN ELECTROGRAPHIC PRINTER
TO REDUCE TONER CONSUMPTION H10361    Eastman Kodak Company    US    6975411   
10/785,677    2/24/2004    12/13/2005    Granted    POST RIP IMAGE RENDERING IN
AN ELECTROGRAPHIC PRINTER USING DENSITY PATCH FEEDBACK H10363    Eastman Kodak
Company    US    7209244    10/784,643    2/23/2004    4/24/2007    Granted   
POST RIP IMAGE RENDERING IN AN ELECTROGRAPHIC PRINTER TO MINIMIZE SCREEN
FREQUENCY SENSITIVITY H10370    Eastman Kodak Company    US    7056637   
10/460,514    6/12/2003    6/6/2006    Granted    ELECTROPHOTOGRAPHIC TONER WITH
UNIFORMLY DISPERSED WAX H10372    Eastman Kodak Company    US    7955690   
10/636,470    8/7/2003    6/7/2011    Granted    SLEEVED FUSER MEMBER H10375   
Eastman Kodak Company    US    6965744    10/668,392    9/23/2003    11/15/2005
   Granted    METHOD AND APPARATUS FOR TONER-DRIVEN PRINTER CONTROL H10378   
Eastman Kodak Company    US    7289133    10/672,829    9/26/2003    10/30/2007
   Granted    METHOD AND APPARATUS FOR TONER IDENTIFICATION H10450    Eastman
Kodak Company    US    7013572    10/808,153    3/24/2004    3/21/2006   
Granted    IMPROVED SKIVE PLATE ASSEMBLY H10476    Eastman Kodak Company    EP
      04002512.4    2/5/2004       Filed    TABLE DRIVEN APPROACH FOR INSERTING
AND PRINTING TABS H10476    Eastman Kodak Company    US    7515295    10/767,589
   1/29/2004    4/7/2009    Granted    TABLE DRIVEN APPROACH FOR INSERTING AND
PRINTING TABS H10478    Eastman Kodak Company    US    6959164    10/669,077   
9/23/2003    10/25/2005    Granted    METHOD AND APPARATUS FOR CLEANING A
PRESSURE ROLL IN A FUSING STATION H10484    Eastman Kodak Company    US   
7157202    10/669,078    9/23/2003    1/2/2007    Granted    METHOD AND
APPARATUS FOR REDUCING DENSIFICATION OF MULTIPLE COMPONENT ELECTROGRAPHIC
DEVELOPER H10490    Eastman Kodak Company    US    7043176    10/668,938   
9/23/2003    5/9/2006    Granted    APPARATUS AND METHOD FOR DAMPING A CORONA
WIRE IN AN ELECTROGRAPHIC PRINTER H10496    Eastman Kodak Company    DE   
60343239.5    03021183.3    9/24/2003    2/13/2013    Granted    FUNCTIONALITY
SWITCHING FOR MICR PRINTING H10496    Eastman Kodak Company    EP    1429195   
03021183.3    9/24/2003    2/13/2013    Granted    FUNCTIONALITY SWITCHING FOR
MICR PRINTING H10496    Eastman Kodak Company    GB    1429195    03021183.3   
9/24/2003    2/13/2013    Granted    FUNCTIONALITY SWITCHING FOR MICR PRINTING
H10496    Eastman Kodak Company    NL    1429195    03021183.3    9/24/2003   
2/13/2013    Granted    FUNCTIONALITY SWITCHING FOR MICR PRINTING H10496   
Eastman Kodak Company    US    6909856    10/669,732    9/24/2003    6/21/2005
   Granted    FUNCTIONALITY SWITCHING FOR MICR PRINTING H10504    Eastman Kodak
Company    US    7258407    10/807,794    3/24/2004    8/21/2007    Granted   
CUSTOM COLOR PRINTING APPARATUS AND PROCESS H10507    Eastman Kodak Company   
US    7973103    11/446,894    6/5/2006    7/5/2011    Granted    FUSER ROLLER
COMPOSITION H10512    Eastman Kodak Company    DE    602004018410.1   
04001751.9    1/28/2004    12/17/2008    Granted    FUSER ENTRY GUIDE WITH
VARIABLE VACUUM FOR AN ELECTROPHOTOGRAPHIC MACHINE H10512    Eastman Kodak
Company    US    6901238    10/767,569    1/29/2004    5/31/2005    Granted   
FUSER ENTRY GUIDE WITH VARIABLE VACUUM FOR A MARKING MACHINE H10514    Eastman
Kodak Company    US    7454697    10/790,353    3/1/2004    11/18/2008   
Granted    MANUAL AND AUTOMATIC ALIGNMENT OF PAGES H10519    Eastman Kodak
Company    US    7088948    10/881,621    6/30/2004    8/8/2006    Granted   
ADJUSTMENT OF SKEW REGISTRATION OF MEDIA TO A DEVELOPED IMAGE IN A PRINTING
MACHINE H10521    Eastman Kodak Company    US    7054572    10/795,051   
3/5/2004    5/30/2006    Granted    METHOD AND APPARATUS FOR SELECTIVE FUSER
ROLLER COOLING H10532    Eastman Kodak Company    US    7330288    10/812,517   
3/30/2004    2/12/2008    Granted    POST RIP IMAGE RENDERING IN A MICR
ELECTROGRAPHIC PRINTER TO IMPROVE READABILITY H10539    Eastman Kodak Company   
US    7459203    11/281,868    11/17/2005    12/2/2008    Granted    FUSER
MEMBER H10543    Eastman Kodak Company    US    7215915    11/024,134   
12/28/2004    5/8/2007    Granted    METHOD AND APPARATUS FOR VARIABLE WIDTH
SURFACE TREATMENT APPLICATION TO A FUSER H10551    Eastman Kodak Company    US
   7242875    11/106,829    4/15/2005    7/10/2007    Granted    INDICATOR OF
PROPERLY CURED INK FOR ELECTROPHOTOGRAPHIC EQUIPMENT H10555    Eastman Kodak
Company    US    7110706    10/802,375    3/17/2004    9/19/2006    Granted   
TONER REPLENISHER AND METHOD FOR AN ELECTROGRAPHIC IMAGING MACHINE H10556   
Eastman Kodak Company    US    7481884    11/075,784    3/9/2005    1/27/2009   
Granted    POWDER COATING APPARATUS AND METHOD OF POWDER COATING USING AN
ELECTROMAGNETIC BRUSH H10558-2    Eastman Kodak Company    US    7218875   
11/087,779    3/23/2005    5/15/2007    Granted    APPARATUS AND PROCESS FOR
FUSER CONTROL H10558-3    Eastman Kodak Company    US    7260338    11/087,321
   3/23/2005    8/21/2007    Granted    APPARATUS AND PROCESS FOR FUSER CONTROL
H10558-3    Eastman Kodak Company    US    7356275    11/778,227    7/16/2007   
4/8/2008    Granted    APPARATUS AND PROCESS FOR FUSER CONTROL H10558-4   
Eastman Kodak Company    US    7242884    11/087,347    3/23/2005    7/10/2007
   Granted    APPARATUS AND PROCESS FOR FUSER CONTROL H10559    Eastman Kodak
Company    US    7295793    11/081,426    3/16/2005    11/13/2007    Granted   
ELECTROPHOTOGRAPHIC REPRODUCTION SYSTEM WITH A MULTIFACETED CHARGING MECHANISM
H10560    Eastman Kodak Company    JP    4827847    2007-531197    8/25/2005   
9/22/2011    Granted    AN IMAGE DATA GENERATING APPARATUS H10560    Eastman
Kodak Company    US    7602529    10/935,460    9/7/2004    10/13/2009   
Granted    METHOD AND SYSTEM FOR CONTROLLING PRINTER TEXT/LINE ART AND HALFTONE
INDEPENDENTLY

 

Page 149 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

H10561    Eastman Kodak Company    US    7670642    11/376,960    3/16/2006   
3/2/2010    Granted    OFFSET PREVENTION IN ELECTROSTATOGRAPHIC PRINTERS H10567
   Eastman Kodak Company    EP       05725408.8    3/10/2005       Filed   
CONDUCTIVE BRUSH CLEANER FOR A TRANSFER ROLLER H10567    Eastman Kodak Company
   JP    4959548    2007-504996    3/10/2005    3/30/2012    Granted   
CONDUCTIVE BRUSH CLEANER FOR A TRANSFER ROLLER H10567    Eastman Kodak Company
   US    7167662    11/038,660    1/19/2005    1/23/2007    Granted   
CONDUCTIVE BRUSH CLEANER FOR A TRANSFER ROLLER H10572    Eastman Kodak Company
   US    7137730    10/949,641    9/24/2004    11/21/2006    Granted   
ELECTROGRAPHIC RIBBON BLENDER AND METHOD H10574    Eastman Kodak Company    US
   7120379    10/949,643    9/24/2004    10/10/2006    Granted    ELECTROGRAPHIC
DEVELOPMENT METHOD AND APPARATUS H10574    Eastman Kodak Company    US   
7561837    11/505,182    8/15/2006    7/14/2009    Granted    ELECTROGRAPHIC
DEVELOPMENT METHOD AND APPARATUS H10577    Eastman Kodak Company    US   
7248823    10/949,645    9/24/2004    7/24/2007    Granted    ELECTROGRAPHIC
RIBBON BLENDER AND METHOD IMPLEMENTING A SKIVE H10580    Eastman Kodak Company
   US    7245848    11/087,309    3/23/2005    7/17/2007    Granted    METHOD
AND APPARATUS FOR DISCHARGING A CONDUCTIVE BRUSH CLEANING ASSEMBLY FOR A
TRANSFER ROLLER H10583    Eastman Kodak Company    US    7464925    11/055,860
   2/11/2005    12/16/2008    Granted    ADJUSTABLE SHEET FEEDER FOR ADJUSTING
SHEET STACK CENTER RELATIVE TO SHEET STACK EDGES H10584    Eastman Kodak Company
   US    8223393    10/993,297    11/19/2004    7/17/2012    Granted    POST RIP
IMAGE RENDERING FOR MICROPRINTING H10587-1    Eastman Kodak Company    US   
7270918    10/991,818    11/18/2004    9/18/2007    Granted    PRINTING SYSTEM,
PROCESS, AND PRODUCT WITH MICROPRINTING H10588    Eastman Kodak Company    US   
7343108    11/121,551    5/4/2005    3/11/2008    Granted    APPARATUS AND
PROCESS FOR ALTERING TIMING IN AN ELECTROGRAPHIC PRINTER H10592    Eastman Kodak
Company    DE    602005034153.6    05760746.7    6/15/2005    5/9/2012   
Granted    PHASE-CHANGE INK JET WITH ELECTROSTATIC TRANSFER H10592    Eastman
Kodak Company    GB    1761386    05760746.7    6/15/2005    5/9/2012    Granted
   PHASE-CHANGE INK JET WITH ELECTROSTATIC TRANSFER H10592    Eastman Kodak
Company    US    7517076    10/881,622    6/30/2004    4/14/2009    Granted   
PHASE-CHANGE INK JET PRINTING WITH ELECTROSTATIC TRANSFER H10594    Eastman
Kodak Company    US    7248826    11/034,330    1/12/2005    7/24/2007   
Granted    HEATER ROLLER CLEANER METHOD AND APPARATUS FOR A FUSER ASSEMBLY
H10595    Eastman Kodak Company    US    7609872    11/089,496    3/24/2005   
10/27/2009    Granted    METHOD AND APPARATUS FOR VERIFYING THE AUTHENTICITY OF
DOCUMENTS H10599-2    Eastman Kodak Company    US    7551861    11/111,184   
4/21/2005    6/23/2009    Granted    METHOD FOR PERFORMING QUALITY CHECKS ON A
PRINT ENGINE FILM LOOP H10630    Eastman Kodak Company    US    7602530   
11/043,597    1/26/2005    10/13/2009    Granted    CREATING HIGH SPATIAL
FREQUENCY HALFTONE SCREENS WITH INCREASED NUMBERS OF PRINTABLE DENSITY LEVELS
H10640    Eastman Kodak Company    US    7184696    10/928,936    8/27/2004   
2/27/2007    Granted    PRINT FUSER AND PROCESS WITH MULTIPLE CLEANING BLADES
H10642    Eastman Kodak Company    US    7079799    10/928,934    8/27/2004   
7/18/2006    Granted    CLEANING DEVICE AND FUSER ASSEMBLY FOR A PRINTER WITH
MULTIPLE CLEANING BLADES HELD BY A COMMON MOUNT H68912    Eastman Kodak Company
   US    5464698    08/268,140    6/29/1994    11/7/1995    Granted    FUSER
MEMBERS OVERCOATED WITH FLUOROCARBON ELASTOMER CONTAINING TIN OXIDE H79879   
Eastman Kodak Company    DE    60126885.7    01122611.5    9/27/2001   
2/28/2007    Granted    DIRECTING PAGES TO A SELECTED OUTPUT DESTINATION OF A
PRINTING SYSTEM H79879    Eastman Kodak Company    NL    1201447    01122611.5
   9/27/2001    2/28/2007    Granted    DIRECTING PAGES TO A SELECTED OUTPUT
DESTINATION OF A PRINTING SYSTEM H79879    Eastman Kodak Company    US   
6971809    09/694,734    10/23/2000    12/6/2005    Granted    DIRECTING PAGES
TO A SELECTED OUTPUT DESTINATION OF A PRINTING SYSTEM H80037    Eastman Kodak
Company    US    6575858    09/809,760    3/15/2001    6/10/2003    Granted   
COMPENSATING DRIVE BELT TENSIONER H80132    Eastman Kodak Company    US   
6295425    09/444,181    11/19/1999    9/25/2001    Granted    SEAL ASSEMBLY FOR
ELECTROGRAPHIC REPRODUCTION APPARATUS DEVELOPMENT STATION H80140    Eastman
Kodak Company    US       09/443,754    11/19/1999       Filed    DUAL SLIDER
BACKUP MECHANISM FOR DIELECTRIC SUPPORT MEMBER OF AN ELECTROGRAPHIC REPRODUCTION
APPARATUS H80158    Eastman Kodak Company    US    6532353    09/473,426   
12/29/1999    3/11/2003    Granted    CLEANING WEB ADVANCEMENT AND DRIVE CONTROL
MECHANISM H80189    Eastman Kodak Company    US    6246852    09/438,937   
11/12/1999    6/12/2001    Granted    GRID ELECTRODE FOR CORONA CHARGER H80193
   Eastman Kodak Company    US    6587664    09/580,185    5/26/2000    7/1/2003
   Granted    FUSER LOADING SYSTEM H80194    Eastman Kodak Company    US   
6289185    09/573,910    5/18/2000    9/11/2001    Granted    SYSTEM FOR
CONTROLLING AXIAL TEMPERATURE UNIFORMITY IN A REPRODUCTION APPARATUS FUSER
H80376    Eastman Kodak Company    US    6550627    09/835,611    4/16/2001   
4/22/2003    Granted    CONTAINER H80431    Eastman Kodak Company    US   
7184154    09/692,645    10/19/2000    2/27/2007    Granted    METHOD OF
GENERATING PRINTER SETUP INSTRUCTIONS K000004    Eastman Kodak Company    US   
   13/072,809    3/28/2011       Filed    ROTATING PRINTER PHOTORECEPTORS HAVING
FIXED-POSITION FEATURES K000005    Eastman Kodak Company    US       13/075,435
   3/30/2011       Filed    EFFICIENT CHOICE SELECTION IN A USER INTERFACE
K000008    Eastman Kodak Company    US    8503902    13/097,118    4/29/2011   
8/6/2013    Granted    ELECTROPHOTOGRAPHIC PRINTER WITH CHARGING-ROLLER CLEANER
K000010    Eastman Kodak Company    US       13/663,514    10/30/2012      
Filed    FORMING A STRUCTURAL LAMINATE K000014    Eastman Kodak Company    US   
   13/117,187    5/27/2011       Filed    ELECTROSTATOGRAPHIC CLEANING BLADE
MEMBER AND APPARATUS K000016    Eastman Kodak Company    US    8509637   
13/115,381    5/25/2011    8/13/2013    Granted    METERING APPARATUS FOR
ELECTROPHOTOGRAPHIC PRINTER K000017    Eastman Kodak Company    US      
13/212,233    8/18/2011       Filed    RECONDITIONING ROTATABLE PHOTORECEPTOR IN
ELECTROPHOTOGRAPHIC PRINTER K000019    Eastman Kodak Company    US    8438730   
13/013,842    1/26/2011    5/14/2013    Granted    METHOD OF PROTECTING
PRINTHEAD DIE FACE

 

Page 150 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

K000020    Eastman Kodak Company    US       13/192,521    7/28/2011       Filed
   CROSSLINKED ORGANIC POROUS PARTICLES K000020    Eastman Kodak Company    WO
      PCT/US12/47097    7/18/2012       Filed    CROSSLINKED ORGANIC POROUS
PARTICLES K000022    Eastman Kodak Company    US       13/097,128    4/29/2011
      Filed    RECIRCULATING INKJET PRINGING FLUID SYSTEM AND METHOD K000022   
Eastman Kodak Company    WO       PCT/US12/35462    4/27/2012       Filed   
RECIRCULATING INKJET PRINTING FLUID SYSTEM AND METHOD K000023    Eastman Kodak
Company    CN       MAILED    3/12/2012       Filed    INKJET PRINTING INK SET
K000023    Eastman Kodak Company    EP       12713438.5    3/12/2012       Filed
   INKJET PRINTING INK SET K000023    Eastman Kodak Company    US    8465578   
13/076,940    3/31/2011    6/18/2013    Granted    INKJET PRINTING INK SET
K000024    Eastman Kodak Company    US    8493479    13/094,973    4/27/2011   
7/23/2013    Granted    METHOD OF ELIMINATING BACKGROUND NOISE K000025   
Eastman Kodak Company    US       13/094,931    4/27/2011       Filed    IMAGE
ALGORITHMS TO REJECT UNDESIRED IMAGE FEATURES K000026    Eastman Kodak Company
   US       13/025,194    2/11/2011       Filed    DISTRIBUTED REPLENISHMENT FOR
ELECTROPHOTOGRAPHIC DEVELOPER K000027    Eastman Kodak Company    US      
13/011,129    1/21/2011       Filed    LASER LEVELING HIGHLIGHT CONTROL K000031
   Eastman Kodak Company    US       13/089,399    4/19/2011       Filed   
ALUMINUM SUBSTRATES AND LITHOGRAPHIC PRINTING PLATE PRECURSORS K000038   
Eastman Kodak Company    US       13/017,300    1/31/2011       Filed   
EMBEDDING DATA INTO SOLID AREAS, TEXT OR LINE WORK K000050    Eastman Kodak
Company    US       13/077,543    3/31/2011       Filed    RATIO MODULATED
PRINTING WITH DISCHARGE AREA DEVELOPMENT K000051    Eastman Kodak Company    US
      13/454,117    4/24/2012       Filed    MULTI-TONER DISCHARGED AREA
DEVELOPMENT METHOD K000054    Eastman Kodak Company    US       13/015,611   
1/28/2011       Filed    CORE DRIVING METHOD FOR PRINTER WEB MEDIUM SUPPLY
K000055    Eastman Kodak Company    US    8478086    13/038,688    3/2/2011   
7/2/2013    Granted    IMAGING LASER DIODES WITH A LIGHTWAVE CIRCUIT K000056   
Eastman Kodak Company    DE       102011106171.5    6/30/2011       Filed   
VERSTEIFUNGSVORRICHTUNG UND VERFAHREN ZUR ABLAGE VON BÖGEN IN EINER
DRUCKMASCHINE K000056    Eastman Kodak Company    US       13/525,587   
6/18/2012       Filed    DEVICE AND METHOD FOR STACKING SHEETS IN A PRINTING
PRESS K000058    Eastman Kodak Company    US       13/331,048    12/20/2011   
   Filed    ENCODING INFORMATION IN ILLUMINATION PATTERNS K000061    Eastman
Kodak Company    US       13/077,522    3/31/2011       Filed    RATIO MODULATED
PRINTING WITH CHARGE AREA DEVELOPMENT K000062    Eastman Kodak Company    US   
   13/032,918    2/23/2011       Filed    MOUNTING MEMBER WITH DUAL-FED INK
PASSAGEWAYS K000073    Eastman Kodak Company    US    8509630    13/076,472   
3/31/2011    8/13/2013    Granted    DETERMINING THE CAUSE OF PRINTER IMAGE
ARTIFACTS K000077    Eastman Kodak Company    US       13/093,882    4/26/2011
      Filed    EFFICIENT CHOICE SELECTION FOR MULTI-ELEMENT PRODUCTS K000083   
Eastman Kodak Company    US       13/537,165    6/29/2012       Filed    MAKING
ARTICLE WITH DESIRED PROFILE K000089    Eastman Kodak Company    US      
13/025,220    2/11/2011       Filed    SYSTEM FOR IMAGING PRODUCT LAYOUT K000090
   Eastman Kodak Company    US       13/171,852    6/29/2011       Filed   
ELECTRONICALLY CONDUCTIVE LAMINATE DONOR ELEMENT K000090    Eastman Kodak
Company    WO       PCT/US12/42563    6/15/2012       Filed    ELECTRONICALLY
CONDUCTIVE LAMINATE DONOR ELEMENT K000091    Eastman Kodak Company    US      
13/282,503    10/27/2011       Filed    LOW THERMAL STRESS CATADIOPTRIC IMAGING
SYSTEM K000092    Eastman Kodak Company    US       13/192,531    7/28/2011   
   Filed    LASER-ENGRAVEABLE COMPOSITIONS AND FLEXOGRAPHIC PRINTING PRECURSORS
K000092    Eastman Kodak Company    WO       PCT/US12/46866    7/16/2012      
Filed    LASER-ENGRAVEABLE COMPOSITIONS AND FLEXOGRAPHIC PRINTING PRECURSORS
K000093    Eastman Kodak Company    US       13/192,533    7/28/2011       Filed
   LASER-ENGRAVEABLE COMPOSITIONS AND FLEXOGRAPHIC PRINTING PRECURSORS K000094
   Eastman Kodak Company    US       13/096,315    4/28/2011       Filed   
ELECTROPHOTOGRAPHIC PRINTER WITH DUST SEAL K000096    Eastman Kodak Company   
US       13/108,246    5/16/2011       Filed    PHOTOINITIATOR AND PHOTOCURABLE
COMPOSITIONS AND USES K000096    Eastman Kodak Company    WO      
PCT/US12/37874    5/15/2012       Filed    PHOTOINITIATOR AND PHOTOCURABLE
COMPOSITIONS AND USES K000097    Eastman Kodak Company    US    8520041   
13/031,301    2/21/2011    8/27/2013    Granted    FLOOR RELIEF FOR DOT
IMPROVEMENT K000100    Eastman Kodak Company    US       13/053,717    3/22/2011
      Filed    METHOD FOR RECYCLING RELIEF IMAGE ELEMENTS K000102    Eastman
Kodak Company    US       13/032,667    2/23/2011       Filed    METHOD OF
ASSEMBLING AN INKJET PRINTHEAD K000109    Eastman Kodak Company    US      
13/049,944    3/17/2011       Filed    REUSEABLE PRINTING DEVICE K000111   
Eastman Kodak Company    JP    5021449    2007-330717    12/21/2007    6/22/2012
   Granted    MANUFACTURING METHOD OF ORIGINAL PLATE FOR LETTERPRESS PRINTING,
MANUFACTURING METHOD OF LETTERPRESS PRINTING PLATE, AND COMPOSITION FOR FORMING
INK-RECEIVING LAYER K000112    Eastman Kodak Company    JP    5128210   
2007-228096    9/3/2007    11/9/2012    Granted    METHOD FOR PRODUCING
LETTERPRESS PLATE K000118    Eastman Kodak Company    DE       112004001662.2   
9/1/2004       Filed    LAMINATED PHOTOSENSITIVE RELIEF PRINTING ORIGINAL PLATE
AND METHOD FOR PRODUCING THE RELIEF PRINTING PLATE K000118    Eastman Kodak
Company    JP    4420923    2006-519276    9/1/2004    12/11/2009    Granted   
LAMINATED PHOTOSENSITIVE RELIEF PRINTING ORIGINAL PLATE AND METHOD FOR PRODUCING
THE RELIEF PRINTING PLATE

 

Page 151 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

K000118    Eastman Kodak Company    TW    I362565    093127304    9/9/2004   
4/21/2012    Granted    LAMINATED PHOTOSENSITIVE RELIEF PRINTING ORIGINAL PLATE
AND METHOD FOR PRODUCING THE RELIEF PRINTING PLATE K000118    Eastman Kodak
Company    US    7399575    10/564,978    1/18/2006    7/15/2008    Granted   
LAMINATED PHOTOSENSITIVE RELIEF PRINTING ORIGINAL PLATE AND METHOD FOR PRODUCING
THE RELIEF PRINTING PLATE K000121    Eastman Kodak Company    JP    4225979   
2005-69307    3/11/2005    12/5/2008    Granted    ORIGINAL PLATE OF
PHOTOSENSITIVE LAYERED PRINTING FOR LETTER PRESS PRINT, AND METHOD FOR
MANUFACTURING LETTER PRESS PRINTING PLATE USING ORIGINAL PLATE OF PHOTOSENSITIVE
LAYERED PRINTING FOR LETTER PRESS PRINT K000121    Eastman Kodak Company    US
   7998659    11/908,061    11/29/2007    8/16/2011    Granted    PHOTOSENSITIVE
LAMINATED ORIGINAL PRINTING PLATE FOR LETTERPRESS PRINTING AND PROCESS FOR
PRODUCING LETTERPRESS PRINTING PLATE USING THE PHOTOSENSITIVE LAMINATED ORIGINAL
PRINTING PLATE K000124    Eastman Kodak Company    DE    60141260.5   
01304357.5    5/16/2001    2/10/2010    Granted    MULTILAYER PHOTOSENSITIVE
MATERIAL FOR PRODUCING FLEXOGRAPHIC PRINTING PLATE K000124    Eastman Kodak
Company    EP    1156368    1304357.5    5/16/2001    2/10/2010    Granted   
MULTILAYER PHOTOSENSITIVE MATERIAL FOR PRODUCING FLEXOGRAPHIC PRINTING PLATE
K000129    Eastman Kodak Company    DE       19909722.4    3/5/1999       Filed
   NEGATIVE PHOTOSENSITIVE RESIN COMPOSITION AND PHOTOSENSITIVE RESIN PLATE WITH
IT K000134    Eastman Kodak Company    US    5521054    08/265,338    6/24/1994
   5/28/1996    Granted    DEVELOPING SOLUTION COMPRISING AN AROMATIC
HYDROCARBON, AN ALCOHOL, AND AN ESTER K000134    Eastman Kodak Company    US   
5578420    08/456,053    5/31/1995    11/26/1996    Granted    PROCESS FOR
PRODUCING A FLEXOGRAPHIC PRINTING PLATE K000141    Eastman Kodak Company    CN
   1950749    200580013895.1    4/25/2005    8/18/2010    Granted   
PHOTOSENSITIVE PRINTING ORIGINAL PRINTING PLATE FOR RELIEF PRINTING, METHOD FOR
PRODUCING RELIEF PRINTING PLATE, AND LIGHT-SHIELDING INK FOR THE PEFORMING
METHOD K000141    Eastman Kodak Company    JP    4342373    2004-136720   
4/30/2004    7/17/2009    Granted    PHOTOSENSITIVE PRINTING ORIGINAL PLATE FOR
LETTERPRESS PRINTING, METHOD FOR MANUFACTURING LETTERPRESS PRINTING PLATE, AND
LIGHT SHIELDING INK FOR THE MANUFACTURING METHOD K000141    Eastman Kodak
Company    KR    834455    10-2006-7024135    4/25/2005    5/27/2008    Granted
   PHOTOSENSITIVE PRINTING ORIGINAL PLATE FOR LETTERPRESS PRINTING, METHOD FOR
MANUFACTURING LETTERPRESS PRINTING PLATE, AND LIGHT SHIELDING INK FOR THE
MANUFACTURING METHOD K000141    Eastman Kodak Company    US    8003299   
11/587,506    4/25/2005    8/23/2011    Granted    PHOTOSENSITIVE ORIGINAL
PRINTING PLATE FOR RELIEF PRINTING, METHOD FOR PRODUCING RELIEF PRINTING PLATE,
AND LIGHT-SHIELDING INK FOR PERFORMING THE METHOD K000144    Eastman Kodak
Company    US    5541038    08/417,186    4/5/1995    7/30/1996    Granted   
PHOTOPOLYMERIZABLE COMPOSITIONS K000144    Eastman Kodak Company    US   
5645974    08/635,814    4/22/1996    7/8/1997    Granted    PHOTOPOLYMERIZABLE
COMPOSITIONS K000148    Eastman Kodak Company    CN       MAILED    4/3/2012   
   Filed    PRINTING CONDUCTIVE LINES K000148    Eastman Kodak Company    EP   
   12718770.6    4/3/2012       Filed    PRINTING CONDUCTIVE LINES K000148   
Eastman Kodak Company    TW       101111931    4/3/2012       Filed    PRINTING
CONDUCTIVE LINES K000148    Eastman Kodak Company    US    8465905    13/079,150
   4/4/2011    6/18/2013    Granted    PRINTING CONDUCTIVE LINES K000157   
Eastman Kodak Company    US       13/040,715    3/4/2011       Filed    WEB
MEDIA MOVING APPARATUS K000158    Eastman Kodak Company    US       13/040,732
   3/4/2011       Filed    WEB MEDIA MOVING METHOD K000159    Eastman Kodak
Company    US    8303106    13/040,754    3/4/2011    11/6/2012    Granted   
PRINTING SYSTEM INCLUDING WEB MEDIA MOVING APPARATUS K000160    Eastman Kodak
Company    US    8303107    13/040,772    3/4/2011    11/6/2012    Granted   
PRINTING METHOD INCLUDING WEB MEDIA MOVING APPARATUS K000161    Eastman Kodak
Company    US       13/420,713    3/15/2012       Filed    LITHOGRAPHIC PRINTING
PLATE PRECURSORS AND METHODS OF USE K000162    Eastman Kodak Company    JP      
2011-266146    12/5/2011       Filed    GUM SOLUTION CONTAINING SPECIFIC POLY
SILOXANE COMPOUND K000162    Eastman Kodak Company    WO       PCT/JP12/81376   
12/4/2012       Filed    GUM SOLUTION CONTAINING SPECIFIC POLY SILOXANE COMPOUND
K000163    Eastman Kodak Company    JP       2011-246507    11/10/2011      
Filed    A LITHOGRAPHIC PRINTING PLATE PRECURSOR AND A METHOD FOR MAKING A
PRINTING PLATE K000163    Eastman Kodak Company    WO       PCT/JP2012/078058   
10/30/2012       Filed    A LITHOGRAPHIC PRINTING PLATE PRECURSOR AND A METHOD
FOR MAKING A PRINTING PLATE K000164    Eastman Kodak Company    US      
13/221,936    8/31/2011       Filed    ALUMINUM SUBSTRATES AND LITHOGRAPHIC
PRINTING PLATE PRECURSORS K000165    Eastman Kodak Company    US      
13/038,702    3/2/2011       Filed    IMAGING LASER DIODES WITH A LIGHTWAVE
CIRCUIT K000166    Eastman Kodak Company    US       13/192,541    7/28/2011   
   Filed    PREPARATION OF CROSSLINKED ORGANIC POROUS PARTICLES K000167   
Eastman Kodak Company    US       13/192,544    7/28/2011       Filed    ARTICLE
AND SYSTEM WITH CROSSLINKED ORGANIC POROUS PARTICLES K000169    Eastman Kodak
Company    US       13/625,269    9/24/2012       Filed    SHARED MOTOR DRIVER
FOR INKJET PRINTERS K000174    Eastman Kodak Company    US       13/070,724   
3/24/2011       Filed    PRINTER MEDIA OUTPUT AND INPUT TRAY CONFIGURATION
K000175    Eastman Kodak Company    US       13/118,651    5/31/2011       Filed
   PRINTING APPARATUS WITH PIVOTABLE DUPLEXING UNIT K000176    Eastman Kodak
Company    CN    200410038325.5    200410038325.5    5/19/2004    3/23/2005   
Granted    CELLULAR PHONE, PRINT SYSTEM, AND PRINT METHOD THEREFOR K000178   
Eastman Kodak Company    US    7209251    09/983,240    10/23/2001    4/24/2007
   Granted    DOCUMENT INPUT/OUTPUT SYSTEM, APPARATUS MANAGEMENT SERVER AND
METHOD FOR SETTING INFORMATION K000179    Eastman Kodak Company    US    6115133
   09/148,702    9/4/1998    9/5/2000    Granted    PRINTER DRIVER K000180   
Eastman Kodak Company    US    7542778    10/844,391    5/13/2004    6/2/2009   
Granted    CELLULAR PHONE, PRINT SYSTEM, AND PRINT METHOD THEREFOR K000181   
Eastman Kodak Company    US       13/215,595    8/23/2011       Filed    POWER
MANAGEMENT DEVICE FOR PRINTING SYSTEM K000182    Eastman Kodak Company    US   
   13/297,602    11/16/2011       Filed    RELEASE FLUID FOR REDUCING GEL BUILD
K000183    Eastman Kodak Company    US    8439275    13/080,824    4/6/2011   
5/14/2013    Granted    MULTI-RESOLUTION OPTICAL CODES K000185    Eastman Kodak
Company    US    8505898    13/152,304    6/3/2011    8/13/2013    Granted   
METHOD FOR MAKING A Z-FOLD SIGNATURE

 

Page 152 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

K000185    Eastman Kodak Company    WO       PCT/US12/40079    5/31/2012      
Filed    METHOD FOR MAKING A Z-FOLD SIGNATURE K000187    Eastman Kodak Company
   TW       101109230    3/16/2012       Filed    REUSABLE PRINTING DEVICE
K000187    Eastman Kodak Company    US       13/049,951    3/17/2011       Filed
   REUSABLE PRINTING DEVICE K000190    Eastman Kodak Company    US    8449086   
13/075,297    3/30/2011    5/28/2013    Granted    INKJET CHAMBER AND INLETS FOR
CIRCULATING FLOW K000191    Eastman Kodak Company    US       13/455,398   
4/25/2012       Filed    SEMICONDUCTOR DEVICES AND METHODS OF PREPARATION
K000191    Eastman Kodak Company    WO       PCT/US13/36525    4/15/2013      
Filed    SEMICONDUCTOR DEVICES AND METHODS OF PREPARATION K000193    Eastman
Kodak Company    US    8469502    13/095,998    4/28/2011    6/25/2013   
Granted    AIR EXTRACTION PISTON DEVICE FOR INKJET PRINTHEAD K000201    Eastman
Kodak Company    US       13/114,275    5/24/2011       Filed    CONTROL CIRCUIT
FOR SCANNER LIGHT SOURCE K000202    Eastman Kodak Company    US    8201817   
13/095,949    4/28/2011    6/19/2012    Granted    PICK ROLLER WITH DELAY CLUTCH
K000206    Eastman Kodak Company    US       13/173,430    6/30/2011       Filed
   LASER-IMAGEABLE FLEXOGRAPHIC PRINTING PRECURSORS AND METHODS OF IMAGING
K000206    Eastman Kodak Company    US       13/304,974    11/28/2011      
Filed    LASER-IMAGEABLE FLEXOGRAPHIC PRINTING PRECURSORS AND METHODS OF IMAGING
K000206    Eastman Kodak Company    US       13/613,393    9/13/2012       Filed
   LASER-IMAGEABLE FLEXOGRAPHIC PRINTING PRECURSORS AND METHODS OF IMAGING
K000206    Eastman Kodak Company    WO       PCT/US12/42638    6/15/2012      
Filed    LASER-IMAGEABLE FLEXOGRAPHIC PRINTING PRECURSORS AND METHODS OF IMAGING
K000207    Eastman Kodak Company    US       13/074,405    3/29/2011       Filed
   MAINTAINING PRINTHEAD USING MAINTENANCE STATION WITH BACKFLUSH K000212   
Eastman Kodak Company    US       13/094,945    4/27/2011       Filed    METHOD
OF AUTHENTICATING SECURITY MARKER K000214    Eastman Kodak Company    US   
8394396    13/101,185    5/5/2011    3/12/2013    Granted    METHOD OF MAKING
INORGANIC POROUS PARTICLES K000218    Eastman Kodak Company    US      
13/159,527    6/14/2011       Filed    STATIONARY PRINTING APPARATUS WITH CAMERA
K000219    Eastman Kodak Company    US       13/170,693    6/28/2011       Filed
   MICROFLUIDIC DEVICE HAVING IMPROVED EPOXY LAYER ADHESION K000224    Eastman
Kodak Company    US       13/079,177    4/4/2011       Filed    PRINTING
CONDUCTIVE LINES K000226    Eastman Kodak Company    US       13/097,137   
4/29/2011       Filed    INKJET PRINTING FLUID K000227    Eastman Kodak Company
   US    8469496    13/115,482    5/25/2011    6/25/2013    Granted    LIQUID
EJECTION METHOD USING DROP VELOCITY MODULATION K000228    Eastman Kodak Company
   US    8382259    13/115,434    5/25/2011    2/26/2013    Granted    EJECTING
LIQUID USING DROP CHARGE AND MASS K000229    Eastman Kodak Company    DE      
102011117494.3    10/31/2011       Filed    WEB PRESS CONFIGURATION WITH PAPER
TRANSPORT VIA DRUM K000229    Eastman Kodak Company    US       13/660,278   
10/25/2012       Filed    LIFTING SUBSTRATE WITH AIR CUSHION WHILE PRINTING
K000229    Eastman Kodak Company    US       13/660,307    10/25/2012      
Filed    SUBSTRATE WEB SUCTION FOR PRINTING K000230    Eastman Kodak Company   
US       13/152,305    6/3/2011       Filed    Z-FOLD SIGNATURE FINISHING METHOD
K000231    Eastman Kodak Company    US    8505897    13/152,302    6/3/2011   
8/13/2013    Granted    Z-FOLD SIGNATURE FINISHING SYSTEM AND PRINTER K000233   
Eastman Kodak Company    US    8398223    13/076,976    3/31/2011    3/19/2013
   Granted    INKJET PRINTING PROCESS K000234    Eastman Kodak Company    US   
   13/245,931    9/27/2011       Filed    INKJET PRINTING USING LARGE PARTICLES
K000234    Eastman Kodak Company    WO       PCT/US12/54978    9/13/2012      
Filed    INKJET PRINTING USING LARGE PARTICLES K000236    Eastman Kodak Company
   US       13/095,953    4/28/2011       Filed    METHOD OF ADVANCING
SUCCESSIVE SHEETS OF MEDIA K000240    Eastman Kodak Company    US      
13/100,413    5/4/2011       Filed    OFFSET IMAGING SYSTEM K000241    Eastman
Kodak Company    US       13/080,846    4/6/2011       Filed    DECODING
MULTI-RESOLUTION OPTICAL CODES K000242    Eastman Kodak Company    US      
13/156,602    6/9/2011       Filed    METHOD FOR AUTHENTICATING SECURITY MARKERS
K000246    Eastman Kodak Company    US    8434855    13/089,528    4/19/2011   
5/7/2013    Granted    FLUID EJECTOR INCLUDING MEMS COMPOSITE TRANSDUCER K000247
   Eastman Kodak Company    US       13/089,542    4/19/2011       Filed   
FLUID EJECTION USING MEMS COMPOSITE TRANSDUCER K000248    Eastman Kodak Company
   US       13/089,513    4/19/2011       Filed    ULTRASONIC TRANSMITTER AND
RECEIVER WITH COMPLIANT MEMBRANE K000249    Eastman Kodak Company    US      
13/089,524    4/19/2011       Filed    METHOD OF OPERATING AN ULTRASONIC
TRANSMITTER AND RECEIVER K000250    Eastman Kodak Company    US       13/156,620
   6/9/2011       Filed    AUTHENTICATION OF A SECURITY MARKER K000251   
Eastman Kodak Company    US       13/089,507    4/19/2011       Filed    ENERGY
HARVESTING DEVICE INCLUDING MEMS COMPOSITE TRANSDUCER K000252    Eastman Kodak
Company    US       13/089,500    4/19/2011       Filed    ENERGY HARVESTING
USING MEMS COMPOSITE TRANSDUCER K000253    Eastman Kodak Company    US      
13/089,563    4/19/2011       Filed    FLOW-THROUGH EJECTION SYSTEM INCLUDING
COMPLIANT MEMBRANE TRANSDUCER K000253    Eastman Kodak Company    WO      
PCT/US12/32074    4/4/2012       Filed    FLOW-THROUGH EJECTION SYSTEM INCLUDING
COMPLIANT MEMBRANE TRANSDUCER

 

Page 153 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

K000257    Eastman Kodak Company    US    8506039    13/089,610    4/19/2011   
8/13/2013    Granted    FLOW-THROUGH EJECTION SYSTEM INCLUDING COMPLIANT
MEMBRANE TRANSDUCER K000258    Eastman Kodak Company    US       13/089,632   
4/19/2011       Filed    FLOW-THROUGH LIQUID EJECTION USING COMPLIANT MEMBRANE
TRANSDUCER K000260    Eastman Kodak Company    US       13/165,182    6/21/2011
      Filed    METHOD OF FILTERING COLOR MEASUREMENT DATA K000262    Eastman
Kodak Company    US       13/245,971    9/27/2011       Filed    ELECTROGRAPHIC
PRINTING USING FLUIDIC CHARGE DISSIPATION K000269    Eastman Kodak Company    TW
      191115846    5/3/2012       Filed    METHOD FOR OFFSET IMAGING K000269   
Eastman Kodak Company    US       13/100,428    5/4/2011       Filed    METHOD
FOR OFFSET IMAGING K000269    Eastman Kodak Company    WO       PCT/US12/33413
   4/13/2012       Filed    METHOD FOR OFFSET IMAGING K000270    Eastman Kodak
Company    US       13/193,671    7/29/2011       Filed    ELECTROPHOTOGRAPHIC
PRINTER AND CLEANING SYSTEM WITH SCRAPER CLEANING SYSTEM K000271    Eastman
Kodak Company    US       13/238,417    9/21/2011       Filed   
ELECTROPHOTOGRAPHIC PRINTER AND TRANSITIONAL CLEANING SYSTEM K000272    Eastman
Kodak Company    US       13/117,174    5/27/2011       Filed    CLEANING BLADE
MEMBER AND APPARATUS WITH CONTROLLED TRIBOCHARGING K000273    Eastman Kodak
Company    US       13/334,473    12/22/2011       Filed    INKJET PRINTER FOR
SEMI-POROUS OR NON-ABSORBENT SURFACES K000274    Eastman Kodak Company    US   
   13/334,683    12/22/2011       Filed    LIQUID ENHANCED FIXING METHOD K000276
   Eastman Kodak Company    US       13/298,358    11/17/2011       Filed   
PRODUCING A DEINKABLE PRINT K000276    Eastman Kodak Company    WO      
PCT/US12/64982    11/14/2012       Filed    PRODUCING A DEINKABLE PRINT K000277
   Eastman Kodak Company    US       13/298,361    11/17/2011       Filed   
DEINKABLE PRINT K000280    Eastman Kodak Company    US       13/298,365   
11/17/2011       Filed    PRODUCING A DEINKABLE PRINT K000281    Eastman Kodak
Company    US       13/245,957    9/27/2011       Filed    LARGE-PARTICLE INKJET
PRINTING ON SEMIPOROUS PAPER K000282    Eastman Kodak Company    US      
13/220,776    8/30/2011       Filed    ELECTROPHOTOGRAPHIC PRINTER WITH
COMPRESSIBLE-BACKUP TRANSFER STATION K000283    Eastman Kodak Company    US   
   13/188,537    7/22/2011       Filed    ELECTROPHOTOGRAPHIC PRINTER TRANSFER
STATION WITH SKI K000285    Eastman Kodak Company    TW       101130892   
8/24/2012       Filed    TRANSISTOR INCLUDING SINGLE LAYER REENTRANT PROFILE
K000285    Eastman Kodak Company    US       13/218,482    8/26/2011       Filed
   TRANSISTOR INCLUDING SINGLE LAYER REENTRANT PROFILE K000285    Eastman Kodak
Company    WO       PCT/US12/51250    8/17/2012       Filed    TRANSISTOR
INCLUDING SINGLE LAYER REENTRANT PROFILE K000286    Eastman Kodak Company    US
      13/455,167    4/25/2012       Filed    ELECTRONIC STORAGE SYSTEM WITH CODE
CIRCUIT K000292    Eastman Kodak Company    US       13/352,614    1/18/2012   
   Filed    METHOD FOR REDUCING GRAPHITE OXIDE K000293    Eastman Kodak Company
   US       13/541,784    7/5/2012       Filed    ANNULAR INTERMEDIATE TRANSFER
MEMBERS, APPARATUS AND USE K000294    Eastman Kodak Company    US      
13/108,273    5/16/2011       Filed    PHOTOCURING METHODS AND ARTICLES PREPARED
THEREFROM K000297    Eastman Kodak Company    US    8497924    13/095,006   
4/27/2011    7/30/2013    Granted    APPARATUS FOR ELIMINATING BACKGROUND NOISE
K000298    Eastman Kodak Company    US       13/245,947    9/27/2011       Filed
   INKJET PRINTER USING LARGE PARTICLES K000301    Eastman Kodak Company    US
      13/114,097    5/24/2011       Filed    DEPOSITING TEXTURE ON RECEIVER
K000302    Eastman Kodak Company    US       13/334,495    12/22/2011      
Filed    PRINTER FOR USE WITH LOCALLY DISTORTABLE MEDIUMS K000305    Eastman
Kodak Company    US       13/334,487    12/22/2011       Filed    METHOD FOR
PRINTING ON LOCALLY DISTORTABLE MEDIUMS K000310    Eastman Kodak Company    US
   8469501    13/096,010    4/28/2011    6/25/2013    Granted    AIR EXTRACTION
METHOD FOR INKJET PRINTHEAD K000312    Eastman Kodak Company    JP      
2012-147310    6/29/2012       Filed    Developer for Lithographic Printing
Plates K000313    Eastman Kodak Company    US       13/277,266    10/20/2011   
   Filed    ON-PRESS DEVELOPABLE LITHOGRAHIC PRINTING PLATE PRECURSORS K000315
   Eastman Kodak Company    US       13/068,931    5/24/2011       Filed   
TARGET COLOR RECIPES K000330    Eastman Kodak Company    US       13/245,893   
9/27/2011       Filed    LASER-ENGRAVEABLE FLEXOGRAPHIC PRINTING PRECURSORS AND
METHODS OF IMAGING K000333    Eastman Kodak Company    US       13/280,469   
10/25/2011       Filed    VISCOSITY MODULATED DUAL FEED CONTINUOUS LIQUID
EJECTOR K000333    Eastman Kodak Company    WO       PCT/US12/61409   
10/23/2012       Filed    VISCOSITY MODULATED DUAL FEED CONTINUOUS LIQUID
EJECTOR K000335    Eastman Kodak Company    US       13/217,618    8/25/2011   
   Filed    PRINTING SYSTEM HAVING MULTIPLE SIDED PATTERN REGISTRATION K000336
   Eastman Kodak Company    US       13/240,051    9/22/2011       Filed   
CONFIGURING A MODULAR PRINTING SYSTEM K000338    Eastman Kodak Company    US   
   13/156,572    6/9/2011       Filed    COUPLED MULTI-WAVELENGTH CONFOCAL
SYSTEMS FOR DISTANCE MEASUREMENTS K000338    Eastman Kodak Company    WO      
PCT/US12/40166    5/31/2012       Filed    COUPLED MULTI-WAVELENGTH CONFOCAL
SYSTEMS FOR DISTANCE MEASUREMENTS K000339    Eastman Kodak Company    US      
13/400,164    2/20/2012       Filed    AUTOMATED PRINT AND IMAGE CAPTURE
POSITION ADJUSTMENT

 

Page 154 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

K000341    Eastman Kodak Company    US    8509661    13/220,795    8/30/2011   
8/13/2013    Granted    PRINTER WITH COMPRESSIBLE AND INCOMPRESSIBLE TRANSFER
BACKUPS K000342    Eastman Kodak Company    US       13/185,846    7/19/2011   
   Filed    EMBEDDING DATA IN A HALFTONE IMAGE K000343    Eastman Kodak Company
   US    8469495    13/182,755    7/14/2011    6/25/2013    Granted    PRODUCING
INK DROPS IN A PRINTING APPARATUS K000344    Eastman Kodak Company    US      
13/592,443    8/23/2012       Filed    METHOD OF ADJUSTING DROP VOLUME K000349
   Eastman Kodak Company    US       13/181,760    7/13/2011       Filed   
METHOD FOR PROVIDING DYNAMIC OPTICAL ILLUSION IMAGES K000350    Eastman Kodak
Company    US       13/118,671    5/31/2011       Filed    PRINTING APPARATUS
WITH PIVOTABLE CLEANOUT MEMBER K000351    Eastman Kodak Company    US      
13/191,800    7/27/2011       Filed    MULTI-COMPONENT DUPLEX PRINTER K000353   
Eastman Kodak Company    US       13/221,940    8/31/2011       Filed   
LITHOGRAPHIC PRINTING PLATE PRECURSORS FOR ON-PRESS DEVELOPMENT K000353   
Eastman Kodak Company    WO       PCT/US12/51703    8/21/2012       Filed   
LITHOGRAPHIC PRINTING PLATE PRECURSORS FOR ON-PRESS DEVELOPMENT K000359   
Eastman Kodak Company    US    8469483    13/118,805    5/31/2011    6/25/2013
   Granted    A METHOD FOR ADJUSTING A SENSOR RESPONSE K000361    Eastman Kodak
Company    US       13/235,789    9/19/2011       Filed    ANTIBACTERIAL AND
ANTIFUNGAL PROTECTION FOR TONER IMAGE K000361    Eastman Kodak Company    WO   
   PCT/US12/55289    9/14/2012       Filed    ANTIBACTERIAL AND ANTIFUNGAL
PROTECTION FOR TONER IMAGE K000363    Eastman Kodak Company    US      
13/118,656    5/31/2011       Filed    PRINTING METHOD WITH PIVOTABLE DUPLEXING
UNIT K000364    Eastman Kodak Company    US       13/212,223    8/18/2011      
Filed    ELECTRICAL RECONDITIONING FOR PRINTER PHOTORECEPTOR K000368    Eastman
Kodak Company    US       13/118,683    5/31/2011       Filed    METHOD OF
PIVOTABLE CLEANOUT MEMBER K000370    Eastman Kodak Company    US      
13/536,150    6/28/2012       Filed    IDENTIFYING A LINEHEAD PRODUCING AN
ARTIFACT IN CONTENT PRINTED ON A MOVING PRINT MEDIA K000371    Eastman Kodak
Company    US       13/562,369    7/31/2012       Filed    INCORRECT STITCHING
DETECTION IN A PRINTING SYSTEM K000374    Eastman Kodak Company    US      
13/484,369    5/31/2012       Filed    DETECTING STRETCH OR SHRINK IN PRINT
MEDIA K000376    Eastman Kodak Company    US       13/481,984    5/29/2012      
Filed    DETECTING STRETCH OR SHRINK IN PRINT MEDIA K000377    Eastman Kodak
Company    US       13/197,348    8/3/2011       Filed    SEMANTIC MAGAZINE
PAGES K000378    Eastman Kodak Company    US       13/332,415    12/21/2011   
   Filed    INTEGRATED IMAGING SYSTEM FOR PRINTING SYSTEMS K000379    Eastman
Kodak Company    US       13/548,247    7/13/2012       Filed    EDGE DETECTION
IN A PRINTING SYSTEM K000380    Eastman Kodak Company    US       13/671,880   
11/8/2012       Filed    CORRECTING WEB SKEW IN A PRINTING SYSTEM K000381   
Eastman Kodak Company    US       13/156,574    6/9/2011       Filed    COUPLED
MULTI-WAVELENGTH CONFOCAL SYSTEMS FOR DISTANCE MEASUREMENTS K000382    Eastman
Kodak Company    US       13/663,839    10/30/2012       Filed    WEB SKEW
COMPENSATION IN A PRINTING SYSTEM K000383    Eastman Kodak Company    US      
13/536,189    6/28/2012       Filed    CORRECTING WEB SKEW IN A PRINTING SYSTEM
K000384    Eastman Kodak Company    US       13/612,915    9/13/2012       Filed
   REDUCING CONDENSATION ACCUMULATION IN PRINTING SYSTEMS K000385    Eastman
Kodak Company    US       13/362,129    1/31/2012       Filed    PROCESSING
IMAGES FROM MULTIPLE SCANNERS K000386    Eastman Kodak Company    US      
13/362,419    1/31/2012       Filed    IMAGE PROCESSING UNIT FOR SUPPORTING
MULTIPLE SCANNERS K000387    Eastman Kodak Company    US       13/156,665   
6/9/2011       Filed    AUTHENTICATION OF A SECURITY MARKER K000388    Eastman
Kodak Company    US       13/247,246    9/28/2011       Filed    METHOD FOR
CREATING AN INDEX USING AN ALL-IN-ONE PRINTER AND ADJUSTABLE GROUPING PARAMETERS
K000392    Eastman Kodak Company    US       13/205,253    8/8/2011       Filed
   NOTCHLESS CORE K000396    Eastman Kodak Company    US       13/171,895   
6/29/2011       Filed    ARTICLE WITH METAL GRID COMPOSITE AND METHODS OF
PREPARING K000397    Eastman Kodak Company    US       13/334,453    12/22/2011
      Filed    INKJET PRINTING ON SEMI-POROUS OR NON-ABSORBENT SURFACES K000399
   Eastman Kodak Company    US       13/312,658    12/6/2011       Filed   
PRINTER DRIVER CACHING ARCHITECTURE K000404    Eastman Kodak Company    US   
8466206    13/334,199    12/22/2011    6/18/2013    Granted    PROCESS FOR
PREPARING POROUS POLYMER PARTICLES K000407    Eastman Kodak Company    US      
13/245,105    9/26/2011       Filed    ELECTROPHOTOGRAPHIC PRINTER DEVELOPMENT
SYSTEM WITH MULTIPLE AUGERS K000408    Eastman Kodak Company    US      
13/245,111    9/26/2011       Filed    METHOD FOR TRANSPORTING
ELECTROPHOTOGRAPHIC DEVELOPER IN A PRINTER K000409    Eastman Kodak Company   
US       13/278,241    10/21/2011       Filed    DEVELOPMENT ROLLER WITH
INCREASING MAGNETIC FIELD K000409    Eastman Kodak Company    WO      
PCT/US12/55305    9/14/2012       Filed    DEVELOPMENT ROLLER WITH INCREASING
MAGNETIC FIELD K000410    Eastman Kodak Company    US       13/214,483   
8/22/2011       Filed    COMBINED WASTE COLLECTION AND TONING STATION K000417   
Eastman Kodak Company    US       13/170,734    6/28/2011       Filed    MAKING
A MICROFLUIDIC DEVICE WITH IMPROVED ADHESION K000418    Eastman Kodak Company   
US       13/220,769    8/30/2011       Filed    PRODUCING MATTE-FINISH PRINT ON
RECEIVER

 

Page 155 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

K000419    Eastman Kodak Company    US       13/171,743    6/29/2011       Filed
   DEPOSITING JOB-SPECIFIED TEXTURE ON RECEIVER K000421    Eastman Kodak Company
   US       13/548,256    7/13/2012       Filed    EDGE DETECTION IN A PRINTING
SYSTEM K000422    Eastman Kodak Company    US       13/334,574    12/22/2011   
   Filed    INKJET PRINTING METHOD WITH ENHANCED DEINKABILITY K000423    Eastman
Kodak Company    US       13/171,769    6/29/2011       Filed    DEPOSITING
TEXTURE FOR JOB ON RECEIVER K000425    Eastman Kodak Company    US      
13/239,435    9/22/2011       Filed    NEGATIVE-WORKING LITHOGRAPHIC PRINTING
PLATE PRECURSORS K000425    Eastman Kodak Company    WO       PCT/US12/54705   
9/12/2012       Filed    NEGATIVE-WORKING LITHOGRAPHIC PRINTING PLATE PRECURSORS
K000426    Eastman Kodak Company    US       13/239,442    9/22/2011       Filed
   NEGATIVE-WORKING LITHOGRAPHIC PRINTING PLATE PRECURSORS WITH IR DYES K000426
   Eastman Kodak Company    WO       PCT/US12/55437    9/14/2012       Filed   
NEGATIVE-WORKING LITHOGRAPHIC PRINTING PLATE PRECURSORS K000428    Eastman Kodak
Company    US       13/190,504    7/26/2011       Filed    INKJET PRINTHEAD WITH
TEST RESISTORS K000429    Eastman Kodak Company    US       13/220,800   
8/30/2011       Filed    PRINTER PRODUCING SELECTED-FINISH PRINT ON RECEIVER
K000430    Eastman Kodak Company    US       13/205,718    8/9/2011       Filed
   OFFSET IMAGING SYSTEM K000430    Eastman Kodak Company    WO      
PCT/US12/47098    7/18/2012       Filed    OFFSET IMAGING SYSTEM K000433   
Eastman Kodak Company    US       13/221,966    8/31/2011       Filed    DROP
EJECTOR SHAPE FOR IMPROVED REFILL K000434    Eastman Kodak Company    US      
13/191,492    7/27/2011       Filed    INKJET PRINTHEAD WITH LAYERED CERAMIC
MOUNTING SUBSTRATE K000438    Eastman Kodak Company    US       13/181,780   
7/13/2011       Filed    PRINTED DYNAMIC OPTICAL ILLUSION IMAGES K000439   
Eastman Kodak Company    US    8385640    13/181,828    7/13/2011    2/26/2013
   Granted    SYSTEM FOR CONTROLLING DYNAMIC OPTICAL ILLUSION IMAGES K000440   
Eastman Kodak Company    TW       101136031    9/28/2012       Filed    VERTICAL
TRANSISTOR HAVING REDUCED PARASITIC CAPACITANCE K000440    Eastman Kodak Company
   US       13/248,488    9/29/2011       Filed    VERTICAL TRANSISTOR HAVING
REDUCED PARASITIC CAPACITANCE K000440    Eastman Kodak Company    WO      
PCT/US12/54982    9/13/2012       Filed    VERTICAL TRANSISTOR HAVING REDUCED
PARASITIC CAPACITANCE K000441    Eastman Kodak Company    US       13/401,934   
2/22/2012       Filed    VERTICAL TRANSISTOR ACTUATION K000447    Eastman Kodak
Company    US       13/178,717    7/8/2011       Filed    AUTOMATIC CROSS-TRACK
DENSITY CORRECTION METHOD K000449    Eastman Kodak Company    US    8496998   
13/303,520    11/23/2011    7/30/2013    Granted    PRODUCING GLOSS WATERMARK ON
RECEIVER K000450    Eastman Kodak Company    US       13/238,261    9/21/2011   
   Filed    INTEGRAL CUSHION FOR FLEXOGRAPHIC PRINTING PLATES K000450    Eastman
Kodak Company    WO       PCT/US12/55294    9/14/2012       Filed    INTEGRAL
CUSHION FOR FLEXOGRAPHIC PRINTING PLATES K000451    Eastman Kodak Company    US
      13/326,421    12/15/2011       Filed    REDUCING CONDENSATION ACCUMULATION
IN PRINTING SYSTEMS K000452    Eastman Kodak Company    US       13/326,435   
12/15/2011       Filed    REDUCING CONDENSATION ACCUMULATION IN PRINTING SYSTEMS
K000453    Eastman Kodak Company    US       13/326,449    12/15/2011      
Filed    TURNBAR AND TURNOVER MODULE FOR PRINTING SYSTEMS K000454    Eastman
Kodak Company    US       13/424,416    3/20/2012       Filed    DROP PLACEMENT
ERROR REDUCTION IN ELECTROSTATIC PRINTER K000454    Eastman Kodak Company    WO
      PCT/US13/31223    3/14/2013       Filed    DROP PLACEMENT ERROR REDUCTION
IN ELECTROSTATIC PRINTER K000459    Eastman Kodak Company    US       13/435,025
   3/30/2012       Filed    TESTING OF NOZZLES USED IN PRINTING SYSTEMS K000463
   Eastman Kodak Company    TW       101145259    12/3/2012       Filed   
METHOD OF MAKING ELECTRONIC DEVICES K000463    Eastman Kodak Company    US      
13/310,831    12/5/2011       Filed    METHOD OF MAKING ELECTRONIC DEVICES USING
SELECTIVE DEPOSITION K000463    Eastman Kodak Company    WO       PCT/US12/67838
   12/5/2012       Filed    SELECTIVE DEPOSITION BY USE OF A POLYMERIC MASK
K000465    Eastman Kodak Company    US    8439477    13/190,505    7/26/2011   
5/14/2013    Granted    METHOD OF CHARACTERIZING ARRAY OF RESISTIVE HEATERS
K000467    Eastman Kodak Company    US       13/275,424    10/18/2011      
Filed    HIGHLY-CONFINED SEMICONDUCTOR NANOCRYSTALS K000467    Eastman Kodak
Company    WO       PCT/US12/55008    9/13/2012       Filed    HIGHLY-CONFINED
SEMICONDUCTOR NANOCRYSTALS K000471    Eastman Kodak Company    US      
13/562,687    7/31/2012       Filed    WRINKLE ELIMINATION FOR SOLID INKJET WEB
PRINTER K000473    Eastman Kodak Company    US       13/589,553    8/20/2012   
   Filed    CONTROLLING GLOSS IN A SOLID INK JET PRINT K000489    Eastman Kodak
Company    US       13/191,495    7/27/2011       Filed    METHOD OF FABRICATING
A LAYERED CERAMIC SUBSTRATE K000502    Eastman Kodak Company    US      
13/281,844    10/26/2011       Filed    INK DISTRIBUTION CONFIGURATION FOR
CARRIAGE INKJET PRINTER K000503    Eastman Kodak Company    US       13/327,809
   12/16/2011       Filed    PRINTING ON A RANDOMLY ORDERED STACK OF MEDIA
K000504    Eastman Kodak Company    US       13/248,560    9/29/2011       Filed
   PRODUCING A VERTICAL TRANSISTOR INCLUDING REENTRANT PROFILE K000512   
Eastman Kodak Company    US       13/193,932    7/29/2011       Filed    DOUBLE
SLEEVED ROLLER FOR USE IN AN ELECTROSTATOGRAPHIC MACHINE

 

Page 156 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

K000515    Eastman Kodak Company    US       13/276,510    10/19/2011      
Filed    GEOGRAPHICALLY BASED HUMIDITY ADJUSTMENT OF PRINTHEAD MAINTENANCE
K000518    Eastman Kodak Company    US       13/307,523    11/30/2011      
Filed    CARRIAGE PRINTER WITH ADAPTIVE MOTION CONTROL K000519    Eastman Kodak
Company    US       13/270,259    10/11/2011       Filed    INFRARED FLUORESCENT
COMPOSITION HAVING POLYVINYL ACETAL BINDER K000520    Eastman Kodak Company   
US       13/530,161    6/22/2012       Filed    CONTROLLING DROP CHARGE USING
DROP MERGING DURING PRINTING K000525    Eastman Kodak Company    US      
13/277,334    10/20/2011       Filed    LASER-IMAGEABLE FLEXOGRAPHIC PRINTING
PRECURSORS AND METHODS OF IMAGING K000527    Eastman Kodak Company    US      
13/205,726    8/9/2011       Filed    METHOD FOR OFFSET MEDIA SYSTEM K000528   
Eastman Kodak Company    US       13/229,944    9/12/2011       Filed    IMAGING
HEAD FOR A FLAT BED SCANNER K000530    Eastman Kodak Company    US      
13/218,487    8/26/2011       Filed    ACTUATING TRANSISTOR INCLUDING SINGLE
LAYER REENTRANT PROFILE K000531    Eastman Kodak Company    US       13/218,490
   8/26/2011       Filed    PRODUCING TRANSISTOR INCLUDING SINGLE LAYER
REENTRANT PROFILE K000533    Eastman Kodak Company    US    8445853   
13/214,550    8/22/2011    5/21/2013    Granted    METHOD OF MAKING A
RADIATION-SENSITIVE SUBSTRATE K000534    Eastman Kodak Company    US      
13/214,471    8/22/2011       Filed    ANGLED MAGNETIC AUGER FOR A DEVELOPER
STATION K000538    Eastman Kodak Company    US       13/305,815    11/29/2011   
   Filed    TRANSPARENT CAPACITOR WITH MULTI-LAYER GRID STRUCTURE K000539   
Eastman Kodak Company    US       13/213,141    8/19/2011       Filed    MANDREL
FOR ELECTROFORM FILTER INCLUDING UNIFORM PORES K000540    Eastman Kodak Company
   US    8419175    13/213,143    8/19/2011    4/16/2013    Granted    PRINTING
SYSTEM INCLUDING FILTER WITH UNIFORM PORES K000541    Eastman Kodak Company   
US       13/245,894    9/27/2011       Filed    METHOD OF MAKING
LASER-ENGRAVEABLE FLEXOGRAPHIC PRINTING PRECURSORS K000543    Eastman Kodak
Company    US       13/230,006    9/12/2011       Filed    PAGE COMPLEXITY
ANALYZER K000545    Eastman Kodak Company    US       13/217,631    8/25/2011   
   Filed    MULTIPLE SIDED MEDIA PATTERN REGISTRATION SYSTEM K000546    Eastman
Kodak Company    US    8500234    13/217,651    8/25/2011    8/6/2013    Granted
   REGISTERING PATTERNS ON MULTIPLE MEDIA SIDES K000547    Eastman Kodak Company
   US       13/217,665    8/25/2011       Filed    PRINTING REGISTERED PATTERNS
ON MULTIPLE MEDIA SIDES K000552    Eastman Kodak Company    US       13/357,060
   1/24/2012       Filed    ANTIBACTERIAL AND ANTIFUNGAL PROTECTION FOR INK JET
IMAGE K000552    Eastman Kodak Company    WO       PCT/US13/22380    1/21/2013
      Filed    ANTIBACTERIAL AND ANTIFUNGAL PROTECTION FOR INK JET IMAGE K000553
   Eastman Kodak Company    US       13/362,180    1/31/2012       Filed   
IMAGE PROCESSING MANAGEMENT K000556    Eastman Kodak Company    US      
13/229,980    9/12/2011       Filed    IMAGING HEAD FOR A FLAT BED SCANNER
K000557    Eastman Kodak Company    US       13/445,114    4/12/2012       Filed
   MAKING STACKED PANCAKE MOTORS USING PATTERNED ADHESIVES K000558    Eastman
Kodak Company    US       13/537,240    6/29/2012       Filed    FLAT FIELD AND
DENSITY CORRECTION IN PRINTING SYSTEMS K000559    Eastman Kodak Company    US   
   13/245,964    9/27/2011       Filed    LARGE-PARTICLE SEMIPOROUS-PAPER INKJET
PRINTER K000561    Eastman Kodak Company    US       13/245,977    9/27/2011   
   Filed    ELECTROGRAPHIC PRINTER USING FLUIDIC CHARGE DISSIPATION K000568   
Eastman Kodak Company    US       13/270,260    10/11/2011       Filed   
COMPACT VIEWER FOR INVISIBLE INDICIA K000570    Eastman Kodak Company    US   
8474945    13/222,156    8/31/2011    7/2/2013    Granted    DISLODGING AND
REMOVING BUBBLES FROM INKJET PRINTHEAD K000572    Eastman Kodak Company    US   
   13/230,034    9/12/2011       Filed    PAGE COMPLEXITY ANALYZER K000579   
Eastman Kodak Company    US       13/359,865    1/27/2012       Filed   
PRESSURE REGULATION FOR INKJET PRINTER INK SUPPLY K000581    Eastman Kodak
Company    US       13/956,652    8/1/2013       Filed    RECHARGER TO RESTORE
ELECTROSTATIC HOLDING FORCE K000584    Eastman Kodak Company    US      
13/956,668    8/1/2013       Filed    CHARGER PROVIDING NON-UNIFORM
ELECTROSTATIC HOLDING FORCE K000585    Eastman Kodak Company    US      
13/305,801    11/29/2011       Filed    PRINTHEAD MAINTENANCE BASED ON INK
SUPPLY INTERRUPTION K000587    Eastman Kodak Company    US       13/332,406   
12/21/2011       Filed    PRINTING INK IMAGE USING POLYMER OR SALT K000589   
Eastman Kodak Company    US       13/303,542    11/23/2011       Filed   
GLOSS-WATERMARK-PRODUCING APPARATUS K000590    Eastman Kodak Company    US      
13/406,557    2/28/2012       Filed    TRANSFER UNIT WITH COMPENSATION FOR
VARIATION K000591    Eastman Kodak Company    US       13/228,919    9/9/2011   
   Filed    MICROFLUIDIC DEVICE WITH MULTILAYER COATING K000591    Eastman Kodak
Company    WO       PCT/US12/53745    9/5/2012       Filed    MICROFLUIDIC
DEVICE WITH MULTILAYER COATING K000592    Eastman Kodak Company    US      
13/348,674    1/12/2012       Filed    POSITIVE-WORKING LITHOGRAPHIC PRINTING
PLATE PRECURSORS K000596    Eastman Kodak Company    US    8273654    13/248,576
   9/29/2011    9/25/2012    Granted    PRODUCING A VERTICAL TRANSISTOR
INCLUDING REENTRANT PROFILE K000605    Eastman Kodak Company    US      
13/240,112    9/22/2011       Filed    OPERATING A SELECTIVELY INTERCONNECTED
MODULAR PRINTING SYSTEM K000605    Eastman Kodak Company    WO      
PCT/US12/55297    9/14/2012       Filed    OPERATING A SELECTIVELY
INTERCONNECTED MODULAR PRINTING SYSTEM

 

Page 157 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

K000606    Eastman Kodak Company    US       13/547,152    7/12/2012       Filed
   LARGE-PARTICLE INKJET DISCHARGED-AREA DEVELOPMENT PRINTING K000608    Eastman
Kodak Company    US       13/234,695    9/16/2011       Filed    INK SET FOR
CONTINUOUS INKJET PRINTING K000611    Eastman Kodak Company    US      
13/234,745    9/16/2011       Filed    CONTINUOUS INKJET PRINTING METHOD K000612
   Eastman Kodak Company    US       13/547,279    7/12/2012       Filed   
LARGE-PARTICLE INKJET DISCHARGED-AREA DEVELOPMENT PRINTING K000613    Eastman
Kodak Company    US       13/251,456    10/3/2011       Filed    STEREOSCOPIC
PROJECTOR USING SPECTRALLY-ADJACENT COLOR BANDS K000613    Eastman Kodak Company
   WO       PCT/US12/55346    9/14/2012       Filed    STEREOSCOPIC PROJECTOR
USING SPECTRALLY-ADJACENT COLOR BANDS K000614    Eastman Kodak Company    US   
   13/251,472    10/3/2011       Filed    STEREOSCOPIC PROJECTOR USING SCROLLING
COLOR BANDS K000614    Eastman Kodak Company    WO       PCT/US12/58222   
10/1/2012       Filed    STEREOSCOPIC PROJECTOR USING SCROLLING COLOR BANDS
K000616    Eastman Kodak Company    US       13/312,003    12/6/2011       Filed
   COLOR MULTICHANNEL DISPLAY SYSTEM USING ILLUMINATION DETECTOR K000617   
Eastman Kodak Company    US       13/238,280    9/21/2011       Filed   
INTEGRAL CUSHION FOR FLEXOGRAPHIC PRINTING PLATES K000625    Eastman Kodak
Company    US       13/270,273    10/11/2011       Filed    METHOD FOR VIEWING
INVISIBLE INDICIA K000626    Eastman Kodak Company    US       13/249,299   
9/30/2011       Filed    FORMING A PLANAR FILM OVER MICROFLUIDIC DEVICE OPENINGS
K000629    Eastman Kodak Company    US    8441280    13/279,370    10/24/2011   
5/14/2013    Granted    SAFETY COMPONENT IN A PROGRAMMABLE COMPONENTS CHAIN
K000630    Eastman Kodak Company    US       13/248,518    9/29/2011       Filed
   PRODUCING VERTICAL TRANSISTOR HAVING REDUCED PARASITIC CAPACITANCE K000631   
Eastman Kodak Company    US       13/249,345    9/30/2011       Filed    PRINTER
WITH WAX MANAGEMENT SYSTEM K000632    Eastman Kodak Company    US      
13/280,683    10/25/2011       Filed    IMPROVED INK REDUCTION METHOD K000633   
Eastman Kodak Company    US       13/249,341    9/30/2011       Filed    WAX
MANAGEMENT SYSTEM K000634    Eastman Kodak Company    US       13/316,593   
12/12/2011       Filed    LASER-IMAGEABLE FLEXOGRAPHIC PRINTING PRECURSORS AND
METHODS OF RELIEF IMAGING K000634    Eastman Kodak Company    WO      
PCT/US12/68890    12/11/2012       Filed    LASER-IMAGEABLE FLEXOGRAPHIC
PRINTING PRECURSORS AND METHODS OF RELIEF IMAGING K000637    Eastman Kodak
Company    US       13/270,262    10/11/2011       Filed    INK HAVING POLYVINYL
ACETAL BINDER K000638    Eastman Kodak Company    US       13/270,269   
10/11/2011       Filed    ARTICLE PRINTED WITH INFRARED DYE K000639    Eastman
Kodak Company    US       13/906,384    5/31/2013       Filed    METHOD FOR
CREATING A SCRATCH-OFF DOCUMENT WITH LOW ENERGY COMPONENTS K000642    Eastman
Kodak Company    US       13/906,389    5/31/2013       Filed    METHOD FOR
CREATING A SCRATCH-OFF DOCUMENT USING SINTERING K000643    Eastman Kodak Company
   US       13/478,205    5/23/2012       Filed    IDENTIFYING FLUID SUPPLIED
THROUGH HOSE K000645    Eastman Kodak Company    US       13/297,640   
11/16/2011       Filed    COMPACT CONFIGURATION FOR A SCAN BAR ASSEMBLY K000648
   Eastman Kodak Company    TW       101145715    12/5/2012       Filed    USING
AUDIO TO DETECT MISFEED OR MULTIFEED K000648    Eastman Kodak Company    US   
   13/312,340    12/6/2011       Filed    COMBINED ULTRASONIC-BASED MULTIFEED
DETECTION METHOD AND SOUND-BASED DAMAGE DETECTION METHOD K000648    Eastman
Kodak Company    WO       PCT/US12/67862    12/5/2012       Filed    COMBINED
ULTRASONIC-BASED MULTIFEED DETECTION METHOD AND SOUND-BASED DAMAGE DETECTION
METHOD K000653    Eastman Kodak Company    US    8362801    13/279,371   
10/24/2011    1/29/2013    Granted    METHOD OF PROGRAMMING A SAFETY COMPONENT
K000654    Eastman Kodak Company    US       13/275,595    10/18/2011      
Filed    METHOD OF MAKING HIGHLY-CONFINED SEMICONDUCTOR NANOCRYSTALS K000656   
Eastman Kodak Company    US       13/424,426    3/20/2012       Filed    DROP
PLACEMENT ERROR REDUCTION IN ELECTROSTATIC PRINTER K000657    Eastman Kodak
Company    US       13/276,528    10/19/2011       Filed    WEATHER BASED
HUMIDITY ADJUSTMENT OF PRINTHEAD MAINTENANCE K000658    Eastman Kodak Company   
US       13/276,550    10/19/2011       Filed    INDOOR HUMIDITY CONDITION
ADJUSTMENT OF PRINTHEAD MAINTENANCE K000660    Eastman Kodak Company    US      
13/421,951    3/16/2012       Filed    POSITIVE-WORKING LITHOGRAPHIC PRINTING
PLATE PRECURSORS K000660    Eastman Kodak Company    WO       PCT/US13/31893   
3/15/2013       Filed    POSITIVE-WORKING LITHOGRAPHIC PRINTING PLATE PRECURSORS
K000661    Eastman Kodak Company    US       13/402,985    2/23/2012       Filed
   DYNAMIC ANAGLYPHIC PRINTS K000662    Eastman Kodak Company    US    8454134
   13/358,560    1/26/2012    6/4/2013    Granted    PRINTED DROP DENSITY
RECONFIGURATION K000663    Eastman Kodak Company    JP       2011-280339   
12/21/2011       Filed    THERMAL POSITIVE LITHOGRAPHIC PRINTING PLATE PRECURSOR
CONTAINING ALKALI-SOLUBLE POLYURETHANE HAVING SILOXANE UNIT K000663    Eastman
Kodak Company    WO       PCT/JP12/78554    10/30/2012       Filed    POSITIVE
WORKING LITHOGRAPHIC PRINTING PLATE PRECURSOR AND PROCESS FOR PREPARING
LITHOGRAPHIC PRINTING PLATE K000666    Eastman Kodak Company    US    8439351   
13/283,637    10/28/2011    5/14/2013    Granted    MEASURING AMOUNT OF MEDIA
DURING STACK COMPRESSION K000669    Eastman Kodak Company    US       13/278,248
   10/21/2011       Filed    METHOD FOR TRANSFERRING DEVELOPER K000671   
Eastman Kodak Company    US       13/534,072    6/27/2012       Filed    PRINT
CONTENT DEPENDENT ADJUSTMENT OF PRINTED LIQUID K000672    Eastman Kodak Company
   US    8469490    13/281,861    10/26/2011    6/25/2013    Granted    INK TANK
CONFIGURATION FOR INKJET PRINTER

 

Page 158 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

K000674    Eastman Kodak Company    US       13/278,762    10/21/2011      
Filed    AIRFLOW MANAGEMENT SYSTEM FOR CORONA CHARGER K000677    Eastman Kodak
Company    US       13/280,702    10/25/2011       Filed    IMPROVED METHOD OF
INK REDUCTION K000678    Eastman Kodak Company    US       13/278,779   
10/21/2011       Filed    AIRFLOW MANAGEMENT METHOD FOR CORONA CHARGER K000679
   Eastman Kodak Company    US       13/298,368    11/17/2011       Filed   
DEINKING A PRINT K000680    Eastman Kodak Company    US       13/285,264   
10/31/2011       Filed    DETECTING RFID TAG AND INHIBITING SKIMMING K000681   
Eastman Kodak Company    US       13/285,274    10/31/2011       Filed   
AUTHORIZING RFID READER AND INHIBITING SKIMMING K000683    Eastman Kodak Company
   US       13/334,125    12/22/2011       Filed    INKJET INK COMPOSITION
K000683    Eastman Kodak Company    WO       PCT/US12/69180    12/12/2012      
Filed    INKJET INK COMPOSITION K000684    Eastman Kodak Company    US      
13/282,512    10/27/2011       Filed    LOW THERMAL STRESS CATADIOPTRIC IMAGING
OPTICS K000684    Eastman Kodak Company    WO       PCT/US12/61762    10/25/2012
      Filed    LOW THERMAL STRESS CATADIOPTRIC IMAGING OPTICS K000689    Eastman
Kodak Company    US       13/312,501    12/6/2011       Filed    COMBINED
ULTRASONIC-BASED MULTIFEED DETECTION SYSTEM AND SOUND-BASED DAMAGE DETECTION
SYSTEM K000704    Eastman Kodak Company    US       13/348,676    1/12/2012   
   Filed    METHOD FOR ENHANCING A DIGITIZED DOCUMENT K000705    Eastman Kodak
Company    US       13/792,329    3/11/2013       Filed    PRINTHEAD INCLUDING
COANDA CATCHER WITH GROOVED RADIUS K000707    Eastman Kodak Company    US      
13/483,356    5/30/2012       Filed    VACUUM PULLDOWN OF A PRINT MEDIA IN A
PRINTING SYSTEM K000707    Eastman Kodak Company    WO       PCT/US13/42852   
5/28/2013       Filed    VACUUM PULLDOWN OF A PRINT MEDIA IN A PRINTING SYSTEM
K000708    Eastman Kodak Company    US       13/358,545    1/26/2012       Filed
   CONTROL ELEMENT FOR PRINTED DROP DENSITY RECONFIGURATION K000708    Eastman
Kodak Company    WO       PCT/US13/20741    1/9/2013       Filed    CONTROL
ELEMENT FOR PRINTED DROP DENSITY RECONFIGURATION K000709    Eastman Kodak
Company    US       13/410,631    3/2/2012       Filed    CONTINUOUS INKJET
PRINTER CLEANING METHOD K000711    Eastman Kodak Company    US       13/285,649
   10/31/2011       Filed    EDGE PRINTING MODULE K000712    Eastman Kodak
Company    US       13/285,666    10/31/2011       Filed    METHOD FOR OPERATING
A PRINTING MODULE FOR EDGE PRINTING K000718    Eastman Kodak Company    US      
13/362,257    1/31/2012       Filed    PRODUCING GLOSS-WATERMARK PATTERN ON
FIXING MEMBER K000721    Eastman Kodak Company    DE       102012017403.9   
9/3/2012       Filed    VERFAHREN UND VORICHTUNG ZUM REINIGEN EINES PHOTOLEITERS
IN EINER DRUCKMASCHINE K000734    Eastman Kodak Company    US       13/305,831
   11/29/2011       Filed    MAKING TRANSPARENT CAPACITOR WITH MULTI-LAYER GRID
K000746    Eastman Kodak Company    US       13/923,403    6/21/2013       Filed
   INKJET PRINTING SYSTEM WITH CONTOURED MEDIA GUIDE K000748    Eastman Kodak
Company    US       13/307,568    11/30/2011       Filed    ADAPTIVE MOTION
CONTROL FOR CARRIAGE PRINTER K000752    Eastman Kodak Company    US    8454145
   13/305,828    11/29/2011    6/4/2013    Granted    AIR EXTRACTION MOMENTUM
PUMP FOR INKJET PRINTHEAD K000753    Eastman Kodak Company    US    8449092   
13/305,849    11/29/2011    5/28/2013    Granted    AIR EXTRACTION MOMENTUM
METHOD K000754    Eastman Kodak Company    US       13/312,043    12/6/2011   
   Filed    STEREOSCOPIC DISPLAY SYSTEM USING ILLUMINATION DETECTOR K000755   
Eastman Kodak Company    US       13/312,075    12/6/2011       Filed   
STEREOSCOPIC DISPLAY SYSTEM USING LIGHT-SOURCE DETECTOR K000756    Eastman Kodak
Company    US       13/312,024    12/6/2011       Filed    COLOR MULTICHANNEL
DISPLAY USING LIGHT-SOURCE DETECTOR K000757    Eastman Kodak Company    US      
13/315,838    12/9/2011       Filed    CARRIAGE PRINTER WITH OPTICAL SENSOR
ASSEMBLY K000760    Eastman Kodak Company    US       13/315,866    12/9/2011   
   Filed    ASSEMBLY OF OPTICAL SENSOR TO CARRIAGE PRINTER K000761    Eastman
Kodak Company    US       13/430,741    3/27/2012       Filed    PUMP DISPOSED
AROUND OUTPUT SHAFT OF INKJET PRINTER K000763    Eastman Kodak Company    US   
   13/312,700    12/6/2011       Filed    PRINTER DRIVER CACHING METHOD K000763
   Eastman Kodak Company    WO       PCT/US12/66495    11/26/2012       Filed   
PRINTER DRIVER CACHING METHOD K000764    Eastman Kodak Company    US      
13/326,487    12/15/2011       Filed    METHOD FOR TRANSPORTING PRINT MEDIA
K000765    Eastman Kodak Company    US       13/534,293    6/27/2012       Filed
   SURFACE MODIFICATION OF CARBON BLACK K000767    Eastman Kodak Company    DE
   102011121834    102011121834.7    12/21/2011    3/21/2013    Granted    SHEET
INVERTER AND METHOD FOR INVERTING A SHEET K000767    Eastman Kodak Company    US
      13/707,719    12/7/2012       Filed    SHEET INVERTER AND METHOD FOR
INVERTING A SHEET K000768    Eastman Kodak Company    US       13/482,151   
5/29/2012       Filed    NEGATIVE-WORKING LITHOGRAPHIC PRINTING PLATE PRECURSORS
K000768    Eastman Kodak Company    WO       PCT/US13/42813    5/28/2013      
Filed    NEGATIVE-WORKING LITHOGRAPHIC PRINTING PLATE PRECURSORS K000773   
Eastman Kodak Company    US       13/329,560    12/19/2011       Filed    SYSTEM
FOR JOINING SHEETS TO FORM A BELT K000776    Eastman Kodak Company    US      
13/356,964    1/24/2012       Filed    CORROSION PROTECTED FLEXIBLE PRINTED
WIRING MEMBER

 

Page 159 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

K000781    Eastman Kodak Company    US       13/327,813    12/16/2011      
Filed    SORTING A MEDIA STACK USING A PRINTER K000782    Eastman Kodak Company
   US       13/327,820    12/16/2011       Filed    IDENTIFYING A PREVIOUSLY
MARKED SHEET K000783    Eastman Kodak Company    US       13/327,828   
12/16/2011       Filed    SORTING A MEDIA STACK USING A SCANNING APPARATUS
K000786    Eastman Kodak Company    US       13/483,227    5/30/2012       Filed
   METHOD FOR PROVIDING A PRINTED PATTERN K000786    Eastman Kodak Company    WO
      PCT/US13/41930    5/21/2013       Filed    METHOD FOR PROVIDING A PRINTED
PATTERN K000787    Eastman Kodak Company    US       13/456,301    4/26/2012   
   Filed    LASER-ENGRAVEABLE ELEMENTS AND METHOD OF USE K000787    Eastman
Kodak Company    WO       PCT/US13/37982    4/24/2013       Filed   
LASER-ENGRAVEABLE ELEMENTS AND METHOD OF USE K000788    Eastman Kodak Company   
US       13/430,798    3/27/2012       Filed    POSITIVE-WORKING LITHOGRAPHIC
PRINTING PLATE PRECURSORS K000788    Eastman Kodak Company    WO      
PCT/US13/33449    3/22/2013       Filed    POSITIVE-WORKING LITHOGRAPHIC
PRINTING PLATE PRECURSORS K000789    Eastman Kodak Company    US      
13/334,130    12/22/2011       Filed    INKJET PRINTING METHOD AND SYSTEM
K000790    Eastman Kodak Company    US       13/334,139    12/22/2011      
Filed    POLYMER COMPOSITION K000790    Eastman Kodak Company    WO      
PCT/US12/70509    12/19/2012       Filed    POLYMER COMPOSITION K000791   
Eastman Kodak Company    US       13/331,073    12/20/2011       Filed   
ENCODING INFORMATION IN ILLUMINATION PATTERNS K000799    Eastman Kodak Company
   US       13/332,417    12/21/2011       Filed    METHOD FOR DETECTING
ARTIFACTS IN PRINTED CONTENT K000800    Eastman Kodak Company    US      
13/334,707    12/22/2011       Filed    PRINTER WITH LIQUID ENHANCED FIXING
SYSTEM K000801    Eastman Kodak Company    US       13/334,509    12/22/2011   
   Filed    METHOD FOR PRINTING WITH ADAPTIVE DISTORTION CONTROL K000802   
Eastman Kodak Company    US       13/334,524    12/22/2011       Filed   
PRINTER WITH ADAPTIVE DISTORTION CONTROL K000803    Eastman Kodak Company    US
      13/334,661    12/22/2011       Filed    INKJET PRINTER WITH ENHANCED
DEINKABILITY K000804    Eastman Kodak Company    US       13/351,432   
1/17/2012       Filed    STEREOSCOPIC GLASSES USING DICHROIC AND ABSORPTIVE
LAYERS K000804    Eastman Kodak Company    WO       PCT/US13/20476    1/7/2013
      Filed    STEREOSCOPIC GLASSES USING DICHROIC AND ABSORPTIVE LAYERS K000805
   Eastman Kodak Company    US       13/351,449    1/17/2012       Filed   
SPECTRAL STEREOSCOPIC PROJECTION SYSTEM K000805    Eastman Kodak Company    WO
      PCT/US13/21359    1/14/2013       Filed    SPECTRAL STEREOSCOPIC
PROJECTION SYSTEM K000806    Eastman Kodak Company    US       13/351,470   
1/17/2012       Filed    STEREOSCOPIC PROJECTION SYSTEM USING TUNABLE LIGHT
EMITTERS K000806    Eastman Kodak Company    WO       PCT/US13/20736    1/9/2013
      Filed    STEREOSCOPIC PROJECTION SYSTEM USING TUNABLE LIGHT EMITTERS
K000807    Eastman Kodak Company    US       13/596,195    8/28/2012       Filed
   PUMPING CAP FOR APPLYING SUCTION TO PRINTHEAD K000808    Eastman Kodak
Company    US       13/359,746    1/27/2012       Filed    SEAL AND SEAL PULLING
MEMBER FOR INK TANK K000809    Eastman Kodak Company    US       13/359,884   
1/27/2012       Filed    INKJET PRINTHEAD WITH MULTI-LAYER MOUNTING SUBSTRATE
K000810    Eastman Kodak Company    US       13/435,617    3/30/2012       Filed
   INKJET INK COMPRISING DYNAMIC SURFACE TENSION AGENT K000811    Eastman Kodak
Company    US       13/459,318    4/30/2012       Filed    LASER-IMAGEABLE
FLEXOGRAPHIC PRINTING PRECURSORS AND METHODS OF IMAGING K000811    Eastman Kodak
Company    WO       PCT/US13/38317    4/26/2013       Filed    LASER-IMAGEABLE
FLEXOGRAPHIC PRINTING PRECURSORS AND METHODS OF IMAGING K000812    Eastman Kodak
Company    US       13/352,586    1/18/2012       Filed    DUAL-LAYER
LASER-IMAGEABLE FLEXOGRAPHIC PRINTING PRECURSORS K000812    Eastman Kodak
Company    WO       PCT/US13/21362    1/14/2013       Filed    DUAL-LAYER
LASER-IMAGEABLE FLEXOGRAPHIC PRINTING PRECURSORS K000815    Eastman Kodak
Company    US       13/530,171    6/22/2012       Filed    VARIABLE DROP VOLUME
CONTINUOUS LIQUID JET PRINTING K000815    Eastman Kodak Company    WO      
PCT/US13/45120    6/11/2013       Filed    VARIABLE DROP VOLUME CONTINUOUS
LIQUID JET PRINTING K000816    Eastman Kodak Company    US       13/798,445   
3/13/2013       Filed    METALLIC AND SEMICONDUCTING CARBON NANOTUBE SORTING
K000817    Eastman Kodak Company    US       13/351,495    1/17/2012       Filed
   FILTER GLASSES FOR SPECTRAL STEREOSCOPIC PROJECTION SYSTEM K000817    Eastman
Kodak Company    WO       PCT/US13/20731    1/9/2013       Filed    FILTER
GLASSES FOR SPECTRAL STEREOSCOPIC PROJECTION SYSTEM K000819    Eastman Kodak
Company    US       13/359,762    1/27/2012       Filed    SEAL AND SECONDARY
FILM FOR INK TANK K000820    Eastman Kodak Company    US       13/433,412   
3/29/2012       Filed    PRE-TREATMENT COMPOSITION FOR INKJET PRINTING K000824
   Eastman Kodak Company    US       13/362,226    1/31/2012       Filed   
IMAGE SCANNING AND PROCESSING SYSTEM K000825    Eastman Kodak Company    US   
   13/362,272    1/31/2012       Filed    IMAGE PROCESSING ADAPTER AND METHOD
K000827    Eastman Kodak Company    US       13/362,614    1/31/2012       Filed
   IMAGE PROCESSING MANAGEMENT METHOD K000829    Eastman Kodak Company    US   
   13/461,875    5/2/2012       Filed    PRINTED IMAGE FOR VISUALLY-IMPAIRED
PERSON

 

Page 160 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

K000832    Eastman Kodak Company    US       13/929,829    6/28/2013       Filed
   TIMED SEQUENCE INDICATORS K000833    Eastman Kodak Company    US      
13/351,518    1/17/2012       Filed    STEREOSCOPIC GLASSES USING TILTED FILTERS
K000833    Eastman Kodak Company    WO       PCT/US13/21360    1/14/2013      
Filed    STEREOSCOPIC GLASSES USING TILTED FILTERS K000836    Eastman Kodak
Company    US       13/406,649    2/28/2012       Filed    TRANSPARENT
TOUCH-RESPONSIVE CAPACITOR WITH VARIABLE-PATTERN MICRO-WIRES K000837    Eastman
Kodak Company    US       13/526,803    6/19/2012       Filed    SPECTRAL EDGE
MARKING FOR STEGANOGRAPHY OR WATERMARKING K000838    Eastman Kodak Company    US
      13/646,761    10/8/2012       Filed    GAME SERVER IN A MULTIFUNCTION
PRINTER K000840    Eastman Kodak Company    US       13/534,031    6/27/2012   
   Filed    NOZZLE ARRAY CONFIGURATION FOR PRINTHEAD DIE K000841    Eastman
Kodak Company    US       13/430,749    3/27/2012       Filed    POWER FOR
WIRELESS PRINTER DURING SLEEP MODE K000843    Eastman Kodak Company    US      
13/362,828    1/31/2012       Filed    METHOD OF IMAGE PROCESSING FROM MULTIPLE
SCANNERS K000844    Eastman Kodak Company    US       13/362,938    1/31/2012   
   Filed    IMAGE PROCESSING METHOD FOR SUPPORTING MULTIPLE SCANNERS K000845   
Eastman Kodak Company    US       13/363,048    1/31/2012       Filed    IMAGE
PROCESSING METHOD K000846    Eastman Kodak Company    US       13/537,704   
6/29/2012       Filed    PIGMENT-BASED INKJET INKS K000850    Eastman Kodak
Company    US       13/646,763    10/8/2012       Filed    PHOTO EDITOR IN A
MULTIFUNCTION PRINTER K000851    Eastman Kodak Company    US       13/686,979   
11/28/2012       Filed    PRESSURE REGULATED INKJET PRINTHEAD WITH REPLACEABLE
ON-AXIS INK TANK K000852    Eastman Kodak Company    US       13/400,178   
2/20/2012       Filed    CONTROL CIRCUIT FOR LIGHT EMITTING DIODE INDICATOR
K000853    Eastman Kodak Company    US       13/357,082    1/24/2012       Filed
   INK HAVING ANTIBACTERIAL AND ANTIFUNGAL PROTECTION K000853    Eastman Kodak
Company    WO       PCT/US13/22475    1/22/2013       Filed    INK HAVING
ANTIBACTERIAL AND ANTIFUNGAL PROTECTION K000854    Eastman Kodak Company    US
      13/358,548    1/26/2012       Filed    CONTROL ELEMENT FOR PRINTED DROP
DENSITY RECONFIGURATION K000855    Eastman Kodak Company    US       13/358,558
   1/26/2012       Filed    CONTROL ELEMENT FOR PRINTED DROP DENSITY
RECONFIGURATION K000856    Eastman Kodak Company    US       13/358,567   
1/26/2012       Filed    PRINTED DROP DENSITY RECONFIGURATION K000857    Eastman
Kodak Company    US       13/358,574    1/26/2012       Filed    PRINTED DROP
DENSITY RECONFIGURATION K000859    Eastman Kodak Company    US       13/359,902
   1/27/2012       Filed    FABRICATION OF AN INKJET PRINTHEAD MOUNTING
SUBSTRATE K000861    Eastman Kodak Company    US       13/851,182    3/27/2013
      Filed    INKJET RECEIVER PRECOATS INCORPORATING SILICA K000863    Eastman
Kodak Company    US       13/532,840    6/26/2012       Filed    READING RFID
TAG USING ANTENNA WITHIN ENCLOSURE K000865    Eastman Kodak Company    US      
13/532,859    6/26/2012       Filed    RFID SYSTEM WITH ENCLOSURE AND
INTERFERENCE PATTERN K000867    Eastman Kodak Company    US       13/532,821   
6/26/2012       Filed    RFID SYSTEM WITH MULTIPLE TAG TRANSMIT FREQUENCIES
K000868    Eastman Kodak Company    US       13/362,267    1/31/2012       Filed
   PRODUCING GLOSS-WATERMARK PATTERN ON FIXING MEMBER K000869    Eastman Kodak
Company    US       13/366,403    2/6/2012       Filed    DETECTING AN UNSECURED
STATE OF A MANDREL K000870    Eastman Kodak Company    US       13/408,072   
2/29/2012       Filed    IMPROVED OUTPUT OF A CORONA CHARGER K000871    Eastman
Kodak Company    US       13/465,051    5/7/2012       Filed    IMPROVED
EFFICIENCY OF A CORONA CHARGER K000872    Eastman Kodak Company    US      
13/406,658    2/28/2012       Filed    TRANSPARENT TOUCH-RESPONSIVE CAPACITOR
WITH VARIABLE-HEIGHT MICRO-WIRES K000872    Eastman Kodak Company    WO      
PCT/US13/27610    2/25/2013       Filed    TRANSPARENT TOUCH-RESPONSIVE
CAPACITOR WITH VARIABLE-HEIGHT MICRO-WIRES K000875    Eastman Kodak Company   
US       13/362,297    1/31/2012       Filed    PHOTONIC HEATING OF SILVER GRIDS
K000876    Eastman Kodak Company    US       13/362,324    1/31/2012       Filed
   PHOTONIC HEATING OF SILVER GRIDS K000880    Eastman Kodak Company    US      
13/623,927    9/21/2012       Filed    ADJUSTING THE SHARPNESS OF A DIGITAL
IMAGE K000882    Eastman Kodak Company    US       13/406,665    2/28/2012      
Filed    MAKING MICRO-WIRES WITH DIFFERENT HEIGHTS K000883    Eastman Kodak
Company    US       13/406,829    2/28/2012       Filed    PATTERN-WISE DEFINING
MICRO-WIRES WITH DIFFERENT HEIGHTS K000884    Eastman Kodak Company    US      
13/406,845    2/28/2012       Filed    ELECTRONIC DEVICE HAVING METALLIC
MICRO-WIRES K000884    Eastman Kodak Company    WO       PCT/US13/26784   
2/20/2013       Filed    ELECTRONIC DEVICE HAVING METALLIC MICRO-WIRES K000885
   Eastman Kodak Company    US       13/406,867    2/28/2012       Filed   
TOUCH SCREEN WITH DUMMY MICRO-WIRES K000886    Eastman Kodak Company    US      
13/403,004    2/23/2012       Filed    PRINTED DYNAMIC ANAGLYPH IMAGE METHOD
K000887    Eastman Kodak Company    US       13/403,017    2/23/2012       Filed
   DYNAMIC ANAGLYPH DESIGN APPARATUS K000888    Eastman Kodak Company    US   
   13/462,031    5/2/2012       Filed    NON-POROUS DRY TONER PARTICLES FOR
METALLIC PRINTED EFFECT

 

Page 161 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

K000888    Eastman Kodak Company    WO       PCT/US13/39049    5/1/2013      
Filed    NON-POROUS DRY TONER PARTICLES FOR METALLIC PRINTED EFFECT K000889   
Eastman Kodak Company    US       13/462,077    5/2/2012       Filed   
PREPARING DRY TONER PARTICLES FOR METALLIC EFFECT K000890    Eastman Kodak
Company    US       13/873,359    4/30/2013       Filed    PREPARING TONER
IMAGES WITH METALLIC EFFECT K000895    Eastman Kodak Company    US      
13/366,409    2/6/2012       Filed    DETECTING AN UNSECURED STATE OF A MANDREL
K000896    Eastman Kodak Company    US       13/664,472    10/31/2012      
Filed    COLOR-TO-COLOR CORRECTION IN A PRINTING SYSTEM K000896    Eastman Kodak
Company    WO       PCT/US13/37085    4/18/2013       Filed    COLOR-TO-COLOR
CORRECTION IN A PRINTING SYSTEM K000897    Eastman Kodak Company    US      
13/434,896    3/30/2012       Filed    REPLACEABLE COVER FOR BARS IN A PRINTING
SYSTEM K000902    Eastman Kodak Company    US       13/532,845    6/26/2012   
   Filed    RFID READING SYSTEM USING RF GRATING K000903    Eastman Kodak
Company    US       13/477,195    5/22/2012       Filed    CONTAINER-TYPE
IDENTIFICATION USING DIRECTIONAL-ANTENNA RFID K000904    Eastman Kodak Company
   US       13/552,721    7/19/2012       Filed    CORRUGATED MEMBRANE MEMS
ACTUATOR FABRICATION METHOD K000905    Eastman Kodak Company    US      
13/552,728    7/19/2012       Filed    CORRUGATED MEMBRANE MEMS ACTUATOR K000906
   Eastman Kodak Company    US       13/449,745    4/18/2012       Filed   
CONTINUOUS INKJET PRINTING METHOD K000907    Eastman Kodak Company    US      
13/623,934    9/21/2012       Filed    CONTROLLING THE SHARPNESS OF A DIGITAL
IMAGE K000908    Eastman Kodak Company    US       13/413,935    3/7/2012      
Filed    DISPLAY PIXELS WITH ALTERNATING COLORS K000909    Eastman Kodak Company
   US       13/455,257    4/25/2012       Filed    ELECTRONIC STORAGE SYSTEM
WITH EXTERNALLY-ALTERABLE CONDUCTOR K000910    Eastman Kodak Company    US      
13/455,360    4/25/2012       Filed    ELECTRONIC STORAGE SYSTEM WITH
ENVIRONMENTALLY-ALTERABLE CONDUCTOR K000911    Eastman Kodak Company    US      
13/532,874    6/26/2012       Filed    RFID SYSTEM WITH BARRIERS AND KEY
ANTENNAS K000912    Eastman Kodak Company    US       13/599,205    8/30/2012   
   Filed    CHANGING RADIUS GENERATOR K000914    Eastman Kodak Company    US   
   13/400,169    2/20/2012       Filed    AUTOMATED PRINT AND IMAGE CAPTURE
POSITION ADJUSTMENT K000915    Eastman Kodak Company    US       13/401,958   
2/22/2012       Filed    CIRCUIT INCLUDING VERTICAL TRANSISTORS K000915   
Eastman Kodak Company    WO       PCT/US13/26016    2/14/2013       Filed   
CIRCUIT INCLUDING VERTICAL TRANSISTORS K000916    Eastman Kodak Company    US   
   13/417,569    3/12/2012       Filed    DROP FORMATION WITH REDUCED
STIMULATION CROSSTALK K000917    Eastman Kodak Company    US       13/404,082   
2/24/2012       Filed    SENSOR FOR AVERTING POTENTIAL PRINTHEAD DAMAGE K000918
   Eastman Kodak Company    US       13/407,058    2/28/2012       Filed   
OPTICALLY-READABLE ELECTROMAGNETIC ANTENNA K000919    Eastman Kodak Company   
US       13/686,941    11/28/2012       Filed    SEMI-PERMEABLE PARTICLES HAVING
METALLIC CATALYSTS AND USES K000920    Eastman Kodak Company    US      
13/454,145    4/24/2012       Filed    TOUCH-RESPONSIVE CAPACITOR WITH
POLARIZING DIELECTRIC STRUCTURE K000921    Eastman Kodak Company    US      
13/421,987    3/16/2012       Filed    INK SUPPLY HAVING MEMBRANE FOR VENTING
AIR K000925    Eastman Kodak Company    US       13/408,089    2/29/2012      
Filed    IMPROVED OUTPUT OF A CORONA CHARGER K000926    Eastman Kodak Company   
US       13/408,098    2/29/2012       Filed    IMPROVED OUTPUT OF A CORONA
CHARGER K000927    Eastman Kodak Company    US       13/627,140    9/26/2012   
   Filed    DIRECT LASER-ENGRAVEABLE PATTERNABLE ELEMENTS AND USES K000928   
Eastman Kodak Company    US       13/408,111    2/29/2012       Filed   
IMPROVED OUTPUT OF A CORONA CHARGER K000929    Eastman Kodak Company    US      
13/404,103    2/24/2012       Filed    DETECTING POTENTIAL COLLISION DAMAGE TO
PRINTHEAD K000931    Eastman Kodak Company    US       13/430,800    3/27/2012
      Filed    PRINTING SYSTEM WITH RECEIVER CAPACITANCE ESTIMATION K000936   
Eastman Kodak Company    US       13/413,954    3/7/2012       Filed    METHOD
FOR CONTROLLING DISPLAY WITH ALTERNATING COLOR PIXELS K000937    Eastman Kodak
Company    US       13/422,128    3/16/2012       Filed    METHOD FOR VENTING
AIR WITH A MEMBRANE K000938    Eastman Kodak Company    US       13/600,631   
8/31/2012       Filed    INKJET PRINTING SYSTEM K000943    Eastman Kodak Company
   US       13/432,044    3/28/2012       Filed    DIGITAL DROP PATTERNING
DEVICE AND METHOD K000943    Eastman Kodak Company    WO       PCT/US13/33471   
3/22/2013       Filed    DIGITAL DROP PATTERNING DEVICE AND METHOD K000944   
Eastman Kodak Company    US       13/432,017    3/28/2012       Filed   
FUNCTIONAL LIQUID DEPOSITION USING CONTINUOUS LIQUID K000945    Eastman Kodak
Company    US       13/477,379    5/22/2012       Filed   
CONTAINER-CLASSIFICATION IDENTIFICATION USING DIRECTIONAL-ANTENNA RFID K000946
   Eastman Kodak Company    US       13/477,422    5/22/2012       Filed    RFID
MARKING OF UNITS IN A SPACE K000948    Eastman Kodak Company    US      
13/597,395    8/29/2012       Filed    MANUFACTURE OF LITHOGRAPHIC PRINTING
PLATE PRECURSORS FOR ABLATION IMAGING K000949    Eastman Kodak Company    US   
   13/430,744    3/27/2012       Filed    CARRIAGE ACTIVATED PUMP FOR INKJET
PRINTER

 

Page 162 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

K000950    Eastman Kodak Company    US       13/552,735    7/19/2012       Filed
   MEMBRANE MEMS ACTUATOR WITH MOVING WORKING FLUID K000950    Eastman Kodak
Company    WO       PCT/US13/50447    7/15/2013       Filed    MEMBRANE MEMS
ACTUATOR WITH MOVING WORKING FLUID K000951    Eastman Kodak Company    US      
13/544,104    7/9/2012       Filed    ELECTRODE PRINT SPEED SYNCHRONIZATION IN
ELECTROSTATIC PRINTER K000952    Eastman Kodak Company    US       13/424,422   
3/20/2012       Filed    DROP PLACEMENT ERROR REDUCTION IN ELECTROSTATIC PRINTER
K000954    Eastman Kodak Company    US       13/424,436    3/20/2012       Filed
   DROP PLACEMENT ERROR REDUCTION IN ELECTROSTATIC PRINTER K000954    Eastman
Kodak Company    WO       PCT/US13/32881    3/19/2013       Filed    DROP
PLACEMENT ERROR REDUCTION IN ELECTROSTATIC PRINTER K000955    Eastman Kodak
Company    US       13/744,751    1/18/2013       Filed    ACOUSTIC WAVE DRYING
SYSTEM K000958    Eastman Kodak Company    US       13/693,309    12/4/2012   
   Filed    ACOUSTIC DRYING SYSTEM WITH MATCHED EXHAUST FLOW K000961    Eastman
Kodak Company    US       13/559,638    7/27/2012       Filed    OBSERVER
METAMERIC FAILURE COMPENSATION METHOD K000961    Eastman Kodak Company    WO   
   PCT/US13/51928    7/25/2013       Filed    OBSERVER METAMERIC FAILURE
COMPENSATION METHOD K000964    Eastman Kodak Company    US       13/455,367   
4/25/2012       Filed    ALTERING CONDUCTOR IN ELECTRONIC STORAGE SYSTEM K000965
   Eastman Kodak Company    US       13/532,826    6/26/2012       Filed    RFID
SYSTEM WITH CONFIGURABLE RF PORT K000966    Eastman Kodak Company    US      
13/532,831    6/26/2012       Filed    RFID SYSTEM WITH MULTIPLE READER TRANSMIT
FREQUENCIES K000970    Eastman Kodak Company    US       13/535,876    6/28/2012
      Filed    MULTIFUNCTION PRINTER WITH PLATEN CLOSEST TO LID K000971   
Eastman Kodak Company    US       13/456,323    4/26/2012       Filed   
REACTIVE FLUOROPOLYMER AND LASER-ENGRAVEABLE COMPOSITIONS AND PREPARATORY
METHODS K000972    Eastman Kodak Company    US       13/455,377    4/25/2012   
   Filed    MAKING ELECTRONIC STORAGE SYSTEM HAVING CODE CIRCUIT K000973   
Eastman Kodak Company    US       13/432,052    3/28/2012       Filed    DIGITAL
DROP PATTERNING DEVICE AND METHOD K000974    Eastman Kodak Company    US      
13/432,056    3/28/2012       Filed    DIGITAL DROP PATTERNING DEVICE AND METHOD
K000975    Eastman Kodak Company    US       13/432,062    3/28/2012       Filed
   DIGITAL DROP PATTERNING DEVICE AND METHOD K000976    Eastman Kodak Company   
US       13/432,020    3/28/2012       Filed    FUNCTIONAL LIQUID DEPOSITION
USING CONTINUOUS LIQUID DISPENSER K000978    Eastman Kodak Company    US      
13/448,433    4/17/2012       Filed    SYSTEM FOR DIRECT ENGRAVING OF
FLEXOGRAPHIC PRINTING MEMBERS K000978    Eastman Kodak Company    WO      
PCT/US13/35768    4/9/2013       Filed    DIRECT ENGRAVING OF FLEXOGRAPHIC
PRINTING MEMBERS K000980    Eastman Kodak Company    US       13/430,756   
3/27/2012       Filed    POWERING A WIRELESS PRINTER DURING SLEEP MODE K000983
   Eastman Kodak Company    US       13/454,119    4/24/2012       Filed   
MULTI-TONER CHARGED AREA DEVELOPMENT METHOD K000984    Eastman Kodak Company   
US       13/454,118    4/24/2012       Filed    PRINTER WITH MULTI-TONER
DISCHARGED AREA DEVELOPMENT K000985    Eastman Kodak Company    US      
13/435,344    3/30/2012       Filed    PRINTER WITH UNFUSED TONER PROCESS
CONTROL SYSTEM K000986    Eastman Kodak Company    US       13/435,363   
3/30/2012       Filed    PRINTER WITH UNFUSED TONER PROCESS CONTROL K000987   
Eastman Kodak Company    US       13/435,382    3/30/2012       Filed    TONER
SENSOR MODULE K000989    Eastman Kodak Company    US       13/454,121   
4/24/2012       Filed    PRINTER WITH MULTI-TONER CHARGED AREA DEVELOPMENT
K000990    Eastman Kodak Company    US       13/433,339    3/29/2012       Filed
   SYSTEM FOR ADDING CONTENT TO PREFORMATTED DOCUMENTS K000991    Eastman Kodak
Company    US       13/435,675    3/30/2012       Filed    INKJET INK COMPRISING
DYNAMIC SURFACE TENSION AGENT K000992    Eastman Kodak Company    US      
13/462,067    5/2/2012       Filed    PRE-TREATMENT COMPOSITION FOR INKJET
PRINTING K000992    Eastman Kodak Company    WO       PCT/US13/38606   
4/29/2013       Filed    PRE-TREATMENT COMPOSITION FOR INKJET PRINTING K000993
   Eastman Kodak Company    US       13/433,479    3/29/2012       Filed   
REPLACEABLE COVER FOR BARS IN A PRINTING SYSTEM K000994    Eastman Kodak Company
   US       13/435,039    3/30/2012       Filed    TESTING OF NOZZLES USED IN
PRINTING SYSTEMS K000995    Eastman Kodak Company    US       13/435,050   
3/30/2012       Filed    TESTING OF NOZZLES USED IN PRINTING SYSTEMS K000997   
Eastman Kodak Company    US       13/454,153    4/24/2012       Filed   
TOUCH-RESPONSIVE CAPACITOR WITH POLARIZING DIELECTRIC METHOD K001001    Eastman
Kodak Company    US       13/455,390    4/25/2012       Filed    MAKING STORAGE
SYSTEM HAVING ENVIRONMENTALLY-MODIFIABLE CONDUCTOR K001002    Eastman Kodak
Company    US    8356758    13/455,402    4/25/2012    1/22/2013    Granted   
MAKING STORAGE SYSTEM HAVING MODIFIABLE CONDUCTOR AND MEMORY K001003    Eastman
Kodak Company    US       13/460,922    5/1/2012       Filed    DRYING PRINTED
MEDIA MOVING ALONG MEDIA PATH K001006    Eastman Kodak Company    US      
13/454,422    4/24/2012       Filed    NOZZLE PLATE INCLUDING PERMANENTLY BONDED
FLUID CHANNEL K001007    Eastman Kodak Company    US       13/792,338   
3/11/2013       Filed    PRINTHEAD INCLUDING COANDA CATCHER WITH GROOVED RADIUS
K001008    Eastman Kodak Company    US       13/462,182    5/2/2012       Filed
   ENHANCING COLOR TONER IMAGES WITH FLUORESCING MAGENTA TONERS

 

Page 163 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

K001009    Eastman Kodak Company    US       13/792,358    3/11/2013       Filed
   PRINTHEAD INCLUDING COANDA CATCHER WITH GROOVED RADIUS K001010    Eastman
Kodak Company    US       13/792,367    3/11/2013       Filed    PRINTHEAD
INCLUDING COANDA CATCHER WITH GROOVED RADIUS K001011    Eastman Kodak Company   
US       13/462,155    5/2/2012       Filed    HIGHLIGHTING COLOR TONER IMAGES
WITH FLUORESCING TONERS K001011    Eastman Kodak Company    US       13/836,491
   3/15/2013       Filed    HIGHLIGHTING COLOR TONER IMAGES WITH FLUORESCING
TONERS K001012    Eastman Kodak Company    US       13/837,043    3/15/2013   
   Filed    FLUORESCING YELLOW TONER PARTICLES AND METHODS OF USE K001013   
Eastman Kodak Company    US       13/462,133    5/2/2012       Filed    USE OF
FLUORESCING TONERS FOR IMAGING K001013    Eastman Kodak Company    US      
13/837,546    3/15/2013       Filed    USE OF FLUORESCING TONERS FOR IMAGING
K001013    Eastman Kodak Company    WO       PCT/US13/39180    5/2/2013      
Filed    USE OF FLUORESCING TONERS FOR IMAGING K001014    Eastman Kodak Company
   US       13/873,540    4/30/2013       Filed    PREPARING COLOR TONER IMAGES
WITH METALLIC EFFECT K001018    Eastman Kodak Company    US       13/693,344   
12/4/2012       Filed    ACOUSTIC DRYING SYSTEM WITH INTERSPERSED EXHAUST
CHANNELS K001021    Eastman Kodak Company    US       13/461,827    5/2/2012   
   Filed    INKJET PRINTING SYSTEM WITH CONDENSATION CONTROL SYSTEM K001022   
Eastman Kodak Company    US       13/461,832    5/2/2012       Filed    INKJET
PRINTER WITH IN-FLIGHT DROPLET DRYING SYSTEM K001022    Eastman Kodak Company   
WO       PCT/US13/39165    5/2/2013       Filed    INKJET PRINTER WITH IN-FLIGHT
DROPLET DRYING SYSTEM K001024    Eastman Kodak Company    US       13/461,831   
5/2/2012       Filed    CONDENSATION CONTROL IN AN INKJET PRINTING SYSTEM
K001025    Eastman Kodak Company    US       13/461,834    5/2/2012       Filed
   IN-FLIGHT INK DROPLET DRYING METHOD K001026    Eastman Kodak Company    US   
   13/461,836    5/2/2012       Filed    MULTI-ZONE CONDENSATION CONTROL SYSTEM
FOR INKJET PRINTER K001026    Eastman Kodak Company    WO       PCT/US13/39170
   5/2/2013       Filed    MULTI-ZONE CONDENSATION CONTROL SYSTEM FOR INKJET
PRINTER K001028    Eastman Kodak Company    US       13/461,838    5/2/2012   
   Filed    MULTI-ZONE CONDENSATION CONTROL METHOD K001029    Eastman Kodak
Company    US       13/445,125    4/12/2012       Filed    SHAPED ELECTRICAL
CONDUCTOR K001032    Eastman Kodak Company    US       13/602,367    9/4/2012   
   Filed    POSITIVE-WORKING LITHOGRAPHIC PRINTING PLATE PRECURSORS AND USE
K001032    Eastman Kodak Company    WO       PCT/US13/56776    8/27/2013      
Filed    POSITIVE-WORKING LITHOGRAPHIC PRINTING PLATE PRECURSORS AND USE K001033
   Eastman Kodak Company    US       13/599,119    8/30/2012       Filed   
MULTI-RESOLUTION SEGMENTED IMAGE SENSOR K001034    Eastman Kodak Company    US
      13/448,435    4/17/2012       Filed    METHOD FOR DIRECT ENGRAVING OF
FLEXOGRAPHIC PRINTING MEMBERS K001035    Eastman Kodak Company    US      
13/622,382    9/19/2012       Filed    METHOD OF FORMING STRUCTURED MICRODOTS
K001036    Eastman Kodak Company    US       13/456,281    4/26/2012       Filed
   AUTOMATICALLY-ADJUSTING WEB MEDIA TENSIONING MECHANISM K001037    Eastman
Kodak Company    US       13/459,567    4/30/2012       Filed    INK TANK SEAL
RETAINER WITH SYMMETRIC SEAL FORCE K001038    Eastman Kodak Company    US      
13/459,514    4/30/2012       Filed    SNAP-ON SEAL FOR INKJET INK TANK K001039
   Eastman Kodak Company    US       13/459,534    4/30/2012       Filed   
INKJET INK TANK FOR SNAP-ON SEAL K001040    Eastman Kodak Company    US      
13/686,942    11/28/2012       Filed    POROUS ORGANIC POLYMERIC FILMS AND
PREPARATION K001041    Eastman Kodak Company    US       13/548,675    7/13/2012
      Filed    MAKING HIGH DENSITY POLYMER PARTICLES K001042    Eastman Kodak
Company    US       13/456,296    4/26/2012       Filed    METHOD FOR
AUTOMATICALLY-ADJUSTING WEB MEDIA TENSION K001043    Eastman Kodak Company    US
      13/492,166    6/8/2012       Filed    DIGITAL DROP PATTERNING AND
DEPOSITION DEVICE K001044    Eastman Kodak Company    US       13/859,813   
4/10/2013       Filed    PRINTHEAD INCLUDING TUNED LIQUID CHANNEL MANIFOLD
K001046    Eastman Kodak Company    US       13/686,943    11/28/2012      
Filed    POROUS PARTICLES AND METHODS OF MAKING THEM K001049    Eastman Kodak
Company    US       13/478,214    5/23/2012       Filed    VERIFYING
IDENTIFICATION OF FLUID SUPPLIED THROUGH HOSE K001050    Eastman Kodak Company
   US       13/478,226    5/23/2012       Filed    IDENTIFYING FLUID SUPPLIED
THROUGH HOSES K001051    Eastman Kodak Company    US       13/477,412   
5/22/2012       Filed    INKJET PRINTER WITH CARRIAGE-COUPLED MEDIA DETECTOR
K001052    Eastman Kodak Company    US       13/663,522    10/30/2012      
Filed    FORMING A STRUCTURAL LAMINATE THAT RESISTS STRESS K001053    Eastman
Kodak Company    US       13/663,529    10/30/2012       Filed    FORMING A 3D
STRUCTURAL ELEMENT K001054    Eastman Kodak Company    US       13/478,389   
5/23/2012       Filed    TEXTUAL INFORMATION EXTRACTION METHOD USING MULTIPLE
IMAGES K001054    Eastman Kodak Company    WO       PCT/US13/42146    5/22/2013
      Filed    TEXTUAL INFORMATION EXTRACTION METHOD USING MULTIPLE IMAGES
K001055    Eastman Kodak Company    US       13/465,052    5/7/2012       Filed
   IMPROVED EFFICIENCY OF A CORONA CHARGER K001057    Eastman Kodak Company   
US       13/477,132    5/22/2012       Filed    RESCREENING SELECTED PARTS OF A
HALFTONE IMAGE

 

Page 164 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

K001057    Eastman Kodak Company    WO       PCT/US13/41308    5/16/2013      
Filed    RESCREENING SELECTED PARTS OF A HALFTONE IMAGE K001060    Eastman Kodak
Company    US       13/477,420    5/22/2012       Filed    DETECTING MEDIA TYPE
USING CARRIAGE-COUPLED SENSOR K001062    Eastman Kodak Company    US      
13/750,206    1/25/2013       Filed    ACTIVATION OF MEDIA PRODUCT AGGREGATION
USING ORDER HISTORY K001063    Eastman Kodak Company    US       13/750,241   
1/25/2013       Filed    PRODUCTION CAPACITY MANAGEMENT IN MEDIA PRODUCT
AGGREGATION SYSTEMS K001065    Eastman Kodak Company    US       13/750,286   
1/25/2013       Filed    AGGREGATION OF MEDIA PRODUCT PRODUCTION AND
DISTRIBUTION K001066    Eastman Kodak Company    US       13/478,234   
5/23/2012       Filed    VERIFYING IDENTIFICATION OF SEQUENTIALLY SUPPLIED
FLUIDS K001067    Eastman Kodak Company    US       13/591,256    8/22/2012   
   Filed    ELECTROGRAPHIC PRINTING OF TACTILE IMAGES K001069    Eastman Kodak
Company    US       13/481,986    5/29/2012       Filed    DETECTING STRETCH OR
SHRINK IN PRINT MEDIA K001073    Eastman Kodak Company    US       13/558,700   
7/26/2012       Filed    BOUND DOCUMENT HAVING PRINTED COVER SHEET K001074   
Eastman Kodak Company    US       13/553,096    7/19/2012       Filed   
EMBEDDING DATA WITH OFFSET PRINTING K001075    Eastman Kodak Company    US      
13/482,007    5/29/2012       Filed    CAMERA ON MULTIFUNCTION PRINTER K001076
   Eastman Kodak Company    US       13/587,119    8/16/2012       Filed   
AUTHENTICATION WITH ACCESS CONTROL AND CALIBRATION K001077    Eastman Kodak
Company    US       13/482,011    5/29/2012       Filed    METHOD OF OPERATING A
MULTIFUNCTION PRINTER K001078    Eastman Kodak Company    US       13/492,194   
6/8/2012       Filed    DIGITAL DROP PATTERNING AND DEPOSITION DEVICE K001079   
Eastman Kodak Company    US       13/492,209    6/8/2012       Filed    DIGITAL
DROP PATTERNING AND DEPOSITION DEVICE K001080    Eastman Kodak Company    US   
   13/477,138    5/22/2012       Filed    RESCREENING SELECTED PARTS OF A
HALFTONE IMAGE K001082    Eastman Kodak Company    US       13/478,409   
5/23/2012       Filed    IMAGE CAPTURE DEVICE FOR EXTRACTING TEXTUAL INFORMATION
K001083    Eastman Kodak Company    US       13/478,422    5/23/2012       Filed
   SYSTEM FOR EXTRACTING TEXT FROM A DOCUMENT K001084    Eastman Kodak Company
   US       13/534,048    6/27/2012       Filed    METHOD OF BI-DIRECTIONAL
PRINTING WITH OFFSET NOZZLE ARRAYS K001089    Eastman Kodak Company    US      
13/484,378    5/31/2012       Filed    DETECTING STRETCH OR SHRINK IN PRINT
MEDIA K001090    Eastman Kodak Company    US       13/536,216    6/28/2012      
Filed    CORRECTING WEB SKEW IN A PRINTING SYSTEM K001091    Eastman Kodak
Company    US       13/483,368    5/30/2012       Filed    VACUUM PULLDOWN OF A
PRINT MEDIA IN A PRINTING SYSTEM K001093    Eastman Kodak Company    US      
13/750,319    1/25/2013       Filed    AGGREGATION OF CUSTOMER REQUIREMENTS
K001094    Eastman Kodak Company    US       13/535,543    6/28/2012       Filed
   JOB CHANGE SCRAP REDUCTION K001095    Eastman Kodak Company    US      
13/549,611    7/16/2012       Filed    MASKED CONTAINER RFID TAG COMMUNICATIONS
SYSTEM K001096    Eastman Kodak Company    US       13/556,449    7/24/2012   
   Filed    INK TANK WITH A COMPLIANT WICK K001097    Eastman Kodak Company   
US       13/600,258    8/31/2012       Filed    ELECTRONIC SENSING SYSTEM WITH
ENVIRONMENTAL SENSOR PATCH K001099    Eastman Kodak Company    US      
13/686,946    11/28/2012       Filed    PARTICLES CONTAINING ORGANIC CATALYTIC
MATERIALS AND USES K001101    Eastman Kodak Company    US       13/671,854   
11/8/2012       Filed    ORGANIC POLYMERIC MULTI-METALLIC COMPOSITES K001103   
Eastman Kodak Company    DE       102012021383.2    10/31/2012       Filed   
ROTATING BELT INVERTER K001104    Eastman Kodak Company    EP       12193855.9
   11/22/2012       Filed    NEGATIVE WORKING LITHOGRAPHIC PRINTING PLATE
PRECURSORS COMPRISING A HYPERBRANCHED BINDER MATERIAL K001107    Eastman Kodak
Company    US       13/600,264    8/31/2012       Filed    THIN FILM DIELECTRIC
LAYER FORMATION K001108    Eastman Kodak Company    US       13/600,266   
8/31/2012       Filed    ELECTRONIC ELEMENT INCLUDING DIELECTRIC STACK K001109
   Eastman Kodak Company    US       13/552,743    7/19/2012       Filed   
LIQUID DISPENSER INCLUDING ACTIVE MEMBRANE ACTUATOR K001110    Eastman Kodak
Company    US       13/552,752    7/19/2012       Filed    LIQUID DISPENSER
INCLUDING PASSIVE PRE-STRESSED FLEXIBLE MEMBRANE K001111    Eastman Kodak
Company    US       13/552,763    7/19/2012       Filed    LIQUID DISPENSER
INCLUDING ASYMMETRIC NOZZLE ACTUATOR CONFIGURATION K001115    Eastman Kodak
Company    US       13/664,754    10/31/2012       Filed    FORMING
THREE-DIMENSIONAL STRUCTURE FROM RECEIVER K001116    Eastman Kodak Company    US
      13/591,559    8/22/2012       Filed    NEGATIVE-WORKING LITHOGRAPHIC
PRINTING PLATE PRECURSORS AND USE K001116    Eastman Kodak Company    WO      
PCT/US13/55686    8/20/2013       Filed    NEGATIVE-WORKING LITHOGRAPHIC
PRINTING PLATE PRECURSORS AND USE K001118    Eastman Kodak Company    US      
13/526,820    6/19/2012       Filed    SPECTRAL EDGE MARKING FOR STEGANOGRAPHY
OR WATERMARKING K001119    Eastman Kodak Company    US       13/526,837   
6/19/2012       Filed    SPECTRAL EDGE MARKING FOR STEGANOGRAPHY OR WATERMARKING
K001123    Eastman Kodak Company    US       13/951,506    7/26/2013       Filed
   CUT SHEET MEDIA INVERTING SYSTEM K001124    Eastman Kodak Company    US      
13/947,164    7/22/2013       Filed    COMPACT INVERTER FOR CUT SHEET MEDIA

 

Page 165 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

K001125    Eastman Kodak Company    US       13/859,804    4/10/2013       Filed
   MEMBRANE MEMS ACTUATOR INCLUDING FLUIDIC IMPEDANCE STRUCTURE K001126   
Eastman Kodak Company    US       13/544,116    7/9/2012       Filed    PRINTING
WITH MERGED DROPS USING ELECTROSTATIC DEFLECTION K001127    Eastman Kodak
Company    US       13/775,549    2/25/2013       Filed    PATTERNING OF
TRANSPARENT CONDUCTIVE COATINGS K001134    Eastman Kodak Company    US      
13/649,134    10/11/2012       Filed    APPLYING HEATING LIQUID TO REMOVE
MOISTENING LIQUID K001136    Eastman Kodak Company    US       13/750,340   
1/25/2013       Filed    ADJUSTING A CUSTOMER CATALOG FOR ORDERING VISUAL MEDIA
PRODUCTS K001138    Eastman Kodak Company    US       13/535,912    6/28/2012   
   Filed    SCANNING OF OVERSIZED DOCUMENTS K001139    Eastman Kodak Company   
US       13/536,165    6/28/2012       Filed    IDENTIFYING A LINEHEAD PRODUCING
AN ARTIFACT IN CONTENT PRINTED ON A MOVING PRINT MEDIA K001140    Eastman Kodak
Company    US       13/537,247    6/29/2012       Filed    FLAT FIELD AND
DENSITY CORRECTION IN PRINTING SYSTEMS K001142    Eastman Kodak Company    US   
   13/744,776    1/18/2013       Filed    ACOUSTIC DRYING SYSTEM WITH SOUND
OUTLET CHANNEL K001144    Eastman Kodak Company    US       13/693,366   
12/4/2012       Filed    ACOUSTIC DRYING SYSTEM WITH PERIPHERAL EXHAUST CHANNEL
K001145    Eastman Kodak Company    US       13/535,548    6/28/2012       Filed
   JOB CHANGE SCRAP REDUCTION K001146    Eastman Kodak Company    US      
13/663,532    10/30/2012       Filed    PRODUCING RAISED PRINT USING YELLOW
TONER K001151    Eastman Kodak Company    US       13/757,891    2/4/2013      
Filed    SILVER METAL NANOPARTICLE COMPOSITION K001152    Eastman Kodak Company
   US       13/608,099    9/10/2012       Filed    METHOD FOR INCREASING IMAGE
RESOLUTION K001153    Eastman Kodak Company    US       13/624,985    9/24/2012
      Filed    ESTIMATING THE CLUTTER OF DIGITAL IMAGES K001155    Eastman Kodak
Company    US       13/681,461    11/20/2012       Filed    IMAGE RECTIFICATION
USING SPARSELY-DISTRIBUTED LOCAL FEATURES K001156    Eastman Kodak Company    US
      13/602,358    9/4/2012       Filed    INKJET PRINTING METHOD USING MODE
SWITCHING K001159    Eastman Kodak Company    US       13/562,347    7/31/2012
      Filed    EJECTOR WITH IMPROVED JETTING LATENCY FOR HIGH SOLIDS CONTENT
K001160    Eastman Kodak Company    DE       102012021404.9    10/30/2012      
Filed    BOGENWENDEEINHEIT UND VERFAHREN ZUM WENDEN EINES BOGENS J-INVENTION FOR
BATCH MODE PRINTING K001164    Eastman Kodak Company    US       13/547,320   
7/12/2012       Filed    LARGE-PARTICLE INKJET DUAL-SIGN DEVELOPMENT PRINTING
K001165    Eastman Kodak Company    US       13/547,411    7/12/2012       Filed
   INTERMEDIATE MEMBER FOR LARGE-PARTICLE INKJET DEVELOPMENT K001166    Eastman
Kodak Company    US       13/547,473    7/12/2012       Filed    LARGE-PARTICLE
INKJET RECEIVER-CHARGING INTERMEDIATE MEMBER K001167    Eastman Kodak Company   
US       13/548,251    7/13/2012       Filed    EDGE DETECTION IN A PRINTING
SYSTEM K001168    Eastman Kodak Company    US       13/548,264    7/13/2012   
   Filed    EDGE DETECTION IN A PRINTING SYSTEM K001169    Eastman Kodak Company
   US       13/549,615    7/16/2012       Filed    COMMUNICATING WITH RFID TAGS
ON MASKED CONTAINERS K001176    Eastman Kodak Company    US       13/558,776   
7/26/2012       Filed    PRODUCING BOUND DOCUMENT HAVING INNER COVER SHEET
K001177    Eastman Kodak Company    US       13/548,690    7/13/2012       Filed
   HIGH DENSITY POLYMER PARTICLES AND DISPERSION OF SAME K001179    Eastman
Kodak Company    US       13/559,647    7/27/2012       Filed    OBSERVER
METAMERIC FAILURE REDUCTION METHOD K001179    Eastman Kodak Company    WO      
PCT/US13/51646    7/23/2013       Filed    OBSERVER METAMERIC FAILURE REDUCTION
METHOD K001180    Eastman Kodak Company    US       13/559,651    7/27/2012   
   Filed    DISPLAY SYSTEM PROVIDING OBSERVER METAMERIC FAILURE REDUCTION
K001180    Eastman Kodak Company    WO       PCT/US13/51930    7/25/2013      
Filed    DISPLAY SYSTEM PROVIDING OBSERVER METAMERIC FAILURE REDUCTION K001181
   Eastman Kodak Company    US       13/956,692    8/1/2013       Filed   
CONTROLLING RECHARGING TO RESTORE ELECTROSTATIC HOLDING FORCE K001183    Eastman
Kodak Company    US       13/571,704    8/10/2012       Filed    MICRO-WIRE
ELECTRODE PATTERN K001184    Eastman Kodak Company    US       13/587,152   
8/16/2012       Filed    PIXEL-ALIGNED MICRO-WIRE ELECTRODE DEVICE K001185   
Eastman Kodak Company    US       13/553,124    7/19/2012       Filed   
EMBEDDING DATA WITH OFFSET PRINTING K001186    Eastman Kodak Company    US      
13/591,283    8/22/2012       Filed    PIXEL-ALIGNED DIAMOND-PATTERNED
MICRO-WIRE ELECTRODE K001187    Eastman Kodak Company    US       13/609,299   
9/11/2012       Filed    TOUCH DETECTION FOR CAPACITIVE TOUCH SCREEN K001189   
Eastman Kodak Company    US       13/562,349    7/31/2012       Filed    EJECTOR
WITH IMPROVED JETTING LATENCY FOR MOLECULAR WEIGHT POLYMERS K001190    Eastman
Kodak Company    US       13/562,357    7/31/2012       Filed    METHOD OF
PRINTING WITH HIGH SOLIDS CONTENT INK K001194    Eastman Kodak Company    US   
   13/562,377    7/31/2012       Filed    TONER PRINTING WITH INCREASED GAMUT
K001195    Eastman Kodak Company    US       13/562,409    7/31/2012       Filed
   NOISE REDUCTION IN TONER PRINTS K001196    Eastman Kodak Company    US      
13/562,383    7/31/2012       Filed    SYSTEM FOR DETERMINING EFFICIENT
COMBINATIONS OF TONER COLORS TO FORM PRINTS WITH ENHANCED GAMUT K001197   
Eastman Kodak Company    US       13/600,338    8/31/2012       Filed   
ELECTRONIC SENSING SYSTEM WITH ENVIRONMENTAL SENSOR PATCHES

 

Page 166 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

K001198    Eastman Kodak Company    JP       2012-229633    10/17/2012      
Filed    PHOTOSENSITIVE COMPOSITION HAVING NOVEL FLUORO COPOLYMER FOR
LITHOGRAPHIC PRINTING PLATE K001201    Eastman Kodak Company    US      
13/562,378    7/31/2012       Filed    INCORRECT STITCHING DETECTION IN A
PRINTING SYSTEM K001202    Eastman Kodak Company    US       13/598,202   
8/29/2012       Filed    METHOD FOR GENERATING TAG LAYOUTS K001203    Eastman
Kodak Company    US       13/562,404    7/31/2012       Filed    TONER PRINT
WITH EFFICIENTLY ENHANCED GAMUT K001204    Eastman Kodak Company    US      
13/600,274    8/31/2012       Filed    PATTERNED THIN FILM DIELECTRIC STACK
FORMATION K001205    Eastman Kodak Company    US       13/600,287    8/31/2012
      Filed    PATTERNED THIN FILM DIELECTRIC LAYER FORMATION K001206    Eastman
Kodak Company    US       13/598,260    8/29/2012       Filed    SYSTEM FOR
GENERATING TAG LAYOUTS K001207    Eastman Kodak Company    US       13/600,292
   8/31/2012       Filed    PATTERNED THIN FILM DIELECTRIC STACK FORMATION
K001208    Eastman Kodak Company    US       13/598,310    8/29/2012       Filed
   METHOD FOR COMPUTING SCALE FOR TAG INSERTION K001209    Eastman Kodak Company
   US       13/600,302    8/31/2012       Filed    THIN FILM TRANSISTOR
INCLUDING IMPROVED SEMICONDUCTOR INTERFACE K001210    Eastman Kodak Company   
US       13/600,308    8/31/2012       Filed    THIN FILM TRANSISTOR INCLUDING
DIELECTRIC STACK K001211    Eastman Kodak Company    US       13/600,323   
8/31/2012       Filed    HIGH PERFORMANCE THIN FILM TRANSISTOR K001211   
Eastman Kodak Company    WO       PCT/US13/56934    8/28/2013       Filed   
HIGH PERFORMANCE THIN FILM TRANSISTOR K001212    Eastman Kodak Company    US   
   13/759,092    2/5/2013       Filed    METHOD OF FORMING PRINTED PATTERNS
K001213    Eastman Kodak Company    US       13/562,416    7/31/2012       Filed
   PRINTING SYSTEM WITH NOISE REDUCTION K001213    Eastman Kodak Company    WO
      PCT/US13/52443    7/29/2013       Filed    PRINTING SYSTEM WITH NOISE
REDUCTION K001218    Eastman Kodak Company    US       13/600,356    8/31/2012
      Filed    SENSING EXPOSURE TO ENVIRONMENTAL FACTORS K001223    Eastman
Kodak Company    US       13/627,217    9/26/2012       Filed    BINDING STRIP
INCLUDING SPACER K001224    Eastman Kodak Company    US       13/591,259   
8/22/2012       Filed    ELECTROGRAPHIC TACTILE IMAGE PRINTING SYSTEM K001225   
Eastman Kodak Company    US       13/599,160    8/30/2012       Filed   
MULTI-RESOLUTION SEGMENTED IMAGE SENSOR K001226    Eastman Kodak Company    US
      13/587,139    8/16/2012       Filed    AUTHENTICATION DEVICE WITH ACCESS
CONTROL AND CALIBRATION K001228    Eastman Kodak Company    US       13/615,939
   9/14/2012       Filed    INK TANK HAVING A SINGLE GASKET K001229    Eastman
Kodak Company    US       13/626,914    9/26/2012       Filed    PIXEL-ALIGNED
GROUND MICRO-WIRE DEVICE K001230    Eastman Kodak Company    US       13/571,727
   8/10/2012       Filed    TRANSPARENT TOUCH-SCREEN CAPACITOR WITH MICRO-WIRE
ELECTRODE K001231    Eastman Kodak Company    US       13/571,738    8/10/2012
      Filed    MAKING TRANSPARENT TOUCH-RESPONSIVE DEVICE WITH MICRO-WIRE
ELECTRODES K001232    Eastman Kodak Company    US       13/626,962    9/26/2012
      Filed    PIXEL-ALIGNED ELECTRODE DEVICE K001233    Eastman Kodak Company
   US       13/587,165    8/16/2012       Filed    DISPLAY APPARATUS WITH
PIXEL-ALIGNED MICRO-WIRE ELECTRODE K001234    Eastman Kodak Company    US      
13/587,185    8/16/2012       Filed    MAKING DISPLAY DEVICE WITH PIXEL-ALIGNED
MICRO-WIRE ELECTRODE K001236    Eastman Kodak Company    US       13/599,067   
8/30/2012       Filed    ALIGNING PRINT DATA USING MATCHING PIXEL PATTERNS
K001237    Eastman Kodak Company    US       13/599,096    8/30/2012       Filed
   ALIGNING PRINT DATA FOR OVERLAPPING PRINTHEADS K001238    Eastman Kodak
Company    US       13/591,296    8/22/2012       Filed    DISPLAY APPARATUS
WITH DIAMOND-PATTERNED MICRO-WIRE ELECTRODE K001239    Eastman Kodak Company   
US       13/591,325    8/22/2012       Filed    MAKING TOUCH SCREENS WITH
DIAMOND-PATTERNED MICRO-WIRE ELECTRODE K001242    Eastman Kodak Company    US   
   13/721,109    12/20/2012       Filed    INKJET PRINTING WITH MANAGED AIRFLOW
FOR CONDENSATION CONTROL K001243    Eastman Kodak Company    US       13/721,106
   12/20/2012       Filed    INKJET PRINTING SYSTEM WITH MANAGED CONDENSATION
CONTROL AIRFLOW K001244    Eastman Kodak Company    US       13/744,799   
1/18/2013       Filed    ACOUSTIC DRYING METHOD USING SOUND OUTLET CHANNEL
K001245    Eastman Kodak Company    US       13/744,837    1/18/2013       Filed
   ACOUSTIC WAVE DRYING METHOD K001246    Eastman Kodak Company    US      
13/596,202    8/28/2012       Filed    METHOD OF MAINTAINING AN INKJET PRINTHEAD
K001247    Eastman Kodak Company    US       13/655,509    10/19/2012      
Filed    DISPLAY APPARATUS WITH PIXEL-ALIGNED GROUND MESH K001249    Eastman
Kodak Company    US       13/747,552    1/23/2013       Filed    PRINTHEAD COLOR
DENSITY CORRECTION IN PRINTING SYSTEMS K001253    Eastman Kodak Company    US   
   13/599,129    8/30/2012       Filed    MODIFYING PRINT DATA USING MATCHING
PIXEL PATTERNS K001255    Eastman Kodak Company    US       13/768,488   
2/15/2013       Filed    TENSION CONTROL IN A WEB TRANSPORT SYSTEM K001255   
Eastman Kodak Company    US       61/696,848    9/5/2012       Filed    TENSION
CONTROL IN A WEB TRANSPORT SYSTEM K001258    Eastman Kodak Company    US      
13/871,225    4/26/2013       Filed    INKJET PRINTING WITH INCREASED GAMUT

 

Page 167 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

K001259    Eastman Kodak Company    US       13/599,224    8/30/2012       Filed
   METHOD FOR GENERATING ELECTRICITY K001260    Eastman Kodak Company    US   
   13/721,126    12/20/2012       Filed    INKJET PRINTING SYSTEM WITH
CONDENSATION CONTROL K001261    Eastman Kodak Company    US       13/721,104   
12/20/2012       Filed    INKJET PRINTING SYSTEM WITH CO-LINEAR AIRFLOW
MANAGEMENT K001262    Eastman Kodak Company    US       13/721,102    12/20/2012
      Filed    MANAGING CONDENSATION IN AN INKJET PRINTING SYSTEM WITH CO-LINEAR
AIRFLOW K001268    Eastman Kodak Company    US       13/627,163    9/26/2012   
   Filed    METHOD FOR PROVIDING PATTERNS OF FUNCTIONAL MATERIALS K001270   
Eastman Kodak Company    US       13/626,917    9/26/2012       Filed    DISPLAY
APPARATUS WITH PIXEL-ALIGNED GROUND MICRO-WIRE K001271    Eastman Kodak Company
   US       13/626,924    9/26/2012       Filed    MAKING DISPLAY DEVICE WITH
PIXEL-ALIGNED GROUND MICRO-WIRE K001273    Eastman Kodak Company    US      
13/627,266    9/26/2012       Filed    BOUND DOCUMENT HAVING BINDING STRIP WITH
SPACER K001274    Eastman Kodak Company    US       13/627,303    9/26/2012   
   Filed    MAKING BOUND DOCUMENT HAVING FASTENER AND SPACER K001277    Eastman
Kodak Company    US       13/923,401    6/21/2013       Filed    PATTERNING FOR
SELECTIVE AREA DEPOSITION K001279    Eastman Kodak Company    US      
13/624,986    9/24/2012       Filed    DETERMINING THE ESTIMATED CLUTTER OF
DIGITAL IMAGES K001281    Eastman Kodak Company    US       13/622,385   
9/19/2012       Filed    SYSTEM FOR FORMING STRUCTURED MICRODOTS K001282   
Eastman Kodak Company    US       13/622,386    9/19/2012       Filed    METHOD
OF FORMING SECURITY MARKINGS K001283    Eastman Kodak Company    US      
13/622,387    9/19/2012       Filed    SYSTEM FOR FORMING SECURITY MARKINGS
USING STRUCTURED MICRODOTS K001284    Eastman Kodak Company    US      
13/626,971    9/26/2012       Filed    DISPLAY APPARATUS WITH PIXEL-ALIGNED
ELECTRODE K001285    Eastman Kodak Company    US       13/626,979    9/26/2012
      Filed    MAKING DISPLAY DEVICE WITH PIXEL-ALIGNED ELECTRODE K001287   
Eastman Kodak Company    US       13/763,887    2/11/2013       Filed   
PRINTING LIQUID TRANSFER AND SUPPLY SYSTEM K001291    Eastman Kodak Company   
US       13/803,307    3/14/2013       Filed    BOUND DOCUMENT WITH TRANSPARENT
MEDADATA SHEET K001292    Eastman Kodak Company    US       13/759,098   
2/5/2013       Filed    MICRO-WIRE PATTERN WITH OFFSET INTERSECTIONS K001295   
Eastman Kodak Company    US       13/873,287    4/30/2013       Filed    DIGITAL
EMBOSSING AND CREASING K001296    Eastman Kodak Company    US       61/706,185
   9/27/2012       Filed    VACUUM PULLDOWN OF WEB EDGES IN PRINTING SYSTEMS
K001297    Eastman Kodak Company    US       13/663,851    10/30/2012      
Filed    WEB SKEW COMPENSATION IN A PRINTING SYSTEM K001298    Eastman Kodak
Company    US       13/749,748    1/25/2013       Filed    POROUS PARTICLES WITH
DESIGNED DIFFERENT SIZED DISCRETE PORES K001299    Eastman Kodak Company    US
      13/721,118    12/20/2012       Filed    INKJET PRINTING WITH CONDENSATION
CONTROL K001300    Eastman Kodak Company    US       13/919,203    6/17/2013   
   Filed    METHOD FOR IMPROVING PATTERNED SILVER CONDUCTIVITY K001301   
Eastman Kodak Company    US       13/771,549    2/20/2013       Filed   
ENHANCING SILVER CONDUCTIVITY K001302    Eastman Kodak Company    US      
13/649,139    10/11/2012       Filed    DRYER TRANSPORTING MOISTENED MEDIUM
THROUGH HEATING LIQUID K001303    Eastman Kodak Company    US       13/649,141
   10/11/2012       Filed    DRYER IMPINGING HEATING LIQUID ONTO MOISTENED
MEDIUM K001304    Eastman Kodak Company    US       13/649,143    10/11/2012   
   Filed    REMOVING MOISTENING LIQUID USING HEATING-LIQUID BARRIER K001305   
Eastman Kodak Company    US       13/649,146    10/11/2012       Filed   
BARRIER DRYER TRANSPORTING MEDIUM THROUGH HEATING LIQUID K001306    Eastman
Kodak Company    US       13/649,152    10/11/2012       Filed    DRYER WITH
HEATING LIQUID IN CAVITY K001307    Eastman Kodak Company    US       13/649,158
   10/11/2012       Filed    BARRIER DRYER WITH POROUS LIQUID-CARRYING MATERIAL
K001308    Eastman Kodak Company    US       13/649,167    10/11/2012      
Filed    DRYER IMPINGING HEATING LIQUID ONTO BARRIER K001309    Eastman Kodak
Company    US       13/655,523    10/19/2012       Filed    MAKING DISPLAY
APPARATUS WITH PIXEL-ALIGNED GROUND MESH K001310    Eastman Kodak Company    US
      13/669,487    11/6/2012       Filed    WICKING ACCUMULATED INK AWAY FROM
OPTICAL SENSOR IN INKJET PRINTER K001311    Eastman Kodak Company    US      
13/850,552    3/26/2013       Filed    PROTECTIVE CIRCUIT FOR INKJET PRINTHEAD
K001312    Eastman Kodak Company    US       13/669,493    11/6/2012       Filed
   INK BARRIER FOR OPTICAL SENSOR IN INKJET PRINTER K001316    Eastman Kodak
Company    US       13/755,296    1/31/2013       Filed    METHOD FOR
AUTHENTICATING AN OBJECT K001318    Eastman Kodak Company    US       13/662,726
   10/29/2012       Filed    APPLYING HEATING LIQUID TO FIX TONER K001319   
Eastman Kodak Company    US       13/751,430    1/28/2013       Filed   
LARGE-CURRENT MICRO-WIRE PATTERN K001320    Eastman Kodak Company    US      
13/664,653    10/31/2012       Filed    PERFORATOR WITH TRANSLATING PERFORATING
DEVICES K001321    Eastman Kodak Company    US       13/896,582    5/17/2013   
   Filed    METHOD FOR AUTHENTICATING UV ABSORBING SECURITY MARK K001322   
Eastman Kodak Company    US       13/949,304    7/24/2013       Filed    METHOD
OF AUTHENTICATING AN ITEM

 

Page 168 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

K001324    Eastman Kodak Company    US       13/786,512    3/6/2013       Filed
   BINDING SYSTEM USING A RELEASABLE FASTENING STRIP K001326    Eastman Kodak
Company    US       13/663,548    10/30/2012       Filed    PRODUCING RAISED
PRINT USING LIGHT TONER K001327    Eastman Kodak Company    US       13/663,564
   10/30/2012       Filed    PRODUCING RAISED PRINT USING THREE TONERS K001328
   Eastman Kodak Company    US       13/664,665    10/31/2012       Filed   
PERFORATOR WITH BACKER AND TRANSLATING PERFORATING DEVICES K001329    Eastman
Kodak Company    US       13/664,675    10/31/2012       Filed   
RECEIVER-PUNCTURING DEVICE WITH TRANSLATING PUNCTURING DEVICES K001330   
Eastman Kodak Company    US       13/676,441    11/14/2012       Filed   
FUNCTIONAL PRINTING SYSTEM K001331    Eastman Kodak Company    US      
13/751,443    1/28/2013       Filed    MICRO-WIRE PATTERN FOR ELECTRODE
CONNECTION K001332    Eastman Kodak Company    US       13/751,450    1/28/2013
      Filed    MICRO-WIRE ELECTRODE BUSS K001333    Eastman Kodak Company    US
      13/751,464    1/28/2013       Filed    CONDUCTIVE MICRO-WIRE STRUCTURE
K001334    Eastman Kodak Company    US       13/662,752    10/29/2012      
Filed    TONER FIXER TRANSPORTING MEDIUM THROUGH HEATING LIQUID K001335   
Eastman Kodak Company    US       13/662,771    10/29/2012       Filed    TONER
FIXER IMPINGING HEATING LIQUID ONTO MEDIUM K001336    Eastman Kodak Company   
US       13/662,779    10/29/2012       Filed    FIXING TONER USING
HEATING-LIQUID-BLOCKING BARRIER K001337    Eastman Kodak Company    US      
13/662,798    10/29/2012       Filed    TRANSPORTED MEDIUM
HEATING-LIQUID-BARRIER TONER FIXER K001338    Eastman Kodak Company    US      
13/662,811    10/29/2012       Filed    TONER-FIXING DRUM CONTAINING HEATING
LIQUID K001339    Eastman Kodak Company    US       13/662,825    10/29/2012   
   Filed    TONER FIXER WITH HEATING LIQUID IN CAVITY K001340    Eastman Kodak
Company    US       13/662,847    10/29/2012       Filed    TONER FIXER WITH
LIQUID-CARRYING POROUS MATERIAL K001341    Eastman Kodak Company    US      
13/662,861    10/29/2012       Filed    TONER FIXER IMPRINGING HEATING LIQUID
ONTO BARRIER K001342    Eastman Kodak Company    US       13/779,917   
2/28/2013       Filed    MULTI-LAYER MICRO-WIRE STRUCTURE K001343    Eastman
Kodak Company    US       13/690,161    11/30/2012       Filed    DECODER FOR
BARCODES WITH ANTI-COPY FEATURE K001345    Eastman Kodak Company    US      
13/687,398    11/28/2012       Filed    PRINTER INCLUDING WIRELESS ROUTING
CAPABILITY K001346    Eastman Kodak Company    US       13/749,733    1/25/2013
      Filed    MOBILE PRINTING APPARATUS AND PRINTED REFERENCE MARKS K001348   
Eastman Kodak Company    US       13/664,462    10/31/2012       Filed    SMART
MOBILE DEVICE HOLDER ON MULTIFUNCTION PRINTER K001349    Eastman Kodak Company
   US       13/664,806    10/31/2012       Filed    INCREMENTALLY FORMING
THREE-DIMENSIONAL STRUCTURE FROM RECEIVER K001350    Eastman Kodak Company    US
      13/664,855    10/31/2012       Filed    THREE-DIMENSIONAL-STRUCTURE FORMER
K001351    Eastman Kodak Company    US       13/664,962    10/31/2012      
Filed    Z-FOLDING THREE-DIMENSIONAL-STRUCTURE FORMER K001353    Eastman Kodak
Company    US       13/686,986    11/28/2012       Filed    MOBILE APPARATUS
WITH LOCAL POSITION REFERENCING ELEMENTS K001354    Eastman Kodak Company    US
      13/686,998    11/28/2012       Filed    MOBILE APPARATUS WITH LOCAL
POSITION REFERENCING STRUCTURE K001355    Eastman Kodak Company    US      
13/939,220    7/11/2013       Filed    ADAPTIVE CONTROL OF CONTINUOUS INKJET
OPERATING PARAMETERS K001357    Eastman Kodak Company    US       13/671,893   
11/8/2012       Filed    DEVICES CONTAINING ORGANIC POLYMERIC MULTI-METALLIC
COMPOSITES K001358    Eastman Kodak Company    US       13/859,817    4/10/2013
      Filed    PRE-HEATING LIQUID EJECTED FROM A LIQUID DISPENSER K001360   
Eastman Kodak Company    DE       102012021402.2    10/30/2012       Filed   
BOGENWENDEEINHEIT UND VERFAHREN ZUM WENDEN EINES BOGENS J-INVENTION FOR BATCH
MODE PRINTING ( J-INVERTER 2) K001363    Eastman Kodak Company    US      
13/663,898    10/30/2012       Filed    SYSTEM FOR MAKING A PANORAMIC IMAGE
K001364    Eastman Kodak Company    US       13/663,914    10/30/2012      
Filed    METHOD OF MAKING A PANORAMIC PRINT K001365    Eastman Kodak Company   
US       13/663,927    10/30/2012       Filed    SYSTEM FOR MAKING A PANORAMIC
PRINT K001366    Eastman Kodak Company    US       13/681,472    11/20/2012   
   Filed    IMAGE RECTIFICATION USING AN ORIENTATION VECTOR FIELD K001367   
Eastman Kodak Company    US       13/681,488    11/20/2012       Filed    IMAGE
RECTIFICATION USING TEXT LINE TRACKS K001370    Eastman Kodak Company    US   
   13/939,249    7/11/2013       Filed    BURST MODE ELECTROHYDRODYNAMIC
PRINTING K001371    Eastman Kodak Company    US       13/939,283    7/11/2013   
   Filed    BURST MODE ELECTROHYDRODYNAMIC PRINTING SYSTEM K001375    Eastman
Kodak Company    US       13/769,868    2/19/2013       Filed    BINDING SYSTEM
USING CONCENTRIC CYLINDERS K001376    Eastman Kodak Company    US      
13/769,911    2/19/2013       Filed    BINDING SYSTEM USING A RETAINER CLIP
K001377    Eastman Kodak Company    US       13/769,923    2/19/2013       Filed
   BINDING SYSTEM USING TWO BINDING PIECES K001379    Eastman Kodak Company   
US       13/769,504    2/18/2013       Filed    INK JET PRINTER COMPOSITION AND
USE K001380    Eastman Kodak Company    US       13/846,985    3/19/2013      
Filed    THIOSULFATE POLYMER COMPOSITIONS AND ARTICLES

 

Page 169 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

K001381    Eastman Kodak Company    US       61/725,063    11/12/2012      
Filed    CONTINUOUS INKJET PRINTING SYSTEM K001385    Eastman Kodak Company   
US       13/762,613    2/8/2013       Filed    BOOK COVER WITH PRINTED IMAGE
K001386    Eastman Kodak Company    US       61/725,086    11/12/2012      
Filed    CONTINUOUS INKJET PRINTING SYSTEM K001387    Eastman Kodak Company   
US       13/676,464    11/14/2012       Filed    METHOD FOR FUNCTIONAL PRINTING
SYSTEM K001390    Eastman Kodak Company    US       61/726,047    11/14/2012   
   Filed    CONTINUOUS INKJET PRINTING SYSTEM K001391    Eastman Kodak Company
   US       13/686,992    11/28/2012       Filed    METHOD OF POSITIONING A
MOBILE APPARATUS K001392    Eastman Kodak Company    US       13/687,008   
11/28/2012       Filed    DETERMINING A POSITION OF A MOBILE APPARATUS K001393
   Eastman Kodak Company    US       13/779,939    2/28/2013       Filed   
MAKING MULTI-LAYER MICRO-WIRE STRUCTURE K001396    Eastman Kodak Company    US
      13/737,979    1/10/2013       Filed    ASYMMETRICAL DEFORMABLE DIFFRACTIVE
GRATING MODULATOR K001397    Eastman Kodak Company    US       13/866,064   
4/19/2013       Filed    METHOD FOR CREATING A SCRATCH-OFF DOCUMENT K001401   
Eastman Kodak Company    US       13/690,180    11/30/2012       Filed    SYSTEM
FOR DETECTING REPRODUCTION OF BARCODES K001403    Eastman Kodak Company    US   
   13/850,510    3/26/2013       Filed    AQUEOUS INK JET INK COMPOSITIONS AND
USES K001404    Eastman Kodak Company    US       13/742,602    1/16/2013      
Filed    DUPLEXING UNIT WITH FREELY ROTATABLE CONTACT SURFACE K001405    Eastman
Kodak Company    US       13/742,618    1/16/2013       Filed    DUPLEXING UNIT
WITH LOW FRICTION MEDIA GUIDE K001406    Eastman Kodak Company    US      
13/746,346    1/22/2013       Filed    METHOD OF MAKING MICRO-CHANNEL STRUCTURE
FOR MICRO-WIRES K001407    Eastman Kodak Company    US       13/749,734   
1/25/2013       Filed    POSITIONING A MOBILE APPARATUS FOR ADJACENT PRINTING
SWATHS K001408    Eastman Kodak Company    US       13/779,906    2/28/2013   
   Filed    LITHOGRAPHIC PRINTING PLATE PRECURSORS AND USE K001412    Eastman
Kodak Company    US       13/864,501    4/17/2013       Filed    SYSTEM FOR
DETECTING REORGINATION OF BARCODES K001414    Eastman Kodak Company    US      
13/721,091    12/20/2012       Filed    CONDENSATION CONTROL METHOD USING
SURFACE ENERGY MANAGEMENT K001415    Eastman Kodak Company    US      
13/721,096    12/20/2012       Filed    PRINTING SYSTEM WITH CONDENSATION
CONTROL USING SURFACE ENERGIES K001416    Eastman Kodak Company    US      
13/721,115    12/20/2012       Filed    CONDENSATION CONTROL SYSTEM FOR INKJET
PRINTING SYSTEM K001417    Eastman Kodak Company    US       13/771,121   
2/20/2013       Filed    FLEXOGRAPHIC PLATE MOUNTING K001418    Eastman Kodak
Company    US       13/749,736    1/25/2013       Filed    HOME BASE FOR A
MOBILE PRINTING APPARATUS K001419    Eastman Kodak Company    US      
13/759,106    2/5/2013       Filed    CONDUCTIVE MICRO-WIRE STRUCTURE WITH
OFFSET INTERSECTIONS K001420    Eastman Kodak Company    US       13/746,352   
1/22/2013       Filed    MICRO-CHANNEL STRUCTURE FOR MICRO-WIRES K001421   
Eastman Kodak Company    US       13/850,315    3/26/2013       Filed   
PATTERNED CONDUCTIVE POLYMER WITH DIELETRIC PATCH K001422    Eastman Kodak
Company    US       13/784,866    3/5/2013       Filed    VARIABLE-DEPTH
MICRO-CHANNEL STRUCTURE K001423    Eastman Kodak Company    US       13/737,983
   1/10/2013       Filed    ASYMMETRICAL DEFORMABLE DIFFRACTIVE GRATING
MODULATOR K001424    Eastman Kodak Company    US       13/915,680    6/12/2013
      Filed    PATTERNED MATERIALS AND METHODS OF MAKING THEM K001430    Eastman
Kodak Company    US       13/772,380    2/21/2013       Filed    METHOD FOR
LOCATING AN ELECTRONIC APPARATUS K001431    Eastman Kodak Company    US      
13/847,504    3/20/2013       Filed    OPTICALLY DIFFUSE MICRO-CHANNEL K001432
   Eastman Kodak Company    US       13/847,506    3/20/2013       Filed   
EMBOSSING STAMP FOR OPTICALLY DIFFUSE MICRO-CHANNEL K001434    Eastman Kodak
Company    US       13/747,573    1/23/2013       Filed    PRINTHEAD COLOR
DENSITY CORRECTION IN PRINTING SYSTEMS K001435    Eastman Kodak Company    US   
   13/755,329    1/31/2013       Filed    CELL PHONE AUTHENTICATION DEVICE
K001437    Eastman Kodak Company    US       13/849,683    3/25/2013       Filed
   HIGH-SPEED MULTI-COLOR PRINTING K001438    Eastman Kodak Company    US      
13/833,244    3/15/2013       Filed    EMBOSSED MICRO-STRUCTURE WITH CURED
TRANSFER MATERIAL METHOD K001439    Eastman Kodak Company    US       13/862,586
   4/15/2013       Filed    HYBRID SINGLE-SIDE TOUCH SCREEN K001440    Eastman
Kodak Company    US       13/784,869    3/5/2013       Filed    MICRO-CHANNEL
STRUCTURE WITH VARIABLE DEPTHS K001441    Eastman Kodak Company    US      
13/784,873    3/5/2013       Filed    MICRO-CHANNEL WITH CONDUCTIVE PARTICLE
K001442    Eastman Kodak Company    US       13/784,882    3/5/2013       Filed
   MICRO-CHANNEL CONNECTION PAD K001443    Eastman Kodak Company    US      
13/784,893    3/5/2013       Filed    MICRO-CHANNEL CONNECTION METHOD K001444   
Eastman Kodak Company    US       13/921,258    6/19/2013       Filed    FOUR
TERMINAL TRANSISTOR K001446    Eastman Kodak Company    US       13/860,557   
4/11/2013       Filed    SILICON SUBSTRATE FABRICATION

 

Page 170 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

K001447    Eastman Kodak Company    US       13/927,139    6/26/2013       Filed
   REACTIVE INDICATOR COMPOSITIONS AND ARTICLES CONTAINING SAME K001448   
Eastman Kodak Company    US       13/769,880    2/19/2013       Filed    BINDING
SYSTEM USING BINDER PIECES WITH CONCENTRIC CYLINDERS K001449    Eastman Kodak
Company    US       13/769,898    2/19/2013       Filed    BINDING SYSTEM USING
ARC-SHAPED RETAINER K001451    Eastman Kodak Company    US       13/765,748   
2/13/2013       Filed    FORMING AN IMAGE ON A FLEXOGRAPHIC MEDIA K001452   
Eastman Kodak Company    US       13/757,896    2/4/2013       Filed    METAL
NANOPARTICLE COMPOSITION WITH WATER SOLUBLE POLYMER K001453    Eastman Kodak
Company    US       13/757,899    2/4/2013       Filed    MAKING A CONDUCTIVE
ARTICLE K001454    Eastman Kodak Company    US       13/757,901    2/4/2013   
   Filed    CONDUCTIVE ARTICLE HAVING SILVER NANOPARTICLES K001455    Eastman
Kodak Company    US       13/757,905    2/4/2013       Filed    CONDUCTIVE
ARTICLE HAVING MICRO-CHANNELS K001456    Eastman Kodak Company    US      
13/757,913    2/4/2013       Filed    MAKING A CONDUCTIVE ARTICLE HAVING
MICRO-CHANNELS K001457    Eastman Kodak Company    US       13/769,937   
2/19/2013       Filed    BINDING SYSTEM USING ONE-PIECE RETAINER CLIP K001461   
Eastman Kodak Company    US       13/873,291    4/30/2013       Filed    DIGITAL
EMBOSSING AND CREASING SHEET K001462    Eastman Kodak Company    US      
13/873,300    4/30/2013       Filed    DIGITAL EMBOSSING AND CREASING BEFORE
PRINTING K001463    Eastman Kodak Company    US       13/873,306    4/30/2013   
   Filed    DIGITAL EMBOSSING DEVICE K001464    Eastman Kodak Company    US   
   14/012,150    8/28/2013       Filed    IMPRINTED MULTI-LAYER MICRO-STRUCTURE
METHOD K001465    Eastman Kodak Company    US       13/765,755    2/13/2013   
   Filed    SYSTEM FOR FORMING AN IMAGE ON FLEXOGRAPHIC MEDIA K001467    Eastman
Kodak Company    US       13/775,582    2/25/2013       Filed    ASSEMBLING AN
ELECTRODE DEVICE K001472    Eastman Kodak Company    US       13/847,031   
3/19/2013       Filed    FORMING PATTERNS USING THIOSULFATE POLYMER COMPOSITIONS
K001473    Eastman Kodak Company    US       13/847,049    3/19/2013       Filed
   METHOD OF SEQUESTERING METALS USING THIOSULFATE POLYMERS K001474    Eastman
Kodak Company    US       13/847,063    3/19/2013       Filed    THIOSULFATE
POLYMERS K001475    Eastman Kodak Company    US       13/768,513    2/15/2013   
   Filed    METHOD FOR CONTROLLING TENSION IN A WEB K001476    Eastman Kodak
Company    US       13/771,124    2/20/2013       Filed    METHOD OF ALIGNING A
STAMP TO A STAMP BACKING PLATE K001477    Eastman Kodak Company    US      
13/771,127    2/20/2013       Filed    SYSTEM FOR MOUNTING A FLEXOGRAPHIC
PRINTING PLATE K001478    Eastman Kodak Company    US       13/771,130   
2/20/2013       Filed    SYSTEM OF ALIGNING A STAMP TO A STAMP BACKING PLATE
K001479    Eastman Kodak Company    US       13/870,056    4/25/2013       Filed
   ABLATION IMAGEABLE LITHOGRAPHIC PRINTING PLATE K001480    Eastman Kodak
Company    JP       JP2012-147310    6/27/2013       Filed    K001480    Eastman
Kodak Company    WO       PCT/JP13/67696    6/27/2013       Filed    K001484   
Eastman Kodak Company    US       13/850,571    3/26/2013       Filed    METHOD
FOR PROTECTING INKJET PRINTHEAD FROM LONG PULSES K001485    Eastman Kodak
Company    US       13/865,414    4/18/2013       Filed    MASK FORMING
IMAGEABLE MATERIAL AND USE K001486    Eastman Kodak Company    US      
13/849,664    3/25/2013       Filed    ALIGNMENT METHOD FOR MULTI-PRINTHEAD
PRINTERS K001487    Eastman Kodak Company    US       13/847,083    3/19/2013   
   Filed    PATTERNING METHOD USING THIOSULFATE POLYMER AND METAL NANOPARTICLES
K001490    Eastman Kodak Company    US       13/862,679    4/15/2013       Filed
   HYBRID SINGLE-SIDE TOUCH SCREEN METHOD K001491    Eastman Kodak Company    US
      13/803,370    3/14/2013       Filed    BOUND DOCUMENT WITH TRANSPARENT
OVERLAY SHEET K001494    Eastman Kodak Company    US       13/863,615   
4/16/2013       Filed    MAKING MULTI-LAYER MICRO-WIRE STRUCTURE K001495   
Eastman Kodak Company    US       13/833,361    3/15/2013       Filed   
EMBOSSED MICRO-STRUCTURE WITH CURED TRANSFER MATERIAL K001498    Eastman Kodak
Company    US       13/798,465    3/13/2013       Filed    METALLIC AND
SEMICONDUCTING CARBON NANOTUBE SORTING K001499    Eastman Kodak Company    US   
   13/866,068    4/19/2013       Filed    A SCRATCH-OFF DOCUMENT HAVING LAYERS
OF DIFFERENT THERMAL CONDUCTIVITY K001500    Eastman Kodak Company    US      
13/849,713    3/25/2013       Filed    METHOD FOR MULTI-COLOR HIGH-SPEED
PRINTING K001502    Eastman Kodak Company    US       14/012,216    8/28/2013   
   Filed    IMPRINTED BI-LAYER MICRO-STRUCTURE METHOD K001503    Eastman Kodak
Company    US       13/849,679    3/25/2013       Filed    MULTI-PRINTHEAD
PRINTER ALIGNMENT K001504    Eastman Kodak Company    US       13/864,516   
4/17/2013       Filed    METHOD FOR DETECTING REORGINATION OF BARCODES K001510
   Eastman Kodak Company    US       13/860,560    4/11/2013       Filed   
SILICON SUBSTRATE MEMS DEVICE K001513    Eastman Kodak Company    US      
13/891,434    5/10/2013       Filed    MICRO-WIRE ELECTRODE STRUCTURE HAVING
NON-LINEAR GAPS K001514    Eastman Kodak Company    US       13/941,713   
7/15/2013       Filed    MEDIA-TRACKING SYSTEM USING MARKING HEAT SOURCE

 

Page 171 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

K001516    Eastman Kodak Company    US       13/906,472    5/31/2013       Filed
   FORCE DETECTING METHOD FOR CAPACITIVE TOUCH SCREEN K001520    Eastman Kodak
Company    US       13/906,643    5/31/2013       Filed    DISPLAY WITH
PIXEL-OBSCURING MICRO-WIRES K001522    Eastman Kodak Company    US      
13/906,506    5/31/2013       Filed    CAPACITIVE TOUCH SCREEN WITH FORCE
DETECTION K001524    Eastman Kodak Company    US       13/964,453    8/12/2013
      Filed    MICRO-CHANNEL PATTERN FOR EFFECTIVE INK DISTRIBUTION K001525   
Eastman Kodak Company    US       13/921,261    6/19/2013       Filed   
MULTI-RESOLUTION MICRO-WIRE TOUCH-SENSING METHOD K001526    Eastman Kodak
Company    US       13/896,601    5/17/2013       Filed    SYSTEM FOR
AUTHENTICATING UV ABSORBING SECURITY MARK K001527    Eastman Kodak Company    US
      13/896,610    5/17/2013       Filed    DOCUMENT CONTAINING UV ABSORBING
SECURITY MARK K001530    Eastman Kodak Company    US       13/941,733   
7/15/2013       Filed    MEDIA-TRACKING SYSTEM USING THERMAL FLUORESENCE
QUENCHING K001531    Eastman Kodak Company    US       13/941,768    7/15/2013
      Filed    MEDIA-TRACKING SYSTEM USING THERMALLY-FORMED HOLES K001532   
Eastman Kodak Company    US       13/941,804    7/15/2013       Filed   
MEDIA-TRACKING SYSTEM USING DEFORMED REFERENCE MARKS K001533    Eastman Kodak
Company    US       13/923,407    6/21/2013       Filed    STAGGERED PRINTHEAD
PRINTER WITH CONTOURED MEDIA GUIDE K001534    Eastman Kodak Company    US      
13/923,410    6/21/2013       Filed    INKJET PRINTER WITH CONTOURED MEDIA GUIDE
ROLLER K001536    Eastman Kodak Company    US       13/906,680    5/31/2013   
   Filed    DISPLAY APPARATUS WITH PIXEL-OBSCURING MICRO-WIRES K001537   
Eastman Kodak Company    US       13/906,710    5/31/2013       Filed    MAKING
DISPLAY APPARATUS WITH PIXEL-OBSCURING MICRO-WIRES K001539    Eastman Kodak
Company    US       61/840,541    6/28/2013       Filed    DETERMINING BARCODE
LOCATIONS IN DOCUMENTS K001540    Eastman Kodak Company    US       13/915,729
   6/12/2013       Filed    PATTERNABLE MATERIALS AND METHODS OF USE K001541   
Eastman Kodak Company    US       13/921,282    6/19/2013       Filed   
MULTI-RESOLUTION MICRO-WIRE TOUCH-SENSING DEVICE K001543    Eastman Kodak
Company    US       13/917,817    6/14/2013       Filed    A METHOD FOR
CALIBRATING SPECIALTY COLOR TONER K001548    Eastman Kodak Company    US      
13/923,413    6/21/2013       Filed    SUBSTRATE PREPARATION FOR SELECTIVE AREA
DEPOSITION K001551    Eastman Kodak Company    US       13/921,267    6/19/2013
      Filed    CIRCUIT INCLUDING FOUR TERMINAL TRANSISTOR K001552    Eastman
Kodak Company    US       13/921,279    6/19/2013       Filed    FOUR TERMINAL
TRANSISTOR FABRICATION K001555    Eastman Kodak Company    US       13/917,924
   6/14/2013       Filed    SYSTEM FOR FORMING A CONDUCTIVE PATTERN K001557   
Eastman Kodak Company    US       13/927,164    6/26/2013       Filed    METHODS
FOR USING INDICATOR COMPOSITIONS K001559    Eastman Kodak Company    US      
13/917,946    6/14/2013       Filed    METHOD FOR FORMING A CONDUCTIVE PATTERN
K001565    Eastman Kodak Company    US       14/012,173    8/28/2013       Filed
   IMPRINTED MULTI-LAYER MICRO-STRUCTURE METHOD WITH MULTI-LEVEL STAMP K001566
   Eastman Kodak Company    US       13/928,427    6/27/2013       Filed    INK
HAVING ANTIBACTERIAL AND ANTIFUNGAL PROTECTION K001574    Eastman Kodak Company
   US       13/949,312    7/24/2013       Filed    SYSTEM FOR AUTHENTICATING AN
ITEM K001575    Eastman Kodak Company    US       14/012,195    8/28/2013      
Filed    IMPRINTED MULTI-LAYER MICRO-STRUCTURE K001585    Eastman Kodak Company
   US       14/012,240    8/28/2013       Filed    IMPRINTED BI-LAYER
MICRO-STRUCTURE METHOD WITH BI-LEVEL STAMP K001586    Eastman Kodak Company   
US       14/012,269    8/28/2013       Filed    IMPRINTED BI-LAYER
MICRO-STRUCTURE M52962    Eastman Kodak Company    US    6191867    08/972,102
   11/17/1997    2/20/2001    Granted    METHOD AND DEVICE FOR CALIBRATING AN
IMAGING APPARATUS N39767    Eastman Kodak Company    FR    DE00117370   
DE00117370    9/18/1975    9/18/1975    Granted    N40307    Eastman Kodak
Company    FR    DE00118677    DE00118677    2/10/1976    2/10/1976    Granted
   N41071    Eastman Kodak Company    FR    DE00120806    DE00120806   
9/16/1976    9/16/1976    Granted    N41072    Eastman Kodak Company    FR   
DE00120491    DE00120491    8/25/1976    8/25/1976    Granted    N53936   
Eastman Kodak Company    US    5699102    07/597,456    10/15/1990    12/16/1997
   Granted    NON-IMPACT COPIER/PRINTER SYSTEM N59547    Eastman Kodak Company
   US    5575940    08/309,431    9/20/1994    11/19/1996    Granted    INVERSE
LIMITED COALESCENCE PROCESS N60291    Eastman Kodak Company    US    5462829   
08/171,488    12/21/1993    10/31/1995    Granted    POLYMER BLENDS AND TONER
COMPOSITIONS COMPRISING SAME N60496    Eastman Kodak Company    US    5512403   
08/286,854    8/5/1994    4/30/1996    Granted    MIXTURE OF CARRIER PARTICLES
USEFUL IN ELECTROGRAPHIC DEVELOPERS N60958    Eastman Kodak Company    US   
5606358    07/812,094    12/23/1991    2/25/1997    Granted    LIGHT-EMITTING
DIODE PRINTHEAD N62627    Eastman Kodak Company    US    5523591    08/377,882
   1/25/1995    6/4/1996    Granted    ASSEMBLY OF LED ARRAY AND LENS WITH
ENGINEERED LIGHT OUTPUT PROFILE AND METHOD FOR MAKING THE ASSEMBLY N62770   
Eastman Kodak Company    US    6680782    08/085,605    6/30/1993    1/20/2004
   Granted    A METHOD AND APPARATUS OF USING A RASTER IMAGE PROCESSOR AND
INTERPOLATOR TO INCREASE THE SPEED OF OPERATION AND REDUCE MEMORY REQUIREMENTS
FOR ELEC- N62907    Eastman Kodak Company    US    5564109    08/184,893   
1/21/1994    10/8/1996    Granted    USING A REMOTE USER INTERFACE TO SELECT
FROM A PLURALITY OF DOCUMENT PRODUCTION APPARATUS

 

Page 172 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

N63243    Eastman Kodak Company    US    5582917    08/122,754    9/16/1993   
12/10/1996    Granted    FLUOROCARBON-SILICONE COATED ARTICLES USEFUL AS TONER
FUSING MEMBERS N63401    Eastman Kodak Company    US    5657069    07/807,522   
12/13/1991    8/12/1997    Granted    METHOD AND APPARATUS FOR GREY LEVEL
PRINTING N64400    Eastman Kodak Company    US    5699103    08/360,156   
12/20/1994    12/16/1997    Granted    METHOD FOR CALIBRATING AN ARRAY OF
LIGHT-EMITTING DIODES N64454    Eastman Kodak Company    US    5742879   
07/976,913    11/16/1992    4/21/1998    Granted    METHOD AND APPARATUS FOR
REPRODUCING DOCUMENTS WITH VARIABLE INFORMATION N64524    Eastman Kodak Company
   US    5532802    08/372,639    1/13/1995    7/2/1996    Granted   
PIEZOELECTRIC SENSOR FOR IN-SITU MONITORING OF ELECTROSTATOGRAPHIC DEVELOPERS
N65071    Eastman Kodak Company    US    5446561    08/207,507    3/8/1994   
8/29/1995    Granted    METHOD AND APPARATUS FOR DIGITAL SCALE HALFTONING WITH
VARIABLE SCREEN STRUCTURE FOR ELECTROPHOTOGRAPHIC PRINTING DEVICES N65161   
Eastman Kodak Company    US    5450179    08/203,164    2/28/1994    9/12/1995
   Granted    ACTIVE CHARGING TO PREVENT IMAGE DISRUPTION N65275    Eastman
Kodak Company    US    5604527    08/174,559    12/28/1993    2/18/1997   
Granted    DOT PRINTER AND METHOD FOR GREY LEVEL RECORDING WITH DIFFERENT
BIT-DEPTH DIMENSIONS N65471    Eastman Kodak Company    US    5586479   
08/029,257    3/10/1993    12/24/1996    Granted    CUTTING APPARATUS FOR
CUTTING AN IMAGE FROM A RECEIVING SHEET N66319    Eastman Kodak Company    US   
5500320    08/297,462    8/29/1994    3/19/1996    Granted    HIGH SPEED
DEVELOPER COMPOSITIONS N66319    Eastman Kodak Company    US    5512404   
08/297,681    8/29/1994    4/30/1996    Granted    DEVELOPER COMPOSITIONS
EXHIBITING HIGH DEVELOPMENT SPEEDS N66631    Eastman Kodak Company    US   
5659855    08/322,242    10/12/1994    8/19/1997    Granted   
ELECTROPHOTOGRAPHIC IMAGE MEMBER WITH MAGNETIC PROPERTY AND IMAGE FORMING
APPARATUS N66882    Eastman Kodak Company    US    5436430    08/163,971   
12/6/1993    7/25/1995    Granted    ROLLER FUSER HAVING A TEMPERATURE CONTROL
N66897    Eastman Kodak Company    US    5666150    08/175,079    12/29/1993   
9/9/1997    Granted    NON-UNIFORMITY CORRECTION FOR LED PRINTHEADS IN
ELECTROPHOTOGRAPHIC GRAY SCALE PRINTING N67164    Eastman Kodak Company    US   
5554474    08/268,601    6/30/1994    9/10/1996    Granted    POLYURETHANE
BIASABLE TRANSFER MEMBERS *ALSO RECORDED 27OCT94, 7176 133-140* N67164   
Eastman Kodak Company    US    5541001    08/268,897    6/30/1994    7/30/1996
   Granted    POLYURETHANE BIASABLE TRANSFER MEMBERS HAVING IMPROVED MOISTURE
STABILITY N67427    Eastman Kodak Company    US    5739841    08/579,749   
12/28/1995    4/14/1998    Granted    APPARATUS AND METHOD FOR GREY LEVEL
PRINTING WITH UNIFORMITY CORRECTION N67428    Eastman Kodak Company    DE   
69404550.0    94107101.1    5/6/1994    7/30/1997    Granted    METHOD FOR
FORMING TWO SUPERIMPOSED TONER IMAGES N67428    Eastman Kodak Company    DE   
69427833.5    97100597.0    5/6/1994    7/25/2001    Granted    APPARATUS FOR
FORMING TWO TONER IMAGES IN A SINGLE FRAME N67589    Eastman Kodak Company    US
   5585836    08/174,942    12/27/1993    12/17/1996    Granted   
ELECTROPHOTOGRAPHIC IMAGE RECORDING APPARATUS AND METHOD WITH CORRECTION FOR BOW
IN PLACEMENT OF RECORDING ELEMENTS N67700    Eastman Kodak Company    US   
5629061    08/453,553    5/30/1995    5/13/1997    Granted    FUSING MEMBER FOR
ELECTROSTATOGRAPHIC REPRODUCING APPARATUS AND METHOD FOR PREPARING FUSING
MEMBERS N67855    Eastman Kodak Company    US    5528374    08/155,493   
11/22/1993    6/18/1996    Granted    NETWORKED REPRODUCTION APPARATUS WITH
SECURITY FEATURE N67877    Eastman Kodak Company    US    5424540    08/293,526
   8/19/1994    6/13/1995    Granted    CORONA CHARGER WIRE TENSIONING MECHANISM
N68200    Eastman Kodak Company    US    5583617    08/400,153    3/7/1995   
12/10/1996    Granted    JAM CLEARANCE OPERATOR CONTROL FOR A REPRODUCTION
APPARATUS N68202    Eastman Kodak Company    US    5642185    08/399,866   
3/7/1995    6/24/1997    Granted    AUTOMATIC TERMINATION OF SCREEN SAVER MODE
ON A DISPLAY OF REPRODUCTION APPARATUS N68276    Eastman Kodak Company    US   
5473419    08/148,477    11/8/1993    12/5/1995    Granted    IMAGE FORMING
APPARATUS HAVING A DUPLEX PATH WITH AN INVERTER N68461    Eastman Kodak Company
   US    5625460    08/164,274    12/9/1993    4/29/1997    Granted    IMPROVED
METHOD AND APPARATUS FOR LOCALLY SWITCHING GRAY DOT TYPES TO REPRODUCE AN IMAGE
WITH GRAY LEVEL PRINTING N68574    Eastman Kodak Company    US    5859657   
08/581,025    7/20/1998    1/12/1999    Granted    LED PRINTHEAD AND DRIVER CHIP
FOR USE THEREWITH HAVING BOUNDARY SCAN TEST ARCHITECTURE N68575    Eastman Kodak
Company    US    5805197    08/580,403    12/28/1995    9/8/1998    Granted   
DRIVER IC WITH AUTOMATIC TOKEN DIRECTION SELF-SENSING CIRCUITRY N68576   
Eastman Kodak Company    US    5926201    08/579,954    12/28/1995    7/20/1999
   Granted    DRIVER IC CONFIGURABLE FOR RECORDING IN MULTIPLE RESOLUTIONS
PRINTHEAD INCLUDING THE DRIVER IC AND METHOD OF OPERATING THE PRINTHEAD N68653
   Eastman Kodak Company    US    5441374    08/149,879    11/10/1993   
8/15/1995    Granted    APPARATUS FOR FEEDING STRIPS COATED WITH A FUSION
ADHESIVE ON ONE OF THEIR SURFACES TO AN ADVANCING TRANSPORT UNIT N68729   
Eastman Kodak Company    US    5411832    08/127,382    9/24/1993    5/2/1995   
Granted    METHOD OF MODIFYING THE CHARGING PROPENSITY OF CARRIER PARTICLES FOR
ELECTROSTATOGRAPHIC DEVELOPERS AND MODIFIED CARRIER PARTICLES N68768    Eastman
Kodak Company    US    6006807    08/150,668    11/10/1993    12/28/1999   
Granted    APPARATUS FOR FEEDING STRIPS COATED WITH A FUSION ADHESIVE ON ONE OF
THEIR SURFACES TO A SHEET-STACK BINDING APPARATUS N68770    Eastman Kodak
Company    US    5448347    08/234,081    4/28/1994    9/5/1995    Granted   
IMPROVED FUSER SKIVE MOUNT N68797    Eastman Kodak Company    US    5412212   
08/162,545    12/6/1993    5/2/1995    Granted    CORONA-CHARGING APPARATUS AND
METHOD N68957    Eastman Kodak Company    US    5586055    08/310,112   
9/20/1994    12/17/1996    Granted    NON-UNIFORMITY CORRECTION OF AN LED
PRINTHEAD N69177    Eastman Kodak Company    US    5511150    08/158,549   
11/29/1993    4/23/1996    Granted    COPIER/PRINTER WITH IMPROVED PRODUCTIVITY
N69177    Eastman Kodak Company    US    6469795    08/634,572    4/18/1996   
10/22/2002    Granted    COPIER/PRINTER WITH IMPROVED PRODUCTIVITY N69359   
Eastman Kodak Company    US    5535009    08/174,106    12/28/1993    7/9/1996
   Granted    COPIER/PRINTER OPERATING WITH INTERRUPTS N69411    Eastman Kodak
Company    US    5585908    08/381,670    1/31/1995    12/17/1996    Granted   
IMAGE FORMING APPARATUS USABLE WITH VARIABLE WIDTH RECEIVERS N69454    Eastman
Kodak Company    US    5614993    08/398,231    3/3/1995    3/25/1997    Granted
   IMPROVED SYSTEM AND METHOD FOR JOB SET UP SUMMARIZING IN REPROGRAPHIC
APPARATUS N69580    Eastman Kodak Company    US    5655183    08/355,774   
12/14/1994    8/5/1997    Granted    IMAGE FORMING APPARATUS WITH A TRANSFER
STATION ERASE N69581    Eastman Kodak Company    US    5489972    08/288,378   
8/10/1994    2/6/1996    Granted    CLEANING MECHANISM FOR TRANSFER

 

Page 173 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

N69621    Eastman Kodak Company    US    5453825    08/259,725    6/14/1994   
9/26/1995    Granted    METHOD AND APPARATUS FOR CONTROLLING THE TRANSPORT AND
THE POSITIONING OF SHEETS N69681    Eastman Kodak Company    US    5485255   
08/298,875    8/31/1994    1/16/1996    Granted    AUTOMATIC CLEANING MECHANISM
FOR A CORONA CHARGER USING CLEANING PAD N69790    Eastman Kodak Company    US   
5489761    08/318,925    10/6/1994    2/6/1996    Granted    METHOD OF
CONTROLLING FUSER DURING STANDBY N69872    Eastman Kodak Company    US   
5600407    08/381,455    1/31/1995    2/4/1997    Granted    IMAGE FORMING
METHOD AND APPARATUS FOR FORMING COMBINED TONER IMAGES N69940    Eastman Kodak
Company    US    5480757    08/253,446    6/8/1994    1/2/1996    Granted    TWO
COMPONENT ELECTROPHOTOGRAPHIC DEVELOPERS AND PREPARATION METHOD N70403   
Eastman Kodak Company    US    5623585    08/276,063    7/15/1994    4/22/1997
   Granted    METHOD AND APPARATUS FOR PARALLEL PROCESSING OF A DOCUMENT IMAGE
N70403    Eastman Kodak Company    US    5675719    08/668,042    6/17/1996   
10/7/1997    Granted    METHOD AND APPARATUS FOR PARALLEL PROCESSING OF A
DOCUMENT IMAGE N70509-1    Eastman Kodak Company    US    5705221    08/629,818
   4/10/1996    1/6/1998    Granted    METHOD OF DEPOSITING INSOLUBLE METAL SALT
DEPOSITSON ELECTROSTATOGRAPHIC CARRIER SURFACES N70509-2    Eastman Kodak
Company    US    5686217    08/630,143    4/10/1996    11/11/1997    Granted   
CARRIER PARTICLES BEARING INSOLUBLE METAL SALT DEPOSITS N70580    Eastman Kodak
Company    US    5692743    08/368,930    1/5/1995    12/2/1997    Granted   
PAPER TRANSPORT APPARATUS N70695    Eastman Kodak Company    US    5464703   
08/268,131    6/29/1994    11/7/1995    Granted    TIN OXIDE FILLED
DIMETHYLSILOXANE-FLUOROALKYL-SILOXANE FUSER ROLL FOR FIXING TONER TO A SUBSTRATE
N70695    Eastman Kodak Company    US    5563202    08/425,298    4/20/1995   
10/8/1996    Granted    TIN OXIDE FILLED DIMETHYLSILOXANE-FLUOROALKYLSILOXANE
FUSER ROLL FOR FIXING TONER TO A SUBSTRATE N70762    Eastman Kodak Company    US
   5655205    08/487,265    6/7/1995    8/5/1997    Granted    MECHANISM FOR
CLEANING THE BACK SIDE OF A WEB IN AN ELECTROSTATOGRAPHIC REPRODUCTION APPARATUS
N70866    Eastman Kodak Company    US    5568243    08/270,062    7/1/1994   
10/22/1996    Granted    CLEANING MECHANISM FOR A TRANSFER DRUM OF A
REPRODUCTION APPARATUS N70912    Eastman Kodak Company    US    5568228   
08/355,579    12/14/1994    10/22/1996    Granted    IMAGE FORMING APPARATUS
WITH CONTROLLED TRANSFER N70922    Eastman Kodak Company    US    5480725   
08/306,066    9/14/1994    1/2/1996    Granted    FUSING MEMBER HAVING
TIN-FILLED, ADDITION CURED LAYER N71019    Eastman Kodak Company    US   
5763129    08/692,162    8/1/1996    6/9/1998    Granted    METHOD OF INCREASING
GLOSS AND TRANSPARENCY CLARITY OF FUSED TONER IMAGES N71213    Eastman Kodak
Company    US    5715503    08/655,583    5/30/1996    2/3/1998    Granted   
METHOD AND APPARATUS FOR SCAVENGING CARRIER EMPLOYING A MAGNETIC FIELD AND ERASE
RADIATION N71273    Eastman Kodak Company    US    5694224    08/353,643   
12/8/1994    12/2/1997    Granted    METHOD AND APPARATUS FOR TONE ADJUSTMENT
CORRECTION ON RENDERING GRAY LEVEL IMAGE DATA N71278    Eastman Kodak Company   
US    6627370    09/096,985    6/12/1998    9/30/2003    Granted    HARD CARRIER
PARTICLES COATED WITH A POLYMER RESIN AND A CONDUCTIVE MATERIAL N71405   
Eastman Kodak Company    US    5585891    08/412,427    3/29/1995    12/17/1996
   Granted    SET-UP NAVIGATION SCHEME FOR PROGRAMMING REPRODUCTION APPARATUS
N71417    Eastman Kodak Company    DE    19622167.6    19622167.6    6/1/1996   
3/27/2008    Granted    IMAGE FORMING APPARATUS HAVING A DUPLEX PATH AND/OR AN
INVERTER N71462    Eastman Kodak Company    US    5729632    08/353,649   
12/8/1994    3/17/1998    Granted    REPRODUCTION APPARATUS AND METHOD FOR
ADJUSTING RENDERING WITH TONERS OF DIFFERENT PARTICLE SIZES N71524    Eastman
Kodak Company    US    5589925    08/335,927    11/8/1994    12/31/1996   
Granted    ANTI-GOUGING SKIVE MECHANISM WITH REPLACEABLE FINGERS N71545   
Eastman Kodak Company    US    5966296    08/671,461    6/27/1996    10/12/1999
   Granted    BIPOLAR-DUTY CYCLE CONTROLLABLE DC CORONA POWER SUPPLY N71561   
Eastman Kodak Company    US    5794099    08/343,407    11/22/1994    8/11/1998
   Granted    COPIER APPARATUS AND METHOD WITH FLEXIBLE SOURCE DOCUMENT ENTRY
SCANNING N71593    Eastman Kodak Company    US    5459006    08/350,564   
12/7/1994    10/17/1995    Granted    QUATERNARY PHOSPHONIUM TETRAHALOFERRATE
SALTS AS CHARGE-CONTROL AGENTS FOR TONERS AND DEVELOPERS CONTAINING SAME N71593
   Eastman Kodak Company    US    5464719    08/350,598    12/7/1994   
11/7/1995    Granted    TONERS AND DEVELOPERS CONTAINING AMMONIUM
TETRAHALOFERRATE SALTS AS CHARGE-CONTROL AGENTS N71595    Eastman Kodak Company
   US    5881338    08/627,321    4/1/1996    3/9/1999    Granted   
CONTAMINATION CONTROL DEVICE FOR AN ELECTROSTATOGRAHPIC DEVELOPMENT STATION
N71603    Eastman Kodak Company    US    5818501    08/580,263    12/28/1995   
10/6/1998    Granted    APPARATUS AND METHOD FOR GREY LEVEL PRINTING WITH
IMPROVED CORRECTION OF EXPOSURE PARAMETERS N71627    Eastman Kodak Company    US
   6021256    08/706,953    9/3/1996    2/1/2000    Granted    RESOLUTION
ENHANCEMENT SYSTEM FOR DIGITAL IMAGES N71641    Eastman Kodak Company    US   
6078697    08/724,641    10/1/1996    6/20/2000    Granted    METHOD AND
APPARATUS FOR SEGMENTING IMAGE DATA INTO CONTONE, TEXT AND HALFTONE
CLASSIFICATIONS N71648    Eastman Kodak Company    US    5555080    08/569,388
   12/8/1995    9/10/1996    Granted    SLIDE COVER FOR MARKING PARTICLE
CARTRIDGE N71688    Eastman Kodak Company    US    5678131    08/629,693   
4/9/1996    10/14/1997    Granted    APPARATUS AND METHOD FOR REGULATING TONING
CONTRAST AND EXTENDING DEVELOPER LIFE BY LONG-TERM ADJUSTMENT OF TONER
CONCENTRATION N71691    Eastman Kodak Company    US    5937147    08/708,272   
9/3/1996    8/10/1999    Granted    PRINTING OF ENHANCED IMAGES N71721   
Eastman Kodak Company    US    5655062    08/398,199    3/2/1995    8/5/1997   
Granted    ACCENT COLOR PRINTING N71725    Eastman Kodak Company    US   
5659280    08/658,331    6/5/1996    8/19/1997    Granted    IMPROVED APPARATUS
AND SYSTEM FOR MAGNETIZATION OF PERMANENT MAGNET CYLINDER ELEMENTS N71865   
Eastman Kodak Company    US    5876030    08/642,380    1/8/1998    3/2/1999   
Granted    APPARATUS FOR FACILITATING HANDLING TAB STOCK IN A TOP FEED VACUUM
CORRUGATED FEEDER N71873    Eastman Kodak Company    US    5587245    08/363,149
   12/23/1994    12/24/1996    Granted    FUSING MEMBER HAVING ZINC-OXIDE
FILLED, ADDITION CURED LAYER N71874    Eastman Kodak Company    US    5701550   
08/620,781    3/22/1996    12/23/1997    Granted    METHOD AND APPARATUS FOR
CONTROLLING CHARGE ON TONER IN A TONING STATION N71878    Eastman Kodak Company
   US    5649266    08/635,867    4/18/1996    7/15/1997    Granted   
IN-STATION CALIBRATION OF TONER CONCENTRATION MONITOR AND REPLENISHER DRIVE
N71925    Eastman Kodak Company    US    5708946    08/659,483    6/6/1996   
1/13/1998    Granted    FUSER SKIVE MECHANISM MOUNTING FOR FACILITATING JAM
CLEARANCE N71944    Eastman Kodak Company    US    5516615    08/381,246   
1/31/1995    5/14/1996    Granted    STABILIZED CARRIERS WITH IMPROVED DEVELOPER
PERFORMANCE

 

Page 174 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

N71947    Eastman Kodak Company    US    5655198    08/659,465    6/6/1996   
8/5/1997    Granted    CLEANING MECHANISM FOR THE TONING ROLLER OF AN
ELECTROSTATOGRAPHIC REPRODUCTION APPARATUS DEVELOPMENT STATION N71997    Eastman
Kodak Company    US    5642254    08/613,647    3/11/1996    6/24/1997   
Granted    HIGH DUTY CYCLE AC CORONA CHARGER N72115    Eastman Kodak Company   
US    5599631    08/399,067    3/8/1995    2/4/1997    Granted    FLUORINATED
ELASTOMER/FLUORINATED RESIN COMPOSITIONS FOR TONER FUSING MEMBERS N72156   
Eastman Kodak Company    US    5584478    08/499,831    7/10/1995    12/17/1996
   Granted    DEVICE FOR PRECISELY POSITIONED ALIGNMENT OF SINGLY FED SHEETS
N72232    Eastman Kodak Company    US    5917534    08/624,033    3/27/1996   
6/29/1999    Granted    LIGHT-EMITTING DIODE ARRAYS WITH INTEGRATED
PHOTODETECTORS FORMED AS A MONOLITHIC DEVICE AND METHODS AND APPARATUS FOR USING
SAME N72301    Eastman Kodak Company    US    5689588    08/582,319    1/3/1996
   11/18/1997    Granted    METHOD AND APPARATUS FOR INCREASING COMPRESSIBILITY
OF MULTIBIT IMAGE DATA N72320    Eastman Kodak Company    US    5674655   
08/739,902    10/30/1996    10/7/1997    Granted    ELECTROSTATOGRAPHIC TONERS
CONTAINING METAL OXIDES N72454    Eastman Kodak Company    US    5671340   
08/565,467    11/30/1995    9/23/1997    Granted    METHOD OF NON-OVERLAPPING
ADDITIVE COLOR PRINTING N72455    Eastman Kodak Company    US    5633990   
08/631,768    4/10/1996    5/27/1997    Granted    METHOD OF NON-OVERLAPPING
COLOR PRINTING N72485    Eastman Kodak Company    US    5849449    08/631,723   
4/10/1996    12/15/1998    Granted    ELECTROSTATOGRAPHIC DEVELOPER HAVING TONER
PARTICLES CONTAINING POLYMERS OF (2-CYANOACETAMIDO) PHENYL ACRYLATES POLYMERS
N72897    Eastman Kodak Company    US    5606404    08/563,246    11/22/1995   
2/25/1997    Granted    TONER DEVELOPMENT STATION WITH NON-CONDUCTIVE SKIVE
N72908    Eastman Kodak Company    US    5681680    08/644,801    5/10/1996   
10/28/1997    Granted    DIFUNCTIONAL N-(2-CYANOETHENYL) SULFONAMIDES AND TONER
COMPOSITIONS CONTAINING THEM N72972    Eastman Kodak Company    US    5649891   
08/572,198    12/13/1995    7/22/1997    Granted    COMPOSITE GUDGEONS AND
ROLLER ASSEMBLIES N73075    Eastman Kodak Company    US    5988629    08/720,481
   9/30/1996    11/23/1999    Granted    CONTROL FOR A SHEET STACK SUPPORTING
PLATFORM N73119    Eastman Kodak Company    US    5722015    08/640,025   
4/30/1996    2/24/1998    Granted    METHOD AND APPARATUS FOR ADJUSTING THE
CHARGE ON TONER N73120    Eastman Kodak Company    US    5772779    08/697,942
   9/3/1996    6/30/1998    Granted    PHOTOCONDUCTOR CLEANING BRUSH FOR
ELIMINATION OF PHOTOCONDUCTOR SCUM N73380    Eastman Kodak Company    US   
5604039    08/589,666    1/22/1996    2/18/1997    Granted    THERMALLY STABLE
RELEASE AGENTS N73463    Eastman Kodak Company    US    5672871    08/609,073   
2/29/1996    9/30/1997    Granted    CORONA WIRE HANDLING DEVICE N73489   
Eastman Kodak Company    US    5631728    08/594,955    1/31/1996    5/20/1997
   Granted    PROCESS CONTROL FOR ELECTROPHOTOGRAPHIC RECORDING N73616   
Eastman Kodak Company    US    5709975    08/685,124    7/23/1996    1/20/1998
   Granted    COATED HARD FERRITE CARRIER PARTICLES N73618    Eastman Kodak
Company    GB    2313092    9709584.8    5/13/1997    2/2/2000    Granted   
SECTIONED SURFACE COATING TO ENHANCE MICRO-COMPLIANCE N73618    Eastman Kodak
Company    US    5689787    08/648,846    5/16/1996    11/18/1997    Granted   
SECTIONED SURFACE COATING TO ENHANCE MICRO-COMPLIANCE N73678    Eastman Kodak
Company    US    5824416    08/612,698    3/8/1996    10/20/1998    Granted   
FUSER MEMBER HAVING FLUOROELASTOMER LAYER N73850    Eastman Kodak Company    US
   5729794    08/650,673    5/20/1996    3/17/1998    Granted    TONER CONTAINER
HAVING A WEB SEAL N73949    Eastman Kodak Company    US    5808747    08/655,550
   5/30/1996    9/15/1998    Granted    APPARATUS AND METHOD FOR PRODUCTION OF
SIGNATURES N73992    Eastman Kodak Company    US    5742868    08/661,527   
6/11/1996    4/21/1998    Granted    METHOD AND APPARATUS OF ADJUSTING OF CHARGE
LEVEL ON AN ELECTROSTATOGRAPHIC RECORDING MEDIUM **ALSO RECORDED R: 8078 F:
560-561 N74049    Eastman Kodak Company    US    5678154    08/674,227   
6/28/1996    10/14/1997    Granted    TRANSPARENCY FEED WITH AMORPHOUS
FLUOROPOLYMER COATED PRESSURE ROLL N74084    Eastman Kodak Company    US   
5853892    08/672,250    6/28/1996    12/29/1998    Granted    AMORPHOUS
FLUOROPOLYMER COATED FUSING BELT N74166    Eastman Kodak Company    US   
5729787    08/685,261    7/23/1996    3/17/1998    Granted    IMPROVED TONER
CONCENTRATION MONITOR AND METHOD *ALSO RECORDED, SEE FN* N74183    Eastman Kodak
Company    US    5811214    08/852,985    5/8/1997    9/22/1998    Granted   
MONOCOMPONENT DEVELOPER COMPRISING SURFACE TREATED TONERS N74521    Eastman
Kodak Company    US    5805292    08/724,517    9/30/1996    9/8/1998    Granted
   A CONTROL SYSTEM FOR AUTOMATIC INTENSITY ADJUSTMENT OF LIGHT EMITTERS OF A
SHEET SENSOR DEVICE N74614    Eastman Kodak Company    US    5906881   
08/729,972    10/15/1996    5/25/1999    Granted    COATED FUSER MEMBERS N74614
   Eastman Kodak Company    US    6113830    09/123,126    7/27/1998    9/5/2000
   Granted    METHODS OF MAKING COATED FUSER MEMBERS N74721    Eastman Kodak
Company    US    5735945    08/821,993    3/21/1997    4/7/1998    Granted   
STATIC CHARGE-SUPPRESSING RELEASE AGENT COMPOSITIONS N74759    Eastman Kodak
Company    US    5853941    08/762,680    12/11/1996    12/29/1998    Granted   
ELIMINATING TRIBOELECTRICALLY GENERATED BACKGROUNDIN AN ELECTROPHOTOGRAPHICALLY
PRODUCED IMAGE N74938    Eastman Kodak Company    US    5740495    08/770,601   
12/19/1996    4/14/1998    Granted    APPARATUS AND METHOD FOR ADJUSTING
CLEANING SYSTEMPERFORMANCE ON AN ELECTROSTATOGRAPHIC RECORDING APPARATUS (*ALSO
RECORDED, SEE FN*) N74966    Eastman Kodak Company    US    5853893   
08/806,569    2/25/1997    12/29/1998    Granted    TONER FUSER MEMBER HAVING A
METAL OXIDE FILLED FLUOROELASTOMER OUTER LAYER WITH IMPROVED TONER RELEASE
N74967    Eastman Kodak Company    US    5851673    08/805,479    2/25/1997   
12/22/1998    Granted    TONER FUSER MEMBER HAVING A METAL OXIDE FILLED
FLUOROELASTOMER OUTER LAYER WITH IMPROVED TONER RELEASE N75021    Eastman Kodak
Company    US    6088050    08/775,815    12/31/1996    7/11/2000    Granted   
NON-IMPACT RECORDING APPARATUS OPERABLE UNDER VARIABLE RECORDING CONDITIONS
N75062    Eastman Kodak Company    US    5839020    08/799,673    2/11/1997   
11/17/1998    Granted    METHOD AND APPARATUS FOR CONTROLLING PRODUCTION OF FULL
PRODUCTIVITY ACCENT COLOR IMAGE FORMATION N75343    Eastman Kodak Company    US
   5799236    08/903,583    7/31/1997    8/25/1998    Granted    FACILITATING
DUPLEX COPYING WITH A REPRODUCTION APPARATUS UTILIZING AN INTERMEDIATE TRANSFER
MEMBER N75358    Eastman Kodak Company    DE    69822441.8    98966099.8   
12/28/1998    3/17/2004    Granted    IMAGE FORMING APPARATUS AND METHOD WITH
CONTROL OF ELECTROSTATIC TRANSFER USING CONSTANT CURRENT N75358    Eastman Kodak
Company    GB    0966701    98966099.8    12/28/1998    3/17/2004    Granted   
IMAGE FORMING APPARATUS AND METHOD WITH CONTROL OF ELECTROSTATIC TRANSFER USING
CONSTANT CURRENT

 

Page 175 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

N75358    Eastman Kodak Company    US    5937229    08/998,789    12/29/1997   
8/10/1999    Granted    IMAGE FORMING APPARATUS AND METHOD WITH CONTROL OF
ELECTROSTATIC TRANSFER USING CONSTANT CURRENT N75410    Eastman Kodak Company   
US    5893558    08/906,794    8/5/1997    4/13/1999    Granted    SHEET
GUIDANCE CHANNEL N75523    Eastman Kodak Company    US    5887234    08/992,872
   12/17/1997    3/23/1999    Granted    REPRODUCTION APPARATUS PROVIDING
SELECTABLE IMAGE QUALITY AND GLOSS N75626    Eastman Kodak Company    US   
5839024    08/858,752    5/19/1997    11/17/1998    Granted    CORONA CHARGING
OF A CHARGE RETENTIVE SURFACE N75639    Eastman Kodak Company    JP    4249287
   1998-117019    4/27/1998    1/23/2009    Granted    TRANSFER MEMBER FOR
ELECTROSTATOGRAPHY N75639    Eastman Kodak Company    US    6074756   
08/845,300    4/25/1997    6/13/2000    Granted    TRANSFER MEMBER FOR
ELECTROSTATOGRAPHY N75793    Eastman Kodak Company    US    6014158   
08/841,008    4/29/1997    1/11/2000    Granted    TRANSFER ROLLER ELECTRICAL
BIAS CONTROL N76295    Eastman Kodak Company    US    5926054    08/901,183   
7/28/1997    7/20/1999    Granted    MODIFICATION OF PROCESS CONTROL SIGNALS SO
AS TO ENABLE REPRODUCTION APPARATUS TO OPERATE OVER AN ALTERNATE PROCESS RANGE
N76312    Eastman Kodak Company    US    5968702    08/977,263    11/24/1997   
10/19/1999    Granted    TONER PARTICLES OF CONTROLLED SHAPE AND METHOD OF
PREPARATION N76314    Eastman Kodak Company    US    5980245    08/920,969   
8/29/1997    11/9/1999    Granted    DURABLE GUDGEONS FOR FUSING ROLLERS N76315
   Eastman Kodak Company    US    6146751    09/240,749    1/29/1999   
11/14/2000    Granted    FUSER MEMBER WITH VINYL AND HYDRIDE CONTAINING SILANE
ADHESIVE LAYER N76465    Eastman Kodak Company    US    5956544    08/970,832   
11/14/1997    9/21/1999    Granted    ELECTROSTATOGRAPHIC REPRODUCTION APPARATUS
WITH ELECTROMETER CONTROL AND METHOD OF CALIBRATING THE ELECTROMETER N76514   
Eastman Kodak Company    US    5938100    09/047,618    3/25/1998    8/17/1999
   Granted    MECHANISM FOR TRANSPORTING THE LEADING END OF A STAPLE WIRE FROM A
SUPPLY ROLL TO A STAPLING DEVICE FOR SHEET STACKS N76515    Eastman Kodak
Company    US    5938388    09/044,354    3/19/1998    8/17/1999    Granted   
METHOD AND DEVICE FOR PREPARING, MANIPULATING, AND PROCESSING A STAPLE WIRE FOR
STAPLING SHEETS IN A STAPLING APPARATUS N76604    Eastman Kodak Company    US   
6114041    08/962,129    10/31/1997    9/5/2000    Granted    FUSER MEMBER WITH
SURFACE TREATED AL2O3 AND FUNCTIONALIZED RELEASE FLUIDS N76605    Eastman Kodak
Company    US    5998033    08/961,838    10/31/1997    12/7/1999    Granted   
FUSER MEMBER WITH METAL OXIDE FILLERS, SILANE COUPLING AGENTS, AND
FUNCTIONALIZED RELEASE FLUIDS N76606    Eastman Kodak Company    US    5935712
   08/962,108    10/31/1997    8/10/1999    Granted    FUSER MEMBER WITH SURFACE
TREATED SNO2, CUO, OR MIXTURE FILLER N76629    Eastman Kodak Company    DE   
69820413.1    98949530.4    9/25/1998    12/10/2003    Granted    ESTABLISHMENT
AT A REMOTE LOCATION OF AN INTERNET/INTRANET USER INTERFACE TO A COPIER/PRINTER
N76629    Eastman Kodak Company    GB    0941511    98949530.4    9/25/1998   
12/10/2003    Granted    ESTABLISHMENT AT A REMOTE LOCATION OF AN
INTERNET/INTRANET USER INTERFACE TO A COPIER/PRINTER N76629    Eastman Kodak
Company    US    6453127    08/937,989    9/26/1997    9/17/2002    Granted   
ESTABLISHMENT AT A REMOTE LOCATION OF AN INTERNET/INTRANET USER INTERFACE TO A
COPIER/PRINTER N76712    Eastman Kodak Company    US    5987271    08/998,787   
12/29/1997    11/16/1999    Granted    METHOD AND APPARATUS FOR CONTROL OF
VARIABILITY IN CHARGE TO MASS RATIO IN A DEVELOPMENT STATION N76747    Eastman
Kodak Company    US    6095518    09/084,746    5/26/1998    8/1/2000    Granted
   SHEET DEPOSITING DEVICE N76825    Eastman Kodak Company    US    6142466   
09/126,305    7/30/1998    11/7/2000    Granted    APPARATUS FOR STACKED
DEPOSITING AND ALIGNMENT OF INDIVIDUALLY DELIVERED SHEETS N76834    Eastman
Kodak Company    US    6153888    09/188,640    11/9/1998    11/28/2000   
Granted    AUTOMATIC CONTROL OF REFLECTIVE-TYPE SENSORS IN REPRODUCTION
APPARATUS N76903    Eastman Kodak Company    US    5978624    09/052,475   
3/31/1998    11/2/1999    Granted    SLIDE COVER BREATHABLE SEAL FOR A MARKING
PARTICLE RECEPTACLE N76907    Eastman Kodak Company    US    5970284   
09/052,686    3/31/1998    10/19/1999    Granted    SLIDE COVER FOR MARKING
PARTICLE RECEPTACLE N76908    Eastman Kodak Company    US    5995783   
09/052,620    3/31/1998    11/30/1999    Granted    RECEPTACLE FOR PARTICLUATE
MATTER N77062    Eastman Kodak Company    US    5989767    09/212,065   
12/15/1998    11/23/1999    Granted    CARRIER PARTICLES FOR ELECTROSTATOGRAPHIC
DEVELOPERS N77185    Eastman Kodak Company    US    5862433    08/999,113   
12/29/1997    1/19/1999    Granted    ELECTROSTATOGRAPHIC METHOD AND APPARATUS
WITH IMPROVED AUTO CYCLE UP N77191    Eastman Kodak Company    US    6121986   
08/999,451    12/29/1997    9/19/2000    Granted    PROCESS CONTROL FOR
ELECTROPHOTOGRAPHIC RECORDING N77241    Eastman Kodak Company    US    6252207
   09/443,902    11/19/1999    6/26/2001    Granted    FUSER TEMPERATURE CONTROL
SENSOR WHICH IS INSENSITIVE TO SURROUNDING AIR CURRENTS N77245    Eastman Kodak
Company    US    6226474    09/464,423    12/16/1999    5/1/2001    Granted   
AIR IMPINGEMENT POST FUSER RECEIVER MEMBER COOLER DEVICE N77280    Eastman Kodak
Company    US    5933682    09/059,810    4/14/1998    8/3/1999    Granted   
COPIER/PRINTER WITH MANUAL ADJUSTMENT FOR CROSS-TRACK UNIFORMITY N77389   
Eastman Kodak Company    US    6451956    09/877,763    6/8/2001    9/17/2002   
Granted    NOVEL POLYMER AND PHOTOCONDUCTIVE ELEMENT HAVING A POLYMERIC BARRIER
LAYER N77457    Eastman Kodak Company    US    5905932    09/053,504    4/4/1998
   5/18/1999    Granted    METHOD AND APPARATUS FOR THE REMOVAL OF TONER AND
MAGNETIC CARRIER PARTICLES FROM A SURFACE N77471    Eastman Kodak Company    US
   6067438    09/157,391    9/18/1998    5/23/2000    Granted    FUSER MEMBER
WITH FLUORO-SILICONE IPN NETWORK AS FUNCTIONAL RELEASE AGENT DONOR ROLLER N77614
   Eastman Kodak Company    US    6295427    09/473,417    12/29/1999   
9/25/2001    Granted    PROTECTIVE CONTAINER/INSTALLATION FIXTURE FOR
IMAGE-RECORDING/IMAGE-TRANSFER DRUMS N77723    Eastman Kodak Company    US   
6131846    09/197,731    11/20/1998    10/17/2000    Granted    DEVICE FOR
HOLDING THE LEADING END OF THE WIRE ON A STAPLING WIRE SUPPLY REEL N77897   
Eastman Kodak Company    US    6184911    09/089,744    6/3/1998    2/6/2001   
Granted    APPARATUS AND METHOD FOR RECORDING USING AN ELECTROGRAPHIC WRITER AND
AN IMAGING WEB N77936    Eastman Kodak Company    US    6195518    09/443,603   
11/19/1999    2/27/2001    Granted    WEB CROSS-TRACK FORCE MONITORING MECHANISM
N77970    Eastman Kodak Company    US    6308951    09/238,486    1/27/1999   
10/30/2001    Granted    DEVICE FOR DETECTING A SHEET STACK HEIGHT IN A TRAY
N77972    Eastman Kodak Company    US    6196542    09/260,408    3/1/1999   
3/6/2001    Granted    DEVICE FOR DELIVERING, DEPOSITING, AND ALIGNING SHEETS IN
A STACK CONTAINER VORRICHTUNG ZUM ZUFÜHREN, ABLEGEN UND AUSRICHTEN VON BLÄTTERN
IN EINEM STAPELBEHÄLTER N77980    Eastman Kodak Company    US    5903800   
09/090,746    6/4/1998    5/11/1999    Granted    ELECTROSTATOGRAPHIC
REPRODUCTION APPARATUS AND METHOD WITH IMPROVED DENSITOMETER

 

Page 176 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

N78027    Eastman Kodak Company    US    6118953    09/156,821    9/18/1998   
9/12/2000    Granted    ELECTROSTATOGRAPHIC APPARATUS AND METHOD WITH
PROGRAMMABLE TONER CONCENTRATION DECLINE WITH THE DEVELOPER LIFE N78144   
Eastman Kodak Company    US    6041210    09/335,371    6/17/1999    3/21/2000
   Granted    ELECTROSTATIC CHARGE-SUPPRESSING FUSER ROLLER N78231    Eastman
Kodak Company    US    6222636    09/133,826    8/13/1998    4/24/2001   
Granted    DISK-BASED IMAGE STORAGE SYSTEM INVENTION DISCLOSURE N78246   
Eastman Kodak Company    US    6225618    09/185,926    11/4/1998    5/1/2001   
Granted    DIGITAL DENSITOMETER WITH AUTO-RANGING N78247    Eastman Kodak
Company    US    6144024    09/183,509    10/30/1998    11/7/2000    Granted   
DIGITAL DENSITOMETER USING VOLTAGE-CONTROLLED OSCILLATOR, COUNTER, AND LOOK-UP
TABLE N78404    Eastman Kodak Company    US    6038120    09/164,064   
9/30/1998    3/14/2000    Granted    N78437    Eastman Kodak Company    US   
6687874    09/166,326    10/5/1998    2/3/2004    Granted    A SYSTEM FOR
GENERATING AND MAINTAINING FIELD SERVICE PUBLICATIONS N78612    Eastman Kodak
Company    US    6522421    09/181,104    10/28/1998    2/18/2003    Granted   
METHOD AND APPARATUS FOR AUTOMATICALLY COMMUNICATING RETURNING STATUS AND
INFORMATION FROM A PRINTER USING ELECTRONIC MAIL (EMAIL) N78641    Eastman Kodak
Company    US    6222176    09/185,842    11/4/1998    4/24/2001    Granted   
DIGITAL DENSITOMETER WITH LUT OUTPUT SUMMATION TO YIELD DENSITY VALUE N78648   
Eastman Kodak Company    US    6127041    09/204,598    12/3/1998    10/3/2000
   Granted    FUSER MEMBER HAVING COMPOSITE MATERIAL INCLUDING SILICONE T-RESINS
N78672    Eastman Kodak Company    US    6649314    09/506,159    2/17/2000   
11/18/2003    Granted    ELECTROSTATOGRAPHIC APPARTUS AND METHOD FOR REDUCING
IMAGE DEFECTS N78680    Eastman Kodak Company    US    6016415    09/199,896   
11/25/1998    1/18/2000    Granted    IMAGE TRANSFER APPARATUS AND METHOD USING
A SEAMED ENDLESS BELT [TITLE PRIOR TO AMENDMENT-SEAM IMPROVEMENTS FOR APPARATUS
USING ENDLESS BELT] N78761    Eastman Kodak Company    US    5960245   
09/204,601    12/3/1998    9/28/1999    Granted    OIL SWELLING CONTROLLING
FUSER MEMBER HAVING A SILICONE T-RESIN N78829    Eastman Kodak Company    US   
6134095    09/213,848    12/17/1998    10/17/2000    Granted    AC CORONA
CHARGER FOR AN ELECTROSTATOGRAPHIC REPRODUCTION APPARATUS N78881    Eastman
Kodak Company    US    6586100    09/213,070    12/16/1998    7/1/2003   
Granted    FLUOROCARBON-SILICONE INTERPENETRATING NETWORK USEFUL AS FUSER MEMBER
COATING N78895    Eastman Kodak Company    US    5991568    09/219,046   
12/23/1998    11/23/1999    Granted    BLADE CLEANING APPARATUS WITH ASSOCIATED
DUST SEAL AND METHOD OF CLEANING N78919    Eastman Kodak Company    US   
6218014    09/223,505    12/30/1998    4/17/2001    Granted    FLUOROCARBON
FUSER MEMBER WITH SILICON CARBIDE FILLER N78927    Eastman Kodak Company    US
   6190771    09/221,345    12/28/1998    2/20/2001    Granted    FUSER ASSEMBLY
WITH DONOR ROLLER HAVING REDUCED RELEASE AGENT SWELL N78977    Eastman Kodak
Company    US    6197466    09/452,087    11/30/1999    3/6/2001    Granted   
ELECTROPHOTOGRAPHIC TONER SURFACE TREATED WITH METAL OXIDES N79004    Eastman
Kodak Company    JP    4806092    2010-185195    11/27/2000    8/19/2011   
Granted    REPRODUCTION METHOD AND APPARATUS FOR POST-TRANSFER IMAGE
CONDITIONING N79004    Eastman Kodak Company    US    6243555    09/473,403   
12/28/1999    6/5/2001    Granted    REPRODUCTION METHOD AND APPARATUS FOR
POST-TRANSFER IMAGE CONDITIONING N79032    Eastman Kodak Company    US   
6483604    09/258,993    2/26/1999    11/19/2002    Granted    DISK-BASED IMAGE
STORAGE SYSTEM AND METHOD WITH PRIORITIZED LOADING AND RETRIEVAL OPERATIONS
N79085    Eastman Kodak Company    US    6312817    09/244,375    2/4/1999   
11/6/2001    Granted    FUSER ASSEMBLY WITH CONTROLLED POLYMERIC RELEASE AGENT
SWELL INTERMEDIATE LAYER N79209    Eastman Kodak Company    US    6241404   
09/405,833    9/24/1999    6/5/2001    Granted    METHOD FOR CONTROLLING THE
FLOW OF PAPER OBJECTS IN A PAPER PROCESSING SYSTEM VERFAHREN ZUM STEUERN DES
PAPIERFLUSSES DURCH EIN PAPIERVERARBEITUNGSSYSTEM N79224    Eastman Kodak
Company    US    6201556    09/443,602    11/19/1999    3/31/2001    Granted   
ELECTROGRAPHIC REPRODUCTION APPARATUS LIGHT-EMITTING DEVICE SUPPORT MECHANISM
N79241    Eastman Kodak Company    US    6108504    09/277,618    3/26/1999   
8/22/2000    Granted    CORONA WIRE REPLENISHING MECHANISM N79463    Eastman
Kodak Company    US    6678496    10/216,985    8/12/2002    1/13/2004   
Granted    SKIVE MECHANISM FOR REPRODUCTION APPARATUS FUSER ROLLERS N79479   
Eastman Kodak Company    US    6181886    09/471,787    12/23/1999    1/30/2001
   Granted    TONER REPLENISHMENT AND COLLECTION APPARATUS AND METHOD N79697   
Eastman Kodak Company    US    6160980    09/437,552    11/10/1999    12/12/2000
   Granted    METHOD AND APPARATUS FOR REDUCING CONTAMINATION OF A TACKDOWN,
CAPTURE OR TRANSFER ROLLER ON A SPLICED PHOTOCONDUCTOR OR TRANSPORT WEB N79717
   Eastman Kodak Company    US    6819886    10/625,429    7/23/2003   
11/16/2004    Granted    GLOSS/DENSITY MEASUREMENT DEVICE WITH FEEDBACK TO
CONTROL GLOSS AND DENSITY OF IMAGES PRODUCED BY AN ELECTROGRAPHIC REPRODUCTION
APPARATUS N79755    Eastman Kodak Company    US    6275672    09/442,303   
11/19/1999    8/14/2001    Granted    ADJUSTMENT MECHANISM FOR DEVELOPMENT
STATION ELEMENTS N79901    Eastman Kodak Company    US    6417284    09/409,291
   9/30/1999    7/9/2002    Granted    A NOVEL ADHESION PRIMING COMPOSITION FOR
FLUOROPOLYMER COATINGS N80050    Eastman Kodak Company    US    6821626   
09/450,302    11/29/1999    11/23/2004    Granted    FLUOROCARBON RANDOM
COPOLYMER FOR USE IN TONER RELEASE LAYER N80091    Eastman Kodak Company    US
   6676996    10/209,040    7/31/2002    1/13/2004    Granted   
FLUOROELASTOMER-SILICONE COMPOSITES USING POLYDIMETHYLSILOXANE PARTICLES N80095
   Eastman Kodak Company    US    6549747    10/080,005    2/21/2002   
4/15/2003    Granted    CONDUCTIVE FUR BRUSH CLEANER HAVING AN INSULATED CASING
N80096    Eastman Kodak Company    US    6690899    10/080,215    2/21/2002   
2/10/2004    Granted    CONDUCTIVE FIBER BRUSH CLEANER HAVING SEPARATE ZONES
N80110    Eastman Kodak Company    US    6654584    09/991,584    11/17/2001   
11/25/2003    Granted    PRESSURE ROLLER OIL CLEANER FOR A ROLLER FUSING SYSTEM
N80148    Eastman Kodak Company    US    6537741    09/792,313    2/23/2001   
3/25/2003    Granted    FUSING BELT FOR APPLYING A PROTECTIVE OVERCOAT TO A
PHOTOGRAPHIC ELEMENT N80159    Eastman Kodak Company    US    6243557   
09/540,263    3/31/2000    6/5/2001    Granted    OFFSET PREVENTING OIL PRESSURE
SENSOR SYSTEM N80160    Eastman Kodak Company    US    6538453    09/540,789   
3/31/2000    3/25/2003    Granted    DETECTING ERRATIC RESISTANCE IN TEMPERATURE
SENSORS N80391    Eastman Kodak Company    US    6358656    09/644,331   
8/23/2000    3/19/2002    Granted    ELECTROPHOTOGRAPHIC TONER SURFACE TREATED
WITH SILICA-TITANIUM DIOXIDE MIXTURES N80396    Eastman Kodak Company    US   
6304740    09/500,826    2/10/2000    10/16/2001    Granted    EXTERNALLY HEATED
EXTERNAL HEATER ROLLERS N80476    Eastman Kodak Company    US    6625408   
09/574,054    5/18/2000    9/23/2003    Granted    PIN-MOUNT FOR OPTICAL
WRITER/IMAGE-RECORDING ELEMENT IN A DOCUMENT PRINTER/COPIER

 

Page 177 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

N80519    Eastman Kodak Company    JP    3954400    2002-24532    1/31/2002   
5/11/2007    Granted    CLEANING BRUSH FOR ELECTROSTATOGRAPHIC IMAGING APPARATUS
AND APPARATUS CONTAINING SAME N80519    Eastman Kodak Company    US    6532354
   09/912,160    7/24/2001    3/11/2003    Granted    CLEANING BRUSH FOR
ELECTROSTATOGRAPHIC IMAGING APPARATUS AND APPARATUS CONTAINING SAME N80523   
Eastman Kodak Company    US    6294303    09/489,811    1/24/2000    9/25/2001
   Granted    MONOCOMPONENT DEVELOPER CONTAINING POSITIVELY CHARGEABLE INORGANIC
FINE POWDER N80567    Eastman Kodak Company    JP    4684467    2001-148414   
5/17/2001    2/18/2011    Granted    DEVELOPMENT STATION FOR A REPRODUCTION
APPARATUS N80567    Eastman Kodak Company    US    6512902    10/046,848   
1/15/2002    1/28/2003    Granted    DEVELOPMENT STATION FOR A REPRODUCTION
APPARATUS N80567    Eastman Kodak Company    US    6480689    10/050,007   
1/15/2002    11/12/2002    Granted    DEVELOPMENT STATION FOR A REPRODUCTION
APPARATUS N80567    Eastman Kodak Company    US    6480686    10/050,008   
1/15/2002    11/12/2002    Granted    DEVELOPMENT STATION FOR A REPRODUCTION
APPARATUS N80581    Eastman Kodak Company    US    6735407    10/263,983   
10/3/2002    5/11/2004    Granted    CORONA CHARGERS HAVING CONSUMER REPLACEABLE
COMPONENTS N80700    Eastman Kodak Company    US    6240267    09/534,468   
3/24/2000    5/29/2001    Granted    PRINTING APPARATUS N80827    Eastman Kodak
Company    DE       10211867.1    3/18/2002       Filed    PRE-HEATER FOR AN
ELECTROSTATOGRAPHIC REPRODUCTION APPARATUS FUSING ASSEMBLY N80827    Eastman
Kodak Company    US    6754457    09/828,012    4/6/2001    6/22/2004    Granted
   PRE-HEATER FOR AN ELECTROSTATOGRAPHIC REPRODUCTION APPARATUS FUSING ASSEMBLY
N80829    Eastman Kodak Company    US    6553201    09/574,055    5/18/2000   
4/22/2003    Granted    REPLENISHER MECHANISM INTERFACE N80830    Eastman Kodak
Company    JP    4439743    2001-4265    1/11/2001    1/15/2010    Granted   
WEB CLEANING DEVICE FOR REMOVING CONTAMINANTS FROM A MOVING SURFACE IN A PRINTER
APPARATUS N80830    Eastman Kodak Company    US    6195527    09/570,090   
5/12/2000    2/27/2001    Granted    WEB CLEANING DEVICE FOR REMOVING
CONTAMINANTS FROM A MOVING SURFACE IN A PRINTER APPARATUS N80914    Eastman
Kodak Company    DE    60109085.3    01107859.9    4/10/2001    3/2/2005   
Granted    FLUOROCARBON-SILICONE RANDOM COPOLYMER FOR USE IN TONER RELEASE LAYER
N80914    Eastman Kodak Company    US    6797348    09/558,239    4/24/2000   
9/28/2004    Granted    FUSER MEMBER OVERCOATED WITH FLUOROCARBON-SILICONE
RANDOM COPOLYMER CONTAINING ALUMINUM OXIDE N81116    Eastman Kodak Company    DE
   50113850.1    01111316.4    5/9/2001    4/16/2008    Granted    METHOD AND
APPARATUS FOR SETTING REGISTER N81116    Eastman Kodak Company    JP    4713762
   2001-147603    5/17/2001    4/1/2011    Granted    METHOD AND APPARATUS FOR
SETTING REGISTER N81116    Eastman Kodak Company    NL    1156387    01111316.4
   5/9/2001    4/16/2008    Granted    METHOD AND APPARATUS FOR SETTING REGISTER
N81116    Eastman Kodak Company    US    6532873    09/858,208    5/15/2001   
3/18/2003    Granted    METHOD AND APPARATUS FOR SETTING REGISTER N81118   
Eastman Kodak Company    DE    50113773.4    01109258.2    4/14/2001   
3/26/2008    Granted    METHOD AND APPARATUS FOR SETTING REGISTER IN A
MULTICOLOR PRINTING MACHINE N81118    Eastman Kodak Company    NL    1155844   
01109258.2    4/14/2001    3/26/2008    Granted    METHOD AND APPARATUS FOR
SETTING REGISTER IN A MULTICOLOR PRINTING MACHINE N81118    Eastman Kodak
Company    US    6421522    09/858,111    5/15/2001    7/16/2002    Granted   
METHOD AND APPARATUS FOR SETTING REGISTRATION IN A MULTICOLOR PRINTING MACHINE
BASED ON A CHANGE IN TONER PROFILE METHOD AND APPARATUS FOR SETTING REGISTER IN
A MULTICOLOR PRINTING MACHINE [AS ORIGINALLY FILED] N81119    Eastman Kodak
Company    DE    50114945.7    01110797.6    5/4/2001    6/24/2009    Granted   
METHOD FOR REGISTRATION IN A MULTI-COLOUR PRINTING PRESS N81119    Eastman Kodak
Company    US    6615732    09/855,463    5/15/2001    9/9/2003    Granted   
METHOD AND APPARATUS FOR SETTING REGISTER ON A MULTICOLOR PRINTING MACHINE
N81120    Eastman Kodak Company    DE    50112256.7    01110913.9    5/5/2001   
3/28/2007    Granted    METHOD AND APPARATUS FOR SETTING REGISTER IN A
MULTICOLOR PRINTING MACHINE N81120    Eastman Kodak Company    GB    1156400   
01110913.9    5/5/2001    3/28/2007    Granted    METHOD AND APPARATUS FOR
SETTING REGISTER IN A MULTICOLOR PRINTING MACHINE N81120    Eastman Kodak
Company    NL    1156400    01110913.9    5/5/2001    3/28/2007    Granted   
METHOD AND APPARATUS FOR SETTING REGISTER IN A MULTICOLOR PRINTING MACHINE
N81120    Eastman Kodak Company    US    6496678    09/858,044    5/15/2001   
12/17/2002    Granted    METHOD AND APPARATUS FOR SETTING REGISTRATION IN A
MULTICOLOR PRINTING MACHINE BASED ON CHANGE IN DIMENSIONS OF PRINTING SUBSTRATE
METHOD AND APPARATUS FOR SETTING REGISTER IN A MULTICOLOR PRINTING MACHINE [AS
ORIGINALLY FILED] N81121    Eastman Kodak Company    DE    50114493.5   
01110278.7    4/26/2001    11/19/2008    Granted    METHOD AND APPARATUS FOR
SETTING REGISTER IN A MULTICOLOR PRINTING MACHINE N81121    Eastman Kodak
Company    FR    1155846    01110278.7    4/26/2001    11/19/2008    Granted   
METHOD AND APPARATUS FOR SETTING REGISTER IN A MULTICOLOR PRINTING MACHINE
N81121    Eastman Kodak Company    GB    1155846    01110278.7    4/26/2001   
11/19/2008    Granted    METHOD AND APPARATUS FOR SETTING REGISTER IN A
MULTICOLOR PRINTING MACHINE N81121    Eastman Kodak Company    US    6519423   
09/858,046    5/15/2001    2/11/2003    Granted    METHOD AND APPARATUS FOR
SETTING REGISTRATION IN A MULTICOLOR PRINTING MACHINE BASED ON PRINTING
SUBSTRATE GRADE METHOD AND APPARATUS FOR SETTING REGISTER IN A MULTICOLOR
PRINTING MACHINE [AS ORIGINALLY FILED] N81122    Eastman Kodak Company    DE   
50113847.1    01111089.7    5/9/2001    4/16/2008    Granted    EXPOSURE TIMING
N81122    Eastman Kodak Company    GB    1156384    01111089.7    5/9/2001   
4/16/2008    Granted    EXPOSURE TIMING N81122    Eastman Kodak Company    NL   
1156384    01111089.7    5/9/2001    4/16/2008    Granted    EXPOSURE TIMING
N81122    Eastman Kodak Company    US    6493012    09/860,120    5/17/2001   
12/10/2002    Granted    EXPOSURE TIMING N81123    Eastman Kodak Company    US
   6480693    09/858,431    5/16/2001    11/12/2002    Granted    METHOD AND
APPARATUS FOR CORRECTING REGISTRATION FAULTS BASED ON CHANGES IN MACHINE STATE
IN A MULTICOLOR PRINTING MACHLNE (AMENDED) METHOD AND APPARATUS FOR CORRECTING
REGISTER FAULTS BASED ON CHANGES IN MACHINE STATE IN A MULTICOLRO PRINTING
MACHINE (ORIGINAL) N81124    Eastman Kodak Company    DE    50113849.8   
01111315.6    5/9/2001    4/16/2008    Granted    METHOD AND APPARATUS FOR
MINIMIZING THE INFLUENCE OF REGISTER DIFFERENCES N81124    Eastman Kodak Company
   US    6934041    09/858,378    5/16/2001    8/23/2005    Granted    METHOD
AND APPARATUS FOR MINIMIZING THE INFLUENCE OF REGISTER DIFFERENCES N81126   
Eastman Kodak Company    JP    4938180    2001-148236    5/17/2001    3/2/2012
   Granted    METHOD AND APPARATUS FOR SETTING REGISTER IN A MULTICOLOR PRINTING
MACHINE N81128    Eastman Kodak Company    DE    50113927.3    01109091.7   
4/12/2001    5/7/2008    Granted    METHOD AND APPARATUS FOR SETTING REGISTER IN
A MULTICOLOR PRINTING MACHINE N81128    Eastman Kodak Company    NL    1156382
   01109091.7    4/12/2001    5/7/2008    Granted    METHOD AND APPARATUS FOR
SETTING REGISTER IN A MULTICOLOR PRINTING MACHINE

 

Page 178 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

N81128    Eastman Kodak Company    US    6522857    09/858,430    5/16/2001   
2/18/2003    Granted    METHOD AND APPARATUS FOR SETTING REGISTRATION IN A
MULTICOLOR PRINTING MACHINE BASED ON PRINTING SUBSTRATES [AS AMENDED] METHOD AND
APPARATUS FOR SETTING REGISTER IN A MULTICOLOR PRINTING MACHINE [AS FILED]
N81134    Eastman Kodak Company    JP    4762439    2001-149933    5/18/2001   
6/17/2011    Granted    METHOD AND APPARATUS FOR APPLYING A CONSTANT LOAD TO A
ROLLER N81134    Eastman Kodak Company    US    6823165    09/575,077   
5/19/2000    11/23/2004    Granted    METHOD AND APPARATUS FOR APPLYING A
CONSTANT LOAD TO A ROLLER N81144    Eastman Kodak Company    DE    50111987.6   
01110411.4    4/27/2001    1/31/2007    Granted    REPLACEABLE CYLINDER ELEMENTS
ON ELECTROGRAPHIC PRINTING UNITS N81144    Eastman Kodak Company    US   
6615722    09/858,429    5/16/2001    9/9/2003    Granted    REPLACEABLE
CYLINDER ELEMENT INCLUDING CYLINDRICAL SLEEVE AND END MEMBERS HAVING
COMPLEMENTARY CENTERING FACES TITLE AMENDED PER EXAMINER’S AMENDMENT IN THE
NOTICE OF ALLOWANCE DATED 04/01/2003. [REPLACEABLE CYLINDER ELEMENT ON
ELECTROGRAPHIC PRINTING UNITS] N81145    Eastman Kodak Company    DE   
50115081.1    07017815.7    9/12/2007    8/26/2009    Granted    DEVICE FOR
POSITIONING A CYLINDER SLEEVE ON A SUPPORTING BODY N81145    Eastman Kodak
Company    GB    1868043    07017815.7    9/12/2007    8/26/2009    Granted   
DEVICE FOR POSITIONING A CYLINDER SLEEVE ON A SUPPORTING BODY N81145    Eastman
Kodak Company    NL    1868043    07017815.7    9/12/2007    8/26/2009   
Granted    DEVICE FOR POSITIONING A CYLINDER SLEEVE ON A SUPPORTING BODY N81150
   Eastman Kodak Company    US    6484002    09/877,777    6/8/2001   
11/19/2002    Granted    DOCUMENT PRINTER/COPIER WITH DECOUPLEABLE DRUM-SUPPORT
MEMBER N81151    Eastman Kodak Company    JP    4854864    2001-79343   
3/19/2001    11/4/2011    Granted    CANTILEVER DRUM MOUNT FOR DOCUMENT
PRINTER/COPIER N81151    Eastman Kodak Company    US    6259873    09/574,275   
5/19/2000    7/10/2001    Granted    CANTILEVER DRUM MOUNT FOR DOCUMENT
PRINTER/COPIER N81151    Eastman Kodak Company    US    6625407    09/878,048   
6/8/2001    9/23/2003    Granted    CANTILEVER DRUM MOUNT FOR DOCUMENT
PRINTER/COPIER N81152    Eastman Kodak Company    DE    10122238    10122238.6
   5/8/2001    6/10/2010    Granted    IMAGE TRANSFER DRUM FOR DOCUMENT
PRINTER/COPIER N81152    Eastman Kodak Company    JP    4578718    2001-148416
   5/17/2001    9/3/2010    Granted    IMAGE TRANSFER DRUM FOR DOCUMENT
PRINTER/COPIER N81152    Eastman Kodak Company    US    6394943    09/574,447   
5/19/2000    5/28/2002    Granted    IMAGE TRANSFER DRUM FOR DOCUMENT
PRINTER/COPIER N81167    Eastman Kodak Company    US    6308030    09/575,043   
5/19/2000    10/23/2001    Granted    METHOD AND APPARATUS FOR SUPPORTING A DRUM
FOR LOADING AND UNLOADING FROM A COPIER AND/OR PRINTER APPARATUS N81203   
Eastman Kodak Company    DE       10319846.6    5/3/2003       Filed    WEB
CONDITIONING CHARGING STATION [TWO-STAGE WEB CONDITIONING CHARGER SYSTEM] N81203
   Eastman Kodak Company    US    6745001    10/139,434    5/6/2002    6/1/2004
   Granted    WEB CONDITIONING CHARGING STATION [TWO-STAGE WEB CONDITIONING
CHARGER SYSTEM] N81205    Eastman Kodak Company    US    6453147    09/730,368
   12/5/2000    9/17/2002    Granted    DUST CONTROL IN CONDUCTIVE-CORE FIBER
BRUSH CLEANING SYSTEMS USING SELF-GENERATED AIR FLOW N81295    Eastman Kodak
Company    US    6429249    09/609,561    6/30/2000    8/6/2002    Granted   
FLUOROCARBON THERMOPLASTIC RANDOM COPOLYMER COMPOSITION N81297    Eastman Kodak
Company    US    6696158    09/608,290    6/30/2000    2/24/2004    Granted   
FUSER MEMBER WITH FLUOROCARBON THERMOPLASTICS COATING N81310    Eastman Kodak
Company    US    6453134    09/738,753    12/15/2000    9/17/2002    Granted   
WEB-CLEANING APPARATUS FOR ELECTROSTATIC PRINTER/COPIER N81311    Eastman Kodak
Company    US    6901227    09/738,751    12/15/2000    5/31/2005    Granted   
SUPPORT FOR BRACKET/BACKUP SHOE ASSEMBLY FOR WEB-CLEANING CARTRIDGE N81322   
Eastman Kodak Company    DE    60100023.4    01112874.1    6/1/2001    9/11/2002
   Granted    FLUOROCARBON THERMOPLASTIC RANDOM COPOLYMER COMPOSITION CURABLE AT
LOW TEMPERATURES N81324    Eastman Kodak Company    DE    60145094.9   
01113649.6    6/19/2001    8/10/2011    Granted    METHOD OF PREPARING
LOW-TEMPERATURE-CURE POLYMER COMPOSITION N81324    Eastman Kodak Company    GB
   1167444    01113649.6    6/19/2001    8/10/2011    Granted    METHOD OF
PREPARING LOW-TEMPERATURE-CURE POLYMER COMPOSITION N81324    Eastman Kodak
Company    NL    1167444    01113649.6    6/19/2001    8/10/2011    Granted   
METHOD OF PREPARING LOW-TEMPERATURE-CURE POLYMER COMPOSITION N81324    Eastman
Kodak Company    US    6416819    09/608,289    6/30/2000    7/9/2002    Granted
   METHOD OF PREPARING LOW-TEMPERATURE-CURE POLYMER COMPOSITION N81325   
Eastman Kodak Company    DE    60112665.3    01113650.4    6/19/2001   
8/17/2005    Granted    FUSER MEMBER WITH LOW-TEMPERATURE-CURE OVERCOAT N81325
   Eastman Kodak Company    NL    1168103    01113650.4    6/19/2001   
8/17/2005    Granted    FUSER MEMBER WITH LOW-TEMPERATURE-CURE OVERCOAT N81328
   Eastman Kodak Company    EP       01115333.5    6/25/2001       Filed   
ELECTROSTATIC CHARGE-SUPPRESSING FLUOROPLASTIC FUSER ROLLER N81328    Eastman
Kodak Company    US    6419615    09/609,563    6/30/2000    7/16/2002   
Granted    ELECTROSTATIC CHARGE-SUPPRESSING FLUOROPLASTIC FUSER ROLLER N81333   
Eastman Kodak Company    US    7016070    09/794,693    2/27/2001    3/21/2006
   Granted    MULTIPLE-LEVEL PRINTHEAD USING EMBEDDED HIGH SPEED SERIAL DATA AND
CONTROL LINK WITH ON-BOARD EXPOSURE CLOCK GENERATION N81334    Eastman Kodak
Company    DE    10045261.2    10045261.2    9/13/2000    3/24/2011    Granted
   METHOD AND DEVICE FOR DETECTING THE POSITION OF A MATERIAL, AND A CONTROL
DEVICE FOR A MOVING MATERIAL N81334    Eastman Kodak Company    US    6521905   
09/657,896    9/8/2000    2/18/2003    Granted    METHOD AND DEVICE FOR
DETECTING THE POSITION OF A MATERIAL, AND A CONTROL DEVICE FOR A MOVING MATERIAL
N81335    Eastman Kodak Company    US    6611345    09/657,897    9/8/2000   
8/26/2003    Granted    METHOD AND DEVICE FOR DETERMINING THE POSITION OF AN
OBJECT HAVING FACES AND EDGES, AND A POSITIONING SYSTEM N81345    Eastman Kodak
Company    DE       10137211.6    7/30/2001       Filed    EDGE ENHANCEMENT
PROCESSOR AND METHOD WITH ADJUSTABLE THRESHOLD SETTINGS N81345    Eastman Kodak
Company    JP    4615776    2001-228571    7/27/2001    10/29/2010    Granted   
PROCESSOR AND METHOD FOR IMPROVING EDGE BY SETTING ADJ USTABLE THRESHOLD EDGE
ENHANCEMENT PROCESSOR AND METHOD WITH ADJUSTABLE THRESHOLD SETTINGS (original)
N81345    Eastman Kodak Company    US    7079281    09/628,397    8/1/2000   
7/18/2006    Granted    EDGE ENHANCEMENT PROCESSOR AND METHOD WITH ADJUSTABLE
THRESHOLD SETTING N81347    Eastman Kodak Company    DE       10137164.0   
7/30/2001       Filed    GRAY LEVEL HALFTONE PROCESSING N81347    Eastman Kodak
Company    US    7218420    09/629,993    8/1/2000    5/15/2007    Granted   
GRAY LEVEL HALFTONE PROCESSING N81347    Eastman Kodak Company    US    7450269
   11/609,377    12/12/2006    11/11/2008    Granted    GRAY LEVEL HALFTONE
PROCESSING N81353    Eastman Kodak Company    US    6541171    09/680,133   
10/4/2000    4/1/2003    Granted    SLEEVED PHOTOCONDUCTIVE MEMBER AND METHOD OF
MAKING

 

Page 179 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

N81353    Eastman Kodak Company    US    6605399    10/277,492    10/22/2002   
8/12/2003    Granted    SLEEVED PHOTOCONDUCTIVE MEMBER AND METHOD OF MAKING
N81355    Eastman Kodak Company    DE    60141559.0    01122614.9    9/27/2001
   3/17/2010    Granted    IMPROVED INTERMEDIATE TRANSFER MEMBER N81355   
Eastman Kodak Company    GB    1195655    01122614.9    9/27/2001    3/17/2010
   Granted    IMPROVED INTERMEDIATE TRANSFER MEMBER N81355    Eastman Kodak
Company    US    6456816    09/680,136    10/4/2000    9/24/2002    Granted   
IMPROVED INTERMEDIATE TRANSFER MEMBER N81356    Eastman Kodak Company    US   
6463250    09/679,345    10/4/2000    10/8/2002    Granted    EXTERNALLY HEATED
DEFORMABLE FUSER ROLLER N81358    Eastman Kodak Company    US    6490430   
09/680,138    10/4/2000    12/3/2002    Granted    AN EXTERNALLY HEATED FUSER
ROLLER FOR A TONER FUSING STATION [AS AMENDED OCT 4 2001] TONER FUSING STATION
HAVING AN EXTERNALLY HEATED FUSER ROLLER N81360    Eastman Kodak Company    US
   6567641    09/680,134    10/4/2000    5/20/2003    Granted    SLEEVED ROLLERS
FOR USE IN A FUSING STATION EMPLOYING AN EXTERNALLY HEATED FUSER ROLLER N81361
   Eastman Kodak Company    JP    4656774    2001-247408    8/16/2001   
1/7/2011    Granted    DOUBLE-SLEEVED ELECTROSTATOGRAPHIC ROLLER AND METHOD OF
USING N81365    Eastman Kodak Company    US    6589048    09/827,410    4/6/2001
   7/8/2003    Granted    ROLLER CONSTRUCTION FOR OPERATION AT ELEVATED
TEMPERATURES N81367    Eastman Kodak Company    US    6526236    10/007,998   
11/13/2001    2/25/2003    Granted    REPLENSIHER MECHANISM FOR A REPRODUCTION
APPARATUS DEVELOPMENT STATION WITH CONTINUOUS MONITORING OF REMAINING MARKING
PARTICLE MATERIAL N81372    Eastman Kodak Company    US    6678483    10/163,109
   6/5/2002    1/13/2004    Granted    SERIAL DRIVE SENSING FAULT CLEANING
DEVICE DETECTOR N81375    Eastman Kodak Company    DE       10224879.6   
6/5/2002       Filed    DENSITOMETER WITH IMPROVED ACCURACY FOR USE IN COLOR
IMAGE PROCESSING APPARATUS N81375    Eastman Kodak Company    JP    4071984   
2002-113958    4/16/2002    1/25/2008    Granted    DENSITOMETER WITH IMPROVED
ACCURACY FOR USE IN COLOR IMAGE PROCESSING APPARATUS N81375    Eastman Kodak
Company    US    6611666    09/882,196    6/15/2001    8/26/2003    Granted   
DENSITOMETER WITH IMPROVED ACCURACY FOR USE IN COLOR IMAGE PROCESSING APPARATUS
N81380    Eastman Kodak Company    DE    60241693.0    02003164.7    2/15/2002
   12/7/2011    Granted    METHOD AND APPARATUS FOR CONTROLLING OVERDRIVE IN A
FRICTIONALLY DRIVEN SYSTEM INCLUDING A CONFORMABLE MEMBER N81380    Eastman
Kodak Company    GB    1237054    02003164.7    2/15/2002    12/7/2011   
Granted    METHOD AND APPARATUS FOR CONTROLLING OVERDRIVE IN A FRICTIONALLY
DRIVEN SYSTEM INCLUDING A CONFORMABLE MEMBER N81380    Eastman Kodak Company   
NL    1237054    02003164.7    2/15/2002    12/7/2011    Granted    METHOD AND
APPARATUS FOR CONTROLLING OVERDRIVE IN A FRICTIONALLY DRIVEN SYSTEM INCLUDING A
CONFORMABLE MEMBER N81380    Eastman Kodak Company    US    6549745   
09/785,913    2/16/2001    4/15/2003    Granted    METHOD AND APPARATUS FOR
CONTROLLING OVERDRIVE IN A FRICTIONALLY DRIVEN SYSTEM INCLUDING A CONFORMABLE
MEMBER N81382    Eastman Kodak Company    EP       02011523.4    5/23/2002      
Filed    COARSE AND FINE ELECTRONIC BOW ALIGNMENT CORRECTION FOR WRITER N81382
   Eastman Kodak Company    US    6819351    09/870,305    5/30/2001   
11/16/2004    Granted    COARSE AND FINE ELECTRONIC BOW ALIGNMENT CORRECTION FOR
WRITER N81387    Eastman Kodak Company    US    6735411    10/177,265   
6/21/2002    5/11/2004    Granted    COMPLIANT INTERMEDIATE TRANSFER ROLLER WITH
FLEXIBLE MOUNT N81388    Eastman Kodak Company    DE    10008909    10008909.7
   2/25/2000    5/12/2011    Granted    DEVICE FOR SEPARATING AN UPPERMOST SHEET
FROM A SUPPLY STACK BY MEANS OF AIR BLOWERS [VORRICHTUNG ZUM SEPARIEREN EINES
OBERSTEN BLATTES VON EINEM VORRATSSTAPEL MITTELS LUFTBLASMITTELN] N81388   
Eastman Kodak Company    JP    4584475    2001-50992    2/26/2001    9/10/2010
   Granted    DEVICE FOR SEPARATING AN UPPERMOST SHEET FROM A SUPPLY STACK BY
MEANS OF AIR BLOWERS [VORRICHTUNG ZUM SEPARIEREN EINES OBERSTEN BLATTES VON
EINEM VORRATSSTAPEL MITTELS LUFTBLASMITTELN] N81388    Eastman Kodak Company   
US    6629692    10/020,602    12/6/2001    10/7/2003    Granted    DEVICE FOR
SEPARATING AN UPPERMOST SHEET FROM A SUPPLY STACK BY MEANS OF AIR BLOWERS
[VORRICHTUNG ZUM SEPARIEREN EINES OBERSTEN BLATTES VON EINEM VORRATSSTAPEL
MITTELS LUFTBLASMITTELN] N81392    Eastman Kodak Company    DE    50114943.0   
01101674.8    1/30/2001    6/24/2009    Granted    DEVICE FOR COMPENSATING A
RADIAL MOVEMENT OF THE SCREW IN A SCREW AND NUT DRIVE VORRICHTUNG ZUM
AUSGLEICHEN EINES RADIALEN GEWINDESPINDELSCHLAGS EINES SPINDELTRIEBS N81392   
Eastman Kodak Company    US    6959620    10/016,719    12/10/2001    11/1/2005
   Granted    DEVICE FOR BALANCING OF A RADIAL THREADED SPINDLE ECCENTRICITY OF
A SPINDLE DRIVE N81402    Eastman Kodak Company    DE    50112755.0   
01110024.5    4/26/2001    7/25/2007    Granted    DEVICE FOR MANUALLY
EXCHANGING AND TRANSPORTING A ROLL OF A REPRODUCTION APPARATUS FOR EXAMPLE AN
ELECTROPHOTOGRAPHIC PRINTER N81402    Eastman Kodak Company    GB    1156397   
01110024.5    4/26/2001    7/25/2007    Granted    DEVICE FOR MANUALLY
EXCHANGING AND TRANSPORTING A ROLL OF A REPRODUCTION APPARATUS FOR EXAMPLE AN
ELECTROPHOTOGRAPHIC PRINTER N81402    Eastman Kodak Company    US    6490425   
09/850,513    5/7/2001    12/3/2002    Granted    DEVICE FOR MANUAL REPLACEMENT
AND TRANSPORT OF THE ROLLER OF A COPYING MACHINE OR AN ELECTROPHOTOGRAPHIC
PRINTER N81404    Eastman Kodak Company    DE    50113338.0    01109441.4   
4/24/2001    12/5/2007    Granted    DEVICE FOR MANUAL REPLACEMENT OF THE ROLLER
OF A COPYING MACHINE N81404    Eastman Kodak Company    US    6549739   
09/850,461    5/7/2001    4/15/2003    Granted    DEVICE FOR MANUAL REPLACEMENT
OF THE ROLLER OF A COPYING MACHINE N81408    Eastman Kodak Company    US   
6731890    10/294,378    11/14/2002    5/4/2004    Granted    TRANSFER OF TONER
USING A TIME-VARYING TRANSFER STATION CURRENT N81411    Eastman Kodak Company   
US    6831818    09/866,182    5/25/2001    12/14/2004    Granted    CURRENT
REGULATED VOLTAGE LIMITED HIGH VOLTAGE POWER SUPPLY FOR CORONA CHARGER N81413   
Eastman Kodak Company    DE       10221743.2    5/16/2002       Filed    HIGH
VOLTAGE BIAS FEEDBACK FOR DIAGNOSTIC PURPOSES N81413    Eastman Kodak Company   
JP    4663704    2007-297212    11/15/2007    1/14/2011    Granted    HIGH
VOLTAGE BIAS FEEDBACK FOR DIAGNOSTIC PURPOSES N81413    Eastman Kodak Company   
US    6813128    09/866,174    5/25/2001    11/2/2004    Granted    HIGH VOLTAGE
BIAS FEEDBACK FOR DIAGNOSTIC PURPOSES N81414    Eastman Kodak Company    US   
6432598    09/892,946    6/27/2001    8/13/2002    Granted    PROCESS FOR
FORMING TONERS CONTAINING ISOINDOLINE YELLOW PIGMENT N81416    Eastman Kodak
Company    DE    50110309.0    01104788.3    2/27/2001    6/28/2006    Granted
   STACK HEIGHT DETERMINATION AND STACK HEIGHT CONTROL MECHANISM N81416   
Eastman Kodak Company    US    6592119    09/850,462    5/7/2001    7/15/2003   
Granted    STACK HEIGHT DETERMINATION AND STACK HEIGHT CONTROL MECHANISM N81418
   Eastman Kodak Company    US    6533270    09/850,030    5/7/2001    3/18/2003
   Granted    DELIVERY SYSTEM N81419    Eastman Kodak Company    DE   
50101105.6    01103500.3    2/15/2001    12/10/2003    Granted    THREE-WAY
DIVERTER DREI-WEGE-WEICHE (A-2487) N81419    Eastman Kodak Company    US   
6595518    10/016,092    12/6/2001    7/22/2003    Granted    THREE-WAY DIVERTER
DREI-WEGE-WEICHE (A-2487) N81421    Eastman Kodak Company    US    6578483   
09/850,045    5/7/2001    6/17/2003    Granted    DEVICE FOR ASSEMBLY OF TUBULAR
CARRIER ELEMENTS

 

Page 180 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

N81423    Eastman Kodak Company    DE    50109123.8    01109214.5    4/14/2001
   3/8/2006    Granted    DEVICE FOR IMPROVING THE ALIGNMENT ACCURACY OF
SHEET-LIKE MATERIAL N81423    Eastman Kodak Company    US    6676123   
09/850,326    5/7/2001    1/13/2004    Granted    DEVICE FOR IMPROVING THE
ALIGNMENT ACCURACY OF SHEET-LIKE MATERIAL N81426    Eastman Kodak Company    DE
   50109414.8    01109213.7    4/14/2001    4/5/2006    Granted    PROCESS FOR
COMPENSATION OF DIMENSION CHANGES ON SHEET MATERIAL N81426    Eastman Kodak
Company    NL    1170235    01109213.7    4/14/2001    4/5/2006    Granted   
PROCESS FOR COMPENSATION OF DIMENSION CHANGES ON SHEET MATERIAL N81427   
Eastman Kodak Company    DE    50109477.6    01109224.4    4/14/2001   
4/12/2006    Granted    METHOD FOR ALIGNING A SHEET MATERIAL TO A REFERENCE EDGE
N81427    Eastman Kodak Company    JP    4960552    2001-148324    5/17/2001   
3/30/2012    Granted    PROCESS FOR ALIGNMENT OF SHEET MATERIAL ON A REFERENCE
EDGE N81427    Eastman Kodak Company    NL    1170236    01109224.4    4/14/2001
   4/12/2006    Granted    METHOD FOR ALIGNING A SHEET MATERIAL TO A REFERENCE
EDGE N81428    Eastman Kodak Company    DE    50110435.6    01110274.6   
4/26/2001    7/12/2006    Granted    METHOD FOR ALIGNMENT OF SHEET-LIKE
MATERIALS {VERFAHREN ZUR AUSRICHTUNG BOGENFOERMIGEN MATERIALS} (A-2815) N81428
   Eastman Kodak Company    GB    1170237    01110274.6    4/26/2001   
7/12/2006    Granted    METHOD FOR ALIGNMENT OF SHEET-LIKE MATERIALS {VERFAHREN
ZUR AUSRICHTUNG BOGENFOERMIGEN MATERIALS} (A-2815) N81428    Eastman Kodak
Company    NL    1170237    01110274.6    4/26/2001    7/12/2006    Granted   
METHOD FOR ALIGNMENT OF SHEET-LIKE MATERIALS {VERFAHREN ZUR AUSRICHTUNG
BOGENFOERMIGEN MATERIALS} (A-2815) N81429    Eastman Kodak Company    DE   
10023940    10023940.4    5/17/2000    7/17/2008    Granted    PROCESS AND
DEVICE FOR ALIGNMENT OF SHEET MATERIAL N81429    Eastman Kodak Company    US   
6663103    09/850,292    5/7/2001    12/16/2003    Granted    PROCESS AND DEVICE
FOR ALIGNMENT OF SHEET MATERIAL DURING TRANSPORT N81433    Eastman Kodak Company
   DE    50107884.3    01108977.8    4/11/2001    11/2/2005    Granted    DEVICE
FOR INVERSION OF SHEETS IN A PRINTING MACHINE N81433    Eastman Kodak Company   
US    6626103    09/850,387    5/7/2001    9/30/2003    Granted    DEVICE FOR
INVERSION OF SHEETS IN A PRINTING MACHINE N81435    Eastman Kodak Company    US
   6555237    09/957,127    9/20/2001    4/29/2003    Granted    FUSER SYSTEM
WITH DONER ROLLER HAVING A CONTROLLED SWELL RELEASE AGENT SURFACE LAYER N81436
   Eastman Kodak Company    US    6687483    10/158,604    5/30/2002    2/3/2004
   Granted    FUSER APPARATUS FOR ADJUSTING GLOSS OF A FUSED TONER IMAGE AND
METHOD FOR FUSING A TONER IMAGE TO A RECEIVER [APPARATUS AND METHODS TO ADJUST
GLOSS OF TONER IMAGES] N81437    Eastman Kodak Company    US    6486441   
10/011,388    12/4/2001    11/26/2002    Granted    HEATER MEMBER WITH
CONFORMABLE, CURED FLUOROCARBON THERMOPLASTIC RANDOM COPOLYMER OVERCOAT N81438
   Eastman Kodak Company    US    7670650    10/662,913    9/15/2003    3/2/2010
   Granted    METHOD FOR PRODUCING A REPLACEABLE FUSER MEMBER N81439    Eastman
Kodak Company    US    7115084    10/664,012    9/15/2003    10/3/2006   
Granted    REPLACEABLE FUSER MEMBER N81440    Eastman Kodak Company    US   
6678486    10/080,004    2/21/2002    1/13/2004    Granted    INTEGRATED
CONTAMINATION CONTROL SYSTEM FOR A CORONA CHARGER N81441    Eastman Kodak
Company    US    6721519    10/080,009    2/21/2002    4/13/2004    Granted   
PERFORMANCE SENSING CLEANING DEVICE N81445    Eastman Kodak Company    US   
6684035    10/174,600    6/19/2002    1/27/2004    Granted    ADJUSTABLE
AUTOMATIC PROCESS CONTROL DENSITY PATCH LOCATION DETECTION N81447    Eastman
Kodak Company    US    6771916    10/008,298    11/13/2001    8/3/2004   
Granted    AIR QUALITY MANAGEMENT APPARATUS FOR AN ELECTROSTATOGRAPHIC PRINTER
N81449    Eastman Kodak Company    US    6567635    09/956,629    9/20/2001   
5/20/2003    Granted    APPARATUS AND METHOD FOR FLUIDIZING TONER IN A STORAGE
CONTAINER N81450    Eastman Kodak Company    US    6587652    09/929,623   
8/14/2001    7/1/2003    Granted    METHOD AND APPARATUS FOR ADJUSTING DEVICES
FOR GENERATING COLOR SEPARATIONS IN A MULTICOLOR PRINTING MACHINE [VERFAHREN UND
VORRICHTUNG ZUR EINSTELLUNG VON EINRICHTUNGEN ZUR ERZEUGUNG VON
TEILFARBENBILDERN BEI EINER MEHRFARBENDRUCKMASCHINE] N81453    Eastman Kodak
Company    US    6672999    10/097,334    3/14/2002    1/6/2004    Granted   
GUDGEON ASSEMBLY N81454    Eastman Kodak Company    US    6556796    10/054,453
   1/22/2002    4/29/2003    Granted    DRUM-LOADING/UNLOADING APPARATUS FOR
ELECTROSTATOGRAPHIC PRINTER/COPIER N81455    Eastman Kodak Company    US   
6611670    10/011,793    12/4/2001    8/26/2003    Granted    EXTERNAL HEATER
MEMBER AND METHODS FOR FUSING TONER IMAGES N81456    Eastman Kodak Company    JP
   4128805    2000-164651    6/5/2002    5/23/2008    Granted    PRESSURE MEMBER
HAVING FLUOROCARBON THERMOPLASTIC RANDOM COPOLYMER OVERCOAT N81456    Eastman
Kodak Company    US    6660351    09/957,992    9/21/2001    12/9/2003   
Granted    PRESSURE MEMBER HAVING FLUOROCARBON THERMOPLASTIC RANDOM COPOLYMER
OVERCOAT N81457    Eastman Kodak Company    DE    60215599.1    02019954.3   
9/5/2002    10/25/2006    Granted    RELEASE AGENT DONOR MEMBER HAVING
FLUOROCARBON THERMOPLASTIC RANDOM COPOLYMER OVERCOAT N81457    Eastman Kodak
Company    NL    1296199    02019954.3    9/5/2002    10/25/2006    Granted   
RELEASE AGENT DONOR MEMBER HAVING FLUOROCARBON THERMOPLASTIC RANDOM COPOLYMER
OVERCOAT N81457    Eastman Kodak Company    US    6721529    09/960,661   
9/21/2001    4/13/2004    Granted    RELEASE AGENT DONOR MEMBER HAVING
FLUOROCARBON THERMOPLASTIC RANDOM COPOLYMER OVERCOAT N81458    Eastman Kodak
Company    JP    4409864    2003-173923    6/18/2003    11/20/2009    Granted   
IMAGE WIDTH CORRECTION FOR LED PRINTHEAD N81458    Eastman Kodak Company    US
   6724413    10/174,801    6/19/2002    4/20/2004    Granted    IMAGE WIDTH
CORRECTION FOR LED PRINTHEAD N81459    Eastman Kodak Company    US    6719423   
09/973,239    10/9/2001    4/13/2004    Granted    INK JET PROCESS INCLUDING
REMOVAL OF EXCESS LIQUID FROM AN INTERMEDIATE MEMBER N81459    Eastman Kodak
Company    US    6761446    10/698,678    10/31/2003    7/13/2004    Granted   
INK JET PROCESS INCLUDING REMOVAL OF EXCESS LIQUID FROM AN INTERMEDIATE MEMBER
N81460    Eastman Kodak Company    US    6682189    09/973,244    10/9/2001   
1/27/2004    Granted    INK JET IMAGING VIA COAGULATION ON AN INTERMEDIATE
MEMBER N81460    Eastman Kodak Company    US    6767092    10/681,799   
10/8/2003    7/27/2004    Granted    INK JET IMAGING VIA COAGULATION ON AN
INTERMEDIATE MEMBER N81461    Eastman Kodak Company    US    6932469   
09/973,228    10/9/2001    8/23/2005    Granted    IMAGING USING COAGULABLE INK
ON AN INTERMEDIATE MEMBER N81463    Eastman Kodak Company    EP       02012017.6
   5/31/2002       Filed    BANDED COMPOSITOR FOR VARIABLE DATA N81463   
Eastman Kodak Company    US    7327487    10/046,031    10/23/2001    2/5/2008
   Granted    BANDED COMPOSITOR FOR VARIABLE DATA N81466    Eastman Kodak
Company    DE       10315054.4    4/2/2003       Filed    VARIABLE DATA PRINTING
USING VARIANTS PROOF OF A VARIABLE DATA PRINTING JOB [DISCLOSURE]

 

Page 181 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

N81466    Eastman Kodak Company    JP    4177144    2003-78714    3/20/2003   
8/29/2008    Granted    VARIABLE DATA PRINTING USING VARIANTS PROOF OF A
VARIABLE DATA PRINTING JOB [DISCLOSURE] N81466    Eastman Kodak Company    US   
7375842    10/118,770    4/9/2002    5/20/2008    Granted    VARIABLE DATA
PRINTING USING VARIANTS N81474    Eastman Kodak Company    US    6619653   
09/989,773    11/20/2001    9/16/2003    Granted    SHEET DELIVERY DEVICE
[BLATTABLAGEVORRICHTUNG] N81475    Eastman Kodak Company    DE    50111085.2   
01118666.5    8/3/2001    9/27/2006    Granted    DEVICE FOR GENERATING AN
OFFSET OF TRANSPORTED FLEXIBLE SHEET MATERIAL [VORRICHTUNG ZUR ERZEUGUNG EINES
VERSATZES VON TRANSPORTIERTEM BIEGSAMEN FLAECHIGEN GUT] N81475    Eastman Kodak
Company    US    6588746    09/989,789    11/20/2001    7/8/2003    Granted   
DEVICE FOR GENERATING AN OFFSET OF TRANSPORTED FLEXIBLE SHEET MATERIAL
[VORRICHTUNG ZUR ERZEUGUNG EINES VERSATZES VON TRANSPORTIERTEM BIEGSAMEN
FLAECHIGEN GUT] N81476    Eastman Kodak Company    US    6549746    10/023,124
   12/17/2001    4/15/2003    Granted    PROCESS AND DEVICE FOR PRINTING AND/OR
COATING OF A SUBSTRATE [VERFAHREN UND VORRICHTUNG ZUM BEDRUCKEN UND/ODER
BESCHICHTEN EINES SUBSTRATS] N81477    Eastman Kodak Company    US    6661993   
10/028,037    12/20/2001    12/9/2003    Granted    PROCESS FOR CONTROLLING THE
GLOSS OF A TONER IMAGE AND A DIGITAL IMAGE RECORDING DEVICE [VERFAHREN ZUR
STEUERUNG DES GLANZES EINES TONERBILDES UND DIGITALE
BILDAUFZEICHNUNGSVORRICHTUNG] N81480    Eastman Kodak Company    US    7092664
   10/016,335    12/10/2001    8/15/2006    Granted    DIGITAL PRINTING OR
COPYING MACHINE [DIGITAL DRUCK- ODER KOPIERMASCHINE] N81481    Eastman Kodak
Company    DE    10135788    10135788.5    7/23/2001    2/5/2004    Granted   
DIGITAL PRINTING OR COPYING MACHINE AND PROCESS FOR FIXING A TONER ON A
SUBSTRATE [DIGITALE DRUCK- ODER KOPIERMASCHINE UND VERFAHREN ZUM FIXIEREN VON
TONER AUF EINEM SUBSTRAT] N81481    Eastman Kodak Company    US    6608986   
10/023,384    12/17/2001    8/19/2003    Granted    DIGITAL PRINTING OR COPYING
MACHINE AND PROCESS FOR FIXING A TONER ON A SUBSTRATE [DIGITALE DRUCK- ODER
KOPIERMASCHINE UND VERFAHREN ZUM FIXIEREN VON TONER AUF EINEM SUBSTRAT] N81483
   Eastman Kodak Company    US    6608987    10/023,955    12/18/2001   
8/19/2003    Granted    METHOD AND MACHINE FOR PRINTING AND/OR COATING OF A
SUBSTRATE [VERFAHREN UND MASCHINE ZUM BEDRUCKEN UND/ODER BESCHICHTEN EINES
SUBSTRATS] N81484    Eastman Kodak Company    US    6535711    10/021,413   
12/6/2001    3/18/2003    Granted    PROCESS FOR THE DOUBLE-SIDED PRINTING
AND/OR COATING OF A SUBSTRATE [VERFAHREN ZUM DOPPELSEITIGEN BEDRUCKEN UND/ODER
BESCHICHTEN EINES SUBSTRATS] N81486    Eastman Kodak Company    US    6674990   
10/023,959    12/18/2001    1/6/2004    Granted    OVERHEATING PROTECTION FOR
TONER IMAGE PRINTED SUBSTRATE IN A RADIATION FIXING DEVICE [AS AMENDED] [ON
6/10/03] DIGITAL PRINTER OR COPIER MACHINE AND OVERHEATING PROTECTION DEVICE
[DIGITALE DRUCK- ODER KOPIERMASCHINE UND UEBERHITZUNGS-SCHUTZEINRICHTUNG] N81487
   Eastman Kodak Company    US    6993278    10/023,957    12/18/2001   
1/31/2006    Granted    DIGITAL PRINTER OR COPIER MACHINE [DIGITALE DRUCK-ODER
KOPIERMASCHINE] N81488    Eastman Kodak Company    US    6587665    10/022,692
   12/17/2001    7/1/2003    Granted    DIGITAL PRINTER OR COPIER MACHINE AND
PROCESSES FOR FIXING A TONER IMAGE [DIGITALE DRUCK- ODER KOPIERMASCHINE UND
VERFAHREN ZUM FIXIEREN EINES TONERBILDES] N81489    Eastman Kodak Company    US
   6740462    10/023,916    12/17/2001    5/25/2004    Granted    METHOD FOR
FIXATION OF TONER ON A SUPPORT OR PRINTING STOCK [VERFAHREN ZUR FIXIERUNG VON
TONER AUF EINEM TRAEGER BZW. EINEM BEDRUCKSTOFF] N81490    Eastman Kodak Company
   US    6594465    10/015,995    12/6/2001    7/15/2003    Granted    RADIATION
UNIT FOR A FIXATION DEVICE [BESTRAHLUNGSEINRICHTUNG FUER EINE FIXIERVORRICHTUNG]
N81491    Eastman Kodak Company    US    6665516    10/015,976    12/10/2001   
12/16/2003    Granted    FIXATION DEVICE FOR FIXATION OF TONER MATERIAL
[FIXIERVORRICHTUNG ZUM FIXIEREN VON TONERMATERIAL] N81492    Eastman Kodak
Company    US    6686573    10/008,852    12/4/2001    2/3/2004    Granted   
PROCESS AND DEVICE FOR WARMING UP PRINTING MATERIAL AND/OR TONER [VERFAHREN UND
EINRICHTUNG ZUR ERWAERMUNG VON BEDRUCKSTOFF UND/ODER TONER] N81495    Eastman
Kodak Company    DE    10145002.8    10145002.8    9/12/2001    8/14/2003   
Granted    VERFAHREN UND EINRICHTUNG ZUR FIXIERUNG VON TONER AUF EINEM TRAEGER
BZW. EINEM BEDRUCKSTOFF N81495    Eastman Kodak Company    US    6683287   
10/011,354    12/4/2001    1/27/2004    Granted    PROCESS AND DEVICE FOR FIXING
TONER ONTO A SUTBSTRATE OR PRINTED MATERIAL [VERFAHREN UND EINRICHTUNG ZUR
FIXIERUNG VON TONER AUF EINEM TRAEGER BZW. EINEM BEDRUCKSTOFF] N81497    Eastman
Kodak Company    US    6954603    10/667,797    9/22/2003    10/11/2005   
Granted    FUSER OIL CONTAMINATION PREVENTION AND CLEAN-UP METHOD [FUSER OIL
CYCLE-DOWN SKIP FRAME CLEAN-UP PROCEDURE BY APPLYING TONER DIRECTLY TO THE
TRANSPORT WEB] N81498    Eastman Kodak Company    US    6781052    10/121,721   
4/12/2002    8/24/2004    Granted    HIGH VOLTAGE CABLE EMI SHIELD N81499   
Eastman Kodak Company    US    7246887    11/013,143    12/15/2004    7/24/2007
   Granted    DUAL INPUT BI-DIRECTIONAL PRINTHEAD DRIVER INTEGRATED CIRCUIT
N81503    Eastman Kodak Company    DE    60325794.1    03001211.6    1/20/2003
   1/14/2009    Granted    GLOSS-CONTROLLING TONER COMPOSITIONS N81503   
Eastman Kodak Company    FR    1333330    03001211.6    1/20/2003    1/14/2009
   Granted    GLOSS-CONTROLLING TONER COMPOSITIONS N81503    Eastman Kodak
Company    GB    1333330    03001211.6    1/20/2003    1/14/2009    Granted   
GLOSS-CONTROLLING TONER COMPOSITIONS N81503    Eastman Kodak Company    US   
6716560    10/061,149    2/1/2002    4/6/2004    Granted    GLOSS-CONTROLLING
TONER COMPOSITIONS N81504    Eastman Kodak Company    US    6718285   
10/011,331    11/5/2001    4/6/2004    Granted    OPERATOR REPLACEABLE COMPONENT
LIFE TRACKING SYSTEM N81508    Eastman Kodak Company    US       11/013,069   
12/15/2004       Filed    RETAINING CHANNEL SYNCHRONIZATION THROUGH USE OF
ALTERNATE CONTROL CHARACTERS N81509    Eastman Kodak Company    US    6625403   
10/008,283    11/5/2001    9/23/2003    Granted    PERSONALIZATION OF OPERATOR
REPLACEABLE COMPONENT LIFE PREDICTION BASED ON REPLACEABLE COMPONENT LIFE
HISTORY N81514    Eastman Kodak Company    DE       10326922.3    6/16/2003   
   Filed    ELECTROPHOTOGRAPHIC APPARATUS AND METHOD FOR USING TEXTURED
RECEIVERS N81514    Eastman Kodak Company    US    6608641    10/184,351   
6/27/2002    8/19/2003    Granted    ELECTROPHOTOGRAPHIC APPARATUS AND METHOD
FOR USING TEXTURED RECEIVERS N81523    Eastman Kodak Company    US    6588741   
10/151,641    5/20/2002    7/8/2003    Granted    STACKING DEVICE OF A PRINTING
PRESS [ABLAGEEINRICHTUNG EINER DRUCKMASCHINE] N81531    Eastman Kodak Company   
US    6618571    10/162,967    6/5/2002    9/9/2003    Granted    PROCESS AND
DEVICE FOR TRANSFERRING TONER [VERFAHREN UND EINRICHTUNG ZUM UEBERTRAGEN VON
TONER] N81532    Eastman Kodak Company    US    6682163    10/178,984   
6/25/2002    1/27/2004    Granted    METHOD AND DEVICE FOR DETECTING AND
CORRECTING CHROMATIC ABERRATIONS IN MULTICOLOR PRINTING [VERFAHREN UND
VORRICHTUNG ZUM ERFASSEN UND KORRIGIEREN VON FARBABWEICHUNGEN BEIM
MEHRFARBDRUCK] N81533    Eastman Kodak Company    DE    50201500.4    02002922.9
   2/9/2002    11/10/2004    Granted    VERFAHREN ZUM AUFSPANNEN UND ENTFERNEN
EINES ENDLOSEN TRANSPORTBANDS N81533    Eastman Kodak Company    US    6681923
   10/180,183    6/26/2002    1/27/2004    Granted    MOUNTING AND REMOVING A
CONTINUOUS CONVEYOR BELT [VERFAHREN ZUM AUFSPANNEN UND ENTFERNEN EINES ENDLOSEN
TRANSPORTBANDS] N81535    Eastman Kodak Company    US    6553198    10/108,173
   3/27/2002    4/22/2003    Granted    SINGLE PIECE CONTROL GRID ELECTRODE FOR
A CORONA CHARGER N81536    Eastman Kodak Company    US    6631898    10/151,266
   5/20/2002    10/14/2003    Granted    METHOD AND DEVICE FOR DETECTION OF A
TRANSLUCENT AREA OR OBJECT BY A LIGHT BARRIER [GREIFERANORDNUNG BEI DER ABLAGE
EINER DRUCKMASCHINE] N81538    Eastman Kodak Company    DE    50213734.7   
02008220.2    4/18/2002    8/5/2009    Granted    DEVICE FOR CHARGING AND
DISCHARGING OF PRINTING MEDIA IN PRINTING PRESSES AND COPIERS [VORRICHTUNG ZUM
ENTLADEN BZW. AUFLADEN VON DRUCKTRAEGERN IN DRUCK- BZW. KOPIERMACHINEN] N81538
   Eastman Kodak Company    GB    1255171    02008220.2    4/18/2002    8/5/2009
   Granted    DEVICE FOR CHARGING AND DISCHARGING OF PRINTING MEDIA IN PRINTING
PRESSES AND COPIERS [VORRICHTUNG ZUM ENTLADEN BZW. AUFLADEN VON DRUCKTRAEGERN IN
DRUCK- BZW. KOPIERMACHINEN] N81538    Eastman Kodak Company    US    6668154   
10/126,490    4/19/2002    12/23/2003    Granted    DEVICE FOR CHARGING AND
DISCHARGING OF PRINTING MEDIA IN PRINTING PRESSES AND COPIERS [VORRICHTUNG ZUM
ENTLADEN BZW. AUFLADEN VON DRUCKTRAEGERN IN DRUCK- BZW. KOPIERMACHINEN]

 

Page 182 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

N81539    Eastman Kodak Company    US    6727674    10/207,523    7/29/2002   
4/27/2004    Granted    DEVICE FOR PRODUCING OR CONTROLLING AN ALERNATING
CURRENT IN AT LEAST ONE INDUCTIVE LOAD [VORRICHTUNG ZUR ERZEUGUNG ODER STEUERUNG
EINES WECHSELSTROMES IN WENIGNSTENS EINER INDUKTIVEN LAST] N81540    Eastman
Kodak Company    DE    10139310.5    10139310.5    8/9/2001    11/25/2010   
Granted    SIMLIFIED MAGNIFICATION N81540    Eastman Kodak Company    US   
6817295    10/207,501    7/29/2002    11/16/2004    Granted    METHOD AND
ILLUSTRATION DEVICE FOR REGISTER MARK SETTING [VERFAHREN UND
BEBILDERUNGSEINRICHTUNG ZUE REGISTEREINSTELLUNG] N81542    Eastman Kodak Company
   DE    50208390.5    02006038.0    3/16/2002    10/11/2006    Granted   
PROCEDURE AND PRINTING MACHINE FOR DETERMINING REGISTER ERRORS N81542    Eastman
Kodak Company    US    6619209    10/208,626    7/30/2002    9/16/2003   
Granted    PROCESS AND PRINTING MACHINE FOR DETERMINING REGISTRATION ERRORS
[VERFAHREN UND DRUCKMASCHINE ZUM ERMITTELN VON REGISTERFEHLERN] N81543   
Eastman Kodak Company    DE    50208478.2    02006044.8    3/16/2002   
10/18/2006    Granted    PROCESS AND DEVICE FOR DETERMINING REGISTRATION ERRORS
[VERFAHREN UND DRUCKMASCHINE ZUM ERMITTELN VON REGISTERFEHLERN] N81543   
Eastman Kodak Company    US    6718879    10/208,216    7/30/2002    4/13/2004
   Granted    PROCESS AND DEVICE FOR DETERMINING REGISTRATION ERRORS [VERFAHREN
UND DRUCKMASCHINE ZUM ERMITTELN VON REGISTERFEHLERN] N81544    Eastman Kodak
Company    DE       10332971.4    7/21/2003       Filed    AN INTELLIGENT ROLLER
FUSER SYSTEM WHERE THE FUSING MEMBER IS HEATED INTERNALLY WITH A LAMP AND
EXTERNALLY WITH CONDUCTIVE HEATED ROLLERS. THE TEMPERATURE OF THE FUSING MEMBER
IS CONTROLLED BY VARYING THE CONTACT NIP BETWEEN THE FUSING MEMBER AND THE
HEATING ROLLERS FOR VARIOUS MEDIA TYPES WHILE PRINTING IN A MIX MODE. N81544   
Eastman Kodak Company    US    6799000    10/215,884    8/9/2002    9/28/2004   
Granted    ROLLER FUSER SYSTEM WITH INTELLIGENT CONTROL OF FUSING MEMBER
TEMPERATURE FOR PRINTING MIXED MEDIA TYPES N81550    Eastman Kodak Company    US
   7777773    11/037,643    1/18/2005    8/17/2010    Granted    IMAGE QUALITY
ATTRIBUTES TRACKING AND PREVENTIVE MAINTENANCE PREDICTION N81552    Eastman
Kodak Company    US    7236183    11/012,977    12/15/2004    6/26/2007   
Granted    FLEXIBLE PRINTHEAD WIDTH N81555    Eastman Kodak Company    US   
7054588    10/645,394    8/21/2003    5/30/2006    Granted    IMAGE PRODUCTION
SYSTEM WITH RELEASE AGENT SYSTEM AND ASSOCIATED METHOD OF CONTROLLING RELEASE
AGENT TRANSFER N81557    Eastman Kodak Company    EP       03009844.6   
5/13/2003       Filed    FUSER MEMBER WITH A GLOSS LEVEL TUNED IN AND METHODS
AND APPARATUS FOR USING THE SAME TO FUSE TONER IMAGES N81557    Eastman Kodak
Company    US    7087305    10/158,601    5/30/2002    8/8/2006    Granted   
FUSER MEMBER WITH TUNABLE GLOSS LEVEL AND METHODS AND APPARATUS FOR USING THE
SAME TO FUSE TONER IMAGES N81557    Eastman Kodak Company    US    7211362   
10/974,141    10/27/2004    5/1/2007    Granted    FUSER MEMBER WITH TUNABLE
GLOSS LEVEL AND METHODS AND APPARATUS FOR USING THE SAME TO FUSE TONER IMAGES
N81561    Eastman Kodak Company    US    6517346    10/139,486    5/6/2002   
2/11/2003    Granted    FUSING STATION WITH IMPROVED FUSER ROLLER N81562   
Eastman Kodak Company    US    6582222    10/139,464    5/6/2002    6/24/2003   
Granted    FUSING STATION INCLUDING MULTILAYER FUSER ROLLER N81567    Eastman
Kodak Company    DE    50211590.4    02009078.3    4/24/2002    1/23/2008   
Granted    DEVICE FOR ADJUSTING A PRINTING PRESS FRAME [EINRICHTUNG ZUM
EINSTELLEN EINES DRUCKMASCHINENRAHMENS] N81567    Eastman Kodak Company    US   
6651562    10/231,858    8/30/2002    11/25/2003    Granted    DEVICE FOR
ADJUSTING A PRINTING PRESS FRAME [EINRICHTUNG ZUM EINSTELLEN EINES
DRUCKMASCHINENRAHMENS] N81568    Eastman Kodak Company    DE    50207426.4   
02009529.5    4/26/2002    6/7/2006    Granted    ELECTRONIC SAFETY LOOP
[ELEKTRONISCHE SICHERHEITSCHALTUNG] N81568    Eastman Kodak Company    JP   
4315657    2002-261300    9/6/2002    5/29/2009    Granted    ELECTRONIC SAFETY
LOOP [ELEKTRONISCHE SICHERHEITSCHALTUNG] N81568    Eastman Kodak Company    NL
   1291746    02009529.5    4/26/2002    6/7/2006    Granted    ELECTRONIC
SAFETY LOOP [ELEKTRONISCHE SICHERHEITSCHALTUNG] N81571    Eastman Kodak Company
   US    7149445    10/863,707    6/8/2004    12/12/2006    Granted    DETECTION
OF BACKGROUND TONER PARTICLES N81572    Eastman Kodak Company    US    7400759
   11/013,231    12/15/2004    7/15/2008    Granted    A METHOD FOR TESTING A
PLASTIC SLEEVE FOR AN IMAGE CYLINDER OR A BLANKET CYLINDER N81573    Eastman
Kodak Company    US    7302220    11/013,845    12/16/2004    11/27/2007   
Granted    AN IMPROVED FUSER ROLLER AND FUSING STATION N81575    Eastman Kodak
Company    US    8024236    10/646,605    8/22/2003    9/20/2011    Granted   
METHOD AND APPARATUS FOR REDUCING SUPPLY ORDERS IN INVENTORY MANAGEMENT N81582
   Eastman Kodak Company    US    7219805    10/955,427    9/30/2004   
5/22/2007    Granted    SIEVE SCREEN LEVEL SENSOR N81583    Eastman Kodak
Company    US    7877053    11/017,488    12/20/2004    1/25/2011    Granted   
ADJUSTABLE GLOSS CONTROL METHOD WITH DIFFERENT SUBSTRATES AND 3-D IMAGING EFFECT
WITH ADJUSTABLE GLOSS N81583    Eastman Kodak Company    US       12/909,927   
10/22/2010       Filed    ADJUSTABLE GLOSS CONTROL METHOD WITH DIFFERENT
SUBSTRATES AND 3-D IMAGING EFFECT WITH ADJUSTABLE GLOSS N81584    Eastman Kodak
Company    JP    3764718    322941/02    11/6/2002    1/27/2006    Granted   
PAPIERTRANSPORTWAGEN N81584    Eastman Kodak Company    US    6736584   
10/274,556    10/21/2002    5/18/2004    Granted    PAPER TRANSPORTATION TROLLEY
[PAPIERTRANSPORTWAGEN] N81589    Eastman Kodak Company    DE    10225603.9   
10225603.9    6/7/2002    1/24/2008    Granted    HYBRID FUSER N81589    Eastman
Kodak Company    US    6909871    10/422,487    4/24/2003    6/21/2005   
Granted    METHOD AND DEVICE FOR FUSING TONER ONTO A SUBSTRATE [VERFAHREN UND
VORRICHTUNG ZUM FIXIEREN VON TONER AUF EINEM SUBSTRAT] N81591    Eastman Kodak
Company    US    6920292    10/458,600    6/10/2003    7/19/2005    Granted   
METHOD AND CONTROL DEVICE FOR PREVENTION OF IMAGE PLANE REGISTRATION ERRORS
N81592    Eastman Kodak Company    US    6889028    10/458,543    6/10/2003   
5/3/2005    Granted    TECHNIQUE AND DEVICE FOR CONTROLLING THE POSITION
ACCURACY IN COLOR PRINTING N81593    Eastman Kodak Company    DE    50309942.2
   03006971.0    3/27/2003    6/4/2008    Granted    METHOD AND APPARATUS FOR
PROVIDING SHETS IN A PRINTING MACHINE N81593    Eastman Kodak Company    US   
7212780    10/457,878    6/10/2003    5/1/2007    Granted    PROCESS AND DEVICE
FOR SUPPLYING SUBSTRATES IN A PRINTING UNIT [VERFAHREN UND VORRICHTUNG ZUR
BEREITSTELLUNG VON BOEGEN IN EINER DRUCKMASCHINE] N81598    Eastman Kodak
Company    US    6866264    10/315,722    12/10/2002    3/15/2005    Granted   
BLOCKING DEVICE FOR A DEVICE FOR MOVING A SHEET N81600    Eastman Kodak Company
   JP    3784769    358563/02    12/10/2002    3/24/2006    Granted   
[TRANSPORTROLLENVORRICHTUNG ZUM ABLEGEN VON BOGEN AUF EINEM STAPEL] KEYWORD:
ACCELERATED PAPERTRANSFER N81600    Eastman Kodak Company    US    6880820   
10/315,701    12/10/2002    4/19/2005    Granted    CONVEYOR ROLLER DEVICE FOR
DEPOSITING SHEETS ON A STACK [TRANSPORTROLLENVORRICHTUNG ZUM ABLEGEN VON BOGEN
AUF EINEM STAPEL] KEYWORD: ACCELERATED PAPERTRANSFER N81601    Eastman Kodak
Company    US    6848361    10/337,129    1/6/2003    2/1/2005    Granted   
CONTROL DEVICE AND METHOD TO PREVENT REGISTER ERRORS [STEUERUNGSEINRICHTUNG UND
VERFAHREN ZUM VERMEIDEN VON REGISTERFEHLERN] N81604    Eastman Kodak Company   
DE    10208597    10208597.9    2/27/2002    3/21/2013    Granted    [VERFAHREN
UND STEUERUNGSEINRICHTUNG ZUM VERMEIDEN VON REGISTERFEHLERN] KEYWORD:
MAGNIFICATION N81604    Eastman Kodak Company    US    6836635    10/360,284   
2/7/2003    12/28/2004    Granted    METHOD AND CONTROL DEVICE FOR PREVENTING
REGISTER ERRORS [VERFAHREN UND STEUERUNGSEINRICHTUNG ZUM VERMEIDEN VON
REGISTERFEHLERN] KEYWORD: MAGNIFICATION

 

Page 183 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

N81609    Eastman Kodak Company    GB    1353241    02028443.6    12/19/2002   
8/24/2011    Granted    VERFAHREN ZUR EICHUNG ODER NACHEICHUNG EINES
UMRECHNUNGSFAKTORS ZUR BESTIMMUNG EINER VON EINEM BEDRUCKSTOFF IN EINER
DRUCKMASCHINE ZURUECKGELEGTEN WEGSTRECKE N81609    Eastman Kodak Company    NL
   1353241    02028443.6    12/19/2002    8/24/2011    Granted    VERFAHREN ZUR
EICHUNG ODER NACHEICHUNG EINES UMRECHNUNGSFAKTORS ZUR BESTIMMUNG EINER VON EINEM
BEDRUCKSTOFF IN EINER DRUCKMASCHINE ZURUECKGELEGTEN WEGSTRECKE N81609    Eastman
Kodak Company    US    6871037    10/406,747    4/3/2003    3/22/2005    Granted
   METHOD FOR CALIBRATING OR RECALIBRATING A CONVERSION FACTOR FOR DETERMINING
THE DISTANCE COVERED BY A PRINT SUBSTRATE IN A PRINTING MACHINE [VERFAHREN ZUR
EICHUNG ODER NACHEICHUNG EINES UMRECHNUNGSFAKTORS ZUR BESTIMMUNG EINER VON EINEM
BEDRUCKSTOFF IN EINER DRUCKMASCHINE ZURUECKGELEGTEN WEGSTRECKE] N81612   
Eastman Kodak Company    US    6862425    10/422,482    4/24/2003    3/1/2005   
Granted    MICROWAVE DEVICE AND METHOD TO FUSE TONER ONTO PRINT SUBSTRATE
[MIKROWELLENEINRICHTUNG UND VERFAHREN ZUM FIXIEREN VON TONER AUF BEDRUCKSTOFF]
N81617    Eastman Kodak Company    US    6735412    10/264,946    10/4/2002   
5/11/2004    Granted    CAPILLARY MICRO-GROOVE SKIVE FINGERS N81618    Eastman
Kodak Company    US    6969207    10/635,255    8/6/2003    11/29/2005   
Granted    METHOD AND DEVICE FOR RECOGNIZING AN OBJECT ON A SURFACE [VERFAHREN
UND VORRICHTUNG ZUR ERKENNUNG EINES OBJEKTES AUF EINER OBERFLAECHE] N81622   
Eastman Kodak Company    US    7014899    10/667,996    9/22/2003    3/21/2006
   Granted    ROLLER FOR USE IN A FUSING STATION N81627    Eastman Kodak Company
   US    6915087    10/640,202    8/13/2003    7/5/2005    Granted    FORMATION
OF UNIFORM DENSITY PATCHES IN AN ELECTROGRAPHIC REPRODUCTION APPARATUS FOR
PROCESS CONTROL N81629    Eastman Kodak Company    DE    50310854.5   
03012568.6    6/3/2003    12/3/2008    Granted    METHOD FOR DETECTING A
REGISTER MARK, PARTICULARY A COLORLESS OR LOW-COLOR REGISTER MARK KEYWORD: CLEAR
TONER REGISTER MARK N81629    Eastman Kodak Company    GB    1410910   
03012568.6    6/3/2003    12/3/2008    Granted    METHOD FOR DETECTING A
REGISTER MARK, PARTICULARY A COLORLESS OR LOW-COLOR REGISTER MARK KEYWORD: CLEAR
TONER REGISTER MARK N81644    Eastman Kodak Company    DE    10251616.2   
10251616.2    11/6/2002    3/11/2010    Granted    PROCESS AND INSTALLATION FOR
THE MANUFACTURING OF A COATING FOR AN IMPRESSION CYLINDER [VERFAHREN UND
EINRICHTUNG ZUM HERSTELLEN EINER BESCHICHTUNG EINES DRUCKZYLINDERS] N81644   
Eastman Kodak Company    US    7217113    10/695,315    10/28/2003    5/15/2007
   Granted    PROCESS AND INSTALLATION FOR THE MANUFACTURING OF A COATING FOR AN
IMPRESSION CYLINDER [VERFAHREN UND EINRICHTUNG ZUM HERSTELLEN EINER BESCHICHTUNG
EINES DRUCKZYLINDERS] N81652    Eastman Kodak Company    US    7329463   
10/887,059    7/7/2004    2/12/2008    Granted    LOW DAMPING FUSER ROLLER
COMPOSITION N81653    Eastman Kodak Company    US    7006782    10/887,295   
7/7/2004    2/28/2006    Granted    FUSING STATION AND METHOD FOR FUSING N81655
   Eastman Kodak Company    US    6950615    10/717,878    11/20/2003   
9/27/2005    Granted    PROCEDURE AND DEVICE FOR ADJUSTING GLOSS IN PRINT
MATERIAL N81661    Eastman Kodak Company    US    6878911    10/422,317   
4/24/2003    4/12/2005    Granted    DEVICE AND METHOD FOR CLEANING MICROWAVE
DEVICES N81697    Eastman Kodak Company    US    7181153    10/925,394   
8/25/2004    2/20/2007    Granted    APPARATUS FOR PRECISELY ADJUSTING THE
POSITION OF WORKSTATIONS IN A DOCUMENT PRINTER/COPIER N81699    Eastman Kodak
Company    DE    50310536.8    03014130.3    6/24/2003    9/24/2008    Granted
   METHOD AND CONTROL DEVICE FOR DETERMINING A REGISTER ERROR [VERFAHREN UND
STEUERUNGSEINRICHTUNG ZUM BESTIMMEN EINES REGISTERFEHLERS] N81699    Eastman
Kodak Company    US    7162956    10/635,260    8/6/2003    1/16/2007    Granted
   METHOD AND CONTROL DEVICE FOR DETERMINING A REGISTER ERROR [VERFAHREN UND
STEUERUNGSEINRICHTUNG ZUM BESTIMMEN EINES REGISTERFEHLERS] N81700    Eastman
Kodak Company    DE    10246394.8    10246394.8    10/4/2002    3/8/2007   
Granted    FIXING APPARATUS AND FIXING METHOD FOR A PRINTER [FIXIEREINRICHTUNG
UND FIXIERVERFAHREN FUER EINE DRUCKMASCHINE] N81700    Eastman Kodak Company   
US    6904260    10/664,686    9/17/2003    6/7/2005    Granted    FIXING
APPARATUS AND FIXING METHOD FOR A PRINTER [FIXIEREINRICHTUNG UND FIXIERVERFAHREN
FUER EINE DRUCKMASCHINE] N81706    Eastman Kodak Company    US    7120380   
10/965,369    10/14/2004    10/10/2006    Granted    ELECTROSTATOGRAPHIC
APPARATUS HAVING TRANSPORT MEMBER WITH RELEASE OIL-ABSORBING LAYER N81708   
Eastman Kodak Company    US    7191807    11/011,672    12/14/2004    3/20/2007
   Granted    APPARATUS FOR TONER PROCESSING INCLUDING A VARIABLE-ORIFICE
NON-CONTACT VALVE N81710    Eastman Kodak Company    US    7156372    11/011,820
   12/14/2004    1/2/2007    Granted    NON-CONTACT VALVE FOR PARTICULATE
MATERIAL N81713    Eastman Kodak Company    US    7341790    11/017,280   
12/20/2004    3/11/2008    Granted    TONER FUSER MEMBER WITH RELEASE LAYER
FORMED FROM SILSESQUIOXANE-PHENOLIC RESIN COMPOSITION N81714    Eastman Kodak
Company    US    7273687    11/017,485    12/20/2004    9/25/2007    Granted   
TONER FUSER MEMBER HAVING RELEASE LAYER FORMED FROM GLYCIDYL END-CAPPED POLYMER
AND PERFLUOROALKYL GLYCIDYL-REACTIVE COMPOUND N81715    Eastman Kodak Company   
DE    50310998.3    03020915.9    9/16/2003    12/31/2008    Granted    METHOD
FOR CORRECTION OF THE CALIBRATION OF A REGISTER MARK ACCURATE PRINTING PROCESS
[VERFAHREN ZUR KORREKTUR DER KALIBRIERUNG EINES PASSERGENAUEN DRUCKPROZESSES]
N81715    Eastman Kodak Company    US    7035557    10/769,353    1/30/2004   
4/25/2006    Granted    METHOD FOR CORRECTION OF THE CALIBRATION OF A REGISTER
MARK ACCURATE PRINTING PROCESS [VERFAHREN ZUR KORREKTUR DER KALIBRIERUNG EINES
PASSERGENAUEN DRUCKPROZESSES] N81719    Eastman Kodak Company    US    7334336
   11/017,397    12/20/2004    2/26/2008    Granted    A METHOD FOR PRODUCING A
SLEEVED POLYMER MEMBER, AN IMAGE CYLINDER OR A BLANKET CYLINDER N81720   
Eastman Kodak Company    US    7351512    11/017,486    12/20/2004    4/1/2008
   Granted    OVERCOAT FOR A POLYMER SLEEVE MEMBER FOR A BLANKET CYLINDER AND A
METHOD FOR MAKING THE OVERCOAT N81723    Eastman Kodak Company    US    7139521
   11/021,250    12/21/2004    11/21/2006    Granted    GLOSS AND DIFFERENTIAL
GLOSS CONTROL METHODOLOGY N81724    Eastman Kodak Company    US    7239816   
11/020,504    12/21/2004    7/3/2007    Granted    IN-LINE APPEARANCE CONTROL
METHOD N81725    Eastman Kodak Company    US    7222850    10/790,426   
3/1/2004    5/29/2007    Granted    TRANSPORTING AN ESSENTIALLY SHEET-LIKE
ELEMENT, PARTICULARLY IN A PRINTING PRESS N81728    Eastman Kodak Company    US
   7227735    10/961,782    10/8/2004    6/5/2007    Granted    CURRENT
REGULATED, VOLTAGE LIMITED, AC POWER SUPPLY WITH DC OFFSET FOR CORONA CHARGERS
N81729    Eastman Kodak Company    US    7130571    11/011,282    12/14/2004   
10/31/2006    Granted    VARIABLE TORQUE DEVICE FOR MAINTAINING CONSTANT WEB
TENSION N81731    Eastman Kodak Company    US       10/973,043    10/25/2004   
   Filed    CONTROL OF CHARGE-TO-MASS OF TONER USING SILICA BLENDS CONTROL OF
Q/M RATION USING BLENDS OF SILICA [DISCLOSURE] N81732    Eastman Kodak Company
   US    7316881    10/973,042    10/25/2004    1/8/2008    Granted    METHOD OF
PRODUCING A CUSTOM COLOR TONER A METHOD OF PRODUCING A CUSTOM ACCENT COLOR DRY
ELECTROPHOTOGRAPHIC DEVELOPER [DISCLOSURE] N81733    Eastman Kodak Company    US
   7180532    11/022,209    12/21/2004    2/20/2007    Granted    DRY INK
CONCENTRATION MONITOR INTERFACE WITH AUTOMATED TEMPERATURE COMPENSATION
ALGORITHM N81734    Eastman Kodak Company    US    7459027    11/022,419   
12/21/2004    12/2/2008    Granted    PNEUMATICALLY ADJUSTABLE APPARATUS FOR
COATING TONER FUSING BELT SUBSTRATE AND METHOD FOR USING SAME N81735    Eastman
Kodak Company    US    7017900    10/790,425    3/1/2004    3/28/2006    Granted
   TRANSPORTING AN ESSENTIALLY SHEET-SHAPED ELEMENT, PARTICULARLY A PRINT
MATERIAL SHEET [VERFAHREN UND VORRICHTUNG ZUM TRANSPORT EINES IM WESENTLICHEN
BOGENFOERMIGEN ELEMENTES, INSBESONDERE EINES BEDRUCKSTOFFBOGENS] N81741   
Eastman Kodak Company    US    7248812    11/037,588    1/18/2005    7/24/2007
   Granted    CLEANING MEMBER N81743    Eastman Kodak Company    DE   
602005035273.2    05725532.5    3/15/2005    7/25/2012    Granted    DURABLE
ELECTROPHOTOGRAPHIC PRINTS N81743    Eastman Kodak Company    FR    1725913   
05725532.5    3/15/2005    7/25/2012    Granted    DURABLE ELECTROPHOTOGRAPHIC
PRINTS

 

Page 184 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

N81743    Eastman Kodak Company    GB    1725913    05725532.5    3/15/2005   
7/25/2012    Granted    DURABLE ELECTROPHOTOGRAPHIC PRINTS N81743    Eastman
Kodak Company    US    7184698    11/076,843    3/10/2005    2/27/2007   
Granted    DURABLE ELECTROPHOTOGRAPHIC PRINTS BELT FUSER WITH ULRAVIOLET LAMPS
FOR CROSSLINKABLE TONER [ORIGINAL] N81747    Eastman Kodak Company    US   
7438735    11/038,622    1/19/2005    10/21/2008    Granted    FILTER APPARATUS
WITH AUTOMATIC CLEANING N81748    Eastman Kodak Company    DE    10326964.9   
10326964.9    6/16/2003    12/9/2004    Granted    MICROWAVE ARRANGEMENT FOR
AFFIXING TONER ONTO PRINTING MATERIAL AND FOR THE ELEMENT USED FOR THIS PURPOSE
[MIKROWELLENEINRICHTUNG FUER DAS BEFESTIGEN VON TONER AN EINEM BEDRUCKSTOFF UND
DAFUER VERWENBARES ELEMENT] N81748    Eastman Kodak Company    US    7127206   
10/866,953    6/14/2004    10/24/2006    Granted    MICROWAVE ARRANGEMENT FOR
AFFIXING TONER ONTO PRINTING MATERIAL AND FOR THE ELEMENT USED FOR THIS PURPOSE
[MIKROWELLENEINRICHTUNG FUER DAS BEFESTIGEN VON TONER AN EINEM BEDRUCKSTOFF UND
DAFUER VERWENBARES ELEMENT] N81750    Eastman Kodak Company    EP      
05707492.4    2/18/2005       Filed    IMPROVED SEPARATING AGENT FOR USE IN A
FUSER MECHANISM N81750    Eastman Kodak Company    US    7596347    12/014,140
   1/15/2008    9/29/2009    Granted    SEPARATING AGENT FOR USE IN A FUSER
MECHANISM N81751    Eastman Kodak Company    DE    10327315.8    10327315.8   
6/16/2003    8/16/2007    Granted    METHOD FOR PREPARING A CARRIER FOR A
PHOTOCONDUCTOR FOR THE FORMATION OF AN ELECTROPHOTOGRAPHIC RECORDING ELEMENT AND
A RECORDING ELEMENT FORMED ACCORDINGLY [VERFAHREN ZUR AUFBEREITUNG EINES
TRAEGERS FUER EINEN FOTOLEITER ZUR AUSBILDUNG EINES ELEKTROFOTOGRAFISCHEN
AUFZEICHNUNGSELEMENTES UND DEMGEMAESS AUSGEBILDETES AUFZEICHNUNGSELEMENT] N81751
   Eastman Kodak Company    US    7247228    10/867,443    6/14/2004   
7/24/2007    Granted    METHOD FOR PREPARING A CARRIER FOR A PHOTOCONDUCTOR FOR
THE FORMATION OF AN ELECTROPHOTOGRAPHIC RECORDING ELEMENT AND A RECORDING
ELEMENT FORMED ACCORDINGLY [VERFAHREN ZUR AUFBEREITUNG EINES TRAEGERS FUER EINEN
FOTOLEITER ZUR AUSBILDUNG EINES ELEKTROFOTOGRAFISCHEN AUFZEICHNUNGSELEMENTES UND
DEMGEMAESS AUSGEBILDETES AUFZEICHNUNGSELEMENT] N81752    Eastman Kodak Company
   DE    10320043    10320043.6    5/6/2003    4/13/2006    Granted   
[VORRICHTUNG UND VERFAHREN ZUR HANDHABUNG VON BEDRUCKSTOFF INNERHALB EINER
MIKROWELLENEINRICHTUNG] N81752    Eastman Kodak Company    US    7092668   
10/826,721    4/16/2004    8/15/2006    Granted    DEVICE AND PROCESS FOR
HANDLING A PRINTING MEDIA INSIDE A MICROWAVE MECHANISM [VORRICHTUNG UND
VERFAHREN ZUR HANDHABUNG VON BEDRUCKSTOFF INNERHALB EINER
MIKROWELLENEINRICHTUNG] N81755    Eastman Kodak Company    DE    602005005017.5
   05722716.7    1/28/2005    2/27/2008    Granted    METALLIC HUE TONER AND ITS
PREPARATION N81755    Eastman Kodak Company    NL    1709491    05722716.7   
1/28/2005    2/27/2008    Granted    METALLIC HUE TONER AND ITS PREPARATION
N81755    Eastman Kodak Company    US    7326507    11/043,541    1/26/2005   
2/5/2008    Granted    PREPARATION OF A TONER FOR REPRODUCING A METALLIC HUE AND
THE TONER N81756    Eastman Kodak Company    US    7010258    10/814,316   
3/31/2004    3/7/2006    Granted    HIGH HEAT TRANSFER FUSER ROLLER A FUSER
ROLLER CONFIGURATION WITH HIGH HEAT TRANSFER EFFICIENCY AND HIGH THERMAL POWER
[DISCLOSURE TITLE - ORIGINAL] N81757    Eastman Kodak Company    EP      
05737431.6    4/5/2005       Filed    BELT FUSER/FINISHER N81757    Eastman
Kodak Company    JP    4691550    2007-507436    4/5/2005    2/25/2011   
Granted    BELT FUSER/FINISHER N81757    Eastman Kodak Company    US    7155142
   10/818,870    4/6/2004    12/26/2006    Granted    BELT FUSER/FINISHER BELT
FUSER MECHANISM THAT ENABLES BELT CHANGING AND RELEASE OF LIGHT-WEIGHT MEDIA
[ORIGINAL] N81758    Eastman Kodak Company    US    7211359    10/836,784   
4/30/2004    5/1/2007    Granted    A COATING SOLUTION CONTAINING COCRYSTALS AND
OR CRYSTALS OF A CHARGE-GENERATION PIGMENT OR A MIXTURE OF CHARGE-GENERATION
PIGMENTS N81760    Eastman Kodak Company    EP       05736407.7    4/6/2005   
   Filed    ADJUSTING GLOSS FOR A PRINT IMAGE N81760    Eastman Kodak Company   
US    7088946    10/822,329    4/12/2004    8/8/2006    Granted    ADJUSTING
GLOSS FOR A PRINT IMAGE N81761    Eastman Kodak Company    DE    10331626.4   
10331626.4    7/12/2003    1/13/2005    Granted    PROCESS FOR GUIDING PRINTING
MEDIA AND PRINTING MEDIA GUIDE N81761    Eastman Kodak Company    US    7392984
   10/887,581    7/9/2004    7/1/2008    Granted    PROCESS FOR GUIDING PRINTING
MEDIA AND PRINTING MEDIA GUIDE [VERFAHREN ZUR FUEHRUNG VON BEDRUCKSTOFF UND
BEDRUCKSTOFFFUEHRUNG] N81762    Eastman Kodak Company    US    7171139   
10/887,664    7/9/2004    1/30/2007    Granted    A SLEEVE ON A DRUM AND
CHANGING SAID SLEEVE [VERFAHREN ZUM WECHSELN EINER MANSCHETTE AN EINEM ZYLINDER
UND ZYLINDER MIT EINER MANSCHETTE] N81763    Eastman Kodak Company    US   
7032519    10/887,674    7/9/2004    4/25/2006    Granted    SENSOR MECHANISM
FOR A PRINTING MACHINE [VERFAHREN ZUM STEUERN EINER SENSOREINRICHTUNG UND
SENSOREINRICHTUNG FUER EINE DRUCKMASCHINE] N81766    Eastman Kodak Company    US
   7169528    10/836,772    4/30/2004    1/30/2007    Granted    PROCESS FOR
PREPARING COLORED TONER PARTICLES N81768    Eastman Kodak Company    EP      
05736392.1    4/11/2005       Filed    LIQUID PRINT COLOR PROCESS AND PRINTING
MACHINE N81768    Eastman Kodak Company    US    7298994    10/826,734   
4/16/2004    11/20/2007    Granted    PROCESS AND PRINTING MACHINE FOR THE USE
OF LIQUID PRINT COLORS N81770    Eastman Kodak Company    EP       05736247.7   
4/18/2005       Filed    MULTI-COLOR PRINTING USING A HALFTONE SCREEN N81770   
Eastman Kodak Company    JP    4679575    2007-510792    4/18/2005    2/10/2011
   Granted    APPARATUS FOR GENERATING COMPOSITE IMAGE DATA REPRESENTING A
MONO-COLOR IMAGE DATA (amended) MULTI-COLOR PRINTING USING A HALFTONE SCREEN
(original) N81770    Eastman Kodak Company    JP    4827979    2010-114986   
4/18/2005    9/22/2011    Granted    METHOD FOR PRINTING A MULTI-COLOR IMAGE
(amended) MULTI-COLOR PRINTING USING A HALFTONE SCREEN (original) N81770   
Eastman Kodak Company    JP    4827980    2010-114987    4/18/2005    9/22/2011
   Granted    METHOD FOR PRINTING A MULTI-COLOR IMAGE (amended) MULTI-COLOR
PRINTING USING A HALFTONE SCREEN (original) N81770    Eastman Kodak Company   
US    7839537    10/836,762    4/30/2004    11/23/2010    Granted    METHOD AND
APPARATUS FOR MULTI-COLOR PRINTING USING A ROSETTE OR DIAMOND HALFTONE SCREEN
FOR ONE OR MORE OF THE COLORS [HYBRID ROSETTE-DOT HALFTONE COMPOSITE SCREEN
DESIGN FOR 4-COLOR AND HI-FI COLOR PRINTING SYSTEM] N81771    Eastman Kodak
Company    US    7508549    10/837,518    4/30/2004    3/24/2009    Granted   
METHOD AND APPARATUS FOR MULTI-COLOR PRINTING USING HYBRID DOT-LINE HALFTONE
COMPOSITE SCREENS N81772    Eastman Kodak Company    EP       05735689.1   
4/18/2005       Filed    PANTONE MATCHING SYSTEM COLOR EXPANSION WITH FIFTH
COLOR N81772    Eastman Kodak Company    JP    4763686    2007-510791   
4/18/2005    6/17/2011    Granted    A METHOD OF OPERATING A PRINTER AS CHANGED
BY EXAMINER. FORMERLY: PANTONE MATCHING SYSTEM COLOR EXPANSION WITH FIFTH COLOR
N81773    Eastman Kodak Company    US    7324240    10/836,803    4/30/2004   
1/29/2008    Granted    COLOR CORRECTION METHOD WITH TRANSPARENT TONER INSIGNIA
IMAGES N81773    Eastman Kodak Company    US    7924460    11/843,119   
8/22/2007    4/12/2011    Granted    COLOR CORRECTION METHOD WITH TRANSPARENT
TONER INSIGNIA IMAGES N81774    Eastman Kodak Company    US    7261986   
10/836,756    4/30/2004    8/28/2007    Granted    PHOTOCONDUCTIVE MEMBER FOR AN
ELECTROPHOTOGRAPHIC MACHINE AND METHOD OF FORMING SAME [MICROFINISHING OF NICKLE
SUBSTRATE FOR IC SLEEVE] N81775    Eastman Kodak Company    US    7211358   
10/836,484    4/30/2004    5/1/2007    Granted    IMAGE CYLINDER SLEEVE FOR AN
ELECTROPHOTOGRAPHIC MACHINE AND METHOD FOR PRODUCING SAME [SMOOTHING LAYER ON
THE INSIDE SURFACE OF THE IC SLEEVE] N81776    Eastman Kodak Company    US   
7058348    10/896,396    7/22/2004    6/6/2006    Granted    PRODUCING AN
ENHANCED GLOSS TONER IMAGE ON A SUBSTRATE N81777    Eastman Kodak Company    US
   7937023    10/888,484    7/9/2004    5/3/2011    Granted    A METHOD AND A
COMPOSITION FOR PRODUCING AN UNDERCOAT LAYER USING DIALKYL MALONATE BLOCKED
ISOCYANATES (FOR ELECTROPHOTOGRAPHIC APPLICATIONS) N81779    Eastman Kodak
Company    US    7113718    10/836,487    4/30/2004    9/26/2006    Granted   
METHOD AND APPARATUS FOR REDUCING IMAGE ARTIFACTS CAUSED BY RELEASE FLUID IN AN
ELECTROPHOTOGRAPHIC MACHINE

 

Page 185 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

N81793    Eastman Kodak Company    EP       05736471.3    4/15/2005       Filed
   TONER FUSER MEMBER WITH RELEASE LAYER [TONER FUSING MEMBER HAVING
SOL-GEL/EPOXY IPN RELEASE LAYER] N81793    Eastman Kodak Company    US   
7160963    10/836,782    4/30/2004    1/9/2007    Granted    TONER FUSER MEMBER
WITH RELEASE LAYER FORMED FROM SILSESQUIOXANE-EPOXY RESIN COMPOSITION [TONER
FUSING MEMBER HAVING SOL-GEL/EPOXY IPN RELEASE LAYER] N81794    Eastman Kodak
Company    US    7151902    11/042,935    1/25/2005    12/19/2006    Granted   
TONER TRANSFER TECHNIQUE N81795    Eastman Kodak Company    US    7658376   
10/569,769    8/24/2004    2/9/2010    Granted    METHOD AND APPARATUS FOR
DEPOSITING SHEET OF PAPER ONTO A STACK N81796    Eastman Kodak Company    DE   
10340706.5    10340706.5    9/4/2003    3/22/2007    Granted    METHOD AND
APPARATUS FOR TREATING A TRANSPORT MECHANISM IN A PRINTING PRESS [VERFAHREN UND
VORRICHTUNG ZUR BEHANDLUNG EINES TRANSPORTMITTELS IN EINER DRUCKMASCHINE] N81796
   Eastman Kodak Company    US    7532846    10/570,060    8/30/2004   
5/12/2009    Granted    TREATING TRANSPORT MECHANISM IN A PRINTING PRESS N81798
   Eastman Kodak Company    US    7267915    10/888,172    7/9/2004    9/11/2007
   Granted    PHOTOCONDUCTIVE ELEMENT HAVING AN AMORPHOUS, POLYMERIC BARRIER
LAYER N81810    Eastman Kodak Company    US    7454153    10/576,805   
10/20/2004    11/18/2008    Granted    CLEANING OF CONTAMINATION IN A PRINTER AS
A FUNCTION OF A REGISTER ERROR N81811    Eastman Kodak Company    DE   
10359666.6    10359666.6    12/18/2003    6/16/2011    Granted    METHOD AND
FUSING ARRANGEMENT FOR FUSING TONER TO A PRINTING MATERIAL N81811    Eastman
Kodak Company    US    7630674    10/583,163    12/16/2004    12/8/2009   
Granted    METHOD AND ARRANGEMENT FOR FUSING TONER IMAGES TO A PRINTING MATERIAL
N81812    Eastman Kodak Company    US    7763407    10/579,269    10/20/2004   
7/27/2010    Granted    FIXING OF TONER IMAGES FOR DUPLEX PRINTING N81817   
Eastman Kodak Company    US    7559548    10/586,270    1/10/2005    7/14/2009
   Granted    APPARATUS FOR THE ALIGNMENT OF A STACK OF SHEETS N81818    Eastman
Kodak Company    DE    602005011247.2    05700806.2    1/11/2005    11/26/2008
   Granted    METHOD AND CONTROL ARRANGMENT FOR TRANSPORTING PRINTING MATERIAL
N81818    Eastman Kodak Company    NL    1704053    05700806.2    1/11/2005   
11/26/2008    Granted    METHOD AND CONTROL ARRANGMENT FOR TRANSPORTING PRINTING
MATERIAL N81818    Eastman Kodak Company    US    8033545    10/586,433   
1/11/2005    10/11/2011    Granted    METHOD AND CONTROL ARRANGEMENT FOR
TRANSPORTING PRINTING MATERIAL N81823    Eastman Kodak Company    US    7151903
   10/921,736    8/19/2004    12/19/2006    Granted    METHOD AND APPARATUS FOR
REDUCING SURFACE TEMPERATURE VARIATION OF AN EXTERNALLY-HEATED FUSING ROLLER A
TEMPERATURE CONTROL ALGORITHM FOR EXTERNALLY HEATED [INTERNAL HEAT ASSIST] FUSER
N81824    Eastman Kodak Company    US    7253828    10/903,072    7/30/2004   
8/7/2007    Granted    EXPOSURE-ENERGY-DENSITY AND DYNAMIC EFFECT BASED
UNIFORMITY CORRECTION FOR LED PRINTHEADS N81825    Eastman Kodak Company    US
   7353605    10/903,340    7/30/2004    4/8/2008    Granted    A METHOD FOR
PRODUCING A METALLIC CORE FOR USE IN CYLINDER SLEEVES FOR AN ELECTROPHOTOGRAPHIC
PROCESS N81827    Eastman Kodak Company    US    7068959    10/945,489   
9/20/2004    6/27/2006    Granted    FUSER OIL CONTAMINATION PREVENTION AND
CLEAN-UP METHOD N81829    Eastman Kodak Company    US    7127185    10/922,356
   8/20/2004    10/24/2006    Granted    METHOD AND SYSTEM FOR COMPONENT
REPLACEMENT BASED ON USE AND ERROR CORRELATION ORC REPLACEMENT INTEGRATION OF
ERROR HISTORY N81830    Eastman Kodak Company    EP       06720414.9    2/7/2006
      Filed    CREATING TEXTURE IN AN ELECTROPHOTOGRAPHIC IMAGE N81830   
Eastman Kodak Company    JP       2007-556181    2/7/2006       Filed   
CREATING TEXTURE IN AN ELECTROPHOTOGRAPHIC IMAGE N81830    Eastman Kodak Company
   US    7212772    11/063,063    2/22/2005    5/1/2007    Granted    SYSTEM AND
METHOD FOR CREATING A THREE-DIMENSIONAL TEXTURE IN AN ELECTRPHOTOGRAPHIC IMAGE
N81831    Eastman Kodak Company    US    7290658    10/903,046    7/30/2004   
11/6/2007    Granted    CHARGER WIRE PACKAGE AND CONTAINER N81832    Eastman
Kodak Company    US    7089153    10/903,045    7/30/2004    8/8/2006    Granted
   REPLACEABLE COMPONENT MANAGEMENT TOOL N81833    Eastman Kodak Company    US
   7674032    10/967,993    10/19/2004    3/9/2010    Granted    FLUIDICS
COATING APPARATUS AND METHOD FOR SURFACE TREATING OF TONER AND DRY INKS N81833
   Eastman Kodak Company    US    7981468    12/618,838    11/16/2009   
7/19/2011    Granted    FLUIDICS COATING APPARATUS AND METHOD FOR SURFACE
TREATING OF TONER AND DRY INKS N81835    Eastman Kodak Company    US    7020425
   10/922,043    8/19/2004    3/28/2006    Granted    HIGH EFFICIENCY HEAT
EXCHANGE APPARATUS AND SYSTEM FOR USE WITH A FUSER BELT HIGH EFFICIENCY COOLING
DEVICES FOR BELT FUSER N81836    Eastman Kodak Company    US    7468820   
11/062,417    2/22/2005    12/23/2008    Granted    PROFILE CREATION FOR TEXTURE
SIMULATION WITH CLEAR TONER N81837    Eastman Kodak Company    JP    4842969   
2007-548483    12/22/2005    10/14/2011    Granted    IMPROVED METHOD AND
APPARATUS FOR PRINTING USING A TANDEM ELECTROSTATOGRAPHIC PRINTER N81837   
Eastman Kodak Company    US    7502582    11/021,119    12/22/2004    3/10/2009
   Granted    IMPROVED METHOD AND APPARATUS FOR PRINTING USING A TANDEM
ELECTROSTATOGRAPHIC PRINTER N81837    Eastman Kodak Company    US    7720425   
12/354,802    1/16/2009    5/18/2010    Granted    IMPROVED METHOD AND APPARATUS
FOR PRINTING USING A TANDEM ELECTROSTATOGRAPHIC PRINTER N81837    Eastman Kodak
Company    US    8005415    12/711,293    2/24/2010    8/23/2011    Granted   
METHOD AND APPARATUS FOR PRINTING USING A TANDEM ELECTROSTATOGRAPHIC PRINTER
N81838    Eastman Kodak Company    US    7016621    10/933,986    9/3/2004   
3/21/2006    Granted    BACK-TRANSFER REDUCTION IN A TANDEM ELECTROSTATOGRAPHIC
PRINTER N81839    Eastman Kodak Company    EP       06720413.1    2/7/2006      
Filed    ELECTROSTATOGRAPHIC PRINTING WITH ENHANCED COLOR GAMUT N81839   
Eastman Kodak Company    US    7236734    11/062,972    2/22/2005    6/26/2007
   Granted    METHOD AND APPARATUS FOR ELECTROSTATOGRAPHIC PRINTING WITH
ENHANCED COLOR GAMUT N81841    Eastman Kodak Company    DE    10338598.3   
10338598.3    8/22/2003    5/4/2005    Granted    DEVICE FOR PLACING SHEETS FOR
A PRINTER [DIE ANGEHEFTETEN STUECKE SIND EINE RICHTIGE UND GENAUE WIEDERGABE DER
URSPRUENGLICHEN UNTERLAGEN DIESER PATENTANMELDUNG] N81841    Eastman Kodak
Company    US    7635130    10/569,170    8/20/2004    12/22/2009    Granted   
DEVICE FOR PLACING SHEETS FOR A PRINTER N81843    Eastman Kodak Company    DE   
602004010405.1    04781728.3    8/20/2004    11/28/2007    Granted    DEVICE FOR
PLACING SHEETS FOR A PRINTER [VORRICHTUNG ZUR ABLAGE VON BOEGEN FUER EINE
DRUCKMASCHINE] N81843    Eastman Kodak Company    DE    10338596.7    10338596.7
   8/22/2003    4/29/2010    Granted    DEVICE FOR PLACING SHEETS FOR A PRINTER
[VORRICHTUNG ZUR ABLAGE VON BOEGEN FUER EINE DRUCKMASCHINE] N81843    Eastman
Kodak Company    JP    4015649    2004-231587    8/6/2004    9/21/2007   
Granted    DEVICE FOR PLACING SHEETS FOR A PRINTER [VORRICHTUNG ZUR ABLAGE VON
BOEGEN FUER EINE DRUCKMASCHINE] N81843    Eastman Kodak Company    NL    1656316
   04781728.3    8/20/2004    11/28/2007    Granted    DEVICE FOR PLACING SHEETS
FOR A PRINTER [VORRICHTUNG ZUR ABLAGE VON BOEGEN FUER EINE DRUCKMASCHINE] N81843
   Eastman Kodak Company    US    7731185    10/569,056    8/20/2004    6/8/2010
   Granted    DEVICE FOR PLACING SHEETS FOR A PRINTER

 

Page 186 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

N81852    Eastman Kodak Company    US    7508545    10/951,013    9/27/2004   
3/24/2009    Granted    COLOR CONTOUR DETECTION AND CORRECTION N81862    Eastman
Kodak Company    US    7252873    11/043,774    1/26/2005    8/7/2007    Granted
   ELECTROSTATOGRAPHIC APPARATUS HAVING TRANSPORT MEMBER WITH HIGH FRICTION
LAYER N81865    Eastman Kodak Company    US    7113735    10/974,414   
10/27/2004    9/26/2006    Granted    PRECISION RELEASE AGENT MANAGEMENT SYSTEM
N89296    Eastman Kodak Company    DE       102004007367.8    2/16/2004      
Filed    TRANSLUCENT SHEET REGISTRATION N89296    Eastman Kodak Company    US   
8160361    10/589,656    2/14/2005    4/17/2012    Granted    METHOD FOR THE
DETECTION OF MARKS AND PRINTING MACHINE N89297    Eastman Kodak Company    DE   
102004008776    102004008776.8    2/23/2004    6/15/2012    Granted    STACKING
WHEEL WITH FLAPS N89297    Eastman Kodak Company    JP    4675337    2006-553564
   2/22/2005    2/4/2011    Granted    DEVICE FOR DEPOSITING SHEETS IN A STACK
N89297    Eastman Kodak Company    US    7658377    10/590,280    2/22/2005   
2/9/2010    Granted    DEVICE FOR DEPOSITING SHEETS IN A STACK N89297    Eastman
Kodak Company    US    7997575    12/618,995    11/16/2009    8/16/2011   
Granted    DEVICE FOR DEPOSITING SHEETS IN A STACK N89300    Eastman Kodak
Company    US    7628402    10/599,149    3/18/2005    12/8/2009    Granted   
SHEET DELIVERY DEVICE FOR A PRINTING MACHINE N89301    Eastman Kodak Company   
US    7486920    10/593,402    3/15/2005    2/3/2009    Granted    METHOD AND
DEVICE FOR ELECTRICALLY DISCHARGING A PRINTING MATERIAL N89303    Eastman Kodak
Company    DE    10200402341    102004023041    5/6/2004    2/16/2012    Granted
   METHOD FOR ALIGNING COLOR SEPARATIONS OF A PRINTING IMAGE ON A PRINTING
MATERIAL N89303    Eastman Kodak Company    US    8245638    11/568,736   
4/26/2005    8/21/2012    Granted    METHOD FOR ALIGNING COLOR SEPARATIONS OF A
PRINTING IMAGE ON A PRINTING MATERIAL N89305    Eastman Kodak Company    CN   
200580025652.X    200580025652.X    7/11/2005    5/20/2009    Granted   
MICROWAVE HEATING DEVICE WITH IRRADIATION ARRANGEMENT N89305    Eastman Kodak
Company    US       11/658,436    7/11/2005       Filed    MICROWAVE HEATING
DEVICE WITH IRRADIATION ARRANGEMENT N89306    Eastman Kodak Company    DE   
102004036827.9    102004036827.9    7/29/2004    11/26/2009    Granted    UV
IMPEDED TONER N89306    Eastman Kodak Company    US    7912414    11/572,723   
7/12/2005    3/22/2011    Granted    UV IMPEDED TONER N89307    Eastman Kodak
Company    JP    5028266    2007-537184    10/18/2005    6/29/2012    Granted   
METHOD AND DEVICE FOR CONTROLLING THE CIRCUMFERENTIAL REGISTER N89307    Eastman
Kodak Company    US    8301048    11/577,675    10/18/2005    10/30/2012   
Granted    METHOD AND APPARATUS FOR CONTROLLING THE REGISTRATION OF SHEETS

 

Page 187 of 187



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

68818    Kodak & Hallmark Cards, Inc.    DE    69431029.8    94114710.0   
9/19/1994    7/24/2002    Granted    EP-CH EP-GB TITLE: SYSTEM FOR CUSTOM
IMPRINTINGA VARIETY OF ARTICLES WITH IMAGES OBTAINED FROM A VARIETY OF DIFFERENT
SOURCES 68818    Kodak & Hallmark Cards, Inc.    FR    0649244    94114710.0   
9/19/1994    7/24/2002    Granted    EP-CH EP-GB TITLE: SYSTEM FOR CUSTOM
IMPRINTINGA VARIETY OF ARTICLES WITH IMAGES OBTAINED FROM A VARIETY OF DIFFERENT
SOURCES 68818    Kodak & Hallmark Cards, Inc.    GB    0649244    94114710.0   
9/19/1994    7/24/2002    Granted    EP-CH EP-GB TITLE: SYSTEM FOR CUSTOM
IMPRINTINGA VARIETY OF ARTICLES WITH IMAGES OBTAINED FROM A VARIETY OF DIFFERENT
SOURCES 68818    Kodak & Hallmark Cards, Inc.    JP    3974665    1994-229557   
9/26/1994    6/22/2007    Granted    METHOD OF COMBINING IMAGES, METHOD OF
GENERATING IMAGES AND ITS DEVICE 68818    Kodak & Hallmark Cards, Inc.    US   
5530793    08/126,617    9/24/1993    6/25/1996    Granted    SYSTEM FOR CUSTOM
IMPRINTING A VARIETY OF ARTICLESWITH IMAGES OBTAINED FROM A VARIETY OF DIFFERENT
SOURCES 68818    Kodak & Hallmark Cards, Inc.    US    5459819    08/231,073   
4/22/1994    10/17/1995    Granted    SYSTEM FOR CUSTOM IMPRINTING A VARIETY OF
ARTICLESWITH IMAGES OBTAINED FROM A VARIETY OF DIFFERENT SOURCES (ALSO RECORDED
REEL 6978 FR. 229-231 EKC) 68818    Kodak & Hallmark Cards, Inc.    US   
5778164    08/646,794    5/21/1996    7/7/1998    Granted    SYSTEM FOR CUSTOM
IMPRINTING A VARIETY OF ARTICLESWITH IMAGES OBTAINED FROM A VARIETY OF DIFFERENT
SOURCES 69498    Kodak & University of Arizona    US    5420947    08/261,616   
6/17/1994    5/30/1995    Granted    A METHOD FOR ACHROMATICALLY COUPLING A BEAM
OF LIGHT INTO A WAVEGUIDE 74014    Kodak & Mobil Chemical Company    GB   
0812700    97201583.8    5/29/1997    8/16/2000    Granted    DYE- RECEIVING
ELEMENT USED IN THERMAL DYE TRANSFER HAVING A SUBBING LAYER FOR AN ANTI-STATIC
LAYER 74014    Kodak & Mobil Chemical Company    US    5747415    08/663,960   
6/14/1996    5/5/1998    Granted    SUBBING LAYER FOR ANTISTATIC LAYER ON DYE-
RECEIVING ELEMENT USED IN THERMAL DYE TRANSFER 80236    Kodak, Clarkson Univ., &
Ferro Corp    DE    60023635.8    00204319.8    12/4/2000    11/2/2005   
Granted    SLURRY FOR CHEMICAL MECHANICAL POLISHING SILICON DIOXIDE 80236   
Kodak, Clarkson Univ., & Ferro Corp    FR    1106663    00204319.8    12/4/2000
   11/2/2005    Granted    SLURRY FOR CHEMICAL MECHANICAL POLISHING SILICON
DIOXIDE 80236    Kodak, Clarkson Univ., & Ferro Corp    GB    1106663   
00204319.8    12/4/2000    11/2/2005    Granted    SLURRY FOR CHEMICAL
MECHANICAL POLISHING SILICON DIOXIDE 80236    Kodak, Clarkson Univ., & Ferro
Corp    KR    10-0759623    2000-0074748    12/8/2000    9/11/2007    Granted   
SLURRY FOR CHEMICAL MECHANICAL POLISHING SILICON DIOXIDE 80236    Kodak,
Clarkson Univ., & Ferro Corp    NL    1106663    00204319.8    12/4/2000   
11/2/2005    Granted    SLURRY FOR CHEMICAL MECHANICAL POLISHING SILICON DIOXIDE
80236    Kodak, Clarkson Univ., & Ferro Corp    TW    NI-174475    89126232   
1/4/2001    4/1/2003    Granted    SLURRY FOR CHEMICAL MECHANICAL POLISHING
SILICON DIOXIDE 80236    Kodak, Clarkson Univ., & Ferro Corp    US    6468910   
09/456,612    12/8/1999    10/22/2002    Granted    SLURRY FOR CHEMICAL
MECHANICAL POLISHING SILICON DIOXIDE 80236    Kodak, Clarkson Univ., & Ferro
Corp    US    6491843    09/526,286    3/15/2000    12/10/2002    Granted   
SLURRY FOR CHEMICAL MECHANICAL POLISHING SILICON DIOXIDE 80236    Kodak,
Clarkson Univ., & Ferro Corp    US    6627107    10/192,471    7/10/2002   
9/30/2003    Granted    SLURRY FOR CHEMICAL MECHANICAL POLISHING SILICON DIOXIDE
80236    Kodak, Clarkson Univ., & Ferro Corp    US    6544892    10/192,815   
7/10/2002    4/8/2003    Granted    SLURRY FOR CHEMICAL MECHANICAL POLISHING
SILICON DIOXIDE 80236    Kodak, Clarkson Univ., & Ferro Corp    US    7091164   
10/617,510    7/11/2003    8/15/2006    Granted    SLURRY FOR CHEMICAL
MECHANICAL POLISHING SILICON DIOXIDE 88729    Eastman Kodak Company and IMEC   
EP       01870213.4    10/8/2001       Filed    A METHOD FOR PRODUCING
MICROMACHINED DEVICES AND DEVICES OBTAINED THEREOF 88729    Eastman Kodak
Company and IMEC    JP    4128764    2001-311468    10/9/2001    5/23/2008   
Granted    MANUFACTURING METHOD OF MICROMACHINED DEVICE 88729    Eastman Kodak
Company and IMEC    US    6740542    09/973,277    10/9/2001    5/25/2004   
Granted    METHOD FOR PRODUCING MICROMACHINED DEVICES AND DEVICES OBTAINED
THEREOF 89712    Eastman Kodak Company & Mitsubishi Aluminum Co., Ltd.    US   
6572715    09/778,501    2/7/2001    6/3/2003    Granted    ALUMINUM ALLOY
SUPPORT BODY FOR A PRESENSITIZED PLATE AND METHOD OF PRODUCING THE SAME 89830   
Eastman Kodak Company & Dainippon Ink And Chemicals, Inc.    DE    60122053.6   
01111963.3    5/21/2001    9/8/2006    Granted    PHOTOSENSITIVE COMPOSITION,
ORIGINAL PLATE USING THE SAME FOR LITHOGRAPHIC PRINTING, AND METHOD FOR
PRODUCING IMAGES ON ORIGINAL PLATE 89830    Eastman Kodak Company & Dainippon
Ink And Chemicals, Inc.    EP    1157829    01111963.3    5/21/2001    8/9/2006
   Granted    PHOTOSENSITIVE COMPOSITION, ORIGINAL PLATE USING THE SAME FOR
LITHOGRAPHIC PRINTING, AND METHOD FOR PRODUCING IMAGES ON ORIGINAL PLATE 89830
   Eastman Kodak Company & Dainippon Ink And Chemicals, Inc.    FR    1157829   
01111963.3    5/21/2001    8/9/2006    Granted    PHOTOSENSITIVE COMPOSITION,
ORIGINAL PLATE USING THE SAME FOR LITHOGRAPHIC PRINTING, AND METHOD FOR
PRODUCING IMAGES ON ORIGINAL PLATE 89830    Eastman Kodak Company & Dainippon
Ink And Chemicals, Inc.    GB    1157829    01111963.3    5/21/2001    8/9/2006
   Granted    PHOTOSENSITIVE COMPOSITION, ORIGINAL PLATE USING THE SAME FOR
LITHOGRAPHIC PRINTING, AND METHOD FOR PRODUCING IMAGES ON ORIGINAL PLATE 89830
   Eastman Kodak Company & Dainippon Ink And Chemicals, Inc.    NL    1157829   
01111963.3    5/21/2001    8/9/2006    Granted    PHOTOSENSITIVE COMPOSITION,
ORIGINAL PLATE USING THE SAME FOR LITHOGRAPHIC PRINTING, AND METHOD FOR
PRODUCING IMAGES ON ORIGINAL PLATE 89830    Eastman Kodak Company & Dainippon
Ink And Chemicals, Inc.    US    6627380    09/860,459    5/21/2001    9/30/2003
   Granted    PHOTOSENSITIVE COMPOSITION, ORIGINAL PLATE FOR PLANOGRAPHIC
PRINTING PLATE USING THE SAME AND IMAGE FORMING METHOD 92381    Kodak, KPG Japan
Ltd. & Kobe Steel, Ltd.    JP    5004267    2006-096122    3/30/2006    6/1/2012
   Granted    ALLUMINUM ALLOY SHEET FOR LITHOGRAPHIC PRINTING PLATE AND METHOD
FOR MANUFACTURING THE SAME AND PHOTOSENSITIVE LITHOGRAPHIC PRINTING PLATE 92504
   Kodak & University of Rochester    US    8074598    11/565,027    11/30/2006
   12/13/2011    Granted    FLUID MANAGEMENT SYSTEM AND METHOD FOR FLUID
DISPENSING AND COATING 92504    Kodak & University of Rochester    US      
13/219,758    8/29/2011       Filed    FLUID MANAGEMENT SYSTEM AND METHOD FOR
FLUID DISPENSING AND COATING 92924    Eastman Kodak Company & Nittoh Kogaku KK
   JP       2006-353142    12/27/2006       Filed    IMAGE PROCESSING APPARATUS
AND IMAGE RESTORATION METHOD AND PROGRAM 92924    Eastman Kodak Company & Nittoh
Kogaku KK    US    8036481    11/616,985    12/28/2006    10/11/2011    Granted
   IMAGE PROCESSING APPARATUS AND IMAGE RESTORATION METHOD AND PROGRAM 92998   
Eastman Kodak Company & Nittoh Kogaku KK    JP    4965179    2006-204342   
7/27/2006    4/6/2012    Granted    IMAGE PROCESSING APPARATUS 92998    Eastman
Kodak Company & Nittoh Kogaku KK    US    7903897    11/565,769    12/1/2006   
3/8/2011    Granted    IMAGE PROCESSING APPARATUS 95925    Eastman Kodak Company
and Columbia University    US    8135221    12/574,716    10/7/2009    3/13/2012
   Granted    VIDEO CONCEPT CLASSIFICATION USING AUDIO-VISUAL ATOMS 95952   
Pakon, Inc. and Agfa Graphics NV    DE    69803819    98203121    9/16/1998   
2/13/2002    Granted    A METHOD FOR MAKING POSITIVE WORKING PRINTING PLATES
FROM A HEAT MODE SENSITIVE IMAGING ELEMENT 95952    Pakon, Inc. and Agfa
Graphics NV    EP       97203129    10/8/1997       Filed    A METHOD FOR MAKING
POSITIVE WORKING PRINTING PLATES FROM A HEAT MODE SENSITIVE IMAGING ELEMENT
95952    Pakon, Inc. and Agfa Graphics NV    FR    0908306    98203121   
9/16/1998    2/13/2002    Granted    A METHOD FOR MAKING POSITIVE WORKING
PRINTING PLATES FROM A HEAT MODE SENSITIVE IMAGING ELEMENT 95952    Pakon, Inc.
and Agfa Graphics NV    GB    0908306    98203121    9/16/1998    2/13/2002   
Granted    A METHOD FOR MAKING POSITIVE WORKING PRINTING PLATES FROM A HEAT MODE
SENSITIVE IMAGING ELEMENT 95952    Pakon, Inc. and Agfa Graphics NV    JP      
1998-299067    10/7/1998       Filed    A METHOD FOR MAKING POSITIVE WORKING
PRINTING PLATES FROM A HEAT MODE SENSITIVE IMAGING ELEMENT 95952    Pakon, Inc.
and Agfa Graphics NV    US    6060218    163,372    9/30/1998    5/9/2000   
Granted    A METHOD FOR MAKING POSITIVE WORKING PRINTING PLATES FROM A HEAT MODE
SENSITIVE IMAGING ELEMENT 95953    Pakon, Inc. and Agfa Graphics NV    AT   
823327    97113521    8/5/1997    10/11/2004    Granted    METHOD FOR MAKING
POSITIVE PHOTOSENSITIVE LITHOGRAPHIC PRINTING PLATE 95953    Pakon, Inc. and
Agfa Graphics NV    BE    823327    97113521    8/5/1997    10/11/2004   
Granted    METHOD FOR MAKING POSITIVE PHOTOSENSITIVE LITHOGRAPHIC PRINTING PLATE
95953    Pakon, Inc. and Agfa Graphics NV    DE    69731513    97113521   
8/5/1997    10/11/2004    Granted    METHOD FOR MAKING POSITIVE PHOTOSENSITIVE
LITHOGRAPHIC PRINTING PLATE 95953    Pakon, Inc. and Agfa Graphics NV    EP   
   04016020    8/5/1997       Filed    METHOD FOR MAKING POSITIVE PHOTOSENSITIVE
LITHOGRAPHIC PRINTING PLATE

 

Page 1 of 3



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

95953    Pakon, Inc. and Agfa Graphics NV    EP       05024849    8/5/1997      
Filed    METHOD FOR MAKING POSITIVE PHOTOSENSITIVE LITHOGRAPHIC PRINTING PLATE
95953    Pakon, Inc. and Agfa Graphics NV    EP       06022316    8/5/1997      
Filed    METHOD FOR MAKING POSITIVE PHOTOSENSITIVE LITHOGRAPHIC PRINTING PLATE
95953    Pakon, Inc. and Agfa Graphics NV    ES    823327    97113521   
8/5/1997    10/11/2004    Granted    METHOD FOR MAKING POSITIVE PHOTOSENSITIVE
LITHOGRAPHIC PRINTING PLATE 95953    Pakon, Inc. and Agfa Graphics NV    FR   
0823327    97113521    8/5/1997    11/10/2004    Granted    METHOD FOR MAKING
POSITIVE PHOTOSENSITIVE LITHOGRAPHIC PRINTING PLATE 95953    Pakon, Inc. and
Agfa Graphics NV    GB    823327    97113521    8/5/1997    11/10/2004   
Granted    METHOD FOR MAKING POSITIVE PHOTOSENSITIVE LITHOGRAPHIC PRINTING PLATE
95953    Pakon, Inc. and Agfa Graphics NV    IT    823327    97113521   
8/5/1997    10/11/2004    Granted    METHOD FOR MAKING POSITIVE PHOTOSENSITIVE
LITHOGRAPHIC PRINTING PLATE 95953    Pakon, Inc. and Agfa Graphics NV    NL   
823327    97113521    8/5/1997    10/11/2004    Granted    METHOD FOR MAKING
POSITIVE PHOTOSENSITIVE LITHOGRAPHIC PRINTING PLATE 95953    Pakon, Inc. and
Agfa Graphics NV    US    6326122    08/906,258    8/5/1997    12/4/2001   
Granted    POSITIVE PHOTOSENSITIVE COMPOSITION, POSITIVE PHOTOSENSITIVE
LITHOGRAPHIC PLATE AND METHOD FOR MAKING POSITIVE PHOTOSENSITIVE LITHOGRAPHIC
PRINTING PLATE 95953    Pakon, Inc. and Agfa Graphics NV    US    6410207   
09/480,161    1/10/2000    6/25/2002    Granted    POSITIVE PHOTOSENSITIVE
COMPOSITION, POSITIVE PHOTOSENSITIVE LITHOGRAPHIC PRINTING PLATE AND METHOD FOR
MAKING POSITIVE PHOTOSENSITIVE LITHOGRAPHIC PRINTING PLATE 95953    Pakon, Inc.
and Agfa Graphics NV    US    6808861    09/934,838    8/23/2001    10/26/2004
   Granted    POSITIVE PHOTOSENSITIVE COMPOSITION, POSITIVE PHOTOSENSITIVE
LITHOGRAPHIC PRINTING PLATE AND METHOD FOR MAKING POSITIVE PHOTOSENSITIVE
LITHOGRAPHIC PRINTING PLATE 95954    Pakon, Inc. and Agfa Graphics NV    DE   
69900322    99200510    2/23/1999    10/4/2001    Granted    A HEAT MODE
SENSITIVE IMAGING ELEMENT FOR MAKING POSITIVE WORKING PRINTING PLATES 95954   
Pakon, Inc. and Agfa Graphics NV    EP       98201213    4/15/1998       Filed
   A HEAT MODE SENSITIVE IMAGING ELEMENT FOR MAKING POSITIVE WORKING PRINTING
PLATES 95954    Pakon, Inc. and Agfa Graphics NV    FR    950517    99200510   
2/23/1999    10/4/2001    Granted    A HEAT MODE SENSITIVE IMAGING ELEMENT FOR
MAKING POSITIVE WORKING PRINTING PLATES 95954    Pakon, Inc. and Agfa Graphics
NV    GB    950517    99200510    2/23/1999    10/4/2001    Granted    A HEAT
MODE SENSITIVE IMAGING ELEMENT FOR MAKING POSITIVE WORKING PRINTING PLATES 95954
   Pakon, Inc. and Agfa Graphics NV    US    6569594    09/267,634    3/15/1999
   5/27/2003    Granted    A HEAT MODE SENSITIVE IMAGING ELEMENT FOR MAKING
POSITIVE WORKING PRINTING PLATES 95955    Pakon, Inc. and Agfa Graphics NV    DE
   950518    99200511    2/23/1999    1/23/2002    Granted    A HEAT MODE
SENSITIVE IMAGING ELEMENT FOR MAKING POSITIVE WORKING PRINTING PLATES 95955   
Pakon, Inc. and Agfa Graphics NV    FR    950518    99200511    2/23/1999   
1/23/2002    Granted    A HEAT MODE SENSITIVE IMAGING ELEMENT FOR MAKING
POSITIVE WORKING PRINTING PLATES 95955    Pakon, Inc. and Agfa Graphics NV    GB
   950518    99200511    2/23/1999    1/23/2002    Granted    A HEAT MODE
SENSITIVE IMAGING ELEMENT FOR MAKING POSITIVE WORKING PRINTING PLATES 95955   
Pakon, Inc. and Agfa Graphics NV    JP    4208339    1999-105136    4/13/1999   
10/31/2008    Granted    A HEAT MODE SENSITIVE IMAGING ELEMENT FOR MAKING
POSITIVE WORKING PRINTING PLATES 95955    Pakon, Inc. and Agfa Graphics NV    US
   6192799    09/267,681    3/15/1999    2/27/2001    Granted    A HEAT MODE
SENSITIVE IMAGING ELEMENT FOR MAKING POSITIVE WORKING PRINTING PLATES 95956   
Pakon, Inc. and Agfa Graphics NV    DE    69906818    99972155    11/12/1999   
4/9/2003    Granted    POSITIVE-WORKING PHOTOSENSITIVE LITHOGRAPHIC PRINTING
PLATE AND METHOD FOR PRODUCING SAME 95956    Pakon, Inc. and Agfa Graphics NV   
ES    1159133    99972155    11/12/1999    4/9/2003    Granted   
POSITIVE-WORKING PHOTOSENSITIVE LITHOGRAPHIC PRINTING PLATE AND METHOD FOR
PRODUCING SAME 95956    Pakon, Inc. and Agfa Graphics NV    FR    1159133   
99972155    11/12/1999    4/9/2003    Granted    POSITIVE-WORKING PHOTOSENSITIVE
LITHOGRAPHIC PRINTING PLATE AND METHOD FOR PRODUCING SAME 95956    Pakon, Inc.
and Agfa Graphics NV    GB    1159133    99972155    11/12/1999    4/9/2003   
Granted    POSITIVE-WORKING PHOTOSENSITIVE LITHOGRAPHIC PRINTING PLATE AND
METHOD FOR PRODUCING SAME 95956    Pakon, Inc. and Agfa Graphics NV    US   
6596457    09/441,094    11/16/1999    7/22/2003    Granted    POSITIVE-WORKING
PHOTOSENSITIVE LITHOGRAPHIC PRINTING PLATE AND METHOD FOR PRODUCING SAME 95957
   Pakon, Inc. and Agfa Graphics NV    US    5609980    883,019    5/14/1992   
3/11/1997    Granted    RADIATION-SENSITIVE MATERIALS 95960    Pakon, Inc. and
Agfa Graphics NV    DE    69517174    69517174    10/24/1995    5/24/2000   
Granted    A METHOD FOR MAKING A LITHOGRAPHIC PRINTING PLATE INVOLVING ON PRESS
DEVELOPMENT 95960    Pakon, Inc. and Agfa Graphics NV    FR    770494   
95202874    10/24/1995    5/24/2000    Granted    A METHOD FOR MAKING A
LITHOGRAPHIC PRINTING PLATE INVOLVING ON PRESS DEVELOPMENT 95960    Pakon, Inc.
and Agfa Graphics NV    GB    770494    95202874    10/24/1995    5/24/2000   
Granted    A METHOD FOR MAKING A LITHOGRAPHIC PRINTING PLATE INVOLVING ON PRESS
DEVELOPMENT 95960    Pakon, Inc. and Agfa Graphics NV    NL    770494   
95202874    10/24/1995    5/24/2000    Granted    A METHOD FOR MAKING A
LITHOGRAPHIC PRINTING PLATE INVOLVING ON PRESS DEVELOPMENT 95960    Pakon, Inc.
and Agfa Graphics NV    US    6030750    08/715,496    9/18/1996    2/29/2000   
Granted    METHOD FOR MAKING A LITHOGRAPHIC PRINTING PLATE INVOLVING ON PRESS
DEVELOPMENT 95960    Pakon, Inc. and Agfa Graphics NV    US    6096481   
09/440,165    11/15/1999    8/1/2000    Granted    METHOD FOR MAKING A
LITHOGRAPHIC PRINTING PLATE INVOLVING ON PRESS DEVELOPMENT 95961    Pakon, Inc.
and Agfa Graphics NV    DE    69620336    69620336    10/10/1996    4/3/2002   
Granted    A METHOD FOR MAKING A LITHOGRAPHIC PRINTING PLATE INVOLVING
DEVELOPMENT BY PLAIN WATER 95961    Pakon, Inc. and Agfa Graphics NV    DE   
69623140    69623140    10/10/1996    8/21/2002    Granted    A METHOD FOR
MAKING A LITHOGRAPHIC PRINTING PLATE INVOLVING DEVELOPMENT BY PLAIN WATER 95961
   Pakon, Inc. and Agfa Graphics NV    FR    1092555    00203621    10/10/1996
   8/21/2002    Granted    A METHOD FOR MAKING A LITHOGRAPHIC PRINTING PLATE
INVOLVING DEVELOPMENT BY PLAIN WATER 95961    Pakon, Inc. and Agfa Graphics NV
   FR    770497    96202817    10/10/1996    4/3/2002    Granted    A METHOD FOR
MAKING A LITHOGRAPHIC PRINTING PLATE INVOLVING DEVELOPMENT BY PLAIN WATER 95961
   Pakon, Inc. and Agfa Graphics NV    GB    1092555    00203621    10/10/1996
   8/21/2002    Granted    A METHOD FOR MAKING A LITHOGRAPHIC PRINTING PLATE
INVOLVING DEVELOPMENT BY PLAIN WATER 95961    Pakon, Inc. and Agfa Graphics NV
   GB    770497    96202817    10/10/1996    4/3/2002    Granted    A METHOD FOR
MAKING A LITHOGRAPHIC PRINTING PLATE INVOLVING DEVELOPMENT BY PLAIN WATER 95961
   Pakon, Inc. and Agfa Graphics NV    US    6001536    08/734,541    10/21/1996
   12/14/1999    Granted    METHOD FOR MAKING A LITHOGRAPHIC PRINTING PLATE
INVOLVING DEVELOPMENT BY PLAIN WATER 95962    Pakon, Inc. and Agfa Graphics NV
   DE    69606835    69606835    11/27/1996    3/1/2000    Granted   
LITHOGRAPHIC PRINTING PLATES HAVING A SMOOTH, SHINY SURFACE 95962    Pakon, Inc.
and Agfa Graphics NV    FR    778158    96203342    11/27/1996    3/1/2000   
Granted    LITHOGRAPHIC PRINTING PLATES HAVING A SMOOTH, SHINY SURFACE 95962   
Pakon, Inc. and Agfa Graphics NV    GB    778158    96203342    11/27/1996   
3/1/2000    Granted    LITHOGRAPHIC PRINTING PLATES HAVING A SMOOTH, SHINY
SURFACE 95962    Pakon, Inc. and Agfa Graphics NV    JP    3801708   
1996-324104    12/4/1996    7/26/2006    Granted    LITHOGRAPHIC PRINTING PLATES
HAVING SMOOTH AND LUSTROUS SURFACE 95962    Pakon, Inc. and Agfa Graphics NV   
US    5728503    08/566,759    12/4/1995    3/17/1998    Granted    LITHOGRAPHIC
PRINTING PLATES HAVING SPECIFIC GRAINED AND ANODIZED ALUMINUM SUBSTRATE 95962   
Pakon, Inc. and Agfa Graphics NV    US    5834129    08/965,134    11/6/1997   
11/10/1998    Granted    GRAINED AND ANODIZED ALUMINUM SUBSTRATE FOR
LITHOGRAPHIC PRINTING PLATES 95963    Pakon, Inc. and Agfa Graphics NV    DE   
69711148    69711148    10/2/1997    3/20/2002    Granted    METHOD FOR MAKING A
LITHOGRAPHIC PRINTING PLATE WITH IMPROVED INK-UPTAKE 95963    Pakon, Inc. and
Agfa Graphics NV    FR    839647    97203032    10/2/1997    3/20/2002   
Granted    METHOD FOR MAKING A LITHOGRAPHIC PRINTING PLATE WITH IMPROVED
INK-UPTAKE 95963    Pakon, Inc. and Agfa Graphics NV    GB    839647    97203032
   10/2/1997    3/20/2002    Granted    METHOD FOR MAKING A LITHOGRAPHIC
PRINTING PLATE WITH IMPROVED INK-UPTAKE 95963    Pakon, Inc. and Agfa Graphics
NV    US    6071369    08/949,189    10/14/1997    6/6/2000    Granted    METHOD
FOR MAKING AN LITHOGRAPHIC PRINTING PLATE WITH IMPROVED INK-UPTAKE

 

Page 2 of 3



--------------------------------------------------------------------------------

Docket

  

Current Owner

  

Ctry

  

Patent Number

  

Appln No

  

Appln Date

  

Grant Date

  

Status

  

Title

95964    Pakon, Inc. and Agfa Graphics NV    DE    69612206    69612206   
12/19/1996    3/21/2001    Granted    HEAT-SENSITIVE IMAGING ELEMENT FOR MAKING
LITHOGRAPHIC PRINTING PLATES COMPRISING POLYMER PARTICLES WITH A SPECIFIC
PARTICLE SIZE 95964    Pakon, Inc. and Agfa Graphics NV    FR    849091   
96203633    12/19/1996    3/21/2001    Granted    HEAT-SENSITIVE IMAGING ELEMENT
FOR MAKING LITHOGRAPHIC PRINTING PLATES COMPRISING POLYMER PARTICLES WITH A
SPECIFIC PARTICLE SIZE 95964    Pakon, Inc. and Agfa Graphics NV    GB    849091
   96203633    12/19/1996    3/21/2001    Granted    HEAT-SENSITIVE IMAGING
ELEMENT FOR MAKING LITHOGRAPHIC PRINTING PLATES COMPRISING POLYMER PARTICLES
WITH A SPECIFIC PARTICLE SIZE 95964    Pakon, Inc. and Agfa Graphics NV    JP   
4036518    1997-364369    12/19/1997    1/23/2008    Granted    THERMOSENSITIVE
IMAGE FORMING ELEMENT FOR PRODUCING LITHOGRAPHIC PRINTING PLATE CONTAINING
POLYMER PARTICLES HAVING SPECIFIED GRAIN SIZE 95964    Pakon, Inc. and Agfa
Graphics NV    US    6427595    08/989,469    12/12/1997    8/6/2002    Granted
   HEAT-SENSITIVE IMAGING ELEMENT FOR MAKING LITHOGRAPHIC PRINTING PLATES
COMPRISING POLYMER PARTICLES WITH A SPECIFIC PARTICLE SIZE 95965    Pakon, Inc.
and Agfa Graphics NV    BE    864420    98200496    2/17/1998    11/16/2005   
Granted    HEAT-SENSITIVE IMAGING ELEMENT FOR MAKING POSITIVE WORKING PRINTING
PLATES 95965    Pakon, Inc. and Agfa Graphics NV    DE    69800847    69800847
   2/17/1998    11/16/2005    Granted    HEAT-SENSITIVE IMAGING ELEMENT FOR
MAKING POSITIVE WORKING PRINTING PLATES 95965    Pakon, Inc. and Agfa Graphics
NV    DE    69833046    69833046    2/17/1998    12/28/2005    Granted   
HEAT-SENSITIVE IMAGING ELEMENT FOR MAKING POSITIVE WORKING PRINTING PLATES 95965
   Pakon, Inc. and Agfa Graphics NV    FR    1110720    00204064    2/17/1998   
12/28/2005    Granted    HEAT-SENSITIVE IMAGING ELEMENT FOR MAKING POSITIVE
WORKING PRINTING PLATES 95965    Pakon, Inc. and Agfa Graphics NV    FR   
864420    98200496    2/17/1998    11/16/2005    Granted    HEAT-SENSITIVE
IMAGING ELEMENT FOR MAKING POSITIVE WORKING PRINTING PLATES 95965    Pakon, Inc.
and Agfa Graphics NV    GB    1110720    00204064    2/17/1998    12/28/2005   
Granted    HEAT-SENSITIVE IMAGING ELEMENT FOR MAKING POSITIVE WORKING PRINTING
PLATES 95965    Pakon, Inc. and Agfa Graphics NV    GB    864420    98200496   
2/17/1998    11/16/2005    Granted    HEAT-SENSITIVE IMAGING ELEMENT FOR MAKING
POSITIVE WORKING PRINTING PLATES 95965    Pakon, Inc. and Agfa Graphics NV    JP
   3583610    1998-071233    3/6/1998    11/4/2004    Granted    THERMAL IMAGE
FORMING ELEMENT FOR MANUFACTURING POSITIVE OPERABLE PRINTING PLATE 95965   
Pakon, Inc. and Agfa Graphics NV    US    6040113    09/025,341    2/18/1998   
3/21/2000    Granted    HEAT-SENSITIVE IMAGING ELEMENT FOR MAKING POSITIVE
WORKING PRINTING PLATES 95966    Pakon, Inc. and Agfa Graphics NV    DE   
69802645    98203120    9/16/1998    7/19/2006    Granted    A METHOD FOR MAKING
POSITIVE WORKING PRINTING PLATES FROM A HEAT MODE SENSITIVE IMAGING ELEMENT
95966    Pakon, Inc. and Agfa Graphics NV    GB    908305    98203120   
9/16/1998    7/19/2006    Granted    A METHOD FOR MAKING POSITIVE WORKING
PRINTING PLATES FROM A HEAT MODE SENSITIVE IMAGING ELEMENT 95966    Pakon, Inc.
and Agfa Graphics NV    JP    4109359    1998-282730    10/5/1998    7/2/2008   
Granted    METHOD FOR MAKING POSITIVE WORKING PRINTING PLATES FROM A HEAT MODE
SENSITIVE IMAGE ELEMENT 95966    Pakon, Inc. and Agfa Graphics NV    US   
6004728    09/163,367    9/30/1998    12/21/1999    Granted    METHOD FOR MAKING
POSITIVE WORKING PRINTING PLATES FROM A HEAT MODE SENSITIVE IMAGE ELEMENT 95967
   Pakon, Inc. and Agfa Graphics NV    DE    69820002    69820002    9/16/1998
   11/16/2003    Granted    METHOD FOR MAKING POSITIVE WORKING PRINTING PLATES
FROM A HEAT MODE SENSITIVE IMAGE ELEMENT 95967    Pakon, Inc. and Agfa Graphics
NV    FR    908307    98203122    9/16/1998    11/26/2003    Granted    METHOD
FOR MAKING POSITIVE WORKING PRINTING PLATES FROM A HEAT MODE SENSITIVE IMAGE
ELEMENT 95967    Pakon, Inc. and Agfa Graphics NV    GB    908307    98203122   
9/16/1998    11/26/2003    Granted    METHOD FOR MAKING POSITIVE WORKING
PRINTING PLATES FROM A HEAT MODE SENSITIVE IMAGE ELEMENT 95967    Pakon, Inc.
and Agfa Graphics NV    JP    4215873    92899063    10/7/1998    1/28/2009   
Granted    METHOD FOR MAKING POSITIVE WORKING PRINTING PLATES FROM A HEAT MODE
SENSITIVE IMAGE ELEMENT 95967    Pakon, Inc. and Agfa Graphics NV    US   
6235451    09/161,286    9/28/1998    5/22/2001    Granted    METHOD FOR MAKING
POSITIVE WORKING PRINTING PLATES FROM A HEAT MODE SENSITIVE IMAGE ELEMENT 95968
   Pakon, Inc. and Agfa Graphics NV    DE    69925053    69925053    2/2/1999   
5/4/2005    Granted    POSITIVE PHOTOSENSITIVE COMPOSITION, POSITIVE
PHOTOSENSITIVE LITHOGRAPHIC PRINTING PLATE AND METHOD FOR FORMING A POSITIVE
IMAGE 95968    Pakon, Inc. and Agfa Graphics NV    US    6200727    09/244,206
   2/4/1999    3/13/2001    Granted    POSITIVE PHOTOSENSITIVE COMPOSITION,
POSITIVE PHOTOSENSITIVE LITHOGRAPHIC PRINTING PLATE AND METHOD FOR FORMING A
POSITIVE IMAGE 95969    Pakon, Inc. and Agfa Graphics NV    BE    943451   
99200336    2/5/1999    6/5/2002    Granted    A METHOD FOR MAKING POSITIVE
WORKING PRINTING PLATES FROM A HEAT MODE SENSITIVE IMAGING ELEMENT 95969   
Pakon, Inc. and Agfa Graphics NV    DE    69901642    69901642    2/5/1999   
6/5/2002    Granted    A METHOD FOR MAKING POSITIVE WORKING PRINTING PLATES FROM
A HEAT MODE SENSITIVE IMAGING ELEMENT 95969    Pakon, Inc. and Agfa Graphics NV
   FR    943451    99200336    2/5/1999    6/5/2002    Granted    A METHOD FOR
MAKING POSITIVE WORKING PRINTING PLATES FROM A HEAT MODE SENSITIVE IMAGING
ELEMENT 95969    Pakon, Inc. and Agfa Graphics NV    GB    943451    99200336   
2/5/1999    6/5/2002    Granted    A METHOD FOR MAKING POSITIVE WORKING PRINTING
PLATES FROM A HEAT MODE SENSITIVE IMAGING ELEMENT 95969    Pakon, Inc. and Agfa
Graphics NV    US    6153353    09/265,599    3/10/1999    11/28/2000    Granted
   A METHOD FOR MAKING POSITIVE WORKING PRINTING PLATES FROM A HEAT MODE
SENSITIVE IMAGING ELEMENT 95970    Pakon, Inc. and Agfa Graphics NV    US   
6645697    10/079,408    2/22/2002    11/11/2003    Granted   
PHOTOPOLYMERIZABLE COMPOSITION AND PHOTOPOLYMERIZABLE PLANOGRAPHIC PRINTING
PLATE 95971    Pakon, Inc. and Agfa Graphics NV    EP       06121351   
4/18/2001       Filed    PHOTOSENSITIVE LITHOGRAPHIC PRINTING PLATE AND METHOD
FOR MAKING A PRINTING PLATE 95971    Pakon, Inc. and Agfa Graphics NV    US   
6689537    09/837,655    4/19/2001    2/10/2004    Granted    PHOTOSENSITIVE
LITHOGRAPHIC PRINTING PLATE AND METHOD FOR MAKING A PRINTING PLATE 95971   
Pakon, Inc. and Agfa Graphics NV    US    7041431    10/737,804    12/18/2003   
5/9/2006    Granted    PHOTOSENSITIVE LITHOGRAPHIC PRINTING PLATE AND METHOD FOR
MAKING A PRINTING PLATE 95971    Pakon, Inc. and Agfa Graphics NV    US   
7316887    11/299,792    12/13/2005    1/8/2008    Granted    PHOTOSENSITIVE
LITHOGRAPHIC PRINTING PLATE AND METHOD FOR MAKING A PRINTING PLATE 95971   
Pakon, Inc. and Agfa Graphics NV    US       11/672,206    2/7/2007       Filed
   PHOTOSENSITIVE LITHOGRAPHIC PRINTING PLATE AND METHOD FOR MAKING A PRINTING
PLATE 96179    EKC & The Regents of the University of California    US      
12/615,826    11/10/2009       Filed    PIEZOELECTRIC ACTUATORS N73466   
Eastman Kodak Company & Eliokem SAS    US    5783346    08/779,190    1/6/1997
   7/21/1998    Granted    TONER COMPOSITIONS INCLUDING POLYMER BINDERS WITH
ADHESION PROMOTING AND CHARGE CONTROL MONOMERS

 

Page 3 of 3



--------------------------------------------------------------------------------

Trademarks

 

23



--------------------------------------------------------------------------------

Reg. Owner   Active     Mark (Profile Name)   Country Name   Application #  
App. Date   Registration #   Reg. Date   Class(es)   Status Eastman Kodak Co.  
  -1      ACCUMAX   Australia   A563019   9/4/1991   A563019   5/3/1993   1  
Registered Eastman Kodak Co.     -1      ACCUMAX   Brazil   816411654  
10/4/1991   816411654   4/27/1993   1.70, 1.90   Registered Eastman Kodak Co.  
  -1      ACCUMAX   Brazil   816520453   11/13/1991   816520453   8/10/1993  
9.10, 9.80   Registered Eastman Kodak Co.     -1      ACCUMAX   Brazil  
816520461   11/13/1991   816520461   8/10/1993   9.25, 9.45, 9.80   Registered
Eastman Kodak Co.     -1      ACCUMAX   Canada   687972   8/19/1991   416311  
9/3/1993     Registered Eastman Kodak Co.     -1      ACCUMAX   Denmark  
5409/91   8/1/1991   5783/92   7/3/1992   1   Registered Eastman Kodak Co.    
-1      ACCUMAX   Denmark   1991/09031   12/19/1991   1993/06478   9/17/1993   9
  Registered Eastman Kodak Co.     -1      ACCUMAX   Finland   4572/91  
9/26/1991   126881   7/5/1993   1   Registered Eastman Kodak Co.     -1     
ACCUMAX   Greece   105371   8/5/1991   105371   7/17/1994   1   Registered
Eastman Kodak Co.     -1      ACCUMAX   Hong Kong   6545/91   9/6/1991   1347/95
  9/6/1991   1   Registered Eastman Kodak Co.     -1      ACCUMAX   India  
558203   9/9/1991   558203   9/9/1991   1   Registered Eastman Kodak Co.     -1
     ACCUMAX   Indonesia   R00 2011 008886   8/5/2011   IDM000335431  
10/15/2011   1   Registered Eastman Kodak Co.     -1      ACCUMAX   Japan  
86660/91   8/17/1991   2688493   7/29/1994   1   Registered Eastman Kodak Co.  
  -1      ACCUMAX   Japan   86662/91   8/17/1991   2642368-1   3/31/1994   11  
Registered Eastman Kodak Co.     -1      ACCUMAX   Japan   86663/1991  
8/17/1991   2590887   10/29/1993   25   Registered Eastman Kodak Co.     -1     
ACCUMAX   Japan   86661/91   8/17/1991   2674638   6/29/1994   1, 9   Registered
Eastman Kodak Co.     -1      ACCUMAX   Mexico   122003   9/6/1991   408919  
3/25/1992   1   Registered Eastman Kodak Co.     -1      ACCUMAX   Norway  
91.4845   9/26/1991   154605   1/14/1993   1   Registered Eastman Kodak Co.    
-1      ACCUMAX   Norway   91.5881   11/21/1991   157624   7/8/1993   9  
Registered Eastman Kodak Co.     -1      ACCUMAX   Singapore   S/8233/91  
9/3/1991   T91/08233F   9/3/1991   1   Registered Eastman Kodak Co.     -1     
ACCUMAX   Sweden   91-6484   7/30/1991   236458   6/12/1992   1   Registered
Eastman Kodak Co.     -1      ACCUMAX   Sweden   91-9376   11/1/1991   256384  
3/11/1994   9   Registered Eastman Kodak Co.     -1      ACCUMAX   Taiwan  
46767-80   10/15/1991   574542   11/1/1992   48   Registered Eastman Kodak Co.  
  -1      ACCUMAX   Taiwan   80046768   10/15/1991   679365   5/1/1995   73  
Registered Eastman Kodak Co.     -1      ACCUMAX   Thailand   463811   9/17/1991
  Kor152396   6/22/1992   1   Registered Eastman Kodak Co.     -1      ACHIEVE  
Argentina   3025299   8/24/2010   2460213   9/2/2011   7   Registered Eastman
Kodak Co.     -1      ACHIEVE   Chile   918313   8/25/2010   910354   2/16/2011
  7   Registered Eastman Kodak Co.     -1      ACHIEVE   Hong Kong   301696212  
8/23/2010   301696212   8/23/2010   7   Registered Eastman Kodak Co.     -1     
ACHIEVE   Indonesia   D00.2010.031573   8/26/2010   IDM000337300   11/15/2011  
7   Registered Eastman Kodak Co.     -1      ACHIEVE   Malaysia   2010/17100  
9/9/2010   2010017100   9/9/2010   7   Registered Eastman Kodak Co.     -1     
ACHIEVE   Mexico   1114051   8/23/2010   1179256   9/14/2010   7   Registered
Eastman Kodak Co.     -1      ACHIEVE   Philippines   4-2010-009273   8/24/2010
  4-2010-009273   12/23/2010   7   Registered Eastman Kodak Co.     -1     
ACHIEVE   Taiwan   99041811     1460287   6/1/2011   7   Registered Eastman
Kodak Co.     -1      ACHIEVE   Venezuela   13945-10   8/24/2010   P311101  
9/29/2011   7   Registered Eastman Kodak Co.     -1      AERECON   United States
of America (USA)   94278   4/4/1960   705556   10/11/1960   26   Registered
Eastman Kodak Co.     -1      AEROCOLOR   United States of America (USA)  
412762   2/7/1983   1269545   3/13/1984   1   Registered Eastman Kodak Co.    
-1      AEROGRAPHIC   Chile   883877   11/6/2009   872694   12/15/2009   1, 9  
Registered Eastman Kodak Co.     -1      ANITEC   Canada   595363   11/13/1987  
TMA346150   10/7/1988     Registered Eastman Kodak Co.     -1      ANITEC  
United States of America (USA)   402653   11/15/1982   1266064   2/7/1984   1  
Registered Eastman Kodak Co.     -1      APPROVAL   South Africa   94/4163  
4/25/1994   94/4163   4/25/1994   9   Registered Eastman Kodak Co.     -1     
AQUA-IMAGE   Brazil   816642559   3/12/1992   816642559   8/31/1993   1  
Registered Eastman Kodak Co.     -1      AQUA-IMAGE   Brazil   816642672  
3/12/1992   816642672   11/16/1993   40   Registered Eastman Kodak Co.     -1   
  AQUA-IMAGE   Brazil   816642672   3/12/1992   816642672   11/16/1993   41  
Registered Eastman Kodak Co.     -1      AQUA-IMAGE   Finland   4058/90  
8/8/1990   200005   4/30/1996   1, 7, 9   Registered Eastman Kodak Co.     -1   
  AQUA-IMAGE   Georgia   4722/03   7/30/1993   2472   6/14/1996   1, 9  
Registered Eastman Kodak Co.     -1      AQUA-IMAGE   Japan   110713/1990  
10/1/1990   2567562   8/31/1993   1, 5, 16   Registered Eastman Kodak Co.     -1
     AQUA-IMAGE   Mexico       389055   1/10/1991   9   Registered Eastman Kodak
Co.     -1      AQUA-IMAGE   South Africa   94/4164   4/25/1994   94/4164  
4/25/1994   1   Registered Eastman Kodak Co.     -1      AQUA-IMAGE   United
States of America (USA)   74/424488   8/16/1993   1837619   5/31/1994   1  
Registered Eastman Kodak Co.     -1      ARIES   France   714799   3/7/1985  
1301605   3/7/1985   16   Registered Eastman Kodak Co.     -1      ARIES  
United Kingdom   1206606   11/5/1983   1206606   11/5/1983   16   Registered
Eastman Kodak Co.     -1      ASSEMBLER   Israel   87981   7/5/1993   87981  
11/3/1994   9   Registered Eastman Kodak Co.     -1      BRISQUE   Canada  
1097791   3/28/2001   TMA592649   10/20/2003     Registered Eastman Kodak Co.  
  -1      BRISQUE   Israel   144035   11/19/2000   144035   1/2/2002   9  
Registered Eastman Kodak Co.     -1      BROWNIE   India     10/8/1942   6244  
5/18/1944   9   Registered Eastman Kodak Co.     -1      BROWNIE   Israel    
7/17/1935   3818   5/1/1937   9   Registered Eastman Kodak Co.     -1     
BROWNIE   Nigeria     3/16/1946   4278   3/16/1946   9   Registered Eastman
Kodak Co.     -1      BROWNIE   Singapore       T39/02841E   7/14/1939   9  
Registered Eastman Kodak Co.     -1      BROWNIE   Venezuela       31176  
10/1/1956   9   Registered Eastman Kodak Co.     -1      BROWNIE   Zambia      
782/59   2/8/1993   9   Registered Eastman Kodak Co.     -1      CADJET   France
  94541603   10/24/1994   94541603   10/24/1994   9   Registered Eastman Kodak
Co.     -1      CADJET   Germany     10/21/1994   2906612   10/21/1994   9  
Registered Eastman Kodak Co.     -1      CADJET   United Kingdom     11/8/1994  
2001251   1/26/1996   9   Registered Eastman Kodak Co.     -1      CALIDAD
CONTROLADA KODAK   Argentina   2412058   2/11/2003   1927623   5/20/2003   16  
Registered Eastman Kodak Co.     -1      CAMEO   Brazil   816719454   5/7/1992  
816719454   10/19/1993   9.45   Registered Eastman Kodak Co.     -1      CAMEO  
Mexico   192243   2/28/1994   476220   10/6/1994   9   Registered Eastman Kodak
Co.     -1      CAMEO   Norway   92.2487   5/12/1992   158343   8/5/1993   9  
Registered Eastman Kodak Co.     -1      CAMEO   South Africa   94/4132  
4/25/1994   94/4132   4/25/1994   9   Registered Eastman Kodak Co.     -1     
CAMEO   Taiwan   82023998   5/25/1993   650899   8/1/1994   73   Registered
Eastman Kodak Co.     -1      CAMEO   United States of America (USA)   74/269687
  4/27/1992   1841213   6/21/1994   9   Registered Eastman Kodak Co.     -1     
CAROUSEL   Poland   96495   2/8/1991   71220   2/8/1991   9   Registered Eastman
Kodak Co.     -1      CINELABS   India   1250053   11/17/2003   1250053  
11/17/2003   40   Registered Eastman Kodak Co.     -1      CINELABS   Lebanon  
95249   9/15/2003   95249   9/15/2003   40   Registered Eastman Kodak Co.     -1
     CINELABS   United Arab Emirates   61348   6/7/2004   50608   1/11/2005   40
  Registered Eastman Kodak Co.     -1      CINEMA WORLD LOGO   China (People’s
Republic of)   3098961   2/20/2002   3098961   7/7/2003   41   Registered
Eastman Kodak Co.     -1      CINEON   Argentina   2474882   11/10/2003  
1971990   2/27/2004   9   Registered Eastman Kodak Co.     -1      CINEON  
Brazil   816822654   8/6/1992   816822654   2/22/1994   9   Registered Eastman
Kodak Co.     -1      CINEON   Finland   3967/92   8/14/1992   127530   8/5/1993
  9   Registered Eastman Kodak Co.     -1      CINEON   Indonesia   19950  
10/26/1994   IDM000013511   11/24/1995   9   Registered Eastman Kodak Co.     -1
     CINEON   Japan   148814/92   7/30/1992   3087447   10/31/1995   9  
Registered Eastman Kodak Co.     -1      CINEON   Norway   924057   8/13/1992  
170076   11/23/1995   9   Registered Eastman Kodak Co.     -1      CINEON  
Singapore   S/8783/94   10/11/1994   T94/08783E   10/11/1994   9   Registered
Eastman Kodak Co.     -1      CINEON   Sweden   92-6957   8/4/1992   256407  
3/11/1994   9   Registered Eastman Kodak Co.     -1      CINEON   Thailand  
276449   11/24/1994   Kor33362   11/24/1995   9   Registered Eastman Kodak Co.  
  -1      CINEON   United Kingdom   1508176   7/30/1992   1508176   7/30/1992  
9   Registered Eastman Kodak Co.     -1      COLOR KEY   Costa Rica       47614
  5/13/1974   1   Registered Eastman Kodak Co.     -1      COLOR KEY   Finland  
196200339   2/2/1962   44638   5/10/1965   1   Registered Eastman Kodak Co.    
-1      COLOR KEY   France   822373   11/5/1986   1378128   11/5/1986   1, 16,
17   Registered Eastman Kodak Co.     -1      COLOR KEY   Russian Federation  
94019193   6/3/1994   133895   10/27/1995   1   Registered Eastman Kodak Co.    
-1      COLOR KEY   Sweden   6201845   5/14/1962   107918   11/15/1963   1  
Registered Eastman Kodak Co.     -1      COLOREDGE   Canada   599435   1/25/1988
  TMA358688   7/21/1989     Registered Eastman Kodak Co.     -1      COLOREDGE  
Lithuania   12841   9/30/1993   14084   1/12/1995   9, 16, 35, 37   Registered
Eastman Kodak Co.     -1      COLORFLOW   Argentina   2828931   6/2/2008  
2293961   6/11/2009   9   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      COLORFLOW   Australia   A568091   11/26/1991  
A568091   9/27/1994   9   Registered Eastman Kodak Co.     -1      COLORFLOW  
Brazil   819828491   2/28/1997   819828491   8/10/1999   9.55   Registered
Eastman Kodak Co.     -1      COLORFLOW   Brazil   819828505   2/28/1997  
819828505   8/10/1999   9.35, 9.4, 9.45   Registered Eastman Kodak Co.     -1   
  COLORFLOW   Canada   839199   3/13/1997   543136   3/27/2001     Registered
Eastman Kodak Co.     -1      COLORFLOW   Chile   787781   9/6/2007   809180  
10/23/2007   9   Registered Eastman Kodak Co.     -1      COLORFLOW   Mexico  
287366   2/19/1997   543870   2/28/1997   9   Registered Eastman Kodak Co.    
-1      COLORFLOW   Peru   32248   2/13/1997   36113   5/30/1997   9  
Registered Eastman Kodak Co.     -1      COLORFLOW   United States of America
(USA)   75/236991   2/5/1997   2304510   12/28/1999   9   Registered Eastman
Kodak Co.     -1      COLORFLOW   Venezuela   3765/97   2/28/1997   205427  
5/8/1998   9   Registered Eastman Kodak Co.     -1      COLOR-KEY   Hong Kong  
9706278   5/10/1997   1999/B07630   6/15/1999   1   Registered Eastman Kodak Co.
    -1      COLOR-KEY   Hong Kong   1998/B08924   12/19/1995   1998/B08924  
9/3/1998   9   Registered Eastman Kodak Co.     -1      CONFIRM   Australia  
620760   1/19/1994   620760   1/19/1994   1   Registered Eastman Kodak Co.    
-1      CONFIRM   Australia   620761   1/19/1994   620761   1/19/1994   9  
Registered Eastman Kodak Co.     -1      CONFIRM   Denmark   1994/324  
1/13/1994   1995/6542   10/6/1995   1   Registered Eastman Kodak Co.     -1     
CONFIRM   Finland   871/94   2/17/1994   135418   12/5/1994   1   Registered
Eastman Kodak Co.     -1      CONFIRM   Japan   931/94   1/7/1994   3199526  
9/30/1996   1   Registered Eastman Kodak Co.     -1      CONFIRM   Japan  
932/94   1/7/1994   3234652   12/25/1996   9   Registered Eastman Kodak Co.    
-1      CONFIRM   Sweden   94/00286   1/13/1994   262174   11/25/1994   1, 9  
Registered Eastman Kodak Co.     -1      CONFIRM   United Kingdom   1558696  
1/11/1994   1558696   1/11/1994   1   Registered Eastman Kodak Co.     -1     
CONFIRM   United Kingdom   1558697   1/11/1994   1558697   1/11/1994   9  
Registered Eastman Kodak Co.     -1      CREO   Argentina   2363961   1/16/2002
  2036827   7/28/2005   1   Registered Eastman Kodak Co.     -1      CREO  
Argentina   2363960   1/16/2002   2036823   7/28/2005   2   Registered Eastman
Kodak Co.     -1      CREO   Argentina   2363959   1/16/2002   2036822  
7/28/2005   7   Registered Eastman Kodak Co.     -1      CREO   Australia  
867096   2/22/2001   867096   7/20/2001   1, 2, 7, 9, 16   Registered Eastman
Kodak Co.     -1      CREO   Australia   839957   6/22/2000   839957   7/20/2001
  9, 37, 41, 42   Registered Eastman Kodak Co.     -1      CREO   Barbados  
81/10639   8/18/2000   81/10639   12/20/2001   9   Registered Eastman Kodak Co.
    -1      CREO   Brazil   823083268   8/18/2000   823083268   9/8/2009   9  
Registered Eastman Kodak Co.     -1      CREO   Brazil   823083225   8/18/2000  
823083225   9/8/2009   37   Registered Eastman Kodak Co.     -1      CREO  
Canada   1093610   2/21/2001   TMA672712   9/14/2006     Registered Eastman
Kodak Co.     -1      CREO   Canada   1069298   8/1/2000   TMA568168   9/27/2002
    Registered Eastman Kodak Co.     -1      CREO   Canada   647588   12/21/1989
  TMA401849   8/28/1992     Registered Eastman Kodak Co.     -1      CREO  
Canada   554890   12/30/1985   TMA321744   12/12/1986     Registered Eastman
Kodak Co.     -1      CREO   China (People’s Republic of)   2001022406  
2/21/2001   1978454   9/21/2002   9   Registered Eastman Kodak Co.     -1     
CREO   China (People’s Republic of)   2000094678   6/30/2000   1916483  
8/7/2002   9   Registered Eastman Kodak Co.     -1      CREO   Colombia  
2013555   2/18/2002   288868   11/8/2004   2   Registered Eastman Kodak Co.    
-1      CREO   Colombia   2013556   2/18/2002   288869   11/8/2004   7  
Registered Eastman Kodak Co.     -1      CREO   Colombia   2013557   2/18/2002  
288864   11/8/2004   9   Registered Eastman Kodak Co.     -1      CREO   Costa
Rica   5723-2000   7/19/2000   125392   4/19/2001   9   Registered Eastman Kodak
Co.     -1      CREO   Czech Republic   164661   2/22/2001   250660   1/27/2003
  1, 2, 7, 9, 16   Registered Eastman Kodak Co.     -1      CREO   Czech
Republic   130872   3/16/1998   218955   7/26/1999   9, 37   Registered Eastman
Kodak Co.     -1      CREO   Czech Republic   156941/OZ   6/28/2000   233462  
4/24/2001   9, 37, 41, 42   Registered Eastman Kodak Co.     -1      CREO  
Ecuador   78112   2/23/2011   2074/11   4/24/2011   9   Registered Eastman Kodak
Co.     -1      CREO   El Salvador   2004042708   8/26/2004   82 BOOK 30  
1/17/2005   9   Registered Eastman Kodak Co.     -1      CREO   Estonia  
M200200038   1/14/2002   37344   1/22/2003   1, 2, 7, 9, 16   Registered Eastman
Kodak Co.     -1      CREO   European (O.H.M.I.)   2094308   2/19/2001   2094308
  8/1/2002   1, 2, 7, 9, 16   Registered Eastman Kodak Co.     -1      CREO  
European (O.H.M.I.)   1636364   5/2/2000   1636364   7/9/2002   9, 35, 37, 41,
42   Registered Eastman Kodak Co.     -1      CREO   European (O.H.M.I.)  
623165   8/26/1997   623165   3/15/1999   9, 37   Registered Eastman Kodak Co.  
  -1      CREO   Georgia   AM 2002 016630   2/19/2002   M15049   3/28/2003   1,
2, 7, 9   Registered Eastman Kodak Co.     -1      CREO   Georgia   1863/03-00  
8/17/2000   M14138   11/19/2001   9, 37, 41, 42   Registered Eastman Kodak Co.  
  -1      CREO   Germany   394 01 397.2   11/11/1994   394 01 397   8/8/1995  
9, 42   Registered Eastman Kodak Co.     -1      CREO   Guatemala   2000-10097  
11/17/2000   130137   6/10/2004   9   Registered Eastman Kodak Co.     -1     
CREO   Guatemala   2000-10097   11/17/2000   125101   8/12/2003   42  
Registered Eastman Kodak Co.     -1      CREO   Hong Kong   01878/2001  
2/2/2001   200305431AA   5/9/2003   1, 2, 7, 9, 16, 35, 37, 41, 42   Registered
Eastman Kodak Co.     -1      CREO   Hungary   M01 01106   2/20/2001   173610  
12/16/2002   1, 2, 7, 9, 16   Registered Eastman Kodak Co.     -1      CREO  
Hungary   M9801105   3/25/1998   156900   6/24/1999   9, 37   Registered Eastman
Kodak Co.     -1      CREO   Hungary   M0004143   8/4/2000   170578   5/28/2002
  9, 37, 41, 42   Registered Eastman Kodak Co.     -1      CREO   Iceland  
468/1998   3/13/1998   650/1998   5/6/1998   9, 37   Registered Eastman Kodak
Co.     -1      CREO   Indonesia   J0015162   10/11/2000   IDM000261376  
7/29/2010   9   Registered Eastman Kodak Co.     -1      CREO   Indonesia  
J0015161   10/11/2000   IDM000261377   10/11/2010   37   Registered Eastman
Kodak Co.     -1      CREO   Indonesia   J0015160   10/11/2000   IDM000261378  
10/11/2010   41   Registered Eastman Kodak Co.     -1      CREO   Indonesia  
J0015159   10/11/2000   IDM000261375   10/11/2010   42   Registered Eastman
Kodak Co.     -1      CREO   Israel   146761   2/8/2001   146761   1/2/2002   1
  Registered Eastman Kodak Co.     -1      CREO   Israel   146762   2/18/2001  
146762   1/2/2002   2   Registered Eastman Kodak Co.     -1      CREO   Israel  
146763   2/18/2001   146763   1/2/2002   7   Registered Eastman Kodak Co.     -1
     CREO   Israel   137409   5/2/2000   137409   9/4/2001   9   Registered
Eastman Kodak Co.     -1      CREO   Israel   119002   4/7/1998   119002  
5/6/1999   9   Registered Eastman Kodak Co.     -1      CREO   Israel   95847  
12/2/1994   95847   8/5/1996   9   Registered Eastman Kodak Co.     -1      CREO
  Israel   146764   2/18/2001   146764   1/2/2002   9   Registered Eastman Kodak
Co.     -1      CREO   Israel   146765   2/1/2001   146765   1/2/2002   16  
Registered Eastman Kodak Co.     -1      CREO   Israel   146170   1/29/2001  
146170   1/2/2002   35   Registered Eastman Kodak Co.     -1      CREO   Israel
  119003   4/7/1998   119003   5/6/1999   37   Registered Eastman Kodak Co.    
-1      CREO   Israel   137410   5/2/2000   137410   9/4/2001   37   Registered
Eastman Kodak Co.     -1      CREO   Israel   137411   5/2/2000   137411  
9/4/2001   41   Registered Eastman Kodak Co.     -1      CREO   Israel   137412
  5/2/2000   137412   9/4/2001   42   Registered Eastman Kodak Co.     -1     
CREO   Israel   95846   12/2/1994   95846   8/5/1996   42   Registered Eastman
Kodak Co.     -1      CREO   Jamaica   92563   7/24/2000   37068   5/22/2001   9
  Registered Eastman Kodak Co.     -1      CREO   Japan   2001-013635  
2/19/2001   4669545   5/9/2003   1, 2, 7, 9   Registered Eastman Kodak Co.    
-1      CREO   Japan   2000-050098   5/9/2000   4748136   2/20/2004   7, 9, 35,
37, 42   Registered Eastman Kodak Co.     -1      CREO   Japan   1997-162880  
10/1/1997   4748134   2/20/2004   7, 9, 37   Registered Eastman Kodak Co.     -1
     CREO   Lithuania   2000-1467   8/9/2000   44984   3/13/2003   9, 35, 37,
41, 42   Registered Eastman Kodak Co.     -1      CREO   Malaysia   2002/00683  
1/18/2002   2002/00683   3/12/2005   9   Registered Eastman Kodak Co.     -1   
  CREO   Malaysia   2000/11221   8/16/2000   2000/11221   7/22/2003   37  
Registered Eastman Kodak Co.     -1      CREO   Malaysia   2000/11218  
8/16/2000   2000/11218   5/31/2005   42   Registered Eastman Kodak Co.     -1   
  CREO   Mexico   474510   3/7/2001   699904   5/29/2001   9   Registered
Eastman Kodak Co.     -1      CREO   Mexico   318876   1/7/1998   571687  
2/27/1998   9   Registered Eastman Kodak Co.     -1      CREO   Mexico   441922
  8/15/2000   677333   10/31/2000   9   Registered Eastman Kodak Co.     -1     
CREO   Mexico   318877   1/7/1998   571688   2/27/1998   37   Registered Eastman
Kodak Co.     -1      CREO   Mexico   441921   8/15/2000   677332   10/31/2000  
37   Registered Eastman Kodak Co.     -1      CREO   Mexico   441920   8/15/2000
  673917   9/29/2000   41   Registered Eastman Kodak Co.     -1      CREO  
Mexico   441919   8/15/2000   673916   9/29/2000   42   Registered Eastman Kodak
Co.     -1      CREO   New Zealand   632596   2/20/2001   632596   8/23/2001   1
  Registered Eastman Kodak Co.     -1      CREO   New Zealand   632597  
2/20/2001   632597   8/23/2001   2   Registered Eastman Kodak Co.     -1     
CREO   New Zealand   632598   2/20/2001   632598   8/23/2001   7   Registered
Eastman Kodak Co.     -1      CREO   New Zealand   632599   2/20/2001   632599  
8/23/2001   9   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      CREO   New Zealand   617296   6/22/2000   617296  
1/4/2001   9   Registered Eastman Kodak Co.     -1      CREO   New Zealand  
632600   2/20/2001   632600   8/23/2001   16   Registered Eastman Kodak Co.    
-1      CREO   New Zealand   617297   6/22/2000   617297   1/4/2001   37  
Registered Eastman Kodak Co.     -1      CREO   New Zealand   617298   6/22/2000
  617298   1/4/2001   41   Registered Eastman Kodak Co.     -1      CREO   New
Zealand   617299   6/22/2000   617299   1/4/2001   42   Registered Eastman Kodak
Co.     -1      CREO   Norway   2002 00164   1/11/2002   222736   3/30/2004   1,
2, 7, 9, 16   Registered Eastman Kodak Co.     -1      CREO   Norway   1998
01039   2/4/1998   221901   11/20/2003   9, 37   Registered Eastman Kodak Co.  
  -1      CREO   Norway   2000 07348   6/23/2000   223588   7/2/2004   9, 37,
41, 42   Registered Eastman Kodak Co.     -1      CREO   Panama   109114  
8/1/2000   109114   12/19/2001   9   Registered Eastman Kodak Co.     -1     
CREO   Panama   109115   8/1/2000   109115   12/19/2001   37   Registered
Eastman Kodak Co.     -1      CREO   Panama   109116   8/1/2000   109116  
12/19/2001   41   Registered Eastman Kodak Co.     -1      CREO   Panama  
109117   8/1/2000   109117   12/20/2001   42   Registered Eastman Kodak Co.    
-1      CREO   Paraguay   17667-2000   7/18/2000   354393   7/3/2001   9  
Registered Eastman Kodak Co.     -1      CREO   Peru   126179   4/9/2001   72977
  7/5/2001   9   Registered Eastman Kodak Co.     -1      CREO   Poland  
Z-245419   1/18/2002   165669   8/9/2005   1, 2, 7, 9, 16   Registered Eastman
Kodak Co.     -1      CREO   Poland   Z-221086   7/10/2000   158035   10/13/2004
  9, 35, 37, 41, 42   Registered Eastman Kodak Co.     -1      CREO   Poland  
Z-184630   3/16/1998   128873   4/18/2001   9, 37   Registered Eastman Kodak Co.
    -1      CREO   Russian Federation   2002702265   1/17/2002   262052  
1/20/2004   1, 2, 7, 9, 16   Registered Eastman Kodak Co.     -1      CREO  
Russian Federation   2000720439   8/9/2000   213816   12/4/2002   9, 37, 41, 42
  Registered Eastman Kodak Co.     -1      CREO   Saudi Arabia   66046  
8/19/2000   651/18   10/14/2002   9   Registered Eastman Kodak Co.     -1     
CREO   Saudi Arabia   66047   8/19/2000   651/19   10/14/2002   37   Registered
Eastman Kodak Co.     -1      CREO   Saudi Arabia   66048   8/19/2000   651/20  
10/14/2002   41   Registered Eastman Kodak Co.     -1      CREO   Saudi Arabia  
66049   8/19/2000   659/14   11/16/2002   42   Registered Eastman Kodak Co.    
-1      CREO   Singapore   T02/00455E   1/16/2002   T02/00455E   1/16/2002   9  
Registered Eastman Kodak Co.     -1      CREO   Singapore   T00/11018H  
6/24/2000   T00/11018H   6/24/2000   9   Registered Eastman Kodak Co.     -1   
  CREO   Singapore   T00/11019F   6/24/2000   T00/11019F   6/24/2000   37  
Registered Eastman Kodak Co.     -1      CREO   Singapore   T00/11020Z  
6/24/2000   T00/11020Z   6/24/2000   41   Registered Eastman Kodak Co.     -1   
  CREO   Singapore   T00/11021H   6/24/2000   T00/11021H   6/24/2000   42  
Registered Eastman Kodak Co.     -1      CREO   South Africa   98/04353  
3/16/1998   98/04353   7/2/2001   9   Registered Eastman Kodak Co.     -1     
CREO   South Africa   2000/12619   6/21/2000   2000/12619   8/20/2004   9  
Registered Eastman Kodak Co.     -1      CREO   South Africa   98/04354  
3/16/1998   98/04354   7/2/2001   37   Registered Eastman Kodak Co.     -1     
CREO   South Africa   2000/12620   6/21/2000   2000/12620   8/20/2004   37  
Registered Eastman Kodak Co.     -1      CREO   South Africa   2000/12621  
6/21/2000   2000/12621   8/20/2004   41   Registered Eastman Kodak Co.     -1   
  CREO   South Africa   2000/12622   6/21/2000   2000/12622   8/20/2004   42  
Registered Eastman Kodak Co.     -1      CREO   South Korea   2002-1338  
1/11/2002   558392   9/3/2003   1, 2, 7, 9   Registered Eastman Kodak Co.     -1
     CREO   Switzerland   00221/2002   1/11/2002   497127   4/3/2002   1, 2, 7,
9, 16   Registered Eastman Kodak Co.     -1      CREO   Switzerland   07944/2000
  7/3/2000   484568   5/10/2001   9, 35, 37, 41, 42   Registered Eastman Kodak
Co.     -1      CREO   Switzerland   00856/1998   2/3/1998   453725   8/13/1998
  9, 37   Registered Eastman Kodak Co.     -1      CREO   Thailand   429638  
8/18/2000   Kor150217   1/24/2002   9   Registered Eastman Kodak Co.     -1     
CREO   Thailand   426640   7/24/2000   Bor13235   2/18/2000   37   Registered
Eastman Kodak Co.     -1      CREO   Thailand   426642   7/24/2000   Bor13563  
8/23/2001   42   Registered Eastman Kodak Co.     -1      CREO   Turkey  
98/4334   4/3/1998   193070   4/16/1998   9   Registered Eastman Kodak Co.    
-1      CREO   Turkey   98/4335   4/3/1998   192783   4/3/1998   37   Registered
Eastman Kodak Co.     -1      CREO   Turkey   2000/16254   8/7/2000   2000/16254
  8/7/2000   37, 38, 41, 42   Registered Eastman Kodak Co.     -1      CREO  
Ukraine   2000083461   8/7/2000   28228   11/15/2002   9, 35, 37, 41, 42  
Registered Eastman Kodak Co.     -1      CREO   United States of America (USA)  
75923077   2/18/2000   2815277   2/17/2004   9   Registered Eastman Kodak Co.  
  -1      CREO   Uruguay   326776   10/10/2000   424578   4/16/2011   9, 37, 41,
42   Registered Eastman Kodak Co.     -1      CREO (Stylized)   Canada   1131320
  2/14/2002   671707   8/30/2006     Registered Eastman Kodak Co.     -1     
CREO (Stylized)   Japan   2004-000210   9/19/2002   4901362   10/14/2005   1, 2,
7, 9   Registered Eastman Kodak Co.     -1      D:CORP.SYMBOL-B&W (W/O KODAK)  
British Virgin Islands     11/21/1984   2098   11/21/1984   1, 8   Registered
Eastman Kodak Co.     -1      D:CORP.SYMBOL-B&W (W/O KODAK)   China (People’s
Republic of)   970003310   11/21/1997   312682   4/30/1988   9   Registered
Eastman Kodak Co.     -1      D:CORP.SYMBOL-B&W (W/O KODAK)   Dominican Republic
    2/19/1985   38738   4/30/1985   1   Registered Eastman Kodak Co.     -1     
D:CORP.SYMBOL-B&W (W/O KODAK)   Dominican Republic     2/19/1985   38806  
4/30/1985   9   Registered Eastman Kodak Co.     -1      D:CORP.SYMBOL-B&W (W/O
KODAK)   Dominican Republic   2012/4724   1/23/2012   53147   4/14/1992   16  
Registered Eastman Kodak Co.     -1      D:CORP.SYMBOL-B&W (W/O KODAK)   El
Salvador   1379   12/3/1984   238 BOOK 110   11/28/1985   1, 9   Registered
Eastman Kodak Co.     -1      D:CORP.SYMBOL-B&W (W/O KODAK)   Guatemala      
51859   3/20/1997   1   Registered Eastman Kodak Co.     -1     
D:CORP.SYMBOL-B&W (W/O KODAK)   Guatemala       51854   3/18/1997   9  
Registered Eastman Kodak Co.     -1      D:CORP.SYMBOL-B&W (W/O KODAK)  
Indonesia   R00.2004.8288.8292   10/14/2004   IDM000028005   1/24/2005   1  
Registered Eastman Kodak Co.     -1      D:CORP.SYMBOL-B&W (W/O KODAK)  
Indonesia     10/14/2004   IDM000028006   1/24/2005   9   Registered Eastman
Kodak Co.     -1      D:CORP.SYMBOL-B&W (W/O KODAK)   Indonesia     11/4/1994  
IDM000039192   6/24/2005   16   Registered Eastman Kodak Co.     -1     
D:CORP.SYMBOL-B&W (W/O KODAK)   Japan   122509/1991   11/26/1991   2685976  
7/29/1994   9   Registered Eastman Kodak Co.     -1      D:CORP.SYMBOL-B&W (W/O
KODAK)   Taiwan       95474   2/1/1978   55   Registered Eastman Kodak Co.    
-1      D:CORP.SYMBOL-B&W (W/O KODAK)   Taiwan       95482   2/1/1978   56  
Registered Eastman Kodak Co.     -1      D:CORP.SYMBOL-B&W (W/O KODAK)   Taiwan
      112271   3/1/1979   57   Registered Eastman Kodak Co.     -1     
D:CORP.SYMBOL-B&W (W/O KODAK)   Taiwan       111045   2/1/1979   62   Registered
Eastman Kodak Co.     -1      D:CORP.SYMBOL-B&W (W/O KODAK)   Taiwan   78-31881
  7/7/1989   487833   6/16/1990   70   Registered Eastman Kodak Co.     -1     
D:CORP.SYMBOL-B&W (W/O KODAK)   Taiwan       96613   3/1/1978   81   Registered
Eastman Kodak Co.     -1      D:CORP.SYMBOL-B&W (W/O KODAK)   United States of
America (USA)   73521003   2/6/1985   1387913   4/1/1986   1   Registered
Eastman Kodak Co.     -1      D:CORP.SYMBOL-B&W (W/O KODAK)   United States of
America (USA)   73/522339   2/14/1985   1367430   10/29/1985   9   Registered
Eastman Kodak Co.     -1      D:CORP.SYMBOL-Y&R   Argentina   2444093  
7/14/2003   1950473   9/12/2003   35   Registered Eastman Kodak Co.     -1     
D:CORP.SYMBOL-Y&R   Argentina   2444094   7/14/2003   1950474   9/12/2003   36  
Registered Eastman Kodak Co.     -1      D:CORP.SYMBOL-Y&R   Argentina   2444095
  7/14/2003   1950475   9/12/2003   37   Registered Eastman Kodak Co.     -1   
  D:CORP.SYMBOL-Y&R   Argentina   2444096   7/14/2003   1950476   9/12/2003   38
  Registered Eastman Kodak Co.     -1      D:CORP.SYMBOL-Y&R   Argentina  
2444097   7/14/2003   1950477   9/12/2003   39   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      D:CORP.SYMBOL-Y&R   Argentina   2444098  
7/14/2003   1950478   9/12/2003   40   Registered Eastman Kodak Co.     -1     
D:CORP.SYMBOL-Y&R   Argentina   2444104   7/14/2003   1458414   5/7/1982   40  
Registered Eastman Kodak Co.     -1      D:CORP.SYMBOL-Y&R   Argentina   2444104
  7/14/2003   1960082   11/19/2003   40   Registered Eastman Kodak Co.     -1   
  D:CORP.SYMBOL-Y&R   Argentina   2444099   7/14/2003   1950479   9/12/2003   41
  Registered Eastman Kodak Co.     -1      D:CORP.SYMBOL-Y&R   Argentina  
2444105   7/14/2003   1983757   6/22/2004   41   Registered Eastman Kodak Co.  
  -1      D:CORP.SYMBOL-Y&R   Argentina   2444106   7/14/2003   1960086  
11/19/2003   42   Registered Eastman Kodak Co.     -1      D:ENVIRONMENTAL LOGO
  Australia   630885   5/30/1994   630885   5/30/1994   40   Registered Eastman
Kodak Co.     -1      D:ENVIRONMENTAL LOGO   Australia   630886   5/30/1994  
630886   5/30/1994   41   Registered Eastman Kodak Co.     -1     
D:ENVIRONMENTAL LOGO   Australia   630887   5/30/1994   630887   5/30/1994   42
  Registered Eastman Kodak Co.     -1      D:ENVIRONMENTAL LOGO   Canada  
755639   5/25/1994   522154   1/25/2000     Registered Eastman Kodak Co.     -1
     D:ENVIRONMENTAL LOGO   Denmark   1994/4047   6/9/1994   1995/97   1/6/1995
  1, 2, 9, 16, 40, 41   Registered Eastman Kodak Co.     -1      D:ENVIRONMENTAL
LOGO   Finland   2874/1994   6/8/1994   136878   3/6/1995   1, 2, 9, 16, 40, 41
  Registered Eastman Kodak Co.     -1      D:ENVIRONMENTAL LOGO   Ireland  
94/4089   7/4/1994   201547   7/1/1996   40, 41   Registered Eastman Kodak Co.  
  -1      D:ENVIRONMENTAL LOGO   Norway   94/3181   6/8/1994   169359  
8/31/1995   1, 2, 9, 16, 40, 41   Registered Eastman Kodak Co.     -1     
D:ENVIRONMENTAL LOGO   Sweden   94/5997   6/7/1994   301819   5/19/1995   1, 2,
9, 16, 40, 41   Registered Eastman Kodak Co.     -1      D:ENVIRONMENTAL LOGO  
United States of America (USA)   74/581380   10/3/1994   2016189   11/12/1996  
16   Registered Eastman Kodak Co.     -1      D:GOLD CIRCLE   United Kingdom  
2000915   10/31/1994   2000915   10/31/1994   16   Registered Eastman Kodak Co.
    -1      D:GOLD CIRCLE   United Kingdom   2018451   4/24/1995   2018451  
4/24/1995   41   Registered Eastman Kodak Co.     -1      D:KEYKODE   Australia
  A552100   3/15/1991   A552100   12/22/1992   1   Registered Eastman Kodak Co.
    -1      D:KEYKODE   Australia   A552101   3/15/1991   A552101   2/25/1993  
9   Registered Eastman Kodak Co.     -1      D:KEYKODE   Canada   692068  
10/24/1991   420246   12/3/1993     Registered Eastman Kodak Co.     -1     
D:KEYKODE   Denmark   1991/02109   3/20/1991   1993/01029   2/5/1993   1, 9  
Registered Eastman Kodak Co.     -1      D:KEYKODE   Finland   1321/91  
3/18/1991   120186   7/6/1992   1, 9   Registered Eastman Kodak Co.     -1     
D:KEYKODE   Greece   103435   3/29/1991   103435   6/17/1994   1, 9   Registered
Eastman Kodak Co.     -1      D:KEYKODE   Japan   24500/1991   3/11/1991  
2656791   4/28/1994   1, 9   Registered Eastman Kodak Co.     -1      D:KEYKODE
  New Zealand   208252   2/19/1991   208252   2/19/1998   1   Registered Eastman
Kodak Co.     -1      D:KEYKODE   New Zealand   208253   2/19/1991   208253  
2/19/1998   9   Registered Eastman Kodak Co.     -1      D:KEYKODE   Norway  
91.1414   3/18/1991   155815   3/25/1993   1, 9   Registered Eastman Kodak Co.  
  -1      D:KEYKODE   Sweden   91-2481   3/19/1991   246745   2/19/1993   1, 9  
Registered Eastman Kodak Co.     -1      D:KEYKODE   United States of America
(USA)   74/144546   3/4/1991   1706087   8/11/1992   1   Registered Eastman
Kodak Co.     -1      D:KODAK IMAGE GUARD PROGRAM   Germany   39526868  
6/29/1995   39526868   4/30/1996   1, 9, 16, 41, 42   Registered Eastman Kodak
Co.     -1      D:KODAK LENS   China (People’s Republic of)   95014776  
2/15/1995   1066035   7/28/1997   9   Registered Eastman Kodak Co.     -1     
D:KODAK LENS   Hong Kong   15268/94   12/22/1994   2616/1996   12/22/1994   9  
Registered Eastman Kodak Co.     -1      D:KODAK LENS   Hong Kong   6631/95  
6/1/1995   1660/1997   6/1/1995   21   Registered Eastman Kodak Co.     -1     
D:KODAK LENS   Taiwan   87036719   7/29/1998   883785   3/1/2000   9  
Registered Eastman Kodak Co.     -1      D:KODAK LENS   United States of America
(USA)   74/370214   3/22/1993   1865215   11/29/1994   9   Registered Eastman
Kodak Co.     -1      D:KODAK PROCESSING LOGOSTYLE   United Kingdom   2018446  
4/24/1995   2018446   4/24/1995   40   Registered Eastman Kodak Co.     -1     
D:PERSON SHOWING HANDS IN FILMSTRIP   Norway   92.1143   3/6/1992   157685  
7/8/1993   16   Registered Eastman Kodak Co.     -1      D:RAINBOW K   Denmark  
1993/05941   9/16/1993   1993/08856   12/24/1993   1, 9, 16, 40   Registered
Eastman Kodak Co.     -1      D:RAINBOW K   Greece   116623   11/9/1993   116623
  11/9/1993   1, 9, 16, 40   Registered Eastman Kodak Co.     -1      D:RAINBOW
K   Hong Kong   10586/93   10/6/1993   10921/1995   10/6/1993   1   Registered
Eastman Kodak Co.     -1      D:RAINBOW K   Hong Kong   10587/93   10/6/1993  
10922/1995   10/6/1993   9   Registered Eastman Kodak Co.     -1      D:RAINBOW
K   Hong Kong   10588/93   10/6/1993   10923/1995   10/6/1993   16   Registered
Eastman Kodak Co.     -1      D:RAINBOW K   Hong Kong   10589/93   10/6/1993  
5465/1996   10/6/1993   40   Registered Eastman Kodak Co.     -1      D:RAINBOW
K   Indonesia   R00.2003.02628.02631   3/21/2003   IDM000002024   3/31/2004   1
  Registered Eastman Kodak Co.     -1      D:RAINBOW K   Indonesia  
R00.2003.02626.02629   3/21/2003   IDM000002022   3/31/2004   9   Registered
Eastman Kodak Co.     -1      D:RAINBOW K   Indonesia   R00.2003.02627.02630  
3/21/2003   IDM000002023   3/31/2004   16   Registered Eastman Kodak Co.     -1
     D:RAINBOW K   Indonesia   V00.2003.02625.02628   3/21/2003   IDM000002021  
3/31/2004   40   Registered Eastman Kodak Co.     -1      D:RAINBOW K   Israel  
88871   9/7/1993   88871   7/4/1995   1   Registered Eastman Kodak Co.     -1   
  D:RAINBOW K   Israel   88872   9/7/1993   88872   7/4/1995   9   Registered
Eastman Kodak Co.     -1      D:RAINBOW K   Israel   88873   9/7/1993   88873  
7/4/1995   16   Registered Eastman Kodak Co.     -1      D:RAINBOW K   Israel  
88874   9/7/1993   88874   9/7/1995   40   Registered Eastman Kodak Co.     -1
     D:RAINBOW K   Mexico   180557   10/14/1993   448060   12/3/1993   1  
Registered Eastman Kodak Co.     -1      D:RAINBOW K   Mexico   180560  
10/14/1993   448061   12/3/1993   9   Registered Eastman Kodak Co.     -1     
D:RAINBOW K   Mexico   180559   10/14/1993   448286   12/7/1993   16  
Registered Eastman Kodak Co.     -1      D:RAINBOW K   Mexico   180558  
10/14/1993   451228   2/2/1994   40   Registered Eastman Kodak Co.     -1     
D:RAINBOW K   Singapore   S/8733/93   11/9/1993   T93/08733E   11/9/1993   1  
Registered Eastman Kodak Co.     -1      D:RAINBOW K   Singapore   S/B8732/93  
11/9/1993   T93/08732G   11/9/1993   9   Registered Eastman Kodak Co.     -1   
  D:RAINBOW K   Singapore   S/8731/93   11/9/1993   T93/08731I   11/9/1993   16
  Registered Eastman Kodak Co.     -1      D:RAINBOW K   Singapore   B
T93/08730J   11/9/1993   T93/08730J   11/9/1993   40   Registered Eastman Kodak
Co.     -1      D:RAINBOW K   Thailand   257002   12/9/1993   Kor25126  
12/9/1993   1   Registered Eastman Kodak Co.     -1      D:RAINBOW K   Thailand
  257003   12/9/1993   Kor61685   12/9/1993   9   Registered Eastman Kodak Co.  
  -1      D:RAINBOW K   Thailand   257004   12/9/1993   Kor61202   12/9/1993  
16   Registered Eastman Kodak Co.     -1      D:RAINBOW K   Thailand   257005  
12/9/1993   Bor2539   12/9/1993   40   Registered Eastman Kodak Co.     -1     
D:RAINBOW K   Turkey     9/24/1993   146842   9/24/1993   9, 16   Registered
Eastman Kodak Co.     -1      D:RECYCLABLE CAMERA LOGO   Norway   91.086  
2/14/1991   159179   9/9/1993   9   Registered Eastman Kodak Co.     -1     
D:SELLERS’ INSIGNIA   Brazil   820961612   8/4/1998   820961612   5/22/2001   1
  Registered Eastman Kodak Co.     -1      D:SELLERS’ INSIGNIA   Brazil  
200043463   8/4/1998   200043463   2/3/2004   1   Registered Eastman Kodak Co.  
  -1      D:SELLERS’ INSIGNIA   Brazil   820961566   8/4/1998   820961566  
2/3/2004   9   Registered Eastman Kodak Co.     -1      D:SELLERS’ INSIGNIA  
Brazil   820961558   8/4/1998   820961558   5/22/2001   16   Registered Eastman
Kodak Co.     -1      D:SELLERS’ INSIGNIA   Brazil   820961540   8/4/1998  
820961540   5/22/2001   40   Registered Eastman Kodak Co.     -1      D:SELLERS’
INSIGNIA   Brazil   200008676   8/4/1998   200008676   5/22/2001   42  
Registered Eastman Kodak Co.     -1      D:SELLERS’ INSIGNIA   El Salvador  
1932/91   8/14/1991   95BOOK14   11/13/1992   1   Registered Eastman Kodak Co.  
  -1      D:SELLERS’ INSIGNIA   El Salvador   1965/91   8/15/1991   53BOOK11  
6/23/1992   1   Registered Eastman Kodak Co.     -1      D:SELLERS’ INSIGNIA  
El Salvador   1952/91   8/15/1991   216BOOK13   10/22/1992   9   Registered
Eastman Kodak Co.     -1      D:SELLERS’ INSIGNIA   El Salvador   1950/91  
8/15/1991   201BOOK18   7/28/1993   9   Registered Eastman Kodak Co.     -1     
D:SELLERS’ INSIGNIA   El Salvador   1951/91   8/15/1991   190BOOK13   10/20/1992
  10   Registered Eastman Kodak Co.     -1      D:SELLERS’ INSIGNIA   El
Salvador   1947/91   8/15/1991   186BOOK18   7/28/1993   10   Registered Eastman
Kodak Co.     -1      D:SELLERS’ INSIGNIA   El Salvador   1966/91   8/15/1991  
138BOOK15   2/25/1993   16   Registered Eastman Kodak Co.     -1      D:SELLERS’
INSIGNIA   El Salvador   1948/91   8/15/1991   50BOOK11   6/23/1992   40  
Registered Eastman Kodak Co.     -1      D:SELLERS’ INSIGNIA   El Salvador  
1961/91   8/15/1991   217BOOK13   10/22/1992   40   Registered Eastman Kodak Co.
    -1      D:SELLERS’ INSIGNIA   Greece   114998   7/8/1993   114998   7/8/1993
  35, 36, 40   Registered Eastman Kodak Co.     -1      D:SELLERS’ INSIGNIA  
Iceland   880/1991   9/26/1991   62/1992   1/23/1992   1, 9, 16, 40   Registered
Eastman Kodak Co.     -1      D:SELLERS’ INSIGNIA   Israel   88464   8/5/1993  
88464   6/11/1995   1   Registered Eastman Kodak Co.     -1      D:SELLERS’
INSIGNIA   Israel   88465   8/5/1993   88465   6/11/1995   9   Registered
Eastman Kodak Co.     -1      D:SELLERS’ INSIGNIA   Israel   88466   8/5/1993  
88466   6/11/1995   16   Registered Eastman Kodak Co.     -1      D:SELLERS’
INSIGNIA   Israel   88467   8/5/1993   88467   9/7/1995   40   Registered
Eastman Kodak Co.     -1      D:SELLERS’ INSIGNIA   Poland   96479   2/8/1991  
70703   2/8/1991   1, 9, 16, 40   Registered Eastman Kodak Co.     -1     
D:SELLERS’ INSIGNIA   Singapore   T97/13456G   11/3/1997   T97/13456G  
11/3/1997   1   Registered Eastman Kodak Co.     -1      D:SELLERS’ INSIGNIA  
Singapore   T97/13455I   11/3/1997   T97/13455I   11/3/1997   9   Registered
Eastman Kodak Co.     -1      D:SELLERS’ INSIGNIA   Singapore   T97/13454J  
11/3/1997   T97/13454J   11/3/1997   16   Registered Eastman Kodak Co.     -1   
  D:SELLERS’ INSIGNIA   Singapore   T02/04350Z   4/3/2002   T02/04350Z  
4/3/2002   35   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      D:SELLERS’ INSIGNIA   Singapore   T02/04351H  
4/3/2002   T02/04351H   4/3/2002   40   Registered Eastman Kodak Co.     -1     
D:SELLERS’ INSIGNIA   Singapore   T02/04352F   4/3/2002   T02/04352F   4/3/2002
  41   Registered Eastman Kodak Co.     -1      D:SELLERS’ INSIGNIA   Taiwan  
88061166   12/7/1999   135672   1/1/2001   35   Registered Eastman Kodak Co.    
-1      D:SELLERS’ INSIGNIA   Taiwan   88061167   12/7/1999   136900   1/16/2001
  40   Registered Eastman Kodak Co.     -1      D:SELLERS’ INSIGNIA   Taiwan  
88061168   12/7/1999   131627   10/16/2000   42   Registered Eastman Kodak Co.  
  -1      D:SELLERS’ INSIGNIA-Y&R   El Salvador   1953/91   8/15/1991  
121BOOK14   11/18/1992   16   Registered Eastman Kodak Co.     -1      D:SHARE  
Argentina   2838956   7/16/2008   2300432   7/7/2009   9   Registered Eastman
Kodak Co.     -1      D:SHARE   Argentina   2838957   7/16/2008   2300433  
7/7/2009   38   Registered Eastman Kodak Co.     -1      D:SHARE   Australia  
963590   7/28/2003   963590   7/28/2003   9, 38, 40   Registered Eastman Kodak
Co.     -1      D:SHARE   Brazil   825756936   8/8/2003   825756936   7/3/2007  
9   Registered Eastman Kodak Co.     -1      D:SHARE   Canada   1199959  
12/18/2003   637016   4/8/2005     Registered Eastman Kodak Co.     -1     
D:SHARE   China (People’s Republic of)   3767851   10/24/2003   3767851  
8/21/2008   38   Registered Eastman Kodak Co.     -1      D:SHARE   China
(People’s Republic of)   3767848     3767848   3/28/2006   40   Registered
Eastman Kodak Co.     -1      D:SHARE   France   03 3 238 565   7/28/2003  
33238565   7/28/2003   9, 38, 39, 40, 41   Registered Eastman Kodak Co.     -1
     D:SHARE   India   1219446   8/1/2003   1219446   8/1/2003   9   Registered
Eastman Kodak Co.     -1      D:SHARE   Indonesia   D00.2003.20823.21008  
8/18/2003   IDM000073254   5/8/2006   9   Registered Eastman Kodak Co.     -1   
  D:SHARE   Indonesia   D00.2003.20824.21009   8/8/2003   IDM000025508  
8/8/2003   38   Registered Eastman Kodak Co.     -1      D:SHARE   Indonesia  
D00.2003.20825.21010   8/8/2003   IDM000025509   8/8/2003   40   Registered
Eastman Kodak Co.     -1      D:SHARE   Japan   40038/2004     4837804  
2/10/2005   9   Registered Eastman Kodak Co.     -1      D:SHARE   Japan  
77135/2003   9/5/2003   4817501   11/12/2004   9, 38, 40   Registered Eastman
Kodak Co.     -1      D:SHARE   Mexico   611918   7/28/2003   884230   2/16/2004
  9   Registered Eastman Kodak Co.     -1      D:SHARE   Mexico   611919  
7/28/2003   903927   10/19/2005   38   Registered Eastman Kodak Co.     -1     
D:SHARE   South Korea   45-2003-2837   8/2/2003   11829   2/15/2005   9, 38, 40
  Registered Eastman Kodak Co.     -1      D:SHARE   Taiwan   92046302  
7/29/2003   1136267   1/16/2005   9   Registered Eastman Kodak Co.     -1     
D:SHARE   Taiwan   92046305   7/29/2003   1112836   7/16/2004   38   Registered
Eastman Kodak Co.     -1      D:SHARE   Taiwan   92046307   7/29/2003   1103126
  5/16/2004   40   Registered Eastman Kodak Co.     -1      D-19   United States
of America (USA)   445386   7/16/1941   409000   9/12/1944   1   Registered
Eastman Kodak Co.     -1      DIAMONDPLATE   China (People’s Republic of)  
3621008   7/7/2003   3621008   7/7/2005   7   Registered Eastman Kodak Co.    
-1      DIAMONDPLATE   Hong Kong   300042876   7/4/2003   300042876   7/4/2003  
1, 7   Registered Eastman Kodak Co.     -1      DIAMONDPLATE   Japan  
H06-092665   9/12/1994   3280584   4/11/1997   1   Registered Eastman Kodak Co.
    -1      DIAMONDPLATE   Singapore   T03/09782D   7/3/2003   T03/09782D  
7/3/2003   1   Registered Eastman Kodak Co.     -1      DIAMONDPLATE   Singapore
  T03/09783B   7/3/2003   T03/09783B   7/3/2003   7   Registered Eastman Kodak
Co.     -1      DIAMONDPLATE   South Korea   40-2003-30408   7/4/2003   596918  
10/22/2004   7   Registered Eastman Kodak Co.     -1      DIAMONDPLATE  
Thailand   530621   9/17/2003   Kor199222   7/2/2004   1   Registered Eastman
Kodak Co.     -1      DIAMONDPLATE   Thailand   530622   9/17/2003   Kor204573  
9/17/2003   7   Registered Eastman Kodak Co.     -1      DIAMONDPLATE in
Katakana characters   Japan   H06-092666   9/12/1994   3280585   4/11/1997   1  
Registered Eastman Kodak Co.     -1      DIGIMASTER   Argentina   2247354  
9/5/2000   1840124   8/10/2001   7   Registered Eastman Kodak Co.     -1     
DIGIMASTER   Argentina   2274355     1930437   9/19/2003   9   Registered
Eastman Kodak Co.     -1      DIGIMASTER   Australia   829313   3/27/2000  
829313   3/27/2000   7, 9   Registered Eastman Kodak Co.     -1      DIGIMASTER
  Bahrain     3/26/2000   TM27288   3/26/2000   9   Registered Eastman Kodak Co.
    -1      DIGIMASTER   Brazil   822114798   3/30/2000   822114798   9/8/2009  
9   Registered Eastman Kodak Co.     -1      DIGIMASTER   Canada   1052980  
3/30/2000   TMA577275   3/11/2003     Registered Eastman Kodak Co.     -1     
DIGIMASTER   Chile   932879   12/16/2010   910931   11/3/2010   7   Registered
Eastman Kodak Co.     -1      DIGIMASTER   Chile   916836   8/13/2010   903804  
9/27/2010   9   Registered Eastman Kodak Co.     -1      DIGIMASTER   China
(People’s Republic of)       1681800   12/14/2001   7   Registered Eastman Kodak
Co.     -1      DIGIMASTER   China (People’s Republic of)       1694306  
1/7/2002   9   Registered Eastman Kodak Co.     -1      DIGIMASTER   Colombia  
22970   3/9/2011   235795   5/8/2001   7   Registered Eastman Kodak Co.     -1
     DIGIMASTER   Colombia   22976     238409   7/9/2001   9   Registered
Eastman Kodak Co.     -1      DIGIMASTER   Czech Republic   153608   3/27/2000  
234907   7/30/2001   9   Registered Eastman Kodak Co.     -1      DIGIMASTER  
Egypt   131659   3/23/2000   131659   9/13/2006   9   Registered Eastman Kodak
Co.     -1      DIGIMASTER   European (O.H.M.I.)   1558790   3/15/2000   1558790
  3/15/2000   7, 9   Registered Eastman Kodak Co.     -1      DIGIMASTER  
France   96/647170   10/22/1996   96647170   10/22/1996   7, 9   Registered
Eastman Kodak Co.     -1      DIGIMASTER   Germany   30020004.8   3/15/2000  
30020004.8   7/4/2000   7, 9   Registered Eastman Kodak Co.     -1     
DIGIMASTER   Germany   39612204.3   3/13/1996   39612204.3   7/17/1996   7, 9  
Registered Eastman Kodak Co.     -1      DIGIMASTER   Hong Kong   2002B02862  
3/28/2000   2002B02862   3/28/2000   7   Registered Eastman Kodak Co.     -1   
  DIGIMASTER   Hong Kong   2001B14163   9/30/1999   2001B14163   9/30/1999   9  
Registered Eastman Kodak Co.     -1      DIGIMASTER   Hungary   M-00-01675  
3/24/2000   166175   3/24/2000   7, 9   Registered Eastman Kodak Co.     -1     
DIGIMASTER   Indonesia   473502   4/14/2000   IDM000257242   7/7/2010   9  
Registered Eastman Kodak Co.     -1      DIGIMASTER   Israel   136028  
3/20/2000   136028   9/5/2001   7   Registered Eastman Kodak Co.     -1     
DIGIMASTER   Israel   136027   3/20/2000   136027   9/5/2001   9   Registered
Eastman Kodak Co.     -1      DIGIMASTER   Japan   2000-029705   3/24/2000  
4557454   4/5/2002   7   Registered Eastman Kodak Co.     -1      DIGIMASTER  
Japan   2000-029706   3/24/2000   4447821   1/19/2001   9   Registered Eastman
Kodak Co.     -1      DIGIMASTER   Jordan   57189   3/30/2000   57189  
9/23/2001   7   Registered Eastman Kodak Co.     -1      DIGIMASTER   Jordan  
57306   9/30/1999   57306   3/30/2000   9   Registered Eastman Kodak Co.     -1
     DIGIMASTER   Lebanon   83217   4/11/2000   83217   4/11/2000   7, 9  
Registered Eastman Kodak Co.     -1      DIGIMASTER   Liechtenstein   11631  
3/28/2000   11631   7/24/2000   7, 9   Registered Eastman Kodak Co.     -1     
DIGIMASTER   Malaysia   2000/03589   9/30/1999   2000/03589   9/30/1999   9  
Registered Eastman Kodak Co.     -1      DIGIMASTER   Mexico   418501  
3/30/2000   831695   3/30/2000   7   Registered Eastman Kodak Co.     -1     
DIGIMASTER   Mexico   418502   3/30/2000   822716   3/30/2000   9   Registered
Eastman Kodak Co.     -1      DIGIMASTER   Mexico   557981   7/25/2002   828246
  7/25/2002   9   Registered Eastman Kodak Co.     -1      DIGIMASTER  
Montenegro (Republic of)   Z-423/00   5/12/2000   06054PP   2/9/2004   9  
Registered Eastman Kodak Co.     -1      DIGIMASTER   Morocco   73526  
5/17/2000   73526   5/17/2000   9   Registered Eastman Kodak Co.     -1     
DIGIMASTER   New Zealand   611362   3/28/2000   611362   9/28/2000   7  
Registered Eastman Kodak Co.     -1      DIGIMASTER   New Zealand   611363  
3/28/2000   611363   9/28/2000   9   Registered Eastman Kodak Co.     -1     
DIGIMASTER   Norway   200003255   3/20/2000   206457   1/11/2001   7, 9  
Registered Eastman Kodak Co.     -1      DIGIMASTER   Peru   462557   7/27/2011
  75900   10/31/2001   7   Registered Eastman Kodak Co.     -1      DIGIMASTER  
Poland   Z-216116   3/30/2000   R-151338   3/30/2000   7, 9   Registered Eastman
Kodak Co.     -1      DIGIMASTER   Romania   M 2000 01467   3/28/2000   45142  
3/28/2000   7, 9   Registered Eastman Kodak Co.     -1      DIGIMASTER   Russian
Federation   2000706953   3/29/2000   223942   10/7/2002   7, 9, 35, 42  
Registered Eastman Kodak Co.     -1      DIGIMASTER   Saudi Arabia   63150  
3/25/2000   556/33   1/8/2001   7   Registered Eastman Kodak Co.     -1     
DIGIMASTER   Saudi Arabia   63151   3/25/2000   548/79   11/7/2000   9  
Registered Eastman Kodak Co.     -1      DIGIMASTER   Slovakia   933-2000  
3/29/2000   196120   7/16/2001   9   Registered Eastman Kodak Co.     -1     
DIGIMASTER   South Africa   2000/05537   3/27/2000   2000/05537   3/27/2000   9
  Registered Eastman Kodak Co.     -1      DIGIMASTER   Taiwan   89032376  
6/8/2000   954393   8/16/2001   7   Registered Eastman Kodak Co.     -1     
DIGIMASTER   Taiwan   89032377   6/8/2000   960039   9/16/2001   9   Registered
Eastman Kodak Co.     -1      DIGIMASTER   Thailand   415837   3/30/2000  
KOR130195   3/8/2001   7   Registered Eastman Kodak Co.     -1      DIGIMASTER  
Thailand   415838   3/30/2000   KOR155446   3/27/2002   9   Registered Eastman
Kodak Co.     -1      DIGIMASTER   Tunisia   EE 00.0474   3/22/2000   EE00.0474
  3/22/2000   7, 9   Registered Eastman Kodak Co.     -1      DIGIMASTER  
Turkey   2000/05497   3/29/2000   2000/05497   3/29/2000   7, 9   Registered
Eastman Kodak Co.     -1      DIGIMASTER   Ukraine   2000031287   3/30/2000  
30181   3/3/2000   7, 9   Registered Eastman Kodak Co.     -1      DIGIMASTER  
United Arab Emirates   35560   3/28/2000   31576   4/24/2002   7   Registered
Eastman Kodak Co.     -1      DIGIMASTER   United Arab Emirates   35561  
3/28/2000   25295   8/19/2000   9   Registered Eastman Kodak Co.     -1     
DIGIMASTER   Uruguay   414406   7/22/2010   321620   10/23/2000   7, 9  
Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      DIGIMASTER   Venezuela   336592   10/10/2001  
P-233072   8/27/2001   7   Registered Eastman Kodak Co.     -1      DIGIMASTER  
Viet Nam   45842   3/30/2000   38689   10/31/2001   9   Registered Eastman Kodak
Co.     -1      DIGIMASTER   Viet Nam   47275   3/30/2000   38523   10/8/2001  
7, 9   Registered Eastman Kodak Co.     -1      DIGITAL ICE3   Canada   1053026
  3/30/2000   TMA563416   6/13/2002     Registered Eastman Kodak Co.     -1     
DIGITAL SCIENCE W/DS (STYLIZED)   Cyprus   42574   4/28/1995   42574   4/28/1995
  9   Registered Eastman Kodak Co.     -1      DIGITAL SCIENCE W/DS (STYLIZED)  
Dominican Republic     6/30/1995   78739   8/15/1995   11   Registered Eastman
Kodak Co.     -1      DIGITAL SCIENCE W/DS (STYLIZED)   Dominican Republic      
79274   8/15/1995   66   Registered Eastman Kodak Co.     -1      DIGITAL
SCIENCE W/DS (STYLIZED)   Dominican Republic     10/13/1995   81286   12/15/1995
  70   Registered Eastman Kodak Co.     -1      DIGITAL SCIENCE W/DS (STYLIZED)
  Ghana     7/19/1995       9   Pending Eastman Kodak Co.     -1      DIGITAL
SCIENCE W/DS (STYLIZED)   Hong Kong   3625/95   3/28/1995   B8325/1998  
3/28/1995   1   Registered Eastman Kodak Co.     -1      DIGITAL SCIENCE W/DS
(STYLIZED)   Hong Kong   3626/95   3/28/1995   B8326/1998   3/28/1995   9  
Registered Eastman Kodak Co.     -1      DIGITAL SCIENCE W/DS (STYLIZED)   Hong
Kong   3627/95   3/28/1995   B8327/1998   3/28/1995   10   Registered Eastman
Kodak Co.     -1      DIGITAL SCIENCE W/DS (STYLIZED)   Hong Kong   3628/95  
3/28/1995   B8328/1998   3/28/1995   16   Registered Eastman Kodak Co.     -1   
  DIGITAL SCIENCE W/DS (STYLIZED)   Hong Kong   3629/95   3/28/1995   B8329/1998
  3/28/1995   35   Registered Eastman Kodak Co.     -1      DIGITAL SCIENCE W/DS
(STYLIZED)   Hong Kong   3623/95   3/28/1995   B8323/1998   3/28/1995   38  
Registered Eastman Kodak Co.     -1      DIGITAL SCIENCE W/DS (STYLIZED)   Hong
Kong   3624/95   3/28/1995   B8324/1998   3/28/1995   42   Registered Eastman
Kodak Co.     -1      DIGITAL SCIENCE W/DS (STYLIZED)   India   660747  
3/28/1995       1   Pending Eastman Kodak Co.     -1      DIGITAL SCIENCE W/DS
(STYLIZED)   India   660748   3/28/1995       9   Pending Eastman Kodak Co.    
-1      DIGITAL SCIENCE W/DS (STYLIZED)   India   660749   3/28/1995       16  
Pending Eastman Kodak Co.     -1      DIGITAL SCIENCE W/DS (STYLIZED)   Israel  
97884   4/3/1995   97884   10/8/1996   1   Registered Eastman Kodak Co.     -1
     DIGITAL SCIENCE W/DS (STYLIZED)   Israel   97885   4/3/1995   97885  
10/8/1996   9   Registered Eastman Kodak Co.     -1      DIGITAL SCIENCE W/DS
(STYLIZED)   Israel   97886   4/3/1995   97886   10/8/1996   16   Registered
Eastman Kodak Co.     -1      DIGITAL SCIENCE W/DS (STYLIZED)   Israel   97887  
4/3/1995   97887   10/8/1996   35   Registered Eastman Kodak Co.     -1     
DIGITAL SCIENCE W/DS (STYLIZED)   Israel   97888   4/3/1995   97888   10/8/1996
  38   Registered Eastman Kodak Co.     -1      DIGITAL SCIENCE W/DS (STYLIZED)
  Israel   97889   4/3/1995   97889   10/8/1996   42   Registered Eastman Kodak
Co.     -1      DIGITAL SCIENCE W/DS (STYLIZED)   Morocco   57892   11/2/1995  
    9   Pending Eastman Kodak Co.     -1      DIGITAL SCIENCE W/DS (STYLIZED)  
Myanmar (Burma)   1954/1995   5/22/1995   1954/1995   5/22/1995   9   Registered
Eastman Kodak Co.     -1      DIGITAL SCIENCE W/DS (STYLIZED)   New Zealand  
247298   3/30/1995   B247298   3/30/1995   1   Registered Eastman Kodak Co.    
-1      DIGITAL SCIENCE W/DS (STYLIZED)   New Zealand   247299   3/30/1995  
B247299   3/30/1997   9   Registered Eastman Kodak Co.     -1      DIGITAL
SCIENCE W/DS (STYLIZED)   New Zealand   247300   3/30/1995   B247300   3/30/1995
  16   Registered Eastman Kodak Co.     -1      DIGITAL SCIENCE W/DS (STYLIZED)
  New Zealand   247301   3/30/1995   B247301   3/30/1997   35   Registered
Eastman Kodak Co.     -1      DIGITAL SCIENCE W/DS (STYLIZED)   New Zealand  
247302   3/30/1995   B247302   3/30/1997   38   Registered Eastman Kodak Co.    
-1      DIGITAL SCIENCE W/DS (STYLIZED)   New Zealand   247303   3/30/1995  
B247303   3/30/1997   42   Registered Eastman Kodak Co.     -1      DIRECT IMAGE
  Canada   806997   3/14/1996   517337   9/29/1999     Registered Eastman Kodak
Co.     -1      DOLEV   Canada   1097785   3/28/2001   TMA574543   1/28/2003    
Registered Eastman Kodak Co.     -1      DOLEV   France   1495222   8/26/1988  
1495222   8/26/1988   9   Registered Eastman Kodak Co.     -1      DOLEV  
Germany   S47189/9 Wz   8/26/1988   1141966   6/28/1989   9   Registered Eastman
Kodak Co.     -1      DOLEV   Italy   36289C/88   9/2/1988   1297588   7/11/1991
  9   Registered Eastman Kodak Co.     -1      DOLEV   Japan   1988-104544  
9/12/1988   2706487   4/28/1995   9   Registered Eastman Kodak Co.     -1     
DOLEV   United Kingdom   1356378   8/31/1988   1356378   8/31/1990   9  
Registered Eastman Kodak Co.     -1      DOUBLE-X   Mexico       459430  
5/6/1994   9   Registered Eastman Kodak Co.     -1      DOUBLE-X   United States
of America (USA)   170391   6/5/1963   765871   3/3/1964   1   Registered
Eastman Kodak Co.     -1      EASTMAN   Andorra   3689   1/14/1997   2435  
1/14/1997   1, 9   Registered Eastman Kodak Co.     -1      EASTMAN   Angola  
4118/94   12/1/1994   4118/94   8/4/1999   1   Registered Eastman Kodak Co.    
-1      EASTMAN   Angola   4119/94   12/1/1994   4119/94   8/30/1999   2  
Registered Eastman Kodak Co.     -1      EASTMAN   Angola   4120/94   12/1/1994
  4120/94   9/14/1999   5   Registered Eastman Kodak Co.     -1      EASTMAN  
Angola   4122/94   12/1/1994   4122/94   8/30/1999   9   Registered Eastman
Kodak Co.     -1      EASTMAN   Angola   4121/94   12/1/1994   4121/94  
8/30/1999   16   Registered Eastman Kodak Co.     -1      EASTMAN   Angola  
4128/94   12/1/1994   4128/94   8/30/1999   40   Registered Eastman Kodak Co.  
  -1      EASTMAN   Angola   4129/94   12/1/1994   4129/94   8/11/1999   42  
Registered Eastman Kodak Co.     -1      EASTMAN   Argentina   2897028  
2/25/2009   1724031   3/3/1999   1   Registered Eastman Kodak Co.     -1     
EASTMAN   Argentina   2952989   10/20/2009   2396363   9/27/2010   9  
Registered Eastman Kodak Co.     -1      EASTMAN   Australia   A231847  
8/22/1976   A231847   8/22/1969   1   Registered Eastman Kodak Co.     -1     
EASTMAN   Australia   A404430   2/28/1984   A404430   2/28/1984   1   Registered
Eastman Kodak Co.     -1      EASTMAN   Australia   730531   3/25/1997   730531
  3/25/1997   9   Registered Eastman Kodak Co.     -1      EASTMAN   Bangladesh
      3846   8/29/1995   1   Registered Eastman Kodak Co.     -1      EASTMAN  
Bangladesh       3847   8/29/1995   9   Registered Eastman Kodak Co.     -1     
EASTMAN   Chile   687007   5/13/2005   732154   8/29/2005   1   Registered
Eastman Kodak Co.     -1      EASTMAN   Chile   849845   12/24/2008   849267  
3/19/2009   9   Registered Eastman Kodak Co.     -1      EASTMAN   China
(People’s Republic of)       154119   2/15/1982   9   Registered Eastman Kodak
Co.     -1      EASTMAN   Colombia   92/271005   11/11/1997   15041A  
11/27/1997   1   Registered Eastman Kodak Co.     -1      EASTMAN   Colombia  
92/271005   11/11/1997   15041   11/27/1997   9   Registered Eastman Kodak Co.  
  -1      EASTMAN   Cuba       110808   1/17/1992   1   Registered Eastman Kodak
Co.     -1      EASTMAN   Cuba       110987   7/1/1995   9   Registered Eastman
Kodak Co.     -1      EASTMAN   Denmark   8964/90   11/23/1990   8542/92  
9/18/1992   9   Registered Eastman Kodak Co.     -1      EASTMAN   Dominican
Republic   2012/4708   1/23/2012   53036   4/14/1992   5   Registered Eastman
Kodak Co.     -1      EASTMAN   Dominican Republic   2012/4717   1/23/2012  
53168   4/14/1992   9   Registered Eastman Kodak Co.     -1      EASTMAN  
Dominican Republic     2/26/1992   53159   4/14/1992   16   Registered Eastman
Kodak Co.     -1      EASTMAN   Dominican Republic     2/26/1992   53180  
4/14/1992   70   Registered Eastman Kodak Co.     -1      EASTMAN   Ecuador    
  26/40   1/3/1940   9   Registered Eastman Kodak Co.     -1      EASTMAN   El
Salvador   1958/91   8/15/1991   235BOOK20   12/2/1993   1   Registered Eastman
Kodak Co.     -1      EASTMAN   El Salvador   1955/91   8/15/1991   15BOOK16  
3/19/1993   40   Registered Eastman Kodak Co.     -1      EASTMAN   Estonia  
9079   10/27/1993   18917   3/29/1996   Rene, onl, 1, 2, 5, 16, 17, 22, 23, 34,
42   Registered Eastman Kodak Co.     -1      EASTMAN   Finland   6140/90  
11/27/1990   122095   9/21/1992   9   Registered Eastman Kodak Co.     -1     
EASTMAN   Finland   T195300905   6/9/1953   27432A   2/15/1954   1, 9  
Registered Eastman Kodak Co.     -1      EASTMAN   Georgia   408/3   3/30/1994  
8549   3/5/1998   1, 2, 5, 16, 17, 22, 23, 34, 42   Registered Eastman Kodak Co.
    -1      EASTMAN   Greece   102201   12/21/1990   102201   3/17/1994   9  
Registered Eastman Kodak Co.     -1      EASTMAN   Greece       18670  
6/11/1953   1, 9, 16   Registered Eastman Kodak Co.     -1      EASTMAN   Greece
  114990   7/8/1993   114990   12/19/1995   40, 41, 42   Registered Eastman
Kodak Co.     -1      EASTMAN   Guatemala       31534   12/14/1996   1  
Registered Eastman Kodak Co.     -1      EASTMAN   Hong Kong   99/49   2/3/1949
  958/49   2/3/1949   9   Registered Eastman Kodak Co.     -1      EASTMAN  
Hong Kong   5068/97   4/16/1997   2464/1999   4/16/1997   9   Registered Eastman
Kodak Co.     -1      EASTMAN   Hong Kong   99/49   2/3/1949   19490957AA  
2/3/1949   1, 9   Registered Eastman Kodak Co.     -1      EASTMAN   Iceland  
1003/1990   12/7/1990   538/1991   5/31/1991   9   Registered Eastman Kodak Co.
    -1      EASTMAN   Iceland   855/1991   9/26/1991   40/1992   1/23/1992   1,
16, 40, 41, 42, 44   Registered Eastman Kodak Co.     -1      EASTMAN   India  
657154   2/28/1995   657154   2/28/1995   1   Registered Eastman Kodak Co.    
-1      EASTMAN   India       303114   2/20/1989   1   Registered Eastman Kodak
Co.     -1      EASTMAN   India       B303115   2/20/1989   9   Registered
Eastman Kodak Co.     -1      EASTMAN   Indonesia   D97 19750     IDM000158966  
3/15/1998   1   Registered Eastman Kodak Co.     -1      EASTMAN   Indonesia    
  IDM000194824   5/24/1989   9   Registered Eastman Kodak Co.     -1     
EASTMAN   Indonesia   D98-15480     IDM000194825   5/24/2009   16   Registered
Eastman Kodak Co.     -1      EASTMAN   Israel   15827   1/29/1957   15827  
1/1/1959   1   Registered Eastman Kodak Co.     -1      EASTMAN   Japan  
721836/1995   6/28/1995   74983   10/7/1915   1   Registered Eastman Kodak Co.  
  -1      EASTMAN   Japan   204932/1988   4/5/1988   523306   7/9/1978   1  
Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      EASTMAN   Japan   54074/1989   5/12/1989   2409008
  4/30/1992   1, 9   Registered Eastman Kodak Co.     -1      EASTMAN   Laos  
2124   6/3/1993   1343   6/4/2003   1   Registered Eastman Kodak Co.     -1     
EASTMAN   Latvia   M-93-8125   9/21/1993   33630   8/20/1996   1, 2, 5, 16, 17,
22, 23, 34, 42   Registered Eastman Kodak Co.     -1      EASTMAN   Lithuania  
13082   10/13/1993   24313   2/18/1997   1, 2, 5, 16, 17, 22, 23, 34, 42  
Registered Eastman Kodak Co.     -1      EASTMAN   Madagascar   95/00831D  
7/13/1995   1596   7/13/1995   35, 37, 40, 41   Registered Eastman Kodak Co.    
-1      EASTMAN   Malaysia   01130/88   3/15/1988   01130/88   3/15/1995   1  
Registered Eastman Kodak Co.     -1      EASTMAN   Malaysia       88/01126  
3/15/1995   9   Registered Eastman Kodak Co.     -1      EASTMAN   Mexico  
26876     58083   8/27/1955   1   Registered Eastman Kodak Co.     -1     
EASTMAN   Mexico   161717     244618   4/25/1980   9   Registered Eastman Kodak
Co.     -1      EASTMAN   Myanmar (Burma)       3655/1993   11/29/1993   1  
Registered Eastman Kodak Co.     -1      EASTMAN   Netherlands Antilles      
3750   10/13/1996   1, 9   Registered Eastman Kodak Co.     -1      EASTMAN  
Norway   90.6261   11/27/1990   158209   7/29/1993   9   Registered Eastman
Kodak Co.     -1      EASTMAN   Pakistan     6/25/1970   53754   6/25/1970   1  
Registered Eastman Kodak Co.     -1      EASTMAN   Pakistan     6/25/1970  
53753   6/25/1970   9   Registered Eastman Kodak Co.     -1      EASTMAN  
Panama       1933   5/15/1929   1   Registered Eastman Kodak Co.     -1     
EASTMAN   Paraguay   25700   12/16/1996   194354   7/4/1997   1   Registered
Eastman Kodak Co.     -1      EASTMAN   Paraguay   25699   12/16/1996   194353  
7/4/1997   9   Registered Eastman Kodak Co.     -1      EASTMAN   Peru   187547
  6/26/1991   8960   10/15/1996   1   Registered Eastman Kodak Co.     -1     
EASTMAN   Peru   491551   4/26/2012   45808   9/16/1992   9   Registered Eastman
Kodak Co.     -1      EASTMAN   Poland     4/27/1970   49652   4/27/1970   1  
Registered Eastman Kodak Co.     -1      EASTMAN   Poland   Z193546   10/28/1998
  135069   2/5/2003   9   Registered Eastman Kodak Co.     -1      EASTMAN  
Poland   96493   2/8/1991   70716   2/8/1991   1, 2, 3, 4, 6, 7, 8, 9, 10, 12,
13, 14, 15, 16, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 35, 36, 37, 38, 39,
40, 41, 42   Registered Eastman Kodak Co.     -1      EASTMAN   Russian
Federation   93047630   10/19/1993   136111   12/29/1995   1, 5, 16, 23, 42  
Registered Eastman Kodak Co.     -1      EASTMAN   Singapore     9/6/1970  
T4911660J   9/6/1949   1   Registered Eastman Kodak Co.     -1      EASTMAN  
Singapore     8/18/1971   T5012829C   8/18/1950   1   Registered Eastman Kodak
Co.     -1      EASTMAN   Singapore     9/6/1970   T4911661I   9/6/1949   9  
Registered Eastman Kodak Co.     -1      EASTMAN   Singapore   S/5572/97  
5/14/1997   T97/05572A   5/14/1997   9   Registered Eastman Kodak Co.     -1   
  EASTMAN   South Africa   B65/5176   12/13/1965   B65/5176   12/13/1995   1  
Registered Eastman Kodak Co.     -1      EASTMAN   South Africa   B86/8186  
12/8/1986   B86/8186   12/8/1986   9   Registered Eastman Kodak Co.     -1     
EASTMAN   South Korea   97-20315   5/6/1997   417740   8/22/1998   9  
Registered Eastman Kodak Co.     -1      EASTMAN   South Korea   2888/1970  
8/17/1970   20664   12/14/1970   1, 9   Registered Eastman Kodak Co.     -1     
EASTMAN   Sweden   90-10608   11/20/1990   233240   4/24/1992   9   Registered
Eastman Kodak Co.     -1      EASTMAN   Sweden       29278   12/16/1924   1, 9  
Registered Eastman Kodak Co.     -1      EASTMAN   Taiwan       253007  
8/1/1994   101   Registered Eastman Kodak Co.     -1      EASTMAN   Tunisia  
EE890144   2/21/1989   EE040339   2/21/1989   1, 5, 7, 9, 10, 11, 16, 17, 22,
23, 24, 28, 34, 40   Registered Eastman Kodak Co.     -1      EASTMAN  
Turkmenistan   1(2881)   12/29/1995   3026   11/25/1998   9   Registered Eastman
Kodak Co.     -1      EASTMAN   United Kingdom   2183190   11/30/1998   2183190
  11/30/1998   9   Registered Eastman Kodak Co.     -1      EASTMAN   United
Kingdom   2012334   2/24/1995   2012334B   2/24/1995   9   Registered Eastman
Kodak Co.     -1      EASTMAN   United States of America (USA)   277545  
8/4/1967   867753   4/8/1969   1   Registered Eastman Kodak Co.     -1     
EASTMAN   Venezuela   338/93   1/13/1993   181539   10/10/1995   9   Registered
Eastman Kodak Co.     -1      EASTMAN   Venezuela       F-011832   11/7/1954  
1, 9   Registered Eastman Kodak Co.     -1      EASTMAN (ARABIC)   Iran      
46003   11/16/1996   1, 9, 16, 17, 22, 23, 35, 41   Registered Eastman Kodak Co.
    -1      EASTMAN (CHINESE)   China (People’s Republic of)   93016082  
3/12/1993   697227   7/14/1994   1   Registered Eastman Kodak Co.     -1     
EASTMAN (CHINESE)   China (People’s Republic of)   93016084   3/12/1993   699583
  7/28/1994   9   Registered Eastman Kodak Co.     -1      EASTMAN (STYLIZED
WITH BEAKERS)   India   576402   7/3/1992   576402   7/3/1992   1   Registered
Eastman Kodak Co.     -1      EASTMAN EXR   Germany   E29990/1   9/14/1990  
1177311   6/6/1991   1, 9   Registered Eastman Kodak Co.     -1      EASTMAN EXR
  Switzerland     10/18/1990   385555   10/18/1990   1, 9   Registered Eastman
Kodak Co.     -1      EASYSHARE   Argentina   3205262   11/8/2012   1902130  
11/28/2002   9   Registered Eastman Kodak Co.     -1      EASYSHARE   Australia
  884119   7/30/2001   884119   7/30/2001   9   Registered Eastman Kodak Co.    
-1      EASYSHARE   Australia   916487   6/14/2002   916487   6/13/2002   9, 40,
41   Registered Eastman Kodak Co.     -1      EASYSHARE   Brazil   824680138  
6/24/2002   824680138   4/24/2007   40   Registered Eastman Kodak Co.     -1   
  EASYSHARE   Canada   1132388   2/27/2002   626957   11/29/2004     Registered
Eastman Kodak Co.     -1      EASYSHARE   Chile   997733   3/12/2012   961296  
3/25/2002   9   Registered Eastman Kodak Co.     -1      EASYSHARE   Chile  
1033660   11/15/2012   651927   12/11/2002   40   Registered Eastman Kodak Co.  
  -1      EASYSHARE   China (People’s Republic of)   2001137443   8/1/2001  
1983102   11/28/2002   9   Registered Eastman Kodak Co.     -1      EASYSHARE  
China (People’s Republic of)   3359004     3359004   2/7/2004   9   Registered
Eastman Kodak Co.     -1      EASYSHARE   China (People’s Republic of)   3296337
  9/4/2002   3296337   4/21/2004   38   Registered Eastman Kodak Co.     -1     
EASYSHARE   China (People’s Republic of)   3296338   9/4/2002   3296338  
4/21/2004   40   Registered Eastman Kodak Co.     -1      EASYSHARE   China
(People’s Republic of)   3296339   9/4/2002   3296339   12/20/2003   41  
Registered Eastman Kodak Co.     -1      EASYSHARE   Hong Kong   12177/2001  
7/28/2001   B432/2003   7/28/2001   9   Registered Eastman Kodak Co.     -1     
EASYSHARE   India   1032937   7/31/2001   1032937   7/31/2001   9   Registered
Eastman Kodak Co.     -1      EASYSHARE   India   1236829   9/15/2003   1236829
  9/15/2003   40   Registered Eastman Kodak Co.     -1      EASYSHARE  
Indonesia   R00 2011 008885   8/5/2011   IDM000335437   11/16/2011   9  
Registered Eastman Kodak Co.     -1      EASYSHARE   Indonesia  
D00.2002.22953.23209   10/3/2002   551874   11/11/2003   9   Registered Eastman
Kodak Co.     -1      EASYSHARE   Indonesia   R00 2012 001878   2/3/2012  
IDM000357295   7/18/2003   40   Registered Eastman Kodak Co.     -1     
EASYSHARE   Japan   66158/2002   8/5/2002   4727848   11/21/2003   9, 40  
Registered Eastman Kodak Co.     -1      EASYSHARE   Mexico   498649   7/27/2001
  718866   7/27/2001   9   Registered Eastman Kodak Co.     -1      EASYSHARE  
Mexico   552303   6/18/2002   754985   6/1/2002   9   Registered Eastman Kodak
Co.     -1      EASYSHARE   Mexico   552304   6/18/2002   754986     40  
Registered Eastman Kodak Co.     -1      EASYSHARE   South Korea   40-2001-42828
  9/26/2001   548971   5/23/2003   9   Registered Eastman Kodak Co.     -1     
EASYSHARE   South Korea   41-2002-18456   9/11/2002   41-100931   5/18/2004  
38, 40   Registered Eastman Kodak Co.     -1      EASYSHARE   Taiwan   90031185
  7/27/2001   1029657   1/15/2003   9   Registered Eastman Kodak Co.     -1     
EASYSHARE   Taiwan   91024682   6/17/2002   1043645   1/15/2003   9   Registered
Eastman Kodak Co.     -1      EASYSHARE   Taiwan   91024690   6/17/2002   184841
  7/31/2003   40   Registered Eastman Kodak Co.     -1      EASYSHARE   United
States of America (USA)   85220062   1/18/2011   4110993   3/13/2012   9  
Registered Eastman Kodak Co.     -1      EASYSHARE   Uruguay   358614  
11/24/2004   358614   6/20/2005   9, 38, 40   Registered Eastman Kodak Co.    
-1      EASYSHARE   Venezuela   13802-01   8/2/2001   241720   11/11/2002   21,
24, 26   Registered Eastman Kodak Co.     -1      ECENTRAL   Canada   1097880  
3/28/2001   TMA580851   5/7/2003     Registered Eastman Kodak Co.     -1     
EKTA   India     4/19/1951   148454   4/28/1952   1   Registered Eastman Kodak
Co.     -1      EKTA   India     4/19/1951   148455   7/22/1952   9   Registered
Eastman Kodak Co.     -1      EKTA   South Africa   65/4503   11/4/1965  
65/4503   11/4/1965   1   Registered Eastman Kodak Co.     -1      EKTA   South
Africa   65/4504   11/4/1965   65/4504   11/4/1965   9   Registered Eastman
Kodak Co.     -1      EKTA   Zambia       783/59   2/8/1993   1   Registered
Eastman Kodak Co.     -1      EKTA   Zambia       784/59   2/8/1993   9  
Registered Eastman Kodak Co.     -1      EKTACATH   Brazil   816639418  
2/28/1992   816639418   9/21/1993   1   Registered Eastman Kodak Co.     -1     
EKTACATH   Brazil   816639400   2/28/1992   816639400   11/9/1993   10  
Registered Eastman Kodak Co.     -1      EKTACATH   Finland   982/92   2/28/1992
  127794   9/6/1993   1, 10   Registered Eastman Kodak Co.     -1      EKTACATH
  Japan   17919/92   2/24/1992   2704015   2/28/1995   1   Registered Eastman
Kodak Co.     -1      EKTACHROME   Andorra   3685   1/14/1997   2476   1/14/1997
  1   Registered Eastman Kodak Co.     -1      EKTACHROME   Argentina   2366554
  2/21/2002   1872365   5/22/2002   1   Registered Eastman Kodak Co.     -1     
EKTACHROME   Argentina   2444087   7/14/2003   1950524   9/12/2003   40  
Registered Eastman Kodak Co.     -1      EKTACHROME   Bolivia       83379-A  
12/8/1970   1   Registered Eastman Kodak Co.     -1      EKTACHROME   Bolivia  
    83378-A   12/8/1970   9   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      EKTACHROME   Bolivia       83377-A   12/8/1970  
16   Registered Eastman Kodak Co.     -1      EKTACHROME   Brazil   814385524  
7/22/1988   814385524   6/6/1995   1   Registered Eastman Kodak Co.     -1     
EKTACHROME   Brazil       2299682   12/3/1948   1.7   Registered Eastman Kodak
Co.     -1      EKTACHROME   Brazil       5019095   12/3/1968   9.45  
Registered Eastman Kodak Co.     -1      EKTACHROME   Chile   849844  
12/24/2008   849307   3/19/2009   1, 5, 9   Registered Eastman Kodak Co.     -1
     EKTACHROME   China (People’s Republic of)   9800004102   1/13/1998  
1280097   6/7/1999   1   Registered Eastman Kodak Co.     -1      EKTACHROME  
Colombia   T2003/017113   2/27/2003   274680   9/26/2003   1   Registered
Eastman Kodak Co.     -1      EKTACHROME   Cuba       110809   1/17/1977   9  
Registered Eastman Kodak Co.     -1      EKTACHROME   Dominican Republic    
2/21/1992   53182   4/14/1992   44   Registered Eastman Kodak Co.     -1     
EKTACHROME   Dominican Republic   2012/4712   1/23/2012   53035   4/14/1992   1,
5   Registered Eastman Kodak Co.     -1      EKTACHROME   Estonia   9080  
10/27/1993   18325   1/30/1996   1   Registered Eastman Kodak Co.     -1     
EKTACHROME   Georgia   424/03 / 11474   3/30/1994   M12967   11/9/1999   1  
Registered Eastman Kodak Co.     -1      EKTACHROME   Greece   62.51   1/10/1979
  62651   6/17/1989   1, 9, 16   Registered Eastman Kodak Co.     -1     
EKTACHROME   Greece   114993   7/8/1993   114993   12/19/1995   40, 42  
Registered Eastman Kodak Co.     -1      EKTACHROME   Greece   84889   2/18/1987
  84889   2/18/1987   Class, Rene, onl, 1, 9   Registered Eastman Kodak Co.    
-1      EKTACHROME   Hong Kong   46/49   1/15/1977   19490860   1/15/1949   1  
Registered Eastman Kodak Co.     -1      EKTACHROME   Iceland   455/1984  
9/11/1984   334/1985   7/2/1985   1   Registered Eastman Kodak Co.     -1     
EKTACHROME   India     11/23/1949   141298   1/20/1951   1   Registered Eastman
Kodak Co.     -1      EKTACHROME   Indonesia   D97-19746   9/15/1997  
IDM000158965   3/15/1998   1   Registered Eastman Kodak Co.     -1     
EKTACHROME   Indonesia       IDM000195012   3/2/2009   16   Registered Eastman
Kodak Co.     -1      EKTACHROME   Iran       46028   11/16/1996   1, 9, 16, 35,
41   Registered Eastman Kodak Co.     -1      EKTACHROME   Japan   214913/1990  
7/17/1990   394384   12/1/1950   18   Registered Eastman Kodak Co.     -1     
EKTACHROME   Laos   2126   6/3/1993   1346   6/4/2003   1   Registered Eastman
Kodak Co.     -1      EKTACHROME   Laos   2126   6/3/1993   1347   6/4/2003   16
  Registered Eastman Kodak Co.     -1      EKTACHROME   Latvia   M-93-8126  
9/21/1993   M33308   6/20/1996   1   Registered Eastman Kodak Co.     -1     
EKTACHROME   Lithuania   13084   10/13/1993   24311   2/18/1997   1   Registered
Eastman Kodak Co.     -1      EKTACHROME   Madagascar   95/00832D   7/13/1995  
1597   7/13/1995   35, 37, 40, 41   Registered Eastman Kodak Co.     -1     
EKTACHROME   Malaysia   88/01117   3/15/1988   88/01117   3/15/1988   1  
Registered Eastman Kodak Co.     -1      EKTACHROME   Mexico   36074   8/21/1947
  56626   6/27/1948   1   Registered Eastman Kodak Co.     -1      EKTACHROME  
Mexico   104607   9/27/1976   199949   3/26/1992   16   Registered Eastman Kodak
Co.     -1      EKTACHROME   Mexico   36073   8/21/1947   55958   4/15/1948   1,
9   Registered Eastman Kodak Co.     -1      EKTACHROME   Myanmar (Burma)      
3657/1993   11/25/1993   1, 16   Registered Eastman Kodak Co.     -1     
EKTACHROME   Panama       175   9/5/1951   1   Registered Eastman Kodak Co.    
-1      EKTACHROME   Paraguay   5230   4/12/1993   257498   6/7/1993   1  
Registered Eastman Kodak Co.     -1      EKTACHROME   Peru   233068/93     22844
  5/26/1994   1   Registered Eastman Kodak Co.     -1      EKTACHROME   Poland  
96490   2/8/1991   70713   2/8/1991   1, 9, 16, 40   Registered Eastman Kodak
Co.     -1      EKTACHROME   Russian Federation   93047635   10/19/1993   129943
  7/24/1995   1   Registered Eastman Kodak Co.     -1      EKTACHROME  
Singapore     9/6/1970   T4911669D   9/6/1970   1   Registered Eastman Kodak Co.
    -1      EKTACHROME   South Africa   65/4505   11/4/1965   65/4505  
11/4/1965   1   Registered Eastman Kodak Co.     -1      EKTACHROME   South
Africa   65/4506   11/4/1965   65/4506   11/4/1965   9   Registered Eastman
Kodak Co.     -1      EKTACHROME   South Africa   65/4507   11/4/1965   65/4507
  11/4/1965   16   Registered Eastman Kodak Co.     -1      EKTACHROME   South
Korea   2889/1970   8/17/1970   20665   12/14/1970   1, 9   Registered Eastman
Kodak Co.     -1      EKTACHROME   Taiwan       19719   4/1/1965   19  
Registered Eastman Kodak Co.     -1      EKTACHROME   Thailand   285701  
5/18/1995   Kor30466   7/28/1965   1   Registered Eastman Kodak Co.     -1     
EKTACHROME   Venezuela   1740   3/14/1997   26814   6/25/1952   1   Registered
Eastman Kodak Co.     -1      EKTACHROME   Venezuela   1736   3/14/1997   26859
  6/30/1952   1   Registered Eastman Kodak Co.     -1      EKTACHROME (CHINESE)
  China (People’s Republic of)   93016079   3/12/1993   697233   7/14/1994   1  
Registered Eastman Kodak Co.     -1      EKTACHROME (CHINESE)   Taiwan      
68071   2/1/1974   81   Registered Eastman Kodak Co.     -1      EKTACOLOR  
Andorra   3686   1/14/1997   2478   1/14/1997   1   Registered Eastman Kodak Co.
    -1      EKTACOLOR   China (People’s Republic of)   960001661   7/8/1996  
271252   12/10/1996   1   Registered Eastman Kodak Co.     -1      EKTACOLOR  
Greece   62652   1/10/1979   62652   8/18/1980   1, 9   Registered Eastman Kodak
Co.     -1      EKTACOLOR   Greece   114994   7/8/1993   114994   7/8/1993   40,
42   Registered Eastman Kodak Co.     -1      EKTACOLOR   Iceland   895/1991  
9/26/1991   75/1992   1/23/1992   1   Registered Eastman Kodak Co.     -1     
EKTACOLOR   India       172470   12/27/1997   1   Registered Eastman Kodak Co.  
  -1      EKTACOLOR   Indonesia       IDM000207488   4/23/1979   1   Registered
Eastman Kodak Co.     -1      EKTACOLOR   Iran       45999   10/10/1976   1, 9  
Registered Eastman Kodak Co.     -1      EKTACOLOR   Japan       1273249  
1/10/1977   1, 9   Registered Eastman Kodak Co.     -1      EKTACOLOR   Laos  
2123   6/3/1993   1342   6/4/2003   1   Registered Eastman Kodak Co.     -1     
EKTACOLOR   Malaysia   88/01119   3/15/1988   88/01119   7/11/1994   1  
Registered Eastman Kodak Co.     -1      EKTACOLOR   Myanmar (Burma)      
3658/1993   11/25/1993   1   Registered Eastman Kodak Co.     -1      EKTACOLOR
  Nepal   4682   8/25/1999   14545/056   9/20/1999   1   Registered Eastman
Kodak Co.     -1      EKTACOLOR   Panama       658   5/20/1971   1   Registered
Eastman Kodak Co.     -1      EKTACOLOR   Poland   96489   2/8/1991   70712  
2/8/1991   1, 9, 16, 40   Registered Eastman Kodak Co.     -1      EKTACOLOR  
South Africa   65/4508   11/4/1965   65/4508   11/4/1965   1   Registered
Eastman Kodak Co.     -1      EKTACOLOR   South Africa   65/4509   11/4/1965  
65/4509   11/4/1965   9   Registered Eastman Kodak Co.     -1      EKTACOLOR  
South Africa   65/4510   11/4/1965   65/4510   11/4/1965   16   Registered
Eastman Kodak Co.     -1      EKTACOLOR   South Korea   1187/1971   4/1/1971  
22623   6/28/1971   1, 9   Registered Eastman Kodak Co.     -1      EKTACOLOR  
Taiwan       358831   3/16/1987   1   Registered Eastman Kodak Co.     -1     
EKTACOLOR   Taiwan       355491   2/1/1987   55   Registered Eastman Kodak Co.  
  -1      EKTACOLOR   Thailand   285702   5/18/1995   Kor30467   7/28/1965   1  
Registered Eastman Kodak Co.     -1      EKTACOLOR   United States of America
(USA)   168593   5/10/1963   763900   1/28/1964   1   Registered Eastman Kodak
Co.     -1      EKTACOLOR   United States of America (USA)   78349188   1/8/2004
  2985147   8/16/2005   1   Registered Eastman Kodak Co.     -1      EKTACOLOR
GOLD (STYLIZED)   Germany   E28093/1WZ   11/5/1988   1145308   8/28/1989   1, 9,
16, 40   Registered Eastman Kodak Co.     -1      EKTAFLO   Mexico   245187    
314685   6/28/1986   1   Registered Eastman Kodak Co.     -1      EKTAGRAPHIC  
Chile   627763   11/12/2003   692530   5/6/2004   9   Registered Eastman Kodak
Co.     -1      EKTAGRAPHIC   Iceland   456/1984   9/11/1984   335/1985  
7/2/1985   9   Registered Eastman Kodak Co.     -1      EKTAGRAPHIC   South
Africa   94/4124   4/25/1994   94/4124   4/25/1994   9   Registered Eastman
Kodak Co.     -1      EKTAGRAPHIC   Tunisia   EE.89.0148   2/21/1989   EE040343
  2/21/1989   1, 9, 10   Registered Eastman Kodak Co.     -1      EKTAJET  
Japan   63587/1991   6/18/1991   2622962   1/26/1984   11   Registered Eastman
Kodak Co.     -1      EKTAJET   United Kingdom   2003641   11/28/1994   2003641
  11/28/1994   1   Registered Eastman Kodak Co.     -1      EKTAMATE   Argentina
  1971812   4/17/1995   1582724   12/14/1995   9   Registered Eastman Kodak Co.
    -1      EKTAMATE   Brazil   16694/74   9/16/1974   6296041   4/25/1996  
9.45, 9.80   Registered Eastman Kodak Co.     -1      EKTAMATE   Denmark  
1974/105   1/4/1974   1975/46   1/3/1975   1, 9, 16   Registered Eastman Kodak
Co.     -1      EKTAMATE   Japan   726798/1996   9/4/1996   1244798     1, 9  
Registered Eastman Kodak Co.     -1      EKTAMATE   Norway       93584  
4/24/1975   1, 9, 16   Registered Eastman Kodak Co.     -1      EKTAMATE  
Sweden   5719/73   11/22/1973   148687   9/20/1974   1, 9, 16   Registered
Eastman Kodak Co.     -1      EKTAMATIC   Brazil   790089742   4/5/1979  
790089742   1/15/1985   1   Registered Eastman Kodak Co.     -1      EKTAMAX  
Chile   627762   11/12/2003   692529   5/6/2004   1   Registered Eastman Kodak
Co.     -1      EKTAMAX   Chile   627761   11/12/2003   692528   5/6/2004   9  
Registered Eastman Kodak Co.     -1      EKTAMAX   Greece   115205   7/22/1993  
115205   12/19/1995   1   Registered Eastman Kodak Co.     -1      EKTAMAX  
Poland   Z-142548   1/19/1995   R-98262   1/19/1995   1   Registered Eastman
Kodak Co.     -1      EKTANAR   Japan   12469/86   2/12/1986   2085555  
10/26/1988   10   Registered Eastman Kodak Co.     -1      EKTANET   Algeria  
614756   1/20/1994   614756   1/20/1994   9   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      EKTANET   Austria   614756   1/20/1994   614756  
1/20/1994   9   Registered Eastman Kodak Co.     -1      EKTANET   Belarus  
614756   1/20/1994   614756   1/20/1994   9   Registered Eastman Kodak Co.    
-1      EKTANET   Benelux   614756   1/20/1994   614756   1/20/1994   9  
Registered Eastman Kodak Co.     -1      EKTANET   Bulgaria   614756   1/20/1994
  614756   1/20/1994   9   Registered Eastman Kodak Co.     -1      EKTANET  
Croatia   614756   1/20/1994   614756   1/20/1994   9   Registered Eastman Kodak
Co.     -1      EKTANET   Czech Republic   614756   1/20/1994   614756  
1/20/1994   9   Registered Eastman Kodak Co.     -1      EKTANET   Egypt  
614756   1/20/1994   614756   1/20/1994   9   Registered Eastman Kodak Co.    
-1      EKTANET   Germany   614756   1/20/1994   614756   1/20/1994   9  
Registered Eastman Kodak Co.     -1      EKTANET   Hungary   614756   1/20/1994
  614756   1/20/1994   9   Registered Eastman Kodak Co.     -1      EKTANET  
International (WIPO)   614756   1/20/1994   614756   1/20/1994   9   Registered
Eastman Kodak Co.     -1      EKTANET   Italy   614756   1/20/1994   614756  
1/20/1994   9   Registered Eastman Kodak Co.     -1      EKTANET   Kazakhstan  
614756   1/20/1994   614756   1/20/1994   9   Registered Eastman Kodak Co.    
-1      EKTANET   Liechtenstein   614756   1/20/1994   614756   1/20/1994   9  
Registered Eastman Kodak Co.     -1      EKTANET   Macedonia   614756  
1/20/1994   614756   1/20/1994   9   Registered Eastman Kodak Co.     -1     
EKTANET   Monaco   614756   1/20/1994   614756   1/20/1994   9   Registered
Eastman Kodak Co.     -1      EKTANET   Morocco   614756   1/20/1994   614756  
1/20/1994   9   Registered Eastman Kodak Co.     -1      EKTANET   Poland  
614756   1/20/1994   614756   1/20/1994   9   Registered Eastman Kodak Co.    
-1      EKTANET   Portugal   614756   1/20/1994   614756   1/20/1994   9  
Registered Eastman Kodak Co.     -1      EKTANET   Romania   614756   1/20/1994
  614756   1/20/1994   9   Registered Eastman Kodak Co.     -1      EKTANET  
Russian Federation   614756   1/20/1994   614756   1/20/1994   9   Registered
Eastman Kodak Co.     -1      EKTANET   San Marino   614756   1/20/1994   614756
  1/20/1994   9   Registered Eastman Kodak Co.     -1      EKTANET   Slovakia  
614756   1/20/1994   614756   1/20/1994   9   Registered Eastman Kodak Co.    
-1      EKTANET   Slovenia   614756   1/20/1994   614756   1/20/1994   9  
Registered Eastman Kodak Co.     -1      EKTANET   Spain   614756   1/20/1994  
614756   1/20/1994   9   Registered Eastman Kodak Co.     -1      EKTANET  
Sudan   614756   1/20/1994   614756   1/20/1994   9   Registered Eastman Kodak
Co.     -1      EKTANET   Switzerland   614756   1/20/1994   614756   1/20/1994
  9   Registered Eastman Kodak Co.     -1      EKTANET   Ukraine   614756  
1/20/1994   614756   1/20/1994   9   Registered Eastman Kodak Co.     -1     
EKTANET   Uzbekistan   614756   1/20/1994   614756   1/20/1994   9   Registered
Eastman Kodak Co.     -1      EKTANET   Viet Nam   614756   1/20/1994   614756  
1/20/1994   9   Registered Eastman Kodak Co.     -1      EKTAPRESS   Denmark  
7395/88   10/24/1988   2242/90   4/6/1990   1   Registered Eastman Kodak Co.    
-1      EKTAPRESS   Finland   4702/88   10/25/1988   109998   12/20/1990   1  
Registered Eastman Kodak Co.     -1      EKTAPRESS   Greece   91236   11/9/1988
  91236   11/19/1991   1   Registered Eastman Kodak Co.     -1      EKTAPRESS  
Norway   88/4879   10/25/1988   141947   7/5/1990   1   Registered Eastman Kodak
Co.     -1      EKTAPRESS   Sweden   88/9159   10/26/1988   221082   2/15/1991  
1   Registered Eastman Kodak Co.     -1      EKTAPRINT   Brazil   18551  
6/30/1975   7229062   10/25/1980   1   Registered Eastman Kodak Co.     -1     
EKTAPRINT   Colombia   94/031236   7/15/1994   170229   11/30/1994   1  
Registered Eastman Kodak Co.     -1      EKTAPRINT   Colombia   94/031231  
7/15/1994   170225   11/30/1994   9   Registered Eastman Kodak Co.     -1     
EKTAPRINT   Greece   114992   7/8/1993   114992   7/8/1993   35, 37   Registered
Eastman Kodak Co.     -1      EKTAPRINT   Hong Kong   1682/75     346/77  
12/3/1975   1   Registered Eastman Kodak Co.     -1      EKTAPRINT   Iceland  
457/1984   9/11/1984   348/1985   8/6/1985   1, 9, 16   Registered Eastman Kodak
Co.     -1      EKTAPRINT   Latvia   M-93-8133   9/21/1993   33635   8/20/1996  
1, 9   Registered Eastman Kodak Co.     -1      EKTAPRINT   Lithuania   13100  
10/13/1993   24296   2/18/1997   1, 9   Registered Eastman Kodak Co.     -1     
EKTAPRINT   Mexico       199109   11/30/1976   1, 2, 3, 4, 5, 17, 29  
Registered Eastman Kodak Co.     -1      EKTAPRINT   Mexico   90585     196406  
7/9/1976   1, 9   Registered Eastman Kodak Co.     -1      EKTAPRINT   Norway  
90.6259   11/27/1990   157585   7/8/1993   9   Registered Eastman Kodak Co.    
-1      EKTAPRINT   Poland   96488   2/8/1991   70711   2/8/1991   1, 9, 16  
Registered Eastman Kodak Co.     -1      EKTAPRINT   Russian Federation  
93047619   10/19/1993   128342   6/16/1995   1, 9   Registered Eastman Kodak Co.
    -1      EKTAPRINT   Venezuela   753025   5/27/1975   90728   4/17/1979   1  
Registered Eastman Kodak Co.     -1      EKTAPRINT   Venezuela       86904-F  
6/20/1978   9   Registered Eastman Kodak Co.     -1      EKTAPRINT   Venezuela  
    90728   4/17/1979   9   Registered Eastman Kodak Co.     -1      EKTAPRINT  
Venezuela       86903-F   6/20/1978   16   Registered Eastman Kodak Co.     -1
     EKTAR   Argentina   2465081   10/1/2003   1966243   1/8/2004   1  
Registered Eastman Kodak Co.     -1      EKTAR   Brazil   16698/74   9/16/1974  
6331246   5/25/1976   9   Registered Eastman Kodak Co.     -1      EKTAR   Chile
  928768   11/11/2010   907320   10/31/1990   1, 9   Registered Eastman Kodak
Co.     -1      EKTAR   Denmark   4039/88   6/15/1988   3679/90   6/15/1990   1
  Registered Eastman Kodak Co.     -1      EKTAR   Dominican Republic  
2012/4725   1/23/2012   53166   4/14/1992   9   Registered Eastman Kodak Co.    
-1      EKTAR   Dominican Republic       53187   4/14/1992   35   Registered
Eastman Kodak Co.     -1      EKTAR   Finland   2597/88   6/15/1988   108288  
8/6/1990   1   Registered Eastman Kodak Co.     -1      EKTAR   Greece   89546  
6/24/1988   89546   10/17/1991   1   Registered Eastman Kodak Co.     -1     
EKTAR   Greece   116095   9/24/1993   116095   4/17/1996   16   Registered
Eastman Kodak Co.     -1      EKTAR   Greece   114991   7/8/1993   114991  
12/19/1995   40   Registered Eastman Kodak Co.     -1      EKTAR   Iceland  
871/1991   9/26/1991   53/1992   1/23/1992   1, 9, 16, 40   Registered Eastman
Kodak Co.     -1      EKTAR   India     11/23/1949   141297   2/5/1951   9  
Registered Eastman Kodak Co.     -1      EKTAR   Japan   12470/86   2/12/1986  
2085556   10/26/1988   10   Registered Eastman Kodak Co.     -1      EKTAR  
Laos   2129   6/3/1993   1362   6/4/2003   1   Registered Eastman Kodak Co.    
-1      EKTAR   Latvia   M-93-8127   9/21/1993   33631   8/20/1996   1, 16  
Registered Eastman Kodak Co.     -1      EKTAR   Lithuania   13081   10/13/1993
  24314   2/18/1997   1, 16   Registered Eastman Kodak Co.     -1      EKTAR  
Mexico   61600   5/2/1989   371825   1/18/1990   1, 2, 3, 4, 5, 17, 29  
Registered Eastman Kodak Co.     -1      EKTAR   Mexico   243700     308924  
7/4/1985   1, 6, 8, 9, 11, 12, 14, 16   Registered Eastman Kodak Co.     -1     
EKTAR   Myanmar (Burma)       3661/1993   11/25/1993   1   Registered Eastman
Kodak Co.     -1      EKTAR   Panama       3406   9/27/1940   9   Registered
Eastman Kodak Co.     -1      EKTAR   Peru   243692   6/1/1994   27122  
10/14/1994   9   Registered Eastman Kodak Co.     -1      EKTAR   Poland   96487
  2/8/1991   70710   2/8/1991   1, 9, 16, 17, 40   Registered Eastman Kodak Co.
    -1      EKTAR   Russian Federation   93047616   10/19/1993   131182  
8/28/1995   1, 16   Registered Eastman Kodak Co.     -1      EKTAR   Singapore  
  9/6/1970   T4911668F   9/6/1970   9   Registered Eastman Kodak Co.     -1     
EKTAR   South Korea   5142/1977   9/16/1977   57719   9/21/1978   1   Registered
Eastman Kodak Co.     -1      EKTAR   Sweden   88 5184   6/16/1988   219460  
11/23/1990   1   Registered Eastman Kodak Co.     -1      EKTAR   Venezuela    
  20729   5/4/1949   9   Registered Eastman Kodak Co.     -1      EKTASCAN  
Hong Kong   14902/94   12/14/1994   5933/1996   12/14/1994   1   Registered
Eastman Kodak Co.     -1      EKTASCAN   Hong Kong   14901/94   12/14/1994  
5932/1996   12/14/1994   9   Registered Eastman Kodak Co.     -1      EKTASCAN  
Madagascar   95/00820D   7/13/1995   1585   7/13/1995   1, 9, 16   Registered
Eastman Kodak Co.     -1      EKTASCAN   Mexico   221488   1/12/1995   497343  
7/18/1995   1   Registered Eastman Kodak Co.     -1      EKTASCAN   Mexico  
221489     498608   7/26/1995   9   Registered Eastman Kodak Co.     -1     
EKTASCAN   Poland   Z-150.837   8/18/1995   103568   8/18/1995   1, 9  
Registered Eastman Kodak Co.     -1      EKTASCAN   Singapore   S/10679/94  
12/10/1994   T94/10679A   12/10/1994   1   Registered Eastman Kodak Co.     -1
     EKTASCAN   Singapore   10680/94   12/10/1994   T94/10680E   12/10/1994   9
  Registered Eastman Kodak Co.     -1      EKTASCAN   Thailand   279030  
1/13/1995   Kor35553   1/13/1995   1   Registered Eastman Kodak Co.     -1     
EKTASCAN   Thailand   279031   1/13/1995   Kor40261   1/13/1995   9   Registered
Eastman Kodak Co.     -1      EKTASPEED   Japan   730778/93   9/17/1993  
1653452   3/30/1994   1   Registered Eastman Kodak Co.     -1      EKTATHERM  
Denmark   8164/90   10/25/1990   7000/91   10/18/1991   16   Registered Eastman
Kodak Co.     -1      EKTATHERM   Denmark   6980/89   9/21/1989   7598/90  
11/23/1990   1, 9   Registered Eastman Kodak Co.     -1      EKTATHERM   Finland
  5473/90   10/24/1990   118495   4/21/1992   16   Registered Eastman Kodak Co.
    -1      EKTATHERM   Finland   R201101354   5/4/2011   113768   9/5/1991   1,
9   Registered Eastman Kodak Co.     -1      EKTATHERM   Greece   101565  
11/8/1990   101565   1/17/1994   16   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      EKTATHERM   Greece   96004   10/12/1989   96004  
12/17/1992   1, 9   Registered Eastman Kodak Co.     -1      EKTATHERM   Japan  
124733/1990   11/6/1990   2528844   4/28/1993   2   Registered Eastman Kodak Co.
    -1      EKTATHERM   Japan   124735/1990   11/6/1990   2515180   3/31/1993  
1, 2, 16   Registered Eastman Kodak Co.     -1      EKTATHERM   Japan  
124734/1990   11/6/1990   2503288   2/26/1993   1, 9, 10   Registered Eastman
Kodak Co.     -1      EKTATHERM   Norway   89.4609   9/21/1989   146.165  
7/25/1991   9   Registered Eastman Kodak Co.     -1      EKTATHERM   Norway  
90.5533   10/23/1990   150709   5/27/1992   16   Registered Eastman Kodak Co.  
  -1      EKTATHERM   Norway   89.4609   9/21/1989   146165   7/25/1991   1, 9  
Registered Eastman Kodak Co.     -1      EKTATHERM   Singapore       T90/06976Z
    1   Registered Eastman Kodak Co.     -1      EKTATHERM   Singapore      
T90/06977H     16   Registered Eastman Kodak Co.     -1      EKTATHERM   South
Korea   32131/1990   11/2/1990   226154   11/19/1991   1   Registered Eastman
Kodak Co.     -1      EKTATHERM   South Korea   32132-90   11/2/1990   40-230140
  1/9/1992   2   Registered Eastman Kodak Co.     -1      EKTATHERM   South
Korea   90-32133   11/2/1990   40-229359   12/27/1991   16   Registered Eastman
Kodak Co.     -1      EKTATHERM   South Korea   32134/1990   11/2/1990   227199
  12/2/1991   16   Registered Eastman Kodak Co.     -1      EKTATHERM   Sweden  
90-9692   10/23/1990   231463   3/13/1992   16   Registered Eastman Kodak Co.  
  -1      EKTATHERM   Sweden   89/8900   9/21/1989   225845   8/16/1991   1, 9  
Registered Eastman Kodak Co.     -1      EKTATHERM   Taiwan   80-01418  
1/11/1991   526108   6/16/1991   48   Registered Eastman Kodak Co.     -1     
EKTATHERM   Taiwan   01419-80   1/11/1991   537062   10/1/1991   73   Registered
Eastman Kodak Co.     -1      EKTATHERM   United States of America (USA)  
74/003458   11/20/1989   1638048   3/19/1991   1   Registered Eastman Kodak Co.
    -1      EKTAVISION   Canada   830612   12/3/1996   520856   12/22/1999   1  
Registered Eastman Kodak Co.     -1      EKTAVISION   Greece   131619  
12/18/1996   131619   11/17/1998   1   Registered Eastman Kodak Co.     -1     
EKTAVISION   Ireland   6349/96   12/12/1996   203736   12/12/1996   1  
Registered Eastman Kodak Co.     -1      EKTAVISION   United Kingdom   2118191  
12/10/1996   2118191   12/10/1996   1   Registered Eastman Kodak Co.     -1     
EKTRA   Poland   96486   2/8/1991   70709   2/8/1991   9   Registered Eastman
Kodak Co.     -1      EKTRA   Venezuela       91447-F   7/11/1979   9  
Registered Eastman Kodak Co.     -1      EKTRON   Hong Kong   2082/78  
10/27/1978   405/1979   10/27/1978   9   Registered Eastman Kodak Co.     -1   
  ELECTRA   Benelux   838309   12/1/1994   560964   12/1/1994   1, 7, 16  
Registered Eastman Kodak Co.     -1      ELECTRA   Benelux   847986   5/10/1995
  570723   5/10/1995   1, 7, 9   Registered Eastman Kodak Co.     -1     
ELECTRA   Denmark   VA 1997 00028   1/3/1997   VR 1997 04188   10/10/1997   1,
7, 9   Registered Eastman Kodak Co.     -1      ELECTRA   France   94550953  
12/21/1994   94550953   6/9/1995   1, 7, 16   Registered Eastman Kodak Co.    
-1      ELECTRA   France   95578957   6/30/1995   95578957   1/6/1996   1, 7, 9
  Registered Eastman Kodak Co.     -1      ELECTRA   Germany   39406080.6  
12/12/1994   39406080.6   8/17/1995   1, 7   Registered Eastman Kodak Co.     -1
     ELECTRA   Germany   39519182.3   5/5/1995   39519182.3   3/21/1996   1, 7,
9   Registered Eastman Kodak Co.     -1      ELECTRA   Italy   MI87C904797  
10/13/1997   812127   5/15/2000   16   Registered Eastman Kodak Co.     -1     
ELECTRA   Sweden   199700415   1/16/1997   346031   5/11/2001   1, 7, 9  
Registered Eastman Kodak Co.     -1      ELECTRA   United Kingdom   1323106  
10/3/1987   1323106   8/4/1989   16   Registered Eastman Kodak Co.     -1     
ELECTRA   United Kingdom   2019626A & B   5/4/1995   2019626A & B   12/5/1997  
1, 7, 9   Registered Eastman Kodak Co.     -1      ELITE   Argentina   2501575  
3/17/2004   1988971   8/25/2004   1   Registered Eastman Kodak Co.     -1     
ELITE   Canada   733565   7/27/1993   430813   7/22/1994     Registered Eastman
Kodak Co.     -1      ELITE   Greece   84912   2/19/1987   84912   2/19/1987   1
  Registered Eastman Kodak Co.     -1      ELITE   Iceland   894/1991  
9/26/1991   74/1992   1/23/1992   1   Registered Eastman Kodak Co.     -1     
ELITE   Mexico   173352   7/19/1993   459849   5/10/1994   1   Registered
Eastman Kodak Co.     -1      ELITE   South Korea   24887-93   7/16/1993  
40-296029   8/16/1994   1   Registered Eastman Kodak Co.     -1      ELITE  
United States of America (USA)   74412525   7/15/1993   1898456   6/13/1995   1
  Registered Eastman Kodak Co.     -1      ENCAD   Japan       3181064  
7/31/1996   9   Registered Eastman Kodak Co.     -1      ENCAD   United Kingdom
    12/22/1992   1521873   10/1/1993   9   Registered Eastman Kodak Co.     -1
     EQUIS & D:X   Chile   608188     670550   6/15/1993   9   Registered
Eastman Kodak Co.     -1      ESTAR   Mexico   114628   7/1/1977   215254  
7/5/1978   1   Registered Eastman Kodak Co.     -1      ESTAR   Mexico   507973
  6/19/1980   256666   3/23/1981   1, 6, 8, 9, 11, 12, 14, 16   Registered
Eastman Kodak Co.     -1      ESTAR   Poland   96511   2/8/1991   R-71236  
2/8/1991   1, 9   Registered Eastman Kodak Co.     -1      ESTAR   South Africa
  85/3710   5/27/1985   85/3710   5/27/1985   1   Registered Eastman Kodak Co.  
  -1      ESTAR   Taiwan       40963   6/1/1970   19   Registered Eastman Kodak
Co.     -1      ESTAR   United States of America (USA)   94281   4/4/1960  
718546   7/18/1961   1   Registered Eastman Kodak Co.     -1      EVERSMART  
Canada   1097783   3/28/2001   TMA592565   10/17/2003     Registered Eastman
Kodak Co.     -1      EVERSMART   Israel   144491   12/3/2000   144491  
11/12/2001   9   Registered Eastman Kodak Co.     -1      EXACTUS   European
(O.H.M.I.)   3715331   6/16/2004   3715331   11/3/2005   9   Registered Eastman
Kodak Co.     -1      EXR   South Africa   94/4125   4/25/1994   94/4125  
4/25/1994   1   Registered Eastman Kodak Co.     -1      EXR   United Kingdom  
2000918   10/31/1994   2000918   10/31/1994   1   Registered Eastman Kodak Co.  
  -1      EXTHERMO (with Katakana)   Japan   2001-044986   5/18/2001   4582766  
7/5/2002   1   Registered Eastman Kodak Co.     -1      F.P.C.(AND DESIGN)  
United States of America (USA)   73/368,799   6/9/1982   1244297   7/5/1983   9
  Registered Eastman Kodak Co.     -1      FLEXCEL   Benelux   1036434  
7/14/2003   748153   7/14/2003   1, 7, 9   Registered Eastman Kodak Co.     -1
     FLEXCEL   Brazil   826652301   6/22/2004   826652301   7/20/2010   1  
Registered Eastman Kodak Co.     -1      FLEXCEL   Brazil   826652280  
6/22/2004   826652280   9/25/2007   9   Registered Eastman Kodak Co.     -1     
FLEXCEL   Canada   1184367   7/14/2003   TMA720940   8/14/2008     Registered
Eastman Kodak Co.     -1      FLEXCEL   China (People’s Republic of)   3638743  
7/18/2003   3638743   5/14/2005   1   Registered Eastman Kodak Co.     -1     
FLEXCEL   China (People’s Republic of)   3638742   7/18/2003   3638742  
10/28/2005   7   Registered Eastman Kodak Co.     -1      FLEXCEL   China
(People’s Republic of)   3638744   7/18/2003   3638744   2/21/2005   9  
Registered Eastman Kodak Co.     -1      FLEXCEL   Finland   T200301766  
7/24/2003   229991   3/31/2004   1, 7, 9   Registered Eastman Kodak Co.     -1
     FLEXCEL   France   33236684   7/16/2003   33236684   7/16/2003   1, 7, 9  
Registered Eastman Kodak Co.     -1      FLEXCEL   Hong Kong   300048357  
7/16/2003   300048357   3/8/2004   1, 7, 9   Registered Eastman Kodak Co.     -1
     FLEXCEL   Italy   MI2003C007322   7/17/2003   1041846   3/7/2007   1, 7, 9
  Registered Eastman Kodak Co.     -1      FLEXCEL   Norway   200310955  
11/21/2003   224318   9/20/2004   1, 7, 9   Registered Eastman Kodak Co.     -1
     FLEXCEL   Spain   2550919.5   7/16/2003   2550919   12/18/2003   1, 7, 9  
Registered Eastman Kodak Co.     -1      FLEXCEL   Sweden   200305076   9/4/2003
  365488   2/13/2004   1, 7, 9   Registered Eastman Kodak Co.     -1     
FLEXCEL   United States of America (USA)   78/282416   8/4/2003   3392716  
3/4/2008   7   Registered Eastman Kodak Co.     -1      GALLERY   Canada      
257305   4/3/1996     Registered Eastman Kodak Co.     -1      GEN 5   Canada  
861572   11/14/1997   537679   11/24/2000     Registered Eastman Kodak Co.    
-1      GENERATION NEWS   Argentina   2812189   3/26/2008   2278769   3/25/2009
  7   Registered Eastman Kodak Co.     -1      GENERATION NEWS   Canada  
1393041   4/25/2008   TMA788993   1/28/2011   7   Registered Eastman Kodak Co.  
  -1      GENERATION NEWS   Chile   813494   3/28/2008   835409   12/2/2008   7
  Registered Eastman Kodak Co.     -1      GENERATION NEWS   Hong Kong  
301075491   3/19/2008   301075491   3/19/2008   7   Registered Eastman Kodak Co.
    -1      GENERATION NEWS   India   1668126   3/24/2008       7   Pending
Application Eastman Kodak Co.     -1      GENERATION NEWS   International (WIPO)
  961096   4/8/2008   961096   4/8/2008   7   Registered Eastman Kodak Co.    
-1      GENERATION NEWS   Mexico   922371   3/25/2008   1064015   9/30/2008   7
  Registered Eastman Kodak Co.     -1      GENERATION NEWS   Taiwan   97012792  
3/21/2008   1330405   10/1/2008   7   Registered Eastman Kodak Co.     -1     
GENERATION NEWS   United States of America (USA)   77430834   3/25/2008  
3640816   6/16/2009   7   Registered Eastman Kodak Co.     -1      GENERATION
NEWS   Venezuela   5493-08   3/26/2008   290458   12/9/2008   7   Registered
Eastman Kodak Co.     -1      GENESIS   Canada   815929   6/21/1996   477425  
6/10/1997     Registered Eastman Kodak Co.     -1      GOLD   Andorra   3688  
1/14/1997   2453   1/14/1997   1   Registered Eastman Kodak Co.     -1      GOLD
  Argentina   2712496   11/6/2006   2192358   10/31/2007   1   Registered
Eastman Kodak Co.     -1      GOLD   Australia   676525   10/30/1995   676525  
10/30/1995   1   Registered Eastman Kodak Co.     -1      GOLD   Chile   816944
    831471   6/12/2008   1   Registered Eastman Kodak Co.     -1      GOLD  
China (People’s Republic of)   95051071   4/27/1995   940003   2/7/1997   1  
Registered Eastman Kodak Co.     -1      GOLD   Colombia   92/282526  
11/14/1995   130228   12/13/1995   1   Registered Eastman Kodak Co.     -1     
GOLD   Costa Rica   None   12/10/1997   108473   7/28/1998   1   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      GOLD   Costa Rica   None   12/10/1997   108472  
7/28/1998   40   Registered Eastman Kodak Co.     -1      GOLD   Ecuador   83766
  12/16/1997   1230   8/9/1999   1   Registered Eastman Kodak Co.     -1     
GOLD   Ecuador   83767   12/16/1997   1229   8/9/1999   40   Registered Eastman
Kodak Co.     -1      GOLD   El Salvador   11997006684   11/6/1997   092BOOK78  
6/12/1998   1   Registered Eastman Kodak Co.     -1      GOLD   El Salvador  
11997006683   11/6/1997   224BOOK79   8/12/1998   40   Registered Eastman Kodak
Co.     -1      GOLD   Estonia   9083   10/27/1993   18487   2/19/1996   1,
16-Renew 1 only   Registered Eastman Kodak Co.     -1      GOLD   European
(O.H.M.I.)   1369016   11/3/1999   1369016   11/6/2000   1   Registered Eastman
Kodak Co.     -1      GOLD   Georgia   9078/03   3/30/1994   8550   3/5/1998  
1, 16   Registered Eastman Kodak Co.     -1      GOLD   Germany   39408597.3  
11/1/1996   39408597   12/1/2000   1   Registered Eastman Kodak Co.     -1     
GOLD   Guatemala   9770/97   11/21/1997   105921   8/21/2000   1   Registered
Eastman Kodak Co.     -1      GOLD   Guatemala   9771/97   11/21/1997   98951  
9/30/1999   40   Registered Eastman Kodak Co.     -1      GOLD   India   633229
  7/7/1994   633229   7/7/1994   1   Registered Eastman Kodak Co.     -1     
GOLD   Indonesia       IDM000195648   6/30/1989   1   Registered Eastman Kodak
Co.     -1      GOLD   Latvia   M-93-8128   9/21/1993   33632   8/20/1996   1,
16   Registered Eastman Kodak Co.     -1      GOLD   Lithuania   13087  
10/13/1993   24308   2/18/1997   1, 16   Registered Eastman Kodak Co.     -1   
  GOLD   Madagascar   95/00822D   7/13/1995   1587   7/13/1995   1, 9, 16  
Registered Eastman Kodak Co.     -1      GOLD   Mexico   38769   3/8/1988  
575236   4/14/1998   1, 9, 14, 16   Registered Eastman Kodak Co.     -1     
GOLD   Nicaragua   None   12/2/1997   38953CC   10/8/1998   1   Registered
Eastman Kodak Co.     -1      GOLD   Nicaragua   None   12/2/1997   38945CC  
10/8/1998   40   Registered Eastman Kodak Co.     -1      GOLD   Panama   92067
  1/21/1998   92067   1/21/1998   1   Registered Eastman Kodak Co.     -1     
GOLD   Panama   92068   1/21/1998   92068   1/21/1998   40   Registered Eastman
Kodak Co.     -1      GOLD   Peru   162     99633   9/21/1992   1   Registered
Eastman Kodak Co.     -1      GOLD   Philippines   4-1997-119543   4/10/1997  
4-1997-119543   2/10/2003   1   Registered Eastman Kodak Co.     -1      GOLD  
Poland   96509   2/8/1991   R-71234   2/8/1991   1   Registered Eastman Kodak
Co.     -1      GOLD   Russian Federation   93047624   10/19/1993   144469  
7/22/1996   1, 16   Registered Eastman Kodak Co.     -1      GOLD   South Africa
  97/11971   8/7/1997   97/11971   8/7/1997   1   Registered Eastman Kodak Co.  
  -1      GOLD   South Africa   97/11972   8/7/1997   97/11972   8/7/1997   40  
Registered Eastman Kodak Co.     -1      GOLD   Sri Lanka   80872   11/6/1996  
    1   Pending Eastman Kodak Co.     -1      GOLD   United States of America
(USA)   74-614525   12/22/1994   1941031   12/12/1995   1   Registered Eastman
Kodak Co.     -1      GOLD   Venezuela   19340-95   12/4/1995   P-195508  
3/7/1997   1   Registered Eastman Kodak Co.     -1      GOLD (STYLIZED)  
Denmark   303/86   1/16/1986   1988 03590   10/21/1988   1   Registered Eastman
Kodak Co.     -1      GOLD (STYLIZED)   Finland   T198600327   1/23/1986  
105650   11/20/1989   1, 9, 16   Registered Eastman Kodak Co.     -1      GOLD
(STYLIZED)   Greece   82129   3/20/1986   82129   3/20/1986   1   Registered
Eastman Kodak Co.     -1      GOLD (STYLIZED)   Iceland   884/1991   9/26/1991  
182/1992   2/20/1992   1, 16   Registered Eastman Kodak Co.     -1      GOLD
(STYLIZED)   Norway   19860133   1/13/1986   130013   9/17/1997   1, 9, 16  
Registered Eastman Kodak Co.     -1      GOLD (STYLIZED)   Sweden   234/86  
1/13/1986   241568   10/16/1992   1, 9, 16   Registered Eastman Kodak Co.     -1
     GOLD (STYLIZED)   Turkey   93/8306   8/17/1993   93/8306   8/17/1993   1,
9, 16   Registered Eastman Kodak Co.     -1      GREENSTAR   France   94534810  
8/30/1994   94534810   11/3/1995   1, 7, 16   Registered Eastman Kodak Co.    
-1      HAWKEYE   Denmark   1995/1248   2/16/1995   1995/4427   7/7/1995   1, 9
  Registered Eastman Kodak Co.     -1      HAWKEYE   Finland   849/95  
2/14/1995   203181   11/29/1996   1   Registered Eastman Kodak Co.     -1     
HAWKEYE   India     10/8/1942   6255   5/26/1944   9   Registered Eastman Kodak
Co.     -1      HAWKEYE   Ireland   95/1063   2/14/1995   174181   2/14/1995   1
  Registered Eastman Kodak Co.     -1      HAWKEYE   Norway   19951077  
2/17/1995   174695   6/27/1996   1, 9   Registered Eastman Kodak Co.     -1     
HAWKEYE   United Kingdom   2011659   2/20/1995   2011659   2/20/1995   1  
Registered Eastman Kodak Co.     -1      HCF   South Africa   B85/3706  
5/27/1985   B85/3706   5/27/1985   1   Registered Eastman Kodak Co.     -1     
HERO   Canada   1513991   2/4/2011   840761   1/21/2013   9   Registered Eastman
Kodak Co.     -1      HERO   International (WIPO)   1069927   2/25/2011  
1069927   2/25/2011   9   Registered Eastman Kodak Co.     -1      HERO   Mexico
  1153300   2/8/2011   1217592   5/18/2011   9   Registered Eastman Kodak Co.  
  -1      HERO   United States of America (USA)   85241300   2/14/2011   4265088
  12/25/2012   9   Registered Eastman Kodak Co.     -1      HIGH DEFINITION
IMAGING & DESIGN (horizontal presentation)   Canada   1101722   5/3/2001  
TMA602665   2/19/2004     Registered Eastman Kodak Co.     -1      HIGH FILM  
Mexico   223023   1/30/1995   519469   3/26/1996   9   Registered Eastman Kodak
Co.     -1      HIGH FILM   Mexico   223024   1/30/1995   490709   5/2/1995   16
  Registered Eastman Kodak Co.     -1      HIPERCOLOR   Mexico   612627  
7/31/2003   998448   8/20/2007   1   Registered Eastman Kodak Co.     -1     
HORSELL   Hong Kong   199907896   6/21/1999   200006392   5/5/2000   1  
Registered Eastman Kodak Co.     -1      HORSELL   New Zealand   310640  
6/4/1999   310640   6/4/1999   1   Registered Eastman Kodak Co.     -1      IBT
LOGO DEVICE (INTEGRATED BOOSTER TECHNOLOGY)   Denmark   3805/93   6/11/1993  
5885/93   8/6/1993   1   Registered Eastman Kodak Co.     -1      IBT LOGO
DEVICE (INTEGRATED BOOSTER TECHNOLOGY)   Finland   3244/93   7/21/1993   134402
  10/5/1994   1   Registered Eastman Kodak Co.     -1      IBT LOGO DEVICE
(INTEGRATED BOOSTER TECHNOLOGY)   Norway   933459   7/20/1993   164422  
9/1/1994   1   Registered Eastman Kodak Co.     -1      IBT LOGO DEVICE
(INTEGRATED BOOSTER TECHNOLOGY)   Sweden   93-5386   6/11/1993   263425  
1/13/1995   1   Registered Eastman Kodak Co.     -1      IMAGE PAC   Japan  
8522/2004   2/2/2004   4811902   10/22/2004   9   Registered Eastman Kodak Co.  
  -1      IMAGECAPTURE   Norway   82.0154   1/18/1982   114842   10/20/1983   1
  Registered Eastman Kodak Co.     -1      IMAGECARE & DESIGN   Argentina  
2797219   1/10/2008   2255524   10/27/2008   42   Registered Eastman Kodak Co.  
  -1      IMAGECARE & DESIGN   Australia   706348   4/15/1996   706348  
4/15/1996   1, 9, 16, 35, 40, 42   Registered Eastman Kodak Co.     -1     
IMAGECARE & DESIGN   Brazil   819647004   11/11/1996   819647004   4/6/1999  
40.15, 40.55, 40.6   Registered Eastman Kodak Co.     -1      IMAGECARE & DESIGN
  Chile   791334   10/8/2007   810876   11/25/1997   42   Registered Eastman
Kodak Co.     -1      IMAGECARE & DESIGN   China (People’s Republic of)  
960126340   11/15/1996   1141746   1/7/1998   42   Registered Eastman Kodak Co.
    -1      IMAGECARE & DESIGN   Denmark   5896/96   11/1/1996   VR 1997 02471  
6/13/1997   42   Registered Eastman Kodak Co.     -1      IMAGECARE & DESIGN  
Finland   4521/96   10/31/1996   206879   7/15/1997   42   Registered Eastman
Kodak Co.     -1      IMAGECARE & DESIGN   Greece   131198   11/7/1996   131198
  11/17/1998   42   Registered Eastman Kodak Co.     -1      IMAGECARE & DESIGN
  Hong Kong   12243/1996   9/30/1996   B3193/1998   9/30/1996   35, 42  
Registered Eastman Kodak Co.     -1      IMAGECARE & DESIGN   Indonesia  
J97-4364   3/14/1997   IDM000126506   11/20/1997   42   Registered Eastman Kodak
Co.     -1      IMAGECARE & DESIGN   Ireland   96/5678   10/30/1996   205748  
10/30/1996   42   Registered Eastman Kodak Co.     -1      IMAGECARE & DESIGN  
Japan   116829/1996   10/16/1996   4374846   4/7/2000   42   Registered Eastman
Kodak Co.     -1      IMAGECARE & DESIGN   Mexico   275124   9/26/1996   626506
  9/26/1996   42   Registered Eastman Kodak Co.     -1      IMAGECARE & DESIGN  
New Zealand   B266397   8/28/1996   B266397   8/28/1996   42   Registered
Eastman Kodak Co.     -1      IMAGECARE & DESIGN   Norway   6748/1996  
10/30/1996   186157   10/30/1997   42   Registered Eastman Kodak Co.     -1     
IMAGECARE & DESIGN   Peru   22855   10/3/1996   9541   1/13/1997   42  
Registered Eastman Kodak Co.     -1      IMAGECARE & DESIGN   Singapore   B
T96/11113Z   10/14/1996   T96/11113Z   10/14/1996   42   Registered Eastman
Kodak Co.     -1      IMAGECARE & DESIGN   South Africa   96/13487   9/25/1996  
96/13487   9/25/1996   42   Registered Eastman Kodak Co.     -1      IMAGECARE &
DESIGN   South Korea   1996-12623   10/12/1996   45203   8/11/1998   35, 40, 41,
42   Registered Eastman Kodak Co.     -1      IMAGECARE & DESIGN   Sweden  
9976/96   10/31/1996   323976   6/27/1997   42   Registered Eastman Kodak Co.  
  -1      IMAGECARE & DESIGN   Taiwan   88010865   3/15/1999   131368  
10/16/2000   42   Registered Eastman Kodak Co.     -1      IMAGECARE & DESIGN  
Venezuela   18371/96   10/30/1996   8102   7/31/1998   42   Registered Eastman
Kodak Co.     -1      IMAGEDIRECT   Canada   1078755   10/16/2000   TMA579124  
4/8/2003   9   Registered Eastman Kodak Co.     -1      IMAGELINK   Andorra  
3678   1/14/1997   2458   1/14/1997   1, 9   Registered Eastman Kodak Co.     -1
     IMAGELINK   Argentina   2576148   3/10/2005   2119482   10/10/2006   9  
Registered Eastman Kodak Co.     -1      IMAGELINK   Australia   A524755  
12/7/1989   A524755   12/7/1989   1   Registered Eastman Kodak Co.     -1     
IMAGELINK   Australia   A524756   12/7/1989   A524756   12/7/1989   9  
Registered Eastman Kodak Co.     -1      IMAGELINK   Australia   1045604  
3/9/2005   1045604   3/9/2005   9   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      IMAGELINK   Canada   646016   12/4/1989   394120  
2/14/1992     Registered Eastman Kodak Co.     -1      IMAGELINK   China
(People’s Republic of)   93090729     776330   1/20/1995   37   Registered
Eastman Kodak Co.     -1      IMAGELINK   Denmark   8878/90   11/21/1990  
1017/93   2/5/1993   1, 9, 16, 20, 37, 38   Registered Eastman Kodak Co.     -1
     IMAGELINK   Finland   5984/90   11/19/1990   119297   5/20/1992   1, 9, 16,
20, 37, 38   Registered Eastman Kodak Co.     -1      IMAGELINK   Georgia  
8606/3   7/30/1993   5180   4/24/1997   1, 9, 16, 20, 37, 38   Registered
Eastman Kodak Co.     -1      IMAGELINK   Greece   115000   7/8/1993   115000  
7/8/1993   37, 38   Registered Eastman Kodak Co.     -1      IMAGELINK   Hong
Kong   1281/91   2/26/1991   B7183/94   2/26/1991   1   Registered Eastman Kodak
Co.     -1      IMAGELINK   Hong Kong   1280/91   2/26/1991   B4041/1998  
2/26/1991   9   Registered Eastman Kodak Co.     -1      IMAGELINK   Hong Kong  
300381933   3/8/2005   300381933   3/8/2005   9   Registered Eastman Kodak Co.  
  -1      IMAGELINK   Iceland   858/1991   9/26/1991   43/1992   1/23/1992   1,
9, 16   Registered Eastman Kodak Co.     -1      IMAGELINK   Indonesia  
D00.2005.000462   4/12/2005       9   Pending Application Eastman Kodak Co.    
-1      IMAGELINK   Japan   40629/2005   5/10/2005   4926284   2/3/2006   9  
Registered Eastman Kodak Co.     -1      IMAGELINK   Japan   189095/92  
9/16/1992   3013724   12/22/1994   37   Registered Eastman Kodak Co.     -1     
IMAGELINK   Japan   139608/1989   12/7/1989   2370735   1/31/1992   9, 10  
Registered Eastman Kodak Co.     -1      IMAGELINK   Jordan   50453   8/5/1998  
50453   8/5/1998   1   Registered Eastman Kodak Co.     -1      IMAGELINK   New
Zealand       198113     1   Registered Eastman Kodak Co.     -1      IMAGELINK
  New Zealand       198114     9   Registered Eastman Kodak Co.     -1     
IMAGELINK   Norway   90.5988   11/16/1990   157077   6/17/1993   1, 9, 16, 20,
37, 38   Registered Eastman Kodak Co.     -1      IMAGELINK   Poland   96485  
2/8/1991   70708   2/8/1991   9   Registered Eastman Kodak Co.     -1     
IMAGELINK   Sweden   90-10420   11/14/1990   251788   9/17/1993   1, 9, 16, 20,
37, 38   Registered Eastman Kodak Co.     -1      IMAGELINK   Taiwan   94010603
  3/10/2005   1181138   11/16/2005   9   Registered Eastman Kodak Co.     -1   
  IMAGELINK   Turkmenistan   1(2879)   12/29/1995   3024   11/25/1998   1, 9,
16, 20, 37, 38   Registered Eastman Kodak Co.     -1      IMAGELINK   United
Kingdom   2001445   10/31/1994   2001445   10/31/1994   9, 37, 38   Registered
Eastman Kodak Co.     -1      IMAGELINK   United States of America (USA)  
74/549636   7/15/1994   1914405   8/29/1995   1   Registered Eastman Kodak Co.  
  -1      IMAGE-LINK   Canada   479418   12/9/1981   295803   10/5/1984   9  
Registered Eastman Kodak Co.     -1      IMAGE-LINK   Denmark   00638/82  
2/11/1982   3263/82   9/10/1982   9   Registered Eastman Kodak Co.     -1     
IMAGE-LINK   Finland   0709/1982   2/1/1982   92743   6/5/1985   9   Registered
Eastman Kodak Co.     -1      IMAGE-LINK   Norway   82.028   1/27/1982   114548
  9/1/1983   9   Registered Eastman Kodak Co.     -1      IMAGE-LINK   Sweden  
082/0449   1/26/1982   182051   6/24/1982   9   Registered Eastman Kodak Co.    
-1      IMAGELITE   Georgia   4720/03   7/30/1993   1959   6/24/1996   1  
Registered Eastman Kodak Co.     -1      IMAGELITE   Norway   89/1323  
3/21/1989   142993   10/4/1990   1   Registered Eastman Kodak Co.     -1     
IMAGESET   Denmark   1993/7165   11/4/1993   1994/1654   3/11/1994   1  
Registered Eastman Kodak Co.     -1      IMAGESET   Finland   814/94   2/15/1994
  135597   12/20/1994   1   Registered Eastman Kodak Co.     -1      IMAGESET  
Greece   116684   11/12/1993   116684   11/12/1993   1   Registered Eastman
Kodak Co.     -1      IMAGESET   Sweden       259205   6/23/1994   1  
Registered Eastman Kodak Co.     -1      IMAGESMART   Canada   1078754  
10/16/2000   TMA578918   4/3/2003   9   Registered Eastman Kodak Co.     -1     
IMT   Mexico   99354   4/2/1976   207273   10/26/1977   9   Registered Eastman
Kodak Co.     -1      INFOCAPTURE   Norway   82.0155   1/18/1982   114528  
8/24/1983   1   Registered Eastman Kodak Co.     -1      INFOGUARD   Australia  
595699   2/11/1993   A595699   2/11/1993   1   Registered Eastman Kodak Co.    
-1      INFOGUARD   Canada   722329   2/8/1993   442271   4/28/1995   1  
Registered Eastman Kodak Co.     -1      INFOGUARD   Denmark   1288/93    
7241/93   10/15/1993   1   Registered Eastman Kodak Co.     -1      INFOGUARD  
Finland   922/93   3/3/1993   130623   2/7/1994   1   Registered Eastman Kodak
Co.     -1      INFOGUARD   Ireland   93/0725   2/23/1993   153716   2/23/1993  
1   Registered Eastman Kodak Co.     -1      INFOGUARD   Norway   931031  
3/2/1993   167256   3/16/1995   1   Registered Eastman Kodak Co.     -1     
INFOGUARD   Sweden   93-1632   2/23/1993   254540   1/21/1994   1   Registered
Eastman Kodak Co.     -1      INFOGUARD   United Kingdom   1527399   2/19/1993  
1527399   2/19/1993   1   Registered Eastman Kodak Co.     -1      INFOGUARD  
United States of America (USA)   74/351189   1/22/1993   1836098   5/10/1994   9
  Registered Eastman Kodak Co.     -1      INSTAMATIC   Argentina   2612388  
8/22/2005   2073051   3/17/2006   9   Registered Eastman Kodak Co.     -1     
INSTAMATIC   Chile   685032   4/28/2005   729819   7/22/2005   9   Registered
Eastman Kodak Co.     -1      INSTAMATIC   Ecuador       527/75   4/10/1974   1,
9   Registered Eastman Kodak Co.     -1      INSTAMATIC   India       260059  
10/16/1997   1   Registered Eastman Kodak Co.     -1      INSTAMATIC   India    
  260060   10/16/1997   9   Registered Eastman Kodak Co.     -1      INSTAMATIC
  India       260061   10/16/1997   11   Registered Eastman Kodak Co.     -1   
  INSTAMATIC   India       260062   10/16/1997   16   Registered Eastman Kodak
Co.     -1      INSTAMATIC   India       260063   10/16/1997   18   Registered
Eastman Kodak Co.     -1      INSTAMATIC   Mexico   54971   1/4/1989   361385  
4/26/1989   1, 6, 8, 9, 11, 12, 14, 16   Registered Eastman Kodak Co.     -1   
  INSTAMATIC   Sarawak       SAR/4497   2/27/1963   9   Registered Eastman Kodak
Co.     -1      INSTAMATIC   South Africa   63/0667   2/22/1963   63/0667  
2/22/1963   9   Registered Eastman Kodak Co.     -1      INSTAMATIC   Thailand  
285709   5/18/1995   Kor30066   7/28/1995   9   Registered Eastman Kodak Co.    
-1      INSTAMATIC   Venezuela   913/63   3/1/1963   47280   4/29/1964   9  
Registered Eastman Kodak Co.     -1      INTEGRIS   Japan   2003-028220  
4/8/2003   4712933   9/26/2003   2, 9, 16   Registered Eastman Kodak Co.     -1
     IQSMART   Australia   918113   6/28/2002   918113   6/28/2002   9  
Registered Eastman Kodak Co.     -1      IQSMART   European (O.H.M.I.)   2755783
  6/28/2002   2755783   6/28/2002   9   Registered Eastman Kodak Co.     -1     
IQSMART   Japan   2002-055055   7/2/2002   4658713   4/4/2003   9   Registered
Eastman Kodak Co.     -1      IQSMART   Singapore   T02/09409J   6/29/2002  
T02/09409J   6/4/2003   9   Registered Eastman Kodak Co.     -1      IRIS  
Australia   525023   12/12/1989   525023   8/22/1994   2   Registered Eastman
Kodak Co.     -1      IRIS   Israel   144036   11/19/2000   144036   11/12/2001
  2   Registered Eastman Kodak Co.     -1      IRIS   Israel   144037  
11/19/2000   144037   1/2/2003   9   Registered Eastman Kodak Co.     -1     
IRIS   Israel   144038   11/19/2000   144038   1/2/2003   16   Registered
Eastman Kodak Co.     -1      IRIS   Japan   2000-139037   12/25/2000   4740873
  1/16/2004   2   Registered Eastman Kodak Co.     -1      IRIS   Singapore  
1940/94   3/9/1994   T94/01940F   3/9/1994   9   Registered Eastman Kodak Co.  
  -1      IRIS   United Kingdom   1410359   12/8/1989   1410359   1/8/1999   9  
Registered Eastman Kodak Co.     -1      IRIS   United States of America (USA)  
74091039   8/23/1990   2007303   10/15/1996   2, 9, 16   Registered Eastman
Kodak Co.     -1      KEYKODE   Australia   A552090   3/15/1991   A552090  
12/22/1992   1   Registered Eastman Kodak Co.     -1      KEYKODE   Australia  
A552094   3/15/1991   A552094   2/25/1993   9   Registered Eastman Kodak Co.    
-1      KEYKODE   Denmark   2108/91   3/20/1991   2044/92   3/27/1992   1, 9  
Registered Eastman Kodak Co.     -1      KEYKODE   Finland   1320/91   3/18/1991
  120940   8/5/1992   1, 9   Registered Eastman Kodak Co.     -1      KEYKODE  
Greece   103434   3/29/1991   103434   6/17/1994   1, 9   Registered Eastman
Kodak Co.     -1      KEYKODE   Japan   24499/1991   3/11/1991   2542605  
5/31/1993   1, 9   Registered Eastman Kodak Co.     -1      KEYKODE   New
Zealand   208254   2/19/1991   208254   2/19/1998   1   Registered Eastman Kodak
Co.     -1      KEYKODE   New Zealand   208255   2/19/1991   208255   2/19/1998
  9   Registered Eastman Kodak Co.     -1      KEYKODE   Norway   91.1415  
3/18/1991   157463   7/1/1993   1, 9   Registered Eastman Kodak Co.     -1     
KEYKODE   Sweden   91-2480   3/19/1991   246744   2/19/1993   1, 9   Registered
Eastman Kodak Co.     -1      KEYKODE   United States of America (USA)  
75/634494   2/8/1999   2304310   12/28/1999   1   Registered Eastman Kodak Co.  
  -1      KODABROME   Denmark   1975/551   2/10/1975   1975/4362   10/24/1975  
1   Registered Eastman Kodak Co.     -1      KODABROME   Mexico   87313    
195555   5/31/1976   16   Registered Eastman Kodak Co.     -1      KODABROME  
Sweden       152312   8/8/1975   1   Registered Eastman Kodak Co.     -1     
KODABROMIDE   Argentina   2444116   7/14/2003   1951595   9/18/2003   1  
Registered Eastman Kodak Co.     -1      KODABROMIDE   Chile   269708     699287
  4/29/1994   1, 9   Registered Eastman Kodak Co.     -1      KODABROMIDE  
Japan   708459/1993   3/22/1993   430097     1, 9   Registered Eastman Kodak Co.
    -1      KODACHROME   Andorra   4327   1/21/1997   4713   1/21/1997   1  
Registered Eastman Kodak Co.     -1      KODACHROME   Angola   4095/94  
12/1/1994   4095/94   7/22/1999   1   Registered Eastman Kodak Co.     -1     
KODACHROME   Angola   4096/94   12/1/1994   4096/94   8/9/1999   16   Registered
Eastman Kodak Co.     -1      KODACHROME   Angola   4097/94   12/1/1994  
4097/94   8/9/1999   40   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      KODACHROME   Argentina   2444086   7/14/2003  
1950523   9/12/2003   40   Registered Eastman Kodak Co.     -1      KODACHROME  
Bolivia       83373-A   12/8/1970   1   Registered Eastman Kodak Co.     -1     
KODACHROME   Bolivia       83372-A   12/8/1970   9   Registered Eastman Kodak
Co.     -1      KODACHROME   Bolivia       83380-A   12/8/1970   16   Registered
Eastman Kodak Co.     -1      KODACHROME   Bosnia and Herzegovina   BAZR 96227  
3/9/1996   BAZR 96227   3/9/1996   1, 9   Registered Eastman Kodak Co.     -1   
  KODACHROME   Brazil   32327     2436159   5/22/1945   1.7   Registered Eastman
Kodak Co.     -1      KODACHROME   Brazil   32328     5023750   5/22/1960  
9.45, 9.8   Registered Eastman Kodak Co.     -1      KODACHROME   Chile   809442
  2/28/2008   827418   5/18/2008   1, 9   Registered Eastman Kodak Co.     -1   
  KODACHROME   China (People’s Republic of)   9700135119   12/18/1997   1260004
  4/7/1999   1   Registered Eastman Kodak Co.     -1      KODACHROME   Croatia  
Z940348N   2/9/1994   Z940348N   2/9/1994   1, 9   Registered Eastman Kodak Co.
    -1      KODACHROME   Dominican Republic     2/21/1992   53167   4/14/1992  
9   Registered Eastman Kodak Co.     -1      KODACHROME   Dominican Republic    
2/21/1992   53184   4/14/1992   70   Registered Eastman Kodak Co.     -1     
KODACHROME   Dominican Republic   2012/4718   1/23/2012   53038   4/14/1992   1,
5   Registered Eastman Kodak Co.     -1      KODACHROME   Estonia   9081  
10/27/1993   18164   1/11/1996   1, 16   Registered Eastman Kodak Co.     -1   
  KODACHROME   European (O.H.M.I.)   28472   4/1/1996   28472   2/4/1998   1,
16, 35, 40, 42-Renew 1, 16 only   Registered Eastman Kodak Co.     -1     
KODACHROME   Greece       18135   6/20/1992   1, 2   Registered Eastman Kodak
Co.     -1      KODACHROME   Greece   114986   7/8/1993   114986   12/19/1995  
40, 41, 42   Registered Eastman Kodak Co.     -1      KODACHROME   Hong Kong  
99/49   2/3/1977   19490952AA   2/3/1949   1, 9, 16   Registered Eastman Kodak
Co.     -1      KODACHROME   Iceland   856/1991   9/26/1991   41/1992  
1/23/1992   1, 9, 16, 40   Registered Eastman Kodak Co.     -1      KODACHROME  
India     10/8/1942   6259   3/17/1945   1   Registered Eastman Kodak Co.     -1
     KODACHROME   Indonesia       IDM000158970   3/15/1998   1   Registered
Eastman Kodak Co.     -1      KODACHROME   Iran     10/10/1976   46026  
11/16/1996   1, 9, 16, 35   Registered Eastman Kodak Co.     -1      KODACHROME
  Israel       3899   8/27/1997   1   Registered Eastman Kodak Co.     -1     
KODACHROME   Japan   705392/93   2/23/1993   423774   7/29/1993   1, 9  
Registered Eastman Kodak Co.     -1      KODACHROME   Jordan     8/26/1953  
2449   8/26/1988   1   Registered Eastman Kodak Co.     -1      KODACHROME  
Laos   2125   6/3/1993   1344   6/4/2003   1   Registered Eastman Kodak Co.    
-1      KODACHROME   Latvia   M-93-8129   9/21/1993   33633   8/20/1996   1, 16
  Registered Eastman Kodak Co.     -1      KODACHROME   Lithuania   13086  
10/13/1993   24309   2/18/1997   1, 16   Registered Eastman Kodak Co.     -1   
  KODACHROME   Macedonia   PZ-1235/94   2/8/1994   6332   2/8/1994   1, 9  
Registered Eastman Kodak Co.     -1      KODACHROME   Madagascar   95/00833D  
7/13/1995   1598   7/13/1995   35, 37, 40, 41   Registered Eastman Kodak Co.    
-1      KODACHROME   Malawi       785/59   2/8/1993   1   Registered Eastman
Kodak Co.     -1      KODACHROME   Malaysia   88/01118   3/15/1988   88/01118  
7/11/1994   1   Registered Eastman Kodak Co.     -1      KODACHROME   Mexico  
104606   9/27/1976   205871   9/1/1977   1   Registered Eastman Kodak Co.     -1
     KODACHROME   Mexico   79526   4/9/1974   185476   10/10/1974   40  
Registered Eastman Kodak Co.     -1      KODACHROME   Mexico   27333     50353  
5/16/1945   1, 6, 8, 9, 11, 12, 14, 16   Registered Eastman Kodak Co.     -1   
  KODACHROME   Myanmar (Burma)       3656/1993   11/30/1993   1, 16   Registered
Eastman Kodak Co.     -1      KODACHROME   Panama       1208   3/2/1979   1  
Registered Eastman Kodak Co.     -1      KODACHROME   Peru   5398     11550  
12/15/1977   1   Registered Eastman Kodak Co.     -1      KODACHROME   Peru  
1489     1943   12/7/1975   9   Registered Eastman Kodak Co.     -1     
KODACHROME   Poland   96507   2/8/1991   R-71232   2/8/1991   1, 9, 16, 40  
Registered Eastman Kodak Co.     -1      KODACHROME   Russian Federation  
93047622   10/19/1993   129937   7/24/1995   1, 16   Registered Eastman Kodak
Co.     -1      KODACHROME   Serbia and Montenegro   8891     8891   8/2/1990  
  Registered Eastman Kodak Co.     -1      KODACHROME   Singapore      
T39/02825C   7/14/1939   1   Registered Eastman Kodak Co.     -1      KODACHROME
  Slovenia   Z-3580146   2/21/1994   Z-3580146   6/18/1996   1, 9   Registered
Eastman Kodak Co.     -1      KODACHROME   South Africa   65/4485   11/4/1965  
65/4485   11/4/1965   1   Registered Eastman Kodak Co.     -1      KODACHROME  
South Africa   65/4486   11/4/1965   65/4486   11/4/1965   9   Registered
Eastman Kodak Co.     -1      KODACHROME   South Africa   65/4487   11/4/1965  
65/4487   11/4/1965   16   Registered Eastman Kodak Co.     -1      KODACHROME  
South Korea   2891/1970   8/17/1970   20668   12/14/1970   1, 9   Registered
Eastman Kodak Co.     -1      KODACHROME   Taiwan       19721   4/1/1965   19  
Registered Eastman Kodak Co.     -1      KODACHROME   Thailand   285703  
7/28/1965   Kor30060   7/28/1965   1   Registered Eastman Kodak Co.     -1     
KODACHROME   Tunisia   EE050839   4/19/2005   EE050839   4/19/2005   1, 9, 16  
Registered Eastman Kodak Co.     -1      KODACHROME   United States of America
(USA)   71366811   6/29/1935   329489   10/29/1935   1   Registered Eastman
Kodak Co.     -1      KODACHROME   Venezuela   15097   11/28/1985   132209  
1/27/1988   1   Registered Eastman Kodak Co.     -1      KODACHROME   Venezuela
      37002-F   6/27/1959   9   Registered Eastman Kodak Co.     -1     
KODACHROME   Zambia       785/59   2/8/1993   1   Registered Eastman Kodak Co.  
  -1      KODACHROME   Zimbabwe     2/8/1958   785/59   8/12/1926   1  
Registered Eastman Kodak Co.     -1      KODACOLOR   Andorra   4328   1/21/1997
  4707   1/21/1997   1, 40   Registered Eastman Kodak Co.     -1      KODACOLOR
  Angola   4098/94   12/1/1994   4098/94   8/4/1999   1   Registered Eastman
Kodak Co.     -1      KODACOLOR   Angola   4099/94   12/1/1994   4099/94  
8/4/1999   16   Registered Eastman Kodak Co.     -1      KODACOLOR   Angola  
4100/94   12/1/1994   4100/94   8/3/1999   40   Registered Eastman Kodak Co.    
-1      KODACOLOR   Argentina   2366553   2/21/2002   1872364   5/22/2002   1  
Registered Eastman Kodak Co.     -1      KODACOLOR   Argentina   2492511  
1/30/2004   1984386   6/29/2004   40   Registered Eastman Kodak Co.     -1     
KODACOLOR   Bolivia       83371-A   12/8/1970   1   Registered Eastman Kodak Co.
    -1      KODACOLOR   Bolivia       83370-A   12/8/1970   9   Registered
Eastman Kodak Co.     -1      KODACOLOR   Bolivia       83381-A   12/8/2000   16
  Registered Eastman Kodak Co.     -1      KODACOLOR   Chile   685033  
4/28/2005   729848   7/25/2005   1, 9, 16   Registered Eastman Kodak Co.     -1
     KODACOLOR   China (People’s Republic of)   9900130175   11/3/1999   1500091
  1/7/2001   1   Registered Eastman Kodak Co.     -1      KODACOLOR   Cuba      
111217   7/1/1995   9   Registered Eastman Kodak Co.     -1      KODACOLOR  
Cuba       112102   7/6/1996   16   Registered Eastman Kodak Co.     -1     
KODACOLOR   Dominican Republic     2/26/1992   53183   4/14/1992   70  
Registered Eastman Kodak Co.     -1      KODACOLOR   Dominican Republic  
2012/4710   1/23/2012   53039   4/14/1992   1, 5   Registered Eastman Kodak Co.
    -1      KODACOLOR   Ecuador       523/75   4/10/1974   1, 9, 16   Registered
Eastman Kodak Co.     -1      KODACOLOR   El Salvador   1933/91   8/14/1991  
188BOOK13   10/20/1992   1   Registered Eastman Kodak Co.     -1      KODACOLOR
  El Salvador   1960/91   8/15/1991   51BOOK11   6/23/1992   9   Registered
Eastman Kodak Co.     -1      KODACOLOR   El Salvador   1928/91   8/14/1991  
185BOOK13   10/20/1992   16   Registered Eastman Kodak Co.     -1      KODACOLOR
  El Salvador   1961/91   8/15/1991   187BOOK13   10/20/1992   40   Registered
Eastman Kodak Co.     -1      KODACOLOR   Estonia   9084   10/27/1993   18165  
1/11/1996   1   Registered Eastman Kodak Co.     -1      KODACOLOR   European
(O.H.M.I.)   28480   4/1/1996   28480   2/4/1998   1, 16, 35, 40, 42-Renew 1, 16
only   Registered Eastman Kodak Co.     -1      KODACOLOR   Finland   T198703559
  8/24/1987   105947   12/20/1989   1, 9, 16   Registered Eastman Kodak Co.    
-1      KODACOLOR   Georgia   1994 011467   3/30/1994   M13224   4/4/2000   1  
Registered Eastman Kodak Co.     -1      KODACOLOR   Greece   62655   1/10/1979
  62655   8/18/1980   1, 9, 16   Registered Eastman Kodak Co.     -1     
KODACOLOR   Greece   114988   7/8/1993   114988   12/19/1995   40, 42  
Registered Eastman Kodak Co.     -1      KODACOLOR   Guatemala       31532  
12/14/1996   1   Registered Eastman Kodak Co.     -1      KODACOLOR   Hong Kong
  99/49   2/3/1977   961/49   2/3/1949   16   Registered Eastman Kodak Co.    
-1      KODACOLOR   Hong Kong   99/49   2/3/1977   19490960AA   2/3/1949   1, 16
  Registered Eastman Kodak Co.     -1      KODACOLOR   Iceland   891/1991  
9/26/1991   71/1992   1/23/1992   1, 16   Registered Eastman Kodak Co.     -1   
  KODACOLOR   India       210889   8/27/1997   1   Registered Eastman Kodak Co.
    -1      KODACOLOR   India       210890   8/27/1997   16   Registered Eastman
Kodak Co.     -1      KODACOLOR   Indonesia   D97 19742   9/15/1997  
IDM000158969   3/15/1998   1   Registered Eastman Kodak Co.     -1     
KODACOLOR   Iran     10/10/1976   46027   11/16/1996   1, 9, 16, 35   Registered
Eastman Kodak Co.     -1      KODACOLOR   Japan   222211/1990   11/5/1990  
223053   3/17/1931   1   Registered Eastman Kodak Co.     -1      KODACOLOR  
Kenya     9/19/1963   12039   9/19/1963   1   Registered Eastman Kodak Co.    
-1      KODACOLOR   Kenya     9/19/1963   12040   9/19/1963   9   Registered
Eastman Kodak Co.     -1      KODACOLOR   Kenya     9/19/1963   12041  
9/19/1963   16   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      KODACOLOR   Laos   2122   6/3/1993   1340  
6/4/2003   1   Registered Eastman Kodak Co.     -1      KODACOLOR   Latvia  
M-93-8130   9/21/1993   33309   9/21/1993   1   Registered Eastman Kodak Co.    
-1      KODACOLOR   Lithuania   13085   10/13/1993   24310   2/18/1997   1  
Registered Eastman Kodak Co.     -1      KODACOLOR   Madagascar   95/00834D  
7/13/1995   1599   7/13/1995   35, 37, 40, 41   Registered Eastman Kodak Co.    
-1      KODACOLOR   Malawi     9/25/1970   MW/TM/1963/01055   9/25/1998   1  
Registered Eastman Kodak Co.     -1      KODACOLOR   Malawi     9/25/1970  
MW/TM/1963/01056   9/25/1998   9   Registered Eastman Kodak Co.     -1     
KODACOLOR   Malawi     9/25/1970   MW/TM/1963/01057   9/25/1998   16  
Registered Eastman Kodak Co.     -1      KODACOLOR   Malaysia   88/01116  
3/15/1988   88/01116   7/11/1994   1   Registered Eastman Kodak Co.     -1     
KODACOLOR   Mexico   104761   9/30/1976   213350   4/24/1978   1   Registered
Eastman Kodak Co.     -1      KODACOLOR   Mexico   35818   7/26/1947   56546  
7/17/1949   9   Registered Eastman Kodak Co.     -1      KODACOLOR   Mexico  
35820   7/26/1947   55763   3/20/1948   16   Registered Eastman Kodak Co.     -1
     KODACOLOR   Mexico   79528   4/9/1974   187352   1/31/1975   40  
Registered Eastman Kodak Co.     -1      KODACOLOR   Mexico   241371  
11/13/1984   307743   6/7/1985   35, 38   Registered Eastman Kodak Co.     -1   
  KODACOLOR   Myanmar (Burma)       3654/1993   11/25/1993   1, 16   Registered
Eastman Kodak Co.     -1      KODACOLOR   Paraguay   2729   3/2/1993   257497  
6/11/1993   1   Registered Eastman Kodak Co.     -1      KODACOLOR   Paraguay  
3578   2/19/2003   257500   6/11/1993   16   Registered Eastman Kodak Co.     -1
     KODACOLOR   Peru       22806   12/29/1993   1   Registered Eastman Kodak
Co.     -1      KODACOLOR   Peru       22514   12/29/1993   16   Registered
Eastman Kodak Co.     -1      KODACOLOR   Poland   96506   2/8/1991   R-71231  
2/8/1991   1, 9, 16, 40   Registered Eastman Kodak Co.     -1      KODACOLOR  
Russian Federation   93047623   10/19/1993   128343   6/16/1995   1   Registered
Eastman Kodak Co.     -1      KODACOLOR   Singapore       T4911664C   9/6/1949  
1   Registered Eastman Kodak Co.     -1      KODACOLOR   South Africa   65/4488
  11/4/1965   65/4488   11/4/1965   1   Registered Eastman Kodak Co.     -1     
KODACOLOR   South Africa   65/4489   11/4/1965   65/4489   11/4/1965   9  
Registered Eastman Kodak Co.     -1      KODACOLOR   South Africa   65/4490  
11/4/1965   65/4490   11/4/1965   16   Registered Eastman Kodak Co.     -1     
KODACOLOR   South Africa   72/6116   12/8/1972   72/6116   12/8/1972   40  
Registered Eastman Kodak Co.     -1      KODACOLOR   South Korea   91-1321    
40-21430   3/16/1971   1, 9   Registered Eastman Kodak Co.     -1      KODACOLOR
  Taiwan       19720   4/1/1965   19   Registered Eastman Kodak Co.     -1     
KODACOLOR   Thailand   285704   7/28/1965   Kor30061   7/28/1965   1  
Registered Eastman Kodak Co.     -1      KODACOLOR   United States of America
(USA)   569616   11/30/1948   523176   3/28/1950   26   Registered Eastman Kodak
Co.     -1      KODACOLOR   Venezuela   11930   10/1/1985   130810-F   9/21/1987
  1   Registered Eastman Kodak Co.     -1      KODACOLOR   Venezuela   11931  
10/1/1985   130811-F   9/21/1987   16   Registered Eastman Kodak Co.     -1     
KODACOLOR   Venezuela       31771-F   3/18/1957   1, 9, 16   Registered Eastman
Kodak Co.     -1      KODACOLOR   Zambia     9/25/1963   1055/63   9/25/1963   1
  Registered Eastman Kodak Co.     -1      KODACOLOR   Zambia     9/25/1963  
1056/63   9/25/1963   9   Registered Eastman Kodak Co.     -1      KODACOLOR  
Zambia     9/25/1963   1057/63   9/25/1963   16   Registered Eastman Kodak Co.  
  -1      KODACOLOR   Zimbabwe       1055/63   9/25/1963   1   Registered
Eastman Kodak Co.     -1      KODACOLOR   Zimbabwe       1056/63   9/25/1963   9
  Registered Eastman Kodak Co.     -1      KODACOLOR   Zimbabwe       1057/63  
9/25/1963   16   Registered Eastman Kodak Co.     -1      KODACOLOR GOLD  
Taiwan       479071   3/16/1990   73   Registered Eastman Kodak Co.     -1     
KODACOLOR GOLD   Venezuela   19267   12/28/1987   145084   6/4/1991   50  
Registered Eastman Kodak Co.     -1      KODAFIX   United States of America
(USA)   616951   7/26/1951   559958   6/10/1952   1   Registered Eastman Kodak
Co.     -1      KODAFLEX   Argentina   1584125   2/25/1987   1284148   4/13/1988
  1   Registered Eastman Kodak Co.     -1      KODAFLEX   Denmark   1984/309  
1/16/1984   1985/2437   8/9/1985   6, 9, 10   Registered Eastman Kodak Co.    
-1      KODAFLEX   Finland   7084/1983   12/21/1983   94538   12/20/1985   1, 9,
10, 16   Registered Eastman Kodak Co.     -1      KODAFLEX   Hong Kong  
787/1966   8/11/1973   Oct-67   8/11/1966   1   Registered Eastman Kodak Co.    
-1      KODAGRAPH   Chile   685034   4/28/2005   729847   7/25/2005   1, 9, 16  
Registered Eastman Kodak Co.     -1      KODAGRAPH   Hong Kong   99/49  
2/3/1977   19490949AA   2/3/1949   1, 16   Registered Eastman Kodak Co.     -1
     KODAGRAPH   India     8/29/1963   217389   8/3/1964   16   Registered
Eastman Kodak Co.     -1      KODAGRAPH   Mexico   501584     49226   8/27/1945
  1   Registered Eastman Kodak Co.     -1      KODAGRAPH   Mexico   26888    
49227   4/10/1945   1, 6, 8, 9, 11, 12, 14, 16   Registered Eastman Kodak Co.  
  -1      KODAGRAPH   Peru       22785   3/16/1984   1   Registered Eastman
Kodak Co.     -1      KODAGRAPH   South Africa   65/4491   11/4/1965   65/4491  
11/4/1965   1   Registered Eastman Kodak Co.     -1      KODAGRAPH   South
Africa   65/4492   11/4/1965   65/4492   11/4/1965   9   Registered Eastman
Kodak Co.     -1      KODAGRAPH   South Africa   65/4493   11/4/1965   65/4493  
11/4/1965   16   Registered Eastman Kodak Co.     -1      KODAJET   Denmark  
1994/8738   12/12/1994   1995/2315   4/7/1995   1   Registered Eastman Kodak Co.
    -1      KODAJET   Finland   6482/1994   12/27/1994   139964   9/5/1995   1  
Registered Eastman Kodak Co.     -1      KODAJET   Sweden   94/12813  
12/12/1994   305657   10/27/1995   1   Registered Eastman Kodak Co.     -1     
KODAJET   United Kingdom   2004706   12/8/1994   2004706   9/22/1995   1  
Registered Eastman Kodak Co.     -1      KODAK   (None)   D-3115   8/24/2001  
2855   9/15/2011   1   Registered Eastman Kodak Co.     -1      KODAK   (None)  
VD-110414   6/22/2011   2957   8/24/2001   1   Registered Eastman Kodak Co.    
-1      KODAK   (None)   D-3115   8/24/2001   2957   8/24/2001   1   Registered
Eastman Kodak Co.     -1      KODAK   Andorra   4329   1/21/1997   4711  
1/21/1997   1, 9, 16, 40   Registered Eastman Kodak Co.     -1      KODAK  
Angola   4074/94   12/1/1994   4074/94   8/10/1999   1   Registered Eastman
Kodak Co.     -1      KODAK   Angola   4075/94   12/1/1994   4075/94   8/10/1999
  2   Registered Eastman Kodak Co.     -1      KODAK   Angola   4076/94  
12/1/1994   4076/94   8/11/1999   5   Registered Eastman Kodak Co.     -1     
KODAK   Angola   4077/94   12/1/1994   4077/94   8/11/1999   9   Registered
Eastman Kodak Co.     -1      KODAK   Angola   4078/94   12/1/1994   4078/94  
8/10/1999   16   Registered Eastman Kodak Co.     -1      KODAK   Angola  
4079/94   12/1/1994   4079/94   8/11/1999   17   Registered Eastman Kodak Co.  
  -1      KODAK   Angola   4080/94   12/1/1994   4080/94   8/11/1999   22  
Registered Eastman Kodak Co.     -1      KODAK   Angola   4081/94   12/1/1994  
4081/94   8/11/1999   23   Registered Eastman Kodak Co.     -1      KODAK  
Angola   4082/94   12/1/1994   4082/94   7/23/1999   25   Registered Eastman
Kodak Co.     -1      KODAK   Angola   4083/94   12/1/1994   4083/94   7/23/1999
  28   Registered Eastman Kodak Co.     -1      KODAK   Angola   4084/94  
12/1/1994   4084/94   7/23/1999   31   Registered Eastman Kodak Co.     -1     
KODAK   Angola   4085/94   12/1/1994   4085/94   7/23/1999   34   Registered
Eastman Kodak Co.     -1      KODAK   Angola   4086/94   12/1/1994   4086/94  
7/23/1999   35   Registered Eastman Kodak Co.     -1      KODAK   Angola  
4087/94   12/1/1994   4087/94   7/23/1999   37   Registered Eastman Kodak Co.  
  -1      KODAK   Angola   4088/94   12/1/1994   4088/94   7/23/1999   38  
Registered Eastman Kodak Co.     -1      KODAK   Angola   4089/94   12/1/1994  
4089/94   7/23/1999   40   Registered Eastman Kodak Co.     -1      KODAK  
Angola   4090/94   12/1/1994   4090/94   8/10/1999   42   Registered Eastman
Kodak Co.     -1      KODAK   Anguilla   2596     2596   11/23/1994   1, 9, 16  
Registered Eastman Kodak Co.     -1      KODAK   Antigua and Barbuda    
10/28/1996   4031   3/10/1997   1, 9, 16   Registered Eastman Kodak Co.     -1
     KODAK   Argentina   2876390   11/18/2008   2340335   1/11/2010   1  
Registered Eastman Kodak Co.     -1      KODAK   Argentina   2856805   9/12/2008
  2299682   7/6/2009   7   Registered Eastman Kodak Co.     -1      KODAK  
Argentina   2855102   9/12/2008   2312640   9/10/2009   9   Registered Eastman
Kodak Co.     -1      KODAK   Argentina   2856806   9/12/2008   2310532  
9/1/2009   16   Registered Eastman Kodak Co.     -1      KODAK   Argentina  
2856808   9/12/2008   2310534   9/1/2009   25   Registered Eastman Kodak Co.    
-1      KODAK   Argentina   2856807   9/12/2008   2310533   9/1/2009   28  
Registered Eastman Kodak Co.     -1      KODAK   Argentina   2444074   7/14/2003
  1950437   9/12/2003   35   Registered Eastman Kodak Co.     -1      KODAK  
Argentina   2444075   7/14/2003   1950438   9/12/2003   36   Registered Eastman
Kodak Co.     -1      KODAK   Argentina   2492512   1/30/2004   1984388  
6/29/2004   37   Registered Eastman Kodak Co.     -1      KODAK   Argentina  
2444076   7/14/2003   1950439   9/12/2003   38   Registered Eastman Kodak Co.  
  -1      KODAK   Argentina   2444077   7/14/2003   1950440   9/12/2003   39  
Registered Eastman Kodak Co.     -1      KODAK   Argentina   2492510   1/30/2004
  1984384   6/29/2004   40   Registered Eastman Kodak Co.     -1      KODAK  
Argentina   2453992   8/25/2003   1981498   5/27/2004   40   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      KODAK   Argentina   2444078   7/14/2003   1950441
  9/12/2003   41   Registered Eastman Kodak Co.     -1      KODAK   Argentina  
2453991   8/25/2003   1980958   5/19/2004   41   Registered Eastman Kodak Co.  
  -1      KODAK   Argentina   2453990   8/25/2003   1980957   5/19/2004   42  
Registered Eastman Kodak Co.     -1      KODAK   Argentina   2453989   8/25/2003
  1968548   1/28/2004   44   Registered Eastman Kodak Co.     -1      KODAK  
Armenia   1296   2/12/1996   1832   6/11/1997     Registered Eastman Kodak Co.  
  -1      KODAK   Aruba   94012011   1/20/1994   16939   1/20/1994   1, 9, 16,
40   Registered Eastman Kodak Co.     -1      KODAK   Austria       21295  
2/4/1993   1, 9   Registered Eastman Kodak Co.     -1      KODAK   Azerbaijan  
2568   10/11/1994   970769   5/14/1997   1, 9, 16   Registered Eastman Kodak Co.
    -1      KODAK   Bahamas       1065   10/14/1995   1   Registered Eastman
Kodak Co.     -1      KODAK   Bahrain     11/30/1994   1508   11/30/1994   40  
Registered Eastman Kodak Co.     -1      KODAK   Barbados     1/11/1995  
81/9788   11/5/1999   1   Registered Eastman Kodak Co.     -1      KODAK  
Barbados     1/11/1995   81/9789   11/5/1999   9   Registered Eastman Kodak Co.
    -1      KODAK   Barbados     1/11/1995   81/9790   11/5/1999   16  
Registered Eastman Kodak Co.     -1      KODAK   Barbados   2276A   12/14/1994  
81/9325   10/14/1999   40   Registered Eastman Kodak Co.     -1      KODAK  
Belarus   3226   10/5/1993   3226   2/24/1994   1, 9, 16   Registered Eastman
Kodak Co.     -1      KODAK   Bermuda   25775   1/20/1994   25775   1/20/1994  
40   Registered Eastman Kodak Co.     -1      KODAK   Bermuda       1010  
8/30/1939   1, 8, 39   Registered Eastman Kodak Co.     -1      KODAK   Bolivia
      86846-A   5/11/1971   1   Registered Eastman Kodak Co.     -1      KODAK  
Bolivia     2/3/1994   66319A   11/30/1995   1   Registered Eastman Kodak Co.  
  -1      KODAK   Bolivia       85589-A   10/23/1980   9   Registered Eastman
Kodak Co.     -1      KODAK   Bolivia       79754-A   5/11/1971   9   Registered
Eastman Kodak Co.     -1      KODAK   Bolivia     2/3/1994   66320A   11/30/1995
  9   Registered Eastman Kodak Co.     -1      KODAK   Bolivia     12/4/1992  
63662-A   7/21/1994   10   Registered Eastman Kodak Co.     -1      KODAK  
Bolivia       84081-A   5/11/1971   16   Registered Eastman Kodak Co.     -1   
  KODAK   Bolivia     2/3/1994   66321A   11/30/1995   16   Registered Eastman
Kodak Co.     -1      KODAK   Bolivia     12/4/1992   63660-A   7/21/1994   40  
Registered Eastman Kodak Co.     -1      KODAK   Bolivia     12/4/1992   63661-A
  7/21/1994   42   Registered Eastman Kodak Co.     -1      KODAK   British
Virgin Islands     11/21/1984   2097   11/21/1984   1, 8   Registered Eastman
Kodak Co.     -1      KODAK   Brunei Darussalam       2039   9/16/1970   1  
Registered Eastman Kodak Co.     -1      KODAK   Brunei Darussalam       2040  
9/16/1970   9   Registered Eastman Kodak Co.     -1      KODAK   Brunei
Darussalam       2041   9/16/1970   16   Registered Eastman Kodak Co.     -1   
  KODAK   Bulgaria       823   2/20/1992   16   Registered Eastman Kodak Co.    
-1      KODAK   Bulgaria   5233   12/8/1987   5233   1/1/1988   1, 9, 16  
Registered Eastman Kodak Co.     -1      KODAK   Cambodia (Kampuchea)   2778  
4/19/1993   2776   4/23/1993   1   Registered Eastman Kodak Co.     -1     
KODAK   Cambodia (Kampuchea)   2781   4/19/1993   2779   4/23/1993   16  
Registered Eastman Kodak Co.     -1      KODAK   Chile   688643   5/27/2005  
731857   8/25/2005   1   Registered Eastman Kodak Co.     -1      KODAK   Chile
  685035   4/28/2005   729846   7/25/2005   1, 9, 16   Registered Eastman Kodak
Co.     -1      KODAK   Chile   849846   12/24/2008   849268   3/19/2009   1, 9,
16   Registered Eastman Kodak Co.     -1      KODAK   Chile   688647   5/27/2005
  731985   8/26/2005   14, 15, 17, 18   Registered Eastman Kodak Co.     -1     
KODAK   Chile   688646   5/27/2005   731851   8/25/2005   19, 20, 21, 23  
Registered Eastman Kodak Co.     -1      KODAK   Chile   688650   5/27/2005  
731850   8/25/2005   2, 4, 6, 7   Registered Eastman Kodak Co.     -1      KODAK
  Chile   688645   5/27/2005   731852   8/25/2005   24, 25, 26, 27   Registered
Eastman Kodak Co.     -1      KODAK   Chile   696747   7/22/2005   735472  
10/6/2005   28, 29, 30, 31   Registered Eastman Kodak Co.     -1      KODAK  
Chile   696725   7/22/2005   735554   10/7/2005   3, 5   Registered Eastman
Kodak Co.     -1      KODAK   Chile   688644   5/27/2005   731853   8/25/2005  
32, 33, 34   Registered Eastman Kodak Co.     -1      KODAK   Chile   688642  
5/27/2005   732206   8/29/2005   32, 33, 34   Registered Eastman Kodak Co.    
-1      KODAK   Chile   688641   5/27/2005   731854   8/25/2005   35, 36, 37, 38
  Registered Eastman Kodak Co.     -1      KODAK   Chile   694057   7/4/2005  
744725   1/3/2006   40, 41, 42   Registered Eastman Kodak Co.     -1      KODAK
  Chile   688648   5/27/2005   731986   8/26/2005   8, 10, 12, 13   Registered
Eastman Kodak Co.     -1      KODAK   China (People’s Republic of)   960110185  
9/28/1996   1120489   10/21/1997   1   Registered Eastman Kodak Co.     -1     
KODAK   China (People’s Republic of)       528896   9/20/1990   2   Registered
Eastman Kodak Co.     -1      KODAK   China (People’s Republic of)   4551678  
3/21/2005   4551678   1/7/2011   2   Registered Eastman Kodak Co.     -1     
KODAK   China (People’s Republic of)   8555711   8/9/2010   8555711   8/14/2011
  2   Registered Eastman Kodak Co.     -1      KODAK   China (People’s Republic
of)   6905300   8/18/2008   6905300   5/14/2010   7   Registered Eastman Kodak
Co.     -1      KODAK   China (People’s Republic of)       529543   7/20/1990  
8   Registered Eastman Kodak Co.     -1      KODAK   China (People’s Republic
of)   95014777   2/15/1995   926799   1/7/1997   9   Registered Eastman Kodak
Co.     -1      KODAK   China (People’s Republic of)   95041856   4/13/1995  
931258   1/14/1997   9   Registered Eastman Kodak Co.     -1      KODAK   China
(People’s Republic of)   960110186   9/28/1996   1134293   12/14/1997   16  
Registered Eastman Kodak Co.     -1      KODAK   China (People’s Republic of)  
960110187   9/28/1996   1121924   10/21/1997   40   Registered Eastman Kodak Co.
    -1      KODAK   China (People’s Republic of)   960046031   4/12/1996  
1085719   8/21/1997   41   Registered Eastman Kodak Co.     -1      KODAK  
China (People’s Republic of)   2000190293   12/6/2000   1774277   5/21/2002   41
  Registered Eastman Kodak Co.     -1      KODAK   Colombia   92/328310    
147755   12/2/1993   1   Registered Eastman Kodak Co.     -1      KODAK  
Colombia   92/328312     147765   12/2/1993   5   Registered Eastman Kodak Co.  
  -1      KODAK   Colombia   92/328313     147767   12/2/1993   9   Registered
Eastman Kodak Co.     -1      KODAK   Colombia   92/328314     149529  
12/2/1993   10   Registered Eastman Kodak Co.     -1      KODAK   Colombia  
92/328315     149494   12/2/1993   16   Registered Eastman Kodak Co.     -1     
KODAK   Colombia   92/328317     149492   12/2/1993   20   Registered Eastman
Kodak Co.     -1      KODAK   Colombia   92/328321     149445   12/2/1993   25  
Registered Eastman Kodak Co.     -1      KODAK   Colombia   92/328309     149426
  12/2/1993   27   Registered Eastman Kodak Co.     -1      KODAK   Colombia  
92/328322     149438   12/2/1993   28   Registered Eastman Kodak Co.     -1     
KODAK   Colombia   93/398173   7/26/1993   158839   3/30/1994   40   Registered
Eastman Kodak Co.     -1      KODAK   Colombia   93/398174   7/26/1993   158840
  3/30/1994   42   Registered Eastman Kodak Co.     -1      KODAK   Congo
(Democratic Republic of)       4044/C     1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12,
13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32,
33, 34-Renew Classes 1, 5, 7, 9, 10, 16, 25, 28 only   Registered Eastman Kodak
Co.     -1      KODAK   Costa Rica       859/53057   3/12/2007   1   Registered
Eastman Kodak Co.     -1      KODAK   Costa Rica       859/53059   3/12/2007   9
  Registered Eastman Kodak Co.     -1      KODAK   Costa Rica       859/53058  
3/12/2007   16   Registered Eastman Kodak Co.     -1      KODAK   Costa Rica    
  91002   4/27/1995   40   Registered Eastman Kodak Co.     -1      KODAK   Cuba
      95646   11/27/1972   9   Registered Eastman Kodak Co.     -1      KODAK  
Cuba   417/94   5/4/1994   121202   11/29/1994   40   Registered Eastman Kodak
Co.     -1      KODAK   Cyprus       29806   7/15/1995   1   Registered Eastman
Kodak Co.     -1      KODAK   Cyprus       29808   7/15/1995   9   Registered
Eastman Kodak Co.     -1      KODAK   Cyprus       29810   7/15/1995   16  
Registered Eastman Kodak Co.     -1      KODAK   Dominica   128/94   11/15/1994
  128/94   11/15/1994   1, 8, 39   Registered Eastman Kodak Co.     -1     
KODAK   Dominican Republic     2/19/1985   38739   4/30/1985   1   Registered
Eastman Kodak Co.     -1      KODAK   Dominican Republic       4456   10/13/1939
  9   Registered Eastman Kodak Co.     -1      KODAK   Dominican Republic  
2012/4723   1/23/2012   53146   4/14/1992   16   Registered Eastman Kodak Co.  
  -1      KODAK   Dominican Republic     2/21/1992   53161   4/14/1992   16  
Registered Eastman Kodak Co.     -1      KODAK   Dominican Republic   2012/4729
  1/23/2012   53569   6/15/1992   25   Registered Eastman Kodak Co.     -1     
KODAK   Dominican Republic     2/21/1992   53185   4/14/1992   70   Registered
Eastman Kodak Co.     -1      KODAK   Ecuador   35780   12/7/1992   27/94  
2/1/1994   10   Registered Eastman Kodak Co.     -1      KODAK   Ecuador   35779
  12/7/1992   Nov-94   2/1/1994   40   Registered Eastman Kodak Co.     -1     
KODAK   Ecuador   35778   12/7/1992   98/95   2/17/1995   42   Registered
Eastman Kodak Co.     -1      KODAK   Ecuador       16/40   2/26/1995   1, 9, 16
  Registered Eastman Kodak Co.     -1      KODAK   El Salvador   1378  
12/3/1984   237BOOK110   11/28/1985   1   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      KODAK   El Salvador   314/94   1/28/1994  
218BOOK25   3/22/1995   16   Registered Eastman Kodak Co.     -1      KODAK   El
Salvador   315/94   1/28/1994   196BOOK26   5/12/1995   40   Registered Eastman
Kodak Co.     -1      KODAK   El Salvador       2439BOOK18   5/24/1974   1, 9,
16   Registered Eastman Kodak Co.     -1      KODAK   Estonia   4620   5/14/1993
      1, 9, 11, 16, 27, 30, 34   Pending Eastman Kodak Co.     -1      KODAK  
Estonia   9304620   5/14/1993   9490   3/24/1994   1, 9, 16   Registered Eastman
Kodak Co.     -1      KODAK   Estonia   9087   10/27/1993   18920   3/29/1996  
2, 17, 22, 23, 25, 28, 31, 40, 42   Registered Eastman Kodak Co.     -1     
KODAK   Ethiopia   431     4622   6/11/2004   1, 9, 16, 40   Registered Eastman
Kodak Co.     -1      KODAK   European (O.H.M.I.)   28456   4/1/1996   28456  
2/4/1998   1, 9, 10, 16, 35, 40, 42   Registered Eastman Kodak Co.     -1     
KODAK   Finland   5830/90   11/12/1990   123665   12/21/1992   5   Registered
Eastman Kodak Co.     -1      KODAK   Finland   T198800960   3/2/1988   110863  
3/5/1991   9   Registered Eastman Kodak Co.     -1      KODAK   Finland  
6321/90   12/4/1990   124986   2/22/1993   9   Registered Eastman Kodak Co.    
-1      KODAK   Georgia   6090/03   7/28/1993   3417   9/30/1996   1, 9, 16  
Registered Eastman Kodak Co.     -1      KODAK   Georgia   410/03   3/30/1994  
8551   3/5/1998   2, 17, 22, 23, 25, 28, 31, 40   Registered Eastman Kodak Co.  
  -1      KODAK   Georgia   4940   7/30/1993   7833   12/15/1997   9, 11  
Registered Eastman Kodak Co.     -1      KODAK   Germany   20614/40   4/2/1979  
1013235   4/2/1979   35, 37, 40, 41, 42   Registered Eastman Kodak Co.     -1   
  KODAK   Ghana   29171   3/20/1998   29171   3/20/1998   1   Registered Eastman
Kodak Co.     -1      KODAK   Ghana   29268   3/20/1998   29268   3/20/1998   9
  Registered Eastman Kodak Co.     -1      KODAK   Ghana   29124   3/20/1998    
  16   Pending Application Eastman Kodak Co.     -1      KODAK   Greece   7745  
6/6/1930   7745   6/6/1980   1   Registered Eastman Kodak Co.     -1      KODAK
  Greece       8909   2/11/1973   1   Registered Eastman Kodak Co.     -1     
KODAK   Greece   7744   6/6/1930   7744   6/6/1980   9   Registered Eastman
Kodak Co.     -1      KODAK   Greece   88876   4/26/1988   88876   8/17/1990   9
  Registered Eastman Kodak Co.     -1      KODAK   Greece   102216   12/27/1990
  102216   1/17/1994   9   Registered Eastman Kodak Co.     -1      KODAK  
Greece   114984   7/8/1993   114984   12/19/1995   35, 36, 37, 38, 40, 41, 42  
Registered Eastman Kodak Co.     -1      KODAK   Guatemala       49514  
11/27/1995   1   Registered Eastman Kodak Co.     -1      KODAK   Guatemala    
  2271   12/2/1984   9   Registered Eastman Kodak Co.     -1      KODAK  
Guatemala       9465   12/26/1995   9   Registered Eastman Kodak Co.     -1     
KODAK   Guatemala   2395/95   3/30/1995   86915   10/24/1997   16   Registered
Eastman Kodak Co.     -1      KODAK   Guatemala   2263/95   3/24/1995   83211  
10/31/1996   40   Registered Eastman Kodak Co.     -1      KODAK   Guyana      
3369A   9/23/1980   1   Registered Eastman Kodak Co.     -1      KODAK   Guyana
      3370A   9/23/1980   8   Registered Eastman Kodak Co.     -1      KODAK  
Guyana   14314A   1/26/1994   14314A   1/26/1994   16   Registered Eastman Kodak
Co.     -1      KODAK   Haiti       54/172   2/21/1991   1   Registered Eastman
Kodak Co.     -1      KODAK   Haiti       55/172   2/21/1991   9   Registered
Eastman Kodak Co.     -1      KODAK   Haiti       56/172   2/21/1991   16  
Registered Eastman Kodak Co.     -1      KODAK   Haiti     2/7/1994   20/146  
4/23/1995   40   Registered Eastman Kodak Co.     -1      KODAK   Honduras      
50016   11/10/1988   1   Registered Eastman Kodak Co.     -1      KODAK  
Honduras       330   11/1/1987   9   Registered Eastman Kodak Co.     -1     
KODAK   Honduras       50015   11/10/1988   16   Registered Eastman Kodak Co.  
  -1      KODAK   Honduras   844/94   2/1/1994   1857   8/10/1994   40  
Registered Eastman Kodak Co.     -1      KODAK   Hong Kong   15267/94  
12/22/1994   1680/1996   12/22/1994   9   Registered Eastman Kodak Co.     -1   
  KODAK   Hong Kong   3311/83   11/17/1983   19841588   11/17/1983   14  
Registered Eastman Kodak Co.     -1      KODAK   Hong Kong   1683/89     2849/90
  9/25/1990   16   Registered Eastman Kodak Co.     -1      KODAK   Hong Kong  
1684/89     3202/93   8/5/1993   18   Registered Eastman Kodak Co.     -1     
KODAK   Hong Kong   1685/89     1637/90   6/11/1990   20   Registered Eastman
Kodak Co.     -1      KODAK   Hong Kong   6630/95   6/1/1995   7174/1996  
6/1/1995   21   Registered Eastman Kodak Co.     -1      KODAK   Hong Kong  
1686/89     3704/92   9/18/1992   25   Registered Eastman Kodak Co.     -1     
KODAK   Hong Kong   1687/89     3065/92   7/30/1992   28   Registered Eastman
Kodak Co.     -1      KODAK   Hong Kong   46/49   1/15/1977   19490850AA  
1/15/1949   1, 9, 16   Registered Eastman Kodak Co.     -1      KODAK   Iceland
  1005/1990   12/7/1990   644/1991   6/28/1991   5   Registered Eastman Kodak
Co.     -1      KODAK   Iceland   281/1923   11/7/1923   37/1923   11/15/1923  
9   Registered Eastman Kodak Co.     -1      KODAK   Iceland   94/1991  
1/29/1991   823/1991   8/30/1991   9   Registered Eastman Kodak Co.     -1     
KODAK   Iceland   868/1991   9/26/1991   51/1992   1/23/1992   9   Registered
Eastman Kodak Co.     -1      KODAK   Iceland   99/1975   3/13/1975   265/1975  
8/14/1975   1, 16   Registered Eastman Kodak Co.     -1      KODAK   India    
10/8/1942   6322   1/30/1947   1   Registered Eastman Kodak Co.     -1     
KODAK   India     10/8/1942   6323   8/24/1946   2   Registered Eastman Kodak
Co.     -1      KODAK   India     10/8/1942   6324   8/22/1946   3   Registered
Eastman Kodak Co.     -1      KODAK   India     10/8/1942   6325   3/1/1946   4
  Registered Eastman Kodak Co.     -1      KODAK   India     10/8/1942   6326  
8/22/1946   5   Registered Eastman Kodak Co.     -1      KODAK   India    
10/8/1942   6327   2/27/1948   6   Registered Eastman Kodak Co.     -1     
KODAK   India     10/8/1942   6328   2/12/1945   7   Registered Eastman Kodak
Co.     -1      KODAK   India     10/8/1942   6329   2/22/1945   8   Registered
Eastman Kodak Co.     -1      KODAK   India     10/8/1942   6330   5/28/1948   9
  Registered Eastman Kodak Co.     -1      KODAK   India     10/8/1942   6331  
8/14/1944   10   Registered Eastman Kodak Co.     -1      KODAK   India    
10/8/1942   6332   8/17/1946   11   Registered Eastman Kodak Co.     -1     
KODAK   India     10/8/1942   6333   8/24/1946   14   Registered Eastman Kodak
Co.     -1      KODAK   India     10/8/1942   6334   8/14/1944   15   Registered
Eastman Kodak Co.     -1      KODAK   India     10/8/1942   6335   3/4/1946   16
  Registered Eastman Kodak Co.     -1      KODAK   India     10/8/1942   6337  
4/12/1945   18   Registered Eastman Kodak Co.     -1      KODAK   India    
10/8/1942   6338   7/15/1949   20   Registered Eastman Kodak Co.     -1     
KODAK   India     10/8/1942   6339   4/9/1947   21   Registered Eastman Kodak
Co.     -1      KODAK   India     10/8/1942   6341   3/23/1944   24   Registered
Eastman Kodak Co.     -1      KODAK   India     10/8/1942   6342   4/8/1944   25
  Registered Eastman Kodak Co.     -1      KODAK   India     10/8/1942   6343  
7/27/1945   28   Registered Eastman Kodak Co.     -1      KODAK   Indonesia    
  417144   5/9/1998   1   Registered Eastman Kodak Co.     -1      KODAK  
Indonesia   D97-24293     IDM000156827   5/9/2008   9   Registered Eastman Kodak
Co.     -1      KODAK   Indonesia   D97-24296     417142   5/9/1998   16  
Registered Eastman Kodak Co.     -1      KODAK   Indonesia       417259  
5/9/1988   18   Registered Eastman Kodak Co.     -1      KODAK   International
(WIPO)   1072503   3/25/2011   1072503   3/25/2011   9   Registered Eastman
Kodak Co.     -1      KODAK   International (WIPO)   800273   8/8/2002   800273A
  8/8/2002   1, 9, 16, 35, 37, 38, 39, 40, 41   Registered Eastman Kodak Co.    
-1      KODAK   Iran       230   7/19/1997   1, 3, 6, 7, 8, 9, 16, 20, 27, 28,
36   Registered Eastman Kodak Co.     -1      KODAK   Israel     6/19/1924   11
    1   Registered Eastman Kodak Co.     -1      KODAK   Israel     6/19/1924  
205     1   Registered Eastman Kodak Co.     -1      KODAK   Israel    
6/19/1924   91     9   Registered Eastman Kodak Co.     -1      KODAK   Israel  
150414   7/2/2001   150414   7/2/2002   40   Registered Eastman Kodak Co.     -1
     KODAK   Jamaica       3574   8/31/1995   1   Registered Eastman Kodak Co.  
  -1      KODAK   Jamaica   1/910   2/21/1994   28236   2/21/1994   1  
Registered Eastman Kodak Co.     -1      KODAK   Jamaica   9/1537   2/21/1994  
34948   2/21/1994   9   Registered Eastman Kodak Co.     -1      KODAK   Jamaica
  16/1753   2/21/1994   27595   2/21/1994   16   Registered Eastman Kodak Co.  
  -1      KODAK   Japan       35104   2/14/1998   1   Registered Eastman Kodak
Co.     -1      KODAK   Japan   219185/1988     312935   2/20/1939   1  
Registered Eastman Kodak Co.     -1      KODAK   Japan   219186/1988  
10/11/1988   312936   2/20/1939   1   Registered Eastman Kodak Co.     -1     
KODAK   Japan   219187/1988   10/11/1988   312937   2/20/1939   1   Registered
Eastman Kodak Co.     -1      KODAK   Japan   40531/1989     2705505   3/31/1995
  2   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      KODAK   Japan   203268/1989     318992   7/21/1939
  9   Registered Eastman Kodak Co.     -1      KODAK   Japan   224785/91  
10/25/1991   1496468   1/29/1982   9   Registered Eastman Kodak Co.     -1     
KODAK   Japan   13739/89   2/8/1989   2376560   2/28/1992   9   Registered
Eastman Kodak Co.     -1      KODAK   Japan   205976/1989     1385978  
7/31/1979   14   Registered Eastman Kodak Co.     -1      KODAK   Japan      
1346564   9/29/1978   16   Registered Eastman Kodak Co.     -1      KODAK  
Japan   40533/89     2382482   2/28/1992   20   Registered Eastman Kodak Co.    
-1      KODAK   Japan       804305   1/20/1969   25   Registered Eastman Kodak
Co.     -1      KODAK   Japan   281701/1992   9/30/1992   3021377   1/31/1995  
35   Registered Eastman Kodak Co.     -1      KODAK   Japan   281702/1992  
9/30/1992   3028242   2/28/1995   38   Registered Eastman Kodak Co.     -1     
KODAK   Japan   281703/1992   9/30/1992   3029708   3/31/1995   39   Registered
Eastman Kodak Co.     -1      KODAK   Japan   281704/1992   9/30/1992   3216188
  10/31/1996   40   Registered Eastman Kodak Co.     -1      KODAK   Japan  
281705/1992   9/30/1992   3118368   1/31/1996   41   Registered Eastman Kodak
Co.     -1      KODAK   Japan   281706/1992   9/30/1992   3201127   9/30/1996  
42   Registered Eastman Kodak Co.     -1      KODAK   Japan   149006/1975    
2408923   4/30/1992   1, 5   Registered Eastman Kodak Co.     -1      KODAK  
Japan       1362728   12/22/1978   1, 9   Registered Eastman Kodak Co.     -1   
  KODAK   Japan   40534/89     2389889   3/31/1992   14, 18, 26   Registered
Eastman Kodak Co.     -1      KODAK   Japan   40535/1989     2484657  
12/25/1992   9, 14   Registered Eastman Kodak Co.     -1      KODAK   Japan  
222210/1990   11/5/1990   1454223   2/27/1981   9, 16, 20   Registered Eastman
Kodak Co.     -1      KODAK   Japan   40536/1989   4/10/1989   2371327  
1/31/1992   9, 16, 25, 28   Registered Eastman Kodak Co.     -1      KODAK  
Jordan   31451   12/19/1992   31451   12/19/1992   1   Registered Eastman Kodak
Co.     -1      KODAK   Jordan     8/26/1953   2448   8/26/1953   1   Registered
Eastman Kodak Co.     -1      KODAK   Jordan   31526   12/19/1992   31526  
12/19/1992   2   Registered Eastman Kodak Co.     -1      KODAK   Jordan   31450
  12/19/1992   31450   12/19/1992   5   Registered Eastman Kodak Co.     -1     
KODAK   Jordan   31334   12/19/1992   31334   12/19/1992   9   Registered
Eastman Kodak Co.     -1      KODAK   Jordan     8/26/1953   2447   8/26/1953  
9   Registered Eastman Kodak Co.     -1      KODAK   Jordan   31330   12/19/1992
  31330   12/19/1992   10   Registered Eastman Kodak Co.     -1      KODAK  
Jordan   31333   12/19/1992   31333   12/19/1992   16   Registered Eastman Kodak
Co.     -1      KODAK   Jordan     8/26/1953   2445   8/26/1953   16  
Registered Eastman Kodak Co.     -1      KODAK   Jordan   31338   12/19/1992  
31338   12/19/1992   22   Registered Eastman Kodak Co.     -1      KODAK  
Jordan   31331   12/19/1992   31331   12/19/1992   23   Registered Eastman Kodak
Co.     -1      KODAK   Kazakhstan   5010   10/29/1993   3587   10/29/1993   1,
9, 16   Registered Eastman Kodak Co.     -1      KODAK   Kyrgyzstan Republic  
1478/32   7/29/1994   1240   10/6/1994   1, 9, 16   Registered Eastman Kodak Co.
    -1      KODAK   Laos   2121   6/3/1993   1330   6/4/2003   1   Registered
Eastman Kodak Co.     -1      KODAK   Laos   2121   6/3/1993   1331   6/4/2003  
2   Registered Eastman Kodak Co.     -1      KODAK   Laos   2121   6/3/1993  
1332   6/4/2003   9   Registered Eastman Kodak Co.     -1      KODAK   Laos  
2121   6/3/1993   1333   6/4/2003   16   Registered Eastman Kodak Co.     -1   
  KODAK   Laos   2121   6/3/1993   1336   6/4/2003   35   Registered Eastman
Kodak Co.     -1      KODAK   Laos   2121   6/3/1993   1337   6/4/2003   36  
Registered Eastman Kodak Co.     -1      KODAK   Laos   2121   6/3/1993   1338  
6/4/2003   40   Registered Eastman Kodak Co.     -1      KODAK   Laos   2121  
6/3/1993   1339   6/4/2003   42   Registered Eastman Kodak Co.     -1      KODAK
  Latvia   M-92-4425   12/29/1992   M11091   10/28/1993   1, 9, 16   Registered
Eastman Kodak Co.     -1      KODAK   Latvia   M-93-8134   9/21/1993   33636    
2, 17, 22, 23, 25, 28, 31, 40   Registered Eastman Kodak Co.     -1      KODAK  
Lithuania   12852   9/30/1993   13915   12/30/1994   1, 9, 16   Registered
Eastman Kodak Co.     -1      KODAK   Lithuania   13088   10/13/1993   24307  
2/18/1997   2, 17, 22, 23, 25, 28, 31, 40   Registered Eastman Kodak Co.     -1
     KODAK   Madagascar   95/00835D   7/13/1995   1600   7/13/1995   35, 37, 40,
41   Registered Eastman Kodak Co.     -1      KODAK   Malawi       768/59  
2/8/1993   1   Registered Eastman Kodak Co.     -1      KODAK   Malawi      
781/59   2/8/1993   9   Registered Eastman Kodak Co.     -1      KODAK   Malawi
      767/59   2/8/1993   16   Registered Eastman Kodak Co.     -1      KODAK  
Malaysia       M/29567   1/28/1993   1   Registered Eastman Kodak Co.     -1   
  KODAK   Malaysia       M/29566   1/28/1993   9   Registered Eastman Kodak Co.
    -1      KODAK   Malaysia       M/29565   1/28/1993   16   Registered Eastman
Kodak Co.     -1      KODAK   Malta       30180   6/11/1999   1   Registered
Eastman Kodak Co.     -1      KODAK   Malta       30181   6/11/1999   9  
Registered Eastman Kodak Co.     -1      KODAK   Malta       30182   6/11/1999  
16   Registered Eastman Kodak Co.     -1      KODAK   Mauritius     4/26/1999  
A45 110   4/26/1999   1, 9, 16   Registered Eastman Kodak Co.     -1      KODAK
  Mexico   26862     58072   2/19/1949   2   Registered Eastman Kodak Co.     -1
     KODAK   Mexico   26861     58071   2/19/1949   4   Registered Eastman Kodak
Co.     -1      KODAK   Mexico   26868     58076   2/19/1949   6   Registered
Eastman Kodak Co.     -1      KODAK   Mexico   26864     58074   2/19/1949   8  
Registered Eastman Kodak Co.     -1      KODAK   Mexico   17712   5/23/1918  
15687   5/23/1918   9   Registered Eastman Kodak Co.     -1      KODAK   Mexico
  36853     58066   2/19/1949   9   Registered Eastman Kodak Co.     -1     
KODAK   Mexico       270355   1/6/1982   9   Registered Eastman Kodak Co.     -1
     KODAK   Mexico   26859     58069   2/19/1949   14   Registered Eastman
Kodak Co.     -1      KODAK   Mexico       58067   2/19/1949   16   Registered
Eastman Kodak Co.     -1      KODAK   Mexico   38539     58104   4/10/1945   16
  Registered Eastman Kodak Co.     -1      KODAK   Mexico   501806     58079  
2/19/1949   18   Registered Eastman Kodak Co.     -1      KODAK   Mexico   26870
    58077   2/19/1949   20   Registered Eastman Kodak Co.     -1      KODAK  
Mexico   26871     58078   2/19/1949   21   Registered Eastman Kodak Co.     -1
     KODAK   Mexico   161723     249407   8/15/1980   21   Registered Eastman
Kodak Co.     -1      KODAK   Mexico   122318   1/31/1978   218746   10/5/1978  
35   Registered Eastman Kodak Co.     -1      KODAK   Mexico   122319  
1/31/1978   218747   10/5/1978   37   Registered Eastman Kodak Co.     -1     
KODAK   Mexico   1079141   3/31/2010   1184214   10/15/2010   38   Registered
Eastman Kodak Co.     -1      KODAK   Mexico   1079142   3/31/2010   1277319  
3/30/2012   40   Registered Eastman Kodak Co.     -1      KODAK   Mexico   26869
    58142   2/26/1949   1, 2, 3, 4, 6, 13, 17, 18, 19, 20, 21, 22, 25, 31  
Registered Eastman Kodak Co.     -1      KODAK   Mexico   26865     58674  
3/23/1966   1, 2, 5, 16, 17, 24   Registered Eastman Kodak Co.     -1      KODAK
  Mexico   122379     128109   3/23/1966   2, 7, 16   Registered Eastman Kodak
Co.     -1      KODAK   Mexico   26863     58073   2/19/1949   7, 8, 9, 11, 12,
16, 17, 21   Registered Eastman Kodak Co.     -1      KODAK   Mexico   17731  
2/8/1968   144098   8/24/1968   9, 12, 16, 18, 20, 22, 28   Registered Eastman
Kodak Co.     -1      KODAK   Moldova   1166   4/12/1994   2200   8/14/1995   1,
9, 16   Registered Eastman Kodak Co.     -1      KODAK   Montserrat   1828  
10/7/1994   1828   10/7/1994   1, 8, 39   Registered Eastman Kodak Co.     -1   
  KODAK   Myanmar (Burma)       3653/1993   11/25/1993   1, 2, 9, 16, 22, 23,
35, 36, 40, 42   Registered Eastman Kodak Co.     -1      KODAK   Namibia  
2000/0592   5/8/2000   2000/0592   5/8/2000   1   Registered Eastman Kodak Co.  
  -1      KODAK   Namibia   2000/0593   5/8/2000   2000/0593   5/8/2000   9  
Registered Eastman Kodak Co.     -1      KODAK   Namibia   2000/0594   5/8/2000
  2000/0594   5/8/2000   16   Registered Eastman Kodak Co.     -1      KODAK  
Namibia   2000/0595   5/8/2000   2000/0595   5/8/2000   40   Registered Eastman
Kodak Co.     -1      KODAK   Nepal   4788   9/10/1999   14613/056   10/29/1999
  1   Registered Eastman Kodak Co.     -1      KODAK   Nepal   4788   9/10/1999
  14614/056   10/29/1999   9   Registered Eastman Kodak Co.     -1      KODAK  
Nepal   4788   9/10/1999   14615/056   10/29/1999   16   Registered Eastman
Kodak Co.     -1      KODAK   Nepal   4788   9/10/1999   14616/056   10/29/1999
  40   Registered Eastman Kodak Co.     -1      KODAK   Netherlands Antilles  
17821   2/4/1994   3749   4/8/1994   16   Registered Eastman Kodak Co.     -1   
  KODAK   Netherlands Antilles     10/9/1979   3747   10/9/1979   1, 9, 16  
Registered Eastman Kodak Co.     -1      KODAK   Nicaragua       1996  
9/30/1929   1   Registered Eastman Kodak Co.     -1      KODAK   Nicaragua      
1996A   9/30/1929   9   Registered Eastman Kodak Co.     -1      KODAK  
Nicaragua   394/94   2/22/1994   27774CC   2/28/1995   16   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      KODAK   Nicaragua   895/94   2/22/1994   R29251CC
  9/6/1995   40   Registered Eastman Kodak Co.     -1      KODAK   Nigeria    
3/14/1932   4282   3/14/1932   1   Registered Eastman Kodak Co.     -1     
KODAK   Nigeria   TP47364/2000   7/12/2000   61761   10/30/2000   1   Registered
Eastman Kodak Co.     -1      KODAK   Nigeria       62544   10/30/2000   1  
Registered Eastman Kodak Co.     -1      KODAK   Nigeria     3/14/1932   4281  
3/14/1932   8   Registered Eastman Kodak Co.     -1      KODAK   Nigeria  
TP47368/2000   7/12/2000   61760   10/30/2000   9   Registered Eastman Kodak Co.
    -1      KODAK   Nigeria   47369/2000   7/12/2000       16   Pending
Application Eastman Kodak Co.     -1      KODAK   Nigeria     3/14/1932   4280  
3/14/1932   39   Registered Eastman Kodak Co.     -1      KODAK   Norway  
90.5882   11/12/1990   150124   4/15/1992   5   Registered Eastman Kodak Co.    
-1      KODAK   Norway   880953   3/2/1988   137744   7/27/1989   9   Registered
Eastman Kodak Co.     -1      KODAK   Norway   90.6322   11/30/1990   156504  
5/19/1993   9   Registered Eastman Kodak Co.     -1      KODAK   Oman   10790  
12/6/1994   10790   1/22/2002   1   Registered Eastman Kodak Co.     -1     
KODAK   Oman   10791   12/6/1994   10791   1/22/2002   9   Registered Eastman
Kodak Co.     -1      KODAK   Oman   10792   12/6/1994   10792   1/22/2002   16
  Registered Eastman Kodak Co.     -1      KODAK   Oman   10793   12/6/1994  
10793   5/3/2003   40   Registered Eastman Kodak Co.     -1      KODAK  
Pakistan   145212   12/1/1997   145212   12/1/1997   1   Registered Eastman
Kodak Co.     -1      KODAK   Pakistan   145213   12/1/1997   145213   12/1/1997
  9   Registered Eastman Kodak Co.     -1      KODAK   Pakistan   145214  
12/1/1997   145214   12/1/1997   16   Registered Eastman Kodak Co.     -1     
KODAK   Panama       1923   4/29/1929   9   Registered Eastman Kodak Co.     -1
     KODAK   Paraguay   3442   2/20/2002   369144   8/11/2002   1   Registered
Eastman Kodak Co.     -1      KODAK   Paraguay   3432   2/20/2002   365779  
11/8/2002   2   Registered Eastman Kodak Co.     -1      KODAK   Paraguay      
85017   8/28/1978   6   Registered Eastman Kodak Co.     -1      KODAK  
Paraguay   25307   12/12/1997   320294   12/16/1998   9   Registered Eastman
Kodak Co.     -1      KODAK   Paraguay   3433   2/20/2002   365778   11/8/2002  
16   Registered Eastman Kodak Co.     -1      KODAK   Paraguay   3439  
2/20/2002   365777   9/13/2002   25   Registered Eastman Kodak Co.     -1     
KODAK   Paraguay   3440   2/20/2002   365776   9/13/2002   28   Registered
Eastman Kodak Co.     -1      KODAK   Paraguay   3441   2/20/2002   365775  
9/13/2002   40   Registered Eastman Kodak Co.     -1      KODAK   Peru   167681
  4/10/1990   34005   7/27/1995   1   Registered Eastman Kodak Co.     -1     
KODAK   Peru   532838   5/14/2013   19679   12/27/1993   1   Registered Eastman
Kodak Co.     -1      KODAK   Peru   287627   12/19/1995   91419   6/5/1996   2
  Registered Eastman Kodak Co.     -1      KODAK   Peru   287628   12/19/1995  
91420   6/5/1996   3   Registered Eastman Kodak Co.     -1      KODAK   Peru  
287629   12/19/1995   91421   6/5/1996   4   Registered Eastman Kodak Co.     -1
     KODAK   Peru       65316   3/18/1992   5   Registered Eastman Kodak Co.    
-1      KODAK   Peru   287630   12/19/1995   91422   6/5/1996   8   Registered
Eastman Kodak Co.     -1      KODAK   Peru   167680   4/10/1990   33989  
6/16/1995   9   Registered Eastman Kodak Co.     -1      KODAK   Peru   532840  
5/14/2013   19645   12/27/1993   9   Registered Eastman Kodak Co.     -1     
KODAK   Peru   10597   5/14/1996   93628   10/17/1996   11   Registered Eastman
Kodak Co.     -1      KODAK   Peru   10598   5/14/1996   93630   10/17/1996   14
  Registered Eastman Kodak Co.     -1      KODAK   Peru   267863   5/5/1995  
34061   10/27/1995   16   Registered Eastman Kodak Co.     -1      KODAK   Peru
  287635   12/19/1995   91423   6/5/1991   18   Registered Eastman Kodak Co.    
-1      KODAK   Peru   187541     62732   11/28/1996   20   Registered Eastman
Kodak Co.     -1      KODAK   Peru   287636   12/19/1995   91425   6/5/1991   21
  Registered Eastman Kodak Co.     -1      KODAK   Poland       R-3311  
2/11/1985   9   Registered Eastman Kodak Co.     -1      KODAK   Poland   96480
  2/8/1991   70704   2/8/1991   1, 2, 3, 4, 6, 7, 8, 10, 12, 13, 14, 15, 16, 18,
19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 35, 36, 37, 38, 39, 40, 41, 42  
Registered Eastman Kodak Co.     -1      KODAK   Qatar   12596   12/10/1994  
12596   7/11/2001   1   Registered Eastman Kodak Co.     -1      KODAK   Qatar  
12597   12/10/1994   12597   11/21/2001   9   Registered Eastman Kodak Co.    
-1      KODAK   Qatar   12598   12/10/1994   12598   7/11/2001   16   Registered
Eastman Kodak Co.     -1      KODAK   Qatar   12599   12/10/1994   12599  
7/11/2001   40   Registered Eastman Kodak Co.     -1      KODAK   Romania      
2R3293   5/28/1993   1, 8, 9   Registered Eastman Kodak Co.     -1      KODAK  
Russian Federation     5/3/1992   2509   5/3/1992   1, 9, 10, 16, 27, 30, 34  
Registered Eastman Kodak Co.     -1      KODAK   Russian Federation   93047625  
10/19/1993   144925   8/16/1996   2, 17, 22, 23, 25, 28, 31, 35, 40, 42  
Registered Eastman Kodak Co.     -1      KODAK   Sabah     9/24/1970   9406  
9/24/1970   1   Registered Eastman Kodak Co.     -1      KODAK   Sabah    
9/24/1970   9397   9/24/1970   9   Registered Eastman Kodak Co.     -1     
KODAK   Sabah     9/24/1970   9398   9/24/1970   16   Registered Eastman Kodak
Co.     -1      KODAK   Saint Kitts and Nevis   4214   9/26/1994   2008/0367  
9/26/1994   1, 8, 9, 39   Registered Eastman Kodak Co.     -1      KODAK   Saint
Lucia   2011/000452   12/28/2011   TM/2011/000452   10/15/2012   1, 9, 16  
Registered Eastman Kodak Co.     -1      KODAK   Saint Vincent and the
Grenadines       105/1996   10/1/1993   40   Registered Eastman Kodak Co.     -1
     KODAK   Sarawak   4761     SAR/4761   9/17/1984   1   Registered Eastman
Kodak Co.     -1      KODAK   Sarawak   4759     SAR/4759   9/17/1984   9  
Registered Eastman Kodak Co.     -1      KODAK   Sarawak   4760     SAR/4760  
9/17/1984   16   Registered Eastman Kodak Co.     -1      KODAK   Saudi Arabia  
8827   4/8/1989   212/22   2/4/1990   1   Registered Eastman Kodak Co.     -1   
  KODAK   Saudi Arabia   8828   4/8/1989   212/23   2/3/1990   9   Registered
Eastman Kodak Co.     -1      KODAK   Saudi Arabia   8830   4/8/1989   212/25  
2/3/1990   16   Registered Eastman Kodak Co.     -1      KODAK   Singapore      
T39/02794Z   7/14/1939   1   Registered Eastman Kodak Co.     -1      KODAK  
Singapore   S/3095/95   4/6/1995   T95/03095J   4/6/1995   1   Registered
Eastman Kodak Co.     -1      KODAK   Singapore       T39/02795H   7/14/1939   2
  Registered Eastman Kodak Co.     -1      KODAK   Singapore       T39/02798B  
7/14/1939   5   Registered Eastman Kodak Co.     -1      KODAK   Singapore      
T39/02858Z   7/14/1939   9   Registered Eastman Kodak Co.     -1      KODAK  
Singapore       T39/02802D   7/14/1939   10   Registered Eastman Kodak Co.    
-1      KODAK   Singapore       T39/02805I   7/14/1939   16   Registered Eastman
Kodak Co.     -1      KODAK   Singapore       T40/04855F   1/3/1940   16  
Registered Eastman Kodak Co.     -1      KODAK   Singapore       T39/02808C  
7/14/1939   18   Registered Eastman Kodak Co.     -1      KODAK   Singapore    
  T39/02809A   7/14/1939   20   Registered Eastman Kodak Co.     -1      KODAK  
Singapore       T39/02813Z   7/14/1939   25   Registered Eastman Kodak Co.    
-1      KODAK   Singapore       T39/02814H   7/14/1939   28   Registered Eastman
Kodak Co.     -1      KODAK   Singapore   T02/04342I   4/3/2002   T02/04342I  
4/3/2002   35   Registered Eastman Kodak Co.     -1      KODAK   Singapore  
T02/04344E   4/3/2002   T02/04344E   4/3/2002   40   Registered Eastman Kodak
Co.     -1      KODAK   Singapore   T02/04345C   4/3/2002   T02/04345C  
4/3/2002   41   Registered Eastman Kodak Co.     -1      KODAK   Singapore  
T02/04346A   4/3/2002   T02/04346A   4/3/2003   42   Registered Eastman Kodak
Co.     -1      KODAK   South Africa   88/6932   8/11/1988   88/6932   8/11/1988
  1   Registered Eastman Kodak Co.     -1      KODAK   South Africa   65/4457  
11/4/1965   65/4457   11/4/1965   1   Registered Eastman Kodak Co.     -1     
KODAK   South Africa   65/4458   11/4/1965   65/4458   11/4/1965   2  
Registered Eastman Kodak Co.     -1      KODAK   South Africa   65/4461  
11/4/1965   65/4461   11/4/1965   5   Registered Eastman Kodak Co.     -1     
KODAK   South Africa   86/8185   12/8/1986   86/8185   12/8/1986   9  
Registered Eastman Kodak Co.     -1      KODAK   South Africa   65/4464  
11/4/1965   65/4464   11/4/1965   9   Registered Eastman Kodak Co.     -1     
KODAK   South Africa   65/4466   11/4/1965   65/4466   11/4/1965   14  
Registered Eastman Kodak Co.     -1      KODAK   South Africa   65/4467  
11/4/1965   65/4467   11/4/1965   16   Registered Eastman Kodak Co.     -1     
KODAK   South Africa   65/4469   11/4/1965   65/4469   11/4/1965   18  
Registered Eastman Kodak Co.     -1      KODAK   South Africa   65/4471  
11/4/1965   65/4471   11/4/1965   20   Registered Eastman Kodak Co.     -1     
KODAK   South Africa   65/4476   11/4/1965   65/4476   11/4/1965   25  
Registered Eastman Kodak Co.     -1      KODAK   South Africa   65/4479  
11/4/1965   65/4479   11/4/1965   28   Registered Eastman Kodak Co.     -1     
KODAK   South Africa   88/6933   8/11/1988   88/6933   8/11/1988   40  
Registered Eastman Kodak Co.     -1      KODAK   South Africa   85/1059  
2/13/1985   85/1059   2/13/1985   40   Registered Eastman Kodak Co.     -1     
KODAK   South Africa   88/6934   8/11/1988   88/6934   8/11/1988   42  
Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      KODAK   South Korea   89-1237   1/20/1989   191615
  5/15/1990   16   Registered Eastman Kodak Co.     -1      KODAK   South Korea
  89-1240   1/20/1989   190673   4/24/1990   20   Registered Eastman Kodak Co.  
  -1      KODAK   South Korea   97-376   11/6/1997   8608   11/1/1988   40  
Registered Eastman Kodak Co.     -1      KODAK   South Korea   2893/1970  
8/17/1970   40-20667   12/14/1970   1, 9   Registered Eastman Kodak Co.     -1
     KODAK   South Korea   89-1248   1/20/1989   187051   1/15/1990   9, 16  
Registered Eastman Kodak Co.     -1      KODAK   Suriname       13999  
5/20/1994   1, 9, 16   Registered Eastman Kodak Co.     -1      KODAK  
Swaziland       124/1966   11/4/1995   1   Registered Eastman Kodak Co.     -1
     KODAK   Swaziland       126/1966   11/4/1995   9   Registered Eastman Kodak
Co.     -1      KODAK   Swaziland       125/1966   11/4/1995   16   Registered
Eastman Kodak Co.     -1      KODAK   Sweden       162821   3/31/1978   1, 2, 3,
4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24,
25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42  
Registered Eastman Kodak Co.     -1      KODAK   Taiwan     9/30/1925   3314  
10/1/1925   1   Registered Eastman Kodak Co.     -1      KODAK   Taiwan  
73/02755   1/19/1984   264905   11/16/1984   1   Registered Eastman Kodak Co.  
  -1      KODAK   Taiwan   86063287   12/15/1997   837317   1/16/1999   6  
Registered Eastman Kodak Co.     -1      KODAK   Taiwan       3313   9/21/1925  
9   Registered Eastman Kodak Co.     -1      KODAK   Taiwan   84020236  
4/28/1995   748993   2/16/1997   9   Registered Eastman Kodak Co.     -1     
KODAK   Taiwan       487832   6/16/1990   9   Registered Eastman Kodak Co.    
-1      KODAK   Taiwan   86063288   12/15/1997   849418   4/16/1999   9  
Registered Eastman Kodak Co.     -1      KODAK   Taiwan   86063289   12/15/1997
  823804   10/16/1998   14   Registered Eastman Kodak Co.     -1      KODAK  
Taiwan   88026260   5/31/1999   899922   8/1/2000   16   Registered Eastman
Kodak Co.     -1      KODAK   Taiwan   86065175   12/27/1997   845010  
3/16/1999   18   Registered Eastman Kodak Co.     -1      KODAK   Taiwan  
88026261   5/31/1999   896476   7/1/2000   21   Registered Eastman Kodak Co.    
-1      KODAK   Taiwan   88026262   5/31/1999   899924   8/1/2000   24  
Registered Eastman Kodak Co.     -1      KODAK   Taiwan   86063291   12/15/1997
  854779   6/1/1999   25   Registered Eastman Kodak Co.     -1      KODAK  
Taiwan   86063292   12/15/1997   839194   2/1/1999   28   Registered Eastman
Kodak Co.     -1      KODAK   Taiwan   88010866   12/7/1999   137880   2/16/2001
  35   Registered Eastman Kodak Co.     -1      KODAK   Taiwan   88030227  
12/7/1999   126470   7/16/2000   40   Registered Eastman Kodak Co.     -1     
KODAK   Taiwan   88061165   12/7/1999   131626   10/16/2000   42   Registered
Eastman Kodak Co.     -1      KODAK   Taiwan       355490   2/1/1987   55  
Registered Eastman Kodak Co.     -1      KODAK   Taiwan       365786   5/16/1987
  56   Registered Eastman Kodak Co.     -1      KODAK   Taiwan       112272  
3/1/1979   57   Registered Eastman Kodak Co.     -1      KODAK   Taiwan      
603224   7/1/1993   73   Registered Eastman Kodak Co.     -1      KODAK   Taiwan
      373886   8/16/1987   80   Registered Eastman Kodak Co.     -1      KODAK  
Taiwan       341712   10/1/1986   99   Registered Eastman Kodak Co.     -1     
KODAK   Taiwan       68532   3/1/1974   102   Registered Eastman Kodak Co.    
-1      KODAK   Tajikistan   94001239   10/17/1994   961   10/17/1994   1, 9, 16
  Registered Eastman Kodak Co.     -1      KODAK   Tanganyika (Tanzania Rep.)  
661   6/4/1930   661   6/4/1930   1   Registered Eastman Kodak Co.     -1     
KODAK   Tanganyika (Tanzania Rep.)   662   6/4/1930   662     8   Registered
Eastman Kodak Co.     -1      KODAK   Tanganyika (Tanzania Rep.)   663  
6/4/1930   663   6/4/1930   39   Registered Eastman Kodak Co.     -1      KODAK
  Thailand   228166     Kor5256   5/24/1932   1   Registered Eastman Kodak Co.  
  -1      KODAK   Thailand   373614   11/5/1998   KOR86499   11/8/1988   1  
Registered Eastman Kodak Co.     -1      KODAK   Thailand   228167   5/24/1932  
Kor3710   5/24/1932   9   Registered Eastman Kodak Co.     -1      KODAK  
Thailand   228168     Kor3568   5/24/1932   16   Registered Eastman Kodak Co.  
  -1      KODAK   Thailand   285707   5/20/1985   Kor30064   5/20/1985   25  
Registered Eastman Kodak Co.     -1      KODAK   Thailand   285708   5/20/1985  
Kor30065   5/20/1985   28   Registered Eastman Kodak Co.     -1      KODAK  
Trinidad and Tobago   15189   12/28/1984   15189   12/28/1984   1   Registered
Eastman Kodak Co.     -1      KODAK   Trinidad and Tobago       73/1939  
11/20/1995   8   Registered Eastman Kodak Co.     -1      KODAK   Trinidad and
Tobago   23062   9/23/1994   23062   9/23/1994   39   Registered Eastman Kodak
Co.     -1      KODAK   Trinidad and Tobago   23477   1/26/1995   23477  
9/19/1997   42   Registered Eastman Kodak Co.     -1      KODAK   Tunisia   EE
89.0145   2/21/1989   EE040340   2/21/1989   1, 5, 7, 9, 10, 11, 16, 17, 22, 23,
24, 28, 34, 40   Registered Eastman Kodak Co.     -1      KODAK   Turkey  
1998/18405   12/23/1998   202668   12/23/1998   40   Registered Eastman Kodak
Co.     -1      KODAK   Turkey       86831   8/16/1995   1, 9, 16   Registered
Eastman Kodak Co.     -1      KODAK   Turkey   2004/02855   2/13/2004  
2004/02855   2/13/2004   1, 9, 16, 35, 37, 38, 39, 40, 41   Registered Eastman
Kodak Co.     -1      KODAK   Turkmenistan   1269   10/25/1995   2577   9/7/1998
  1, 9, 16   Registered Eastman Kodak Co.     -1      KODAK   Turkmenistan  
1(2878)   12/29/1995   3023   11/25/1998   9, 16, 35, 37, 38, 42   Registered
Eastman Kodak Co.     -1      KODAK   Turks and Caicos Islands   11045  
10/4/1994   11045   10/4/1994   1   Registered Eastman Kodak Co.     -1     
KODAK   Turks and Caicos Islands   11047   10/4/1994   11047   10/4/1994   9  
Registered Eastman Kodak Co.     -1      KODAK   Turks and Caicos Islands  
11049   10/4/1994   11049   10/4/1994   16   Registered Eastman Kodak Co.     -1
     KODAK   Uganda       2369   3/27/1992   1   Registered Eastman Kodak Co.  
  -1      KODAK   Uganda       2370   3/27/1992   8   Registered Eastman Kodak
Co.     -1      KODAK   Uganda       2371   3/27/1992   39   Registered Eastman
Kodak Co.     -1      KODAK   Ukraine   5877   6/18/1993   5877   6/30/1994   1,
9, 16   Registered Eastman Kodak Co.     -1      KODAK   United Arab Emirates  
19525   11/24/1996   11227   7/26/1997   1   Registered Eastman Kodak Co.     -1
     KODAK   United Arab Emirates   19523   11/24/1996   11225   7/26/1997   9  
Registered Eastman Kodak Co.     -1      KODAK   United Arab Emirates   10502  
5/3/1995   7998   1/16/1997   16   Registered Eastman Kodak Co.     -1     
KODAK   United Arab Emirates   19524   11/24/1996   11226   7/26/1997   40  
Registered Eastman Kodak Co.     -1      KODAK   United States of America (USA)
  451804   3/21/1942   396975   8/11/1942   1   Registered Eastman Kodak Co.    
-1      KODAK   United States of America (USA)   78/145225   7/18/2002   2709564
  4/22/2003   1   Registered Eastman Kodak Co.     -1      KODAK   United States
of America (USA)   78457846   7/28/2004   3031743   12/20/2005   2   Registered
Eastman Kodak Co.     -1      KODAK   United States of America (USA)   451802  
3/21/1942   396694   7/28/1942   3   Registered Eastman Kodak Co.     -1     
KODAK   United States of America (USA)   85269707   3/17/2011   4041704  
10/18/2011   9   Registered Eastman Kodak Co.     -1      KODAK   United States
of America (USA)   432475   8/11/1972   962744   7/3/1973   14   Registered
Eastman Kodak Co.     -1      KODAK   United States of America (USA)   202800  
9/20/1924   195218   2/17/1925   16   Registered Eastman Kodak Co.     -1     
KODAK   United States of America (USA)   438237   11/26/1940   387692  
5/27/1941   16   Registered Eastman Kodak Co.     -1      KODAK   United States
of America (USA)   463812   10/1/1943   406762   4/25/1944   16   Registered
Eastman Kodak Co.     -1      KODAK   United States of America (USA)   162541  
2/12/1963   763542   1/21/1964   16   Registered Eastman Kodak Co.     -1     
KODAK   United States of America (USA)   73/475162   4/12/1984   1320758  
2/19/1985   20   Registered Eastman Kodak Co.     -1      KODAK   United States
of America (USA)   77910   7/17/1959   692796   2/9/1960   1, 9   Registered
Eastman Kodak Co.     -1      KODAK   United States of America (USA)   451815  
3/21/1942   399092   12/15/1942   1, 9, 10   Registered Eastman Kodak Co.     -1
     KODAK   Uzbekistan   9301706.3   8/6/1993   865   7/7/1994   1, 9, 16  
Registered Eastman Kodak Co.     -1      KODAK   Venezuela       18430  
7/31/1947   9   Registered Eastman Kodak Co.     -1      KODAK   Venezuela      
19771   7/31/1948   9   Registered Eastman Kodak Co.     -1      KODAK  
Venezuela   11923   10/1/1985   131105   9/22/1987   9   Registered Eastman
Kodak Co.     -1      KODAK   Venezuela   11928   10/1/1985   130808-F  
9/21/1987   9   Registered Eastman Kodak Co.     -1      KODAK   Venezuela  
11924   10/1/1985   131106   9/22/1987   16   Registered Eastman Kodak Co.    
-1      KODAK   Venezuela   11925   10/1/1985   131107   9/22/1987   16  
Registered Eastman Kodak Co.     -1      KODAK   Venezuela   11916   10/1/1985  
131097   9/22/1987   16   Registered Eastman Kodak Co.     -1      KODAK  
Venezuela   11917   10/1/1985   131100   9/22/1987   16   Registered Eastman
Kodak Co.     -1      KODAK   Venezuela   11140   6/23/1988   148907   8/2/1992
  40   Registered Eastman Kodak Co.     -1      KODAK   Venezuela     6/28/1991
  12466-D   9/1/1976   50   Registered Eastman Kodak Co.     -1      KODAK  
Venezuela   11922   10/1/1985   131104   9/22/1987   1, 5   Registered Eastman
Kodak Co.     -1      KODAK   Venezuela   11913   10/1/1985   131096   9/22/1987
  1, 5   Registered Eastman Kodak Co.     -1      KODAK   Venezuela   11915  
10/1/1985   131099   9/22/1987   7, 9   Registered Eastman Kodak Co.     -1     
KODAK   Zambia       768/59   2/8/1993   1   Registered Eastman Kodak Co.     -1
     KODAK   Zambia       781/59   2/8/1993   9   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      KODAK   Zambia       767/59   2/8/1993   16  
Registered Eastman Kodak Co.     -1      KODAK   Zanzibar (Tanzania Republic)  
34/50   3/25/1950   59/1950   3/25/1992   1   Registered Eastman Kodak Co.    
-1      KODAK   Zanzibar (Tanzania Republic)   35/50   3/25/1950   60/1950  
3/25/1992   8   Registered Eastman Kodak Co.     -1      KODAK   Zanzibar
(Tanzania Republic)   36/50   3/25/1950   61/1950   3/25/1992   39   Registered
Eastman Kodak Co.     -1      KODAK   Zimbabwe     2/8/1958   768/59   3/13/1891
  1   Registered Eastman Kodak Co.     -1      KODAK   Zimbabwe     2/8/1958  
781/59   3/5/1888   9   Registered Eastman Kodak Co.     -1      KODAK  
Zimbabwe     2/8/1958   767/59   3/23/1891   16   Registered Eastman Kodak Co.  
  -1      KODAK & D:CORP. SYMBOL Y&R   Argentina   2931608   7/23/2009   2386868
  8/17/2010   1   Registered Eastman Kodak Co.     -1      KODAK & D:CORP.
SYMBOL Y&R   Argentina   2931609   7/23/2009   2384965   8/9/2010   9  
Registered Eastman Kodak Co.     -1      KODAK & D:CORP. SYMBOL Y&R   Argentina
  2692034   7/27/2006   2160970   5/30/2007   16   Registered Eastman Kodak Co.
    -1      KODAK & D:CORP. SYMBOL Y&R   Argentina   2692035   7/27/2006  
2160971   5/30/2007   25   Registered Eastman Kodak Co.     -1      KODAK &
D:CORP. SYMBOL Y&R   Colombia   T2003/019354   3/6/2003   277158   10/29/2003  
1   Registered Eastman Kodak Co.     -1      KODAK & D:CORP. SYMBOL Y&R  
Colombia   T2003/019355   3/6/2003   277305   10/29/2003   9   Registered
Eastman Kodak Co.     -1      KODAK & D:CORP. SYMBOL Y&R   Colombia  
T2003/019352   3/6/2003   277188   10/29/2003   16   Registered Eastman Kodak
Co.     -1      KODAK & D:CORP. SYMBOL Y&R   South Korea   96-8296   3/11/1996  
382441   11/17/1997   1, 9   Registered Eastman Kodak Co.     -1      KODAK &
D:CORP. SYMBOL-B&W   Argentina   2824153   5/13/2008   2346713   2/16/2010   1  
Registered Eastman Kodak Co.     -1      KODAK & D:CORP. SYMBOL-B&W   Argentina
  2828932   6/2/2008   2293962   6/11/2009   9   Registered Eastman Kodak Co.  
  -1      KODAK & D:CORP. SYMBOL-B&W   Argentina   2821150   4/30/2008   2287528
  5/12/2009   16   Registered Eastman Kodak Co.     -1      KODAK & D:CORP.
SYMBOL-B&W   Argentina   2444079   7/14/2003   1950442   9/12/2003   35  
Registered Eastman Kodak Co.     -1      KODAK & D:CORP. SYMBOL-B&W   Argentina
  2444080   7/14/2003   1950443   9/12/2003   36   Registered Eastman Kodak Co.
    -1      KODAK & D:CORP. SYMBOL-B&W   Argentina   2444081   7/14/2003  
1950444   9/12/2003   37   Registered Eastman Kodak Co.     -1      KODAK &
D:CORP. SYMBOL-B&W   Argentina   2444082   7/14/2003   1950446   9/12/2003   38
  Registered Eastman Kodak Co.     -1      KODAK & D:CORP. SYMBOL-B&W  
Argentina   2444083   7/14/2003   1950447   9/12/2003   39   Registered Eastman
Kodak Co.     -1      KODAK & D:CORP. SYMBOL-B&W   Argentina   2444084  
7/14/2003   1950449   9/12/2003   40   Registered Eastman Kodak Co.     -1     
KODAK & D:CORP. SYMBOL-B&W   Argentina   2444085   7/14/2003   1950522  
9/12/2003   41   Registered Eastman Kodak Co.     -1      KODAK & D:CORP.
SYMBOL-B&W   Argentina   2492513   1/30/2004   1984391   6/29/2004   44  
Registered Eastman Kodak Co.     -1      KODAK & D:CORP. SYMBOL-B&W   Taiwan  
87002695   1/17/1998   839238   2/16/1999   1   Registered Eastman Kodak Co.    
-1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Angola   4101/94   12/1/1994  
4101/94   8/3/1999   1   Registered Eastman Kodak Co.     -1      KODAK &
D:CORPORATE SYMBOL (NEW) B&W   Angola   4102/94   12/1/1994   4102/94   8/3/1999
  2   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW)
B&W   Angola   4103/94   12/1/1994   4103/94   8/3/1999   5   Registered Eastman
Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Angola   4104/94  
12/1/1994   4104/94   8/3/1999   9   Registered Eastman Kodak Co.     -1     
KODAK & D:CORPORATE SYMBOL (NEW) B&W   Angola   4105/94   12/1/1994   4105/94  
8/3/1999   16   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE
SYMBOL (NEW) B&W   Angola   4106/94   12/1/1994   4106/94   8/4/1999   17  
Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W  
Angola   4107/94   12/1/1994   4107/94   8/4/1999   22   Registered Eastman
Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Angola   4108/94  
12/1/1994   4108/94   8/9/1999   23   Registered Eastman Kodak Co.     -1     
KODAK & D:CORPORATE SYMBOL (NEW) B&W   Angola   4109/94   12/1/1994   4109/94  
8/9/1999   25   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE
SYMBOL (NEW) B&W   Angola   4110/94   12/1/1994   4110/94   8/4/1999   28  
Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W  
Angola   4111/94   12/1/1994   4111/94   8/4/1999   31   Registered Eastman
Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Angola   4112/94  
12/1/1994   4112/94   8/4/1999   34   Registered Eastman Kodak Co.     -1     
KODAK & D:CORPORATE SYMBOL (NEW) B&W   Angola   4113/94   12/1/1994   4113/94  
8/4/1999   35   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE
SYMBOL (NEW) B&W   Angola   4114/94   12/1/1994   4114/94   8/4/1999   37  
Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W  
Angola   4115/94   12/1/1994   4115/94   8/4/1999   38   Registered Eastman
Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Angola   4116/94  
12/1/1994   4116/94   8/9/1999   40   Registered Eastman Kodak Co.     -1     
KODAK & D:CORPORATE SYMBOL (NEW) B&W   Angola   4117/94   12/1/1994   4117/94  
8/4/1999   42   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE
SYMBOL (NEW) B&W   Anguilla   2597     2597   11/23/1994   1, 9, 16   Registered
Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Antigua and
Barbuda     10/28/1996   5035   3/10/1997   1, 9, 16   Registered Eastman Kodak
Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Aruba   94012811  
1/28/1994   16940   1/28/1994   1, 9, 16, 40   Registered Eastman Kodak Co.    
-1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Bahamas   16674   8/12/1994  
16674   8/12/1994   1   Registered Eastman Kodak Co.     -1      KODAK &
D:CORPORATE SYMBOL (NEW) B&W   Bahrain   1592/94   12/26/1994   18352  
12/26/1994   1   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE
SYMBOL (NEW) B&W   Bahrain   1593/94   12/26/1994   18353   12/26/1994   9  
Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W  
Bahrain   1594/94   12/26/1994   18354   12/26/1994   16   Registered Eastman
Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Bahrain   1595/94  
12/26/1994   1538   12/26/1994   40   Registered Eastman Kodak Co.     -1     
KODAK & D:CORPORATE SYMBOL (NEW) B&W   Barbados   81/9792   1/12/1995   81/9792
  11/5/1999   1   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE
SYMBOL (NEW) B&W   Barbados   81/9793   1/12/1995   81/9793   11/5/1999   9  
Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W  
Barbados   81/13389   1/12/1995   81/13389   11/5/1999   16   Registered Eastman
Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Barbados    
5/4/1994   81/9454   11/5/1999   40   Registered Eastman Kodak Co.     -1     
KODAK & D:CORPORATE SYMBOL (NEW) B&W   Bermuda   25835   2/21/1994   25835  
2/21/1994   1   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE
SYMBOL (NEW) B&W   Bermuda   25834   2/21/1994   25834   2/21/1994   9  
Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W  
Bermuda   25832   2/21/1994   25832   2/21/1994   16   Registered Eastman Kodak
Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Bermuda   25833  
2/21/1994   25833   2/21/1994   40   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Bolivia    
  63659-A   7/21/1994   1   Registered Eastman Kodak Co.     -1      KODAK &
D:CORPORATE SYMBOL (NEW) B&W   Bolivia       63658-A   7/21/1994   5  
Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W  
Bolivia       63657-A   7/21/1994   9   Registered Eastman Kodak Co.     -1     
KODAK & D:CORPORATE SYMBOL (NEW) B&W   Bolivia       63656-A   7/21/1994   16  
Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W  
Bolivia     2/3/1994   68067-A   11/30/1995   40   Registered Eastman Kodak Co.
    -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Colombia   93/400349  
8/5/1993   155730   3/29/1994   1   Registered Eastman Kodak Co.     -1     
KODAK & D:CORPORATE SYMBOL (NEW) B&W   Colombia   93/400351   8/5/1993   186654
  3/18/1996   5   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE
SYMBOL (NEW) B&W   Colombia   93/400350   8/5/1993   155485   3/29/1994   9  
Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W  
Colombia   93/400352   8/5/1993   155597   3/29/1994   16   Registered Eastman
Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Costa Rica    
11/3/1994   91001   4/27/1995   1   Registered Eastman Kodak Co.     -1     
KODAK & D:CORPORATE SYMBOL (NEW) B&W   Costa Rica     10/28/1994   92527  
8/25/1995   9   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE
SYMBOL (NEW) B&W   Costa Rica     11/11/1994   91015   4/27/1995   16  
Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W  
Costa Rica     11/3/1994   91014   4/27/1995   40   Registered Eastman Kodak Co.
    -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Cuba   403/94   4/28/1994  
121099   4/28/1994   1   Registered Eastman Kodak Co.     -1      KODAK &
D:CORPORATE SYMBOL (NEW) B&W   Cuba   405/94   4/28/1994   121101   4/28/1994  
9   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW)
B&W   Cuba   404/94   4/28/1994   121100   4/28/1994   16   Registered Eastman
Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Cuba   416/94  
5/4/1994   121201   5/4/1994   40   Registered Eastman Kodak Co.     -1     
KODAK & D:CORPORATE SYMBOL (NEW) B&W   Cyprus   42173   2/28/1995   42173  
3/1/1995   1   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE
SYMBOL (NEW) B&W   Cyprus   42174   2/28/1995   42174   3/1/1995   9  
Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W  
Cyprus   42175   2/28/1995   42175   3/1/1995   16   Registered Eastman Kodak
Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Cyprus   42176  
2/28/1995   42176   3/1/1995   40   Registered Eastman Kodak Co.     -1     
KODAK & D:CORPORATE SYMBOL (NEW) B&W   Dominica   129/94   11/15/1994   129/94  
11/15/1994   1, 8, 39   Registered Eastman Kodak Co.     -1      KODAK &
D:CORPORATE SYMBOL (NEW) B&W   Dominican Republic     2/21/1994   71079  
4/15/1994   20   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE
SYMBOL (NEW) B&W   Dominican Republic     2/21/1994   71257   4/15/1994   66  
Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W  
Ecuador   35781   12/7/1992   3277/94   9/2/1994   1   Registered Eastman Kodak
Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Ecuador   35782  
12/7/1992   3278/94   9/2/1994   5   Registered Eastman Kodak Co.     -1     
KODAK & D:CORPORATE SYMBOL (NEW) B&W   Ecuador   35784   12/7/1992   2759/96  
11/15/1996   9   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE
SYMBOL (NEW) B&W   Ecuador   35783   12/7/1992   3279/94   9/2/1994   16  
Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W  
El Salvador   1929/91   8/14/1991   155BOOK15   2/25/1993   2   Registered
Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   El Salvador
  1931/91   8/14/1991   52BOOK11   6/23/1992   9   Registered Eastman Kodak Co.
    -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   El Salvador   1944/91  
8/15/1991   132BOOK16   4/23/1993   10   Registered Eastman Kodak Co.     -1   
  KODAK & D:CORPORATE SYMBOL (NEW) B&W   El Salvador   1949/91   8/15/1991  
189BOOK13   10/20/1992   16   Registered Eastman Kodak Co.     -1      KODAK &
D:CORPORATE SYMBOL (NEW) B&W   El Salvador   1946/91   8/15/1991   189BOOK18  
7/28/1993   28   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE
SYMBOL (NEW) B&W   El Salvador   1963/91   8/15/1991   145BOOK16   4/23/1993  
40   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW)
B&W   European (O.H.M.I.)   28449   4/1/1996   28449   2/4/1998   1, 9, 10, 16,
35, 40, 42   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL
(NEW) B&W   Finland   6371/90   12/10/1990   123967   1/5/1993   5, 9  
Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W  
Ghana   29147   3/20/1998   29147   3/20/1998   1   Registered Eastman Kodak Co.
    -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Ghana   29390   3/20/1998  
29390   3/20/1998   9   Registered Eastman Kodak Co.     -1      KODAK &
D:CORPORATE SYMBOL (NEW) B&W   Ghana   29368   3/20/1998       16   Pending
Application Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W  
Greece   103017   3/4/1991   103017   5/17/1994   1, 9, 16   Registered Eastman
Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Greece   114985  
7/8/1993   114985   12/19/1995   35, 36, 37, 38, 40, 41, 42   Registered Eastman
Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Guatemala   7809/94
  11/11/1994   82727   10/30/1996   1   Registered Eastman Kodak Co.     -1     
KODAK & D:CORPORATE SYMBOL (NEW) B&W   Guatemala   7810/94   11/11/1994   79933
  7/10/1996   16   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE
SYMBOL (NEW) B&W   Guyana   14315A   1/27/1994   14315A   1/27/1994   1  
Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W  
Guyana   14316A   1/27/1994   14316A   1/27/1994   9   Registered Eastman Kodak
Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Guyana   14317A  
1/27/1994   14317A   1/27/1994   16   Registered Eastman Kodak Co.     -1     
KODAK & D:CORPORATE SYMBOL (NEW) B&W   Iceland   1001/1990   12/7/1990  
643/1991   6/28/1991   9   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Iceland  
879/1991   9/26/1991   61/1992   1/23/1992   1, 2, 7, 16, 17, 22, 23, 34, 35,
36, 37, 38, 40, 41, 42, 44   Registered Eastman Kodak Co.     -1      KODAK &
D:CORPORATE SYMBOL (NEW) B&W   Iran   7502529   5/18/1996   79293   12/28/1996  
1, 9, 16, 41, 42   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE
SYMBOL (NEW) B&W   Jamaica   1/911   2/21/1994   28239   2/21/1994   1  
Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W  
Jamaica   9/1538   2/21/1994   27444   2/21/1994   9   Registered Eastman Kodak
Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Jamaica   16/1754  
2/21/1994   26964   2/21/1994   16   Registered Eastman Kodak Co.     -1     
KODAK & D:CORPORATE SYMBOL (NEW) B&W   Japan   122508/1991   11/26/1991  
2685975   7/29/1994   9   Registered Eastman Kodak Co.     -1      KODAK &
D:CORPORATE SYMBOL (NEW) B&W   Jordan   48884   3/8/1998   48884   3/8/1998   1
  Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W
  Jordan   48885   3/8/1998   48885   3/8/1998   9   Registered Eastman Kodak
Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Jordan   48883   3/8/1998
  48883   3/8/1998   16   Registered Eastman Kodak Co.     -1      KODAK &
D:CORPORATE SYMBOL (NEW) B&W   Kuwait   39375   3/30/1998   34480   3/30/1998  
40   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW)
B&W   Laos   2127   6/3/1993   1348   6/4/2003   1   Registered Eastman Kodak
Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Laos   2127   6/3/1993  
1349   6/4/2003   2   Registered Eastman Kodak Co.     -1      KODAK &
D:CORPORATE SYMBOL (NEW) B&W   Laos   2127   6/3/1993   1350   6/4/2003   9  
Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W  
Laos   2127   6/3/1993   1351   6/4/2003   16   Registered Eastman Kodak Co.    
-1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Laos   2127   6/3/1993   1354  
6/4/2003   35   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE
SYMBOL (NEW) B&W   Laos   2127   6/3/1993   1355   6/4/2003   36   Registered
Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Laos   2127
  6/3/1993   1356   6/4/2003   40   Registered Eastman Kodak Co.     -1     
KODAK & D:CORPORATE SYMBOL (NEW) B&W   Laos   2127   6/3/1993   1357   6/4/2003
  42   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW)
B&W   Madagascar   95/00827D   7/13/1995   1592   7/13/1995   35, 37, 38, 40,
41, 42   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL
(NEW) B&W   Malaysia   88/01120   3/15/1988   88/01120   3/15/1988   1  
Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W  
Malaysia   88/01128     88/01128   3/15/1995   9   Registered Eastman Kodak Co.
    -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Malaysia       88/02999  
6/21/1988   16   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE
SYMBOL (NEW) B&W   Mexico   187763   1/12/1994   462782   6/8/1994   1  
Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W  
Mexico   187762   1/12/1994   455137   3/24/1994   9   Registered Eastman Kodak
Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Mexico   187760  
1/12/1994   455136   3/24/1994   16   Registered Eastman Kodak Co.     -1     
KODAK & D:CORPORATE SYMBOL (NEW) B&W   Mexico   187761   1/12/1994   461307  
5/23/1994   40   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE
SYMBOL (NEW) B&W   Montserrat   1829   10/7/1994   1829   10/7/1994   1, 8, 39  
Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W  
Nepal   4682   8/25/1999   14542/056   9/20/1999   1   Registered Eastman Kodak
Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Nepal   4682   8/25/1999
  14543/056   9/20/1999   9   Registered Eastman Kodak Co.     -1      KODAK &
D:CORPORATE SYMBOL (NEW) B&W   Nepal   4682   8/25/1999   14544/056   9/20/1999
  16   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW)
B&W   Netherlands Antilles     2/24/1994   3748   5/24/1994   1, 9, 16  
Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W  
Nicaragua   397/94   2/22/1994   28078CC   3/15/1995   1   Registered Eastman
Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Nicaragua   396/94
  2/22/1994   29102CC   8/17/1995   9   Registered Eastman Kodak Co.     -1     
KODAK & D:CORPORATE SYMBOL (NEW) B&W   Nicaragua   398/94   2/22/1994   28077CC
  3/15/1995   16   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE
SYMBOL (NEW) B&W   Nicaragua   399/94   2/22/1994   28079CC   3/15/1995   40  
Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W  
Nigeria   TP47367/2000   10/24/2000       1   Pending Application Eastman Kodak
Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Nigeria   TP47365/2000  
10/24/2000   61758   10/30/2000   9   Registered Eastman Kodak Co.     -1     
KODAK & D:CORPORATE SYMBOL (NEW) B&W   Nigeria   TP47366/2000   10/24/2000  
62541   10/30/2000   16   Registered Eastman Kodak Co.     -1      KODAK &
D:CORPORATE SYMBOL (NEW) B&W   Norway   90.6323   11/30/1990   151960  
8/27/1992   5   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE
SYMBOL (NEW) B&W   Oman   10794   12/6/1994   10794   1/22/2002   1   Registered
Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Oman  
10795   12/6/1994   10795   1/22/2002   9   Registered Eastman Kodak Co.     -1
     KODAK & D:CORPORATE SYMBOL (NEW) B&W   Oman   10796   12/6/1994   10796  
1/22/2002   16   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE
SYMBOL (NEW) B&W   Oman   10797   12/6/1994   10797   6/21/2004   40  
Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W  
Pakistan   145217   12/1/1997   145217   12/1/1997   1   Registered Eastman
Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Pakistan   145215  
12/1/1997   145215   12/1/1997   9   Registered Eastman Kodak Co.     -1     
KODAK & D:CORPORATE SYMBOL (NEW) B&W   Pakistan   145216   12/1/1997   145216  
12/1/1997   16   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE
SYMBOL (NEW) B&W   Panama   80169   3/29/1996   80169   3/29/1996   1  
Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Poland  
Z-159932   5/21/1996   R-109100   5/21/1996   16   Registered Eastman Kodak Co.
    -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Poland   96478   2/8/1991  
70702   2/8/1991   1, 2, 5, 7, 9, 11, 17, 22, 23, 34, 37, 40, 42   Registered
Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Qatar  
12600   12/10/1994   12600   7/11/2001   1   Registered Eastman Kodak Co.     -1
     KODAK & D:CORPORATE SYMBOL (NEW) B&W   Qatar   12601   12/10/1994   12601  
11/21/2001   9   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE
SYMBOL (NEW) B&W   Qatar   12602   12/10/1994   12602   7/11/2001   16  
Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W  
Qatar   12603   12/10/1994   12603   7/11/2001   40   Registered Eastman Kodak
Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Saint Kitts and Nevis  
4215   9/26/1994   2008/0383   9/30/1994   1, 8, 9, 39   Registered Eastman
Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Saint Lucia  
2011/000451   12/28/2011   TM/2011/000451   10/15/2012   1, 9, 16   Registered
Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Singapore  
T97/13457E   11/3/1997   T97/13457E   11/3/1997   1   Registered Eastman Kodak
Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Singapore   T97/13459A  
11/3/1997   T97/13459A   11/3/1997   9   Registered Eastman Kodak Co.     -1   
  KODAK & D:CORPORATE SYMBOL (NEW) B&W   Singapore   T97/13458C   11/3/1997  
T97/13458C   11/3/1997   16   Registered Eastman Kodak Co.     -1      KODAK &
D:CORPORATE SYMBOL (NEW) B&W   Suriname       14000   5/20/1994   1, 9, 16  
Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W  
Taiwan   89009965   2/25/2000   946186   6/16/2001   9   Registered Eastman
Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Taiwan   88061171  
12/7/1999   135674   1/1/2001   35   Registered Eastman Kodak Co.     -1     
KODAK & D:CORPORATE SYMBOL (NEW) B&W   Taiwan   88061172   12/7/1999   136901  
1/16/2001   40   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE
SYMBOL (NEW) B&W   Taiwan   88061173   12/7/1999   133160   11/16/2000   42  
Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W  
Trinidad and Tobago   23063   9/23/1994   23063   9/23/1994   1   Registered
Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Trinidad
and Tobago   23072   9/28/1994   23072   9/28/1994   8   Registered Eastman
Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Trinidad and Tobago
  23061   9/23/1994   23061   9/23/1994   39   Registered Eastman Kodak Co.    
-1      KODAK & D:CORPORATE SYMBOL (NEW) B&W   Trinidad and Tobago   23476  
1/26/1995   23476   9/19/1996   42   Registered Eastman Kodak Co.     -1     
KODAK & D:CORPORATE SYMBOL (NEW) B&W   Turkey   1998/18406   12/23/1998   204206
  12/23/1998   1, 2, 9, 16   Registered Eastman Kodak Co.     -1      KODAK &
D:CORPORATE SYMBOL (NEW) B&W   Turkey   1998/18404   12/23/1998   204226  
12/23/1998   40, 42   Registered Eastman Kodak Co.     -1      KODAK &
D:CORPORATE SYMBOL (NEW) B&W   United Arab Emirates   19520   11/24/1996   11222
  7/26/1997   1   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE
SYMBOL (NEW) B&W   United Arab Emirates   19521   11/24/1996   11223   7/26/1997
  9   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE SYMBOL (NEW)
B&W   United States of America (USA)   75/052795   2/1/1996   2033737  
1/28/1997   1   Registered Eastman Kodak Co.     -1      KODAK & D:CORPORATE
SYMBOL (NEW) B&W   United States of America (USA)   75/052792   2/1/1996  
2040245   2/25/1997   9   Registered Eastman Kodak Co.     -1      KODAK &
D:DISTRIBUTORS’ SYMBOL   Iceland   964/1992   10/2/1992   75/1993   1/21/1993  
1, 5, 9, 16, 35, 40, 41, 42, 44   Registered Eastman Kodak Co.     -1      KODAK
& D:DISTRIBUTORS’ SYMBOL   Poland   Z-128660   1/18/1994   95591   10/6/1997  
1, 2, 9, 16, 35, 37, 40, 41, 42   Registered Eastman Kodak Co.     -1      KODAK
& D:DISTRIBUTORS’ SYMBOL   Poland   Z-128661   1/18/1994   95592   10/6/1997  
1, 2, 9, 16, 35, 37, 40, 41, 42   Registered Eastman Kodak Co.     -1      KODAK
& D:DISTRIBUTORS’ SYMBOL   South Korea   97-379   11/6/1997   8612   11/1/1988  
40   Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA  
Andorra   797   1/14/1997   2448   1/14/1997   1, 9, 16   Registered Eastman
Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Argentina   2579862  
3/30/2005   2044687   9/29/2005   1   Registered Eastman Kodak Co.     -1     
KODAK & D:SELLERS’ INSIGNIA   Argentina   2588998   5/9/2005   2047951  
10/20/2005   1   Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’
INSIGNIA   Argentina   2579861   3/30/2005   2044686   9/29/2005   2  
Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Argentina
  2579929   3/30/2005   2044629   9/29/2005   2   Registered Eastman Kodak Co.  
  -1      KODAK & D:SELLERS’ INSIGNIA   Argentina   2579930   3/30/2005  
2044630   9/29/2005   5   Registered Eastman Kodak Co.     -1      KODAK &
D:SELLERS’ INSIGNIA   Argentina   2579888   3/30/2005   2044331   9/28/2005   5
  Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA  
Argentina   2579851   3/30/2005   2044677   9/29/2005   9   Registered Eastman
Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Argentina   2588999  
5/9/2005   2048392   10/24/2005   9   Registered Eastman Kodak Co.     -1     
KODAK & D:SELLERS’ INSIGNIA   Argentina   2579850   3/30/2005   2044676  
9/29/2005   10   Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’
INSIGNIA   Argentina   2579928   3/30/2005   2044628   9/29/2005   10  
Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Argentina
  2579864   3/30/2005   2044688   9/29/2005   14   Registered Eastman Kodak Co.
    -1      KODAK & D:SELLERS’ INSIGNIA   Argentina   2579927   3/30/2005  
2044627   9/29/2005   14   Registered Eastman Kodak Co.     -1      KODAK &
D:SELLERS’ INSIGNIA   Argentina   2579931   3/30/2005   2044631   9/29/2005   16
  Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA  
Argentina   2589001   5/9/2005   2048394   10/24/2005   16   Registered Eastman
Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Argentina   2579863  
3/30/2005   2051796   11/14/2005   18   Registered Eastman Kodak Co.     -1     
KODAK & D:SELLERS’ INSIGNIA   Argentina   2579926   3/30/2005   2044626  
9/29/2005   18   Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’
INSIGNIA   Argentina   2579860   3/30/2005   2044685   9/29/2005   20  
Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Argentina
  2579925   3/30/2005   2044625   9/29/2005   20   Registered Eastman Kodak Co.
    -1      KODAK & D:SELLERS’ INSIGNIA   Argentina   2579859   3/30/2005  
2044684   9/29/2005   25   Registered Eastman Kodak Co.     -1      KODAK &
D:SELLERS’ INSIGNIA   Argentina   2579924   3/30/2005   2044624   9/29/2005   25
  Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA  
Argentina   2579858   3/30/2005   2044683   9/29/2005   28   Registered Eastman
Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Argentina   2579923  
3/30/2005   2044623   9/29/2005   28   Registered Eastman Kodak Co.     -1     
KODAK & D:SELLERS’ INSIGNIA   Argentina   2579857   3/30/2005   2044682  
9/29/2005   35   Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’
INSIGNIA   Argentina   2579922   3/30/2005   2044622   9/29/2005   35  
Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Argentina
  2579856   3/30/2005   2044681   9/29/2005   37   Registered Eastman Kodak Co.
    -1      KODAK & D:SELLERS’ INSIGNIA   Argentina   2579921   3/30/2005  
2044621   9/29/2005   37   Registered Eastman Kodak Co.     -1      KODAK &
D:SELLERS’ INSIGNIA   Argentina   2579855   3/30/2005   2044680   9/29/2005   38
  Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA  
Argentina   2579920   3/30/2005   2044369   9/28/2005   38   Registered Eastman
Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Argentina   2579854  
3/30/2005   2044679   9/29/2005   39   Registered Eastman Kodak Co.     -1     
KODAK & D:SELLERS’ INSIGNIA   Argentina   2579919   3/30/2005   2044368  
9/28/2005   39   Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’
INSIGNIA   Argentina   2579853   3/30/2005   2044678   9/29/2005   40  
Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Argentina
  2589000   5/9/2005   2048393   10/24/2005   40   Registered Eastman Kodak Co.
    -1      KODAK & D:SELLERS’ INSIGNIA   Argentina   2579956   3/30/2005  
2045313   10/3/2005   41   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Argentina   2579918
  3/30/2005   2044367   9/28/2005   41   Registered Eastman Kodak Co.     -1   
  KODAK & D:SELLERS’ INSIGNIA   Argentina   2579933   3/30/2005   2044633  
9/29/2005   42   Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’
INSIGNIA   Argentina   2579884   3/30/2005   2044699   9/29/2005   42  
Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Argentina
  2579883   3/30/2005   2044698   9/29/2005   44   Registered Eastman Kodak Co.
    -1      KODAK & D:SELLERS’ INSIGNIA   Argentina   2579932   3/30/2005  
2044632   9/29/2005   44   Registered Eastman Kodak Co.     -1      KODAK &
D:SELLERS’ INSIGNIA   China (People’s Republic of)   93016078     699582  
7/28/1994   9   Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’
INSIGNIA   Colombia   92339250   3/9/2011   113412   4/4/1986   1   Registered
Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Colombia   92339253
  3/9/2011   113414   4/7/1986   9   Registered Eastman Kodak Co.     -1     
KODAK & D:SELLERS’ INSIGNIA   Colombia   92339251   3/9/2011   113413   4/4/1986
  16   Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA  
Denmark   1982/80   1/7/1982   1982/2697   7/30/1982   42   Registered Eastman
Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Estonia   9085   10/27/1993
  18918   3/29/1996   1, 9, 16, 35, 40, 42   Registered Eastman Kodak Co.     -1
     KODAK & D:SELLERS’ INSIGNIA   Finland   6057/81   12/30/1981   88554  
4/5/1984   1, 2, 5, 7, 9, 11, 16, 17, 22, 23, 34, 37, 40, 42   Registered
Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Georgia   407/03  
3/30/1994   8548   3/5/1998   1, 9, 16, 40   Registered Eastman Kodak Co.     -1
     KODAK & D:SELLERS’ INSIGNIA   Greece       70820   1/15/1982   1, 9, 16  
Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Hong Kong
  F2595/83   9/5/1983   19840987AA   9/5/1983   1, 9, 16, 28   Registered
Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Hong Kong   C2595/83
  9/5/1983   19840990AA   9/5/1983   1, 9, 16, 28   Registered Eastman Kodak Co.
    -1      KODAK & D:SELLERS’ INSIGNIA   India   384784   12/30/1981   384784  
12/30/1981   1   Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’
INSIGNIA   India   384774   12/30/1981   384774   12/30/1981   2   Registered
Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   India   384775  
12/30/1981   384775   12/30/1995   7   Registered Eastman Kodak Co.     -1     
KODAK & D:SELLERS’ INSIGNIA   India   384776   12/30/1981   384776   12/30/1995
  9   Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA  
India   384785   12/30/1981   384785   12/30/1995   16   Registered Eastman
Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Japan   23040/84     1945544
  4/30/1997   34   Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’
INSIGNIA   Japan   2039/84     1945545   4/30/1997   34   Registered Eastman
Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Japan   281719/1992  
9/30/1992   3021380   1/31/1995   35   Registered Eastman Kodak Co.     -1     
KODAK & D:SELLERS’ INSIGNIA   Japan   281725/1992   9/30/1992   3021381  
1/31/1995   35   Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’
INSIGNIA   Japan   281720/1992   9/30/1992   3118373   1/31/1996   38  
Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Japan  
281726/1992   9/30/1992   3118375   1/31/1996   38   Registered Eastman Kodak
Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Japan   281722/1992   9/30/1992  
3216191   10/31/1996   40   Registered Eastman Kodak Co.     -1      KODAK &
D:SELLERS’ INSIGNIA   Japan   281728/1992   9/30/1992   3216192   10/31/1996  
40   Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA  
Japan   281723/1992   9/30/1992   3118374   1/31/1996   41   Registered Eastman
Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Japan   281729/1992  
9/30/1992   3118376   1/31/1996   41   Registered Eastman Kodak Co.     -1     
KODAK & D:SELLERS’ INSIGNIA   Japan   281724/1992   9/30/1992   3201130  
9/30/1996   42   Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’
INSIGNIA   Japan   281730/1992   9/30/1992   3201131   9/30/1996   42  
Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Japan  
23032/1984   3/10/1984   2439653   7/31/1992   1, 5   Registered Eastman Kodak
Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Japan   23033/84   3/10/1984  
2027225   2/22/1998   1, 9   Registered Eastman Kodak Co.     -1      KODAK &
D:SELLERS’ INSIGNIA   Japan   23034/84   3/10/1984   2027226   2/22/1998   1, 9
  Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Japan  
716895/96   6/6/1996   1903540   10/28/1996   9, 16, 20   Registered Eastman
Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Japan   716896/96   6/6/1996
  1903541   10/28/1996   9, 16, 20   Registered Eastman Kodak Co.     -1     
KODAK & D:SELLERS’ INSIGNIA   Laos   2128   6/3/1993   1358   6/4/2003   1  
Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Laos  
2128   6/3/1993   1359   6/4/2003   9   Registered Eastman Kodak Co.     -1     
KODAK & D:SELLERS’ INSIGNIA   Laos   2128   6/3/1993   1360   6/4/2003   16  
Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Laos  
2128   6/3/1993   1361   6/4/2003   40   Registered Eastman Kodak Co.     -1   
  KODAK & D:SELLERS’ INSIGNIA   Latvia   M-93-8132   9/21/1993   33634  
8/20/1996   40   Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’
INSIGNIA   Lithuania   13098   10/13/1993   24298   2/18/1997   1, 9, 16, 35,
40, 42   Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA  
Madagascar   95/00828D   7/13/1995   1593   7/13/1995   1, 9, 16, 40  
Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Malaysia
  M/95578   6/19/1982   M/95578   6/19/1989   1   Registered Eastman Kodak Co.  
  -1      KODAK & D:SELLERS’ INSIGNIA   Malaysia   M/95577   6/19/1989   M/95577
  1/7/1993   9   Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’
INSIGNIA   Malaysia   M/95579   6/19/1982   M/95579     16   Registered Eastman
Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Mexico   225017   11/4/1983
  298438   4/18/1984   16   Registered Eastman Kodak Co.     -1      KODAK &
D:SELLERS’ INSIGNIA   Mexico   225315   11/8/1983   298284   4/11/1984   16  
Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Mexico  
225010   11/4/1983   298342   5/8/1984   1, 2, 3, 4, 5, 17, 29   Registered
Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Mexico   225018  
11/4/1983   298817   5/30/1984   1, 2, 3, 4, 6, 13, 17, 18, 19, 20, 21, 22, 25,
31   Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA  
Mexico   225313   11/8/1983   298123   4/25/1984   1, 2, 3, 4, 6, 13, 17, 18,
19, 20, 21, 22, 25, 31   Registered Eastman Kodak Co.     -1      KODAK &
D:SELLERS’ INSIGNIA   Mexico   225011   11/4/1983   297730   3/16/1984   1, 6,
8, 9, 11, 12, 14, 16   Registered Eastman Kodak Co.     -1      KODAK &
D:SELLERS’ INSIGNIA   Mexico   225314   11/8/1983   298702   4/27/1984   1, 6,
8, 9, 11, 12, 14, 16   Registered Eastman Kodak Co.     -1      KODAK &
D:SELLERS’ INSIGNIA   Mexico   225016   11/4/1983   298343   4/13/1984   35, 37,
40, 42   Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA  
Mexico   225316   11/8/1983   307912   6/14/1985   35, 37, 40, 42   Registered
Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Myanmar (Burma)    
  3660/1993   11/30/1993   1, 9, 16, 40   Registered Eastman Kodak Co.     -1   
  KODAK & D:SELLERS’ INSIGNIA   Panama     7/16/1996   39634   7/25/1996   1  
Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Panama  
    39638   8/4/1996   1   Registered Eastman Kodak Co.     -1      KODAK &
D:SELLERS’ INSIGNIA   Panama       39639   8/1/1996   9   Registered Eastman
Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Panama     9/6/1996   39796
  8/12/1997   9   Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’
INSIGNIA   Panama     7/16/1996   39635   7/25/1996   16   Registered Eastman
Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Panama     9/6/1996   39797
  9/24/1996   16   Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’
INSIGNIA   Peru   30324   12/19/1983   50997   12/19/1983   1   Registered
Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Peru   30323  
12/19/1983   50998   12/19/1983   9   Registered Eastman Kodak Co.     -1     
KODAK & D:SELLERS’ INSIGNIA   Peru   521495   1/28/2013   89757   6/25/2003   16
  Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Russian
Federation   93047620   10/19/1993   139358   2/28/1996   1, 9, 16, 35, 40, 42  
Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Sabah  
S/30108   6/19/1982   S/30108   4/27/1991   1   Registered Eastman Kodak Co.    
-1      KODAK & D:SELLERS’ INSIGNIA   Sabah   S/30104   6/19/1982   S/30104  
6/19/1989   9   Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’
INSIGNIA   Sabah   S/30106   6/19/1982   S/30106   6/19/1982   16   Registered
Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Sarawak   25406  
7/12/1982   SAR/25406   7/12/1989   1   Registered Eastman Kodak Co.     -1     
KODAK & D:SELLERS’ INSIGNIA   Sarawak   25409   7/12/1982   SAR/25409  
7/12/1989   9   Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’
INSIGNIA   Sarawak   25408   7/12/1982   SAR/25408   7/12/1989   16   Registered
Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   South Africa  
81/9729   12/22/1981   81/9729   12/22/1981   1   Registered Eastman Kodak Co.  
  -1      KODAK & D:SELLERS’ INSIGNIA   South Africa   81/9730   12/22/1981  
81/9730   12/22/1981   2   Registered Eastman Kodak Co.     -1      KODAK &
D:SELLERS’ INSIGNIA   South Africa   81/9732   12/22/1981   81/9732   12/22/1981
  7   Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA  
South Africa   81/9733   12/22/1981   81/9733   12/22/1981   9   Registered
Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   South Africa  
81/9735   12/22/1981   81/9735   12/22/1981   16   Registered Eastman Kodak Co.
    -1      KODAK & D:SELLERS’ INSIGNIA   South Africa   81/9741   12/22/1981  
81/9741   12/22/1981   40   Registered Eastman Kodak Co.     -1      KODAK &
D:SELLERS’ INSIGNIA   South Africa   81/9742   12/22/1981   81/9742   12/22/1981
  42   Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA  
South Korea   97-380   11/6/1997   8613   11/1/1988   40   Registered Eastman
Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Sweden   081/6847  
12/21/1981   183371   10/1/1982   1, 2, 5, 7, 9, 11, 16, 17, 22, 23, 34, 37, 40,
42   Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA  
Taiwan       251054   8/1/1984   1   Registered Eastman Kodak Co.     -1     
KODAK & D:SELLERS’ INSIGNIA   Taiwan       251053   8/1/1984   1   Registered
Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Taiwan       251051
  8/1/1984   1   Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’
INSIGNIA   Taiwan       251052   8/1/1984   1   Registered Eastman Kodak Co.    
-1      KODAK & D:SELLERS’ INSIGNIA   Taiwan       10947   12/1/1983   8  
Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Taiwan  
    10948   12/1/1983   8   Registered Eastman Kodak Co.     -1      KODAK &
D:SELLERS’ INSIGNIA   Taiwan       10949   12/1/1983   8   Registered Eastman
Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Taiwan       10950  
12/1/1983   8   Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’
INSIGNIA   Taiwan   81034965   7/15/1992   669399   2/1/1995   50   Registered
Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Taiwan   72/45751  
11/9/1983   255683   9/1/1984   56   Registered Eastman Kodak Co.     -1     
KODAK & D:SELLERS’ INSIGNIA   Taiwan   72/45758   11/9/1983   255684   9/1/1984
  56   Registered



--------------------------------------------------------------------------------

 

Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Taiwan   72/45765  
11/9/1983   255685   9/1/1984   56   Registered Eastman Kodak Co.     -1     
KODAK & D:SELLERS’ INSIGNIA   Taiwan       253038   8/1/1984   102   Registered
Eastman Kodak Co.     -1      KODAK & D:SELLERS’ INSIGNIA   Taiwan       253039
  8/1/1984   102   Registered Eastman Kodak Co.     -1      KODAK & D:SELLERS’
INSIGNIA   United States of America (USA)   73452772   11/14/1983   1314561  
1/15/1985   16   Registered Eastman Kodak Co.     -1      KODAK (ARABIC)   Saudi
Arabia   8831   4/8/1989   212/26   2/3/1990   1   Registered Eastman Kodak Co.
    -1      KODAK (ARABIC)   Saudi Arabia   8832   4/8/1989   212/27   2/3/1990
  9   Registered Eastman Kodak Co.     -1      KODAK (ARABIC)   Saudi Arabia  
8834   4/8/1989   212/29   2/3/1990   16   Registered Eastman Kodak Co.     -1
     KODAK (ARABIC)   United Arab Emirates   10651   5/17/1996   7341  
12/21/1996   1   Registered Eastman Kodak Co.     -1      KODAK (ARABIC)  
United Arab Emirates   10506   5/3/1995   7343   12/21/1996   9   Registered
Eastman Kodak Co.     -1      KODAK (ARABIC)   United Arab Emirates   10504  
5/3/1995   7344   12/21/1996   16   Registered Eastman Kodak Co.     -1     
KODAK (ARABIC)   United Arab Emirates   10499   5/3/1995   7997   1/16/1997   40
  Registered Eastman Kodak Co.     -1      KODAK (CHINESE)   China (People’s
Republic of)   93016080   3/12/1993   695469   6/28/1994   1   Registered
Eastman Kodak Co.     -1      KODAK (CHINESE)   China (People’s Republic of)  
98000206   1/14/1998   383727   5/30/1998   1   Registered Eastman Kodak Co.    
-1      KODAK (CHINESE)   China (People’s Republic of)   970003309   11/21/1997
  314884   5/30/1988   9   Registered Eastman Kodak Co.     -1      KODAK
(CHINESE)   China (People’s Republic of)   95041857   4/13/1995   931257  
1/14/1997   9   Registered Eastman Kodak Co.     -1      KODAK (CHINESE)   China
(People’s Republic of)   93016081   3/12/1993   693889   6/14/1994   16  
Registered Eastman Kodak Co.     -1      KODAK (CHINESE)   Hong Kong   252/50  
3/18/1978   19500988AA   3/18/1950   1, 9, 16   Registered Eastman Kodak Co.    
-1      KODAK (CHINESE)   Taiwan       4717   3/1/1956   1   Registered Eastman
Kodak Co.     -1      KODAK (CHINESE)   Taiwan       94974   2/1/1978   1  
Registered Eastman Kodak Co.     -1      KODAK (CHINESE)   Taiwan   84020235  
4/28/1995   751130   3/1/1997   9   Registered Eastman Kodak Co.     -1     
KODAK (CHINESE)   Taiwan       64573   6/1/1993   9   Registered Eastman Kodak
Co.     -1      KODAK (CHINESE)   Taiwan       66478   9/16/1993   12  
Registered Eastman Kodak Co.     -1      KODAK (CHINESE)   Taiwan       4806  
3/1/1956   18   Registered Eastman Kodak Co.     -1      KODAK (CHINESE)  
Taiwan   88061170   12/7/1999   138371   2/16/2001   35   Registered Eastman
Kodak Co.     -1      KODAK (CHINESE)   Taiwan   83038518   6/4/1994   678150  
4/16/1995   50   Registered Eastman Kodak Co.     -1      KODAK (CHINESE)  
Taiwan       95473   2/1/1978   55   Registered Eastman Kodak Co.     -1     
KODAK (CHINESE)   Taiwan       95481   2/1/1978   56   Registered Eastman Kodak
Co.     -1      KODAK (CHINESE)   Taiwan       290649   7/16/1985   78  
Registered Eastman Kodak Co.     -1      KODAK (CHINESE)   Taiwan       288791  
7/1/1985   80   Registered Eastman Kodak Co.     -1      KODAK (CHINESE)  
Taiwan     2/28/1996   96612   3/1/1978   81   Registered Eastman Kodak Co.    
-1      KODAK (CHINESE)   Taiwan       253006   8/1/1984   101   Registered
Eastman Kodak Co.     -1      KODAK (CHINESE/SIMPLIFIED FORM)   China (People’s
Republic of)   960110193   9/26/1996   1136070   12/21/1997   1   Registered
Eastman Kodak Co.     -1      KODAK (CHINESE/SIMPLIFIED FORM)   China (People’s
Republic of)   6907288   9/22/2008   6907288   5/14/2010   7   Registered
Eastman Kodak Co.     -1      KODAK (CHINESE/SIMPLIFIED FORM)   China (People’s
Republic of)   960110194   9/28/1996   1139514   12/28/1997   9   Registered
Eastman Kodak Co.     -1      KODAK (CHINESE/SIMPLIFIED FORM)   China (People’s
Republic of)   2001131745   7/24/2001   1982039   11/28/2002   9   Registered
Eastman Kodak Co.     -1      KODAK (CHINESE/SIMPLIFIED FORM)   China (People’s
Republic of)   960110195   9/28/1996   1134294   12/14/1997   16   Registered
Eastman Kodak Co.     -1      KODAK (CHINESE/SIMPLIFIED FORM)   China (People’s
Republic of)   9800019799   3/10/1998   1280993   6/7/1999   25   Registered
Eastman Kodak Co.     -1      KODAK (CHINESE/SIMPLIFIED FORM)   China (People’s
Republic of)   9800019798   3/10/1998   1303183   8/14/1999   28   Registered
Eastman Kodak Co.     -1      KODAK (CHINESE/SIMPLIFIED FORM)   China (People’s
Republic of)   960110188   9/28/1996   1121925   10/21/1997   40   Registered
Eastman Kodak Co.     -1      KODAK (CYRILLIC)   Russian Federation   97709924  
7/7/1997   171721   2/5/1999   1, 9, 10, 16, 40, 42   Registered Eastman Kodak
Co.     -1      KODAK (FARSI)   Iran   7408322   3/7/1956   15322   3/7/1956  

1, 2, 3, 6, 7, 8,

9, 16, 20, 26, 27, 28

  Registered Eastman Kodak Co.     -1      KODAK (FARSI)   Iran       15322    

1, 2, 3, 6, 7, 8,

9, 16, 20, 26, 27, 28

  Registered Eastman Kodak Co.     -1      KODAK (IN THAI)   Thailand   229989  
  Kor819   7/27/1982   1   Registered Eastman Kodak Co.     -1      KODAK (IN
THAI)   Thailand   229986     Kor816   7/27/1982   9   Registered Eastman Kodak
Co.     -1      KODAK (IN THAI)   Thailand   229994     Kor6937   7/27/1982   16
  Registered Eastman Kodak Co.     -1      KODAK (JAPANESE)   Japan   700542/95
  1/11/1995   178940   3/17/1926   1   Registered Eastman Kodak Co.     -1     
KODAK (JAPANESE)   Japan   700543/95   1/11/1995   178941   3/17/1926   1  
Registered Eastman Kodak Co.     -1      KODAK (JAPANESE)   Japan   700544/95  
1/11/1995   178942   3/17/1926   1   Registered Eastman Kodak Co.     -1     
KODAK (JAPANESE)   Japan   122507/1991   11/26/1991   2685974   7/29/1994   9  
Registered Eastman Kodak Co.     -1      KODAK (JAPANESE)   Japan   700541/95  
1/11/1995   178904   3/17/1926   1, 9   Registered Eastman Kodak Co.     -1     
KODAK (KOREAN)   South Korea   28307/95   7/22/1995   367177   6/30/1997   14  
Registered Eastman Kodak Co.     -1      KODAK (KOREAN)   South Korea   31821/95
  8/17/1995   359693   4/12/1997   16   Registered Eastman Kodak Co.     -1     
KODAK (KOREAN)   South Korea   7976/95   8/17/1995   37326   7/18/1997   40  
Registered Eastman Kodak Co.     -1      KODAK (KOREAN)   South Korea   31820/95
  8/17/1995   375783   9/25/1997   1, 9   Registered Eastman Kodak Co.     -1   
  KODAK ACHIEVE   China (People’s Republic of)   9160547   3/1/2011   9160547  
3/7/2012   7   Registered Eastman Kodak Co.     -1      KODAK ACHIEVE   India  
2265029   1/11/2012       7   Pending Application Eastman Kodak Co.     -1     
KODAK APPROVAL   Hong Kong   7966/90   9/28/1990   6811/94   11/4/1994   1  
Registered Eastman Kodak Co.     -1      KODAK APPROVAL   Hong Kong   7965/90  
9/28/1990   3698/94   6/23/1994   2   Registered Eastman Kodak Co.     -1     
KODAK APPROVAL   Hong Kong   7964/90   9/28/1990   3176/93   8/2/1993   9  
Registered Eastman Kodak Co.     -1      KODAK APPROVAL   Hong Kong   7963/90  
9/28/1990   2612/93   6/28/1993   16   Registered Eastman Kodak Co.     -1     
KODAK APPROVAL   Malaysia       90/06021   9/12/1997   1   Registered Eastman
Kodak Co.     -1      KODAK APPROVAL   Malaysia       90/06020   9/12/1997   2  
Registered Eastman Kodak Co.     -1      KODAK APPROVAL   Malaysia   90/06022  
9/12/1990   90/06022   9/12/1990   9   Registered Eastman Kodak Co.     -1     
KODAK APPROVAL   Malaysia   6019/90   9/12/1990   6019/90   7/22/1994   16  
Registered Eastman Kodak Co.     -1      KODAK APPROVAL   Mexico       386423  
11/11/1990   1   Registered Eastman Kodak Co.     -1      KODAK APPROVAL  
Mexico       386243   8/31/1995   16, 28   Registered Eastman Kodak Co.     -1
     KODAK CHALLENGE LOGO   United States of America (USA)   77630582  
12/10/2008   3735119   1/5/2010   41   Registered Eastman Kodak Co.     -1     
KODAK COLOR PLUS & Design II   Mexico   965667   10/3/2008   1103606   6/4/2009
  1   Registered Eastman Kodak Co.     -1      KODAK CONTRACT   Japan  
105174/91   10/9/1991   2616864   1/31/1994   1   Registered Eastman Kodak Co.  
  -1      KODAK CONTRACT   Japan   105177/1991   10/9/1991   2690597   7/29/1994
  16   Registered Eastman Kodak Co.     -1      KODAK CONTRACT   Japan  
105176/91   10/9/1991   2696276   9/30/1994   1, 2, 16   Registered Eastman
Kodak Co.     -1      KODAK CONTRACT   Japan   105175/91   10/9/1991   2667966  
5/31/1994   1, 9   Registered Eastman Kodak Co.     -1      KODAK CORP. SYMBOL
(NEW)-B&W   Myanmar (Burma)       3659/1993   11/29/1993  

1, 2, 9, 16, 22,

23, 35, 36, 40, 42

  Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-B&W   Denmark  
1971/4562   11/25/1971   1975/2096   5/16/1975   1, 2, 5, 7, 9, 11, 16, 17, 22,
23, 34, 37, 40, 42   Registered Eastman Kodak Co.     -1      KODAK
CORP.SYMBOL-B&W   Dominican Republic       71047   4/15/1994   11   Registered
Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-B&W   Dominican Republic  
2012/4715   1/23/2012   53154   4/14/1992   16   Registered Eastman Kodak Co.  
  -1      KODAK CORP.SYMBOL-B&W   Estonia   9088   10/27/1993   18921  
3/29/1996   1, 9, 16, 25, 28, 35, 40, 42   Registered Eastman Kodak Co.     -1
     KODAK CORP.SYMBOL-B&W   Finland   T197105922   11/22/1971   65721  
12/7/1976   1, 5, 7, 9, 11, 16, 40, 42   Registered Eastman Kodak Co.     -1   
  KODAK CORP.SYMBOL-B&W   Georgia   416/03   3/30/1994   8557   3/5/1998   1, 9,
16, 25, 28, 35, 40, 42   Registered Eastman Kodak Co.     -1      KODAK
CORP.SYMBOL-B&W   Germany   E20616/40 Wz   4/2/1979   1013237   1/26/1981   35,
37, 40, 41, 42   Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-B&W
  Greece   49129   9/26/1972   49129   9/26/1972   1, 9, 16   Registered Eastman
Kodak Co.     -1      KODAK CORP.SYMBOL-B&W   Hong Kong   410/72     19721418AA
  3/30/1972   1, 9, 16   Registered Eastman Kodak Co.     -1      KODAK
CORP.SYMBOL-B&W   India     12/29/1971   277310   1/29/1975   1   Registered
Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-B&W   India     12/29/1992  
277311   6/7/1973   2   Registered Eastman Kodak Co.     -1      KODAK
CORP.SYMBOL-B&W   India     12/29/1971   277312   6/7/1974   5   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-B&W   India     12/29/1971  
277320   6/21/1973   7   Registered Eastman Kodak Co.     -1      KODAK
CORP.SYMBOL-B&W   India     12/29/1971   277313   8/3/1974   9   Registered
Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-B&W   India     12/29/1971  
277315   8/10/1973   16   Registered Eastman Kodak Co.     -1      KODAK
CORP.SYMBOL-B&W   Israel     7/27/1972   35920   11/5/1973   1   Registered
Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-B&W   Israel     7/27/1972  
35921   11/5/1973   9   Registered Eastman Kodak Co.     -1      KODAK
CORP.SYMBOL-B&W   Israel     7/27/1972   35922   11/5/1973   16   Registered
Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-B&W   Israel     7/27/1972  
35923   12/4/1973   40   Registered Eastman Kodak Co.     -1      KODAK
CORP.SYMBOL-B&W   Japan   732912/93   10/5/1993   1055290   2/12/1974   14  
Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-B&W   Japan  
732914/93   10/5/1993   1057698   3/1/1974   34   Registered Eastman Kodak Co.  
  -1      KODAK CORP.SYMBOL-B&W   Japan   281707/1992   9/30/1992   3021378  
1/31/1995   35   Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-B&W
  Japan   281708/1992   9/30/1992   3118369   1/31/1996   38   Registered
Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-B&W   Japan   281710/1992  
9/30/1992   3216189   10/31/1996   40   Registered Eastman Kodak Co.     -1     
KODAK CORP.SYMBOL-B&W   Japan   281711/1992   9/30/1992   3118370   1/31/1996  
41   Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-B&W   Japan  
281712/1992   9/30/1992   3201128   9/30/1996   42   Registered Eastman Kodak
Co.     -1      KODAK CORP.SYMBOL-B&W   Japan   734271/95   10/16/1995   1187598
  3/4/1976   1, 9, 10   Registered Eastman Kodak Co.     -1      KODAK
CORP.SYMBOL-B&W   Japan   721837/1995   6/28/1995   1163193   10/9/1975   9, 16
  Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-B&W   Latvia  
M-93-8135   9/21/1993   M35706   2/20/1997   25, 28, 35, 40, 42   Registered
Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-B&W   Lebanon       91895  
10/23/1972   1, 3, 4, 5, 7, 8, 9, 10, 11, 16, 17, 21, 22, 23, 24, 25, 26, 27, 34
  Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-B&W   Lithuania  
13099   10/13/1993   24297   2/18/1997   1, 9, 16, 25, 28, 35, 40, 42  
Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-B&W   Mexico      
169628   1/5/1972   16   Registered Eastman Kodak Co.     -1      KODAK
CORP.SYMBOL-B&W   Mexico       179718   10/16/1973   40   Registered Eastman
Kodak Co.     -1      KODAK CORP.SYMBOL-B&W   Mexico       170634   2/25/1972  
1, 9   Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-B&W   Panama  
    32178   1/23/1973   1   Registered Eastman Kodak Co.     -1      KODAK
CORP.SYMBOL-B&W   Russian Federation   93047617   10/19/1993   139357  
2/28/1996   1, 9, 16, 25, 28, 35, 40, 42   Registered Eastman Kodak Co.     -1
     KODAK CORP.SYMBOL-B&W   South Africa   71/5078   11/10/1971   71/5078  
11/10/1971   1   Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-B&W
  South Africa   71/5079   11/10/1971   71/5079   11/10/1971   2   Registered
Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-B&W   South Africa   71/5081  
11/10/1971   71/5081   11/10/1971   7   Registered Eastman Kodak Co.     -1     
KODAK CORP.SYMBOL-B&W   South Africa   71/5082   11/10/1971   71/5082  
11/10/1971   9   Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-B&W
  South Africa   71/5084   11/10/1971   71/5084   11/10/1971   16   Registered
Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-B&W   South Korea   92-30657  
10/31/1992   40-274042   9/10/1993   1   Registered Eastman Kodak Co.     -1   
  KODAK CORP.SYMBOL-B&W   South Korea   92-730   6/10/1972   40-27616  
9/11/1972   16   Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-B&W
  South Korea   92-295   2/29/1992   40-27394   8/14/1972   1, 9   Registered
Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-B&W   Sweden       140102  
7/21/1972   1, 2, 5, 7, 9, 11, 16, 17, 22, 23, 34, 37, 40, 42   Registered
Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-B&W   Taiwan   84020237  
4/28/1995   748994   2/16/1997   9   Registered Eastman Kodak Co.     -1     
KODAK CORP.SYMBOL-B&W   Taiwan       60424   11/1/1972   19   Registered Eastman
Kodak Co.     -1      KODAK CORP.SYMBOL-B&W   Taiwan       60598   11/1/1972  
66   Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-B&W   Taiwan    
  60600   11/1/1972   66   Registered Eastman Kodak Co.     -1      KODAK
CORP.SYMBOL-B&W   Thailand   229987     Kor817   8/7/1972   9   Registered
Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-B&W   Thailand   229991    
Kor4016   8/7/1972   16   Registered Eastman Kodak Co.     -1      KODAK
CORP.SYMBOL-B&W   Venezuela       71886-F   1/10/1973   1   Registered Eastman
Kodak Co.     -1      KODAK CORP.SYMBOL-B&W   Venezuela       71885-F  
1/10/1973   9   Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-B&W  
Venezuela       71887-F   1/10/1973   16   Registered Eastman Kodak Co.     -1
     KODAK CORP.SYMBOL-B&W   Venezuela   11934   10/1/1985   131112   9/22/1987
  16   Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-B&W  
Venezuela   11933   10/1/1985   131111   9/22/1987   7, 9   Registered Eastman
Kodak Co.     -1      KODAK CORP.SYMBOL-B&Y   Peru       50712   12/30/1993   9
  Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R   Angola  
4091/94   12/1/1994   4091/94   8/10/1999   1   Registered Eastman Kodak Co.    
-1      KODAK CORP.SYMBOL-Y&R   Angola   4092/94   12/1/1994   4092/94  
8/10/1999   9   Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R  
Angola   4093/94   12/1/1994   4093/94   8/10/1999   16   Registered Eastman
Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R   Angola   4094/94   12/1/1994  
4094/94   4/24/2000   40   Registered Eastman Kodak Co.     -1      KODAK
CORP.SYMBOL-Y&R   Chile   686390   5/9/2005   731907   8/25/2005   1, 9, 16  
Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R   China (People’s
Republic of)   98004171   5/30/1998   383891   5/30/1998   1   Registered
Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R   China (People’s Republic
of)   970006938   11/26/1997   314885   5/30/1988   9   Registered Eastman Kodak
Co.     -1      KODAK CORP.SYMBOL-Y&R   Denmark   1971/4563   11/25/1971  
1975/2097   5/16/1975   1, 2, 5, 7, 9, 11, 16, 17, 22, 23, 34, 37, 40, 42  
Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R   Dominican
Republic   2012/4727   1/23/2012   53459   5/15/1992   9   Registered Eastman
Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R   Dominican Republic   2012/4728  
1/23/2012   53665   6/15/1992   16   Registered Eastman Kodak Co.     -1     
KODAK CORP.SYMBOL-Y&R   Dominican Republic     3/23/1992   53458   5/15/1992  
63   Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R   Estonia  
9327   11/4/1993   18170   1/11/1996   1   Registered Eastman Kodak Co.     -1
     KODAK CORP.SYMBOL-Y&R   Finland   T197106158   12/8/1971   65722  
12/7/1976   1, 2, 5, 7, 9, 11, 16, 40, 42   Registered Eastman Kodak Co.     -1
     KODAK CORP.SYMBOL-Y&R   Georgia   423/03   3/30/1994   M12966   11/9/1999  
1   Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R   Germany  
20615/40   4/2/1979   1013236   1/26/1981   35, 37, 40, 41, 42   Registered
Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R   Hong Kong   410/72    
19721420AA   3/30/1972   9, 16   Registered Eastman Kodak Co.     -1      KODAK
CORP.SYMBOL-Y&R   Japan       1055289   2/12/1974   14   Registered Eastman
Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R   Japan   732913/93   10/5/1993  
1057697   3/1/1974   34   Registered Eastman Kodak Co.     -1      KODAK
CORP.SYMBOL-Y&R   Japan   281713/1992   9/30/1992   3021379   1/31/1995   35  
Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R   Japan  
281714/1992   9/30/1992   3118371   1/31/1996   38   Registered Eastman Kodak
Co.     -1      KODAK CORP.SYMBOL-Y&R   Japan   281716/1992   9/30/1992  
3216190   10/31/1996   40   Registered Eastman Kodak Co.     -1      KODAK
CORP.SYMBOL-Y&R   Japan   281717/1992   9/30/1992   3118372   1/31/1996   41  
Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R   Japan  
281718/1992   9/30/1992   3201129   9/30/1996   42   Registered Eastman Kodak
Co.     -1      KODAK CORP.SYMBOL-Y&R   Japan       1306519   10/20/1997   1, 9
  Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R   Japan  
704694/1995   2/20/1995   1125903   6/9/1975   9, 16, 20   Registered Eastman
Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R   Kenya   32763   2/4/1985   32763  
2/4/1985   9   Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R  
Kenya   32764   2/4/1985   32764   2/4/1985   16   Registered Eastman Kodak Co.
    -1      KODAK CORP.SYMBOL-Y&R   Latvia   M-93-8136   9/21/1993   33310  
6/20/1996   1   Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R  
Lithuania   13091   10/13/1993   24304   2/18/1997   1   Registered Eastman
Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R   Mexico       173019   8/10/1972  
9   Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R   Mexico    
  172439   12/17/2001   16   Registered Eastman Kodak Co.     -1      KODAK
CORP.SYMBOL-Y&R   Mexico       187961   3/6/1975   40   Registered Eastman Kodak
Co.     -1      KODAK CORP.SYMBOL-Y&R   Mexico       171624   6/7/1972   1, 2,
3, 4, 17, 29   Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R  
Nigeria   42674   9/27/1982   42674   9/27/1982   9   Registered Eastman Kodak
Co.     -1      KODAK CORP.SYMBOL-Y&R   Panama       17501   3/9/1973   1, 6  
Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R   Peru      
50710   12/30/1993   9   Registered Eastman Kodak Co.     -1      KODAK
CORP.SYMBOL-Y&R   Peru       50711   12/30/1993   16   Registered Eastman Kodak
Co.     -1      KODAK CORP.SYMBOL-Y&R   Russian Federation   93047628  
10/19/1993   138654   2/28/1996   1   Registered Eastman Kodak Co.     -1     
KODAK CORP.SYMBOL-Y&R   South Africa   71/5089   11/10/1971   71/5089  
11/10/1971   1   Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R
  South Africa   71/5090   11/10/1971   71/5090   11/10/1971   2   Registered
Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R   South Africa   71/5092  
11/10/1971   71/5092   11/10/1971   7   Registered Eastman Kodak Co.     -1     
KODAK CORP.SYMBOL-Y&R   South Africa   71/5093   11/10/1971   71/5093  
11/10/1971   9   Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R
  South Africa   71/5095   11/10/1971   71/5095   11/10/1971   16   Registered
Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R   Sweden   82-0220  
1/15/1982   140103   7/21/1972   1, 2, 5, 7, 9, 11, 16, 17, 22, 23, 34, 37, 40,
42   Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R   Taiwan    
  18546   9/16/1985   8   Registered Eastman Kodak Co.     -1      KODAK
CORP.SYMBOL-Y&R   Taiwan       439335   4/16/1989   72   Registered Eastman
Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R   Taiwan       290648   7/16/1985  
78   Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R   Taiwan    
  288790   7/1/1985   80   Registered Eastman Kodak Co.     -1      KODAK
CORP.SYMBOL-Y&R   Tunisia   EE.89.0146   2/21/1989   EE040341   2/21/1989   1,
5, 7, 9, 10, 11, 16, 17, 22, 24, 28, 34, 40   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R   United States of America
(USA)   392581   5/20/1971   928096   2/1/1972   1   Registered Eastman Kodak
Co.     -1      KODAK CORP.SYMBOL-Y&R   Venezuela   11940   10/1/1985   131117  
9/22/1987   9   Registered Eastman Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R  
Venezuela   11941   10/1/1985   131118   9/22/1987   16   Registered Eastman
Kodak Co.     -1      KODAK CORP.SYMBOL-Y&R   Venezuela   11942   10/1/1985  
131119   9/22/1987   16   Registered Eastman Kodak Co.     -1      KODAK DIGITAL
SERVICES LOGO   Malaysia   2004/14124   9/20/2004   2004/14124   9/20/2004   42
  Registered Eastman Kodak Co.     -1      KODAK DIRECT IMAGE   United Kingdom  
2109372   9/7/1996   2109372   9/7/1996   1, 2, 9   Registered Eastman Kodak Co.
    -1      KODAK EASYSHARE GALLERY   China (People’s Republic of)   5447383  
6/28/2006   5447383   11/7/2009   38   Registered Eastman Kodak Co.     -1     
KODAK EASYSHARE GALLERY   China (People’s Republic of)   5479752   7/14/2006  
5479752   4/28/2010   40   Registered Eastman Kodak Co.     -1      KODAK
EASYSHARE GALLERY   China (People’s Republic of)   5447384   6/28/2006   5447384
  9/21/2009   41   Registered Eastman Kodak Co.     -1      KODAK ELITE  
Denmark   1993/00553   1/26/1993   1993/06529   9/17/1993   1   Registered
Eastman Kodak Co.     -1      KODAK ELITE   Finland   649/93   2/16/1993  
131437   3/21/1994   1   Registered Eastman Kodak Co.     -1      KODAK ELITE  
Norway   930722   2/15/1993   169175   8/17/1995   1   Registered Eastman Kodak
Co.     -1      KODAK ELITE   Poland   Z-134 750   6/16/1994   92694   6/16/1994
  1   Registered Eastman Kodak Co.     -1      KODAK ELITE   Sweden   93-599  
1/25/1993   257226   4/15/1994   1   Registered Eastman Kodak Co.     -1     
KODAK ELITE   Taiwan   83003103   1/22/1994   669635   2/1/1995   1   Registered
Eastman Kodak Co.     -1      KODAK ELITE   Tunisia   EE050123     EE050123  
1/18/2005   1   Registered Eastman Kodak Co.     -1      KODAK EXPRESS  
Argentina   2897029   2/25/2009   1723657   3/2/1999   1   Registered Eastman
Kodak Co.     -1      KODAK EXPRESS   Argentina   1636342   6/30/1992   1885702
  9/17/2002   9   Registered Eastman Kodak Co.     -1      KODAK EXPRESS  
Argentina   2897030   2/25/2009   1723658   3/2/1999   40   Registered Eastman
Kodak Co.     -1      KODAK EXPRESS   Argentina   2897031   2/25/2009   1723659
  3/2/1999   42   Registered Eastman Kodak Co.     -1      KODAK EXPRESS   China
(People’s Republic of)   7704643   9/17/2009   7704643   2/21/2011   35  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS   China (People’s
Republic of)   7704642   9/17/2009   7704642   1/21/2011   40   Registered
Eastman Kodak Co.     -1      KODAK EXPRESS   Dominica   2/00086344   11/15/1997
  86344   11/15/1997   46   Registered Eastman Kodak Co.     -1      KODAK
EXPRESS   Dominica   2/00086343   11/15/1997   86343   11/15/1997   46  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS   Iceland   886/1991  
9/26/1991   183/1992   2/20/1992   1, 9, 16, 40   Registered Eastman Kodak Co.  
  -1      KODAK EXPRESS   Peru   224716   7/20/1993   78279   12/16/1993   1  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS   Peru   221963  
11/25/1993   3253   11/25/1993   9   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS   Peru   221964   11/25/1993   3254   11/25/1993   16   Registered
Eastman Kodak Co.     -1      KODAK EXPRESS   Thailand   341589   8/18/1997  
Kor64261   10/20/1997   1   Registered Eastman Kodak Co.     -1      KODAK
EXPRESS   Thailand   341590   8/18/1997   Kor64255   10/21/1997   9   Registered
Eastman Kodak Co.     -1      KODAK EXPRESS   Thailand   341591   8/18/1997  
Kor64280   10/20/1997   16   Registered Eastman Kodak Co.     -1      KODAK
EXPRESS   Thailand   321922   11/13/1996   Bor6156   11/13/1996   40  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS & D:HORIZONTAL STRIPES  
Chile   775975     800447   7/24/1997   9   Registered Eastman Kodak Co.     -1
     KODAK EXPRESS & D:HORIZONTAL STRIPES   Chile   775979     799873  
7/25/2007   40   Registered Eastman Kodak Co.     -1      KODAK EXPRESS (LEFT) &
D:DIAGONAL STRIPES   Denmark   1218/87   2/26/1987   928/89   3/3/1989   1, 9,
16, 35, 40   Registered Eastman Kodak Co.     -1      KODAK EXPRESS (LEFT) &
D:DIAGONAL STRIPES   Greece   86729   9/14/1987   86729   9/14/1997   1, 9, 16  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS (LEFT) & D:DIAGONAL
STRIPES   Greece   85142   3/20/1987   85142   3/20/1997   1, 9, 16   Registered
Eastman Kodak Co.     -1      KODAK EXPRESS (LEFT) & D:DIAGONAL STRIPES  
Iceland   877/1991   9/26/1991   59/1992   1/23/1992   1, 9, 16, 40   Registered
Eastman Kodak Co.     -1      KODAK EXPRESS (LEFT) & D:DIAGONAL STRIPES   Norway
  2551/87   6/23/1987   139607   12/14/1989   1, 9, 16, 35, 40   Registered
Eastman Kodak Co.     -1      KODAK EXPRESS DIGITAL SOLUTIONS LOGO (NEW)   China
(People’s Republic of)   10286888   12/9/2011   10286888   2/13/2013   40  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS FOTO & D:DIAGONAL STRIPES
  South Africa   86/4036   6/18/1986   86/4036   6/18/1986   1   Registered
Eastman Kodak Co.     -1      KODAK EXPRESS FOTO & D:DIAGONAL STRIPES   South
Africa   86/4037   6/18/1986   86/4037   6/18/1986   9   Registered Eastman
Kodak Co.     -1      KODAK EXPRESS FOTO & D:DIAGONAL STRIPES   South Africa  
86/4038   6/18/1986   86/4038   6/18/1986   40   Registered Eastman Kodak Co.  
  -1      KODAK EXPRESS FOTO & D:DIAGONAL STRIPES   South Africa   86/4039  
6/18/1986   86/4039   6/18/1986   42   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   Antigua and Barbuda     2/24/1992   3322   2/24/1992   1,
8, 39   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Argentina
  2897036   2/25/2009   1723682   3/2/1999   1   Registered Eastman Kodak Co.  
  -1      KODAK EXPRESS LOGO   Argentina   2897032   2/25/2009   1723687  
3/2/1999   1   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO  
Argentina   2897037   2/25/2009   1723683   3/2/1999   9   Registered Eastman
Kodak Co.     -1      KODAK EXPRESS LOGO   Argentina   2897033   2/25/2009  
2388491   8/23/2010   9   Registered Eastman Kodak Co.     -1      KODAK EXPRESS
LOGO   Argentina   2527456   7/13/2004   2012165   2/21/2005   16   Registered
Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Argentina   2897038  
2/25/2009   1723685   3/2/1999   40   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   Argentina   2897034   2/25/2009   1723689   3/2/1999   40  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Argentina  
2897039   2/25/2009   2398549   10/4/2010   42   Registered Eastman Kodak Co.  
  -1      KODAK EXPRESS LOGO   Argentina   2897035   2/25/2009   1723690  
3/2/1999   42   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO  
Aruba   IM-20120306.12   3/6/2012   30104   4/16/2012   1, 9, 16, 42  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Bahamas   14891  
11/15/1991   14891   11/15/1991   1   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   Bahamas   14892   11/15/1991   14892   11/15/1991   8  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Bahamas   14893  
11/15/1991   14893   11/15/1991   39   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   Bahrain   664/91   10/30/1991   14509   10/30/1991   1  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Bahrain   666/91  
10/30/1991   14511   10/30/1991   9   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   Bahrain   665/91   10/30/1991   14510   10/30/1991   16  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Bahrain   663/91  
10/30/1991   908   10/30/1991   42   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   Bangladesh   73993   2/7/2002   73993   2/7/2002   1  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Bangladesh   73994
  2/7/2002   73994   2/7/2002   9   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   Bangladesh   73995   2/7/2002       16   Pending
Application Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Barbados    
12/16/1991   81/6286   1/23/1998   1   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   Barbados     12/16/1991   81/6288   1/23/1998   16  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Barbados    
12/16/1991   81/6289   1/23/1998   42   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   Bermuda   21648   2/24/1992   21648   2/24/1992   1  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Bermuda   21647  
2/24/1992   21647   2/24/1992   16   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   Bolivia   SM-2707   6/23/2000   85774-A   8/21/2002   1  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Bolivia   SM-2708
  6/23/2000   85773-A   8/21/2002   9   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   Bolivia   SM-2709   6/23/2000   85772-A   8/21/2002   16  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Bolivia   SM-2710
  6/23/2000   85771-A   8/21/2002   42   Registered Eastman Kodak Co.     -1   
  KODAK EXPRESS LOGO   China (People’s Republic of)   93071938   8/21/1993  
731756   2/28/1995   1   Registered Eastman Kodak Co.     -1      KODAK EXPRESS
LOGO   China (People’s Republic of)   93071939   8/21/1993   994084   4/28/1997
  9   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   China
(People’s Republic of)   93071940   8/21/1993   735359   3/14/1995   16  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   China (People’s
Republic of)   93094217   9/30/1993   775878   1/14/1995   42   Registered
Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Colombia   92/284851  
4/22/1988   143996   8/30/1993   40   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   Colombia   92/284850   4/22/1988   143994   8/30/1993   40
  Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Colombia  
92/284854   11/5/1987   203796   8/27/1997   42   Registered Eastman Kodak Co.  
  -1      KODAK EXPRESS LOGO   Colombia   92/284852     203795   8/27/1997   42
  Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Costa Rica     6/3/1992  
81463   11/20/1992   1   Registered Eastman Kodak Co.     -1      KODAK EXPRESS
LOGO   Costa Rica     6/3/1992   81464   11/20/1992   9   Registered Eastman
Kodak Co.     -1      KODAK EXPRESS LOGO   Costa Rica     6/3/1992   81465  
11/20/1992   16   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO  
Costa Rica     6/3/1992   81466   11/20/1992   42   Registered Eastman Kodak Co.
    -1      KODAK EXPRESS LOGO   Cyprus       30908   5/11/1996   1   Registered
Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Cyprus       30909  
5/11/1996   9   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO  
Cyprus       30910   5/11/1996   16   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   Cyprus   34980   8/27/1991   34980   8/27/1991   42  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Dominica   Feb-92
  1/31/1992   Feb-92   1/31/1992   1, 8, 39   Registered Eastman Kodak Co.    
-1      KODAK EXPRESS LOGO   Dominican Republic     12/19/1991   52463  
2/12/1992   1   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO  
Dominican Republic     12/19/1991   52708   2/12/1992   16   Registered Eastman
Kodak Co.     -1      KODAK EXPRESS LOGO   Dominican Republic     12/19/1991  
52731   2/12/1992   16   Registered Eastman Kodak Co.     -1      KODAK EXPRESS
LOGO   Ecuador   31070   3/27/1992   298   3/16/1993   1   Registered Eastman
Kodak Co.     -1      KODAK EXPRESS LOGO   Ecuador   31072   3/27/1992   294  
3/16/1993   16   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO  
Ecuador   31073   3/27/1992   295   3/16/1993   42   Registered Eastman Kodak
Co.     -1      KODAK EXPRESS LOGO   El Salvador   1237/92   3/31/1992  
138BOOK20   11/15/1993   1   Registered Eastman Kodak Co.     -1      KODAK
EXPRESS LOGO   El Salvador   1234/92   3/31/1992   161BOOK20   11/15/1993   9  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   El Salvador  
1236/92   3/31/1992   136BOOK20   11/9/1993   16   Registered Eastman Kodak Co.
    -1      KODAK EXPRESS LOGO   El Salvador   1235/92   3/31/1992   164BOOK20  
11/15/1993   42   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO  
Ghana   28916   3/27/1992   28916   3/27/1992   1   Registered Eastman Kodak Co.
    -1      KODAK EXPRESS LOGO   Ghana   29386   3/27/1992       16   Pending
Application Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Guatemala  
671/92   2/5/1992   70123   2/1/1994   1   Registered Eastman Kodak Co.     -1
     KODAK EXPRESS LOGO   Guatemala   672/92   2/5/1992   70122   2/1/1994   9  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Guatemala   674/92
  2/5/1992   70262   1/18/1994   16   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   Guatemala   673/92   2/5/1992   70011   11/22/1993   42  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Honduras      
55845   8/7/1992   1   Registered Eastman Kodak Co.     -1      KODAK EXPRESS
LOGO   Honduras       55854   8/7/1992   16   Registered Eastman Kodak Co.    
-1      KODAK EXPRESS LOGO   Honduras       1284   8/7/1992   42   Registered
Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Hong Kong   7579/94  
7/6/1994   7847/97   7/6/1994   1   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   Hong Kong   7580/94   7/6/1994   4745/97   7/6/1994   9  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Hong Kong  
7581/94   7/6/1994   8525/1998   7/6/1994   16   Registered Eastman Kodak Co.  
  -1      KODAK EXPRESS LOGO   Hong Kong   7578/94   7/6/1994   4096/1996  
7/6/1994   42   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO  
India   522965   1/17/1990   522965   1/17/1990   1   Registered Eastman Kodak
Co.     -1      KODAK EXPRESS LOGO   India   522964   1/17/1990   522964  
1/17/1990   9   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO  
India   522966   1/17/1990   522966   1/17/1990   16   Registered Eastman Kodak
Co.     -1      KODAK EXPRESS LOGO   Indonesia   5520   4/5/1994   IDM000013516
  6/28/1995   1   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO  
Indonesia   5518   4/5/1994   IDM000013517   6/20/1995   9   Registered Eastman
Kodak Co.     -1      KODAK EXPRESS LOGO   Indonesia   R00.2003.4109.4114  
5/9/2003   IDM000003639   4/13/2004   16   Registered Eastman Kodak Co.     -1
     KODAK EXPRESS LOGO   Indonesia   V00.2003.4108.4113   5/9/2003  
IDM000003638   4/13/2004   42   Registered Eastman Kodak Co.     -1      KODAK
EXPRESS LOGO   Iran   110326   1/12/1993   72191   2/9/1994   1, 9, 16, 42  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Israel   82442  
2/19/1992   82442   9/4/1994   1   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   Israel   82444   2/19/1992   82444   9/4/1994   16  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Israel   152564  
10/11/2001   152564   11/4/2002   35   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   Israel   150415   7/2/2001   150415   8/4/2002   40  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Israel   82445  
2/19/1992   82445   11/3/1994   42   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   Jamaica   1/879   3/31/1992   25674   3/31/1992   1  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Jamaica   16/1551
  3/31/1992   27450   3/31/1992   16   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   Jordan   33793   11/22/1993   33793   11/22/1993   1  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Jordan   33794  
11/22/1993   33794   11/22/1993   9   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   Jordan   33795   11/22/1993   33795   11/22/1993   16  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Kuwait   35387  
12/22/1996   31704   12/22/1996   1   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   Kuwait   35388   12/22/1996   31895   12/22/1996   9  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Kuwait   35389  
12/22/1996   43252   12/22/1996   16   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   Laos   2133   6/3/1993   1369   6/4/2003   1   Registered
Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Laos   2133   6/3/1993   1371
  6/4/2003   16   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO  
Laos   2133   6/3/1993   1372   6/4/2003   42   Registered Eastman Kodak Co.    
-1      KODAK EXPRESS LOGO   Lebanon   158/79263   8/5/1993   118258   8/5/1993
  1, 9, 16, 42   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO  
Malaysia   91/00303   1/17/1991   91/00303   1/17/1991   1   Registered Eastman
Kodak Co.     -1      KODAK EXPRESS LOGO   Malaysia   91/00302   1/17/1991  
91/00302   1/17/1991   9   Registered Eastman Kodak Co.     -1      KODAK
EXPRESS LOGO   Malaysia   91/00301   1/17/1991   91/00301   1/17/1991   16  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Malta   22,236  
3/16/1993   22236   3/16/1993   1   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   Malta   22237   3/16/1993   22237   3/16/1993   9  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Malta   22,238  
3/16/1993   22238   3/16/1993   16   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   Mauritius     4/26/1999   A45 106   4/26/1999   1, 9, 16  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Mexico   38980  
3/14/1988   356600   12/9/1988   1   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   Mexico   137655   4/10/1992   448667   12/10/1993   40  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Mexico   165053  
4/7/1993   475309   9/29/1994   42   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   Myanmar (Burma)       3665/1993   11/25/1993   1, 9, 16, 42
  Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Nepal      
18119/059   8/23/2002   1   Registered Eastman Kodak Co.     -1      KODAK
EXPRESS LOGO   Nepal       18120/059   8/23/2002   9   Registered Eastman Kodak
Co.     -1      KODAK EXPRESS LOGO   Nepal       18121/059   8/23/2002   16  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Nepal      
18122/059   8/23/2002   42   Registered Eastman Kodak Co.     -1      KODAK
EXPRESS LOGO   Nicaragua   237/92   2/7/1992   22091 CC   9/22/1992   1  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Nicaragua   178/92
  1/30/1992   21931 CC   8/24/1992   9   Registered Eastman Kodak Co.     -1   
  KODAK EXPRESS LOGO   Nicaragua   177/92   1/30/1992   21945 CC   8/26/1992  
16   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Nicaragua  
275/92   2/11/1992   22090 CC   9/22/1992   42   Registered Eastman Kodak Co.  
  -1      KODAK EXPRESS LOGO   Nigeria   TP47370/2000   10/24/2000   62543  
10/30/2000   1   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO  
Nigeria   TP14287/92/3   6/25/1992   57667   6/25/1992   16   Registered Eastman
Kodak Co.     -1      KODAK EXPRESS LOGO   Nigeria   TP47371/2000   7/12/2000  
    16   Pending Application Eastman Kodak Co.     -1      KODAK EXPRESS LOGO  
Oman   8650   7/4/1993   8650   3/25/2002   1   Registered Eastman Kodak Co.    
-1      KODAK EXPRESS LOGO   Oman   8651   7/4/1993   8651   3/20/2001   9  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Oman   8652  
7/4/1993   8652   3/20/2001   16   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   Oman   8653   7/4/1993   8653   3/20/2001   42   Registered
Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Panama   68458   11/11/1993  
68458   6/22/1995   1   Registered Eastman Kodak Co.     -1      KODAK EXPRESS
LOGO   Panama   68461   11/11/1993   68461   6/23/1995   9   Registered Eastman
Kodak Co.     -1      KODAK EXPRESS LOGO   Panama   68460   11/11/1993   68460  
6/22/1995   16   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO  
Panama   68459   11/11/1993   68459   6/22/1995   42   Registered Eastman Kodak
Co.     -1      KODAK EXPRESS LOGO   Paraguay   11828   6/13/1996   192990  
6/13/1997   1   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO  
Paraguay   11829   6/13/1996   192991   6/13/1997   9   Registered Eastman Kodak
Co.     -1      KODAK EXPRESS LOGO   Paraguay   11830   6/13/1996   192992  
6/13/1997   16   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO  
Paraguay   25696   12/16/1996   320606   4/23/1998   38   Registered Eastman
Kodak Co.     -1      KODAK EXPRESS LOGO   Paraguay   11831   6/13/1996   192993
  6/13/1997   40   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO  
Paraguay   25698   12/16/1996   314393   8/7/2008   42   Registered Eastman
Kodak Co.     -1      KODAK EXPRESS LOGO   Peru   284295   11/10/1995   6546  
12/22/1995   40   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Peru   226357   8/23/1993  
6539   1/31/1994   42   Registered Eastman Kodak Co.     -1      KODAK EXPRESS
LOGO   Qatar   9186   10/22/1991   9186   10/22/1991   1   Registered Eastman
Kodak Co.     -1      KODAK EXPRESS LOGO   Qatar   9187   10/22/1991   9187  
10/22/1991   9   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO  
Qatar   9188   10/22/1991   9188   10/22/1991   16   Registered Eastman Kodak
Co.     -1      KODAK EXPRESS LOGO   Qatar   9191   10/22/1991   9191  
10/22/1991   42   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO  
Saint Lucia     11/27/1991   202/1991TM   11/27/1991   1   Registered Eastman
Kodak Co.     -1      KODAK EXPRESS LOGO   Saint Lucia     11/27/1991   203/1991
  11/27/1991   9   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO  
Saint Lucia     11/27/1991   204/1991   11/27/1991   16   Registered Eastman
Kodak Co.     -1      KODAK EXPRESS LOGO   Saudi Arabia   17050   7/4/1992  
274/98   2/3/1993   42   Registered Eastman Kodak Co.     -1      KODAK EXPRESS
LOGO   Singapore       T88/04044Z   8/2/1995   1   Registered Eastman Kodak Co.
    -1      KODAK EXPRESS LOGO   Singapore       T88/04045H   8/2/1995   9  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Singapore      
T88/04046F   8/2/1995   16   Registered Eastman Kodak Co.     -1      KODAK
EXPRESS LOGO   Singapore   S/1912/91   3/1/1991   T91/01912Z   3/1/1991   42  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   South Africa  
92/3442   4/24/1992   92/3442   4/24/1992   1   Registered Eastman Kodak Co.    
-1      KODAK EXPRESS LOGO   South Africa   92/3443   4/24/1992   92/3443  
4/24/1992   9   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO  
South Africa   92/3444   4/24/1992   92/3444   4/24/1992   16   Registered
Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   South Africa   92/3445  
4/24/1992   92/3445   4/24/1992   42   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   South Korea   40-1999-20573   6/14/1999   482450  
11/29/2000   1   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO  
South Korea   40-1999-20574   6/14/1999   473736   7/19/2000   9   Registered
Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   South Korea   40-1999-20575  
6/14/1999   476582   9/5/2000   16   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   South Korea   41-1999-8047   6/14/1999   61765   6/8/2000  
40   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Sri Lanka  
79713   8/5/1996   79713   8/5/1996   1   Registered Eastman Kodak Co.     -1   
  KODAK EXPRESS LOGO   Sri Lanka   79712   8/5/1996   79712   8/16/1996   9  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Sri Lanka   79711
  8/5/1996   79711   8/5/1996   16   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   Sri Lanka   79710   8/13/1996   79710   8/13/1996   42  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Syria    
2/27/1992   22807   9/14/1992   1, 9, 16, 42   Registered Eastman Kodak Co.    
-1      KODAK EXPRESS LOGO   Taiwan       575269   11/16/1992   1   Registered
Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Taiwan   81003445   1/23/1992
  65724   8/1/1993   9   Registered Eastman Kodak Co.     -1      KODAK EXPRESS
LOGO   Taiwan   81-09024   2/29/1992   67203   11/16/1993   12   Registered
Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Taiwan   88061169   12/7/1999
  135673   1/1/2001   35   Registered Eastman Kodak Co.     -1      KODAK
EXPRESS LOGO   Taiwan       603222   7/1/1993   73   Registered Eastman Kodak
Co.     -1      KODAK EXPRESS LOGO   Tanganyika (Tanzania Rep.)   27162  
8/16/1999   27162   8/16/1999   1   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   Tanganyika (Tanzania Rep.)   27163   8/16/1999   27163  
8/16/1999   9   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO  
Tanganyika (Tanzania Rep.)   27164   8/16/1999   27164   8/16/1999   16  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Tanganyika
(Tanzania Rep.)   957   8/16/1999   957   8/16/1999   42   Registered Eastman
Kodak Co.     -1      KODAK EXPRESS LOGO   Thailand   239650   1/13/1993  
Kor20191   1/13/1993   1   Registered Eastman Kodak Co.     -1      KODAK
EXPRESS LOGO   Thailand   239652   1/13/1993   Kor15067   8/15/1994   16  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Thailand   239653
  1/13/1993   Bor1508   1/13/1993   42   Registered Eastman Kodak Co.     -1   
  KODAK EXPRESS LOGO   Trinidad and Tobago   20334   12/13/1991   20334  
10/3/1994   1   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO  
Trinidad and Tobago   20336   12/13/1991   20336   10/3/1994   8   Registered
Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Trinidad and Tobago   20335  
12/13/1991   20335   10/3/1994   39   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO   Turkey   1998/5439   5/5/1998   196734   5/5/1998   16  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   United Arab
Emirates   18953   10/15/1996   10157   5/11/1997   42   Registered Eastman
Kodak Co.     -1      KODAK EXPRESS LOGO   Venezuela   8884-88   5/26/1988  
28187   2/8/1992   50   Registered Eastman Kodak Co.     -1      KODAK EXPRESS
LOGO   Zanzibar (Tanzania Republic)   363/99   8/10/1999   390/99   8/10/1999  
1   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Zanzibar
(Tanzania Republic)   362/99   8/10/1999   389/99   8/10/1999   8   Registered
Eastman Kodak Co.     -1      KODAK EXPRESS LOGO   Zanzibar (Tanzania Republic)
  364/99   8/10/1999   391/99   8/10/1999   39   Registered Eastman Kodak Co.  
  -1      KODAK EXPRESS LOGO (ARABIC)   Bahrain   869/93   7/28/1993   16582  
7/28/1993   1   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO
(ARABIC)   Bahrain   870/93   7/28/1993   16583   7/28/1993   9   Registered
Eastman Kodak Co.     -1      KODAK EXPRESS LOGO (ARABIC)   Bahrain   871/93  
7/28/1993   16584   7/28/1993   16   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO (ARABIC)   Bahrain   872/93   7/28/1993   1202   7/28/1993  
42   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO (ARABIC)  
Jordan   32696   8/10/1993   32696   8/10/1993   1   Registered Eastman Kodak
Co.     -1      KODAK EXPRESS LOGO (ARABIC)   Jordan   32695   8/10/1993   32695
  8/10/1993   9   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO
(ARABIC)   Jordan   32692   8/10/1993   32692   8/10/1993   16   Registered
Eastman Kodak Co.     -1      KODAK EXPRESS LOGO (ARABIC)   Kuwait   30006  
12/26/1994   27801   12/26/1994   1   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO (ARABIC)   Kuwait   30007   12/26/1994   27804   12/26/1994  
9   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO (ARABIC)  
Kuwait   30008   12/26/1994   27805   12/26/1994   16   Registered Eastman Kodak
Co.     -1      KODAK EXPRESS LOGO (ARABIC)   Lebanon   170/85248   9/14/1993  
118612   9/14/1993   1, 9, 16, 42   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO (ARABIC)   Saudi Arabia   22289   9/13/1993   307/93  
5/30/1994   42   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO
(ARABIC)   Syria     3/22/1994   26577   11/21/2004   9, 16, 40   Registered
Eastman Kodak Co.     -1      KODAK EXPRESS LOGO (ARABIC)   United Arab Emirates
  18954   10/15/1996   10156   5/11/1997   42   Registered Eastman Kodak Co.    
-1      KODAK EXPRESS LOGO (IN CHINESE)   China (People’s Republic of)  
9800063870   6/12/1998   1322594   10/14/1999   1   Registered Eastman Kodak Co.
    -1      KODAK EXPRESS LOGO (IN CHINESE)   China (People’s Republic of)  
9800063869   6/12/1998   1353765   1/14/2000   9   Registered Eastman Kodak Co.
    -1      KODAK EXPRESS LOGO (IN CHINESE)   China (People’s Republic of)  
9800063867   6/12/1998   2017616   5/14/2003   16   Registered Eastman Kodak Co.
    -1      KODAK EXPRESS LOGO (IN CHINESE)   China (People’s Republic of)  
9800063868   6/12/1998   1332395   11/7/1999   42   Registered Eastman Kodak Co.
    -1      KODAK EXPRESS LOGO (IN CHINESE)   Hong Kong   9475/1994   8/16/1994
  10224/1997   8/16/1994   1   Registered Eastman Kodak Co.     -1      KODAK
EXPRESS LOGO (IN CHINESE)   Hong Kong   9476/1994   8/16/1994   10225/1997  
8/16/1994   9   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO (IN
CHINESE)   Hong Kong   9472/1994   8/16/1994   6904/1998   8/16/1994   16  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO (IN CHINESE)  
Taiwan   88062393   12/13/1999   148759   9/16/2001   35   Registered Eastman
Kodak Co.     -1      KODAK EXPRESS LOGO (IN CHINESE)   Taiwan   88062394  
12/13/1999   151542   11/1/2001   40   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO (IN CHINESE)   Taiwan   88062395   12/13/1999   149473  
9/16/2001   42   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO
(RED&YELLOW)&D:DIAGONAL STRIPES   Estonia   9328   11/4/1993   19427   4/26/1996
  35, 40, 42   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO
(RED&YELLOW)&D:DIAGONAL STRIPES   Georgia   421/03   3/30/1994   M12964  
11/9/1999   40   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO
(RED&YELLOW)&D:DIAGONAL STRIPES   Greece   114987   7/8/1993   114987  
12/19/1995   35, 40, 42   Registered Eastman Kodak Co.     -1      KODAK EXPRESS
LOGO (RED&YELLOW)&D:DIAGONAL STRIPES   Latvia   M-93-8131   9/21/1993   M35491  
12/20/1996   40   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      KODAK EXPRESS LOGO (RED&YELLOW)&D:DIAGONAL STRIPES
  Lithuania   13090   10/13/1993   24305   2/18/1997   40   Registered Eastman
Kodak Co.     -1      KODAK EXPRESS LOGO (RED&YELLOW)&D:DIAGONAL STRIPES  
Madagascar   95/00829D   7/13/1995   1594   7/13/1995   1, 9, 16, 40  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO
(RED&YELLOW)&D:DIAGONAL STRIPES   Poland   Z-147763   6/8/1995   R-102606  
10/29/1998   40   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO
(RED&YELLOW)&D:DIAGONAL STRIPES   Russian Federation   93047636   10/19/1993  
138655   2/29/1996   35, 40, 42   Registered Eastman Kodak Co.     -1      KODAK
EXPRESS LOGO AND D:SELLERS INSIGNIA W/KODAK   Argentina   2527446   7/13/2004  
2012156   2/21/2005   1   Registered Eastman Kodak Co.     -1      KODAK EXPRESS
LOGO AND D:SELLERS INSIGNIA W/KODAK   Argentina   2527452   7/13/2004   2012161
  2/21/2005   1   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO
AND D:SELLERS INSIGNIA W/KODAK   Argentina   2527455   7/13/2004   2012164  
2/21/2005   1   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO AND
D:SELLERS INSIGNIA W/KODAK   Argentina   2527448   7/13/2004   2012158  
2/21/2005   16   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO AND
D:SELLERS INSIGNIA W/KODAK   Argentina   2527454   7/13/2004   2012163  
2/21/2005   16   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO AND
D:SELLERS INSIGNIA W/KODAK   Argentina   2527445   7/13/2004   2012155  
2/21/2005   16   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO AND
D:SELLERS INSIGNIA W/KODAK   Argentina   2527444   7/13/2004   2012154  
2/21/2005   40   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO AND
D:SELLERS INSIGNIA W/KODAK   Argentina   2527447   7/13/2004   2012157  
2/21/2005   40   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO AND
D:SELLERS INSIGNIA W/KODAK   Argentina   2527453   7/13/2004   2012162  
2/21/2005   40   Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO
with Cyrillic characters   Russian Federation   2004727948   12/2/2004   314215
  9/28/2006   1, 9, 16, 35, 40, 42   Registered Eastman Kodak Co.     -1     
KODAK EXPRESS LOGO with Cyrillic characters   Russian Federation   2004727947  
12/2/2004   314214   9/28/2006   1, 9, 16, 35, 40, 42   Registered Eastman Kodak
Co.     -1      KODAK EXPRESS LOGO with Cyrillic characters   Russian Federation
  2004727946   12/2/2004   314213   9/28/2006   1, 9, 16, 35, 40, 42  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS LOGO with Cyrillic
characters   Russian Federation   2004727945   12/2/2004   314212   9/28/2006  
1, 9, 16, 35, 40, 42   Registered Eastman Kodak Co.     -1      KODAK EXPRESS
LOGO with Cyrillic characters   Russian Federation   2004727944   12/2/2004  
314211   9/28/2006   1, 9, 16, 35, 40, 42   Registered Eastman Kodak Co.     -1
     KODAK EXPRESS NETWORK LOGO   Malaysia   2004/14123   9/20/2004   2004/14123
  9/20/2004   42   Registered Eastman Kodak Co.     -1      KODAK EXPRESS
SERIVICIO DE CALIDAD CONTROLADA   Peru   284295   11/10/1995   2581   12/22/1995
  40   Registered Eastman Kodak Co.     -1      KODAK EXPRESS TICKET LOGO  
China (People’s Republic of)   3723866   10/15/2003   3723866   12/21/2005   41
  Registered Eastman Kodak Co.     -1      KODAK EXPRESS/CALIDAD AL INSTANTE
(STYLIZED)   Colombia   92/278088   7/16/1996   134187   7/16/1996   40  
Registered Eastman Kodak Co.     -1      KODAK EXPRESS/CALIDAD AL INSTANTE
(STYLIZED)   Colombia   92/278087   8/17/1994   214233   8/17/1994   42  
Registered Eastman Kodak Co.     -1      KODAK GENERATION NEWS   South Korea  
40-2009-3556   1/23/2009   40-815104   2/24/2010   7   Registered Eastman Kodak
Co.     -1      KODAK GOLD   Iran   111056   1/24/1994   72755   5/8/1994   1  
Registered Eastman Kodak Co.     -1      KODAK GOLD   Taiwan   81054431  
10/30/1992   621395   11/16/1993   73   Registered Eastman Kodak Co.     -1     
KODAK GOLD (IN CHINESE KE DA JIN”)”   China (People’s Republic of)   960113611  
10/11/1996   1116443   10/7/1997   1   Registered Eastman Kodak Co.     -1     
KODAK GOLD FILM CLUB (STYLIZED)   Switzerland   57839/2004   11/15/2004   529593
  1/11/2005   1, 16, 40, 41   Registered Eastman Kodak Co.     -1      KODAK
GOLD ULTRA   Colombia   T2002/066417   7/31/2002   275280   8/14/2003   1  
Registered Eastman Kodak Co.     -1      KODAK IMAGELINK   Denmark   9308/89  
12/14/1989   3149/91   5/24/1991   1, 9   Registered Eastman Kodak Co.     -1   
  KODAK IMAGELINK   Finland   6312/89   12/14/1989   117285   3/5/1992   1, 9  
Registered Eastman Kodak Co.     -1      KODAK IMAGELINK   Germany   E30432/9 Wz
  2/15/1991   2014443   5/22/1992   1, 9, 11, 16, 20, 37, 38   Registered
Eastman Kodak Co.     -1      KODAK IMAGELINK   Germany   E29500/9   3/26/1990  
1177125   6/3/1991   1, 9, 16   Registered Eastman Kodak Co.     -1      KODAK
IMAGELINK   Norway   89.6033   12/11/1989   148319   1/2/1992   1, 9  
Registered Eastman Kodak Co.     -1      KODAK IMAGELINK   South Africa  
92/3289   4/21/1992   92/3289   4/21/1992   1   Registered Eastman Kodak Co.    
-1      KODAK IMAGELINK   South Africa   92/3290   4/21/1992   92/3290  
4/21/1992   9   Registered Eastman Kodak Co.     -1      KODAK IMAGELINK  
Sweden   90/0122   1/5/1990   228024   11/22/1991   1, 9   Registered Eastman
Kodak Co.     -1      KODAK INSIGHT   Denmark   1992/2101   3/19/1992  
1994/1536   3/11/1994   10   Registered Eastman Kodak Co.     -1      KODAK
INSIGHT   Finland   2111/92   4/28/1992   127435   8/5/1993   10   Registered
Eastman Kodak Co.     -1      KODAK INSIGHT   Norway   92.2239   4/28/1992  
166462   1/12/1995   10   Registered Eastman Kodak Co.     -1      KODAK
LOGOTYPE (new)   China (People’s Republic of)   6939436   10/13/2008   6939436  
7/21/2010   7   Registered Eastman Kodak Co.     -1      KODAK MARKETMOVER  
Austria   AM06278/2007   9/11/2007   246748   9/4/2008   35   Registered Eastman
Kodak Co.     -1      KODAK MARKETMOVER   Cyprus   75061   5/9/2008       35  
Pending Application Eastman Kodak Co.     -1      KODAK MARKETMOVER   Finland  
T200702899   9/19/2007   241731   4/15/2008   35   Registered Eastman Kodak Co.
    -1      KODAK MARKETMOVER   Switzerland   60962/2007   10/4/2007   567587  
2/4/2008   35, 41   Registered Eastman Kodak Co.     -1      KODAK MAX  
Argentina   2952990   10/20/2009   2396364   9/27/2010   1   Registered Eastman
Kodak Co.     -1      KODAK MAX   Argentina   2952991   10/20/2009   2419828  
1/17/2011   9   Registered Eastman Kodak Co.     -1      KODAK MAX   Brazil  
821109812   10/1/1998   821109812   11/16/2010   9.45   Registered Eastman Kodak
Co.     -1      KODAK MAX   Chile   849843   12/24/2008   849266   3/10/2009   1
  Registered Eastman Kodak Co.     -1      KODAK MAX   Chile   882302  
10/23/2009   871342   11/9/2009   9   Registered Eastman Kodak Co.     -1     
KODAK MAX   Denmark   4370/98   10/8/1998   1998 04505   12/21/1998   1, 9  
Registered Eastman Kodak Co.     -1      KODAK MAX   Finland   T199803306  
10/8/1998   214890   7/30/1999   1, 9   Registered Eastman Kodak Co.     -1     
KODAK MAX   Greece   138533   10/13/1998   138533   4/18/2000   1, 9  
Registered Eastman Kodak Co.     -1      KODAK MAX   Ireland   98/4015  
10/9/1998   211606   10/9/1998   1, 9   Registered Eastman Kodak Co.     -1     
KODAK MAX   Mexico   348852   9/30/1998   591534   9/30/1998   9   Registered
Eastman Kodak Co.     -1      KODAK MAX   Mexico   348851   9/30/1998   591533  
9/30/1998   1, 9   Registered Eastman Kodak Co.     -1      KODAK MAX   Norway  
9058/98   10/9/1998   196484   3/11/1999   1, 9   Registered Eastman Kodak Co.  
  -1      KODAK MAX   Poland   Z-217774   4/28/2000   148865   11/13/2003   1, 9
  Registered Eastman Kodak Co.     -1      KODAK MAX   South Korea  
40-1998-25923   10/2/1998   452565   8/12/1999   1   Registered Eastman Kodak
Co.     -1      KODAK MAX   South Korea   40-1998-25924   10/2/1998   456897  
10/18/1999   9   Registered Eastman Kodak Co.     -1      KODAK MAX   Sweden  
98-7594   10/9/1998   339737   8/25/2000   1, 9   Registered Eastman Kodak Co.  
  -1      KODAK MAX   United Kingdom   2178763   10/3/1998   2178763   10/3/1998
  1, 9   Registered Eastman Kodak Co.     -1      KODAK PHOTO PERFECT PAPER
(Stylized)   Turkey   7198   3/19/2004   2004 07198   3/19/2004   1, 16  
Registered Eastman Kodak Co.     -1      KODAK PHOTO PERFECT SERVICE (Stylized
in gray print)   Turkey   2003/023782   10/13/2003       40   Pending
Application Eastman Kodak Co.     -1      KODAK PHOTOLIFE   Germany   E28036/9WZ
  10/15/1988   1157520   4/17/1990   9, 11   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      KODAK PHOTOLIFE   Iceland   870/1991   9/26/1991  
181/1992   2/20/1992   9   Registered Eastman Kodak Co.     -1      KODAK
PLAYFULL   Australia   1386207   9/28/2010   1386207   6/27/2011   9  
Registered Eastman Kodak Co.     -1      KODAK PLAYFULL   China (People’s
Republic of)   8711203   9/29/2010   8711203   11/14/2011   9   Registered
Eastman Kodak Co.     -1      KODAK PLAYFULL   India   2030719   9/29/2010      
9   Pending Application Eastman Kodak Co.     -1      KODAK PLAYSPORT   Chile  
953890   5/20/2011   935372   10/19/2011   9   Registered Eastman Kodak Co.    
-1      KODAK PLAYTOUCH   Chile   935948   1/6/2011   923533   7/5/2011   9  
Registered Eastman Kodak Co.     -1      KODAK PRECISION   Finland   3829/91  
8/16/1991   127346   8/5/1993   9   Registered Eastman Kodak Co.     -1     
KODAK PREMIER   Denmark   1994/299   1/12/1994   1994/2157   4/1/1994   16, 40  
Registered Eastman Kodak Co.     -1      KODAK PREMIER   Finland   0819/94  
2/15/1994   137004   3/20/1995   16, 40   Registered Eastman Kodak Co.     -1   
  KODAK PREMIER   Norway   90.5138   10/5/1990   154019   12/23/1992   9  
Registered Eastman Kodak Co.     -1      KODAK PREMIER   Norway   940927  
2/14/1994   169337   8/31/1995   16, 40   Registered Eastman Kodak Co.     -1   
  KODAK PREMIER   Poland   Z-140217   11/16/1994   94954   11/16/1994   16, 40  
Registered Eastman Kodak Co.     -1      KODAK PREMIER   South Africa   94/4141
  4/25/1994   94/4141   4/25/1994   9   Registered Eastman Kodak Co.     -1     
KODAK PREMIER   Sweden   90-9205   10/9/1990   238891   8/14/1992   1, 9  
Registered Eastman Kodak Co.     -1      KODAK PREMIER   Sweden   94-00287  
1/13/1994   265214   3/24/1995   16, 40   Registered Eastman Kodak Co.     -1   
  KODAK PROSPER   China (People’s Republic of)   7452437   6/8/2009   7452437  
10/21/2010   2   Registered Eastman Kodak Co.     -1      KODAK PROSPER   China
(People’s Republic of)   7452317   6/8/2009   7452317   10/14/2010   7  
Registered Eastman Kodak Co.     -1      KODAK PROSPER   China (People’s
Republic of)   7452450   6/8/2009   7452450   10/14/2010   7   Registered
Eastman Kodak Co.     -1      KODAK PROSPER   Hong Kong   301353834   6/1/2009  
301353834   12/28/2009   2, 7   Registered Eastman Kodak Co.     -1      KODAK
PULSE   Mexico   1043751   10/27/2009   1130054   11/10/2009   9   Registered
Eastman Kodak Co.     -1      KODAK PULSE   South Korea   40-2010-62666  
12/6/2010   40-903406   2/8/2012   9   Registered Eastman Kodak Co.     -1     
KODAK PULSE   Turkey   2010/31647   5/13/2010   2010/31647   7/18/2011   9  
Registered Eastman Kodak Co.     -1      KODAK PULSE   United Kingdom   2531222
  11/10/2009   2531222   11/10/2009   9   Registered Eastman Kodak Co.     -1   
  KODAK Q-60   Austria   AM1541/94   3/29/1994   153 097   6/15/1994   16  
Registered Eastman Kodak Co.     -1      KODAK SLICE   Australia   1316943  
8/24/2009   1316943   8/24/2009   9   Registered Eastman Kodak Co.     -1     
KODAK SLICE   Hong Kong   301411938   8/24/2009   301411938   7/6/2010   9  
Registered Eastman Kodak Co.     -1      KODAK SLICE   Japan   65510/2009  
8/27/2009   5343945   8/6/2010   9   Registered Eastman Kodak Co.     -1     
KODAK SLICE   Norway   201108549   7/27/2011   262838   12/5/2011   9  
Registered Eastman Kodak Co.     -1      KODAK SLICE   Russian Federation  
2011700043   1/11/2011   475694   11/29/2012   9   Registered Eastman Kodak Co.
    -1      KODAK SONORA   Switzerland   50194/2010   1/8/2010   614379  
4/19/2011   7   Registered Eastman Kodak Co.     -1      KODAK STAR   South
Korea   93-14171   4/29/1993   40-287751   3/30/1994   9   Registered Eastman
Kodak Co.     -1      KODAK STAR   Thailand   261848   3/15/1994   Kor27268  
3/15/1994   9   Registered Eastman Kodak Co.     -1      KODAK SUPRALIFE   Chile
  696732   7/22/2005   736205   10/17/2005   9, 11   Registered Eastman Kodak
Co.     -1      KODAK SUPRALIFE   Hong Kong   1927/86     19873193   5/30/1986  
9   Registered Eastman Kodak Co.     -1      KODAK SUPRALIFE   India   454881  
5/30/1986   454881   4/13/1992   9   Registered Eastman Kodak Co.     -1       
China (People’s Republic of)   8170452   4/1/2010   8170452   4/7/2011   7  
Registered Eastman Kodak Co.     -1      KODAK ULTRA   Argentina   2491169  
1/27/2004   2045756   10/6/2005   1   Registered Eastman Kodak Co.     -1     
KODAK ULTRA   Argentina   2515276   5/19/2004   2061848   1/9/2006   16  
Registered Eastman Kodak Co.     -1      KODAK ULTRA   Colombia   T2002/066419  
7/31/2002   275235   8/14/2003   1   Registered Eastman Kodak Co.     -1     
KODAK ULTRA   International (WIPO)   771061   11/5/2001   771061A   11/5/2001  
1, 9, 16, 39, 40, 42   Registered Eastman Kodak Co.     -1      KODAK ULTRA  
Turkey   6683   3/26/2003   2003/06683   3/26/2003   1, 9, 16, 35, 40, 42  
Registered Eastman Kodak Co.     -1      KODAK ULTRA MAX   United Kingdom  
2322139   1/30/2003   2322139   1/30/2003   1, 9, 16, 40   Registered Eastman
Kodak Co.     -1      KODAK ULTRA-SPEED   Finland   207/93   1/19/1993   131556
  4/5/1994   1   Registered Eastman Kodak Co.     -1      KODAK ULTRA-SPEED  
Germany   39527559.8   7/4/1995   39527559   4/11/1996   1   Registered Eastman
Kodak Co.     -1      KODAK ULTRA-SPEED   Hungary   M9601716   5/31/1996  
147582   5/31/1996   1   Registered Eastman Kodak Co.     -1      KODAK
ULTRA-SPEED   Sweden   92-10002   11/13/1992   265160   3/24/1995   1  
Registered Eastman Kodak Co.     -1      KODAK ULTRA-SPEED   United Kingdom  
1487125   1/8/1992   1487125   1/8/1992   1   Registered Eastman Kodak Co.    
-1      KODAK VERSAMARK   India   1782043   2/5/2009       2, 9   Pending
Application Eastman Kodak Co.     -1      KODAK VERSAMARK   Turkey   2006/021059
  5/9/2006       2, 9   Pending Application Eastman Kodak Co.     -1      KODAK
WEDDING CLUB   China (People’s Republic of)   3480660   3/10/2003   3480660  
8/21/2004   9   Registered Eastman Kodak Co.     -1      KODAK WEDDING CLUB  
China (People’s Republic of)   3480659   3/10/2003   3480659   9/14/2004   40  
Registered Eastman Kodak Co.     -1      KODAK WEDDING CLUB   South Korea  
40-2003-9983   3/5/2003   583433   5/25/2004   9   Registered Eastman Kodak Co.
    -1      KODAK WEDDING CLUB   South Korea   41-2003-4630   3/5/2003  
41-100267   4/27/2004   40   Registered Eastman Kodak Co.     -1      KODAK
WEDDING CLUB   Viet Nam   4-2003-02322   4/7/2003   59185   12/20/2004   9, 40  
Registered Eastman Kodak Co.     -1      KODAK XTRALIFE   Chile   845762  
11/24/2008   848828   1/12/2009   9   Registered Eastman Kodak Co.     -1     
KODAK XTRALIFE   Finland   2512/88   6/10/1988   109922   12/20/1990   9  
Registered Eastman Kodak Co.     -1      KODAK XTRALIFE   Germany   E28037/9  
10/15/1988   1143202   7/19/1989   9, 11   Registered Eastman Kodak Co.     -1
     KODAK XTRALIFE   Norway   89/0768   2/20/1989   142925   9/27/1990   9  
Registered Eastman Kodak Co.     -1      KODAK XTRALIFE   Sweden   88 4816  
6/6/1988   218954   9/28/1990   9   Registered Eastman Kodak Co.     -1     
KODAKERY   United States of America (USA)   459593   4/3/1943   403507  
9/28/1943   16, 38   Registered Eastman Kodak Co.     -1      KODALINE   Taiwan
      479070   3/16/1990   73   Registered Eastman Kodak Co.     -1     
KODALITH   Colombia   T2003/017109   2/27/2003   274682   9/26/2003   1  
Registered Eastman Kodak Co.     -1      KODALITH   Colombia   T2003/017111  
2/27/2003   274729   9/26/2003   9   Registered Eastman Kodak Co.     -1     
KODALUX NR. 1 FARVEBILLEDER (STYLIZED)   Denmark   988/1985   2/18/1985  
3592/86   11/7/1986   1, 9, 16   Registered Eastman Kodak Co.     -1     
KODAPOST   Norway   200411653   11/25/2004   230687   1/31/2006   9, 16, 40  
Registered Eastman Kodak Co.     -1      KODAPOST   Sweden   2002/0746  
2/4/2002   370377   1/28/2005   1, 9, 16, 35, 40   Registered Eastman Kodak Co.
    -1      KODASTAR   Denmark   2826/79   7/10/1979   577/80   1/25/1980   1  
Registered Eastman Kodak Co.     -1      KODASTAR   Finland   T197903529  
7/11/1979   79744   12/7/1981   1   Registered Eastman Kodak Co.     -1     
KODASTAR   Sweden   79-3729   7/11/1979   170681   1/18/1980   1   Registered
Eastman Kodak Co.     -1      KODATEL   Australia   583762   8/5/1992   583762  
8/5/1992   35   Registered Eastman Kodak Co.     -1      KODATEL   Australia  
583763   8/5/1992   583763   8/5/1992   40   Registered Eastman Kodak Co.     -1
     KODATEL   Canada   709635   7/24/1992   TMA424256   3/4/1994     Registered
Eastman Kodak Co.     -1      KODATEL   Finland   3968/92   8/14/1992   127531  
8/5/1993   42   Registered Eastman Kodak Co.     -1      KODATEL   Greece  
115001   7/8/1993   115001   7/8/1993   42   Registered Eastman Kodak Co.     -1
     KODATEL   Japan   148811/92   7/30/1992   3025463   2/28/1995   38  
Registered Eastman Kodak Co.     -1      KODATEL   Japan   148812/92   7/30/1992
  3010814   11/30/1994   40   Registered Eastman Kodak Co.     -1      KODATEL  
Norway   92.4056   8/13/1992   162491   5/11/1994   42   Registered Eastman
Kodak Co.     -1      KODIREX   Zambia       769/59   2/8/1993   1   Registered
Eastman Kodak Co.     -1      KPG   China (People’s Republic of)   3742277  
10/8/2003   3742277   8/21/2005   1   Registered Eastman Kodak Co.     -1     
KPG   China (People’s Republic of)   3742276   10/8/2003   3742276   8/28/2005  
2   Registered Eastman Kodak Co.     -1      KPG   China (People’s Republic of)
  3742275   10/8/2003   3742275   11/21/2005   7   Registered Eastman Kodak Co.
    -1      KPG   China (People’s Republic of)   3742274   10/8/2003   3742274  
10/7/2005   9   Registered Eastman Kodak Co.     -1      KPG   China (People’s
Republic of)   3742273   10/8/2003   3742273   11/28/2005   16   Registered
Eastman Kodak Co.     -1      KPG   China (People’s Republic of)   3742281  
10/8/2003   3742281   1/21/2006   37   Registered Eastman Kodak Co.     -1     
KPG   China (People’s Republic of)   3742280   10/8/2003   3742280   12/28/2005
  38   Registered Eastman Kodak Co.     -1      KPG   China (People’s Republic
of)   3742279   10/8/2003   3742279   2/7/2006   40   Registered Eastman Kodak
Co.     -1      KPG   China (People’s Republic of)   3742278   10/8/2003  
3742278   2/21/2006   42   Registered Eastman Kodak Co.     -1      KPG   China
(People’s Republic of)   300087417   10/2/2003   300087417   5/4/2004   1, 2, 7,
9, 16, 37, 38, 40, 41, 42   Registered Eastman Kodak Co.     -1      KPG  
European (O.H.M.I.)   3380664   10/1/2003       1, 2, 7, 9, 16, 37, 38, 40, 42  
Pending Application Eastman Kodak Co.     -1      KPG   Hong Kong   300087417  
10/2/2003   300087417   5/4/2004   1, 2, 7, 9, 16, 37, 38, 40, 41, 42  
Registered Eastman Kodak Co.     -1      KPG   Mexico   621832   10/1/2003  
818472   1/23/2004   1   Registered Eastman Kodak Co.     -1      KPG   Mexico  
621833   10/1/2003   818473   1/23/2004   2   Registered Eastman Kodak Co.    
-1      KPG   Mexico   621834   10/1/2003   826642   3/26/2004   7   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      KPG   Mexico   621835   10/1/2003   826643  
3/26/2004   9   Registered Eastman Kodak Co.     -1      KPG   Mexico   621836  
10/1/2003   858113   4/1/2003   16   Registered Eastman Kodak Co.     -1     
KPG   Mexico   621837   10/1/2003   826644   3/26/2004   37   Registered Eastman
Kodak Co.     -1      KPG   Mexico   621838   10/1/2003   827538   3/30/2004  
38   Registered Eastman Kodak Co.     -1      KPG   Mexico   621839   10/1/2003
  826955   3/29/2004   40   Registered Eastman Kodak Co.     -1      KPG  
Mexico   621840   10/1/2003   851717   9/21/2004   42   Registered Eastman Kodak
Co.     -1      LOTEM   Canada   1097790   3/28/2001   TMA583030   6/4/2003    
Registered Eastman Kodak Co.     -1      LOTEM   Israel   124287   11/30/1998  
124287   2/7/2000   1   Registered Eastman Kodak Co.     -1      LOTEM   Israel
  124288   11/30/1998   124288   2/7/2000   7   Registered Eastman Kodak Co.    
-1      LOTEM   Israel   124289   11/30/1998   124289   2/7/2000   9  
Registered Eastman Kodak Co.     -1      MARKETMOVER   Argentina   2666572  
4/27/2006   2166312   6/26/2007   35   Registered Eastman Kodak Co.     -1     
MARKETMOVER   Brazil   828337560   5/5/2006   828337560   5/20/2008   35  
Registered Eastman Kodak Co.     -1      MARKETMOVER   Canada   1301663  
5/2/2006   TMA741714   6/9/2009     Registered Eastman Kodak Co.     -1     
MARKETMOVER   Hong Kong   300627688   4/26/2006   300627688   4/26/2006   35  
Registered Eastman Kodak Co.     -1      MARKETMOVER   Indonesia  
J00.2006.014214   5/5/2006   IDM000145635   5/6/2006   35   Registered Eastman
Kodak Co.     -1      MARKETMOVER   International (WIPO)   895112   6/1/2006  
895112   6/1/2006   35   Registered Eastman Kodak Co.     -1      MARKETMOVER  
Israel   189597   4/26/2006   189597   2/14/2008   35   Registered Eastman Kodak
Co.     -1      MARKETMOVER   Mexico   779391   4/26/2006   1005970   10/10/2007
  35   Registered Eastman Kodak Co.     -1      MARKETMOVER   South Africa  
2006/09196   4/26/2006   2006/09196   4/26/2006   35   Registered Eastman Kodak
Co.     -1      MARKETMOVER   Taiwan   95021611   4/27/2006   1256937   4/1/2007
  35   Registered Eastman Kodak Co.     -1      MARKETMOVER   United States of
America (USA)   78873996   5/2/2006   3538851   11/25/2008   35, 41   Registered
Eastman Kodak Co.     -1      MARKETMOVER   Venezuela   9007-06   5/2/2006  
33722   12/22/2006   35   Registered Eastman Kodak Co.     -1      MATCH PRINT  
Mexico   34221   11/25/1987   343052   2/15/1988   9   Registered Eastman Kodak
Co.     -1      MATCHPRINT   Argentina   2855103   9/12/2008   2350663  
3/10/2010   1   Registered Eastman Kodak Co.     -1      MATCHPRINT   Argentina
  2952987   10/20/2009   1762134   11/16/1999   9   Registered Eastman Kodak Co.
    -1      MATCHPRINT   Argentina   2952988   10/20/2009   2398720   10/4/2010
  16   Registered Eastman Kodak Co.     -1      MATCHPRINT   Australia   384194
  11/19/1982   384194   11/19/1982   1   Registered Eastman Kodak Co.     -1   
  MATCHPRINT   Australia   737178   6/18/1997   737178   4/24/1998   1, 9, 16  
Registered Eastman Kodak Co.     -1      MATCHPRINT   Benelux   744445  
4/10/1990   481176   4/10/1990   1, 16   Registered Eastman Kodak Co.     -1   
  MATCHPRINT   Benelux   895975   6/19/1997   630053   6/19/1997   1, 9, 16  
Registered Eastman Kodak Co.     -1      MATCHPRINT   Bolivia     3/20/1992  
62250-A   3/16/1993     Registered Eastman Kodak Co.     -1      MATCHPRINT  
Brazil   820121223   7/7/1997   820121223   12/27/2005   1   Registered Eastman
Kodak Co.     -1      MATCHPRINT   Brazil   816203873   5/29/1991   816203873  
9/8/1992   7   Registered Eastman Kodak Co.     -1      MATCHPRINT   Brazil  
820121215   7/7/1997   820121215   12/27/2005   9   Registered Eastman Kodak Co.
    -1      MATCHPRINT   Brazil   811027856   11/26/1982   811027856   3/7/1984
  9.45   Registered Eastman Kodak Co.     -1      MATCHPRINT   Canada   495045  
11/18/1992   TMA283950   10/7/1983     Registered Eastman Kodak Co.     -1     
MATCHPRINT   Canada   854013   8/20/1997   TMA534159   10/6/2000     Registered
Eastman Kodak Co.     -1      MATCHPRINT   Chile   842461   10/27/2008   846666
  12/21/2008   1   Registered Eastman Kodak Co.     -1      MATCHPRINT   Chile  
802890   1/14/2008   820729   3/10/2008   9, 16   Registered Eastman Kodak Co.  
  -1      MATCHPRINT   China (People’s Republic of)   94037205   4/28/1994  
798343   12/14/1995   1   Registered Eastman Kodak Co.     -1      MATCHPRINT  
China (People’s Republic of)     8/4/1997   1254049   3/14/1999   1   Registered
Eastman Kodak Co.     -1      MATCHPRINT   China (People’s Republic of)  
94037206   4/28/1994   804025   1/7/1996   3   Registered Eastman Kodak Co.    
-1      MATCHPRINT   China (People’s Republic of)     7/31/1999   1257539  
3/21/1999   7   Registered Eastman Kodak Co.     -1      MATCHPRINT   China
(People’s Republic of)   94037207   4/28/1994   842733   5/28/1996   9  
Registered Eastman Kodak Co.     -1      MATCHPRINT   China (People’s Republic
of)     8/4/1997   1296182   7/21/1999   9   Registered Eastman Kodak Co.     -1
     MATCHPRINT   China (People’s Republic of)     7/31/1997   1244452  
2/7/1999   16   Registered Eastman Kodak Co.     -1      MATCHPRINT   Colombia  
92 366818   8/28/1992   147061   12/28/1993   1   Registered Eastman Kodak Co.  
  -1      MATCHPRINT   Colombia   97 034470     207916   4/30/1998   1  
Registered Eastman Kodak Co.     -1      MATCHPRINT   Colombia   97 034472    
207914   4/30/1998   9   Registered Eastman Kodak Co.     -1      MATCHPRINT  
Colombia   97 034471     207915   4/30/1998   16   Registered Eastman Kodak Co.
    -1      MATCHPRINT   Costa Rica     12/17/1991   79221   4/13/1992   9  
Registered Eastman Kodak Co.     -1      MATCHPRINT   Denmark   5685/85  
10/10/1985   1622/88   4/25/1988   1   Registered Eastman Kodak Co.     -1     
MATCHPRINT   Dominica     9/22/1994   93/94   9/22/1994   1   Registered Eastman
Kodak Co.     -1      MATCHPRINT   Ecuador   47698   5/26/1994   3170/97  
9/24/1997   1   Registered Eastman Kodak Co.     -1      MATCHPRINT   El
Salvador   2001/94   6/9/1994   127 Book 107   6/29/2000   1   Registered
Eastman Kodak Co.     -1      MATCHPRINT   Finland   1999203512   7/21/1992  
127861   9/6/1993   1   Registered Eastman Kodak Co.     -1      MATCHPRINT  
France   97683803   6/23/1997   97683803   3/20/1998   1, 9, 16   Registered
Eastman Kodak Co.     -1      MATCHPRINT   France   647325   12/3/1982   1220715
  12/3/1982   1, 9, 16, 35, 40   Registered Eastman Kodak Co.     -1     
MATCHPRINT   Germany   M52243   11/22/1982   1055847   11/14/1983   1  
Registered Eastman Kodak Co.     -1      MATCHPRINT   Germany   39729099.3  
6/24/1997   39729099   11/4/1997   1, 7, 9, 16   Registered Eastman Kodak Co.  
  -1      MATCHPRINT   Guatemala   23366     79928   7/10/1996   1   Registered
Eastman Kodak Co.     -1      MATCHPRINT   Hong Kong     1/25/1994   199811803  
11/13/1998   17   Registered Eastman Kodak Co.     -1      MATCHPRINT   Hungary
  M 94 02144   5/6/1994   143479   3/26/1997   1   Registered Eastman Kodak Co.
    -1      MATCHPRINT   Indonesia   D97-15293   7/25/1997   IDM0000149052  
5/4/1998   1   Registered Eastman Kodak Co.     -1      MATCHPRINT   Indonesia  
D97-15294   7/25/1997   IDM000149053   5/4/1998   9   Registered Eastman Kodak
Co.     -1      MATCHPRINT   Indonesia   D97-15295   7/25/1997   IDM000149051  
5/4/1998   16   Registered Eastman Kodak Co.     -1      MATCHPRINT   Ireland  
162849   5/6/1994   162849   5/6/1994   1   Registered Eastman Kodak Co.     -1
     MATCHPRINT   Israel   113095   6/20/1997   113095   11/4/1998   1  
Registered Eastman Kodak Co.     -1      MATCHPRINT   Israel   113096  
6/20/1997   113096   1/7/1999   9   Registered Eastman Kodak Co.     -1     
MATCHPRINT   Israel   113097   6/20/1997   113097   11/4/1998   16   Registered
Eastman Kodak Co.     -1      MATCHPRINT   Italy   12249 2002 MI   12/18/2002  
1518453   3/10/1986   1   Registered Eastman Kodak Co.     -1      MATCHPRINT  
Italy   5751 97 MI   6/20/1997   809183   4/12/2000   1, 9, 16   Registered
Eastman Kodak Co.     -1      MATCHPRINT   Japan   H09-133858   7/4/1997  
4736835   12/23/2003   1, 7, 9, 16   Registered Eastman Kodak Co.     -1     
MATCHPRINT   Japan   S57-105183   11/29/1982   2415172   5/29/1992   1, 9  
Registered Eastman Kodak Co.     -1      MATCHPRINT   Jordan     6/7/1994  
35090   6/7/1994   1   Registered Eastman Kodak Co.     -1      MATCHPRINT  
Lebanon   30470   9/22/1999   81094   9/22/1999   1, 9, 16   Registered Eastman
Kodak Co.     -1      MATCHPRINT   Malaysia   1779/94   3/8/1994   94/01779  
3/8/1994   17   Registered Eastman Kodak Co.     -1      MATCHPRINT   Mexico  
305542   8/22/1997   619253   8/26/1999   1   Registered Eastman Kodak Co.    
-1      MATCHPRINT   Mexico   305541   8/22/1997   619252   8/26/1999   9  
Registered Eastman Kodak Co.     -1      MATCHPRINT   Mexico   305540  
8/22/1997   690269   3/23/2001   16   Registered Eastman Kodak Co.     -1     
MATCHPRINT   New Zealand   144943   11/22/1982   B144943   11/22/1982   1  
Registered Eastman Kodak Co.     -1      MATCHPRINT   New Zealand   278425  
6/18/1997   278425   6/18/1997   1   Registered Eastman Kodak Co.     -1     
MATCHPRINT   New Zealand   278426   6/18/1997   278426   6/18/1997   9  
Registered Eastman Kodak Co.     -1      MATCHPRINT   New Zealand   278427  
6/18/1997   278427   6/18/1997   16   Registered Eastman Kodak Co.     -1     
MATCHPRINT   Nicaragua   94-015452   6/9/1994   27917CC   3/7/1995   1  
Registered Eastman Kodak Co.     -1      MATCHPRINT   Norway   198223538  
11/24/1982   120697   4/25/1985   17   Registered Eastman Kodak Co.     -1     
MATCHPRINT   Peru   244448   6/13/1994   11155   10/28/1994   1   Registered
Eastman Kodak Co.     -1      MATCHPRINT   Portugal     5/26/1994   300730  
11/30/1995   1   Registered Eastman Kodak Co.     -1      MATCHPRINT   Saudi
Arabia     7/25/1994   338/13   1/5/1995   1   Registered Eastman Kodak Co.    
-1      MATCHPRINT   Singapore   T93/03043J   4/22/1993   T93/03043J   4/22/1993
  17   Registered Eastman Kodak Co.     -1      MATCHPRINT   South Africa  
82/9051   11/22/1982   82/9051   6/6/1984   1   Registered Eastman Kodak Co.    
-1      MATCHPRINT   South Africa   97/09035   6/18/1997   97/09035   6/18/1997
  1   Registered Eastman Kodak Co.     -1      MATCHPRINT   South Africa  
97/09036   6/18/1997   97/09036   6/18/1997   9   Registered Eastman Kodak Co.  
  -1      MATCHPRINT   South Africa   97/09037   6/18/1997   97/09037  
6/18/1997   16   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      MATCHPRINT   South Korea   97-29833   6/30/1997  
429591   11/16/1998   1   Registered Eastman Kodak Co.     -1      MATCHPRINT  
South Korea   97-29835   6/30/1997   433820   12/16/1998   9   Registered
Eastman Kodak Co.     -1      MATCHPRINT   South Korea   94-3089   1/26/1994  
306786   1/23/1995   17   Registered Eastman Kodak Co.     -1      MATCHPRINT  
South Korea   97-29834   6/30/1997   422662   9/22/1998   1, 16   Registered
Eastman Kodak Co.     -1      MATCHPRINT   Spain   1023168   12/3/1982   1023168
  4/23/1984   1   Registered Eastman Kodak Co.     -1      MATCHPRINT   Sweden  
8207392   12/9/1982   198604   11/15/1985   1   Registered Eastman Kodak Co.    
-1      MATCHPRINT   Switzerland   06570/1982   11/19/1982   P-322613  
4/28/1983   1, 9   Registered Eastman Kodak Co.     -1      MATCHPRINT  
Thailand   262085   3/18/1994   KOR23007   3/18/1994   1   Registered Eastman
Kodak Co.     -1      MATCHPRINT   Thailand   353488   2/2/1998   KOR88830  
2/2/1998   1   Registered Eastman Kodak Co.     -1      MATCHPRINT   Thailand  
353489   2/2/1998   KOR93949   2/2/1998   9   Registered Eastman Kodak Co.    
-1      MATCHPRINT   Thailand   353490   10/15/1998   KOR90600   2/2/1998   16  
Registered Eastman Kodak Co.     -1      MATCHPRINT   Turkey     10/15/1998  
201885   10/15/1998   1, 9, 16   Registered Eastman Kodak Co.     -1     
MATCHPRINT   Ukraine   97072051   7/4/1997   18486   7/4/1997   1, 9, 16  
Registered Eastman Kodak Co.     -1      MAX   Canada   864100   12/12/1997  
539073   1/2/2001     Registered Eastman Kodak Co.     -1      MAX   China
(People’s Republic of)   2000159455   10/17/2000   1688090   12/28/2001   1  
Registered Eastman Kodak Co.     -1      MAX   Hong Kong   10272/2000  
5/12/2000   2001B05278   5/12/2000   1   Registered Eastman Kodak Co.     -1   
  MAX   Turkey   1999/18492   11/8/1999   1999/18492   11/8/1999   1  
Registered Eastman Kodak Co.     -1      MAX   United States of America (USA)  
75/397140   11/28/1997   2243855   5/4/1999   1   Registered Eastman Kodak Co.  
  -1      MERCURY   Benelux   58663   5/7/1987   431110   5/7/1987   9  
Registered Eastman Kodak Co.     -1      MERCURY   Denmark   19872831VA  
5/4/1987   VR1989/1225   3/31/1989   7   Registered Eastman Kodak Co.     -1   
  MERCURY   France   1406575   5/4/1987   1406575   5/4/1987   7   Registered
Eastman Kodak Co.     -1      MERCURY   Germany   H57760/7WZ   5/8/1987  
1135637   5/8/1987   7   Registered Eastman Kodak Co.     -1      MERCURY  
Italy   IT97-5457-MI   6/15/1997   791643   6/28/2007   9   Registered Eastman
Kodak Co.     -1      MERCURY   Sweden   198703463   4/30/1987   211560  
7/22/1988   7   Registered Eastman Kodak Co.     -1      MERCURY   United
Kingdom   1306855   4/9/1987   1306855   9/18/1992   9   Registered Eastman
Kodak Co.     -1      NEWSETTER   Canada   1043540   1/21/2000   TMA554818  
12/3/2001     Registered Eastman Kodak Co.     -1      NEXPRESS   Australia  
785628   2/15/1999   785628   2/15/1999   1, 7, 9, 16, 37, 41, 42   Registered
Eastman Kodak Co.     -1      NEXPRESS   Canada   1011240   4/6/1999   TMA623953
  10/29/2004     Registered Eastman Kodak Co.     -1      NEXPRESS   European
(O.H.M.I.)   1064526   2/3/1999   1064526   8/25/2000   1, 7, 9, 16, 37, 41, 42
  Registered Eastman Kodak Co.     -1      NEXPRESS   Germany   39858794  
10/13/1998   39858794   1/11/1999   1, 7, 9, 16, 37, 41, 42   Registered Eastman
Kodak Co.     -1      NEXPRESS   Hong Kong   200011333   4/14/1999   200011333AA
  4/14/1999   1, 7, 16, 37   Registered Eastman Kodak Co.     -1      NEXPRESS  
International (WIPO)   718075   4/12/1999   718075   4/12/1999   1, 7, 9, 16,
37, 41, 42   Registered Eastman Kodak Co.     -1      NEXPRESS   Israel   127092
  4/13/1999   127092   9/6/2000   1   Registered Eastman Kodak Co.     -1     
NEXPRESS   Israel   127093   4/13/1999   127093   4/6/2000   7   Registered
Eastman Kodak Co.     -1      NEXPRESS   Israel   127094   4/13/1999   127094  
10/5/2000   9   Registered Eastman Kodak Co.     -1      NEXPRESS   Israel  
127089   4/13/1999   127089   6/9/2000   16   Registered Eastman Kodak Co.    
-1      NEXPRESS   Israel   127090   4/13/1999   127090   4/6/2000   37  
Registered Eastman Kodak Co.     -1      NEXPRESS   Israel   127095   4/13/1999
  127095   9/6/2000   41   Registered Eastman Kodak Co.     -1      NEXPRESS  
Israel   127091   4/13/1999   127091   4/6/2000   42   Registered Eastman Kodak
Co.     -1      NEXPRESS   Japan   H11-031331   4/12/1999   4372001   3/31/2000
  1   Registered Eastman Kodak Co.     -1      NEXPRESS   Japan   H11-031332  
4/12/1999   4384385   5/19/2000   7   Registered Eastman Kodak Co.     -1     
NEXPRESS   Japan   H11-031333   4/12/1999   4384386   5/19/2000   9   Registered
Eastman Kodak Co.     -1      NEXPRESS   Japan   H11-031334   4/12/1999  
4353380   1/21/2000   16   Registered Eastman Kodak Co.     -1      NEXPRESS  
Japan   H11-031335   4/12/1999   4397887   7/7/2000   37   Registered Eastman
Kodak Co.     -1      NEXPRESS   Japan   H11-031336   4/12/1999   4397888  
7/7/2000   41   Registered Eastman Kodak Co.     -1      NEXPRESS   Japan  
H11-031337   4/12/1999   4487236   6/29/2001   42   Registered Eastman Kodak Co.
    -1      NEXPRESS   New Zealand   307997   4/15/1999   307997   5/12/2000   1
  Registered Eastman Kodak Co.     -1      NEXPRESS   New Zealand   307998  
4/15/1999   307998   5/12/2000   7   Registered Eastman Kodak Co.     -1     
NEXPRESS   New Zealand   307999   4/15/1999   307999   5/12/2000   9  
Registered Eastman Kodak Co.     -1      NEXPRESS   New Zealand   308000  
4/15/1999   308000   5/12/2000   16   Registered Eastman Kodak Co.     -1     
NEXPRESS   New Zealand   308001   4/15/1999   308001   5/12/2000   37  
Registered Eastman Kodak Co.     -1      NEXPRESS   New Zealand   308002  
4/15/1999   308002   5/12/2000   41   Registered Eastman Kodak Co.     -1     
NEXPRESS   New Zealand   308003   4/15/1999   308003   5/12/2000   42  
Registered Eastman Kodak Co.     -1      NEXPRESS   Singapore   T99/03739I  
4/16/1999   T99/03739I   4/16/1999   1   Registered Eastman Kodak Co.     -1   
  NEXPRESS   Singapore   T99/03738J   4/16/1999   T99/03738J   4/16/1999   7  
Registered Eastman Kodak Co.     -1      NEXPRESS   Singapore   T99/03736D  
4/16/1999   T99/03736D   4/16/1999   16   Registered Eastman Kodak Co.     -1   
  NEXPRESS   Singapore   T99/03735F   4/16/1999   T99/03735F   4/16/1999   37  
Registered Eastman Kodak Co.     -1      NEXPRESS   Singapore   T99/03734H  
4/16/1999   T99/03734H   4/16/1999   41   Registered Eastman Kodak Co.     -1   
  NEXPRESS   Singapore   T99/03733Z   4/16/1999   T99/03733Z   4/16/1999   42  
Registered Eastman Kodak Co.     -1      NEXPRESS   Singapore   T00/01804D  
2/9/2000   T00/01804D   2/9/2000   42   Registered Eastman Kodak Co.     -1     
NOVAJET   Australia   642227   10/4/1994   642227   10/4/1994   9   Registered
Eastman Kodak Co.     -1      NOVAJET   Japan       3120238   2/29/1996   9  
Registered Eastman Kodak Co.     -1      NOVAJET   United Kingdom     12/23/1992
  1522733   9/27/1996   9   Registered Eastman Kodak Co.     -1      OPTISTAR  
Australia   552829   3/27/1991   552829   2/25/1993   1   Registered Eastman
Kodak Co.     -1      OPTISTAR   Australia   552830   3/27/1991   552830  
2/25/1993   9   Registered Eastman Kodak Co.     -1      OPTIWRITER   Australia
  542240   9/18/1990   542240   9/18/1990   1   Registered Eastman Kodak Co.    
-1      OPTIWRITER   Australia   542241   9/18/1990   542241   9/18/1990   9  
Registered Eastman Kodak Co.     -1      OPTIWRITER   Brazil   816520518  
11/13/1991   Div. of 816520518   10/10/1995   1   Registered Eastman Kodak Co.  
  -1      OPTIWRITER   Brazil   816520518   11/13/1991   816520518   10/10/1995
  9   Registered Eastman Kodak Co.     -1      OPTIWRITER   Japan   116690/91  
11/8/1991   2702557   1/31/1995   10   Registered Eastman Kodak Co.     -1     
ORACLE   Denmark   1974/138   1/8/1974   1975/2403   6/6/1975   9   Registered
Eastman Kodak Co.     -1      P:CARTON - KODACOLOR VR-G   Venezuela   13147  
9/23/1986   137381   2/22/1989   9   Registered Eastman Kodak Co.     -1     
P:GOLD FILM BOX   United Kingdom   2000961   10/31/1994   2000961   10/31/1994  
1   Registered Eastman Kodak Co.     -1      P:KODACOLOR II 110 FILM CARTON  
Argentina   2497064   2/25/2004   1985556   7/19/2004   1   Registered Eastman
Kodak Co.     -1      P:KODACOLOR VR PLUS/DESIGN   Austria   AM5630/95  
10/4/1995   161890   1/15/1996   1, 9, 16, 40   Registered Eastman Kodak Co.    
-1      P:KODACOLOR VR PLUS/DESIGN   Germany   39539623.9   9/29/1995   39539623
  5/15/1996   1, 9, 16, 40   Registered Eastman Kodak Co.     -1     
P:KODACOLOR VR PLUS/PACKAGING   Germany   39540266   10/4/1995   39540266  
5/30/1996   1, 16   Registered Eastman Kodak Co.     -1      P:STYLIZED CARTON-Y
W/R (KODACHROME)   Argentina   2497065   2/25/2004   1985555   7/19/2004   1  
Registered Eastman Kodak Co.     -1      P:STYLIZED CARTON-YELLOW W/BLUE  
Argentina   2513097   5/6/2004   2001849   12/10/2004   1   Registered Eastman
Kodak Co.     -1      PACIFIC   New Zealand   257931   1/19/1996   257931  
1/19/1996   1   Registered Eastman Kodak Co.     -1      PAGI-SET   South Africa
  94/4165   4/25/1994   94/4165   4/25/1994   1   Registered Eastman Kodak Co.  
  -1      PANATOMIC   Chile   688649   5/27/2005   731856   8/25/2005   1  
Registered Eastman Kodak Co.     -1      PANATOMIC   Hong Kong   46/49  
1/15/1949   19490862   9/27/1949   1   Registered Eastman Kodak Co.     -1     
PANATOMIC   Japan   S09-020352   10/16/1934   266179   6/22/1935   1  
Registered Eastman Kodak Co.     -1      PANATOMIC   Peru       87167  
9/13/1995   1   Registered Eastman Kodak Co.     -1      PANATOMIC   Zambia    
  770/59   2/8/1993   1   Registered Eastman Kodak Co.     -1      PANATOMIC-X  
United States of America (USA)   113993   2/20/1961   723579   11/7/1961   1  
Registered Eastman Kodak Co.     -1      PANDORA   Canada   1169125   2/24/2003
  TMA628970   12/22/2004     Registered Eastman Kodak Co.     -1      PANDORA  
European (O.H.M.I.)   3792661   4/23/2004   3792661   9/6/2005   9   Registered
Eastman Kodak Co.     -1      PATHE   Armenia   1288   2/12/1996   1825  
6/11/1997   1, 9   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      PATHE   Kazakhstan   5097   10/29/1993   3111  
10/29/1993   1, 9   Registered Eastman Kodak Co.     -1      PERFECT TOUCH  
Argentina   2399028   11/18/2002   1944907   8/8/2003   16   Registered Eastman
Kodak Co.     -1      PERFECT TOUCH   Argentina   2399029   11/18/2002   1944908
  8/8/2003   40   Registered Eastman Kodak Co.     -1      PERFECT TOUCH  
Brazil   825124840   11/14/2002   825124840   5/2/2007   16   Registered Eastman
Kodak Co.     -1      PERFECT TOUCH   Canada   1145631   7/2/2002   TMA679777  
1/19/2007   40   Registered Eastman Kodak Co.     -1      PERFECT TOUCH   Canada
  1159168   11/14/2002   TMA678136   12/5/2006     Registered Eastman Kodak Co.
    -1      PERFECT TOUCH   China (People’s Republic of)   3369334   11/14/2002
  3369334   9/21/2004   16   Registered Eastman Kodak Co.     -1      PERFECT
TOUCH   China (People’s Republic of)   3369335   11/14/2002   3369335   6/7/2004
  40   Registered Eastman Kodak Co.     -1      PERFECT TOUCH   Hong Kong  
200217663/2002   4/4/2003   300142082   1/20/2004   16   Registered Eastman
Kodak Co.     -1      PERFECT TOUCH   Hong Kong   200217664   4/4/2003  
300142091   1/20/2004   40   Registered Eastman Kodak Co.     -1      PERFECT
TOUCH   India   1150906   11/15/2002   1150906   11/15/2002   16   Registered
Eastman Kodak Co.     -1      PERFECT TOUCH   Indonesia   D00.2002.26742.27031  
11/18/2002   554972   12/15/2003   16   Registered Eastman Kodak Co.     -1     
PERFECT TOUCH   Indonesia   J00.2002.26741.27030   11/18/2002   554971  
12/15/2003   40   Registered Eastman Kodak Co.     -1      PERFECT TOUCH  
International (WIPO)   903186   10/13/2006   903186   10/13/2006   40  
Registered Eastman Kodak Co.     -1      PERFECT TOUCH   Japan   96503/2002  
11/14/2002   4670574   5/9/2003   16, 40   Registered Eastman Kodak Co.     -1
     PERFECT TOUCH   Mexico   574851   11/12/2002   771541   11/12/2002   16  
Registered Eastman Kodak Co.     -1      PERFECT TOUCH   Mexico   574852  
11/12/2002   771542   11/12/2002   40   Registered Eastman Kodak Co.     -1     
PERFECT TOUCH   Taiwan   91047423   11/12/2002   1055995   9/1/2003   16  
Registered Eastman Kodak Co.     -1      PERFECT TOUCH   Taiwan   91047424  
11/12/2002   185592   8/16/2003   40   Registered Eastman Kodak Co.     -1     
PERFECT TOUCH   United States of America (USA)   78/109089   2/15/2002   2720163
  5/27/2003   40   Registered Eastman Kodak Co.     -1      PHOTOLIFE  
Australia   A519810     A519810   9/25/1996   9   Registered Eastman Kodak Co.  
  -1      PHOTOLIFE   Brazil   819636347   11/1/1996   819636347   8/3/1999  
9.3, 9.8   Registered Eastman Kodak Co.     -1      PHOTOLIFE   Canada   829617
  11/21/1996   483437   10/1/1997     Registered Eastman Kodak Co.     -1     
PHOTOLIFE   Chile   776092   6/5/2007   800098   7/29/2007   9   Registered
Eastman Kodak Co.     -1      PHOTOLIFE   China (People’s Republic of)  
960126453   11/15/1996   1139429   12/28/1997   9   Registered Eastman Kodak Co.
    -1      PHOTOLIFE   Denmark   7300/86   11/6/1986   842/89   3/3/1989   9  
Registered Eastman Kodak Co.     -1      PHOTOLIFE   Finland   T198604436  
11/6/1986   103814   4/20/1989   9   Registered Eastman Kodak Co.     -1     
PHOTOLIFE   Greece   84268   12/1/1986   84268   5/17/1989   9   Registered
Eastman Kodak Co.     -1      PHOTOLIFE   Hong Kong   13445/1996   10/25/1996  
1998B05837   10/25/1996   9   Registered Eastman Kodak Co.     -1      PHOTOLIFE
  Malaysia   96/15563   12/26/1996   96/15563   12/26/1996   9   Registered
Eastman Kodak Co.     -1      PHOTOLIFE   Mexico   277966   10/25/1996   536218
  10/25/1996   9, 28   Registered Eastman Kodak Co.     -1      PHOTOLIFE   New
Zealand       196374   9/26/1996   9   Registered Eastman Kodak Co.     -1     
PHOTOLIFE   Norway   86.4387   11/4/1986   132756   7/14/1988   9   Registered
Eastman Kodak Co.     -1      PHOTOLIFE   Peru   24672   10/29/1996   32957  
1/23/1997   9   Registered Eastman Kodak Co.     -1      PHOTOLIFE   Singapore  
T96/12075I   11/6/1996   T96/12075I   11/6/1996   9   Registered Eastman Kodak
Co.     -1      PHOTOLIFE   South Africa   96/15162   10/24/1996   96/15162  
10/24/1996   9   Registered Eastman Kodak Co.     -1      PHOTOLIFE   South
Korea   96-49661   11/7/1996   395769   2/17/1998   9   Registered Eastman Kodak
Co.     -1      PHOTOLIFE   Sweden   86-8537   11/5/1986   214543   8/18/1989  
9   Registered Eastman Kodak Co.     -1      PHOTOLIFE   Taiwan   85054421  
10/24/1996   782899   11/1/1997   9   Registered Eastman Kodak Co.     -1     
PHOTOLIFE   Thailand   388795   6/4/1999   Kor107210   6/4/1999   9   Registered
Eastman Kodak Co.     -1      PHOTOLIFE   United Kingdom   2000920   10/31/1994
  2000920   10/31/1994   9   Registered Eastman Kodak Co.     -1      PHOTOLIFE
  Venezuela   19624   11/14/1996   P-202043   10/31/1997   9   Registered
Eastman Kodak Co.     -1      PICTURE GUARD   Canada   890257   9/24/1998  
TMA551,368   9/21/2001     Registered Eastman Kodak Co.     -1      PICTURE
PLAYGROUND   Canada   1019614   6/18/1999   546957   6/21/2001     Registered
Eastman Kodak Co.     -1      PLAYFULL   Argentina   3034525   9/29/2010  
2518904   8/16/2012   9   Registered Eastman Kodak Co.     -1      PLAYFULL  
Canada   1497515   9/28/2010   TMA824709   5/24/2012   9   Registered Eastman
Kodak Co.     -1      PLAYFULL   Chile   922747   9/29/2010   914451   3/30/2011
  9   Registered Eastman Kodak Co.     -1      PLAYFULL   Hong Kong   301724544
  9/28/2010   301724544   9/28/2010   9   Registered Eastman Kodak Co.     -1   
  PLAYFULL   Indonesia   D00.2010.035976   10/7/2010   IDM000339956   11/28/2011
  9   Registered Eastman Kodak Co.     -1      PLAYFULL   International (WIPO)  
1069865   2/25/2011   1069865   2/25/2011   9   Registered Eastman Kodak Co.    
-1      PLAYFULL   Mexico   1122776   9/28/2010   1225017   6/29/2011   9  
Registered Eastman Kodak Co.     -1      PLAYFULL   Taiwan   99048344    
1478835   10/16/2011   9   Registered Eastman Kodak Co.     -1      PLAYFULL  
United States of America (USA)   85145641   10/5/2010   4154831   6/5/2012   9  
Registered Eastman Kodak Co.     -1      PLAYFULL   Venezuela   16203-10  
9/28/2010   P312289   11/10/2011   9   Registered Eastman Kodak Co.     -1     
PLAYSPORT   Argentina   2968914   12/28/2009   2403197   10/29/2010   9  
Registered Eastman Kodak Co.     -1      PLAYSPORT   Canada   1464115  
12/23/2009   TMA783923   12/1/2010     Registered Eastman Kodak Co.     -1     
PLAYSPORT   Hong Kong   301508346   12/24/2009   301508346   6/9/2010   9  
Registered Eastman Kodak Co.     -1      PLAYSPORT   India   1901185  
12/24/2009       9   Pending Application Eastman Kodak Co.     -1      PLAYSPORT
  Indonesia   D00.2009.042768   12/31/2009   IDM000311655   6/27/2011   9  
Registered Eastman Kodak Co.     -1      PLAYSPORT   International (WIPO)  
1025157   12/27/2009   1025157   12/27/2009   9   Registered Eastman Kodak Co.  
  -1      PLAYSPORT   Mexico   1058084   1/7/2010   1143577   2/17/2010   9  
Registered Eastman Kodak Co.     -1      PLAYSPORT   South Korea   40-2009-63754
  12/24/2009   40-860358   4/8/2011   9   Registered Eastman Kodak Co.     -1   
  PLAYSPORT   Taiwan   98058320   12/25/2009   1436666   11/1/2010   9  
Registered Eastman Kodak Co.     -1      PLAYSPORT   United States of America
(USA)   77899209   12/22/2009   4056887   11/15/2011   9   Registered Eastman
Kodak Co.     -1      PLAYTOUCH   Canada   1466544   1/21/2010   TMA787364  
1/14/2011     Registered Eastman Kodak Co.     -1      PLAYTOUCH   Indonesia  
D00.2010.003533   1/29/2010   IDM000312323   6/27/2011   9   Registered Eastman
Kodak Co.     -1      PLAYTOUCH   Mexico   1061656   1/21/2010   1180842  
9/27/2010   9   Registered Eastman Kodak Co.     -1      PLAYTOUCH   Taiwan  
99003384   1/22/2010   1434668   10/16/2010   9   Registered Eastman Kodak Co.  
  -1      PLAYTOUCH   United States of America (USA)   77918209   1/20/2010  
3924114   2/22/2011   9   Registered Eastman Kodak Co.     -1      PLAYTOUCH  
Venezuela   848-10   1/22/2010   P307809   3/5/2011   9   Registered Eastman
Kodak Co.     -1      PLUS-X   Andorra   3683   1/14/1997   2479   1/14/1997   1
  Registered Eastman Kodak Co.     -1      PLUS-X   Argentina   2979579  
2/16/2010   2423097   2/7/2011   1   Registered Eastman Kodak Co.     -1     
PLUS-X   Bulgaria       825   4/16/1993   1, 9, 16   Registered Eastman Kodak
Co.     -1      PLUS-X   Greece   84900   2/18/1987   84900   2/18/1987   1  
Registered Eastman Kodak Co.     -1      PLUS-X   India     10/8/1942   6308  
3/23/1945   1   Registered Eastman Kodak Co.     -1      PLUS-X   Indonesia  
D97 19747     IDM000158963   3/15/1998   9   Registered Eastman Kodak Co.     -1
     PLUS-X   Iran     3/7/1956   15321     1   Registered Eastman Kodak Co.    
-1      PLUS-X   Israel   15068   1/8/1956   15068   12/22/1958   1   Registered
Eastman Kodak Co.     -1      PLUS-X   Japan       1359527   11/30/1978   18  
Registered Eastman Kodak Co.     -1      PLUS-X   Mexico   87531   5/6/1939  
97909   9/12/1959   9   Registered Eastman Kodak Co.     -1      PLUS-X   Poland
  96503   2/8/1991   71228   2/8/1991   1   Registered Eastman Kodak Co.     -1
     PLUS-X   South Africa   65/4514   11/4/1965   65/4514   11/4/1965   1  
Registered Eastman Kodak Co.     -1      PLUS-X   Venezuela   1739   3/14/1997  
26811   6/23/1952   1   Registered Eastman Kodak Co.     -1      PLUS-X   Zambia
    5/8/1977   B780/59   5/8/1977   1   Registered Eastman Kodak Co.     -1     
PLUS-X   Zimbabwe       B780/59   1/26/1943   1   Registered Eastman Kodak Co.  
  -1      PMT   Madagascar   95/00825D   7/13/1995   1590   7/13/1995    
Registered Eastman Kodak Co.     -1      POLYMATIC   Denmark   1980/5220  
11/26/1980   1984/363   1/27/1984   1, 7, 9, 16   Registered Eastman Kodak Co.  
  -1      PRECISION LINE   Denmark   3847/77   9/26/1977   1323/78   4/14/1978  
1   Registered Eastman Kodak Co.     -1      PRECISION LINE   Finland   4283/77
  9/22/1977   81907   6/21/1982   1   Registered Eastman Kodak Co.     -1     
PRECISION LINE   Iceland   864/1991   9/26/1991   48/1992   1/23/1992   1  
Registered Eastman Kodak Co.     -1      PRECISION LINE   Japan   135400/1987  
12/2/1987   2202425   1/30/1990   1, 9   Registered Eastman Kodak Co.     -1   
  PRECISION LINE   Sweden   77-4193   9/13/1977   162851   3/31/1978   1  
Registered Eastman Kodak Co.     -1      PREPS   Canada   1169191   2/24/2003  
TMA629052   12/22/2004     Registered Eastman Kodak Co.     -1      PREPS  
European (O.H.M.I.)   3791233   4/23/2004   3791233   9/2/2005   9   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      PREPS   Japan   2004-039101   4/23/2004   4820143
  11/19/2004   9   Registered Eastman Kodak Co.     -1      PRESS AIM   Canada  
1007175   3/2/1999   TMA541243   2/16/2001     Registered Eastman Kodak Co.    
-1      PRINERGY   Argentina   2993715   4/9/2010   2430083   4/26/2000   9  
Registered Eastman Kodak Co.     -1      PRINERGY   Australia   787663  
3/5/1999   787663   3/5/1999   9   Registered Eastman Kodak Co.     -1     
PRINERGY   Brazil   821688308   6/2/1999   821688308   1/4/2005   9   Registered
Eastman Kodak Co.     -1      PRINERGY   Canada   1007437   3/3/1999   TMA537313
  11/20/2000     Registered Eastman Kodak Co.     -1      PRINERGY   Chile  
884124   11/9/2009   873184   12/16/2009   9   Registered Eastman Kodak Co.    
-1      PRINERGY   China (People’s Republic of)   9900051827   5/13/1999  
1477683   11/21/2000   9   Registered Eastman Kodak Co.     -1      PRINERGY  
Czech Republic   140669   3/5/1999   223544   3/23/2000   9   Registered Eastman
Kodak Co.     -1      PRINERGY   European (O.H.M.I.)   1094408   3/4/1999  
1094408   6/14/2000   9   Registered Eastman Kodak Co.     -1      PRINERGY  
Hong Kong   1999/2618   3/4/1999   813   1/13/2000   9   Registered Eastman
Kodak Co.     -1      PRINERGY   Indonesia   D99-9618   6/9/1999   458356  
12/18/2000   9   Registered Eastman Kodak Co.     -1      PRINERGY   Israel  
126330   3/7/1999   126330   4/6/2000   9   Registered Eastman Kodak Co.     -1
     PRINERGY   Japan   1999-019828   3/5/1999   4378383   4/21/2000   9  
Registered Eastman Kodak Co.     -1      PRINERGY   Malaysia   2003/01337  
1/31/2003   3001337   9/21/2005   9   Registered Eastman Kodak Co.     -1     
PRINERGY   Mexico   368106   3/18/1999   660957   6/27/2000   9   Registered
Eastman Kodak Co.     -1      PRINERGY   New Zealand   306006   3/4/1999  
306006   8/31/1999   9   Registered Eastman Kodak Co.     -1      PRINERGY  
Norway   1999 02302   3/4/1999   204262   8/24/2000   9   Registered Eastman
Kodak Co.     -1      PRINERGY   Philippines   4-1999-001489   3/3/1999  
4-1999-001489   3/10/2006   9   Registered Eastman Kodak Co.     -1     
PRINERGY   Poland   Z-198846   3/8/1999   R137931   5/7/2002   9   Registered
Eastman Kodak Co.     -1      PRINERGY   Russian Federation   99702866  
3/4/1999   190824   7/12/2000   9   Registered Eastman Kodak Co.     -1     
PRINERGY   Saudi Arabia   49734   6/15/1999   574/3   6/19/2001   9   Registered
Eastman Kodak Co.     -1      PRINERGY   Singapore   T99/02213H   3/6/1999  
T9902213H   2/5/1999   9   Registered Eastman Kodak Co.     -1      PRINERGY  
South Africa   99/03360   3/3/1999   99/03360   4/4/2002   9   Registered
Eastman Kodak Co.     -1      PRINERGY   South Korea   99-6471   3/4/1999  
466259   3/7/2000   9   Registered Eastman Kodak Co.     -1      PRINERGY  
Switzerland   99-02016   3/5/1999   464565   3/5/1999   9   Registered Eastman
Kodak Co.     -1      PRINERGY   Thailand   390803   6/25/1999   Kor108023  
2/7/2000   9   Registered Eastman Kodak Co.     -1      PRINERGY   United States
of America (USA)   75637976   2/5/1999   2388655   9/19/2000   9   Registered
Eastman Kodak Co.     -1      PRO-DIREKT   United Kingdom   2113595   10/22/1996
  2113595   10/22/1996   35   Registered Eastman Kodak Co.     -1     
PROOFSETTER   Canada   1097787   3/28/2001   TMA612202   6/7/2004     Registered
Eastman Kodak Co.     -1      PROOFSETTER   Israel   144492   12/3/2000   144492
  5/3/2002   9   Registered Eastman Kodak Co.     -1      PROOFSETTER SPECTRUM  
Canada   873897   3/31/1998   TMA521775   1/19/2000     Registered Eastman Kodak
Co.     -1      PROOFSETTER SPECTRUM   European (O.H.M.I.)   863647   6/29/1998
  863647   10/15/1999   9   Registered Eastman Kodak Co.     -1      PROOFSETTER
SPECTRUM   Israel   144039   11/19/2000   144039   5/3/2002   9   Registered
Eastman Kodak Co.     -1      PROSPER   Argentina   2919010   6/2/2009   2472547
  11/4/2011   2   Registered Eastman Kodak Co.     -1      PROSPER   Argentina  
2919011   6/2/2009   2356938   3/31/2010   7   Registered Eastman Kodak Co.    
-1      PROSPER   Argentina   2919012   6/2/2009   2356937   3/31/2010   9  
Registered Eastman Kodak Co.     -1      PROSPER   Brazil   830306811   6/9/2009
  830306811   3/27/2012   2   Registered Eastman Kodak Co.     -1      PROSPER  
Brazil   830306803   6/9/2009   830306803   3/27/2012   7   Registered Eastman
Kodak Co.     -1      PROSPER   Canada   1439822   5/29/2009         Pending
Application Eastman Kodak Co.     -1      PROSPER   Chile   866068   6/2/2009  
908101   1/19/2011   2, 7   Registered Eastman Kodak Co.     -1      PROSPER  
India   1824957   6/2/2009       2, 7, 9   Pending Application Eastman Kodak Co.
    -1      PROSPER   Indonesia   D00.2009.020303   6/19/2009   IDM000285151  
12/16/2010   2   Registered Eastman Kodak Co.     -1      PROSPER   Indonesia  
D00.2009.020305   6/19/2009   IDM000282708   12/2/2010   9   Registered Eastman
Kodak Co.     -1      PROSPER   International (WIPO)   1009562   6/3/2009  
1009562   6/3/2009   2, 7   Registered Eastman Kodak Co.     -1      PROSPER  
Mexico   1009654   6/1/2009   1109499   7/8/2009   2   Registered Eastman Kodak
Co.     -1      PROSPER   Mexico   1009653   6/1/2009   1167921   7/12/2010   7
  Registered Eastman Kodak Co.     -1      PROSPER   Taiwan   98023080  
6/2/2009   1438483   11/1/2010   2, 7   Registered Eastman Kodak Co.     -1     
PROSPER   United States of America (USA)   77747478   5/29/2009   4099413  
2/14/2012   2, 7   Registered Eastman Kodak Co.     -1      PROSPER   Venezuela
  9001-09   6/4/2009   304193   6/3/2010   2   Registered Eastman Kodak Co.    
-1      PROSPER   Venezuela   9002-09   6/4/2009   304194   6/3/2010   7  
Registered Eastman Kodak Co.     -1      PROSPER   Venezuela   9003-09  
6/4/2009   304195   6/3/2010   9   Registered Eastman Kodak Co.     -1     
PULSE   Canada   1456742   10/26/2009   TMA823838   5/10/2012   9   Registered
Eastman Kodak Co.     -1      PULSE   Hong Kong   301458199   10/27/2009  
301458199   3/26/2010   9   Registered Eastman Kodak Co.     -1      PULSE  
India   1877659   10/28/2009       9   Pending Application Eastman Kodak Co.    
-1      PULSE   International (WIPO)   1019982   11/4/2009   1019982   11/4/2009
  9   Registered Eastman Kodak Co.     -1      PULSE   New Zealand   814849  
10/27/2009   814849   10/27/2009   9   Registered Eastman Kodak Co.     -1     
PULSE   Taiwan   98047638   10/28/2009   1421381   8/1/2010   9   Registered
Eastman Kodak Co.     -1      PULSE   United States of America (USA)   77860751
  10/29/2009   3848887   9/14/2010   9   Registered Eastman Kodak Co.     -1   
  PULSE   Venezuela   18155-09     P305430   7/23/2010   9   Registered Eastman
Kodak Co.     -1      Q1 (STYLIZED)   Finland   6228/91   12/27/1991   128412  
10/5/1993   35   Registered Eastman Kodak Co.     -1      Q1 (STYLIZED)   Norway
  91.6462   12/27/1991   160730   12/23/1993   35   Registered Eastman Kodak Co.
    -1      QUALEX   Canada   822989   9/11/1996   534513   10/13/2000    
Registered Eastman Kodak Co.     -1      QUALEX & D:Q (Q IN BLACK)   Canada  
823131   9/12/1996   534514   10/13/2000     Registered Eastman Kodak Co.     -1
     RECRIE & D:RAINBOW W/DISK   Brazil   821966537   9/3/1999   821966537  
7/6/2004   40   Registered Eastman Kodak Co.     -1      RETINA   Argentina  
2329213   2/27/2001   1884597   9/11/2002   1   Registered Eastman Kodak Co.    
-1      RETINA   Argentina   2444069   7/14/2003   1950432   9/12/2003   9  
Registered Eastman Kodak Co.     -1      RETINA   Bolivia   SM-0663   3/7/2001  
91465-C   10/6/2003   1   Registered Eastman Kodak Co.     -1      RETINA  
Bolivia       11804C/63655-A   6/21/2004   9   Registered Eastman Kodak Co.    
-1      RETINA   Brazil   823561844   2/13/2001   823561844   3/13/2007   1  
Registered Eastman Kodak Co.     -1      RETINA   Canada   222876   1/11/1954  
48652   1/11/1954     Registered Eastman Kodak Co.     -1      RETINA   Chile  
519011   2/27/2001   761416   6/29/2006   1   Registered Eastman Kodak Co.    
-1      RETINA   Chile   928767   11/11/2010   907319   12/12/2010   1, 9  
Registered Eastman Kodak Co.     -1      RETINA   Colombia   01/015132  
2/26/2001   242978   11/16/2001   1   Registered Eastman Kodak Co.     -1     
RETINA   Congo (Democratic Republic of)     2/25/2005   11000/2005   9/4/2007  
1, 9, 10, 16   Registered Eastman Kodak Co.     -1      RETINA   Costa Rica    
3/15/2001   130036   11/23/2001   1   Registered Eastman Kodak Co.     -1     
RETINA   Denmark   1994/358   1/14/1994   1994/5240   8/5/1994   1   Registered
Eastman Kodak Co.     -1      RETINA   Dominican Republic   2012/44650  
7/2/2012   135735   10/15/2002   1   Registered Eastman Kodak Co.     -1     
RETINA   Ecuador   112311   3/27/2001   13873/01   7/11/2001   1   Registered
Eastman Kodak Co.     -1      RETINA   El Salvador   12001012326   3/19/2001  
57 Book 142   10/24/2001   1   Registered Eastman Kodak Co.     -1      RETINA  
Finland   620/94   2/7/1994   135370   12/5/1994   1   Registered Eastman Kodak
Co.     -1      RETINA   Greece   117508   1/18/1994   117508   1/18/1994   1  
Registered Eastman Kodak Co.     -1      RETINA   Greece   18381     18381  
12/10/1952   9   Registered Eastman Kodak Co.     -1      RETINA   Honduras  
1159/2001   3/16/2001   82725   10/15/2001   1   Registered Eastman Kodak Co.  
  -1      RETINA   Hong Kong   6404/2002   5/6/2002   498/2003   5/6/2002   1  
Registered Eastman Kodak Co.     -1      RETINA   India   1068910B   12/24/2001
  1068910   12/24/2001   1   Registered Eastman Kodak Co.     -1      RETINA  
India     10/8/1942   6303   4/21/1944   9   Registered Eastman Kodak Co.     -1
     RETINA   Indonesia   R00 2011 015278   12/27/2011   IDM000352518  
12/14/2002   1   Registered Eastman Kodak Co.     -1      RETINA   Israel    
12/24/1952   12555   8/2/1953   9   Registered Eastman Kodak Co.     -1     
RETINA   Japan   20345/1997   2/26/1997   4201471   10/16/1998   1   Registered
Eastman Kodak Co.     -1      RETINA   Japan   20346/1997   2/26/1997   4175109
  8/7/1998   9   Registered Eastman Kodak Co.     -1      RETINA   Malawi      
1378/59   6/15/1994   9   Registered Eastman Kodak Co.     -1      RETINA  
Malaysia   2002/00925   1/24/2002   2000925   1/24/2002   1   Registered Eastman
Kodak Co.     -1      RETINA   Mexico   505338   9/4/2001   720553   9/4/2001  
1   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      RETINA   Nicaragua   2001-01052   3/29/2001  
51713CC   10/17/2001   1   Registered Eastman Kodak Co.     -1      RETINA  
Nigeria     1/17/1953   7306   1/17/1953   8   Registered Eastman Kodak Co.    
-1      RETINA   Norway   94.0782   2/7/1994   166662   1/19/1995   1  
Registered Eastman Kodak Co.     -1      RETINA   Norway   51839   12/5/1952  
41822   12/5/1952   9   Registered Eastman Kodak Co.     -1      RETINA  
Pakistan   176133   2/6/2002   176133   2/6/2002   1   Registered Eastman Kodak
Co.     -1      RETINA   Peru   124307-2001   3/2/2001   72032   5/30/2001   1  
Registered Eastman Kodak Co.     -1      RETINA   Singapore   T02/00477F  
1/11/2002   T02/00477F   1/11/2002   1   Registered Eastman Kodak Co.     -1   
  RETINA   Singapore     9/6/1970   T4911682A   9/6/1970   9   Registered
Eastman Kodak Co.     -1      RETINA   South Africa   65/4518   11/4/1965  
65/4518   11/4/1965   9   Registered Eastman Kodak Co.     -1      RETINA  
South Korea   40-2002-25934   6/4/2002   40-556017   8/11/2003   1   Registered
Eastman Kodak Co.     -1      RETINA   Sweden   94-285   1/13/1994   303489  
7/21/1995   1   Registered Eastman Kodak Co.     -1      RETINA   Thailand  
478907   1/29/2002   Kor166303   1/29/2002   1   Registered Eastman Kodak Co.  
  -1      RETINA   Thailand   260894     Kor10482   2/25/1994   9   Registered
Eastman Kodak Co.     -1      RETINA   Uruguay   437012   6/11/2012   329844  
8/6/2002   1   Registered Eastman Kodak Co.     -1      RETINA   Venezuela  
1730   3/14/1997   26854   6/30/1952   9   Registered Eastman Kodak Co.     -1
     RETINA   Zambia       1378/59   6/15/1994   9   Registered Eastman Kodak
Co.     -1      RETINA   Zanzibar (Tanzania Republic)       166/55   9/6/1997  
8   Registered Eastman Kodak Co.     -1      RETINAR   Australia   904341  
2/22/2002   904341   2/22/2002   9   Registered Eastman Kodak Co.     -1     
RETINAR   Canada   1132842   3/4/2002   624680   11/4/2004   9   Registered
Eastman Kodak Co.     -1      RETINAR   Chile   559452   2/25/2002   672151  
8/29/2003   9   Registered Eastman Kodak Co.     -1      RETINAR   Finland  
T198703568   8/24/1987   105026   8/21/1989   9   Registered Eastman Kodak Co.  
  -1      RETINAR   Iceland   875/1991   9/26/1991   57/1992   1/23/1992   9  
Registered Eastman Kodak Co.     -1      RETINAR   India   1083539   2/27/2002  
    9   Pending Eastman Kodak Co.     -1      RETINAR   Indonesia   R00 2011
015276   12/27/2011   IDM000352516   2/28/2003   9   Registered Eastman Kodak
Co.     -1      RETINAR   Mexico   533888   2/22/2002   742800   2/22/2002   9  
Registered Eastman Kodak Co.     -1      RETINAR   South Korea   40-2002-9243  
2/26/2002   558366   9/3/2003   9   Registered Eastman Kodak Co.     -1     
RETINAR   United States of America (USA)   78/116945   3/22/2002   2814109  
2/10/2004   9   Registered Eastman Kodak Co.     -1      RIGILON with Japanese
Characters   Japan   S53/011705   2/23/1978   1547825   11/26/1982   1  
Registered Eastman Kodak Co.     -1      ROYALFILM   Germany   30163695  
11/2/2001   30163695   3/4/2002   1, 9, 16, 40, 42   Registered Eastman Kodak
Co.     -1      ROYALFOTO   Germany   30441709   7/20/2004   30441709  
10/4/2004   16, 38, 42   Registered Eastman Kodak Co.     -1      ROYALPAPER  
Germany   30460084   10/21/2004   30460084   5/30/2005   1, 16, 40, 42  
Registered Eastman Kodak Co.     -1      ROYALPAPIER   Germany   30163696  
11/2/2001   30163696   2/28/2002   1, 9, 16, 40, 42   Registered Eastman Kodak
Co.     -1      ROYALPLUS   Germany   39928948.8   5/19/1999   39928948  
10/12/1999   16, 40, 42   Registered Eastman Kodak Co.     -1      S:A KODAK
MOMENT   Argentina   2501577   3/17/2004   1988973   8/25/2004   16   Registered
Eastman Kodak Co.     -1      S:A KODAK MOMENT   Argentina   2501576   3/17/2004
  1988972   8/25/2004   40   Registered Eastman Kodak Co.     -1      S:A KODAK
MOMENT   Chile   621880   9/17/2003   678776   11/18/2003   1   Registered
Eastman Kodak Co.     -1      S:A KODAK MOMENT   Chile   621881   9/17/2003  
678795   11/18/2003   9   Registered Eastman Kodak Co.     -1      S:A KODAK
MOMENT   Chile   637970   2/20/2004   702674   9/7/2004   16   Registered
Eastman Kodak Co.     -1      S:A KODAK MOMENT   Chile   249177   8/12/1993  
691363   4/21/2004   40   Registered Eastman Kodak Co.     -1      S:A KODAK
MOMENT   China (People’s Republic of)   93062955     724608   1/14/1995   1  
Registered Eastman Kodak Co.     -1      S:A KODAK MOMENT   China (People’s
Republic of)   93032433     736088   3/21/1995   9   Registered Eastman Kodak
Co.     -1      S:A KODAK MOMENT   China (People’s Republic of)   93092268  
9/29/1993   742888   4/27/1995   16   Registered Eastman Kodak Co.     -1     
S:A KODAK MOMENT   China (People’s Republic of)   93090727   9/28/1993   777613
  2/13/1995   40   Registered Eastman Kodak Co.     -1      S:A KODAK MOMENT  
Colombia   93/385075   5/4/1993   153256   2/28/1994   1   Registered Eastman
Kodak Co.     -1      S:A KODAK MOMENT   Colombia   93/385076   5/4/1993  
153255   2/28/1994   9   Registered Eastman Kodak Co.     -1      S:A KODAK
MOMENT   Colombia   93/401550   8/11/1993   159271   3/30/1994   16   Registered
Eastman Kodak Co.     -1      S:A KODAK MOMENT   Colombia   93/401549  
8/11/1993   158799   3/30/1994   40   Registered Eastman Kodak Co.     -1     
S:A KODAK MOMENT   Denmark   1992/07431   10/20/1992   1993/07048   10/8/1993  
1, 9   Registered Eastman Kodak Co.     -1      S:A KODAK MOMENT   Denmark  
1993/5328   8/19/1993   1994/386   1/21/1994   16, 40   Registered Eastman Kodak
Co.     -1      S:A KODAK MOMENT   Dominican Republic     5/17/1993   57797  
7/15/1993   11   Registered Eastman Kodak Co.     -1      S:A KODAK MOMENT  
Dominican Republic     5/4/1993   59169   8/15/1993   66   Registered Eastman
Kodak Co.     -1      S:A KODAK MOMENT   Finland   5003/92   10/15/1992   130812
  2/21/1994   1, 9   Registered Eastman Kodak Co.     -1      S:A KODAK MOMENT  
Finland   3819/93   8/31/1993   133685   8/22/1994   16, 40   Registered Eastman
Kodak Co.     -1      S:A KODAK MOMENT   Greece   111605   11/26/1992   111605  
9/18/1995   1, 9   Registered Eastman Kodak Co.     -1      S:A KODAK MOMENT  
Greece   115741   8/30/1993   115741   8/30/1993   16, 40   Registered Eastman
Kodak Co.     -1      S:A KODAK MOMENT   Hong Kong   16203/92   9/24/1992  
199402817   5/11/1994   1   Registered Eastman Kodak Co.     -1      S:A KODAK
MOMENT   Hong Kong   16202/92   9/24/1992   199402816   5/11/1994   9  
Registered Eastman Kodak Co.     -1      S:A KODAK MOMENT   Hong Kong  
8530/1993   8/13/1993   199505079   6/22/1995   16   Registered Eastman Kodak
Co.     -1      S:A KODAK MOMENT   Hong Kong   8531/1993   8/13/1993   199503417
  4/28/1995   40   Registered Eastman Kodak Co.     -1      S:A KODAK MOMENT  
India   593055   3/19/1993   593055   3/19/1993   1   Registered Eastman Kodak
Co.     -1      S:A KODAK MOMENT   India   593056   3/19/1993   593056  
3/19/1993   9   Registered Eastman Kodak Co.     -1      S:A KODAK MOMENT  
India   604252   8/16/1993   604252   8/16/1993   16   Registered Eastman Kodak
Co.     -1      S:A KODAK MOMENT   Indonesia   R00.2004.00121.00121   1/7/2004  
IDM000013107   8/2/2004   1   Registered Eastman Kodak Co.     -1      S:A KODAK
MOMENT   Indonesia   R00.2004.00120.00120   1/7/2004   IDM000013106   8/2/2004  
9   Registered Eastman Kodak Co.     -1      S:A KODAK MOMENT   Indonesia  
R00.2003.02606.02609   3/21/2003   IDM000002671   4/7/2004   16   Registered
Eastman Kodak Co.     -1      S:A KODAK MOMENT   Indonesia   V00.2003.02609.0261
  3/21/2003   IDM000002674   4/7/2004   40   Registered Eastman Kodak Co.     -1
     S:A KODAK MOMENT   Israel   86877   3/29/1993   86877   7/4/1995   1  
Registered Eastman Kodak Co.     -1      S:A KODAK MOMENT   Israel   86878  
3/29/1993   86878   7/4/1995   9   Registered Eastman Kodak Co.     -1      S:A
KODAK MOMENT   Israel   88561   8/12/1993   88561   9/7/1995   16   Registered
Eastman Kodak Co.     -1      S:A KODAK MOMENT   Israel   88562   8/12/1993  
88562   9/3/1995   40   Registered Eastman Kodak Co.     -1      S:A KODAK
MOMENT   Japan   192443/1992   9/17/1992   3043678   5/31/1995   1   Registered
Eastman Kodak Co.     -1      S:A KODAK MOMENT   Japan   192444/1992   9/17/1992
  3057065   7/31/1995   9   Registered Eastman Kodak Co.     -1      S:A KODAK
MOMENT   Japan   87132/93   8/24/1993   4007512   6/6/1997   40   Registered
Eastman Kodak Co.     -1      S:A KODAK MOMENT   Malaysia   93/02418   4/15/1993
  93/02418   4/15/1993   1   Registered Eastman Kodak Co.     -1      S:A KODAK
MOMENT   Malaysia   93/08177   10/18/1993   93/08177   10/18/1993   9  
Registered Eastman Kodak Co.     -1      S:A KODAK MOMENT   Malaysia   93/08299
  10/22/1993   93/08299   10/22/1993   16   Registered Eastman Kodak Co.     -1
     S:A KODAK MOMENT   Mexico     9/24/1992   428528   12/28/1992   1  
Registered Eastman Kodak Co.     -1      S:A KODAK MOMENT   Mexico     9/24/1992
  428529   12/28/1992   9   Registered Eastman Kodak Co.     -1      S:A KODAK
MOMENT   Mexico   175544   8/16/1993   446481   11/12/1993   16   Registered
Eastman Kodak Co.     -1      S:A KODAK MOMENT   Mexico   175545   8/16/1993  
446482   11/12/1993   40   Registered Eastman Kodak Co.     -1      S:A KODAK
MOMENT   Norway   925218   10/16/1992   161157   1/20/1994   1, 9   Registered
Eastman Kodak Co.     -1      S:A KODAK MOMENT   Paraguay   8122   4/2/2004  
270231   8/11/2004   1   Registered Eastman Kodak Co.     -1      S:A KODAK
MOMENT   Paraguay   8123   4/2/2004   270232   8/11/2004   9   Registered
Eastman Kodak Co.     -1      S:A KODAK MOMENT   Paraguay   8124   4/2/2004  
270233   8/11/2004   16   Registered Eastman Kodak Co.     -1      S:A KODAK
MOMENT   Paraguay   8125   4/2/2004   270234   8/11/2004   40   Registered
Eastman Kodak Co.     -1      S:A KODAK MOMENT   Peru   217824   3/16/1993  
1839   10/14/1993   1   Registered Eastman Kodak Co.     -1      S:A KODAK
MOMENT   Peru   217825   3/16/1993   1838   10/14/1993   9   Registered Eastman
Kodak Co.     -1      S:A KODAK MOMENT   Peru   226111   8/18/1993   3692  
12/3/1993   16   Registered Eastman Kodak Co.     -1      S:A KODAK MOMENT  
Peru   226112   8/18/1993   1071   12/3/1993   40   Registered Eastman Kodak Co.
    -1      S:A KODAK MOMENT   Poland   Z-134749   6/16/1994   R-91856  
6/16/1994   1, 9, 16, 35, 40, 42   Registered Eastman Kodak Co.     -1      S:A
KODAK MOMENT   Singapore   S/1867/93   3/15/1993   T93/01867H   3/15/1993   1  
Registered Eastman Kodak Co.     -1      S:A KODAK MOMENT   Singapore  
S/1866/93   3/15/1993   T93/01866Z   3/15/1993   9   Registered Eastman Kodak
Co.     -1      S:A KODAK MOMENT   Singapore   6217/93   8/14/1993   T93/06217J
  8/14/1993   16   Registered Eastman Kodak Co.     -1      S:A KODAK MOMENT  
Singapore   6216/93   8/12/1993   T93/06216B   8/14/1993   40   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      S:A KODAK MOMENT   South Africa   94/4110  
4/25/1994   94/4110   4/25/1994   1   Registered Eastman Kodak Co.     -1     
S:A KODAK MOMENT   South Africa   94/4111   4/25/1994   94/4111   4/25/1994   9
  Registered Eastman Kodak Co.     -1      S:A KODAK MOMENT   South Africa  
94/4112   4/25/1994   94/4112   4/25/1994   16   Registered Eastman Kodak Co.  
  -1      S:A KODAK MOMENT   South Africa   94/4113   4/25/1994   94/4113  
4/25/1994   40   Registered Eastman Kodak Co.     -1      S:A KODAK MOMENT  
South Korea   28748-93   8/13/1993   308016   2/15/1995   16   Registered
Eastman Kodak Co.     -1      S:A KODAK MOMENT   South Korea   92-26022  
9/18/1992   40-271987   8/18/1993   1, 9   Registered Eastman Kodak Co.     -1
     S:A KODAK MOMENT   South Korea   4767/93   8/13/1993   41-25995   2/8/1995
  35, 40, 41   Registered Eastman Kodak Co.     -1      S:A KODAK MOMENT  
Sweden   92-9014   10/13/1992   258881   6/17/1994   1, 9   Registered Eastman
Kodak Co.     -1      S:A KODAK MOMENT   Sweden   93-7374   8/17/1993   259137  
6/23/1994   16, 40   Registered Eastman Kodak Co.     -1      S:A KODAK MOMENT  
Taiwan   82039575   8/13/1993   69265   3/1/1994   9   Registered Eastman Kodak
Co.     -1      S:A KODAK MOMENT   Thailand   249360   7/29/1993   Kor37336  
7/29/1993   1   Registered Eastman Kodak Co.     -1      S:A KODAK MOMENT  
Thailand   249361   7/29/1993   Kor28772   7/29/1993   9   Registered Eastman
Kodak Co.     -1      S:A KODAK MOMENT   Thailand   253695   10/14/1993  
Kor36902   10/14/1993   16   Registered Eastman Kodak Co.     -1      S:A KODAK
MOMENT   Thailand   253696   10/14/1993   Bor2361   10/14/1993   40   Registered
Eastman Kodak Co.     -1      S:A KODAK MOMENT   Turkey   2618/93   3/22/1993  
142458   3/22/1993   9   Registered Eastman Kodak Co.     -1      S:A KODAK
MOMENT   Turkey   8404/93   8/19/1993   145859   8/19/1993   16   Registered
Eastman Kodak Co.     -1      S:A KODAK MOMENT   Venezuela   4648/93   3/22/1993
  177756   7/10/1995   1   Registered Eastman Kodak Co.     -1      S:A KODAK
MOMENT   Venezuela   4647/93   3/22/1993   177755   7/10/1995   9   Registered
Eastman Kodak Co.     -1      S:A KODAK MOMENT   Venezuela   14768/93  
8/13/1993   179430   7/10/1995   16   Registered Eastman Kodak Co.     -1     
S:A KODAK MOMENT   Venezuela   14767/93   8/13/1993   1691   7/10/1995   40  
Registered Eastman Kodak Co.     -1      S:DE TOEKOMST IN BEELD   Benelux  
81916   11/18/1996   607664   11/18/1996   1, 9, 16, 40   Registered Eastman
Kodak Co.     -1      S:DIGITAL MADE SIMPLE. PICTURES MADE BEAUTIFUL.   China
(People’s Republic of)   3367001   11/12/2002   3367001   6/7/2004   40  
Registered Eastman Kodak Co.     -1      S:KODAK TU MEJOR IMAGEN   Panama      
40998   2/26/1997   35   Registered Eastman Kodak Co.     -1      S:KODAK WORLD
LEADER IN IMAGES   Chile   618081   8/20/2003   695600   6/18/2004   1, 9, 16  
Registered Eastman Kodak Co.     -1      S:KODAK, CADA MOMENTO, UN RECUERDO  
Venezuela   15131/91   8/6/1991   L-2904   8/19/1994   LC   Registered Eastman
Kodak Co.     -1      S:KODAK, CADA MOMENTO, UN RECUERDO   Venezuela   15136/91
  8/6/1991   L-2909   8/19/1994   LC   Registered Eastman Kodak Co.     -1     
S:KODAK, CADA MOMENTO, UN RECUERDO   Venezuela   15135/91   8/6/1991   L-2908  
8/19/1994   LC   Registered Eastman Kodak Co.     -1      S:KODAK, CADA MOMENTO,
UN RECUERDO   Venezuela   15134/91   8/6/1991   L-2907   8/19/1994   LC  
Registered Eastman Kodak Co.     -1      S:KODAK, CADA MOMENTO, UN RECUERDO  
Venezuela   15133/91   8/6/1991   L-2906   8/19/1994   LC   Registered Eastman
Kodak Co.     -1      S:KODAK, CADA MOMENTO, UN RECUERDO   Venezuela   15132/91
  8/6/1991   L-2905   8/19/1994   LC   Registered Eastman Kodak Co.     -1     
S:MEGAPRINT DE KODAK   Argentina   2431275   5/16/2003   2263936   12/15/2008  
16   Registered Eastman Kodak Co.     -1      S:PARA RETRATAR TU PAIS...KODAK  
Dominica   2/00086486   11/15/1997   86486   11/15/1997   46   Registered
Eastman Kodak Co.     -1      S:RETRATA TU PAIS CON KODAK   Dominica  
2/00086535   11/15/1997   86535   11/15/1997   46   Registered Eastman Kodak Co.
    -1      S:SHARE MOMENTS. SHARE LIFE.   China (People’s Republic of)  
3367032   11/12/2002   3367032   3/14/2008   1   Registered Eastman Kodak Co.  
  -1      S:SHARE MOMENTS. SHARE LIFE.   China (People’s Republic of)   3367031
  11/12/2002   3367031   10/28/2007   9   Registered Eastman Kodak Co.     -1   
  S:SHARE MOMENTS. SHARE LIFE.   China (People’s Republic of)   3367030  
11/12/2002   3367030   9/21/2004   16   Registered Eastman Kodak Co.     -1     
S:SHARE MOMENTS. SHARE LIFE.   China (People’s Republic of)   3367029  
11/12/2002   3367029   6/7/2004   40   Registered Eastman Kodak Co.     -1     
S:SHARE MOMENTS. SHARE LIFE.   Japan   16397/2003   3/3/2003   4719703  
10/17/2003   1, 9, 16, 40   Registered Eastman Kodak Co.     -1      S:SHARE
MOMENTS. SHARE LIFE. (IN CHINESE)   China (People’s Republic of)   3443883  
1/22/2003   3443883   1/14/2008   1   Registered Eastman Kodak Co.     -1     
S:SHARE MOMENTS. SHARE LIFE. (IN CHINESE)   China (People’s Republic of)  
3443884   1/22/2003   3443884   11/7/2007   9   Registered Eastman Kodak Co.    
-1      S:SHARE MOMENTS. SHARE LIFE. (IN CHINESE)   China (People’s Republic of)
  3443885   1/22/2003   3443885   4/7/2005   16   Registered Eastman Kodak Co.  
  -1      S:SHARE MOMENTS. SHARE LIFE. (IN CHINESE)   China (People’s Republic
of)   3443874   1/22/2003   3443874   11/7/2007   40   Registered Eastman Kodak
Co.     -1      S:SOLO KODAK RETRATA TU PAIS   Dominica   2/00086571  
11/15/1997   86571   11/15/1997   46   Registered Eastman Kodak Co.     -1     
S:TAKE PICTURES. FURTHER.   Canada   804396   2/14/1996   534092   10/4/2000    
Registered Eastman Kodak Co.     -1      S:TU PAIS...RETRATALO CON KODAK  
Dominica   2/00086654   11/15/1997   86654   11/15/1997   46   Registered
Eastman Kodak Co.     -1      S:UN MOMENTO KODAK   Argentina   2474894  
11/10/2003   1971815   2/26/2004   1   Registered Eastman Kodak Co.     -1     
S:UN MOMENTO KODAK   Argentina   2474895   11/10/2003   1971816   2/26/2004   9
  Registered Eastman Kodak Co.     -1      S:UN MOMENTO KODAK   Argentina  
2513089   5/6/2004   2001837   12/10/2004   16   Registered Eastman Kodak Co.  
  -1      S:UN MOMENTO KODAK   Argentina   2513096   5/6/2004   2001848  
12/10/2004   40   Registered Eastman Kodak Co.     -1      SCREENCHECK   Sweden
  1999/05398   7/27/1999   367073   5/28/2004   42   Registered Eastman Kodak
Co.     -1      SENSALITE   Argentina   2474871   11/10/2003   1971980  
2/27/2004   9   Registered Eastman Kodak Co.     -1      SERVICIO CALIDAD
CONTROLADA & D:RIBBON   Colombia   92/296922   1/11/1989   134570   8/20/1996  
40   Registered Eastman Kodak Co.     -1      SERVICIO DE CALIDAD CONTROLADA  
Venezuela   13081/90   8/2/1990   7737   11/1/1994   50   Registered Eastman
Kodak Co.     -1      SLICE   Canada   1449158   8/21/2009   TMA778038  
9/24/2010   9   Registered Eastman Kodak Co.     -1      SLICE   Chile   875592
  8/25/2009   880346   4/6/2010   9   Registered Eastman Kodak Co.     -1     
SLICE   India   1854587   8/25/2009   1854587   8/25/2009   9   Registered
Eastman Kodak Co.     -1      SLICE   Indonesia   D00.2009.028785   8/28/2009  
IDM000290768   1/20/2011   9   Registered Eastman Kodak Co.     -1      SLICE  
Japan   38627/2008   5/20/2008   5207403-2   2/20/2009   9   Registered Eastman
Kodak Co.     -1      SLICE   Mexico   1028825   8/24/2009   1121990   9/22/2009
  9   Registered Eastman Kodak Co.     -1      SLICE   Taiwan   98036911  
8/25/2009   1407603   5/1/2010   9   Registered Eastman Kodak Co.     -1     
SLICE   Venezuela   13919-09   8/26/2009   304942   7/23/2010   9   Registered
Eastman Kodak Co.     -1      SMART   Israel   62736   2/10/1986   62736  
2/10/1986   9   Registered Eastman Kodak Co.     -1      SMILES by Kodak
(STYLIZED)   United Kingdom   2100012   5/13/1996   2100012   5/13/1996   16, 42
  Registered Eastman Kodak Co.     -1      SOMOS REVELADO   Colombia   94/005225
    161328   5/31/1994   40   Registered Eastman Kodak Co.     -1      SOMOS
REVELADO   Colombia   94/005228     162130   5/31/1994   42   Registered Eastman
Kodak Co.     -1      SONORA   Brazil   829572937   1/31/2008   829572937  
7/20/2010   7   Registered Eastman Kodak Co.     -1      SONORA   Canada  
1384019   2/11/2008   TMA828293   7/18/2012   7   Registered Eastman Kodak Co.  
  -1      SONORA   Chile   804256   1/21/2008   821343   7/7/2008   7  
Registered Eastman Kodak Co.     -1      SONORA   Hong Kong   301034973  
1/18/2008   301034973   1/18/2008   7   Registered Eastman Kodak Co.     -1     
SONORA   India   1643705   1/21/2008   1643705   1/21/2008   7   Registered
Eastman Kodak Co.     -1      SONORA   Indonesia   D00.2008.003876   2/4/2008  
IDM000216781   9/7/2009   7   Registered Eastman Kodak Co.     -1      SONORA  
International (WIPO)   954544   2/4/2008   954544   2/4/2008   7   Registered
Eastman Kodak Co.     -1      SONORA   Mexico   908590   1/22/2008   1026635  
1/22/2008   7   Registered Eastman Kodak Co.     -1      SONORA   New Zealand  
782844   1/18/2008   782844   1/18/2008   7   Registered Eastman Kodak Co.    
-1      SONORA   Taiwan   97003073   1/21/2008   1330391   10/1/2008   7  
Registered Eastman Kodak Co.     -1      SONORA   United States of America (USA)
  77380615   1/25/2008   4118811   3/27/2012   7   Registered Eastman Kodak Co.
    -1      SP2000   Canada   481460   1/27/1982   299842   2/8/1985   2, 9  
Registered Eastman Kodak Co.     -1      SPIRE   Canada   1097786   3/28/2001  
TMA578401   3/27/2003     Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      SQUARESPOT   Canada   873900   3/31/1998  
TMA509843   3/23/1999     Registered Eastman Kodak Co.     -1      SQUARESPOT  
European (O.H.M.I.)   874149   6/29/1998   874149   2/28/2000   9   Registered
Eastman Kodak Co.     -1      SQUARESPOT   Israel   144040   11/19/2000   144040
  11/12/2001   9   Registered Eastman Kodak Co.     -1      SQUARESPOT   Japan  
2000-139039   12/25/2000   4601504   9/6/2002   7, 9   Registered Eastman Kodak
Co.     -1      SQUARESPOT   United States of America (USA)   75/441847  
2/27/1998   2288250   10/19/1999   7   Registered Eastman Kodak Co.     -1     
STACCATO   Canada   884571   7/15/1998   TMA524614   3/10/2000     Registered
Eastman Kodak Co.     -1      STACCATO   European (O.H.M.I.)   863555  
6/29/1998   863555   10/4/1999   9   Registered Eastman Kodak Co.     -1     
STACCATO   Israel   144041   11/19/2000   144041   10/12/2001   9   Registered
Eastman Kodak Co.     -1      STACCATO   Japan   2000-139040   12/25/2000  
4612148   10/11/2002   9   Registered Eastman Kodak Co.     -1      STACCATO (IN
KATAKANA)   Japan   1994-000774   1/7/1994   3246268   1/31/1997   9  
Registered Eastman Kodak Co.     -1      STAR   Hong Kong   6580/93   6/29/1993
  B3669/1996   6/29/1993   9   Registered Eastman Kodak Co.     -1     
STARFICHE   Denmark   4325/75   10/15/1975   1383/76   4/9/1976   9   Registered
Eastman Kodak Co.     -1      STARFICHE   Norway   123564   10/10/1975   95815  
1/22/1976   9   Registered Eastman Kodak Co.     -1      STARFICHE   Sweden    
  154448   2/20/1976   9   Registered Eastman Kodak Co.     -1      STARFILE  
Denmark   1938/67   5/24/1967   1968 02209   8/23/1968   9   Registered Eastman
Kodak Co.     -1      STARFILE   Sweden       125185   10/18/1968   9  
Registered Eastman Kodak Co.     -1      STARLET   Argentina   2474865  
11/10/2003   2034241   7/6/2005   9   Registered Eastman Kodak Co.     -1     
STARMATE   Denmark   881/87   2/12/1987   4060/1988   11/18/1988   9  
Registered Eastman Kodak Co.     -1      STARMATE   Norway   87 0569   2/11/1987
  134055   11/3/1988   9   Registered Eastman Kodak Co.     -1      STARVUE  
Norway   117309   12/21/1973   93497   4/17/1975   9   Registered Eastman Kodak
Co.     -1      SUPER CLEAR   Taiwan   84025949   5/26/1995   713702   4/16/1996
  1   Registered Eastman Kodak Co.     -1      SUPERMARKET PRODUCTS LOGO  
Argentina   2586801   4/28/2005   2046664   10/13/2005   1   Registered Eastman
Kodak Co.     -1      SUPERMARKET PRODUCTS LOGO   Argentina   2586800  
4/28/2005   2046663   10/13/2005   9   Registered Eastman Kodak Co.     -1     
SUPRALIFE   Argentina   2926008   6/30/1999   2383341   7/26/2010   9  
Registered Eastman Kodak Co.     -1      SUPRALIFE   Denmark   3262/86  
5/22/1986   1988/636   2/5/1988   9, 11   Registered Eastman Kodak Co.     -1   
  SUPRALIFE   Greece   83005   6/19/1986   83005   3/17/1989   9   Registered
Eastman Kodak Co.     -1      SUPRALIFE   India   454882   5/30/1986   454882  
5/30/1993   11   Registered Eastman Kodak Co.     -1      SUPRALIFE   Japan  
52022/1986   5/20/1986   2070083   8/29/1988   9   Registered Eastman Kodak Co.
    -1      SUPRALIFE   Japan   52021/1986   5/20/1986   2094272   11/30/1988  
10   Registered Eastman Kodak Co.     -1      SUPRALIFE   Malaysia   88/01127  
3/15/1988   88/01127   3/15/1988   9   Registered Eastman Kodak Co.     -1     
SUPRALIFE   Mexico   9587   5/21/1986   319000   5/21/1991   9, 11   Registered
Eastman Kodak Co.     -1      SUPRALIFE   Norway   19862041   5/22/1986   130178
  10/1/1987   9, 11   Registered Eastman Kodak Co.     -1      SUPRALIFE  
Puerto Rico     10/22/1996   27365   1/7/1997   9   Registered Eastman Kodak Co.
    -1      SUPRALIFE   South Africa   86/3210   5/20/1986   86/3210   5/20/1986
  9   Registered Eastman Kodak Co.     -1      SUPRALIFE   South Africa  
86/3211   5/20/1986   86/3211   5/20/1986   11   Registered Eastman Kodak Co.  
  -1      SUPRALIFE   South Korea   5577/96   8/27/1996   140856   5/25/1987   9
  Registered Eastman Kodak Co.     -1      SUPRALIFE   Sweden   86.3928  
5/22/1986   214732   9/22/1989   9   Registered Eastman Kodak Co.     -1     
SUPRALIFE   Taiwan       352961   1/1/1987   99   Registered Eastman Kodak Co.  
  -1      SUPRALIFE   Thailand   385055   4/9/1999   Kor103679   6/28/1999   9  
Registered Eastman Kodak Co.     -1      SWORD   Australia   953177   5/8/2003  
953177   5/8/2003   1, 7   Registered Eastman Kodak Co.     -1      SWORD  
Brazil   825501237   5/12/2003   825501237   6/5/2007   1   Registered Eastman
Kodak Co.     -1      SWORD   Brazil   825501229   5/12/2003   825501229  
6/5/2007   7   Registered Eastman Kodak Co.     -1      SWORD   Canada   1177411
  5/7/2003   TMA665644   6/6/2006     Registered Eastman Kodak Co.     -1     
SWORD   China (People’s Republic of)   3577872   6/3/2003   3577872   5/14/2005
  1   Registered Eastman Kodak Co.     -1      SWORD   China (People’s Republic
of)   3577873   6/3/2003   3577873   6/14/2005   7   Registered Eastman Kodak
Co.     -1      SWORD   Hong Kong   300017171   5/12/2003   300017171  
12/15/2003   1, 7   Registered Eastman Kodak Co.     -1      SWORD   Japan  
2003-38321   5/12/2003   4861085   4/28/2005   1, 7   Registered Eastman Kodak
Co.     -1      SWORD   Mexico   600112   5/9/2003   795985   6/24/2003   1  
Registered Eastman Kodak Co.     -1      SWORD   Mexico   600113   5/9/2003  
795986   6/24/2003   7   Registered Eastman Kodak Co.     -1      TELASSISTANCE
  Denmark   8156/91   11/14/1991   4851/93   7/9/1993   37, 38, 92   Registered
Eastman Kodak Co.     -1      T-GRAIN   Australia   738088   6/30/1997   738088
  6/30/1997   1   Registered Eastman Kodak Co.     -1      T-GRAIN   Denmark  
1983/5784   11/29/1983   1984/2816   8/3/1984   1   Registered Eastman Kodak Co.
    -1      T-GRAIN   Finland   T198306561   11/29/1983   95486   8/21/1986   1
  Registered Eastman Kodak Co.     -1      T-GRAIN   Norway   83.3821  
11/24/1983   119073   11/1/1984   1   Registered Eastman Kodak Co.     -1     
T-GRAIN   South Africa   85/3712   5/27/1985   85/3712   5/27/1985   1  
Registered Eastman Kodak Co.     -1      T-GRAIN   Sweden   83-7886   11/28/1983
  198145   10/4/1985   1   Registered Eastman Kodak Co.     -1      THERMAL GOLD
  Australia   901998   1/31/2002   901998   1/31/2002   7   Registered Eastman
Kodak Co.     -1      THERMAL GOLD   Brazil   824357701   2/8/2002   824357701  
1/15/2008   7   Registered Eastman Kodak Co.     -1      THERMAL GOLD   Canada  
1112317   8/10/2001   TMA619324   9/13/2004     Registered Eastman Kodak Co.    
-1      THERMAL PLATINUM   Argentina   2719270   12/13/2006   2205189  
12/26/2007   7   Registered Eastman Kodak Co.     -1      THERMAL PLATINUM  
Brazil   828895449   12/14/2006   828895449   3/2/2010   7   Registered Eastman
Kodak Co.     -1      THERMAL PLATINUM   Canada   1334441   1/15/2007  
TMA726004   10/14/2008     Registered Eastman Kodak Co.     -1      THERMAL
PLATINUM   Hong Kong   300872181   5/17/2007   300872181   5/17/2007   7  
Registered Eastman Kodak Co.     -1      THERMAL PLATINUM   India   1520224  
12/26/2006       7   Pending Application Eastman Kodak Co.     -1      THERMAL
PLATINUM   Indonesia   D00.2006.042033   12/22/2006   IDM000221603   10/12/2009
  7   Registered Eastman Kodak Co.     -1      THERMAL PLATINUM   Japan  
114409/2006   12/11/2006   5148219   7/4/2008   7   Registered Eastman Kodak Co.
    -1      THERMAL PLATINUM   Mexico   824394   12/11/2006   1000249   9/7/2007
  7   Registered Eastman Kodak Co.     -1      THERMAL PLATINUM   South Korea  
40-2006-63211   12/13/2006   735303   1/24/2008   7   Registered Eastman Kodak
Co.     -1      THERMAL PLATINUM   Taiwan   95062394   12/14/2006   1281802  
10/1/2007   7   Registered Eastman Kodak Co.     -1      THERMALDIRECT   Brazil
  826230962   1/28/2004   826230962   9/11/2007   7   Registered Eastman Kodak
Co.     -1      THERMALDIRECT   Canada   1203877   1/22/2004   692397  
7/19/2007     Registered Eastman Kodak Co.     -1      THERMALDIRECT   China
(People’s Republic of)   3900057   1/30/2004   3900057   2/14/2006   7  
Registered Eastman Kodak Co.     -1      THERMALDIRECT   Japan   2004-5077  
1/22/2004   4824763   12/10/2004   7   Registered Eastman Kodak Co.     -1     
THERMALDIRECT   Mexico   639392   1/28/2004   828743   4/7/2004   7   Registered
Eastman Kodak Co.     -1      THERMALDIRECT   United States of America (USA)  
78/358860   1/28/2004   2956130   5/24/2005   7   Registered Eastman Kodak Co.  
  -1      THERMALNEWS   Australia   840466   6/27/2000   840466   6/27/2000   7
  Registered Eastman Kodak Co.     -1      THERMALNEWS   Canada   1065084  
6/27/2000   TMA563464   6/14/2002     Registered Eastman Kodak Co.     -1     
THERMALNEWS   Japan   2000-072322   6/29/2000   4492769   7/19/2001   7  
Registered Eastman Kodak Co.     -1      TOP COLOR   Argentina   2465092  
10/1/2003   1964899   12/22/2003   1   Registered Eastman Kodak Co.     -1     
TOP COLOR   Argentina   2465093   10/1/2003   1964900   12/22/2003   9  
Registered Eastman Kodak Co.     -1      TOP COLOR   Argentina   2465094  
10/1/2003   1964752   12/19/2003   16   Registered Eastman Kodak Co.     -1     
TRACELESS   European (O.H.M.I.)   4062238   10/5/2004   4062238   8/4/2006   9  
Registered Eastman Kodak Co.     -1      TRACELESS   United States of America
(USA)   78/396718   4/5/2004   3172086   11/14/2006   9   Registered Eastman
Kodak Co.     -1      TRENDSETTER   Canada   1097788   3/28/2001   TMA574601  
1/29/2003     Registered Eastman Kodak Co.     -1      TRENDSETTER   Israel  
144042   11/19/2000   144042   3/4/2002   9   Registered Eastman Kodak Co.    
-1      TRENDSETTER   Japan   2000-139041   12/25/2000   4562251   4/19/2002   9
  Registered Eastman Kodak Co.     -1      TRENDSETTER SPECTRUM   Canada  
884570   7/15/1998   TMA515217   8/25/1999     Registered Eastman Kodak Co.    
-1      TRENDSETTER SPECTRUM   Canada   1097789   3/28/2001   TMA592650  
10/20/2003     Registered Eastman Kodak Co.     -1      TRENDSETTER SPECTRUM  
Israel   144495   12/3/2000   144495   5/3/2002   9   Registered Eastman Kodak
Co.     -1      TRILLIAN   Argentina   2984428   3/9/2010   2414663   12/17/2010
  7   Registered Eastman Kodak Co.     -1      TRILLIAN   Canada   1472101  
3/5/2010   TMA794338   3/31/2011   7   Registered Eastman Kodak Co.     -1     
TRILLIAN   Chile   897491   3/9/2010   905726   12/22/2010   7   Registered
Eastman Kodak Co.     -1      TRILLIAN   Hong Kong   301562995   3/15/2010  
301562995   3/15/2010   7   Pending Application



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      TRILLIAN   India   1933096   3/9/2010       7  
Pending Application Eastman Kodak Co.     -1      TRILLIAN   Indonesia  
D00.2010.009913   3/19/2010       7   Pending Application Eastman Kodak Co.    
-1      TRILLIAN   International (WIPO)   1034997   3/30/2010   1034997  
3/30/2010   7   Registered Eastman Kodak Co.     -1      TRILLIAN   Mexico  
1072834   3/8/2010   1181704   9/29/2010   7   Registered Eastman Kodak Co.    
-1      TRILLIAN   Taiwan   99010118   3/8/2010   1478721   10/16/2011   7  
Registered Eastman Kodak Co.     -1      TRILLIAN   United States of America
(USA)   77960308   3/16/2010   4032322   9/27/2011   7   Registered Eastman
Kodak Co.     -1      TRILLIAN   Venezuela   3808-10   3/15/2010   318097  
7/26/2012   7   Registered Eastman Kodak Co.     -1      TRI-X   Andorra   4899
  1/24/1997   3052   1/24/1997   1   Registered Eastman Kodak Co.     -1     
TRI-X   Argentina   32207032   1/7/2013   1909447   1/6/2003   1   Registered
Eastman Kodak Co.     -1      TRI-X   Chile   928766   11/11/2010   907318  
12/12/2010   1, 9   Registered Eastman Kodak Co.     -1      TRI-X   Greece  
84904   2/19/1987   84904   2/19/1987   1   Registered Eastman Kodak Co.     -1
     TRI-X   India     10/8/1942   6314   3/5/1948   1   Registered Eastman
Kodak Co.     -1      TRI-X   Indonesia   D97 19745     IDM000158962   3/15/1998
  9   Registered Eastman Kodak Co.     -1      TRI-X   Iran     9/11/1966  
29538     1   Registered Eastman Kodak Co.     -1      TRI-X   Japan   734272/95
  10/16/1995   477596   3/8/1956   1   Registered Eastman Kodak Co.     -1     
TRI-X   Mexico   88441   7/14/1959   98552   11/11/1959   1, 9   Registered
Eastman Kodak Co.     -1      TRI-X   Panama       29630   10/27/1982   16  
Registered Eastman Kodak Co.     -1      TRI-X   Peru   243691   6/1/1994  
26890   10/14/1994   1   Registered Eastman Kodak Co.     -1      TRI-X   Peru  
    92895   8/26/1991   9   Registered Eastman Kodak Co.     -1      TRI-X  
Poland   96499   2/8/1991   71224   2/8/1991   1   Registered Eastman Kodak Co.
    -1      TRI-X   South Africa   65/5175   12/13/1965   65/5175   12/13/1965  
1   Registered Eastman Kodak Co.     -1      TRI-X   South Korea   1188/1971  
4/1/1971   22624   6/28/1971   1   Registered Eastman Kodak Co.     -1     
TRI-X   United States of America (USA)   71-672501   8/31/1954   609563  
7/26/1955   1   Registered Eastman Kodak Co.     -1      TRI-X   Venezuela      
39283   1/12/1961   9   Registered Eastman Kodak Co.     -1      ULTRA  
Guatemala   M-9130-2001   12/19/2001   117781   5/22/2002   1   Registered
Eastman Kodak Co.     -1      ULTRALINE   Brazil   816873895   8/27/1992  
816873895   1/25/1994   1   Registered Eastman Kodak Co.     -1      ULTRAMAX  
India   1678970   4/22/2008       1   Pending Application Eastman Kodak Co.    
-1      ULTRATEC   Canada   500047   3/10/1983   309848   12/27/1985    
Registered Eastman Kodak Co.     -1      ULTRATEC   Sweden   83/1669   3/15/1983
  188793   11/4/1983   1   Registered Eastman Kodak Co.     -1      UPFRONT  
Canada   1169126   2/24/2003   682144   2/22/2007     Registered Eastman Kodak
Co.     -1      VALUE FOREVER (in Chinese)   China (People’s Republic of)  
7120001   12/18/2008   7120001   8/7/2010   1   Registered Eastman Kodak Co.    
-1      VERIFI   Australia   822636   2/7/2000   822636   2/7/2000   9  
Registered Eastman Kodak Co.     -1      VERIS   Canada   1173484   4/2/2003  
TMA657577   1/31/2006     Registered Eastman Kodak Co.     -1      VERIS   Japan
  2003-028219   4/8/2003   4709249   9/12/2003   2, 16   Registered Eastman
Kodak Co.     -1      VERSALITE   South Africa   85/1465   2/27/1985   85/1465  
2/27/1985   1   Registered Eastman Kodak Co.     -1      VERSALITE & D:TRIANGLE
  South Africa   85/3714   5/27/1985   85/3714   5/27/1985   1   Registered
Eastman Kodak Co.     -1      VERSAMARK   Argentina   2560064   12/9/2004  
2095214   6/28/2006   2   Registered Eastman Kodak Co.     -1      VERSAMARK  
Argentina   2560065   12/9/2004   2131321   11/30/2006   9   Registered Eastman
Kodak Co.     -1      VERSAMARK   Brazil   827003064   12/13/2004   827003064  
10/30/2007   2   Registered Eastman Kodak Co.     -1      VERSAMARK   Brazil  
827003072   12/13/2004   827003072   10/30/2007   9   Registered Eastman Kodak
Co.     -1      VERSAMARK   Canada   1244213   1/12/2005   TMA706280   2/1/2008
  2, 9   Registered Eastman Kodak Co.     -1      VERSAMARK   France   04
3328481   12/8/2004   04 3328481   12/8/2004   2, 9   Registered Eastman Kodak
Co.     -1      VERSAMARK   Hong Kong   30331929   12/4/2004   30331929  
12/4/2004   2, 9   Registered Eastman Kodak Co.     -1      VERSAMARK  
Indonesia   D00.2004.36236.36597   12/10/2004   IDM000085805   8/31/2006   2  
Registered Eastman Kodak Co.     -1      VERSAMARK   Indonesia  
D00.2004.36219.36580   12/10/2004   IDM000085795   8/31/2006   9   Registered
Eastman Kodak Co.     -1      VERSAMARK   Israel   177009   12/19/2004   177009
  2/8/2006   2   Registered Eastman Kodak Co.     -1      VERSAMARK   Israel  
177010   12/19/2004   177010   2/8/2006   9   Registered Eastman Kodak Co.    
-1      VERSAMARK   Malaysia   2004/19224   12/8/2004   2004/19224   12/8/2004  
2   Registered Eastman Kodak Co.     -1      VERSAMARK   Malaysia   2004/19223  
12/8/2004   4019223   12/8/2004   9   Registered Eastman Kodak Co.     -1     
VERSAMARK   Mexico   691451   12/6/2004   866708   12/6/2004   2   Registered
Eastman Kodak Co.     -1      VERSAMARK   Mexico   691452   12/6/2004   866709  
12/6/2004   9   Registered Eastman Kodak Co.     -1      VERSAMARK   Peru  
227324   12/7/2004   104464   4/12/2005   2   Registered Eastman Kodak Co.    
-1      VERSAMARK   Peru   227325   12/7/2004   103938   3/15/2005   9  
Registered Eastman Kodak Co.     -1      VERSAMARK   Taiwan   93057212  
12/8/2004   1176725   10/1/2005   2, 9   Registered Eastman Kodak Co.     -1   
  VERSAMARK   Thailand   575363   12/13/2004   KOR228071   12/13/2004   2  
Registered Eastman Kodak Co.     -1      VERSAMARK   Thailand   575709  
12/14/2004   Kor121237   12/14/2004   9   Registered Eastman Kodak Co.     -1   
  VERSAMARK   Venezuela   21684-04   12/9/2004     11/11/2005   2   Registered
Eastman Kodak Co.     -1      VERSAMARK   Venezuela   21685-04   12/9/2004    
11/11/2005   9   Registered Eastman Kodak Co.     -1      VERSAMAT   Finland  
3571/87   8/24/1987   106531   2/20/1990   1, 9   Registered Eastman Kodak Co.  
  -1      VERSAMAT   United States of America (USA)   T00156962   11/9/1962  
766958   3/24/1964   1   Registered Eastman Kodak Co.     -1      VERSAMAT  
United States of America (USA)   156963   11/9/1962   767131   3/24/1964   9  
Registered Eastman Kodak Co.     -1      VIOLET EXCEL   China (People’s Republic
of)   4237786   8/25/2004   4237786   1/28/2007   7   Registered Eastman Kodak
Co.     -1      VIOLET EXCEL   Hong Kong   300274202   8/25/2004   300274202  
8/25/2004   7   Registered Eastman Kodak Co.     -1      VIOLET EXCEL  
Singapore   T04/14227J   8/27/2004   T04/14227J   8/27/2004   7   Registered
Eastman Kodak Co.     -1      VIOLET PRINT   Brazil   827009232   12/17/2004  
827009232   11/6/2007   7   Registered Eastman Kodak Co.     -1      VIOLET
PRINT   China (People’s Republic of)   4411839     4411839   3/21/2009   7  
Registered Eastman Kodak Co.     -1      VIOLET PRINT   Hong Kong   300336807  
12/13/2004   300336807   6/7/2005   7   Registered Eastman Kodak Co.     -1     
VIOLET PRINT   Mexico   693118   12/15/2004   869350   12/15/2004   7  
Registered Eastman Kodak Co.     -1      VIOLET PRINT   Russian Federation  
2004728970   12/15/2004   310053   7/6/2006   7   Registered Eastman Kodak Co.  
  -1      VIOLET PRINT   Singapore   T01/21945A   12/13/2004   T04/21945  
12/13/2004   7   Registered Eastman Kodak Co.     -1      VIOLET PRINT   South
Korea   40-2004-55929   12/10/2004   649820   2/3/2006   7   Registered Eastman
Kodak Co.     -1      VIOLETNEWS   Australia   1014267   8/4/2004   1014267  
8/4/2004   7   Registered Eastman Kodak Co.     -1      VIOLETNEWS   Brazil  
826773184   8/5/2004   826773184   10/16/2007   7   Registered Eastman Kodak Co.
    -1      VIOLETNEWS   Canada   1225833   8/4/2004   TMA694195   8/16/2007    
Registered Eastman Kodak Co.     -1      VIOLETNEWS   China (People’s Republic
of)   4206409   8/5/2004   4206409   12/21/2006   7   Registered Eastman Kodak
Co.     -1      VIOLETNEWS   Hong Kong   300262944   8/5/2004   300262944  
1/27/2005   7   Registered Eastman Kodak Co.     -1      VIOLETNEWS   Mexico  
670851   8/9/2004   853356   8/9/2004   7   Registered Eastman Kodak Co.     -1
     VIOLETNEWS   Russian Federation   2004718735   8/18/2004   299493  
12/14/2005   7   Registered Eastman Kodak Co.     -1      VIOLETNEWS   Singapore
  T04/13342E   8/10/2004   T04/13342E   8/10/2004   7   Registered Eastman Kodak
Co.     -1      VISAGE   South Africa   97/6512   5/2/1997   97/6512   5/2/1997
  1   Registered Eastman Kodak Co.     -1      VISION   Argentina   2607323  
7/28/2005   2128291   11/20/2006   1   Registered Eastman Kodak Co.     -1     
VISION   Canada   1268095   8/4/2005   TMA694208   8/16/2007     Registered
Eastman Kodak Co.     -1      VISION   Hong Kong   300462762   7/22/2005  
300462762   7/22/2005   1   Registered Eastman Kodak Co.     -1      VISION  
Indonesia   D00.2005.015670   8/16/2005   IDM000230882   12/28/2009   1  
Registered Eastman Kodak Co.     -1      VISION   International (WIPO)   869559
  10/7/2005   869559   10/7/2005   1   Registered Eastman Kodak Co.     -1     
VISION   Mexico   730264   7/25/2005   940367   7/25/2005   1   Registered
Eastman Kodak Co.     -1      VISION   Taiwan   94035427   7/25/2005   1199457  
3/16/2006   1   Registered Eastman Kodak Co.     -1      VISION   United States
of America (USA)   78/704018   8/31/2005   3129558   8/15/2006   1   Registered
Eastman Kodak Co.     -1      VISION   Venezuela   16341-05   7/29/2005   270080
  4/17/2006   1   Registered Eastman Kodak Co.     -1      VIVID (in Chinese)  
China (People’s Republic of)   7120002   12/18/2008   7120002   8/7/2010   1  
Registered Eastman Kodak Co.     -1      WINNER   Canada   1007174   3/2/1999  
TMA532131   9/5/2000     Registered Eastman Kodak Co.     -1      WINNER   New
Zealand   303786   1/11/1999   303786   6/23/1999   7   Registered Eastman Kodak
Co.     -1      WRATTEN   Greece   84919   2/18/1987   84919   2/18/1997   9  
Registered Eastman Kodak Co.     -1      WRATTEN   India     10/8/1942   6302  
2/12/1945   9   Registered



--------------------------------------------------------------------------------

Eastman Kodak Co.     -1      WRATTEN   Japan   734270/95   10/16/1995   78067  
3/20/1916   1, 9   Registered Eastman Kodak Co.     -1      WRATTEN   Peru      
41744   7/24/1991   9   Registered Eastman Kodak Co.     -1      WRATTEN  
Singapore       T39/02868G   7/14/1939   9   Registered Eastman Kodak Co.     -1
     WRATTEN   United States of America (USA)   71/070177   5/2/1913   98493  
7/21/1914   9, 11   Registered Eastman Kodak Co.     -1      X   Mexico   500521
  4/26/1929   29229   5/1/1929   9   Registered Eastman Kodak Co.     -1     
XTRALIFE   Argentina   2876391   11/18/2008   1711208   12/18/1998   9  
Registered Eastman Kodak Co.     -1      XTRALIFE   Denmark   5676/86   9/3/1986
  1829/88   4/25/1988   9   Registered Eastman Kodak Co.     -1      XTRALIFE  
Greece   83705   9/19/1986   83705   9/19/1986   9   Registered Eastman Kodak
Co.     -1      XTRALIFE   India   1058605   11/12/2001   1058605   11/12/2001  
9   Registered Eastman Kodak Co.     -1      XTRALIFE   Mexico   311412  
10/20/1997   565625   11/28/1997   9   Registered Eastman Kodak Co.     -1     
XTRALIFE   Paraguay   1004807   2/11/2010   341068   5/29/2000   9   Registered
Eastman Kodak Co.     -1      XTRALIFE   Peru   387839   4/28/2009   56888  
7/2/1999   9   Registered Eastman Kodak Co.     -1      XTRALIFE   United
Kingdom   2000960   10/31/1994   2000960   10/31/1994   9   Registered Eastman
Kodak Co.     -1      XTRALIFE   Uruguay   308208   10/30/1998   425679  
11/19/2001   9   Registered Eastman Kodak Co.     -1      XTRALIFE   Venezuela  
21346/97   10/21/1997   243710   12/20/2002   21   Registered Eastman Kodak Co.
    -1      YELLOW (color only)   Israel   173868   8/2/2004   173868  
10/15/2006   1   Registered Eastman Kodak Co.     -1      YELLOW (color only)  
Israel   173869   8/2/2004   173869   10/15/2006   40   Registered Eastman Kodak
Co.     -1      YOU PUSH THE BUTTON, KODAK DOES THE REST   United Kingdom  
2000970   10/31/1994   2000970   10/31/1994   1, 9, 16, 40   Registered Kodak
(Near East)     -1      EKTACHROME   Lebanon   145180   9/5/2012   73555  
9/16/1997   1, 9, 16   Registered Kodak (Near East)     -1      KODACHROME  
Lebanon   145182   9/5/2012   73554   9/16/1997   1, 9, 16   Registered Kodak
(Near East)     -1      KODACOLOR   Lebanon   145181   9/5/2012   73553  
9/16/1997   1, 9, 16   Registered Kodak (Near East)     -1      KODAK   Lebanon
      45222   1/6/1984   1, 9, 16   Registered Kodak (Near East)     -1     
KODAK   Syria   1104   3/17/2004   25755   6/9/2004   9   Registered Kodak (Near
East)     -1      KODAK (ARABIC)   Lebanon       49100   7/10/1986   1, 9, 16  
Registered Kodak (Near East)     -1      KODAK (ARABIC)   Syria       28671  
2/20/2006   1, 9, 16   Registered Kodak (Near East)     -1      KODAK
CORP.SYMBOL-B&W   Lebanon     1/14/1987   49868   1/14/1987   40   Registered
Kodak (Near East)     -1      RETINA   Lebanon     1/6/1984   45221     9  
Registered Kodak (Near East)     -1      RETINA   Syria   1104   3/17/2004  
25756   6/9/2004   9   Registered Kodak Philippines     -1      KODAK EXPRESS  
Philippines   94145   7/26/1994   65909   6/26/1998   41   Registered Kodak
Philippines     -1      KODAK EXPRESS   Philippines   4-2002-000841   1/31/2002
  4-2002-000841   2/26/2006   42   Registered



--------------------------------------------------------------------------------

Domain Names*

 

* As of August 30, 2013

kodak.com.gr

kodak.lu

kodak.be

kodak.eu

kodak.it

kodak.fi

kodakexpress.fi

creoplus.com

kodakexpress.com.gt

kodak.com.hk

kodak.mobi

kodak.dk

kodak.cd

kodakexpress.com.hk

kodakexpress.com.lv

kodakexpress.lv

kodak.com.ni

kodakgallery.com

kodakgallery.com.es

kodak.ca

kodak.com.my

kodakexpress.com.my

kodak.com.sg

kodakonline.com.br

kodak.co.id

 

24



--------------------------------------------------------------------------------

kodakexpress.co.nz

kodak.mw

kodak.cz

kpgraphics.com

creoevent.com

kodakexpress.com.pa

kodakgallery.com.my

kodakmobile.com.my

kodakexpress.com.do

kodak.co.ma

kodak.st

creo-works.net

eastmanbusinesspark.com

kodak.ie

kodakpulse.com

kodak.com.ua

creoimaging.com

kodak.ch

kodak.com.au

kodakexpress.com.pe

kodakgallerycoupon.org

nexpress.com

printondemandsolutions.com

venuephotos.com

kodakexpress.com.uy

kodak.kg

kodakgallery.es

kodakgallery.info

 

25



--------------------------------------------------------------------------------

kodakgallery.org

kodak.bi

kodak.vu

kodak.tv

kodakexpress.com.ph

kodak.com.ph

kodak.no

kodakinkjetprinter.com

kodakgallery.de

kodak.asia

kodak.io

kodak.com.dm

kodak.com.lv

kodak.dm

kodak.lv

kodak.gd

kodak.co.jp

kodak.co.ck

kodakexpress.cz

kodak.com.jm

kodak.rw

kodak.cg

kodak.hm

kodakexpress.com.ar

printandprosper.com

kodak.co.th

kodak.at

kodak.fr

 

26



--------------------------------------------------------------------------------

kodak.com.fj

kodak.com.nf

kodakgallery.co.nz

kodak.co.in

kodak.com.gy

kodak.gy

kodak.sn

kodakexpress.be

kodakexpress.dk

kodak.co.at

kodak.gl

kodak.gm

kodak.ky

kodak.lk

kodak.ac

kodak.as

kodak.sh

kodakweddings.co.uk

mygua.org

kodak.fm

kodak.gs

kodak.lt

kodak.off.ai

kodak.kz

kodak.ms

kodak.tc

kodak.vg

kodakexpress.es

 

27



--------------------------------------------------------------------------------

newkodak.com

kodaktransforms.com

kodak.ag

kodak.com.ag

kodak.com.pe

kodak.co.im

kodak.com.gi

kodak.ee

kodakexpress.de

kodak-express.de

kodakexpress.com.pr

kodak.co.za

kodakexpress.co.za

kodak.to

kodak.co.gg

kodak.co.je

kodak.li

kildistributor.com

kodak.co.tt

sixdegrees.biz

kodakexpress.asia

kodak.co.ae

kodak.la

kodakexpress.la

kodak.co.vi

kodak.in

kodakexpress.in

kodak.pl

 

28



--------------------------------------------------------------------------------

kodakexpress.com.br

kodakexpress.it

kodakexpress.md

kodak.nl

kodakexpress.nl

kodak-express.nl

kodak.co

kodakmobile.lu

kodak.com.ru

kodakexpress.no

kodak.com.ec

kodak.com.pt

kodak.jp

kodak.pt

kodak-dpt.com

kodakexpress.pt

kodak.com.ve

kodakgallery.com.cn

kodakgallery.fr

kodakgallery.nl

kodak.es

kodak.com.do

kodachrome.com

kodak.com.lc

creoservers.com

kodak.com.vn

kodakmobile.fi

kodak.tm

 

29



--------------------------------------------------------------------------------

creocorp.com

creotech.net

kodakmobile.ie

ctpthermal.com

thermalctp.com

thermalctp.net

imsibiz.com

kodakexpress.cl

kodakgalerie.de

printkodak.com

pod-wf.com

kodakexpress.co.in

kodak.com.vc

kodak.net

kodak.vc

kodakexpress.com.es

kodak.co.ke

kodakexpress.co.ke

kodak.cx

kodak.am

kodakexpress.com.tr

kodakgallery.co.in

kodakexpress.tm

creoglobal.com

creolatino.com

creotranslation.com

kodakgallery.co.kr

kodakgallery.com.sg

 

30



--------------------------------------------------------------------------------

prinergy.com

kodak.com.br

kodakgallery.com.ph

kodakexpress.cn

kodakgallery.com.mx

kodak.se

kodakeprint.com

photopostage.cn

photostamps.cn

picturestamps.cn

kodak.com.sv

kodakgallery.com.tw

appliedsciencefiction.com

kodakmcs.com

mcsoffer.com

seemyoffer.com

kodakexpress.com

iqsmart1.com

kodakgallery.com.hk

kodakmarcomrequestform.com

kodakmobile.cz

kodakgallery.cz

kodak.ws

kodak.us

kodakexpress.fr

kodak.co.ve

kodakgalerie.fr

asf.com

 

31



--------------------------------------------------------------------------------

photonet.com

kodak.com.kn

kodak.kn

kodakexpress.ch

kodakgallery.at

kodakexpress.com.cn

kodak.com.pl

kodakgallery.se

kodakexpress.gr

kodak.is

kodak.ly

creo-works.com

kodakgallery.cl

kodakexpress.com.mx

creo.com

kodakexpress.co.uk

photonet.org

kodak.com.pr

kodakgallery.it

kodak.com.uy

kodakexpress.eu

kodakgallery.eu

kodakexpress.co.th

kodak.net.cn

kodak.org.cn

kodakexpress.co.ve

kodakexpress.com.ve

kodakexpress.com.pk

 

32



--------------------------------------------------------------------------------

kodak.com.mt

kodak.com.az

kodak.com.sc

kodak.co.nz

kodakexpress.biz.pk

kodakgallery.com.ar

kodak.com.pa

kodakexpress.net

kodakexpress.co

kodakgallery.co

kodakexpress.org

kodak.info

kodakexpress.info

kodak.nu

creointernational.com

kodak.mn

leblogkodak.fr

kodak.ru

kodakexpress.com.sg

gallery.com

kodak.cl

kodak.com.mx

kodak.de

kodak.com.gt

kodak.com.tr

kodak.com.ar

kodakmms.com

kodakromania.com.ro

 

33



--------------------------------------------------------------------------------

kodakromania.ro

sokodak.com

kodak.com.co

kodak.org

kodak.com

kodakexpress.ph

kodak.sa.com

adventprinter.com

kodakexpress.com.au

design2launch.com

kodakgallery.ca

kodak.gr

pakon.com

kodakgallery.com.au

kodak.co.uk

printkodak.co.uk

creodp.com

creopod.com

creopods.com

creopos.com

creoprintondemand.com

ofoto.com

d2ls.com

kodaklink.net

kodak.ph

kodak.xxx

kodakexpress.xxx

kodakgallery.xxx

 

34



--------------------------------------------------------------------------------

kodakalaris.com

kodakalaris.ae

kodakalaris.be

kodakalaris.ch

kodakalaris.co.in

kodakalaris.co.nz

kodakalaris.co.uk

kodakalaris.com.au

kodakalaris.pe

kodakalaris.ph

kodakalaris.pk

kodakalaris.pl

 

35



--------------------------------------------------------------------------------

Copyrights

 

No.

  

Title

  

Registration Number

  

Registration Date

  

Record Owner

1    100-year start on tomorrow : 1880-1980.    TX0000478030    1980-05-15   
Eastman Kodak Company 2    4-H photography project : leader’s guide.   
TX0000669547    1981-03-26    Eastman Kodak Company 3    5th & 6th Here’s how /
[John F. Englert, Jr., Barbara Jean, Charles A. Kinsley … et al.].   
TX000072478    1978-04-10    Eastman Kodak Company 4    9 Kodak color films for
Process C-41.    TX0000223225    1979-03-26    Eastman Kodak Company 5    ABC’s
of industrial X-ray film processing.    RE0000411289    1988-12-21    Eastman
Kodak Company 6    About Kodak.    RE5000000144    1990-12-03    Eastman Kodak
Company 7    About Kodak.    RE0000273640    1985-12-30    Eastman Kodak Company
8    Accurate exposure with your meter.    TX0002501218    1989-02-03    Eastman
Kodak Company 9    Accurate exposure with your meter.    TX0001016333   
1982-11-15    Eastman Kodak Company 10    Action maze, 2.    TX0000092968   
1978-07-14    Eastman Kodak Company 11    Action maze 6.    TX0000118794   
1978-05-05    Eastman Kodak Company 12    Adaptation of conventional deep-tank
or spray processing machines for viscous- layer development.    RE0000552566   
1991-11-12    Eastman Kodak Company 13    Addendum to Copy preparation and
platemaking using Kodak P M T materials, Q-71.    TX0001009399    1982-10-07   
Eastman Kodak Company 14    Adding : advanced equipment communications option to
TECHNET quality management software series A 1.10.    TX0002182882    1987-11-18
   Eastman Kodak Company 15    Adding : professional equipment option to TECHNET
quality management software, series A 2.00.    TX0002182886    1987-11-18   
Eastman Kodak Company 16    Adding : reversal paper printing and processing
option to TECHNET quality management software series A 1.10.    TX0002182881   
1987-11-18    Eastman Kodak Company 17    Advanced black-and-white photography.
   TX0002208454    1987-11-18    Eastman Kodak Company 18    Advanced camera
techniques.    TX0002597623    1989-06-08    Eastman Kodak Company 19   
Advanced color printing technology for photofinishers and professional
finishers.    TX0000332009    1979-08-30    Eastman Kodak Company 20   
Adventures in existing-light photography : a photo book from Kodak.   
TX0000120339    1978-09-25    Eastman Kodak Company 21    Adventures in outdoor
color slides.    RE0000500150    1990-12-03    Eastman Kodak Company 22   
Adventures in picture-taking.    RE0000600923    1992-12-11    Eastman Kodak
Company 23    Adventures with your camera : unit 1, member’s manual, 4-H
photography.    TX0000604409    1980-12-04    Eastman Kodak Company 24    Aerial
photo log.    CSN0000192    1978    Eastman Kodak Company 25    Aerial photo
log.    CSN0008721    1978    Eastman Kodak Company 26    Aerial photo log.   
CSN0000192    1977    Eastman Kodak Company 27    Aerial photo log.   
CSN0008721    1977    Eastman Kodak Company 28    American image—150 years of
photography / produced by Debra Shapiro; directed by Bob Comiskey.   
PA0000412762    1989-03-24    Martin Sandler Productions, Ltd., and the Eastman
Kodak Company 29    Analysis, treatment, and disposal of ferricyanide in
photographic effluents, a compendium.    TX0000471446    1980-05-14    Eastman
Kodak Company

 

36



--------------------------------------------------------------------------------

30    Analytical methods for testing Kodak products for microelectronics.   
TX0000985545    1982-09-07    Eastman Kodak Company 31    Annotated bibliography
of vitamin E, 1958-1960.    RE0000448937    1989-11-29    Eastman Kodak Company
32    Annotated bibliography of vitamin E. Vol. 4, 1958.    RE0000317263   
1986-12-30    Eastman Kodak Company 33    Applied color photography indoors.   
RE0000500154    1990-12-03    Eastman Kodak Company 34    Applied infrared
photography.    TX0000780363    1981-10-13    Eastman Kodak Company 35   
Applied photography. No. 14.    RE0000411314    1988-12-21    Eastman Kodak
Company 36    Applied photography. Vol. 1963, no. 20, 1963.    RE0000549449   
1991-11-12    Eastman Kodak Company 37    Art of seeing / [written by Derek
Doeffinger]    TX0001481858    1984-12-26    Eastman Kodak Company 38   
Artificial intelligence.    TX0001862237    1986-07-10    Eastman Kodak Company
39    Assignment jet colorama, 493’.    RE0000549419    1991-11-12    Eastman
Kodak Company 40    Astrophotography basics : getting started, eclipses.   
TX0000728328    1981-06-23    Eastman Kodak Company 41    At the rim : a
celebration of women’s collegiate basketball / introd. By Patsy Neal.   
TX0003180246    1991-10-23    Thomasson-Grant, Inc. & Eastman Kodak Company on
editorial, photo. Selection, profiles & captions 42    Audio-visual notes from
Kodak, Special Issue.    RE0000600944    1992-12-11    Eastman Kodak Company 43
   Audio-visual notes from Kodak. Vol. 1, 1961.    RE0000447647    1989-11-29   
Eastman Kodak Company 44    Audio-visual notes from Kodak. Vol. 61, no. 2, 1961.
   RE0000447650    1989-11-29    Eastman Kodak Company 45    Audio-visual notes
from Kodak. Vol. 61, no. 3, 1961.    RE0000447654    1989-11-29    Eastman Kodak
Company 46    Audiovisual notes from Kodak.    CSN0024170    1982    Eastman
Kodak Company 47    Audiovisual notes from Kodak.    CSN0024170    1980   
Eastman Kodak Company 48    Audiovisual notes from Kodak.    CSN0015160    1979
   Eastman Kodak Company 49    Audiovisual notes from Kodak.    TX0000076857   
1978-04-10    Eastman Kodak Company 50    Audiovisual notes from Kodak.   
TX0000149259    1978-11-13    Eastman Kodak Company 51    Audiovisual notes from
Kodak : no. T-91- 8-1.    TX0000040336    1978-05-05    Eastman Kodak Company 52
   Audiovisual notes from Kodak. Vol. 62, no. 1, 1962.    RE0000500185   
1990-12-03    Eastman Kodak Company 53    Audiovisual notes from Kodak. Vol. 62,
no. 3, 1962.    RE0000500203    1990-12-03    Eastman Kodak Company 54   
Audiovisual notes from Kodak. Vol. 63, no. 1, 1962.    RE0000500127   
1990-12-03    Eastman Kodak Company 55    Audiovisual notes from Kodak. Vol. 63,
no. 2, 1963.    RE0000549438    1991-11-12    Eastman Kodak Company 56   
Audiovisual notes from Kodak. Vol. 63, no. 3, 1963.    RE0000549457   
1991-11-12    Eastman Kodak Company 57    Audiovisual notes from Kodak. Vol. 64,
no. 1, 1964.    RE0000600940    1992-12-11    Eastman Kodak Company 58   
Audiovisual projection : motion pictures, slides, filmstrips.    TX0000985791   
1982-09-20    Eastman Kodak Company 59    Audiovisual projection : motion
pictures, slides, filmstrips.    TX0000661819    1981-03-26    Eastman Kodak
Company

 

37



--------------------------------------------------------------------------------

60    Audiovisual projection : motion pictures, slides, filmstrips :
[publication no.] S-3.    TX0000137795    1978-10-31    Eastman Kodak Company 61
   Autoradiography of macroscopic specimens.    TX0002675771    1989-10-30   
Eastman Kodak Company 62    Avoiding static electricity on photographic film.   
TX0002197899    1987-12-03    Eastman Kodak Company 63    Avoiding static
electricity on photographic film.    TX0000661814    1981-03-26    Eastman Kodak
Company 64    Back label on funsaver otuc : no. 3J0123 : Louie.BLBL.3J0123.   
VA0001334841    2006-02-06    Eastman Kodak Company 65    Balancing Kodak
commercial internegative film 4325/5325 : E-225T.    TX0003511454    1993-03-22
   Eastman Kodak Company 66    Balancing Kodak vericolor internegative file,
type 2 (4114).    TX0002206287    1987-12-09    Eastman Kodak Company 67   
Balancing Kodak Vericolor internegative films.    TX0002182854    1987-11-18   
Eastman Kodak Company 68    Balancing light intensities for line and symbol
exposure on a photoplotter.    TX0000014323    1978-03-20    Eastman Kodak
Company 69    Basic color for the graphic arts.    RE0000600937    1992-12-11   
Eastman Kodak Company 70    Basic contacting techniques : a simplified approach
to graphic arts contacting.    TX0000401431    1980-01-21    Eastman Kodak
Company 71    Basic copying.    TX0000072486    1978-07-24    Eastman Kodak
Company 72    Basic developing, printing, enlarging.    RE0000500169   
1990-12-03    Eastman Kodak Company 73    Basic developing, printing, enlarging
in color.    TX0001627040    1985-07-25    Eastman Kodak Company 74    Basic
developing, printing, enlarging in color.    TX0000033319    1978-04-17   
Eastman Kodak Company 75    Basic photographic sensitometry.    RE0000600915   
1992-12-11    Eastman Kodak Company 76    Basic photographic sensitometry.   
RE0000448933    1989-11-29    Eastman Kodak Company 77    Basic photographic
sensitometry workbook.    TX0000783116    1981-10-09    Eastman Kodak Company 78
   Basic photography for the graphic arts.    RE0000552564    1991-11-12   
Eastman Kodak Company 79    Basic picture-taking techniques.    TX0001118332   
1983-05-19    Eastman Kodak Company 80    Basic police photography.   
RE0000600936    1992-12-11    Eastman Kodak Company 81    Basic reference file :
by records sequence number & patent number : A1[-4].    TX0000227176   
1979-03-12    Eastman Kodak Company 82    Basic tilting and animation.   
RE0000411296    1988-12-21    Eastman Kodak Company 83    Beginning creative
photography for graphic communications.    TX0000107695    1978-09-11    Eastman
Kodak Company 84    Better 35 mm pictures.    TX0001211287    1983-08-29   
Eastman Kodak Company 85    Better 35 mm snapshots.    RE0000552587   
1991-11-12    Eastman Kodak Company 86    Better movies in color.   
RE0000500143    1990-12-03    Eastman Kodak Company 87    Black-and-white
darkroom techniques / written for Kodak by Hubert C. Birnbaum.    TX0000985660
   1982-09-07    Eastman Kodak Company 88    Black/white print processing with
the Kodak Royalprint processor.    TX0000584743    1980-12-04    Eastman Kodak
Company 89    BO D5 five-day biochemical oxygen demand & C O D chemical oxygen
demand of photographic chemicals : information for a cleaner environment.   
TX0000713070    1981-06-23    Eastman Kodak Company 90    Book marks : news for
people who sell Kodak books.    CSN0048975    1983    Eastman Kodak Company

 

38



--------------------------------------------------------------------------------

91    Book marks : news for people who sell Kodak books.    CSN0048975    1983
   Eastman Kodak Company 92    Bookmarks : news for people who sell Kodak books.
   CSN0032438    1982    Eastman Kodak Company 93    Bookmarks : news for people
who sell Kodak books.    CSN0032438    1981    Eastman Kodak Company 94   
Britain, Ireland, an adventure in pictures / presented by Eastman Kodak Company.
   TX0000401550    1980-01-21    Eastman Kodak Company 95    Brownie book of
picture-taking.    RE0000500152    1990-12-03    Eastman Kodak Company 96   
Bulletin for the graphic arts.    RE0000140268    1982-10-14    Eastman Kodak
Company 97    Buyer’s guide to Kodak equipment.    TX0000223231    1979-03-26   
Eastman Kodak Company 98    Buying slides on a budget : low-cost production and
stock slides.    TX0000661811    1981-03-26    Eastman Kodak Company 99   
Camera-back masking with silver masks.    RE0000448930    1989-11-29    Eastman
Kodak Company 100    Camera-back masking with silver masks.    RE0000411290   
1988-12-21    Eastman Kodak Company 101    Camera how it works.    TX0001597824
   1985-06-17    Eastman Kodak Company 102    Camera technique for professional
photographers.    RE0000500149    1990-12-03    Eastman Kodak Company 103   
Camera trace / William A. Triggs, editor].    CSN0052402    1983    Eastman
Kodak Company 104    Cameras and careers.    RE0000411320    1988-12-21   
Eastman Kodak Company 105    Cameras in the curriculum : an N E A/Kodak program.
   CSN0052398    1983    Eastman Kodak Company 106    Care of your color prints
: [publication no.] AE-91.    TX0000093424    1978-08-07    Eastman Kodak
Company 107    Careers in photography : an expanding world.    TX0000981736   
1982-09-07    Eastman Kodak Company 108    Catalog of search programs for Kodak
IMT-50 microimage terminal.    TX0001031830    1982-11-22    Eastman Kodak
Company 109    Characteristics of Kodak photosensitive resists.    TX0000069174
   1978-05-26    Eastman Kodak Company 110    Chemical composition of
photographic processing solutions.    TX0000751421    1981-07-21    Eastman
Kodak Company 111    Chemical control methods handbook.    TX0000317778   
1979-07-02    Eastman Kodak Company 112    Chemical milling with Kodak photo
resists.    RE0000549422    1991-11-12    Eastman Kodak Company 113    Chemical
number listing : with struct. Formula & mol. Formula : E1[-3].    TX0000227175
   1979-03-12    Eastman Kodak Company 114    Choices—choosing the right
chemicals for photofinishing labs.    TX0002652593    1989-04-04    Eastman
Kodak Company 115    Choices—choosing the right chemicals for processing Kodak
Ektacolor papers in minilabs.    TX0002189298    1987-11-18    Eastman Kodak
Company 116    Choices—choosing the right chemicals for processing Kodak
Ektacolor papers in photofinishing and professional finishing laboratories.   
TX0002189292    1987-11-18    Eastman Kodak Company 117    Choices : choosing
the right silver recovery method for your needs.    TX0002189485    1987-11-18
   Eastman Kodak Company 118    Choosing the right Kodak film and Pentax camera
for your picture-taking.    TX0002182869    1987-11-18    Eastman Kodak Company
119    Choosing the right Kodak film and Vivitar camera for your picture-taking
needs.    TX0002188024    1987-11-18    Eastman Kodak Company

 

39



--------------------------------------------------------------------------------

120    Choosing your Kodak black-and-white photographic papers for contact
printing or enlarging.    TX0002206535    1987-12-09    Eastman Kodak Company
121    Cinematographer’s field guide : Kodak motion picture camera films.   
TX0001024192    1982-11-15    Eastman Kodak Company 122    Clicking with color.
   RE0000500137    1990-12-03    Eastman Kodak Company 123    Clicking with
color.    RE0000411273    1988-12-21    Eastman Kodak Company 124    Close-up
photography & photomacrography : [v. 1-2] : publication no. N-12.   
TX0000065299    1978-05-26    Eastman Kodak Company 125    Close-up photography
/ written for Kodak by William White, Jr.    TX0001588017    1985-06-17   
Eastman Kodak Company 126    Code notches for Kodak sheet films.    TX0000214572
   1979-02-27    Eastman Kodak Company 127    Code numbers of Kodak films :
January 1978.    TX0000072491    1978-04-10    Eastman Kodak Company 128   
Color correction with Kodak tri-mask film.    RE0000500140    1990-12-03   
Eastman Kodak Company 129    Color negative classification.    TX0000442328   
1979-10-26    Eastman Kodak Company 130    Color photography outdoors.   
RE0000411297    1988-12-21    Eastman Kodak Company 131    Color print
evaluating guide for Kodak Ektaflex P C T materials.    TX0001009396   
1982-10-07    Eastman Kodak Company 132    Color printing techniques / [written
for Kodak by Vernon Iuppa and John Smallwood ; editor, John Phelps]   
TX0001014665    1982-11-15    Eastman Kodak Company 133    Color separation from
reflection copy.    RE0000411282    1988-12-21    Eastman Kodak Company 134   
Color-separation scanner.    TX0000783111    1981-10-09    Eastman Kodak Company
135    Colorburst 250 : a Kodak instant camera.    TX0000266562    1979-06-07   
Eastman Kodak Company 136    Command chart : using the Kodak 2610 program tape,
series 6.    TX0000113219    1978-10-05    Eastman Kodak Company 137    Command
chart using the Kodak 2610 program tape, series 7.    TX0000368583    1979-10-26
   Eastman Kodak Company 138    Commercial camera. Vol. 1963, no. 19- 20, 1963.
   RE0000549450    1991-11-12    Eastman Kodak Company 139    Common causes of
damage to 35 millimeter release prints.    RE0000067291    1980-10-10    Eastman
Kodak Company 140    Communicating through poster sessions.    TX0000214568   
1979-02-27    Eastman Kodak Company 141    Compass / Vince Giummo, editor].   
CSN0032772    1983    Eastman Kodak Company 142    Compass / Vince Giummo,
editor].    CSN0032772    1982    Eastman Kodak Company 143    Compass / Vince
Giummo, editor].    CSN0032772    1981    Eastman Kodak Company 144    Complete
darkroom dataguide : processing and printing information for black- and-white
and color.    TX0001591421    1985-06-17    Eastman Kodak Company 145   
Computer program for generating random pattern for roller surface.   
Txu000844852    1997-10-21    Eastman Kodak Company 146    Computerized
corrective action guidelines.    TX0002786269    1990-04-09    Eastman Kodak
Company 147    Computers and systems.    TX0001861085    1986-07-10    Eastman
Kodak Company 148    Condensed data for Kodak Irtran infrared optical materials.
   TX0000985788    1982-09-20    Eastman Kodak Company 149    Confidence machine
: introducing a new high-output paper processor from Kodak.    TX0000254144   
1979-04-20    Eastman Kodak Company 150    Construction materials for
photographic processing equipment.    TX0000602910    1980-12-04    Eastman
Kodak Company

 

40



--------------------------------------------------------------------------------

151    Construction materials for photographic processing equipment.   
RE0000273644    1985-12-30    Eastman Kodak Company 152    Contrast index : a
criterion for development : [Kodak pamphlet no. F- 14].    TX0001135202   
1983-05-18    Eastman Kodak Company 153    Control materials for process C-41.
   TX0002189295    1987-11-18    Eastman Kodak Company 154    Copy preparation.
   TX0000293701    1979-07-02    Eastman Kodak Company 155    Copy preparation
and platemaking using Kodak P M T materials.    TX0000602907    1980-12-04   
Eastman Kodak Company 156    Cost planning with TECHNET production management
software series 1.00 : temporary manual.    TX0003487228    1987-11-23   
Eastman Kodak Company 157    Counter points.    RE0000600924    1992-12-11   
Eastman Kodak Company 158    Counter points.    RE0000552588    1991-11-12   
Eastman Kodak Company 159    Creating and maintaining your data base in TECHNET
production management software series 1.00 : temporary manual.    TX0003487224
   1987-11-23    Eastman Kodak Company 160    Creative darkroom techniques.   
TX0001177230    1983-08-29    Eastman Kodak Company 161    Creativity with Kodak
P M T[subscript]II products.    TX0001622797    1985-06-24    Eastman Kodak
Company 162    Criminal detection devices employing photography.    RE0000600929
   1992-12-11    Eastman Kodak Company 163    Crossover procedure : Z-99C.   
TX0000107693    1978-09-11    Eastman Kodak Company 164    Current information
summary / Customer Technical Services, Eastman Kodak Company.    CSN0020509   
1979    Eastman Kodak Company 165    Darkroom design and construction.   
RE0000317067    1986-12-30    Eastman Kodak Company 166    Darkroom expression.
   TX0001481876    1984-12-26    Eastman Kodak Company 167    Data
communications.    TX0001861084    1986-07-10    Eastman Kodak Company 168   
Data entry and retrieval responses for the Kodak image handler system.   
TX0002687028    1989-10-30    Eastman Kodak Company 169    Data release.   
CSN0043680    1982    Eastman Kodak Company 170    Data release.    CSN0043680
   1981    Eastman Kodak Company 171    Data release.    CSN0020547    1979   
Eastman Kodak Company 172    Data storage.    TX0001847427    1986-07-10   
Eastman Kodak Company 173    Datakode magnetic control surface.    TX0001118329
   1983-05-19    Eastman Kodak Company 174    Dealers supplying Kodak laboratory
chemicals.    TX0000485580    1980-05-27    Eastman Kodak Company 175    Dental
radiography and photography / editor, Robert E. Silha.    CSN0002192    1983   
Eastman Kodak Company 176    Dental radiography and photography / editor, Robert
E. Silha.    CSN0002192    1982    Eastman Kodak Company 177    Dental
radiography and photography / editor, Robert E. Silha.    CSN0002192    1981   
Eastman Kodak Company 178    Dental radiography and photography / editor, Robert
E. Silha.    CSN0002192    1980    Eastman Kodak Company 179    Dental
radiography and photography / editor, Robert E. Silha.    CSN0002192    1978   
Eastman Kodak Company 180    Dental radiography and photography. Vol. 28, no. 3,
1955.    RE0000185713    1983-12-12    Eastman Kodak Company 181    Dental
radiography and photography. Vol. 28, no. 4.    RE0000185717    1983-12-12   
Eastman Kodak Company 182    Dental radiography and photography. Vol. 29, no. 1,
Mar. 26, 1956.    RE0000230804    1984-12-24    Eastman Kodak Company

 

41



--------------------------------------------------------------------------------

183    Dental radiography and photography. Vol. 29, no. 2, June 8, 1956.   
RE0000230808    1984-12-24    Eastman Kodak Company 184    Dental radiography
and photography. Vol. 29, no. 3, Oct. 3, 1956.    RE0000230810    1984-12-24   
Eastman Kodak Company 185    Dental radiography and photography. Vol. 29, no. 4,
Nov. 23, 1956.    RE0000230813    1984-12-24    Eastman Kodak Company 186   
Dental radiography and photography. Vol. 30, no. 1, Feb. 27, 1957.   
RE0000273495    1985-12-30    Eastman Kodak Company 187    Dental radiography
and photography. Vol. 30, no. 2, June 3, 1957.    RE0000273498    1985-12-30   
Eastman Kodak Company 188    Dental radiography and photography. Vol. 30, no. 3,
Sept. 3, 1957.    RE0000273500    1985-12-30    Eastman Kodak Company 189   
Dental radiography and photography. Vol. 30, no. 4, Oct. 23, 1957.   
RE0000273503    1985-12-30    Eastman Kodak Company 190    Dental radiography
and photography. Vol. 31, no. 1, 1958.    RE0000316899    1986-12-30    Eastman
Kodak Company 191    Dental radiography and photography. Vol. 31, no. 2, 1958.
   RE0000317262    1986-12-30    Eastman Kodak Company 192    Dental radiography
and photography. Vol. 31, no. 3.    RE0000185718    1983-12-12    Eastman Kodak
Company 193    Dental radiography and photography. Vol. 31, no. 3, 1958.   
RE0000316900    1986-12-30    Eastman Kodak Company 194    Dental radiography
and photography. Vol. 31, no. 4, Nov. 14, 1958.    RE0000318819    1986-12-30   
Eastman Kodak Company 195    Dental radiography and photography. Vol. 33, no. 1.
   RE0000411299    1988-12-21    Eastman Kodak Company 196    Dental radiography
and photography. Vol. 33, no. 2.    RE0000411302    1988-12-21    Eastman Kodak
Company 197    Dental radiography and photography. Vol. 33, no. 3.   
RE0000411308    1988-12-21    Eastman Kodak Company 198    Dental radiography
and photography. Vol. 34, no. 1, 1961.    RE0000447645    1989-11-29    Eastman
Kodak Company 199    Dental radiography and photography. Vol. 34, no. 2, 1961.
   RE0000447648    1989-11-29    Eastman Kodak Company 200    Dental radiography
and photography. Vol. 34, no. 3, 1961.    RE0000447651    1989-11-29    Eastman
Kodak Company 201    Dental radiography and photography. Vol. 34, no. 4, 1961.
   RE0000447653    1989-11-29    Eastman Kodak Company 202    Dental radiography
and photography. Vol. 35, no. 1, 1962.    RE0000500182    1990-12-03    Eastman
Kodak Company 203    Dental radiography and photography. Vol. 35, no. 2, 1962.
   RE0000500190    1990-12-03    Eastman Kodak Company 204    Dental radiography
and photography. Vol. 35, no. 3, 1962.    RE0000500199    1990-12-03    Eastman
Kodak Company 205    Dental radiography and photography. Vol. 35, no. 4, 1962.
   RE0000500202    1990-12-03    Eastman Kodak Company 206    Dental radiography
and photography. Vol. 36, no. 1, 1963.    RE0000549426    1991-11-12    Eastman
Kodak Company 207    Dental radiography and photography. Vol. 36, no. 2, 1963.
   RE0000549432    1991-11-12    Eastman Kodak Company 208    Dental radiography
and photography. Vol. 36, no. 3, 1963.    RE0000549445    1991-11-12    Eastman
Kodak Company 209    Dental radiography and photography. Vol. 36, no. 4, 1963.
   RE0000549448    1991-11-12    Eastman Kodak Company

 

42



--------------------------------------------------------------------------------

210    Dental radiography and photography. Vol. 37, no. 2, 1964.    RE0000600941
   1992-12-11    Eastman Kodak Company 211    Dental radiography and
photography. Vol. 37, no. 3, 1964.    RE0000600942    1992-12-11    Eastman
Kodak Company 212    Dental radiography and photography. Vol. 37, no. 4, 1964.
   RE0000600945    1992-12-11    Eastman Kodak Company 213    Description of
manufacture fuze, M T S Q, M500 A 1 without booster.    RE0000230803   
1984-12-24    Eastman Kodak Company 214    Desk calendar / by the editors of
Eastman Kodak Company.    CSN0029286    1980    Eastman Kodak Company 215   
Developing, printing, and enlarging.    RE0000103027    1981-10-15    Eastman
Kodak Company 216    Developing, printing, and enlarging.    RE0000015619   
1979-01-15    Eastman Kodak Company 217    Developing, printing, and enlarging
with Kodak materials.    RE0000273642    1985-12-30    Eastman Kodak Company 218
   Digital color management : encoding solutions / Edward J. Giorgianni, Thomas
E. Madden.    TX0004744932    1998-04-02    Eastman Kodak Company 219   
Dimensional-stability characteristics of Kodak precision line films and
Kodagraph films on Estar base.    TX0000014320    1978-02-24    Eastman Kodak
Company 220    Directory of silver services / Kodak.    CSN0043752    1982   
Eastman Kodak Company 221    Disposal and treatment of photographic effluent—in
support of clean water.    TX0002785275    1990-04-09    Eastman Kodak Company
222    Disposal and treatment of photographic effluent : in support of clean
water.    TX0002534020    1988-10-07    Eastman Kodak Company 223    Disposal
and treatment of photographic processing solutions—in support of clean water.   
TX0001118301    1983-05-19    Eastman Kodak Company 224    Disposal of small
volumes of photographic-processing solutions : information for a cleaner
environment.    TX0000713068    1981-06-23    Eastman Kodak Company 225   
Eastman and the environment.    TX0000239577    1978-12-21    Eastman Kodak
Company 226    Eastman biological stains and related products alphabetical price
list.    TX0000223220    1979-03-26    Eastman Kodak Company 227    Eastman
color high speed S A negative film 5295.    TX0002182866    1987-11-18   
Eastman Kodak Company 228    Eastman films for the cinematographer.   
TX0002190708    1987-12-09    Eastman Kodak Company 229    Eastman industrial
chemicals. By Tennessee Eastman Company.    RE0000035944    1979-10-26   
Eastman Kodak Company 230    Eastman Kodak Company … annual report.   
CSN0049686    1983    Eastman Kodak Company 231    Eastman Kodak Company …
annual report.    CSN0049686    1982    Eastman Kodak Company 232    Eastman
Kodak Company … annual report.    CSN0049686    1981    Eastman Kodak Company
233    Eastman Kodak Company … annual report.    CSN0010537    1980    Eastman
Kodak Company 234    Eastman Kodak Company … annual report.    CSN0010537   
1979    Eastman Kodak Company 235    Eastman Kodak Company … annual report.   
CSN0010537    1978    Eastman Kodak Company 236    Eastman laser products
alphabetical price list.    TX0000223218    1979-03-26    Eastman Kodak Company
237    Eastman laser products : an Eastman dataservice publication [no.] JJ-169.
   TX0000223228    1979-03-12    Eastman Kodak Company

 

43



--------------------------------------------------------------------------------

238    Eastman liquid crystal products alphabetical price list : [publication
no. JJ-14P].    TX0000193819    1979-01-12    Eastman Kodak Company 239   
Eastman motion picture films for professional use.    RE0000317065    1986-12-30
   Eastman Kodak Company 240    Eastman organic chemical and laboratory supply
numerical price schedule : catalog no. 50.    TX0000149253    1978-12-01   
Eastman Kodak Company 241    Eastman organic chemical bulletin.    CSN0002519   
1980    Eastman Kodak Company 242    Eastman organic chemical bulletin.   
CSN0002519    1979    Eastman Kodak Company 243    Eastman organic chemical
bulletin.    CSN0002519    1978    Eastman Kodak Company 244    Eastman organic
chemicals : catalog & price list.    CSN0016172    1979    Eastman Kodak Company
245    Eastman organic chemicals catalog. Supplement.    CSN0010539    1978   
Eastman Kodak Company 246    Eastman organic chemicals. List no. 43.   
RE0000500171    1990-12-03    Eastman Kodak Company 247    Eastman products for
chromatography, alphabetical price list : an Eastman Dataservice publication /
from Eastman Organic Chemicals [Eastman Kodak Company].    TX0000268628   
1979-06-07    Eastman Kodak Company 248    Eastman products for chromatography :
an Eastman Dataservice catalog.    TX0000268621    1979-06-07    Eastman Kodak
Company 249    Eastman products for electron microscopy alphabetical price list.
   TX0000214577    1979-02-27    Eastman Kodak Company 250    Eastman products
for electron microscopy : an Eastman Dataservice catalog : [publication no.]
JJ-284.    TX0000093432    1978-08-07    Eastman Kodak Company 251    Eastman
products for liquid scintillation counting alphabetical price list.   
TX0000214565    1979-02-27    Eastman Kodak Company 252    Eastman products for
liquid scintillation counting : an Eastman dataservice publication [no.] JJ-59.
   TX0000136125    1978-10-16    Eastman Kodak Company 253    Eastman protein,
polypeptide, and other reagents of biochemical interest— alphabetical price
list.    TX0000223216    1979-03-26    Eastman Kodak Company 254    Eastman
reagent A C S solvents alphabetical price list : [publication no. JJ-283P].   
TX0000193825    1979-01-12    Eastman Kodak Company 255    Eastman reagents for
acrylamide gel electrophoresis alphabetical price list : [publication no.
JJ-11P].    TX0000193817    1979-01-12    Eastman Kodak Company 256    Eastman
reagents for nonaqueous atomic absorption spectroscopy : an Eastman dataservice
publication [no.] JJ-30.    TX0000223229    1979-03-26    Eastman Kodak Company
257    Eastman reversal color print film manual (16 mm)    RE0000552571   
1991-11-12    Eastman Kodak Company 258    Eastman reversal color print film
manual, 16mm.    RE0000411286    1988-12-21    Eastman Kodak Company 259   
Eastman reversal color print film manual (process RCP-I)    RE0000500160   
1990-12-03    Eastman Kodak Company 260    Eastman spectrophotometric solvents
alphabetical price list : [publication no. JJ-282P].    TX0000193818   
1979-01-12    Eastman Kodak Company

 

44



--------------------------------------------------------------------------------

261    Eastman tools for synthesis alphabetical price list.    TX0000223219   
1979-03-26    Eastman Kodak Company 262    Editing and caring for your processed
Kodak movie films.    TX0001005568    1982-10-07    Eastman Kodak Company 263   
Effective visual presentations : a visual communication program from Kodak.   
TX0000661817    1981-03-26    Eastman Kodak Company 264    EK20 Kodak instant
camera.    TX0000255630    1979-04-20    Eastman Kodak Company 265    Ektalith
method.    RE0000411317    1988-12-21    Eastman Kodak Company 266    Electronic
flash / written for Kodak by Lester Lefkowitz.    TX0002423589    1988-10-07   
Eastman Kodak Company 267    Electronic flash / written for Kodak by Lester
Lefkowitz.    TX0001014337    1982-11-15    Eastman Kodak Company 268   
Electronic imaging.    TX0001847502    1986-07-10    Eastman Kodak Company 269
   EMC awareness / written by Steven C. Helme.    TX0003584365    1993-09-20   
Eastman Kodak Company 270    Employee development planning process.   
TX0004193439    1996-01-18    Eastman Kodak Company 271    Encyclopedia of
practical photography : v. 10 / edited by Eastman Kodak Company.    TX0000228361
   1978-12-14    Eastman Kodak Company & American Photographic Book Publishing
Company 272    Encyclopedia of practical photography : v. 11 / edited by and
pub. For Eastman Kodak Company.    TX0000253928    1979-04-30    Eastman Kodak
Company & American Photographic Book Publishing Company 273    Encyclopedia of
practical photography : v. 12 / edited by and pub. For Eastman Kodak Company.   
TX0000253930    1979-04-30    Eastman Kodak Company & American Photographic Book
Publishing Company 274    Encyclopedia of practical photography : v. 13 / edited
by and pub. For Eastman Kodak Company.    TX0000253931    1979-04-30    Eastman
Kodak Company & American Photographic Book Publishing Company 275   
Encyclopedia of practical photography : v. 14 / edited by and pub. For Eastman
Kodak Company.    TX0000253929    1979-04-30    Eastman Kodak Company & American
Photographic Book Publishing Company 276    Encyclopedia of practical
photography : v. 3 / edited by and published for Eastman Kodak Company.   
TX0000060830    1978-03-17    Eastman Kodak Company & American Photographic Book
Publishing Company 277    Encyclopedia of practical photography : v. 4 / edited
by Eastman Kodak Company.    TX0000154185    1978-04-24    Eastman Kodak Company
& American Photographic Book Publishing Company 278    Encyclopedia of practical
photography : v. 5 / edited by … Eastman Kodak Company, Amphoto.    TX0000098817
   1978-06-30    Eastman Kodak Company & American Photographic Book Publishing
Company 279    Encyclopedia of practical photography : v. 6 / edited by …
Eastman Kodak Company, Amphoto.    TX0000098816    1978-06-30    Eastman Kodak
Company & American Photographic Book Publishing Company 280    Encyclopedia of
practical photography : v. 7 / edited by Eastman Kodak Company.    TX0000228362
   1978-12-14    Eastman Kodak Company & American Photographic Book Publishing
Company 281    Encyclopedia of practical photography : v. 8 / edited by Eastman
Kodak Company.    TX0000228359    1978-12-14    Eastman Kodak Company & American
Photographic Book Publishing Company 282    Encyclopedia of practical
photography : v. 9 / edited by Eastman Kodak Company.    TX0000228360   
1978-12-14    Eastman Kodak Company & American Photographic Book Publishing
Company 283    Enlarging in black and white and color.    RE0000411283   
1988-12-21    Eastman Kodak Company 284    Environment information from Kodak.
   TX0002118786    1987-07-23    Eastman Kodak Company

 

45



--------------------------------------------------------------------------------

285    Ergonomic design for people at work : v. 2 : a source book for human
factors practitioners in industry including safety, design, and industrial
engineers, medical, industrial hygiene, and industrial relations personnel, and
management / by the Ergonomics    TX0001923119    1986-10-24    Eastman Kodak
Company 286    Ergonomic design for people at work : v. I, workplace, equipment,
and environmental design and information transfer / by The Human Factors
Section, Health, Safety, and Human Factors Laboratory, Eastman Kodak Company ;
Suzanne H. Rodgers, technical editor    TX0001263356    1983-06-24    Eastman
Kodak Company 287    Existing light photography.    TX0001601514    1985-06-17
   Eastman Kodak Company 288    Existing-light photography.    TX0001118330   
1983-05-19    Eastman Kodak Company 289    Existing-light photography / by the
editors of Eastman Kodak Company.    TX0002576887    1989-05-22    Eastman Kodak
Company 290    Existing-light photography : publication no. KW-17 / by the
editors of Eastman Kodak Company.    TX0003023828    1991-03-01    Eastman Kodak
Company 291    Existing-light photography / written for Kodak by Hubert C.
Birnbaum and the editors of Eastman Kodak Company.    TX0001597781    1985-06-17
   Eastman Kodak Company 292    Exploring photography.    TX0000649230   
1981-03-04    Eastman Kodak Company 293    Exploring the world of graphic
communications : 10, instructor’s guide.    TX0001194340    1983-08-19   
Eastman Kodak Company 294    Exploring the world of graphic communications :
publications that look inside, from idea to press.    TX0000347927    1979-10-17
   Eastman Kodak Company 295    Exposure and processing for dental radiography.
   TX0002737746    1990-01-22    Eastman Kodak Company 296    Exposure computer
for Kodak polycontrast filters.    RE0000600938    1992-12-11    Eastman Kodak
Company 297    Exposure console operational messages : Kodak M C digital color
printers.    TX0000107688    1978-09-11    Eastman Kodak Company 298    Exposure
console operational messages when using the Kodak M C program tape, series 2 on
Kodak M C digital color printers : publication pt. no. 637173.    TX0000266566
   1979-06-07    Eastman Kodak Company 299    Exposure correction computer.   
RE0000363078    1987-12-24    Eastman Kodak Company 300    Faster and better
black-and-white print processing : activation with Kodak Royalprint processor
and Kodak water- resistant, developer-incorporated papers.    TX0000072485   
1978-04-10    Eastman Kodak Company 301    Fifteen babies. By Eastman Kodak
Company.    VA0000533975    1992-09-08    Eastman Kodak Company 302    [Fifteen
babies] : no. BP-1 / photo by Sam Campanaro & Martin Czamanske.    VA0000511574
   1992-06-22    Eastman Kodak Company 303    Film assembly & offset
platemaking.    TX0001085734    1983-03-14    Eastman Kodak Company 304    Film
information from Kodak, Kodak Ektachrome 100 HC film.    TX0002419707   
1988-10-07    Eastman Kodak Company 305    Film register and dimensional
stability.    TX0001303725    1984-03-02    Eastman Kodak Company

 

46



--------------------------------------------------------------------------------

306    Filming sports : the how-to book for coaches, sports information
directors, and motion picture/still sports photographers.    TX0000728330   
1981-06-23    Eastman Kodak Company 307    Films and plates for the graphic
arts.    RE0000448936    1989-11-29    Eastman Kodak Company 308    Filter data
for Kodak color films.    RE0000500170    1990-12-03    Eastman Kodak Company
309    Filtration chart for the Kodak 2610 color printer with the Kodak
balancing filter assembly 2610, and using the autobalance feature in the Kodak
2610 program tape, series 7.    TX0000324328    1979-08-30    Eastman Kodak
Company 310    Financial statistics : graphic arts dealers.    CSN0020922   
1979    Eastman Kodak Company 311    Financial statistics : professional
finishers.    CSN0020923    1979    Eastman Kodak Company 312    Financial
statistics : school finishers.    CSN0020924    1979    Eastman Kodak Company
313    Financial statistics : X-ray dealers.    CSN0020925    1979    Eastman
Kodak Company 314    Finishing.    TX0000985546    1982-09-07    Eastman Kodak
Company 315    First impressions from Kodak.    TX0000254147    1979-04-20   
Eastman Kodak Company 316    Flash pictures.    RE0000600917    1992-12-11   
Eastman Kodak Company 317    Flash pictures.    RE0000500136    1990-12-03   
Eastman Kodak Company 318    Four slide/tape programs from Kodak to help make
teaching photography easier.    TX0000368580    1979-10-26    Eastman Kodak
Company 319    From dry plates to Ektachrome film.    RE0000448932    1989-11-29
   Eastman Kodak Company 320    Function group index of Kodak laboratory
chemicals.    TX0000661822    1981-03-26    Eastman Kodak Company 321   
Functional group index of Eastman organic chemicals : an Eastman dataservice
publication.    CSN0016524    1979    Eastman Kodak Company 322    Fundamental
techniques of direct-screen color reproduction / [Robert D. Nelson].   
TX0000602908    1980-12-04    Eastman Kodak Company 323    Fundamentals of
radiography.    TX0000785565    1981-10-09    Eastman Kodak Company 324   
Fundamentals of radiography.    RE0000411294    1988-12-21    Eastman Kodak
Company 325    Game day USA : NCAA college football / produced by Rich Clarkson
; the photographers, Sam Abell, William Albert Allard, Jose Azel … [et al.] ;
the writers, Frank Conroy, David Halberstam, Richard Hoffer, Willie Morris.   
TX0003012160    1991-02-26    Thomasson-Grant, Inc., & Eastman Kodak Company 326
   Gaseous-burst agitation in processing.    TX0000321802    1979-08-30   
Eastman Kodak Company 327    Getting more from color-process monitoring with
chemical-control techniques.    TX0000993184    1982-09-07    Eastman Kodak
Company 328    Getting the most out of Kodak RCII phototypesetting paper.   
TX0001233020    1983-11-18    Eastman Kodak Company 329    Getting the most out
of Kodak S II phototypesetting products.    TX0000751415    1981-07-21   
Eastman Kodak Company 330    Getting the most out of Kodak SII phototypesetting
paper.    TX0001233021    1983-11-18    Eastman Kodak Company 331    Getting the
most out of Kodak SII phototypesetting products : [Kodak publication no.] Q-5A.
   TX0000471692    1980-05-14    Eastman Kodak Company 332    Getting the most
out of your 8mm films.    RE0000317258    1986-12-30    Eastman Kodak Company
333    Getting to know your Kodak instant camera and film : [Kodak publication
no. AC-87].    TX0000602905    1980-12-04    Eastman Kodak Company 334   
Glossary of photographic terms.    TX0002419706    1988-10-07    Eastman Kodak
Company

 

47



--------------------------------------------------------------------------------

335    Glossary of terms/index.    TX0000149272    1978-12-01    Eastman Kodak
Company 336    Graphic design and color in today’s office / Suzanne M. Topping,
author ; Kathleen B. Aughey, editor.    TX0003010617    1991-03-01    Eastman
Kodak Company 337    Graphics newsletter.    CSN0011077    1979    Eastman Kodak
Company 338    Graphics newsletter.    CSN0011077    1978    Eastman Kodak
Company 339    Graphics newsletter : for use of Kodak personnel and distributors
of Kodak products only / Eastman Kodak International Sales Company, Inc. ;
[edited by Walter J. Manzek and Deanna Tiefenthal].    CSN0025548    1980   
Eastman Kodak Company 340    Graphics newsletter : for use of Kodak personnel
and distributors of Kodak products only / Eastman Kodak International Sales
Company, Inc. ; [edited by Walter J. Manzek and Deanna Tiefenthal].   
CSN0025548    1979    Eastman Kodak Company 341    Guide to Kodak 35 mm films.
   TX0002978722    1990-12-13    Eastman Kodak Company 342    Guide to paste-up
with Kodak materials.    TX0000008226    1978-03-10    Eastman Kodak Company 343
   Guide to technical information : underwater photography and sensing.   
TX0001021341    1982-11-15    Eastman Kodak Company 344    Halftone methods for
the graphic arts.    TX0002197836    1987-12-03    Eastman Kodak Company 345   
Halftone methods for the graphic arts.    TX0001009398    1982-10-07    Eastman
Kodak Company 346    Halftone negatives for powderless etching processes.   
RE0000500133    1990-12-03    Eastman Kodak Company 347    Here are your Kodak
color transparencies.    RE0000500132    1990-12-03    Eastman Kodak Company 348
   Here are your Kodak color transparencies.    RE0000500173    1990-12-03   
Eastman Kodak Company 349    Here’s how.    RE0000600916    1992-12-11   
Eastman Kodak Company 350    Here’s how : [techniques for outstanding pictures].
   CSN0025660    1979    Eastman Kodak Company 351    High-speed photography.   
TX0001009400    1982-10-07    Eastman Kodak Company 352    Highlights (Kodak)
Vol. 10, no. 1, Mar. 15, 1957.    RE0000273505    1985-12-30    Eastman Kodak
Company 353    Highlights (Kodak) Vol. 10, no. 2, June 12, 1957.    RE0000273496
   1985-12-30    Eastman Kodak Company 354    Highlights (Kodak) Vol. 10, no. 3,
Aug. 15, 1957.    RE0000273497    1985-12-30    Eastman Kodak Company 355   
Highlights (Kodak) Vol. 10, no. 4, Nov. 12, 1957.    RE0000273504    1985-12-30
   Eastman Kodak Company 356    Highlights. Vol. 11, no. 1, 1958.   
RE0000317368    1986-12-30    Eastman Kodak Company 357    Highlights. Vol. 11,
no. 2, June 1958.    RE0000316904    1986-12-30    Eastman Kodak Company 358   
Highlights. Vol. 11, no. 3, Aug. 1958.    RE0000316903    1986-12-30    Eastman
Kodak Company 359    Highlights. Vol. 11, no. 4, Nov. 1958.    RE0000316902   
1986-12-30    Eastman Kodak Company 360    Highlights. Vol. 13, no. 1.   
RE0000411300    1988-12-21    Eastman Kodak Company 361    Highlights. Vol. 13,
no. 2.    RE0000411304    1988-12-21    Eastman Kodak Company 362    Highlights.
Vol. 13, no. 3.    RE0000411306    1988-12-21    Eastman Kodak Company 363   
Highlights. Vol. 13, no. 4.    RE0000411310    1988-12-21    Eastman Kodak
Company 364    Highlights. Vol. 14, no. 1, Feb. 1961.    RE0000447644   
1989-11-29    Eastman Kodak Company 365    Highlights. Vol. 14, no. 2, May 1961.
   RE0000447646    1989-11-29    Eastman Kodak Company 366    Highlights. Vol.
14, no. 3, Aug. 1961.    RE0000447649    1989-11-29    Eastman Kodak Company 367
   Highlights. Vol. 14, no. 4, Nov. 1961.    RE0000447652    1989-11-29   
Eastman Kodak Company

 

48



--------------------------------------------------------------------------------

368    Highlights. Vol. 15, no. 1, 1962.    RE0000500181    1990-12-03   
Eastman Kodak Company 369    Highlights. Vol. 15, no. 2, May 1962.   
RE0000500188    1990-12-03    Eastman Kodak Company 370    Highlights. Vol. 15,
no. 3, 1962.    RE0000500197    1990-12-03    Eastman Kodak Company 371   
Highlights. Vol. 15, no. 4, 1962.    RE0000500201    1990-12-03    Eastman Kodak
Company 372    Highlights. Vol. 16, no. 1, Feb. 1963.    RE0000549425   
1991-11-12    Eastman Kodak Company 373    Highlights. Vol. 16, no. 2, May 1963.
   RE0000549431    1991-11-12    Eastman Kodak Company 374    Highlights. Vol.
16, no. 3, Aug. 1963.    RE0000549441    1991-11-12    Eastman Kodak Company 375
   Highlights. Vol. 16, no. 4, Oct. 1963.    RE0000549447    1991-11-12   
Eastman Kodak Company 376    Highlights. Vol. 7, no. 1, Mar. 1954.   
RE0000140264    1982-10-14    Eastman Kodak Company 377    Highlights. Vol. 7,
no. 2.    RE0000140266    1982-10-14    Eastman Kodak Company 378    Highlights.
Vol. 7, no. 3.    RE0000140267    1982-10-14    Eastman Kodak Company 379   
Highlights. Vol. 7, no. 4.    RE0000140270    1982-10-14    Eastman Kodak
Company 380    Highlights. Vol. 9, no. 1, Mar. 15, 1956.    RE0000230805   
1984-12-24    Eastman Kodak Company 381    Highlights. Vol. 9, no. 2, May 15,
1956.    RE0000230806    1984-12-24    Eastman Kodak Company 382    Highlights.
Vol. 9, no. 3, Aug. 24, 1956.    RE0000230809    1984-12-24    Eastman Kodak
Company 383    Highlights. Vol. 9, no. 4, Nov. 15, 1956.    RE0000230812   
1984-12-24    Eastman Kodak Company 384    How film is made for your camera,
692’.    RE0000549420    1991-11-12    Eastman Kodak Company 385    How Kodalith
film is made.    RE0000411318    1988-12-21    Eastman Kodak Company 386    How
safe is your safelight? : a guide to darkroom illumination.    TX0002420470   
1988-10-07    Eastman Kodak Company 387    How to be a knockout with A V! : 15
key tips on producing exciting and effective presentations using visuals and
sound.    TX0001622796    1985-06-24    Eastman Kodak Company 388    How to be a
knockout with AV! : key tips on producing exciting and effective presentations
using visuals and sound.    TX0003856720    1994-06-14    Eastman Kodak Company
389    How to copy-dot.    TX0000519928    1980-08-04    Eastman Kodak Company
390    How to make a contact positive/duplicate negative.    TX0001016336   
1982-11-15    Eastman Kodak Company 391    How to make a halftone.   
TX0000519925    1980-08-04    Eastman Kodak Company 392    How to make a line
shot.    TX0000519926    1980-08-04    Eastman Kodak Company 393    How to make
an offset litho plate with a Kodak polymatic S litho plate.    TX0001016335   
1982-11-15    Eastman Kodak Company 394    How to make black-and-white halftones
from color prints : Q-150s.    TX0001031803    1982-11-22    Eastman Kodak
Company 395    How to make contacts with Kodak PMT thin receiver paper AD and
Kodak phototypesetting papers : Q-160h.    TX0001031804    1982-11-22    Eastman
Kodak Company 396    How to make continuous (repeating) sound-slide programs.   
TX0000751419    1981-07-21    Eastman Kodak Company 397    How to make good
pictures.    RE0000273639    1985-12-30    Eastman Kodak Company 398    How to
make good pictures.    RE0000015614    1979-01-15    Eastman Kodak Company 399
   How to make halftones from three- dimensional copy : Q-150t.    TX0001031807
   1982-11-22    Eastman Kodak Company 400    How to make posterizations with
Kodak PMT materials : Q-160k.    TX0001031806    1982-11-22    Eastman Kodak
Company 401    How to make rapid-access halftones (with Kodak products for
rapid-access processing)    TX0001016334    1982-11-15    Eastman Kodak Company
402    How to make spreads, chokes, and outline letters with Kodak PMT materials
: Q- 160i.    TX0001031805    1982-11-22    Eastman Kodak Company 403    How to
organize a camera club.    RE0000600933    1992-12-11    Eastman Kodak Company

 

49



--------------------------------------------------------------------------------

404    How to process and print black-and-white films.    TX0000092955   
1978-07-14    Eastman Kodak Company 405    How to process color negatives using
process C-41 : Kodacolor II film, Kodak Vericolor II film, Kodacolor 400 film.
   TX0000168441    1978-12-26    Eastman Kodak Company 406    How to process
Kodak Ektachrome 14 paper and Kodak Ektachrome 2203 paper in continuous and
roller-transport processors.    TX0000783108    1981-10-09    Eastman Kodak
Company 407    How to select a contact screen : Q-150r.    TX0001031802   
1982-11-22    Eastman Kodak Company 408    How to set up a process camera for
graphic arts work.    TX0001016337    1982-11-15    Eastman Kodak Company 409   
How to take good pictures : a photo guide by Kodak.    TX0003347758   
1992-06-25    Eastman Kodak Company 410    How to take good pictures : a photo
guide by Kodak.    TX0002792732    1990-04-23    Eastman Kodak Company 411   
How to take good pictures : a photo guide by Kodak.    TX0002419570   
1988-10-07    Eastman Kodak Company 412    How to take good pictures : a photo
guide by Kodak.    TX0000877365    1982-03-18    Eastman Kodak Company 413   
How to unpack and assemble Kodak starfiche reader-printer IES : [pt. no.
637210].    TX0000471701    1980-05-14    Eastman Kodak Company 414    How to
unpack and assemble Kodak Starvue reader IES and reader-printer IES.   
TX0000471709    1980-05-14    Eastman Kodak Company 415    How to use Kodak 16
and 35 mm viewer- inserters, model 2.    TX0000328411    1979-08-30    Eastman
Kodak Company 416    How to use Kodak copyprint workcenter model 1.   
TX0000471706    1980-05-14    Eastman Kodak Company 417    How to use Kodak
IMT-100 and IMT- 150 microimage terminals IES.    TX0000471702    1980-05-14   
Eastman Kodak Company 418    How to use Kodak oracle microimage terminal I E S.
   TX0000446065    1980-03-28    Eastman Kodak Company 419    How to use Kodak
Starvue reader IES and reader-printer IES.    TX0000475424    1980-05-14   
Eastman Kodak Company 420    How to use the computer forms guide on Kodak
Ektaprint copier-duplicators.    TX0000713065    1981-06-23    Eastman Kodak
Company 421    How to use the document transport guide for Kodak Reliant
intelligent microfilmer 2000.    TX0001622798    1985-06-24    Eastman Kodak
Company 422    How to use the Kodak code bit comparator.    TX0000720509   
1981-06-23    Eastman Kodak Company 423    How to use the Kodak dry dot etching
system program DDE with the Quadram Datavue 25 computer and the Epson LX- 80
printer.    TX0002531338    1989-02-03    Eastman Kodak Company 424    How to
use the Kodak Ektagraphic CT1000 16 millimeter projector.    TX0001129696   
1983-05-19    Eastman Kodak Company 425    How to use the Kodak SII
phototypesetting processor.    TX0000985789    1982-09-20    Eastman Kodak
Company 426    How to use the Kodak SII phototypesetting processor : [pub. Pt.
no. 637047].    TX0000471695    1980-05-14    Eastman Kodak Company

 

50



--------------------------------------------------------------------------------

427    How to use the Kodak starfiche reader- printer IES : [pt. no. 637209].   
TX0000471696    1980-05-14    Eastman Kodak Company 428    How to use the Kodak
VR35 camera, K40.    TX0002207500    1987-12-09    Eastman Kodak Company 429   
How to use the Kodak VR35 camera, K400.    TX0002190101    1987-11-18    Eastman
Kodak Company 430    How to use the Kodak VR35 camera, K80.    TX0002182853   
1987-11-18    Eastman Kodak Company 431    How to use the Kodak VR35 camera,
K80/AF-1.    TX0002378233    1988-08-10    Eastman Kodak Company 432    How to
use the Mickey-matic camera by Kodak.    TX0002423575    1988-10-07    Eastman
Kodak Company 433    How to use the Recordak portable microfilmer model RP-2.   
TX0000401562    1980-01-21    Eastman Kodak Company 434    How to use the
Recordak Reliant 750 AC and 750 AR feeders.    TX0000723136    1981-06-23   
Eastman Kodak Company 435    How to use the recordak reliant 750 image marker,
document sensor, document sensor/imprinter, intelligent controller.   
TX0000661826    1981-03-26    Eastman Kodak Company 436    How to use the
recordak reliant 750 image marker, document sensor, document sensor/imprinter,
intelligent controller.    TX0001105364    1983-03-11    Eastman Kodak Company
437    How to use your mixing tanks to reduce the chance of contamination :
Kodak publication no. Z-2.    TX0000136123    1978-10-16    Eastman Kodak
Company 438    Hypersensitization of infrared emulsions by bathing in silver
nitrate solution : [Kodak pamphlet no.] P7-670.    TX0000279267    1979-06-21   
Eastman Kodak Company 439    IBM series III model 85 machine type 8885 : key
operator instructions.    TX0002681313    1989-10-30    Eastman Kodak Company
440    Image-stability data : Kodachrome films.    TX0002419283    1988-10-07   
Eastman Kodak Company 441    Image-stability data : Kodak Ektachrome films
(process E-6)    TX0002420472    1988-10-07    Eastman Kodak Company 442   
Images, images, images : the book of programmed multi-image production / written
for Kodak by Michael F. Kenny and Raymond F. Schmitt.    TX0001210420   
1983-08-29    Eastman Kodak Company 443    Imaging tips for high-quality
radiographs.    TX0002723094    1989-12-29    Eastman Kodak Company 444   
Imaging tips for high-quality radiographs.    TX0002652595    1989-04-04   
Eastman Kodak Company 445    Impressions / Thornton Cline.    PA0000039572   
1979-04-24    Thornton Cline & Eastman Kodak Company 446    Index of the
proceedings of Interface microelectronics seminars.    TX0000401430   
1980-01-21    Eastman Kodak Company 447    Index to Kodak information.   
CSN0025849    1984    Eastman Kodak Company 448    Index to Kodak information.
   CSN0025849    1983    Eastman Kodak Company 449    Index to Kodak
information.    CSN0025849    1982    Eastman Kodak Company 450    Index to
Kodak information.    CSN0025849    1981    Eastman Kodak Company 451    Index
to Kodak information.    CSN0025849    1980    Eastman Kodak Company 452   
Infection control in the dental office.    TX0002742176    1990-01-22    Eastman
Kodak Company 453    Information age technology.    TX0002150834    1987-09-08
   Eastman Kodak Company 454    Information from Kodak : chemicals.   
TX0002577623    1989-05-22    Eastman Kodak Company 455    Information from
Kodak : reference : Reciprocity data : Kodak films.    TX0002206306   
1987-12-09    Eastman Kodak Company

 

51



--------------------------------------------------------------------------------

456    Infrared and ultraviolet photography.    RE0000552585    1991-11-12   
Eastman Kodak Company 457    Infrared and ultraviolet photography.   
RE0000448938    1989-11-29    Eastman Kodak Company 458    Infrared and
ultraviolet photography.    RE0000185710    1983-12-12    Eastman Kodak Company
459    Inside story (motion picture, 36 mins./1290’)    RE0000500176   
1990-12-03    Eastman Kodak Company 460    Installation and operation Kodak
versamat film processor, model 11A.    RE0000552583    1991-11-12    Eastman
Kodak Company 461    Installation data for the Kodak polymatic plate processor :
model 30.    TX0000321800    1979-08-30    Eastman Kodak Company 462   
Installation data for the Kodak polymatic plate processor model 48A : [pub. Pt.
no. 667295.].    TX0000471686    1980-05-14    Eastman Kodak Company 463   
Installation data for the Kodak Startech processor : model 344.    TX0000321797
   1979-08-30    Eastman Kodak Company 464    Installation data for the Kodak
Startech processor, models 244 and 244T : [publication pt. no. 667920].   
TX0000193822    1979-01-12    Eastman Kodak Company 465    Installation data for
the Kodak Versamat processor, model 317C-N.    TX0000401560    1980-01-21   
Eastman Kodak Company 466    Installation data supplement for the Kodak
Supermatic-Star processor, model 342 and the Kodak Startech processor, model 344
: new water and plumbing requirements.    TX0000069171    1978-05-26    Eastman
Kodak Company 467    Installation procedures for the Kodak X- Omat processor
model M3.    RE0000552590    1991-11-12    Eastman Kodak Company 468   
Installing & using the Kodak professional data card manual equipment.   
TX0002182858    1987-11-18    Eastman Kodak Company 469    Installing and
maintaining the Kodak 2610 printing attachment assembly (110) ….    TX0000072487
   1978-07-24    Eastman Kodak Company 470    Installing and maintaining the
Kodak film gate speed-up assembly.    TX0000519927    1980-08-04    Eastman
Kodak Company 471    Installing and maintaining the Kodak negative reorder
cutter, February 1978.    TX0000008230    1978-03-10    Eastman Kodak Company
472    Installing and maintaining the Kodak negative reorder cutter : [pub. Pt.
no. 638812].    TX0000118793    1978-09-25    Eastman Kodak Company 473   
Installing and maintaining the Kodak negative reorder laminator, February 1978.
   TX0000008227    1978-03-10    Eastman Kodak Company 474    Installing and
maintaining the Kodak negative reorder laminator : [pub. Pt. no. 638810].   
TX0000118799    1978-09-25    Eastman Kodak Company 475    Installing and
operating the improved 2300 circuit board on the Kodak Autoclass 2620 printing
unit, model 2.    TX0000214574    1979-02-27    Eastman Kodak Company 476   
Installing and operating the Kodak 2610 subtractive filter unit, 3  1⁄2—4-inch.
   TX0000484584    1980-05-27    Eastman Kodak Company 477    Installing and
operating the Kodak 2610 subtractive filter unit, 3  1⁄2-4-inch.    TX0000519924
   1980-08-04    Eastman Kodak Company 478    Installing and operating the Kodak
2610 subtractive filter unit 3  1⁄2-4-inch.    TX0000390354    1979-12-17   
Eastman Kodak Company

 

52



--------------------------------------------------------------------------------

479    Installing and using the Kodak Bisnet service retail management bar code
scanner.    TX0002182884    1987-11-18    Eastman Kodak Company 480   
Installing and using the Kodak professional data card manual equipment.   
TX0002206284    1987-12-09    Eastman Kodak Company 481    Installing and using
the Kodak spring blade squeegee assembly, models 421 and 422.    TX0000513989   
1980-06-23    Eastman Kodak Company 482    Installing and using voltage jack kit
on the Kodak color printer models 5S, 5S-2, 8S, and 8S-2K.    TX0000368567   
1979-10-31    Eastman Kodak Company 483    Installing hardware for KODAK BISNET
SERVICE.    TX0003487221    1987-11-23    Eastman Kodak Company 484   
Installing Kodak print-cutting marker bracket, model 5S and the Kodak print-
cutting marker bracket, model 5B-K for the Kodak print marker, model 5.   
TX0000485584    1980-05-27    Eastman Kodak Company 485    Installing the Kodak
2610 universal borderless mask and roller guides : [pub. Pt. no. 637229].   
TX0000471697    1980-05-14    Eastman Kodak Company 486    Installing the Kodak
3  1⁄2-inch and 5-inch borderless marker bracket, model 5S.    TX0000390358   
1979-12-17    Eastman Kodak Company 487    Installing the Kodak 3  1⁄2-inch and
5-inch borderless marker bracket, model 5S.    TX0000214576    1979-02-27   
Eastman Kodak Company 488    Installing the Kodak 7-day timer, model 40 for use
with the Kodak precise-temp control.    TX0000149271    1978-12-01    Eastman
Kodak Company 489    Installing the Kodak balancing filter assembly 2610.   
TX0000368584    1979-10-15    Eastman Kodak Company 490    Installing the Kodak
contact printing attachment, model 5S : on the Kodak color printer, model 5S
series or the Kodak MC-5 digital color printer.    TX0000513994    1980-06-23   
Eastman Kodak Company 491    Installing the Kodak multiple print controller
model 400 : [pub. Pt. no. 637046].    TX0000471682    1980-05-14    Eastman
Kodak Company 492    Installing the Kodak multiple print controller model 400 :
[pub. Pt. no. 637991].    TX0000255374    1979-05-11    Eastman Kodak Company
493    Installing the Kodak print-cutting marker bracket, model 8S/11S.   
TX0000471705    1980-05-14    Eastman Kodak Company 494    Installing the Kodak
tension arm assembly (1000 foot) on the Kodak color printer model 5S series.   
TX0000069172    1978-05-26    Eastman Kodak Company 495    Installing the new
printer control tool filter assembly.    TX0002420473    1988-10-07    Eastman
Kodak Company 496    Instructions for processing Kodak Ektachrome 2203 paper in
rotary-tube processors.    TX0000223227    1979-03-26    Eastman Kodak Company
497    Interface ….    CSN0011448    1978    Eastman Kodak Company

 

53



--------------------------------------------------------------------------------

498    International glossary of micrographic terms = Internationale Begriffe
der Mikrografie = Glossario internacional de micrografia = Lexique international
des termes utilises en micrographie = Glossario internazionale di micrografia =
Internationale verklare    TX0000149252    1978-12-01    Eastman Kodak Company
499    International photography.    TX0001258572    1983-11-18    Eastman Kodak
Company 500    International photography.    TX0001300358    1984-03-02   
Eastman Kodak Company 501    International photography.    TX0001014338   
1982-11-15    Eastman Kodak Company 502    International photography /
[contributors, Martin Folb, John Thornton, Robert Dowling, … et al.]   
TX0000751412    1981-07-21    Eastman Kodak Company 503    International
photography / [contributors, Richard W. Smith, Michel Pilon, Klaus Ohlenforst …
et al.]    TX0001194339    1983-08-19    Eastman Kodak Company 504   
International photography / Kodak.    CSN0037651    1982    Eastman Kodak
Company 505    International photography / Kodak.    CSN0037651    1981   
Eastman Kodak Company 506    International photography / Kodak.    CSN0037651   
1980    Eastman Kodak Company 507    Introduction to color photographic
processing.    TX0000107694    1978-09-11    Eastman Kodak Company 508   
Introduction to color printer control for photofinishers using noncomputerized
printers : [publication no.] Z-500.    TX0000148710    1978-09-25    Eastman
Kodak Company 509    Introduction to color process monitoring.    TX0002461544
   1988-12-08    Eastman Kodak Company 510    Introduction to color process
monitoring.    TX0000531627    1980-08-04    Eastman Kodak Company 511   
Introduction to medical radiographic imaging / compiled, edited, and written in
part by Robert J. Pizzutiello, Jr. and John E. Cullinan.    TX0003818351   
1994-06-14    Eastman Kodak Company 512    Introduction to photoplotting.   
TX0000661815    1981-03-26    Eastman Kodak Company 513    Introduction to
processing and printing Kodak color films.    TX0000321790    1979-08-30   
Eastman Kodak Company 514    Itpais basic reference file : by records sequence
number & patent number, A1, A2, A3, A4 ; Itpais correspondence file : rotated
index by patent number, B1, B2, B3.    TX0000093077    1978-07-11    Eastman
Kodak Company 515    ITPAIS: basic reference file : [no.] A1[- A4].   
TX0000369709    1979-10-23    Eastman Kodak Company 516    Itpais chemical
trivial name file, I1.    TX0000120342    1978-04-25    Eastman Kodak Company
517    Itpais : full text of patents.    TX0000039000    1978-05-05    Eastman
Kodak Company 518    Itpais M C C-T S S screens : inverted files & rotated
indexes, G1.    TX0000120340    1978-04-25    Eastman Kodak Company 519   
Itpais polymer reference file, J1.    TX0000120341    1978-04-25    Eastman
Kodak Company 520    Itpais ring cut codes : inverted file & rotated index, H1,
H2.    TX0000120343    1978-04-25    Eastman Kodak Company 521    Itpais,
subject index with patent numbers : [no.] C1[-4].    TX0000149273    1978-07-12
   Eastman Kodak Company 522    Itpais thesaurus with associated listings : K1.
   TX0000093076    1978-07-11    Eastman Kodak Company 523    Joy of
photographing people / the editors of Eastman Kodak Company.    TX0001425493   
1984-07-05    Eastman Kodak Company & Addison-Wesley Publishing Company

 

54



--------------------------------------------------------------------------------

524    Joy of photography / by the editors of Eastman Kodak Company.   
TX0003179149    1991-11-05    Eastman Kodak Company 525    Joy of photography /
by the editors of Eastman Kodak Company ; editorial design by Bernard Quint.   
TX0000416132    1979-11-23    Eastman Kodak Company 526    KAD material
specifications : update no. 87-4.    TX0002189482    1987-11-18    Eastman Kodak
Company 527    KEEPS electronic publishing system : 1510 scanner operator’s
guide.    TX0002531337    1989-02-03    Eastman Kodak Company 528    KEEPS Kodak
Ektaprint electronic publishing system 1308 printer subsystem guide.   
TX0002576716    1989-05-22    Eastman Kodak Company 529    KEEPS, Kodak
Ektaprint electronic publishing system : 1320 printer operator’s guide.   
TX0002675775    1989-10-30    Eastman Kodak Company 530    KEEPS: Kodak
Ektaprint electronic publishing system : 1510 scanner operator’s guide.   
TX0002675798    1989-10-30    Eastman Kodak Company 531    KEEPS—Kodak ektaprint
electronic publishing system : installation planning guide.    TX0002604375   
1989-02-03    Eastman Kodak Company 532    KEEPS : Kodak Ektaprint electronic
publishing system, release 3.0 : user’s guide for document composition.   
TX0003236887    1991-08-19    Eastman Kodak Company 533    KEEPS, Kodak
Ektaprint electronic publishing system : user’s guide for document composition.
   TX0002488995    1989-02-03    Eastman Kodak Company 534    Know thyself;
motion picture.    RE0000500179    1990-12-03    Eastman Kodak Company 535   
Kodachrome 25, 64, and 200— professional films.    TX0002482529    1988-10-07   
Eastman Kodak Company 536    Kodachrome 25, Kodachrome 64, Kodachrome
200—professional film (daylight)    TX0002206537    1987-12-09    Eastman Kodak
Company 537    Kodachrome 40 film 5070 (type A)    TX0000039701    1978-04-14   
Eastman Kodak Company 538    Kodachrome II manual, 35mm.    RE0000500165   
1990-12-03    Eastman Kodak Company 539    Kodachrome II manual, 8-16 mm.   
RE0000500162    1990-12-03    Eastman Kodak Company 540    Kodachrome manual.   
RE0000500163    1990-12-03    Eastman Kodak Company 541    Kodachrome manual,
8-16 mm.    RE0000500164    1990-12-03    Eastman Kodak Company 542    Kodacolor
400 film.    TX0000519922    1980-08-04    Eastman Kodak Company 543   
Kodacolor 400 film : [publication no. E- 82].    TX0000073191    1978-06-12   
Eastman Kodak Company 544    Kodacolor gold 100 film.    TX0002189487   
1987-11-18    Eastman Kodak Company 545    Kodacolor manual.    RE0000500166   
1990-12-03    Eastman Kodak Company 546    Kodacolor VR-G 200 film.   
TX0002189486    1987-11-18    Eastman Kodak Company 547    Kodagraph
Autopositive paper, ultra-thin, A1 : Autopositive paper A1 : [pamphlet D-7].   
TX0000107686    1978-09-11    Eastman Kodak Company 548    Kodagraph projection
paper, lightweight, P4 : [pamphlet no. G-92].    TX0000193824    1979-01-12   
Eastman Kodak Company 549    Kodagraph projection positive film P P 4 :
photographic and physical properties.    TX0000072495    1978-04-10    Eastman
Kodak Company 550    Kodagraph Super-K contact paper KCT4 : [pamphlet no. G-92].
   TX0000193823    1979-01-12    Eastman Kodak Company 551    Kodagraph transtar
material TN4 : [publication no. G-86].    TX0000223230    1979-03-26    Eastman
Kodak Company

 

55



--------------------------------------------------------------------------------

552    Kodagraph Transtar: paper T C 5, paper T P 5.    TX0000072484   
1978-07-24    Eastman Kodak Company 553    Kodagraph Transtar paper TPP5.   
TX0000149254    1978-11-13    Eastman Kodak Company 554    Kodagraph wash-off
projection film WP1/SO-294, Kodagraph wash-off projection film WP2/SO-295.   
TX0000471690    1980-05-14    Eastman Kodak Company 555    Kodak 110 cartridge
winder, cartridge opener, cartridge stripper, heat seal splicer : [no. P5-230].
   TX0000073189    1978-06-12    Eastman Kodak Company 556    Kodak 1981-82
photographic products reference guide.    TX0000713063    1981-06-23    Eastman
Kodak Company 557    Kodak 2085 copier-duplicator : key operator instructions,
copy controller, pt. no. 983033.    TX0003385630    1992-08-21    Eastman Kodak
Company 558    Kodak 2085 copier-duplicator : user’s guide, pt. no. 983032.   
TX0003385629    1992-08-21    Eastman Kodak Company 559    Kodak 2610B color
printer-computer assembly with reorder handling equipment.    TX0000223223   
1979-03-26    Eastman Kodak Company 560    Kodak 2610C color printer—computer
assembly.    TX0000471708    1980-05-14    Eastman Kodak Company 561    Kodak
2620D color printer.    TX0000137791    1978-10-31    Eastman Kodak Company 562
   Kodak 312 color printer-DPC/DCPU : ser. 2.    TX0002182852    1987-11-18   
Eastman Kodak Company 563    Kodak 312 color printer XL.    TX0002425752   
1988-10-07    Eastman Kodak Company 564    Kodak 312 color printers : DPC/DPCU.
   TX0002652704    1989-04-04    Eastman Kodak Company 565    Kodak 3510 color
printer : operating.    TX0000985659    1982-09-07    Eastman Kodak Company 566
   Kodak 3510 or 3510A color printers running on the Kodak 3510 program
diskette, series 5.    TX0002425751    1988-10-07    Eastman Kodak Company 567
   Kodak A V equipment memo : technical information about audiovisual equipment.
   CSN0037794    1982    Eastman Kodak Company 568    Kodak A V equipment memo :
technical information about audiovisual equipment.    CSN0037794    1981   
Eastman Kodak Company 569    Kodak Accudata peripheral devices manual.   
TX0002378131    1988-08-10    Eastman Kodak Company 570    Kodak Accudata
printer controller XL/for 312 printing (series 1.0)    TX0002488861   
1989-02-03    Eastman Kodak Company 571    Kodak Accudata printer controller
XL/for single lens printing (series 2.0)    TX0002378128    1988-08-10   
Eastman Kodak Company 572    Kodak accudata printer controller XL/multi lens
manual (series 2)    TX0002419083    1988-10-07    Eastman Kodak Company 573   
Kodak Accudata printer controller XL/multi lens manual (series 3)   
TX0003243252    1989-05-22    Eastman Kodak Company 574    Kodak Accudata
printer controller XL/single lens manual (series 3.0)    TX0002576715   
1989-05-22    Eastman Kodak Company 575    Kodak aerial exposure computer.   
RE0000411278    1988-12-21    Eastman Kodak Company 576    Kodak Aerochrome
duplicating film 2447 (Estar base) : aerial data.    TX0000999480    1982-10-05
   Eastman Kodak Company 577    Kodak Aerochrome infrared film 2443 (Estar base)
: aerial data.    TX0000999484    1982-10-05    Eastman Kodak Company 578   
Kodak Aerochrome MS film 2448 (Estar base)    TX0001119158    1983-05-19   
Eastman Kodak Company 579    Kodak Aerocolor negative film 2445 (ESTAR base)   
TX0001017290    1982-11-15    Eastman Kodak Company

 

56



--------------------------------------------------------------------------------

580    Kodak Aerographic direct duplicating film 2422 (ESTAR base)   
TX0001017287    1982-11-15    Eastman Kodak Company 581    Kodak Aerographic
duplicating film 2421 (Estar base), Kodak Aerographic duplicating film 4421
(Estar thick base), Kodak aerial duplicating film (Estar thin base) SO-122 :
aerial data.    TX0000999485    1982-10-05    Eastman Kodak Company 582    Kodak
angle indicator.    RE0000600934    1992-12-11    Eastman Kodak Company 583   
Kodak audio-visual products catalog.    TX0001210244    1983-08-29    Eastman
Kodak Company 584    Kodak audiovisual products catalog.    CSN0062582    1984
   Eastman Kodak Company 585    Kodak B/W photographic papers : [publication no.
G-1, catalog no. 152 8314].    TX0000073194    1978-06-12    Eastman Kodak
Company 586    Kodak Bisnet business services software.    TX0002182879   
1987-11-18    Eastman Kodak Company 587    KODAK BISNET business services
software series 2.00 : temporary manual.    TX0003487223    1987-11-23   
Eastman Kodak Company 588    Kodak Bisnet business services software, series
2.10.    TX0002182883    1987-11-18    Eastman Kodak Company 589    Kodak BISNET
business services software : user’s manual.    TX0002675789    1989-10-30   
Eastman Kodak Company 590    KODAK BISNET retail management software cash
register series 1.00 : pt. 1.    TX0003487226    1987-11-23    Eastman Kodak
Company 591    KODAK BISNET retail management software cash register series 1.00
: pt. 2.    TX0003487225    1987-11-23    Eastman Kodak Company 592    Kodak
black & white darkroom dataguide.    TX0005489084    2002-02-25    Eastman Kodak
Company 593    Kodak black-&-white reversal motion picture films—sports :
quick-look reference : [Kodak publication no.] H-61.    TX0000368592   
1979-10-26    Eastman Kodak Company 594    Kodak black-and-white darkroom
dataguide.    TX0002521124    1989-02-03    Eastman Kodak Company 595    Kodak
black-and-white darkroom dataguide.    TX0000321791    1979-08-31    Eastman
Kodak Company 596    Kodak black-and-white darkroom dataguide : B & W.   
TX0000649226    1981-03-04    Eastman Kodak Company 597    Kodak black-and-white
instrumentation films.    TX0001023579    1982-11-15    Eastman Kodak Company
598    Kodak black-and-white instrumentation films : [publication no. P-92].   
TX0000390356    1979-12-17    Eastman Kodak Company 599    Kodak black-and-white
paper selector.    TX0000519921    1980-08-04    Eastman Kodak Company 600   
Kodak bulletin for the graphic arts.    CSN0030100    1980    Eastman Kodak
Company 601    Kodak business card accessory system 50.    TX0002400496   
1988-08-15    Eastman Kodak Company 602    Kodak camera guide.    RE0000358154
   1987-12-09    Eastman Kodak Company 603    Kodak cassette holder and the
Kodamatic cassette holder adapter.    TX0000783109    1981-10-09    Eastman
Kodak Company 604    Kodak catalog of educational materials …    CSN0050281   
1981    Eastman Kodak Company 605    Kodak catalog of educational materials.   
TX0000321796    1979-08-30    Eastman Kodak Company 606    Kodak centennial desk
calendar …    CSN0021605    1979    Eastman Kodak Company 607    Kodak
chromagram developing apparatus (13259)    TX0002206307    1987-12-09    Eastman
Kodak Company 608    Kodak cold water filter assembly : [publication pt. no.
638958].    TX0000193820    1979-01-12    Eastman Kodak Company

 

57



--------------------------------------------------------------------------------

609    Kodak color & b/w films for still and movie cameras : information sheet :
[Kodak pamphlet no. F-4].    TX0000401558    1980-01-21    Eastman Kodak Company
610    Kodak color darkroom dataguide.    TX0002675618    1989-10-30    Eastman
Kodak Company 611    Kodak color darkroom dataguide.    TX0000474174   
1980-05-14    Eastman Kodak Company 612    Kodak color dataguide.   
RE0000600939    1992-12-11    Eastman Kodak Company 613    Kodak color
dataguide.    RE0000552580    1991-11-12    Eastman Kodak Company 614    Kodak
color dataguide.    RE0000411288    1988-12-21    Eastman Kodak Company 615   
Kodak color dataguide : [publication no. R-19].    TX0000093426    1978-08-07   
Eastman Kodak Company 616    Kodak color exposure strips (C110, C126, or C135).
   TX0000266565    1979-06-07    Eastman Kodak Company 617    Kodak color
exposure strips (C110, C126, or C135).    TX0000279272    1979-06-07    Eastman
Kodak Company 618    Kodak color films.    RE0000600922    1992-12-11    Eastman
Kodak Company 619    Kodak color films for instrumentation.    TX0001233019   
1983-11-18    Eastman Kodak Company 620    Kodak color films for
instrumentation.    TX0000661818    1981-03-26    Eastman Kodak Company 621   
Kodak color films : for professional use.    TX0000072481    1978-07-24   
Eastman Kodak Company 622    Kodak color films : for professional use / [Bruce
Ferguson, editor].    TX0000661825    1981-03-26    Eastman Kodak Company 623   
Kodak color films for still cameras : AE- 41.    TX0000999729    1982-10-05   
Eastman Kodak Company 624    Kodak color films : the differences between
professional films and general picture —taking films.    TX0002420474   
88-10-07    Eastman Kodak Company 625    Kodak color handbook.    RE0000103026
   1981-10-15    Eastman Kodak Company 626    Kodak color notes : a series of
pamphlets on new techniques for photomechanical color reproduction.   
CSN0021606    1981    Eastman Kodak Company 627    Kodak color notes : a series
of pamphlets on new techniques for photomechanical color reproduction.   
CSN0021606    1980    Eastman Kodak Company 628    Kodak color notes : a series
of pamphlets on new techniques for photomechanical color reproduction.   
CSN0021606    1979    Eastman Kodak Company 629    Kodak Color of Christmas—140
lights in motion, extra bright : no. K11401.    VA0000496802    1992-03-19   
Eastman Kodak Company 630    Kodak Color of Christmas—50 light extra bright
“Add-A-Set” : indoor/outdoor : no. K20500.    VA0000496801    1992-03-19   
Eastman Kodak Company 631    Kodak color print viewing filter kit.   
TX0000751409    1981-07-21    Eastman Kodak Company 632    Kodak color printer,
S series color balancing using bull’s-eye control tools.    TX0000008232   
1978-03-10    Eastman Kodak Company 633    Kodak color printer, S series : color
balancing using pictorial control tools.    TX0000072482    1978-07-24   
Eastman Kodak Company 634    Kodak color printer, S series electrical checks and
adjustments for color balancing.    TX0000008233    1978-03-10    Eastman Kodak
Company 635    Kodak color printer, S series, timing check, control test, and
production using bull’s-eye control tools.    TX0000014318    1978-02-24   
Eastman Kodak Company 636    Kodak color printer, S series timing check, control
test, and production, using pictorial control tools.    TX0000069168   
1978-05-26    Eastman Kodak Company 637    Kodak color reproduction guides.   
TX0002786270    1990-04-09    Eastman Kodak Company

 

58



--------------------------------------------------------------------------------

638    Kodak color separation guides and gray scale.    TX0000093075   
1978-07-24    Eastman Kodak Company 639    Kodak compass : reproduction
processes/materials/industry news.    CSN0004452    1980    Eastman Kodak
Company 640    Kodak compass : reproduction processes/materials/industry news.
   CSN0004452    1979    Eastman Kodak Company 641    Kodak compass :
reproduction processes/materials/industry news.    CSN0004452    1978    Eastman
Kodak Company 642    Kodak compass. Vol. 1962, no. 1, 1962.    RE0000500184   
1990-12-03    Eastman Kodak Company 643    Kodak compass. Vol. 1964.   
RE0000600947    1992-12-11    Eastman Kodak Company 644    Kodak compass. Vol.
62, no. 2, 1962.    RE0000500128    1990-12-03    Eastman Kodak Company 645   
Kodak compass. Vol. 63, no. 1, 1963.    RE0000549429    1991-11-12    Eastman
Kodak Company 646    Kodak contact control guide : C-3.    TX0001194335   
1983-08-19    Eastman Kodak Company 647    Kodak curve plotting graph paper :
Kodak publication no. E-64.    TX0000168446    1978-12-26    Eastman Kodak
Company 648    Kodak customer service pamphlet.    CSN0017175    1983    Eastman
Kodak Company 649    Kodak customer service pamphlet.    CSN0017175    1981   
Eastman Kodak Company 650    Kodak customer service pamphlet.    CSN0017175   
1980    Eastman Kodak Company 651    Kodak customer service pamphlet.   
CSN0017175    1979    Eastman Kodak Company 652    Kodak data center/Q-700.   
TX0000368586    1979-10-26    Eastman Kodak Company 653    Kodak data for aerial
photography.    TX0001023580    1982-11-15    Eastman Kodak Company 654    Kodak
data module program flip chart.    TX0001088532    1983-03-14    Eastman Kodak
Company 655    Kodak data module/Q-700BW : black- and-white programs for the
graphic arts.    TX0000368585    1979-10-26    Eastman Kodak Company 656   
Kodak data module/Q-700BW, mod 2 : black-and-white programs for the graphic
arts.    TX0000484585    1980-05-27    Eastman Kodak Company 657    Kodak
datashow : composite video adapter.    TX0002419332    1988-10-07    Eastman
Kodak Company 658    Kodak Datashow HR/M projection pad : operator’s manual.   
TX0002378133    1988-08-10    Eastman Kodak Company 659    Kodak Datashow HR
system : operator’s manual for use with I B M PC or compatible.    TX0002423600
   1988-10-07    Eastman Kodak Company 660    Kodak dental X-ray products.   
TX0001028574    1982-11-22    Eastman Kodak Company 661    Kodak dental X-ray
products.    CSN0030101    1980    Eastman Kodak Company 662    Kodak dental
X-ray products . : list prices.    CSN0017176    1979    Eastman Kodak Company
663    Kodak desk calendar, 1979 : [Kodak pub. No. AC-100, cat 111 8827].   
TX0000118792    1978-09-25    Eastman Kodak Company 664    Kodak Desk calendar,
1983 / by the editors of Eastman Kodak Company ; [edited by Keith A. Boas ;
designed by William Sabia, E S & J Art, Inc.]    TX0001162594    1982-09-07   
Eastman Kodak Company 665    Kodak desk calendar, 1986 : cityscapes : a 14-month
appointment book and photographic visit to some of our world’s great cities.   
TX0001645173    1985-08-12    Eastman Kodak Company 666    Kodak desk calendar .
/ by the editors of Eastman Kodak Company.    CSN0037795    1981    Eastman
Kodak Company 667    Kodak Deskto II microfilmer : user’s manual.   
TX0002732085    1990-01-22    Eastman Kodak Company 668    Kodak DICONIX M150
Plus Printer for Macintosh computers : user’s guide.    TX0003010304   
1991-03-01    Eastman Kodak Company

 

59



--------------------------------------------------------------------------------

669    KODAK Digital Photoguide.    TX0006897577    2007-11-07    Eastman Kodak
Company 670    Kodak Digital Science imagery capture system.    TX0004408943   
1996-07-15    Eastman Kodak Company 671    Kodak Digital Science imagery
document management system.    TX0004408944    1996-07-15    Eastman Kodak
Company 672    Kodak Digital Science imagery HSM system.    TX0004408894   
1996-07-15    Eastman Kodak Company 673    Kodak Digital Science imagery viewer
system.    TX0004408945    1996-07-15    Eastman Kodak Company 674    Kodak
direct-screen color-separation dial.    RE0000600921    1992-12-11    Eastman
Kodak Company 675    Kodak Disc printing attachment, model 11 for Kodak MC
digital color printers.    TX0000967564    1982-09-07    Eastman Kodak Company
676    Kodak Disc printing attachment, model 11 for Kodak S-series color
printers.    TX0000967565    1982-09-07    Eastman Kodak Company 677    Kodak
Displaymaker video graphics system : user’s manual.    TX0002378188   
1988-08-10    Eastman Kodak Company 678    Kodak Double-X Aerographic film 2405
(Estar base) : aerial data.    TX0000999482    1982-10-05    Eastman Kodak
Company 679    Kodak dry dot etching system program (DDE) : instructions for the
experienced user.    TX0002675772    1989-10-30    Eastman Kodak Company 680   
Kodak dye transfer dataguide.    RE0000140262    1982-10-14    Eastman Kodak
Company 681    Kodak dye transfer dataguide.    RE0000067292    1980-10-10   
Eastman Kodak Company 682    Kodak dye transfer process.    RE0000015615   
1979-01-15    Eastman Kodak Company 683    Kodak EK 300 instant camera.   
TX0000149268    1978-11-13    Eastman Kodak Company 684    Kodak EK160 instant
camera.    TX0000254141    1979-04-20    Eastman Kodak Company 685    Kodak
Ektachem 100 analyzer : operator’s manual.    TX0001250625    1983-12-12   
Eastman Kodak Company 686    Kodak Ektachem 400 analyzer : operator’s manual.   
TX0001248624    1983-12-12    Eastman Kodak Company 687    Kodak Ektachem 400
analyzer : operator’s manual.    TX0000969537    1982-09-07    Eastman Kodak
Company 688    Kodak Ektachem 700 analyzer : guide to configurable features,
software version 2.0.    TX0002184771    1987-11-20    Eastman Kodak Company 689
   Kodak Ektachem clinical chemistry slides : colorimetric methodologies.   
TX0002675774    1989-10-30    Eastman Kodak Company 690    Kodak Ektachem four
chemistry analyzer : operator’s manual.    TX0000661827    1981-03-26    Eastman
Kodak Company 691    Kodak Ektachrome 2203 paper : a fast, versatile, color
reversal paper : [no.] E- 85.    TX0000442327    1980-01-28    Eastman Kodak
Company 692    Kodak Ektachrome color copier, model 11, and Kodak Ektachrome
color copier, model 18.    TX0002189291    1987-11-18    Eastman Kodak Company
693    Kodak ektachrome duplicating films (process E-6)    TX0003012063   
1991-03-01    Eastman Kodak Company 694    Kodak Ektachrome duplicating films
(process E-6).    TX0000402341    1980-01-21    Eastman Kodak Company 695   
Kodak Ektachrome EF aerographic film (ESTAR base) SO-397.    TX0001017289   
1982-11-15    Eastman Kodak Company 696    Kodak Ektachrome professional films
(process E-6)    TX0002420469    1988-10-07    Eastman Kodak Company 697   
Kodak Ektachrome professional films (process E-6)    TX0000783112    1981-10-09
   Eastman Kodak Company

 

60



--------------------------------------------------------------------------------

698    Kodak Ektachrome slide duplicating film 5071 (process E-6).   
TX0000072490    1978-04-10    Eastman Kodak Company 699    Kodak Ektachrome
video news film 2239/Estar base.    TX0000985575    1982-09-20    Eastman Kodak
Company 700    Kodak Ektachrome video news film (Estar base) SO-389 : [Kodak
publication no. G-83].    TX0000255375    1979-05-11    Eastman Kodak Company
701    Kodak Ektachrome video news film high speed (Estar base) SO-251 : [Kodak
publication no. G-84].    TX0000255376    1979-05-11    Eastman Kodak Company
702    Kodak ektacolor 2001 paper and ektacolor RA chemicals for photofinishers.
   TX0002206286    1987-12-09    Eastman Kodak Company 703    Kodak Ektacolor 78
paper : data release.    TX0000149258    1978-11-13    Eastman Kodak Company 704
   Kodak Ektacolor FilterFinder kit.    TX0000008234    1978-03-10    Eastman
Kodak Company 705    Kodak ektafiche collator operator training manual.   
TX0000649229    1981-03-04    Eastman Kodak Company 706    Kodak Ektagraphic III
AT projector : operating instructions.    TX0000713067    1981-06-23    Eastman
Kodak Company 707    Kodak Ektagraphic III E projector : operating instructions.
   TX0000713064    1981-06-23    Eastman Kodak Company 708    Kodak Ektagraphic
III ES projector : operating instructions.    TX0000713066    1981-06-23   
Eastman Kodak Company 709    Kodak Ektagraphic slide projectors.    TX0000014316
   1978-02-24    Eastman Kodak Company 710    Kodak ektagraphic tray bands (for
dissolve presentations).    TX0000649223    1981-03-04    Eastman Kodak Company
711    Kodak ektagraphic tray bands (for single- and multi-image presentations).
   TX0000649225    1981-03-04    Eastman Kodak Company 712    Kodak Ektaline 12
paper : photographic and physical properties.    TX0000669545    1981-03-26   
Eastman Kodak Company 713    Kodak Ektalite L5 overhead projector : operating
instructions.    TX0002378185    1988-08-10    Eastman Kodak Company 714   
Kodak Ektaplus 7008 printer : user’s guide.    Txu000453702    1991-03-01   
Eastman Kodak Company 715    Kodak ektaprint 1392 printer, model 24.   
TX0003012060    1991-03-01    Eastman Kodak Company 716    Kodak Ektaprint 1392
printer, model 24 : guide to document processing.    TX0002978633    1990-12-13
   Eastman Kodak Company 717    Kodak Ektaprint 1392 printer, model 24 : guide
to document processing, W-638.    TX0003236823    1992-01-08    Eastman Kodak
Company 718    Kodak Ektaprint 1392 printer : model 24 installation planning
guide.    TX0002732086    1990-01-22    Eastman Kodak Company 719    Kodak
Ektaprint 1392 printer, model 24 : interface development guide : W-639.   
TX0003227433    1992-01-08    Eastman Kodak Company 720    Kodak Ektaprint 220
copier-duplicators : key operator instructions.    TX0002675799    1989-10-30   
Eastman Kodak Company 721    Kodak Ektaprint 220 copier-duplicators : key
operator instructions, copy controller.    TX0002687023    1989-10-30    Eastman
Kodak Company 722    Kodak Ektaprint 22F copier-duplicators : key operator
instructions.    TX0002316706    1987-11-20    Eastman Kodak Company 723   
Kodak Ektaprint 300 duplicators : key operator instructions.    TX0002488862   
1989-02-03    Eastman Kodak Company 724    Kodak Ektaprint 300 duplicators : key
operator instructions copy controller.    TX0002576891    1989-05-22    Eastman
Kodak Company 725    Kodak Ektaprint 90 copier : key operator instructions,
A-208.    TX0002786007    1990-04-09    Eastman Kodak Company

 

61



--------------------------------------------------------------------------------

726    Kodak Ektaprint 95 copier : user’s guide.    TX0003354942    1992-06-29
   Eastman Kodak Company 727    Kodak Ektaprint electronic publishing system : K
E E P S 1530 scanner operator’s guide.    TX0002675797    1989-10-30    Eastman
Kodak Company 728    Kodak Ektaprint Electronic Publishing System : K E E P S
DECnet communications supplement.    TX0002577625    1989-05-22    Eastman Kodak
Company 729    Kodak Ektaprint electronic publishing system : KEEPS 1320 printer
operator’s guide.    TX0002687025    1989-10-30    Eastman Kodak Company 730   
Kodak Ektaprint electronic publishing system : KEEPS 1520 document processor
operator’s guide.    TX0002687024    1989-10-30    Eastman Kodak Company 731   
Kodak Ektaprint electronic publishing system : KEEPS DECnet communications
supplement.    TX0002687029    1989-10-30    Eastman Kodak Company 732    Kodak
EKTAPRINT electronic publishing system : KEEPS features guide (release 5.0)   
TX0002723095    1989-12-29    Eastman Kodak Company 733    Kodak Ektaprint
electronic publishing system : KEEPS SNA communications supplement.   
TX0002675788    1989-10-30    Eastman Kodak Company 734    Kodak Ektaprint
electronic publishing system : KEEPS translation tables supplement : A-191.   
TX0002675770    1989-10-30    Eastman Kodak Company 735    Kodak ektaprint
scanner management software.    TX0002731810    1990-01-22    Eastman Kodak
Company 736    Kodak ektaprint system administration management software.   
TX0002731812    1990-01-22    Eastman Kodak Company 737    Kodak ektaprint user
interface management software.    TX0002731811    1990-01-22    Eastman Kodak
Company 738    Kodak ektascan image transmission system P1 : user’s manual,
version 1.30    TX0002749050    1989-10-30    Eastman Kodak Company 739    Kodak
Ektascan image transmission system T1/R1 : user’s manual, version 1.00.   
TX0002569073    1989-05-22    Eastman Kodak Company 740    Kodak ektavolt
recording film SO-101 : [Kodak publication no. G-81].    TX0000471689   
1980-05-14    Eastman Kodak Company 741    Kodak Ektavolt recording film SO-102.
   TX0000485583    1980-05-27    Eastman Kodak Company 742    Kodak Ektrachrome
duplicating film 6121 (process E-6)    TX0000038208    1978-05-05    Eastman
Kodak Company 743    Kodak Ektralite 10 camera.    TX0000149270    1978-11-13   
Eastman Kodak Company 744    Kodak Ektralite 30 camera.    TX0000279262   
1979-06-21    Eastman Kodak Company 745    Kodak Ektramax camera.   
TX0000149269    1978-11-13    Eastman Kodak Company 746    Kodak electron image
film 4463.    TX0000039700    1978-04-14    Eastman Kodak Company 747    Kodak
elite fine-art paper.    TX0002206536    1987-12-09    Eastman Kodak Company 748
   Kodak enlarging color printer, models 8S-5 and 11S-5, Kodak roll paper
printer, model 11B-2.    TX0000168445    1978-12-26    Eastman Kodak Company 749
   Kodak exposure-development adjustment charts and key.    RE0000411280   
1988-12-21    Eastman Kodak Company 750    Kodak extaplus 7016 printer : user’s
guide.    TX0002979006    1990-12-13    Eastman Kodak Company 751    Kodak
films.    RE0000140263    1982-10-14    Eastman Kodak Company 752    Kodak
films.    RE0000015617    1979-01-15    Eastman Kodak Company

 

62



--------------------------------------------------------------------------------

753    Kodak films : color & black-and-white.    TX0000981737    1982-09-07   
Eastman Kodak Company 754    Kodak films : color & black-and-white : [Kodak
publication no.] AF-1.    TX0000014315    1978-03-10    Eastman Kodak Company
755    Kodak films for cathode-ray tube recording.    RE0000500142    1990-12-03
   Eastman Kodak Company 756    Kodak films in rolls for black-and-white
photography.    RE0000500157    1990-12-03    Eastman Kodak Company 757    Kodak
filters and lens attachments.    RE0000103025    1981-10-15    Eastman Kodak
Company 758    Kodak filters and lens attachments.    RE0000015616    1979-01-15
   Eastman Kodak Company 759    Kodak filters for scientific and technical uses
: [Kodak publication no.] B-3.    TX0000783831    1981-10-13    Eastman Kodak
Company 760    Kodak focus. Vol. 1, no. 1, 1962.    RE0000500192    1990-12-03
   Eastman Kodak Company 761    Kodak focus. Vol. 1, no. 2, 1962.   
RE0000500193    1990-12-03    Eastman Kodak Company 762    Kodak focus. Vol. 1,
no. 4, 1962.    RE0000500129    1990-12-03    Eastman Kodak Company 763    Kodak
focus. Vol. 1, no. 5, 1962.    RE0000500130    1990-12-03    Eastman Kodak
Company 764    Kodak focus. Vol. 2, no. 1, 1963.    RE0000549433    1991-11-12
   Eastman Kodak Company 765    Kodak focus. Vol. 2, no. 10, 1963.   
RE0000549454    1991-11-12    Eastman Kodak Company 766    Kodak focus. Vol. 2,
no. 2, 1963.    RE0000549434    1991-11-12    Eastman Kodak Company 767    Kodak
focus. Vol. 2, no. 3, 1963.    RE0000549435    1991-11-12    Eastman Kodak
Company 768    Kodak focus. Vol. 2, no. 4, 1963.    RE0000549436    1991-11-12
   Eastman Kodak Company 769    Kodak focus. Vol. 2, no. 5, 1963.   
RE0000549437    1991-11-12    Eastman Kodak Company 770    Kodak focus. Vol. 2,
no. 6, 1963.    RE0000549442    1991-11-12    Eastman Kodak Company 771    Kodak
focus. Vol. 2, no. 7, 1963.    RE0000549443    1991-11-12    Eastman Kodak
Company 772    Kodak focus. Vol. 2, no. 8, Sept. 1963.    RE0000549452   
1991-11-12    Eastman Kodak Company 773    Kodak focus. Vol. 2, no. 9, Nov.
1963.    RE0000549451    1991-11-12    Eastman Kodak Company 774    Kodak forms
reader, model 1 : guidelines for forms design.    TX0002687026    1989-10-30   
Eastman Kodak Company 775    Kodak funSaver 35 camera with film, outdoor use.   
VA0000566413    1993-06-10    Eastman Kodak Company 776    Kodak funSaver 35
flash camera with film, indoor-outdoor use.    VA0000566412    1993-06-10   
Eastman Kodak Company 777    Kodak funSaver 35, the film that’s a CAMERA.   
VA0000566414    1993-06-10    Eastman Kodak Company 778    Kodak funSaver 35
with flash, the film that’s a CAMERA.    VA0000566415    1993-06-10    Eastman
Kodak Company 779    Kodak Gold 100.    VA0000601803    1995-05-19    Eastman
Kodak Company 780    Kodak graphic arts exposure computer.    RE0000273649   
1985-12-30    Eastman Kodak Company 781    Kodak gray cards.    TX0003023826   
1991-03-01    Eastman Kodak Company 782    Kodak gray cards.    TX0003023827   
1991-03-01    Eastman Kodak Company 783    Kodak guide to 35 millimeter
photography.    TX0001480849    1984-12-21    Eastman Kodak Company 784    Kodak
guide to 35 millimeter photography : [Kodak publication no. AC-95].   
TX0000592874    1980-12-05    Eastman Kodak Company 785    Kodak guide to 35mm
photography.    TX0002597608    1989-06-08    Eastman Kodak Company 786    Kodak
guide to 35mm photography : techniques for better pictures : publication AC-95.
   TX0005203917    2000-04-28    Eastman Kodak Company 787    Kodak halftone
calculator.    TX0000649227    1981-03-04    Eastman Kodak Company 788    Kodak
handbook news. Vol. 60, no. 1.    RE0000411301    1988-12-21    Eastman Kodak
Company 789    Kodak handbook news. Vol. 60, no. 2.    RE0000411303   
1988-12-21    Eastman Kodak Company 790    Kodak handbook news. Vol. 60, no. 4.
   RE0000411309    1988-12-21    Eastman Kodak Company 791    Kodak handbook
news. Vol. 62, no. 1, 1962.    RE0000500186    1990-12-03    Eastman Kodak
Company

 

63



--------------------------------------------------------------------------------

792    Kodak handbook news. Vol. 62, no. 2, 1962.    RE0000500194    1990-12-03
   Eastman Kodak Company 793    Kodak handbook news. Vol. 62, no. 2, 1962.   
RE0000500196    1990-12-03    Eastman Kodak Company 794    Kodak Handbook news.
Vol. 62, no. 3, 1962.    RE0000500131    1990-12-03    Eastman Kodak Company 795
   Kodak handbook news. Vol. 63, no. 1, 1963.    RE0000549430    1991-11-12   
Eastman Kodak Company 796    Kodak handbook news. Vol. 63, no. 2, 1963.   
RE0000549444    1991-11-12    Eastman Kodak Company 797    Kodak handbook news.
Vol. 63, no. 3, 1963.    RE0000549453    1991-11-12    Eastman Kodak Company 798
   Kodak HC-110 developer.    TX0002189290    1987-11-18    Eastman Kodak
Company 799    [KODAK high capacity storage system software]    TX0004249447   
1996-06-03    Eastman Kodak Company 800    Kodak high definition aerial film
3414 (Estar thin base) : aerial data.    TX0000999481    1982-10-05    Eastman
Kodak Company 801    Kodak high resolution plates.    TX0001009394    1982-10-07
   Eastman Kodak Company 802    Kodak highlights.    CSN0011827    1983   
Eastman Kodak Company 803    Kodak highlights.    CSN0011827    1980    Eastman
Kodak Company 804    Kodak highlights.    CSN0011827    1979    Eastman Kodak
Company 805    Kodak highlights.    CSN0011827    1978    Eastman Kodak Company
806    Kodak highlights. Vol. 8, no. 1, Mar. 1955.    RE0000185711    1983-12-12
   Eastman Kodak Company 807    Kodak highlights. Vol. 8, no. 2, May 1955.   
RE0000185712    1983-12-12    Eastman Kodak Company 808    Kodak highlights.
Vol. 8, no. 3, Aug. 1955.    RE0000185714    1983-12-12    Eastman Kodak Company
809    Kodak highlights. Vol. 8, no. 4, Nov. 1955.    RE0000185716    1983-12-12
   Eastman Kodak Company 810    Kodak hula show / Gary B. Smith.    PA0000682163
   1993-11-19    Calcon Video Enterprises, Inc. & Eastman Kodak Company 811   
Kodak I R phosphor.    TX0000479268    1980-05-15    Eastman Kodak Company 812
   Kodak ID, Kodak video ID card system : owner’s manual.    TX0002189306   
1987-11-18    Eastman Kodak Company 813    Kodak image handler system :
operating instructions for the document scanner, Mod 100.    TX0002676050   
1989-10-30    Eastman Kodak Company 814    Kodak image handler system :
operating instructions for the document scanner, Mod 200.    TX0002676051   
1989-10-30    Eastman Kodak Company 815    Kodak image handler system :
operating instructions for the printer.    TX0002687276    1989-10-30    Eastman
Kodak Company 816    Kodak image handler system : operating instructions for the
system processer, mod 30, and optical disk drive.    TX0002671492    1989-10-30
   Eastman Kodak Company 817    Kodak Image Handler system : quick reference
guide for the system administrator.    TX0002580783    1989-05-22    Eastman
Kodak Company 818    Kodak image maker 5060-A : operator’s manual.   
TX0002786273    1990-04-09    Eastman Kodak Company 819    Kodak Image Maker
5060-A : operator’s manual.    TX0002675796    1989-10-30    Eastman Kodak
Company

 

64



--------------------------------------------------------------------------------

820    Kodak IMAGELINK microimager 30 : user’s guide.    TX0002723103   
1989-12-29    Eastman Kodak Company 821    Kodak IMT-200, IMT-250, and IMT-350
microimage terminals : software interface manual.    TX0002513915    1989-02-03
   Eastman Kodak Company 822    Kodak IMT-350 microimage terminal.   
TX0002419704    1988-10-07    Eastman Kodak Company 823    Kodak IMT-50
microimage terminal : operating instructions.    TX0001031801    1982-11-22   
Eastman Kodak Company 824    Kodak industrial X-omat film feeder : model 5-K.   
TX0002513913    1989-02-03    Eastman Kodak Company 825    Kodak Industrial
X-OMAT processor.    RE0000448940    1989-11-29    Eastman Kodak Company 826   
Kodak industrial x-omat processor model B.    RE0000552574    1991-11-12   
Eastman Kodak Company 827    Kodak industrial x-omat processor. Model B:
installation procedures.    RE0000552559    1991-11-12    Eastman Kodak Company
828    Kodak industrial x-omat processor, model B; operator check list.   
RE0000552558    1991-11-12    Eastman Kodak Company 829    Kodak info-link three
software user guide.    TX0001084993    1983-03-14    Eastman Kodak Company 830
   Kodak information … index.    CSN0017177    1979    Eastman Kodak Company 831
   Kodak infrared Aerographic film 2424 (ESTAR base)    TX0001118328   
1983-05-19    Eastman Kodak Company 832    Kodak infrared films.    TX0000800379
   1981-10-09    Eastman Kodak Company 833    Kodak infrared films.   
TX0001137149    1983-05-18    Eastman Kodak Company 834    Kodak instant flash,
model C.    TX0000254140    1979-04-20    Eastman Kodak Company 835    Kodak
Irtran infrared optical materials.    TX0000985544    1982-09-07    Eastman
Kodak Company 836    Kodak KAR-1500 information system : system administrator’s
manual.    TX0002785249    1990-04-09    Eastman Kodak Company 837    Kodak
KAR-1500 information system : system reference manual.    TX0002785250   
1990-04-09    Eastman Kodak Company 838    Kodak KAR-1500 information system :
system user’s manual.    TX0002785251    1990-04-09    Eastman Kodak Company 839
   Kodak KAR-4400 information system, quick reference guide.    TX0002422694   
1988-10-07    Eastman Kodak Company 840    Kodak KAR 6500 information system :
supplement to the system administrator’s manual.    TX0002419709    1988-10-07
   Eastman Kodak Company 841    Kodak KAR 6500 information system : supplement
to the system administrator’s manual.    TX0002675773    1989-10-30    Eastman
Kodak Company 842    Kodak KAR-6600 information system and Kodak KAR-8800
information system : system administrator’s manual : software version 3.3.   
TX0002786272    1990-04-09    Eastman Kodak Company 843    Kodak KAR bar code DE
system : 2.1. user’s manual, software version    TX0002786098    1990-04-09   
Eastman Kodak Company 844    Kodak KAR information systems : user’s manual
(software version 3.3)    TX0002652706    1989-04-04    Eastman Kodak Company
845    Kodak KAR mainframe system : systems interface guide.    TX0002675769   
1989-10-30    Eastman Kodak Company 846    Kodak Kar mainframe system : systems
interface guide (software version 1.0 for M V S)    TX0002652597    1989-04-04
   Eastman Kodak Company 847    Kodak Kar mainframe system : systems interface
guide—VSE version.    TX0002755004    1989-10-20    Eastman Kodak Company

 

65



--------------------------------------------------------------------------------

848    Kodak Komstar 100/200/300 microimage processor operator training manual.
   TX0001085515    1983-03-11    Eastman Kodak Company 849    Kodak Komstar
100/200 microimage processor operator training manual.    TX0000136129   
1978-10-16    Eastman Kodak Company 850    Kodak laboratory chemicals bulletin.
   CSN0026064    1985    Eastman Kodak Company 851    Kodak laboratory chemicals
bulletin.    CSN0026064    1982    Eastman Kodak Company 852    Kodak laboratory
chemicals bulletin.    CSN0026064    1980    Eastman Kodak Company 853    Kodak
laboratory chemicals : catalog & price list : a Kodak dataservice catalog.   
CSN0033923    1985    Eastman Kodak Company 854    Kodak laboratory chemicals :
catalog & price list : a Kodak dataservice catalog.    CSN0033923    1981   
Eastman Kodak Company 855    Kodak laboratory chemicals : catalog & price list :
a Kodak dataservice catalog.    CSN0033923    1980    Eastman Kodak Company 856
   Kodak laboratory chemicals : cross- reference list.    TX0000661812   
1981-03-26    Eastman Kodak Company 857    Kodak LC500 video projector :
operator’s manual.    TX0002378187    1988-08-10    Eastman Kodak Company 858   
Kodak Linagraph Shellburst film 2474 (Estar base), Kodak Linagraph Shellburst
film 7474 (gray base), Kodak Linagraph Shellburst film 5474 (gray base) :
photographic and physical properties.    TX0000076856    1978-04-10    Eastman
Kodak Company 859    Kodak Lionheart administrator software for SUN systems :
user’s guide.    TX0003305532    1992-01-08    Eastman Kodak Company 860   
Kodak Lionheart communications software for SUN Systems : user’s guide : W-631.
   TX0003227432    1992-01-08    Eastman Kodak Company 861    Kodak Lionheart
driver/downloader software for Macintosh systems : user’s guide : W-626.   
TX0003228459    1992-01-08    Eastman Kodak Company 862    Kodak Lionheart file
merge software for IBM PC systems : user’s guide, W-718.    TX0003385627   
1992-08-21    Eastman Kodak Company 863    Kodak Lionheart file merge software
for Macintosh systems : user’s guide, W-714.    TX0003422477    1992-08-28   
Eastman Kodak Company 864    Kodak Lionheart file merge software for Sun systems
: user’s guide, W-721.    TX0003422478    1992-08-28    Eastman Kodak Company
865    Kodak Lionheart host compile software for SUN Systems : user’s guide :
W-637.    TX0003228460    1992-01-08    Eastman Kodak Company 866    Kodak
Lionheart info merge software for IBM PC systems : user’s guide, W-719.   
TX0003385628    1992-08-21    Eastman Kodak Company 867    Kodak Lionheart info
merge software for Macintosh systems : user’s guide, W-715.    TX0003385626   
1992-08-21    Eastman Kodak Company 868    Kodak Lionheart info merge software
for Sun systems : user’s guide, W-722.    TX0003385625    1992-08-21    Eastman
Kodak Company 869    Kodak Lionheart network interface software for Novell
systems : user’s guide, W-723.    TX0003385631    1992-08-21    Eastman Kodak
Company 870    Kodak LionHeart printing system client software for IBM PC
systems : user’s guide : W-634.    TX0003228477    1992-01-08    Eastman Kodak
Company 871    Kodak LionHeart printing system client software for IBM PC
systems : W-647 : user’s guide.    TX0003297804    1992-04-24    Eastman Kodak
Company

 

66



--------------------------------------------------------------------------------

872    Kodak Lionheart printing system client software for Macintosh systems :
user’s guide.    TX0003298671    1992-04-24    Eastman Kodak Company 873   
Kodak LionHeart printing system server software for SUN systems : user’s guide :
W-632.    TX0003228476    1992-01-08    Eastman Kodak Company 874    Kodak
LionHeart printing system server software for SUN systems : W-648 : user’s
guide.    TX0003297803    1992-04-24    Eastman Kodak Company 875    Kodak
Lionheart scanner software for SUN Systems : user’s guide : W-630.   
TX0003228458    1992-01-08    Eastman Kodak Company 876    Kodak Lionheart user
interface software for SUN Systems : user’s guide : W-633.    TX0003228457   
1992-01-08    Eastman Kodak Company 877    Kodak low metal ion developer 809 (MX
931-1.    TX0000402344    1979-10-26    Eastman Kodak Company 878    Kodak M C
digital color printers, color balancing using bull’s-eye control tools.   
TX0000368579    1979-10-26    Eastman Kodak Company 879    Kodak M C digital
color printers, color balancing using pictorial control tools.    TX0000368570
   1979-10-31    Eastman Kodak Company 880    Kodak M35 X-Omat processor :
service manual.    TX0002531345    1989-02-03    Eastman Kodak Company 881   
Kodak M35A X-OMAT processor : service manual.    TX0002687027    1989-10-30   
Eastman Kodak Company 882    Kodak master darkroom dataguide.    RE0000600932   
1992-12-11    Eastman Kodak Company 883    Kodak Master darkroom dataguide.   
RE0000448939    1989-11-29    Eastman Kodak Company 884    Kodak master darkroom
guide.    RE0000552561    1991-11-12    Eastman Kodak Company 885    Kodak
master photoguide.    TX0000751410    1981-07-21    Eastman Kodak Company 886   
Kodak master photoguide.    RE0000552579    1991-11-12    Eastman Kodak Company
887    Kodak Master photoguide.    RE0000500146    1990-12-03    Eastman Kodak
Company 888    Kodak master photoguide.    RE0000273641    1985-12-30    Eastman
Kodak Company 889    Kodak master photoguide.    RE0000015618    1979-01-15   
Eastman Kodak Company 890    Kodak master photoguide : for still picture taking.
   TX0000139796    1978-10-31    Eastman Kodak Company 891    Kodak MC-5, MC-8,
and MC-11 digital color printers.    TX0000107687    1978-09-11    Eastman Kodak
Company 892    Kodak MC digital color printers color negative classification :
[no.] Z-340.    TX0000390351    1979-12-17    Eastman Kodak Company 893    Kodak
MC digital color printers : Z-333, operating.    TX0000168443    1978-12-26   
Eastman Kodak Company 894    Kodak medical X-ray products.    TX0000252291   
1979-04-20    Eastman Kodak Company 895    Kodak micro positive developer 809.
   TX0000519929    1980-08-04    Eastman Kodak Company 896    Kodak micro
positive resist 809.    TX0000713062    1981-06-23    Eastman Kodak Company 897
   Kodak micro positive resist 809.    TX0000519932    1980-08-04    Eastman
Kodak Company 898    Kodak micro resist 732 : data release.    TX0000985547   
1982-09-07    Eastman Kodak Company 899    Kodak micro resist 747.   
TX0000599788    1980-12-04    Eastman Kodak Company 900    Kodak micro resist
ZX757 viscosity grade 140 centistokes.    TX0001606491    1985-06-24    Eastman
Kodak Company 901    Kodak microelectronics seminar : Interface ’81 :
proceedings, October 15- 16, 1981, Dallas, Texas / sponsored by Eastman Kodak
Company.    TX0000967568    1982-09-07    Eastman Kodak Company

 

67



--------------------------------------------------------------------------------

902    Kodak microelectronics seminar proceedings : Interface ’79, October 25-
26, 1979, New Orleans, Louisiana / sponsored by Eastman Kodak Company.   
TX0000666589    1981-03-26    Eastman Kodak Company 903    Kodak minilab system
20 with series 2 software operator assistance cards.    TX0002496087   
1989-02-03    Eastman Kodak Company 904    Kodak Moviedeck 425 projector.   
TX0000514192    1980-06-23    Eastman Kodak Company 905    Kodak Moviedeck 435
projector.    TX0000514191    1980-06-23    Eastman Kodak Company 906    Kodak
multiwidth film notcher : [no. P5- 234].    TX0000134138    1978-06-12   
Eastman Kodak Company 907    Kodak negative reorder transport equipment, Kodak
negative reorder cutter operating.    TX0000214580    1979-02-27    Eastman
Kodak Company 908    KODAK New Pocket Guide to Digital Photography: Quick advice
on getting great pictures!    TX0006980122    2008-02-19    Eastman Kodak
Company 909    Kodak newsletter for professional photography instructors /
Elizabeth Eggleton, editor].    CSN0037796    1981    Eastman Kodak Company 910
   Kodak notes on retouching color negatives.    RE0000317064    1986-12-30   
Eastman Kodak Company 911    Kodak Oracle-Kar conversion package : system
administrator’s/operator’s manual.    TX0002675056    1989-10-30    Eastman
Kodak Company 912    Kodak P M T metal litho plate A : [Kodak publication no.
Q-202].    TX0000255380    1979-05-11    Eastman Kodak Company 913    Kodak P M
T paper litho plate A.    TX0001084995    1983-03-14    Eastman Kodak Company
914    Kodak P M T paper litho plate A checklist for darkroom and
duplicator/press areas.    TX0000255562    1979-05-11    Eastman Kodak Company
915    Kodak P M T paper litho plate A : [Kodak publication no. Q-207].   
TX0000255378    1979-05-11    Eastman Kodak Company 916    Kodak P M T products
offer timesaving production options : [Kodak publication no.] Q-201.   
TX0000279269    1979-06-21    Eastman Kodak Company 917    Kodak Pageant 250S-R
sound projector.    TX0000149267    1978-11-13    Eastman Kodak Company 918   
Kodak pageant projector AV256TR (motion picture, 7  1⁄2 mins./270’)   
RE0000500174    1990-12-03    Eastman Kodak Company 919    Kodak pan film 2484
(Estar-ah base).    TX0000479269    1980-05-15    Eastman Kodak Company 920   
Kodak panalure II R C paper.    TX0000092958    1978-07-14    Eastman Kodak
Company 921    Kodak Panatomic-X Aerecon II film 3412 (Estar thin base) ; Kodak
Panatomic-X Aerecon II film (Estar base) SO-297.    TX0000223217    1979-03-26
   Eastman Kodak Company 922    Kodak papers for photorecording.    TX0000661824
   1981-03-26    Eastman Kodak Company 923    Kodak part works.    RE0000552589
   1991-11-12    Eastman Kodak Company 924    Kodak photographic films & plates
for scientific & technical use.    RE0000411275    1988-12-21    Eastman Kodak
Company 925    Kodak photographic handbook for well logging.    TX0000981738   
1982-09-07    Eastman Kodak Company 926    Kodak photographic materials for
micrographics.    TX0002577688    1989-05-22    Eastman Kodak Company 927   
Kodak photographic materials guide : a companion piece to the Encyclopedia of
practical photography.    TX0000401552    1980-01-21    Eastman Kodak Company
928    Kodak photographic papers.    RE0000411287    1988-12-21    Eastman Kodak
Company

 

68



--------------------------------------------------------------------------------

929    Kodak photographic plates for scientific and technical use.   
RE0000103024    1981-10-15    Eastman Kodak Company 930    Kodak photographic
products . : index update.    CSN0017178    1979    Eastman Kodak Company 931   
Kodak photonews.    CSN0059511    1984    Eastman Kodak Company 932    Kodak
photonews.    CSN0011828    1983    Eastman Kodak Company 933    Kodak
photonews.    CSN0011828    1982    Eastman Kodak Company 934    Kodak
photonews.    CSN0011828    1981    Eastman Kodak Company 935    Kodak
photonews.    CSN0011828    1980    Eastman Kodak Company 936    Kodak
photonews.    CSN0011828    1979    Eastman Kodak Company 937    Kodak
photonews.    CSN0011828    1978    Eastman Kodak Company 938    Kodak
photoplast plates : [Kodak pamphlet no. P-34].    TX0000401559    1980-01-21   
Eastman Kodak Company 939    Kodak photosensitive resist products for
photofabrication.    TX0000072492    1978-04-10    Eastman Kodak Company 940   
Kodak Photosensitive resists for industry.    RE0000500148    1990-12-03   
Eastman Kodak Company 941    Kodak plates and films for science and industry.   
RE0000500135    1990-12-03    Eastman Kodak Company 942    Kodak Plus-X
Aerographic film 2402 (ESTAR base)    TX0001118331    1983-05-19    Eastman
Kodak Company 943    Kodak pocket guide to 35 mm photography / by the editors of
Eastman Kodak company.    TX0002812444    1989-12-29    Eastman Kodak Company
944    Kodak pocket guide to 35 mm photography / by the editors of Eastman Kodak
Company.    TX0002836769    1990-05-25    Eastman Kodak Company 945    Kodak
pocket guide to digital photography.    TX0005489187    2002-02-25    Eastman
Kodak Company 946    Kodak pocket guide to great picture taking / by the editors
of Eastman Kodak Company.    TX0001493518    1985-01-18    Eastman Kodak Company
947    Kodak pocket guide to point-and-shoot photography.    TX0005489184   
2002-02-25    Eastman Kodak Company 948    Kodak pocket guide to sports
photography / by the editors of Eastman Kodak Company.    TX0001496942   
1985-01-18    Eastman Kodak Company 949    Kodak pocket guide to video / by the
editors of Eastman Kodak Company.    TX0002185221    1987-11-18    Eastman Kodak
Company 950    Kodak pocket photoguide.    TX0005489083    2002-02-25    Eastman
Kodak Company 951    Kodak pocket photoguide.    TX0002767599    1989-12-29   
Eastman Kodak Company 952    Kodak pocket photoguide.    TX0001608534   
1985-06-17    Eastman Kodak Company 953    Kodak Pocket reference book.   
RE0000500134    1990-12-03    Eastman Kodak Company 954    Kodak police KAR
information system : operator training manual.    TX0002675795    1989-10-30   
Eastman Kodak Company 955    Kodak polymatic negative developer (machine) MX
1099 : tentative data : [Kodak publication no. Q-225DR].    TX0000136126   
1978-10-16    Eastman Kodak Company 956    Kodak Polymatic plate processor,
model 30.    TX0000118801    1978-09-25    Eastman Kodak Company 957    Kodak
polymatic plate processor, model 30, new developer—pump priming technique :
supplement to the operator’s manual.    TX0000728329    1981-06-23    Eastman
Kodak Company 958    Kodak Polymatic plate processor, model 48 and model 48A.   
TX0000118800    1978-09-25    Eastman Kodak Company

 

69



--------------------------------------------------------------------------------

959    Kodak Polymax IR processor.    TX0003267663    1992-02-19    Eastman
Kodak Company 960    Kodak Polymax IR processor : publication part no. 635715.
   TX0003228478    1992-01-08    Eastman Kodak Company 961    Kodak precision
line film AC4.    TX0000604407    1980-12-04    Eastman Kodak Company 962   
Kodak precision line film LD4, Kodak precision line file LD7.    TX0000073185   
1978-06-12    Eastman Kodak Company 963    Kodak precision line film LEN4.   
TX0000038210    1978-05-05    Eastman Kodak Company 964    Kodak precision line
film LEN4, Kodak precision line film LEN7.    TX0000214570    1979-02-27   
Eastman Kodak Company 965    Kodak Precision Line film LP4, Kodak Precision Line
film LP7 : [publication no. G-73].    TX0000073186    1978-06-12    Eastman
Kodak Company 966    Kodak Precision Line film LPD4, Kodak Precision Line film
LPD7 : [publication no. G-72].    TX0000073190    1978-06-12    Eastman Kodak
Company 967    Kodak precision line films, products for the printed circuit
industry.    TX0000092965    1978-07-14    Eastman Kodak Company 968    Kodak
Precision Line plate L P P.    CSN0026065    1979    Eastman Kodak Company 969
   Kodak Premier II R C paper : tentative data release : [Kodak publication no.
G- 2].    TX0000368588    1979-10-26    Eastman Kodak Company 970    Kodak
printer setup photometer : [no. P5- 233].    TX0000073187    1978-06-12   
Eastman Kodak Company 971    Kodak Prism electronic previewing system.   
TX0002652705    1989-04-04    Eastman Kodak Company 972    Kodak process
thermometer type 3 (celsius & fahrenheit) : [pub. Pt. no. 637061].   
TX0000471687    1980-05-14    Eastman Kodak Company 973    Kodak products &
services for life sciences.    TX0000268622    1979-06-07    Eastman Kodak
Company 974    Kodak products for electrophotography : a mini-textbook : G-95.
   TX0001084996    1983-03-14    Eastman Kodak Company 975    Kodak products for
medical diagnostic imaging.    TX0000751411    1981-07-21    Eastman Kodak
Company 976    Kodak products for reprography.    TX0000136128    1978-10-16   
Eastman Kodak Company 977    Kodak products for special biomedical- imaging
applications.    TX0001129695    1983-05-19    Eastman Kodak Company 978   
Kodak professional black-and-white films.    TX0003012061    1991-03-01   
Eastman Kodak Company 979    Kodak professional black-and-white films.   
TX0002576890    1989-05-22    Eastman Kodak Company 980    Kodak professional
black-and-white films / by the editors of Eastman Kodak Company.    TX0001597825
   1985-06-17    Eastman Kodak Company 981    Kodak professional finishing
facilities planning manual.    TX0000227177    1979-03-12    Eastman Kodak
Company 982    Kodak professional photoguide.    TX0002488938    1989-02-03   
Eastman Kodak Company 983    Kodak program series 35 : an introd. : a customer
service program from Kodak.    TX0001137148    1983-05-18    Eastman Kodak
Company 984    Kodak program series 35 : effective use of lenses.   
TX0000981735    1982-09-07    Eastman Kodak Company 985    Kodak program series
35 : imaginative use of filters : a customer service program from Kodak.   
TX0001137147    1983-05-18   

Eastman Kodak Company

 

70



--------------------------------------------------------------------------------

986    Kodak projection positive paper : Q sheet, technical data for the graphic
arts : [no.] Q-135.    TX0000273784    1979-06-07    Eastman Kodak Company 987
   Kodak projection print film 4588 (Estar thick base) : photographic and
physical properties.    TX0000072488    1978-07-24    Eastman Kodak Company 988
   Kodak projectorscale.    RE0000600927    1992-12-11    Eastman Kodak Company
989    Kodak Q-Lab process monitoring service—process control handbook : Z-6.   
TX0003273461    1992-03-19    Eastman Kodak Company 990    Kodak R A R film 2498
(Estar-A H base) and Kodak R A R film 5498 : photographic and physical
properties.    TX0000076860    1978-04-10    Eastman Kodak Company 991    Kodak
rapid paper splicer 2610/2620.    TX0000214573    1979-02-27    Eastman Kodak
Company 992    Kodak readymatic processor, model 420A, new recirculation system
priming technique : supplement to the operator’s manual (pub. Pt. no. 638794,
5/77).    TX0000250161    1979-02-27    Eastman Kodak Company 993    Kodak
recording products—hard drive carrier & receiving frame labels.    Vau000617952
   2004-04-05    Eastman Kodak Company 994    Kodak reflection density guide.   
RE0000068099    1980-10-21    Eastman Kodak Company 995    Kodak reflection
density guide : (24- step).    TX0000072496    1978-07-24    Eastman Kodak
Company 996    Kodak reflex special camera; motion picture.    RE0000500180   
1990-12-03    Eastman Kodak Company 997    Kodak register punch.    TX0000149261
   1978-11-13    Eastman Kodak Company 998    Kodak reprographic techniques and
products.    TX0001481875    1984-12-31    Eastman Kodak Company 999    Kodak
roll paper printer, model 5B-K, Kodak color printer, model 5S-5.    TX0000168444
   1978-12-26    Eastman Kodak Company 1000    Kodak royal gold : film for color
prints RB135-36, 36 exp, 200.    VA0000718529    1995-05-19    Eastman Kodak
Company 1001    Kodak Royalprint processor, model 417 ; Kodak Royalprint roll
feed adapter ; Kodak Royalprint replenishment assembly.    TX0000223222   
1979-03-26    Eastman Kodak Company 1002    Kodak RP X-OMAT processor : model
M6B : installation instructions / produced by Customer Equipment Services
Division for Health Sciences Division, Eastman Kodak Company.    TX0002599512   
1989-06-08    Eastman Kodak Company 1003    Kodak RP X-omat processor : model
M6B : site specifications and requirements.    TX0002513914    1989-02-03   
Eastman Kodak Company 1004    Kodak S series 35 mm camera, S300MD.   
TX0002182856    1987-11-18    Eastman Kodak Company 1005    Kodak S series 35mm
camera S900 tele.    TX0002423637    1988-10-07    Eastman Kodak Company 1006   
Kodak scanner gray scale, SR-37 : a flexible-base, numbered, reflection gray
scale for use on color scanners with reflection copy.    TX0000033317   
1978-04-17    Eastman Kodak Company 1007    Kodak scanner step tablet, ST-34 : a
numbered, dye-density step tablet for use in all projection optical systems.   
TX0000033318    1978-04-17    Eastman Kodak Company 1008    Kodak scientific
imaging products.    TX0002653143    1989-04-04    Eastman Kodak Company 1009   
Kodak scientific imaging products.    TX0002378126    1988-08-10    Eastman
Kodak Company

 

71



--------------------------------------------------------------------------------

1010    Kodak self-instruction packaged program Z-350 : Kodak disc film
processor, model 200 operating.    TX0000985549    1982-09-07    Eastman Kodak
Company 1011    Kodak self-teaching guide to using a 35 mm camera.   
TX0001597827    1985-06-17    Eastman Kodak Company 1012    Kodak silver
recovery program.    TX0000999483    1982-10-05    Eastman Kodak Company 1013   
Kodak silver recovery program.    TX0000484586    1980-05-27    Eastman Kodak
Company 1014    Kodak silver recovery program : [publication no. J-8].   
TX0000073192    1978-06-12    Eastman Kodak Company 1015    Kodak snapshot dial.
   RE0000552570    1991-11-12    Eastman Kodak Company 1016    Kodak snapshot
dial.    RE0000500145    1990-12-03    Eastman Kodak Company 1017    Kodak
snapshot dial.    RE0000318820    1986-12-30    Eastman Kodak Company 1018   
Kodak special product, type 129-01 : data release, P-65.    TX0000008225   
1978-03-10    Eastman Kodak Company 1019    Kodak special product, type 138-01.
   TX0000485581    1980-05-27    Eastman Kodak Company 1020    Kodak
spectrophotometric solvents : Kodak dataservice publication [no.] JJ- 282.   
TX0000669542    1981-03-26    Eastman Kodak Company 1021    Kodak Starlink four
: software user guide.    TX0001614037    1985-07-17    Eastman Kodak Company
1022    Kodak Starlink one software user guide.    TX0000107696    1978-09-11   
Eastman Kodak Company 1023    Kodak Starlink three software user guide for the
Kodak Komstar 200 microimage processor.    TX0000136130    1978-10-16    Eastman
Kodak Company 1024    Kodak Starlink two software user guide.    TX0000118802   
1978-09-25    Eastman Kodak Company 1025    Kodak Startech mapping film SO-244 :
[Kodak publication no. G-82].    TX0000168442    1978-12-26    Eastman Kodak
Company 1026    Kodak studio light.    CSN0004454    1979    Eastman Kodak
Company 1027    Kodak studio light.    CSN0004454    1978    Eastman Kodak
Company 1028    Kodak studio light.    CSN0004454    1978    Eastman Kodak
Company 1029    Kodak studio light / Jim Collinsworth, editor].    CSN0026066   
1981    Eastman Kodak Company 1030    Kodak studio light / Jim Collinsworth,
editor].    CSN0026066    1980    Eastman Kodak Company 1031    Kodak studio
light / Jim Collinsworth, editor].    CSN0026066    1979    Eastman Kodak
Company 1032    Kodak SV5035 slide/video transfer unit : user’s manual.   
TX0002461545    1988-12-08    Eastman Kodak Company 1033    Kodak SV60
bidirectional interface card : installation instructions.    TX0002378794   
1988-08-15    Eastman Kodak Company 1034    Kodak SV630 interface kit for Kodak
SV printers to MACINTOSH II computers : user’s manual.    TX0002675596   
1989-10-30    Eastman Kodak Company 1035    Kodak SV6500 color video printer :
programmer’s reference manual.    TX0002419036    1988-10-07    Eastman Kodak
Company 1036    Kodak SV6510 color video printer : user’s manual.   
TX0002599513    1989-06-08    Eastman Kodak Company 1037    Kodak SV7500 still
video multidisk recorder : programmer’s reference manual.    TX0002422759   
1988-10-07    Eastman Kodak Company 1038    Kodak SV7500 still video multidisk
recorder : user’s manual.    TX0002419282    1988-10-07    Eastman Kodak Company
1039    Kodak SV9600-S still video transceiver : user’s manual.    TX0002497978
   1989-02-03    Eastman Kodak Company 1040    Kodak T M A X professional films.
   TX0002576559    1989-05-22    Eastman Kodak Company

 

72



--------------------------------------------------------------------------------

1041    Kodak T Max professional films.    TX0002420468    1988-10-07    Eastman
Kodak Company 1042    Kodak T-Max professional films.    TX0002189488   
1987-11-18    Eastman Kodak Company 1043    Kodak TableMaker software for Kodak
digital continuous tone printers & DOS or Microsoft Windows operating systems :
user’s manual.    TX0003422474    1992-08-28    Eastman Kodak Company 1044   
Kodak Tech Bits.    CSN0021607    1992    Eastman Kodak Company 1045    Kodak
Tech Bits.    CSN0021607    1988    Eastman Kodak Company 1046    Kodak Tech
Bits.    CSN0021607    1987    Eastman Kodak Company 1047    Kodak Tech Bits.   
CSN0011829    1978    Eastman Kodak Company 1048    Kodak Tech Bits : a
publication for scientists and engineers.    CSN0021607    1984    Eastman Kodak
Company 1049    Kodak Tech Bits : a publication for scientists and engineers.   
CSN0021607    1982    Eastman Kodak Company 1050    Kodak Tech Bits : a
publication for scientists and engineers.    CSN0021607    1981    Eastman Kodak
Company 1051    Kodak Tech Bits : a publication for scientists and engineers.   
CSN0021607    1980    Eastman Kodak Company 1052    Kodak Tech Bits : a
publication for scientists and engineers.    CSN0021607    1979    Eastman Kodak
Company 1053    Kodak Tech Bits : issue no. 2.    TX0002182857    1987-11-18   
Eastman Kodak Company 1054    Kodak tech bits reader survey.    TX0002419280   
1988-10-07    Eastman Kodak Company 1055    Kodak technical pan film 2415.   
TX0001020512    1982-11-15    Eastman Kodak Company 1056    Kodak technical pan
film 2415.    TX0000661823    1981-03-26    Eastman Kodak Company 1057    Kodak
Tele-Ektralite 20 camera.    TX0000266561    1979-06-07    Eastman Kodak Company
1058    Kodak Tele-Ektralite 40 camera.    TX0000279263    1979-06-21    Eastman
Kodak Company 1059    Kodak tips : technical information for photographic
systems.    CSN0004455    1980    Eastman Kodak Company 1060    Kodak tips :
technical information for photographic systems.    CSN0004455    1979    Eastman
Kodak Company 1061    Kodak tips : technical information for photographic
systems.    CSN0004455    1978    Eastman Kodak Company 1062    Kodak tri-X
aerographic film 2403 (ESTAR base)    TX0001023290    1982-11-15    Eastman
Kodak Company 1063    Kodak VCNA color negative translator, model 4 : [no.
P5-241].    TX0000390360    1979-12-17    Eastman Kodak Company 1064    Kodak
Vericolor HC professional film.    TX0002189484    1987-11-18    Eastman Kodak
Company 1065    Kodak Vericolor I D film 5024.    TX0000513992    1980-06-23   
Eastman Kodak Company 1066    Kodak Vericolor ID/Copy film (4078) and Kodak
Vericolor III ID film (5078)    TX0002206533    1987-12-09    Eastman Kodak
Company 1067    Kodak Vericolor II commercial film, type S, SO-172 : [Kodak
pamphlet no. E-25].    TX0000168450    1978-12-26    Eastman Kodak Company 1068
   Kodak vericolor III color exposure set (120)    TX0001477806    1984-12-21   
Eastman Kodak Company 1069    Kodak Versamat processor, model 317.   
TX0000149256    1978-11-13    Eastman Kodak Company 1070    Kodak video color
negative analyzer, model 3.    TX0000475423    1980-05-14    Eastman Kodak
Company 1071    Kodak video ID card system.    TX0002419327    1988-10-07   
Eastman Kodak Company 1072    Kodak water chiller, system 25/40.    TX0002179311
   1987-11-03    Eastman Kodak Company 1073    Kodak water conservation kit :
model 10- K : installation, operation, parts list.    TX0000321793    1979-08-31
   Eastman Kodak Company 1074    Kodak water control panel Model ML.   
TX0002179310    1987-11-03    Eastman Kodak Company

 

73



--------------------------------------------------------------------------------

1075    Kodak water filter and pressure gauge assembly, model l : [publication
pt. no. 638959].    TX0000193821    1979-01-12    Eastman Kodak Company 1076   
Kodak Wratten filters for scientific and technical use.    RE0000500138   
1990-12-03    Eastman Kodak Company 1077    Kodak wratten filters for scientific
and technical use.    RE0000411277    1988-12-21    Eastman Kodak Company 1078
   Kodak X-Omat M35 processor operator checklist.    TX0002576889    1989-05-22
   Eastman Kodak Company 1079    Kodak x-omat processor model M3.   
RE0000552577    1991-11-12    Eastman Kodak Company 1080    Kodak x-omat
processor, model M3.    RE0000552581    1991-11-12    Eastman Kodak Company 1081
   Kodak x-omat processor, model M4A.    RE0000552582    1991-11-12    Eastman
Kodak Company 1082    Kodak x-omat processor model M4A.    RE0000552572   
1991-11-12    Eastman Kodak Company 1083    Kodak x-omat processor model M4A.   
RE0000552573    1991-11-12    Eastman Kodak Company 1084    Kodak X-Omat
products.    CSN0021609    1979    Eastman Kodak Company 1085    Kodak X-Omatic
cassettes, X-Omatic screens, Lanex screens, Min-R cassette.    TX0000401551   
1980-01-21    Eastman Kodak Company 1086    Kodak X-Omatic cassettes, X-Omatic
screens, Lanex screens, Min-R cassette ….    CSN0021608    1979    Eastman Kodak
Company 1087    Kodak X-ray products list prices / Health Sciences Markets
Division, Eastman Kodak Company.    CSN0021610    1979    Eastman Kodak Company
1088    Kodak XL module software for Kodak XL 7700 and XLT 7720 digital
continuous tone printers, SCSI interface to Apple Macintosh computers & Adobe
Photoshop software : user’s manual.    TX0003422479    1992-08-28    Eastman
Kodak Company 1089    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
CSN0004451    1981    Eastman Kodak Company 1090    Kodakery / [editor-in-chief,
Ron Wiley … et al.].    CSN0004451    1980    Eastman Kodak Company 1091   
Kodakery / [editor-in-chief, Ron Wiley … et al.].    CSN0004451    1979   
Eastman Kodak Company 1092    Kodakery / [editor-in-chief, Ron Wiley … et al.].
   CSN0004451    1978    Eastman Kodak Company 1093    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    CSN0004451    1977    Eastman Kodak
Company 1094    Kodakery international = Kodakery internacional / Ron Wiley,
editor-in-chief, Kaye Lechleitner, editor.    CSN0004453    1981    Eastman
Kodak Company 1095    Kodakery international / Ron Wiley, editor-in-chief, Kaye
Lechleitner, editor.    CSN0004453    1980    Eastman Kodak Company 1096   
Kodakery international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.
   CSN0004453    1979    Eastman Kodak Company 1097    Kodakery international /
Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.    CSN0004453    1978   
Eastman Kodak Company 1098    Kodakery international / Ron Wiley,
editor-in-chief, Kaye Lechleitner, editor.    CSN0004453    1977    Eastman
Kodak Company 1099    Kodak’s ergonomic design for people at work / The Eastman
Kodak Company.    TX0005856746    2003-11-26    Eastman Kodak Company 1100   
Kodamatic 17B processor : operator’s guide.    TX0000751416    1981-07-21   
Eastman Kodak Company 1101    Kodastar wash-off products.    TX0000513988   
1980-06-23    Eastman Kodak Company

 

74



--------------------------------------------------------------------------------

1102    Kodastar wash-off products reference guide.    TX0000649228   
1981-03-04    Eastman Kodak Company 1103    Kodatel CS module, version 1.0.   
TX0003869452    1994-06-14    Eastman Kodak Company 1104    Kodatel quality
management system, single site (TL/ML) version 1.0.    TX0003869451   
1994-06-14    Eastman Kodak Company 1105    Laboratory color films for process
C-41.    TX0000137794    1978-10-31    Eastman Kodak Company 1106    Landscape
photography / written for Kodak by Jeff Wignall.    TX0002378127    1988-08-10
   Eastman Kodak Company 1107    Language of light.    TX0001597823   
1985-06-17    Eastman Kodak Company 1108    Lens extension tables.   
RE0000600913    1992-12-11    Eastman Kodak Company 1109    Lenses for 35
milimeter cameras / [written for Kodak by Stuart Cohen ; edited by John Phelps]
   TX0001481866    1984-12-26    Eastman Kodak Company 1110    Lithographic
offset presses : an illustrated guide : [publication no.] Q-215.    TX0000093433
   1978-08-07    Eastman Kodak Company 1111    LogEflo RAP20 processor : with
optional replenisher kit.    TX0000149266    1978-11-13    Eastman Kodak Company
1112    Magnetic sound recording for 16mm motion pictures.    RE0000317259   
1986-12-30    Eastman Kodak Company 1113    Maintaining and operating the Kodak
color print processor models 27 and 55.    TX0000321068    1979-07-23    Eastman
Kodak Company 1114    Maintaining Kodak Ektalog tape cassette deck and control
terminal.    TX0000401561    1980-01-21    Eastman Kodak Company 1115   
Maintaining the Kodak 2610 color printer.    TX0000479270    1980-05-15   
Eastman Kodak Company 1116    Maintaining the Kodak color print processor,
models 27 and 55.    TX0000488453    1980-05-29    Eastman Kodak Company 1117   
Maintaining the Kodak finishing operations console.    TX0000014319   
1978-02-24    Eastman Kodak Company 1118    Maintaining the Kodak MC-5, MC-8,
and MC-11 digital color printers : [publication pt. no. 638871].    TX0000093431
   1978-08-07    Eastman Kodak Company 1119    Maintaining the Kodak negative
reorder transport attachment and gates, model 5S : with the Kodak film supply
and take-up unit, model S/B and Kodak notched film transport unit, Model S/B.   
TX0000008224    1978-03-10    Eastman Kodak Company 1120    Maintaining the
Kodak S/2610 negative reorder laminator.    TX0000471703    1980-05-14   
Eastman Kodak Company 1121    Maintaining the Kodak VCB lamphouse model S/BK.   
TX0000519930    1980-08-04    Eastman Kodak Company 1122    Maintaining the
Kodak VCB lamphouse, model S/BK.    TX0000390359    1979-12-17    Eastman Kodak
Company 1123    Maintenance checklist for the Kodak Versamat film processor,
model 1140 series : [no.] Y-13A, Y-13B, Y-13C.    TX0000072494    1978-04-10   
Eastman Kodak Company 1124    Making color prints with Kodak Ektaflex P C T film
and paper : [Kodak pamphlet no. E-172].    TX0001135203    1983-05-18    Eastman
Kodak Company 1125    Making film for your camera. By Eastman Kodak Company.   
RE0000317234    1986-12-30    Eastman Kodak Company 1126    Making professional
prints on Kodak Ektachrome papers and overhead material.    TX0002206534   
1987-12-09    Eastman Kodak Company 1127    Manipulating exposure times.   
TX0000149264    1978-11-13    Eastman Kodak Company

 

75



--------------------------------------------------------------------------------

1128    Manual for processing Eastman color films : module 10, Effects of
mechanical & chemical variations in process ECP-2A and ECP-2B.    TX0002461543
   1988-12-08    Eastman Kodak Company 1129    Manual for processing Eastman
color films, module 11 : process V N F-1 specifications.    TX0002506280   
1989-02-03    Eastman Kodak Company 1130    Manual for processing Eastman color
films, module 12 : effects of mechanical & chemical variations in process V N
F-1    TX0002652596    1989-04-04    Eastman Kodak Company 1131    Manual for
processing Eastman color films, module 13 : process R V N P specifications.   
TX0002506279    1989-02-03    Eastman Kodak Company 1132    Manual for
processing Eastman color films, module 14 : effects of mechanical & chemical
variations in process R V N P.    TX0002652594    1989-04-04    Eastman Kodak
Company 1133    Manual for processing Eastman color films : module 2, equipment
and procedures.    TX0002497976    1989-02-03    Eastman Kodak Company 1134   
Manual for processing Eastman color films : module 7, Process ECN-2
specifications.    TX0002501114    1989-02-03    Eastman Kodak Company 1135   
Manual for processing Eastman color films : module 8, Effects of mechanical &
chemical variations in process ECN-2.    TX0002461542    1988-12-08    Eastman
Kodak Company 1136    Manual for processing Eastman color films : module 9,
process ECP-2A and ECP -2B specifications.    TX0002497977    1989-02-03   
Eastman Kodak Company 1137    Manual for processing Eastman motion picture
films, module 33 : analytical procedures.    TX0003311713    1992-01-08   
Eastman Kodak Company 1138    Manual for processing of Eastman (or Kodak)
Ektachrome ER film, type 7257 and type 7258 and Ektachrome reversal print film
type 7386.    RE0000411274    1988-12-21    Eastman Kodak Company 1139    Manual
for processing of Eastman (or Kodak) Ektachrome ER film, types 7257 and 7258,
and Ektachrome reversal print film, type 7386.    RE0000500159    1990-12-03   
Eastman Kodak Company 1140    Manual for processing of Eastman (or Kodak)
ektachrome ER film, types 7257 and 7528 and ektachrome reversal print film, type
7386.    RE0000552576    1991-11-12    Eastman Kodak Company 1141    Manual for
processing of ektachrome commercial film.    RE0000552575    1991-11-12   
Eastman Kodak Company 1142    Manual for processing of Ektachrome commercial
film.    RE0000500153    1990-12-03    Eastman Kodak Company 1143    Masking
color transparencies for photomechanical reproduction.    RE0000411281   
1988-12-21    Eastman Kodak Company 1144    Masking for reflection copy.   
RE0000411285    1988-12-21    Eastman Kodak Company 1145    Maslow Air Force
theory of human motivation.    RE0000600918    1992-12-11    Eastman Kodak
Company 1146    Master patent file.    TX0000369708    1979-10-23    Eastman
Kodak Company

 

76



--------------------------------------------------------------------------------

1147    Master patent file : assignee order, country order, date order.   
TX0000324241    1979-05-07    Eastman Kodak Company 1148    Master patent file :
assignee order, country order, date order.    TX0000324240    1979-03-12   
Eastman Kodak Company 1149    Master patent file : assignee order, country
order, date order.    TX0000324239    1979-03-12    Eastman Kodak Company 1150
   Master patent file : assignee order, country order, date order.   
TX0000324242    1979-03-12    Eastman Kodak Company 1151    Master patent file :
date, country order, assignee order.    TX0000120344    1978-04-25    Eastman
Kodak Company 1152    Materials for visual presentations : planning and
preparation : [no.] S-13.    TX0000149255    1978-11-13    Eastman Kodak Company
1153    Maxillofacial arteries / P. Lasjaunias.    VA0000382716    1989-12-29   
Eastman Kodak Company 1154    Medical radiography and photography / [editor,
Alice R. Russell].    CSN0004908    1985    Eastman Kodak Company 1155   
Medical radiography and photography / [editor, Alice R. Russell].    CSN0004908
   1982    Eastman Kodak Company 1156    Medical radiography and photography /
[editor, Alice R. Russell].    CSN0004908    1981    Eastman Kodak Company 1157
   Medical radiography and photography / [editor, Alice R. Russell].   
CSN0004908    1980    Eastman Kodak Company 1158    Medical radiography and
photography / [editor, Alice R. Russell].    CSN0004908    1979    Eastman Kodak
Company 1159    Medical radiography and photography / [editor, Alice R.
Russell].    CSN0004908    1978    Eastman Kodak Company 1160    Medical
radiography and photography. Vol. 27, no. 1, 1951.    RE0000015610    1979-01-15
   Eastman Kodak Company 1161    Medical radiography and photography. Vol. 27,
no. 2, 1951.    RE0000015611    1979-01-15    Eastman Kodak Company 1162   
Medical radiography and photography. Vol. 27, no. 3, 1951.    RE0000015612   
1979-01-15    Eastman Kodak Company 1163    Medical radiography and photography.
Vol. 27, no. 4, 1951.    RE0000015613    1979-01-15    Eastman Kodak Company
1164    Medical radiography and photography. Vol. 28, no. 1, 1952.   
RE0000067289    1980-10-10    Eastman Kodak Company 1165    Medical radiography
and photography. Vol. 28, no. 2, 1952.    RE0000067290    1980-10-10    Eastman
Kodak Company 1166    Medical radiography and photography. Vol. 28, no. 3-4.   
RE0000067288    1980-10-10    Eastman Kodak Company 1167    Medical radiography
and photography. Vol. 29, no. 1.    RE0000103023    1981-10-15    Eastman Kodak
Company 1168    Medical radiography and photography. Vol. 29, no. 2-3.   
RE0000103022    1981-10-15    Eastman Kodak Company 1169    Medical radiography
and photography. Vol. 29, no. 4.    RE0000103021    1981-10-15    Eastman Kodak
Company 1170    Medical radiography and photography. Vol. 30, no. 1.   
RE0000140265    1982-10-14    Eastman Kodak Company 1171    Medical radiography
and photography. Vol. 30, no. 2.    RE0000140269    1982-10-14    Eastman Kodak
Company 1172    Medical radiography and photography. Vol. 30, no. 3.   
RE0000140271    1982-10-14    Eastman Kodak Company 1173    Medical radiography
and photography. Vol. 31, no. 2, 1955.    RE0000185715    1983-12-12    Eastman
Kodak Company 1174    Medical radiography and photography. Vol. 32, no. 1, May
17, 1956.    RE0000230807    1984-12-24    Eastman Kodak Company

 

77



--------------------------------------------------------------------------------

1175    Medical radiography and photography. Vol. 32, no. 2, Oct. 25, 1956.   
RE0000230811    1984-12-24    Eastman Kodak Company 1176    Medical radiography
and photography. Vol. 33, no. 1, Feb. 7, 1957.    RE0000273494    1985-12-30   
Eastman Kodak Company 1177    Medical radiography and photography. Vol. 33, no.
2, May 27, 1957.    RE0000273499    1985-12-30    Eastman Kodak Company 1178   
Medical radiography and photography. Vol. 33, no. 3, Sept. 18, 1957.   
RE0000273501    1985-12-30    Eastman Kodak Company 1179    Medical radiography
and photography. Vol. 33, no. 4, Dec. 17, 1957.    RE0000273502    1985-12-30   
Eastman Kodak Company 1180    Medical radiography and photography. Vol. 34, no.
1, 1958.    RE0000317261    1986-12-30    Eastman Kodak Company 1181    Medical
radiography and photography. Vol. 34, no. 2, 1958.    RE0000316901    1986-12-30
   Eastman Kodak Company 1182    Medical radiography and photography. Vol. 34,
no. 3, Jan. 9, 1959.    RE0000318842    1986-12-30    Eastman Kodak Company 1183
   Medical radiography and photography. Vol. 36, no. 1.    RE0000411305   
1988-12-21    Eastman Kodak Company 1184    Medical radiography and photography.
Vol. 36, no. 2.    RE0000411312    1988-12-21    Eastman Kodak Company 1185   
Medical radiography and photography. Vol. 38, no. 1, 1962.    RE0000500189   
1990-12-03    Eastman Kodak Company 1186    Medical radiography and photography.
Vol. 38, no. 2, 1962.    RE0000500198    1990-12-03    Eastman Kodak Company
1187    Medical radiography and photography. Vol. 38, no. 3, 1962.   
RE0000500204    1990-12-03    Eastman Kodak Company 1188    Medical radiography
and photography. Vol. 39, no. 1, 1963.    RE0000549439    1991-11-12    Eastman
Kodak Company 1189    Medical radiography and photography. Vol. 39, no. 2, 1963.
   RE0000549455    1991-11-12    Eastman Kodak Company 1190    Medical
radiography and photography. Vol. 40, suppl., 1964.    RE0000600943   
1992-12-11    Eastman Kodak Company 1191    Medical radiography and photography.
Vol. 40, suppl., 1964.    RE0000600946    1992-12-11    Eastman Kodak Company
1192    Mini-textbook, Kodak products for electrophotography : [publication no.]
G- 95.    TX0000390350    1979-12-17    Eastman Kodak Company 1193    Mirror for
world’s most powerful telescope.    TX0001201594    1983-08-30    Eastman Kodak
Company 1194    Mixing directions’ charts for Kodak Ektaprint 2 developer
replenisher (150 gallon size) : [Kodak publication no.] Z- 122F.    TX0000279271
   1979-06-21    Eastman Kodak Company 1195    Molecular formula index of
Eastman organic chemicals catalog number …    CSN0017538    1979    Eastman
Kodak Company 1196    Molecular formula index of Kodak laboratory chemicals.   
TX0000661813    1981-03-26    Eastman Kodak Company 1197    Montage :
imagination in learning : a newsletter for educators from Kodak.    CSN0017540
   1985    Eastman Kodak Company 1198    Montage : imagination in learning : a
newsletter for educators from Kodak.    CSN0017540    1984    Eastman Kodak
Company 1199    Montage : imagination in learning : a newsletter for educators
from Kodak.    CSN0017540    1983    Eastman Kodak Company 1200    Montage :
imagination in learning : a newsletter for educators from Kodak.    CSN0017540
   1982    Eastman Kodak Company

 

78



--------------------------------------------------------------------------------

1201    Montage : imagination in learning : a newsletter for educators from
Kodak.    CSN0017540    1981    Eastman Kodak Company 1202    Montage :
imagination in learning : a newsletter for educators from Kodak.    CSN0017540
   1980    Eastman Kodak Company 1203    Montage : imagination in learning : a
newsletter for educators from Kodak.    CSN0017540    1979    Eastman Kodak
Company 1204    Montage : imagination in learning : a newsletter for educators
from Kodak.    CSN0017540    1978    Eastman Kodak Company 1205    More here’s
how.    RE0000600935    1992-12-11    Eastman Kodak Company 1206    More joy of
photography.    TX0000920937    1981-12-16    Eastman Kodak Company 1207    More
joy of photography : 100 advanced techniques for more creative photographs.   
TX0002529346    1989-03-22    Eastman Kodak Company 1208    More on contacting /
by John F. Holtz.    TX0000401428    1980-01-21    Eastman Kodak Company 1209   
More slides—planning, producing, and presenting digital images.    TX0003861333
   1994-06-14    Eastman Kodak Company 1210    Movies at work.    RE0000411319
   1988-12-21    Eastman Kodak Company 1211    My father’s hair.    TX0002207137
   1987-12-03    Eastman Kodak Company 1212    Negative making for professional
photographers.    RE0000411295    1988-12-21    Eastman Kodak Company 1213   
Negative making with Kodak black-and- white sheet films.    RE0000500168   
1990-12-03    Eastman Kodak Company 1214    New! From Kodak! : The productivity
machines from Kodak are here.    TX0001030153    1982-11-22    Eastman Kodak
Company 1215    New information on color correction with Kodak tri-mask film.   
RE0000552563    1991-11-12    Eastman Kodak Company 1216    New joy of
photography / by the editors of Eastman Kodak Company.    TX0001757615   
1986-02-11    Eastman Kodak Company 1217    New! Kodak rapid paper slicer
2610/2620.    TX0000137796    1978-10-31    Eastman Kodak Company 1218    New!
Lower replenishment rate for Kodak Ektaprint R-100 color developer.   
TX0000039699    1978-04-14    Eastman Kodak Company 1219    New way to use Kodak
silver estimating test papers.    TX0000106648    1978-09-15    Eastman Kodak
Company 1220    Newsletter for graphic arts and photography instructors /
Elizabeth Eggleton, editor].    CSN0005415    1980    Eastman Kodak Company 1221
   Newsletter for graphic arts and photography instructors / Elizabeth Eggleton,
editor].    CSN0005415    1979    Eastman Kodak Company 1222    Newsletter for
graphic arts and photography instructors / Elizabeth Eggleton, editor].   
CSN0005415    1978    Eastman Kodak Company 1223    Newsletter for photo
educators.    CSN0080174    1988    Eastman Kodak Company 1224    Newsletter for
photography instructors.    CSN0062884    1987    Eastman Kodak Company 1225   
Newsletter for photography instructors.    CSN0062884    1984    Eastman Kodak
Company 1226    Newsletter for professional photography instructors / Elizabeth
Eggleton, editor].    CSN0044848    1984    Eastman Kodak Company 1227   
Newsletter for professional photography instructors / Elizabeth Eggleton,
editor].    CSN0044848    1983    Eastman Kodak Company 1228    Newsletter for
professional photography instructors / Elizabeth Eggleton, editor].   
CSN0044848    1982    Eastman Kodak Company 1229    Newsletter for professional
photography instructors / Elizabeth Eggleton, editor].    CSN0044848    1981   
Eastman Kodak Company 1230    No hangups on hookups.    TX0002192638   
1987-11-18    Eastman Kodak Company

 

79



--------------------------------------------------------------------------------

1231    Notes from Kodak audio visual.    RE0000411307    1988-12-21    Eastman
Kodak Company 1232    Notes on tropical photography.    RE0000318821   
1986-12-30    Eastman Kodak Company 1233    Numerical listing of Eastman organic
chemicals : an Eastman dataservice publication.    CSN0017770    1979    Eastman
Kodak Company 1234    Numerical listing of Kodak laboratory chemicals.   
TX0000661821    1981-03-26    Eastman Kodak Company 1235    Offline input
manager’s guide for Kodak starlink four software.    TX0001606489    1985-06-24
   Eastman Kodak Company 1236    Offset presswork.    TX0001085733    1983-03-14
   Eastman Kodak Company 1237    One for the road.    RE0000600948    1992-12-11
   Eastman Kodak Company 1238    Operating and maintaining the Kodak air- knife
film cleaner.    TX0000092957    1978-07-14    Eastman Kodak Company 1239   
Operating and maintaining the Kodak Dektomatic 65 paper processor.   
TX0002182872    1987-11-18    Eastman Kodak Company 1240    Operating and
maintaining the Kodak professional color print processor, model 18LL.   
TX0002461534    1988-12-08    Eastman Kodak Company 1241    Operating and
maintaining the Kodak professional color print processor model 22LL.   
TX0002497979    1989-02-03    Eastman Kodak Company 1242    Operating and
maintaining the Kodak RA color print processor, model 66 (CL)    TX0002501161   
1989-02-03    Eastman Kodak Company 1243    Operating instructions for Kodak
Komstar finisher IV.    TX0002513912    1989-02-03    Eastman Kodak Company 1244
   Operating instructions for the Kodak Ektagraphic audioviewer/projector :
models 220, 270, 470, 570AF.    TX0001635398    1985-07-22    Eastman Kodak
Company 1245    Operating, Kodak color print copy attachment, model 5S/5B-K.   
TX0000069167    1978-05-26    Eastman Kodak Company 1246    Operating Kodak
Ektalog control terminal and tape cassette deck : [publication pt.no. 638782] ;
Installing and maintaining Kodak Ektalog control terminal and tape cassette deck
: [publication pt. no. 638795].    TX0000093430    1978-08-07    Eastman Kodak
Company 1247    Operating Kodak Ektalog tape cassette deck and control terminal.
   TX0000519923    1980-08-04    Eastman Kodak Company 1248    Operating Kodak
negative reorder laminator.    TX0000149265    1978-11-13    Eastman Kodak
Company 1249    Operating Kodak notched film transport equipment, Kodak 2610
automatic film cutter.    TX0000214581    1979-02-27    Eastman Kodak Company
1250    Operating the Kodak 2610 color printer using micro-control reorder
accessories.    TX0000223226    1979-03-26    Eastman Kodak Company 1251   
Operating the Kodak 2610 color printer using the Kodak 2610 program tape, series
7.    TX0000368569    1979-10-31    Eastman Kodak Company 1252    Operating the
Kodak 2610 color printer with the Kodak 2610  1⁄4-inch advance unit.   
TX0000479266    1980-05-15    Eastman Kodak Company 1253    Operating the Kodak
2610 color printer with the Kodak 2610 universal borderless mask and roller
guides : [pub. Pt. no. 637233].    TX0000471693    1980-05-14    Eastman Kodak
Company

 

80



--------------------------------------------------------------------------------

1254    Operating the Kodak color print processor models 27 and 55 : [pub. Pt.
no. 638994].    TX0000471683    1980-05-14    Eastman Kodak Company 1255   
Operating the Kodak color printer model 5S-5 : [pub. Pt. no. 638971].   
TX0000255384    1979-05-11    Eastman Kodak Company 1256    Operating the Kodak
film processor, system 20 series 2 software, with Kodak film processor
replenisher accessory, system 20.    TX0002652707    1989-04-04    Eastman Kodak
Company 1257    Operating the Kodak film processor system 50.    TX0002378132   
1988-08-10    Eastman Kodak Company 1258    Operating the Kodak high speed
punched tape reader, February 1978.    TX0000008231    1978-03-10    Eastman
Kodak Company 1259    Operating the Kodak MC-5, MC-8, and MC-11 digital color
printers : [publication pt. no. 638870].    TX0000093429    1978-08-07   
Eastman Kodak Company 1260    Operating the Kodak minilab system 40.   
TX0002191724    1987-11-20    Eastman Kodak Company 1261    Operating the Kodak
negative reorder cutter, January 1978.    TX0000008229    1978-03-10    Eastman
Kodak Company 1262    Operating the Kodak negative reorder laminator, January
1978.    TX0000008228    1978-03-10    Eastman Kodak Company 1263    Operating
the Kodak negative reorder transport attachment and Gates model 5S.   
TX0000045130    1978-03-10    Eastman Kodak Company 1264    Operating the Kodak
precise-temp control model 40B.    TX0000479272    1980-05-15    Eastman Kodak
Company 1265    Operating the Kodak printer/paper processor, system 20
(five-inch paper) with series 2 software.    TX0002531314    1989-02-03   
Eastman Kodak Company 1266    Operating the Kodak printer setup photometer.   
TX0000401556    1980-01-21    Eastman Kodak Company 1267    Operating the Kodak
printer setup photometer.    TX0000092966    1978-07-14    Eastman Kodak Company
1268    Operating the Kodak reorder laminator accessory 2610.    TX0000390361   
1979-12-17    Eastman Kodak Company 1269    Operating the Kodak reorder
laminator accessory 2610.    TX0000223224    1979-03-26    Eastman Kodak Company
1270    Operating the Kodak Royalprint processor, model 417 : [publication pt.
no.638677] : June 1978 ; Maintaining the Kodak Royalprint processor, model 417 :
[publication pt. no. 638678] : June 1978.    TX0000073193    1978-06-12   
Eastman Kodak Company 1271    Operating the Kodak Royalprint roll feed adapter,
the Kodak Royalprint replenishment assembly.    TX0000321795    1979-08-31   
Eastman Kodak Company 1272    Operating the Kodak S/2610 negative reorder
laminator.    TX0000471704    1980-05-14    Eastman Kodak Company 1273   
Operating the Kodak V C N A translator remote display unit with the Kodak color
negative translator : model 3.    TX0000321803    1979-08-31    Eastman Kodak
Company 1274    Operating the Kodak V C N A translator slope unit with the Kodak
color negative translator, model 3 or 4.    TX0000368582    1979-10-26   
Eastman Kodak Company 1275    Operating the Kodak VCNA translator slope unit
with the Kodak color negative translator, model 3 or 4.    TX0000390362   
1979-12-17    Eastman Kodak Company 1276    Operator assistance cards.   
TX0002423837    1988-10-07    Eastman Kodak Company

 

81



--------------------------------------------------------------------------------

1277    Operator assistance cards : Kodak minilab system 50, printer/paper
processor.    TX0002378092    1988-08-10    Eastman Kodak Company 1278   
Operator guide for Kodak create-a-print 35mm enlargement center.    TX0002601410
   1989-06-08    Eastman Kodak Company 1279    Operator instructions for the
Kodamatic 17B processor when equipped with the Kodamatic 17 replenishment
conversion assembly.    TX0001194334    1983-08-19    Eastman Kodak Company 1280
   Operator service manual for the Kodak Ektachem 400 analyzer and the Kodak
Ektachem 100 analyzer.    TX0001248625    1983-12-12    Eastman Kodak Company
1281    Operator training manual for Kodak Reliant 800 microfilmer.   
TX0002786271    1990-04-09    Eastman Kodak Company 1282    Operator’s checklist
for daily start-up of the Kodak Versamat film processor, model 1140 series :
[no.] Y-12A, Y-12B.    TX0000072493    1978-04-10    Eastman Kodak Company 1283
   Operator’s manual for Kodak DATASHOW system.    TX0002193261    1987-12-09   
Eastman Kodak Company 1284    Operator’s manual for Kodak Datashow system.   
TX0002192560    1987-11-20    Eastman Kodak Company 1285    Operator’s manual
for the Kodak Ektachem 700 analyzer.    TX0001614149    1985-07-17    Eastman
Kodak Company 1286    Operator’s manual for the Kodak Ektachem DT60 analyzer.   
TX0001630334    1985-07-17    Eastman Kodak Company 1287    Operator’s manual
for the Kodak Polymatic plate processor, model 30.    TX0000328410    1979-08-31
   Eastman Kodak Company 1288    Operator’s manual for the Kodak polymatic plate
processor, model 48A.    TX0000602911    1980-12-04    Eastman Kodak Company
1289    Operator’s manual for the Kodak startech processor, model 244 and model
244T.    TX0000479271    1980-05-15    Eastman Kodak Company 1290    Operator’s
manual for the Kodamatic 17B processor.    TX0000751417    1981-07-21    Eastman
Kodak Company 1291    Operator’s manual, Kodak readymatic processor model 420A :
[pub. Pt. no. 637020].    TX0000471688    1980-05-14    Eastman Kodak Company
1292    Pako 24-SQ processor.    TX0000149263    1978-11-13    Eastman Kodak
Company 1293    Pakoral-G and super-G processor, models 17-1, 17-1.5, 24-1, and
24-1.5.    TX0000149257    1978-11-13    Eastman Kodak Company 1294    Panorama.
   CSN0026859    1984    Eastman Kodak Company 1295    Panorama.    CSN0026859
   1983    Eastman Kodak Company 1296    Panorama.    CSN0026859    1982   
Eastman Kodak Company 1297    Panorama.    CSN0026859    1981    Eastman Kodak
Company 1298    Panorama.    CSN0026859    1980    Eastman Kodak Company 1299   
Panorama.    CSN0026859    1979    Eastman Kodak Company 1300    Panorama.   
CSN0005827    1979    Eastman Kodak Company 1301    Panorama.    CSN0005827   
1978    Eastman Kodak Company 1302    Panorama highlights.    TX0001474817   
1984-12-21    Eastman Kodak Company 1303    Paper information from Kodak.   
TX0002182867    1987-11-18    Eastman Kodak Company 1304    Parts list for the
Kodamatic 17B processor.    TX0000781669    1981-10-13    Eastman Kodak Company
1305    Pathways to color : Kodak publication no. E-11.    TX0000254142   
1979-04-20    Eastman Kodak Company 1306    Pattern 2305.    Vau000413412   
1997-10-21    Eastman Kodak Company 1307    Pattern W610.    Vau000413414   
1997-10-21    Eastman Kodak Company

 

82



--------------------------------------------------------------------------------

1308    Pattern W610R.    Vau000413413    1997-10-21    Eastman Kodak Company
1309    People/ideas/quality products—Eastman Kodak’s Apparatus & optical
division.    RE0000500141    1990-12-03    Eastman Kodak Company 1310    Photo
chemistry in black-and-white and color photography.    RE0000273646   
1985-12-30    Eastman Kodak Company 1311    Photo decor : a guide to the
enjoyment of photographic art : publication no. O-22 / written and designed by
John Holland.    TX0000137797    1978-10-31    Eastman Kodak Company 1312   
Photo decor : a guide to the enjoyment of photographic art / written by John
Holland ; designed by Howlett-Bergner & Holland.    TX0001130640    1983-05-19
   Eastman Kodak Company 1313    Photo decor : an idea book : [P3-200].   
TX0000390366    1979-12-17    Eastman Kodak Company 1314    Photo explorations :
[Kodak publication no. AT-16] / by Jack Biedermann.    TX0000515687   
1980-06-23    Eastman Kodak Company 1315    Photo information bulletin :
consumer/professional & finishing markets / Eastman Kodak Company.    CSN0045050
   1983    Eastman Kodak Company 1316    Photo information bulletin :
consumer/professional & finishing markets / Eastman Kodak Company.    CSN0045050
   1982    Eastman Kodak Company 1317    Photo topics and techniques / edited by
Eastman Kodak Company, Amphoto.    TX0000649318    1981-02-20    Amphoto &
Eastman Kodak Company 1318    Photoengraving means business.    RE0000411316   
1988-12-21    Eastman Kodak Company 1319    Photofabrication methods with Kodak
photo resists : [Kodak publication no.] P- 246, [cat. No. 105-8338].   
TX0000255382    1979-05-11    Eastman Kodak Company 1320    Photographer’s
children.    RE0000600949    1992-12-11    Eastman Kodak Company 1321   
Photographic production of slides and filmstrips.    RE0000411276    1988-12-21
   Eastman Kodak Company 1322    Photographic retouching / written for Kodak by
Vilia Reed.    TX0002597642    1989-06-08    Eastman Kodak Company 1323   
Photographing baby and child / edited by George Hornby and the editors of
Eastman Kodak Company.    TX0000093381    1978-03-16    Eastman Kodak Company
and Crown Publishers, Inc. 1324    Photographing people : a Kodak audiovisual
slide presentation, AV-37.    TX0000649222    1981-03-04    Eastman Kodak
Company 1325    Photographing with automatic cameras / written for Kodak by
Hubert C. Birnbaum.    TX0001009397    1982-10-07    Eastman Kodak Company 1326
   Photographing your baby : tips for taking great pictures / by the editors of
Eastman Kodak Company.    TX0001462422    1984-11-19    Eastman Kodak Company
1327    Photography & layout for reproduction : [no.] Q-74.    TX0000150376   
1978-11-13    Eastman Kodak Company 1328    Photography at work, a progress
report (motion picture, 42 mins./1507’)    RE0000500175    1990-12-03    Eastman
Kodak Company 1329    Photography books from Kodak.    TX0001118302   
1983-05-19    Eastman Kodak Company 1330    Photography books from Kodak.   
TX0000751418    1981-07-21    Eastman Kodak Company 1331    Photography for the
printer.    RE0000500167    1990-12-03    Eastman Kodak Company 1332   
Photography from lightplanes and helicopters.    TX0001587912    1985-06-17   
Eastman Kodak Company 1333    Photography in the school. Vol. 62, no. 1, 1962.
   RE0000500183    1990-12-03    Eastman Kodak Company

 

83



--------------------------------------------------------------------------------

1334    Photography in the school. Vol. 62, no. 2, 1962.    RE0000500191   
1990-12-03    Eastman Kodak Company 1335    Photography in the school. Vol. 62,
no. 3, 1962.    RE0000500200    1990-12-03    Eastman Kodak Company 1336   
Photography in the school. Vol. 63, no. 1, 1963.    RE0000549428    1991-11-12
   Eastman Kodak Company 1337    Photography in the school. Vol. 63, no. 3,
1963.    RE0000549446    1991-11-12    Eastman Kodak Company 1338    Photography
in your science fair project.    TX0001137146    1983-05-18    Eastman Kodak
Company 1339    Photography through the microscope.    TX0002687030   
1989-10-30    Eastman Kodak Company 1340    Photography through the microscope.
   RE0000500156    1990-12-03    Eastman Kodak Company 1341    Photography
through the microscope.    RE0000273643    1985-12-30    Eastman Kodak Company
1342    Photography through the microscope / [written, rev., or edited, with new
photos. By John Gustav Delly].    TX0000602909    1980-12-04    Eastman Kodak
Company 1343    Photolab design for professionals.    TX0002978634    1990-12-13
   Eastman Kodak Company 1344    Photomacrography.    RE0000500155    1990-12-03
   Eastman Kodak Company 1345    Photomacrography : mathematical analysis of
magnification and depth of detail : Kodak publication no. N-15.    TX0000069169
   1978-05-26    Eastman Kodak Company 1346    Photomicrography with Kodak
Ektachrome professional films, process E-6.    TX0000092963    1978-07-14   
Eastman Kodak Company 1347    Photoplotting desk reference.    TX0000661820   
1981-03-26    Eastman Kodak Company 1348    Photoreproduction.    TX0000584745
   1980-12-04    Eastman Kodak Company 1349    Phototypesetting with Kodak
products / [edited by John F. Holtz].    TX0000661816    1981-03-26    Eastman
Kodak Company 1350    Physical characteristics of glass for Kodak photographic
plates.    TX0001201595    1983-08-30    Eastman Kodak Company 1351    Physical
characteristics of Kodak polystyrene base films.    RE0000318822    1986-12-30
   Eastman Kodak Company 1352    Picture-taking around Rochester.   
TX0001481864    1984-12-31    Eastman Kodak Company 1353    Picture-taking at
the Fair for miniature and other advanced cameras.    RE0000600925    1992-12-11
   Eastman Kodak Company 1354    Picture-taking in northern California.   
TX0000783107    1981-10-09    Eastman Kodak Company 1355    Picture-taking in
southern California : photo tips, photo spots, photo fun.    TX0001250602   
1983-12-19    Eastman Kodak Company 1356    Picture-taking in southern
California : photo tips, photo spots, photo fun.    TX0000588339    1980-12-04
   Eastman Kodak Company 1357    Picture-taking on Cape Cod and the Islands /
[prepared as a public service by Kodak].    TX0000999169    1982-10-05   
Eastman Kodak Company 1358    Picture-taking spots in Washington, D. C. / map by
Frank Solomon.    TX0000402837    1980-01-21    Eastman Kodak Company 1359   
Picture-tkaing [sic] in Florida.    TX0001477803    1984-12-21    Eastman Kodak
Company 1360    Picture your teeth.    RE0000549423    1991-11-12    Eastman
Kodak Company 1361    Pictures by existing light.    TX0002420471    1988-10-07
   Eastman Kodak Company 1362    Picturing the times of your life / Don
Nibbelink [i.e. Don D. Nibbelink], Monica Nibbelink ; edited for Eastern Kodak
Company [by] Amphoto.    TX0000554199    1980-09-23    Eastman Kodak Company &
American Photographic Book Publishing

 

84



--------------------------------------------------------------------------------

1363    Planet Peru : an aerial journey through a timeless land / photos. By
Marilyn Bridges ; introd. By Fernando Belaunde Terry ; historical commentary by
John Hyslop ; afterword by Marilyn Bridges.    VA0000530817    1991-12-03   
Eastman Kodak Company and Aperture Foundation, Inc. (employer for hire) on
editing & compilation 1364    Planning and producing visual aids.   
RE0000500161    1990-12-03    Eastman Kodak Company 1365    Planning, taking
your travel pictures.    RE0000552560    1991-11-12    Eastman Kodak Company
1366    Plate care, on and off press.    TX0000092960    1978-07-14    Eastman
Kodak Company 1367    Plate cracking / in cooperation with Paul R. Josephson.   
TX0000106647    1978-09-15    Eastman Kodak Company 1368    Portrait :
professional techniques and practices in portrait photography.    TX0003584366
   1993-09-20    Eastman Kodak Company 1369    Potential silver yield from Kodak
photographic products.    TX0000783115    1981-10-09    Eastman Kodak Company
1370    Potential silver yield from Kodak photographic products.    TX0000510102
   1980-05-27    Eastman Kodak Company 1371    Practical densitometry.   
TX0002301924    1987-12-09    Eastman Kodak Company 1372    Preparing large
color prints on Kodak Ektacolor 74 RC and 78 papers.    TX0000324330   
1979-08-30    Eastman Kodak Company 1373    Preparing large color transparencies
for display.    TX0001023291    1982-11-15    Eastman Kodak Company 1374   
Preparing process C-41 solutions from Kodak Flexicolor A R chemicals
(concentrates) : [publication no.] Z-121F.    TX0000107689    1978-09-11   
Eastman Kodak Company 1375    Presenting yourself.    TX0003861274    1994-06-14
   Eastman Kodak Company 1376    Presenting yourself / by Michael Kenny [i.e.
Michael F. Kenny] for Eastman Kodak Company.    TX0001070594    1983-02-09   
Eastman Kodak Company 1377    Preservation of photographs.    TX0000347928   
1979-10-17    Eastman Kodak Company 1378    Prevention of contact dermatitis in
photographic work.    TX0000092961    1978-07-14    Eastman Kodak Company 1379
   Principles of the Kodak x-omat processing system.    RE0000552565   
1991-11-12    Eastman Kodak Company 1380    Printer monitoring method for use
with Kodak Ektachrome 2203 paper : publication no. Z-123B.    TX0000093427   
1978-08-07    Eastman Kodak Company 1381    Printing and cutting notched film
accessories : [no. P5-231].    TX0000073188    1978-06-12    Eastman Kodak
Company 1382    Printing color negatives.    TX0000107697    1978-09-11   
Eastman Kodak Company 1383    Printing color negatives.    RE0000600930   
1992-12-11    Eastman Kodak Company 1384    Printing color negatives.   
RE0000317256    1986-12-30    Eastman Kodak Company 1385    Prizewinning
photos—what makes them click : a Kodak audiovisual slide presentation : AV-42.
   TX0001010529    1982-10-07    Eastman Kodak Company 1386    Process datafile
: how to process Kodak Ektachrome 22 paper in Kodak rapid color processors.   
TX0002182860    1987-11-18    Eastman Kodak Company 1387    Process datafile :
small-tube or tray processing of Kodak Ektachrome 22 paper using Kodak
Ektachrome R-3000 chemicals.    TX0002182861    1987-11-18    Eastman Kodak
Company 1388    Process E-6 action maze.    TX0000092967    1978-07-14   
Eastman Kodak Company 1389    Process monitoring : monitoring and
troubleshooting processes using Kodak flexicolor chemicals : no. Z-131E2.   
TX0004061045    1995-05-19    Eastman Kodak Company

 

85



--------------------------------------------------------------------------------

1390    Processing and process monitoring of Kodak black-and-white films.   
TX0000986218    1982-09-20    Eastman Kodak Company 1391    Processing chemicals
and formulas.    RE0000552569    1991-11-12    Eastman Kodak Company 1392   
Processing chemicals and formulas.    RE0000140574    1982-10-14    Eastman
Kodak Company 1393    Processing Kodak Ektacolor paper in roller-transport
processing machines using Kodak Ektaprint 2 chemicals.    TX0000214578   
1979-02-27    Eastman Kodak Company 1394    Processing Kodak Ektacolor Plus and
professional papers.    TX0002182871    1987-11-18    Eastman Kodak Company 1395
   Processing Kodak high resolution plates.    TX0000985548    1982-09-07   
Eastman Kodak Company 1396    Processing Kodak Vericolor print film 4111 (Estar
thick base) in the Kodak rapid color processor, model 30 or model 30A.   
TX0000282520    1979-05-11    Eastman Kodak Company 1397    Producing quality
documents with KEEPS (Kodak Ektaprint electronic publishing system) : a basic
guide to layout and typography.    TX0002576714    1989-05-22    Eastman Kodak
Company 1398    Producing quality microfilm for Kodak automated retrieval
systems.    TX0002576557    1989-05-22    Eastman Kodak Company 1399   
Producing slides and filmstrips.    RE0000552568    1991-11-12    Eastman Kodak
Company 1400    Production of X-rays.    RE0000600912    1992-12-11    Eastman
Kodak Company 1401    Professional photographic illustration.    TX0002617538   
1989-06-08    Eastman Kodak Company 1402    Professional photographic
illustration techniques : Kodak publication no. O-16.    TX0000008235   
1978-03-10    Eastman Kodak Company 1403    Professional portrait techniques :
[Kodak publication] O-4 / [Frank McLaughlin, editor].    TX0000522532   
1980-06-23    Eastman Kodak Company 1404    “Professional” versus “amateur”
Kodak Ektachrome camera films : the difference between them!.    TX0000072489   
1978-04-10    Eastman Kodak Company 1405    Programmed course in logarithms.   
RE0000411291    1988-12-21    Eastman Kodak Company 1406    Programmed course in
the electronic data processing system.    RE0000500139    1990-12-03    Eastman
Kodak Company 1407    Programmed course on programmed instruction.   
RE0000552567    1991-11-12    Eastman Kodak Company 1408    Programmed course on
programmed instruction.    RE0000500147    1990-12-03    Eastman Kodak Company
1409    Quality assurance in dental radiography.    TX0002735888    1990-01-22
   Eastman Kodak Company 1410    Quality control in the processing of Kodak
Ektachrome film (process E3)    RE0000411284    1988-12-21    Eastman Kodak
Company 1411    Quality enlarging with Kodak B/W papers : art, technique, and
science, a Kodak data book.    TX0001020511    1982-11-15    Eastman Kodak
Company 1412    Quality in industry; motion picture.    RE0000500177   
1990-12-03    Eastman Kodak Company 1413    Quality in photographic lenses.   
RE0000140272    1982-10-14    Eastman Kodak Company 1414    Questions and
answers about Kodak super 8 film cartridges.    TX0000073183    1978-06-12   
Eastman Kodak Company 1415    Questions and answers about Kodak super 8 movie
films.    TX0001118327    1983-05-19    Eastman Kodak Company 1416    Quick-look
reference : Kodak black-&- white reversal motion picture films : [Kodak
publication no.] H-61.    TX0000489006    1980-05-27    Eastman Kodak Company

 

86



--------------------------------------------------------------------------------

1417    Quick-look reference : Kodak color reversal motion picture films :
[Kodak publication no.] H-60.    TX0000489007    1980-05-27    Eastman Kodak
Company 1418    Quick-look reference, Kodak color reversal motion picture films,
sports : [Kodak publication no. H-60].    TX0000391613    1979-10-26    Eastman
Kodak Company 1419    Radiation safety in dental radiography.    TX0002742177   
1990-01-22    Eastman Kodak Company 1420    Radiation safety manual.   
TX0004049145    1995-05-19    Eastman Kodak Company 1421    Radiografia y
fotografia clinicas. Vol. 26, no. 1.    RE0000411315    1988-12-21    Eastman
Kodak Company 1422    Radiografia y fotografia clinicas. Vol. 26, no. 2.   
RE0000411311    1988-12-21    Eastman Kodak Company 1423    Radiografia y
fotografia clinicas. Vol. 26, no. 3.    RE0000411313    1988-12-21    Eastman
Kodak Company 1424    Radiografia y fotografia clinicas. Vol. 28, no. 1, 1962.
   RE0000500187    1990-12-03    Eastman Kodak Company 1425    Radiografia y
fotografia clinicas. Vol. 28, no. 2, 1962.    RE0000500195    1990-12-03   
Eastman Kodak Company 1426    Radiografia y fotografia clinicas. Vol. 28, no. 3,
1962.    RE0000500205    1990-12-03    Eastman Kodak Company 1427    Radiografia
y fotografia clinicas. Vol. 29, no. 1, 1963.    RE0000549427    1991-11-12   
Eastman Kodak Company 1428    Radiografia y fotografia clinicas. Vol. 29, no. 2,
1963.    RE0000549440    1991-11-12    Eastman Kodak Company 1429    Radiografia
y fotografia clinicas. Vol. 29, no. 3, 1963.    RE0000549456    1991-11-12   
Eastman Kodak Company 1430    Radiography in modern industry.    TX0000599323   
1980-12-04    Eastman Kodak Company 1431    Radiography in modern industry.   
RE0000273645    1985-12-30    Eastman Kodak Company 1432    Reciprocity data :
Kodak color films.    TX0000321798    1979-08-30    Eastman Kodak Company 1433
   Reciprocity data, Kodak color films.    TX0000092964    1978-07-14    Eastman
Kodak Company 1434    Recovering silver from photographic materials.   
TX0000368581    1979-10-26    Eastman Kodak Company 1435    Reference chart for
Kodak color reversal products.    TX0002206285    1987-12-09    Eastman Kodak
Company 1436    Reference guide using the Kodak colorwatch system in Technet
quality management software : ser. C.    TX0002477484    1988-08-10    Eastman
Kodak Company 1437    Reference information from Kodak.    TX0002419705   
1988-10-07    Eastman Kodak Company 1438    Remote Ranger.    VA0000744298   
1996-02-20    Eastman Kodak Company 1439    Research at Kodak.    RE0000500158
   1990-12-03    Eastman Kodak Company 1440    Research magazine.    CSN0083195
   1988    Eastman Kodak Company 1441    Retouching black-and-white negatives
and prints.    TX0000214575    1979-02-27    Eastman Kodak Company 1442   
Retouching color negatives.    TX0002482530    1988-10-07    Eastman Kodak
Company 1443    Retouching Ektachrome film transparencies : (process E-6).   
TX0000985790    1982-09-20    Eastman Kodak Company 1444    Retouching ektacolor
prints.    RE0000552557    1991-11-12    Eastman Kodak Company 1445   
Retouching Ektacolor prints : contains new information on how to use Kodak
retouching colors for spotting color prints.    TX0000214569    1979-02-27   
Eastman Kodak Company 1446    Retouching Kodak color negatives.    RE0000552586
   1991-11-12    Eastman Kodak Company 1447    Retouching Kodak Ektacolor
negatives.    RE0000185709    1983-12-12    Eastman Kodak Company

 

87



--------------------------------------------------------------------------------

1448    Retouching prints on Kodak Ektacolor and Ektachrome papers.   
TX0002729941    1989-10-13    Eastman Kodak Company 1449    Retouching type C
color prints.    RE0000317257    1986-12-30    Eastman Kodak Company 1450   
Reverse-text slides.    TX0000783114    1981-10-09    Eastman Kodak Company 1451
   Reverse-text slides.    TX0000401557    1980-01-21    Eastman Kodak Company
1452    Reversing optics for lateral reversal.    TX0000513990    1980-06-23   
Eastman Kodak Company 1453    Revised information on color correction with Kodak
tri-mask film.    RE0000552584    1991-11-12    Eastman Kodak Company 1454   
[Revision & PVAC series 3]    TX0002189483    1987-11-18    Eastman Kodak
Company 1455    Revision to the Kodak 312 color printer : DPC/DPCU, ser. 1.   
TX0002182855    1987-11-18    Eastman Kodak Company 1456    Roller-transport
processing of Kodak Ektachrome films, process E-6 : [publication no.] Z-119B.   
TX0000107690    1978-09-11    Eastman Kodak Company 1457    Safe handling of
photographic chemicals.    TX0000324331    1979-08-30    Eastman Kodak Company
1458    Salute to the tall ships.    RE0000641112    1993-11-08    Eastman Kodak
Company 1459    Sample sequence from a program in economics.    RE0000411292   
1988-12-21    Eastman Kodak Company 1460    Sample sequence from a program in
human motivation.    RE0000411293    1988-12-21    Eastman Kodak Company 1461   
Sample sequence from a program on industrial relations.    RE0000411298   
1988-12-21    Eastman Kodak Company 1462    Scanners : using Kodak Ektachrome
and Kodachrome film transparencies on color scanners.    TX0000669544   
1981-03-26    Eastman Kodak Company 1463    Schlieren photography.   
RE0000411279    1988-12-21    Eastman Kodak Company 1464    Scientific imaging
with Kodak films and plates.    TX0002378191    1988-08-10    Eastman Kodak
Company 1465    Scientific publications / from Eastman Kodak Laboratories.   
CSN0031212    1979    Eastman Kodak Company 1466    Scientific publications from
Eastman Kodak laboratories : sections 1-4, 1976.    TX0000106649    1978-09-15
   Eastman Kodak Company 1467    Selected bibliography on photography for law
enforcement agencies : [Kodak pub. No. M-46].    TX0000118797    1978-05-05   
Eastman Kodak Company 1468    Selected bibliography on photography for law
enforcement agencies : [Kodak publication no. M-46].    TX0000254146   
1979-04-20    Eastman Kodak Company 1469    Selected special order (S O)
products list for Professional and Finishing Markets Division.    TX0000214567
   1979-02-27    Eastman Kodak Company 1470    Seminar in print : analytical
methods for testing Kodak products for microelectronics.    TX0000713069   
1981-06-23    Eastman Kodak Company 1471    Seminar in print IV : relationship
between micro and macro reproduction characteristics of Kodak high resolution
plates.    TX0000584744    1980-12-04    Eastman Kodak Company 1472    Seminars
in print III : analytical specifications for Kodak micro positive developer 809.
   TX0000471684    1980-05-14    Eastman Kodak Company 1473    Sequence from a
programmed course in photography.    RE0000448934    1989-11-29    Eastman Kodak
Company 1474    Service manual for the Kodak ektagraphic III projectors,
autofocus models.    TX0001028505    1982-11-22    Eastman Kodak Company

 

88



--------------------------------------------------------------------------------

1475    Service manual Kodak X-OMAT processor model M3.    RE0000448935   
1989-11-29    Eastman Kodak Company 1476    Setting up and balancing.   
TX0002182868    1987-11-18    Eastman Kodak Company 1477    Setup and balancing
the Kodak 2610 color printer using the Kodak 2610 program tape, series 7.   
TX0000368572    1979-10-31    Eastman Kodak Company 1478    Setup and balancing
: the Kodak 2610 color printer using the series 6 program tape : March 1978.   
TX0000072480    1978-04-10    Eastman Kodak Company 1479    Setup and balancing
the Kodak 2620D color printer.    TX0000137792    1978-10-31    Eastman Kodak
Company 1480    Setup and balancing the Kodak MC-5, MC-8 & MC-11 digital color
printers : [publication pt. no. 638872].    TX0000093428    1978-08-07   
Eastman Kodak Company 1481    Setup and balancing : the Kodak MC-5, MC-8 & MC-11
digital color printers using the Kodak MC program tape series 2.    TX0000368595
   1979-10-26    Eastman Kodak Company 1482    Setup and balancing : the Kodak
printer models S-5 and B-K series.    TX0000192369    1978-10-31    Eastman
Kodak Company 1483    Shipboard holiday.    RE0000600950    1992-12-11   
Eastman Kodak Company 1484    Silver masking of transparencies with
three-aim-point control.    TX0000604410    1980-12-04    Eastman Kodak Company
1485    Silver recovery efficiency from Kodak Ektaprint 2 bleach-fix using the
Kodak chemical recovery cartridge, type 1-P.    TX0000107692    1978-09-11   
Eastman Kodak Company 1486    Silver recovery with the Kodak chemical recovery
cartridge, type 3.    TX0000479267    1980-05-15    Eastman Kodak Company 1487
   Silver recovery with the Kodak chemical recovery cartridge, type P.   
TX0000401563    1980-01-21    Eastman Kodak Company 1488    Simple copying
techniques with a Kodak Ektagraphic Visualmaker : [pamphlet no.] S-40.   
TX0000136127    1978-10-16    Eastman Kodak Company 1489    Site preparations :
Kodak disc film processor, model 200E.    TX0001118303    1983-05-19    Eastman
Kodak Company 1490    Site preparations, Kodak Disc opener workcenter, Kodak
Disc dispenser, Kodak Disc dispenser viewer, Kodak Disc film cleaner, Kodak Disc
reorder workcenter.    TX0001118333    1983-05-19    Eastman Kodak Company 1491
   Site preparations, Kodak disc printing attachment, models 7, 11, and 15, on
the Kodak S and M C digital color printers.    TX0001131012    1983-05-19   
Eastman Kodak Company 1492    Slides : planning and producing slide programs /
written for Kodak by Ann Bishop.    TX0001474819    1984-12-21    Eastman Kodak
Company 1493    Snapshots at the Fair with fixed-focus and other simple cameras.
   RE0000600926    1992-12-11    Eastman Kodak Company 1494    Software
interface manual : Kodak IMT- 200, IMT-250, and IMT-350 microimage terminals.   
TX0002192563    1987-11-20    Eastman Kodak Company 1495    Some differences
between Kodak Ektagraphic and Kodak Carousel slide projectors.    TX0000681781
   1981-03-26    Eastman Kodak Company

 

89



--------------------------------------------------------------------------------

1496    Sound : magnetic sound recording for motion pictures : [Kodak
publication no.] S-75 / text written for Kodak by Raul DaSilva.    TX0000014321
   1978-02-24    Eastman Kodak Company 1497    Sound recording with magnetic
tape.    RE0000552578    1991-11-12    Eastman Kodak Company 1498    Sound
recording with magnetic tape.    RE0000500151    1990-12-03    Eastman Kodak
Company 1499    Sources of motion picture services and equipment : 16 mm, 8 mm,
and super 8.    TX0000649224    1981-03-04    Eastman Kodak Company 1500   
Special filters from Kodak for technical applications.    TX0000751420   
1981-07-21    Eastman Kodak Company 1501    Spectrum in graphic arts photography
: a primer in light and sensitivity.    TX0000401555    1980-01-21    Eastman
Kodak Company 1502    Speechmaking, more than words alone.    TX0000471685   
1980-05-14    Eastman Kodak Company 1503    Speechmaking, more than words alone
: Kodak publication no. S-25.    TX0000258465    1979-05-11    Eastman Kodak
Company 1504    Spinal cord arteries / P. Lasjaunias.    TX0003012064   
1991-03-01    Eastman Kodak Company 1505    SPR contact / Professional and
Finishing Markets Division.    CSN0022857    1979    Eastman Kodak Company 1506
   Stabilization with Kodak Ektamatic products.    TX0000513993    1980-06-23   
Eastman Kodak Company 1507    Stabilization with Kodak Ektamatic products :
[no.] G-25.    TX0000072483    1978-07-24    Eastman Kodak Company 1508   
Staffer’s guide to fall P M A convention.    TX0000137970    1978-10-31   
Eastman Kodak Company 1509    Staffer’s guide to Kodak equipment : for Kodak
personnel only.    TX0000228550    1979-03-26    Eastman Kodak Company 1510   
Stay this moment : the photographs of Sam Abell / introd. By Robert E. Gilka.   
TX0003105023    1991-02-26    Thomasson-Grant, Inc., and Eastman Kodak Company
on editorial work & photo. Selec 1511    Storage and care of Kodak color
materials.    TX0000999486    1982-10-05    Eastman Kodak Company 1512   
Storage and care of Kodak color materials : [Kodak pamphlet no. E. 30].   
TX0000669543    1981-03-26    Eastman Kodak Company 1513    Storage and care of
Kodak films.    TX0000092956    1978-07-14    Eastman Kodak Company 1514   
Storage and care of Kodak films and papers—before and after processing.   
TX0002212439    1987-12-03    Eastman Kodak Company 1515    Studio techniques
for portrait photography.    RE0000448931    1989-11-29    Eastman Kodak Company
1516    Stylelite pocket.    TX0002189340    1987-11-18    Eastman Kodak Company
1517    Successful panoramic radiography.    TX0002728462    1990-01-22   
Eastman Kodak Company 1518    Suggested procedures for adding Tenox II to frying
oils. By Tennessee Eastman Company.    RE0000035945    1979-10-26    Eastman
Kodak Company 1519    Supervisory decisions action maze / Donald J. Weiland.   
TX0000040337    1978-05-05    Eastman Kodak Company 1520    Supplement for Kodak
135 printing attachment 2610 : modification no. 3 : [pub. Pt. no. 638919].   
TX0000118798    1978-09-25    Eastman Kodak Company 1521    Supplement setup and
balancing the Kodak MC-5, MC-8 & MC-11 digital color printers using the Kodak MC
program tape, series 2.    TX0000390355    1979-12-17    Eastman Kodak Company
1522    Supplement to Installing and maintaining the Kodak projection pick-up,
model IR.    TX0000136124    1978-10-16    Eastman Kodak Company

 

90



--------------------------------------------------------------------------------

1523    Supplement to Kodak color exposure strips (C110, C126, or C135).   
TX0000321792    1979-08-31    Eastman Kodak Company 1524    Supplement to Kodak
color exposure strips (C110, C126, or C153).    TX0000324329    1979-08-30   
Eastman Kodak Company 1525    Supplement to Kodak minilab system 25.   
TX0002189492    1987-11-18    Eastman Kodak Company 1526    Supplement to Kodak
photosensitive resists for industry.    RE0000600931    1992-12-11    Eastman
Kodak Company 1527    Supplement to Kodak photosensitive resists for industry.
   RE0000600920    1992-12-11    Eastman Kodak Company 1528    Supplement to
maintaining the Kodak V C B lamphouse model S/B K using the Kodak 2610 dual
intensity printing assembly : publication pt. no. 637171.    TX0000266567   
1979-06-07    Eastman Kodak Company 1529    Supplement to Operating the Kodak
color printer model 5S-5.    TX0000137790    1978-10-31    Eastman Kodak Company
1530    Supplement to operating the Kodak MC- 5, MC-8, and MC-11 digital color
printers using the Kodak M C program tape, series 2 : publication pt. no.
637170.    TX0000266564    1979-06-07    Eastman Kodak Company 1531   
Supplement to operating the Kodak printer/paper processor, system 20 (four- inch
paper) with series 2 software.    TX0002501247    198 1978-10-31 9- 02-03   
Eastman Kodak Company 1532    Supplement to Operating the Kodak rapid print
cutter model SR-5.    TX0000137788    1978-10-31    Eastman Kodak Company 1533
   Supplement to Operating the Kodak roll paper printer model 5B-K.   
TX0000137789    1978-10-31    Eastman Kodak Company 1534    Supplement to
operating the Kodak Versamat film processor models 11C-L, 11C- M, and 11C-MG.   
TX0000069173    1978-05-26    Eastman Kodak Company 1535    Supplement to setup
and balancing the Kodak 2610 color printer using the Series 7 program tape.   
TX0000223221    1979-03-26    Eastman Kodak Company 1536    Supplement to Setup
and balancing the Kodak MC-5, MC-8, and MC-11 digital color printers.   
TX0000149260    1978-11-13    Eastman Kodak Company 1537    Supplement to Setup
and balancing the Kodak MC-5, MC-8, and MC-11 digital color printers using the
Kodak MC program tape, series 2.    TX0000321069    1979-07-23    Eastman Kodak
Company 1538    Supplement to the Kodak professional multi printer.   
TX0002205791    1987-12-03    Eastman Kodak Company 1539    Supplement to the
Operator’s manual for the Kodak polymatic plate processor, model 30, new
developer container and probe assembly.    TX0001017288    1982-11-15    Eastman
Kodak Company 1540    Supplement to using the Kodak MC diagnostic tape : series
A.    TX0000321799    1979-08-30    Eastman Kodak Company 1541    Supplement to
Using the Kodak MC diagnostic tape series A : pub. Pt. no. 637169.   
TX0000255379    1979-05-11    Eastman Kodak Company 1542    Supplement to Using
the Kodak rapid paper splicer 2610/2620.    TX0000214564    1979-02-27   
Eastman Kodak Company

 

91



--------------------------------------------------------------------------------

1543    Supplementary operating notes for the Kodak Polymatic plate processor,
model 48A, modified for use with Kodak Polymatic LP developer (machine), Kodak
Polymatic LP developer replenisher (machine), and Kodak Polymatic plate
finisher.    TX0000471707    1980-05-14    Eastman Kodak Company 1544    Survey
of motion picture, still photography, and graphic arts instruction : in American
and Canadian colleges, universities, technical institutes, and schools of
photography / by John Mercer.    CSN0042882    1982    Eastman Kodak Company
1545    System administrator’s/operator’s guide for the Kodak Kar information
systems.    TX0001614150    1985-07-17    Eastman Kodak Company 1546    Tall
ships.    RE0000600951    1992-12-11    Eastman Kodak Company 1547    Teacher’s
guide to composition.    TX0000069170    1978-05-26    Eastman Kodak Company
1548    Teaching tips from Kodak teachers! : 275 plus! Proven ways to use
photography in the classroom.    TX0000401554    1980-01-21    Eastman Kodak
Company 1549    Teaching unit of characteristics of electromagnetic radiation.
   RE0000549417    1991-11-12    Eastman Kodak Company 1550    Teaching unit on
generation of electromagnetic radiation.    RE0000549418    1963-07-01   
Eastman Kodak Company 1551    Teaching unit on the electromagnetic spectrum.   
RE0000549416    1991-11-12    Eastman Kodak Company 1552    Tech Data, Kodak
printing products, fountain solution control.    TX0001644725    1985-08-12   
Eastman Kodak Company 1553    Tech data : Kodak printing products TD- 8[—TD-9].
   TX0000223215    1979-01-12    Eastman Kodak Company 1554    TECHNET quality
management module, series A 3.00, internegative film printing : reference guide.
   TX0002378175    1988-08-10    Eastman Kodak Company 1555    TECHNET quality
management software series A 1.00 : temporary manual.    TX0003487222   
1987-11-23    Eastman Kodak Company 1556    TECHNET quality management software,
series A 1.10 : v. 2.    TX0002332809    1987-12-09    Eastman Kodak Company
1557    TECHNET quality management software, series A 2.00 : v. 1.   
TX0002182878    1987-11-18    Eastman Kodak Company 1558    TECHNET quality
management software series C 1.00 : reference guide.    TX0002182877   
1987-11-18    Eastman Kodak Company 1559    TECHNET quality management software
series XT.    TX0002595818    1989-02-03    Eastman Kodak Company 1560   
TECHNET quality management software series XT 1.00 : temporary manual.   
TX0003487227    1987-11-23    Eastman Kodak Company 1561    Technic for dental
radiography in general practice.    RE0000600914    1992-12-11    Eastman Kodak
Company 1562    Technical sales representatives.    CSN0023327    1979   
Eastman Kodak Company 1563    Techniques for making professional prints on Kodak
Ektachrome papers.    TX0000783110    1981-10-09    Eastman Kodak Company 1564
   Techniques for preparing Kodak P M T litho plates.    TX0000401429   
1980-01-21    Eastman Kodak Company 1565    Techniques : information from Kodak.
   TX0002182873    1987-11-18    Eastman Kodak Company 1566    Techniques
information from Kodak : backlit displays with Kodak materials.    TX0002312167
   1987-12-09    Eastman Kodak Company

 

92



--------------------------------------------------------------------------------

1567    Techniques—information from Kodak : the A B C’s of toning.   
TX0001481871    1984-12-31    Eastman Kodak Company 1568    Techniques :
information from Kodak : toning Kodak black-and-white materials.    TX0002723102
   1989-12-29    Eastman Kodak Company 1569    Techniques of microphotography.
   RE0000552562    1991-11-12    Eastman Kodak Company 1570    Tenamenes. By
Tennessee Eastman Company.    RE0000035946    1979-10-26    Eastman Kodak
Company 1571    Tenite cellulosic plastics : acetate, butyrate, propionate :
properties and reference data : [publication no. PC-12B].    TX0000269245   
1978-12-21    Eastman Kodak Company 1572    Tenox for longer “fresh” life of
peanuts and pecans. By Tennessee Eastman Company.    RE0000035943    1979-10-26
   Eastman Kodak Company 1573    Tenox stabilized frying oil plus Tenox treated
salt. By Tennessee Eastman Company.    RE0000035947    1979-10-26    Eastman
Kodak Company 1574    Tentative data release, Kodak Ektacolor 74 Duratrans print
material : S O-103 : [Kodak pub. No. E-41].    TX0000118796    1978-05-05   
Eastman Kodak Company 1575    Texas Eastman news : [a newspaper for the people
of Texas Eastman, manufacturer of plastics and chemicals] / editor, Don Millsap.
   CSN0007753    1978    Eastman Kodak Company, Texas Eastman Company Division
1576    Texas Eastman news : [a newspaper for the people of Texas Eastman,
manufacturer of plastics and chemicals] / editor, Don Millsap.    CSN0007753   
1977    Eastman Kodak Company, Texas Eastman Company Division 1577    Thermal
recording and infrared photography of hot objects : [Kodak publication no.]
P-570.    TX0000255377    1979-05-11    Eastman Kodak Company 1578    This is
America in pictures.    RE0000230802    1984-12-24    Eastman Kodak Company 1579
   Three Kodak films for surveillance photography.    TX0000602906    1980-12-04
   Eastman Kodak Company 1580    Tips for the photographer testifying in court :
[Kodak pub. No. M-16].    TX0000118795    1978-05-05    Eastman Kodak Company
1581    Tips net results : news from the Kodak technical assitance network.   
CSN0045623    1982    Eastman Kodak Company 1582    TIPS : technical information
for photographic systems / Kodak ; [compiled and edited by Edward W. Morse … et
al.].    CSN0035399    1984    Eastman Kodak Company 1583    TIPS : technical
information for photographic systems / Kodak ; [compiled and edited by Edward W.
Morse … et al.].    CSN0035399    1983    Eastman Kodak Company 1584    TIPS :
technical information for photographic systems / Kodak ; [compiled and edited by
Edward W. Morse … et al.].    CSN0035399    1982    Eastman Kodak Company 1585
   TIPS : technical information for photographic syst ems / Kodak ; [compiled
and edited by Edward W. Morse … et al.].    CSN0035399    1981    Eastman Kodak
Company

 

93



--------------------------------------------------------------------------------

1586    TIPS : technical information for photographic systems / Kodak ;
[compiled and edited by Edward W. Morse et al.].    CSN0035399    1980   
Eastman Kodak Company 1587    TIPS : technical information for photographic
systems / Professional Photography Division.    CSN0035399    1987    Eastman
Kodak Company 1588    TIPS : technical information for photographic systems /
Professional Photography Division.    CSN0035399    1986    Eastman Kodak
Company 1589    To create a photograph.    TX0002182885    1987-11-18    Eastman
Kodak Company 1590    Triumph of Lester Snapwell.    RE0000549421    1991-11-12
   Eastman Kodak Company 1591    TSR newsletter / Professional and Finishing
Markets Division.    CSN0018794    1979    Eastman Kodak Company 1592    TSR
technical reference guide.    TX0002513605    1989-02-03    Eastman Kodak
Company 1593    TSRunner / Robert A. LeBlanc.    CSN0045658    1982    Eastman
Kodak Company 1594    Understanding graininess and granularity.    TX0000484587
   1980-05-27    Eastman Kodak Company 1595    Updating high-speed printer
option for Technet qualtiy management software series A 1.10.    TX0002805016   
1989-10-30    Eastman Kodak Company 1596    Updating TECHNET quality management
software, from series A 1.00 to series A 1.10.    TX0002193259    1987-12-09   
Eastman Kodak Company 1597    Updating TECHNET quality management software, from
series A 2.00 to series A 3.00.    TX0002182880    1987-11-18    Eastman Kodak
Company 1598    Updating Technet quality management software : from series XT
2.20 to series XT 3.00.    TX0002646402    1989-08-04    Eastman Kodak Company
1599    Use of Kodak materials for laminated identification photographs in
color.    RE0000317260    1986-12-30    Eastman Kodak Company 1600    Use of
Kodak PMT paper plate fixer MX- 1102 with the Kodak PMT paper litho plate.   
TX0000214566    1979-02-27    Eastman Kodak Company 1601    Use of Kodak
Polymatic L P developer (hand), MX 854-5 : data release, Kodak publication no.
Q-220-DR-1.    TX0000266563    1979-06-07    Eastman Kodak Company 1602    Use
of water in photographic processing.    TX0002478317    1988-10-07    Eastman
Kodak Company 1603    Use of water in photographic processing.    TX0000092959
   1978-07-14    Eastman Kodak Company 1604    Use the C C P R for the good look
: Kodak 2610 color printers.    TX0000072479    1978-07-24    Eastman Kodak
Company 1605    Use the C C P R for the good look : Kodak 2610 color printers,
series 6 tape on Kodak Ektacolor 78 paper.    TX0000478015    1980-05-15   
Eastman Kodak Company 1606    Use the C C P R for the good look : Kodak 2610
color printers using series 7 tape on Kodak Ektacolor 78 paper.    TX0000478013
   1980-05-15    Eastman Kodak Company 1607    Use the C C P R for the good look
: Kodak 2610 color printers using series 7 tape on Kodak Ektacolor 78 paper :
ser. 7.    TX0000402343    1979-10-26    Eastman Kodak Company 1608    Use the C
C P R for the good look, Kodak M C digital color printer, for photofinishing
applications on Kodak Ektacolor 74 R C paper.    TX0000136122    1978-10-16   
Eastman Kodak Company

 

94



--------------------------------------------------------------------------------

1609    Use the C C P R for the good look, Kodak M C digital color printer for
photofinishing applications on Kodak Ektacolor 78 paper.    TX0000478016   
1980-05-15    Eastman Kodak Company 1610    Use the C C P R for the good look,
Kodak S-series and 2620 color printers.    TX0000478014    1980-05-15    Eastman
Kodak Company 1611    Use the C C P R for the good look : Kodak S-series and
2620 color printers.    TX0000137969    1978-10-31    Eastman Kodak Company 1612
   Use the CCPR for the good look : Kodak 2610 color printers.    TX0000254139
   1979-04-20    Eastman Kodak Company 1613    Use the CCPR for the good look,
Kodak MC digital color printer for photofinishing applications on Kodak
Ektacolor 74 RC paper and Kodak Ektacolor 78 paper.    TX0000255564   
1979-05-11    Eastman Kodak Company 1614    Use the CCPR for the good look,
Kodak S-series and 2620 color printers.    TX0000255563    1979-05-11    Eastman
Kodak Company 1615    Use the CCRP for the good look : Kodak MC digital color
printer.    TX0000168449    1978-12-26    Eastman Kodak Company 1616    Using a
Kodak Vericolor II commercial film, type S.    TX0000967566    1982-09-07   
Eastman Kodak Company 1617    Using filters / by the editors of Eastman Kodak
Company.    TX0000993187    1982-09-20    Eastman Kodak Company 1618    Using
flash effectively.    TX0001300306    1984-03-02    Eastman Kodak Company 1619
   Using Kodak chemicals, process E-6.    TX0003861929    1994-06-14    Eastman
Kodak Company 1620    Using Kodak chemicals : process E-6.    TX0002673186   
1989-10-30    Eastman Kodak Company 1621    Using Kodak Ektacolor RA chemicals.
   TX0002483022    1988-10-07    Eastman Kodak Company 1622    Using Kodak
Ektaprint 2 bleach-fix and replenisher N R in continuous color print processors.
   TX0000137793    1978-10-31    Eastman Kodak Company 1623    Using Kodak
Ektaprint 2 bleach-fix and replenisher N R in continuous color print processors
: Z-122G.    TX0000323959    1979-08-30    Eastman Kodak Company 1624    Using
Kodak Ektaprint 2 bleach-fix and replenisher N T in continuous color print
processors : (includes the low-flow wash option).    TX0000485582    1980-05-27
   Eastman Kodak Company 1625    Using Kodak Ektaprint 2 bleach-fix and
replenisher NR in continuous color print processors : [publication no.] Z-122G.
   TX0000390352    1979-12-17    Eastman Kodak Company 1626    Using Kodak
Ektaprint 2 chemicals.    TX0002675768    1989-10-30    Eastman Kodak Company
1627    Using Kodak Ektaprint 2 chemicals.    TX0001194037    1983-08-29   
Eastman Kodak Company 1628    Using Kodak Ektaprint 2 chemicals : Kodak
publication no. Z-122.    TX0000515688    1980-06-23    Eastman Kodak Company
1629    Using Kodak Ektaprint R-100 chemicals (and Ektachrome 14 paper).   
TX0000993185    1982-09-07    Eastman Kodak Company 1630    Using Kodak
Ektaprint R-100 chemicals : Kodak publication no. Z-123.    TX0000014324   
1978-03-02    Eastman Kodak Company 1631    Using Kodak matrix film/4150 to make
dye transfer prints from color negatives.    TX0003012062    1991-03-01   
Eastman Kodak Company 1632    Using Kodak splice print count reader.   
TX0002189336    1987-11-18    Eastman Kodak Company 1633    Using Kodak
Vericolor films in the laboratory.    TX0000783113    1981-10-09    Eastman
Kodak Company 1634    Using Kodak Vericolor III professional film, type S.   
TX0001129694    1983-05-19    Eastman Kodak Company

 

95



--------------------------------------------------------------------------------

1635    Using process C-41.    TX0001481867    1984-12-31    Eastman Kodak
Company 1636    Using process C-41.    TX0001118470    1983-05-19    Eastman
Kodak Company 1637    Using process E-6.    TX0001148976    1983-05-19   
Eastman Kodak Company 1638    Using process E-6.    TX0000072497    1978-06-29
   Eastman Kodak Company 1639    Using process EM-26.    TX0001148970   
1983-05-18    Eastman Kodak Company 1640    Using Technet.    TX0000721440   
1981-06-23    Eastman Kodak Company 1641    Using Technet center.   
TX0001118350    1983-05-19    Eastman Kodak Company 1642    Using Technet
center.    TX0001023289    1982-11-15    Eastman Kodak Company 1643    Using the
analyzer response plaque TL- 2608.    TX0000214579    1979-02-27    Eastman
Kodak Company 1644    Using the Kodacolor 400 control negative set (size 120).
   TX0000168448    1978-12-26    Eastman Kodak Company 1645    Using the
Kodacolor 400 standard negative (size 120).    TX0000321801    1979-08-30   
Eastman Kodak Company 1646    Using the Kodacolor II setup patch (black-bound).
   TX0000107691    1978-09-11    Eastman Kodak Company 1647    Using the Kodak
110 negative holder assembly, part number 537533.    TX0000368587    1979-10-26
   Eastman Kodak Company 1648    Using the Kodak 110 negative printing kit,
Model 5S/5B-K/8S.    TX0000401553    1980-01-21    Eastman Kodak Company 1649   
Using the Kodak 312 graphics printing attachments.    TX0002118787    1987-07-23
   Eastman Kodak Company 1650    Using the Kodak 5S roll paper magazine.   
TX0000519931    1980-08-04    Eastman Kodak Company 1651    Using the Kodak
balancing filter assembly 2610.    TX0000328409    1979-08-31    Eastman Kodak
Company 1652    Using the Kodak densitometer, model 1.    TX0002206305   
1987-12-09    Eastman Kodak Company 1653    Using the Kodak densitometer, model
2.    TX0002182874    1987-11-18    Eastman Kodak Company 1654    Using the
Kodak Ektachrome color copier, model 11.    TX0002189297    1987-11-18   
Eastman Kodak Company 1655    Using the Kodak Ektachrome color copier, model 18.
   TX0002182870    1987-11-18    Eastman Kodak Company 1656    Using the Kodak
Ektachrome color copier slide attachment, model 18.    TX0002189293   
1987-11-18    Eastman Kodak Company 1657    Using the Kodak electrical counter,
model 1.    TX0000254143    1979-04-20    Eastman Kodak Company 1658    Using
the Kodak electrolytic silver recovery unit, model M L.    TX0002189294   
1987-11-18    Eastman Kodak Company 1659    Using the Kodak electrolytic silver
recovery unit Model ML.    TX0002577621    1989-05-22    Eastman Kodak Company
1660    Using the Kodak greeting card accessory system 50.    TX0002400498   
1988-08-15    Eastman Kodak Company 1661    Using the Kodak instant film back.
   TX0000168440    1978-12-26    Eastman Kodak Company 1662    Using the Kodak
instant film back : pub. Pt. no. 633431.    TX0000324499    1979-08-31   
Eastman Kodak Company 1663    Using the Kodak lens assembly, system 25.   
TX0002378124    1988-08-10    Eastman Kodak Company 1664    Using the Kodak lens
assembly system 50/four up (ID) cat no. 151 1633, the Kodak lens assembly system
50/two-up (wallet) cat no. 173 1645, the Kodak lens assembly, system 50/two-up
(passport) cat no. 141 9909.    TX0002370378    1988-08-15    Eastman Kodak
Company 1665    Using the Kodak M L 135 film extractor, model A.    TX0002189299
   1987-11-18    Eastman Kodak Company

 

96



--------------------------------------------------------------------------------

1666    Using the Kodak MC diagnostic tape series A.    TX0000223232   
1979-03-26    Eastman Kodak Company 1667    Using the Kodak ML 135 negative
sleever, model SA.    TX0002378125    1988-08-10    Eastman Kodak Company 1668
   Using the Kodak pricing unit system 25.    TX0002189337    1987-11-18   
Eastman Kodak Company 1669    Using the Kodak pricing unit system 50.   
TX0002400495    1988-08-15    Eastman Kodak Company 1670    Using the Kodak
print marker, model 5.    TX0000513991    1980-06-23    Eastman Kodak Company
1671    Using the Kodak printer control set (C110) or (C126) or (C135).   
TX0000368568    1979-10-31    Eastman Kodak Company 1672    Using the Kodak
rapid paper splicer 2610/2620.    TX0000149262    1978-11-13    Eastman Kodak
Company 1673    Using the Kodak universal negative sleever, model SA.   
TX0002182859    1987-11-18    Eastman Kodak Company 1674    Using the Kodak V C
N A color negative translator : model 4.    TX0000321794    1979-08-31   
Eastman Kodak Company 1675    Using the Kodak Vericolor II printer control
negative set (size 120).    TX0000168447    1978-12-26    Eastman Kodak Company
1676    Using the Kodak video color negative analyzer, model 2.    TX0000254145
   1979-04-20    Eastman Kodak Company 1677    Using the Kodak video color
negative analyzer model 3.    TX0000507736    1980-05-14    Eastman Kodak
Company 1678    Using the replacement thermostat for the Kodak slide mounting
press model 2.    TX0000073184    1978-06-12    Eastman Kodak Company 1679   
Using your autofocus 35mm camera.    TX0003017214    1990-12-13    Eastman Kodak
Company 1680    Using your Kodak CRT digital color printer : pt. no. 967586.   
TX0003861923    1994-06-14    Eastman Kodak Company 1681    Ventilation and
design considerations for Kodak toner MX 1112 and Kodak toner MX 1125.   
TX0000669546    1981-03-26    Eastman Kodak Company 1682    Video tape,
artifacts and defects : a troubleshooting guide.    TX0001519897    1984-12-21
   Eastman Kodak Company 1683    Visual troubleshooting of process E-6.   
TX0002189296    1987-11-18    Eastman Kodak Company 1684    Welcome to Kodak.   
RE0000317066    1986-12-30    Eastman Kodak Company 1685    Welcome to Kodak.   
RE0000273638    1985-12-30    Eastman Kodak Company 1686    What the U S P
interim revision does to vitamin A assay.    RE0000317255    1986-12-30   
Eastman Kodak Company 1687    What to do about it; motion picture.   
RE0000500178    1990-12-03    Eastman Kodak Company 1688    Winning pictures :
100 ideas for outstanding photographs / written for Kodak by Jeff Wignall.   
TX0002546822    1989-02-03    Eastman Kodak Company 1689    World of animation /
[text written for Kodak by Raul DaSilva].    TX0000368571    1979-10-31   
Eastman Kodak Company 1690    X-rays in dentistry.    RE0000600919    1992-12-11
   Eastman Kodak Company 1691    Your films have met their match.   
TX0002189339    1987-11-18    Eastman Kodak Company 1692    Your programs from
Kodak . : audio- visual library distribution.    CSN0014730    1978    Eastman
Kodak Company 1693    Your programs from Kodak . : [catalog].    CSN0014730   
1985    Eastman Kodak Company 1694    Your programs from Kodak . : [catalog].   
CSN0014730    1983    Eastman Kodak Company 1695    Your programs from Kodak . :
[catalog].    CSN0014730    1979    Eastman Kodak Company 1696    Your wedding
(one day)    RE0000549424    1991-11-12    Eastman Kodak Company 1697    You’re
on the team.    RE0000230801    1984-12-24    Eastman Kodak Company 1698   
You’re the director.    RE0000600928    1992-12-11    Eastman Kodak Company 1699
   You’re the director.    RE0000500172    1990-12-03    Eastman Kodak Company
1700    Aerial photo log.    TX0000008223    1978-03-10    Eastman Kodak Company

 

97



--------------------------------------------------------------------------------

1701    Aerial photo log.    TX0000120429    1978-09-11    Eastman Kodak Company
1702    Aerial photo log.    TX0000117027    1978-09-11    Eastman Kodak Company
1703    Aerial photo log.    TX0000117026    1978-09-11    Eastman Kodak Company
1704    Aerial photo log.    TX0000042041    1978-04-17    Eastman Kodak Company
1705    Aerial photo log.    TX0000076858    1978-04-10    Eastman Kodak Company
1706    Aerial photo log.    TX0000117024    1978-09-11    Eastman Kodak Company
1707    Aerial photo log.    TX0000117025    1978-09-11    Eastman Kodak Company
1708    Audiovisual notes from Kodak.    TX0000985543    1982-09-07    Eastman
Kodak Company 1709    Audiovisual notes from Kodak.    TX0000485585   
1980-05-27    Eastman Kodak Company 1710    Audiovisual notes from Kodak   
TX0000255381    1979-05-11    Eastman Kodak Company 1711    Book marks : news
for people who sell Kodak books.    TX0001129698    1983-05-19    Eastman Kodak
Company 1712    Book marks : news for people who sell Kodak books.   
TX0001129697    1983-05-19    Eastman Kodak Company 1713    Bookmarks : news for
people who sell Kodak books.    TX0001009392    1982-10-07    Eastman Kodak
Company 1714    Bookmarks : news for people who sell Kodak books.   
TX0000718696    1981-06-23    Eastman Kodak Company 1715    Camera trace /
William A. Triggs, editor].    TX0001334498    1984-03-02    Eastman Kodak
Company 1716    Cameras in the curriculum : an N E A/Kodak program.   
TX0001248609    1983-12-19    Eastman Kodak Company 1717    Compass / Vince
Giummo, editor].    TX0001192673    1983-08-30    Eastman Kodak Company 1718   
Compass / Vince Giummo, editor].    TX0000967563    1982-09-07    Eastman Kodak
Company 1719    Compass / Vince Giummo, editor].    TX0000981935    1982-09-07
   Eastman Kodak Company 1720    Compass / Vince Giummo, editor].   
TX0000999221    1982-10-05    Eastman Kodak Company 1721    Compass / Vince
Giummo, editor].    TX0001129699    1983-05-19    Eastman Kodak Company 1722   
Compass / Vince Giummo, editor].    TX0000660467    1981-03-26    Eastman Kodak
Company 1723    Compass / Vince Giummo, editor].    TX0000716959    1981-06-23
   Eastman Kodak Company 1724    Compass / Vince Giummo, editor].   
TX0000777830    1981-10-09    Eastman Kodak Company 1725    Compass / Vince
Giummo, editor].    TX0001085730    1983-03-14    Eastman Kodak Company 1726   
Current information summary / Customer Technical Services, Eastman Kodak
Company.    TX0000368593    1979-10-26    Eastman Kodak Company 1727    Current
information summary / Customer Technical Services, Eastman Kodak Company.   
TX0000390349    1979-12-17    Eastman Kodak Company 1728    Data release.   
TX0000985649    1982-09-07    Eastman Kodak Company 1729    Data release.   
TX0000969858    1982-09-07    Eastman Kodak Company 1730    Data release.   
TX0001021342    1982-11-15    Eastman Kodak Company 1731    Data release.   
TX0000985650    1982-09-07    Eastman Kodak Company 1732    Data release.   
TX0000323952    1979-08-31    Eastman Kodak Company 1733    Data release.   
TX0000323948    1979-08-30    Eastman Kodak Company 1734    Dental radiography
and photography / editor, Robert E. Silha.    TX0001252191    1983-12-19   
Eastman Kodak Company 1735    Dental radiography and photography / editor,
Robert E. Silha.    TX0001271596    1983-11-01    Eastman Kodak Company 1736   
Dental radiography and photography / editor, Robert E. Silha.    TX0001271599   
1983-11-01    Eastman Kodak Company 1737    Dental radiography and photography /
editor, Robert E. Silha.    TX0001271600    1983-11-01    Eastman Kodak Company
1738    Dental radiography and photography / editor, Robert E. Silha.   
TX0001271598    1983-11-01    Eastman Kodak Company 1739    Dental radiography
and photography / editor, Robert E. Silha.    TX0001257281    1983-12-19   
Eastman Kodak Company

 

98



--------------------------------------------------------------------------------

1740    Dental radiography and photography / editor, Robert E. Silha.   
TX0001252204    1983-12-19    Eastman Kodak Company 1741    Dental radiography
and photography / editor, Robert E. Silha.    TX0001271597    1983-11-01   
Eastman Kodak Company 1742    Dental radiography and photography / editor,
Robert E. Silha.    TX0000484602    1980-05-27    Eastman Kodak Company 1743   
Dental radiography and photography / editor, Robert E. Silha.    TX0000615752   
1980-06-23    Eastman Kodak Company 1744    Dental radiography and photography /
editor, Robert E. Silha.    TX0000662618    1981-03-26    Eastman Kodak Company
1745    Dental radiography and photography / editor, Robert E. Silha.   
TX0000035644    1978-05-05    Eastman Kodak Company 1746    Dental radiography
and photography / editor, Robert E. Silha.    TX0000118554    1978-09-25;   
Eastman Kodak Company 1747    Dental radiography and photography / editor,
Robert E. Silha.    TX0000195695    1979-01-12    Eastman Kodak Company 1748   
Dental radiography and photography / editor, Robert E. Silha.    TX0000195694   
1979-01-12    Eastman Kodak Company 1749    Desk calendar / by the editors of
Eastman Kodak Company.    TX0000594059    1980-12-05    Eastman Kodak Company
1750    Directory of silver services / Kodak    TX0001021340    1982-11-15   
Eastman Kodak Company 1751    Eastman Kodak Company … annual report.   
TX0001194336    1983-08-19    Eastman Kodak Company 1752    Eastman Kodak
Company … annual report.    TX0001194337    1983-08-19    Eastman Kodak Company
1753    Eastman Kodak Company … annual report.    TX0001194338    1983-08-19   
Eastman Kodak Company 1754    Eastman Kodak Company … annual report.   
TX0000471699    1980-05-14    Eastman Kodak Company 1755    Eastman Kodak
Company … annual report.    TX0000227407    1979-03-26    Eastman Kodak Company
1756    Eastman Kodak Company … annual report.    TX0000076859    1978-04-10   
Eastman Kodak Company 1757    Eastman organic chemical bulletin.    TX0000402340
   1980-01-21    Eastman Kodak Company 1758    Eastman organic chemical
bulletin.    TX0000368590    1979-10-26    Eastman Kodak Company 1759    Eastman
organic chemical bulletin    TX0000035370    1978-04-14    Eastman Kodak Company
1760    Eastman organic chemical bulletin    TX0000169727    1978-12-26   
Eastman Kodak Company 1761    Eastman organic chemicals : catalog & price list.
   TX0000195696    1979-01-12    Eastman Kodak Company 1762    Eastman organic
chemicals catalog. Supplement.    TX0000063341    1978-05-26    Eastman Kodak
Company 1763    Financial statistics : graphic arts dealers.    TX0000323957   
1979-08-30    Eastman Kodak Company 1764    Financial statistics : professional
finishers.    TX0000323956    1979-08-30    Eastman Kodak Company 1765   
Financial statistics : school finishers.    TX0000323958    1979-08-30   
Eastman Kodak Company 1766    Financial statistics : X-ray dealers.   
TX0000323955    1979-08-30    Eastman Kodak Company 1767    Functional group
index of Eastman organic chemicals : an Eastman dataservice publication.   
TX0000185179    1979-01-12    Eastman Kodak Company 1768    Graphics newsletter.
   TX0000279270    1979-06-21    Eastman Kodak Company 1769    Graphics
newsletter.    TX0000279268    1979-06-21    Eastman Kodak Company 1770   
Graphics newsletter.    TX0000368596    1979-10-25    Eastman Kodak Company 1771
   Graphics newsletter.    TX0000368591    1979-10-26    Eastman Kodak Company
1772    Graphics newsletter.    TX0000134139    1978-10-16    Eastman Kodak
Company

 

99



--------------------------------------------------------------------------------

1773    Graphics newsletter.    TX0000174982    1978-12-26    Eastman Kodak
Company 1774    Graphics newsletter : for use of Kodak personnel and
distributors of Kodak products only / Eastman Kodak International Sales Company,
Inc. ; [edited by Walter J. Manzek and Deanna Tiefenthal].    TX0000489928   
1980-05-27    Eastman Kodak Company 1775    Graphics newsletter : for use of
Kodak personnel and distributors of Kodak products only / Eastman Kodak
International Sales Company, Inc. ; [edited by Walter J. Manzek and Deanna
Tiefenthal].    TX0000402345    1980-01-21    Eastman Kodak Company 1776   
Here’s how : [techniques for outstanding pictures].    TX0000442323   
1980-01-21    Eastman Kodak Company 1777    Index to Kodak information.   
TX0001495619    1984-12-31    Eastman Kodak Company 1778    Index to Kodak
information.    TX0001118304    1983-05-19    Eastman Kodak Company 1779   
Index to Kodak information.    TX0000986217    1982-09-20    Eastman Kodak
Company 1780    Index to Kodak information.    TX0000720511    1981-06-23   
Eastman Kodak Company 1781    Index to Kodak information.    TX0000489931   
1980-05-27    Eastman Kodak Company 1782    Interface ….    TX0000064818   
1978-06-12    Eastman Kodak Company 1783    International photography / Kodak.
   TX0000984528    1982-09-07    Eastman Kodak Company 1784    International
photography / Kodak.    TX0000792831    1981-10-13    Eastman Kodak Company 1785
   International photography / Kodak.    TX0001085735    1983-03-14    Eastman
Kodak Company 1786    International photography / Kodak.    TX0000980529   
1982-09-07    Eastman Kodak Company 1787    International photography / Kodak.
   TX0000793667    1981-10-13    Eastman Kodak Company 1788    Kodak A V
equipment memo : technical information about audiovisual equipment.   
TX0001009393    1982-10-07    Eastman Kodak Company 1789    Kodak A V equipment
memo : technical information about audiovisual equipment.    TX0000778869   
1981-10-13    Eastman Kodak Company 1790    Kodak audiovisual products catalog
   TX0001635399    1985-07-22    Eastman Kodak Company 1791    Kodak bulletin
for the graphic arts.    TX0000599790    1980-12-04    Eastman Kodak Company
1792    Kodak catalog of educational materials …    TX0001137171    1983-05-18
   Eastman Kodak Company 1793    Kodak centennial desk calendar …   
TX0000319921    1979-07-02    Eastman Kodak Company 1794    Kodak color notes :
a series of pamphlets on new techniques for photomechanical color reproduction
   TX0000778695    1981-10-09    Eastman Kodak Company 1795    Kodak color notes
: a series of pamphlets on new techniques for photomechanical color reproduction
   TX0001085731    1983-03-14    Eastman Kodak Company 1796    Kodak color notes
: a series of pamphlets on new techniques for photomechanical color reproduction
   TX0000986305    1982-09-07    Eastman Kodak Company 1797    Kodak color notes
: a series of pamphlets on new techniques for photomechanical color
reproduction.    TX0000604408    1980-12-04    Eastman Kodak Company 1798   
Kodak color notes : a series of pamphlets on new techniques for photomechanical
color reproduction.    TX0000368594    1979-10-26    Eastman Kodak Company 1799
   Kodak compass : reproduction processes/materials/industry news.   
TX0000514215    1980-06-23    Eastman Kodak Company 1800    Kodak compass :
reproduction processes/materials/industry news.    TX0000509718    1980-06-23   
Eastman Kodak Company 1801    Kodak compass : reproduction
processes/materials/industry news.    TX0000509717    1980-06-23    Eastman
Kodak Company

 

100



--------------------------------------------------------------------------------

1802    Kodak compass : reproduction processes/materials/industry news.   
TX0000250165    1979-05-11    Eastman Kodak Company 1803    Kodak compass :
reproduction processes/materials/industry news.    TX0000250167    1979-05-11   
Eastman Kodak Company 1804    Kodak compass : reproduction
processes/materials/industry news.    TX0000268624    1979-06-07    Eastman
Kodak Company 1805    Kodak compass : reproduction processes/materials/industry
news.    TX0000403619    1980-01-21    Eastman Kodak Company 1806    Kodak
compass : reproduction processes/materials/industry news.    TX0000038209   
1978-05-05    Eastman Kodak Company 1807    Kodak compass : reproduction
processes/materials/industry news.    TX0000063340    1978-05-26    Eastman
Kodak Company 1808    Kodak compass : reproduction processes/materials/industry
news.    TX0000118555    1978-09-25    Eastman Kodak Company 1809    Kodak
compass : reproduction processes/materials/industry news.    TX0000185178   
1979-01-12    Eastman Kodak Company 1810    Kodak customer service pamphlet.   
TX0001119160    1983-05-19    Eastman Kodak Company 1811    Kodak customer
service pamphlet.    TX0001137145    1983-05-18    Eastman Kodak Company 1812   
Kodak customer service pamphlet.    TX0001137150    1983-05-18    Eastman Kodak
Company 1813    Kodak customer service pamphlet.    TX0001009391    1982-10-07
   Eastman Kodak Company 1814    Kodak customer service pamphlet.   
TX0000678967    1981-03-26    Eastman Kodak Company 1815    Kodak customer
service pamphlet.    TX0000588341    1980-12-04    Eastman Kodak Company 1816   
Kodak customer service pamphlet.    TX0000588340    1980-12-04    Eastman Kodak
Company 1817    Kodak customer service pamphlet.    TX0000273621    1979-06-07
   Eastman Kodak Company 1818    Kodak dental X-ray products.    TX0000513995   
1980-06-23    Eastman Kodak Company 1819    Kodak dental X-ray products . : list
prices.    TX0000268407    1979-06-07    Eastman Kodak Company 1820    Kodak
desk calendar . / by the editors of Eastman Kodak Company.    TX0000791110   
1981-10-13    Eastman Kodak Company 1821    Kodak highlights.    TX0001193393   
1983-08-19    Eastman Kodak Company 1822    Kodak highlights.    TX0000474173   
1980-05-14    Eastman Kodak Company 1823    Kodak highlights.    TX0000227406   
1979-03-26    Eastman Kodak Company 1824    Kodak highlights.    TX0000442324   
1980-01-21    Eastman Kodak Company 1825    Kodak highlights.    TX0000401877   
1980-01-17    Eastman Kodak Company 1826    Kodak highlights.    TX0000076855   
1978-04-10    Eastman Kodak Company 1827    Kodak highlights.    TX0000064816   
1978-06-12    Eastman Kodak Company 1828    Kodak highlights.    TX0000101444   
1978-09-11    Eastman Kodak Company 1829    Kodak highlights.    TX0000150374   
1978-12-01    Eastman Kodak Company 1830    Kodak information … index.   
TX0000227408    1979-03-26    Eastman Kodak Company 1831    Kodak laboratory
chemicals bulletin.    TX0001600545    1985-06-24    Eastman Kodak Company 1832
   Kodak laboratory chemicals bulletin.    TX0000984542    1982-09-07    Eastman
Kodak Company 1833    Kodak laboratory chemicals bulletin.    TX0000471694   
1980-05-14    Eastman Kodak Company 1834    Kodak laboratory chemicals : catalog
& price list : a Kodak dataservice catalog.    TX0001632108    1985-08-12   
Eastman Kodak Company 1835    Kodak laboratory chemicals : catalog & price list
: a Kodak dataservice catalog.    TX0001170431    1983-03-11    Eastman Kodak
Company 1836    Kodak laboratory chemicals : catalog & price list : a Kodak
dataservice catalog.    TX0000666590    1981-03-26    Eastman Kodak Company 1837
   Kodak newsletter for professional photography instructors / Elizabeth
Eggleton, editor].    TX0000781875    1981-10-13    Eastman Kodak Company 1838
   Kodak newsletter for professional photography instructors / Elizabeth
Eggleton, editor].    TX0001108503    1983-05-18    Eastman Kodak Company

 

101



--------------------------------------------------------------------------------

1839    Kodak photographic products . : index update.    TX0000255383   
1979-05-11    Eastman Kodak Company 1840    Kodak photonews.    TX0001481845   
1984-12-31    Eastman Kodak Company 1841    Kodak photonews.    TX0001492038   
1984-12-26    Eastman Kodak Company 1842    Kodak photonews.    TX0001175794   
1983-08-29    Eastman Kodak Company 1843    Kodak photonews.    TX0001233016   
1983-11-18    Eastman Kodak Company 1844    Kodak photonews.    TX0001233017   
1983-11-18    Eastman Kodak Company 1845    Kodak photonews.    TX0000999170   
1981-10-05    Eastman Kodak Company 1846    Kodak photonews.    TX0001119163   
1983-05-19    Eastman Kodak Company 1847    Kodak photonews.    TX0001136579   
1983-05-18    Eastman Kodak Company 1848    Kodak photonews.    TX0001108788   
1983-05-18    Eastman Kodak Company 1849    Kodak photonews.    TX0000400495   
1980-01-21    Eastman Kodak Company 1850    Kodak photonews.    TX0000599777   
1980-12-04    Eastman Kodak Company 1851    Kodak photonews.    TX0000662610   
1981-03-26    Eastman Kodak Company 1852    Kodak photonews.    TX0000325075   
1979-08-31    Eastman Kodak Company 1853    Kodak photonews.    TX0000093425   
1978-08-07    Eastman Kodak Company 1854    Kodak photonews.    TX0000134137   
1978-10-31    Eastman Kodak Company 1855    Kodak Precision Line plate L P P.   
TX0000400494    1980-01-21    Eastman Kodak Company 1856    Kodak studio light.
   TX0000242373    1979-04-20    Eastman Kodak Company 1857    Kodak studio
light.    TX0000148711    1978-12-01    Eastman Kodak Company 1858    Kodak
studio light.    TX0000014322    1978-03-10    Eastman Kodak Company 1859   
Kodak studio light / Jim Collinsworth, editor].    TX0000778863    1981-10-13   
Eastman Kodak Company 1860    Kodak studio light / Jim Collinsworth, editor].   
TX0000778825    1981-10-13    Eastman Kodak Company 1861    Kodak studio light /
Jim Collinsworth, editor].    TX0001236016    1983-05-18    Eastman Kodak
Company 1862    Kodak studio light / Jim Collinsworth, editor].    TX0000778862
   1981-10-13    Eastman Kodak Company 1863    Kodak studio light / Jim
Collinsworth, editor].    TX0000778870    1981-10-13    Eastman Kodak Company
1864    Kodak studio light / Jim Collinsworth, editor].    TX0000390365   
1979-12-17    Eastman Kodak Company 1865    Kodak studio light / Jim
Collinsworth, editor].    TX0000390353    1979-12-17    Eastman Kodak Company
1866    Kodak Tech Bits.    TX0003564509    1993-09-20    Eastman Kodak Company
1867    Kodak Tech Bits.    TX0003709537    1993-09-20    Eastman Kodak Company
1868    Kodak Tech Bits.    TX0002423587    1988-10-07    Eastman Kodak Company
1869    Kodak Tech Bits.    TX0002378190    1988-08-10    Eastman Kodak Company
1870    Kodak Tech Bits.    TX0002419708    1988-10-07    Eastman Kodak Company
1871    Kodak Tech Bits.    TX0000092962    1978-07-14    Eastman Kodak Company
1872    Kodak Tech Bits.    TX0000101457    1978-09-11    Eastman Kodak Company
1873    Kodak Tech Bits.    TX0000150375    1978-11-13    Eastman Kodak Company
1874    Kodak Tech Bits.    TX0000185177    1979-01-12    Eastman Kodak Company
1875    Kodak Tech Bits : a publication for scientists and engineers.   
TX0001507882    1984-12-26    Eastman Kodak Company 1876    Kodak Tech Bits : a
publication for scientists and engineers.    TX0000969859    1982-09-07   
Eastman Kodak Company 1877    Kodak Tech Bits : a publication for scientists and
engineers.    TX0001009395    1982-10-07    Eastman Kodak Company 1878    Kodak
Tech Bits : a publication for scientists and engineers.    TX0000720510   
1981-06-23    Eastman Kodak Company 1879    Kodak Tech Bits : a publication for
scientists and engineers.    TX0000778694    1981-10-09    Eastman Kodak Company

 

102



--------------------------------------------------------------------------------

1880    Kodak Tech Bits : a publication for scientists and engineers.   
TX0001085732    1983-03-14    Eastman Kodak Company 1881    Kodak Tech Bits : a
publication for scientists and engineers.    TX0000985607    1982-09-07   
Eastman Kodak Company 1882    Kodak Tech Bits : a publication for scientists and
engineers.    TX0000518586    1980-08-04    Eastman Kodak Company 1883    Kodak
Tech Bits : a publication for scientists and engineers.    TX0000604126   
1980-12-04    Eastman Kodak Company 1884    Kodak Tech Bits : a publication for
scientists and engineers.    TX0000662612    1981-03-26    Eastman Kodak Company
1885    Kodak Tech Bits : a publication for scientists and engineers.   
TX0000662617    1981-03-26    Eastman Kodak Company 1886    Kodak Tech Bits : a
publication for scientists and engineers.    TX0000288522    1979-07-02   
Eastman Kodak Company 1887    Kodak Tech Bits : a publication for scientists and
engineers.    TX0000368589    1979-10-17    Eastman Kodak Company 1888    Kodak
Tech Bits : a publication for scientists and engineers.    TX0000390357   
1979-12-17    Eastman Kodak Company 1889    Kodak Tech Bits : a publication for
scientists and engineers.    TX0000403620    1980-01-21    Eastman Kodak Company
1890    Kodak tips : technical information for photographic systems.   
TX0000471700    1980-05-14    Eastman Kodak Company 1891    Kodak tips :
technical information for photographic systems.    TX0000479160    1980-05-15   
Eastman Kodak Company 1892    Kodak tips : technical information for
photographic systems.    TX0000509719    1980-06-23    Eastman Kodak Company
1893    Kodak tips : technical information for photographic systems.   
TX0000221702    1979-03-26    Eastman Kodak Company 1894    Kodak tips :
technical information for photographic systems.    TX0000250162    1979-02-27   
Eastman Kodak Company 1895    Kodak tips : technical information for
photographic systems.    TX0000242371    1979-04-20    Eastman Kodak Company
1896    Kodak tips : technical information for photographic systems.   
TX0000291844    1979-07-02    Eastman Kodak Company 1897    Kodak tips :
technical information for photographic systems.    TX0000323949    1979-08-30   
Eastman Kodak Company 1898    Kodak tips : technical information for
photographic systems.    TX0000329253    1979-08-31    Eastman Kodak Company
1899    Kodak tips : technical information for photographic systems.   
TX0000368599    1979-10-31    Eastman Kodak Company 1900    Kodak tips :
technical information for photographic systems.    TX0000019314    1978-03-10   
Eastman Kodak Company 1901    Kodak tips : technical information for
photographic systems.    TX0000042043    1978-04-14    Eastman Kodak Company
1902    Kodak tips : technical information for photographic systems.   
TX0000064817    1978-06-12    Eastman Kodak Company 1903    Kodak tips :
technical information for photographic systems.    TX0000092720    1978-08-07   
Eastman Kodak Company 1904    Kodak tips : technical information for
photographic systems.    TX0000134140    1978-10-16    Eastman Kodak Company
1905    Kodak tips : technical information for photographic systems.   
TX0000169651    1978-12-26    Eastman Kodak Company 1906    Kodak tips :
technical information for photographic systems.    TX0000216619    1979-02-27   
Eastman Kodak Company 1907    Kodak X-Omat products.    TX0000324327   
1979-07-02    Eastman Kodak Company

 

103



--------------------------------------------------------------------------------

1908    Kodak X-Omat products.    TX0000401876    1979-12-17    Eastman Kodak
Company 1909    Kodak X-Omatic cassettes, X-Omatic screens, Lanex screens, Min-R
cassette ….    TX0000323950    1979-08-31    Eastman Kodak Company 1910    Kodak
X-ray products list prices / Health Sciences Markets Division, Eastman Kodak
Company.    TX0000324588    1979-08-30    Eastman Kodak Company 1911    Kodakery
/ [editor-in-chief, Ron Wiley … et al.].    TX0000646589    1981-03-04   
Eastman Kodak Company 1912    Kodakery / [editor-in-chief, Ron Wiley … et al.].
   TX0000646588    1981-03-04    Eastman Kodak Company 1913    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000646587    1981-03-04    Eastman
Kodak Company 1914    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000646586    1981-03-04    Eastman Kodak Company 1915    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000646585    1981-03-04    Eastman
Kodak Company 1916    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000646584    1981-03-04    Eastman Kodak Company 1917    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000662616    1981-03-26    Eastman
Kodak Company 1918    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000662615    1981-03-26    Eastman Kodak Company 1919    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000662614    1981-03-26    Eastman
Kodak Company 1920    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000662613    1981-03-26    Eastman Kodak Company 1921    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000403617    1980-01-21    Eastman
Kodak Company 1922    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000403621    1980-01-21    Eastman Kodak Company 1923    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000484597    1980-05-27    Eastman
Kodak Company 1924    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000484596    1980-05-27    Eastman Kodak Company 1925    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000484595    1980-05-27    Eastman
Kodak Company 1926    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000484594    1980-05-27    Eastman Kodak Company 1927    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000484593    1980-05-27    Eastman
Kodak Company 1928    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000484592    1980-05-27    Eastman Kodak Company 1929    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000484591    1980-05-27    Eastman
Kodak Company 1930    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000484590    1980-05-27    Eastman Kodak Company 1931    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000484589    1980-05-27    Eastman
Kodak Company 1932    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000484588    1980-05-27    Eastman Kodak Company 1933    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000484598    1980-05-27    Eastman
Kodak Company 1934    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000484599    1980-05-27    Eastman Kodak Company

 

104



--------------------------------------------------------------------------------

1935    Kodakery / [editor-in-chief, Ron Wiley et al.].    TX0000484601   
1980-05-27    Eastman Kodak Company 1936    Kodakery / [editor-in-chief, Ron
Wiley … et al.].    TX0000484600    1980-05-27    Eastman Kodak Company 1937   
Kodakery / [editor-in-chief, Ron Wiley … et al.].    TX0000484605    1980-05-27
   Eastman Kodak Company 1938    Kodakery / [editor-in-chief, Ron Wiley … et
al.].    TX0000484604    1980-05-27    Eastman Kodak Company 1939    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000484603    1980-05-27    Eastman
Kodak Company 1940    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000489929    1980-05-27    Eastman Kodak Company 1941    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000597140    1980-11-17    Eastman
Kodak Company 1942    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000599786    1980-12-04    Eastman Kodak Company 1943    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000597139    1980-11-17    Eastman
Kodak Company 1944    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000597138    1980-11-17    Eastman Kodak Company 1945    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000597137    1980-11-17    Eastman
Kodak Company 1946    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000597136    1980-11-17    Eastman Kodak Company 1947    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000597135    1980-11-17    Eastman
Kodak Company 1948    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000597134    1980-11-17    Eastman Kodak Company 1949    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000597133    1980-11-17    Eastman
Kodak Company 1950    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000597132    1980-11-17    Eastman Kodak Company 1951    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000597131    1980-11-17    Eastman
Kodak Company 1952    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000597130    1980-11-17    Eastman Kodak Company 1953    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000599776    1980-12-04    Eastman
Kodak Company 1954    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000599779    1980-12-04    Eastman Kodak Company 1955    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000599778    1980-12-04    Eastman
Kodak Company 1956    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000599781    1980-12-04    Eastman Kodak Company 1957    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000599780    1980-12-04    Eastman
Kodak Company 1958    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000599782    1980-12-04    Eastman Kodak Company 1959    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000599783    1980-12-04    Eastman
Kodak Company 1960    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000599784    1980-12-04    Eastman Kodak Company 1961    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000599785    1980-12-04    Eastman
Kodak Company

 

105



--------------------------------------------------------------------------------

1962    Kodakery / [editor-in-chief, Ron Wiley et al.].    TX0000599787   
1980-12-04    Eastman Kodak Company 1963    Kodakery / [editor-in-chief, Ron
Wiley … et al.].    TX0000646592    1981-03-04    Eastman Kodak Company 1964   
Kodakery / [editor-in-chief, Ron Wiley … et al.].    TX0000646591    1981-03-04
   Eastman Kodak Company 1965    Kodakery / [editor-in-chief, Ron Wiley … et
al.].    TX0000646590    1981-03-04    Eastman Kodak Company 1966    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000322458    1979-08-31    Eastman
Kodak Company 1967    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000322457    1979-08-31    Eastman Kodak Company 1968    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000322456    1979-08-31    Eastman
Kodak Company 1969    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000322455    1979-08-31    Eastman Kodak Company 1970    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000322454    1979-08-31    Eastman
Kodak Company 1971    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000322453    1979-08-31    Eastman Kodak Company 1972    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000322465    1979-08-31    Eastman
Kodak Company 1973    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000322464    1979-08-31    Eastman Kodak Company 1974    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000322463    1979-08-31    Eastman
Kodak Company 1975    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000322462    1979-08-31    Eastman Kodak Company 1976    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000322461    1979-08-31    Eastman
Kodak Company 1977    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000322460    1979-08-31    Eastman Kodak Company 1978    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000322459    1979-08-31    Eastman
Kodak Company 1979    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000322473    1979-08-31    Eastman Kodak Company 1980    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000322472    1979-08-31    Eastman
Kodak Company 1981    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000322471    1979-08-31    Eastman Kodak Company 1982    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000322470    1979-08-31    Eastman
Kodak Company 1983    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000322469    1979-08-31    Eastman Kodak Company 1984    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000322468    1979-08-31    Eastman
Kodak Company 1985    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000322466    1979-08-31    Eastman Kodak Company 1986    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000322467    1979-08-31    Eastman
Kodak Company 1987    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000322484    1979-08-31    Eastman Kodak Company 1988    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000322483    1979-08-31    Eastman
Kodak Company

 

106



--------------------------------------------------------------------------------

1989    Kodakery / [editor-in-chief, Ron Wiley et al.].    TX0000322482   
1979-08-31    Eastman Kodak Company 1990    Kodakery / [editor-in-chief, Ron
Wiley … et al.].    TX0000322481    1979-08-31    Eastman Kodak Company 1991   
Kodakery / [editor-in-chief, Ron Wiley … et al.].    TX0000322480    1979-08-31
   Eastman Kodak Company 1992    Kodakery / [editor-in-chief, Ron Wiley … et
al.].    TX0000322479    1979-08-31    Eastman Kodak Company 1993    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000322478    1979-08-31    Eastman
Kodak Company 1994    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000322477    1979-08-31    Eastman Kodak Company 1995    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000322476    1979-08-31    Eastman
Kodak Company 1996    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000322475    1979-08-31    Eastman Kodak Company 1997    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000322474    1979-08-31    Eastman
Kodak Company 1998    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000368601    1979-10-26    Eastman Kodak Company 1999    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000349780    1979-10-17    Eastman
Kodak Company 2000    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000368600    1979-10-31    Eastman Kodak Company 2001    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000390364    1979-12-17    Eastman
Kodak Company 2002    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000390363    1979-12-17    Eastman Kodak Company 2003    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000403618    1980-01-21    Eastman
Kodak Company 2004    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000035368    1978-04-13    Eastman Kodak Company 2005    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000035369    1978-04-13    Eastman
Kodak Company 2006    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000035367    1978-04-13    Eastman Kodak Company 2007    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000035645    1978-04-13    Eastman
Kodak Company 2008    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000035646    1978-04-13    Eastman Kodak Company 2009    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000035647    1978-04-13    Eastman
Kodak Company 2010    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000035648    1978-04-13    Eastman Kodak Company 2011    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000035651    1978-04-13    Eastman
Kodak Company 2012    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000035650    1978-04-13    Eastman Kodak Company 2013    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000035649    1978-04-13    Eastman
Kodak Company 2014    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000268620    1978-09-20    Eastman Kodak Company 2015    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000268619    1978-09-20    Eastman
Kodak Company

 

107



--------------------------------------------------------------------------------

2016    Kodakery / [editor-in-chief, Ron Wiley et al.].    TX0000256748   
1978-09-20    Eastman Kodak Company 2017    Kodakery / [editor-in-chief, Ron
Wiley … et al.].    TX0000256749    1978-09-20    Eastman Kodak Company 2018   
Kodakery / [editor-in-chief, Ron Wiley … et al.].    TX0000256732    1978-09-20
   Eastman Kodak Company 2019    Kodakery / [editor-in-chief, Ron Wiley … et
al.].    TX0000256733    1978-09-20    Eastman Kodak Company 2020    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000256734    1978-09-20    Eastman
Kodak Company 2021    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000256735    1978-09-20    Eastman Kodak Company 2022    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000256736    1978-09-20    Eastman
Kodak Company 2023    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000256737    1978-09-20    Eastman Kodak Company 2024    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000256738    1978-09-20    Eastman
Kodak Company 2025    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000256739    1978-09-20    Eastman Kodak Company 2026    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000256740    1978-09-20    Eastman
Kodak Company 2027    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000256741    1978-09-20    Eastman Kodak Company 2028    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000256742    1978-09-20    Eastman
Kodak Company 2029    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000256743    1978-09-20    Eastman Kodak Company 2030    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000256744    1978-09-20    Eastman
Kodak Company 2031    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000256745    1978-09-20    Eastman Kodak Company 2032    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000256746    1978-09-20    Eastman
Kodak Company 2033    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000256747    1978-09-20    Eastman Kodak Company 2034    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000249177    1979-01-02    Eastman
Kodak Company 2035    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000249176    1979-01-02    Eastman Kodak Company 2036    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000249163    1979-01-02    Eastman
Kodak Company 2037    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000249170    1979-01-02    Eastman Kodak Company 2038    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000249164    1979-01-02    Eastman
Kodak Company 2039    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000249169    1979-01-02    Eastman Kodak Company 2040    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000249168    1979-01-02    Eastman
Kodak Company 2041    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000249165    1979-01-02    Eastman Kodak Company 2042    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000249167    1979-01-02    Eastman
Kodak Company

 

108



--------------------------------------------------------------------------------

2043    Kodakery / [editor-in-chief, Ron Wiley et al.].    TX0000249166   
1979-01-02    Eastman Kodak Company 2044    Kodakery / [editor-in-chief, Ron
Wiley … et al.].    TX0000249171    1979-01-02    Eastman Kodak Company 2045   
Kodakery / [editor-in-chief, Ron Wiley … et al.].    TX0000249172    1979-01-02
   Eastman Kodak Company 2046    Kodakery / [editor-in-chief, Ron Wiley … et
al.].    TX0000249173    1979-01-02    Eastman Kodak Company 2047    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000249174    1979-01-02    Eastman
Kodak Company 2048    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000249175    1979-01-02    Eastman Kodak Company 2049    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000092719    1978-01-05    Eastman
Kodak Company 2050    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000079251    1978-01-05    Eastman Kodak Company 2051    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000079252    1978-01-05    Eastman
Kodak Company 2052    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000079272    1978-01-05    Eastman Kodak Company 2053    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000079271    1978-01-05    Eastman
Kodak Company 2054    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000079270    1978-01-05    Eastman Kodak Company 2055    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000079269    1978-01-05    Eastman
Kodak Company 2056    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000079268    1978-01-05    Eastman Kodak Company 2057    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000079267    1978-01-05    Eastman
Kodak Company 2058    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000079266    1978-01-05    Eastman Kodak Company 2059    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000079265    1978-01-05    Eastman
Kodak Company 2060    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000079264    1978-01-05    Eastman Kodak Company 2061    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000079263    1978-01-05    Eastman
Kodak Company 2062    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000079262    1978-01-05    Eastman Kodak Company 2063    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000079261    1978-01-05    Eastman
Kodak Company 2064    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000079260    1978-01-05    Eastman Kodak Company 2065    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000079259    1978-01-05    Eastman
Kodak Company 2066    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000079258    1978-01-05    Eastman Kodak Company 2067    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000079257    1978-01-05    Eastman
Kodak Company 2068    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000079256    1978-01-05    Eastman Kodak Company 2069    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000079255    1978-01-05    Eastman
Kodak Company

 

109



--------------------------------------------------------------------------------

2070    Kodakery / [editor-in-chief, Ron Wiley et al.].    TX0000079254   
1978-01-05    Eastman Kodak Company 2071    Kodakery / [editor-in-chief, Ron
Wiley … et al.].    TX0000079253    1978-01-05    Eastman Kodak Company 2072   
Kodakery / [editor-in-chief, Ron Wiley … et al.].    TX0000095516    1978-01-05
   Eastman Kodak Company 2073    Kodakery / [editor-in-chief, Ron Wiley … et
al.].    TX0000092717    1978-01-05    Eastman Kodak Company 2074    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000092718    1978-01-05    Eastman
Kodak Company 2075    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000092710    1978-01-05    Eastman Kodak Company 2076    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000092711    1978-01-05    Eastman
Kodak Company 2077    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000092712    1978-01-05    Eastman Kodak Company 2078    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000092713    1978-01-05    Eastman
Kodak Company 2079    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000092714    1978-01-05    Eastman Kodak Company 2080    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000092716    1978-01-05    Eastman
Kodak Company 2081    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000092715    1978-01-05    Eastman Kodak Company 2082    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000092708    1978-01-05    Eastman
Kodak Company 2083    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000092707    1978-01-05    Eastman Kodak Company 2084    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000092706    1978-01-05    Eastman
Kodak Company 2085    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000092705    1978-01-05    Eastman Kodak Company 2086    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000092704    1978-01-05    Eastman
Kodak Company 2087    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000092703    1978-01-05    Eastman Kodak Company 2088    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000092702    1978-01-05    Eastman
Kodak Company 2089    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000092701    1978-01-05    Eastman Kodak Company 2090    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000092700    1978-01-05    Eastman
Kodak Company 2091    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000092699    1978-01-05    Eastman Kodak Company 2092    Kodakery /
[editor-in-chief, Ron Wiley … et al.].    TX0000092698    1978-01-05    Eastman
Kodak Company 2093    Kodakery / [editor-in-chief, Ron Wiley … et al.].   
TX0000092709    1978-01-05    Eastman Kodak Company 2094    Kodakery
international = Kodakery internacional / Ron Wiley, editor-in-chief, Kaye
Lechleitner, editor.    TX0000646593    1981-03-04    Eastman Kodak Company 2095
   Kodakery international = Kodakery internacional / Ron Wiley, editor-in-chief,
Kaye Lechleitner, editor.    TX0000662609    1981-03-26    Eastman Kodak Company

 

110



--------------------------------------------------------------------------------

2096    Kodakery international / Ron Wiley, editor-in-chief, Kaye Lechleitner,
editor.    TX0000631665    1980-12-04    Eastman Kodak Company 2097    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000631664    1980-12-04    Eastman Kodak Company 2098    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000631663    1980-12-04    Eastman Kodak Company 2099    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000631662    1980-12-04    Eastman Kodak Company 2100    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000631661    1980-12-04    Eastman Kodak Company 2101    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000631660    1980-12-04    Eastman Kodak Company 2102    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000631659    1980-12-04    Eastman Kodak Company 2103    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000631658    1980-12-04    Eastman Kodak Company 2104    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000631657    1980-12-04    Eastman Kodak Company 2105    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000631656    1980-12-04    Eastman Kodak Company 2106    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000631655    1980-12-04    Eastman Kodak Company 2107    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000368577    1979-10-22    Eastman Kodak Company 2108    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000368578    1979-10-22    Eastman Kodak Company 2109    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000368575    1979-10-22    Eastman Kodak Company 2110    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000368574    1979-10-22    Eastman Kodak Company 2111    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000368576    1979-10-22    Eastman Kodak Company 2112    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000368573    1979-10-22    Eastman Kodak Company 2113    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000400500    1980-01-21    Eastman Kodak Company 2114    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000400497    1980-01-21    Eastman Kodak Company 2115    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000400493    1980-01-21    Eastman Kodak Company 2116    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000400498    1980-01-21    Eastman Kodak Company 2117    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000400499    1980-01-21    Eastman Kodak Company 2118    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000400496    1980-01-21    Eastman Kodak Company 2119    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000249151    1979-01-18    Eastman Kodak Company 2120    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000249152    1979-01-18    Eastman Kodak Company 2121    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000249153    1979-01-18    Eastman Kodak Company 2122    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000249154    1979-01-18    Eastman Kodak Company

 

111



--------------------------------------------------------------------------------

2123    Kodakery international / Ron Wiley, editor-in-chief, Kaye Lechleitner,
editor.    TX0000249155    1979-01-18    Eastman Kodak Company 2124    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000249156    1979-01-18    Eastman Kodak Company 2125    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000249157    1979-01-18    Eastman Kodak Company 2126    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000249158    1979-01-18    Eastman Kodak Company 2127    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000249159    1979-01-18    Eastman Kodak Company 2128    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000249160    1979-01-18    Eastman Kodak Company 2129    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000249161    1979-01-18    Eastman Kodak Company 2130    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000249162    1979-01-18    Eastman Kodak Company 2131    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000035374    1978-04-12    Eastman Kodak Company 2132    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000035371    1978-04-12    Eastman Kodak Company 2133    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000035375    1978-04-12    Eastman Kodak Company 2134    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000035376    1978-04-12    Eastman Kodak Company 2135    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000035372    1978-04-12    Eastman Kodak Company 2136    Kodakery
international / Ron Wiley, editor-in-chief, Kaye Lechleitner, editor.   
TX0000035373    1978-04-12    Eastman Kodak Company 2137    Medical radiography
and photography / [editor, Alice R. Russell].    TX0001600546    1985-06-24   
Eastman Kodak Company 2138    Medical radiography and photography / [editor,
Alice R. Russell].    TX0002568189    1989-05-22    Eastman Kodak Company 2139
   Medical radiography and photography / [editor, Alice R. Russell].   
TX0001259554    1983-12-19    Eastman Kodak Company 2140    Medical radiography
and photography / [editor, Alice R. Russell].    TX0000785811    1981-10-09   
Eastman Kodak Company 2141    Medical radiography and photography / [editor,
Alice R. Russell].    TX0001257138    1983-12-19    Eastman Kodak Company 2142
   Medical radiography and photography / [editor, Alice R. Russell].   
TX0000670845    1980-06-26    Eastman Kodak Company 2143    Medical radiography
and photography / [editor, Alice R. Russell].    TX0001223450    1980-10-31   
Eastman Kodak Company 2144    Medical radiography and photography / [editor,
Alice R. Russell].    TX0000297176    1979-07-23    Eastman Kodak Company 2145
   Medical radiography and photography / [editor, Alice R. Russell].   
TX0000442326    1980-01-21    Eastman Kodak Company 2146    Medical radiography
and photography / [editor, Alice R. Russell].    TX0000014317    1978-02-24   
Eastman Kodak Company 2147    Medical radiography and photography / [editor,
Alice R. Russell].    TX0000150377    1978-11-13    Eastman Kodak Company 2148
   Molecular formula index of Eastman organic chemicals catalog number …   
TX0000214571    1979-02-27    Eastman Kodak Company 2149    Montage :
imagination in learning : a newsletter for educators from Kodak.    TX0001597172
   1985-06-17    Eastman Kodak Company

 

112



--------------------------------------------------------------------------------

2150    Montage : imagination in learning : a newsletter for educators from
Kodak.    TX0001308064    1984-03-02    Eastman Kodak Company 2151    Montage :
imagination in learning : a newsletter for educators from Kodak.    TX0001493389
   1984-12-26    Eastman Kodak Company 2152    Montage : imagination in learning
: a newsletter for educators from Kodak.    TX0001493390    1984-12-26   
Eastman Kodak Company 2153    Montage : imagination in learning : a newsletter
for educators from Kodak.    TX0001119164    1983-05-19    Eastman Kodak Company
2154    Montage : imagination in learning : a newsletter for educators from
Kodak.    TX0001196369    1983-08-29    Eastman Kodak Company 2155    Montage :
imagination in learning : a newsletter for educators from Kodak.    TX0001271479
   1983-12-12    Eastman Kodak Company 2156    Montage : imagination in learning
: a newsletter for educators from Kodak.    TX0000984544    1982-09-07   
Eastman Kodak Company 2157    Montage : imagination in learning : a newsletter
for educators from Kodak.    TX0000984543    1982-09-07    Eastman Kodak Company
2158    Montage : imagination in learning : a newsletter for educators from
Kodak.    TX0001006308    1982-11-15    Eastman Kodak Company 2159    Montage :
imagination in learning : a newsletter for educators from Kodak.    TX0000647636
   1981-03-04    Eastman Kodak Company 2160    Montage : imagination in learning
: a newsletter for educators from Kodak.    TX0000751422    1981-07-21   
Eastman Kodak Company 2161    Montage : imagination in learning : a newsletter
for educators from Kodak.    TX0001108502    1983-05-18    Eastman Kodak Company
2162    Montage : imagination in learning : a newsletter for educators from
Kodak.    TX0000489930    1980-05-27    Eastman Kodak Company 2163    Montage :
imagination in learning : a newsletter for educators from Kodak.    TX0000489927
   1980-05-27    Eastman Kodak Company 2164    Montage : imagination in learning
: a newsletter for educators from Kodak.    TX0000599789    1980-12-04   
Eastman Kodak Company 2165    Montage : imagination in learning : a newsletter
for educators from Kodak.    TX0000268623    1979-06-07    Eastman Kodak Company
2166    Montage : imagination in learning : a newsletter for educators from
Kodak.    TX0000489926    1980-05-27    Eastman Kodak Company 2167    Montage :
imagination in learning : a newsletter for educators from Kodak.    TX0000368598
   1979-10-31    Eastman Kodak Company 2168    Montage : imagination in learning
: a newsletter for educators from Kodak.    TX0000268627    1979-06-07   
Eastman Kodak Company 2169    Newsletter for graphic arts and photography
instructors / Elizabeth Eggleton, editor].    TX0000472745    1980-05-14   
Eastman Kodak Company 2170    Newsletter for graphic arts and photography
instructors / Elizabeth Eggleton, editor].    TX0000471691    1980-05-14   
Eastman Kodak Company 2171    Newsletter for graphic arts and photography
instructors / Elizabeth Eggleton, editor].    TX0000662620    1981-03-26   
Eastman Kodak Company 2172    Newsletter for graphic arts and photography
instructors / Elizabeth Eggleton, editor].    TX0000244371    1979-03-26   
Eastman Kodak Company 2173    Newsletter for graphic arts and photography
instructors / Elizabeth Eggleton, editor].    TX0000277768    1979-07-02   
Eastman Kodak Company

 

113



--------------------------------------------------------------------------------

2174    Newsletter for graphic arts and photography instructors / Elizabeth
Eggleton, editor].    TX0000329254    1979-08-31    Eastman Kodak Company 2175
   Newsletter for graphic arts and photography instructors / Elizabeth Eggleton,
editor].    TX0000042042    1978-04-14    Eastman Kodak Company 2176   
Newsletter for photo educators.    TX0002378186    1988-08-10    Eastman Kodak
Company 2177    Newsletter for photography instructors.    TX0002198527   
1987-11-03    Eastman Kodak Company 2178    Newsletter for photography
instructors.    TX0001593368    1985-06-17    Eastman Kodak Company 2179   
Newsletter for professional photography instructors / Elizabeth Eggleton,
editor].    TX0001308063    1984-03-02    Eastman Kodak Company 2180   
Newsletter for professional photography instructors / Elizabeth Eggleton,
editor].    TX0001612168    1984-12-26    Eastman Kodak Company 2181   
Newsletter for professional photography instructors / Elizabeth Eggleton,
editor].    TX0001119161    1983-05-19    Eastman Kodak Company 2182   
Newsletter for professional photography instructors / Elizabeth Eggleton,
editor].    TX0001199217    1983-08-29    Eastman Kodak Company 2183   
Newsletter for professional photography instructors / Elizabeth Eggleton,
editor].    TX0001231625    1983-11-18    Eastman Kodak Company 2184   
Newsletter for professional photography instructors / Elizabeth Eggleton,
editor].    TX0000989775    1982-10-07    Eastman Kodak Company 2185   
Newsletter for professional photography instructors / Elizabeth Eggleton,
editor].    TX0000999222    1982-10-05    Eastman Kodak Company 2186   
Newsletter for professional photography instructors / Elizabeth Eggleton,
editor].    TX0001022419    1982-11-29    Eastman Kodak Company 2187   
Newsletter for professional photography instructors / Elizabeth Eggleton,
editor].    TX0001108504    1983-05-18    Eastman Kodak Company 2188   
Numerical listing of Eastman organic chemicals : an Eastman dataservice
publication.    TX0000185180    1979-01-12    Eastman Kodak Company 2189   
Panorama.    TX0001493395    1984-12-26    Eastman Kodak Company 2190   
Panorama.    TX0001493394    1984-12-26    Eastman Kodak Company 2191   
Panorama.    TX0001493393    1984-12-26    Eastman Kodak Company 2192   
Panorama.    TX0001129700    1983-05-19    Eastman Kodak Company 2193   
Panorama.    TX0001195848    1983-08-30    Eastman Kodak Company 2194   
Panorama.    TX0001231622    1983-11-18    Eastman Kodak Company 2195   
Panorama.    TX0000966060    1982-09-07    Eastman Kodak Company 2196   
Panorama.    TX0000966059    1982-09-07    Eastman Kodak Company 2197   
Panorama.    TX0001014664    1982-11-15    Eastman Kodak Company 2198   
Panorama.    TX0001129701    1983-05-19    Eastman Kodak Company 2199   
Panorama.    TX0000718606    1981-06-23    Eastman Kodak Company 2200   
Panorama.    TX0000778864    1981-10-13    Eastman Kodak Company 2201   
Panorama.    TX0000778866    1981-10-09    Eastman Kodak Company 2202   
Panorama.    TX0000966058    1982-09-07    Eastman Kodak Company 2203   
Panorama.    TX0000471698    1980-05-14    Eastman Kodak Company 2204   
Panorama.    TX0000518587    1980-08-04    Eastman Kodak Company 2205   
Panorama.    TX0000662619    1981-03-26    Eastman Kodak Company 2206   
Panorama.    TX0000442325    1980-01-21    Eastman Kodak Company 2207   
Panorama.    TX0000221700    1979-03-26    Eastman Kodak Company 2208   
Panorama.    TX0000291845    1979-07-23    Eastman Kodak Company 2209   
Panorama.    TX0000368597    1979-10-17    Eastman Kodak Company 2210   
Panorama.    TX0000040134    1978-04-14    Eastman Kodak Company 2211   
Panorama.    TX0000092721    1978-07-14    Eastman Kodak Company 2212   
Panorama.    TX0000113288    1978-09-11    Eastman Kodak Company

 

114



--------------------------------------------------------------------------------

2213    Panorama.    TX0000148709    1978-12-01    Eastman Kodak Company 2214   
Photo information bulletin : consumer/professional & finishing markets / Eastman
Kodak Company.    TX0001119159    1983-05-19    Eastman Kodak Company 2215   
Photo information bulletin : consumer/professional & finishing markets / Eastman
Kodak Company.    TX0001016374    1982-11-15    Eastman Kodak Company 2216   
Research magazine.    TX0002499176    1989-02-03    Eastman Kodak Company 2217
   Scientific publications / from Eastman Kodak Laboratories.    TX0000519933   
1980-06-23    Eastman Kodak Company 2218    SPR contact / Professional and
Finishing Markets Division.    TX0000308542    1979-07-23    Eastman Kodak
Company 2219    Survey of motion picture, still photography, and graphic arts
instruction : in American and Canadian colleges, universities, technical
institutes, and schools of photography / by John Mercer.    TX0001005567   
1982-10-07    Eastman Kodak Company 2220    Technical sales representatives.   
TX0000368566    1979-10-25    Eastman Kodak Company 2221    Texas Eastman news :
[a newspaper for the people of Texas Eastman, manufacturer of plastics and
chemicals] / editor, Don Millsap.    TX0000007811    1978-02-03    Eastman Kodak
Company 2222    Texas Eastman news : [a newspaper for the people of Texas
Eastman, manufacturer of plastics and chemicals] / editor, Don Millsap.   
TX0000007810    1978-02-03    Eastman Kodak Company 2223    Texas Eastman news :
[a newspaper for the people of Texas Eastman, manufacturer of plastics and
chemicals] / editor, Don Millsap.    TX0000004808    1978-02-13    Eastman Kodak
Company 2224    Texas Eastman news : [a newspaper for the people of Texas
Eastman, manufacturer of plastics and chemicals] / editor, Don Millsap.   
TX0000028677    1978-02-27    Eastman Kodak Company 2225    Texas Eastman news :
[a newspaper for the people of Texas Eastman, manufacturer of plastics and
chemicals] / editor, Don Millsap.    TX0000019315    1978-03-14    Eastman Kodak
Company 2226    Texas Eastman news : [a newspaper for the people of Texas
Eastman, manufacturer of plastics and chemicals] / editor, Don Millsap.   
TX0000019317    1978-03-29    Eastman Kodak Company 2227    Texas Eastman news :
[a newspaper for the people of Texas Eastman, manufacturer of plastics and
chemicals] / editor, Don Millsap.    TX0000060768    1978-04-10    Eastman Kodak
Company 2228    Texas Eastman news : [a newspaper for the people of Texas
Eastman, manufacturer of plastics and chemicals] / editor, Don Millsap.   
TX0000036933    1978-04-24    Eastman Kodak Company 2229    Texas Eastman news :
[a newspaper for the people of Texas Eastman, manufacturer of plastics and
chemicals] / editor, Don Millsap.    TX0000047975    1978-05-08    Eastman Kodak
Company

 

115



--------------------------------------------------------------------------------

2230    Texas Eastman news : [a newspaper for the people of Texas Eastman,
manufacturer of plastics and chemicals] / editor, Don Millsap.    TX0000043310
   1978-05-22    Eastman Kodak Company 2231    Texas Eastman news : [a newspaper
for the people of Texas Eastman, manufacturer of plastics and chemicals] /
editor, Don Millsap.    TX0000082310    1978-06-06    Eastman Kodak Company 2232
   Texas Eastman news : [a newspaper for the people of Texas Eastman,
manufacturer of plastics and chemicals] / editor, Don Millsap.    TX0000055479
   1978-06-19    Eastman Kodak Company 2233    Texas Eastman news : [a newspaper
for the people of Texas Eastman, manufacturer of plastics and chemicals] /
editor, Don Millsap.    TX0000058626    1978-07-03    Eastman Kodak Company 2234
   Texas Eastman news : [a newspaper for the people of Texas Eastman,
manufacturer of plastics and chemicals] / editor, Don Millsap.    TX0000019316
   1978-01-03    Eastman Kodak Company 2235    Tips net results : news from the
Kodak technical assitance network.    TX0000965460    1982-09-07    Eastman
Kodak Company 2236    Tips net results : news from the Kodak technical assitance
network.    TX0001013729    1982-11-22    Eastman Kodak Company 2237    TIPS :
technical information for photographic systems / Kodak ; [compiled and edited by
Edward W. Morse … et al.].    TX0001312300    1984-03-02    Eastman Kodak
Company 2238    TIPS : technical information for photographic systems / Kodak ;
[compiled and edited by Edward W. Morse … et al.].    TX0001489389    1984-12-26
   Eastman Kodak Company 2239    TIPS : technical information for photographic
systems / Kodak ; [compiled and edited by Edward W. Morse … et al.].   
TX0001489366    1984-12-26    Eastman Kodak Company 2240    TIPS : technical
information for photographic systems / Kodak ; [compiled and edited by Edward W.
Morse … et al.].    TX0001489288    1984-12-26    Eastman Kodak Company 2241   
TIPS : technical information for photographic systems / Kodak ; [compiled and
edited by Edward W. Morse … et al.].    TX0001489287    1984-12-26    Eastman
Kodak Company 2242    TIPS : technical information for photographic systems /
Kodak ; [compiled and edited by Edward W. Morse … et al.].    TX0001119165   
1983-05-19    Eastman Kodak Company 2243    TIPS : technical information for
photographic systems / Kodak ; [compiled and edited by Edward W. Morse … et
al.].    TX0001119166    1983-05-19    Eastman Kodak Company

 

116



--------------------------------------------------------------------------------

2244    TIPS : technical information for photographic systems / Kodak ;
[compiled and edited by Edward W. Morse et al.].    TX0001269217    1983-12-12
   Eastman Kodak Company 2245    TIPS : technical information for photographic
systems / Kodak ; [compiled and edited by Edward W. Morse … et al.].   
TX0001271223    1983-12-12    Eastman Kodak Company 2246    TIPS : technical
information for photographic systems / Kodak ; [compiled and edited by Edward W.
Morse … et al.].    TX0001271224    1983-12-12    Eastman Kodak Company 2247   
TIPS : technical information for photographic systems / Kodak ; [compiled and
edited by Edward W. Morse … et al.].    TX0001312299    1984-03-02    Eastman
Kodak Company 2248    TIPS : technical information for photographic systems /
Kodak ; [compiled and edited by Edward W. Morse … et al.].    TX0000965457   
1982-09-07    Eastman Kodak Company 2249    TIPS : technical information for
photographic systems / Kodak ; [compiled and edited by Edward W. Morse … et
al.].    TX0000965459    1982-09-07    Eastman Kodak Company 2250    TIPS :
technical information for photographic systems / Kodak ; [compiled and edited by
Edward W. Morse … et al.].    TX0000965458    1982-09-07    Eastman Kodak
Company 2251    TIPS : technical information for photographic systems / Kodak ;
[compiled and edited by Edward W. Morse … et al.].    TX0000992129    1982-10-07
   Eastman Kodak Company 2252    TIPS : technical information for photographic
systems / Kodak ; [compiled and edited by Edward W. Morse … et al.].   
TX0001014663    1982-11-15    Eastman Kodak Company 2253    TIPS : technical
information for photographic systems / Kodak ; [compiled and edited by Edward W.
Morse … et al.].    TX0001119162    1983-05-19    Eastman Kodak Company 2254   
TIPS : technical information for photographic syst ems / Kodak ; [compiled and
edited by Edward W. Morse … et al.].    TX0000662611    1981-03-26    Eastman
Kodak Company 2255    TIPS : technical information for photographic syst ems /
Kodak ; [compiled and edited by Edward W. Morse … et al.].    TX0000751414   
1981-07-21    Eastman Kodak Company 2256    TIPS : technical information for
photographic syst ems / Kodak ; [compiled and edited by Edward W. Morse … et
al.].    TX0000716808    1981-06-23    Eastman Kodak Company

 

117



--------------------------------------------------------------------------------

2257    TIPS : technical information for photographic syst ems / Kodak ;
[compiled and edited by Edward W. Morse et al.].    TX0000751413    1981-07-21
   Eastman Kodak Company 2258    TIPS : technical information for photographic
syst ems / Kodak ; [compiled and edited by Edward W. Morse … et al.].   
TX0000775983    1981-10-09    Eastman Kodak Company 2259    TIPS : technical
information for photographic syst ems / Kodak ; [compiled and edited by Edward
W. Morse … et al.].    TX0001243062    1983-05-18    Eastman Kodak Company 2260
   TIPS : technical information for photographic syst ems / Kodak ; [compiled
and edited by Edward W. Morse … et al.].    TX0000973508    1982-09-07   
Eastman Kodak Company 2261    TIPS : technical information for photographic
systems / Kodak ; [compiled and edited by Edward W. Morse … et al.].   
TX0000615751    1980-12-04    Eastman Kodak Company 2262    TIPS : technical
information for photographic systems / Kodak ; [compiled and edited by Edward W.
Morse … et al.].    TX0000722490    1981-03-04    Eastman Kodak Company 2263   
TIPS : technical information for photographic systems / Professional Photography
Division.    TX0002198526    1987-11-03    Eastman Kodak Company 2264    TIPS :
technical information for photographic systems / Professional Photography
Division.    TX0002193662    1987-11-18    Eastman Kodak Company 2265    TSR
newsletter / Professional and Finishing Markets Division.    TX0000221701   
1979-03-26    Eastman Kodak Company 2266    TSR newsletter / Professional and
Finishing Markets Division.    TX0000242370    1979-04-20    Eastman Kodak
Company 2267    TSR newsletter / Professional and Finishing Markets Division.   
TX0000242372    1979-04-20    Eastman Kodak Company 2268    TSR newsletter /
Professional and Finishing Markets Division.    TX0000250164    1979-05-11   
Eastman Kodak Company 2269    TSR newsletter / Professional and Finishing
Markets Division.    TX0000250163    1979-05-11    Eastman Kodak Company 2270   
TSR newsletter / Professional and Finishing Markets Division.    TX0000250168   
1979-05-11    Eastman Kodak Company 2271    TSR newsletter / Professional and
Finishing Markets Division.    TX0000250166    1979-05-11    Eastman Kodak
Company 2272    TSR newsletter / Professional and Finishing Markets Division.   
TX0000268626    1979-06-07    Eastman Kodak Company 2273    TSR newsletter /
Professional and Finishing Markets Division.    TX0000268625    1979-06-07   
Eastman Kodak Company 2274    TSR newsletter / Professional and Finishing
Markets Division.    TX0000279265    1979-06-21    Eastman Kodak Company 2275   
TSR newsletter / Professional and Finishing Markets Division.    TX0000279264   
1979-06-21    Eastman Kodak Company 2276    TSR newsletter / Professional and
Finishing Markets Division.    TX0000282521    1979-07-02    Eastman Kodak
Company

 

118



--------------------------------------------------------------------------------

2277    TSR newsletter / Professional and Finishing Markets Division.   
TX0000279266    1979-06-21    Eastman Kodak Company 2278    TSR newsletter /
Professional and Finishing Markets Division.    TX0000275493    1979-07-02   
Eastman Kodak Company 2279    TSR newsletter / Professional and Finishing
Markets Division.    TX0000308544    1979-07-23    Eastman Kodak Company 2280   
TSR newsletter / Professional and Finishing Markets Division.    TX0000308543   
1979-07-23    Eastman Kodak Company 2281    TSR newsletter / Professional and
Finishing Markets Division.    TX0000323953    1979-08-30    Eastman Kodak
Company 2282    TSR newsletter / Professional and Finishing Markets Division.   
TX0000323960    1979-08-30    Eastman Kodak Company 2283    TSR newsletter /
Professional and Finishing Markets Division.    TX0000323954    1979-08-30   
Eastman Kodak Company 2284    TSR newsletter / Professional and Finishing
Markets Division.    TX0000329255    1979-08-31    Eastman Kodak Company 2285   
TSR newsletter / Professional and Finishing Markets Division.    TX0000323951   
1979-08-31    Eastman Kodak Company 2286    TSR newsletter / Professional and
Finishing Markets Division.    TX0000402342    1979-10-26    Eastman Kodak
Company 2287    TSR newsletter / Professional and Finishing Markets Division.   
TX0000368602    1979-10-17    Eastman Kodak Company 2288    TSR newsletter /
Professional and Finishing Markets Division.    TX0000349781    1979-10-17   
Eastman Kodak Company 2289    TSR newsletter / Professional and Finishing
Markets Division.    TX0000349782    1979-10-17    Eastman Kodak Company 2290   
TSRunner / Robert A. LeBlanc.    TX0000992130    1982-10-07    Eastman Kodak
Company 2291    Your programs from Kodak . : audio- visual library distribution.
   TX0000107685    1978-09-11    Eastman Kodak Company 2292    Your programs
from Kodak . : [catalog].    TX0001588016    1985-06-17    Eastman Kodak Company
2293    Your programs from Kodak . : [catalog].    TX0001233018    1983-11-18   
Eastman Kodak Company 2294    Your programs from Kodak . : [catalog].   
TX0000442322    1980-01-21    Eastman Kodak Company 2295    Camera trace /
William A. Triggs, editor].    CSN0052402    1984    Eastman Kodak Company 2296
   Cameras in the curriculum : an N E A/Kodak program.    CSN0052398    1984   
Eastman Kodak Company 2297    Current information summary / Customer Technical
Services, Eastman Kodak Company.    CSN0020509    1980    Eastman Kodak Company
2298    Dental radiography and photography / editor, Robert E. Silha.   
CSN0002192    1984    Eastman Kodak Company 2299    Dental radiography and
photography / editor, Robert E. Silha.    CSN0002192    1979    Eastman Kodak
Company 2300    Here’s how : [techniques for outstanding pictures].   
CSN0025660    1980    Eastman Kodak Company 2301    Index to Kodak information.
   CSN0025849    1985    Eastman Kodak Company 2302    International photography
/ Kodak.    CSN0037651    1983    Eastman Kodak Company 2303    Kodak
audiovisual products catalog.    CSN0062582    1985    Eastman Kodak Company
2304    Kodak catalog of educational materials …    CSN0050281    1983   
Eastman Kodak Company 2305    Kodak color notes : a series of pamphlets on new
techniques for photomechanical color reproduction.    CSN0021606    1983   
Eastman Kodak Company 2306    Kodak color notes : a series of pamphlets on new
techniques for photomechanical color reproduction.    CSN0021606    1982   
Eastman Kodak Company

 

119



--------------------------------------------------------------------------------

2307    Kodak customer service pamphlet.    CSN0017175    1982    Eastman Kodak
Company 2308    Kodak laboratory chemicals : catalog & price list : a Kodak
dataservice catalog.    CSN0033923    1983    Eastman Kodak Company 2309   
Kodak newsletter for professional photography instructors / Elizabeth Eggleton,
editor].    CSN0037796    1983    Eastman Kodak Company 2310    Kodak photonews.
   CSN0059511    1985    Eastman Kodak Company 2311    Kodak Precision Line
plate L P P.    CSN0026065    1980    Eastman Kodak Company 2312    Kodak studio
light / Jim Collinsworth, editor].    CSN0026066    1984    Eastman Kodak
Company 2313    Kodak Tech Bits.    CSN0021607    1994    Eastman Kodak Company
2314    Kodak Tech Bits.    CSN0021607    1993    Eastman Kodak Company 2315   
Kodak Tech Bits.    CSN0011829    1979    Eastman Kodak Company 2316    Kodak
Tech Bits : a publication for scientists and engineers.    CSN0021607    1985   
Eastman Kodak Company 2317    Kodak Tech Bits : a publication for scientists and
engineers.    CSN0021607    1983    Eastman Kodak Company 2318    Kodak X-Omat
products.    CSN0021609    1980    Eastman Kodak Company 2319    Medical
radiography and photography.    CSN0004908    1989    Eastman Kodak Company 2320
   Medical radiography and photography / [editor, Alice R. Russell].   
CSN0004908    1984    Eastman Kodak Company 2321    Medical radiography and
photography / [editor, Alice R. Russell].    CSN0004908    1983    Eastman Kodak
Company 2322    Newsletter for graphic arts and photography instructors /
Elizabeth Eggleton, editor].    CSN0005415    1981    Eastman Kodak Company 2323
   Newsletter for photography instructors.    CSN0062884    1988    Eastman
Kodak Company 2324    Newsletter for photography instructors.    CSN0062884   
1985    Eastman Kodak Company 2325    Newsletter for professional photography
instructors / Elizabeth Eggleton, editor].    CSN0044848    1985    Eastman
Kodak Company 2326    Panorama.    CSN0026859    1985    Eastman Kodak Company
2327    Research magazine.    CSN0083195    1989    Eastman Kodak Company 2328
   Scientific publications / from Eastman Kodak Laboratories.    CSN0031212   
1980    Eastman Kodak Company 2329    TIPS : technical information for
photographic systems / Kodak ; [compiled and edited by Edward W. Morse … et
al.].    CSN0035399    1985    Eastman Kodak Company 2330    TIPS : technical
information for photographic systems / Professional Photography Division [of
Eastman Kodak Company].    CSN0035399    1985    Eastman Kodak Company 2331   
Your programs from Kodak . : audio- visual library distribution.    CSN0014730
   1980    Eastman Kodak Company 2332    Part of the picture / words by Ken
Ashby and Paul Colwell ; music by Ken Ashby, Paul Colwell & Herbert Allen   
PAu000133078    1979-08-10    Eastman Kodak Company 2333    Manual of local
anesthesia in dentistry.    TX0000521094    1980-08-04    Eastman Kodak Company
2334    Moderator’s implementation guide    TX0000934895    1982-07-06   
Eastman Kodak Company 2335    Manual of local anesthesia in general dentistry   
R335272    1964-04-09    Eastman Kodak Company 2336    The theory of the
photographic process Fourth Edition    A0000907479    1977-10-03    Eastman
Kodak Company

 

120



--------------------------------------------------------------------------------

2337    Kodak pocket guide to 35 mm photography / by the editors of Eastman
Kodak Company ; [editor, Susan Victor].    TX0001129007    1983-06-09   
Eastmann [sic] Kodak Company 2338    Everyday Pictures : because the best
moments in life happen every day.    CSN0132146    2001    Eastman Kodak &
Meredith Corporation 2339    Everyday Pictures : because the best moments in
life happen every day.    CSN0132146    2000    Eastman Kodak & Meredith
Corporation 2340    Everyday Pictures : because the best moments in life happen
every day.    TX0005193278    2000-09-22    Eastman Kodak & Meredith Corporation
2341    Everyday Pictures : because the best moments in life happen every day.
   TX0005308424    2001-02-02    Eastman Kodak & Meredith Corporation 2342   
Everyday Pictures : because the best moments in life happen every day.   
TX0005308305    2001-02-02    Eastman Kodak & Meredith Corporation 2343   
Everyday pictures : because the best moments in life happen every day : special
advertising section.    TX0005439509    2001-11-02    Eastman Kodak, Meredith
Corporation 2344    Kodak Halloween memories.    TX0005343180    2001-02-02   
Meredith Corporation & Eastman Kodak 2345    Kodak holiday gift ideas.   
TX0005343179    2001-02-02    Meredith Corporation & Eastman Kodak

 

121



--------------------------------------------------------------------------------

PART II IP AGREEMENTS

None.

 

122



--------------------------------------------------------------------------------

SCHEDULE V

LOCATION, CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION, JURISDICTION OF
ORGANIZATION AND ORGANIZATIONAL IDENTIFICATION NUMBER

 

Grantor

  

Trade Name(s)

  

Chief Executive

Office

   Type of
Organization    Jurisdiction of
Organization    Organizational
ID Number    Federal
Employer ID
Number

Eastman Kodak Company

     

343 State Street

Rochester, New York 14650

   Corporation    New Jersey    3590801000    16-0417150

Creo Manufacturing America LLC

     

1821 Logan Avenue

Cheyenne, WY

82001

   LLC    Wyoming    200400460497    20-0754412

Far East Development Ltd.

     

343 State Street

Rochester, NY

14650

   Corporation    Delaware    0899514    16-1152300

FPC Inc.

   Pro-Tek   

6721 Romaine Street

Los Angeles, CA

90038

   Corporation    California    C0957735    95-3519183

Kodak (Near East), Inc.

     

343 State Street

Rochester, NY

14650

   Corporation    New York    81040    16-6027936

Kodak Americas, Ltd.

     

343 State Street

Rochester, NY

14650

   Corporation    New York    109088    66-0216256

Kodak Aviation Leasing LLC

     

343 State Street

Rochester, NY

14650

   LLC    Delaware    3241322    06-1585224

Kodak Imaging Network, Inc.

   Kodak Gallery   

343 State Street

Rochester, NY

14650

   Corporation    Delaware    3059736    94-3334107

Kodak Philippines, Ltd.

     

343 State Street

Rochester, NY

14650

   Corporation    New York    24429    16-0747862

Kodak Portuguesa Limited

     

343 State Street

Rochester, NY

14650

   Corporation    New York    66942    16-0839171

 

123



--------------------------------------------------------------------------------

Grantor

  

Trade Name(s)

  

Chief Executive

Office

   Type of
Organization    Jurisdiction of
Organization    Organizational
ID Number    Federal
Employer ID
Number Kodak Realty, Inc.      

343 State Street

Rochester, NY

14650

   Corporation    New York    2133251    16-0912045 Laser-Pacific Media
Corporation   

Laser Edit, Inc.

Pacific Video, Inc.

  

343 State Street

Rochester, NY

14650

   Corporation    Delaware    2236415    95-3824617 NPEC Inc.      

343 State Street

Rochester, NY

14650

   Corporation    California    C1513754    16-1375677 Pakon, Inc.      

251 E. Ohio Street

Suite 500

Indianapolis, IN

46204

   Corporation    Indiana    198507-375    35-1643462 Qualex Inc.   

QLX Photoprocessing

QLX Photoprocessing, Inc.

QLX Imaging

Kodalux Processing Services

Event Imaging Solutions

  

4020 Stirrup Creek Drive, Suite 100,

Durham, NC

27703

   Corporation    Delaware    2133251    16-1306019

 

124



--------------------------------------------------------------------------------

SCHEDULE VI

CHANGES IN NAME, LOCATION, ETC. WITHIN FIVE YEARS

PRIOR TO THE DATE OF THE AGREEMENT

 

Grantor

  

Previous Chief Executive Office

  

Type of

Organization

  

Jurisdiction of
Organization

  

Organizational

ID Number

Creo Manufacturing America LLC   

1720 Carey Avenue, Suite 200

P.O. Box 1083

Cheyenne, WY 82003-1083

   LLC    Wyoming    200400460497 FPC Inc.   

1017 North Las Palmas

Avenue, Hollywood, CA 90038

   Corporation    California    C0957735 Kodak Imaging Network, Inc.   

1480 64th Street, Suite 300,

Emeryville, CA 94608

   Corporation    Delaware    3059736 Laser-Pacific Media Corporation   

809 N. Cahuenga Blvd.

Los Angeles, CA 90038

   Corporation    Delaware    2236415 Pakon, Inc.   

251 E. Ohio Street, Suite 1100

Indianapolis, IN 46204

   Corporation    Indiana    198507-375 Qualex Inc.   

3414 North Duke Street

Durham, NC 27704

   Corporation    Delaware    2133251

The State of New York only recently started assigning organizational numbers.
Therefore, the following Grantors acquired organizational identification numbers
in the past 12 months.

 

Grantor

  

Type of Organization

  

Jurisdiction of

Organization

  

Organizational ID

Number

Kodak (Near East), Inc.    Corporation    New York    16-6027936 Kodak Americas,
Ltd.    Corporation    New York    66-0216256 Kodak Philippines, Ltd.   
Corporation    New York    16-0747862 Kodak Portuguesa Limited    Corporation   
New York    16-0839171 Kodak Realty, Inc.    Corporation    New York   
16-0912045

 

125



--------------------------------------------------------------------------------

SCHEDULE VII

LETTERS OF CREDIT

None.

 

126



--------------------------------------------------------------------------------

SCHEDULE VIII

EQUIPMENT LOCATIONS

 

Grantor

  

Location

  

Owned/Leased/Operated by Third-Parties

Eastman Kodak Company   

Eastman Business Park

1964 & 1991 Lake Avenue

Rochester, NY 14652

   Owned Eastman Kodak Company   

Kodak Office

343 State Street

Rochester, NY 14650

   Owned Eastman Kodak Company   

Kodak Colorado

9952 Eastman Park Drive

Windsor, CO 80551-1308

   Owned Eastman Kodak Company   

One Polychrome Park

Columbus, GA 31907-2934

   Owned Eastman Kodak Company   

3000 Research Blvd

Dayton, OH 45420

  

Leased from:

Fifteenth Dayton, LLC

c/o Lewiston Investment Company

67 Lewiston Road

Grosse Pointe Farms, MI 48236

Eastman Kodak Company   

127 East Elk Trail Blvd

Carol Stream, IL 60188

  

Operated by:

Ryder Integrated Logistics, Inc.

11690 NW 105th Street,

Miami FL 33178

Eastman Kodak Company   

2600 Manitou Road

Rochester, NY 14624

  

Leased from:

Tech Park Owner LLC

190 North Street

Brooklyn NY 11211

 

127



--------------------------------------------------------------------------------

SCHEDULE IX

INVENTORY LOCATIONS

 

Grantor

  

Location

  

Owned/Leased/Operated by Third-Parties

Eastman Kodak Company   

Eastman Business Park

Rochester, NY 14652

   Owned Eastman Kodak Company   

2600 Manitou Road

Rochester, NY 14624

  

Leased from:

Tech Park Owner LLC

190 North Street

Brooklyn NY 11211

Eastman Kodak Company   

9952 Eastman Park Drive

Windsor, CO 80551

   Owned Eastman Kodak Company   

4585 Cargo Drive

Columbus, GA 31907

  

Operated by:

Ryder Integrated Logistics, Inc.

11690 NW 105th Street,

Miami FL 33178

Eastman Kodak Company   

3000 Research Blvd

Dayton, OH 45420

  

Leased from:

Fifteenth Dayton, LLC

c/o Lewiston Investment Company

67 Lewiston Road

Grosse Pointe Farms, MI 48236

Eastman Kodak Company   

4900 Creekside Parkway

Lockbourne, OH 43137

  

Operated by:

DHL Solutions (USA), Inc.

1200 South Pine Island Road, Suite 300, Plantation,

Florida, 33324

Eastman Kodak Company   

127 East Elk Trail Blvd

Carol Stream, IL 60188

  

Operated by:

Ryder Integrated Logistics, Inc.

11690 NW 105th Street,

Miami FL 33178

Eastman Kodak Company   

12035 Moya Blvd

Reno, NV 89506

  

Operated by:

Ryder Integrated Logistics, Inc.

11690 NW 105th Street,

Miami FL 33178

Eastman Kodak Company   

One Polychrome Park

Columbus, GA 31907-2934

   Owned Eastman Kodak Company   

2720 Frontage Road,

Weatherford, OK, 73096

   Owned

 

128



--------------------------------------------------------------------------------

Eastman Kodak Company   

EI RDC

100 Latona Road, Building

326, Rochester, NY 14652

   Owned Eastman Kodak Company   

1669 Lake Avenue

Rochester, NY 14650

  

Operated by:

Rochester Silver Works, LLC

PO Box 15397

Rochester, NY 14615-5397

 

129



--------------------------------------------------------------------------------

SCHEDULE X

COMMERCIAL TORT CLAIMS

 

Case No.

 

Parties

 

Venue

05-CV-6384L(P)  

Eastman Kodak Company,

Kodak Polychrome Graphics LLC,

Qualex, Inc., and

Kodak Versamark, Inc. as plaintiffs

 

Mark S. Camarata, Kimberli K. Camarata,

Strategic Asset Management, Inc.,

Eastern Business Services,

John E. Nicolo, Constance Roeder,

American Valuation Services, Inc.,

Empire Valuation Services, Inc., Global

Valuation Technologies, Inc., South

Slope Holding Corp., Dale H. Durley,

Carol Durley, Durley & Durley LLC,

American Tax Associates, Inc.,

Charles A. Schwab, Karen M. Schwab,

I.A.C. Corporation, Steven R. Letman,

Nancy J. Letman, Nottingham, Inc.,

Consultus Asset Valuation, Inc.,

Richard C. Ackerman, Professional

Valuation Services, Inc., and

David N. Finnman as defendants

  United States District Court for the Western District of New York

 

130



--------------------------------------------------------------------------------

SCHEDULE XI 

MERGERS AND ACQUISITIONS

None.*

 

* Not taking into account any real estate acquisitions.

 

131



--------------------------------------------------------------------------------

SCHEDULE XII

LOCATIONS OF BOOKS AND RECORDS

 

Grantor

 

Locations of Books and Records

Eastman Kodak Company  

343 State Street

Rochester, New York 14650

Creo Manufacturing America LLC  

1821 Logan Avenue

Cheyenne, WY 82001

 

343 State Street

Rochester, NY 14650

Far East Development Ltd.  

343 State Street

Rochester, NY 14650

FPC Inc.  

6721 Romaine Street

Los Angeles, CA 90038

 

343 State Street

Rochester, NY 14650

Kodak (Near East), Inc.  

343 State Street

Rochester, NY 14650

Kodak Americas, Ltd.  

343 State Street

Rochester, NY 14650

Kodak Aviation Leasing LLC  

343 State Street

Rochester, NY 14650

Kodak Imaging Network, Inc.  

343 State Street

Rochester, NY 14650

Kodak Philippines, Ltd.  

343 State Street

Rochester, NY 14650

Kodak Portuguesa Limited  

343 State Street

Rochester, NY 14650

Kodak Realty, Inc.  

343 State Street

Rochester, NY 14650

Laser-Pacific Media Corporation  

343 State Street

Rochester, NY 14650

NPEC Inc.  

343 State Street

Rochester, NY 14650

Pakon, Inc.  

251 E. Ohio Street

Suite 500

Indianapolis, IN 46204

 

343 State Street

Rochester, NY 14650

 

132



--------------------------------------------------------------------------------

Grantor

 

Locations of Books and Records

Qualex Inc.  

4020 Stirrup Creek Drive

Suite 100

Durham, NC 27703

 

343 State Street

Rochester, NY 14650

 

133



--------------------------------------------------------------------------------

SCHEDULE XIII

FILING OFFICES

 

Grantor

  

State

Eastman Kodak Company    New Jersey Department of the Treasury Creo
Manufacturing America LLC    Wyoming Secretary of State Far East Development
Ltd.    Delaware Secretary of State FPC Inc.    California Secretary of State
Kodak (Near East), Inc.    New York Secretary of State Kodak Americas, Ltd.   
New York Secretary of State Kodak Aviation Leasing LLC    Delaware Secretary of
State Kodak Imaging Network, Inc.    Delaware Secretary of State Kodak
Philippines, Ltd.    New York Secretary of State Kodak Portuguesa Limited    New
York Secretary of State Kodak Realty, Inc.    New York Secretary of State
Laser-Pacific Media Corporation    Delaware Secretary of State NPEC Inc.   
California Secretary of State Pakon, Inc.    Indiana Secretary of State Qualex
Inc.    Delaware Secretary of State

 

134



--------------------------------------------------------------------------------

*** - Certain confidential information contained in this document has been
omitted from public filing pursuant to a request for confidential treatment
submitted to the U.S. Securities and Exchange Commission. The omitted
information, which has been identified with the symbol “***,” has been filed
separately with the U.S. Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

SCHEDULE XIV

OTHER ACTIONS

Account control agreements for the following accounts:

 

Account

Holder

  

Name and

Address of

Bank

  

Account

Number

  

Contact

  

Contact

Information

Eastman Kodak Company   

***

***

***

***

***

   ***    ***   

***

***

Eastman Kodak Company   

***

***

***

***

  

***

  

***

***

  

***

***

Eastman Kodak Company   

***

***

***

  

***

  

***

***

  

***

***

Eastman Kodak Company   

***

***

***

  

***

  

***

  

***

***

Eastman Kodak Company   

***

***

***

  

***

  

***

  

***

***

Eastman Kodak Company   

***

***

***

***

  

***

  

***

  

***

***

 

135



--------------------------------------------------------------------------------

*** - Certain confidential information contained in this document has been
omitted from public filing pursuant to a request for confidential treatment
submitted to the U.S. Securities and Exchange Commission. The omitted
information, which has been identified with the symbol “***,” has been filed
separately with the U.S. Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Account

Holder

  

Name and

Address of

Bank

  

Account

Number

  

Contact

  

Contact

Information

FPC Inc.   

***

***

***

***

   ***    ***   

***

***

 

136



--------------------------------------------------------------------------------

Delivery of the following certificates and transfer powers accompanying each
certificate:

 

Issuer

   Jurisdiction of
Organization
of Issuer    Holder    # of Shares
Owned      Total Shares
Outstanding      Ownership
Percentage     Percentage of
Outstanding
Stock
Pledged     Certificate
Number(s)
and Number
of Shares

Creo Manufacturing America LLC

   Wyoming    Eastman
Kodak
Company      N/A         N/A         100 %      100 %    No. 1 – 100%

Far East Development Ltd.

   Delaware    Eastman
Kodak
Company      10         10         100 %      100 %    No. 1- 10
shares

Eastman Kodak International Capital Company, Inc.

   Delaware    Eastman
Kodak
Company      8,200         8,200         100 %      65 %    No. 5- 5,330
shares

FPC Inc.

   California    Laser-
Pacific
Media
Corporation      80         80         100 %      100 %    No. 2- 80
shares

Kodak (Near East), Inc.

   New York    Eastman
Kodak
Company      5,000         5,000         100 %      100 %    No. 4- 5,000
shares

Kodak Americas, Ltd.

   New York    Eastman
Kodak
Company      34,500         34,500         100 %      100 %    No. 6-34,500
shares

Kodak Aviation Leasing LLC

   Delaware    Eastman
Kodak
Company      N/A         N/A         100 %      100 %    No. 1 – 100%

Kodak Imaging Network, Inc.

   Delaware    Eastman
Kodak
Company      100         100         100 %      100 %    No. 5- 100
shares

Kodak Limited

   United
Kingdom    Eastman
Kodak
Company      130,000,000         130,000,000         100 %      65 %    No. 93-
19,500,000
shares

No. 89-
65,000,000
shares

 

137



--------------------------------------------------------------------------------

Issuer

   Jurisdiction of
Organization
of Issuer    Holder    # of Shares
Owned      Total Shares
Outstanding      Ownership
Percentage     Percentage of
Outstanding
Stock
Pledged     Certificate
Number(s)
and Number
of Shares

Kodak Philippines, Ltd.

   New York    Eastman
Kodak
Company      6,000         6,000         100 %      100 %    No. 3- 1,000
shares

No. 4- 1,500
shares

No. 5- 2,000
shares

No. 6- 1,500
shares

Kodak Portuguesa Limited

   New York    Eastman
Kodak
Company      1,000         1,000         100 %      100 %    No. 1- 1,000
shares

Kodak Polychrome Graphics Company Ltd.

   Barbados    Eastman
Kodak
Company      4         4         100 %      65 %    No. 6- 2.6
shares

Kodak Realty, Inc.

   New York    Eastman
Kodak
Company      100         100         100 %      100 %    No. 3- 100
shares

Laser-Pacific Media Corporation

   Delaware    Eastman
Kodak
Company      1,110         1,110         100 %      100 %    No. 1- 1,000
shares

No. 2- 100
shares

No. 3- 10
shares

NPEC Inc.

   California    Eastman
Kodak
Company      100         100         100 %      100 %    No. 2- 100
shares

 

138



--------------------------------------------------------------------------------

Issuer

   Jurisdiction of
Organization
of Issuer    Holder    # of Shares
Owned      Total Shares
Outstanding      Ownership
Percentage     Percentage of
Outstanding
Stock
Pledged     Certificate
Number(s)
and Number
of Shares

Pakon, Inc.

   Indiana    Eastman
Kodak
Company      300         300         100 %      100 %    No. 1- 300
shares

Qualex Inc.

   Delaware    Eastman
Kodak
Company      1,000         1,000         100 %      100 %    No. C-1- 1,000
shares

Execution of the following documents for foreign share pledges:

 

Eastman Kodak Holdings B.V. (Netherlands)

        

Document

 

Signatories

          1.   EKC Power of Attorney (+Apostille)   Borrower       2.   Barclays
Power of Attorney (+Apostille)   Administrative Agent       3.   Deed of Second
Ranking Pledge   By PoAs      

Kodak Holding GmbH (Germany)

        

Document

 

Signatories

          1.   EKC Power of Attorney (+Apostille)   Borrower       2.   Barclays
Power of Attorney (+Apostille)   Administrative Agent       3.   Deed of Second
Ranking Pledge   By PoAs      

Kodak Limited (United Kingdom)

             

Document

 

Signatories

          1.   Second Ranking Charge   Administrative Agent, Borrower      

Kodak Polychrome Graphics Communication Company (Barbados) (“Kodak Barbados”)

        

Document

 

Signatories

          1.   Second Ranking Deed of Charge   Administrative Agent, Borrower,
Kodak Barbados      

 

139



--------------------------------------------------------------------------------

2.   Articles of Amendment of Articles of Incorporation   Borrower       3.  
Resolution of Sole Shareholder   Borrower      

 

140